Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 1 of 355   PageID #: 37




                    EXHIBIT 1
          Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 2 of 355                                        PageID #: 38




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20363922
Notice of Service of Process                                                                            Date Processed: 09/10/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co.
Title of Action:                              The DCH Healthcare Authority vs. Purdue Pharma L.P.
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            CV-19-07
Jurisdiction Served:                          Alabama
Date Served on CSC:                           09/09/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Steven A. Martino
                                              251-433-3131

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
     Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 3 of 355   PageID #: 39



AVS0300
AVSO300                         ALABAMA JUDICIAL DATA
                                                 DATA CENTER
                                   CONECUH      COUNTY
                                         SUMMONS
                                                                  CV 2019
                                                                     2019 000007.00
                                                                          000007.00
                                                                  JACK WEAVER
 -----------------------------------------------------------------------------
                       IN THE
                          THE CIRCUIT
                               CIRCUIT COURT   OF CONECUH
                                        COURT OF   CONECUH        COUNTY
  THE  DCH HEALTHCARE
  THE DCH   HEALTHCARE AUTHORITY
                        AUTHORITY ET
                                   ET AL
                                      AL VS
                                         VS PURDUE PHARMA LP ET AL
        SERVE ON: (D057)
                                                PLAINTIFF'S ATTORNEY
                                                PLAINTIFF-S                       ~
        THE KROGER
             KROGER CO
                    CO                          KING ROBERT CHRISTOPHER
        CORP SERVICE
              SERVICE CO
                       CO INC                   36 W
                                                   W CLAIBORNE STST
        641 SSLAWRENCE
        641    LAWRENCE STREET
                         STREET
        MONTGOMERY        AL 36104-0000
                               36104-0000       MONROEVILLE       AL 36460-1702
                                                                      36460-1702
 =----------------------------------------------------------------------------
  TO THE ABOVE NAMED
                 NAMED DEFENDANT:
   THE
   THE COMPLAINT WHICH
                   WHICH IS
                          IS ATTACHED
                              ATTACHED TO
                                       TO THIS
                                          THIS SUMMONS IS IMPORTANT AND YOU MUST
  TAKE
  TAKE IMMEDIATE ACTION TO PROTECT
                               PROTECT YOUR
                                       YOUR RIGHTS,
                                             RIGHTS, YOU
                                                     YOU OR
                                                          OR YOUR
                                                             YOUR ATTORNEY
                                                                   ATTORNEY ARE_
                                                                            ARE
  REQUIRED TOTO MAIL
                MAIL OR
                      OR'HAND  DELIVER A COPY OF A WRITTEN ANSWER, EITHER
                         HAND DELIVER
  ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT TO THE PLAINTIFFS
  ATNTIORNEY(S)RSHO4NIABOVECORAATTACHEDN
  ATTORNEY(S) SHOWN ABOVE OR ATTACHED: IN THE COMPLAINT TO THE PLAINTIFFS
   THIS
   THIS ANSWER   MUST BE
         ANSWER MUST   BE MAILED
                          MAILED OR DELIVERED
                                     DELIVERED WITHIN
                                                WITHIN 30 DAYS AFTER THIS SUMMONS
  AND
  AND COMPLAINT'WERE    DELIVERED TO
       COMPLAINT WERE DELIVERED    TO YOU
                                      YOU OR A JUDGEMENT BY DEFAULT MAY BE
  ENTERED   AGAINST YOU
  ENTERED AGAINST   YOU FOR
                         FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.
  YOU
  YOU MUST
       MUST ALSO
             ALSO FILE
                  FILE THE
                        THE ORIGINAL
                             ORIGINALOF
                                      OFYOUR
                                         YOURANSWER
                                               ANSWERWITH
                                                      WITHTHE
                                                            THECOURT BELOSnT.
                                                                 COURT BELOW.


  ()      TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY EITHER RULES 4.1(B)(2) OR
  ()      4~2A(B (2) EORF4.4R(B~(2)
          4.2(B)(2)    OR 4.4(B)(2) POFSTHEAALABAMAERULESEOFHCIVILLPROCEDURE
                                      OF THE ALABAMA RULES OF CIVIL PROCEDURE: (2) OR
          YOU
          YOU ARE   HEREBY COMMANDED
              ARE HEREBY    COMMANDED TO SERVE THIS SUMMONS AND A COPY OF THE
          COMPLAINT IN IN THIS
                          THIS ACTION
                                ACTION UPON DEFENDANT.
          THIS SERVICE BY CERTI    Ea       OF THIS SUMMONS IS INITIATED UPON THE
                                            OF THIS SUMMOPURSUANTITOARULEU4~1(CHE
   (~ WRITTENRRECUEST
        WRITTEN REQUEST OFRTI
                        OF    EI~                              PURSUANT TO RULE 4.1(C)
        OF THE
        OF THEALABAMA
                ALA~AMA   RULES~l
                       RULE                 KDL.'EDL7REE .
   DATE: 09/04/2019                           CLERK: DAVID JACKSON.
                                                                 JACKSON         BY:
                                                           111 COURT ST,
                                                                     ST, ROOM
                                                                         ROOM 203
                                                                              203
                                                           EVERGREEN  AL 36401
                                                           EVERGREEN AL   36401
                                                      (251) 578-2066
                                                      (251) 578-2066



         RETURN ON SERVICE:
   ( )     CERTIFIED MAIL RETURN RECEIPT IN THIS OFFICE ON (DATE)
     ) (RETURNERECEIPTRHERETORATTACHEDN
        (RETURN RECEIPT HERETO ATTACHED) THIS OFFICE ON (DATE)    i
   ( )
   ( ) IICERTIFY
          CERTIFY THAT
                   THAT II PERSONALLY
                            PERSONALLY DELIVERED
                                        DELIVERED AA COPY
                                                     COPY OF
                                                          OF THE
                                                             THE SUMMONS
                                                                 SUMMONS AND
        COMPLAINT TO
                   TO
        IN                               COUNTY, ALABAMA ON (DATE)
   DATE                                        SERVER S/GNATURE

   SERVER ADDRESS                              TYPE OF PROCESS SERVER

               —        ----------------------------------------------------------
 iPERATOR: MI
OPERATOR:  MI
'REPARED: 09/04/2019
PREPARED:  09~04/2019
                                 1-1 Filed 110/09/19 Page 4 of 355
Case 1:19-cv-00756-WS-C Document DOCUMENT                                   PageID #: 40




                 IN THE
                    TBE CIRMT COUR'I'
                        CIRCUIT COURT OFOF
                                         COPfECUH
                                           CONECUH COUNTY,ALABAI
                                                  COiTNT'SI,      'YtA
                                                             ALABAMA

   THE DCH
         DCH HEAL.TH  CARE AUTI-IORITY,
             HEALTH CARE     AUTHORITY,
         HEALTHCARE AUTI-iORITY FOR
   THE HEALTHCARE      AUTHORITY         CASENO.
                                         CASE   NO. CV- ig 1)7
   BAPTIST IIEALTH,
             HEALTH, AN   AFFILIATE OF
                      AN AFFILIAT.E
   UAB I-IEA.LTH  SYSTEM, MEDICAL
         HEALTH SYSTEM,     MEDICAL
   WEST HOSPITAL AUTHORITY, AN           Ca~i7;
                                          -- ►W rlA tLol
                                          COMPLAINT
   AFFILIATE O.F        HEALTH SYSTEM,
                   UAB HEALTH
               OF UAB
   EVERGREEN MEDICAL CENTER, LLC,        JURY TRIAL
                                                TRIAI. DEDEMANDED  DET)
   t'tILLIARD
   GILLIARD   HF.ALTH
              HEALTH   S.ER.VICES,
                       SERVICES,   INC.,
   CRESTWOOD HEALTHCARE,
   CRESTVVOOD     HEALTHCARE, L.P.,
   'I'RIAD
   TRIAD OF ALAB     AMA, LLC,
              ALABAMA,    LLC, QHO
                               QHG OF
    ENTERPRISE, INC.,  AFFINITY                       ~           OLLEit
                                                                   L ~~~r ~
                                                                     ~~
               I LC, GADSDEN REGIONAL
    HOSPITAL, I.LC,
    MEDICAL CENTER, LLC, FOLEY                                SEP D033 2019
                                                                        2019
    HOSPITAL CORPORATION, THE                            DAVID
                                                         I7AVIa JACKSON,
                                                                JACKSON, CLERK
                                                                         CLERK
    HBAL'PH
    HEALTH CARE
             CAREAUT14OI7.ITY
                   AUTHORITY OF OF                   CONECUH
                                                     CONECUH COUN-;'y,
                                                                 COUNTYALABAt~~iA
                                                                         ALABAMA
    CL,ARKE  COUNTY, ALABAMA,
    CLARKE COUNTY,                 BBH
                       ALABAMA, BBI-I
   1PBMC,   LLC,BBH,
    PBMC, LLC,        WBMC, LLC, BBH
                 BBH,WBMC,
    SBMC,-LLC, BBH CBMC, LLC, BBH BMC,
    LLC,

   Plaintiffs,

   v.
   v.

   PURDUE PHARMA      L.P.; PURDUE
            PHARMA I.,:P.;
   PHARMA, INC.;   THE PURDUE
             INC.; TH.E PURDUE
   FREDERZCK
   FREDERICK COM'PANY,
               COMPANY,IlNC.;      RICHARD
                             INC.; RICHAR:I7
   SACKLER; BEVERLY SACKLER; DAVID
   SACKLER; ILENE SACKLER LEFCOURT;
   JONATHAN SACKLER; KATHE LATHE
              MORTIMER D.A. SACKLER;
   SACKLER; MORT[MER
   TI=fERESA
   THERESA SACKLER;      JOHN STEWART;
              SACKLER;JOHN      STEWART;
          TiMNEY; CRAIG LANDAU;
   MARK TIMNEY;
   RLTSSELL   GASDIA;JOE
   RUSSELL GASDIA;     JOE COGGINS,
                            COGGINS,
   LYNDSIE
   LYNDSIE FOWLER,
             FOWLER, MITCHELL
                       MITCHELL`°CH1P"
                                    "CHIP"
   FISHER, REBECCA STERLING,
   VANESSA WEATHERSPOON, CHRIS
   HARGROVE,    BRANDON HASSENFUSS;
   I-iARGROVE, BRANDON
              AMNEAL
   JOE READ; ANiNEAL
   PHARMACEUTICALS;LI.C; AMNEAL
   PHARMACEUTICALS,LLC;
   PHARMACEUTICALS, INC.; TEVA
   PHARMACEUTICAL INDUSTRCES,
   PHARMACEUTICAL       INDUSTRIES, LTD.,
   TEVA PHARMACEUTICALS USA, INC.;
   CEPHALON, INC.; JOHNSON &




                                                     1
                                 DOCUMENT
Case 1:19-cv-00756-WS-C Document 1-1       I
                                     Filed 10/09/19 Page 5 of 355   PageID #: 41




   JOHNSON; JA'NSSEN
   JOHNSON;      JANSSEN
    PHARMACEUTICALS, INC.; ORTHO-
    MCNEIL-JANSSEN
   PHARMACEUTICALS, INC. n/k/a
   JANSSEN PHARMACEU'FICALS,
               PHARMACEUTICALS, INC.;
   JANSSEN PHARM-ACEUTICA,
   JANSSEN     PHARMACEUTICA, INIC.                 ii/k/a
                                             INC. talk/a.
    JANSSEN PHARMACEUTICALS, INC.;
   NORAMCO, INC.;  INC.-, ABBOTT
   LABORATORIES; ABBOTT
   LABORAI'ORIES,
   LABORATORIES, INC.; ASSERTIO
   'FHERAPEUTICS,
    THERAPEUTICS, INC.,-   INC.;, ENDO HEALTH
   SOL'UTIONS,
   SOLUTIONS, INC.;  INC.;ENDO
                             ENDO
   PHARMACEUTICALS, INC.; PAR
   PHARMACE'UI'ICAL,
   PHARMACEUTICAL, INC.; PAR
   PHARMACEUTICALS COMPANIES, INC.;
   MALLINCKRODT, LLC;
   MALLINCKRODT PLC;         PLC: SPECGX, LLC;
   ALLERGAN PLC; ALLERGAN FINANCE,
   LLC; ALLERCiAN
          ALLERGAN SALES,   SALES, LLC;
                                      LLC-,
   ALLERGAN'USA,
   ALLERGAN USA, INC.; WATSON
   LABORATORIES, INC,;
   LABORATORIES,            INC.; ACTAVIS
                                    ACTAVISLLC;  LLC;
   ACTAVIS PHARMA, INC.;        INC.; ANDA,
                                       ANDA, IN'C.;
                                                 INC.;
   H.D. S'NIITH,
         SMITH, LLC LLC f/k/a
                            f/k/a HD.
                                  H.D. SMITH
   WHOLESALE DRUG CO.; HENRY
   SCHEIN, INC.; AMERISOURCEBERGEN
   DRUG CORPORATION; CARDINAL
   HEALTH, INC.; RITE AID OF ALABAMA,
          RII-E AID OF
   INC.; RITE          OFMARYLAND,
                             MARYLAND, INC.;
   'FHE
   THE KROGER CO.; KROGER     KROGER LEMITED
                                           LIMITED
   PARTNERSHIP 11;
   PARTNERSHIP              CVS HEALTH.
                       II; CVS     HEALI'H.
   CORPORATION; CVS PHARMACY, INC.
   CVS INDIANA,
   CVS   INDIANA, L.L.C.;
                       L.L.C.;NVAL-MART
                                  \VAL-MART IN'C.;  INC.;
   WAL-MART STORES S'FORES EAST, EAST, LP;
   WALGREEN EASTERN CO., INC.;
   WALGREEN'
   WALGREEN CO.,    CO., INC.; and
   DOE I1-100,
          - 100, being
                  beiiigthose
                          those persons,
                                  persons, firms,
                                            firtns,
   corporations,
   corporations, aprents,     servaiits and/or
                  agents, servants
   employees who
               who aLithorized,      ordered and/or
                     authorized, ordered       and/or
   committed ttic
               the act-,  described 1D
                    acts described     in this
   Complaipt
   Complaintandandwhose
                    whosenames names-%vhen
                                       when
   ascertained will be substituted by    by arneiidmbnt
                                            amendment
   by Plaintiffs;

   Defendaiits.
   Defendants.
Case 1:19-cv-00756-WS-C Document 1-1
                                 DOCUMENT Filed
                                 I1I6Z0181►      10/09/19
                                                 I
                                          ~i10iM6J        Page 6 of 355                                                                   PageID #: 42




                                                   TABLE OF
                                                   TABLE OFCONI`EN"I`S
                                                            CONTENTS

   !..
   I.     INTR011UC'TlON
          INTRODUCTION ....................................................................................                     .................... 2
          A.
          A.        `T'13e
                    The    OpioidCrisis
                         Opioid             Alabaina ........................................... ..............~. .. ................ ~z
                                  CrisisininAlabama
          B.        Tbe
                    The dpioid
                        OpioidCris?s
                               CrisisNational4y
                                     Nationally .............................................•------ ......i..................... 7
          C.
          C.        Tl3e hnpact of Opioids
                    The Impact     Qpioids on Hospitals
                                              Hospitals ,.... ..........................................                            ................. 16
          D.        Financial Impact of,Defendants'
                                     of, efendants' Activities
                                                    Activities cxi
                                                                on Ptaintiffs
                                                                   Plaintiffs ..................................... 20
          E.        The Roles of
                              of Defendants in Causing and I'etTetuating
                                                           Perpetuating the
                                                                         the Opioid
                                                                             Opioid Crisis
                                                                                    Crisis ............ 22
   II.    JURIS.DICTION A14F.D
          JURISDICTION AND     VENUE.-•------• ..................... ..................... --- ....................... 25
                            VENUE
   III.   PARTIES                                                                                                                                   26
          A.        I'laintiffs
                    Plaintiffs,........................................................................................... ......... --------••- 26
          I3.
          B.        Defendat3ts
                    Defendants ............................................................................................................ 29
                    I.
                    1.         Nlarketing Defendants ........... .... ................................. ........................... 29
                               Marketing
                               a.                                                                                                        „, 29
                                           Purdue ...........................................................................................29

                               b.          'Feva
                                           Teva and Associated Companies ............................................... .. 37

                               c.
                               c.         .tansseti
                                          Janssen aiici            CoYnpaiiies ....................... ..................... 40
                                                        AssociatectCompanies
                                                    and Associated

                               d.          Et3do and
                                           Endo  anctAssociated
                                                     AssociateciCompanies
                                                                 Coinpat;ies .................................................. 42

                               e.
                               e.          Abbott Lal?oratories
                                                  Laboratories ................. .. ...............                  .......................... 44

                               f.
                               f.          Ami3eal Pharmaceuticals,
                                           Anneal  I'han-naceuticals, LLC .....................................................
                                                                          ,                                           4   4 4   45    4




                               g.
                               g.          Assert.io Therapeutics, Inc
                                           Assertio                Inc.. ......................................                     ................. 45
                                                                                                                                                      45
                                                                                                                                i

                               h.         M.altinckrodt
                                          ,M.al             Ei3t;ties .............. ...... ...........................................
                                                lin ckrod t Entities                                                             ,, .. 46

                               i.
                               i.          Aller~an
                                           Ailergan and Associatec~ Cotnpanies ..................... .•..................... 48
                                                        Associated Companies

                    2.         Distributor Defeticiants
                               Distributor Defendants ........................ .. ... ................................................. 50
                               a.
                               a.          Atnerasource13er~en I7rLigCorporation
                                           AmerisourceBergen Drug    Cor}~oratioti ......................................... 50
                                                                                                                             50

                               b.          Ancta, Inc.---------------------- -------•-- .............................................. ........ 51
                                           Anda, Inc
                                                -                                                                                             _
                               c.
                               C.          C ardinal .........................................................................................5
                                           Cardinal    ,                                                                                      52

                               d.          H. D_ Smith, LLC
                                              D. Smith, LLC ............. ......................................... ............. ..• 52

                               e.
                               c,          Henry Schein EntitiCs
                                                        Entities ................................................................... 52

                   3.          Nationai .Reta€1
                               National         Pharmacies ....................................................................... 53
                                        Retail Pharmacies


                                                                       I
                                 rbioigishviloiNkle
Case 1:19-cv-00756-WS-C Document 1-1
                                 DOCUMENTFiled 10/09/19
                                                  I     Page 7 of 355                                                     PageID #: 43




                           u-
                           a.         C\/s
                                      CVS............................................................................................... 5'a
                                                                                                                                         53

                           h.
                           b.         Thne KrogerCo.
                                      The Kroger  C0' ..................................................................... ....... 54

                           C.
                           c.       IRite-AjdEudties'_—
                                     Rite-Aid Entities. ...... —.--------.--.--...... ......... 54
                                                                                                 54

                           d.         VVa]grecuo
                                      Walgreens  ---~--.....—......—.................—.....-.---...54
                                                                                                   54

                           e.         Wal-Mart                                                                                          55

                 4.        I)cf:oduut` Agents
                           Defendants'         mzCiA
                                       Agetits and            Pecuoom .................... ........ .............. .... 55
                                                   Affiliated Persons                                                   55
  ]V.
  .IV.   FACTUAL BACKGROUND
         FACTUAL BACKGROUND....... ....... '.— ...... —..— ...... ,'--..........._.................. '56
                                                                                                      56
         A.      Tbe
                 The History of Opioids ..................... ................................................ ................... 56
                                                                                                                                   5h
         B'
         B.       Fhe Opioid
                 'The (lnioidPnideudc
                             Epidemic.... ................... ... ........................ .......................
                                                                                                  ......... ....... ~8
                                                                                                                    58
                         '
         C.      Congress
                 Congressional           b0tbo
                          ional Response to     Opioid Crisis
                                            the Opioid Ccsin .............................. '-............ - ... 61 6l
   V.                    DEFBNDANTs` FALSE, D
         THE MARKETING DEFENDANTS'                      DECEPTIVE, AND UNFAIR
         MD\[lKETlNG{)F(}PDOIO8--
         MARKETING  OF OPIOIDS ............ ............--'—....................... ......................... 02
                                                                                                              62
         A.      ]heMurkcing[)efeudoots`False
                 The Marketing Defendants' Falseand
                                                 andDoceDive
                                                     Deceptive StatomentsAb0-Lit'Opiuido
                                                               Statements About'Opioids ..... 65
                                                                                              65
                 l.
                 1.        Falseb0udt
                           Falsehood #1: 1l.TbeBiaknfAdd'IchonfrocuCbrouic
                                             The .Risk of Addiction from Chronic Opioid Therapyybo                             is
                           Lom/ .... ...... —' ................. ............................................... -.................. 66
                           Low
                           u-
                           a.         PucdueuudAJbbott`oMRmreprexeotaLioou
                                      Purdue                                  RegardinaAddiction
                                             and Abbott's Misrepresentations Regarding  Addicb0uBjsk
                                                                                                 Risk
                                                                                                   67

                           b.         EndO ^ u Misrepresentations Regarding AddictiVollisk
                                      Endo's                                Addiction Risk .... -..,... 75
                                                                                                         75

                           C.
                           c.         J000meu`oI.V1iucepcamootaL0nx  RegardingAddiciiooRiok
                                      Janssen's Misrepresentations Regarding Addiction Risk ............. 77

                           d.                 `o.M'
                                      Cephalon's                             AddicbooRiok-
                                                            tubVuS Regarding Addiction
                                                 Misrepresentations                    Risk ...... 78

                           e.         Mallinekrodes Misrepresentations Regarding Addiction Risk                                         79

                 2'        Fuuebood#2:
                           Falsehood       Totbe2s1cutTbereiauIli
                                      #2: To  the Extent There is a Risk kofAddOotixn]tCunBu
                                                                             of Addiction, It Can Be
                           EamiivIdoodfloduodMaouge(i
                           Easily Identified and Managed ........ ........ ........ ............. _ .................... 81
                                                                                                                         8l
                 l
                 3.        FoncbuUd#3:8igoumfAddjodveI9cliuviVcuce^~Pooudnuddiciou`^
                           Falsehood #3: Signs of Addictive Behavior are "Pseudoaddiction"
                           Reouiring MozcUpb}ido
                           Requiring More Opioids ...... '.......... ........... .... .,.— ................ ...... .......... 83
                                                                                                                              83
                 4'
                 4.        Folsebuud#4:B|uoiog
                           Falsehood             Blaming     AddioLod
                                                                AddictedPmtieubum^
                                                                                Patients as 'Untrustworthy"                  "°"Abusers"
                           ............. ............... ....... . ....... ........................... . ................. ......... .—.—.07
                                                                                                                                          87
                 5'
                 5.                      Opioid'WithdraAval
                           Falsehood #5: Opioid             CuuI]e
                                                Withdrawal Can     Av(idedhvTmpcbog
                                                               Be Avoided by Tapering ............ 88
                 ti
                 6.        Falseb8od#6-
                           Falsehood #6: ()U  ~~ ioidI}Vo
                                           Opioid      Doses  e u(~ouI9n]ucr
                                                                  Can Be Increased    eased ~~~u)ntI~cmiL
                                                                                                Without Limit or        or[~n   egtor
                                                                                                                            Greater
                           Rjmk....
                           Risk     —......... .......... ........................................ .............................. ..... 89
                                                                   '
                 7.        Falsehood #7: Long-term Opioid Use             \JSx Improves
                                                                                  ImprovesFuncti           on i ng. .--.-.—,'9l
                                                                                                 Functioning'                           91




                                                                 W.li
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                 DflCUMENT
                                 DOCUMENT   1        Page 8 of 355                                                  PageID #: 44




              Is.
              8.      Faiseh4zod 98: Alternative
                      Falsehood #8:  AiteI-natiVe Forms
                                                  Fornis of
                                                         of I'air
                                                            PainRe.Iief
                                                                  ReliefI'ose
                                                                         PoseGreate.r
                                                                              Greater Risks
                                                                                      RisksT"han
                                                                                            Than
                      Opioids
                      Opioids                           ... ...... --- .............. .... ---- .... --- .......... -........ 97
              g.
              9.      Falsehood #9:
                                49: OxyContin
                                    OxvContin Provides
                                              Pravides Iwelve.Hour4
                                                       Twelve.Hours of
                                                                    of Pain
                                                                       Pain Reliet
                                                                            Relief ......... 100
              10.     Falsehood #1
                                 #10: t): New
                                          I~ewFormulations
                                              Forn~ulatfansof       ofCertain
                                                                        Certain Opioids
                                                                                     Opioids Succ4ssfully
                                                                                                  Succ IssfuI!y Deter   lleter
                      hbuse ...........
                      Abuse    ......... ................................................................!................
                                                                                                                  .        IC)5
                                                                                                                            105
                      a.
                      a.         Purdue's
                                 Purdue'sDe:.ceptive  Market.ing of
                                          Deceptive Marketing           nf Reformulated OxyC:ontin  OxyContin and
                                 Hysingla ER         ...................... ........................ --- ......... ....... 1(}5
                                                                                                                            105

                      b,
                      b.          Encio's Deceptive
                                 'Endo's  Deceptive Ibl:arketing
                                                    Marketing of af Reformulated
                                                                    Reforniulated Opana
                                                                                  Opana ER ........, 109

                      C.
                      c.         Other
                                 Other Mark.etil3g £7efendants' 1Vlisrepreseiitations
                                       Marketing Defendants'                          Regarding Abuse
                                                                Misrepresentations Regarding
                                 lleterrence
                                 Deterrence.................................... .............................................. . 113

        B.
        B.    The Marketing
                  Marketing De•fendants
                            Defendants Oirectly
                                        Directly Targeted
                                                 Targeted Hosp'itals
                                                          Hospitals .................................... 1115
                                                                                                           t5
        C.
        C.    The Mark.etina
                  Marketing Defendants
                             Defendantsllisseminated
                                         Disseminated'Their
                                                         'TheirMisfe.ad=_ng   Messages About
                                                                Misleading Messages            About
              Opioids.I"hrough
              Opioids Through 14fultipie T)irectand
                               Multiple Direct   aiidIndirect
                                                      It3directChannels
                                                                Channels ................................... 117
              t.
              1.      The M.arketing  I)efendants Used `°lletailers"
                          Marketing Defendants          "Detailers" To  To Directly
                                                                             Directly Dissemi.nate
                                                                                            Disseminate
                      Their lUlisrepresentat.ictns
                            Misrepresentations totoPrescribers
                                                    Prescribers .................................................. 118.
                                                                                                                   1I8
              2.      'I"he M:3rketingDefendants
                      The Marketing   UefenciantsDeceptively
                                                 Oece})tivelyDirected
                                                              DirectedFront
                                                                       FrantGroups
                                                                            Groups to Promote
                      OpioaciUse
                      Opioid Use .............................................................................................. 127
                      a.
                      a.         American Pain Foundation
                                               Fo-anda.tioYi ........................................................ I219
                                                                                                                      129

                      b.         American
                                 American AcadeYry
                                          Academy of:Pain.MeCiicane  andthe
                                                   of Pain'Medicine and  the American
                                                                             Arnerican Pain
                                 SoCiety.........................................................................................
                                 Society                                                                                          1 3i
                                                                                                                                  132

                      c.
                      c.         FSMB
                                 FSMB.............................. ...........................................................135
                                                                                                                                B5
                      d.
                      d.         The Alliance
                                     Alliance for
                                              for Patient
                                                  Patient r'1ccess
                                                          Access .................................................. 138
                                                                                                                    I34

                      e.
                      e.         The U.S.
                                     U.S. Pain
                                          Pain Fotziiciation
                                               Foundation ........................................................... 142

                      f.
                      f.         American Geriatrics Society
                                                     Society ..........:....................                                    t~?3
                                                                                                                                143

                      g.
                      9.         Amer€can Ohranic Pain Association ...................:....................... .I45
                                 American Chronic                                                              145

              3.      "I'he 11-larketitiDefendants
                      The Marketing     .11efendantsDeceptively
                                                     Oeceptively:Paid, KOf.sto
                                                                Paid KOLs    toPromote
                                                                               Promote Opioid
                      lise.............................................
                      Use-                                              .............. ................................. ........ 145
                      a,
                      a.         llr. Rtassell
                                 "Dr. Russell Portenoy
                                               Portenoy ........................................... ,....................... 147

                      b.         Ur. Lynn Wehste.r
                                 Dr.      Webster ........... ............................. .... ..................... ...... 150
                                                                                                                              ISEI

                      C.
                      c.         Dr: I'er7y Fine .............................................................................. 152
                                     Perry Fine

                      d.         I:}r.Scott
                                 Dr.   ScottFishman
                                             Fishman ...................................................................... 155



                                                           ®
                                                           iii
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DflCUI41ENT
                                  DOCUMENT   I I     Page 9 of 355                                                            PageID #: 45




              4.      The Marketing
                      Tbe  Marketir,Defendants
                                            -it5Also
                                    Defetidat        Spread
                                                  Also      Their Misleading
                                                         Spread              Messages to
                                                                  Their NIisleaciirsg        Me.ssages to
                      Reputable
                      i2epntableOrganizations
                                    Ort;aiiizations                                      156
                                                                 ...... ____ ................      ------
              5..
              5       The Marketing
                      Thc.          Defendants
                            Marketin~;    Def~Disseminated Their Misrepresentations
                                               Disserninatc.d     T:heir M:i4rc~reser
                                                                           i tatic,ns
              V       Through
                      '1 hrc~uCME   Programs
                               h C1~1~. tamsts
                                         Pra~T •r   ..~ ........-.              .
                                                                           l...---- 159
                                                                                    159
              6.
              6.      The
                      The Marketing
                           Market;ngDefendants  Used "Branded"
                                          Defenciants    U:4edAdvertising
                                                               "Branded"  to Promote Their
                                                                               Acivertising toPromot
                      Products to Doctors
                      t'roctucts          and Consumers
                                     to Dectors                                        162
                                                    aiici Co«snmer4 .........................
                                                                                       I(i?
              7.
              7.      The
                      The Marketing  Defendants
                           M:arketiiig          Used "Unbranded"
                                           Defenc9ants     Used Advertising to Promote
                                                                 `tinbraiided"     Actverti5ing,to t
                      Opioid
                      Opio€dUse  for Chronic
                              tise           Pain Without
                                      for Cl3ronic        FDA WFtl3otit
                                                        Pain  Review      FDA Review   163.............
              8.
              8.      The Marketing
                      "I`lie       ,., Defendants
                              Marke.tir;          Funded, Ftanded,
                                        llefenciants      Edited and Distributed
                                                                      Ectitecl       and llistributed Pub
                                                                                 ',Publications
                      That Supported
                      'I'hat   Suppoi
                                 -teci Their Misrepresentations
                                          'T"heir    Misrepresentations......           ..... 163
                                                                     -., ...........................
              9.
              9.      7   Marketing
                      Thehe         Defendants
                             Market3rt;         Used Speakers'
                                             Defendants   liseci     Speakets'
                                                               Bureaus and ProgramsBureans
                                                                                    to     anci I'rag
                      Sptead Their Deceptive
                      Spreac€'i"heir      Deceptive
                                                  .~esMessa4
                                             Messages.                                 165
                                                        ........................................
         D.
         D.   The Marketing
              1"he          Defendants'
                    Marketing           Goal. Was forGoal
                                T7efei3dwits'         MoreWas
                                                          Patients
                                                               fortoM:ore
                                                                     'ake More Opioids at
                                                                           Patients    to Take MQre O
              Higher
              HtgherDoses for Longer
                      Uvses                     Time
                                     Periods ofPerictcts
                              far f,en~er                                             166
                                                           c~fTim.e ..........................
              1.
              I .     Increasing the Patient
                      l.ncreasing      the Population
                                             3'at.ient Poputatien ..........................
                                                                              166
                      a.
                      a.           The
                                   I"heMarketing Defendants
                                        1Vlarki;tin~        Focused on Vulnerable
                                                       De.fenc~ants    Focusect Populations 166
                                                                                  at~ ~~ulnerable I'c~pt~lat

                      b.
                      b.           The Marketing
                                   '1"he            Defendants
                                            Marketing           Focused on Focuseci
                                                           Defenctants     Having Opioids
                                                                                        on Perceived
                                                                                             Haystig Opio=.ds I'e
                                   as
                                   asa "First Line"Ltne"
                                         a"First     of Medication  for "Opioid Naive"
                                                              of Ivledicataon        for   °`Qpioid Naive" Pati
                                                                                        Patients,
                                   Rather
                                   Itather Than'1"han
                                                 as a Last at
                                                           Resort for Cancer
                                                               a f,ast       Patientsfor
                                                                          Resort      and the
                                                                                           Cancer Patients aiici
                                   Terminally
                                   T"f..
                                     ~rmina]!y Ill I.11.......................... ................167          ..

              ?.      Incteasing
                      Increasing  Dosages      and Increasing
                                       llos3~res                  and Them  Increasing Quickly toThen3     Keep Patients  Quickly   on tc7 Keep Patie
                      Longer ....... ........................... ..: ......................... ......................... ........ 169 169
                      Lonyer.....
        E.
        E.    The Marketing
              '1"he         Defendants'
                     Marketing          Scheme Succeeded,
                                  Defendatits'      Sc.henie     Succeeded,
                                                          Creating              Creating aPublic :H
                                                                   a Public Health
              Epidemic
              Epiclerric..............       ........
                                                .......... ...
                                                            ..............
                                                                  .................
                                                                ........     .......  170
                                                                                       ...
                                                                                   ..................
              11. .   The Marketing
                      I'he          Defendants Defendants
                            .iVlarketir?g      Dramatically Expanded
                                                              Dramatically     .Expanded ap€oid Pres
                                                                     Opioid Prescribing.
                      anct
                      and lise
                           Use..............•• ---- -= . .... ............................... .... ... ............ ........ ..... ...... .. 170170
              2.
              2.      The Marketing  Defendants'
                           IVlarketing           Deception in .Deeept€on
                                            L7efenciants'     Expanding Their
                                                                           inMarket
                                                                              Expantting
                                                                                    Created "I`heir IVla
                      and Fueled
                      anci       the Opioid
                            Fueled    the Epidemic
                                             Qt.~ioid Epidern{c ..............................
                                                                                       173
        F.    Each ofofthe
              Each    the Marketing Defendants
                             Marketing         Made Materially Deceptive
                                           llefenctants,Macte       Materiatly      Deceptive Stateme
                                                                         Statements and
              Concealed Material
              Concealed          FactsFac.ts -------• ..:. .......................
                           Material                                                     174 .... .......
              t.
              1.      Purtiite
                      Purdue............... ......................................... ........................       .................... . .174
                                                                                                                                              174
              2.
              Z.      Endo
                      Encto ............
                               ..:.......
                                    ............................       180...........
                                                                 ...................
                                                        .................
              3.
              3.      Janssen
                      Janssen   .......... • ..........................................                                  181
              zi.
              4.      Assertio
                      Assertio.  ..... ............................................................. .................. 143
                                                                                                                         183
              S.
              5.      Ceph al on
                      Cephalc}n                                         184
                                 .............................................. ......
              6.
              b.      Actavis                                         185
                      Actavis ......................................................



                                                                iv
                                                                Iv
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  I       Page 10 of 355                                                     PageID #: 46




               7.       Mallinckrodt
                        IVIallinckrodt ................................................................................. -- ....... 186
   V1.
   VI.   DEFENDA.Nl"S"FHROU'GHou,r
         DEFENDANTS   THROUGHOUT ,i.THE
                                     -HE SUPPLY CHAIN DELIBERATELY
                                                              suppLy



         DISREGARDED THEIR DUTIES
                             DUTIESTO
                                    TO MAINTAIN
                                        MAINTAIN EFFEC'I'IVE
                                                  EFFECTIVE CONTROLS
                                                             CONTROLS. AND TO
         1DENTIFY,REPORT,
         IDENTIFY, REPORT, AND
                           ANDTAKE
                               TAKES'FEPS
                                      STEPS TO
                                            TO HALT
                                               HALT SUSPICIOUS
                                                    SUSPICIOUS ORDERS
                                                               ORDERS ....... 186
         A.    All Defendatits      aiid Breached, Duties to Guard Against, and Report,
                   Defendants Have, and
               Unlawful Diversion a'tict
                                  and totoReport
                                           Reportand
                                                  andPrevent
                                                      PrevetitSuspicious
                                                               SuspiciousOrders
                                                                          Orders-: ..... -- ..... 187
               i        Defendants'
                        Defendants' Use
                                    Use of
                                        ofTrade
                                           Trade and
                                                 and Other
                                                     OtherOrgaiiizatioiis
                                                           Organizations ............................... 192
                        a.         Pain Care Forum ......................................................... ...... ......... 192

                        b.         Healthcare Distribittioli
                                              Distribution Alliance..
                                                             Alliance .......... .................................... 193

               2.       DCfeDdaiitsWere
                        Defendants           Were.AwareAwareofofand    and'Have        Acktiowledged Their
                                                                           Have Acknowledged                    Their Obligations
                                                                                                                         Obligations to
                        Prevent Diversion
                                     Divers lor,and    andtotoReport
                                                                  Reportand   andTake'rake Steps
                                                                                             Steps to  to Halt
                                                                                                           Halt Suspicious Orders
                        ................ ........................................ .......... - ................ ........... .... ---....
                                       I                                                                                            199
               3.       Defendants Kept
                                    Kept Careful
                                         Careftjl'rrack
                                                  Track of
                                                         of Prescribing
                                                            Prescribing Data    Data and and Knew
                                                                                                Knew Abotit
                                                                                                        About
                        Suspicious Orders aiid Prescribers
                        Suspicious Orders and Prescribers  ... ..................................  ....... ......... 199
               4.       Defendants Failed to Report Suspicious Orders          Ordets or Otherwise
                                                                                               Othenvise Act to
                        Provelit Diversion ..................... ............................ ........................ ...... - 208
                        Prevent Diversion
               5.       Defetidants
                        Defendants Delayed a Response to the Opioid
                                                               Opiold Crisis by Pretending to
                        Cooperate with Law
                                       LawEnforcement
                                           Enforcement. ...................................... ....... ....... 2.t
                                                                                                               2100
         B
         B.    'I'be
               The Marketing Defendants' Unlawftil
                                          Unlawful Fail-Lire
                                                    Failure totoPrevent
                                                                     Pre-ventDiversion
                                                                                   Diversion and   and Monitor,
                                                                                                         Moilitor,
               Report, atid
                       and Prevent Suspicious Orders .................. - ................. ...... -.- ............ '214
                                                                                                                     114
                                                                                                                     Z,


         C.    The Distributor Defendatits'
                               Defendants' Uiilawful
                                            Unlawful Distribtition
                                                     Distribution of
                                                                   of Opioids
                                                                      Opioids ......................... 219
               1•
               1.       Iiiadequate Compliance
                        Inadequate  Compliance Staffitig
                                               Staffingand"I*rainin g ............
                                                         and Training                                                  ........... -
                                                                                                                                   126
                                                                                                                                   226
               I
               2.       Inadea-bate Scrutiny of Customers
                        Inadequate              Custoiners .... ................. .............. - .................. 226
               3,
               3.       Failure to
                                to Detect,
                                   Detect, Block
                                           Block atid
                                                 and Repctrt
                                                      Report Suspicious
                                                             Suspicious Orders
                                                                        Orders....................... _ 227
               4.       Distributor Defendants.Falled
                                    Defendants Failed to
                                                       to Suspeiid
                                                          Suspend Suspicious
                                                                   Suspicious Custoiiiers
                                                                              customers .......... 229
               5.       Distributor Defendants Failed to Adequately Maintain AcceSsible
                                                                             Accessible Data
                        Concemiiig Custoiiiers
                        Concerning             aiid Prescribers
                                    Customers and                                ..........  229
               6.       The Distributor Defendaiits                         Violatiolis to Government
                                        Defendants Failed to Report Violations                    overnmeiit
                        Authorities-- ............
                        Authorities                    .......................................... .............. - 230
              '7.       Each of the Distributor
                                    Distributor Defendants
                                                Defendants Eii(Taged
                                                           Engaged inin'Wrongful
                                                                       Wrongful Conduct ...... 231
                        a.         Cardiiial
                                   Cardinal ..............................         .......................        ........ - ...... .231
                                                                                                                                     231

                        b.         AmerisourceBergen
                                   Am e risou rceBerg en ............ ................... ............. ..................... 241

              8.        "fbc DistributorDefendants
                        The Distributor Defendants Sought to
                                                           to Avoid and
                                                                     and Have Misrepresented
                        Their Compliance
                              CompliaDeewith
                                           witliTheir
                                                TheirLegal
                                                      LegalDuties
                                                            Duties ........ --- ........ ....... ....... 246




                                                             V
                                                             V
Case 1:19-cv-00756-WS-C Document 1-1  Filed I10/09/19
                                  DOCUMENT
                                  DOCUMENT    I       Page 11 of 355                                                    PageID #: 47




         D.
         D.       7'he         Retail Pharmacies
                         Nationai
                  The National        Retail Prannacies                 Contributed
                                                                 of andon
                                                  Were on NoticeWere       Notice toof
                                                                                     Illegal
                                                                                         and Contributed to
                  Diversion
                  Diversion of Prescription Opioids
                                 of Prescription                        ..........
                                                        Opioids .........          ------    252
                                                                                            ...............
                                                                                        .................
                  1.
                  l.        TheNational
                            The Nationa!       Pharmacies
                                        RetailRetait      Have a Duty totlave
                                                       I'harmacies               Diversion
                                                                         Prevent a         253
                                                                                   Duty to t?revent Divers
                  2.
                  2.        Multiple
                            Multiple Enforcement Actions Against
                                        Enforcement      Actions the National
                                                                     Against  Retail
                                                                                tlre Pharmacies
                                                                                        National Retail I'ha
                            Confirmtheir
                            Confirm      Compliance
                                       their  Coinpliance                                       256
                                                     Failures Eai1ures ............................
                            a.
                            a.        CVS ..........................................................................................256
                                      C4's                                                                                          256

                            b.
                            b.        Watgreens
                                      Walgre ens .................................. ................................. .............. 260

                            Cc..      Rite                                         263 ...........
                                      RiteAidAic: ....................................

   V`II.DEFENDANTS'
   VII.             UNLAWFUL
         llEEEN.DAN`I"S'       CONDUCT
                         LNLAWEtiL      AND BREACHES
                                    CCN.DLiCT         OF LEG4
                                               AND BR.EACHES  OFDUTIES
                                                                 LEGt1L DUTI:ES
        CAUSED
        CAUSEDTHE        AND SUBSTANTIAL
                   HARM AND
               THEFLARN1                  DAMAGE
                              S'UBSTA:NTIA.L        ALLEGEDHEREIN
                                             DAMAGEALLEGED  I-#EREIN'265
                                                                       ....... 265
         CONSPIRACY ALLEGATIONS
   VIII. CONSPI:RACY
   VIII.                                                            269
                     ALLEC;ATIONS - ...... ---- ............ -.....................
         A.
         A.       Conspiracy    Anong
                  Conspiracy Among      the Defendants
                                   the Purdue                                269
                                              I'urdue Defendants ...........................
         .B.
          B.      Conspiracy
                  COnspiracy Atnong    Marketing
                             Among thethe      .:Defendants
                                          Nlarketinw                           270
                                                   Defenciants ...............................
         C.
         C.   Conspiracy Among
              Conspiracy       Among   the Marketing
                                              the Nlarketing     Defendants Defendants  and the Supply Chain          anci Defendants
                                                                                                                                    the Suppty Chain .Def
              ........   ------- ---- ---•---- ...... .................. ............... ................. ... ............... .......... 273 273
   IX.
   IX.   ADDITIONAL FACTS
         ADDI'T'ION:A.L          PERTAINING
                           FAC"I'S           PER'1'AINING    TO PUNITIVE        "T`t3DAMAGES    PUNITIVE DAM.AGES ..................          275
         A.
         A.       The  Marketing
                  The Marketing Defendants
                                    Defendants       in Their Fraudulent
                                           Persisted Persisted           Scheme Despite
                                                                   in '1"heir    Eraudulent Screnac Des
                  Repeated Admonitions,
                  .Repeated    Admonitions,        and Even Prosecutions
                                        Warnings,Warnings,       and Even Prosecutions276.............
                    .
                   1.       FDA Warnings
                            FDA  Wainin~s to Janssen Failed to Deter
                                              to 3anssen             Janssen's
                                                               ~'ailed     to Misleading
                                                                               DeterJanssen's Mi4leaiing
                            frotnotion
                            Promotion of Duragesic
                                           of  Duragesic      .........        ............I276
                                                                                             ..............
                                                                            ........................   ....
                  2.
                  2.        Governmental Action,
                            Governmentai         Including
                                             Action,       Large MonetaryLarge
                                                         I:ncludiizg      Fines, Failed to StopEines, Failed t
                                                                                 Monetary
                            Cephalon From
                            Cephaton      Falsely
                                        Eroin   Falsefy               Off-label
                                                  Marketing.ivlarketing
                                                            Actiq For           Uses
                                                                             Actiq Eor Off277    Iabel Uses ..
                  3.
                  3.        FDA Warnings
                            FDA  Waming5Did     Not Prevent
                                             I)id           Cephalon from
                                                     Not Prevent          Continuing
                                                                      Ccphalon    from False and
                                                                                           Continuing  Ealse an
                            Off-Label Marketing
                            Off.-Labet                                                            278
                                                                                        .................
                                                 of Fentora of Eentora ..............................
                                           .Nlarketing                                                     278
                                                                                     I
                  4.
                  4.        A Guilty
                            A  GuiltyPleaPlea
                                          and a Large
                                                ard aFine  did not Deter
                                                        Lart;e     Eine Purdue from I7eter
                                                                         did not    Continuing}'urciue
                                                                                                 its    f'rom C
                            Fraudulent Marketing
                            Erauc~Li(et~t     .N[arketing                                         279
                                                  of OxyContinof OxyContin .............................
                  5.
                  S.        Endo Continued
                            Endo  Continuedto Aggressively Promote Opana
                                               to Ag;;ressiveiy       Promote    C)panaAware
                                                                         After Becoming After Becoining A
                            Ohs  Widespread
                            of Its           Abuse ................
                                    '4Vitfespread                                         28.1
                                                       Abuse ............... ......................
         B.
         B.       Repeated Admonishments
                  Repeated       Admonishmeiits        and Fines    and       Not StopDid
                                                                       Did Fines             the Distributor
                                                                                                     Not Stop         Defendants
                                                                                                                          the Distributor Defei
                  from Ignoring
                  frotn   I(Ynorin~ Their Obligations            to Control the Supply
                                               `T'heir Cbliyations                        to ControtChain and        Prevent
                                                                                                                  tl~e       Su}z~~ly Cl~ain and Pr
                  Diversion.............................................................................................................
                  Diversion                                                                                                              281
   X.
   Y.    JOINT
         JOIN'fENTERPRISE ALLEGATIONS
                 EN'T'ERl'.RISE                                     283
                                ALI;EGATtQNS ......................................
   Xl:. TOLLING
   XI.  TOLLTNG AND FRAliDliLENTCONCEALMENT
                AND FRAUDULENT                                     284
                                 CQNCEALIVIENT ..................................
                OF CER'I"AIN
         WAIVER OF
   .XII. WAIVER
   .XII.           CERTAIN CLAIMS FOR POR
                             CLAIIVIS RELIEF                 .................286286
                                          IZ.ELIEF ..................................
        CLAEVIS FORFOR
   XIII CLAIiVI.S
   XIIl.            RELIEF                                          287
                       RELIEE .......................... -•--.... ..................



                                                                vii
                                                                vi
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 12 of 355                                                                PageID #: 48




             A.          hIRST CL11II41FOR
                         FIRST CLAIM FOR. R.ELI:I~;F
                                           RELIEF .......................................................... :................. 287
                         I.
                         1.         "I"l~e 3~darketingDefendants
                                    The Marketing      Defendants and
                                                                  anc~Distributor
                                                                      D'€stril~utorDefendants
                                                                                    Defenciants OlVed
                                                                                                CJtivedaaDuty
                                                                                                          Duty of
                                                                                                               of
                                    Care
                                    Care.............•---.............................................--............                 ........ 287

                         2.
                         2.         Defendnnts Breacbeci
                                    Defendants           T`heirDuty
                                               Breached Their  Dutv of
                                                                    of Care
                                                                       Care ............................................... 287
                                    a.         Defenttants' Concluct,
                                               Defendants'  Conduct, in Violation of Applicable Statutes,
                                               Constltntes Negligence 1='et•
                                               Constitutes NegIiger,ce Per SeSe .................................................... 2$7
                                                                                                                                     287

                         3.         Defenciaiits Breacl3ecf
                                    Defendants              "I"lieirDuty
                                                 Breached Their      llLityofofReasonable
                                                                                ReasonableCare
                                                                                           Care ........................... 29(}
                                    a.         Negligent Marketing .............. ............ ........................................ 290
                                               NegIigent.Marketing

                                    h.
                                    b.         Negligent Distril3uti«n
                                               Negiigei-it Distribution ................................................................ 291

                         4.         'J."he Market€nt;and
                                    The Marketing      aiiciSupply
                                                             SupplyChain
                                                                   Chain Defendants'
                                                                          Defenciants' f3reaclies
                                                                                       Breaches rsf    of Care
                                                                                                           Care W   Wereere
                                    Ir_tenticsiiaf,Willful,
                                    Intentional,    Willftil,Wanton
                                                              Wantotiand/or
                                                                      andiorReckless
                                                                            Reckless ......................................... 291
                                                                                                                               29I
                         S.
                         5.         Calasation and
                                    Causation  anCiDamages
                                                    Dalrages .......................................................................... 292
              B.         SECO1~i.D CL~1LM
                         SECOND CLAIM     FOR
                                        FOR   REI,IEF ....................................................................... 293
                                            RELIEF
              C.
              C:         'I'HI.R.D C.LAIIVI
                         THIRD CLAIM        FClR
                                          FOR    RELIEF ........................................................................... 296
                                               RELIEF'
              D.         FC?UR'1"H CLAiMFOR
                         FOURTH CLAIM        RRLIEF .......... ...... .............................................. ......... 298
                                         FOR RELIEF
              E,
              E.         FIF"t`H CLAIM
                         FIFTH   CLAIM FFOR
                                         C).RRELIEF
                                              .REI,IEF ... ......................................................................... 3€1=1
                                                                                                                                      - 304
              F.         SIXTH CLAI:M FC7RRELIEF
                               CLAIM. FOR RELIEF .......................................                                                     305
    I'RAYER FOR
   -PRAYER  FORRELIEF
                RELIEF-----------------•----....................................................................................... 312
   31_i
   JURY RYDEMAND                                                                                                                              311
           .DRMAN.D ........................................................................................................................ 3.I 21

                                                                                                                                                      ~




                                                                          vii
                                  DOCUMENT
Case 1:19-cv-00756-WS-C Document 1-1        I
                                     Filed 10/09/19 Page 13 of 355                               PageID #: 49




          "The opioid
          "The  opioid epidemic
                       epidemic is the    deadliest drug
                                     the deadliest         crisis in
                                                    drug crisis        American histoiy,
                                                                   in American   history, aiid
                                                                                          and
          Appalachia
          Appalachia has sutTered      consequences more
                                   the consequences
                         suffered the                 inore than
                                                             than perhaps             region,"
                                                                   perhaps any other region,
          Attomey General William
          Attorney         William P.
                                    P. Barr announced in
                                       Barr annouticed                     on April 17; 2019)
                                                        in a press release oti          2019-'

          The decade of the 1990s was the era of the blockbuster drug, the billion-dollar pill,
          and aapharmaceutical
          a-nd    pharmaceutical sales
                                  sales force            was part
                                              an-ns race was
                                        force arms             part of  theexcess
                                                                    of the         ofthe
                                                                            excessof  thetime
                                                                                          tiine.._, A
          phannaceutical    Wild West emerged. Salespeople
          pharmaceutical Wild                                      stampeded into
                                                    Salespeople stainpeded      into offices. They
          made claiins                                            doctors. Those claims also lead
                 claims that helped sell the drugs to besieged doctors-
          years later
                later to
                      to blockbiister
                         blockbusterlaNvsuits   and criminal
                                      lawsuits and                    againsttheir
                                                               c-asesagainst
                                                     crimiiial cases          theircompanies.2
                                                                                    companies.'

                                              COMPLAINT

          Plaintiffs The DCH Health Care Authoiity,
                                         Authority, The Healthcare Authority For Baptist Health,
                                                    The Healtlicare

   An Affiliate
      Affiliate Of UAB
                   UAB Health System,
                              System, Medical               Authority, An Affiliate
                                      Medical West Hospital Authority,    Affiliate Of UAB

   Health System,
   Health System, Evergreen
                  Evergreen Medical
                            Medical Center,
                                    Center, LLC, Gilliard Health Services,
                                                 Gilliard Health Services, Inc.,  Crestwood
                                                                            Inc., Crestwood

   Healthcare, L.P., Triad
   Healthcare, L.P., Triad Of Alabama,
                              Alabama, LLC, QHG Of Enterprise, Inc.,
                                                Of Enterprise, Inc., Affinity
                                                                     Affinity Hospital,
                                                                              Hospital, LLC,
                                                                                        LLC,

                            Center, LLC.
   Gadsden Regional Medical Center, LLC, Foley
                                         Foley Hospital Corporation,The
                                               Hospital Corporation,    HealthCare.
                                                                     TheHealtli Care Authority

   Of Clarke County, Alabama, BBH PBMC, LLC, BBH, WBMC, LLC, BBH SBMC, LLC, BBH

   CBMC,
   CBMC, LLC, and 'BBH
                   BBH BMC, LLC,
                            LLC, (collectively,                      this Complaint
                                 (collectively, "Plaintiffs") bring this            against
                                                                          Complaint against

   Defendatits Purdiie Pharma
   Defendants Purdue                       Pharma, Inc-;
                       Phanna L.P.; Purdue Pharma, Inc.; The
                                                         The Ptirdue Frederick Compatiy,
                                                             Purdue Frederick  Company, Inc.;

   Richard Sackler; Beverly Sackler; David Sackler; Ilene Sackler Lefcourt; Jonathan Sackler; Kathe

                                                                  Mark Timney; Craig Landau;
   Sackler; Mortimer D.A. Sackler; Theresa Sackler; John Stewart; Mark               Landau;

   Russell Gasdia;
           Gasdia; Joe Coggins;
                       Coggins; Lyndsie
                                LyndsieFowler, Mitchell "Chip"
                                        Fowler;Mitebe-11 "Chip"Fisher;
                                                               Fisher;Rebecca
                                                                       Rebecca Sterling;
                                                                               Sterling, Vanessa
                                                                                         Vanessa

   Weatherspoon; Cliris
                 Chris Hargrovc,  Brandon Hassenfuss;
                        Hargrove; Bra-ndoti                                Pharmaceuticals, LLC.;
                                            Hassetiftiss; Joe Read; Amneal Pharmaceuticals, LLC;

   Amneal Pharmacetiticals, Inc-; Teva
          Pharmaceuticals, Inc.;       Phannaccutical Industries, Ltd.; Teva Pharmaceuticals
                                  Teva Pharmaceutical                        Phan-naectiticals USA,




   'Press
     PressRelease,
            Release,U.S.
                      U.S. Dep't
                           Dep'tof
                                 ofJustice,  Appalachian Regional
                                     Justice,Appalachian Regional Prescription
                                                                   Prescription Opioid
                                                                                Opioid (ARPO) Strike
   Force Takedown Results in Charges Against 60 Individuals, Includino
                                                                  Including0 53 Medical Professionals
   (Apr. 17,
          17, 2019),
              2019), https://www.justice.gov/opafPr/al2palachian-regional-prescril2tioll-opioid-ar,go-
                      https://www.justice.gov/opa/pdappalachian-regional-prescription-opioid-arpo-
                                               ,ainst.
   strike-force-takedown-results-eharges-against.
   strike-force-takedo%A,.n-results-charges-a&.
   22 Sani
      Sam Quinones, Dreamland:•
                     Dreamlan& Tize      True Tale
                                    The True       of America's Opiate
                                               Tak qj'America's        Epidemic at 133 (Bloomsbury
                                                                OpiateEpidenzic
    Press 2015) (hereinafter referred, to as
                             referred to  as "Dreamland").
                                             "Drcamland").
Case 1:19-cv-00756-WS-C Document 1-1
                                  DOCUMENT
                                  DC?CUMENT II
                                      Filed 10/09/19 Page 14 of 355                 PageID #: 50




   Inc.;
   Inc.; Cephalon, Inc.; Johnson
            Cel.~halon,          & Johnson;
                             Inc.;          Janssen
                                     Jol3nson       Pharmaceuticals,
                                                 & Johnson;          Inc.; Ortho-McNeil-Janssen
                                                                lansseii      Pharmaceutic.als, Inc..;

   Pharmaceuticals,            Janssen Pharmaceuticals,
                    Inc. n/k/a Iiic.
   Pirarrmaceutacals,                  nlk1'a Janssen          Janssen Pharmaceutica, Inc.
                                                        Inc.; Phartnaceutica95,            n/k/a Janssen Phar
                                                                                       lnc.;

   Janssen Pharmaceuticals,
   3aiisser:                               Inc.; Abbott
                            Inc.; Noramco,Irac..;
                Pharinaceutical5,                   Norarrsea,        Abbott Abhott
                                                        Laboratories;Inc.;   Laboratories, Inc.;
                                                                                       Laboratories; Abt7

   Assertio
   Assertio Therapeutics, Inc.; Endo Health
                'I'heral7eutics,       Inc.;Solutions,
                                                Eticlo       Endo Pharmaceuticals,
                                                       Inc.;Health  Sctlutioits,   Inc.;Inc.;
                                                                                         Par  Etrclo Ph

   Pharmaceutical,
   Pharcnaceutical,          Pharmaceuticals
                   Inc.; Par[tic.;           Companies, Inc.; Ma linckrodt,
                                    Par Phannac.eirticals                   LLC; Mal
                                                                   Companies,        linckrodt
                                                                                  Inc.;        Plc;
                                                                                           Nta!tinckrodt, LLC

   SpecGx,
   SpecGa, LLC; Allergan
             LLC;        Plc; Allergan
                    Allergan     Ple;Finance,
                                       Atlergan    Allergan Sales,
                                              LLC; Finance,        LLC;Alfergan
                                                                LLC;    Allergan USA, Inc.; LLC; Aller
                                                                                   Sales,

   WatsonLaboratories,
   Watson              Inc.; Actavis
          .Laboratories,        Inc.;LLC; Actavis.Pharma,
                                        Actavis    .LLC; Inc.; Anda, Inc.;
                                                          Actavis.         H.D. Smith,
                                                                       Pharina,        LLC f/k/a
                                                                                  Itic.;    Ar3tta, It}c.;

   H.U.
   H.11.Smith Wholesale
          Snaith   Wholesale      Henry Schein,
                        Drug Co.;llrug          Inc.; AmerisourceBergen
                                        Co.; Henry     Sche€n, I.nc.;   Drug Corporation;
                                                                           Amerisource.l3ergen £7

   Cardinal
   Cardinal Health, Inc.; Rite
               Hea€th,         Aid OfRite
                             Inc.;    Alabama,  C7fRite
                                           AidInc.;     Aid of Maryland,
                                                     Alabama,    Inc.; Inc.;
                                                                         RiteTheAict    Co.;
                                                                                 Krogerof Marylancl, In

   Kroger
   KrogerLimited Partnership
           Limite.ct         H; CVS Health Corporation;
                         }'artd3ersliili     II; CVSCVS    Pharmacy,
                                                        Heatth       Inc.; CVS Indiana,
                                                                Corporation;      CVS I'harniacy,

   L.L.C.;
   L..L.C.;Wal-Mart Inc.; Wal-Mart
               Wal-Nlart     Inc.;Stores East, LP;Stores
                                    Wa1-Mart       WalgreenEast,    Co., Inc.;
                                                            Eastern LP;        and Walgreen
                                                                          Walgrezn    Eastern Co., Ine.;

   Inc.
   Inc. (collectively "Defendants")
           (c.oliectsvely           under Alabama law uiicler
                               "llefenciar3ts")       for negligence, nuisance,
                                                                 Alabama        fraud for
                                                                            lativ     and deceit,
                                                                                           negligetice, nui

   wantonness and civilanct
   1vatit.onness        conspiracy
                             c;vil seeking judgment against
                                      consl)iracy           Defendants
                                                      seeking    judgment     favor of Plaintiffs;
                                                                       and in against     llefenciants anct

   compensatory
   compensatory damages; punitive pniiit.ive
                   ttamages;      damages; pre judgment
                                                 damage4;    ost-judgment
                                                        and.pre     ;~mentinterest;
                                                                 juctgtnent         cost of suit;
                                                                             interest;       c.ost of suit;
                                                                                anctpost-.ji.ad

   and
   anciequitable relief, including
         ecluitabte        re}ief, injunctive relief and
                                      inclucling         alleges as follows:
                                                       injunc_tave       rel:ef ancl allewes as foltows:

     ➢. INTRODUCTION
     ➢. INTRODUCTION

      A.
      A. The
         TheOpioid
             OpaoidCrisis in Alabama
                       Crisls     in Alabania

          1.
          L.     Plaintiffs operateoperate
                 PIaint;ff5         hospitals located in the State
                                               hospitals           of Alabama,
                                                               locatecl        among St3te
                                                                           in.the    other states that
                                                                                              ofAlabama, among

   have
   havebeen hit hard
        be.en    hitbyhard
                       the opioid
                             13y crisis.
                                  the opioict crisis.

          2.
          2.     The opioid
                 `1"he      epidemicepicieinic
                         opioict     poses an ongoing
                                                 po5escrisis
                                                          aiiin Alabama.
                                                                 ongoingOpioid
                                                                         eris€suse has
                                                                                   in had tragic C)pioiti us
                                                                                       Alahama.

   consequences
   eotisequencesfor communities across Alabama.across
                      for coinmutiities         Thousands of people have
                                                       A(ahaina.         died from opioid
                                                                     Thousancis     of people have

   overdoses,
   overcloses,and many thousands
                   aticl   tnanymore suffer fromrnore
                                  thousands      opioid use disorders
                                                        suffer        and related
                                                                  frc.zrn         health use disorde
                                                                              opioid

   conditions
   conditions in Alabania. The misrepresentations
                   ii3 Alabarrra.                 regarding the risks and benefits
                                        The masrepresentations                     of opioids
                                                                           regarditig         enabled,
                                                                                            the  risks and beneft

   and
   anciis continuing to enable, the to
          is contiiiuiri(v           widespread
                                        ettable,prescribing of opioids for common
                                                     the wiciespread              chronic pain
                                                                            prescribitig     af opioicis f


                                                2
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1I      Page 15 of 355                            PageID #: 51




   cotiditions
   conditions like iower
                   lower back
                         backpain,  arthritis,at3
                              pain,artliritis, andd headaches.'
                                                    headaches.3

           3.      Overdose mortalities
                   Overdose mortalities in
                                        in Alabama
                                           Alabama liave
                                                   have increased  sharply in recent years. From 2013
                                                         increased sharply

   to 2014 alone, Alabama
                  Alabaiaia saw     twenty percent
                            saw aa twenty          (20%) increase in overdose fatalities.4 In 2014, there
                                           percent (20%)

   were 723 Alabama           deaths, up from 598 Alabama
                     overdose deaths,
            Alabanaa overdose                                                 2013.$ These deaths
                                                  Alabaina overdose deaths in 2013.5

   are overwhelmingly caused by
       overwhelmingly caused by opioids.6
                                opioids.' No fewer than 282 deaths were attributable
                                                            deaths were                 opioid
                                                                        attributable to opioid

   overdose in 2015 alone iii
                          in Alabarna_' In 2017, there were 422 overdose deatlis
                              Alabama.' In                                       involving opioids
                                                                         deaths involvinp

   in Alabama—a
      Alabama a rate
                  rateofof9.0
                           9.0deaths
                               deathsper
                                      per100,000  personsand
                                          100,000persons  andover  halftlie
                                                              overhalf  the national rate of
                                                                            national rate of 14.6 deaths

   per 100,000 persons.

           4.      The greatest increase in opioid
                                            opioid deaths
                                                   deaths occurred among cases involving
                                                          occurred arnotig     involving synthetic

   opioids (mainly fentanyI),
                   fentanyl), with aa rise
                                       rise from
                                             from16  deathsinin2012
                                                  16deaths      2012toto198
                                                                         198inin2017-
                                                                                  2017.HHeroin
                                                                                        Heroin involved

   deaths also increased
   deaths                dramatically from
               increased dramatically from 40
                                           40 deaths
                                              deaths in 2013 to
                                                             to 122  in 2014
                                                                122 in   2014beit
                                                                              but have
                                                                                  have remained
                                                                                        remained

   unchanged through
   un.changed through 2017.

           5.      Since 2005, Alabama                     the Prescription Drug Monitoring Program
                               Alabama has participated in tlie

   which collects prescription records. On August 8, 2017, Alabama
                                                           Alabaina Governor Kay Ivey established




   3 Consistent
   1 Consistent with
                with the
                      the commonly
                          commonlyacce,pted
                                   accepted rriedis;al usage,the
                                            medical usage,    tlieterm
                                                                   term"chronic
                                                                        "chronic pain"
                                                                                 pain" as used    herein
                                           months or longer.
             non-eancer pain lasting three rnonths
   refers to non-cancer
   ¢4 Centers
       Centers for
               for Disease
                   Disease Control
                           Control and
                                   atid Prevention, Drug Overdose Death Data,
    https:Jlwww.cdc.~oy/drugoverdose/data/statedeaths.html (last visited October I11,
    https://www.cdc.gov/drugoverdose/data/statedeaths.html                         1, 2017).
    5 1d                                                                               I
    5 Id
   I
   6 X.J. Shen, Ph.D., Director,
     X.I.              Director, Divlsloll
                                 DivisionQf   Statistical Analysis,
                                           of StatlStlCal            Alabama De}?artlllellt
                                                          Allalysls, Alabari3a Department ofof Public
                                                                                               Piiblic
   Health, Center
            Oenter for Health Statistics, Data-Driven Prevention Initiative (DDPI) for Heroin and
   Opioid Abuse/Overdose
           AbuselOverdose (April
                            (Aprii 28, 2017), available
                                                availrrble at
   http:/lwww.alabamapublichealth.gov/pharmacy/assets/ddpi
   httn://www.alabamapublichealth.gov/pharmacy/assets/ddni opioidoverdose.pdf
                                                                    opioidoverdose.pdf (last visited
   October 11,
   {Jctober 11, 2017}-
                2017).
   '' The
      The Henry
          Henry J.I. Kaiser
                     Kaiser Family
                            Family Foundation,
                                   Foundation, Opioid Overdose
                                                        Overdose Deaths and Opioid Overdose Deaths
         Percent of All
    as a PerCeilt    AIl Drug           Deatlis (2015),
                               OverdoseDeaths
                         DrLFaOverdose                  ww-w.kff.org.
                                                (2015), www.kf#:org.




                                                      3
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                  DflCUMENT
                                  DOCUMENT   1I       Page 16 of 355                           PageID #: 52




   the Alabama
       Alabania Opioid
                Opioid Overdose
                       Overdoseand
                                andAddiction
                                   AddictionCouncil      study the state's
                                             Counciltotostticly            opioid crtsrs
                                                                   state's opiolcl            identify
                                                                                   crisis and Identlfy

     stratel,rytotocounteract
   a strategy       counteract its  adverse consequences.
                                its adverse consequences.

           6.
           6.      Alabarna has
                   Alabama  has the second-highest  rate of
                                     second-highest rate of non.cnedical
                                                             nonmedical use     prescription pain
                                                                         use of prescription pain

   relievers in the nation,
                    nation, covering
                            coveringone
                                     one out
                                         out of everynineteen
                                             ofevery          Alabamiansagecl
                                                     nineteenAlabainians aged ttivelve   older.s Drug
                                                                               twelve or older!

   poisoning deaths
   poisoning deaths are
                    are significantly  impactin; Plaintiffs' communities.9 Significant numbers of the
                        significantly impacting

   resicletitsof
   residents   of Alabama
                  Alabama report
                          report drug dependence and nonmeclical
                                 drug dependence                 use of pain relievers.
                                                     nonmedical use                     10 Nlany
                                                                              relievers.19 Many

   residents of
             of Alabama
                Alabama who
                        who need addiction treatment
                            need addiction            don't receive it.l'
                                            treatment don't         it.!'

           7.
           7.      Excessive numbers
                   Excessive nunibers of
                                      of opioids
                                         opioicls have
                                                  havebeen  dispensed in
                                                       been dispensed     Plaintiffs' communities.''
                                                                       in Plaintiffs' corninunities.''

   From 2006 to 2012, there were 1,703,752,769 prescription pain pills supplied to Alabama.'
                                                                                   Aiabama.133 From

   2006 to 2012, there
                 tlrere were
                        were 6,284,580                          enoubh for 67 pills per person per year,
                             6,284,580 prescription pain pills, enough

   supplied to Conecuh
   supplied to                 Alabaina -- 2611,600
                       County, Alabama
               Conecuh County,                       of the
                                           2,611,600 of                distributed by CVS and
                                                        the pills were distributed

                                  Par Pharmaceutical.
   2,811,200 were manufactured by 1'ar                          CVS Pharmacy,
                                                       Alabaina CVS
                                       Pharmaceutical. Alabama      Phannacy, L.L.C., Evergreen




   YRachel
   8  RaclrelN.
              N.Lipari,
                 Lipari,Ph.D.,
                         Ph.D.,etetal.,
                                    al.,State
                                         Stateand Substate Estimates
                                               andSubstate Estirra.atesofofNonmedical
                                                                          Nonmedical Use
                                                                                      Useof Prescription
                                                                                          ofPrescription
   Pain Relievers, National Survey on Dru~ Drug Use and Health, Substance Abuse and Mental Health
   Services AcJministration  (Jul. 13, 2017),
             Administration (Jul.
   https://www.sanihsa.gov/data/sites/default/files/report
   https://www.samhsa.gov/data/sites/default/files/report_3   3187/ShortReport-31$7.htrnl(last
                                                                I 87/ShortReport-3187.html (last visited
   Aug. 27, 2019).
   4
   9U.S. Centers for Disease Control anct and Prevention,
                                              Prevention, National
                                                          NationaiCenter   forHealth
                                                                   Center for Health Statistics'
                                                                                     Statistics' Drug
   Poisoning              dataset, https://www.cdc.gov/nchs/data-visualization/drug-poiSoning-
   Poisonin~ Mortality dataset,    https:liwww.cdc.gov/nchs/data-visualization/drag-poisoning-
   mortality/ (last visitetl
                    visited Nov 11, 2417),
                                      2017).
   1° See, e.g., Alabama Opioid Epidemic, amfAR, http://opioid.amfar.org/AL, at View Counties:
   1°
   Opioid Use (last visited Oct. 13, 2017).
   " Id_
      Id. at View Counties: Healthcare.
   12U.S. Prescribin;
           Prescribing Rate
                       Rate Maps,
                            Maps, Centers
                                  Centers for Disease Control and Prevention (2017),
                                          for Disease
   https:f/www.cdc.gov/drugoverdose/maps/rxrate-maps.html (last visited Nov.
   https://wunv.cdc.gov/drugoverdose/maps/rxrate-maps.htnal              Nov. 13,
                                                                               13, 2017)-
                                                                                   2017).
   13 THE
   13      WASHINGTON POST,
      THE WASHFNGT(?Id    POST, The Opioid Files: Drilling
                                                   Drillinl; into
                                                              iiito the
                                                                    the DEA's
                                                                        DEA's pain pill database, Jul. 21,
   2019, https://www.washingtonpost.com/graphics/2019/investigations/dea-pain-pill-database/
          https://www.washin;tonpost.coiii/g.raphics/2019/investi~=ations/dea-pain-pill-databttse/
   (last visited Aug. 27, 2019)
                          2019) (hereinafter "Drillinl; into the
                                             "Drilling into   the DEA's
                                                                   DEA'spain
                                                                          painpill
                                                                               pillcJatabase").
                                                                                    database").




                                                       4
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOC[JMENT 1        Page 17 of 355                               PageID #: 53




   received the highest number of pills.14
                                  pills. 11

              8.
              8.            107.2 opioid prescriptions
                   In 2017, 107,2        prescriptions were written in
                                                       were written  in Alabama for every 100 persons.
                                                                        Alabama €or

   This was Elie highest prescribing
            the highest  prescribing rate
                                      rate in
                                           in the country and was almost twofolci
                                                              was almost  twofold greater than the
                                                                                  greater than

   average
   average U.S. rate of
                     of 58.7 prescriptions.15 Alabarna
                        58.7 prescriptions.15 Alabama is second in the
                                                         second in  the nation
                                                                         nation for
                                                                                 forbenzodiazepine
                                                                                     benzodiazepine
                                                                              16 Over 6.5
                                                                       37.6).16
   prescriptiuns, at a rate of 61.9 per 100 persons (U.S. median rate: 37.6),
   prescriptions,                                                                     6_5 million opioid

   prescriptions were filled in Alabama
                                Alabacna in
                                         in 2015,
                                            2015, supplying          miliion pills, which equates to a
                                                  supplying over 437 million

   total days'
         days' supply
               supply of
                      of 127,159,152
                         127,159,152 —  or348,381
                                     — or          years' worth."
                                           348,381years'  worth." There were 167 deaths involving

   prescription opioitls   2017, an increase from 124 in 2016,18
                opioids in 2017,

              9.
              9.   Children have been especially
                   Children           especially vulnerable
                                                 vulnerable to
                                                            to the
                                                                the opioid
                                                                     opioidepidernic. Alabama and
                                                                            epidemic. Ala,bama

   neighboring states
   neighboring states have
                      have now
                           now become
                               becotne ground zero for an explosion of cases in
                                       ground zero                              newborns with
                                                                             in newborns

   Neonatai Abstinence Syndrome
   Neonatal Abstinence Syndrome("NAS"),
                                ("NA8"), aa collection    symptoms babies
                                            collection of symptoms babies experience
                                                                          experience in
                                                                                     in

                    opioid medications taken by
   withdrawing from opioicl                  by the
                                                 themother. Therel;ion
                                                    mother.The  regionthat
                                                                       thatincludes   Alabama,
                                                                             includesAlabatrma,

                                                highest rate
   Mississippi, Tennessee, and Kentucky has the highest rate in the country, with NAS occurring in
                                                             in tlse




        id.
   14 1d.
   `4

   is
   15 aId

   "16 See Leonard J. Paulozzi, M.D., et al,, Centers for Disease
                                              Centers for Disease Contro4                      I ital Signs:
                                                                   Control and Prevention, Vital      Sigras:
    tYariation AsnoragStates
    Variation Among              Prescribirzg of
                              inPrescribing
                      States in                  Opioid Pain
                                              oj'Dpio1d       Relievers and
                                                        Paiji Reltevess       Befizodieczepirae.s——United
                                                                        crfid Benzodiazepines        Utiited
   States,  2012, Morbidity and Mortality Wkly. Rep. July 4, 2014; 63(26); 563-568, ayailable
   Stcztes,2012,                                                                           ayailable atat
   htms://w-vv-w.cdc.govinlinwr/preview/mtnwrhtml/min6326a2.htm. The coinbinatiofi
   https://w-w-w.cdc.gov/minwr/preview/inmwrhtnil/nrni6326a2.htm.              combination of
   hydrocodone, oxycodone and  aiid benzodiazepines
                                    benzodiazepines is referred to as the
                                                                       the "holy trinity" and
   significantly inereases             harm to those that abuse prescription pills.
                 increases the risk of liarm
   "George
   " GeorgeC. C.Smith,
                 Smith,Jr.,
                        Jr.,M.D.,
                            M.D.,ALBME
                                  ALBMEEfforts
                                          Effortsto Combat Opioid
                                                  toCoinbat Opioid Overuse, Alabama Board of
   Medical Examiners
             Exatniners (March 10, 2017),
   http:/hvww.alabainalaublichealth. ov/pharmacY/assets/presentation smit.h 20I7.pdf
   http://www,alabainapublichealth.govipharmacy/assets/presentation_smith_20  I 7.pdf (iast
                                                                                      (last visited
   t?ct.
   Oct.  11, 2017).
             2017),
   Ls
   18Riational Institute
     National  institute on Drug
                            Drul; Abuse,
                                  Abuse, Alabama qpioid
                                                 OpioidSurramary,
                                                        Summary,
   https://www.dru abuse.gov/drugs-abuse/opioids/opioid-summariesMby-statelalabama-o,pioid-
   https://www.drugabuse.govidrugs-abuse/opioids/opioid-summaries-by-statetalabama-opioid-
   surnmary.
   summary_




                                                       5
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1I      Page 18 of 355                               PageID #: 54




   16.2
   16.2 out of every 1,000 hospital births in 2012,19 NA5
                                              2012.19 NAS is
                                                           isclosely
                                                              closely associated
                                                                       associated with
                                                                                  withopioicl use:2°°
                                                                                       opioid use.'

   Infarits
   Infants born NNq'th 1\IAS
                with NAS     usually
                          usually    spend
                                  spend        ininneonatal
                                           weeks
                                         weeks      iieonatalintensive   careunits
                                                               intensivecare  unitswhile they painfully
                                                                                   while they

   withdraw frocn the drugs—a
            from the  drugs—a process so painful   that itit traps
                                         ,painful that        traps many  adults on opioids.
                                                                    inany adults

           10.
           10.     Children are
                            are aiso
                                also injured
                                     injured by
                                             by the
                                                the removal
                                                    removal from
                                                            from thein
                                                                 their comes        opioid abuse and
                                                                       homes due to opioitl

   adcliction.The
   addiction. The percentage of Alabama
                  percentageof  Alabama children
                                        children in
                                                  in foster care because of parental drug abuse has
                                                     foster care

         frotn 11.5% in 2006
   risen from           2006 to
                             to 37°!n
                                37% inin 2016.21
                                         2416 ." Children
                                                 Childrert with parents addicted
                                                                        acldicted to  drugs tend
                                                                                   to drugs tend to
                                                                                                 to stay
                                                                                                    stay

   in foster care
             care Ionger
                   longer ancl
                          and often enter
                                    enter the
                                           thesystetn
                                               systemhaving
                                                      havingexperiens:ecl signilicatit trauma, which
                                                             experienced significant

   makes their care more expensive.22
                         expensive.z'

           11.
           11.     Across the state,
                              state, Alabarna
                                     Alabama families
                                              families and
                                                       and communities
                                                           communitiesface  heartbreaking tragedies
                                                                       faceheartbreal~ing

   that cannot be adecluately conveyed by
                  adequately conveyed  by statistics,
                                          statistics, and
                                                      and they
                                                          they have faced them
                                                               have faced thetn all too often, Many

   grieving fatnilies have
   grieving families  have been
                           been financially
                                financially tapped
                                            tapped out
                                                   out by the costs of
                                                                    of repeated
                                                                       repeated cycles
                                                                                cycles of addiction
                                                                                       of addiction

   treatment programs;
   treatment programs; others
                       others have
                              have lost hope and given up. The increasing number of cases takes
                                   lost hope




   19 Amy Yurkanin, A grim and    growing trend: Alabama sees increased cases of drug-dependent
   netivborns(Sep.
   newborns   (Sep. 29,
                    29, 2015),
                        2015), available
                               available crt
                                          at
   http:(hv-%vw.al.cominews/index.ssf/2015/09/a jrrim
   http://www.al.cominews/index.ssf/2015/09/a   grim and
                                                      and rrfluring
                                                           growingtrend
                                                                    trendalaba.htnii
                                                                          alabaltml(last
                                                                                     (last visited
                                                                                           visited
   Aug.  27,2019).
   Aug. 27,  2019).
   2° Casey
   20 CaseyVdylie,
              Wylie, Quality
                      QualityAnalytics,
                               Analytics,At,AsAvtA
                                           ALABAMAMEDtCAm          AGENCY, Neonatal Abstinence
                                                        MEDICAIDAGENCY,
   .S;Yndronte   (NAS) Adver'se
   Syndrome (NAS) Adverse        Fetal Outcomes
                                  FetcxlOzitcornes in
                                                    in Mothers
                                                       Mothefs  with
                                                               ivitThPrescribed  Opioid Medications
                                                                      PrescYibed Opioid tYfedfcatiolls
   Conzpared to
   Compared     to 11lotliers 6Yit1iNo
                   Mothers With         Prescrihed Opioid
                                     NoPrescribed    Opioid Medications   (Decetnber 10, 2014),
                                                            -Medications (December
             ww.alabarnapublichealth.goviperinatal/assets/NASPresentationforSCPH.ndf (last
   http://tivwur.alabaniapublii;heaith.gov/perinatal/assetslNASPresentationforSCPH.pdf
   httn://w-                                                                                   (last visited
   Aug,   27,2019).
   Aug. 27,   2019).
   21  Mary Sell, Parental
   21 Mary        Pcrrental drug use putting
                            drugzEse          morecizildte3i
                                     putting rnofe childreni3a
                                                             in foster  care, DECAT[rtt
                                                                faste.r crare,            DAtLY(Jan.
                                                                               DECATUR DAILY      (Jan. 29,
                                                                                                        29,
                                                                                    2 more-children-in-
           http://www.decaturdaily.cominews/local/parental-drug-use-outting-more-children-in-
   2017), http:!/www.decaturdaily.com/newsllocal/parental-drug-use-putting
   fostercare/article 957642a9-e3d5-52a3-b8d9-d881be352aab.html(last
   fostercareartiele_957642a9-e3d5-52a3-b8d9-d881be352aablitml             (last visited Aug. 27, 2019),
                                                                                 visited Aug.
   citir7g AlabamaDepartment
   citing Alabama    Departrnentof
                                 of Human
                                    Human Resources.
                                             Resources.
   22 Trista Thurston, Drug
                       Drug ccddiction    drives spike
                               addiction drives  spike ira       foster care, NEwAttK
                                                           Olifofoster
                                                       in Ohio                         AavoCA7'E(Mar_
                                                                              NEWARK ADVOCATE     (Mar.
   23, 2017), available   ut http://www.newarkadvocate.comistory(news/crime/high-in-
              avcailrable at http:llu~,",.newarkadvocate.coinistorv(newslcriFnelhigh-iil-
   ohio/2017/03123/drug-addiction-drives-spike-ohiofoster-care/99545804/ (last
   ohio12017/03;23/drvg-addiction-drives-spike-ohiofoster-care;99545$04!         (Iast visited Aug. 27,
   2019).
   2019).




                                                       6
                                                       31
                                  DocuMENIT
Case 1:19-cv-00756-WS-C Document 1-1        1
                                      Filed 10/09/19 Page 19 of 355                              PageID #: 55




   both a physicai
          physical and mental toll on investigators, frst-respondiers,                       Plaintiffs_
                                                     first-responders, and hospitals such as Plaintiffs.

        B. The
           The ORloid
               OpioidCrisis  Nationally
                      CrisisNati®tnallyT

            12.
            12.    The United
                       United States
                              States is in the midst
                                               midst of
                                                     of an
                                                        an opioid
                                                            opioid epidemic
                                                                    epidemic caused
                                                                             caused by Defendants'
                                                                                    by Defendants'

   tinlawful marketing, sale,
   unlawful marketing,  sale, and distribution    prescription opioids that has resulted in addiction,
                                  distribution of prescription

   criminal activity, serious health issues, and the loss of life.23
                                                             life.23

            13.
            13.    The United States constitutes
                                     constitutes 4.6%
                                                 4.6% of
                                                      of the
                                                          the world's
                                                              world'spoptilation,
                                                                      population,but
                                                                                  butconsurned
                                                                                      consumed8{}1/6
                                                                                               80%

   of the
      the world's
          world's opioid
                  opioid supply
                         supply in      24 Accordinc,
                                   2011.24
                                in 2011.   According to
                                                      to the
                                                          the Centers
                                                               Centers for
                                                                        for Disease
                                                                            Disease Controi
                                                                                    Control and
                                                                                            and

               ("CDC"), from 199.9
   Preve11t1Qn ("CDC"),
   Prevention                      to 2014, the sales
                             1999 to            sales af
                                                      ofprescription  opioids in
                                                         prescription opioids  in the
                                                                                   theU.S.
                                                                                       U.S.nearEy
                                                                                            nearly

   quadrupled, but there was
                         was no overall
                                overall change
                                        change in
                                               in the amount of
                                                  the amount of pain
                                                                painthat
                                                                     that Americans
                                                                          Americansreported.25
                                                                                    reported."

            14.
            14.    Between the start of
                                     of the
                                        the centiFry and the
                                            century and   the year
                                                              year 2014, opioid-related death rdtes
                                                                   2014, opioid-related       rates have

                2001/o. Fourteen
   increased by 200%.   Fourteen percent of that increase occurred between 2013 atid 2014.26
                                                                                and 2014.26

            15.
            15.    It is undisputed that opioids are both addictive and deadly. Between 1999 and 2014,

                     Atnericans died of opioid overdose.27 Deaths related to opioids are accelerating.
   more than 165,000 Americans                                                           accelerating.



   23 Asused
   23 As used herein,
               herein, the
                        the term
                             terrrt"opioid"
                                    "opioid" refers
                                              refers to
                                                      to the
                                                         the entire family of opiate drugs including natural,
   synthetic, and semi-synthetic     opiates.
   '`` Donalti Teater, Nat'l
   24 Donald                  Safeiy Council, The Psychological
                       Ivat'1 Safety              Psycholo;ical and Physical Side
                                                                             Side Effects
                                                                                  Effectsof
                                                                                          ofPain
                                                                                            Pain
   Aledacations,
   Medications,
   https://www.colorado.govipacific/sites/default/files/Psycholigical%20and%20Physicar/020Side
   https://www. colorada,gClylpacif clSitesldefatE1tlfi Ii~sIPSYch011gl(:al°/o20aIld`%©2{3PhYsical°/a2flSlde
   %20EffeLtsaia20Te~iter°~o20NSC.pdf (citing Daneshvari R. Solanki et al., Monitoring
   %20Effects%20Teater%20NSC.pdf                                                     Motiftot-ing t3pioicl
                                                                                                  Opioid
   Adlaeretzceinin Chronic
   Adherence         Clironic Pain
                              Pain Patients:  Assessment   of Risk of Substance   Abuse,
                                    Pcatients: Assessnient of'Itisk Qf Substance Abuse,   PAIN
                                                                                          PAIN' PHYSICIAN
   JOURNAL,
   JO[3RNTAL, 14:   F 11 9-E 131,(2011),
                14: E119-E131,            auailable at
                                  (2011), available
   httos://www.painphysicianiournal.eoinkurrentiodf?artiele-        --MTQONCM3D%3D&journal=60.
   https:(/tiv-ww.painphysicianiotirnal.coiti/currentlpdf?at-ticle~N1'I'QON     Q"/o3D%3D&iourna1=60.
   '-$ Centers
   25  Centers forfor Disease
                       Disease Control
                                 Control and
                                           andPreven`don,        PrescT'Ib7i24Q,' Data,
                                                  Prevention, Prescribing         Data, avaflable
                                                                                        available at
                                                                                                  at
   httos://w-ww.cdc.gov/druv,overdoseidata/prescribing,.html, (last visited Aug. 1, 2018).
   https://w-ww.cdc.govldruaoverdose/datalprescrihing.html,
   26Id.
   26
      Id.
   ''27Deborah
        Deborah Dowell
                Dowell et al., CDC  Guideline forPt"esci'lbiilg
                               CDC GllldelllIe_for Prescribingqplodds_for
                                                                ()plaids forClIP®nlc
                                                                              ChronicPadn
                                                                                      Pain——U3Rtted
                                                                                              United
   States,        65(1) IVlorbidity
   States, 2016, 65(1)   Morbidity and Nlortality                   (Mar.. 2016),
                                        Mortality Weekly Report (Niar      2016), at Z,
                                                                                     2, available
                                                                                        available at
   https:llwwtiv,cdc.govfmntwrlvolumes165/iTtpdfs(rr6501e1.pdf (hereinafter "CDC Guideline").
   https://www.cdc.govimmwrivolumes/65/rdpdfshr6501e1.pdf




                                                        7
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCunENT
                                 DOCUMENT  1        Page 20 of 355                             PageID #: 56




   in
   In 2011, the CDC declared that prescription opioid deaths had
                                                             had reached
                                                                 reached "epidemic levels."'s That
                                                                         "epidemic levels.'8

                                                   overdoses.24 Since then, prescription opioid deaths
   year, 11,693 people died of prescription opioid overdoses.29

   have lnore
        more thar? quadnspled, reachinl;
              than quadrupled, reaching 47,600 Americans
                                               Americans in
                                                          in 20 i 7—more than
                                                             2017—more   than ten times
                                                                                  times the number
                                                                                            number

   of Americans who died in the entire iraq War.3a
                                entire Iraq War.3°

             16.    According  to the CDC,
                    According to      CDC, apioid
                                            opioid overdoses
                                                    overdoses killed
                                                              killed rriore
                                                                      more than
                                                                            than 45,000
                                                                                  45,000 people,
                                                                                          people,

   nationally, over
   nationally, over a 12-month timeframe that
                      12-month timeframe that ended
                                              ended in September 2017.
                                                                 2017, It
                                                                       lt is already the deadliest

   drug epidetnic
        epidemic in Atnerican history.31' If
                    American history.3    If current
                                             current trends
                                                     trends continue,
                                                            continue, lost
                                                                      lost lives from opioid overdoses

   will soon represent the vast majority
                                majority of
                                         of all
                                            all drug
                                                drug overdose
                                                     overdose deaths
                                                              deaths in
                                                                      in the  United States.
                                                                          the Cinited




   2s Press Release,
   28 Press Release, Centers
                      Centers for
                              for Disease
                                  I]isease Control
                                           Control and Prevention: Prescription Painkiller Overdoses
                                                                                           Qverdoses
   at Epideinic
      Epidemic Levels (Nov. 1, 2011),
   https://www.cdc.gov/media/releases/2011/pI101 flu
   https://www.cdc.gov/xnedia/releases/2011/p1101      flupain
                                                           painkiller
                                                                 killeroverdose.lZtrnt (hereinafl:er
                                                                         overdose.html (hereinafter
   `°Prescription Painkiller CDverdoses
   "Prescription             Overdoses atatEpidemic
                                            Epidemic Levels").
                                                     Levels").
   29   Li Hui Chen et al., Drug-poisoning
                            Drugwpoisoning Deaths
                                           Death,s Involving
                                                   1javolvin4Opioid
                                                              OpioitfAnalgesics:
                                                                     Analgesics: United  States, 1999-
                                                                                 Ulaited;States, 1999-
   2011, 1661~ICHS
   2011,           DataBrief
         166 NCHS Data Brief(Sept.
                             (Sept. 2014), https:Ilwwty.cdc.goy/T.IGhsldata/databriefs7dhl66.12df.
                                    2014), https://www.cdc.govinchs/data/databriefstdb166.pdf.
   39 U.S.
   30 U.S. Dep't
           Dep't of
                 ofHealth
                    Health and
                           and Hurnan
                               Human Services,
                                      Services,    What is the
                                                            the U_S
                                                                 US. Qpioid Epidemic?: (Jan. 2019),
                                                                     OpioidEpidernie?;
   https://www.hhs,gov/opioids/about-the-epidemic/index.httn1; German Lopez, 2017
   https://ww~v.hlis.%zovlopioit3s/about-the-epidemic/index.htnil;                        theicorst
                                                                                      wasthe
                                                                                2017 ivas      worst
   year ever
   year    ever for
                 for drug
                       drugoverdose
                                overdose tleaths
                                             deaths ijiinAnterica,
                                                           America, VoxVox (Aug.
                                                                              (Aug. 16,16, 2018),
                                                                                              2018),
   https://www.vox.comisi:ience-and-health/2018/8/
   https                                            1 C/ 17698204/opioid-epidemicoverdose-deaths-
        ://www.vox.com/science-and-health/2018/8/16/17698204/opioid-epidemic      overdose-deaths-
   2017_
   2017'_

   331' The
        The Editorial
             Editorial Board,
                       Board, An
                               +Opioicl
                              An               Foretold, TxE
                                        Crisis For•etold,
                               Opioid Crisis              THE NEw     Yoxx `I'tMEs
                                                               NEW YORK             (April 21,
                                                                             TIMES (April  21, 2018),
   https://~vww.nytimes.c;om/2018/04i`21 /opinionlan-opioid-c;risis-foretold.html.
   haps://www.nytimes.com/2018/04121/opinion/an-opioid-crisis-foretold.html.




                                                     8
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  I       Page 21 of 355                                        PageID #: 57




             Lost Lives
                  Uves
             Dea- ts in tie
             Deaths     theti5,
                            115pp-r_r1.00,043£E peopte
                                      100,000 people
             20                                                                                           All
                                                                                                          A dtug
                                                                                                          overdoses
                                                                                                              rdoses


             15
             15

                                                                                                          opiow
                                                                                                          "00107F't-
                                                                                                                  ^3

             le
             10




                                                                                                          um
              4                                          ;         :              ... . . . ...........
                                        1905
                                          .                       2005    2010                2015




            Note: Drug overdose data
                                  data availabte
                                       available aince
                                                 since 1999.
                                                        1999. Source:
                                                              Source: Centers
                                                                      Centers for
                                                                               for T)isease
                                                                                   Disease Control and
                                                     32
            Prevention II By
                          By TxE
                             THENEw
                                 NEWYORK
                                       YORK TIMES.
                                              TiMES.3'

            17.      The opioid epidemic is "directly related to the increasingly
                                                                     increasingly widespread misuse of

   powerful opioid
   powerful             medications."33 In many
            opioid pain medications,"33    many cases,
                                                cases, heroin
                                                       heroin abuse
                                                              abuse starts
                                                                    startswitli
                                                                           with prescription
                                                                                prescription opioicl
                                                                                             opioid

   acldiction. An inflated
   addiction. An   inflatedvolume
                           volume of
                                  ofopioids
                                     opioids invariably
                                             invariably leads to increased
                                                                 increased diversion
                                                                           diversion and abuse. Indeed,
                                                                                                Indeetl,

   there is aa"parallel
              "parallel relationship
                         relationshipbetween
                                     between the
                                              the availability
                                                  availability of
                                                               of prescription
                                                                  prescription opioid analgesics through

   legitirnate pharmacy channels
   legitimate pharmacy  channels and
                                 and the diversion and abuse of these drugs and associated
                                                                                     ,I    adverse




   3; id
   32 1d.
   33 See Robert M. Califf
                      Califf et
                             et al.,
                                al., A Proactive Response
                                                  Response to
                                                           to Prescription
                                                              Prescription Upioid
                                                                           OpioidEfbuse,   374 N. End,
                                                                                  Abuse, 374      End. J.
   Metl. 1480 (Apr.
   Med.         (Apr. 14,
                      14, 2{116},    doi:10.1056/NESMsr1601307,
                           2016), doi:    10.1056/1\EJMsr1601307,
   https://wtivrv.neini.or
   haps ://ww-w.nelm.org/doi/full/10.1056/NEjMsr1601307                     "Califf et al.").
                           doi/fu11110.1 056/NBJ1VIsr16013U7 (hereinafter "Califf




                                                             E9
                                 f.Z•Z~tifTla.11lil
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19 Page 22 of 355                             PageID #: 58




   outcomes."34 For most people who misuse opioids, the source of their drugs can typically be found
   Outcoines"3¢

   in the excess supply of druas
                           drugs in
                                  in the  community, beyond
                                      thecommonity,  beyond what
                                                            what is
                                                                  is needed
                                                                     needed for
                                                                             for legitimate  medical
                                                                                  legitimate medical

   purposes. Filling an opioid
                        apioid prescription is a significant risk factor for overdose.3s
                                                                             overdose.35

           18,
           18.     According to the CDC, the
                                         the United
                                             United States  is currently
                                                    States is            seeing the
                                                               currentlyseeing   thehighest
                                                                                     highestQverdose
                                                                                            overdose

   death
   death rated      recorded.' Aside
         rated ever recorded.31 Aside from
                                       from overdose,
                                            overdose, long-term opioid use
                                                      long-term opioid        associated with
                                                                       use is associated with a

   siani#icant increase
   significant increase in
                        in mortality
                           mortality from
                                     frotn other causes.3' As
                                                 causes.37 Asopioid-related
                                                              opioid-related deaths
                                                                             deaths increase, the life

                                   decreases.38
                     United States decreases.38
   expectancy in the [Jnited

           19.
           19.     Qn                       President of the United States declared the opioid crisis
                   On October 28, 2017, the President

   a public health ernergency.39
                   emergency.39

           20.     This suit takes aiin
                                   aim at
                                        at the
                                            the primary
                                                 primary cause
                                                         cause of
                                                               of the
                                                                   the opiosd  crisis: A
                                                                        opioid crisis: A false
                                                                                          false narrative
                                                                                                narrative

   marketing scheme,
   marketing scheme, in
                     in which
                        which the
                              the distributors
                                   distributors joined
                                                 joined attd
                                                        and conspired,
                                                             conspired, ir}volving  the false
                                                                         involving the  false and

                                                          desi8ned to dramatically increase demand
   deceptive marketing of prescription opioids, which was designed




   34Dart,
       Dart, Richard
             Richard C. C. et al., Trends in Opioid              Abuse and
                                              Opioid Analgesic Abtsse  and Mortality
                                                                           Mortality in the United
                                                                                            United S'tates,
                                                                                                   States,
   372 N,
   372     N. Eng.
                 Eng.J. Nled.
                         J. Med. 241 241
                                       (2015),   DQI: DOI:
                                              (2015),   10.1056/NEJ1VIsa1406143,
                                                                10.1056/NEJMsa1406143, available        at
                                                                                            rcvailcable at
   https:/(wtititiv.neiin.orfildoiJfuli! 10.1456/neimsa
   https://www,nej ore/doi/full/10.1056/nejmsa1406143.  14af, t43.
      CDC Guideline,
   35CDC
   35     Guideline, supra  n. 27, at 22-24.
                     saipra n.
   16 Jessica Glenza,
   36 Jessica Glenza, °plaid         overdoses iiacreased
                      Dpioid crisis: overdoses  increasedby
                                                          byaathird
                                                               thirdacross
                                                                     acrossLIS
                                                                             USinin1414nrontlas,
                                                                                        months,saris
                                                                                                 saysCDC,
                                                                                                      CDC,
   THE   GUARDIAN (Niarch
   TFIE CrETARDIAN    (March 6, 2018),
                                  2018), https://wurw.tlie„,
                                                           ruardiaii.comlus-uews/2018/mar/061apioid-
                                          https://www.theguardian.corrilus-news/2018/mar/06/opioid-
   crisis-overdoses-inereased-by-a-third-across-us-in-l4-months-says-cdc.
   crisis-overdoses-increased-by-a-third-across-us-in-14-months-says-cdc,
   37 Wayne
      Wayne A. Ray et al., Prescription
                                Prescriptioiz oof  Long-Acting
                                               t f LQaag ActingOpioids
                                                                 Opioids and
                                                                          anrl lblorrtality
                                                                               Mortality in.in, Patients
                                                                                                Patients With
                                                                                                         With
   Clsronic Noncancer Pain,
   Chronic                       315(22):24I5-2423,
                           Pain, 315(22):2415-2423,JAlV1A
                                                       JAMA (Jun.
                                                              (Jun. 2{116),  doi:10.1001({aina.2016.7789,
                                                                     2016), doi:10.1001/jaina.2016.7789,
              at https:/ljan~~tietwork.corn/journalsljanialfullarticler`2528212.
   availablecat
   az:ailable    https://jamanetwork.corn/journals/jamagullarticle/2528212,
   38 National
   38          Center for Health Statistics, Life Expectancy, available
                                                               avaflable at
                                                                         at
   https://www.ccJc.gov/iichs/fast.ats/life-expec:taiicv.htin,
   https://www,cdc.govinchs/fastats/life-expectancy.htm, (last visited Aug. 1,l, 2018);
                                                                                 2018); Centers for
   Disease Control and Prevention,
   Dlsease                            U.S, drug overdose deaths continue to rise; increase fueled by
                         Preventlon, U.S.
   synthetic
   symthetic opioids, (March 18, 2018),
             opioids, (Ivlarch    2018), htt2s://Nvww.cdc.gov/media/releases.2018/P(3329-dru&-
                                           lutos://www.cdc.gov/media/releases,2018/0329-drtw-
   overd.ase-deaths.ht3n1.
   overdose-deaths.html.
       Julie Hirschfeld Davis, Trarfnp
   "39.Tulie                   Trump Declares
                                       Declares Opioid
                                                Qpioid Crisis
                                                        Crisis aa`Health
                                                                  'HealthEjnergency'
                                                                          Emergency'but
                                                                                     butRequests
                                                                                         RequestsAlo
                                                                                                  No
    Funds, TxE   NEw YORK
             THE NEW   Yoxx TttvtEs (Dct. 26,
                            TIMES (Oct.   26, 2017),
                                              2017),
    https://ww-w,nvtirnes.corn/2017/10/26/us/politics/trurnp-opioid-crisis.html.
    https:/Jw-w-w.nytimes.com12017I14/261us/politics/tnirrtp-opioid-crisis.html.


                                                      10
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  1        Page 23 of 355                             PageID #: 59




   for and sale of opioids and opioid prescriptions.

           2 i.
           21.     On the demand
                          demand side,
                                 side, the
                                       the Defendants
                                           Defendantswho
                                                      whomanufacture,
                                                         manufacture,sell
                                                                      selland
                                                                           andniarket
                                                                               marketprescri,ptioci
                                                                                      prescription

   opioid painkillers (the "Marketing Defendants") precipitated the crisis. These opioids have various
                                      Defendants") precipitated

   brand names and generic names, and include OxyContin, fentanyl, hydrocodone, oxycodone, and

   others mentioned in this Coinplaint.
                            Complaint. Through a massive marketing; campaign premised on false
                                                 massive marketin

   and incomplete information,     Marketing Defendants
                               the Marketing
                  information, the                      engineered aa dramatic
                                             Defendants engineered    dramatic shift
                                                                               shifi in
                                                                                     in how and

                                      medicai community and used by patients.
   when opioids are prescribed by the medical

           22.     The Marketinb Defendants relentlessly
                       Marketing Defendants                and methodically—but
                                             relentlessly and                     untruthfully—
                                                                methodically—but untruthfully—

   asserted that the risk of addiction
   asserted that             addiction was
                                       was low
                                            low when
                                                when opioids
                                                     opioids were
                                                             were used
                                                                  used to
                                                                        to t.reat chronic pain and
                                                                            treat chronic

   overstated the benefits and trivialized the risk of the long-tenn
                                                           long-term use
                                                                     use of
                                                                         of opioids.
                                                                            opioids. However,
                                                                                     However, opioids

       extremely addictive. Studies have found
   are extreniely                        found diagnosed
                                               diagnosed opioid
                                                         opioid dependen.ce
                                                                dependence rates in primary care

   settings
   settings as
            as high
               highas
                    as26° 0.40 Among
                       26%.40  Among opioid users who received
                                                      received four prescriptions in a year, 41.3%

   meet diagnostic criteria for a lifetime opioid-use disorder.4' Because
                                                                  Because opioids cause tolerance and

                                     drugs for even a short time become a physiologically captured
   dependence, patients who take the drul;s

   market. According to
   market. According  to the
                          the U.S.
                              U.S.DepartnYent
                                   Department of Health and 1-luman Services, more than two million
                                                            Human Services,                 rnillion




   40 CDC
   40     Gtlideline, supra n.
      CDC Guideline,        n. 27.
                               27.
   4'
   41 Joseph      Boscarino et
      Joseph A. Boscarino              Opioid-Use Disorder
                               et al., Opioict-Use  Disoicfer Among
                                                               Ainong Patients
                                                                        Patient.s otz
                                                                                  on Lo,zg-Terni     Opioid
                                                                                      Long-Term Opioid
   Therapy: Impact
   The.rapy:         of Final
             Lnpact of   FinalDS1b1-5   Diagnostic Cr•ites•ia
                                DSM-5 Diagnostic               on Prevalence
                                                     Criteria on  Previtlence and
                                                                                and Correlates,  6:83-91,i,
                                                                                     Correlates, 6:83-9
   Substance       Abuse         and      Rehabilitation       (Aug.
                                                               (Aug_        2015),       available
                                                                                        available        at
   https:/hvww.ncbi.nlnt.nih.c,~ov/pmc/articles/1'MC454872.5/; see
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4548725/;         see al.so
                                                                       also Joseph
                                                                             Joseph A. Boscarino
                                                                                        Boscarino et al.,
   Preralence qf'Prescription
   Prevalence  of PrescriptionOpioicl-U.se
                                 Opioid-Use Disotcler
                                             Disorder Ajnong
                                                       Among Chronic
                                                                Chronic Pain
                                                                          PainPatient.s:
                                                                                Patients:Cornparisosi
                                                                                           Comparisonof' of
       DShi S k:s. DSM-4
   the DSM-5       DSM- 4 Diagnostic
                            Diagnostic Ct•itef ia, 30(3):185-94,
                                        Criteria,  30(3): i 85-94,Journal
                                                                   Journal of
                                                                            of Addictive
                                                                               Addictive Diseases (Sept.
   2011), available at  https://www.ncbi.nim.nih.gov/pubmed/21745041 (showing
                    at https://www.ncbi.nlm.nih.gov/pubmed/21745041           (showing aa 34.9%
                                                                                           34,9% lifetime
                                                                                                   lifetime
   opioid use disorder).




                                                     11
                                                     3I
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 24 of 355                             PageID #: 60




                                                                    is particularly
                 opioid-dependent.42 The difficulty in stopping use is
   Americans are opioid-dependent.12                                   particularly true for patients

   first prescribed an extended release
                                release opioid. Patients who initiated treatment on an extended release
                                                Patients wlio

   opioid —  suchas
          — such  asOxyContin
                    OxyContin——have
                                havea a27.3%
                                        27.3%likelihood
                                               likelihoodtotobe  usingopioids
                                                              beusing opioids one year later, and a
                                                                              one year

   20.5° 9likelihood
   20.5%                       opioids three years later.43 Whether in the end a patient meets the clinical
                        usinl; opioids
          likelihood of using

                                 sirnply dependent and unable to stop using opioids, once opioids are
   definition of addiction or is simply

   prescribed for even a short period of time, patients are hooked.

            23.    Opioids pose high risks
                   Opioids           risks for
                                            for children
                                                 children and
                                                           and adolescents.  Most of
                                                                adolescents. 1Vlost of the
                                                                                        the use
                                                                                            use in this

   population    off-label as opioids are not approved for children. Use
   population is off-label                                                  prescription opioid pain
                                                                         of prescription
                                                                     Use of

   medication before high school graduation is  associated with
                                             is associated with aa33°rfl increase in
                                                                   33% increase    in the
                                                                                      the risk of later

          inisuse. The
   opioid misuse.  The misuse
                       niisuse of opioids
                                  ()plaids in adolescents                                      heroin
                                              adolescents strongly predicts the later onset of heroin

   use.''4 Nonetheless, the 2016 CDC
   use.44                        CDC gu.idelines found that there have been significant increases in
                                     guidelines found

   opioid prescribing
   opioid             for children
          prescribing for children and adolescents,
                                       adolescents, for conditions         headaches and sports
                                                                   such as headaches
                                                        conditions such

   injuries.

            24.    The Marketing
                   The Marketing Defendants'
                                 Defendants' goai
                                             goal was simple:  dramatically increase
                                                       simple: dramatically          sales by
                                                                            increase sales

                                               only for the kind of severe pain associated with cancer
   convincing doctors to prescribe opioids not only

   or shhort-terna
      short-term post-operative   pain,but
                   post-operativepain,  butalso
                                            alsofor
                                                 forcommon
                                                     comnionchronic
                                                             chronicpain,
                                                                     pain,such
                                                                           such as back pain
                                                                                as back pain and

   arthritis. They did this even though they knew that opioids were addictive and subject to abuse,
   arthritis.

                  claims regarding
   and that their claims regardina the risks, benefits, and superiority
                                                            superiority of
                                                                        of opioids
                                                                           opioids for long-term
                                                                                       long-tenn use were

   untrue and unfounded.




     ' U.S.
   442 U.S. Dept.
            Dept. of
                   ofHealth
                      Health and
                             and Huinan
                                  Human Services,
                                          Services, What
                                                    What isis the U.S.
                                                                  U.S. Opioid Epidemic?
                                                                                Epidemic? (Jan. 2019),
   available  at https://w~v~v.hhs.~ov/opioids/about-the-epidemic/iaidex.htnil.
   available at  https://www.hhs.gov/opioids/about-the-epidemic/index.html.
   43 Anuj Shah
   43 Anuj Shah et al., Charrrctei•istics
                        Characteristics of   Initial Prescription
                                          of 'Lratial Prescriptioti Episodes
                                                                    Episodesand
                                                                             andLik -elillood of
                                                                                 Likelihood   of'Long-Terrn
                                                                                                 Long-Term
   OpioidUse
   Opiofd        UnitedStates,
           Use—— United  States,2006-2111
                                 2006-2015, S, 66(10):265-269, Morbidity
                                                                   Morbidity and Mortality Weekly Keport
                                                                                                    Report
   (Mar. 2017), available  at https://Nvww.edc.rov/nzinvvr/volumes/ci6lWr/m;-n661.0al.htm.
                available at. https:IAvww de.go v/m mw r/volum es/6 6/wr/rnm66 1.0a I .htm.
   44   CDC Guidehne,  supra n. 27.
            Guideline, satpra


                                                     12
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCL'\ENT 1       Page 25 of 355                                     PageID #: 61




           25.      The Supply
                    The Supply Chain
                                Chain Defendants—Distributor  Defendants and National
                                       Defendants—Distributor I7efendants              Retail
                                                                             National I2etail

   Pharmacies Defendants—saw the profit potential in opioid sales, participated in the conspiracy by

   ignoring their legal responsibilities, and flooded affected areas with opioids while knowing they

   were contributing
        contributing to,
                      to, but
                           butprofiting
                               profitingfrom,
                                         from,widespread  addictionand
                                               widespreadaddiction   andhu.~~nan misery. The Supply
                                                                          human misery.

   Chain Defendants, through their willingness to uncritically supply whatever quantities of opioids

   pharinacies ordered
   pharmacies  ordered and
                       and fill
                            fill prescriptions
                                  prescriptions without   scrutiny or
                                                 without scruticry  or hesitation,
                                                                        hesitation, normalized
                                                                                     normalized

   overprescribinb and caused
   overprescribing and caused widespread proliferation and
                              widespread proliferation     availability of these dangerous drugs
                                                       and availability

   tliroughout coinmunities in Alabama.
   throughout communities

           26.                                                     become one of the nation's
                    Defendants succeeded. Opioid abuse has quickly becoine                     most
                                                                                     nation's rfiost

   pressing health management
   pressing health managernentissues,
                               issues, not
                                       not only
                                           only because
                                                because of     toll on
                                                        of its toll     patients, but
                                                                    on patients,  but increasingly
                                                                                       increasingly

   beeause        financial impact
   because of the financial  impacton hospitalsand
                                   on hospitals andthe
                                                    therest  ofthe
                                                        restof      healthcaresystem.'
                                                                thehealthcare  systeni '

           27.      The Marketinl;               Supply Chain Defendants extract billions of dollars
                        Marketing Defendants and Suppiy

   of revenue froin
              from the addicted American pubiic
                                         public while hospitals
                                                      hospitals sustain tens of millions of dollars

   of losses caused as a result of
                                of the
                                   the reasonably foreseeable consequences of the prescription opioid

   addiction epidemic. In faet,
                          fact, Defendants
                                Defendants depend on hospitals to
                                                  on hospitals  to rnitigate
                                                                    mitigate the
                                                                             the health consequences
                                                                                 health conserluences

   of their
      their illegal
            illegal activities
                    activities—                Defendants—
                                 at no cost to Defendants
                               — at                       — thereby  pen-nitting Defendants to perpetuate
                                                             thereby permitting

   their wrongful
         wrongfiil scheme. Defendaiits
                           Defendantslsnew
                                       knew that but for the hospitals                    some aspect
                                                                                    least sorne
                                                             hospitals providing at least

   of a safety net, the nurnber                       other related health consequences arising from
                        number of overdose deaths and other

   opioid addictions would have even been far greater than actually occurred, and the public outcry

                                            profitmaking activities would
   and political backlash threatening their profitinaking           would have been swifter and far

   more
   rnore certain.




   4$ Jennifer Bresnick, Hospitals
   45                     Hospitnls Face   Higher Costs, .More
                                     FaceHiglzer            More ED      Visits from
                                                                     ED llisits  froni ()plaid
                                                                                       Qpioid Abuse,      HealthlT
                                                                                                 Abuse, Health.lT
   Analytics (Dec.
   Analytics    (Dec. 21, 2015),
                          2016), l~tt~~s:l/healthitanalvtic.s.co►;z/ne~~
                                  https://healthitanalytics.cominewsihospitals-face-hiQher-costs-more-
                                                                         sil~os~~it~~ls-face-l~i~=.hc r-co4ts-n~r~re-
   e~l-visits-frocn-opioid-abuse~ (last visited on Aug. 1, 2018).
   ed-visits-from-opioid-abuse,


                                                          13
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT
                                 DOCUiVIENT I       Page 26 of 355                          PageID #: 62




          28.     The deceptive marketing carnpai;n
                                          campaign of
                                                    ofthe
                                                       theMarketing
                                                          MarketingDefendants   and Distributor
                                                                    Defendants ancl

   Defendants substantially contributed
   Defendants substantially                  an explosion
                             contributedtoto an explosion in
                                                           in the
                                                              the use of opioids            country.
                                                                         opioids across the country.

   ApproxirnateIy20%
   Approximately  20%of
                      of the
                          the population
                              populationbetween
                                         iaetweenthe
                                                   theages
                                                       ages30
                                                            30and 44, and
                                                               and44, and nearly 30% of the
                                                                          nearly 30%

   population over 45 have used opioids. Opioids are
                                opioids. C)pioids         niost common
                                                  are the most  conulion treatment for chronic pain,

   and 20% of office visits now include a prescription of
                                                       of an opioid.

          29_     The
                  The sharp
                      sharp increase
                            increase in opioid
                                        opioid use  resulting from
                                               use resulting  from Defendants'
                                                                   Defendants' conduct
                                                                               conduct has ied
                                                                                           led

   directly to a drantatic
                 dramatic increase
                           increase in
                                    in opioid
                                       opioid abuse,
                                              abuse, addiction,
                                                     addiction, overdose,     death throughout
                                                                overdose, and death throughout the

   United States, including
   United                   Alabania. Representing
                  including Alabama.  Representing the NII1's National Institute
                                                   the NIH's           Institute of Drug Abuse in

   hearings before
   hearings before the
                   the Senate
                       Senate Caucus on International
                              Caucus on Imermtional Narcotics
                                                      Narcotics Control
                                                                Controi in  May 2014,
                                                                         in May 20I4, Dr. Nora

   Volkow explained that "aggressive marketing by pharniaceutical companies" is
                                                  pharmaceutical cosnpanies" is "likely
                                                                                "Iikely to have

                      severity of
   contributed to the severity of the
                                   the current
                                       current prescription
                                               prescriptiondrug  abuseproblem.'
                                                            drugabuse problem.""

          30.     In August 2016, then U.S. Surgeon General Vivek Murthy published an open letter

   to physicians nationwide, enlisting
                             enlisting their
                                       their help
                                             help in  combating this
                                                   in combating       "urgent health crisis" and linking
                                                                 this "t.trgent

   that crisis to deceptive
                  deceptive marketin~. He wrote
                            marketing. He wrote that     push to
                                                that the push    aggressively treat
                                                              to aggressively treat pain,
                                                                                    pain, and the

                   results that
   "tievastating°"results
   "devastating"            that followed,
                                 followed, had "coincided
                                               "coincided with  heavymaF•keting
                                                          with heavy marketing to
                                                                                to doctors [m]any
                                                                                           [iir]any of
                                                                                                    of

   [whom]
   [whom] were even
               even taugltt—incorrectly—that opioids are not
                     taught—incorrectly—that opioids     not addictive
                                                              addictive when  prescribed for
                                                                        when prescrFbed

   legitimats pain."'
   legitimate pain."4'

          31.     In a 2016 report, the CDC explained that "[o]pioid
                                                           "[o]pioid prescribing
                                                                     prescribing has quadrupled since
                                                                                 has cluadrupled




   46America's
   46 America's Addiction     Opioids: Heroin
                 Addiction to Opioids: Heroin afzd Prescription Drug
                                              and Presct-iptiojz Drug Abuse,
                                                                      Abuse, U.S_
                                                                              U Senate,
                                                                                   Senate,Caucus
                                                                                           Caucuson on
                                          Cong., at 3(May
   International Narcotics Control, 113th Conl;.,    3 (May14,
                                                             14,2014)
                                                                 2014)(statement).
                                                                       (statement).TestiFnony
                                                                                    Testimony of Dr.
   Nora D.
   Nora     D. Volkow,
                 Volkow, Director,      National Institute
                             Director, National     Institute on
                                                               on Drug
                                                                    Drug Abuse,
                                                                             Abuse, available
                                                                                       availuble at at
   https://www.hds1 .ord/?abstract&did=754557.
   https://www.hdsi.ord/?abstract&dld=754557.
   4' Letter
        Letter fi-om
                from Vivek
                       Vivek H. H. Murthy,
                                      Murthy, M.D.,
                                                  M.D., U.S.
                                                          U.S.Surl;eon
                                                                Surgeon General,
                                                                         General,                  at
                                                                                         available at
                                                                                         available
   http://www.turntheriderx.org/
   http://www.turntheriderc.org/ (last visited July 23, 201$).
                                                        2018).




                                                    14
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUIvIENT I      Page 27 of 355                             PageID #: 63




   1999
   1999 and
        and has
            has increased
                 increased in
                            in parallel
                                parallel with
                                          with [opioid]
                                                [opioid] overdoses."4s  PatientsII receiving
                                                          overdoses."" Patients    receiving opioid

                                                  majorityv of overdoses. For these reasons, the CDC
   prescriptions for chronic pain account for the majorit-

   concluded that efforts to rein in the prescribing of opioids for chronic pain are critieal
                                                                                     critical "to reverse

   t.heepidemic
   the  epidemicof
                 ofopioid
                    opioiddrug  overdosedeaths
                           drugoverdose  deathsand
                                                andprevent  opioid-relatedmorbidity."49
                                                    preventopioid-related niorbidity."9

              32_   Defendants' practice
                    Defendants' practice of  continually filling
                                         of continually   filling opioid
                                                                  opioid prescriptions,
                                                                          prescriptions, includitig
                                                                                          including from
                                                                                                    from

                               failing to report suspicious orders of opioids has enabletl
   suspicious prescribers, and failitig                                           enabled an oversupply
                                                                                             oversupply

   of opioids
      opioids to
              to communities,
                  communities, including communities in
                               including conirnunities in the regions that Plaintiffs
                                                          the regions      Plaintiffs serve.
                                                                                      serve. The

   Distributor Defendants had
   Distributor Defendants     iinancial incentives to distribute higher volumes of opioids and not
                          had financial

   report
   report suspicious orders or guard
          suspicious orders            against diversion.
                                guard against   diversion. Wholesale
                                                           Wholesale drug
                                                                      drug distributors
                                                                            distributors acquire
                                                                                          acquire

   phannaceuticals,
   pharmaceuticals, including opioids, from  manufacturers at
                                        from manufacttirers at an  establishedwholesale
                                                               an established           acquisition
                                                                              wholesaleaccluisition

   cost. Discounts and rebates from this
                                    this cost
                                         cost m.ay be offered
                                              may be  offered by manufacturers based on market share
                                                              by manufacturers

   and volume. As a result, higher volurnes
                                   volumes may decrease the cost per pill to distributors. Decreased

   cost per pill in turn, allows
                          allows wholesale
                                 wholesale distributors to offer more competitive
                                                                      competitive prices, or alternatively,
                                                                                             alternatively,

   pocket the difference as additional profit.

              33.   Further,
                    Further, either
                             either explicitly
                                    explicitly or                 Defendants in this action worked together
                                               or implicitly, all Defendants

   to stifle the reporting of suspicious
                              suspicious orders. This
                                                 This is
                                                      is because even one defection
                                                                          defection and reportinl;
                                                                                        reporting to the

   DEA could
       coiild have reduced
                   redticed the overall quantity of opioids allowed to be dispensed within the United
                            the overall

           Therefore, to maximize profits, the Defendants worked together
   States. Therefore,                                            tobether to ensure oversupply of

   tlie market.
   the




   48 Rose  A. Rudd et al., Centers for Disease Control and Prevention, Increases in 'Drug
                                                                                     Drug and Opioid
   Overdose Deaths
              Deaths —   UnitedStates,
                      — United  States,2000-2014
                                        2000-2014(Jan.
                                                  (Jan. 1,
                                                        1, 2016),
                                                           2016), Morbidity
                                                                  Morbidity and
                                                                            and Mortality Weekly
                                                                                           Weekiy
   Report, 64(50);1378-82, available at
   'Report,
   https:/hvww.cdc.aovinimwr/pi-eview/inniwrhtmllntrn6450a3.htm (hereinafter "2000-2014
   https://www.cdc.govimmwr/preview/mmwrhtml/rnm.6450a3.htm
              in Drug
   Increases in  Dru; and Opioid Overdose Deaths").
   491d
   49   Id.


                                                      15
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCU'MENT
                                  DOCUMENT   1       Page 28 of 355                                PageID #: 64


                                                                                           ~I


           34.         widestzread use
                   The widespread  use of
                                       of opioids and corresponding increases in addiction and abuse
                                          opioids and

   have led to increased
               increased emergency
                         emergencyroom
                                   roomvisits,  emergencyresponse.s
                                        visits,emergency                overdoses,and
                                                          responsestotooverdoses,  andemergcnc_y
                                                                                       emergency

   tnedic.al            administration
                            stnistrationof
   medical technicians' adrn'              naloxone—the antidote
                                         ofnaloxone—the antidote to opioid overdose.

           35.     As communities work to
                      communities work to restore
                                          restore their
                                                  their lives,
                                                         lives, the   opioid epidemic
                                                                 the opioid   epidemic continues
                                                                                       continues to

   outpace their efforts.

       C. 'I'he
          The ImUaet
                Impact of 012ioids
                          (Molds onon Hospitals
                                      HospitaIs

           36.     Hospita4s—Iegaltyand
                   Hospitals—legally andmorally—are compeliedtotoact
                                        moral{y—arecompelled      act and
                                                                       and treat  patients with
                                                                            treat patients with

   opioid- re.[ated conditions5{' and,
           related conditions'    and, as
                                       asaaresuft,
                                            result,are
                                                    areUirectl_y
                                                        directly and rnonetarify
                                                                     monetarily ciamaged by the
                                                                                 damaged by  the opioid

   epidemEc.InIn addition
   epidemic.      adc#itiontotothe
                                 thecost
                                     costof
                                          of the
                                              the opioid       themselves, hospitafs
                                                  opioid drugs themse(ves, hospitals have incurred and
                                                                                     have incurred

   continue to inc.ur           of dollars
                      miiiioiis of
               incur millions      doiiars in damages
                                              damage.sfor
                                                       forthe
                                                           thecosts of uncompensated
                                                              costs of uncompensated care
                                                                                     care as
                                                                                          as aa result
                                                                                                result of

                marketing, distribution, and sale
   the unlawful marketino,,                                   Arguably more than any other institution,
                                             sate of opioids. Arguably

   hospitals directly ancf monetarily bear
                      and monetarily  bear the
                                           the brunt
                                               brunt of
                                                     of the
                                                        the opioid crisis.

           37.     I'laintiffs
                   Plaintiffs are
                               are sti~zggling
                                   struggling from
                                               froni the
                                                      the relentless and civshing
                                                                         crushing financ.iat
                                                                                  financial burdens caused

   by the epidemic of opioid addiction.

           38.                 of the
                   The effects ofi the opioid
                                       opioid epidemic
                                              epideinic on hospitals may soon
                                                           hospitais may soon bec.oine
                                                                              become even worse. I`he
                                                                                                 The

   coverage
   coverage rules
            ruies under
                  under the Affordable Care
                        the Affordable      Act ("ACA")
                                       Care Act ("ACA") are in
                                                            in transition,
                                                                transition, thus creating
                                                                                 creating the

   possibi(ity of increased
   possibility    increasecicosts
                             costsfor
                                   forhospitals
                                       hospitaisfor
                                                 fortreatment  ofopioid-addicted
                                                     treatment of opioid-addicted patients
                                                                                  patientsadmitted
                                                                                           adtritted under




   S{I "Qpioid-related conditions"
   50 "Opioid-related      conditions"include
                                          includebutbut are
                                                         are not
                                                              not fimited
                                                                  limited to opioid
                                                                               opioid addiction
                                                                                      addiction and
                                                                                                  and overdose;
                                                                                                       overdose;
   psychiatric
   psychiatric and mental
                       mental heatth
                                health treatment;
                                        treatment; h`AS
                                                      NAS or other
                                                                other opioid-retated
                                                                      opioid-related conditions
                                                                                      conditions ofof newborns;
                                                                                                      newborns;
   illnesses associated
   illIiesse.s assocfatedwith
                           withopioid
                                 opioid use,
                                         use, such
                                              such as
                                                    as endocarditis,
                                                        endocarditis, H.CV,   and HIV;
                                                                      H.CV, and   HIV; surgical
                                                                                        surgical procedures
                                                                                                 procedures that
   are IT3C)re
        more complex      andalld
                  cE)n1plex     expensive
                                  eYpensive duedlle
                                                 to to
                                                     opioid
                                                        opioldaddiction;
                                                               addiction;illnesses
                                                                          IlhlesSesor
                                                                                    or conditions  claimed by
                                                                                       condltions Clait7led by a
   person with opioid acidiction      in order
                           addiction in   order to
                                                 to obtain an opioid prescription;
                                                                         prescription; and any pther
                                                                                                other condition
                                                                                                       condition
   identified
   identifieci in
                in Plaintiffs'
                   Pla€ntiff.5'records
                                recordsasasrelated
                                            relatedtoto opioid
                                                        opioid use and
                                                                    and abuse.




                                                        16
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 29 of 355
                                 DOCUMENTI                                                         PageID #: 65




   the Emergency
       Ernergency Medical Treatinent      Eabor Act ("EMTALA"),
                                     aiid Labor
                          Treatment and             {"EMTALA'°),42
                                                                42U.S.C.
                                                                   U.S.C. §§ 1395dd.5'
                                                                             1395dd."

                39,   f'lairitiffs
                      Plaintiffs encounter patients with opioid
                                                         opioid addiction on          basis.. They must deal
                                                                                daily basii
                                                                          on aa daiiy

   with patients who have serious medical conditions
                                          conditions that require
                                                          require extra care and expense because the

   patients are addicted to opioids.

                40.   The statistics are startling. Adult hospitalizations
                                                          hospitalizations due substantiallyto
                                                                           due substantially    opioid-related
                                                                                             to opioici-related

   medical conditions doubled from 2000 to 2012. Frorn                        department visits
                                                 From 2005 to 2014, emergency departrnent

               99.41/o cumulative
   exhibited a 99.4%   culnulative increases'
                                   increase.s'

                41.   Between  2005 and
                      Between 2005  and 2014,
                                        2014, there
                                               there was
                                                     was aadramatic     increase nationally
                                                             dramatic increase               in
                                                                                  nationally in

   hospitalizations involving opioids: the rate of opioid-related inpatient stays increased 64%, and the

                                     departinent ("ED")
                          ernergency department
   rate of opioid-related emergency              ("ED") visits nearly doubled.53
                                                                      doubled.$3

                42.   The average health care costs for those diagnosed with an opioid use disorder were

                                                       disorder." Use of opioids are associated with
   eiaht times higher than those without an opioid use disorder.54
   eight

   nurnerous other side effects
   numerous             effects inciuding  gastrointestinal impacts,
                                 including gastrointestinai           delayed recovery
                                                             impacts, delayed            from injury,
                                                                               recovery fro~n

   cogni.tive impacts,
   cognitive   irnpacts, endocrine
                         endocrine impacts,
                                    impacts, hyperalgesia (increased sensitivity
                                             hyperaigesia (increased sensitivity to pain), increased risks

   of fractures,
      fractures, gastrointestinal
                 gastrointestinal bleeding, hospitalization among
                                  bleeding, hospitalization anaong the
                                                                    the elderly,
                                                                        elderly, tolerance (need for
                                                                                 tolerance (need




   551'
     American      HospitalAssociation,
       American Hospital                           Priof•ities to
                                            AIM Priorities
                              Association, AH_4                  to Ad&•ess
                                                                    Address the  the Opioid
                                                                                       Opioid Cr•isis,
                                                                                                Crisis,
   https:l/www.aha.or
   https                                     -02-aha-priorities-address-op io id-crisis, (last
                       /guidereports/2018-03-02-aha-priorities-address-opioid-crisis,
         ://www.aha.org/guidereports/2018-03                                                    visited
                                                                                          (last visited
   Aug. 1, 2018).
   5'- Id.
   52     Id.
    S3  Audrey J.J. Weiss
    53 Audrey                    Patiett Characteristics
                    Weiss et al, Patient  Characteristicsafof
                                                           Opioid-Related
                                                              Opioid-Relatedhtpati.ent
                                                                              InpatientStc~vs
                                                                                         Staysand
                                                                                               andErnergency
                                                                                                    Emergency
   Department
    DepartlneP2tVisits
                     visztsNationally
                             Nationallyand     hv State,
                                           and by State, 2014, HCUP     Statistical Brief #224 (June 2017),
                                                                HCUP Statistical                         2017),
    https:/Iwww.licula-us.alirq. ~:ovf report;:/statbriefs/sb224-Patient-Characteristics-Opio id-H ospitat-
    https://www.hcup-us.ahrg.goviregorts/statbriefs/sb224-Patient-Characteristics-Opioid-Hospital-
    Stii.ys-E.D-V i sits-bv-Sta.te.pd.f..
    Stays-ED-Visits-by-State.pdf
   "54Alen
       AlenG.G. White,
                White, PhD, et al., Direct
                                        Direct Costs
                                               Costsof
                                                     ofOpioid
                                                        OpioidAbuse
                                                               Abusein
                                                                     in aiz
                                                                        an Ilisured
                                                                            InsuredPopulation
                                                                                     Populationifrintlie
                                                                                                     theUfaited
                                                                                                         United
   States, published in Journal of Managed Care
                                           Care Pharrriacy,
                                                Pharmacy, Vol. 11, No. 6 July/August 2005, at 469.




                                                         17
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUMENT
                                  DOCUNIENT  1I      Page 30 of 355                                  PageID #: 66




   increasing dose to maintain effect},
                               effect), dependence          withdrawal if stopped), and addiction.'
                                        dependence (causing withdrawal                  addiction.$'

               43.   The cost to
                              to hospitalize
                                 hospitalize those
                                              those with
                                                    with opioid addiction has
                                                         opioid addiction has rnore
                                                                               more ;than
                                                                                    ;than tripled
                                                                                          tripled in
                                                                                                  in a

   decade, up to nearly $15 billion in 2012. Similarly, the nuinber
                                                            number of patients hospitalized
                                                                               hosptalized due to the

   effects of these drugs surged by more than 72% in 2012, although overall hospitalizations during

   that time stayed  relativeiyflat.'
             stayed relatively  flat."

               44.   Private insurance
                     Private insurance covers
                                       covers only    portion of those costs. The burden
                                              only aa portion                     burden is carried by

   hospitals,
   hospitals, patients,
              patients,anti
                        and goverrrnment programs.j' In
                            government programs.'       2012, hospitals provided almost $15 billion for
                                                     In 2012,

   opioid--related inpatientcare,
   opioid-related inpatient  care, more
                                   more than
                                         than double
                                              double of what they billed
                                                        what they           2002.$s A substantial portion
                                                                  bilied in 2002.54

   of these costs were under-insured or unreimbursed.

               45.                       hospitaI stay for a patient with an
                     In 2012, an average hospital                            opioid-related condition cost
                                                                          an opioid-related

   about $28,000 and only about 20% of the hospital stays related
                                                          reiated to those incidents were covered by

           insurance. The
   private insurance. The number increased to $107,000 if there was an associated
                          number increased                             associated infection, with

              covered by
   merely 14% covered by insurance.59
                          insurance.'9

               46.   Patients with
                     Patients with complex
                                    complex opioid
                                             opioid addiction-related
                                                     addiction-related histories
                                                                       histories (rnedically
                                                                                  (medically and
                                                                                             and

   psychosocially)        cannot get
                   flften cannot
   psychosocially) often         get treatment
                                     treatrrientatat skilled nursing facilities
                                                     skilled nursing facilities if
                                                                                if they are discharged by



   s$
   55Teater, suprci n. 24 (citing Leonard
     Teater, supra                 Leonard Paulozzi              Grand Rouncls
                                            Paulozzi et al., CDC G,•and Rounds Prescription Drug
   Overdases
   Overdoses —— aa U.S. Epidemic (Jan. 13, 2012), Morbidity and Mortality
                   U.S' Epidenaio                               Mortaiity Wkly. Rep. 2012; 61(01):
   10-13, available     https:/lwww.cdc.gov/mmwr/previewfmmwrhtnil/mm6101a3.htm).
                    at littps://www.cdc.gov/rnmwr/preview/mmwrhtaill/mm61
          available crt                                                     U l a3.htm).
   56 Marty
   Sfi Marty Stempniak,
                 Stempniak, Qplolds
                            Opioids Add AddtotoaaShaFp
                                                   SharpRise
                                                           Risei12inHUspatalfztltioj2s,
                                                                     Hospitalizations, Costs, (May 5, 2016),2016),
   https://www.himma.g.corn/artieles/7231-opioids-contribute-to-a-sharp-ri
   https://ti-ir~vw.hhnxm:                                                            se-in-hospitalizations-
                          g.coi-n/artis;les/723 I -ol)it3ids-contribute-to-a-sharl)-rise-in-hospita.liza.tions-
   health-care-costs, (last visited on July 11, 2018).
   liealth-care-costs,                              2018),
   `'5.7 Id.
   ss
   58 Shefali Luthra, Qpfoid Epide►nio Fueling
                      Opioid Epidemic     Fueliisg Hospitalizations,
                                                    Hospit«lizations, Hospital
                                                                         Hospital Costs, KAISER HEALTH
   NEwS    (May 2, 2016),
   NEWS (May         2016), https://k.lin.ors;,'news/opaol(I-et)tclemic-fuelInsy-13osnitallzatlons-ho:;t)ita.l-
                            https://ki i.orginews/opi oid-epidemic-fueling-hospitalizati ons-hospital-
   costs/.
   s9
   59
        1d.
        1d.




                                                         18
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DocUnrlEraT 1      Page 31 of 355                          PageID #: 67




   hospitals.

          47.                 treatin ; opioid overdose victims in hospital intensive care units jumped
                  The cost of treating

   58°lo in a seven-year span. Between 2009 and 2015, the averaye
   58%                                                    average cost of care per opioid overdose

   admission increased from $58,000
                            $58,000 to $92,400.
                                       $92,400. This
                                                This was during a period where the overall medical
                                                     was durinl;

   cost escalation
        escalation was aboiit
                       about 19%. This cost increase  also high[ights
                                             increase also highlights aa troiibling
                                                                          troubling trend:
                                                                                    trend: overdose
                                                                                           overdose

                                                   longer stays and a higher levei
   patients are arriving in worse shape, requiring lonber                             treatment.°fio
                                                                             level of treatment.

          48.              wornen and their children have been significantly impacted by the opioid
                  Pregnant women

   epideinic.
   epidemic. There  are negative
              There are negative consequences
                                 consequences of
                                              of drug
                                                 drug use
                                                      use for pregnant wonien
                                                          for pregnant women including increased

   risks of assault and
                    and abuse,
                        abuse, miscarriage,
                               miscarriage,and
                                            andcontractint,
                                                contractinghepatitis      HIV. Each year,
                                                            hepatitisororH1V_       year, i.housands
                                                                                          thousands of
                                                                                                     of

                                               womb. Infants who are chronically exposed to opioids
   infants are exposed to opioids while in the wotnb.

                                            constellation of
   and other drugs will often experience aa constellation    withdrawal signs
                                                          of withdrawal signs aftcr  birth, collectively
                                                                              after iairth,

   referred to as NAS.

           49.    The rates of
                  The       of opioid   abuse during pregnancy
                                opioid alriuse       pregnancy have increased nationally
                                                               have increased nationally and
                                                                                         and in

   Alabama. There
            Therehas
                  hasbeen
                     beenan
                          analmost
                             almostfour-folci             admissions to NICUs for NAS over the
                                    four-fold increase in adrnissions

        decade: from
   past decade; from seven cases
                           cases per 1,000 NICU adinissions in 2004, to 27 cases per 1,000 NICU
                                           NICU admissions                                 NiCU

   adcnissions in
   admissions  in 2012.

           50.    The misrepresejitations
                      misrepresentations of
                                          ofI1flarketing Defendants, Distributor
                                              Marketing Defenclants,             Defendantsai1c3
                                                                     DistributorDefendants   and

                                            prescribe; patients to take, and payors to cover opioids for
   others led area health care providers to prescribe,

   tiie treatnient of chronic pain. Through their marketing, the Marketing Defendants and Distributor
   the treatment

   Defendants
   Defendants overcame
              overcame barriers
                       barriers to
                                to widespread
                                   widespread prescribing
                                              prescribingof
                                                          ofopioids
                                                            opioidsfor  chronicpain
                                                                    for cbronic pain "vith
                                                                                     with deceptive

   messages about the risks, benefits, and sustainability
                                           stistainability of
                                                           of long-term
                                                               lon9-term opioid
                                                                         opioid use.
                                                                                use. These
                                                                                     These harms were




   60        Ross, The Cost
       Casey R.oss,
   fi° Casey           Cost oj
                            of 'Treating Qpiold Overdose
                               Treating Opioid  Ovet-dose Vlctirns  isSkyrocketing,
                                                            Victims is Skyrocketing, STAfi
                                                                                     STAT NEW
                                                                                           NEWS s(Auwst
                                                                                                (August
   11, 2017), https://www.statnews.com/20 1 7/08/1 1/opioid-overdc3se-costs/.
                                                     1 /op ioid-overdose-costs/.


                                                     19
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  1        Page 32 of 355                                PageID #: 68




                                                                                             i
   compc?undeciby
   compounded   bysupplying
                   supplyin opioids
                            opioidsheyorci
                                    beyondurhat
                                           whatthe
                                                thetnarket
                                                    marketcouict
                                                           could bear, funneling s6
                                                                 bear, funsteling    many opieici5
                                                                                  so many opioids

   intoAlalaatna
   into Alabama eomtnunities
                 communities that the only
                                      only logical conclusion was that the product was heing
                                                   conclusion was                      being diverted

   ard used
   and  useditlicitty.
              illicitly.'3Whe niassive quantities
                          The massive  qttantities of
                                                   vf okzioicts thatflooded
                                                      opioids that   ilctociedinto    Alabainaasasaa result
                                                                                ititnAlabama         result of

   llefenciarts' wronaful
   Defendants'   wrongful eoncttict
                           conduct has c:evastateG              acrossthis
                                                   cotnmun.ttesacross
                                       devastated communities          thts State, including the
                                                                            State, irelttding

   communities served by Plaintiffs.

          FinancialImpact
       D. Financial ImpactofofDeferadants'
                               Defendants'  Activities€are
                                           Activfties  on Plazntiffs
                                                           Plaintiffs

           51.     Over the yc:ars, PIaintiffs have responded
                            years, Plaintiffs        respondedto
                                                               tothe  changing detnanc~s
                                                                  thechan4,in~  deman6 ofof healthcare.
                                                                                            heaithcare.

   Bttt the opioid
   But      opioiti epidemic
                    epidemic has
                             has c.hal(enged
                                 challenged their
                                             their leadership
                                                    leadershipskii(s,
                                                               skills,taxeti
                                                                       taxedtheir  resources, and
                                                                             theirresc>urces, ancithreatened
                                                                                                   threatened

   their ability
         ability to
                 to prc>vicie         healthcare
                              qualityhealth
                    provide quality          careto
                                                  to all
                                                     all in
                                                         in need.

           52.     Plaintiffs have
                   Plaintiffs have treated,  andcc}ntintte
                                    treated,anci continue to treat,  numerous patients
                                                             treat, ntztnerc3tts              opioid-related
                                                                                 patierts for opioid-relatecl

   conOiitians, ircludsng:(1)
   conditions, including:  (1)opioid
                               opioid overdose;
                                      overdose; (2) opioid addiction;
                                                (2) opioid addiction; (3) hepat.itis
                                                                          hepatitis C,
                                                                                     C, HIV
                                                                                        HIV and
                                                                                            and other

   infections occurritrg
              occurring as a resuft
                             result nf
                                    of intravenotzs
                                       intravenous cirug ttse; (4)
                                                    drug use;   (4) neonatal
                                                                    neonatal treatment
                                                                             treattnent ir  theirNrICUs
                                                                                        in their NICUs for

   babies born opioid-dependent, for
          born oq)ioict-ciepencient, forwhich
                                         whichtreatment  is specialized,
                                               treatment is speeiatizeci, intensive,
                                                                          intensive, complex,  lengthyatici
                                                                                     complex, fengthy  and

   highly expensive;
          expensive; and
                     and (5)  psychiatricand
                          (5)psychiatric  andreiateci
                                              relatedtreatn3ent
                                                      treatment for
                                                                for patients
                                                                    patients with opioidaciciiction
                                                                             withopioid  addiction in

   need of mental
           inental health treatment
                          treatnient progratiis.
                                     programs.

           53.     Plaintiffs have
                   Plaintiffs have incurreci
                                    incurred anti
                                             and contitiue
                                                  continue to
                                                            toincttr substantial unreimbursecf
                                                               incursu.bstantial unreimbursed c.osts
                                                                                               costs for its

   treatrnent
   treatment c>fpatietits
              of patients with opio€d-reiated conditions. These
                               opioid-related ec}rciitions. '1 hesepatients
                                                                    patients with
                                                                             with opioid-related  conditions
                                                                                  dpioid-retateci eonciitions

   seek treatniertt
   seek  treatmentfroni  Plaintiffs as
                    fromPlaantiff.5 as aa prc3xirnate
                                          proximate restitlt
                                                      result of
                                                             csfthe
                                                                 theopioid
                                                                     opicid epidemic  created and
                                                                            epidetnie c.reat.ed and engineered
                                                                                                    engineered

   hy
   by Defendants. :1s
                  As a result, PIaintiffs'
                               Plaintiffs' irtonetar<- losses with
                                            monetary losses   «-ithrespect
                                                                    respecttototreatment
                                                                                treatmentof
                                                                                         ofthese
                                                                                            these patieiits
                                                                                                  patients
       ~
   urere anci
   were       are foreseeable
         and are  foreseeal>teto
                               to Defendants
                                  Defenciants and
                                              anciwere
                                                  tivereand
                                                         anc€
                                                            areare
                                                                 thetheproximate
                                                                         proximateresult
                                                                                   resultof
                                                                                          ofDefendants'
                                                                                            llefendants' ac.ts
                                                                                                         acts

       oniissions specified
   and omissions  specified herein.
                            hereir.

           54.     Plaintiffs also have ircurred
                   I'taintiffs          incurredand  continue to
                                                 andcc}ntiniae     incur operational
                                                               to incur  operational costs
                                                                                     costs in
                                                                                            in the
                                                                                               the form
                                                                                                   form of

   siirgical proce.dure.s
   surgical               and other
             procedures and   other care that
                                         thathave
                                              havebeen
                                                   beenard
                                                        andare
                                                             aren}ore
                                                                 moreconi~.~lex and expensive
                                                                      complex and   expersive thar
                                                                                               thantivoulc[
                                                                                                     would

   othetivise be the
   otherwise     the ease
                      case ififthe
                                thepatierts
                                    patientswere
                                             werenotnot
                                                     opittiti
                                                        opioidaffecteci.
                                                                 affected.Surgical
                                                                           Surgicalproceciures
                                                                                     proceduresonono}?ioic!
                                                                                                    opioid


                                                       20
                                                       20
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 33 of 355                                  PageID #: 69




   affecte.d patients have been
   affected patients       been and
                                and are
                                    arecon3plicateci
                                        complicated and
                                                     and costly
                                                         costlyand  require special p.rotective
                                                                andreqLiire                     measures
                                                                                    protective n3easures

   and related prescription
               tlrescription drugs.
                             divos.

           55.     Additionalty,
                   Additionally, individuals withopiE)1d
                                 indIvidUals with opioid aCtdfcti()n have presel3ted
                                                          addiction }3ave presented and  continue to
                                                                                     andCOI1tfnLie

   present thernse.lves
           themselves toto Plaintiffs
                           .I'laintiffsclaiming
                                        c(aitningto
                                                  to have
                                                     have illnesses ancimedical
                                                          i[(nesses and inedicalproblems
                                                                                 probieins in  an effort to
                                                                                            in an

   obtain o~.zioicis. I'laintiffshave
          opioids. Plaintiffs     haveincurred
                                       incurreciand
                                                 ancicontinue      incuroperational
                                                      continuetotoincur  operational costs         to the
                                                                                     costt related tU the time

   and expenses in diagnosin~,
                   diagnosing, testin~;,     otherwise attetnpting
                                testing, and othet-wise attemptingto
                                                                   totreat
                                                                      treatthese
                                                                            theseind'€vicivais.
                                                                                  individuals.

           56.     'I'he costs incurrec€
                   The costs             byPlaintiffs
                               incurred by  Plaintiffsare
                                                       arethe
                                                           the direct
                                                               direct and proximate result
                                                                      and proximate result of
                                                                                           of the false
                                                                                                  false

   narrative
   narrative campaign
             campaign and
                      and the
                           theopioid
                               opioidepicleinic created anci
                                      epidemiccreateci  and engineered   by Defendants.
                                                             engineereci by llefenciants.

           57.     Because opioicis
                           opioids are
                                    are vety
                                        verydangerous
                                             dangerousand
                                                       andhi;;hly
                                                           highlya~ic€ictive druAs, itit was
                                                                  addictive drugs,       uras foreseeable
                                                                                              foreseeabte

   to Defenctants that the
      Defendants that   the increase
                            increase in
                                     ili the use «f
                                                 of opioids
                                                    opioids tivould
                                                            would result        correspondi►3y e~.~icien3ic
                                                                    result in a corresponding  epidemic of  of

                 opioid-related condittons
   patients with opioid-retated            goingw, tc~
                                conditions ;oinc-      hospitals for
                                                   to hospitals  fc~rtreatment,   incluciingto
                                                                       treatment,including       Plaintiffs. IItt
                                                                                            i to Plaintiffs.
                                                                                                I
   tivasforeseeable
   was   fareseeab(e to
                      to Defendants
                         llefendants that
                                      thatP(aiiitiffs
                                           Plaintiffswoulci
                                                      would sL€ffer substantiaimonetary
                                                            suffer substantial inonetaty losSes
                                                                                         tosse5 because
                                                                                                because of

   the opioid epideinic,
              epidemic, because
                         because hospitals
                                 hospitalsare
                                           areOn                caftreatment for these patients and rnust
                                              on the front line oftreatment                         must

   bearthe
   bear the additional costs of
            additional costs    treatment.
                             oftreatment.

           58.     It was also foreseeable
                               foreseeable that
                                            that Defenciants
                                                 Defendants would face c(aims from hospitals
                                                                       claims frcxn hospitais for their

   costs froin
         from treating
               treating opioici-retateci conditions.
                        opioid-related conditions.

           59.     Plaintiffs
                   Plaintiffs have purchased
                                    purchased and
                                               andc;ontinue
                                                    continue totopurchase
                                                                  purchaseand
                                                                            andadniinistc;r  opioids
                                                                                 administerczpioicls

   mark.eted ancisold
   marketed and   soldby
                       byDefendants.
                         I7efendants. Defendants
                                      Defenc3antshave
                                                  havemarketed  andcontinue
                                                      marketecland  continueto
                                                                             to market
                                                                                market their opioid

   protiuets directly
   products  directly to
                       to:t'faintiffis,
                          Plaintiffs, their
                                        their pharinac_y representatives, anci
                                              pharmacy representatives,   and their cioc.tors.
                                                                                    doctors. Defenctants
                                                                                               Defendants

   ciirectly marketed
   directly  inarketed their opioid prociuct5 throLighthe
                                    products through   thefalse
                                                           fatsenarrative.
                                                                narrative. Plaintiffs
                                                                           Piaintiffs are ciirect custoiners
                                                                                          direct customers

   and
   anci victims
        victims of
                ofDefendants'
                   Defendants'false, clece.ptive,
                                 false, deceptive,anct
                                                    andL~t~fair
                                                         unfairn~ark.etin~
                                                                marketing c~f op€oicisdescribed
                                                                           of opioids  descrsbecithereafter.
                                                                                                  thereafter.

           60.     Plaintiffs have
                              have purchased
                                   purchasedopioids
                                             opioidsfrom
                                                      fromT7efenciants;
                                                           Defendants, have
                                                                        have used them as falsety
                                                                                          falsely a►3d
                                                                                                  and
                                                                                                                    ~
   cieceptivety marketed
   deceptively  cnarketed by
                          by Defendants,
                             Defenclants, and
                                          ancihave
                                               havesuffered
                                                    suffered damages
                                                             clamagesas
                                                                      as aa direct
                                                                            direct and
                                                                                   anct proximate
                                                                                        proxiinate result
                                                                                                   resutt




                                                        2I
                                                        21
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENTI
                                  DOCUMENT  I       Page 34 of 355                            PageID #: 70




      Defendants' acts
   of Defendants' acts and omissions as described in this Complaint.
                       and ognissions                                                    ~
                                                                                           i
          61.     Plaintiffs briarg thiscivil
                             bring this  civil action
                                               action to
                                                       to recover tnonetary losses that they have incurred
                                                          recover monetary

   as aa direct
          direct and
                  andproxiriiate
                      proximate result
                                 result of
                                         of Defendants'
                                             Defendants' false,   deceptive, and
                                                          false, deceptive,        unfair marlceting
                                                                              and unfair  marketing of
                                                                                                     af

                              economic damages were foreseeable to Defendants and were sustained
   prescription opioids. Such econoniic

                          unlawful actions and omissions.
   because of Defendants' uiiIawftll

          62.
          V.      Plairitiffs bring
                  Plaintiffs  Iaringthis
                                     thissuit
                                          suit against
                                               against the
                                                       the manufacturers    prescription opioids. The
                                                           manufacturers of prescription

   Fnanufacturersaggressively
   manufacturers  aggressivelypushed        addictive,dangerous
                                     hiAhlyaddictive,
                              pushed highly           dangerous opioids, faisely representing to
                                                                opioids, falsely

   doctors
   doctors that patients
                patients wouid
                         would only
                                only rarely  succumb to
                                      rarelysucc;umh  to drug  addiction. Tliese
                                                          drugaddiction.          pharmaceutical
                                                                           These pharmaceutical

   companies aggressively advertised to and persuaded hospitals and their doctors to purchase and
                          advertised to

   prescribe highly addictive, dangerous, opioids
                                          opioids and
                                                  and ttirned patients ii1to
                                                       turned patients  into drug addicts for their own
                                                                             drug addictS

   corporate profit. Such actions were unlawful.

          63,
          63.                                                              Defendants of these highly
                  Plaintiffs also bring this suit against the Supply Chain Defelidants

   addictive drugs. ln
                    In addition to participating in
                                to participating in the
                                                    the false  narrative cacnpaign
                                                         false narrative campaign described  below, the
                                                                                   descri6ed beiow,

   Supply Chain Defendants unlawfully breached        legal duties under Alabama
                                                their legal
                                      breat;hed their                    Alahatna law to nionitor,
                                                                                         monitor,

   detect, investigate,
   detect,              report, and
           investigate, report, and refuse
                                    refuse to fill
                                               fill suspicious  orders of
                                                     suspicious orders    prescription opiates,
                                                                       ofprescription           which
                                                                                       opiates, which

               manufact-Lirers'deceptive
   enabled the manufacturers'  deceptive advertising
                                         advertising to
                                                     to i.ncrease        profits and
                                                         increase sales, profits     distribution of their
                                                                                 and distributioa7

   products to hospitals, including Plaintiffs.

       E. The
           ThelRmles  ofDefere€lants
               Roles of                 Causangand
                        Defendants ininCausing  andPerpetuating~ tthe
                                                    Perp,etuatin      Oninid Crisis
                                                                  he OgBoid

           64.    The Nlarketing
                  The            Defendants' push
                      Marketing Defendants'           increase upioid
                                             push to increase          sales worked.
                                                               opioid sales            Through
                                                                              worked. Through

                and websites, endless streanis
   publications and                   streams of
                                               of sales  representatives, "edLication"
                                                   salesrepresentatives,
                                                                   .
                                                                           "education" programs, and

         means,'Marketing;
   other means,            Defendants dramatically
                Marketing Defendants               increased their sales of prescription opioids and
                                      drwnatically increased

   reaped billions of
                   of dollars
                      dollars of
                              of prof
                                 profitt as
                                         as aa result. Since1999,
                                               result. Since 1999, the amount of
                                                                    thearnount   prescription opioids sold
                                                                               ofpresr;riptioti

   in the U.S. has nearly quadrupled. In 2016,
                                         2016, 25.9 rnillion prescriptions
                                               289 million   prescriptions for opioids
                                                                               apioids were filled in the

               to medicate every adult
   U.S.—enough to                adult in
                                       in America
                                          America around  theclock
                                                  around the  clock for
                                                                     foraamonth.
                                                                          month.


                                                     22
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  I        Page 35 of 355                                PageID #: 71




           65.     On the
                       the stip}.~iy side, the
                            supply side,    the crisis
                                                erls3s was         and sustained
                                                           fueled aI3cE
                                                       was fi:eied                     thoseinvolved
                                                                        sustainecIbybythose  involveri in
                                                                                                        in the

   suppl_ychain
   supply  chainof
                 of opioids,
                    opioids, including
                             incluciingmanufacturers,                  retail suppliers, who faileci
                                       manufacturers, distributors and retai€                failed to

                        controls over
         aill effective controIs
   maintain
   Inaint                             the dIstributs
                                 over tl-le           on of
                                            distribution of prescrlptiola opioids,at3c€
                                                            prescription opioids,           instead have
                                                                                   and who itrsteac€ have

   actively sought
            soughttotoevac€e
                       evade such
                              suchcontrots.
                                   controls.llefelic€ailts
                                              Defendantshave
                                                           haveeoiitributec€ substantiallytotothethe
                                                                 contributedsubstantia(iy            opioid
                                                                                                   c>pioic€

   crisis by selling
             selling ar,d
                      and ciistributing
                           distributing far
                                        far greater                 prescription opioids
                                                     quantitiesofofprescriptaol3
                                            greater quantities                           than they
                                                                                 opioids than  they knotiv
                                                                                                     know

   should be necessary
   should    necessary for
                       for legitimate
                            legitimate tnedicai uses, while
                                        medical uses,        failing to
                                                      while failing   to report,   and take
                                                                          report, anc€ take steps
                                                                                            steps to halt,

   sus}ricious orders
   suspicious  orc€erswhen
                       whenthey  were identified,
                            they were               therebyexacerbating
                                      identif€ec€,thereby   exacerbating the  oversupply, of such
                                                                          the oversupply,    suchc€rtigs
                                                                                                  drugs

   and
   anc€fueling
        ftieiing an  3tiegat secondary
                 atr illegal secoi3ciarymarket.
                                        inarket.

           66.     From the day
                            day they
                                 they inac€e the pills
                                       made the  pilis to the  day those
                                                          the c€ay  those pills were consumed
                                                                          pi?ls were          in each
                                                                                     consuned 3n

   community, the
   community,  theMarketing  Defendantshad
                  Marketingllefenc€aiits hadcontroi
                                             controlover   their?forinat.ion
                                                     overt.he                regarding addiction
                                                                information regarc€ing adctiction they

   ehose to
   chose to spreacl
             spread aiici
                     and emphasize
                          emphasize as  partofoftheir
                                     aspart       their  massive
                                                      tiiassive marketit3ry campaign.By
                                                                  marketingcalnpaiglr. Byprovic€ilzg
                                                                                           providing

   misteac€tlig information
   misleading    irrformatiolr to
                                to doctors
                                   doctors about
                                           aboutac€ciictloti     rare anc€
                                                 addiction being rare  and opioids  t?eingsafe
                                                                           opioic€sbeing   safe even
                                                                                                eveii in
                                                                                                      in high

   dose5, then pressur€13€;
   doses,                   thosedoctors
               pressuring those   dtzctorsinto
                                            Intoprescribing
                                                 prescr3bingtheir
                                                              theirproclucts
                                                                  products bybyarguing,
                                                                                arguang,among
                                                                                         amongother
                                                                                              other things,
                                                                                                    things,

   that no
        no olie
           one should
                should be
                        beininpain,
                               pain,e.specially  chronicpain,
                                      especiallychronic  pain,the   Marketing llefendants
                                                                the1Vlarketina Defendants createcl
                                                                                          created a

   populatioli of
   population   ofac€c€ictec€ patientswho
                   addicted patients  who sought
                                          sought o€3ioic€s
                                                  opioids at  never-before-seen rates.
                                                           at never-befc>re-seetr rates.., The scheme
                                                                                           The schecne

   workeci, although
   worked,           perversely, anc€
            atthough perversely, and through       the Marketing
                                      through itit the            Defendants caused
                                                       Marketiiig Uefenc€ants         theirprofits
                                                                              eausecftheir  profts to soar
                                                                                                      soar

      more anc€
   as more and more people becameciepenc€ent
                    people became dependent on
                                             on opioic€s.
                                                opioids.

           67.     T7efenc€antssystematically
                   Defendants                   anc€repeatedly
                                systetnatieally and  repeatec€lydisregarded
                                                                 ciisregarciedthe
                                                                               thehealth  anc€safety
                                                                                   health and  safety of
                                                                                                      of the
                                                                                                         the

   public. Chargeci
   public. Charged by
                    byEaw
                       law to monitor
                              monitor anc€
                                       and report c€angerous behavior, they
                                                  dangerous behavior,       failed to c€o
                                                                       theyfailec€    do so
                                                                                          soinin favor
                                                                                                  favor of

   maximizing
   maximizin g corporate
               corporate profits
                         protits and
                                 anci increasing
                                       increasitig their  inarket share.
                                                    their market  share.

           68.
           «.      Corporate greecl
                             greed and
                                    and callous
                                        callous indifference
                                                ind€fference to
                                                              to the
                                                                  the known,
                                                                      known, serious
                                                                             serious potential
                                                                                     potentiai for human
                                                                                                   hutnan

   suffering have caused
                  caused this
                          this public
                               public health
                                      healthcrisis.
                                             crisis.Defendalrts
                                                     Defendants unieashec€
                                                                 unleashed aa healthcare
                                                                              heaithcare crisis
                                                                                         crisis that has

   had
   hac€far-reaching   financialanc€
        far-reaching financ€ai  and social
                                    socialconsec€LFences
                                           consequences in
                                                         in this
                                                             thiscouiitry,
                                                                  country,lllcluc€ing
                                                                             includingopioic€
                                                                                       .opioidac€ciiction
                                                                                               addictionanc€
                                                                                                          and




                                                      23
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOC[1MENT
                                  DOCUMENT  1        Page 36 of 355                                 PageID #: 72




   death.
   death.

            69.    I'he Marketing
                   The  Marketing llefenclants
                                   Defendants falsely
                                               falsely anci misleadingly, and
                                                       and misleading4y,  and contrary        language
                                                                              contiary to the ianguage

   of the€r clrugs' labels:
      their drugs'  IaUels:(1)
                            (.I) downplayed
                                 ciownptayecithe
                                              theserious
                                                  seriousrisk  of addiction;
                                                          risk of adciiction; (2)                concept of
                                                                              (2) promoted l the coneept

   "pseucio addiction"
   "pseudo  acicliction"and
                         andthus
                             thus advocated
                                  advoeated that
                                            that tlie
                                                  the signs
                                                       signsofofaciciict;on should be
                                                                 addiction shoutci     treated with
                                                                                   be treatec€ ufith more

   opioicls; (3)
   opioids;   (3) exaggerated
                  exags;eratedthe
                               the effectiveness
                                   effectiveness of
                                                 of screening
                                                    screening tools
                                                              toois in preventing addiction; (4)
                                                                       preventing addiction;  (4)claimecl
                                                                                                  claimed

   that opioid dependeriee
               dependence and withcliawal
                              withdrawal are easily managed; (>)            risks of
                                                             (5) denied the risks    higheropioicl
                                                                                  of higher opioid

   ciosages; (6)
   dosages;  (6) proinotecl
                 promoted the fatsehoocl
                               falsehood that
                                          that lotig-terLn
                                                long-term opio€cl use iirproves
                                                           opioid use           functioning; (7)
                                                                      improves functioninry;

   misrepresetitecl the
   misrepresented    the effectiveness
                         effectivetiess of time-released  dosing,', anci,
                                           titne-released closing            particutar, the effectiveness of a
                                                                          in particular,
                                                                    and, in

   version of QxyContin
              OxyContin that
                        that purportedly
                             purportedlyprovided
                                         providedtwelve  hours of
                                                  twelvehotars ofpain
                                                                  painrelie.f; and (R)
                                                                       relief; arcl (8) exaggerated

   the effectiveness of "abuse-deterrent"
                        "abuse-deterrer;t" opioid fonnulations  to prevent
                                                  formulations to  preventabuse,  addiction and death.
                                                                           abuse,addictioi3

            70.    '1'he Marketing Defendants
                   The Marketing   Uefenciants disseminated  thesecommon
                                               disseminatecithese  eornmon messages  to reverse the
                                                                           niessages to

   popular
   popularatici
           and rreclical
                medical unclerstanciing
                         understanding of
                                        ofopioitis.
                                          opioids."1'hev disseminated these messa~;es
                                                    They clisseminatecf               directly, throu~;h
                                                                            messages ciirectly, through

   their sales representatives,
               representatives, and in speaker
                                       speaker groups
                                                 groups led
                                                         led by physicianswho
                                                             by prysicians whowere
                                                                                wererecruited   by and paid
                                                                                      recruitedl3y
                                                                                              i
   by the Marketing llefendant.5   for their
                      Defendants for    their support
                                              support of
                                                      ofthe   Marketing Defendants
                                                          the M.arketitig             marketingniess:3ges.
                                                                          Defendants' marketin-  messages.

            71.
            7.1.       Marketing llefenci.rnts
                   The Marketing Defendants atso
                                               also worked
                                                    worked through
                                                           through thirci
                                                                    third parties
                                                                          parties tliey controlled by: (a)
                                                                                  they controllecl

   funciing, assisting,
   funding,  assisting, encouragErla,
                        encouraging, ai3cl ciirectingdoctors,
                                      and directing  cloctors, known
                                                               kn.ownas  "keyoopinion
                                                                      as"key   upinionleaders"
                                                                                       leaciers"("KOLs")
                                                                                                 ("KOLs")

   a1id (11)
   and  (b) creating,
             creating,ftiI3ciir}g, assistin;;, directing,
                        funding, assisting,     directing,andlor    encouraging
                                                                 encoura~P
                                                            and/or               seeminglyneurtral,
                                                                           I3g seernii3g,fy neutral,anct credible
                                                                                                     andcrec~=ble

   professional societies
                 societ;es and patient advocacy gronps              hereinafter as "Front
                                                groups (referred to hereinafter           Groups"). The
                                                                                   "Front Groulss").
                                                                                           I
   ivlarketitig Defendants
   Marketing    Defeiidants then tivorkeci togetherwith
                                  worked together  with those KOI_,s
                                                               KOLs andanciFront
                                                                            FrontGroups       profoundly
                                                                                   Groups to profound[y
                                                                                            ~
   inftuence, and at ticnes
   influence, and     times contro[,              that doctors
                            control, the sources that   doctors ancl
                                                                 and patieiits
                                                                     patients relied
                                                                               relied on
                                                                                       on for
                                                                                           forostens=bly
                                                                                               ostensibly

   "neutral" ~;uiclance, such as
              guidance, such  as treattnent
                                   treatment~;uidelines,
                                              guidelines,corrtint~in~;
                                                          continuing n3edical
                                                                       medical etlucation
                                                                               education ("CM~:")
                                                                                          ("CME")

   fsrogracns, medicaf conferences
   programs, medical   conferences anci seminat;s, and scientific art.icles.
                                   and seminars,                  articles. 'T'hus, working'incl;vidually
                                                                             Thus, working ' individually

   ancf collectively,
   and  eoilee.tively, and
                       anci through
                             through these
                                     these Front
                                           FrontGroups
                                                 Groupsancl
                                                        and:KOf,>,
                                                            KOLs,the
                                                                   theMarketing
                                                                      Marketing.11efenclants
                                                                                 Defendantspersuacfecl
                                                                                             persuaded




                                                        24
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUIVIEItiT I     Page 37 of 355                                PageID #: 73




   doctors and patients
               patients that
                        that zvhat
                             what they had long  known —
                                            long known — that
                                                          that opioids
                                                               opioids are addictive drugs, unsafe in
                                                                       are addictive

   most
   most circianstances
        circumstancesfor
                       forlong-term
                           long-termuse
                                     use—
                                        — was untrue, and
                                                      and cluite the opposite,
                                                          quite the                     compassionate
                                                                     opposite, that the compassioaiate

                     required opioids.
   treatment of pain recluis-ed

           72.     Each Marketing
                   Each           Defendant knew
                        Marketing Defendant knew that
                                                 that its misrepresentations of the
                                                          misrepresentations of     risks and
                                                                                the risks and

   benefits of opioids were
                       were not
                            not supported
                                 supported by
                                           by or
                                               orwere  directlycotitrary
                                                  weredirectly  contrarytotothe  scientificevidence_
                                                                             thescientific  evidence.

                               Defendant's misrepresetitatioiis
   Indeed, the falsity of each Defendant's misrepresentations have been confirmed by the U.S. Food

            Administration ("FDA")
   and Drug Adiniiiistration (`°FDA")and
                                      andthe
                                          the CDC,
                                              CDC, including
                                                   iticluding by
                                                              by CDC's Guideline for- Prescribing
                                                                 CDC's Guldeline      Prescr-ibing

                          Pain, issued in 2016
                 Chronic Pain,
            f01- Chf•OniG
   Opioids, fOr
   °plaids                                2016 and
                                               andapproved  bythe
                                                   approvedby  theFDA.6
                                                                   FDA.611

    11.
    IL                  AND VENI1E
           JURISDICTION ANIâ VENUE

           73.     This Court has subject matter jurisdiction
                                                 jurisdiction over
                                                              over the claims made by Plaintiffs herein
                                                                   the claians

   pursuac}t
   pursuant totoSection
                 Section12-11-30
                         12-1 I-30of  theCode
                                   ofthe Code of
                                              of Alabama
                                                 Alaba;na (1975).

           74.     This Court
                        Court has
                              has personal   jurisdiction over
                                   personal jurisdiction       Defendants in that
                                                          over Defendants     that tliey
                                                                                    they conducted
                                                                                          conducted

   business in Alabama at ail
                          all times materiai
                                    material herein, committed acts and/or omissions in or outside

   Aiabama which
   Alabama    which caused
                    caused tortious
                           tortious in,jury     Plaintiffs, and/or
                                     injury to 1'laintiffs,         engaged in
                                                            and/or enaaged       substantial business
                                                                             in substantial  business
                                                                                       i
   activities
   activities in Alabama
                 Alabama and
                         and purposefiilly
                              purposefully directed
                                             directed their   actions towards
                                                       their actions           Alabama, voluntarily
                                                                       towards Alabama,    voluntarily

   submitted to the jurisdiction
   submitted to                      Alabama when
                     jurisdiction of Alabama      obtaining ainanufacturer,
                                             when obtaining a manufacturer, pharmacy  and/or
                                                                             pharmacy andlor

   distri6utor license,
   distributor license, and
                        and have
                            have the
                                 the requisite
                                      requisite minimurn contacts with Alabama
                                                minimum contacts               necessary to
                                                                       Alabama necessary

   constitutionaily permit this Court to exercise jurisdiction.
   constitutionally

           75.     jlenue isis proper
                   Venue       proper in
                                       inthis
                                          thisCourt
                                              Courtpurs~uaut  to Sections
                                                    pursuant to  Sections 6-3-2
                                                                          6-3-2 and
                                                                                and Section 6-3-7 of the

                                   82 of the Alabama Rules of Civil Procedure as some of the acts
   Code of Alabama (1975) and Rule $2




       See Centers for Disease
   "61 5ee             f?isease Control and Prevention, Giiidelirae
                                                           GuidelineJrbfor Prescribing
                                                                           Prescyibing Opiaids
                                                                                        °plaidsFot•ForC1r,•©liic
                                                                                                         Chronic
    Pain, 13ttps:/!www.cde.sZ(.)v/druiZr3vef-doselpdf/~yuidelines     tact.slzeet-aAf(last
            https://www.ede.govidrugoverdose/pdf/guidelines factsheet-apdi              (lastvisited
                                                                                               visited Aug.
                                                                                                         Aug. 1,
    20I 8); Pat Anson, FDA Endorses CDC Opioid Guidelines, PAtN
    2018);                                                                  NEws NETWORK
                                                                     PAIN NEWS     NETwOxt: (Feb.
                                                                                                (Feb. 4, 2016),
    htt}~s: `/www.oainrewsi)etwork.c=ralstc.ries,/2.1)15.!2I4/fcia-enilorses-cde-onioid-,
    https://www.paiimewsn                                                                -)~uidelii-ies.
                             etwork.oralstories/20 1 6/214/fda-endorses-cde-opioid-guidelines.


                                                        25
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 38 of 355                                    PageID #: 74




   on. which
   on  whic.hthe
              the action
                  act.ionisis founded
                               fc>ui3ded occuirecl
                                       occurred     Conecuh
                                                in in         Couiity,asasthe
                                                      ConecuhCounty,       theDefendants   did business
                                                                              llefenclants did business by

   a~aentininConecuh
   agent      ConectahCounty
                       Coitiityatatthe
                                    thetime
                                         titneof
                                               ofthe
                                                  theaccrual
                                                      accrualof
                                                              ofeach
                                                                 eachcause  of action.
                                                                      cause of         Venue is proper as tlie
                                                                               action. Venu,e             the

   1'laintiffs asse.rt their right
   Plaintiffs assert         right to relief
                                      relief joiiitly,
                                             jointly, severally,
                                                       severally, anci                        transactions or
                                                                  and arising out of the same tratisactions

   occurrences, anci
   occurrences,  and the
                     the eYistenee
                         existence of
                                   ofaa sul,~stant;al nutnber of questions
                                        substantial number                   of law
                                                                 clliestions of  la«,rorormaterial   factcommon
                                                                                           inaterialfact  ccintnon

   to all
   to all plaintiffs
          plaintiffs,'not
                       notonly
                           onlywi11
                                willarise
                                     ariseininthe
                                               theact.ion,
                                                   action,btit
                                                           butalso_
                                                                also:(1)(1)
                                                                          that   such(iltesttol?s
                                                                               sLach
                                                                            that                  will}3reclominate
                                                                                       questionswfll   predominate

   over ind€vidttalized questionspertaining
        individualized questions                 eachplaintiff;
                                  pertainingtotoeach                                         maintained
                                                      plaintiff; (2) that this action can be maintained

   ir;ore efficiently and
   more efficiently   and economically
                          ecoiioinic.allyfor
                                          forall
                                              al[parties
                                                  partiesthan     prosecuteclseparately;
                                                          thanififprosecuted  separately;and
                                                                                          and(3)
                                                                                              (3) that
                                                                                                   trat the

   interest of justice supports the joincier
                                    joinder of
                                             ofthe partiesas
                                               the parties asplaitrtiffs
                                                             plaintiffs in  one action.
                                                                         in otae

           76.      'I"his action is
                    This action    is non-removable
                                      non-retnc>vablebecause
                                                      becausethere      incornpletediversity
                                                              thereisisincomplete   diversity of residents and
                                                                                              ofresiclents

                   federal questioti
      suhstautial fecleral
   no substantial                        presented.
                           question isispresetitec#.

   .111. PARTIES
   III. PAR'I"1ES                                                                                 I
                                                                                                  i
       A. Plaintiffs

           77.      The DCH t-Iealth Care Authority
                            Health Care   Authority is an
                                                       an Alabama
                                                          Alabama non-profit  corporation with
                                                                  non-profit corporation  with €ts
                                                                                                its

   principal
   principal plac.e
             place of busine.ss in Tuscaloosa,
                      business in               Afabatrta. The
                                   'Tuscaloosa, Alabama.   Tlre DCH Health Care Autliority
                                                                DCH Health      Authority operates and
                                                                                           operatesancl

   tloes 13usiness
   does  business as DCI-l.
                     DCH. Regional
                            Regional3Vledical
                                     Medical Ceiiter
                                              CenterininTizscaloosa,  Alabama,Northport
                                                         Tuscaloosa,111abama,  Northport  Medical
                                                                                        1Vt:eclical

   Center in
   Center  inNorthport,
             Northport,Alalzatna
                        Alabamaancl
                                 andFayette  Medical Center
                                     FayetteTVlecdical Center in
                                                              in Fayette, Alabama.
                                                                 payette, Alal.iacna.

           78.      '1"13e
                    The Healthcare
                           HealtlicareAuthority  for Baptist
                                       Authorstyfor  L;aptist Health,   ati affiliate
                                                              Healtl-t, an  aff liate ofliAB
                                                                                      ofUlAB .Health
                                                                                             Health System, is

   an tllabama
       Alabamaptibl€c
               public non-profit
                       non-profit corlioration
                                   corporation with
                                                withitsitsprincipal
                                                            principalplace of of
                                                                       place     businessininTuscaloc.~sa,
                                                                              t~usine.ss      Tuscaloosa,

   Alahama. The
   Alabama.  TheHealtlicare
                 Healthcare lluthority
                             Authorityfor
                                       forBaptist
                                           Baptist1-Iealth,
                                                   Health, an   affiliate ctf
                                                            an aifiliate   of Uf1B
                                                                              UAB Health
                                                                                   Health System,
                                                                                          System,

   operates anci
             and cloes
                 does business
                       businessasas.13aptist
                                     Baptist .iVledical      East 3n
                                              Medical Center 1✓ast     Montgomery, Alabama,
                                                                   in .Molrtwsomety, Alabama, Baptist
                                                                                              Baptist

   Nleciical Center
   Medical   Center South,
                    Sottth, in Montw,otnery. Alabaina and
                               Montgomery. Alabama    anci.Prattville
                                                           .PrattvilleBaptist
                                                                      I3aptistHospital,
                                                                              Hospital, in
                                                                                        in Prattville,

   Alabama.

           79.      Medical West
                    Medical West Hos}.~ital flutliority,ananaffiliate
                                 Hospital Authority,         caffliateofofUAB
                                                                          Ut1BHealth
                                                                              Health System,
                                                                                     Systetn, is
                                                                                              is an
                                                                                                 an

   Alabarna public
   Alabama  plzblic corporation
                    corporation with
                                witlzits
                                      itsprincipal
                                          priticipalplace
                                                     plac.eofofbusiness
                                                              business ininBirmingham,
                                                                            Birtningan3, Alabama. Meclical
                                                                                                  Medical


                                                         26
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 39 of 355                             PageID #: 75




   West
   West Hospital
        Hospital Authority,
                 Authority, an affiliate
                               affiliate c?f LiAB Health
                                         of UAB   HeaitltSystem,
                                                         Systein, operates
                                                                  opeiates and
                                                                           and does
                                                                               does business
                                                                                    business as

   M.edicai West in
   Medical West      Bessetner, Alabama.
                  in Bessemer,  Aiabama.

          80.     Evergreen .Nledica(
                  Evergreen           Center, LLC,
                            Medical Center,   .LLC, is
                                                     is an
                                                        an Alabama
                                                           A€abama limited
                                                                   tirnited liability
                                                                            liab'slitycompany
                                                                                      cvtnpany with
                                                                                               with its

   principai place
   principal  placeofofUusiness            .tonrery, Alabatna.
                                      Montgomery,
                        businessinin.iVtontw         Alabama. Evergreen   Medical Center, .LLC operates
                                                               Evergreen.IVledical

   and doe.s business as
       does business  as I'=;very-een I14edicalCenter
                         Evergreen Medical      CenterininEvergreen,
                                                           Evergreen, Alabama.
                                                                      Atabaina.

          81.     Gil3iard Health
                  Gilliard Health Services, tuc.. is an Alabama
                                            Inc. is     A€arania corporation
                                                                 coipc}rationwith
                                                                             withits
                                                                                  itsprincipal place of
                                                                                     principal place

   bL3siness
   business ininEvergreen,
                 Everueen, Alabama.
                           Alabama. Gi€Iiard Healtl3Services,
                                    Gilliard Health Services,Inc.
                                                              Iiic. operates and does
                                                                    operates and does business
                                                                                      business as

   .Iacksoti         Center in
             Medicai Center
   Jackson Medical          in Jackson, Alabama.
                                        Alabaina.

          82.     Cresttivc?odHealthcare,
                  Crestwood    H.ea4thcare,L.P.
                                            L.P.isisaa Delaware
                                                       L7etaware limited
                                                                  Iimite.clpartnership
                                                                            paftnershipwith
                                                                                       with it.s
                                                                                            its principal

   pIace of bta4iness
   place              inHuntsville,
            business in H.untsville,Alabama.
                                     Alabatna. Crestwood
                                               Crestwood Healthcare, LI'.
                                                                     L.P.operates
                                                                          operatesanci
                                                                                   and doe.s
                                                                                        does busiiress
                                                                                             business

   as Crestwood
      Crestwood Medica€
                Medical Center in Htzntsville, A€abaira.
                                  Huntsville, Alabama.
                                                                                           ~
          83.     `I'riad of
                  Triad   of Alabama,
                             Atabama, LLC
                                      LI.0 isis aalle€aware
                                                   Delaware€iinited
                                                            limited €iability cotiipany with
                                                                    liability company   with its principal

   place of business
   place             In Dothan,
            business in llothan, AIabania.
                                 Alabama. Triad
                                           Triad of
                                                 ofAlabaina, LLC operates
                                                    Alabama, LLC operates and
                                                                          and does
                                                                              does business
                                                                                   business as

   F€«wers Hospital
   Flowers Hospital in
                     in Dothan,
                        llothan, A€abama.
                                 Alabama.

          84.     QHG of
                      of Enterl3rise, Inc..,isis an
                         Enterprise, Inc.,       an Alabama
                                                    Aiabazna corporation
                                                             corporationwith
                                                                         with its
                                                                              its principal
                                                                                  prineipaI place
                                                                                            place of

   tizusiness Enterprise, Alabama.
   business Enterprise,   Alahaina. QHG
                                    QHGofofEnter}zrise,
                                            Enterprise,Inc.
                                                        Inc.ofrerates
                                                             operatesand
                                                                      anddoes
                                                                          doesbLisiness
                                                                               businessasasIVledica€
                                                                                            Medical

   Center EnterprZ
   Center          se €n
          Enterprise     I~;nterprise,Alabama.
                      in Enterprise,  Alabama.

          85.     Affinity Hospital, LLC, is a I)elaware
                                               Delaware iimited
                                                         limited tiabiiity
                                                                  liability cotnpany
                                                                            company ivith
                                                                                     with its principal

   place
   ptace of business in Birmingham,
                        Birminghani, Alabama, Affitrity
                                              AffinityHospitat,
                                                        Hospital,.LLC
                                                                  LLC operates and does business as

   Grandview Medical Center in
   Grandview Medica€         in I3irmsngham,
                                Birmingham, A€abama.
                                             Alabama.

          86.     Gadsden Regional
                  Gadsden Regionai Medical Center, LLC is aa Llelaware
                                                             Delaware limited liabiiity
                                                                              liability company

   with its principal
   with ats Izrircipal place of
                             of business
                                businessin
                                         inCadsc€en,
                                           Gadsden, Alabatna.
                                                     Alabama.Gadsden
                                                              GadsdenReg€onal
                                                                      Regional1VI:edical Center, LLC
                                                                               Medical Center,

   operates and does
                does business
                     businessas
                              asGac#sden ReaionalMedica€
                                Gadsden Regional Medical Center
                                                         Center in
                                                                 inGacisden,
                                                                   Gadsden, Alatzama.
                                                                             Alabama.




                                                    2.7
                                                    27
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 40 of 355                              PageID #: 76




           87.        Foley Hospital
                      Foley HospitalCorporat€on
                                     Corporationisisanan
                                                       11tabama
                                                         Alabamac.c>rl?or•ation with its principat
                                                                   corporation uritl-i             pIace of
                                                                                         principal place

   business in Fo!ey,
               Foley, Alabama. Foley
                                FoleyH.ospital Corporation operates
                                      Hospital Corporation operates and
                                                                    and cioes business as South
                                                                        does business

   Ba(dwin.Regional
   Baldwin          Hospital in
           Regional Hos}zital in Foley,
                                 Fotey, Alabama.
                                        Atabania.

           48.
           88.        '1
                      Thehe Health
                            Health Care
                                   Care Authority
                                        Authority of Clarke County,
                                                  of Clarke County, Alabama
                                                                    Alabama is    Alabama pubtic
                                                                            is an Alabama public

   corporation with
   corporation withits
                    itsprinci},~al placeof
                       principal place   ofbusiness    Grove Hill,
                                           business in Grc>ve HiIE,Alabama.  TheHealth:Care
                                                                    Alabama.The Health,Care Authority
                                                                                            1luthority

      Ctarke County,
   of Clarke County, Alabama
                     Alabamaoperates
                             operatesancl
                                      andcloe.s busine4s as
                                          does business  as Grove
                                                            Grove Hill           Hospital in Grove
                                                                  Hiil Memorial t-iospatal

   .Hiil, Alabatna.
   .Hill, Alabama.

           89.        B.BH Pl=3.MC,
                      BBH PB.MC,    .LLC
                                  .LLC is isaa.11elaware           tiabiiity company,
                                                         litnitectliability
                                              Delaware limited               conspany, with I7elaware
                                                                                             Delaware

   citizenship for cliversity                             place of
                   diversity purposes, with its principal place ofbusine.ss    Birmingham, Alabama.
                                                                   business in Bii7ningham,

    BBH I'BM:C,
   :BBH         LLC operates
        PBMC, LLC   operates as Princeton I3aptist Meclical Center
                                          Baptist Medical            in Birmingham,
                                                            Ceiiter in  Birmingham, Alabama. The

   sole member
        member of
               ofBB.H  PB.MC, LLC is Brookwood
                  BB.H PB.MC,        Brookwood Baptist
                                               BaptistHealth      LLC ("BB.H2"),
                                                       Health2,2,L]:.,C ("BB.H2"),aa Delaware
                                                                                     llelaware

   liiniteciliability
   limited   (iabititycompany.
                       company. One of the members
                                           men3bers of BBH2 is Brookwood
                                                    ofBBH2     Brookwood Anci(lary        .:s, Iiic.,
                                                                         Ancillary Hottiiny
                                                                                   Holdings,   Inc.,

   a 1:?e.law•are corporation.
     Delaware corporation.

           90.        L'BH WBlV1:C,
                      BBH  WBMC, LLCI.LCisisaa Delaware
                                               llelaware limited liability cotnpany,
                                                         limited liability  company, with  Delaware
                                                                                     with llelavFare

   citizenship for ctiversity purposes, with
                   diversity purposes,  with its principal                              Alabama. BBH
                                                 principai place of business in Jasper, AI'abariia.

   WB.MC, .LLC
          LLC operates as Walker
                          Walker BBaptist
                                   aptist :Meciicai Center in
                                          Medical Center      .Iasper, Alabama.
                                                           in Jasper,             TheI sole
                                                                       A(abaina. 'I`hel sote member
                                                                                             inember

   of BBH. WBMC.
           WBMC. LLC €s BBH2.
                     is BBH2.                                                               ~

           91.        BBH
                      BBH SBlt-1:C,
                          SBMC, LLC LLCisis aa Delawrare limiteci liability
                                               Delaware limited    liability company,
                                                                             coirpany, with Uelaware
                                                                                            Delaware

   citizeiishikzfor
   citizenship   fordiversity
                     cliversitypurposes,
                                purposes,with
                                          withits
                                                stsprincipal
                                                    principalplace      businessininAlabaster,
                                                              placeofofbusiness     Alabaster,Alabama.
                                                                                               A(abama. BBH

   SBMC, L.LC
   SBMC, LLC ci}zerates asShelby
              operates as Shelby Baptist
                                 Baptist.1111edicai CeYiter
                                         Medical Center  in in Alabaster,Alabama
                                                            Alabaster,    Alabama The:sole
                                                                                  'The;sole member
                                                                                            member

   of BBH SBMC, LLC is BBH2.

           92.        BBB: CBM,
                      BBII: CBMC, LLC
                                  LLC is aa llelaware
                                              Delawareliniited
                                                        limitedliability
                                                                 liabilitycompany,
                                                                           company,ulith
                                                                                    with17elaware
                                                                                         Delaware

   citizenship for
   citizenship for cliveraity purposes, with €ts
                   diversity purposes,           principal place
                                             its principal place of
                                                                 of business
                                                                    business in Talladega,
                                                                                'I'allactega,Alabama.
                                                                                             Alabama. BBH
                                                                                                      BBH




                                                       28
                                                       28
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  1        Page 41 of 355                                     PageID #: 77




   CBIVIC,LLC
   CBMC,   LLCoperates
               opeiatesasasCitizens
                           CitizeiisBaptist
                                    BaptistMedical
                                            MeciicalCenter     Talladega,Alabama.
                                                     CenterininTalladega,          The sole
                                                                          A[abama. The

   member of
   member    BBHCBIVI:C, LLC is
          ofBBH                 BBH2.
                             is f3f3H2.
                                                                                  i
           93.       B13:HBMC,
                     BBH   BMC,LLC
                                LLCisis a llelaware
                                           Delaware Iirniteci liability cornpany,
                                                     limited liabitity  company, ivith  Delaware
                                                                                  with llelaware

   citizenship for cliversity purposes, with
                   diversity purposes,                           of business
                                        with its principal place of business in
                                                                              in BirLnirgham, Alabama.
                                                                                 Birmingham, Alabatna.

   1313H B1v1:C,
   BBH BMC,   LLCLLC operates
                   operates as as I3rookwood
                               Brookwood           Medical
                                             Baptist
                                           Baptist         Center
                                                     Meclical      in in
                                                              Center     f;irmingham,Alabama.
                                                                       Birmingham,    Alabama. The

   sole member
        member of
               ofBBH  BMC, LLC
                  BBHB1VIC, LLC is
                                is Brookwood Baptist Health 1,
                                             Baptist H.ealth 1, LLC  ("BBH1"),
                                                                LLC ("BBH         Delaware
                                                                          I"), aa Delavvare

   timitecl liability
   limited  #iabitity company.
                      company. C)ne
                               One of
                                    of the
                                       the members
                                           membersofofB:SH.1
                                                       BBH1 is
                                                             is .Brooktivovci HealthServices,
                                                                 .Brookwood Health  Services, Inc.,
                                                                                              Inc., a

   T3elaware corporatfon.
   Delaware corporation.

       B. Defendants

                        Marketint; Defendants
                     1. Marketing

                                  a.
                                  a. Purdue
                                     Purdue

           94.       T7efendant Purdue
                     Defendant  PurciuePharma
                                       Pharma L.P.
                                              L.P. is
                                                   is aalimitecl partnershipor~,
                                                         limited laartnership   ,anizecl under the laws of
                                                                              organized

   lleiaware with
   Delaware  with cts principat place
                  its principal ptace of business in Stamford, Connecticut.
                                      ofbusiness

           35.
           95.       Defenttat3t PurcluePharma
                     Defendant Purdue    Phartra Inc. is
                                                      is aa Ne«r
                                                            New York   corporation with
                                                                 York corporatic>n           pkincipai place
                                                                                   ivith its principal pIace
                                                                                           I
   of business
   of business in
               in Starrmfortl, Connecticut,and
                  Stamford, Connecticut,            thegeneral
                                            andisisthe  generalpartner  of Purdue
                                                                partner of Purtlue Pharma, L.P.
                                                                                           i
           96.     Defendant   Il3e Purdue
                   Defendant The    Purdue Frederick    Company, Inc. is a New York
                                            Frederick Company,                          corporation with
                                                                                   York corporation

   its principai
       principalp(aee
                 placeof  businessininStarr.forcl,
                       ofbusiness                  Connecticut.
                                       Stamford,Connectieut.    Defendant P«rcltre
                                                             .11efenciant          Pharma, L.P.,.I'urciue
                                                                          Purdue Phartna,,L.P.,  Purdue

   Phartna,
   Pharma, Itic.,
            Inc., arici ThePurciue
                  and The                     Coinpany are collectively
                                   1'recierickCompany
                           Purdue Frederick                             referred to
                                                           eolieetively referred  toas
                                                                                    as`°Puiciue."
                                                                                       "Purdue."
                                                                                          !
           97.       The following  Uefendants, all members of the Sackler
                         fottowinl; Defendants,                            fatnily that beneficially owns
                                                                   Sackler family

   Purdue, have
           have served
                served on
                       on the
                           the1:3oard ofPurdue
                               Board of Purclueduring
                                                durins;the  relevanttimes
                                                        therelevant  timesindicated
                                                                           indicated in
                                                                                      in parenthesis:

                 a. .Richarci Sackter(at
                    Richard Sackler   (atall
                                          altpertinent
                                              pertinent times
                                                         tiines until 201812 ), aa resicletit
                                                                untit 2018'2),     resident ofofFFlorida;
                                                                                                  Ioricla;




   62   Defendant Beverly
   c'-' T7efenclant  f3everlySackler
                               Sacklerleft
                                        leftthe
                                             theBoard
                                                 Boarclinin2017.
                                                            2017.Defendants
                                                                  Defendants Richard,
                                                                               Richard, David  and Theresa
                                                                                        llavid ancl
   Sackler
   Sackier leftthe.Boartl
             left the Boardin in2018.
                                2018..Uefenclants
                                         Defendants   Jonathan   Sackler, Ilene
                                                                          Itetie Sackler Lefcourt,  Kathe
   Sackler,
   Sac.kler, and
              and Mortimer
                   Mortimer D.A.
                               U.A. Sackler remain on on the
                                                           the BQard.
                                                               Board.


                                                          29
                                                          29
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOGUMENT
                                  DOCUMENT  I       Page 42 of 355                                         PageID #: 78




                 b. Beverly Sackler (aIl
                 h.                                      until 2017),
                                    (all pertinent times ui-itil 2017),aaresicleiit
                                                                          residentofofCc}nnec.ticut;
                                                                                      Connecticut;

                    I7avid Sackler (2012-1
                 c. David                  8), aa resiclent
                                   (2012-18),     resident of  New York;
                                                            of l*iew 1'ork;

                     Itene SaekEer
                 ci. Ilene
                 d.                LefcoLart(all
                           Sackler Lefcourt       pertinenttimes),
                                             (al[pertinent  times), aa resident of New
                                                                       resicientof New York;
                                                                                       York;
                                                                                                   I
                 e. Jonathan Sackler (alI
                                     (all pertinent
                                          pertinent times),     resident of Connecticut;
                                                    times), aa resicient

                 f. Kathe Sackler (al
                                  (allIpertine.nt times), aa resident
                                       pertinent times),              of Connecticut;
                                                             resident of Connecticut;

                 g. Mortimer D.A. Saekler
                                  Sackler (aIl
                                          (all pertinent
                                               pertinent times),
                                                         times), aa resiclent       York 63 ; ancf
                                                                    resident of New York63;   and

                 h. 'I"heresa Sackter (all
                    Theresa Sackler   (allpertinent
                                           pertinenttimes until
                                                      times     20.18),
                                                            until 2018),   a resident
                                                                        a resicient crfof
                                                                                        thethe United.K€ngclom.
                                                                                             L:sniteci Kingdom.

          The foregoing
               foregoing .Defenciants (collectively, the
                          Defendants (eoltectivety,   the"Saekier  Defendants")controliecl
                                                          "SacklerDefenclants")            Purdue's
                                                                                controlled.Aurciue's

   rnisconduc.t..Each
   misconduct.    Eachofofthem   toczka aseat
                           thetntook       seatononthe
                                                     theBoard       DirectorsofofPurdue
                                                         YoarclofofDirectors              I'hartnaInc.
                                                                                  PurdtrePharma    lnc. Together,

   the Sackler
       Sackler Defenclants,
               Defendants, at aIl
                              all pertitic:nt         constituteciaamajority
                                              time.s, constituted
                                  pertinent times,                  majority of
                                                                             of Board,  which gave them
                                                                                I3oard, which

   fL€lE
   full   powerover
        power   overPurdue.
                     Ptirciue. They
                               'I'hey directed
                                      clirected and
                                                and ott3erwise participated in
                                                    otherwise partic€pateci    Purdue's deceptive
                                                                            in PL€rc{ue's deceptive sales and
                                                                                                    sales ancl

              practices, senciin
   tnarketing practices,
   marketing             sending y~Fhundreds       orclerstotoexecutives
                                     hunCiredsofoforders       executivesand   other employees.
                                                                          anciother  exnployees.
                                                                                                   I
           98.       Whiie
                     While the Sackler Defenclants
                                       Defendants relincluishect theirofficer
                                                   relinquished their  Uffcertitles
                                                                              titles in or arciuiid
                                                                                     in or arckind 2003 to

   try to shield themselves
                  themselvesfrom
                             fromftiture
                                  fututecriminal
                                         criminaland
                                                  andcivii    liability,tl3ey
                                                       civil!iahilit_y,  they remained  Purdue's owners,
                                                                               remained PLardlie's
                                                                                                       I
   in controt
      control of
              of its
                 its Boarcl   Directors, anc!
                     Board of Directors, and thus €n f rtn control.
                                                  in firm  controt.                                    ~

           99.              pertinent times at
                     At all pet-tinent      at (east
                                                leastthrough
                                                      throughthe
                                                              theencz
                                                                  endof
                                                                      of20.18,
                                                                         2018, the  Sackle .Defenciants
                                                                                theSackter  Defendants

   controlleci Purdue's
   controlled  T'urdue's deceptive
                         cieceptive sales
                                    sa3es campai;n.
                                          campaign.Thcy
                                                    They  directedthe
                                                        c€irectecl thecomt.zany        hundreds more
                                                                       company to hire hu'Iidreds

   sales representatives
   sales                  to visit
         representatives to        doctors thousands
                             visit doctors   thousands n3ore  times.
                                                        more times.                They
                                                                                   They insisteci      sales
                                                                                                  that sa!es
                                                                                         insisted that

   representatives repeatedly
   representatives repeatecllyvisit
                               visitthe
                                     the most
                                         tnost prolific
                                               protifie prescribers.   Theyciirecteci
                                                        prescribers. 'I'hey directed representatives
                                                                                      representatives to

   e-ncourage doctors
   encourage  c{octorstotoprescribe
                           prescribemore
                                    moreof
                                         ofthe
                                            the highest
                                                highest doses ofopioids.
                                                        ciosesof opioicis. They
                                                                           'I'hey stuciiecl unlawful tactics
                                                                                  studied unlawful   tactics

   to keep
      keep patients on
                    on opioids
                       opioids longer
                                longerand
                                       andthen
                                           thenorderecl
                                                ordered staff
                                                         stafftc}
                                                               to use theni.
                                                                      them. T'hey
                                                                             Theyask.ed
                                                                                  asked'for
                                                                                         forcietailed
                                                                                             detailed



   c''' References
        References to
                   to "Mortimer
                      "MortimerD.A.D.A.Sackler"
                                        Sackler"ininthis
                                                       thisConiplaint
                                                            Complaintare
                                                                      aretoto1Vl.ortiiner
                                                                              Mortimer David Alfons
                                                                                                 Aifons
   Sackter.   .Mortitner Sackler's
   Sackler. Mortimer Sackler's     father,
                                    father,the tate
                                            the.    .Mortitner
                                                 late .Mortimer D.
                                                                 D.Sack[er,
                                                                    Sackler, was
                                                                              wasaiso
                                                                                  also invofvect
                                                                                         involvedinin.I'nrdtae
                                                                                                      Purdue
   I'harma
   Pharma durin~
              during his lifetime.


                                                        30
                                                        30
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTi
                                  DOCUMENT  1       Page 43 of 355                                        PageID #: 79




   reports about
           about doct.ors
                 doctors suspected
                          suspected of
                                    ofiniscondt:c.t,
                                       misconduct, how   much money
                                                     how Lnuch n3oney Purdue  made from
                                                                      Purclue macie froin them,
                                                                                          theirl, and

   hour few of
   how few  of them
               them Purdue
                    Ilurdue had
                            had reported
                                reported to  the authorities.
                                          to the alithorities. They sometimes demanded
                                                               They sometimes          more detaii
                                                                              demanded inore detail

   than anyone else
               else in
                    in the
                       the entire
                           entirecotn}3any, so staff
                                  company, so  staff had
                                                     hacito  createspecial
                                                          tocreate          reports jjust
                                                                    speciai regorts                  Richard
                                                                                      ust for them. li.icharci

   Saekler even went
   Sackler      went into
                      into the
                            the fietd
                                 fieldto  promote(iliioicis
                                       toproinote            doctors and
                                                  opioids to cioctors anci supet-vise representatives face
                                                                           supervise representatives

   to face. I:n
             In connection
                 connection with
                            with aa single  meeting in
                                     single meeting  in 2011,   for exainpie,
                                                         2011, for             sales and
                                                                     example, sales       marketing staff
                                                                                      and marke.ting

   sciambtecEtotoprepare
   scrambled      prepareresponses
                          respUnsesto
                                    toquestions
                                       questions from
                                                 from the  Sackler Defendants
                                                      the.Sackler  llefendant:: as f«lJows: Defendant
                                                                                   follows: llefenclant
                               <
   .Mortimer U.A. Sackle.r
   Mortimer D.A.           asked about
                  Sackler asked  about taunching
                                       launching aa generie  versionof.OxyCc>ntin
                                                    generic version                 "capture more
                                                                     ofOxyContin to "c.apture

        sei?sitive patients,"
   cost sensitive  patients," Defendant         Sackler reconiinendeti
                              llefenciant Kathe Sackier                looking at
                                                        recommended Iooking    at t.he characteristics
                                                                                   the char;acteristics of
                                                                                                  ~
   patients who
            urho had switched
                     sw'stchedto
                               to OxyContin
                                  OxyContin to see if I'urdue
                                                      Purdue could   identifymore
                                                              could identify      patientstc)
                                                                             morepatients  to c.onvert;
                                                                                              convert;

   ai3dDefendant
   and            Jonathan Sackler
       DefenciantJonathan  Sackler wanted          changes in
                                   wanted to study changes    market share
                                                           in mark.et        foropioicisi,
                                                                      share for            focusing on
                                                                                 opioidS, focusii3(i

   dose strength.

           10(). 'I'he
           100.     TheSackier
                        SacklerDefendants'
                                Defendants'microinanagetnent
                                            micromanagementwas       intrusivethat
                                                             wassoso3ntiusive   thatstaff   begged for
                                                                                      staffbegyreci

   relaef.
   relief. Defenclant
           Defendant Gasclia wrote to
                      Gasdia wrote tczthe
                                       theCEO:
                                           CEO:"Anything
                                                "Anything you can clo to reduce
                                                                  do to             clirect contact
                                                                         reduee the direct  contact of
                                                                                                    «f

   Richard into the  organization is
                 the organization is appreciatecl." To convince
                                     appreciated." To  convince the Sackler Defendants
                                                                the Sackler Defendants t«
                                                                                       to make him
                                                                                          make him

   CEO, Taefendant Landau wrote
        Defendant Landau          planthat
                          wrote aaptan thathe
                                            hetitled:  "SACK.LERt'HAR
                                               titled:"SACKLER        IVIE1ENTERPRISE."
                                                                  PHARMA   EN'I'ERl'RISE." He

   starteci by
   started  b_yadmitting
                a(imittingthat
                            thatthe
                                  theSackler  T7efendantsininfact
                                      SacklerDefendants        factcontrolled  thecompany
                                                                    oontroltedthe  conrpanylike
                                                                                            Iikechief executive
                                                                                                 ch;iefelectitive

   officers. The
   officers. The fami(y
                 family ran
                        ran "the  global Sackler
                            "the global           pharmaceutical enterprise
                                          Sackler~pl3arrnaceutical                 witti the
                                                                   enterprise......with   the Board
                                                                                              Board of
                                                                                                      ~
   Directors  serving as
   f7irectors serving as the
                          the 'de-facto'
                               `de-facto' CEO."

           101.
           I0.1.    '1`he Sackler.Defencfants
                    The Sackler.              conceatec{ their
                                   efendants concealed         extensive involvement
                                                         the€rextensive                at a(1
                                                                         involvenieizt at all costs. In 2000,
                                                                                              cqsts. In?0(lE),

   the Sackler .11efendants tiverewarned
               Defendants were     warnecithat
                                            thata areporter
                                                     reporterwas
                                                              was"sniffing  about the
                                                                  "snfftingabout       OxyContin abtase
                                                                                   the OxyContin  abuse

   stc}ry." The
   story."  `I'heSackler
                  Sackler Defendants  put the threat on the agenda
                          llefendants fsut                  agencla for
                                                                     for the
                                                                          the next
                                                                              next Board
                                                                                   Boarcl meeting     and began
                                                                                          nieetin;,.,ane~ began

            their tracks. They
   covering their         Theypianned
                               plannedaaresponse
                                         responsethat
                                                  that°`deffects attention away from the company
                                                       "deflects attention

   owners." More recently,
   owner5." More  recently, in
                             inNoveinber
                               November 2016,
                                         2016,staff
                                               staffprepared
                                                    prepared stateinents
                                                              statements to
                                                                          to the
                                                                              the press
                                                                                   press cienying
                                                                                          denying the




                                                        31
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  1        Page 44 of 355                                PageID #: 80




   Sackler Defeiidants'
           Defendants' involvement
                        involvementininPurdue.
                                        Purdue.Their
                                                Theirdr•a.ft claimed: "Sackler
                                                      draft claime.d:                  members holci
                                                                      "Sackler family inembers hold

   no leadership
      leadership role.s €n the
                 roles in   the companies
                                coinpanies owned        family tiust."
                                           owned by the family  trust"11
                                                                       A staff member reviewing
                                                                         staffineml~er reviewin;; the

   draft kneiv
         knew what was
                   was Lrp and commented
                       up and  commented with api~arentsarcasm:
                                         with apparent            "Lovethe
                                                        sarcasn~:"Love      ... statement."
                                                                        the...  statenlei~t.°' Staff
                                                                                               Staff

   eventua[fy told
   eventually told the press:
                       press: "Saekier
                               "Sackler fainiiy
                                         familyniembers holdno
                                                membersholci nomanagemetit positions." Some
                                                                management}7ositions." Some

   employees woirieci
             worried about ttie
                           the deception.
                                deception. When
                                           When journalists  askedfoIiotiv-ijp
                                                 journalistsasked              questions about
                                                                   follow-up que.stions  aboiit the

   Sackler Defei3dants,
   Sackler              commu113cations
           Defendants, communications    staff
                                      staff              about
                                               deliberated
                                            deliberated        whether
                                                           abotit whether    repeatthe
                                                                        totorepeat  the "no

   management positsons"
              positions" claim.
                         claim.'I"hey double-checked that Purdue's
                                 They ciotzble-cheeked                 toplawyers
                                                          .t'Lirctue'stop          hati ordered
                                                                           [awyers had  ordered the

   statement. Then
   statement. Then they
                    they arrangeci for one
                         arranged for  otaeof
                                            ofthe          efendants' foreigti
                                                  Sackler.Defendants'
                                              the Sackler.                     companies to
                                                                      foreign companies      issue it, so
                                                                                          to is>ue

   Ls`.S.employees
   U.S.   etnpioyeeswould
                     uJouldnot
                            notbe  blamed:"The
                                beblamed:          statemeiitwill
                                           ""I"hestatement    wilIcome  outof
                                                                   comeout  ofSingapore."
                                                                               Sinaapore "

           102.
           102.     Most of
                         of all, thc
                                 the Sackier
                                     SacklerDeferidants
                                             Defendantscared
                                                        cared about. money. MiElioiis
                                                               about mone.y.          of;ldollars
                                                                             Millions of  dollat:s were
                                                                                                   urere

   not enotigh.
       enough. They
                They wanted
                     wanted biltions.
                            billions. 'l'hey
                                        Theycared
                                             caredmore
                                                   moreaboizt money than
                                                        about money than abotit
                                                                         about patients, or their

   empioyees, or
   employees, or the
                  thetnith.
                      truth.InIn
                               1999, Nvheta
                                 1999, when employee Michael Friedman
                                            employeeiVlichael             reported to
                                                              Frieciinan reported     Richard Sackler
                                                                                    toRicharct

   that Purdue
   that Purdue was
                wasniaking
                     makingmore
                            morethan
                                  than$20,000,000
                                        $20,000,000per
                                                    perweek,   Richard repliect
                                                        week,Ftiichard           immediately, at
                                                                        replied immediatefy,

   midnight, that the saie.4
                       sales were "iiot
                                  "not so great."
                                          great" "After
                                                  "Afterall,
                                                         all,ifwe
                                                              if weare           900Mth=s
                                                                     aretotododo900M: this year, we should

   be ninnin<<;
      running~ atat 75M/month.
                    75:I~~I/hl~onth.
                                  SoSo
                                     it itlooks    Iikethis
                                            iookslike   thismonth         beSO
                                                                   could be
                                                            inonth coulct   80 or
                                                                               or 90i~~1.
                                                                                  90M. Blah,       , g. Yalvt~.
                                                                                          Blah, humbug.
                                                                                                hucnbu  Yawn.

   Where was i?"
             I?"Missives
                 Missivesofofthis
                              thisnattzre
                                   naturefrom  Richard Sackler
                                          fromR.icharci Sackler to
                                                                to Purdue's
                                                                   Purdue's ostensible  management
                                                                            ostensible inariagemerrt

   were a routine, if
                   ifnot
                      not daily,
                          daily, occurrence.  There was
                                 occurrence. T'here was no
                                                        no such thing as enough.

            103.
            103.    Froni the mone_y
                    From             thatPurdue
                              money that I'urdue collected as    resultof
                                                           as aa result ofit.s
                                                                           its wrongfui conduct,they
                                                                               wrongfulcondtict, they}?aid
                                                                                                      paid

   themselves and
   themselves ancitheir
                   theirfamily
                         fainitybillions
                                 bittionsof
                                          ofdollars.
                                             dol;ars. t;roin
                                                        Fromthe
                                                              the2007  convictions(of
                                                                  2007conviction4  (ofc.ertain
                                                                                       certain Purdue
                                                                                               Purdue

   ofticers) until 2018,
   officers)       2018, the Sackler
                             Sackler Defendants
                                     Defendants voted
                                                voted dozens of times
                                                      dozens of  times to
                                                                        to pay
                                                                            payout
                                                                                outPurdtze's opioid
                                                                                    Purdue'sopioici

   profits
   profits to
            to t.he.ir family - in total ninre
                their family             moretlarsra f'orsrbillion
                                               than four            dollars.
                                                            bitlinn dolCars.




                                                          32
                                  DOCUMENT
Case 1:19-cv-00756-WS-C Document 1-1           1
                                       Filed 10/09/19
                                 IZ~Z~1~h~I~~M1iJ     Page 45 of 355                                         PageID #: 81




                 T'heSacklers
                 The  SacklersPaid
                               PaidThemselves
                                    Themsetves  Bi11ions
                                              Billions     ®f Dssliars
                                                       of Dollars


        $350,000,000

        $300,000,000

        $250,000,000

        $200,000,000

        $150,000,000
                                                                                                                ~
        $100,000,000

          $50,000,000                                                                                           ~

                   $                                                  L                                            ~
                        4) o°sb o°% ocg'
                       a,b            ©%  6:5°'
                                         o° o , cP o
                                                o                       ,,:z, ~,:•• o,,‘o ,,`,N
                                                    @ oi.,̀i) 4.;.' 0k?ao                   oIP o         3 .:;. & .c.0
                                                                                                 0 a0o.4.'~~~'~
                       i'   cfP
                          rfl   ft,
                                 47 (i) ,I,
                                         ~r     ?
                                               ;Y rf?
                                                  ~l+ '"
                                                      ~lr    rf?
                                                               ;4  if?
                                                                     ~Yi"iL  i'
                                                                              i4    i'
                                                                                    ;4   ?
                                                                                        Rt    sb   5" efi
                                                                                                      ~V nc.?! 10 cf'
                    QE ~r mQ oa ;~ ~c 0̀ ~ ~ Q
                   Tr<f ,1 e +c-Y ib.' s' 4'4 ,(4/'"4 sec  4.` ~d< a Tr-Q̀cf ~c•Pc4 414 ss de-'s            ?,)4,3
                                                                                                            p,
                                                                                                           z:t i
                                                                                               s'

          104. tvhen
          104.       the Sackler
               When the  SacklerDefendants
                                 Uefendants   directed
                                           directed    Purdue
                                                    Purdue      to their
                                                           to pay   pay their family,
                                                                         family,       they knew
                                                                                 they knew

   and intended
   and  intendedthat
                  that they
                     they   were
                          were    paying
                               paying    themselves
                                      themselves from frorn
                                                       opioidopioid  sales
                                                              sales in     in Alahama.
                                                                       Alabama.         Pu'rdue
                                                                                 Purdue and the and the

   SacklerDefendants
   Sackler Defendants   tracked
                     tracked    revenue
                             revenue fromfrom Alabarna.
                                          Alabama.

          105. In order
          105.    ordertotoenhance
                            enhance  their
                                   their   own
                                         own andand Purdue's
                                                 Purdue's socialsocial standing
                                                                 standing       and prestige,
                                                                          and prestige, the   the

   SacklerDefendants
   Sackler Defendants  endowed
                     endowed   many
                             many     cuitural,
                                  cultural,     educational
                                            educational      and scientific
                                                        and scientific        iuistitutiol
                                                                       institutions,  manyis,ofrnany of

         beartheir
   which bear theirfamily
                    faniilyname,
                            name,  includint;
                                 including    many
                                           many    acadeinic
                                                academic     progra{ns
                                                         programs      at Harvard
                                                                  at Harvard       University
                                                                             University and and

   Tufls University
   Tufts             iri Massachusetts,
         University in   Massachusetts, thethe New
                                             New   York
                                                 York   Academy
                                                      Academy    of Sciences,
                                                              of Sciences,     Columhia
                                                                           Columbia

   University, Dia Art
   University, Dia Art Foundation,
                       Foundation,the
                                   theMetropolitan
                                       Metropolitan 1Viusetnnl
                                                   Museum      of and
                                                          of Art  Art the
                                                                      andGuggenheim
                                                                          the Guagenheirn
                                                                                    art   art

   museurn,allallininNew
   museum,            NewYork,
                          York,London's
                                London's  Victoria
                                        Victoria   and
                                                 and   Albert
                                                     Albert   Nluseusn,
                                                            Museum,      andLouVre
                                                                    and the  the Louvre   'in Paris.
                                                                                   in Paris.

   There
   There isisaaSackler
                Sacklergallery
                         galiery
                               at at
                                  thethe  Princeton
                                       Princeton    University
                                                 University     Art Museum
                                                            Art Museum      and Sackler
                                                                       and Sackler       nluseums
                                                                                   museums  at    at

   Harvard Universityand
   Harvard University andPeking
                          Peking  University
                                University    in Beijing.
                                           in Beijing. TheThe Sackler
                                                           Sackler    Defendasrts
                                                                   Defendants       andrelatives.
                                                                              and their tl ~eir relatives

   includemany
   include manyprominent
                prominent New
                         New   York
                             York andand international
                                      international     socialites.
                                                    socialites.


                                                          33
                                                          33
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 46 of 355                                PageID #: 82




           106.
           106.      Defendants
                     DefendantsJohn
                                JohnStew~art
                                     Stewart (CEQ
                                             (CEOfrom  2007toto'Ztt
                                                  from2007       2013),   Mark Timney
                                                                    13), iVlark        (21414t.oto201
                                                                                Timney(2           2017),
                                                                                                      "1),

   a resident of
              of Connecticut,
                 Connecticut, anci
                              and Craia
                                   Craig Landau (2017
                                                (2017 to
                                                       to the present), a resident of
                                                          the present.),              Connecticut, each
                                                                                   of Conriecticut,

   direetec3Purdue's
   directed  Purctue's deception
                       tleceptiot=as
                                   as CEO
                                      CEC1of
                                           ofPurdue
                                              I'urdue Pharma
                                                      Pharma Itrc. and Purdue
                                                             Inc. ataci        Pharma L.P.
                                                                        .PurduePharma       Defendant
                                                                                      L.P1. Defet3daitt

   Russell Gasdia,
           Gasdia, aa resicieiit  Massachusetts, carrieci
                      resident of Massachusetts,                 misconduct as Vice
                                                 carried out the cnisconduct        President of Sales
                                                                               Vice I'resicletrt
                                                                                             i,
   and    9.arketinl;atatall
        Marketing
   and 11,                allpertinent
                              pertiiietittimes
                                           timesuntil  Jure2014.
                                                 untilJune        TheDefendants
                                                            20I4. The            named in this paragraph are
                                                                      Defendantst3amed

                         t« as the "Purdue
   collectively referred to                 Otiicer Defendants."
                                   "1'urdue Officer

           107.      Defenciants Joe Coggires,
                     Defendants      Coggins, Lytrcisie
                                               Lyndsie Fourler,  Mitchell "Chip"
                                                        Fowler, IVlitchell         Fisher, Rebecca
                                                                           "Chip„ .1~'isher, Rehecca

   Sterlitrg, Vanessa
   Sterling,  Variessa Weatherspoon,       Hargrove, Brandon Hassenfuss
                       Weatherspoon, Chris Hargrove,l3raircioti Hassetrfuss and
                                                                            atiriJoe Itead (collectively
                                                                                  JoeRead   (collectively

   hereinafter"the
   hereinafter "the Purdue
                    1'urdue Sales
                            Sales Representative
                                  RepresentativeDefendants")    areallallresidents
                                                 Defendatits")are         residentsof
                                                                                    of the
                                                                                        the State
                                                                                            State of

   tllabama. Defendant
   Alabama.   DefendantJoe
                        JoeCczggins
                            Coggins was aa Senior
                                           Senior Dist.rict Manager and
                                                  District Manager  ard Sales Representative of
                                                                        Sales Represeiltative

   Purdue Pharma
   Purdue Pharma L,P.
                 L.P. froin                  whose territoi-y
                      from 1976 through 2013 whose            included portions
                                                   territory itrcluclect portionsof
                                                                                  ofthe
                                                                                     the State
                                                                                         State of

   E11abama.Defendants
   Alabama.               Lyndsie Fowler,
             DefeiidatitsLyndsie  Fowler, Mitchell "Chip" Fisher,
                                          Mitchell "Chip"  Fisher,R..ebecca Sterling, Vac3essa
                                                                   Rebecca Sterling,   Vanessa

   Weathei-spoon, Chris
   Weatherspoon,        Hargrove, T3randc.~ii
                  Chris Hargrcwe, Brandon Hassenfuss,  andand
                                              H,LSsenfuss, JoeJoe
                                                                Read
                                                                  Readwere  satesrepresentatives
                                                                       weresales  representatives of
                                                                                                  of

          whose territory
   Purdue v,,hose
   Purdue         territory included
                             includedportic}t3s     talabama,and
                                                cafAlabama,
                                      portions of             andDefendants
                                                                  DefendantsRoss andCarnes
                                                                            Rossand Caiiies are
                                                                                            are former

   sales re}3resetrtatives
         representatives ofof Purdue
                              .I'urctuewhose
                                        luhoseterritories  includecI portions
                                               territories included  portions of Alabania during different
                                                                                 Alabama c€uring differeiit

   periods from
   periocis            through 2018.
            frntn 1996 thrrnugh 2018.

           104. The
           108.  TheSackler
                     SacklerDefendants.
                             Defendants,the
                                          thePurdue
                                              Purdue(Jfficer  Defendants and
                                                      OfficerDefendants   and the   Purdue Sales
                                                                               the Purciue Sales

   Represeiitative Defendants
   Representative  Defendarts are col;ectively
                                  collectively referred to
                                                        to as
                                                           as the  "PurdueI:ndividual
                                                               the"1'urdue Individual Defendants."
                                                                                      Defendants."

   Purclue and
   Purdue  aticl the
                  the Purdue
                      Purdue Iiiciivicival Defetictaiitsare
                             Individual Defendants        arecollectively
                                                              eollectsvelyreferred
                                                                           referredtoto as  the "Purciue
                                                                                        as the   "Purdue

   Defendants."
   Defetictatrts."

           109. The Purdue
                  The      Individual
                      Purdue          Defendants
                             individual Defendantsal1
                                                    allactively  participatedininthe
                                                        activelyparticipated      thecommoii
                                                                                      common lativtorts
                                                                                             law torts

   and stattatory
       statutory violations
                  vic3lations of
                              of Purdue
                                 I'urclue and
                                          atid benefited  therefrom.'1`he
                                               benetited therefrom.  The tortious   conduct of the
                                                                          tot-tious canduct    the i''urdue
                                                                                                    Purdue

   ItrctiviCivalDefendants
   Individual    Defenciants wasnot
                           was   tratand
                                      at3ct eoulci
                                         could  notnot havebeen
                                                     have   beenthrough
                                                                 throughthe
                                                                         theexercise
                                                                             exereise of     diligence,
                                                                                      of due ciiligence,




                                                      34
                                                      34
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT
                                 DOOUMENT  1        Page 47 of 355                                      PageID #: 83




   known totothe
   known      the13ub1ic until their
                  public unt.il their cbnduct
                                      conduct was
                                              wasdetailed
                                                  detailedininrecei3t
                                                               recentcourt
                                                                      courtf€linigs        Attorney Gei3eral
                                                                            filings by the Attorney General

   of Massachusetts.

           110. Purciue
                  Purduemanufaetures,
                         manufactures,prCmotes, sel[s,
                                        promotes,      andand
                                                  sells,      distributesop[o€cis
                                                           clistr€buteti  opioids such as
                                                                                       as OxyCor3tin,
                                                                                          OxyContin,

   7VISContin,
   MS   Contin, .Dilaudid/Dilaudid
                Ditauclidlllilauclicl HP,
                                       HP,.Butra€3s, Hysingla ER,
                                            Butrans,.Hys€13g1a     and Targiniq
                                                               ER, a13ct           ERER
                                                                         `l`arg€il€cl    thetheUnited
                                                                                      in€n      UnitedStates,
                                                                                                       States,

   includii3g to PlaintiffS.
   including to  Plaiiitifts. OxyContin is
                                        is Purdue's best-selling opioid.
                                           Purdue'sbest-se.11ing opiUitf.Since  2009, Purdue's
                                                                          Since 2009, 1'iirdue's annual

   natiOnwide sales
   nationwide sales of
                    ofOxyCc}ntin
                       OxyContin have
                                 have fliict€iated
                                       fluctuated between
                                                   between$2.47
                                                           $2.47bi,ilion and$s`?.99
                                                                 billionancl $2.99 billion,  up four-
                                                                                    billlion,up four-

   folcl frvtn its
   fold from   its 2006
                   2€106sales
                         sa(esofof$800
                                   $800million.
                                        million.OxyContin
                                                 OxyContiiiconstitutes
                                                            constitutes roughly  30% of
                                                                         roughiy 30% of the
                                                                                        the entire market
                                                                                                   inarket

   for anai~esic drugs (painkillers).
       analgesiccfrLigs (l~aitikilters).

            t 11.
            Ill.       1007, Purclue
                       2007,
                    In 2
                    In       Purdue sett.lecl crim:nal acict
                                     settled criminal        civil charges against
                                                       and civil                        for n3ishranding
                                                                           against ititfc>r misbranding

   OxyContin and
             and agreed
                 agreed to
                         toprty
                           pay the
                                the linited
                                     UnitedStates
                                            States$635  million—— one
                                                   $635niillion   one of
                                                                      of the
                                                                          the large.st settleinents with
                                                                               largest settlements

   a tirug
     drug com}?a€ry formarketing
           company for inarketittg misconduct.
                                   miscoi?cluct.In
                                                 In the
                                                     the same year,  Purdue settled
                                                              year, I'urcli€e sett(ect with
                                                                                       with 27 states  for its
                                                                                               states ft>r

   Coi3sutner Protection
   Consumer   Protection Aet
                         Act vioiatint3s
                             violations reo-arciing the Purciue's
                                         regarding the  Purdue's extensive
                                                                  extensive of£ tabe( marketing
                                                                            off-label marketing of

   OxyContin anrl
   OxyContin and l'iarclue's
                  Purdue's failure
                             failure to
                                      toaclequately
                                         adequately clisc.lose abuse and
                                                    disclose abuse   and cliversion      associateci with
                                                                         diversion risks associated

   the drug.
       dnig. None
             Noneofthis
                  of thissto~~ed
                           stoppedPiir~ue,
                                   Purdue,l:n
                                            Infact,
                                               fact,I'urrlue
                                                     Purduecontinlred
                                                             continuedto
                                                                       tocreate  thefalse
                                                                          createthe  falsepere.ept.ion
                                                                                           perception that

   opioicls were
   opioids  were safe an(i
                      and effec.tive
                           effective f.clr tong-tercnuse,
                                     for long-term   use, even
                                                          even after being
                                                                     being caught  usingutibranciect
                                                                            caughtusing  unbranded

   inarketii3g
   marketing irtethocis
               methods to eircun3vent
                          circumvent the
                                      thesystetn.
                                          system.Ii3
                                                   Inshort,
                                                      short,.Purcfue
                                                              Purduepaici
                                                                     paid the  fine when
                                                                           thefit3e whencau~Fht
                                                                                         caught and
                                                                                                ancl then

   coi3tini€ecl businessas
   continued business    asusual,
                            usual, deceptively
                                   cleceptively marketing
                                                tnarketing ancl sellint; hillions
                                                           and selling   billions of
                                                                                  ofdollars      opioids each
                                                                                     dollarsofofotaictfcis

   year. Substantially
         Substantiallyall
                       allof
                           ofthe
                              theSackler
                                 Sackler17efendants
                                         Defendants (al
                                                    (allIof
                                                         ofthose
                                                            those except llavid Sackler) were heavily
                                                                  except David

   involved  iniII
   €€1volV'eCi  thetheconduct that
                       cC}13dUct       ledtotothe
                                 thatled           finesat7Ct
                                               the files  andcritIn€lal
                                                              criminalcot?victtoils
                                                                        convictions      in 2007.
                                                                                    irt '2007.      The Misconduct t3f
                                                                                               Fhe €TS€scCYf1C{L€ct of

   .R€cl3arci, f3everly,Ilene,
   Richard, Beverly,      Ilene,Jonathan,
                                 Jonatlian,Kathe,
                                           ifathe, Mortimer,
                                                   :fvlorti€ner,and
                                                                 anclTheresa
                                                                     'I`heresaSackler
                                                                               Sacklerwas
                                                                                      was particularly
                                                                                          particularly unfa€r,
                                                                                                       unfair,

   r?eceptive, unreasonable,
   deceptive,  ui3reasonable, and unlawful because
                                           becausethe.y
                                                   they alre.acl_y
                                                        already hadhadbeen
                                                                       beengiven
                                                                            givena asecond
                                                                                     secondchance.
                                                                                            chance. From
                                                                                                    Frotn

   the 1990s
        l 990sunti(
               until2(}07,
                     2007,they
                           theyclirectecl
                                directed aa clecade
                                            decade of
                                                    ofmisconduet,
                                                       misconduct,whrcl3
                                                                   whichled
                                                                          ledto,tocrii33ina1 convict€ons and
                                                                                   criminal convictions

   commitments
   eotninitcnents that
                  that.Purciue wou(cinot
                       Purdue would  notdeceive
                                         cleceivedoctors
                                                  doctorsand
                                                          anclpatients again. TThat
                                                             patients again.    hat background
                                                                                    backgrout3tl confirms
                                                                                                 conf rnis




                                                          35
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUMENT  1        Page 48 of 355                             PageID #: 84




   that tliear
        their misconduct
               misconductsince
                          since2007
                                2007was
                                     wasknowing,
                                         knowing,pui-posel_y,             and intentional.
                                                              recklessly ancl
                                                   purposely, reckle.ssiy     intentional.

          112.
          112.    Eaeb
                  Each of the
                           the 1'urclue
                                Purdue Indsviclual
                                        Individual Defendants acted directly
                                                   Defendantsacted           and through
                                                                    directly and througli agents
                                                                                          agents to

   transact business atid      injury in
                     and cause injuty    Alabama.
                                      in Alaban3a.

          113.
          113.    Purdue employed
                  Purdue employed scores of
                                         of sales
                                             salesrepresentatives
                                                   representatives ir3
                                                                    in Alabama, including but
                                                                       Alabama, rncluciing but not

              the Purdue
   limited to the I'urdue Sales
                          Sales Representative
                                RcpresentativeDefendants,  topromote
                                               Defendants,to                   opioidS in Alabama
                                                              lyomote Purdue's opioids

       so[d hundreds of millions
   and sold                         doliars of opioids in
                        mtllions of dollars               Alabama.
                                                       in Asabama.

           1,14. '1`l3e
           114.    The Sackler
                        SacklerDefenciants
                               Defendants ancl  Purdue Officer
                                           and .l'urctue         Defendants votecl
                                                         Offtcer Defendants  voted for   and/or ctirecteti
                                                                                    for anci/or directed

   sales representatives
         representatives to ~o
                            go door-to-cloor, making thousands
                                door-to-door, makin~~                vasitstotodoctors
                                                      tl3ousandsofofvisits                   Alabama.
                                                                                cioctorsinin Alabama.

   Although they did t3ot
   Although               knf)ck on
                      not knock  on the doors
                                        doors to   clinics and
                                               to c.lin3cs     fam€1ypractices
                                                           and family           themselves, these
                                                                      practices themselves,

   €ndsvicluals vot.edfor
   individuals voted   forand/or
                           and/or ordered
                                  orcteredsales  rel~resentativestoto deceptively
                                           sales representatives      decel~tivelypromote   Purdue's
                                                                                   promote ~'urctue's

   clangerousdrugs
   dangerous  druasin
                    in person,
                       person, as
                                as aa central
                                      central facet
                                              facet of their
                                                       their c{eceptive marketingscheme
                                                             deceptive marketing  schemethat  killed
                                                                                         that killed

   hundrecls of
   hundreds     peopie in
             of people in Alabama.

           115. "1'he
                  TheSackler
                      SacklerDefendants
                              Defendantsand
                                         andFurdue  OfficerDe.fendants
                                             PurdueC?fficer            voted for
                                                            Defendants voted      and/or directed
                                                                              for andhor

   pa_yments
   payments totoAlabama ctoc;torstotopromote
                 Aabama doctors       promotePurdue's   drugs.
                                              I'urdue's tfrugs.

           llfi. 'i"he
           116.     TheSaekler
                         SacklerDefetidants
                                 Defendantsanct
                                             andPurdue
                                                 PurdueOfficer   Defendants a!1
                                                        Officer.Defenciafits all directecl the
                                                                                  directed the

   ciissemination of
   dissemination  of tens of
                          ofthousanc#s of copies
                             thousands of                     deceptive marketing
                                          eopies of unfair or cleeeptive            materials to
                                                                         inarketing inaterials    doctors
                                                                                               to cloctors

   and other healtli care providers
             health care             throughoutAlabama
                          providei-,throughout Alabamafor  the purpose
                                                       for the         of. getting more
                                                               purpose of.getting           more
                                                                                   more and tnore

   prescribers to 13ut theirpatients
                  put their  patientson
                                      onPurdue's
                                        f'urdue's drugs
                                                  dru~s for longer  andlon~er
                                                             longerand          periodsofoftitr,e
                                                                         longerperiods       timeatatl~iw~
                                                                                                       high

   and lrigher
       higher closes.
               doses. 'I`hese indivicivais voted
                       These individuals   votecl for
                                                  for and/or   managed aa cl3ain-of-command
                                                      anti/or tnanageci   chain-of-commandcaussng   these
                                                                                            causingtl3ese

   irtailings
   mailings in Alabama because they meant
                                    meant increasecl  salesand
                                            increasedsales  andprofsts
                                                                profitsfor
                                                                        forthe  SacklerDefe'ncfants
                                                                            theSackfer  Defendants

   and their executives.

           117. 1"his
                  Thismitconduct
                       misconductcaused
                                  causedtortious
                                         tortiousinjury
                                                  injuryin
                                                         in Alabama
                                                            Alabama by killing hundreds
                                                                    by kiliinl; hundreds of
                                                                                         of people

   and iiijuring
   and injuringinany
                 manymorc+.
                      more.




                                                     36
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 49 of 355                               PageID #: 85




                                b. Teva
                                    Tevaanci
                                         andAssociatec] Companies
                                             AssociatedCEzmpanies

           118.
           118.    Defendant             maceuticai Industries,
                                   Pharmaceutical
                             Teva I'liai-
                   Defendant Teva                   Inciustries,Ltd.,
                                                                Ltd.-("Teva.  Ltd.")isis an
                                                                      ("Teva.Ltd.")          Israeli
                                                                                         an Israeli

   coi-poration with its
   corporation with   its principal
                          principa( place
                                    plac.eof
                                           ofbusiness
                                             business in
                                                       sn Petah.
                                                          i'etah Tikva, Israel. Teva Ltti. Is traded
                                                                                     Ltd. I:s traded on the

   New York
       Y orkStock
            Stock Exchange
                  Exchange (NYSE: 'i'EV
                                  TEVA).A). In
                                            In its
                                               its most  recent Form 10-K
                                                   inost recent             fiied with
                                                                     .10-K filed        the Securities
                                                                                  with the  Securities

   and Exchange Conitnission, Teva
       Exchange Commission,   Teva Ltd.
                                   Ltd. stated that it is the teaditig
                                        atated that                              €zgcompany
                                                                              drug
                                                              leading generic di-    company in
                                                                                              in the

   United States. Teva
   United States. Teva Ltd.
                       Ltd. operates
                            operates globally, with significant
                                     gtobally, with             business transactions
                                                    signifcant business                      United
                                                                         transactions in the United

   States. In 2018,
              2018, its
                    its grciss protit from
                        gross profit  from North American operations
                                           North 11nierican operations was $4.979 million
                                                                       was $4_979 miflion;

           119.
           119.    .Uef.encfant Cepl3alon,
                   Defendant Cephalon,     Inc.isisaaDelaware
                                         Inc.                  corporation with
                                                     I7elawarecorporation              principaiplace
                                                                           wit13itsitsprincipal place of

   business in iirazer,
               Frazer, Pennsyivania.
                        Pennsylvania. '1"eva      acquired Cephalon
                                             Ltd. acquired
                                       Teva Ltd.                                         Cephalon
                                                           Cephaion in October 2011, and Cepha(on

   I:nc. laecanieaawholly
   Inc. became      whollyowned  subsidiary of Te.va
                           ownedsubsidiary           Ltd. Defendant.
                                               Teva Ltd.  Uefendant.

           120.
           120.          i'haiinac.euticals USA, Inc_
                    Teva Pharmaceuticals         Inc. ("Teva USA")                corporation with its
                                                             USA") is aa Delaware corpoia.tion

   princi}3at placeof
   principal place  ofbusiness
                       business in
                                in North Wales, Pennsylvania,
                                   North 'Wales, Pentisytvania, and is aa whoIly
                                                                          wholly oivneci subsiciiaty of
                                                                                  owned subsidiary

   "i"eva                   Industries, .Ltd.
          i'hartnac.euticai Ind€€stries,
   Teva Pharmaceutical                   Ltd_

           # 2I .'l'eva
           121.    TevaUSA
                        USAand
                            andCephalon
                                Cephalonwork
                                         worktogether
                                               togethercloseiy      marketand
                                                        closelytotomarket  andsell  Cephalon
                                                                               sellCepl3alon

   products in tl3e linited States. Since
               the United           Since its  acquisition of
                                           its ac.ciuisition of Cephalon
                                                                Cephalon in October 201
                                                                         in October 2011,I, Teva USA has

   conducted a1E
   conducted                 marketingti activities
                  ,ales and cnarketin~
             all sales                   activities for
                                                     forCephaton
                                                         Cephalonininttiethe
                                                                           l~fniteci States,tl~rc~ugh
                                                                             UnitedStates,    through its

   "spec.iatty medicines"
   "specialty  tnedic.ines"division.
                           division. Teva
                                     Teva USA
                                          USA and
                                              anci Cephalon,
                                                   Cephalon, Inc_
                                                             Inc. worked together to manufacture,
                                                                                  to n3anufacture,

   protnote, seI(, and distribute
   promote, sell,      distribute opioids
                                  opioids suc13 as Actiq
                                           such as        aiiciFentora
                                                   Actici and   i;entoraininthe
                                                                             theUnited States. Teva USA
                                                                                United States.      US:1

   holcis out
   holds  out Ac.tici and Fentora
              Actiq and   i±entoraas
                                   as Teva
                                      Teva produc.ts
                                           products to the
                                                       the pubtic.  Thep'f7A-apprc}ved
                                                            public.The   FDA-approved prescribing

   fnf.orrx€ationand
   information    andmedication
                      meciieationguide,
                                  guicie,which
                                          wl3ich
                                               is isdistributed
                                                     ctistributeci with
                                                                with    Cephalonopioids,
                                                                      Cephalon   opioids,discloses
                                                                                          tiisetoses that
                                                                                                      that the

   guicie was
   guide  was submitted
              submitted by
                        by "t"eva U5 A,and
                           Teva USA,    anddirects
                                            directsphysicians
                                                   physicians to contact
                                                                 contact 'T"eva     toreport
                                                                                USAto
                                                                          Teva USA     report adverse
                                                                                              adverse

   events. t111 of Cephalon's
           All of  Cephalon's promotional websites,
                                          websites,inc.iuding  thosefor
                                                    including those  for1lctiti
                                                                         Actiqand
                                                                                andi±entora,
                                                                                     Fentora,displa_y
                                                                                              display




                                                      37
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 50 of 355                          PageID #: 86




   Teva
   Teva Ltd.'s logo  s4 Teva
                logo ."  TevaUSA's
                              USA'spareiit
                                    parentcornpany,
                                           company,Teva
                                                    TevaPharmaceuticals
                                                         PharmaceuticalsIzidustries,
                                                                         Industries, Ltd. Lists

   Cephalon and
            and Teva
                Teva USA's
                     USA'ssales
                           salesas
                                 asits
                                    itsown
                                        ownon
                                            onits
                                               itsffinancial
                                                    nancial reports,
                                                             reports,ancl
                                                                      andits year-endreport
                                                                          itsyear-end reportfor
                                                                                             for20
                                                                                                 2012
                                                                                                   12

   —the
   — theyear
        year immediately
             immediately following              acquisition ——attributed
                         following the Cephalon accluisition   attributedaa22%
                                                                            22% increase  in its
                                                                                 increase in

   specialty medicine sales
                      sales to "the           of a full year of Cephalon's specialty sales," including
                               "the inclusion of

   inter alia sales of Fentora.'
                       Fentora." Acticl
                                  Actiq has
                                        has been
                                            been approved by the FDA only
                                                 approved by         only for
                                                                           forthe
                                                                               the"tmana,8emetit
                                                                                   "management ofof

   breakthrough cancer
   breakthrough caiicer pain
                        pain in paiients
                                patients 16
                                         16 years
                                             years antl
                                                    andolder
                                                        olderNvith
                                                              with maiignancies who are already
                                                                   malignancies who     already

   receiviiig
   receiving and who are
                     are tolerant
                          tolerant to
                                    to arocu7d-the-clock opioid therapy
                                        around-the-clock opioid                            persistent
                                                                therapy for the underlying persisteiit

          pain.156 Fentora
   cancer pain.66  Fentorahas
                           hasbeen
                               been approved
                                    approved by
                                             bythe
                                                the FDA
                                                    FDA oniy
                                                        only for
                                                              for the
                                                                   the "tnanageinent
                                                                       "management of   breakthrough
                                                                                     of breakthrou~h

   pain in cancer patients 18 years of age and older who are already receiving and who are tolerant

   to around-the-clock  opioid ther•apy
       around-the-clock opioid          for their
                               therapy for  their underlying
                                                  underlying persistent
                                                             persistent cancer
                                                                        cancer pain."67 In
                                                                               pain."67  In 2008,
                                                                                             2008,

   Cephalon pled guilty
   Cephalon pled pilty totoaacriminal
                              criminalviolation
                                       violation of
                                                 ofthe
                                                    theFederal
                                                       Federal Food,
                                                               Food, Drug
                                                                     Drug and
                                                                          and Cosmetic
                                                                              Cosmetic Act for its

   misleading                                   rlrugs, and
   rnisleading promotion of Actiq and two other drugs,  anclagreed
                                                             agreedtotopay
                                                                        payaa$425
                                                                             $425 million fine.68
                                                                                          fme.6s

             122. Teva USA
                    Teva   also
                         USA    sells
                             also     generic
                                  sells genericopioids
                                                opioidsininthe
                                                            theUnited
                                                                UnitedStates,
                                                                       States,including
                                                                               including generic
                                                                                         generic opioids

   previously sold by Allergan
                      Ailergan plc, whose generics business
                                                   business Teva
                                                            Teva Ltd.,
                                                                 Ltd., Teva USA's
                                                                            USA's parent company
                                                                                         coinpany



                   http://www.act►q.com1(displaying
   64 E.g., ACTIQ, http://www.actiq.com/
   64                                    (displaying logo
                                                     logo at bottom-teft)
                                                             bottom-left) (last visited Aug. 1,
   2018).
      Teva Ltd.,
   45 Teva
   115      Ltd.. Annual Report (Form 20-F), at 62 (Feb. 12, 2013),
   http://anntialreports.comlHostedData/AnrivalReportArchive/t/NASDAQ TE VA 20
   http://annualreports.com/HostedData/AnnualReportArchive/t/NASDAQ "1'E"VA  2012.pdf
                                                                               I 2.ndf.
   66Highlights
   66 HighlightsofofPrescribing
                     Prescribinginformation,
                                 infonnation, ACTIQ®
                                                ACTIQO (fentanyl citrate) oral transmucosal lozenge,
   CII
   CII (2009),
       (2009), ACTIQ
               ACTIQPI/1Vled     Guide,
                        PI/Med Guide,
   https://w~,vtiv.accessdata.fda.nv/di-
   https://www.accessdatalda.gov/drugsatfda        docs/labe1/2009/020747s0301b1.0df (last visited
                                         agsatfcla docs/laliell2009/020"747s0301h1.pdf
   Aug. 1, 2018).
   "67Highli;hts
      HighlightsofofPrescribing
                     PrescribingInfonnation,
                                 Information,FENTGRAC
                                              FENTORA®(fentanyl
                                                            (fentanylcitrate)
                                                                     citrate) buccal
                                                                              buccal tablet,
                                                                                     tablet, CII
    (201I),https:ihvzvNv.accessdata.fda.aov/drugsatfcla does/labe1/2012/021947sO15Ibl.pdf (last
    (2011).https://Nvww.aecessdata.fda.gov/drugsatfda_docs/label/2012/021947s0151b1.pdf
    visited Aug. 1, 2018).
   '68
    64 1'ress
       Press Release, U.S. Dep't of
                                  of Justice, Biopharmaceutical Company, Cephalon, to Pay $425
    Million & Etrter                   Allegatiorts of Off-Label Marketing
               Enter Plea to Resolve Allegations                 Niarketing (Sept. 29, 2008),
    https://ww-w. iustice.gov/archive/opa/pr/2008/Septernber/t?8-civ-860.htm1.
    httos://www.iustice.gov/archive/opa/pr/2008/Septernber/08-civ-860.html.




                                                     38
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUMENT  1        Page 51 of 355                                PageID #: 87




   based in Israel, actiuireci
                    acquired inin August
                                  August 2016.

           123.
           123.    Teva Ltd., 1Teva
                                eva USA,
                                    liSA, and
                                          and Cephalon
                                              Cephalonare.
                                                       are referre.d to herein
                                                           referred to         as "Teva."
                                                                        herein as "Teva.

           124.
           124.    I~'roin 2000forward,
                   From 2000    foiwarG,Cephalon
                                         Cephatonhas
                                                  has made
                                                      ii3aciethousands   ofofpayments
                                                               thousaticis    paymentstot physicians

   nationVl'i(Ge, inclutlingininTennessee
   nationwide, including         'I"ennesseeand
                                             anclsouthwest
                                                  southwest Virginia, ostensibly for
                                                            Virginia, ostensibty  foractivities
                                                                                      activities€€rciud€tig
                                                                                                  including

   partici},~atirig
   participating  ononspeakers'
                        speakers'bureaus,
                                  bureaus,providing consulting services,
                                          providing consulting                      in Iaost-marketina
                                                               services, assisting in   post-marketing

   safet_ysurveillance
   safety  surveillanceand
                        anciother
                             otherservices,
                                   services,many
                                            many of
                                                 ofwhom
                                                    whom urere
                                                         were not
                                                               not oncologists
                                                                   oncologistsanci did not
                                                                               and c€id    treat cancer
                                                                                        nottreat ca►3cer

   pain, but
   pain, but ii3 faet to ciec.eptively
              in fact                  protrioteand
                         deceptively promote         mariinize the use of
                                                 ancimaximize          of opioicls.
                                                                          opioids.

           125.
           125.    DefetrctantWatson
                   Defendant  WatsonLaboratories,
                                     Laboratories,Inc.
                                                   Inc.("Watson")
                                                        ("Watsan") is
                                                                   is aa Nevada
                                                                         hevacla corporation
                                                                                 corporation with
                                                                                             with its

   principal place of business in Corona, California.

           126, Defenctat3t
           126.  DefendantActavis
                            ActavisPharma,
                                   Pharma, Iric.
                                            Inc. (f/k'a
                                                 (Flea Watson   Pharma Inc.) ("Actavis Pharma")
                                                        -Watson I'harma                I'harma") is

   aa.De[aware
      Delaware corporation tivith     principai place of busines>
                                  its principal
                           with its                      business in
                                                                  in New Jersey.

           127. Defenclant
                  DefendantActavis
                            ActavisLLC
                                    LLC(f/k/a
                                         (f/k/aActavis
                                                ActavisItrc.)
                                                         Inc.)("Actavis  LLC")isisa.Detaware
                                                               ("ActavisLLC")      a Delaware limitecl
                                                                                               limited

   liability
   liability company
             companywith
                     with its
                           itspi•inc€pal Islaceof
                              principal place   ofbusiness
                                                  business in
                                                           in Parsippany,
                                                              Parsippany, Netiv Jersey. Watson,
                                                                          New Jersey.   Watson, Actavis

   I'hanna
   Pharma ancl
           and Actavis LLC are collectively re.ferred      "Actavis."
                                            referred to as "Actavis."

           124. Defeiidant
           128.  Defendant "I`eva
                            Teva Ltd.
                                  Ltd. accluireci ownershapofofActavis
                                       acquired ownership                   2016. Prior
                                                                Actavisinin2016.  I'rior to that
                                                                                         to that

   transactioti,
   transaction, Actavis
                 Actavis was
                         was owneci   Defendant Allergan
                             owned by Defeticiant Allergaii plc.
                                                            ple.

           129.
           129.    Actavis manufactures,
                   Actavis manufactures, protnotes,
                                         promotes, sells,
                                                    sells, ancl
                                                            and distributes
                                                                 distributes opioicls,
                                                                              opioids, inclucllng
                                                                                        including the

   l3randed clrugs Kadian
   branded drugs   Kadian and I~c~rco,
                              Norco, aa~eneric
                                       generic version
                                               versionofofKadian,
                                                           Kadian,a€~cl
                                                                   and ~;eneric versions of
                                                                        generic versions of Dura~;esic
                                                                                            Duragesic

   aiici Opana
   and   C}panainin the
                     the United
                         UnateciStates.
                                 States. Actavis
                                         Actavis accli.ureci the rights
                                                  acquired the   rightstotoKaclian
                                                                           Kadianfroni
                                                                                   from.Kin~ry Pharn~aeeutieats,
                                                                                        King Pharmaceuticals,

   Inc. on .December    2005, anci
           December 30, 2008,      begair marketing
                              and began   tnarketing Kaciian in 2009.
                                                     Kadian in

           130.
           130.    Actavis
                   Actavis made
                           made thousancls of paymerts
                                thousands of  payments to
                                                        to physicians
                                                            physicians nationivide
                                                                        nationwide includin~
                                                                                    including in

   Alabama, ostensrlaly
   Alabama, ostensibly for activ€ties
                            activities incluciing
                                        including laarticipating
                                                   participating on
                                                                 on speakers'
                                                                     speakers'bureaus,
                                                                               bureaus,providir31;
                                                                                         providing

   consulting
   cot3suitii€gservices,
                services,assisting
                          assisting in
                                    in post-marketing
                                       post-€narketing safety survei(tance
                                                              surveillance anci
                                                                           and other
                                                                                other services,
                                                                                      set-vices,bilt
                                                                                                 but€D
                                                                                                     in fact




                                                       39
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                  DflCUMENT
                                  DOCUMENT    1       Page 52 of 355!                                   PageID #: 88




   to deceptively promote
                  promote and maximize the
                          and maXitnize the use
                                            use of opioids.
                                                ofoI.,ioids.

                                 e. Janssen
                                     Janssenand
                                             andAsss7ciatecl Companies
                                                 Associated Ctatnpanies

            131.
            131.      Defendant Johnson
                      Defendant  Johnson &
                                         & Johnson
                                           Johnson ("J&J")
                                                   ("J&3")isis aa New
                                                                  New Jersey corporation with
                                                                      Jersey corporation with its

   P                  of l~usiness
                 ` ' of
     rit~ciP`alI71ace
   principal    place    business in
                                   inNew Brunswick,,I~setiv
                                     New~3rLtnswick  New Jersey.
                                                            Jerse y.                                ~

            132.      DefertciantJanssen
                      Defendant   Janssen Pharmaceuticals,  Ine. is aa Pennsylvania
                                          l'harmaceuticals, Inc.                     corporation wsth
                                                                        Pennsylvaniaeorpc}ration with its

   principaI plae.e of
   principal place  of business
                       business in
                                in Titusville, New Jersey,
                                   T itusville,New Jersey, and
                                                           and is a wholly owned subsidiary
                                                                    wholiy oivned            ofj&j.
                                                                                  subsidiary of J$i:I.

            133.
            133.      Janssen Pl3armaceuticats,
                      Janssen Pharmaceuticals, I:nc.      formerly knczwn
                                                Inc. was fortnerly  known as  Ortho-McNeil-Janssen
                                                                           asOrtho-McNeil-:Iaiissen

   Pharmaceuticals,         which was farmerly
   Phartnac.euticals, Inc., whict3             known as .Ianssen
                                      formerlyknotivn            Pharmaceutica, Inc.
                                                        Janssen .l'hartnacetatica,

            134.
            134.      I:?efenclantNoramco,
                      Defendant    Noratnco,Inc.
                                             Inc. is   Delawareconipany
                                                  is a lletaware         headquarteredininViTiltnington,
                                                                 companyheactquartered     Wilmington,

   Iaeiaware anci
   Delaware       was aa tivholly
             and was                    subsidiary of
                                  owned Subsiciiary
                         wholly owned               of 1&J        July 2016.Noratrtco,
                                                           until .1u1y2016.
                                                       J&J uiitil            Noramco,Lnc.
                                                                                       Inc.isisororYtacl heen
                                                                                                    had been

   part of
        of 3&:J's
           J&J' s opium processing.
                        processing.I:tItmakes
                                         makesactive  pharmaceuticalingre.c€ients
                                               activepharmaceutical                ("APIs") for
                                                                      ingredients ("A.I'I's") for opioicl
                                                                                                  opioid

   painkitlers.
   painkillers.

            135.
            135.      J&.I is
                      J&J  is tl3e only company
                              the only  cotrtpatiy that
                                                    that owns
                                                         owns over I10% of Janssen
                                                                     O%of          Pharmaceuticals stock.
                                                                           Janssen Pharmacetnicals

   1&J
   .1&J controls
        controls the
                 the sate
                      saleand
                           anddeveloprnent       JanssenPharmacet€ticals
                                developmentofofJanssen                     drugs ancl
                                                          Pharmaceuticals drttgs       Janssen
                                                                                  and Jaiissen

   Pharmaceuticais profits
   Pharmaceuticals profits inure
                            inure to  3&3'sbenefit.
                                   to J&J's beneft.

            136.
            136.      J&3,
                      J&J, Janssen
                           Janssen Phartnaceuticals,
                                    Pharmaceuticals, Inc.,
                                                      Inc., Noratnco,
                                                             Noramco, Inc.,    Ortho,MeNeil-Janssen
                                                                        Inc.,Qrtho-McNei:-.ianssen

   laharmaceuticats,
   Pharmaceuticals, Itic.,
                     Inc., ancl
                           and Janssen:Phartnac.eutica,
                                Janssen :Pharmaceutica, Inc.  (collectively, "Janssen")
                                                         Inc.(collectivel_y, ".#anssen'") are
                                                                                          are or
                                                                                              or have beeti
                                                                                                      been

    in the
       the business
           businessofofn3anttfaeturing,
                        manufacturing,sell;nA,
                                        selling,pron~otin~,
                                                 promoting,and/c~r distributing both
                                                            and/or dist.ribut.ina      brand narrte
                                                                                  both branci name and

                                   United States.
   geiieric opioids throughout the L:nited
   generic

            I37'. Janssen
            137'.   Janssen manufactures,
                          tnanufactures,   promotes,
                                         protrtotes,   sells,
                                                     selis,        distributescirugs
                                                              andciistribtrtes
                                                            ancl               drugs in
                                                                                      inthe  United States,
                                                                                         the'Unitecl

    €nctutlin'(1,
    including thethe opioici
                   opioid    Thtragesie(fentanyl).
                          Duragesic      (fentart_yt). Before
                                                   Before     2009,Duragesic
                                                            2009,   lluragesie accounted
                                                                               accoutitecffor  at least
                                                                                           for at least $1
                                                                                                        $ I billion
                                                                                                            bil[ioti

   in annual saies.
             sales. Until
                    Until JanLtary
                           January 2015, 3anssen
                                         Janssen cieveloperl, niarketed, and sold
                                                 developed, marketed,        sofd tl3e opioids Nucynta
                                                                                  the opioids  Nucynta

   (tapeiitado() and
   (tapentadol)   andlvTucvnta
                      Nucynta ~IZ.
                               ER. To~;ether, Nucynta and
                                   Together, Nucynta       Nucynta ER
                                                       and1~,`ucynta EI~accounted
                                                                         accoltnted for $$172 million in
                                                                                          I72 millic~n

   sales
   sates inin2(}14.
              2014.


                                                          40
Case 1:19-cv-00756-WS-C Document 1-1 Filed I10/09/19
                                 DOCUMENT
                                 DOCUMENT    I       Page 53 of 355                     PageID #: 89




               Janssen made
          138. 3anssen
          138.              thousands
                         made         of payments
                                thousands         to physicians nationwide,
                                             of tzayn3ents       to physicians          in
                                                                            , including nationwide,',
                                                                             I
   Alabarna,           for activities
                 ostensibly
   Alabama, ostensibly                 activ participating
                                  forincluding ities including          bureaus, providing on s~eakers
                                                           on speakers'participating

   consuttina           assisting inassisting
                    services,
   consulting services,             post-marketinginsafety surveillance and other
                                                       post-tnarketing         safety       but in fact
                                                                                  services,stirveiltance anci o
                                                                                        i
   todeceptively
   to  deceptavely         and maximizeand
                  prOinoteprciinote       the use of opioids. tre use of opioids.
                                               inaxitnize

          139. Janssen,
          139. Janssen, like many
                             like other
                                   many companies,
                                          other hascompanies,     has ofa conduct,
                                                      a corporate code             which sets
                                                                           corporate     code of condti

   forth
   foi       organization's
      -ththethe             mission, values
                 organization's             and principles.
                                       mission,      values Janssen's employees are required
                                                               and principles.               to read, eniployees
                                                                                      ]ansse.n's
                                                                                       i
   understand and follow
   understarid       anciitsfotlow      Conduct
                               Code of its    Code    Health
                                                  for of      Care Compliance.
                                                          Conduct     for HealtkJohnson  & Johnson
                                                                                      Care    Cont}?laat?ce. Jo

   imposes
   iinposesthis code   conductof
                thisof code    on condtzct         .tanssensubsidiary
                                               pharmaceutical
                                  Janssen as a on                            69 Documents
                                                                      of J&J.69 lloctzments
                                                              as aphartnaceutical         suhsidialy o

   posted
   poste.don J&J's
              on 3&3's     and websites
                   and Janssen's        confirm
                                 Janssen's      J&J's control
                                              wehsites        of the development
                                                         conffii7n               and marketing
                                                                         3&J's control      of the develop

   of
   of opioids
       opioidsby Janssen. Janssen's website
                   by Jan4sen.              "Rtlzical
                                     .Ianssen's       Code
                                            "EthicalCode
                                                      website tJiethe
                                                           .for
                                                         fbl-         Conduct
                                                                   Coradr.cct qf' R~.?cerrt-cl7 and
                                                                                  of Research arad

   Uei}elopbnerat,"            J&J and
                    names only only
   Development," naine.s             3&3    not mention
                                       doesanci  does Janssen anywhere within
                                                        not tnet?tion         the document.
                                                                        Janssen             The within the
                                                                                    any«rhere

   "Ethical Code .fbr
   "Etlaicctl      f~.•-the  Coruderct of
                         the Conduct      Research
                                       qf'Research carid  Development" posted
                                                     andl?ev~.~1n,pmerat"           on Janssen
                                                                          posted on the        website istivebsite is
                                                                                        the Janssen

   J&J's company-wide
   .i&J's             Ethical Code,
            company-uride           which itCode,
                               Ethicai       requireswbich       subsidiaries to follow.
                                                      all of itsitrecluires        ai1 ofits subsidiaries t

               The "Every
          140. '1"he
          140.        "Every   llayCare
                          Day Health    Compliance
                                     Health   Car•eCode of Conduct" posted
                                                      Coinpliance     Code on of
                                                                              Janssen's
                                                                                  Conduct" posted

                J&Jacompany-wide
   website is a€s
   website           3&.T cotiipany-wide       describes Janssen
                                 document that c{ocunient        as one
                                                               that     of the "Pharmaceutical
                                                                      ciescrilies     Janssen as one of

   Companies
   Companies of Johnson & Johnson"
                of 3ohnson         and as one and
                               & 3ohnson"            "Johnson
                                              of theas  one of& .lohnson
                                                                Johnson Pharmaceutical
                                                                           Phartnaceutieat
                                                                 the "3ohtason

   Affiliates." It governs
   Affliates."        I:t how lain employees
                           goveri3s          of Johnson
                                     how "[a]ll      empioyees    Pharmaceutical
                                                        & Johnson of  3ohnson Affiliates,"
                                                                                 &.lohnson Pharmaceu

   including
   including thosethose
                   of Janssen,
                           of "market,
                               3anssen,sell, "rnarket,
                                             promote, research,
                                                           selt,develop,
                                                                    promote.,       advertise
                                                                         inform andresearch,  develop,

             Johnson
   Johnson & &
   Johnson           Pharmaceutical
                Johnson             Affiliates' products."
                          t'harmaeeutieal           Affiiiates'        officers, directors,
                                                           All Janssenproducts."        Ali Jansseii

   employees,
   einployees,sales associates must certify that
                    sa[es associates             they have
                                              inust        "read, understood
                                                       certify     that they and will
                                                                                 have abide by" the tinderstood
                                                                                         "read,

   code.
   code..The 1'he
             code governs
                    code all of the forms
                          governs      allof of
                                             marketing at issue in
                                                the forms       ofthis case. J&J made
                                                                    marketing     at payments
                                                                                      issue into this case.

   thousands of physicians
   thoiisands              nationwide, including
                  of physicians                  in Alabama,
                                       nationwide,           ostensibly in
                                                         including           activities including
                                                                         for AlaUania,       ostensibly for



   69Depomed, Inc. acquired
      llC'.pon3ed,   II3C. the
                    cciuireda rights
                                the torights   and Nucynta
                                       Nucynta to  NlicyntaER from
                                                               and Janssen
                                                                    Nucyntain 2015.
                                                                                ER from Janssen in 20


                                                  41
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                 fZiTiIi1MIUMJ
                                 DOCUMENT      I       Page 54 of 355                              PageID #: 90




   participating on s,peakers'
   participating    speakers' bureaus,
                               bureaus, providino
                                        providing consulting           assisting in
                                                  consulting services, assisting  in post-rnarketinl;
                                                                                      post-marketing

   safety surveillance and other services, hut in fact
                                           but Fn fact to
                                                       to deceptively
                                                          deceptively promote
                                                                      promote and maximize the use of
                                                                              and maximize         of

   opioids.
   °plaids.                                                                                    I

           141,
           141. On
                 OnAugust
                    August26,
                           26,2019,  a JudgeininOkiahoma
                               2019,a.ludge               ruledthat
                                                 Oklahomaiuled  thatJohnton
                                                                     Johnson &  Johnson had
                                                                             & Johnson  had

   iaitentionally played down
   intentionally played  clown the
                                tlie dangers
                                     dangers and oversold tlre benefits of
                                                          the benefits  of opioids, andorcllered
                                                                           opioids,and  ordered itit to pay

   the state $572
             $572 niillion
                  million in
                           in the
                               thefirst   trialofofa adrug
                                   firsttrial                manufacturerforfortE}e
                                                        drugmanufacturer                   -Lictioriwrought
                                                                                      destruction
                                                                                 the destz          wrought by

   prescription paiizkillers.''
                painkillers.' The
                                The 3udge
                                    Judge found
                                          found that  thestate
                                                 thatthe  statehas
                                                                hasproven  thatJohnson
                                                                    proventhat            Johnson
                                                                                Johnson&&3ohi3 son had

   created a public
             public nuisarfce   esaggerating the
                    nuisance by exaggerating the benefits ofnarcotic
                                                 benefitsof          painkillersand
                                                            narcoticpainkillers     minimizing their
                                                                                 andYninimizing

   atldictioia risks.
   addiction   risks.

                               d. Eado
                                   Endoaad
                                        andAssociatettl
                                            AssociatedCompaffiies
                                                        Companies

           142.
           142.                                     Inc. is aa Delaware coiporation
                    Defendant Endo Health Solutions lnc.                            with its principal
                                                                        corporation witli

   place of business in Malvern, Pennsylvania.
                                 Pennsylvania,

                               Pharmaeeuticals lnc.
           143. Defendant Endo Pharmaceuticals
           143.                                     is a wholly owned subsidiary of Endo Health
                                               Inc. is

   Solutions Inc_
   Solutions      and is
             Inc_ and is aa Delaware corporation with
                            Delaware corporation with its priiicipal         business in
                                                          principal place of business in Malvern,
                                                                                         Malvern,

   Pennsylvania_
   Pennsvhrania_

           144.           Par Pharmaceutical,
                Defendant Par
           144. Defendant     Pharinaceutical, Inc.      Delaware corporation with its principal
                                               Inc. is a Delaware                      principal

   place of
         ofbusiness
            businesslocated
                     located in
                             in Chestnut
                                Chestnut Ridge,
                                         Ridge, New York. Par Phartnaceutical,
                                                New York.                      Inc. is wholly owned
                                                              Pharmaceutical, lnc.

   subsidiary of Par Pharmacetatical Companies, Inc. f/k/a
                     Pharmaceutical Companies,       f/kla Par Pharmaceutical Holdin~s,
                                                                              Holdings, Inc.

           145.
           145.                   Pharrnaceuticals Companies, Inc. is a Delaware corporation with its
                    Defendant Par Pharmaceuticals

   principal place of business located in Chestnut
                                          Chestnut ftidl;e,
                                                   Ridge, New   York (Par
                                                            New York  (ParPharmaceutical,
                                                                           Pharmaceutical, In.c.
                                                                                            Inc. and

   Par Pharmaceutical Companies, Inc. collectively, "Par Pharmaceutical"). Par Pharmaceutical was




      Jart Hoffman,
   70 Jan  Hoffinan, Johnson    Johnson (3rdsr•ed
                     Johnsota & Johnson   Ordered to Pay Pay$572$572Million
                                                                    MillionininLanditias
                                                                                Landmark    Qpiaid Trial,
                                                                                         -k Opioid
   THE   IVEwYORK
   THE NEW     YoRKTIMES
                      TtNtEs(Aug_
                             (Au~_26,
                                    26,2019),
                                        20I9)3 c~vr~alc~Z~le
                                               available at  at
   https://tivww.nvtimes.com1201   g108/2G/health(oklahonia-opioids-iohnson-and-iohnson.htinl.
   https://www.nvtimes.com/2019/08/26/health/oklahoma-opioids-i            ohnson-and-1almson.h tad.


                                                       42
                                                       42
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1I      Page 55 of 355                                 PageID #: 91




   acquired by
   acquired hy Endo
               Endo lnternational
                    International plc in September             an operatin;
                                                            is an
                                         September 2015 and is               company of Endo
                                                                   operatingt~oinpany

   International plc_
   International plc_

           146.
           146.    Endo
                   Endo Health
                        Health 5olutions
                               Solutions Inc.,
                                         Inc., Endo Pharmaceuticals lnc.
                                               Endo Phartnaceuticals Inc. and
                                                                          and Par  Pharmaceutical
                                                                              Par Pharmaceutical

   (collectively, "Endci') are or
   (collectively, "Endo")      or have
                                  have been
                                        beenininthe
                                                 thebusiness      manufacturing,sellingx,
                                                     businessofofmanufacturing,            promoting,
                                                                                  selling, pramoting,

   andlor
   and/or distributing
          distributing13oth brand name
                       both brand narne and
                                        and generic opioids              the United
                                                             throughout the
                                                    opioids thr+eughout      United States.

           147.
           147.    Endo
                   Endo develops,
                        develops, markets,
                                  markets, and
                                           and seils
                                                sellspreseription
                                                      prescriptiondna;s,   including the
                                                                   drugs,Encludin~        opioids
                                                                                      theopic~ids

   OpanalOpana ER, Percodan,
   Opana/Opana ER, Percodan, Percocet,
                             Pereocet, generic  versions ofofoxycodone,
                                       generic versions                   oxyinotphone,
                                                               oxycodone,oxyinorphoue,

                                                                tnade up roughly
                                                       Opioids made
   hydromorphone and hydrocodone in the United States. Clpioids                  $403 million
                                                                         roughly $403 million of

   Endo's overall
          overall revencres of$3
                  revenues of $3 laiilion                ER yielded $1.15 billion in revenue from
                                  billion in 2012. Opana EI2

   2010 and 2013,
            2413, and
                  and itit accounted ior 10% of
                           accounted for     of Endo's
                                                Enda's total revenue in 2012.

           148. On June 8, 2017,
           148.            2017, the PDA
                                     FDA requested
                                         requested that
                                                   that Endo remove Dpana
                                                        Endo rernove Opana ER
                                                                           ER frotn    market
                                                                              from the marltet

   because of aa"serious
   because of    "serious outhreak"
                          outbreak" of H1V and hepatitis
                                       HIV and           C due
                                               hepatitis C due to abuse
                                                                  abuse of the drug after the
                                                                               drug after

   reformulation of
   reformulation of Opana from a nasal spray to
                                             to an
                                                an iujectable."      responsetotothe
                                                    injectable.'InInresponse       the1~'DA's
                                                                                       FDA's request,

   Endo retnoved
        removed C3pana ERfrom
                 Opana ER from the
                                the market       July2017,
                                    marlcetinir;July  2017,the
                                                            thefirst
                                                                f rst time
                                                                       tirne the
                                                                              the agency had ever moved
                                                                                  agency had      inoved

              opioid medication
   to pull an opioid tnedicationfrom  sale.''- Endo also manufactures and sells generic opioids such as
                                 fromsale.'

   oxycodone, oxymorphone, hydromorphone,     hydrocodone products
                                          and hydrocod+one
                           hydromotphone, and              productsin
                                                                    in the
                                                                        the United
                                                                            United States, by

   itself and througlz itssubsidiary,
              through its              Qualitest Pharmaceuticals,
                           subsidiary, Qualitest Pharrnaceuticals, Inc.
                                                                   lnc.

           149.
           149.    Endo made thousands ofpayrnents
                                       of paymentsto
                                                   tophysicians nationwide, including in Alabama,
                                                     physiciansnation~vide,              Alahatna,

   ostensibly for
   ostensibly for activities
                  activities including participating on
                             including participating    speakers' bureaus,
                                                     on speakers'                    g consulting
                                                                   bureaus, providitig
                                                                             providing  consulting



   "71Press
       PressRelease,
              Release,U.S.
                       U.S.Eood
                             Food && Drug
                                     Drug Administration,
                                            Administration, FDA
                                                              FDA Recluests    Reinoval of
                                                                   Requests Removal     ofQpana
                                                                                           Opana ER for
   Risks Related to Abuse (June S.   8, 2017),
    https://www.fda..gov/NewsEventsiNewsroo         VPressAnnouncernentsiucm562401.htm (hereina#Ier
    httl)s:lJwww.fcl~i..gov/"t\lewsEventS/i\lewsrczonl/.Pre.ssAnnounc.errientsluCxriS624Ol.btm (hereinafter
                      Removal of Opana ER").
   "FDA Requests Rernoval
   '?
   72 Press
      Press Release,             International PLC,
               Release, Endo Internationai      PLC, Endo
                                                       Endo Provides       updateon
                                                               Provides update     oiiOpana
                                                                                       apana ER (July 6, 2017),
   http:ilinvestonendo.corninew-releasesinews-release-detailsiendo-provides-update-opanar-er,
   l~ttp://it~vest€~r-e~~cicj.cr~i~1lnews-reteases!~~ei~s-~•elease-details!e~1clo-provicles-upciate-c~ ~~z~ar-er.
                   "Endo Provides Update on Opana
   (hereinafter "Endo                             Qpana ER").


                                                        43
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUMENT
                                  DOCUMENTI  1       Page 56 of 355                              PageID #: 92




   services, assisting
   services, assisting in  post-marketing safety
                       in post-market.ing        surveillance and
                                          safety surveillar,ce anci other
                                                                    other sei-vices, but
                                                                          services,  br:t in
                                                                                          in fact
                                                                                             fact to
                                                                                                  to

   deceiatively prc.}mote
   deceptively            andmaximize
                promote and            the use
                             niaximize fihe u:;eof
                                                 of opioids.
                                                    opioids.

                               e. Abbott
                                   Abbottl:abo€•atories
                                           Laboratories

           150, Defendant
           150.  DefendantAbbott
                           AbbottLaboratories
                                  LaboratoriesisisananIllsnois   corporationwith
                                                        Illinoiscorporation withits
                                                                                 itspriticipai place of
                                                                                    principal ptace

   business in
            in Abbott
               AbbottPark,
                      Park,Ilti€iois.
                             Illinois.Defenciairt
                                      Defendant Abbott
                                                  Abbott .Laboratories,  Inc. €s
                                                          Laboratories, Itic.  is aa subsiCirary of Abbott
                                                                                     subsidiary of

   Laboratories, «rhose
                 whose principal place of bu4iness         in Abbott Park,
                                          business is also in        Paxk, Illinois.  Defendants Abbott
                                                                            Illinois. i)efenciants

                                                  referred to
   Laboratories and Abbott Laboratories, Inc. are referreci to collectively as "Abbott."
                                                               collectively as "Abbott."

           I51. Abbcttt
           151.  Abbott was  primarily engaged
                         wasprimarily           in the prorr€ot€on
                                        engaged €t3                     distribution of opioicis
                                                                   antt ciistribution
                                                       promotion and                     opioids

   natsonatly ciue
   nationally        tiie co-promotional
              due to the  co-prcxmotional agreement
                                          agreement with Purdue. PursLiant
                                                    with I'urciue.                  agreement, bettiveen
                                                                   Pursuant to that agreement, between

   1996 and 2006, Abbott ac.tively promoted, marketed, and
                         actively promoted,                 tiistributeci Purdue's
                                                       a►3d distributed   T}urciue'sopioid
                                                                                     opioidproducts
                                                                                            products as

       forth above.
   set fortli

           152.    Abbott, as
                           as part
                              partof
                                   ofthe
                                      theco-promotional   agreement,
                                          co-promotionalagreement,   helpedtur€3
                                                                   helpeCi   turn OtVCont€n into the.
                                                                                  OxyContin €nto the

   iargest selling opioid in the
   largest se(linti,         the nation.
                                 nation. Under
                                         Under the
                                                the co-promotional
                                                     co-promotional agreen3ent with Purdue, the more
                                                                    agreement with

          generated in
   Abbott generated in sales,
                       sales, the
                               the higher
                                   hig erthe
                                          the reward.
                                              reward. Specsfically,        received twenty-five
                                                                    Abbottreceived
                                                      Specifically, Abbott           twenty-five to tliirty
                                                                                                    thirty

   percent (25-30%)  ofall
           (25,30°io)of all net
                            netsales
                                sales for
                                       for prescriptions
                                           prescriptions written by doctors its
                                                                            its sales
                                                                                sales force
                                                                                      force c.alied
                                                                                            called on. This

   agreetiiecitwas
   agreement   was in
                   in operation from
                                from 1996-2()02,
                                     1996-2002, following wl3icli        continued to
                                                                  Abbott continuec[
                                                          which Abbott              to receive
                                                                                       receive a

   resfc€ualpayment
   residual  paymentofofsix
                         sicpercent
                             percent(6%)
                                     (b%)of
                                          ofnet
                                             netsaleS  up through
                                                 sales up          at least 2006.
                                                           through at       2006.

           153.
           153.    Witli         help,., sales of
                   With Abbott's help          of OxyContin
                                                  OxyContin went fron3
                                                                 from aa mere
                                                                         mere $49 million
                                                                                  million in its first

   ful} year on the
   full          thenaark.et
                     market to $1.2
                               $1.2 bilIion
                                    billion in
                                            in 2002.
                                               2002. Over
                                                     Over the
                                                          the tife
                                                               life of
                                                                    of the
                                                                        the co-promotional  agreement,
                                                                             co-promotional agreement,

   Purctue paid
   Purdue  paid Abbott
                Abbott nearly
                       nearly half
                               halfaabitlion
                                      billioni3.oi(ars.
                                              dollars.                                       i

            t S4. Abbott
           .154.   Abbottanci
                           and.Purtiue's
                                Purdue'sconspiring
                                         conspiringtivith
                                                     withYharmacy
                                                          PharmacyBenefit
                                                                   BenefitMa€iagers
                                                                          Managers(i'BMs)
                                                                                    (PBMs)totocir€ve
                                                                                               drive

   opioid use is
              i5 well establishetl.
                      established.AsAsdesc.ribed
                                       describedir:
                                                 in an
                                                    an October
                                                       October28.,
                                                               28., 2t116, art€cle from
                                                                    2016,. article from Psychology
                                                                                        }'sycbology Tociay
                                                                                                    Today

   entitled America's    OpioldElaifletnie:
            4rraerrccr's Oprrlrcl Epidemic:




                                                      44
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUiVENT  1       Page 57 of 355                                  PageID #: 93




               Abbott and
               Abbott    and Purdue
                              Purdue actively     misled prescribers
                                        actively misled                 about the
                                                          prescribers about     the strength
                                                                                    strength and
                                                                                              and safety
                                                                                                   safety of the
               painkiller [OxyContin]. To undermine the policy of requiring prior authorization, they
               offered lucrative rehates
                                   rebates to
                                            to iniddlemen
                                                middlemen sucli
                                                            such as Merck Medco [now Express Scripts] and
                                                                 as Nlerck
               other pharmacy benefits managers on condition that they eased availability of the drug
               and lowered     co-pays. The
                     lowered co-pays.      The records
                                                recorclswere
                                                         werepart
                                                                partof
                                                                     of aa case
                                                                           case brought
                                                                                 brought by                  West
                                                                                           by the state of West
               Virginia against
                          abainst both drog
                                          drug  makers allegitig
                                                        alleging  inappropriate   and  illegal marketing   of  the
               tlrua as a cause of widespread acldiction....
               drug                                addiction.... One reason the documents are so troubling
               is t.hat, in public
                  that, in  public at
                                    at least,
                                       least, the
                                              the drug              carefully assuring authorities
                                                  drug maker was carefuily                autborities that it was
               working with state atithorities
                                      authorities to curb abuse ofof OxyContin.    Behind tlie
                                                                     OxyContin. Behind                  however,
                                                                                            the scene, liowever,
               as one Purdue official openly acknowledged, the drug maker was "working with Medco
               (PSM) [now
               (PBM)     [now Express
                                Express Scripts]
                                            Scripts] to try
                                                         try and
                                                              and make
                                                                   makeparameters        [for prescribing]
                                                                            parameters [for    prescribing] less
                                                                                                              less
               stringent,"
               stringent,

                                 f.. Amneal
                                      AmnealPharmaceutieals,
                                             Pharmaceuticals, LLC
                                                              LLC

             155,
             155. Defendant
                   DefendantAmneal
                             AmnealPharmaceuticals,
                                    Pharmaceuticals,LI.0
                                                    LLC("Amneal
                                                         ("AmnealLLC")       Delaware limited
                                                                  LLC")isisaaDelaware  limited

   liability company with its principal place of
                                              af in New Jersey.

             156.
             156.   Defendant Amneal
                    Defendant Amneal Pharmaceuticals, Inc.
                                                      lnc. (`'API")
                                                           ("API") is a Delaware
                                                                        Delaware corporation with

   its principal
       principal place
                 placeof
                       ofbusiness
                          businessininNetiv
                                       NewJersey.
                                            Jersey.API
                                                    APIisist.he
                                                             themanaging memberofofAmcieal
                                                                managinganember     AmnealLLC
                                                                                           LLCaYtd
                                                                                               and

   conducts and exercises fizll controi over
                          full control                                    74
                                        over all activities of Amneal LLC 74

             157. AP1
             157.     aridAmneal
                  API and AmnealLLC
                                 LLCare
                                     are referred
                                          referred to  herein as
                                                    to herein as"Amneal."
                                                                 "Amneal."

             155.
             158. AtAtallallrelevant
                              relevanttimes,
                                        times,Anineal
                                               Amnealhas
                                                      hassold
                                                          soldprescription
                                                               prescription drugs   including opioids
                                                                             drugs including  opioids in

   Alabarna and across the United States.
   Alabama

                                 g, Assertio
                                    AssertioTherapetatics, Ins.
                                             Therapeutics, Inn.

             159. Defendant
             159.  Defendant Assertio   Therapeutics, lnc.
                              Assertio Therapeutics,       ffkla Depomed,
                                                      Inc. Vida  Depomed, Inc.
                                                                          lnc. ("Assertio"
                                                                               ("Assertio" or

   "Deponaed") is a Delaware corporation with its principal place of business in Lake Forest, Illinois.
   "Depomed")

   Assertio describes itself as a specialty phan-naceutical company focused on pain and other central
                                  specialty pharmaceutical

   nervous system
           systern conditions.
                   conditions. Assertio develops, markets, and sells prescriptions drn~s
                                                                                   drugs in Alabatna
                                                                                            Alabama



   73Ainerican
      American Society
                  Society of
                          of Addiction
                             Addiction Medicine,      ,4nzerica's
                                         Medicine„4rnerica      's C)pioid
                                                                   Opiold Epideinic:
                                                                             Epidemic —— court
                                                                                         Caurt releused
                                                                                               released
   documents
   docutnetits show drug tratckers
               showdt•nn           blackedefforts
                          makers blocked                    presc:rifiinr, PSYCxOt.oGY
                                                      citrh prescribing,
                                           efforts to curb                              TODaY(Oct.
                                                                           PSYCHOLOGY TODAY    (Oct. 28,
                                                                                                     28,
          httpsJtwww.psychologytoday.com/blog/side-effects/201610/ainerica-s-opioid-eqidemic.
   2016), huns://www.   psycho]ogytoday.com/blog/side-effects/201610/ameri ca-s-opio d -e pidemi c.
   74
   74 Id.
       Id.


                                                         45
                                                         45
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  II      Page 58 of 355                                  PageID #: 94




   a13dacross
   and  acrossthe
               theUnited
                  United States.
                         States. tlSsertio
                                 Assertio ac.quired
                                           acquired the   rightstotoNucynta
                                                     the riiJits     Nucyntaand  NucyntaER.
                                                                             andNucynta~ ER for
                                                                                            for $$1.05
                                                                                                  1.05

   billion from Janssen
   billion from Janssen pursuant
                        punuant to
                                 to aaJanuaty
                                       January15,  2015,
                                               15,201 5,11sset          Agreement. This agreement
                                                         Asset Purchase Ayreement.

   closed on April 2, 2015.
                      2015,

                                h. Maliinckradt
                                   Mallinckrodt Entities
                                                Entities

           I60. Uefendant.lVlallinckrodt
           160.   Defendant .Mallinckrodtpic is isananIrish
                                           plc          Irishpu.bl€c
                                                              public Iiinited company with its headquarters
                                                                     limited cotnpany

                             Surrey., Isnited
      Staines-Upon-Thames, Surrey,
   in Staines-Upon-"3"hames,          United Kingdorn.
                                              Kingdom. Mal(inckrodt pIc was incorporated in January
                                                       Mallinckrodt plc

   2013 for
        for the
            the purpose
                purpose of  holding the pharmaceuticals business of Covidien pic,
                        of holdinc;                                               which was fiilly
                                                                             plc, whieh     fully

   transferred to
   transferred to Mallinckrodt
                  Maltinckrodt plc
                               p(c in June of
                                           of that
                                               that year.
                                                     year..Mailinckrodt
                                                           Mallinckrodt pie also operates
                                                                        plc a4ao          under the
                                                                                 operates under

   registered business
              business name
                       nameIviallinckrodt.Pharrnaceutic.ats,
                            Mallinckrodt Pharmaceuticals,~hrith    itsU.S.
                                                             with its U.S. headquarters
                                                                           headquarters in Hazelwood,
                                                                                           .Hazetwood,

   Missouri.
   M.ISSollrf.

           16I. i7efendant
           161.            Mailinekrodt
                   Defendant            LLC
                             Mallinckrodt   (together
                                          LLC         with
                                               (together   R•9.allinckrodt
                                                         with Mallinckrodt p1c and SpecGx LLC,
                                                                           plc and

   "Mallinckrodt")
   ".ivfallinckrodt") is
                       is aa.11elaware corporation with
                            Delaware corporation   w•ithits
                                                         itsheadquarters     Haze(wood,Missouri.
                                                            headcivartersininHazelwood, Missouri.

           162, llefendant
           162.   DefendantSpecGx
                            SpecGx.LLC        a Delaware
                                    .LLCisisa Uetaware    limitedIiability
                                                       !€inited    liabilitycomtzat3y with its
                                                                              company cvith

   headquartersin
   headquarters in Clayton,
                   Clayton, Missouri
                            Missouri and
                                     and is
                                         is aa wholiy  owned suhsidiary
                                               wholly oivned  subsidiary of
                                                                         of Mallinckrodt
                                                                            Mallinckrodt ple.
                                                                                         plc.

   1V1'a(4inckrodt manufac.tures,
   Mallinckrodt manufactures,     markets,
                               markets,          anddistributes
                                           sellsand
                                        sells        distributespharmaceutical
                                                                 pharmaceutical drugs throug}ioiit
                                                                                      throughout the

   LfnitedStates,
   United States, and
                  atidto
                       tc,} t'laintiffs.Mallinckrodt
                         Plaintiffs.     MaI(inckrodtisisthe
                                                          thelargest
                                                              largestU.S.   supptier of opioid pain inecfieations
                                                                      ti.5. supplier                medications

   and among
       among the
              the top
                   top ten
                        tengeneric
                            genericpharmaceutical
                                    pharmaceutical inanufacturers
                                                    manufacturers in
                                                                   in the
                                                                       the'Uit€ted States, based on
                                                                           United States,        on

   prescriptions.

           163.     M:allinckrodtmanufactures
                    Mallinckrodt manufacturesand
                                              and markets  two branded
                                                  inarketstwo  hranded opioids:
                                                                       opivids: Exalgo,
                                                                                Exaigo, which
                                                                                        which is

   extended-release hydroinorphone,
                    hydromorphone, soict
                                    sold in 8,
                                            S, 12, 16,
                                                   16, and
                                                       and 32
                                                           32 mg
                                                              tng dosage
                                                                  dosat;e strengths,
                                                                          strengths, and Roxicodone,

   tivhich isis oxycodone,
   which        oxyct,}done,sold
                              sotdinin15
                                       15 and
                                          and 30 ing
                                                  mg dosage
                                                      dosagestren~.~ths.
                                                             strengths. InIn 2009,
                                                                             2009, Mallinckrodt
                                                                                   Maliinckrodt Inc_
                                                                                                Inc., a

   subsidsary of
   subsidiary of Covidien
                 Covidien plc,
                          pic, acquired the U.S.
                                            U.S. rights
                                                 rights to
                                                         to Exalgo.
                                                            Exalgo. "I`he i;llr1 approved
                                                                     The FDA     approved Exalgo
                                                                                          Exalao for

   treatment
   treatment of
             ofchronic
                chronicpain
                        paininin2032.
                                 2012.I1-4allinckrocit
                                        Mallinckrodt furthe.r
                                                       further expande.ci its branded
                                                               expanded its   13randedopioid
                                                                                       opioidportfolio
                                                                                             portfolio in

   2012 by
        by purchasing
            purchasing :Roxicodone
                        Roxicodone from
                                   from Xanodyne
                                        Xanodyne Pharmac-euticais.
                                                  Pharmaceuticals. In
                                                                   In addition,
                                                                      addition, Maliinckrodt
                                                                                Mallinckrodt


                                                        46
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DaCUMENT
                                  DOCUMENT  1.       Page 59 of 355                          PageID #: 95




   developeti Xarternis XR, an
   developed Xartetnis      an extended-release
                                extended-release coinbitration
                                                  combination of   oxycodone an.d
                                                               of oxycodone   and acetaminophen,
                                                                                  acetaminophen,

   whicli
   which the FDA
             FDA approved
                  approved in
                            in Ailarch      and which
                                March 2014, atid which Mallinckrodt has since
                                                       Mallinckrodt has  since discontinued.
                                                                                discontinued.

   Mallinckrodt pronioted
                promoted its
                          its branded
                              branded opioid
                                      opioid products withits
                                             productswith  itsown
                                                               owndirect
                                                                   directsales
                                                                          salesforibe.
                                                                                forte.

           164.
           164.   While it has sought to develop its branded opioid products, Mallinckrodt has long

   beetr aa leading
   been     leading manufacturer of generic opioids. Mallinckrodt
                    manufacturer of                  Mallinckrodt estimated
                                                                  estimated that
                                                                            that in 2015 it received

   approximately25%
   approximately 25%of
                     of the
                        the DEA's
                            DEA's entire annual quota
                                  entire annual quota for
                                                       for controlled  substances that
                                                            controlled substances that it

   manufactures. Mallinckrodt also estimated, based on I.MS
                                                       IMS Health's datafor
                                                            Health' data forthe
                                                                             thesaFne
                                                                                 same period, that

   its generics claimed an approxirnately
                           approximately 23%  market share
                                          23% market share of
                                                           of DEA
                                                              DEA Scliedules 11 and
                                                                  Schedules II  and III
                                                                                     III opioicl
                                                                                         opioid and

                   medications.'6
   oral solid dose medications.'

           165.
           165.   Mallinckrodt operates aa vertically
                  Mallinckrodt operates    vertically integrated
                                                      integrate4 business
                                                                 business in
                                                                           in the
                                                                              the United
                                                                                  United States;
                                                                                         States: (1)

   iinporting
   importing raw opioid rnaterials,
                        materials, (2) manufacttiring
                                       manufacturing geiieric
                                                      generic opioid products, primarily at its facility

   in Hobart, New Yorlc, and (3) marketing and selling its products
                  York, and                                products to drug
                                                                       drug distributors,
                                                                            distributors, specialty
                                                                                          specialty

   phannaceutical
   pharmaceutical distributors,  retail pharmacy chains, phartnaceutical
                  distribiitors, retail                                  benefit managers
                                                         pharmaceutical benefit  tnanagers that have

   rnail-order pharmacies, ancl
   mail-order              and hospital buying groups.

           166. Among the drugs
           166. Among     drugs Mallincl:rodt
                                Mallinckrodt manufactures  or has
                                              manufactures or has inanufactured are the
                                                                   manufactured are the

              Schedule II:
   following: Scliedule II; Exalgo (Hydromorphone hydrochloride, extended release), Roxicodone
                                                                                    Roxicodone

   (Oxycodone hydrochloride),
   (Oxycodone hydrochloride), Xartemis
                              Xartemis XR
                                       XR(Oxycodone
                                          (Oxycodonehydrochloride
                                                     hydrochlorideand    acetaminophen),
                                                                    andaceta.m"inophen),

   Methadose (1vlethatlone hydrochloride), Generic Nlorphine
             (Methadone hydrochloride),            Morphine sulfate
                                                             sulfateexten.ded
                                                                     extended release,
                                                                               release,IYlorphine
                                                                                        Morphine

                solution, Fentanyl
   sulfate oral solution, Fentanyl transderrnal system, dral
                                    transdermal systern, OraltransYnucosal                   Oxycodpne
                                                              transmucosal fentanyl citrate, Oxycodone



        "IMSHealth
   ''75"IMS  Healthwaswasa[provider
                          a {providerofJof]infonnatiori,
                                             information,services
                                                           services and
                                                                     andtechnology
                                                                         technology for
                                                                                     for the
                                                                                          the healthcare
                                                                                               healthcare
   industry, including
             inclriding U.S.
                        U.S. physician
                             physiciatt prescribing
                                        prescrihina data."
                                                    data." It has changed its corporate
                                                                              corparate form aud
                                                                                              and is now
              "IQVIA.,'
   known as "IQVIA."                              ~
   76
   76 IVlallinckrodt plc,2016
      Mallinckrodt plc,   2016Annual
                              Annual Report
                                     Report (Form
                                            (Form 10-K), available
                                                         avcxilable at
                                                                    at
   http:(/www.rnallinckrodt.com/investors/annual-reports/.
   http://www.mallinckrodt.com/investorsianmial-reports/.




                                                    47
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUMENT  1        Page 60 of 355                             PageID #: 96



                                                                                            I

   and ac.e.tamino}.~hen,
   and                    Hydrocodonebitartrate
       acetaminophen, Hydrocodone     bitartrateand
                                                 and acetaminophen,  Hydromorphone hydrochloride,
                                                     acetaniinophen, Hydroniori..~hone hydrochloride,
                                                                                            I
   Hydromorphone  hydrochloride, extended
   Hydromorplione hydrochioride,           release, Oxymorphone
                                 extended release,                hydrochloride, Me.thadone
                                                     Oxymorphone hydrochloride,   Methadone

   hyclrochtoride.Schedule
   hydrochloride.  Schedufe III:   Buprenorphine and
                             III: I3uprenorphine      naloxone. L`nscheduied:
                                                 and naioxone.                 Naltrexone
                                                                 Unscheduled: Naitrexone

   hydrochloride.

           167.
           167.     Maflinckrodt made thousands
                    Mallinckrodt      thousandsof  payments to
                                                ofpayme.nts  to}?hysicians nationwide, includang
                                                                physicians nationwide,  including In
                                                                                                  in

   Alabam.a, ostensibly
   Alabama,  ostensibly for
                        for activities inciuding
                                        including participating
                                                   participating on   speakers'bureaus,
                                                                  on speakers'  bureaus,providinh~
                                                                                          providing

   constzEtin~ services,assisting
   consulting services,  assistingin
                                   in post-marketing
                                      post-inarketing safety
                                                      safety surveillance
                                                             surveillance and  otherservices,
                                                                           andottier services,bl~t
                                                                                               but !n
                                                                                                    in f.act
                                                                                                        fact

   to deceptively protnote
                  promote and              the use of opioids.
                                maximize the
                           and ii3axiinize            opioids.lVlatiinckrodt       largest U.S. supplier
                                                               Mallinckrodt is the Iargest

                  medications and
   of opioid pain medications and among
                                  among the
                                         the top
                                              topten
                                                  tengeneric  pharmaceutical manufacturers
                                                      genericphai7raceutic.al manufacturers in
                                                                                            in the

   Urnited Sta.tes, based
   United States,          onprescriptions.
                    bc3sedon  prescript€ons.

                               f. tiIIernan
                               1.            andAssociated
                                    Allerganand             Companies
                                                 Associated Companfes

           168.                        plc is aapubiic
                              Aliergan plc
                    Defendant Allergan          public litnited
                                                       limited company   incorporated in Ireiand
                                                                company incorporated     Ireland with its

   princil7al place
   principal  place of business €n lltaLiiin,Ireland
                                in Dublin,             andits
                                               Irelandand  itsadministrative  headquarters and
                                                               administrativeheadquarters  and all
                                                                                               al( executive
                                                                                                   executive

   ofticers
   officers iocated
             located in
                      in IVladison, New Jersey.
                          Madison, New   Jersey. Shares    Allergan are traded on the
                                                 Shares of Allergan                the New
                                                                                       New York
                                                                                           York St.ock
                                                                                                Stock

   I=:xchange (NY'SE:AGN).
   Exchange (NYSE:    AGN).in
                            Inits
                               its most recent
                                        recent I;'orm
                                                Form lft-K
                                                      10-Kf€ted
                                                           filed wit.h the SI~:C,
                                                                 with the  SEC, Allergan
                                                                                  Aller~an plc
                                                                                           pic stated

   that
   that €t      business in
        it does business in the
                            the United
                                United states
                                        states throiillh
                                                through its
                                                         itsU.S.  SpecializedI'herapeutics
                                                             U.S.Speciaiized   Therapeuticsand
                                                                                            andLi`.S.
                                                                                                U.S.

           Medicine segments,
   Generai Meclicine
   General           segnrents, which
                                which generated
                                      generatecinearly 40% of
                                                 nearly80% of the
                                                              the company's S15_8 biltion in net
                                                                            $15.8 billion

   revenue ciuring
   revenue during the
                   the ye.ar
                       year encic.d L)ecember31,
                             ended December   31,2018.
                                                 20IS.

           169.
           169.     I3efore (the
                    Before  (the entities
                                 entities defined above as)
                                                        as) Actavis
                                                            Actavis was
                                                                    was sold
                                                                        soldto
                                                                             toTeva Ltd.in
                                                                               TevaLtd.  in Au~ust
                                                                                            August2(116,
                                                                                                   2016,

   Actavis was part
               part of
                    ofttie
                       the satne
                           same corporate
                                 corporatefacnily
                                           family as
                                                  as Allergan
                                                     Allerganand
                                                              andsold
                                                                  soldanci
                                                                       and tnarketed opioids as part
                                                                            marketedop"ioids

   of a coordinated
        coordinated strategy
                    strategy to
                             to sell
                                sell and
                                      and market
                                          marketthe
                                                 thebranded
                                                     brandedand
                                                             andgener3c
                                                                 generic opioids
                                                                          opioids of
                                                                                   ofA.ifergan
                                                                                      Allergan and
                                                                                               and

   Actavis. In October 2012, the Actavis Group was
                                               uras acquired
                                                    actiuired by Watson 3'harmaceuticals,
                                                              byWatson  Pharmaceuticals, tnc.,
                                                                                          Inc., and

   the cotnbined
       combined compairy
                 company changed
                         chai3gedits
                                  itsname
                                      nameto
                                           toActavis,
                                             Actavis,Inc.
                                                      Inc.as
                                                           asof January 2013, and then to Aetavis
                                                             ofJantiary                   Actavis

   plc in Cc.tober
   pic    October 2013. In
                        In Cactober
                           October 2013,              (nikla Allergan plc)
                                    2013, Actavis plc (n/k/a          pIc) acquired
                                                                           acqnired Warner Chilcott
                                                                                           Chitcott


                                                     48
Case 1:19-cv-00756-WS-C Document 1-1     Filed 10/09/19
                                  fDOCUMENT
                                    ZiI4i141_90M1       Page 61 of 355                            PageID #: 97




   plc pursuant to
                 to a. tr.xnsaction a~reen~ent
                    a transaction   agreement ciatecl     I 9, 2013.
                                                      May 19,
                                               dated May       2[~ I3.Actavis
                                                                      Actavis plc
                                                                              pic (n/k/a  Alier~an plc)
                                                                                  (nik.Ia Allergan ple) was

    estabfislred
    established to fac€litate
                   facilitate the busine.ss c.onibination between
                                  business combination    bet`veenActavis,
                                                                  Actavis, Inc. (n/kla Allergan 1Finance,
                                                                                (n/k/a Aliergat;  inance,

    LLC) anci Warner Chilcott
         and Warner  Chiicott plc.
                              plc. Fotlowing
                                   Following the   consummation of
                                              the consucnmat:on  ofthe
                                                                    theC)ctober
                                                                        October 1, 2013acqufsitiot3,
                                                                                1, 2013 acquisition,

    Actavis, Inc.
             Inc. (nr`kla Altergan :Pinance,
                   (n/k/a Allergan Finance, LLC Inc.)
                                                Inc.) and WarnerChileott
                                                      and Warner Chilcottpic
                                                                          plcbecame
                                                                              becamewholty-ornvnect
                                                                                     wholly-owned

                           ple (n/k/a
   subsadiaries of Actavis plc
   subsidiaries                                ple). Pursuant
                               (nikla Allergan plc). I'ursuant to the transaction, each
                                                                                   each of
                                                                                        of Actavis,
                                                                                           Actavis, Inc.'s
                                                                                                     Inc.'s

    cotnn3on shareswas
    common shares  was converted
                       converted into
                                 into one
                                      one Actavis
                                          Actavis plc
                                                  pic share.
                                                      share. Further,         plc (n/k/a Allergan
                                                             Further, Actavis pIc        Alleri;an plc)
                                                                                                   pic)

    was the
         the "successor
             "successorissuer"
                        issuer"totoActavis,
                                    Actavis,Inc. anci
                                              Inc. andlrirarner
                                                         Warner Chilcott.
                                                                 Chilcott.  Actavis
                                                                          Actavis }?icplc acquiredAEIergran,
                                                                                        acciuireci Allergan,

   Inc. in March 2015,
                 2015, ancl
                       and the cotiibineci            thereafter changed
                                           coinpat?y thereafter
                               combined company                  changeci its
                                                                           its name
                                                                               natne to
                                                                                     to Allergan plc.
                                                                                                 p(c.

            170.
            170.     Uefendant Allergan
                     Defendant Allergan Finance,
                                        Finance, LLC (f/k/a Actavis,
                                                 LLC (f,•'k/a Actavis, Inc.,  f'k/a Watson
                                                                       Inc., f'k/a   Watson

   I?harmaceicticals,
   Pharmaceuticals, Inc.) is aa tinrited
                                 limited Iiability
                                          liabilitycompany
                                                    companyincori.~orat.ed
                                                             incorporated in Nevada
                                                                             Nevadaancl
                                                                                    and headcivartereci
                                                                                        headquartered in

   iVlaci€son,New
   Madison,    NewJersey.
                   Jersey.Allergan
                          Atlergan Finance,
                                   pii3anee, LLC
                                             LL.0 is a wholty-o`vneci subsidiary of
                                                       wholly-owned subs€ciiary  of ctefenciant
                                                                                    defendant Allergan
                                                                                                A([ergan

   plc. I.n 2008, Actavis,
        In 2008,  Actavis, Ii3c. (nikla. At(ergaii
                            Inc. (n/k/a.           Finance., LLC), acquireci
                                         Allergan Finance.,        acquired the opioid
                                                                                opioid Kaciian
                                                                                       Kadian ti3rough
                                                                                               through its

   subsiciiary, Actavis
   subsidiary,  Actayss Elizabeth
                        p;lizabeth LLC,
                                   LLC, whicti
                                        which hacl          contract manufac.turer
                                               had been the cotitract manufacturer of
                                                                                   of Kaclian
                                                                                      Kadian since

   2005. Since 2008, Kadian's
                     Kadian's labes
                               label has
                                     has identitietl  the fol4ouring
                                          identified the   following entities
                                                                     entities as the
                                                                                 the manufacturer
                                                                                     manufacturer or

    ciistrihutor of
    distributor  of Kadian: Actavis Elizabeth
                                    Elizabeth .LLC,
                                               LLC, Actavis Kadian LLC,
                                                    Actavis Kaciian LLC, Actavis
                                                                         Actavis.Pharrra,
                                                                                 Pharma,I.nc.,
                                                                                          Inc., anci
                                                                                                 and

    Altergaii USA,
    Allergan  'USA, Inc.
                     Inc. Currently,
                          Currently, Allergan
                                     A[lergan USA,
                                              USA, Inc. is contracted with
                                                                      urith UPS
                                                                            UPS SCS, Inc: to dtstribute
                                                                                             distribute

   Kacliaii on
   Kadian   on its
                its behalf.
                    bebatf.                                                                   i
                                                                                              ~

            171.
            171.     I7efendant Allergan
                     Defendant  Aliergan Sales,
                                         Sales, LLC
                                                LLC isisincorporated
                                                         incorporatedininT7elaware and heaciquartered
                                                                          Delaware and headquartered in

   Irviiie, Catifornia.
   Irvine,  California. Aller~an
                        AllerganSales,
                                 Sales,LLC
                                        LLCisisthe
                                                 thecurrent Ne~v
                                                      current New.Urug
                                                                  DrugApplication
                                                                       Application('"I~.11A")
                                                                                    ("NDA") hoicier
                                                                                              holder for

   Kadian, and
   Kadian, and in
                in 2016,
                    2016, Altergan
                           Allergan Sales,
                                     Sales,.LLC
                                            .LLC helci
                                                  held ti3e
                                                        the Abbreviated
                                                            Abbreviated New
                                                                        New llrug
                                                                            Drug Appiications
                                                                                  Applications

   ("ANtiAs") far
   ("ANDAs")   forNorco.
                   Norco.A(ler~,an
                          AllerganSales.
                                   Sales,LLC
                                          LLCis is
                                                 thethe
                                                      wlx.~li_y-o-wned subsidiary of
                                                        wholly-owned subsidiary   OfA(Iergan  ple. The
                                                                                     Allergan plc. 7he

   Norco A:RI7As
         ANDAs are
                 are currently
                     currently held
                               held by Ailergan
                                       Allergan I'harmaceuticals
                                                Pharmaceuticals International
                                                                 International L€mited, wh:ch is
                                                                               Limited, which

    incorporateci
    incorporated in
                  in Ire(atzci.
                      Ireland.




                                                      49
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  I       Page 62 of 355                               PageID #: 98




           172.
           172.    Defendant Allergan LiSA,
                                      USA, Inc. is incorporated
                                                   incorporated in  Delaware and
                                                                 in Delaware  and heal
                                                                                   healdquartere.d
                                                                                         quartered in

             New Jersey.
   Maciison, New
   Madison,      3ersey. Allergan tsSA, Inc. is citrrentty
                         Atiergan USA,          currently responsil3ie
                                                           responsible for
                                                                       for Norco
                                                                           Norco and  Radian safes.
                                                                                 anti Kadian sales.

   Allergan
   Allergan USA,
            USA, Ii3e.       wholly-owned subsidiary
                  Inc. is a -w•holly-owned subsiciiary of
                                                       of Allergan
                                                          Allergan pie.

           173.
           173.    Defenclant Allergan pic
                   Defendant Allergan  plchas,
                                           has,atata€I
                                                    all times, exercisedct.introi
                                                        times, exercised control over
                                                                                  overthese marketing anci
                                                                                       thesemarketin~; and

   sales effc}rts andprofits
         efforts and  I?rofitsfrom
                               fromthe
                                    thesale
                                        saleof
                                             of its
                                                 its subsidiaries' products ultimately
                                                     subsidiaries' proc[trcts ultimately inure
                                                                                         inure to
                                                                                               to its benefit,

   tncluci3nt;those
   including         salesby
               thosesales  by Actavis
                              Actavis during     period of
                                      during the period ofits
                                                           itsowt3ership
                                                               ownership and  control hy
                                                                         and contrc}l by Allergan.
                                                                                         Allergan.

   Ailery,an and
   Allergan  aticiits
                   itsassociated
                       associatecientities
                                   entities are
                                            are or      been ininthe
                                                or have been          businessofoftiianufacturirig,
                                                                  thebusiness                       selling,
                                                                                     manufacturing,setiit~~,,

   promot€ng,
   promoting, anci/or c#istributit3gboth
              and/or distributing    bothbrand
                                          brandname
                                                natne and
                                                      anclgeneric   opioids throughout
                                                           getrericopioids             the Ltnitecl
                                                                            throughout the United States,
                                                                                                    States,

   Inclucl€ngto
   including  toPlaintiffs.
                I'Iaintiffs.

           174.
           174.    C:oflectively,the
                   Collectively,  the Purdue  I7efeiidants,Actavis,
                                      I?urtiueDefendants,   Actavis,Amneal,   Teva, Janssen, Assertio,
                                                                    Anineal, 'Neva,

   Bncic>, Abbott,Allergan
   Endo, Abbott,           anciMallinckrodt
                  A(lergan and .Mallinckrocltare
                                              arereferred       as "Marketing
                                                  referrecltotoas  "iVlarketingDefendants."
                                                                               Uefenciants."

                      DYstributor Defendants
                   2. Distributor Defendants

           175.    'I`he Distributor Defentiants
                   The Distributor   Defendantsare
                                                 areclefineci
                                                     defined below.
                                                              below.At
                                                                     Ata[1  relevant
                                                                        allretev      times,tt3e.#:)istributor
                                                                                 ant times,  the Distributor

   Defeiiclants have
   Defendants   have.distributed,
                      &tributeci, supplied,
                                  suppliecl, sold,
                                             soid, and plac.ed     tht; stream
                                                       placed into the             commerce presc.riptfon
                                                                        streatn of commerce prescription

   opioids, tivithout
   opioids, without fulfilling       fundamentalcluty
                      ftiifl{in~ the fundamentai duty of
                                                      ofwholesale
                                                         wholesaleclna~ distributors to cletect
                                                                   drug dist.ributors   detect and warn

   of diversion
   of diversion of dangerous drugs
                of ciattgerous clrugsfor  non-meclicalpurposes.
                                      for non-medical  purposes. The  Distributor Defendants universally
                                                                 'I'he.Distributor.Ilefenciants un;versatiy

   fa=_ledtoto comply
   failed      cotn}i1ywith
                        tivithAlabama
                               Aiabatnalaw.  '1'he Distributor
                                        Iaw. The               Defendants are
                                                   Distributor Defendants       "Wholesale.11rug
                                                                           are "Wliotesaie  Drug

   Distrilautors" as define.cl
   Distributors"               under Atabama
                     defined under   Alabama latv
                                              lawat3d
                                                  and must
                                                      must"o}zcirate
                                                           "operate in compliance
                                                                        compliancewifih
                                                                                   with apj~licable
                                                                                         applicable

   Federal, State anci
                  and Municipal
                       Municipal laws
                                 taws and rel;ulations." Ala.
                                      and regulations."       Admin. Code
                                                         Aia. Acimin. Code r.680-X-2-.23.
                                                                           r.680-X-2-223. Plaintiffs

   allege the
   allege the uti[awfitl
              unlawful conduct b_y
                               by the.
                                   the.Distributor
                                        istributor Defendants
                                                   Defenclantsisisaasubstantial
                                                                     substantialcause
                                                                                 cause for
                                                                                        for the
                                                                                             the volume
                                                                                                 voiume of

   prescription opioids plaguing
                        pIaguing Plaintiffs'
                                 I'taintiffs' cotrtmunities.
                                              communities.

                               a. ArnerisoureeBergen
                                   AmerisoureeBergen Drijg
                                                     Drug Corporation

           176.
           176.    Defendant AmerisourceBergen
                   Defertdant AinerisourceBeraen Drug
                                                 llru{ Corporation
                                                       Corporation (`("AmerisourceBergen")
                                                                       AmertsilttrceBergeif")isis a

   wholesaler  of pharmaceutical
   who(esaler c.if                  drugs that
                   phartnaceutieal clru~,s that ciistributes
                                                 distributesc~pic~ic~s
                                                             opioids throughout
                                                                       throu~houtthe
                                                                                  thecountry,
                                                                                      courttty, including
                                                                                                inclucting to


                                                       50
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                 DOCUNENT1
                                 DOCUMENT   I       Page 63 of 355                                 PageID #: 99




   Alabama. AmerisourceBergen       Delaware corporation with its principal place of business in
            AmerisourceBergen isisaaDeiativare

   Chesterbrook, Pennsyhrania.
                 Pennsylvania.

                ArnerisourceBergenisis the
           177. AmerisourceBergen
           177.                         the eleventh largest company
                                            eleventh largest company by revenue in the United
                                                                     by revenue        United

   States, with annual
   States,      annual revenue
                       revenue of $147
                                  $147 billion
                                       billion iri
                                                in 2016. AmerisourceBergen's principal
                                                   2016. AmerisourceBergen's           place of
                                                                             principal place

   business is located    Chesterbrook, Pennsylvania,
               located in ChesterbrooiC, Pennsylvania, and      is incorporated
                                                       and itit is incorgorated in Delaware_
                                                                                   Delaware.

           178.
           178.    According to its 2016 Annual
                   According             Annual Report,
                                                Report, AmerisourceBergen is "one
                                                        AmerisourceBergen is             largest
                                                                             "one of the largest

   „lobal
   global pharniaceutical               distribution services
                          sourcing and clistribution
          pharmaceutical sourcing                    services companies,              healthcare
                                                              companies, helping both healthcare

   provitlers and
   providers  antl pharmaceutical
                   pharmaceutical and
                                  and biotech manufacturers  improve patient access to products and
                                              rnanufacturers improve

   enhance patientcare.'
   enhance patient care.""

                AmerisourceBergen isis one
           179. AmerisourceBergen
           179.                        oneof
                                           ofthe
                                              thetop
                                                  topfive  distributors of
                                                      fiveclistributors ofopioicls    Alabarna and in
                                                                           opioids in Alabama

   Conecuh county. It has distributed 186,617;980
   Conecuh county.                                                 between 2006 and 2012, and
                                      186,617,980 pills to Alabama between

             ofthose
   2,109,920 of those pills
                      pills were
                            were shipped to Conecuh county.78
                                                    county.78

                                   Anda, Inc.
                                b. Anda,

           180. Defendant Anda,
           180.           Ancla, inc.,   ("Anda") through its various DEA registrant subsidiaries
                                  inc., ("Anda")                                     subsidiaries and

                entities, including
   affiliated entities,
   aff~iliatecl            including but
                                     but not
                                         not limited to, Anda Pharmaceuticals, Inc.,
                                                         Anda Pharmaceut3cals,  lnc., is the fourth largest

   distributor of
               of generic phannaceuticals
                          pharmaceuticalsin  theUnited
                                          inthe UnitedStates. Anda is
                                                       States.An.da is aa Florida corporation with its
                                                                          Florida corpor'ation

   principal
   principal place of business in Weston, Florida. In
                                                   In October                      Ltd. acquired
                                                      October 2016, Defendant Teva Ltd.

                                           Defendant Actavis), for $500 million in cash. At all
   Anda from Defendant Allergan plc (i.e., Defendant                                        ail times

   relevant to this
               this Complaint,
                    Complaint, Anda distributed prescription opioids
                                    distributed prescription opioids throughout
                                                                     throughout the
                                                                                the Unitet!
                                                                                    United States,

   incluclinl;
   including inin Alabama
                  Alabacnaand
                           andwithin
                              within the comnnunities served
                                     the communities         by Plaintiffs.
                                                      served by Plaintiffs.




   77 AmerisourceBergen,2016
   "AmerisourceBergen,          2016 Sunuuary    Annual Report,
                                      Summary Annual
   http://investonamerisoureebergen.corni.statie-files/37dal1                    -4547-bb87-86d501087dbb
                                                                        ed-4d4 I -4547-bb8
   htt~:llinvest.(-)r.a.rnerisourcebergen.ci7m/static.-file.s/3 7ciafl eci-4ci4I           7-86dSO1 O87dbia
   (last visited
         visited Au~_
                  Aug_ 1, 2018).
   's fJrilling
   78 Drilling into the DEA's pain Pill           supra n.
                                   pill database, supra n. 13.


                                                        51
Case 1:19-cv-00756-WS-C Document 1-1  Filed
                                  XiZdil►   10/09/19
                                        dR1NK1
                                  DOCUMENT   1       Page 64 of 355                                PageID #: 100




                                    Cardinal
                                 c. CardinaI
                                 c.

            181. Defendant
            181.  DefendantCardinal
                            CardinalHealth,
                                     Health,Inc.
                                             Inc.(:`Cardinal")
                                                   ("Cardinal") isis an
                                                                      anahio  Corporation with
                                                                         OhioCorl.~oration with its

    principaf place
    principal place of
                    ofbus€ness  inDublin,
                       business in Dublin,OhiQ.In
                                          Ohio. In 2016,          generated revenues
                                                   2016, Cardinal ge.nerateci revenuesof $121.5
                                                                                       of$12I   billion.
                                                                                              .Sbillion.
                                        ,



            182,
            182.    Carciinat is aagtobal
                    Cardinal        globalclistributor
                                           distributorofofpharniaeetitic.a( drugsanci
                                                           pharmaceuticalciriigs      medical products.
                                                                                  and ineciical proclt:cts. It is

    one of
        of the largest
               largest clistributors
                       distributors of
                                     of opioicls       Uniteci States.
                                        opioids in the United          It has annual resources
                                                               States. It            resources of over S$120
                                                                                               of over   I2tl

    billion.
    billion. Aciditionaily,
             Additionally, inin December
                                December 2013,
                                         2013, Cardinal
                                               Cardinal foimeci
                                                        formed a ten-year   agreement with CV'S
                                                                  ten-year agreen3ent      CVS

    Caremark to
    Caremark to fortn
                 formthe
                      thelar~est
                           largestgeneric
                                   genericdn~g sourcing
                                            drug        c~taerratic~n
                                                 sourcing operation in    the United
                                                                      in the  Unfted States. Cardinal has,
                                                                                     States. C:arclinat

       ali reievant
    at all relevant times,
                    times,had
                           hadcli>tribution
                               distribution centers throughout the United
                                            centersthroughc>ut              States, including
                                                                   'UniteclStates,            Alabama, anci
                                                                                    ineluding Alabaina, and

    has cfistributecl opioicls nationnvicte.
        distributed opioids    nationwide.

                                 d. H.
                                     H.D.
                                       D. Smith,
                                          Smith, LLC

            183. Defendant
            183.  DefendantH.
                            H.D.
                               D.Smith,
                                  Smith,LLC
                                         LLCflk/a
                                             f/kJa H.
                                                   H.D.
                                                      D.Smith Wholesale Drug
                                                         SmithWho[esale Drug Co.
                                                                             Co. ("H. D.

    Sinith") throu~h
    Smith")   throughits
                      itsvariotis
                          variousD.EA
                                  D.EAre~~isterecl               anclaffiliated
                                                   subsiciiar€esand
                                       registered subsidiaries        aff liatecientities,
                                                                                  entities,isisaawholesaler
                                                                                                 wholesaler of
                                                                                                            of

    pharnmaceutical cirtzgsthat
    pharmaceutical drugs     thatdistributes
                                  clistributesopioids
                                               opioicisthroughout
                                                        throughoutthe UniteclStates,
                                                                   theUnited  States, including Alabama anci
                                                                                      including Alabarna and

    the cornmZunities servedby
        communities served   byPlaintiffs.
                                1'Iaintiffs.H..
                                             H..D.D.Smith       privately held
                                                     Smithisisa aprivately heid independent
                                                                                inclepencientpharmaceuticals
                                                                                              phannaceuticals

    clsstributorof
    distributor  of wholesale
                    wholesale brand,
                              brand, l;eneric
                                     generic ancl
                                              and specialty pharmaceuticals and
                                                  specialty pharinaceutica3s and is   Delaware
                                                                                 as a Delatvare

    eorporation with
    corporation with its
                     €tsprincipal
                         principalplace
                                  place of
                                        of business
                                           business in
                                                    in Illinois.
                                                       Illinois. H. D. Sinith
                                                                       Smith Whole4ale  Dtug Co. has
                                                                              Wholesale Drug

    been restructured anci is currently tioing
                      and is            doing business as
                                                       as .H.D. Smith, LLC. .H.
                                                                             H. D. Smith, Ll_,C's
                                                                                D. Srnith, LLC's sole

    member Fs H. D.
           is H. D. Smith
                    Smith Holdings,
                          I-I.olclings,LLC,
                                        LLC,and
                                             anciitsitssole
                                                        so(emember      H.D.
                                                             memberisisH.  D.Smith
                                                                              StnithHolding,
                                                                                    Holding Company,
                                                                                             Company, a

    Delaware coiporation with
    Delaware corporation with its principal
                                  principal place of business €n Illinois. H.
                                                              in Illinois. H. D.
                                                                              D. Smith
                                                                                 Stnith is the largest

    €ndepencient whotesalerinin the
    independent wholesaler       the United
                                     Utiitecl States.
                                              States. In .lanuary
                                                         January 2018, Defenciant AnlerisourceBergen
                                                                       Defendant AmerisourceBergen

    acclurreclH.H.D.
    acquired      D. Smith.
                     Stnith. At all  relevant titnes,
                                all reievant   times,H.
                                                      H.D.D.Smith
                                                             Smith   distributedprescriptioti
                                                                  ciistributecl  prescription opioicis
                                                                                               opioids

    throughout the Uniteci States including
                   United States  inciudiny in Alabama.
                                               Alabaina.

                                 e. Henry
                                     HenrySchein
                                           Schein Entities
                                                  Entities

            184. I?efendant
                   DefendantHenry
                             HenrySchein, Inc.
                                    Schein,    (H.enry
                                            Inc. (H.enrySche.in)
                                                         Schein) describes
                                                                 describes its
                                                                           its business as providing a



                                                        52
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 65 of 355                                PageID #: 101




   products
   products and services
                 services tatoiIitegrated
                                integrated health
                                            healthsystems,  designed specificaiiy
                                                   systems,designeci                foranct
                                                                      specifically for       focused
                                                                                        and focusect

    exclusively on,
    exclusively on, the
                    the non-acute care space. Henty Schein
                        non-acute care                        incorporateci in
                                                           Fs incorporated
                                                    Schein is               in llela-ware,    its
                                                                               Delaware, with ats

    principat
    principal p[ace
              place of
                    of btzsiness
                       business located  itr Melville,
                                 tocated in            New York.
                                             Melvi[(e, New Yark.

            185.
            185.    Eenty Schein
                    Henry  Scheinciistributes,
                                  distributes,aman4r
                                               amongother   things,brancteci
                                                     otherth=ngs,   brandedand    =eneriepharmaceuticals
                                                                             and{.,
                                                                                 generic phariiiaceutieais

    to custotners
       customers that
                  thatinclude
                       includeciental
                               dental practitianers,
                                       practitioners,dental
                                                      dentallaboratories,   animalheaith
                                                              laboratories,anima=         practices anct
                                                                                   healthpract=ces   and

    ciirics, and
    clinics, and office-based
                 office-basedmedical
                              medicalpractitianers,  ambulatory surgery
                                      practitioners,ambulat.c}ry surt;ery centers,
                                                                          centers, and ather institutions.
                                                                                   and other

            186.    At
                    At att
                       all reievant
                            relevant titnes,
                                      times, Henry
                                             Henry Schein
                                                   Schein was
                                                          was in
                                                               in the
                                                                   thebtisiness      distributing, anct
                                                                       business ofofdistributing,   and

    redistributiiig,
    redistributing, pharinaceuticat
                     pharmaceutical prociucts               within Alabama.
                                                consumers within
                                    products to c.onsutners        Alabarna.

            187.
            187.    In 2015,
                       201 5, Henry
                              Henry Schein reported
                                           reportecl that
                                                     tha.tits  saies reached
                                                           itssales                   $1 0.4 billion
                                                                     reached a record $10.4  bil(ion and
                                                                                                     and that

    it had
       had «grown
             clwn at
                  ataacompound
                       compoundai3nua1
                                annual rate
                                        rate of  approximately 16
                                              ofap}zroximately    percentsince
                                                               16 percent       becoming, a inibtic
                                                                          sincebec.oniint)   public

    coinpat3y in
    company    in 1995.
                  1995. Overall,
                        Qverali, it is ttie wvriti's sargest
                                       the world's    largest pravicier of health
                                                              provider of  health care
                                                                                  careproctucts and services
                                                                                       products anci services to

    office-based
    office-based ctental,
                 dental, aniinal
                          animal heaith,
                                 health,atici medical practitioners.
                                         and meciicaE  practitieners.

                                        Pharmacies
                        National Retail Pharmac:ies
                    3. NationaI

                                 a. C'G'S
                                     CVS

            188.
            188.    Defendant CVS
                    Defendant CVSIleaith
                                  HealthCorpor•atian
                                         Corporation(`°C"VS
                                                     ("CVS Health")         Ueia«,arecorporation
                                                            H.ealth")isisaaDelaware   corporation with
                                                                                                  with

    its principal place of
                        of busiiress
                           business in
                                     in Rhocle Isianct. At
                                        Rhode Island.      atl times
                                                        At all tiines relevant         Complaint.
                                                                      retevant to this Coniizlaint.

            189, Def.enciant
            189.   DefendantCVS
                             CVSYharmacy,
                                 Pharmacy,Inc.
                                           Inc.("CVS
                                                ("CVSi'hartnacy")
                                                       Pharmacy") is is a RhodeIstaiict
                                                                     a.Rl3octe  Island ccirporation
                                                                                        corporation

    with its
         its principal
             principal pIace
                        placeof
                              ofbiisiness
                                 business€n  Rhode Island.
                                          in Rhczde Island.

            190. Defenctant,
                  Defendant,CVS
                             CVSIndiana,
                                  Indiana,L.L.C.
                                           L.L.C.("CVS
                                                   ("CVSInct3ana")
                                                          Indiana") isisaii
                                                                         anIndiana  limited liability
                                                                            Indianal=mited  liability

    cvnipairy with
    company   with fts
                   its priLicipa( ptace of business
                       principal place     business in  Indianapolis, Inctiana.
                                                     inIriciianapo(is, Indiana.

            I91. CVS
            191.  CVSHealth
                      HealthCorporatiQn,
                              Corporation,CVS
                                           CVSI'harmacy,
                                                Pharmacy,Inc.
                                                          Inc.and
                                                               andCVS
                                                                   CVSInciiana are coltectively
                                                                       Indiana are collectively

                    `°CVS." CV.S
    refei-red to as "CVS."
    referred                CVS distributed
                                 clistributectprescription
                                               prescriptionopioids
                                                           apioids throughout
                                                                   throtighoutthe  United States,
                                                                               the Lfniteci States, including
                                                                                                     ineiuding

    in Alabama.
       1ltabarra.




                                                        53
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                  iZiI4lilulCQM
                                  DOCUMENT     1      Page 66 of 355                                 PageID #: 102




                                 b. I`he
                                      TheKi•ot;ei•
                                          Kroger C'o.
                                                   Co.

            192.
            192.     f)efendant 7'he
                     Defendant  The Kroger Co.
                                           Co. is an Ohio corporation with
                                                     Ohio coiporation      headquarters in Cincinnati,
                                                                      with heacicivarten

    Ohio.

            193.     Defenctatit, Kroger
                     Defendant,          LitnsteciPartnership
                                  Kroger Limited                        an Ohio timiteci
                                                  :PartnershipIIII isis an               partt?ership with
                                                                                 limited partnership  with its

    principal  office locateci
    prirtcipa( oftice  located in Columbus, Ohio
                               in Co'>utnbus, Ohio

            194.
            194.     'The Kroger Co. and Kro~er
                     The Kroger          Kroger Limited Partnership II
                                                LimitedI~'artnership    are collectively
                                                                     TIare  coliectiveiy referred
                                                                                          referred to as

    "Kroger." itroger
               Krogerc}perates       pharmacies in
                      operates 2,268 phai-ir€acies     the United
                                                   in the                 including in
                                                           United States, incluciing in Alabama.
                                                                                        Alabaina. At all

    ttmes
    times relevant
           relevanttotothis
                         thisCon3plaint,
                              Complaint,   Kroger
                                         Kroger    distributed
                                                ci€strtbutecl   prescriptionoptoicis
                                                              }?rescr€ptton           throughout
                                                                             opioidsthrE7u~,      theUt3iteti
                                                                                           ,hout the United

            including in
    States, including in Alabatrta.
                         Alabama.

                                 c. Rite-Aid  Entities.
                                     Rite-Aid Entities.

            195.
            195.     DefenciantRite
                     Defendant Rite Aid
                                    Aid of
                                        of Alabama,
                                           Alabarna, Inc.,
                                                     Inc., is an Alabama corporation with its principal
                                                           is an

    office located in Motitgotnery,
    offtce focateci                 Alabama. Defenciant
                      Montgomery, Alabatna.  Defendant RFte      of IVlatytanci,
                                                        Rite Aid of              Ine., cl/b/a
                                                                     Maryland, Inc.,   d/b/a Rite
                                                                                              Rite Aid

   Maci-Atiant€cCustomer
   Mid-Atlantic            Suppot-t Center, Inc., is
                 Custotner Support                    a Maryland corporation
                                                  is a]Vlarylanci corporation with its f+rincipai
                                                                                       principal office
                                                                                                  offce

    tocateci in
    located   in Carnp Hill, Pennsylvania.
                 Camp HilL,  Pennsylvania.Rite
                                           Rite Aid    Alabama anci
                                                Aid of AIabama and Rite AiCi   Maryland are
                                                                        Aid of Maryland

    collectively referre.ci
    collectively            to as
                  referred to  as "Rite Aici."
                                        Aid." At  mostt{nies
                                               Atmost   timesrelevant
                                                              relevanttotothis   Complaint,
                                                                            thisCornplaiiit,   and
                                                                                             and at at least uiiti{
                                                                                                    l~,~ast  until

    2018,
    20I q, Rite Aici
                Aid operateci
                     operated pharmacies and distributed
                              pharmacies artci distributeciprescription
                                                           fsreseriptioPopioids   throughoutthe
                                                                         opioicisthroughout  the State
                                                                                                 State of
                                                                                                       of

    Alabama. Rite
    Alabama.  RiteAict
                   Aidhas
                       hassince
                           sincesoEci
                                 sold or
                                      or closeci
                                         closed trtost
                                                 most of   its Alabama
                                                       of itvs Alabatna stores.
                                                                        stores.

            196.
            196.              continuesto
                     Rite Aid continues toclistribttte
                                           distribute prescription
                                                       prescriptionopioicis
                                                                    opioidsin
                                                                            inother regionsthrouoc}LEt
                                                                              otherregions  throughout the

   United
   United States.
          States.

                                 d. Walgreens
                                    Walgreens

            197. Uefentiant
            197.  DefendantWalgreen
                            WalgreenCo.
                                     Co.(°"Walgreen
                                          ("Walgreen Co.'")
                                                     Co.") is an
                                                              an I(Iiiiois corporation with
                                                                  Illinois corporation with its

   principal
   pr=ncipaf place
             ptaee of business     Deerfield, Illinois.
                      busitie4s in Ueerfielci, Tilinois. Defendant
                                                         I7efenciantWalgreen
                                                                    Watgreett Eastern           ("WEC")
                                                                              Eastern Co., Inc. ("Wi;,C'")

   is a New York corporation with its principal place
                                                place of
                                                      of business
                                                         business in
                                                                   in lleerfield,
                                                                       Deerfield,Fl(inois-
                                                                                  Illinois.

            198.  Walgreens
            I98. Walgreens  Co.
                           Co.   andWi~;C
                               anci  WEC are
                                          are colfectively
                                              collectively referred to herein as
                                                                              as "Walgreens." At alI
                                                                                 "Walgreens." At all


                                                         54
                                                         54
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 67 of 355                            PageID #: 103




    tlmes relevant to this Complaint,
    times                  C;ornpIaint,Walgreens
                                       Walgreensdistributed   prescriptionopioids
                                                 rfistributedprescription  opioidsthroughOut   the United
                                                                                   throughout the  tinited

    States, incluciing in Alabama.
            including in  Alabarna.

                               e. VYai-Mart
                                   Wal-Mart

           199, T]efenciant
                  Defendant WWal-Mart
                             al-Mart Inc., ft>rmerty
                                       Inc.,         knotvn
                                              formerly knownas as Wal-MartStores,
                                                               Wal-:IVlart Stores,Inc.    (Wal-Mart"),
                                                                                    Inc_("GGrai-:Mart"),

    is a I7elaware            urith its principal place of
         Delaware corporation with                      of business in Arkansas.
                                                           business €n

           200. Defenclant,
                 Defendant,Wa1-Mart
                            Wal-Mart Stores
                                     Stores East,
                                            East, LP,
                                                  LP, is
                                                       is aaUeiaware
                                                            Delaware limited  partnership with its
                                                                      limited partnership

                                in Arkansas.
    principal place of business in

           201, Waf-IVtart,
           201.   Val-Mart,Itic.
                             Inc.anci
                                  andWal-Mart
                                      Wal-MartStores
                                               StoresEast,
                                                      East,.LI'
                                                            .LP are collectively referreci
                                                                are colteetive[y referred to as "Wal-

    Mart.'° At all
    Mart."     all times
                    timesre;evant
                           relevanttotothis Complaint,
                                          this         l~~at-:Mart
                                               Complaint, 'Wal-Mart ciistributed
                                                                     distributed prescription opioids
                                                                                 prescription opioids

    throughout the liniteci
                   United States, inctuciini;
                                  including inin Alabama.

           202.    C«i;ectively, Defendants CVS,
                   Collectively, Defendants CVS, Kro-ger, Rite Aid,
                                                 Kroger,       Aid, Wa{greeiis,
                                                                    Walgreens, and
                                                                                and Wa1-Mart.
                                                                                    Wal-Mart are

    referrecl to
    referred   toas
                  as"National
                     "NationatRetail
                              Retail Pharmacies."

           203.    Defenciants include
                   Defendants  inclucie the
                                         the above referenceci
                                                    referenced entities as
                                                                        as welt
                                                                           wellasastlze€r
                                                                                     their preciecessors,
                                                                                            predecessors,

    successors, affiliates, suLs;ciiaries, partnersh=psand
                            subsidiaries, partnerships  ancidivisions      theextent
                                                             divisionstotothe  eltent that they are engaged

    in the mariufacture,
           manufacture, promotion,
                         promotion,ciistrihution,
                                    distribution,sale
                                                  saleanci/or
                                                       and/ordisj~ens€n~
                                                              dispensing of
                                                                         of ot~ioids.
                                                                            opioids.

           204.    'I"he llistributor Defendants
                   The Distributor    llefentiants anci the Nationai
                                                   and the                  Pharmacies are coilectively
                                                                     Retait Pharmacies
                                                            National Retail                collectively

    referreti to
    referred  to as
                 as the
                     the "Supply
                          "Supp1yChain
                                  ChainDefendants."
                                       llefentiai;ts"

                   4. i3efendants'
                      Defendants' Agents
                                   Agents and
                                          and AffiliaterJ
                                              Affiliated Persons

           205.    Ali
                   All ofthe
                       of the actions
                              actions de5cribed
                                      described in
                                                 in this
                                                    this Complaint xre      of; anct
                                                                   are part of,      in furtherance
                                                                                and in  furtherance of, the

    unla«rfu( eonctuet
    unlawful  conduct a1legeci
                       alleged here.iti,
                               herein, anci
                                         and were
                                             were autl3orizeci,
                                                   authorized, ortfered,
                                                                ordered,at?ci/or
                                                                         and/or cione
                                                                                 done by
                                                                                       by.11efencfants'
                                                                                           Defendants'

    officers, agents,
              agents, emptoyees,
                      employees,or
                                 orother
                                    otherrei7resentatives
                                          representativeswhite
                                                          whileactivety
                                                                activelyengagec!
                                                                         engagedinintYte managetiient of
                                                                                     the management

    T7efendants' affairs
    Defendants'  affairs within the
                                 the cUurse
                                      course and
                                              andscope
                                                  scopeczf
                                                        oftl3eir
                                                           their duties
                                                                 dutiesanti
                                                                        andc.mploymeiit,
                                                                            employment, anc#/or
                                                                                         and/or with

    Defentfants' actuai,
    Defendants'  actual, apparent,
                         apparent, anciior
                                   and/or ostensible airthoritv.
                                                     authority.

           206.    The true
                        truetiames
                              namesanci
                                     andcapae€ties,
                                          capacities,whether
                                                      whetherinciivic#uai,
                                                               individual, cor}zorate, associate, or
                                                                            corporate, associate,


                                                        55
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 68 of 355                                 PageID #: 104




                                                             alter egos,
                                                       their alter
    otherwise of certain vendors, distributors and/or their        egos, sued hereinas
                                                                         sued herein    DOES Ii through
                                                                                     asf7C7ES

    100 inclusive,
        inclus€ve, are presently  unknczjvntotoPlaintiffs,
                       present.Iy unknown                   wco therefore
                                                Plaintiffs, who therefore sue        Defendantsby
                                                                               thesef?efetittants
                                                                          sue these                  fictitious
                                                                                                  byfic.t.itioiis

    names. PtaiYitiffs willseek
           Plaintiffs will  seek leave
                                  leave of
                                        of this Court to
                                                      to atnencl    Complaint t(}
                                                         amend this Coinp(aint    show their true
                                                                               to show       ti-ue names

    ancfcapacities
    and  capacities when
                    «rhenthey
                          they become
                               beeoine ascertained.
                                       aseertaineci.Each of the
                                                     Eachof      lloe Defendants
                                                             the Doe               has taken
                                                                      llefentiants ha5        part in
                                                                                        taken part  in ancl
                                                                                                        and

    participated with, and/or
                       and/or aicfed anciabetted,
                              aided and            soine or
                                          abetted,some   or all
                                                            all of     other Defendants
                                                                   the czther
                                                                ofthe         llefenclants in
                                                                                           in some or all
                                                                                              some or aii of

    the matters referred to herein, and therefore are liable for the same.
                                                                     saine.



    IV.
    I'V.      FACTUAL BACKGROUND
              FAC"I"i;`AL BACKGROi`iN.D

                     Historycaf
              The Histcrry
           A. 'I"iie         of C}picaids
                                Opioids

              2(}7. The
              207.   Thesynthetic opioicis
                          synthetic opioids manufacturedancl
                                           mantifactureti      distributed by
                                                          andcfistribtate.d by Uefenc€ants are related
                                                                               Defendants are  re!ated to

    the opium
        opiuir poppy,
               poppy,whieh
                      whichhas
                            hasbeen
                                beenusecf
                                     used to
                                           to refieve  painfor
                                               relieve pain forceiit.ijries.
                                                                centuries.

              205. The
              208.  Theopiuin
                         opiumpoppy
                                poppywas
                                      wasawett-knowtr
                                          a well-knownsytnbol
                                                        symbolofofthe
                                                                    theRoman  Civilization, which
                                                                        RomanCivil€zation,  which

    sigtiifieci both
    signified   hoth sleep
                     sleef) and
                            ancl death.  'I"heRomans
                                 cfeath.The    Roir;ansused   opiutnnot
                                                        useciopium       oniyasasaa medicine
                                                                     notonly        tiieciicit:ebut  aiso as
                                                                                                 butalso  as a
                                                           0
    poison .79
    lsoisc~n74


              209.    During t.he
                             the Civi!
                                  Civil War,
                                        War, opioicls,
                                              opioids, then
                                                        thenknc3wn as"tinct.ures
                                                             known as "tinctures of   laudanum,"gaiiie.d
                                                                                  oftauclanriln," gained

    popularity arnong
               among doetors
                      doctors ancf
                              and pharmacists        their abiiity
                                   pharinacists for the€r  ability to  reduce anxiety ancl
                                                                   to recluce              retieve pain on
                                                                                      and relieve

    the battlefielci.
        battlefield. They were also
                               also useci     wide var€ety
                                    used in a wicie         of commercial
                                                    variety of comtnercial proclucts ranging from pain
                                                                           products rarrging

    elixirs    cough suppressants
            to c.cnigh
    eiixirs to         suppressants to beverage.s.
                                       beverages.

              210.    Alabarna
                      Alabama law
                               law iniposes
                                    imposesa ahierarchy
                                                hierarchyof of restrictions
                                                            restrictions on on prescribing
                                                                            prescribing aI3ciand dispensing
                                                                                              c3is}.~ensing

    clrugs based
    drugs  baseci on
                  on their inedicinat
                           medicinal vatue,
                                      value, likelihooci
                                              likelihood of
                                                         ofacidiction
                                                            addiction or   abuse,ancf
                                                                       or abuse,  and safety.
                                                                                       safety.Opio€cis
                                                                                               Opioids

    generally have
              have been  categorizedas
                    beencategorizeci asScheclule
                                        Schedule11
                                                 II or
                                                    or SchetluIe Illdru~s.
                                                       Schedule III  drugs.Schecfule
                                                                            ScheduleI1     ryshave
                                                                                     H ciruy
                                                                                        drugs have a

    high potential for abuse,
    high potential     abuse, have
                              have aaculTelitly accepted tnedical
                                      currently accepted  medical use,
                                                                  use, and
                                                                       and ina_y
                                                                            may lead      severe
                                                                                 lead to severe




    79 Martin
    79 M.artin Booth,  Opium: A
               Boczth, Opractta: r1 History,
                                    Hrstory, at 20 (Siinon
                                                   (Simon &.
                                                           & Schuster
                                                             SchusterLtCi.
                                                                      Ltd. 1996).
                                                                           1996).


                                                         56
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUIv1ENT
                                  DOCUMENT   I      Page 69 of 355                                  PageID #: 105




   psychofogic.al or physical
   psychological     physical dependeiice;
                              dependence;Scheciule   III drugs
                                           Schedule l:l:l drugs are
                                                                are deemed           lower potential
                                                                    deemed to have a Iower poteirtial for

   abuse, but their abuse
                    abuse niay
                          may leaci
                               lead to moderate or low pbysical
                                                or Iow          dependence or
                                                       physical dependence or high  pi'sychological
                                                                              high tisychological

   dependence."
   depenclence .80

              2.1.1. 'i"he
              211.     The eiTects
                            effects of opioic€s varyby
                                       opioids vary by duration.
                                                       duratioii. Lot-rg-acting opioids,
                                                                  Long-acting   opioids, such as Purdue's
                                                                                         such as

   QxyContin and
   OxyContin and MS Contin,
                    Contin, Janssen's
                            Janssen's Nucynta
                                      Nucynta ER
                                              ER and   Duragesic, Endo's
                                                  and 1:3uragesic, Endo's Qpana     and
                                                                          Opana ER, and

    Actavis's Kad3ati, are designed
              Radian, are  desfgned to
                                    to be takei3 oI3ceor
                                          taken once   or twice
                                                           twice daily and are piirported
                                                                 daily and                  provide
                                                                               purported to provide

    continu.ousopioid
    continuous opioicitherapy
                       therapyfor,
                               for,iningeneral,
                                       general, 12
                                                12 hours.
                                                   hours. Short-ac.ting         such as
                                                          Short-acting opioids, suc.h as Cephalon's

    Actiq aiic€
    Actiq       Fentora, are
          and Fentora,   are c€esigned   be taken
                             designed to tze        inaC€drtioti
                                             taken in  addition to  long-actinwryopioids
                                                                 to long-acting  o}3[oic€stotoaddress
                                                                                               aC€dress"episodic
                                                                                                        "episoc€ic

   €aain"(also
   pain"  (also referred
                referrec€totoasas"breakthrough
                                  "breakthrough pain")
                                                pain") and provide
                                                           provide fast-acting,  suppleMental opioid
                                                                    fast-acting,stappleirientai opioid

   t.herapy lastingapproximately
   therapy lasting  approxiinately44toto 66 hours.
                                            hours. Sti(1
                                                   Still other short-terin opioids, such
                                                               short-term opioids,          Subsys (a
                                                                                    such as Stibsys

    prociuct
    product of non}.zarty, aridco-conspirator,
               nonparty, and                       lnsys Therapeutics,
                                co-c.oiisljirator,Insys                   Inc.("Insys")),
                                                         '1"herafreutics,Inc.               are designed
                                                                               ("Ir3sys")),are  ciesigned to
                                                                                                          to be

    taken €n
    taken in additioii
              addition to
                        tolon~~actin~
                            long-acting opioids
                                         opioids t~~
                                                  to specificaily address breakthrou~,h
                                                     specifically address                      pain,
                                                                           breakthrough cancer paitr,

    excr«ciatin~ paiir
    excruciating pain suffered by
                               by some
                                   somepat;ents
                                        patientsivith
                                                 withend-sta~;e cancer.The
                                                      end-stagecancer.   The Marketing Defendants
                                                                           11~2arketing l}efendants

    proinoted
    promoted the
              the idea
                   idea that
                         thatpain
                              painshould
                                   should13e
                                          be treated
                                              treatedh_v
                                                      by taking long-acting
                                                                 long-acting opioids   continuously and
                                                                              opioids cotrtit3uously

    suppiemeiitingthem
    supplementing  thenr by  also takin4
                         by aEso        . short-actii3g,
                                   taking  short-acting, rapid-onset
                                                          rapid-onset opioids
                                                                      opioids for  episodic or
                                                                              for episoclie or

   "breakthrough"  pain.
   "breakthrough" €zain.

              212. 1'atients develop
                      Patients developtolerance
                                        tolerancetotothe
                                                       theanalges=c
                                                           analgesiceffect
                                                                     effect ofopioids  relatively,,quickly. As
                                                                            of opioidsrefatively,cluick€y.

   to!erance increases, aapatient
   tolerance increases,   patient typically
                                   typically requires progressively higher doses in order to
                                             requires progressively                       ; obtain the

   same pe.rceivecl ievelofofpain
        perceived level       paitireduction.
                                    reductioii.The
                                               Thesame
                                                   satneisistrue
                                                             true of
                                                                  of the
                                                                      the euphoric effects of
                                                                          euphoric effects of opioids—the
                                                                                              olroic€s=the

   "high." However,
   "high."  However,opioids
                     opioidsc€epress
                             depress respiration, and at
                                                      at very
                                                         veryh€gh  doses can
                                                              high doses  can and
                                                                               and oftan
                                                                                    often c€o
                                                                                           do arrest

    resparation altogether.
    respiration alto~~ether.At
                            At higher
                               hi~;herdoses,
                                       dc.~ses,
                                             thethe effectsofofwithdrawal
                                                  effects       withdrawalare
                                                                           aremore
                                                                               moresevere.  Long-term
                                                                                    severe. Lon~-term                ~

    opioid use
    opioid use can
               can also
                   alsocaiise
                        causehyperalw~esia,
                              hyperalgesia, aa heightened
                                               hei;;bte.nedsensitivity
                                                            sensitivity to
                                                                         to pain.
                                                                            pain.



               Cvde 1975 § 20-2-24; Ala.
      See Ala. Code
   8{)' See
   4€                                         1975 § 20-2-25.
                                    Ala. Code €975


                                                         57
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DocUMENT
                                  DOCUMENT  11      Page 70 of 355                      PageID #: 106




           213. Discontiniiing
           213. Discontinuing        after more than
                              opioidsopioids    after     a few weeks
                                                     just more   tlianof therapy
                                                                          just a willfew
                                                                                      cause most of therapy
                                                                                          weeks

    patients
    patients to experience withdrawal symptoms.
                  to experience                 These withdrawal
                                      witlidrawal     syrnptoms. symptoms
                                                                     Theseinclude severe anxiety,
                                                                             withdrawal      symptoms includ

    nausea, vomiting,
    nausea,    voniiting,        agitation, insomnia,
                      headaches,headaches,            tremors, hallucinations,
                                                agitation,       insomnia,delirium, pain, and
                                                                               tremors,   hallucinations

    other serious
    other    serious        which may persist
                        symptonis,
                  symptoms,           whichformay
                                               months after a complete
                                                  persist       for nnonths       from opioids,
                                                                       withdrawalafter  a complete withd

    depending on how
    depending     on long
                     liow     opioidsthe
                          thelong     wereopioids
                                           used.  were used.

           214.
           214. Opioids
                Opioids provide
                           provicie                     short-term, post-surgical
                                          treatment for treatment
                                effectiveeffective                                and trauma- post-surai
                                                                       for short-term,

                  and for palliative
    related pain,pain,
    related               and forend-of-life care. They
                                     palliative         are approved by
                                                    end-of-life         the FDA
                                                                     care.    Tl3ey     in the
                                                                                for useare   approved by t

    management of moderate
    management    of moderate        painsevere
                           to severeto    where usepain   opioid analgesic
                                                    of an where    use ofis appropriate
                                                                            an opioid   for analgesic
                                                                                            more      is app

    than a few
    than             Defendants,
               days.days.
            a few                however, have
                            Defendants,        manufactured,
                                             however,    havepromoted, marketed, andpromotecl,
                                                                manufactured,        distributed marketed,

    opioids for the
    opioids      formanagement of chronic pain
                      the mankgernent       vfbychronic     consumers
                                                 misleadingpain       and medical providers,
                                                                 by inisleading              such
                                                                                       consumers  and tnedi

    ashospitals,
    as hospitals,        misrepresentations
                 through through            or omissions regarding
                                    misrepresentations          orthe appropriate uses,
                                                                    oinissions          risks, and
                                                                                    regardinl;     the appro

    safety
    safety of opioids.
               of opioids.

           215. As one
           215.     onedoctor
                         doctor       the widespread,
                              put it, put  it, the long-term use of opioids
                                                      widespread,           "was an experiment
                                                                      lonl;-tercn      use of opioids "w

    onthe
    on    population
        the          of the United
             population       of States. It wasn'tStates.
                                   the Uited                Itit wasn't
                                                   randomized,   wasn't controlled, and no data it
                                                                           ranciomized,         was wasn't contr

    collected until they
    coilected       untilstarted gathering
                              they         death statistics."
                                     started      gatherinb death statistics."

       B.  TheOpioid
       B. The        Epidemic
               OfploId    Epidemic

           216. Prescription opioids opioids
           216. 1?rescription        have become widely
                                               have     prescribed.
                                                      become        In 2010,
                                                                widely       enough prescription
                                                                           prescribed.      ln 2010, enough

    opioids
    opioids werewere     medicate
                 sold tosold  to every adult in the
                                  metlicate       every    States with
                                                    United adult   in a the
                                                                        dose of 5 milligrams
                                                                             United          of with a do
                                                                                        States

    hydrocodone
    hyclrocodoneevery every
                      4 hours for I month!'
                              4 hours    for I month.`"

           217.
           217, Despite
                Despite the enormous number of prescriptions,
                             the enortnous     number ofrecent   studies have concluded
                                                              prescriptions,            that studies hav
                                                                                   recent



    H ' 'Katherine
    81    KatherineM. Keyes
                        M.    etKeyes  Understanding
                                  al., Utiderstandirzg
                                           et al., the    theRural-Urbaiz     Differences
                                                               Rural-UrbanDiffej'errces ifa in
                                                                                             1V©trniedicctd
                                                                                               Nonmedical
    Prescription
    Pre.scriptian Opioid Use and
                  Opioid U.se and Abuse    itithe
                                   Abrise in       United States,
                                               the United States, 104
                                                                  104Am.
                                                                      Am, .1. Pub. Health e52-e59
                                                                              T. Pub.      Health(2014),
                                                                                                      02-e59 (2014),
    httos:/lwww.ncbi.nl ,-n.nih.   g;                      i 568 8l.
    https://www.nebi.rilm.nih.g,ov/pmetartieles/PIVIC3935688/.
                               ,ovlpxncla.rtieles/PiY1C:.~9




                                                  58
                                                  58
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I1      Page 71 of 355                                      PageID #: 107




    treatment witli
              with opioids is not
                              not superior
                                   superior to
                                             to treatment
                                                 treatment with
                                                           withnon-opioid
                                                                non-opioid meclications    improving
                                                                           medications for iinproving

                  function.s' Even
    pain-related functions'
    pairi-related             Even for patients presenting
                                    forpa.tients presetrting to the emergency room with acute extremity
                                                                                              extreinity

    pain, there is no significant or clinically irnportant
                                                important difference in pain reductioti           among
                                                                             reduction at 2 hours amonl;

    single-dose treatment with
    single-dose treatment with ibuprofen
                               ibuprofen and accetaminophen
                                             acetaminophen oror with
                                                                with three
                                                                     three different opioid and
                                                                           different opioid

    acetaminophen
    acetaminophen combination analgesics_83
                  combination analgesics_s3

            218. ln In
                    2011, thethe
                       2011,   U.S. Department
                                 U.S.          ofHealth
                                      Department        and
                                                 of Health   Hurnan
                                                           and Humangtesourc-es, Centers for Disease
                                                                      Resources, Centers

    Control and Prevention, declared prescription painkiller overdoses at epidemic levels. 'I'he
    Coiitrol                                                                               The News

    Release noted:

                     a. The death toll from overdoses of
                                                      gf prescription painkillers has more
                                                                                      inore than
                        tripled in the past decade.

                     b. Mare
                        More than 40 people diedie every
                                                   every day
                                                         day froen
                                                             from overdoses involving narcotic
                        pain relievers
                             relievers like
                                        like hydrocodone
                                              hydrocodone (Vicodin),
                                                            (Vicodin), inethadone,
                                                                        methadone, oxycodone
                                                                                   oxycodone
                        (OxyContin), and oxyrnorphone
                                           oxymorphone (Opana).

                     c. ®verdoses
                        Overdoses involving prescription painkillers
                                                         painkillers are
                                                                     are at epidernic
                                                                            epidemic levels and
                        now kill more Americans than heroin and cocaine combined.
                        tiow

                     d. The increased use of
                                           of prescription
                                              prescription painlcillers
                                                            painkillers for nonrnedical
                                                                            nonmedical reasons,
                        along with
                        alonc, with gro-vving   sates,has
                                     growing sales,    has contributed
                                                            contributedtoto aa large
                                                                               large number
                                                                                        number of
                        overdoses
                        overdoses and deaths. In 2010,
                                                 2010, 1 in every 20 people in the
                                                                                the United States
                                                                                            States
                        age
                        age 12
                             12 and
                                 and older—a
                                      older—a total    of1212million
                                                total of       millionpeople—reported
                                                                        people—reported usingusing
                        prescriptic~npainkillers
                        prescription  painkillers non-medically
                                                  nc~n-rnedic:allyaccording
                                                                      aceordirigtoto the
                                                                                      the National
                                                                                          National
                        Survey  on Drug
                        Survey on                  Health. Based
                                          Use and Health.
                                    Drug Use                 Based on the data from the Drug Drug
                        Enforcement   Adrninistration, sales
                        Enforcement Administration,     sales of
                                                              of tljese
                                                                 these drugs to pharinacies
                                                                                  pharmacies and
                        health care providers
                                    providers have increased
                                                    increased by more than 300 percent since
                        1999.

    42
    82 Erin E_ Krebs, M.D.,
            E Krebs,   M.D., et al.,
                                   ai., Effect ofUpiafd
                                        Effect of OploidUSvs Nonopioid    Medicatiopzson
                                                             NonUpfoadMedications     an Pain-Related
                                                                                          Pain-RRelcrtedFunction
                                                                                                         Functlon
    in Patients
    trz PCltietItswith
                   VvlthChronic
                          ChrdnlcBackBackPain     oj' Hip
                                            Paan or        or Knee
                                                      Hip Qt' Ktiee Osteoartliritts Pain, 319 JAIVIA
                                                                    OsteoarthritisPctirl,       JAMA 872-882
    (2(}1$),
    (2018),       doi:      10.1001/jdma.2018.0899,
                            10.1001/jarna2018.0899,            httt3s:l/jaznanetwork.comliorirnals/janiaJarticle-
                                                               httos://jamanetwork.comliournals/ian3.aJarticle-
    abstract1267 3 t371 `?redir-ect=tz ue.
    abstract12673971?redirect—tru        e.
    83 Andrew
    83 Andrew K.  K.Chang,
                     ChaIig, M.D.,
                             M.D., et al., Effect
                                           Effiect of
                                                   o, faaSingle  Dose
                                                          Sr."ngle Doseofa Oral
                                                                           f DI•crl (?piQad
                                                                                 Oplaid  andcznd Noflapfpid
                                                                                              Nonopioid     Analgesics
                                                                                                          Analgesics
    on Acute
        Acute Extrernitv
                 Extremity 1'ain
                            Pain itt
                                  in the
                                      theEynergency        Department, 318 3AiViA
                                           EmergencyDepclrtrnetlt,                         166I-1667 (2017), DOI:
                                                                                 JAMA 1661-1667
    10.1001/jama.2017.16190,
    10,1001/j   arna.2017A 6190,                                lzttps:!/ja.inaiietwork.cc>rn/jourtialsljama.'article-
                                                                https:lli amanetwo r k.cont'i ourrials/i amalarti c le-
    abstract/2661581.  '?wi dg et—personalizedcontentaprevio
    abst.ra.:t'2661383.'?wiciget. riei•sona.lizedcontent.~;t3revioiasarticle=2fi73971&redirect=true.
                                                                     usarticle-2673971&recl irect—true.




                                                           59
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                  DOCUMENT         I
                                  f~Z4Z~lIi~a1~1►M~1   Page 72 of 355                                            PageID #: 108




                       e. Prescription drug abuse is a silent epidemic that is stealing thousands
                          of lives ancl tearing apart
                                   and tearing  apart communities
                                                      colnmunities and
                                                                   arld families
                                                                        families across
                                                                                 across America.
                                                                                        Alnerica.

                       f. Allnost 5,500 people start to
                          Almost 5,500                to misuse
                                                         misuse prescription
                                                                 prescription painkillers
                                                                              painkillers every
                          day.8a
                          day."

              219.     The CDC has
                               has also
                                    also identif ed acldiction
                                          identified addiction to   prescription pain
                                                                to prescription   pain rrleclication
                                                                                        medication asas the

    strorfgest     factor for
    strongest risk factor for heroin
                              heroin addiction.
                                     addiction. People
                                                People who
                                                       who are addicted
                                                               addicted to
                                                                        to prescription opioid painkillers
                                                                           prescription opioid painkillers

   -—which,
     which,atatthe
                therizQlecular level and
                    molecular level  and in
                                         in their
                                            their effect,
                                                  effect, closely resemble heroin - are forty times
                                                                                              tilnes more

    likely to be
              be addicted
                 addicted to   heroin.85 According to aa recent
                           to lleroin.s$                  recent study,
                                                                 study, aIr}ong young urban heroin users,
                                                                        among young

    86a/o tisedopioid
    86% used    opioidpain
                       pain relievers  prior to
                             relievers prior to using heroin. 96
                                                using heroin.86

              220.     The syntlletic opioicl fentanyl
                           synthetic opioid    fentanyl has been aa driving
                                                        has been    driving force
                                                                            force behind
                                                                                  behind the
                                                                                          the nation's opioid

    epidernic, killir3g
    epidemic,           tensof
               killing tens ofthousands
                               thtlusandsof
                                         of Americans
                                            Americans in
                                                      in overdoses.
                                                         overcloses.The
                                                                    Thedrug
                                                                        drug is
                                                                              is so
                                                                                  so powerful
                                                                                     powerful that
                                                                                              that it is

    now being used to execute prisoners on death row.17
                                                 row."

              221.     In a Noveniber
                            November 2016 report, the
                                                  the DBA
                                                      DEA declared opioid prescription
                                                                          prescription drugs, heroin,

    and fentanyl as the most significant drug-related threats to the United States.s8
                                                                            States.ss




        See
    84 See     Press Release,
               Press  Release, Centers
                                 Centers forfor Disease
                                                 Disease Control
                                                          Control ancl
                                                                     and Prevention,
                                                                           Prevention, Prescription
                                                                                        Prescription Painkiller
                                                                                                     Painkiller
    Overcloses
    Overdoses               at          Epidelnic
                                        Epidemic             Levels           (Nov.            I,
                                                                                              1,        2011),
     httl?s://www.cdc.i-, ~ov/niedia/releases/-`~011/1)1101 flu 13ain
     https://www.cde.Qov/inediaireleases/2011/p1101               pain_ killer- ,overdose.htrnl.
                                                                                 overdose.htni1.
                  Centers for
      s See Centers
    s85                      for Disease
                                   Disease Control
                                               Control andandPrevention,
                                                                 Prevention, Todray's
                                                                                  Today's Heroin,
                                                                                            Heroin, Epidernic,
                                                                                                     Epidemic,
     htt}~s:/lti~~ w.cdc.t7ov,~vitalsi~~nslheroin/indGx.htn~i (last visited AuI;.
     https://www.cdc.}zoylvitalsigns/heroinlindex.html                      Aug, 1, 2018).
    s86~ Nat'1
            Nat'l Inst,Inst. on on Drug
                                      Drug Abuse,             Prescription ()plaids
                                                Abuse, Prescription              l7pioids and and Heroin
                                                                                                       Heroin (Jan.(.Tan. 2018),
                                                                                                                          2018),
     htms://d14ringtrwzf5a.eloudfront.net/sites/defaultifiles/19774-prescription-opioids-and-
     llti~)4:/lci 1 4rrn=), trWZfSa.Cli)tdd.frOnt.Ilet/SIteS/C1efa.l1ltIfF1G5I1 97 7 4-1?I'eSC.rl~'3t.iOn-opIoids-anL'{-
     hero in.pclf
     lxeroin.Rdf,
    s' Mitch
    87 Mitch Sniith,
             Smith, Fentanyl
                     FentcdfiylUsed     Execute Nebraska
                                UsedtotoExecute  Nebrasku Inmate,   in First
                                                           Intnate, tfT First,for U.S., (Aug.
                                                                             for US.,   (Aug. 14,
                                                                                              14, 2018),
                                                                                                  2018),
    httns://www.nvtirltes.com/2018/O8/   14/us/carev-dean-nioore-nebraslca-execlation-fent"vl.htnii_
    https://www.nytimes.com/2018/08/14/us/carey-dean-moore-nebraska-execution-fentanyllitml.
   88 Rudd et al., Centers for Disease
   ss                          Disease Control
                                        Control and Prevention, hrcreases  fn Drug and Opioic~
                                                                 Increases in                  Involved
                                                                                       Opioid-Involved
   Qverdose    Deaths—UnitedStat.es,
   Overdose Deaths—United       States,201  U-2015 (Dec. 30, 2016), Nlorbidity
                                        2010-2015                                 Mortaiity Wkly. Rep.
                                                                     Morbidity & Mortality
   2016; 65; 65;1445-1452,
                  1445-1452,doi:doi:
                                  ht#p://dx.doi.org/10.I5585/mrnwr.trlm655051e1,
                                       http://dx.doi.org/10.15585/mnrwr.mm65505 1e1, available
                                                                                          availahle at
   https://www.cdc.gov/mmwr/volumes/65 `wvr/rnm655051e1.ht.rrl.
   13ttl)s:J/www.cdc.gc)v/mnlwr/valtimes/65;`-,vrllnn}655051  el.htm.




                                                                60
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  D©CUMENT
                                  DOCUMENT  I       Page 73 of 355                                   PageID #: 109




              222.
              222.   The U.S. opioid epidemic is contiiiuing, and drug
                                                 continuing, and  dru; overdose
                                                                       overdose deaths nearly tripled
                                                                                deaths nearly tripled

    durinA 1999-2014.
    during 1999-2014_Among
                      Aniongthe
                             the47,055
                                47,055 drug
                                       drug overdose deaths that occurred
                                            overdose deaths               iii 2014 in the United
                                                                 occurred in

    States, 2$,647
            28,647 (60.9%)
                   (60.9%) ir}vulvetl
                           involved anan opioid.89
                                         opioid.$4

              223.   The rate of death from opioid overdose has quadrupled during the past 15 years in

    the United States. Nonfatal
                       Non€atal opioid
                                opioid overdoses              medical care in a hospital or eniergency
                                       overdoses that require medical                       emergency

    departrnent have increasecl
    department                        factor of
                                by aa factor
                     increased by               six in the past 15 years.9°
                                             of six                years.90

              224.   The Natioiial
                         National lnstitute
                                   Institute on
                                             on Drug
                                                Drug Abuse identifies misuse
                                                     Abuse itlentifies misuse and
                                                                              and addiction
                                                                                  addiction to opioids as
                                                                                            to opioicls

    "a serious
    "a serious national
               nationalcrisis
                        crisisthat
                               thataffects
                                    affectspulalic healthas
                                            publichealth     wellasassocial
                                                          aswell      socialancl< economic welfare."9'
                                                                             and economic  welfare."s' The

    econoinic
    economic burden of
                    of prescriptioti
                       prescription opioicl misuse alone is $78.5
                                     opioid rnisuse               billion aa year,
                                                            $78.5 billion           includingthe
                                                                             year, inc4udin;      costst~f
                                                                                              thecosts  of

    healthcare,
    healthcare, lost
                lost productivity,
                     productivity,adcliction  treatment,ancl
                                   addiction treatment,  and crimiYial justice expenditures.92
                                                             criminal justice  expenditures.s`'

              225.   in
                     In 2016, the
                              the President
                                  President of
                                            of the United States officially declared an opioid and heroin
                                               the Unitecl

    epidemic.93

         C. Congressional
            Congresslona112esponse    the Otaiold
                          Response to the         Crisis
                                          Opioid Cresis

              226.
              226.                                                                 Multiple Coanmittees
                     Congressional interest in the opioid crisis has been intense. Multiple Committees

                                                                                       from almost
    in both the House and Senate have conducted dozens of hearings exploring the issue frorn ahnost



    a91d
    89Id.
    9"
    99See Nora D. Volkow, M.D. & A.  A. Thomas     McLellan, M.D., Opioid
                                         Thomas McLellan,               Opioid Afiime
                                                                                  Abuse ifz
                                                                                         in Chronic  Pain—
                                                                                            ChronicPain    —
    MisGortceptiorzsand
    Misconceptions   and Mitigation   Strategies, . 374 N
                         Mitigatiorl Strategie.s,        N En~l
                                                              Engl JJMeclMed 1253-1263       (2016), DOI:
                                                                                 1253-1263 (2016),     DOI:
                                  ://www.nei ritomidoilfu11/10.1056/N EJIVEral507771, (hereinafter
                              ht~Lt)://~vw-w.azeini.or~4Idoi/fLit]/I0.105fi.!i+,iE,fMra1507?71,
    10.1056/INIEJMra1507771. hut)
    10.1056fNEJMra1507771,                                                                      (hereinafter
    "Volkow &
    "Volkow  & McLellan°')-
               McLellan").
        Id.
    91 Id
    s1

                              Elorence CS, et al., The Economic
       Id. (citing at note 2, Florence
    g' 1d.
    92                                                     Economic Purdefi
                                                                     Burden of  Prescription
                                                                            of'Prescf         Opioid Overdose,
                                                                                       1ption Opioid
    r#buse,
    Abuse, andand Depetulence
                  Dependence       fn
                                    in the
                                        the Upiited
                                             United States,
                                                    Stcctes, 2013 (Oct. 2016), 54 Med.  Care   901-906 (2016),
                                                                                              901-906
    DQI:
    DOI:                    10. 1097/MLR.0000000000000625,
                            10.1097     /MLR.0000000000000625,                      availahle
                                                                                    available               at
    https://www.ncbi.nlimnilgovipubme(1/27623005.
              ,ww.ncbi.izlt33.iii1-i.~;ovioubmeili2 i 623Ci4)5.
    l~~~s://N~;
    '3 S'ee
    93       Proclaniation No.
       See Proclamation     No. 9499,
                                  9493, 81 Fed. Reg.
                                                  Reg. 65173      (Sept. 16,
                                                        65173 (Sept.       16, 2016)
                                                                                2016)(proGlaiming     'Prescription
                                                                                         (proclaiming "Prescription
    Qpioid
    Opioid        and        Heroin         Epidemic         Awareness               Week"),      avalluble
                                                                                                  available      at
    https:11www.apo.gov
    htt}?s://www.           /fdsys/pkg/FR-2016-09-22/pdf/2016-22960.Ddf.
                                       ,tF f%_-201.6-09-22lp:lf'2.0 l. 6-22 96(). 1.)df.
                   gpo.:;i}v/fcisyslpk~,


                                                          61
                                                          61
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  11      Page 74 of 355                               PageID #: 110




    every
    every angle,
          angle, including effects on
                 including effects on the health
                                          health care system, people
                                                 care system, people and
                                                                     and thcir   communities, taw
                                                                          their communities,   law

    enforcement, ivorkplaces, schools, and the
    enforcement, workplaces,                the Nat€ve          community. Congressional efforts
                                                Native American cominuiiity.

    culminateci in the p:assage
    culminated in      passage of the
                                   the "Substance
                                        "SubstanceCfse-llisorcier
                                                   Use-Disorder :l'revention      Promotes Opioici
                                                                  Prevention that Protnotes Opioid

    R.ecovery ancl Treatment
    Recovery and   'I"reattnentfor
                                for Patients  ancl Communities
                                    Patieiits and                     orthe
                                                                Act,"or
                                                   Conununities Act,"    the"SUPt'O.I2"I" Patients anci
                                                                             "SUPPORT for t'atietits and

    Comn3unities Act"
    Communities  Act." "lhis
                        This t3€tI passect the
                              Bill passed   the House
                                                House by a vote of 396-14
                                                                of 396-    on :lune
                                                                        14 on  :lune 22, 2018, passed
                                                                                     22, 2018, passed the

    Senate by
           by aa vote
                 vote of
                       of99- € on
                          99-1  onSeptember
                                   September17,
                                             17,2018,
                                                 2018,anct
                                                       andwas  signed int.o
                                                           wassigi3ed  into law
                                                                            law by  the }'resiclent
                                                                                by the   President on

                20.I 8. Among other
    October 24, 2018.                                    made it easier to intercept
                                    provisions, the Bill ►nacte
                              otherprovisions,                                       drugs being shipped
                                                                           interceptc3rugs       shippeci

    ii?to the country,
    into the  country, authorized
                       authorizecl new
                                   new funding
                                       funcling for      comprehensive treatment,
                                                for more comlarehensive            sped up research
                                                                        treatment, specl   researeh on

    non-acidictive }zainkillers,
    non-addictive                anci provided
                   painkillers, and   provided for
                                               for broader coveragefc>r
                                                   broadercoveraae       substanceabuse
                                                                     for substance       under1Vledicare
                                                                                   abuseuncier Medicare

    and Meclicaid regula.tionsthat
        Medicaid regulations   thathave
                                    haveoccasionally
                                        occasionallystood   in the
                                                     stood in  the way of treatinent. Congressional
                                                                          treatment. Congressioi3al

    interest in the issue is ongoing.

     V.           MARKETING DEFENDANTS'
            TH.E 1VYA12KETINCA
            THE                  DEIF~.EN.I3ANW' FALSE,
                                                 FA3LSE, .UECEP".T.iV'E, AND IE:iNFA.Iit
                                                          DECEPTIVE, A?diD    UNFAIR
            MARlaE TIi\fG OF OPIOIDS
            MARKETING        (3P1OIDS

            227.    The ofsioici epiciemic did
                        opioid epidemic    ciid not
                                                not happen  by accident.
                                                    happen l~y accicient.

            228.    Before
                    Before the
                            the 1990s,
                                 1990s,generally
                                        generallyacceptecf
                                                  acceptedstanciarc9s
                                                           standards of ineclical        dictated that.
                                                                        medical practice ciictated

    opioids should
            sbould only be used short-term for acute pain, pain relating to recovery from surgery, or
                                                                                     from suryery,

    for c.ancer or palliative
        cancer or  pal3iative (end-of-life)
                               (end-of-life)care.
                                             care. Due to the lack
                                                   Due to      lack of  evidence that opioids
                                                                    of evicieiice              improved
                                                                                      opioids improved

    patients' ability
    patients' abilitytotoovercome
                          overcomepain
                                   painancl
                                        andftznctioii,
                                            function,coupteci
                                                       coupled iuith evidence of greater pain
                                                               with evictence                 complaints
                                                                                         pain eomlztaitits

    as patietits
       patientscle.velol.zecl
                 developed tolerance
                              toteranceto
                                        to opioids
                                           opioicis Over tiYi3eand
                                                    over time   anuthe
                                                                    theserious
                                                                        seriocisrisk     addiction anci
                                                                                 risk of ackfiction and other

    side effects,
         effects, the
                   theuse
                       useofofc~~ioic~s forchronic
                               opioids for  chronicpain
                                                    painwas c~iscoura~edororprohibited.
                                                        was discouraged                   llsaaresult,
                                                                             prohibitecl.As     result, doctors
                                                                                                        doctors

    generally did not presc.ribe
                      prescribe opioids
                                 opioids for
                                         for chronic pain.
                                                     pain.

            229.         Marketing Defenciant
                    Each .Ntarketing Defendant has concfuctecl, ancicontinues
                                                   conducted, and    continues to conduct,
                                                                                  coticfuct,aa marketing
                                                                                               ntarketina.

    seheme ciesigt?ect
    scheme designed to topersuade
                         persuacfedoctors
                                   ctoctorsand
                                            ancipatients  thatopioids
                                                 patientsthat  opioids can
                                                                       can and
                                                                           ancishould
                                                                                should be used
                                                                                          useci for
                                                                                                 for chronic
                                                                                                     ehronic

    pain,
    pain, resultino,          treatiuent for a far broader group
          resulting in opioid treatment                          ofpatients
                                                           guoup of patients who
                                                                             who are
                                                                                 are much more likely to




                                                        62
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 75 of 355                              PageID #: 111




                                                               long-term use of opioids. In connection
    becorne addicted and suffer other adverse effects from the long-terrn
    become

   with this scheme, each Marketing Defendant spent,
   ivith                                      spent, and
                                                     and continues to speiid,
                                                                      spend, millions of
                                                                                      of dollars on

                                inaterials that falsely deny, trivialize, or materially understate the risks
    proinotional activities and materials
    promotional

                                     benetits of using them for chronic pain.
    of opioids while overstating the benefits

            230.                                                            messages to reverse
                    The Marketing Defendants have disseminated these common rnessages

    the gerierally accepted medical
        generally accepted  medical understanding     opioids and
                                    understandingofof opioids anclrisks
                                                                   risks of opioid use.
                                                                         of opioid use. They
                                                                                        They

   disseininated
   disseminated these
                 these messages
                       messages directly, through their
                                directly, through their sales representatives, in speaker groups led by
                                                        sales represeittatives,

    physicians that the
                    the Marketirig
                        Marketing Defendants
                                   Defendants recruited  fortheir
                                              recruited for  theirsupport  oftheir
                                                                   supportof  theirinarlCeting
                                                                                    marketing messages,

    and through unbranded marlceting     industry-funded Front Groups.
                                     and industry-funded
                          marketing and                        Croups.

            231.    The Marlceting
                        Marketing Defendants'  efforts have
                                   Defendants' efforts have beeii
                                                            been wildly
                                                                  wildly successfui.
                                                                         successful. Opioids arenotiv
                                                                                     Opioidsare  now

    the niost
        most prescribed class of
                              of drags.
                                 drugs. Globally,
                                        Globally,opioid
                                                  opioid sales
                                                         salesgenerated   11 billion in revenue for drug
                                                               generated$$11

   cocnpanies    2010 alone; sales
              in 2010
   companies in              sales in the United                       $8 billion in revenue annually
                                          tJnited States have exceeded $S

         2409." ln
   since 2009.94 Inan
                    anopen
                       openletter
                            letterto
                                   tothe
                                      thenation's
                                          nation'sphysicians
                                                   physiciansin
                                                              inAugust
                                                                August 2016,
                                                                       2016, the
                                                                              the then
                                                                                   then U.S.
                                                                                        U.S. Surgeon
                                                                                             Surgeon

                                            health crisis" to "heavy inarketinb
   General expressly connected this "urgent healtli                  marketing of opioids to doctors

        [tn]any of
        [m]any  of [whotn.]
                    [whom] were even
                                even taught
                                      taught — incorrectly —
                                             — incorrectly —that
                                                             thatopioids
                                                                  opioids are
                                                                          are not
                                                                              not addictive
                                                                                  addictive when

    prescribed     legitimate pain."'
               for legitimate
    prescribed for            pain."'s This
                                       This epidemic
                                            epidemic has resulted
                                                         resulted in aa flood
                                                                         flood of
                                                                               of prescription
                                                                                   prescription opioids

   available for
   available for illicit
                 illicit use
                         use or sale
                                 sale (the
                                       (the supply),
                                             supply), and     population of
                                                       and aapopulation   ofpatients
                                                                             patients physically
                                                                                       physically atid
                                                                                                  and

   psychologically dependent on
                             on them
                                 them (t.he dernanci).And
                                      (the demand).   And when
                                                          when those
                                                                those patients
                                                                      patients can
                                                                               can no longer afford

   or obtain
      obtain opioids
             opioids froFn licensed dispensaries,
                     from licensed  dispensaries, they
                                                  they often turn to the
                                                                     the street
                                                                         street to
                                                                                 to buy
                                                                                    buy prescription
                                                                                        prescription opioids
                                                                                                     opioids

   or even non-prescription opioids, like heroin.




   94See Katherine Eban, Oxycoritin.       Purdue Pharma
                              Oxycontin: Purdue   f'harfria's  Painfiil Medicine,
                                                            's Painfiii hledlcine, ForcTt.mE
                                                                                   FORTUNE (NOv.
                                                                                              (Nay. 9, 2011),
   htz ://fortune.c;oin/21J11i111fl9ioxyeosatlai-
   http://fortune.com/20                          ;irdzae-)flar.-aa`-nainful-medic.ine/;
                           1 1/1 1 /09/oxycontin-purdue-pharmas-painful-medicine/:            David    Crow,
   Drugrn¢kers Hooked
   Druginakers    Hooked onon $1   llhn Opioid
                               $10bn    Opioid Ha1iit,
                                               Habit, F1NANC1AL     TtivlEs(Aug.
                                                       FINANCIAL TIMES      (Aug. 10,
                                                                                  10, 2(316}.
                                                                                      2016).
   4'Letter
   95         from Vivek H. Mtirthy,
                            Murthy, M.D., U.S. Surgeon General, supra
                                                                suprn n. 47.


                                                      63
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  11      Page 76 of 355                                PageID #: 112




            232.    Tl3e Marketing
                    The  IVlarketFngDefendants     intentionally continued
                                     lle.fenclantsintentionally  continued thc.ir conduct, as
                                                                            their condtact, as alleged herein,
                                                                                               alleged lierein,

   with knowledae
        knowledge that such conduct
                            conduct was
                                    was cre.ating
                                         creating the opioid nuisance     causing the
                                                             nuisance and catisiny the hanzis
                                                                                       harms and

    damages   alleged hereit3.
    claniages allegeci herein.

            233.    As allegeci
                       alleged throughout this
                                          this Coinplaint,
                                               Complaint,T7efendants'   conduct created
                                                           Defendants' conctuc.t created a public healtli
                                                                                                  health

    crisis and
           and aa public  nuisance. 'T'he
                   publicnuisanc.e.  The hai-rn and endanf,ertnent
                                          harm      endangerment toto the        health, safety,
                                                                      the public health, safety, and
                                                                                                 and the

    environ.rnent created
    environment   created by this
                             this put3lic nuisance isisongoing
                                  public nL~isance              and has
                                                        ongoin~and  ha5not  been abated.
                                                                        not been abated.

            234.    'T'he
                    The kncblic  nuisance—i.e., the
                          public nuisance—i.e.,  the opioicl
                                                      opioidepictemic—c.reatecl, perpetuated, anci
                                                              epidemic—created, perpetuateci,  and

    maintained by Defendants
    maintained    llefetidants can
                               can be         and further recurrence
                                      abated antl
                                   be abatecl             recurrence of such hartn    be abateti
                                                                             harm can be abated by,

    inler cilia, (a) educat€ng
    inter alia,                                        primary care
                                           (especially primar_y
                     educating prescribers (especial(y          care physicians  and the rnost
                                                                     ,physicians and     most prolifac
                                                                                               prolific

    prescribers of opioids)
                   opioids) antl
                            and patients  regarding, the true risks
                                 patients regarcting          risks and
                                                                    and benefits
                                                                        benefitsof  opioids, incll€ding
                                                                                 ofopioicts,  including the

    risk of
         of add€ction,
            addiction, €n
                       in order to
                                to prevent
                                   preventthe
                                           thenext
                                               nextc_ye(e
                                                    cycle of addiction; (b) providing
                                                          of acicliction;              addiction treatment
                                                                            provicling aciciiction treatinent

    to patients
       patientswho
                whoare
                    arealreacly addictedtotoopioids;
                        alreadyadclietecl    opioids;ancl
                                                       and(c)(c) makingnaloYone
                                                               makinc.~         widely available
                                                                        naloxonewiciel_y           so tl3at
                                                                                         avaitable so  that

    overdoses are iess frequeiitly fatal.
                  less frequently

            235.    I7efendantshave
                    Defendants  havethe
                                     the ability
                                         ability to
                                                  to act
                                                     act to abate
                                                            abate the
                                                                   the pubiic   nuisance, anct
                                                                        public nuisance,  and the  law
                                                                                               the law

    recognizes that they
                    they must
                         must clo
                              do so. It is
                                        is the
                                           the manufactrzrer
                                               manufacturer of a drtig
                                                                 drug that has pritnary responsibility to
                                                                               primary responsibilit.y

    enslire the safety, efticacy,
    ensure                        and appropriateness of a drug's
                        efficacy, ancl                            labeling,niarketin;r,
                                                           drug'slabeling,  marketing, anci promotion.
                                                                                        and proinotion.

   1111 companiesininthe
   All companies      thesupply  chain of
                          supply chain of aa controlled substance areprimarily
                                                        substanceare            responsibleforforensurin~,=
                                                                      primarilyresponsible         ensuring

    that such diLigs areonly
              drags are only distributed
                             distributed and dispensed
                                             dispenseclto
                                                        to appropriate
                                                           appropriate patients and not
                                                                       patients and not diverted. These

    responsibilities, to
    responsibilities,  toetistare
                          ensure that
                                  thattYseir procluctsand
                                       their products and practices inee.t    state controllect
                                                                    meet both state controlled stzbstance
                                                                                                substance

    and consutner
    and consumerprotection
                  protectionlativs
                              lawsanct
                                   andregulations,  exist€ndepencient
                                       regulations,exist   independentofof
                                                                         any F1UA
                                                                           any         DEA regutatiot3.
                                                                               FDAororU1~,A regulation.

    As registere.d
       registered manufacturers
                   mantifacturers and distributois of controlled substances, T)efendants
                                  ancidistributors                           Defendants are
                                                                                         are placed
                                                                                             placed in a

    position of
             of special trust and responsibil;ty,
                                  responsibility, and
                                                  and are
                                                      are uniquely
                                                          uniquelyposit.ioned,based
                                                                   positioned, based on
                                                                                      ontl3eir
                                                                                         their knowledge

    of prescribersand
    ofprescribers and orclers,
                      orders, to act as a frst
                                          firstline
                                                lineof  defense.
                                                     ofclefense.




                                                        64
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 77 of 355                                   PageID #: 113




       A. The iVIarketing Defendants' FaIse
              Marketing Defendants'   False and
                                            and Decetstive Statements About
                                                Deceptive Statements  About012ioids
                                                                            Opioids

            236. The
            236.  TheNlark.eting
                       MarketingDefei3ciants' misrepresentations falt
                                 Defendants' tr;isrepresentations fall ii3to
                                                                        into the    following ten
                                                                              the fo4iowing.   ten

    categories:

                    a.      'I'he
                            The risk of
                                     of aciciietion fronr chronic
                                        addiction from             opioicitherapy
                                                          ehronic• opioid  therapy is
                                                                                   is low;

                    b.      'I'o
                            To the extent
                                   extent there
                                           there isisaari4k
                                                        risk of  addiction, ititcan
                                                              ofadciictioti,     canbe
                                                                                     beeasity
                                                                                        easilyiclentifiecl
                                                                                               identified
                            anci managed;
                            and  manageci;

                    C.
                    c.      Si ;ns of
                            Signs  ofacidictive
                                      addictive behavior
                                                behaviorare  "pseudoaddiction,"requirincy
                                                         are"pseucioacteiiction," requiring naore
                                                                                            more
                            opioids;
                            UpfUidS;


                    d.
                    t3.     i3iairin`; adciicts
                            Blaming               "abusers" of
                                       addicts as "abusers"     opioids;
                                                             ofopioic3s;

                    e.      4pioict withcirawal
                            Opioid  withdrawalcan
                                                canbebe.avo€tieci
                                                         avoidedbybytaperiD~;;
                                                                     tapering;

                    f.      Opioici doses
                            Opioid  dose4 can
                                          can be increased without
                                              be increased witl3out limit
                                                                     limit or greater risks;
                                                                           or greater

                    g.      Long-tei-rn opioiciuse
                            Long-term opioid   use improves functioning;
                                                   improves functic,ning;

                    h.      Alternative forms
                                        forms of
                                              of pain
                                                 pain relief
                                                       reliefi)ose
                                                              pose greater
                                                                   greaterrisks
                                                                           risksthan  opioidS;
                                                                                 thanopio€cis;

                    i.      A version
                               version of
                                        ofOx_yContin     marketeci by
                                           OxyContin marketed      by Purciue was effective
                                                                      Purdue was  effective in
                            proviciiDg 12-hour
                            providing  12-hour pain relief;
                                                    relief; ancl
                                                            and

                    j.      Netiv formidations of
                            New formulations   of certain
                                                  certainopioicts
                                                          opioidssucc.essfiill_y cieter abuse.
                                                                  successfully deter    abuse.

            237. Each
            237.      of these
                   Each        propc)sitions
                         of these            was
                                  propositions   false.
                                               was      "I'he
                                                   false.     Marketing Defendants
                                                          The1Vlarketing Defendar.ts knew this, but they
                                                                                     knewthis,

    nUnetheless set
    nonetheless set out
                    UlzttotUconvince
                             cOnvincephysicians,
                                      physicians,patients,
                                                  patients,and
                                                            aiictthe   publicatatlarge
                                                                   thepublic      lar?eof
                                                                                        ofthe
                                                                                           thetruth
                                                                                               tnith of
                                                                                                     of each
                                                                                                        each of

    these propositions
          propositions in
                        in order
                           order to
                                  to expanci     market for
                                      expand the market for their
                                                             their ot)ioicis.
                                                                   opioids.

            238. The
            238.  Thecategories
                       categoriesofof
                                    misrepresentations
                                      misrepresentations are
                                                          areoff'ereci
                                                              offered to
                                                                       to orgaiiize
                                                                           organize the
                                                                                     the nurnerous
                                                                                          numerous

    statements the
    statements the Marketing
                   MarketingDefenciants
                             Defendantsmade
                                        madeand
                                            andto
                                                toexplain
                                                   explaintlieir
                                                           theirrole
                                                                 roleininthe
                                                                          theover•ali marketing etTort,
                                                                              overall marketing etTort,

   iiot as
   not  as aacheck9ist
              checklistfc}r
                         for assessing
                              assessingeach
                                        eachMarketing
                                             MarketingDefenciant's
                                                        Defendant'sfialailiry. 'UVhife
                                                                      liability.       eachiVlarketincr
                                                                                 Whileeach   Marketingw


    Defenctant deceptively
    Defendant  cieceptivetypromoted
                           promoted their
                                    their opioicis
                                          opioids specifically, aiici, tcigetherwith
                                                                and, together   with other
                                                                                     other Marketing

    Defendants, opioids
    Defendants, opioicis generally,
                         generally, not
                                    not every
                                         every Marketin(v
                                               Marketing Defenciant
                                                          Defendant propagateci (or neetfed
                                                                    propagated (or  needed to

    propagate)
    propagate) each
               each misrepresentation.  Each Ivlarketing
                     misrepresentation. Each  Marketing Defenciant's
                                                         Defendant's conduct,
                                                                     conduct, ar,ci
                                                                              and each
                                                                                    each



                                                         65
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1]      Page 78 of 355                              PageID #: 114




   misrepreseiitation, contril?uted
   misrepresentation,  contributed to an overall
                                         overallnarrative  thataimed
                                                 narrativethat  aimedto—aiicl did—mislead doctors,
                                                                       to—anddici—mi:5tead

   pat3ents, and
   patients, and payors
                 payorsabEnut
                        about the
                              the rrskS
                                   risks anct
                                         and hc-•rxfits    opioids. 1?Vhiie
                                                        of opio€ds.
                                              benefits of           While this  Cornplaint endeavors
                                                                            thisComplaint  encleavors to

   tfocLglnentexamples
   document    exam}z(es
                       ofofeach
                            eachMarketing   Defendai3t'smisrepresentations
                                 Marketit3gDefendant's  misrepresei3tationsand   the manner
                                                                            anclthe          in which
                                                                                     mallner in

   they were dfsselnsnated, they are
             disseminated, they  are just
                                     just that—examples. The Complaint
                                          that—examples. The Colnplaint is      espeCially prior
                                                                        is not, especially prior to

   discovery, an exhaustive catalog of the
                                       the natiire
                                           nature acid manner of each deceptive statement by each
                                                   and manner

   Marketing Defendant.
   1bi:arketiDg Defendant.

                   1. Fatsehcsod
                       Falsehood #.l:
                                 #1: The Risk of Addiction
                                                 Adclictianfrom Chranie Opioid
                                                            fromChronic 02foid Therapy
                                                                               Theraljy is
                       Lcaw
                       Low

           239.    Central to
                   Central to the
                               the Marketiiig
                                    Marketing llefet3dants' promotional scheme
                                                Defendants' promotional scheme was  the
                                                                               was the

   misrepresentation that opioicis
                          opioids are rarely
                                       rarely acldictive  when taken
                                               addictive tivheii taken for ehrotiic• pain. Through
                                                                           chronic pain.   Through their

   marketing
   marketing efforts,
             efforts,the
                      theMarketitig
                         MarketingDefeiidants
                                    Defendantsaclvancet{ theictea
                                                advancedthe   ideathat
                                                                   thatthe   riskc}f
                                                                        therisk    ofaGidiction is €ow
                                                                                      addiction is low

   when opioids
   when opioidsare
                aretaken
                    takenasasprescribec!
                              prescribedbyby";egitimate"   pain~.zatients.
                                                         ~.~ain
                                              "legitimate"                 That, in
                                                                patients. That,  in turn,
                                                                                    tum, dire.ctly led to the
                                                                                          directly lecl   the

   expected
   expected aiid
            and intetidecl resuit that
                 intended result   that doctors prescribed more opioids
                                        doctors prescribed      opioids to more patients—thereby
                                                                        to more  patients—thereby

   enrichinw~ the.Marketing
   enriching the Marketing Defendaiits
                            Defendantsat3ci substantiallycontrtbutiI3g
                                       and substantially  contributingtE1   theoploici
                                                                        to the  opioide}?ictemic.
                                                                                       epidemic.

           240.    Each of
                        of the
                           the Marketiiig
                               MarketingL7efeiidants
                                          Defendants c9ainied         potential for acldictioil
                                                     claimed that the potei3tial    addiction from
                                                                                                from its

   opioids was relatively
                relatively small
                            small c}r
                                   or non-existent,
                                      non-existent, even  though there
                                                    even thoutYh there was
                                                                       was no scier.tafic evidence to
                                                                              scientific evideiice

   support those
   support those claims.
                 claims. None of
                              of them
                                  them have  acknowledged, retracted,
                                        haveacknowledged,   retracted, or   corrected their
                                                                        or c.orrected their false
                                                                                             false

   statements.
   statemeiits.

           241.    In fact, studies have
                   in               have shoivii
                                         shown that       substantial percetitage
                                                 that aa substantial  percentage of
                                                                                  of (otig-term users of
                                                                                      long-term tisers

   opioids experience
   opioids experienceaddiction.
                      add€ction.Addiction
                                 Addiction  canresult
                                          can    resultfrom
                                                         fromthe
                                                               theuse
                                                                   useof
                                                                       of any opioid, "even
                                                                          any opioid, "even at




                                                      66
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCiJIv1ENT l     Page 79 of 355                                   PageID #: 115




    recomnlended dose,"' and
    recommended dose,""   andthe
                              therisk
                                  risksubstantially
                                       substantiallyincreases  with tnore
                                                     increases with  more than
                                                                           than tliree months of
                                                                                three i-nonths ofuse_ 97
                                                                                                  use_97

    As the CDC
           CDC Guideline
               Guideline states,
                         states, `:[o]pioid pain medication
                                  "[o]pioid pain                presents serious
                                                 medication use presents serious risks,
                                                                                 risks, including
                                                                                         including

    overdose and opioid
                 opioid use
                        use disorder" (a diagnostic
                            disordcr" (a            term for addiction).'
                                         diaa ostic terrn    addiction):gs

                                 a. Purdue
                                     Purdueand
                                            andAbb®tt's  MisrepresentationsRegarding
                                                Abbott'sMisrepresentations            Addiction
                                                                            RegardingAaidictimn
                                     R€sk
                                     Risk

            242.
            242.                      OxyContin, Purdue knew it would
                     When it launched C)xyContin,               would need data
                                                                           data to overcome decades
                                                                                to overcome decades

    af
    of wariness
       wariness regarding opioid use. It needed some sort
                                                     sort of  research to back
                                                          of research     back up
                                                                               up its  messaging. But
                                                                                   its rnessaging.

    Purdue had
    Purdue had not ctrnducted     studies about
                              any studies
                   conducted any                abuse potential
                                          about abuse           or addiction
                                                      potentialor  addictionrisk  as part
                                                                             risk as part of its

    application for FDA approval for QxyContin.
                                     OxyContin. Purdue
                                                Purdue (atid,                 Defendants) found tliis
                                                       (and, later, the other Defeudants)       this

    "research" in
    "research"  in the
                   the forni
                       form of
                             of aa one-paragraph
                                   one-paragraphletter
                                                 letterto
                                                        tothe
                                                           theeditor publishediii
                                                              editorpublished  inthe
                                                                                  the New England 3ournal
                                                                                      New England journal

    of Ilriedicine
    of             ("NOM") inin 1980.
       Medicine (:`NE31Vl")     1980.

            243.     This letter, by Dr. Hershel Jick
                                                 Jick and
                                                      and Jane
                                                          Jane Porter, declared the
                                                               Porter, declared  the incideitce
                                                                                      incidence of addiction
                                                                                                of addictiotr

    "rare" for
    "rare" for patieFits              opioids.94 They had
                         treated with opioids.99
               patients treated                       had analyzed
                                                          analyzed aa database of hospitalized
                                                                      database of hospitalized patients
                                                                                               patients

    who were given opioids in aa controlled
                                 controlled setting  to ease
                                            setting to  ease suffering
                                                             suffering from
                                                                        from acute
                                                                             acute pain. Porter and
                                                                                   pain. Porter and .lick
                                                                                                    .lick

    considered a patient iiot                      no sign
                         not addicted if there was aio sign of
                                                            of addiction
                                                               addiction noted  in patients'
                                                                         noted in  patients' records.
                                                                                             recards.




    96 FDA announces
    96 FDA   announces safety
                          safety labeling
                                 labeling changes
                                          changes and
                                                   and post market
                                                            market study
                                                                    study requirements        extended-
                                                                           requirements for extended-
    release and long-actinl;
    release      long-acting opioid analgesic;s,   FDA (Sept.
                                       analgesics, FDA   (Sept. 10, 2013); see   r~lso FDA announces
                                                                            see also         announces
    enhanced  warnings for iinmediate#release
    enhanced warnings                             opioid pain
                              immediate-release opioid   pain medications   related to
                                                              medications related   to risks of rnisuse,
                                                                                                 misuse,
    abuse, addictifln, overdose and
           addiction, overdose  and death,
                                     death, FDA
                                            FDA(Nfar.
                                                 (Mar. 22.,
                                                       22, 2016).
    97 CDCGuideline,
    97 CDC             suprcr n.
           tiuideline, supra  n.27 at 21.
              7.
    98 Id. at 2.
    ss
    99
    99 JaTle Porter
       Jane          and Herschel
             Porter a13d Herschel   Jick,
                                  JiCk,   MD, Addiction
                                        MD,              Rare in
                                              Addlct1011 RCI7"e IIZPatients
                                                                   PCttlent.4 Treated   With Narcotics,
                                                                              T1`e[lted Yt-'l.tj1 1VE2YCOtlCS,
    302{2}
    302(2) NN Engl
              En;l J Med_ 123 (Jan.
                     Med. 123  (Jan. 10,
                                     10, 1980),
    http://www.nejm.org/doi/pdf/10.1056/NEJIv1198001103020221 (hereinafter "Porter
    http:/Iwww.nejm.org/doi/pdf/l  0.1056/IVE31V119$t301103020221          "Porter and 3ick
                                                                                       Jick
    Letter").
    Letter").


                                                          67
                                                          67
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  1I      Page 80 of 355                                                                    PageID #: 116




                                         a.I)OI:C7IQN' !KAR.K
                                         AnDICTIV.4     •     .a.N TATTSsN'iS-TRZATED
                                                            E.I.N-PAVENTS-TREATga
                                                             .14AfkcOnCS
                                 To..11:te. gelifr!:: .itecttly,.,. .e*sizilIt1.41.4r... cur7rit fik .iq tlettr7
                               . hit. rite. incidence tif iial.toile..4dilitititm. Sn              fn 40,       ifoipi(4140'
                                                                                                         .39;~ hovstoIi~~'
                              ftk41:kil. 114)Iii0e.:*.44". wei*' illoactifed•- 01.1rti!ivOy;  ~is~stcu~~~ely;::(q.(000.
                                                                                                                   ;Vt'~icie~~.
                              tii0e!iiiTi.. ti,...
                              s.~~r~'~~z                  0.0a.i16•»*41;ifritielii.a4
                                                 t'i:~?Z ~t~eis~~S~r           r~.rsv~ ~~   to...4A4..,0t..it:ii.*it.
                                                                                               S~~ ~s~i~ ~r~~i~ pop..      ~+~•.
                              4i.AOitti,:**t*ti.t#ity':retijtOti*-'6r.iOU'riA- ''.. -11*ohltti.f.0-
                              4 ' roitorl: 4040:kiwi..
                              ae2~,~i3u~►:    ~?.}?a:r~iaii itw~ii         '4114
                                                                 .11.6.. k~~i       lifttiaty .or
                                                                                 ~ Si~i~iry          .id: i • T1~. :aEz~i;~
                                                                                               ~ ai~~i►t~F~,             ictiaick.
                                                                            .....pitry...po. jtot.tiio,
                                             tiaFiiisLT±~d is~Jar: fe~.isz~S~;i~~.it~a~~ri~~.
                              lion SY-44.010$.
                              iw                                                                                            ..'iin.
                              plksild
                              plk'Iic~ w~  .s;i.;0*••
                                                  ~i~~#us~;+~   in .,aw~r:~ra~ie~t~;s.~~ealii~
                                                                        ift t.w.0.. pOittitt :P.i.tf01. ~~s         •
                                                                                                                  . • 0nr>   "A4A
                                                                                                                                ttii
                              110•41i*P .                         . ectiridt.idOiit.iitip*A.4 tlssSs3t~                        .- of
                              Illre-itqc :: . sn fpsltz       • flii4,-I/0*:.tte.  441.- -. : sai
                                                                          ttit z~~S~era         • :.t. ~~~tisr~
                                                                                                        •     rasa.
                                                                                                                  ~sii..r~r~ Iti-ftr
                              044iiiirpamat
                              it 411W paiiiiA Wriii:r~.  *.. .            iOrsrs-iic 4'.(ta
                                                                                                              JANE PIAM.
                                                                                                              JAN.9     Vl~~AMX.
                                                                                                       HBMbtEEf jit"g:,
                                                                                           BCAS:011 t a" llADritiVe '
                                                                                                                     Pi.0 004.
                               Viratthaso,:
                               Wat(lmsn,.isA.021s4:                           B0.1t9.n.ul ta
                                                                              Boltan.LSr&cr'sify             oat            atr
                                         .H, Mithiftm .0S,                 4.. 494                   sItti4151
                                                                          „••,IANIA:lnknalt.45.1“0,.. •
                              .2.
                               ~, . Miitte*C.444f;CtitiWil
                                     ii~i~tir ~~; J~3t.#~: ~lsir~caa~.st~ect~           100itzliiod
                                                                       (*WO*:aY" iss~~seifit~3n his~iit.si~
                                                                                                     Medial t~
                                   • pat~sf~_..3 CLin -0116.6tiaiiii; )91S; lgt18041-,
                                     ptiiittc.„YC-Fi)t




            244.    As Dr. Jick
                           Jick explained
                                explained to
                                           to aa journalist yearslater,
                                                 journalistyears  later,he
                                                                         hesubrnitted
                                                                            submittedthe  statisticstotoNEJ1vI
                                                                                      thestatistics      NEJM

    as a letter because the data were not
                                      not robust enough to be publisheel
                                          robust enou~h       published as
                                                                         as aa study.
                                                                               study.'°°
                                                                                      l°°

            245.
            245.    Purdue
                    Purdue nonetheless       repeatedlyciting
                                       be~an repeatedly
                           nonetheless began            citin~ this  letter in
                                                                this letter  in promotional
                                                                                 promotional alid
                                                                                             and

    educational
    educational materials as evidence of the
                                         the low
                                              low risk   ofadciiction,
                                                   risk of  addiction, whiie  failing to.
                                                                       while failing   to, disclose
                                                                                           disclose that its

                            the editor,
                 letter to the
    source was a letter         editor, not
                                        not aa peer-reviewed  paper. i°1 Citation
                                                peer-reviewed pafser.'a; Citation of
                                                                                  of the
                                                                                     the letter,
                                                                                         letter, which was

    largely ignored for nYore        decade,significantly
                              thanaadecade,
                        more than            significantlyincreased
                                                           increasedafter  theintroduction
                                                                     afterthe  introductionof OxyContin.
                                                                                            ofUxyContin.

    While first Ptirdue
                Purdue and then other Marketing Defendants used
                                                           used itit to
                                                                      to assert that their opioids were
                                                                         asserttlhat

    not addictive, "that's nor
        addictive, "that's not in
                                in any
                                   anyshape
                                       shapeor
                                            orform
                                               formwhat
                                                   whatwe
                                                        wes=aggested  in our
                                                           suggested in               accordiug to
                                                                         our letter," according                                              Dr.

    Jick.

            246.                                                                    promotional video "1
                    Purdue specifically used the Porter and Jick letter in its 1998 proinotional      "I




    1G° Barry Meier, Pain Ifiller:
    1°0                   Killer: A"Wondef•"Dnig's
                                   A "Wonder" Drug 7'rail ofAddiction and
                                                    TrailofAddicttiotr and Death, 47 (Rodale 2003)
                 "Pain Killer").
    (hereinafter "Pain
    ' 1' Porter
    10   Porter and Jick Letter, supra n. 98.




                                                                              :f:3
                                                                              68
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                  DOCUMENT
                                  ]}OCLIMENT 1I      Page 81 of 355                              PageID #: 117




    got my life
            life back,"
                 back," in
                         in wlrich
                            which Dr.
                                   Dr. Alan
                                       Alan Spanos
                                            Spanosstates
                                                   states`ihz
                                                          "In fact, the
                                                                    the rate
                                                                         rate of addiction amOngst
                                                                              ofaddiction   amongst pain

    patietits who
    patients  xvhoare
                   are treated
                       treated by doctors is ,ntcch
                               by doctors           less thari
                                              much less  than 1%.i102
                                                               /%."1°2 Furdue   trained its
                                                                        Purdue trainecJ     sales
                                                                                        its sales

    representatives to
    representatives  to tell prescribers
                             prescribers that less
                                              less than
                                                    than 1%
                                                          1%of
                                                             ofpatients
                                                                patientswho
                                                                         whotook  OxyContin becarne
                                                                             tookOxyCIontin became
                                                                                             I

                                                                   OxyContin for headaches found
    addicted. (In 1999, a Purdue-funded study of patients who used DxyContin

    that the acldiction rate was
             addiction rate  was 13°/0.)1°
                                 13°/4.)`3

            247.    Other
                    Other Defendants reiied on
                          Defendants relied    and disserninated
                                            an and               the same
                                                    disseminated the same false
                                                                          false and
                                                                                 and deceptive
                                                                                      deceptive

    inessaging.
    messaging. The enQnnous impact of Defendants'
                   enormous impact                                         of this letter was well
                                      Defendants' misleading amplification of

    docuinented in another letter published in the NEJM on June 1, 2017, describing the way the one-
    documented                                                                                  une-

    paragraph 1980 letter had been irresponsibly cited
                                                 cited and,
                                                       and, in
                                                             in some
                                                                some cases, "grossly misrepresented."
                                                                     cases,`°grossly

    In particular, the authors of this letter explained:

                                 five-sentence letter published
            [W]e found that a five-sentence
            [Wle                                                         Journad in 1950
                                                      published in the Journal       1980 was heavily and
            uneritically
            uncritically cited as
                                as eviclence
                                   evidence that addiction was rare    with long-terrn
                                                                  rare with  long-term opioicl
                                                                                       opioid therapy. We
                                                                                    opiaid crisis by helping
                                       pattzrn contributed to the North American opioid
            believe that this citation pattern
            to shape a narrative that allayed
                                       alldved prescribers'
                                               prescribers' concerns about the risk of addiction associated
            kvithlong-term
           -with             opioid therapy.'°4
                  long-term opioid   therapy.1°d

            248.
            248.    It's difficult
                         difficult to overstate
                                      overstate the role of this
                                                            this letter,"
                                                                  letter," said
                                                                           said Dr.
                                                                                Dr. David Juurlink of the
                                                                                    David Juurlink

    University of
               of Toronto, who led the analysis.
                                       analysis. "It
                                                 "It was
                                                     was the
                                                         the key
                                                             key Bit
                                                                 bit of literature that helped the opiate




    102 Dur OurAmazing
                     Amazing, World,World,     Pur&ie Plzurnra
                                               Purdue   Pharma Uxy-Gorltift
                                                                     OxyContin Conznzercial,
                                                                                    Commercial,
    httDs://www.youtube.corn/watch?v=Er78Dj5hyel, (last visited Aug. 1,
    l~~?s://wj,vw.youtube.cc7mlz.vatch?v=.E,r78Dj5hyel,              l, 2018)
                                                                        2018) (emphasis
                                                                              (emphasis added).
    ' 3 Patrick
    1°3              Keefe, T17e
        Patrick R. Keefe,         FarPtil,ythat
                            The Family       thatBuilt apiEmpire
                                                  Builtan Ernpire of Pain, THE
                                                                  o,i'Pttin,     NEw YORKER
                                                                             THE NEw YORxER(Oct.
                                                                                            (Oct. 30,
              https://www.newyorker, com/magazine/2017/10/30/the-family-that-bui It-an-empire-of-
    2017), https://www.newyorker.corn/inagazine12017/10/30/the-family-that-built-an-einpire-of
       in (hereinafter
    pain
    p4L   (h.ereinafter "Enapire of'Pain").
                        "Empire of Pain").
    1°4 Pamela
   104   ParnelaT.M.
                  T.M.Leung,
                      Leung, B.Sc_
                               B.Sc_Pharm.,
                                       Pharm.,Erin
                                               Erin M.
                                                    M. Macdonald,
                                                       Maedonald, M.Sc.,
                                                                  M.Sc., Matthew
                                                                          MatthewB. B.Stanbrook,1V1.D.,
                                                                                       Stanbiook, M.D.,
   Ph.D., lrfan
            Irfan Al Dhalla, M.D.,
                             M:D., David N. Juurlink, M.D., Ph.D,, A 1980
                                                                       1980 Letter
                                                                            Letter ois tlie Risk of
                                                                                   on the        oj'Opioid
                                                                                                    °plaid
   ticldiction,
   Addiction,        376      N         Engl,     J     Med      Z 134-95
                                                                 2194-95       (June        1,      2017),
   littp://www.neirmorghloi/f0110.1056/NEIMe1700150th=artiele.
   hitl):I/www.iieim.or~;Icioilfiall/ 10.1056/NEJiUIc 170C}150#t=article.




                                                       69
                                                       m
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  I       Page 82 of 355                                    PageID #: 118




    rnanufacturers convince
    manufacturers                                   addiction is
                   convince front-line doctors that addiCtion  is not    concern."' 0'
                                                                  not aa concern.""         I

            249.
            249.    Alonl;side                          3ick letter, Purdue also crafted its own materials
                    Alongside its use of the Porter and Sick
                                                                                             ~
    and spread its deceptive Ynessage throughnumerous
                             message through           adtlitional channels.
                                             nuinerous additional            ln its 1906
                                                                   channels, In     1996 press release

    announcing     release of OxyContin,
               the release
    announcing the            OxyContin, for example,        declared, "The
                                                      Purdue declared,
                                             example, Purdue                fear of addiction
                                                                       "The feari   addiction is

                  ►o6
    exaggerated.""1°6                                                                            'I

            250.
            250.    Abbott
                    Abbott sales
                           sales staff were
                                       were instructed
                                             instructed with
                                                        with respect
                                                              respect to   the euphoria
                                                                       to tlae  euphoria patients were
                                                                                         patients were

    receiviiig on the
    receiving     tlie shorter-acting painkiller           they should tell the physician that "OxyContin
                                      pairikiller Vicodin, they                                "®xyContin

    has
    has fewer such effects."
        fewer such effects." Abbott's
                             Abbott's "King
                                       "King of  Pain"taught
                                              ofPain"  taught hia
                                                               hisstaff
                                                                   staffof
                                                                         of"lzuyal
                                                                            "Royal Crusaders" that
                                                                                   Crusaders" that

    C3xyContin -would
    OxyContin         t`rnininiize[e] the
               would "minimize[e]      therisk
                                           risk of
                                                of dependence" and "lower[]
                                                   dependence" and "lower[] euphoria,"
                                                                            euplioria," when, iu
                                                                                              in fact, he

    had little knowledge of pharmacology and no basis for these statements.

            251.    At a hearing
                         hearin8 before the House of Representatives'  Subcommittee on Oversight and
                                                     ftepresentatives' Subcommittee

    Investigations of the Colnmittee              Commerce in August 2041,
                          Committee on Energy and Comenerce          2001, Purdue emphasized

    "legitimate" treatment,
    "legitimate"  treatment, disrnissiog
                             dismissing cases
                                         cases of
                                               ofoverdose
                                                  overdose and death as something that would not befall
                                                           and cleath

    "iegitimate" patients:
    "legitimate" patients:"Virtually
                           "Virtuallyall
                                      all of
                                          of these
                                             these reports involve people
                                                   reports involve people who     abusing the
                                                                          who are abusing  the

    medication, not patients
    medication, not patrents with
                             With legitimate
                                   legitlmate medical
                                              medicalneeds  under the
                                                      needs under  the treatment
                                                                       treatment of a healthcare
                                                                                       healthcare

   professional,"I °'
   Professional,'s' °7

            252.
            252.           spun this baseless "legitimate use" distinction out even further in a patient
                    Purdue spun



    105 Poinful
        Painfulwords:
                  words:How Howaa1980
                                   1980letter• fzieled tt:e
                                         letterfueled   the opioicl epfdenric, STAT (May 31, 2017),
                                                            opioid epidemic,
    httus://www.statnews.com/2017/05/31/ooioid-eoidemic-nejm-letter/.
    lzttps:; /tivww. st,~ztoews.coFxi/20.17105 ~/31/no.ic?id-eDidemic-nei n1-letterl.
    105 Press Release, OxyContin,    Netiv Hope_for
                         OxyContin, New               Millions of
                                            Hope_fof-Malliotts    Americans Suffer
                                                               of ;~jne►•icans       ingfromPef
                                                                               Suffejingfrom  Persistent Pain:
                                                                                                 sistent Pazn:
    Long-Acting
    Loyrg-Acting OxyContin                 ltiow Available
                                  Tablets Now
                    GxyContzn Ta6lets                             Relieve Pain (May
                                                  Available to Relieve            (May 31,
                                                                                         31, 1996,
                                                                                              1996, 3:47pm),
                                                                                                     3:47pm),
    http://documents.latimes.com/oxycontin-press-release-1996/.
    http://clocutneiits.latinzes.comloxycnait.iiz-t?ress-re€ease-1 996/.
    10' t`lx~
    107        cofiti~z:ItsItsUse
         Oxycontin:           Use and
                                  and 1lbuse:    Hearing Before
                                       Abuse: Hearang      Befare tlie  H. Sithcornrn.
                                                                    the H_  Subcornm. on Oversight
                                                                                            Oversight arzd
                                                                                                       and
    Investigcrtions of
    Investigations    of tlie
                            theComrrr.
                                Comm. on Energy            Commerce, 107th
                                             Energ,v and Conirnerce,            Cong, 11(Aug.
                                                                         107th Cong.      (Aug. 28,
                                                                                                28, 2001)
                                                                                                     2001)
    (statement of Michael Friedman, Executive Vice President, Chief Operating
    (statement                                                                  flperating Officer, Purdue
                                                                                                    Purdue
    Phanna,
    Pharma,           L.P.),       httns://www.Expo.Qov-/fdsys/pkg/CHRG-107hhrg75754/html/CHRG-
                                   httvs://cv"rw.4~o.~5ovltds~ia[~~iCl-1RCi-147h1irg,757541htm1/C;.1-11?C'r-
    107hhrg75754.htm.
    1f37hh.rp--7575=1.ht.m.


                                                        70
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  I       Page 83 of 355                                         PageID #: 119




                                                                                             i
    brochtlre. about
    brochure   alaout OxyContin,
                      OYyContin, callecl
                                 called A_A Guide
                                            Gt.aide to
                                                     tot Your        PcairzMedicine
                                                               New Pain
                                                         )rozrr-1Vew       Afeclicine and  How to
                                                                                      ancl Hr,.ni: t.a Become
                                                                                                       Beer3trre aa

   PartnerAgain.st.
   Pai-tner         Pain. ln
            Against Paira. In response
                              responseto
                                       tothe
                                          thequestion
                                             question"11ren't
                                                      "Aren'to,pioici
                                                              opioid ,pain me.dications like
                                                                      pain medications   like OxyContin
                                                                                              OxyContin

    Tabtets
    Tablets 'attclicting'?"
             'addicting'?"1'rlrdize c[aimed that there
                            Purdue claimed        there was
                                                        was no
                                                             noneecl
                                                                need totoworry aboutaciclictiolr
                                                                         worryabout  addiction ifif tak.ing
                                                                                                     taking

    opioicis
    opioids for tegitilnate,
                legitimate, "inec3ical"           "Drug addiction
                             "medical" .purposes: ".11rllg aticiietion means
                                                                       nieans using aa c{tng    get"Yligh"
                                                                                        drug to get "high"

    rather than
           than to
                 torelieve
                    relievepain.
                            pain.You
                                  Youareare
                                         takin~    opioid paiii
                                                c~~.~ioid
                                            taking        pain meclicafion      medical kxliposes.
                                                                medication for titeciical purposes. The

    meclicalpurposes
    medical purposes are
                     are clear,
                         clear, and
                                and the
                                     the effects
                                         effects are
                                                 are beneficial, not harnnfui."
                                                     benefeial, not  harmful."

             253.      Sales represelrtatfties
                              representatives Iliarketecf OxyContin as
                                               marketed OxyContin   as aaprociuct
                                                                          product "to
                                                                                  "tostart
                                                                                      starttivith
                                                                                            with anci
                                                                                                  and to  stay
                                                                                                       to s,tay

              Sales relzresentatives
    with."wss Sales
    with."i~'        representatives also            training~ in
                                           received trainin~,
                                     also receiveci            sn overcoming
                                                                  overecuning doctors'
                                                                              cloctors' concerns abotzt
                                                                                                 about

    adclsction withtalking
    addiction with  taikingpoints
                            points they  kne.wtotobe
                                    they knew     be untrue
                                                     ilntnie about
                                                             abotit the
                                                                     the drug's  abuse potential.
                                                                         tlrug's abtls;; potential. One
                                                                                                    One of

    Purdue's early
    Purdue's early training
                    training niemos
                             memos coinpared
                                    compared doctor visits to
                                             doctor visits to "tiring
                                                              "firingat
                                                                      ataatarget,"  declaring., that "[a]s
                                                                           target,"cleclarint        "[als

    you pre}?are
        prepare totofire
                     f reyour
                         yoLlr'message,'
                               'message,' you
                                          yotl need
                                               neecltotoknow
                                                         knowwhere
                                                             whereto
                                                                   to aim
                                                                      aatiiand
                                                                            anclwhat  yollwant
                                                                                 whatyou   wanttotohit!"'
                                                                                                    hiff""'

            .: to the
    Accordiny
    According     the Inemo,  thetarget
                       memo, the  targetisisphysician
                                             physicianresrstalice  basedononconceria
                                                        resistancebasecl     concernabc>ut
                                                                                     about addiction:
                                                                                           acldictioli: "The
                                                                                                        "The

    physician wants pain relief
                         relief for
                                for these patients without
                                    these patients without actdict€ng
                                                           addicting them
                                                                      thein to
                                                                             to an
                                                                                an opioid."'
                                                                                   opioid.r'""

             254.      Purdue, through
                       Purdue, through its unbranded
                                            unbranded website
                                                      website Partners   AgainstPaiai,
                                                              Part.ners ,4gairist      1°1 stateci
                                                                                  Pain,'"   stated t.he
                                                                                                    the

    following:
    following: "Ctrrrent
               "CurrentlVlyth:
                         Myth: Op€oici
                               Opioid addiction
                                       aciclietion(psychological  dependence) isis an
                                                   (psychologieal clepenclelice)   an important  clinical
                                                                                      ilnpbrtant ciinic.al

    problem
    prob€eln inin patients
                  patients with moderate to
                           with moderate to severe
                                             severe laain
                                                     pain treatecl
                                                           treated tvith opioids. Fact:
                                                                   with opio3ds.        Fears about
                                                                                  Fact: Fears about



    t ftsKeefe,
    1°8  Keefe,   Empire
                  Errapire cof Pain,sr.rl)r•a
                             f"Pain, supran.n. 102.
       Pain          supra n.n. 99, at IO2.
             Killer, szapra
       Pain ICiller,                   102.
    "° Id.
        PartnersAgrrin.st
    "' Pat•tnea•s         Pain consists of
                  AgainstPcr.in         of both
                                           both aauFebsite, stylect as
                                                  website, styled   as an "advocacy
                                                                          "aclvocacy community" for
    better pain care,
    hetter         care, and
                           and aase.t
                                    set of
                                         oflnedic.ai
                                            medical eciucation
                                                       education r;:sources
                                                                   resources distributed
                                                                                distributeri to
                                                                                              to prescribers
                                                                                                 prescribers by sales
    representatives.
    representatives. ItIt has
                            hasexistecl
                                 existed since
                                           sinceat
                                                 atleast
                                                    leastthe
                                                           theearly
                                                               early2000s
                                                                     2000santlandhas
                                                                                   hasbeen
                                                                                        beena avehicle
                                                                                                vehicleforfor
                                                                                                            1'l.ardl.le
                                                                                                               Purdue to
    downplay
    dotivn.pla_y the
                  the  risks
                        risks of
                               of addiction
                                   addiction  from
                                              froin  long-term
                                                     iong-teizn  opioid
                                                                 opioicl  use.
                                                                           use. One
                                                                                .One  early
                                                                                       early pamphlet,
                                                                                             pamphlet,     for
                                                                                                           for exampie,
                                                                                                               example,
    answered eoneerns
    ansjvereti   concernsabrnit
                             aboutOxyContin's
                                     OxyContin'sat(tiietiveliess
                                                      addictivenessbyby ciailning:
                                                                          claiming: ".Di~zg
                                                                                      "Drugaciciiction
                                                                                               addiction mtealts
                                                                                                           means using
    a drug
      cttug to
             to get
                get 'high'
                     'hight' rather than to relieve pain.
                                                       pain. You
                                                             You are
                                                                   are taking
                                                                       taking opioici
                                                                                opioid pain metiicatson
                                                                                              medication for medical
    purposes. 7'he
                 The medical
                       medical pilr,poses
                                  purposes are ctear
                                                  clear ancl  the effects
                                                         and the  eff.ectsare
                                                                            arebeneficial,
                                                                                beneficial, not
                                                                                             not harmful."
                                                                                                 harmfill."




                                                             71
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1I      Page 84 of 355                              PageID #: 120




                                                                       paiii patients with opioids."
    psychological dependence are exaggerated when treating appropriate path

            255.
            255.    Ponner
                    Former sales representative Steven May,
                                 representative Steven May, who worked for Purdtie from 1999 to
                                                                           Purdue frorn

   2005,
   2005, explained to a journalist
         explained to   journalist how he and his coworkers
                                          and his  coworkers were trained
                                                                  trained to
                                                                          to overcome
                                                                             overcome doctors'

   objections
   objections to prescribing opioids. The
                 prescribing opioids.     most common
                                      The n;ost        objection he heard
                                                common objection            about prescribing
                                                                     heard about   prescribing

                 that "it's
   OxyContin was that                addictive."' May
                      "it's just too addictive.";'` May and
                                                        and his
                                                            his coworkers were trained
                                                                coworkerswere   trained to "refocus"
                                                                                         to"refocixs„

   doctors on "legitimate"
              "legitimate" pain
                           pain patients,
                                patients, and    represent that "legitimate"
                                          and to represent                    patients would not becoine
                                                                "legitirnate" patients           become

    addicted. In addition, they were trained to say that the 12-hour dosing made the extended-release

                "habit-fortning" than painkillers that need to be taken every fonr
   opioids less "habit-forming"                                               four hours.

            256.
            256.    According to interviews witli
                                            with prescribers and foriner Purdue sales representatives,
                                                                 former 1'urdue

    Purdue has coYitinued
               continued totodistort
                              distortororomit
                                          otnitthe
                                                therisk  of addiction
                                                    risk of addiction while failing to
                                                                      while failing    correct its earlier
                                                                                    to correct

    niisrepresentations, leaving
    misrepresentations,          many doctors
                         leaving many doctors with
                                              with the
                                                   the false impression that pain patients will only
                                                       false impression

           becorne addicted to opioids.
    rarely become

            257.    Vlritli regardtoto addiction,
                    With regard                   Purdue's label
                                       addiction,Purdue's   label for OxyContin has not
                                                                  for OxyCantin          sufficiently
                                                                                    not sufficiently

    disclosed the true risks to, and experietice
                                     experience of, its patients. Until 2014, the OxyContin label stated
                                                        patients. i.Inti12014,

    in a black-box warning that opioids have "abuse potential"     that the `°risk
                                                    potential" and that     "risk of abuse is increased
                                                                                   ofabuse

                                                  of substance
    in patients with a personal or family history of substance abuse."
                                                               abuse."

            255. However,
            258.  However,thethe
                               F3]A
                                 FDAmade
                                     madeclear
                                          cleartotoPurdue      earlyas
                                                    Purdueasasearly  as2001
                                                                        2001that
                                                                             that the  disclosures in its
                                                                                   the disclosures

    OxyContin label were insufficient.
                         r' iisufficient.

            259.    ln 2001, Purdue revised the indication and warnings for OxyContin.
                    In

            260.    In the end, Purdue
                                Purdue narrowed     reconnnended use of OxyContin
                                       narrowed the recommended         OxyContin to situations when

   "a continuous, around-the-clock analgesic is needed for an extended period
   "a corttiniious,                                                    period of time", and added a
                                                                              oftime",



    i;' David
    112 David Remnick, Ho;v
              Remick, How      C?xyContin Was
                               OxyContin  WasSold
                                               Sold to the  Illasses (Steven May
                                                       tlte Masses           May interview with Patrick
    Radden Keefe),
    Radden  Keefe), TtE
                      THE NEw
                           NEW YOtttcEx    (act. 27,
                                 YORKER (Oct.    27, 2017).
                                                     2017), htt   .s:11=A~ww.new -ork.er.conv'oocicast/tlie-
                                                               https://www.newyorker.cominodeast/the-
         vorker-radio-hour/how•-oxycontin-was-sold-to-the-masses.
    new- vorl;er-raiio-ht)ur/how-oxycontin-was-::old-to-t}ie-massc-`s.


                                                       72
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT
                                  DOCUNIENT I1      Page 85 of 355                                 PageID #: 121




    uran3ing that
    warning   that "[flaking
                   "[t]aking broken,
                             broken, chewed,
                                     chewed,or
                                             orcnisheci
                                                crushed OxyContin
                                                        OxyContintabiets"
                                                                  tablets"coulri leadtotoa_a "potentially
                                                                           couldlead         "potent€ally

    fatal dc.~se." Hotivever,Purdue
          dose." However,     i'urduedid
                                      dicinot,
                                           i3ot,until
                                                 uiitit2014,
                                                        2014, change
                                                              chai3gethe
                                                                      the label
                                                                           label to indic.ate
                                                                                     indicate that. Ox-yContin
                                                                                              that OxyContin

    shotaiclnot
    should   tiotbe
                  bethe
                     thefirst
                         firsttherapy,
                               therapy, or
                                        or even
                                           eveti the first
                                                     frst opioici,
                                                           opioid, used,
                                                                   used, atid
                                                                         and did
                                                                              didtiot
                                                                                  notdisciose
                                                                                      disclosetlze
                                                                                               the incideizee
                                                                                                    incidence or

    risk of
         of overdose
            overdose ar?d
                      and death eveti
                                even ivhen
                                      when OxyCoi3tin
                                           OxyContin was
                                                      was t3ot
                                                           not abused. Pizrdue
                                                                       Purdue annouiiced
                                                                               announced the Iabet
                                                                                             label

    changes in   ietter to health care providers.
            iu a letter

            261. The
                  TheI'urdue
                        Purduellefendants' awareness
                                 Defendants'         of of
                                             awareness  thethe
                                                            acldictive
                                                               addictivepro~,zerties
                                                                          properties of their
                                                                                        their opioid
                                                                                              opioid

    prociucts        exemplEtied by
    products is best exemplified by their
                                    their cynical
                                          cyiilcai attempts
                                                   attet-npts to prof
                                                                 profitt frot7i addictioti treatment.
                                                                         from addiction    treattneiit. It12t}07,
                                                                                                         In 2007,

    DefeiiciatitRichard
    Defendant    RichardSackler
                         Sackierfiled
                                 fied ati
                                      an ali}ziication      patent for apurported
                                                       foraapaterit
                                          application for              a purportedtreatment
                                                                                   treatmentf.or
                                                                                             for opioici
                                                                                                 opioid

    addiction. In
    addiction.  In September
                    September 2014,
                              2014, I7efendant Kathe Sackler
                                    Defendant Kathe          dialedininto
                                                     Sacklerdialed      to aa confidential call about
                                                                              corfdential call  about

              Tango -- a secret pIan
   Project Tcxrlgn
   1='r•qjeet                   plan for Purdue
                                         Purdue to expand
                                                   expand iiito    business of
                                                          into the husine5s of selling
                                                                               seiting drugs    treat
                                                                                       drugs to treat

    opioid
    C1piC)idaddiction.
             aCldictiU27.InIf2their
                                theirinternal
                                      1llterllal documents,     Kathe atid
                                                 dE)clitI2ents, Katlie and staff wrc>te downwhat
                                                                                 wrote down  whatPurdue
                                                                                                  Purdue pubficly
                                                                                                         publicly

    deiiied for
    denied  for decades:
                decades: that
                          thataddictive
                               addictiveopioids
                                         opioidsaYid
                                                 and opioid
                                                     opioid adciictioii
                                                             addiction are
                                                                        are "iiaturatiy
                                                                             "naturally €ii3ked."
                                                                                         linked." Tl3ey
                                                                                                   They

    cletermil=edthat
    determined   thatPurdue
                      Purdueshould
                             sholiIdexpand
                                     expaiidacross
                                             across"the
                                                    "thepain
                                                         paiiiand
                                                               and addiction
                                                                   atldiction spectrum,"
                                                                              spectrum," to become "an

    end-to-encl pain
    end-to-end  paiiiprovider."
                      provider." Purdcie il9ustratedthe
                                 Purdue illustrated  theend-to-end
                                                         end-to-el3dbusiness
                                                                     busiiiessmodel
                                                                               tnodelwith
                                                                                      witha apicture
                                                                                              picture of a

    dark hole labeled
              labeled "Pain treatrnet3t" tl3ataapatient
                            treatment" that      patientcould
                                                         couldfall
                                                               fatlinto
                                                                    itrto—
                                                                         —and   "Opioid addiction
                                                                           and "Opioid  adciictioti treatment"
                                                                                                    treatinent"

   waitilig at the bottoiri.
   waiting         bottom. Kathe
                             Kathe aiid
                                   and tlre
                                        the 1'r•oject
                                            ProjectYcaizgo  teain reviewed their findings
                                                      Tango team                 fiiidiiigsthat
                                                                                            thatthe
                                                                                                 the "market"
                                                                                                     "inarket"

    of pe.ople addictedto
       people addicted  to opioids,
                           opioids, measured
                                    measured coldly
                                             coltlly in
                                                      in billions of dollars,
                                                         billions of dollars, had
                                                                              hactdoubled
                                                                                   douhitd from  2009 to
                                                                                            frcm 200.9

    2014:




                                                         73
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUiVIENT I      Page 86 of 355                             PageID #: 122




                                '1""                'c rii4A

                                                                        Non-
                                                                        opioid
                               Gross sales
                               $       i ion                            Opioid
                               2.4     -                                2.3      2.3
                               2.2     -
                               2'.0    -                        1.9
                               1.8                       1.7
                               1.6     -           1.5
                                                                  fi.
                               t4      - 1.3
                               t2
                                                         116
                               1,0
                               0.8
                               0..6
                               0.4
                               02
                                               I                            I
                                0
                                        200 10            11    12       12 2014
                             Parrdue'smeasure
                             Purdue's             of opioid
                                              of the
                                       naeast.tre           addiction
                                                     the opioid addiction "market"
                                                                      "market"

             301. Kathe
                   Katheand thethe
                          and      staff
                                 staff found
                                         foundthat
                                                thatthe
                                                      thecatastraphe.provided
                                                          catastrophe providedan
                                                                               anexcellent
                                                                                  excellent cornpound
                                                                                            compound

     annual growtli rate
     annual growth   rate("CAGR"):
                          ("CAGR"): "Opioid
                                    "Opioid addiction (other than heroin) has grown by 20°/fl
                                            addiction (other                           —20%

     CAGR from
          frorrt2000
                 2000toto 2010"
                          2010."Kathe
                                 Katheand
                                        andthe
                                             thestat'f   revealedinintheir
                                                  staffrevealed       theirinternal
                                                                            internaldocuments  that
                                                                                     documents that

     Purdue's tactic
                tacticof
                       ofblasning  addiction on
                          blaming addiction   on untrustworthy patients was aa lie.
                                                                                lie, lnstead,
                                                                                      Instead, the truth is
     i
     that opioid addiction
                  addiction can
                             can happen
                                 happen to
                                         to anyone
                                            anyone who isis prescribed opioids:

                        'Thiscan
                      ~ 'This. can: happen-
                                     happen-     an,~ ane —from
                                            foto any-one—    froma:50   Year. .
                                                                 a: 5t~ year
                         old. woman.with
                         old• woman  0th chronic
                                         chronic.lower
                                                  /ot-ver back:
                                                       back:    parn
                                                             pain to' atcr
                                                                         1.8a 18
                         yearo1d'
                         year old' boy
                                    b:oywith
                                         witha.a.sports:117July, from the.
                                                  sports:inju~f from   the very
                                                                           vety
                         wealthy  tothe
                         weafthy .ta  thevety.  poor"
                                          very.poor"
                           Purdue's.  "ProjectTango"
                           Purdite's."Project Tango patient
                                                     " patiertt
                                                             and  clinical
                                                                and  clinicrrl rationale
                                                                           rationale




                                                         74
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 87 of 355                                   PageID #: 123




    Kathe anci
          and the staff
                   staffconc.tuded
                         concluded that
                                     thatn3illions
                                          millionsof  people who
                                                   ofpeo~.~ie      became addicted
                                                               whobecame      addictecf to
                                                                                         to opioids
                                                                                            opioicis were
                                                                                                      were the
                                                                                             il
    Sackler .11efet3dants' nextbusiness
            Defendants' next    businessopportunity.
                                           opportunity. Staff
                                                         Staft wrote: "It
                                                                      "It isisaI3 attractEvemarket.
                                                                               an attractive    inarket. Large
                                                                                             I
    unmet need
    unmet  need forforvulnerable,
                        vulnerable,unclerserved
                                     underservedandandstigmatized
                                                        stigmatizedpatiei3t     population suffering
                                                                      patient population                  from
                                                                                             suffering from

     substance abuse,
   • substance abuse, depe.ndence andaddiction."
                      dependence and  atidiction." The
                                                   The teani identified eight
                                                       team icientified eigit ways-that  Purdue's
                                                                              ways. that Ptirdue's

                gettinti, patients
    ex}3erience getting
    experience             patientsoii
                                    onopioic3s
                                       opioids coulcl
                                               could now
                                                      now be
                                                          be usecl
                                                             used to sell treatinent
                                                                          treatmentfor
                                                                                     forop€oitl addiction.
                                                                                         opioid adclietion.

            262.      In 3une
                         June 2017, the Sackler Defendants
                                                Defendants tret    discus'saarevisec#
                                                           mettotod;scuas     revised version    Prefect
                                                                                      version of Pt•ofeet

   Tango --
   7"ajzgo     another try
                       try at
                           at prof ting from
                              profiting  fromthe
                                              theopioic{
                                                  opioid crisis.
                                                         crisis.'1his
                                                                 This tiine,
                                                                       time,tlzey
                                                                             they consiciereci   seheme to sell
                                                                                  considered aa scheme

   tlte
   the overciose anticlote NARCAN.
        overdose antidote  NA.RCAN. The
                                    The need
                                        neecifor NARCAN to
                                              forNARCAN to reverse over(toses was rising
                                                                   overdoses tivas rising so
                                                                                          so fast

    that the Sacklers
             Sacklers calculateci
                      calculated it could
                                    could provicle
                                          provide aagrowing
                                                     growingsource      revenue,tril.~iiiig
                                                             sourceofofrevenue,             fron) 2016 to
                                                                                  tripling from

    2018.

                                  b. Endo's
                                  h.  .Endo'sMfsrepresentations
                                              MisrepresentationsRegtarding AddictionRislk
                                                                 RegardingAdciictietn Risk

            263.      Encio also falsely
                      Endo also   falselyrepresenteci
                                          representedthat aciclietiot3
                                                       that                rare€nin}zat'sents
                                                            addictionisisrare                 who are
                                                                                    patients tivl3o are prescribed
                                                                                                        preseribecl

    opioids.

            2{~. Utitil
            264.  UntilAprii
                        April2012,
                              2012,Endo's
                                    Endo'swebsite   for Qpana,
                                           website for  Opana, www.    opana. coin, stated
                                                               zviriv.opxaracr.cotn, stated that "[m]ost

    healthcare
    healthcareprovicters
               providerswho
                         whotreat
                             treatpatiei3ts
                                   patientswitl3
                                            with pain
                                                 paina(yree that patients
                                                      agree that patientstreatecf
                                                                          treated with  prolonged opioid
                                                                                  with prolon,Teci opioid

   inedicines
   medicines usually
              usually do
                      dotiot
                         not beeome
                             becomeadclicteci."
                                    addicted."

            265.      In cecisideration
                         consideration c>fa  reasonable ol~porn~nity
                                        of a reasonable              for further
                                                        opportunity for   fi3rtherinvestigation  a1iddiscovery,
                                                                                   investigation and  discovetv,

   l'[aintiffs
   Plaintiffs allege
               allege tlrat
                       that Encto improperly instructed
                            Endo improperly  insttvctecl its
                                                          its sales represeiitatives to
                                                              sales representatives  to diminish and distort

   the risk
       risk of
            of acidiction
               addiction associatecl w€th Opana
                          associated with Opana ER.

            266.      C}neof
                      One of the
                              the Front
                                  Front Grou}3s with which Enclo
                                        Groups with                       tnostclosely
                                                                 wc>rkeclmost
                                                           Endo worked          c(osetywas
                                                                                       was the
                                                                                           the American
                                                                                               Atiiericati

    Pain Foundation ("APP"),
                    ("Al'P"), descrihed
                              described more fully below.

            267.      Al'F coi3veyetl
                      AK'   conveyed throuQ h its ataonal
                                      through     NationalInitiative
                                                  I~;       Initiativec>n
                                                                       on 1'ain
                                                                          Pain Control    Iv`
                                                                                Control ("NIPC")
                                                                                        ("l:i'C"} ancl
                                                                                                   and its

           www.l'afnlazowlezlgc.cc3rn, which
   website www.Painknowledge.com,      tivti€chclaimed
                                                elaimecithat
                                                         that"tpleople
                                                              "[}a]eoplewho
                                                                        whotake
                                                                            take opioids
                                                                                 opioicis as
                                                                                          as preseribecl
                                                                                             prescribed

   -usually
   - usually do
             do not
                not become
                    becomeacidietecl."
                           addicted."


                                                          75
Case 1:19-cv-00756-WS-C Document 1-1
                                  DOCUMENT  1
                                     Filed 10/09/19 Page 88 of 355                            PageID #: 124




               268.
               268.   Another               www_Pain.4ction.carn, statecl:
                                   website, www_PainAction.com,
                      Another Endo website,                       stated: "Did yUu know? Most
                                                                               y6u know? Most

    chronic pain patients
                 patients do not
                             not become
                                 become addicted
                                         addicted to
                                                   totlze
                                                      the opioid medications that
                                                          opioid medications  that a.re
                                                                                    are prescribed for

    thein: '
    them."

               269.
               269.                           www.Paifaknoudedge.conz titled "Pain:
                      A brochure available on www_Painknowledge.coin         "Pain:Opioid  Facts," an
                                                                                    OpioidFact.s,"

          sponsoreclNIPC,
    Endo- sponsored NIPC,stated
                          stated that
                                  that"people                         drug, abuse, including tobacco,
                                       "people who have no history of drug

    and use their
            their opioid
                  opioid inedication
                          medication as
                                     as directed  willprobzibly
                                         directed will probably not become addicted." In
                                                                    become addicted." in nuinerous
                                                                                         numerous

    patient education parnphlets,              this deceptive message.
                      pamphlets, Endo repeated tliis

               270.
               270.   In a patient education painphlet
                           patient education                 "Understanding Your
                                             pamphlet titled "Urzdersta11du7g YourPain:
                                                                                   Paifi: Taking Qral
                                                                                                 Oral

    Opioid                   answers the hypothetical patient question—
           Analgesics," Endo answers
    Opioid -4ytalgesics,"                                               "What sliould
                                                              question— "What should I know about

    opioids and
    opioids and acldiction?"—by
                addiction?"—by focusing
                                focusing on explainingwhat
                                         on explaining whataddcction
                                                            addiction isis{"a
                                                                          ("a chrorsic
                                                                              chronic braiil disease"}
                                                                                       brain disease")

    and is not ("Taking  opioids for
               ("Taicing opioids  for pain
                                      pain relief").
                                           reiieP'). It goes on to explain that laiddicts
                                                                                "[a]ddicts take opioids for

    other reasonS,
    other          such as
          reasons, such as unbearable
                           unbearable emotional
                                      einotional problems. Taking opioids as pre5cribed
                                                                             prescribed for pain relief

    is not addiction.''     publication is still
           addiction." This publication    still available
                                                 available online
                                                           online ancl                      Russell
                                                                  and was edited by KOL Dr. Russell

    Portenoy_'
    Portenoy."3!3


               271.
               271.   In addition, a 2009 patient education publication, Pain:
                                                                         Pafn: Opioid
                                                                               Opioid Therapy,
                                                                                      Therapy, fundecl
                                                                                               funded by

                       w,vw.Painknowledge.coitz, oniitted
    Endo and posted on www.Painknowledge.com,             addiction from
                                                 omitted addiction       the "common
                                                                    from the "common risks" of

    opioicls, as shown
    opioids,     sl7own below:
                        below:




    "3
    113 Margo  McCaffery, RN
        Margo iVlcCaffery,   MS, FAAN
                           RNMS,      and Chris
                                 FAAN and Chris Pasero,
                                                Pasero, RN,
                                                        RN, MS FAAN, Uiaderstanding
                                                                     Understanding Your
                                                                                    Your
    Pain,
    f'ain,            4-,
                 Taking
                 Takina          C)r•al
                                 Oral         Opioid
                                              Upiaid        Analgesics,
                                                            14nalgesics,       available        at
    http://www.thblack.con-dlinkslrsd/understand pain upioid anal esics.pdf (last
    http://www.thblack.com/links/rsdfunderstand_pain_opioid_analgesics.pdf  (last visited
                                                                                  visited Qct.
                                                                                          Oct. 26,
    20I8).
    2018).


                                                      76
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT
                                  DOCUNMNT1 1       Page 89 of 355                                        PageID #: 125




                                     1•••••••


     As                                                  arra,
                ttterz:kpy Tlfi~* T"O. , iatC-42,111a400 ta" ,- 0040~4-8 1-jx4t 0410" ~ftth ~~
                                             to aUxio." *'0:40                                            "00
               . -ttle
       • fr.kAnta-t0 ' • rt
       • Orr.pwfainess
         Cortful*
         Nausea
       • tichiog
         Maims,'
         Shortsa
         ShoA-    ,,*Pr. of
                         of breamb
                            breath
     Y*w'
     `:~;r                  PreVidgfir can help,
               tww~~e providw
            hamhhmre                           heap •to  9 eoltimos       and, in some
                                                                                    vwm G"",  mom prevent        ?Ade
                                                                                                               , ~
                                                              410tim" 84'4                              wo-~4
                                 -c : a r a result
                  - 't n ~ V ov,:mr          -v- t 0        opkiid                   Less swore side efivota.
                                                                      treenmertt !Ixos
                                                             .0icki IroatnW.-nt,
                                                      ixness~ tv typicay
                               itchinfe, - dfizpiwini7.„:zz.,,
                                            d                             gy Goa a'ofay 'VVM*1a
                                                                                         ,:ivitttin fow
                                                                                                      few daya   with.
                                                                                                           dayavwot~-
          the rie
     Oti, ove-  ne           turthvYr
                 -ex's! for ffu?ry      traatrn—T~nni      you    Gxp~-~-
                                                                  eXPMiitit041 anyanv  Sift  , 0.atitects. %mu
                                                                                                           wu should
                                                                                                               ohaow
     iat
      Dt your
          vgxir h"W40  -hCale providef know il';     immedisWv,
                                                       -vu~n      w

                                   c. Janssen's
                                   c.                              Regarding Addiction Risk
                                      Janssen's Misrepresentations Regarding           Risk

                  Janssen likewise
             272. Janssen
             272.                  misrepresentedthe
                          likewise misrepresented theaddiction
                                                      addictionrisk
                                                                risk of opioids on
                                                                     of opioids    its websites
                                                                                on its websites and
                                                                                                and

    print materials.
    print materials.One
                     One website,
                         website, Let's Talk- Pain, states, among
                                              Pain, states,         other things,
                                                             ainong otlier things,that
                                                                                   that"the
                                                                                        "thestigma
                                                                                              stigma of
                                                                                                     of drug
                                                                                                         drug

    addiction and                   with the
                         associated with
                  abuse"associated
              and abuse"                  the use
                                              use of ()plaids stemrned
                                                  of opioids  stemmedfrom      "lackofofuiiderstanditig
                                                                       froma a"lack      understanding

    addiction."

             273. The
             273. The Let's                         perpetuated the
                       Let's Talk Pain website also perpetuated     concept of pseudoaddiction,
                                                                the concept    pseudoaddiction,

                patient behaviors
    associating patient
    associating          behaviors such
                                   such as "drug
                                            "drug seeking,"
                                                  seeking," "clock watching,"and
                                                            "clock watching,"     "evenillicit
                                                                              and"even  illicit drug
                                                                                                drug use
                                                                                                     use

    or deception"
       deception" with
                  with undertreated
                       undertreated pain
                                     painwhich      be resolved with
                                                can be
                                          which can             with "effective
                                                                      "effectivepain management."
                                                                                  pain management"

             274. A Janssen
             274. A Janssen unbranded website,
                                       website, www-PrescribeResponsibly.
                                                www.PrescribeResponsibiy.corn,  states that
                                                                          coin, states

             aboutopioid
    concernsabout
    concerns       opioidaddiction  are "overestimated"
                          addictionare"overestimated" andand that"true
                                                           that    "trueaddiction
                                                                         addictionoccurs  onlyin
                                                                                   occursoiily in a small
                                                                                                     small

               o f patientS.
    percentage of          "I 144
                   patients.""

             275. Janssen
             275. Janssen reviexved,
                          reviewed, edited,
                                     edited, approved,
                                              approved, and distributed aa patient
                                                        and distributed    patient education
                                                                                    education guide
                                                                                              guide

             Finding Relief-
    entitled Fiiiditig       Pain
                       Reliej.'   Management
                                Paiii          fin. Older
                                      Managementjbr Older Adults,
                                                          Adults, which, as seen
                                                                  which, as seen beloNv,
                                                                                 below, described
                                                                                         described as




    114 Keith Caxidiotti,
              Candiotti, M.D.,
    114 Keith                   Use qf
                          M.D., Use    °plaid Analgesics in
                                    qfOpioidAnalgesics   inPain
                                                            PainManagement,
                                                                 Management,Prescribe Responsibly,
                                                                                      Responsibly,
    http://vvww.prescriberesponsiblv.com/articlesiopioid-pain-mannementu
    httl2://www.prescriberes
                           .12onsibly.com/artictes/o.12ioid-12ain-managementu (last modified July 2,
                                                                              (last modified      2,
    2015),
    2015).


                                                            77
                                                            77
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                  DOCUMENT
                                  fZiZN1)541ZQ   1
                                               Ilfl   Page 90 of 355                            PageID #: 126




    "myth" that opioids
    "myth" that         are addictive,
                opioids ar-e addictive, and
                                        andasssserted asfact
                                            asserted as        that "[m]any
                                                         fact that          studies sho that opioids are
                                                                    "[m]any stuclies

    Yaredy adslictive when
    rarely addictive  vvhenused
                            ttsedproperly
                                  properlyfor  the management
                                           forthe  managernent of chroiiic pain"
                                                               of chronic        (emphasis in original).
                                                                           pain" (emphasis

    Until recently, this
                    this guide was still
                         guide vvas       availabte online.
                                    stiil available oniine.




                                                       I      4




            276.
            276.    Janssen's website
                    Janssen's website for
                                      for I7uragesic                              44Your Right to Pain
                                          Duragesic included a section addressing "Your

    Relief'                     patient'sfear
    Reliefl' and a hypothetical patient's fearthat "I'ma.fra.id
                                               that"I'm         I'll become a drug addict." The
                                                        afraid I'll                         Th€ website's
                                                                                                website's

    response: "Addiction is relativefly
              "Addiction is             rarewhen
                            relatively rare when patients
                                                 patients take opioids appropriately."
                                                          take opioids appropriately."
                                                                                        r r ~~.
                                d. Cephalon.'s
                                         '~;   Misrepresentations
                                                    ~~   ~     .r~ Regarding
                                                                   •` ~ ~r ;i,,, Addiction
                                                                                   ~,
                                                                                            Risk

            277. rCephalon
            277.           sponsoredand
                 Cephalon sponsored  and facilitated
                                         facilitated the  development of
                                                      tbe development       guidebook, t7piofd
                                                                      of a guidebook,  Opioid

    Medications             A Patient's
                  and REMS: A
    Medicrataotis urad        Paiiefit's Guide,                 claitns that "patients without a history
                                         Gitide, which included claims

    of abuse
    of abuse or     familyhistocy
             or aa family history of
                                  ofabuse
                                     abusedo  notcommonly
                                           donot  commonlybecome  addictedtotoopi€iids:
                                                           becomeaddictecl                Similarly,
                                                                               opioids."' Similaely,

    Cephalon sponsored APF's
    Cephaion                 Treatmentl?ptions:
                       APF's ?'reatment            Guidefor
                                        Options:AA Guide forPeopde
                                                            PeopleLiving
                                                                   Living ivith
                                                                          with Pain   (2007), which
                                                                                Pain (24307), which

    taught      addiction isisraare
    taught that addiction      rare and
                                    and lianited
                                         limited to
                                                  to extrem.e
                                                      extreme cases
                                                              cases of
                                                                    ofunauthorized.      escalations,
                                                                       unauthorized dose escalations,

    obta,ining opioids from multiple sources,
    obtaining opioids                         or the£t.
                                     sonrces, or theft.

            278.
            278.    For example,
                    FQr example, aa 2003
                                    2003 Cephalon-sponsored  CMEpresentation
                                         Gephalon-spoiisoreclCME pressntation titled Pharmacologic
                                                                                     Pliarmucoiogic

    Management   of Breakthrough ot-
    Alantrgement ofBreeakiitrrxugii or Incident
                                       Irccident Pain,
                                                 Paan. posted on Medscape
                                                       posted on Medscapeininpebruary
                                                                              February  2003,teatcl~es:
                                                                                      2(1{l3, teaches:
                                                                                          ~
                                                                                            f
               [C]hronicpain
               [qhronae  painisisoften
                                  oftenundemeated,    particularly in
                                        undertreated,partictalarly  in the non-cancer patient population. .
                                                                       the non-cancer
               .. The
                  The continued
                      continued stigmatization
                                  stigmatization of
                                                 ofopioids
                                                    opioids and
                                                              andtbeir
                                                                   theirprescription,
                                                                          prescription,coupleci
                                                                                        coupled with often
                                                                                                with Qften


                                                       78
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT
                                  BOCUMENT  1       Page 91 of 355                                   PageID #: 127




               uiifounded and self-imposecl
               unfounded                           physician fear
                                  self-imposed pliysacian.                 dealing with
                                                                fear of deatint),    with the
                                                                                           thehighly     regulated
                                                                                                 highlyregulatecl
               ciistribution   systetn for
               distribution system      for opioic€    analgesics, relnains
                                             opioid anatgesics,                      barrier   to  effective
                                                                      remains aa barr€er tc.} effectsve paill  pain
               Lnanagement
               management and  and must      addressed. Clinicians
                                   must be atldresse.cl.                intimat.efyinvolved
                                                           Clinicians intimately                with the
                                                                                     involvedwith    the treatment
                                                                                                         treatmeiit
               of patients
                  patients with chronic
                                   chronic pain
                                             pain reco~nize
                                                   recognize that
                                                               that the    majorityof
                                                                     the majority     ofsufferin~:   patients tack
                                                                                         suffering patients    lack
               interest in substanc.e
               interest      substance abuse. ln  In fact,
                                                      fact,patient
                                                            patientfears
                                                                       fearsof of
                                                                               c{evetopin4=      substance
                                                                                   developing substance abuseabuse
               behaviors such as as adcliction
                                    addiction often feacl       under treatment
                                                       lead to uneter                of pain.
                                                                         treatrnent of              concern about
                                                                                        pain. The concerrl
               patients with
               patients  with chronic
                              chronicpain               addictedto
                                            becomingaciciicted
                                       painbeeoming               toopioicis
                                                                      opioids ciuring   Iont,T-term opioid
                                                                                during long-term    opio€[1therapy
                                                                                                            therapy
               may stem
                     stetn froln
                           from c.onf.itsion  between physical rlependence
                                 confusion between                                (tolerance)ancl
                                                                  dependence (tolerance)            psychological
                                                                                                and psyc.hologicat
               ciepencience(addiction)
               dependence                  thatmanifests
                              (adcliction)that             as drug
                                                inanifests as tlrug abuse,
                                                                    abitse, 115
                                                                             "s

                                 e. MaIiinckrodt's  MisrepresentationsI2egardfng
                                     Mallinckrodt'sMisrepresentatictns           Addiction12isk
                                                                       RegardingAddiction  Risk

            279.    As described
                        described below,
                                   below,Matlinekrodt
                                          Mallinckrodtpron3oted        brandedopioids
                                                       promoteditsitsbrancled          Exalgo ancl
                                                                               opioidsExa4cyo  and

    Xartelnis XR, ancl
    Xartemis           opioids generally,
                  and opioids  generally, in   campaign that consistently
                                          in a calnpaign                  mischaracterized the
                                                             consistently inischaracterizecl the risk
                                                                                                 risk of

    adcliction. Mallinckrodt
    addiction.  Mal(inckroclt did
                              cliciso
                                    sothrough
                                       through its
                                               its website  anclsales
                                                   yvebsite and  sales force,         as through
                                                                       force, as well a4           unbranded
                                                                                          through unbrancieci

    coinniunication5 distrihuted
    communications                        the"C.A.R.E.S.
                                 through the
                     distributed througgh     "C.A.R.E.S. Alliance"    created and led.
                                                          Al;iance" it createcl

            280.    Mall+nckroclt
                    Mallinckrodt inin 2010
                                       2010 created  the C.A.R.E.S.
                                            created the               (Collaborating antl
                                                          C.A.R.E.S. (C:ollaboratiti~     Acting
                                                                                      and Acting

    Responsibty to Ensure
    Responsibly    Ensure Safet_y)           whichititdescribes
                                   A!1€ance,which
                          Safety) Alliance,            describesasas"a  coalitioll of national patient
                                                                     "a coalition

             provider ancl
    safety, }.~rovicier
    safety,                     .: ciiversion
                        and ciruc
                             drug  diversion organizations
                                              organizations that
                                                             that are  focused on
                                                                   arefoeuseci      reducing opioici
                                                                                onreclucilic, opioid pain
                                                                                                     pain

    niedtcatton abuse and
    medication        and tncreasing responsiblepre:;crtbtn4,
                          increasingresponstble                        The "C.A.R.E.S.
                                                              habits." "I'he
                                                 prescribing habits."                    Alliance" itself
                                                                             "C.A.R.E.S. A1liance" itself

    is a service mark
                 mark of
                      ofMallinckrodt
                         MallinckrodtLLC
                                     LLC(and
                                         (andwas
                                             waspreviously
                                                 previouslyaaservice
                                                              servicemark       Mallinckrodt, lnc.)
                                                                      markofofi1-fallinckroclt, lnc.)

    coliyrighteci
    copyrighted anci  relgistereci as
                  and registered   as aa tradelnark
                                         trademark by
                                                    by Coviclten,
                                                       Covidien, its fortner parent eompany.
                                                                     former parent            Materials
                                                                                     company..Materials

    distrzbutecl by the
    distributed by  the C.A.R.1~,.S. A€fiance, however,
                        C.A.R.E.S. Alliance,   however, inclucle unbranded publications
                                                        include unbranclecl }zublieationsthat
                                                                                          that do
                                                                                               cla not

    disclose aalink
    ciisc.lose       to Mallinckrodt.
                linkto  Mallinckrotlt.

            281.    13y 2012, 1VTallinckrorlt,
                    By 2012,                            theC.A.R.E.S.
                                               throughthe
                              Mallinckrodt, through         C.A.R.ES. Alliance, cuaspromoting
                                                                      Alttal3ce,was  proinoting aa book




        I1-'Iichaef
    " 5 Michael   L J_ Brennan
                     Brennan        at.,Pharmacologic
                             et etal.,   Pharmaco(ogicManagement
                                                        Managementof   of Breakthrough
                                                                          Ureakthrough or lnciclent
                                                                                             Incident Pain,
    IVI.edscape,http://www.medscape.orglviewarticle/449803,
    Medscape,    http://www.lnerlsc.ape.orglviewartic.le/449803, (last
                                                                 (last visited
                                                                        visited3u1_y  27, 2017).
                                                                                July 27,  2017).




                                                         wt
                                                         79
                                   D®C[JRrIENT
Case 1:19-cv-00756-WS-C Document 1-1           1
                                      Filed 10/09/19 Page 92 of 355                                   PageID #: 128




    titlecl
    titled Defeat  Chronic Pccin
            Defeat Chr-onic       Now! This
                            Pain l,Tow! This book
                                             book is still
                                                     still available  online."' The false
                                                            available or3line.116    falseclaiiris
                                                                                           claimsmi*d
                                                                                                   and

    misrepresentations in this book inciude     following statements:
                                    include the foIlowing

                    a.      "Only rarely
                                    rarely does   opioid medicatian
                                           does apioid    medication cause
                                                                      cause aa true   addiction when
                                                                                true adtliction when
                            prescribed appropriately
                                         appropriately to
                                                       to aa chroiiic
                                                             chronic pain patient who does not have
                            a prior Iiistory af addiction."
                                    history of

                    b,
                    b.      "It isiscurrently
                                     currently recoinrnended
                                                recommended thatthat every
                                                                     every chronic  pain patietit
                                                                            chronic pain  patient
                            suffering frotn
                            suffering   from mQderate
                                              moderate tota severe
                                                            severe pain
                                                                   Itain be viewed as a potential
                                                                         be viewed      potential
                                                   therapy."
                            candidate for opioid tlierapy,,,

                    c.
                    C.      "When chroiiic
                                    chronic pain
                                             pain patients
                                                   patients taake npioids to
                                                             take opioids to treat their pain, they
                            rarely develop a true             and drug craving."
                                             triie addiction and       eraving."

                    d.      "Only
                            "Only aa miiiority
                                     minorityof ofchror}ic
                                                   chronic patn
                                                           pain patieiits
                                                                patients wlics are taking Iong-term
                                                                          who are         long-term
                                               toIerance."
                            opioids develop tolerance."

                    ee.     "The bottom   Iine: Only
                                  bottom line:  Only rarely
                                                      rarely aloes apioid rriedication
                                                             does opioid  medication cause a trtie
                                                                                               true
                            addictian
                            addiction when  prescribecl
                                             prescribed  appropriately
                                                          appropriateIy to
                                                                         ta a
                                                                            a chronic
                                                                              chranic  pain patient
                            whcs does not
                            who does  not have
                                          have aa prior
                                                  priar hiStory    addictian."
                                                        history of addiction."

                    f
                    f.      "flere are
                            "Here  are the
                                        the facts.
                                             facts. ItIt is
                                                          is very
                                                             very uncommon
                                                                  uncommon for  far a person with
                                                                                              with chronis:
                                                                                                    chronic
                            pain to become `addicted'
                                               'addicted' to     narcotics IF (1) Iie
                                                              to narcotics         he doesn't
                                                                                      doesn't have a prior
                            history
                            history of
                                    of any
                                       any addictian
                                             addiction and  and (2)
                                                                (2) he
                                                                    he only
                                                                       only takes
                                                                             takesthe
                                                                                   the rriedication
                                                                                       medication to tredt
                                                                                                       treat
                            pain,"
                            pain."

                    g.
                    9       "Studies
                            "Studies have
                                     have shown
                                          shown that many chrnnic
                                                           chronic pain patients can experience
                            significant pain  relief with toierable  side effects
                            significant pain relief with tolerable side   e.ffects fr©in
                                                                                    from opiaitl
                                                                                         opioid
                            narcatic
                            narcotic medieation
                                     medication when
                                                when talsen
                                                      taken daily and no
                                                                      no adcliction."
                                                                         addiction."

            282. 3n
            282. In a
                    a 2013 Mallinckrocdt  Pharmaceuticals Policy
                            Mallinckrodt Phrtrmrtceuticctl.s          Statement Regat-rlitag
                                                             Polici, 5'taternestt Regarding tlie
                                                                                             the

    Treatment ofPain
    Ti•eatnteyit of 'Pcainand
                           cxtidControl
                                 CQnti•alofof®,pioicl Ahuse, which
                                            Opioid Abuse,    which is still available
                                                                            available oniine,
                                                                                      online, Mallinclsrodt
                                                                                              Mallinckrodt stated

    that,
    that., `.
            [sladly, even
           "{s]adly, even today,       frecluently remains
                           today, pain frequently  rerriains undiagnosed
                                                             unidiagnosedand
                                                                          ar}deither
                                                                               either untreated
                                                                                      untreated or
                                                                                                gr

    iindertreated"
    undertreated" and cites to
                            to aa repcsrt      coricludes that
                                   report that concludes   that "the
                                                                "the majority
                                                                     rrfajarity of
                                                                                of people
                                                                                   people with pain use their




        Bradley S. Galder, M.D. & Charles Argaff,
    116 Bratlley                                Argoff M.I}„
                                                         M.D., Defeat
                                                                Defeat Chronic
                                                                        Chronic Pain.  Nowl:
                                                                                  Pain Now!:
    Caroundbreaking      Strategies for
    Groundbreaking Strategies       for Eliminating
                                        Eliminating the
                                                    tlie Pain of
                                                               af Arthritis, Back
                                                                             Back and
                                                                                  and Neck
                                                                                       Neck Conditicrns,
                                                                                             Conditions,
    Migraines
    M             I3iabetic Neuropathy,
       igraines Diabetic                  andChronic
                            Neuropathy, and   ChronicIliriess,
                                                       Illness,(Fair
                                                                (Fair1rVirids
                                                                      Winds Press 201(I),
                                                                                    2010), available
                                                                                            cavailcableat
                                                                                                       at
    httns://books.t-                        --VcSOGYKXWdYC&printsee=frontcover&source=gbs Vie
                     ,oQo-Ie,com/books?id=VcSOGYK1WdYC&nrintsec-frantcciver8r.source=ebs
    https://tx)oks.goog.le.com/books?id.                                                                  Vic
    wAFI#N,=siiippet&ct-unly%20rarely°io20does%20opioid%20medication&f-
    wAPI4-    - -snippet&q=only%2Orarely%20does(!/020opioid%20medication&f--false.      -false.


                                                         80
                                                         so
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  1       Page 93 of 355                                 PageID #: 129



                                                                                               ~
    prescription
    prescription drugs
                 drugsprol3erly,
                       properly, are
                                 are 110t
                                      not aa source
                                             sotirce of misuse,
                                                        misuse, and
                                                                and srcxuld not be
                                                                     should not    stigmatized
                                                                                bestigmati       or denied
                                                                                           l eci or

    access bec.ause tsfthe
           because of  the misdeerls   carelessness of
                           misdeeds or carelessness    others!'
                                                    of ot.hers."                            '
                                                                                            I
            283.    11-Sarketing Uef.endants'suggestions
                    Marketing Defendants'      suggestionsthat  the opioid
                                                           thatthe  opioid epidemic          result of bad
                                                                           epidexnic is the jre4ult

    patients who tnanipulate
                 manipulate doctors to
                                    to obtain
                                       obtain opioids
                                              opioids illicitly
                                                       illicitly helped
                                                                 helped fiarther                 scheme
                                                                         further their marketing schetne

    i4 at
    is at odds
          odds with
               with the
                    the facts.
                        facts.While
                               While there
                                      there are
                                            are certainly patients who
                                                certainly patients     unlawfully obtain opioids, they are
                                                                   whountawfi.illy

    a small
      small manority.
            minority. For
                       Forexatnple,
                           example,pat;ents
                                    patientsivhcz
                                              who"doctor-shop"—i.e.,
                                                  "doctor-shop"—i.e.,visit rnulti}zle
                                                                       visit          prescribers to
                                                                             multiple13rescril3ers

    ohta€n opioid
    obtain opioid prescripticns—are
                  prescriptions—areresponsible
                                    responsiblefcYr
                                                 for roughly
                                                     roughly 2% ofopioid
                                                             2% af opioidfsrescript€ons. The epidemic
                                                                          prescriptions. `lthe epidernic

    of opioid
       opioid adcliction
              addiction and abtase is overwhelmingly
                            abuse is  overwhelmingl_yaaprobiem
                                                       problem of faise marketing (and uneoristraitied
                                                                  false n3arketing     unconstrained

    distribution) ofthe
    distribution) of thedru~s,
                         drugs,not
                                notproblem  patients.
                                    problem}~atients.

                       FalsehQod #2:
                    2. Falsehood #2: To
                                      Teathe
                                          theExtent
                                             Extent There
                                                    "I'hereisisaaRisk
                                                                 I2iskof
                                                                       ofAddiction.
                                                                         Addiction, It
                                                                                    It Can Be
                       EasilmIdentified
                       Easily Identiffedand
                                          andManaged
                                              Manned

            284.    Wh€le contini3ingtotomaintain
                    While continuing     maintainthat
                                                  that most
                                                       niost patients
                                                             patients can
                                                                      can safely
                                                                          safely take opioids iont;-tertn
                                                                                               long-term

    for chrotiic
        chronic pain without hecon3ing addicted, the
                             becoming addicted,      Marketing Defendants
                                                 the Marketing vefei3dants assert
                                                                           assert that
                                                                                   that to
                                                                                        to the extent

                patients are at
         sorx.e patients
    that some                at risk
                                risk of
                                     ofopio€d
                                        opioid addiction,
                                               addiction, doctars caneffectively
                                                          doctorscan  effectivelyidentify
                                                                                  identifyand
                                                                                           andmana4~e
                                                                                               manage that

    risk by
    risk by using
             using screenitig
                    screening toots
                               tools ororrluestionnaires.
                                           questionnaires. In
                                                            Inmateriais
                                                               materialsthey  produced, spvnspred,
                                                                         theyprcducec3, sponsored, or

    controlled, llefendants
    controlled,  Defendantsinst.ructed
                             instructed,patiei3ts
                                         patients and prescribers that screeiiing
                                                  and11rescrihers      screeningto«ls
                                                                                  toolscan
                                                                                        canidentify
                                                                                            identify}.?atients
                                                                                                     patients

    predislzosed to addiction, thus inak;ng
    predisposed to                  making doctors
                                            doctors feel
                                                     feel more
                                                          morecoinfortal3le prescribing opioids to their
                                                               comfortable prescribino,

    patients and patients
                 patients inore
                           more cornfoitabte
                                 comfortablestarting
                                             startingopioscl
                                                      opioid therapy.for
                                                              therapy.forchronic
                                                                          chronic}3ain. I"hese tools,
                                                                                  pain. These  tools, they
                                                                                                      they

   say, identify those
                  those with
                        with higher
                              higher actdiction
                                      addiction risks (stemming
                                                      (stemming frotn
                                                                from personal
                                                                      personal or
                                                                               or fanlily  histories of
                                                                                   family histor=es

   substance use,
             use, irental
                  mental il[ness,
                          illness,traiin3a,          so that doctors
                                   trauma, or abuse) so      doc.torscan
                                                                      canthen      closety monitor those
                                                                         then more closely

   patients.

           285.     Purdtze shared
                    Purdue  shared its Partners
                                       Farfner:r Against
                                                 Agairast Pain
                                                          f'aiii "Pain Management Kit," which ccntains
                                                                                              contains

           screening too(s
   several screening tools and catalogues of
                                          of Purdue
                                             Purdue mater€als.
                                                    materials.

            286.   Janssen, on
                   .lanssen, on its wehsite www.Presei-iheIZE'.snClFi.rih.lv.coFii, states
                                    website www.PrescriheResponsihly.com,           states that
                                                                                           that the
                                                                                                the risk
                                                                                                    risk of



                                                       81
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 94 of 355                            PageID #: 130




   opioid addiction
          addiction "can usually
                         usually be managed" through toois
                                 be ma.naged"        tools such as
                                                                as opioid
                                                                   opioid agreements  between
                                                                           agreements between

                        I17 Thewebsite,
   patients and doctors.!"The  website,whicli
                                        whichdirectly
                                              directlyprovides
                                                       providesscreeninl; tools to presctibers
                                                                screening tools    prescribers for risk

   assessments,"8 includes aa"[flour
   assessments,"A includes   "[flourtluestion
                                     questionscreener"
                                              screener"totopurportedly   helpplrysicians
                                                            purportedly help  physicians identify
                                                                                         identify and

   address possible opioid misuse.119
                           niisuse.119

           287.
           287.    Ptirdue and
                   Purdue      Cephalon sponsored
                           and Cephalon            the APF's
                                        sponsored the  APF's Treatnient
                                                             Treatment Uptlotis_ .9 Guide
                                                                        Options: A  Garidefor
                                                                                           forPeople
                                                                                              People

          with Pain (2007), which also falsely
   Living ►i-ith                       falsely reassured patients that
                                               reassured patients that opioid
                                                                       opioid agreetnents between
                                                                              agreements between

   doctors and patients can "ensure that you take
                                             take the
                                                   the opioid
                                                       opioid as
                                                              as prescribed"
                                                                 prescribed" and counseled patietits
                                                                             and counseled patients

   that opioids             patients} aa quality
        opioids "give [pain patief7ts]   quaiity of
                                                 of life
                                                    iife we
                                                         we deserve."
                                                            deserve."

           288.    Purdue sponsored aa 2011
                                       2011 webinar taughtby
                                            webinartaught  byDr.
                                                             Dr.Lynn
                                                                 LynnWebster, entitled Managing
                                                                     Webster,eg3titled

   Pcrtient's Opioid
   Patient's         Use: Balancing
              Gpioid Use: Bcxlancinnthe
                                     theNeed und Risk. This
                                        Need and       This publication  misleadingly taught
                                                            publication inisleadingly taught

    prescribers that screening tools, urine tests, and patient agreenients
                                                               agreements have the effect of preventing

                                  "overdose deaths."
   "overuse of prescriptions" and "overdose deaths."

           283.
           289. Purdue
                 Purduesponsored    2011CME
                        sponsoredaa2011  CMEprograrn
                                             program titled
                                                      titled Managing Patient's t3piaid
                                                                                °plaid. Use:
                                                                                        Use:

   Balaticing tfze
   Balancing   the 1Veed and Risk. This presentation deceptively instructed prescribers that screening
                   Need and

   tools, patient agreements, and urine tests
                  agreements, and       tests prevented
                                              prevented "overuse of  prescriptions" and
                                                                 of prescriptions"  and "overdose
                                                                                        "overdose

   deaths."



   1I7 Howard A_
   117 Howard   A_Heit,
                    Heit,MD,
                          MD,FACP,
                               FACP,FASAM
                                        FASAMand   andDouglas   L. Gourlay,
                                                       Douglas L.  Gourlay, MD,
                                                                              MD, MSc,
                                                                                   MSc, FRCPC,
   FASAM, What
             What accPrescriber
                      PPesctiber Should    ICizcw Refore bYrititag tlre First Prescr•iption,
                                  ShQuld Know Before Writing the First Prescription, Prescribe
   Responsibly. As ofof the date of this filing, the "Prescribe Responsibly"
                                                                 Responsibiy" website is unavailable,
                                                                                             anavailable,
   but an archived version of this article may be accessed here:
   https://web.archive.orgiweb/20171003105720/l2ttp:(/wwnv.prescriberesponsibiy.cotnlarticles/be
   https://web.archive.orgiweb/20171003105720/http://www.prescriberesponsibly.com/articlesibe
   fore-prescribinl;-opioids
   fore-prescribing-opioids (hereinafter "i3fhat
                                            "What a Prescrilier
                                                      Prescriber Sliauld
                                                                 ShouldKrtow
                                                                          Know Befcre
                                                                                 BeforeWf•itilrg  tiie
                                                                                          Writing the
   Fifst PrescriptlQn
   First               Prescribing °plaids.").
         Prescription Prescribing    Opivids.").
   1114 Risk Assessment Resources at PrescrtheResponsibly.COM
                                     PrescribeResponsiblv.cotta is unavailable, but an arciiived
                                                                                       archived
   version is available at
   bttps://web.archive. ore/web/20190129201700/http:l/~,vww.
   https://web.archive.orglweb/20190129201700/http            prescriberesponsiblv
                                                     ://www.prescri   beresponsiblv.com/risk-
                                                                                   .com/risk-
   assessment-resources.
   ""91d..
   i1sId



                                                     82
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENTI
                                  DOCUMENT  1       Page 95 of 355                                    PageID #: 131




            290. Purdtie
            290.  Purduealso            2012-CM.E
                              funded aa 2011
                         alsofuiided          CMEprczgram
                                                  progam caiied  Chronic Pain
                                                          called Chrrjni.c       Management aricl
                                                                           Paln 111crruzgeFPdellt and

    0pioid Ure:
    Opioid        EasingFeat•.r,
            Use:Fasin~q  Fears,Manahhkg   Risks,anci
                                 ManagingRisks,   and  Improving
                                                     Imptfoving   Outcomes. 1"he',
                                                                OrsteoiPres.       presentatioo
                                                                             The', presentation

    Gieceptivelyinstructed
    deceptively  instru.cteci doctorsthat,
                           doctors     that,through  theuse
                                             throughthe  useof
                                                            ofscreening
                                                               sereenitig tools,
                                                                          tools, more  frequent refil(s,
                                                                                 tnore frequent  refills, anct
                                                                                                          and

    other techniques, eveti
                      even high-risk  patients showing
                            high-risk patients           .;ns of addiction
                                                       signs
                                               showingsiw        aridiction cou(d
                                                                            could be treated
                                                                                     treated tivith opioids.
                                                                                             with opioids.

            291 . Endo
            291.   Endopaid
                        paidfor
                              fora a2007
                                     2007supplement
                                          supplementava€lable
                                                     available for  continuing education
                                                                forcontintiing education credit in the

    Journal   of Family Practice written Ly
    Jorsrncxl qf'Farrail3%Prcretice           doetor who
                                         by a doctor wt3obecame
                                                          becameaamember ofEndo's
                                                                  memberof Erldo'sspeaker's
                                                                                   speaker's bureau

    itr 2010. This
    in              pubiicatioii, entitled Pain
              'i"hispublication,                  Management
                                           Pcrin h~lcana            Dilemmas ininPrimary
                                                         ,;esrrerat.l3ilerTi.rrrcis          Care:Usc
                                                                                    Pr•imary Care:_ Useof'C7pioich,,
                                                                                                        of'Opioids,

    (i) recOtnineDcieci            patsentsusing
                        screeniiigpatients
        recommended screening               usingtools
                                                  toois like  (a) the ()plaid
                                                         like (a)                  Tool (ORT)
                                                                      Opioicl Risk T'ool (OR`I') created  by Dr.
                                                                                                 creatett t}y Dr.

    Webster and iii3k.ed
                 linked totoJanssen
                             Janssen or (b) the &Teener
                                     or (b)                     01)ioiclAssessment
                                                          and Opioid
                                                Screener crricl         Assessmentfor  Pcrticnts with
                                                                                   f6r•Patients  ivith Pain,
                                                                                                       Pain,

    and (ii} taught that patients
        (ii) taught      patient.s at
                                   at high
                                      high risk
                                           risk of addictson could safely receive chronic opsoid
                                                   addiction could                        opioid therapy

    using a°`rnaximaliy
          a "maximallystructured
                        structuredap~roach"
                                   approach"il~vojvit~g toxicology screens
                                              involvingtoYico(o~;y screeirs and
                                                                            and pil~ counts. The
                                                                                pill counts.      ORT
                                                                                             'rhe OR"I'

    was lit3keci
    was          to Endo-supported
         linked to  Endo-suppc>rtedwebsites, as well.
                                   wehs€tes, as tuett.

            292.     There
                     There are three fuiidamenta]       in the Marketing Defendants'
                                                  tlaws in
                                     fundamental flaws                                 representations
                                                                         llefendants' representations

    that doctors can
                 can corsistently
                     consistentlyidentif_y
                                  identify and nianage
                                               manage the risk
                                                          risk of addiction. First,
                                                               ofacidiction. First, there
                                                                                     there is
                                                                                            is t3o
                                                                                                no reliable

    seientafic evidetacethat
    scientific evidence  that doctors
                              ctoctorscan
                                       can depend
                                           depenclon
                                                   onthe
                                                      thescreening  tools currently
                                                          screeningtools  currently available to lnateraa(ly
                                                                                    availabte to materially

    iimit
    limit the risk of
                   of addiction.
                      addiction. Second,
                                 Second, there
                                          there isis no
                                                      noretiable  scientific evicfence
                                                         reliablescieiitific                  .~h-risk patiet3ts
                                                                              evidence that hi~
                                                                                            high-risk  patients

    identitied through
    identified through screenic3t; can take
                       screening can                 long-term without triggeriizg
                                        take opioids lon—term                      addiction, even with
                                                                       triggering addiction,

    enhanced monitoring. "t'1~ird,
    enhanced                       thereisisno
                         Third, there        noreliable
                                                reliablescientific
                                                         scientificevidence
                                                                    evidencethat
                                                                             that patients
                                                                                  pat:ents who
                                                                                           who are
                                                                                               are not

    ideiitifiect through
    identified   throu~h such
                          suchscreening
                               screeningcatz
                                          cantake c>}~ic~ids
                                                take opioids fon~;-tertn
                                                              long-term without
                                                                         without sigil=f€cat3t dai~ger of
                                                                                  significant danger

    addiction.



                       Falsehctcad#3:
                    3. Falsehood   #3:Signs
                                       Signsof
                                             f)fAd(iiCtive Behavforare
                                               Addictive Behavior   are "Pseudoaddietion"
                                                                        "Pseudoacidiction'>
                       ltegrriring
                       Requiring1Vlore   Oviofds
                                   More Opioids

            293.     The
                     The Marketing
                         Marketing Uefendai3ts instnicte.dpatients
                                   Defendants instructed   patientsand
                                                                    andprescribers
                                                                        prescribersthat
                                                                                    that signs
                                                                                         signs of




                                                          83
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  I       Page 96 of 355                                       PageID #: 132




   addiction are
             are actually
                  actuallyinciicaticxns
                           indications of tantreated        such that
                                           untreated pain, sl€ch  that the  appropriate response
                                                                        theappro}.~riat.e responseisis tv
                                                                                                       to

   prescribe even
             even more
                  morec}piv€ds. Dr.David
                       opioids. Dr. David Haddox,     later became aa Senior
                                          Haddox, who (ater                  Medical Director for
                                                                      Senior M.edical
                                                                                                     ;
   Purclue, Pub[ished a study
   Purdue, published    stuciy in            .t the
                               in 1989 coinin~
                                       coining  the ter€n
                                                    term "pseudoaddiction,"    tivhsehhe
                                                          "pseudoacitiiction," which   hecharacterized
                                                                                          characterized as

   "the iatrc~~enic syndrotneof
        iatrogenic syndrome  of abnormal
                                abnortnal behavior
                                          behavior developing  as aa direct conseqlzence
                                                   c.eveloping as           consequence of
                                                                                         of inadequate

   t}a€n management."120 In
   pain management."'    I.n other
                             other words,
                                   words, taeople
                                           people on
                                                  onprescr3pt€on
                                                     prescription op€E)ids who exhibited
                                                                   opioids who            classic s€gns
                                                                               exhibited clas4€c  signs

   of add€ction—  for example,
      addiction— for  example, asking
                               asking for
                                      for more
                                          niore and
                                                and higher doses of opioids, self-escalating
                                                                 of opioids, self-escalating their

   cioses, or
   doses,  or claiming
              ciainiin(vtotohave
                             havelost
                                  iost prescriptions    order to
                                       prescriptions in orLier te get tnore opioids—were
                                                                  get more                   addicted, but
                                                                            opioids—were not addicteci,

   rather
   rathersi€r_ply
          simplysl€fPerin cTfrom
                  suffering        L€ncier-treatmentof
                             froLnunder-treatment    of their
                                                         thesr pain.
                                                               paii3.

            294.    Tn the
                    In the mate.rials atid outreach
                           materials and   outreach they
                                                    they produced,
                                                         produced, sponsored,    controlled, the
                                                                              or controlied,
                                                                   sponsored, or             the

   ii-larket.ing Defendant.smade
   Marketing Defendants      rnadeeach
                                   eaehofofthese  misrepre.sentationsand
                                            these misrepresentations  andomissions,
                                                                          omissions, and
                                                                                     and have
                                                                                         have never

   acknowtedged, retracted, or corrected them.
   acknowledged,                         thetn.

            295.    Cephaio€a, E€icio,and
                    Cephalon, Endo,    and Purdue
                                           PL€rctl€e sponsoreci
                                                  sponsored  thetheFederation
                                                                    Federatic>n  State
                                                                              ofof 5tateMedical
                                                                                        NledieaiBoards'
                                                                                                Boards'

   ("FS1VIB")
   ("FSIVIB") Responsible   OpioidPr~.~sc'rilling
              Resj.x3nsible Op.ioid               (2007) tivrftten
                                    Prescribing (2007)   written byby Dr. Scott Fishman
                                                                                Fishman and
                                                                                        andd3scussed
                                                                                            discussed €n
                                                                                                       in

   n3ore detail
   more  cietailbelow,
                 beloiv,which
                        which taught
                               tal€gh.tthat
                                         thatbehaviors
                                              behaviorssuch
                                                        suchas
                                                             as"requesting
                                                                "reqtiesting drugs
                                                                             drugs by name,"   "denianditig
                                                                                      naine,,' "demanding

      manipLltative behavior,"
   or manipulative  behavior," seeing
                               seeing more
                                      more than
                                           than one
                                                onecioctor
                                                    doctor tci obtain opioids, and
                                                           to obtain               hoarding,i, which
                                                                               and hoarciint,  whic.h are

   Siy.;ns of 4genuine
   signs       ryenlzineaddiction,
                         adciiction,are
                                     areall
                                         all really
                                             rea(Pysigns  of "pseudoaddiction."
                                                    signs of `°Pseucioaddiction."

            296.    Purcil€eposted
                    Purdue   posted an unbra23ded
                                        unbranded pampliIet entitled Clinical
                                                  pamphlet eiititled            Issues in
                                                                     Clinicrrl Issr.ces in C)j?ioicl
                                                                                            Opioid

   Prescribing on its unbranded website, www.PartnersAgainstPain.coin,
   1'rescrilaing                         www.l'arttier•sA~7airtst.Prriri.corn, in 2005, and circulated this

   paniphlet throu(yh
   pamphlet           at least 2(}07
             through at.             ancion
                               2007 and   on its
                                             its website thrc>ugh
                                                         through atat least
                                                                       least 2013. 'l,he
                                                                                   The patnphtet
                                                                                         pamphlet1€steci
                                                                                                  listed

   conduct           ;~., "illicit
             including
   condLict inc{Lld€n     "i(lfcit drug
                                   ciruguse
                                         useand
                                             anddeception"
                                                decePtion" that
                                                           that it claimed
                                                                   ciai€ned was
                                                                            was not
                                                                                not evidence
                                                                                    evicience of
                                                                                              oftrue
                                                                                                 true addliction
                                                                                                      addiction

   but "PseLFcioaddiction" causedby
       "pseudoaddiction" caused   byuntreated
                                     untreated pain:
                                               pain:



   12'
   120
        David
        David E. Weissman
                   Weissman and  and J..1. David
                                            David I Haddox,
                                                    Iaddox, Opioid          pseudoaddiction—an iatr
                                                                Oplflld 1.3Sc?t1dC1LdLldiCti(3)1—LlYd iatrogenic
                                                                                                           ogBj2ic
   syndrome,
   syndrnme, 36(3) Pain 363-66
                            363-66 (Mar.
                                       (Mar. 1959),
                                               1989), https:I/www.ncbi.nitn.nih.,ov/          lzubmec~/27.[E~5€i5.
                                                       haps://www.ncbi.nina.nih.gOv/pubmed/27.10565.
   ("I:atrogenic" describes
   ("latrogenic"  descri bes a cond i ti on €ndl~cet~
                               condition    induced byby medical
                                                         med i cal treatme.nt.
                                                                   treatment.))         y



                                                          84
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  1       Page 97 of 355                                   PageID #: 133




                    "A terni
                        term which
                              which ha.5   beeii used to
                                      has been            to descrihe  patient be.haviors
                                                             describe pat:ent   behaviors that
                    inay
                    may occur urhen
                                when }}aiti
                                        pain isisundertreated.                      unrelieved
                                                    undertreated. Patients with unrelieved
                    pain tnay
                          may hecome
                               become focused
                                         focused on  onohtainin~;   medications, may
                                                         obtaining medications,    may`c3ock
                                                                                        'clock
                    watch," and inay
                    watch,"       may otrerwise
                                        otherwiseseetn       inappropriately "drug-seeking.'
                                                      seeminappropriatel_y     "dtug-seeking.'
                    Even
                    Even suc13  behaviors as
                          such behaviors        illicit drug
                                            as il[ic.it drug use
                                                              useand
                                                                  anddece}?tiotr
                                                                       deception can oc.cur
                                                                                      occur iti
                                                                                             in
                    t.he patient's
                    the  patient's efforts
                                   efforts to     obtain relie£
                                             to obtain              Pseudoaddiction can
                                                           relief. Pseudoaddiction     can be
                                                                                            he
                    d.istinguished froin true add€ctior3
                    distinguished from            addiction in in that the   behaviors resolve
                                                                        the 1?ehaviors
                    when the pain
                              pain is
                                    is effectiveiy
                                       effectivelytrea.ted.
                                                      treated.

           297.    t'urdue
                   Purdue again
                           again urged
                                 urged doctois       prescribehsgher
                                        doctors totoprescribe  higherc€oses,
                                                                      doses, stating that opioids "are
                                                                                     that opioads

   frequent[y
   frequently underdoseci
              underdosed - or even
                              even uritliheld
                                   withheld due to a widespread lack of information ... about
                                                                     of infc>rmation    arout their

   use atnon~
       among laeaithcare
              healthcare~~rofessiotials.
                         professionals.

           298.    Accordinixto
                   According  todocuments
                                 docutnetitsprovided
                                            provided by
                                                     by aa former
                                                            foriner Purdue detaiter, sales
                                                                    Purdue detailer, sales representatives
                                                                                           representatives

   were trained and
                and tested on tl3e meaning ofpseudoaddiction,
                              the meaning                           which it can be inferred that sales
                                                               fromwhicl3
                                           ofpseudoaddiction, frotn

   representatives tivere directed to,
                   were directed    to, and did, describe
                                        and did, describe pseudoaddiction toprescribers.
                                                          pseudoaddict3onto              i'urdue's 1'ain
                                                                             prescribers.Purdue's  Pain

                  Kit is
   AIanrcgrer.zentKit
   Management         is anotlier
                         another exatnple
                                  example c?f pub(icat>onused
                                          of publication  usedby
                                                               by Purdue's
                                                                  :Purdue'ssales  foree that endorses
                                                                            saies force

   pseucioacidiction by claiming
   pseudoaddiction                that "pain-relief
                        claiining tl3at              seekingbehavior
                                        "pain-relief seekin(           cant~ebetnistaket~
                                                             behaviorcan        mistakenfor
                                                                                          fordru~;-seekit3g
                                                                                              drug-seeking

    behavior." I:n consideration of a reasonable opportunity
               In consideration                  opportunity for   further invest.ig
                                                              for furtlier  investigation     discovery,
                                                                                   gation and diseovery,

   Plaintiff..5 allegethat
   Plaintiffs allege   thatthe
                            the kit tivasininuse
                                kit was       u4efrom
                                                  from roughly
                                                        roughly 2011 through at least
                                                                     through at  leastiure
                                                                                       June2t}1
                                                                                             2016.
                                                                                                &.

           299.    A Furdue
                     Purdue presetitation
                            presentationfor   doctors titlect
                                          forcioctcirs        Medication 1Therapy
                                                       titled 1Wdicc7tian          ,V1anagYerrzent reeited
                                                                           fierapy Management      recited

   tivl3athad
   what    hadbeen   theconsensus
               beetithe  consetisusview
                                   view for
                                        for decades: "Many medical students are taught
                                                     "Manytiiedic.ai            tauaht that if opioids

   are }~rescril~ed
   are prescribed insn high
                       hi~r c~oses
                             doses or
                                   orfor
                                      fora~rolc~n~eci
                                          a prolongedt=_ine,  thepatient
                                                       time, the  patientwill
                                                                          willbec.c~rne     addict." 'Purdue
                                                                                becomeananac~c~ict.." l~urdue

   then assured d«ctors
                doctors that
                        that thi5
                              this traditional
                                    traditional concern about addictic}n
                                                concern about  addiction was
                                                                         was wrong
                                                                             wrong —      patients
                                                                                   — that patients

   instead suffer frotn "pseudoaddictsoii" because "opioids are frequently prescribed in doses that are
                  from "pseudoaddiction"

   inadeqrzate." lloctors
   inadequate."  Doctors cun Purc{ue'spayroll
                          on Purdue's  payroltadmitted
                                               adtnitted inin writing
                                                              writing that
                                                                       that pseudoaddiction
                                                                            pseudoaddiction'was
                                                                                            'was used to

   describe
   desc.ribe"behaviors
             "behaviorsthat
                        that are
                             are clearly characterized as
                                 clear;y characterizecl as drug
                                                           clrugabuse"
                                                                 at}use"and
                                                                         andput
                                                                             put Purdue
                                                                                 Purditeatat risk
                                                                                             risk of

   "ignoring" addiction
   "ignoring" addiction and
                        and "sanctioning
                            "sanctioning abuse."
                                          abuse."But
                                                 ButI'urdue
                                                     Purduenevertheless
                                                            neverthelessurged
                                                                         urgeddoctczrs
                                                                               doctors to respond
                                                                                          respond

   to signs of
            of addic:tion
               addiction by prescribing
                            prescribing 13igher
                                        higher doses
                                                doses of
                                                      of Purdue's   drugs.
                                                         I'urdue's dtLigs.



                                                        85
                                                        85
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  1       Page 98 of 355                                   PageID #: 134




            300. Purdue
            300.  PurduepiibIic.at€oiis
                         publications touting
                                        touting the
                                                the corcept.
                                                    concept of
                                                             of "pseudoaddictictn"
                                                                 "pseudoaddiction" were regutarly
                                                                                         regularly

    provicted to
    provided  to the Purdue €tidividua€ llefetic€aits by
                            Individual Defendants     by Purdue
                                                         Purdue Staff. Staff
                                                                        Staffa€sct
                                                                              also regu€arly
                                                                                   regularly reported on

    the distribtitior
        distributionofofsLieh
                         suchtnateriats
                              materialstotothe PLzrciue
                                             the Purdue Inc€:vidual Defetrt€aats.
                                                         individual Defendants.

            301.
            30.€ . Enti.t)
                    Endoaiso
                           alsospcsnscrreci
                                sponsored aNTt'C
                                            a NIPCCtv1E
                                                   CME program
                                                        programir?
                                                                in 2009
                                                                   2009titlec€
                                                                        titled Cdirofaic
                                                                               Chronic Opioici
                                                                                         Opioid7"i2tJr•apy:
                                                                                                Therapy:

    Understanding Risk
    Uridc.~rsttanctinq       While 11krvimrzijzg,
                       Itisk GfTiile Maximizing fljaal~,Yesra,
                                                  Analgesia, which
                                                               which promoted
                                                                      promotedpseudc>ad
                                                                               pseudoaddiction,
                                                                                        dictior ai3d
                                                                                                  andlastec€
                                                                                                       listed

    "[djifferent.iatic,~namong
    "[d]ifferentiation    arnongstates
                                 st:rtesof
                                        ofphysic.al
                                           physical dependenc.e,
                                                    dependence, tnlerance,
                                                                 tolerance,pseudoaddic.tion,
                                                                            pseudoaddiction,ai3c€ addiction„
                                                                                             and addiction"

    as
    as a1i e€emetit to
       an element    to be corsicierec€
                           considered in aivarc€iiig grants to CN4E
                                         awarding grants            provic€er,.
                                                               CME providers.

            302.     Eticio
                     Endo itself
                            itseff has
                                   has repuc€iateci
                                        repudiated the cotrcept
                                                       concept qf
                                                                ofpseucioac€c€ictiun.
                                                                   pseudoaddiction. InIr f€nc€ing that "[t]he
                                                                                         finding that  "[t]he

    pseudoaddiction
    pseuc€aaddictioii concept
                      c.c}nce.pthas
                                 hasnever
                                     tieverbeen
                                            heenempirically
                                                 empirically validated
                                                             vaiictateciand
                                                                         andin
                                                                             in fact
                                                                                 fac.thas
                                                                                       has been
                                                                                           been abandoned
                                                                                                abandoneci by

    some af
    some of its
            its pro€xonerts,"    N ew York Attorney
                proponents," the New'York  Attomey Get,erxl,
                                                    General, in aa 2016
                                                                   2016 sett3err€ent withEndo,
                                                                        settlement with  Erdo, reported
                                                                                               repnrted

    that
    that "Endo's
          "Endo'sVice
                  Vice:Presitient fc>rfor
                         President.     Pharinacavi~ilat~ce
                                          Pharmacovigilance ar~c€
                                                               and£~isk
                                                                    Risk€Vlatia~"ecnei-it
                                                                         Management testif~ec€
                                                                                          testified to
                                                                                                     tc~[the
                                                                                                          [theNY
                                                                                                              h~'

         that he
    AG] that   hewas
                  wastiot
                        not aware
                          aware    of any
                                of any research vaiic€atii3g
                                           research          t€3ethe
                                                     validating    'pseuc€oaciciietioii'
                                                                      'pseudoaddiction'carscept"
                                                                                         concept"atrc€
                                                                                                   and

    acknczuledged
    acknowledged the tliffieu€ty   distinguishing "hetween
                     difficulty in distinguishing "betweenaciciictiotr atict`pseudoaddiction.'"'
                                                           addiction and     `pseudoadciiction.",''1
                                                                                                  ' ' Encto
                                                                                                      Endo

    thereafter agreed
    thereafter agreed not
                      not tv
                          to `°use the term
                             "use the  terni `pseudoaddic.tion'
                                             `pseudoaddiction' ininany
                                                                    any training
                                                                         training or
                                                                                  or marketing'
                                                                                     tnarketing" in
                                                                                                  ir New

    Y©rk.
    York.

            303.     The FAQs
                     "I"he FAQs section of www.pain-topies.org,
                                section crf wuw;rxrfrz-tqpics.org, a rrow-tiefiitict website to whtch
                                                                      now-defunct website       which

    Mal finckrodt pr(iv€c€ec€
    Mallinckrodt              fundir3t;,also
                   provided funding,      aisocontained
                                               cvntained misleading
                                                         misleading irformatior3
                                                                    information about.
                                                                                 about pseiadtzaddictton.
                                                                                        pseudoaddiction.

    Specifically,the
    Spe.cifieally, thetivebsite
                        websiteadvisec€
                                 advised,provic€ers
                                          providerstoto
                                                      "kee€)
                                                        "keepinin
                                                                miI3c€°'
                                                                  mind"that
                                                                         thatsi~ns
                                                                              signsofpc.~tential
                                                                                     of potentialc€ru~;
                                                                                                   drugc€iversic~n
                                                                                                        diversion,.,

            than siwfnating
    rather than   signaling "achia€"
                            "actual" ac:ciictioti,
                                      addiction, "tnay
                                                   "may represent
                                                         representpseuc:oactc3ic.tican," whichthe
                                                                   pseudoaddiction," which     the website

    described
    c€escr€beciasasbehavior that
                    €.~ehavior thatoccurs
                                    vccursininpatients
                                              patieiits when
                                                        wheti pain
                                                              pain€sis"unciertreatec€"
                                                                       "undeitreated" an(i
                                                                                       and itic€tzcfes patients
                                                                                            includes patients

    becctrr~ti3g "very fczcusec€
    becoming "very     focused onon ohtair3int),
                                    obtaining c}p:oid
                                                 opioid mec€ic.at€oris
                                                        medications andand may
                                                                           inay be
                                                                                be erroneously
                                                                                   erroneottsiy perceived
                                                                                                perce;ved as



    12) Attorney
    121  AttorneyGeneral
                 Geiiera€of
                          ofthe
                             the State
                                 State of
                                       c}fNew
                                           IiiewYork,
                                                 York,In
                                                       Inthe
                                                          the Matter
                                                              Matter of
                                                                     of Endo H.ea€th   Soitrtions Inc.
                                                                               Health Solutions   Inc. &
    Endo   Pharmaceuticals Inc.,
    Etido T'haniaaceuticals        Assurance Na.:.€5-228,
                             Inc., Assurance    No.:15-228, Assurance
                                                               Assurance ofoflliscontil3uatrce  L}ncler
                                                                                Discontinuance Under
    Executive Law Sectiota
                   Section 63.
                            63. Subdivision
                                 Subdivision 15 at 7.


                                                          86
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUI4ENT
                                  DOCUMENT  1       Page 99 of 355                                    PageID #: 135




    `drug seeking.'
    'drug seeking.°.'

             304.    Janssen sponsored, funded,
                                        funded, and  edited aa website called Let's
                                                and eciitect                          I'crlk Pain,
                                                                              Lct.'.r Talk          which r€l
                                                                                             ]'ain, which  in

    2009 stated
    2009 stated "pseudoaddiction
                "pseudoadciiction ... .refers      patientbehaviors
                                        referstotopatient            thatmayo
                                                           behaviorsthat  may uccur when pain
                                                                              occur when pain is

    undertreateci
    undertreated .... 'l'seudoaddiction
                       Pseudoaddictionisisdiff.erent
                                           different frotn
                                                     from true  addiction because such behaviors can be
                                                           true acldiction

    resolved with effective
                  effective pafn
                            pain €nanagernent."
                                  management"This
                                                Thistivebsite
                                                     website was
                                                              was acc.essible online until
                                                                  accessible onllr_e until at
                                                                                           at least May

    2012. Janssen
          Janssen also
                   alsocui'rently                  www.l'resct-ibet•espc.znsihli~.cc}rFt, whicl€
                                  runs aa website, www.Prescriberesponsibly.com,
                        currentlyrL€ns                                                           claims tl~at
                                                                                          which claims   that

    concei73sabout
    concerns  about opioid
                    opio€daddiction   are "overestimated,"
                           addiction are  "overesti€nated," and describes pseudoaddiction
                                                            and ciescribes pseudoaddiction as
                                                                                            as "a

    syndro€ne that causes patients
    syndrome              patients to
                                    to seek
                                        seekadditionai
                                             additionalmedicaticnis due to
                                                        medicationsciue      inadequate pharmacotherapy
                                                                         to inaclecluate pharmacotherapy

    being prescribed.
          prescribed. Typ;cally,
                       Typically,when
                                  whenthe
                                        thepain is treate.cl
                                             pain            a}zl3ropriatel_y
                                                    is treated                                  behavior
                                                                                  inappropriate beltavior
                                                               appropriately the ir€appropriate

    ceases."
    cease4." 12222

             305.    '1'he CDC Guidelires
                     The CDC   Guidelinesnoivhere recommended attempting
                                          nowhererecotn€i3eticlecl                provide €nore
                                                                   attetnpting to provide more opioicls
                                                                                                opioids

       1?atie€itsexhibiting
    to patients   eXh3bit3ng  sylnpto€ns
                            symptoms   ofofadd3ct3on. Ur.Lynn
                                         addiction. Dr.       Webster,
                                                          Lyn1? Webster, a KOI,discussed
                                                                       a KOL              below,admitted
                                                                                dlscussedbelow,  admitted

    that                   `i€Salready
         pseudoaddiction "is
    thatpsel€dtTadCl3ctlon               something we
                                already soLlletll€T€g weare  debunking as
                                                         aredehL€r3kII3g asaacoIicept"
                                                                              concept"   and
                                                                                       a€3d   became
                                                                                            beca€Tle   "too€11LIch
                                                                                                     "toC1  much

    of an excuse to
                 to give
                    give patients
                         patients€nore
                                  more €redicat€on. Ttled
                                       medication. It  ledus
                                                           usdown
                                                              c(owna apath that caused
                                                                     path that  caused harm."
                                                                                       harm."

                     4. Faisehood
                         Falsehood#l4:
                                    #4:Blamine
                                        BlamingAcidiefecl Patientsasas"Untrustovort[iy'>
                                                AddictedPatients                         "Abusers"
                                                                       "Untrustworthy"""Abusei•s„

             306.    A recurring
                       recurring strateizy
                                 strategy employed by
                                                   by the
                                                      the Purciue llefeuda€its, over aa periocl
                                                          Purdue Defendants,            period of
                                                                                                of decades,
                                                                                                   decades,

    was to blame
           blame atiy
                 any negative
                      negativeconsecluetices
                               consequences fro€n
                                             from opioid
                                                  opioid use on€noral
                                                         useon  moral failsti(ys
                                                                      failings of    minority of users,
                                                                                 ofaa€niuority

    who `vcnuld
        would bebelabeled
                   labeledas
                           as"abusers"  or"untrustworthy"
                              "abuser5"or  "untrustworthy" people.

             307.       2001.Uefe€3dant
                     In 2001, Defendant Richard
                                        Richard Sackler
                                                Sacklerwrote
                                                        wrotedowii
                                                              downhis
                                                                   hissolution
                                                                       solutiontotothe   overwhelming
                                                                                     theoverwrelmil3Or

    evictenee of
    evidence  of overdose atid
                          and c€eath:       ancistigmatize
                                      btame and
                               death: blame      stfgmatizepeople
                                                            people who
                                                                   who become addicted to
                                                                                        to opioicls.
                                                                                           opioids.

    Sackler wrote
            wrote in
                   in aaco€-if tlential e€r€ail:
                         confidential            "we have
                                        email: "we   have to
                                                           to hammer
                                                              ham€ner on
                                                                      oti the
                                                                           the abusers
                                                                               abusers in
                                                                                       iti every
                                                                                           evet-y way possible.




    122
    122 What
         IF'lirrta rx
                    Prescriber  Should
                      Preserihczi• Shot4ldKnow
                                           Kr1owBefbre
                                                 BefrJreWriting   the
                                                        ffrr'itiPzg theFirst
                                                                        FrrstPrescriptiOn
                                                                              Prescr'rptlnt2 Prescribing  Opioids,
                                                                                             Prescr-ibirg Qraioid,v,
    supra
    st.cpt•an.n.116.
                116.


                                                          87
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  1      Page 100 of 355                                    PageID #: 136




    They are
    They are the
              the c.Lait3rits
                  culprits andanrt
                                thethe probIem.They
                                     problem.   Theyare
                                                     arereckless
                                                         re.ckles5criminals:"
                                                                   criminals:" The
                                                                               'I'he Sackler
                                                                                     Sackler Defendants
                                                                                             llefendant.s c.hose
                                                                                                          chose

    to stigmatize peopte
                  people unco
                         who were hurt
                                  hurt by
                                       by cspioids,
                                          opioids, cal  Iing them
                                                    calling   tlic;m"junkies"
                                                                     "junkies"and
                                                                               and"criminals."
                                                                                   "criminats."

            308.      T13December
                      In  .I7ec.ember 2011,Defendant
                                   2011,    llefeiiciaiitJohn
                                                          3oh1iStewart
                                                                Stewartgave
                                                                       gave a speech
                                                                              speecht'stlect I'r•crvicling, Relit:fi
                                                                                      titled Providing      Relief

    PreventingAl)t1SE'
    Pi"L'b'C'nt172g Abuse in  Connecticut,, whac.h
                          frl CE)1117ectSCl€t       cieceptively blalnec{
                                              which deceptively  blamed ttie
                                                                          the actdiction,
                                                                              addiction,overctose,
                                                                                          overdose,aliti
                                                                                                    andcteath
                                                                                                         deathcsti
                                                                                                               on

    "abuse." AAt'urdue
    "abuse."     Purduepalnphlet
                         pamphletetitit{ed "R~.~spon.si_hle
                                     entitled               0I)ioic11're,rcr•ihing"lold
                                              "Responsible Opioid   Prescribing'told doctors
                                                                                        doctors, that oiiiy
                                                                                                      only "a

    small mirority
          minorityof
                   of}?eaple seekiiig treatment
                      people seeking  treatrnent lnay
                                                 may not
                                                      not he
                                                          he re.liab4e or trustworthy"
                                                              reliable or trustworthy" and
                                                                                       and not suitahie
                                                                                               suitable

    for
    for actdictive
        addictiveo}rioict
                   opioid [ii-u4s.

            309.      Pizrdue managers
                      .Purdue liialiagers praised
                                          praisecfsales
                                                   sates representatives
                                                         representatives for pitchiDg
                                                                             pitching ctoctors oii the
                                                                                      doctors on   the idea
                                                                                                       iciea that
                                                                                                              trat

    prescrsbing t.o
    prescribing     "trustivorthy" patients
                to "trustworthy"   patients was
                                            was safe.
                                                safe.AAsates
                                                        salesrep
                                                              repreportetl
                                                                  reportedthat
                                                                           thatone
                                                                                onedoctor:
                                                                                    doctor:"Iet
                                                                                             "letIne
                                                                                                   thekDEzw
                                                                                                       know

    t.hat she will
    that she  will RN
                   Ri OxyCoritti3 whc.nthe
                      OxyContin when    thepts
                                           pts [patients}
                                                [patieitts] has
                                                            has chronic
                                                                cltroiiic pain
                                                                          pain and are trustworthy."
                                                                                       t.rustworthy." The rep

    acided tl3at
    added        he wctzLct
           that he          "Fo1iQwuptzp
                    would "Follow        witltDr.11r
                                       with       andatiti
                                                       askask whatpts
                                                            what   ptsdoes
                                                                       cioesshe
                                                                             sheconsider
                                                                                 consider 'trust
                                                                                           `trust wcsrthy'?"'
                                                                                                  worthy?"' A

    Purdue district
    Purciiie di5trict manager
                      litatiagerresponded:
                                 respol3tted:"Great
                                              "Greatfollow
                                                     foIlowup
                                                            upquestion
                                                              questioiion
                                                                       ttiiwhat
                                                                           whatpatients
                                                                                patielits does
                                                                                          dees he consider
                                                                                                  cetisitier

    trustworthy."
    tTU8tivUrthy },

            310.      Purdue managers pra£sed
                      Purdtte         praiSed Alabama sales reps for
                                                      sales reps for pitching
                                                                     pitchingdczctc3rs onthe
                                                                              doctors on  theidea
                                                                                              idea that

    prescribing to "trustworthy"
    prescrabing    "trlr.stworthy"patients
                                  patients was
                                           was safe.

            311.
            31.1.     Defendant
                      llefenciant Richard
                                  .RichardSackler,
                                           Sackler,ininaa2007
                                                          2007patent
                                                               patentapplication
                                                                      applicationhe
                                                                                  hefiled
                                                                                     fitedfor
                                                                                           foraapul-tzorted
                                                                                                purported

    treatrr3ent for
    treatment    for opioid
                     opioid addiction,
                            add€ctic}n,referred
                                         referreci
                                                totcz addicts
                                                   addicts as as "juiikies."InInthe
                                                              "junkies."         theapplication,
                                                                                     application,he
                                                                                                  he asks
                                                                                                     asks for a

    monopoly on the
    menopa1y Un the treatment of
                              of addic.ts.
                                 addicts. He
                                           Herece.ived
                                              receivedthe
                                                       thepateiit.
                                                           patent in .tantzary 2014.
                                                                      January 2018.

                         FaIsehood #5: Opioid Withdraw;ti
                      5. Falsehood
                      S.                      WithdrawalCan
                                                          CanBe
                                                             BeAvcaided fiyTaperin'g
                                                                Avoided by Tapering

            312.      In an
                         ati effort
                             effc.srttotounderplay
                                          underpIaythe
                                                    therisk
                                                        riskand
                                                             anciimpact
                                                                  ilnpactof
                                                                          tsfaddiction,
                                                                              adciiction,the
                                                                                          theMarketing I7efenttatits
                                                                                             Marketing Defendants

    falsely claimedthat,
    fafsely ctailreti that,white
                           whilepatiel3ts
                                 patientsbecoine
                                          becomephys€caliy
                                                 physicallycfepeltcient
                                                            dependent on opio€us,
                                                                         opioids, physical ctependence
                                                                                           dependence

    is rot
       notthe
           thesame
               sameasasadcitctian
                        addictionand
                                  andcan
                                      canl3e
                                           beeas'€ly
                                              easily iiddres4ed,
                                                     addressed, ifif and
                                                                     and when pain
                                                                              pairt re[:ef
                                                                                    relief is no Iont;er
                                                                                                  longer

    desired,
    desired, by gradually tapering
             by gradually taperinb aapatierit's  dose to
                                      patient's dose   toavoid
                                                          avoid the
                                                                 theadve:rse
                                                                     adverse effects
                                                                             effects af
                                                                                     ofwithdrawal.
                                                                                        withdrawal.

    DefendantS
    Defendants faiied
               failed ttt
                       to ds>ciose tre eatretne.ly
                          disclose the extremely difficult   and painful
                                                   difficutt atict paiiifiifeffects
                                                                             effectsthat
                                                                                     thatpatients
                                                                                          pattents can
                                                                                                   can experience
                                                                                                       experience


                                                          88
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              I      Page 101 of 355                                     PageID #: 137




    urhen they are
    when       are renioved
                    removedfroin
                            fromo}.~;oicts—adverse efEectsthat
                                 opioids—adverse effects   thatalso
                                                                also make
                                                                     make it less
                                                                             less [ikel_y'that
                                                                                   likely that patients

    will
    will be
         be abte
            able to
                 tostop
                    stopusing
                         usingthe
                               theclrngs.
                                   drugs.f7efend ant5 also
                                          Defendants  alsofailed
                                                           failedtotoclisclose
                                                                      disclosehciw
                                                                               howciiff€cialt
                                                                                   difficult itit isis for
                                                                                                       for patients
                                                                                                           patieitts

       stop rzsing
    to stop        opioicls after they
            using opioids         they have
                                       havetzsecl thetn for
                                            used them   for aproloiigeci
                                                            a prolongedpericscl.
                                                                         period.

            313.     A nott-ereclit educatic)nal program
                       non-credit educational    program sponsored
                                                         sponsorecl by Entfo,
                                                                       Endo, Persistent    Pain inin the
                                                                              Pep-.iis-tetztPetin    tlaeOlder
                                                                                                         Older

    Adr.clt, cla€tne.ct
    Adult,              that tivithctrawa9
             claimed that                  syn-iptom4, which
                             withdrawal symptoms,      ivlaichmake
                                                              makeitit difficult
                                                                       difficult for
                                                                                 for patients
                                                                                     patients to 5top
                                                                                                 stop using

    opioicls, could
    opioids,  cot,ld be
                     laeavoided
                         avoictecibybysimply,.
                                        simply.taperin~
                                               tapering aa~atient's
                                                          patient's opioid
                                                                    opioid dc3se over ten
                                                                           dose over   ten days.

            314.    ;1-lowever, this claim
                    However, this    claitn €fi
                                            is atat odds
                                                    ocidswith
                                                         with the
                                                               the experience
                                                                   eYperience of
                                                                              of pat€ents
                                                                                 patients atldicted
                                                                                          addicted to
                                                                                                    tool.~ioids.
                                                                                                       opioids.

    Most patietits
    Most patientswho
                   whohave
                       haveheeD
                            beentakin~
                                  takingopic~itts
                                          opioidsregulariy
                                                  regularlywill,
                                                            will,upoti
                                                                   uponstol~s}~ing treatn-tet3t, exl3eriei3ce
                                                                          stopping treatment,    experience

    withclrawal, characterized by
    withdrawal, characterized  by intense
                                   intense1?hysical      psychological effects,
                                                    ancipsychological
                                          physical and                 effects, including
                                                                                incluciing anxiety,
                                                                                           anxiety, nausea,

    heacfaches, anct
    headaches,  and deliriiiin,
                     delirium,an3on,6,
                                among, otliers.
                                       others. T'hi.s painful and arduous
                                                This painful      arduous stiLiggle
                                                                          struggle to terminat.e
                                                                                      terminate use can

    ieave
    leave tnatry patietits unwilling
          many patients    unwilling or
                                     or unahle
                                        unableto
                                               togive
                                                 giveup
                                                      upopioicls
                                                         opioids and
                                                                 and heightens
                                                                     heightensthe
                                                                               therisk
                                                                                   riskofofacicisction.
                                                                                            addiction.

            3.15. Purtfue
            315.   PurduesponsE>reci Al'f sA
                          sponsored APF's    Policy-irral4er a Ccr.ude
                                           A Policymaker's     Guide to Urt{:ler:itcdndlng
                                                                        Understanding -PainTWti & It.r
                                                                                                   Its

    A~Icznagerfaent, wh{ch
    Management,             taught that
                     which taught   that "Symptoms
                                         "Symptonis of
                                                    ofphysical
                                                       physical deper;clence
                                                                 dependence can often be ameliorated hy
                                                                                                     by

    l;racitzaliydecreasing
    gradually    decre.asii;gthe
                              thedose
                                  cioseofofinetiication durirg discontanuatic}is,"
                                          medication during     discontinuation," but the guide
                                                                                          guide dict r,ot disclose
                                                                                                did not   discJqse
                                                                                                     ~

    the significant
        sigtiifcatit harclships
                     hardships that often accompatiy
                                          accompany cessation of use.
                                                                 use,

            316. ToTothis
            316.          ctay,
                       this  day,thethe
                                      .Marketing
                                        Marketingllefentiaiits
                                                   Defendantshave
                                                               havetiUt
                                                                     notcorreetecl
                                                                         corrected ttr
                                                                                    or retracteci
                                                                                        retracted their
                                                                                                   their

    misrepresentations reaarcling
    misrepresentations regarding tapering
                                  taperingas
                                           asaasolution
                                                solutiontotoopiofd
                                                             opioidA-ithcirawal.
                                                                    withdrawal.                      I

                     6. Falseh€zod #6: Ougoid
                        Falsehood #6:  Opioid D€?Ses CanBe
                                              Doses Can  BeIncreased
                                                            Incr easedWithout
                                                                      With€?utLimit
                                                                               Limltor
                                                                                     €vGreater
                                                                                       Greater
                        Risk

            3I7. TnInmateria=s
            317.      materialsthey
                                 theyprotiuced,
                                       produced,spon4ored,
                                                  sponsored,ororcontrcillecl,
                                                                  controlled,Mark.eting
                                                                              Marketing Defendants
                                                                                        Defendants

    instructed prescribers
    instructeci presc.ribersthat
                             thatthey
                                  theycould
                                       couldsafely
                                             safelyit-incre.ase
                                                       wrease a apatient's dose to achieve pain
                                                                patient's dose             pain rellef
                                                                                                relief.Eae.h
                                                                                                       Each

    Of the
    of  the .1Vlarketinwr
             Marketing Defendants'
                          Defenciant5'claims
                                        ciaiinswas
                                                was deceptive  in that
                                                    tieceptive in  thatthey
                                                                        theyoYnitteci
                                                                             omitted tivarnitigs
                                                                                      warnings 'of
                                                                                                 of itiereasecl
                                                                                                    increased

    adverse effects that vccur
    aclverse             occur at
                               at higher
                                  highercioses
                                         doses that
                                                that u•ere
                                                     were ec>nfrrrtetl
                                                           confirmed by scientific evicience.
                                                                                   evidence.

            318.    These
            318. 'The4e misrepresentations werewere
                          misrepresentations    integral to thetoM.arketin~
                                                    integral                Defendat~ts'
                                                                 the Marketing           ~rE~n~c~tioi~
                                                                                Defendants'  promotionc~f
                                                                                                       of



                                                          89
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   I      Page 102 of 355                                       PageID #: 138




     zreseri1~tion opioids.
    tprescription  oPic:i~s. t1s
                             As dascussed          atients develo
                                           above, P"
                                 discussed al~ove; patients       a~"tolerance
                                                            develop            to to
                                                                      a tolerance    opioids'
                                                                                      ~ analanalgesic
                                                                                  o ioids'      b'. .c effects,
                                                                                              ~c.si~   ftzc.t5
                                                                                                       ~
    so that achievirsa         m pain refief
                       long-term
            achieving long-tei-       relief recliaires c.onstantly increasing
                                              requires constantly               the dose.
                                                                     increasin~ the dose, Patiet~.ts who take
                                                                                           Patients who

    iarger
    larger c#oses, anclwho
           doses, and   whoescalate
                            esca(ateto
                                     to larger
                                         larger doses
                                                closes faster,  are much more
                                                        faster, are      more Iikely   toretnaiii
                                                                               likely to  remainoti  opioids
                                                                                                  onolzioicls

    for a lotiger periocl of
          longer period   oftiine,
                             time, resu(ting    increased revenue.
                                   resulting in iticreased

            319.          fn additioii,
                          In addition, sales representative4 agy.rressivefy pushed
                                             representatives aggressively                     prescribe stronger
                                                                            pushed doctors to prescribe

    doses of opioids.
             opioids. For
                      For example,
                           example, czne Purdue sales
                                     one Purdue       representative wrote
                                                sajes representative urrote about
                                                                            about hoiv    regional
                                                                                  how his regional

    manager woulcl
    manager would ciri(t     sales team
                   drill the sales  teamot3
                                         on their upselling tactic.s:
                                            their upsellin!4 tactics:

            It went something
                     sornethina like
                                  like this.
                                       this. "Doctor,
                                             "Doctor,urhat
                                                       whatisisthe    highestciose
                                                                  thehighest   dose of   OxyContinyoLt
                                                                                     ofOxyContin       you have ever
            presc.ribecl?""20mg
            prescribed?"     "20maQl2h."
                                      QI2h." "Doctor,
                                               "Doctor, if
                                                         if the patient tells                pain score
                                                                          telis you their paan     score is still high
            you can increase
                      increase the
                                theclose
                                     dose IOi)%,
                                           100% to to 40mg
                                                      40mg Ql2h,
                                                              Q12h, will you
                                                                           you do
                                                                                do that?"
                                                                                    that?""Okay."      "Doctor, what
                                                                                             "Okay.""I7oc.t.or,   ivhat
            if that patient then  catite baek   ancl
                    patient then came back and said  saicl  their  pain score
                                                                        score was
                                                                               was   still
                                                                                    sti(i  high,
                                                                                           high,  did
                                                                                                 clicf you
                                                                                                       you  know   that
            you could
                 could fncrease
                        increasethetheOxyContii3
                                       OxyContin tlose
                                                     dosetoto80mg
                                                              80mgQQl2h,12h, woialcl
                                                                             would youyou dodo that?"
                                                                                               that?'°"I
                                                                                                       "l don't
                                                                                                          t3on't know,
                                                                                                                 know,
            maybe." "Doctor, but   but you
                                        you cIo
                                             do agree that
                                                        that you
                                                              you woulct
                                                                    would at least
                                                                               least RxRx the
                                                                                            the 40mg    dose, right'?"
                                                                                                 40mgclose,    right?"
            Cry es.   ”
            «Y es."

            '1'he next week
            The next   tiveekthe
                              the representative  would see that
                                   representative wou(ci         samecloctor
                                                            that satiie doctor aiicl
                                                                               and gogo through  the saine
                                                                                        through the  same——

    discussion with
               with the
                     theaoal
                         goalofofsel finl; higher
                                  selling  higherancl higher etoses
                                                  and higber          OxyCc}ntin.Stronger
                                                             doses of OxyContin. Stronger doses were
                                                                                                were

    more expensive
         expensive antl
                   and increasec#  the likelihood
                        increased the  likelihood of addiction.
                                                  of adcliction.

            320.                misrepresentations were
                          These cnisrel:resentatioi-is were partieularly
                                                            particularlycian~.Ferous. Opio€cidoses
                                                                         dangerous. Opioid    dosesatator
                                                                                                        orabove
                                                                                                           above 50

    :MiV1E (tiiorphinemilligram
    .MME (morphine     milligraznequivalents)/day
                                  ecluivalents)/clay      thetherisk
                                                     (iouble
                                                   double         riskof  overclose compared
                                                                       of overdose  cotnparecl to
                                                                                                to 20

    M1VfE/clay,and
    MME/day,    aiad5050MME
                         ]VINE
                             is isequal
                                   equaltotojust
                                             just33
                                                 33 ing of
                                                        of oxycodone.
                                                           oxycodone.The   recommendationof
                                                                      Therec.on3menrlation of32E1
                                                                                              320 mg

    every twelve hours is ten tiines
                              times that.

            321
            321..         In its
                              its 20I0
                                   2010Risk
                                        RiskI=;valuation
                                              Evaluationancl
                                                         and.Mitigatic>n Strategry ("REMS")
                                                             Mitigation Strategy   ("REMS") for,
                                                                                            for. OxyCoiatin,
                                                                                                 OxyContin,

    however, Purtiue
             Purdue cioes
                     does tiot
                          not aciclress the increased risk
                               address the             risk of  respiratoryclepression
                                                             ofrespiratory  depressionand
                                                                                       andcleatlh
                                                                                           death fron3
                                                                                                  from

    increasing dose, antl
                     and inste.aci advisesprescribers
                          instead advises  prescribersthat
                                                       that "dose
                                                            "dose adjustments may he
                                                                                  be macle
                                                                                     made every 1-2

    days"; "it is tnost
                   most appropriate
                        appropriate to increase the ql2h
                                                    q 1 2h tlose";
                                                            dose"; the   "totalclaily
                                                                    the "total  daily tlose
                                                                                       dose can usuaily
                                                                                                usually he
                                                                                                        be

    increasecl by
    increased  hy 25%,
                  25% to 50%";
                         54°io"; and if
                                     if "si~t~ificant
                                        "significant actverse reactions occur,
                                                      adverse reactiot~,         treat then~
                                                                         occur, tre.at  them ag~;ressively
                                                                                             aggressively




                                                            90
                                                            90
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIv1ENT 1      Page 103 of 355                          PageID #: 139




    ilntd tlley are under control,
    until they                     then resume upward titration."123
                          control, then               titration."'23

           322.
           322.    Ptirdue,
                   Purdue, for years,                                "individualizethe
                               years, used aa marketing theme dubbed "Individicalize     Dose," which
                                                                                     the Dose,"

                        "Increase the Dose," as aa n3eans
          euphemism for "Ifzcrease
    was a eupheniism                                means of propounding     false notion
                                                             propounding the false notion that
                                                                                          that

                        painkillers was
    increasing doses of painkillers was in
                                        in patients'
                                           patients' best interests.,
                                                                                       i
           323.
           323.    E.ndo                       www.Pcrinknoivledge.corsa, whis;h
                         sponsored aa website, www.Painknowledge.cotn,
                   Endo sponsored                                                claimed that
                                                                          which claimed  that opioids

    may be increased                       right dose of
                     until "you are on the right
           increased until                            of inedication                    which point
                                                          medication for your pain," at which

    further dose increases would not be required.

           324.
           324.    Endo also
                   Endo also published
                             published on its   website aapatient
                                           its website     patienteducation    pamphlet entitled
                                                                    education painphlet  entitled

                    Your- Pain:
    UnderstandingYoais
    Understaradirag       Pcaira:Taking  Oral Opioid
                                  TrtkingOral OPioicl Analgesics.        format, it asked, "If I take the
                                                      Analgesics. In Q&A fot-mat,

    opioid now,
           now, will
                will itit Nvork laterwhen
                          work later whenII really
                                             really need                       :`The dose can be increased
                                                    need it?" The response is, "The

    ,.... .You
            Youwon't
               won't`run
                     'runout'
                         out'of pain relief."
                              ofpain

            325.
            325.   IVlarketingDefendants
                   Marketing   Defendantswere
                                          wereaware
                                               awareof
                                                     ofthe  greater dangers
                                                        the greater dangers high
                                                                            high dose
                                                                                 dose opioids posed.

    In 2013, the
             the FDA
                 FDA acknowledged
                      acknowledged "that the
                                         the available
                                              available data
                                                        data do  suggest aa relationship
                                                             do stiggest     relationship between
                                                                                          between

    increasing opioid
    increasing opioid dose
                      dose and
                           and risk                                                        credibly
                               risk of certain adverse events" and that studies "appear to credibiy

    suggest
    suggest a positive association between
              positive association between high-dose
                                           high-dose opioid use and
                                                     opioid use     the risk of
                                                                and the      of overdose
                                                                                overdose and/or

    overdose mortality."
    overdose mortality." A
                         A study
                           study of
                                 ofthe
                                    theVeterans
                                       VeteransHealt.h Administration frotn
                                                Health Administration from 2004   to2008
                                                                            2004 to 2008found
                                                                                         found t.he
                                                                                                the

    rate of overdose
            overdose deaths
                     deaths is
                            is directly relatedto
                               directlyrelated  toma_ximum
                                                  maximum daily dose.

                   7. Falsehood
                       Falsehood#7:
                                 #7:Long-term
                                     Long-term02ioid
                                               OpioidUse
                                                      Use  improves
                                                         Improres   Functioning
                                                                  FunetionynTM

           326.
           326.    Despite the lack of
                                    of evidence
                                       evidence of
                                                of irnproved
                                                    improved functioFi and the
                                                              function and the existence of evidence to

                                                        promoted opioids for patients' fiinction
    the contrary, the Marketing Defendants consistently prornoted                      function and

    quality of
            of life
               life because
                    because they
                             they viewed
                                  viewedthese
                                         theseclaiYns
                                               claims as a critical part of
                                                                         of t.heir
                                                                            their marketing strategies. In



    123        Pharma, L.P., OxyCotatin
    '23 Purdue Phai-ma,      OxyContin Risk Evaluation
                                            Evalurxtion and
                                                        and 11litigation Strategy, F'urdue
                                                            Mitigation Strategyr,          Pharma L.P.,
                                                                                   Purdue Pharma
    https:/Iweh.archive.or
    https://web.archive.    we6/2/https://www.fda.gov/downloads/Dru ~=s/DruLYSafet°420v/Postinarke
                         org/web/2/https://www.fda.gov/downloads/Drugs/DrueSafet%20y/Postmarke
    tDnigSafetvinfoi-ivationforPatientsandProviderstUCM22099(?.pdf (last
    tDrugSafetvinfonnationforPatientsandProviders/UCM220990.pdf    (last inodified
                                                                          modified Nov.
                                                                                   Nov.2010)_
                                                                                        2010).


                                                      91
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                       Filed 10/09/19
                                    DOCUMENT  22      Page 104 of 355                      PageID #: 140




    recalibrating the risk-benefit
    recatibrating                  analysis for opioids,
                          the risk-hene.fit              increasing
                                                     analysis        the
                                                                  C~for  perceived
                                                                      the.         benefits
                                                                             perceivec~
                                                                          c?pioids,         of treatment c~f treatmc.n
                                                                                            benefits
                                                                                       increasin

    was
    wasnecessary
        necessaryto overcome its risks.
                       to overcoine     its risks.

           327. Janssen, for example,
           327. 3ansseii,             promoted Duragesic
                               for example,     promoted as improving
                                                             T)uragesic     as functioning
                                                                      patients' iinprov,andaiicl
                                                                                           ing patietits'

    work productivity
    work              through an
          prociuetivity          ad campaign
                              throuy~h       aci included
                                         an that          the following
                                                  campai~;n             statements: "[w]ork,
                                                                that inelucie~i        the foltowit~g

    unintermpted,"
    un3ntemipted,"          uninterrupted,"
                   "[I]ife,"[ljife,         "[g]ame, uninterrupted,"
                                        uninterrupteci."             "[c]hronic
                                                                "[g]ame,        pain relief that supports "[c]hrorsic
                                                                              uninterrui.~tecl,"

    functionality,"
    functionaiity," and Iiimprove[s] . . physical and social
                            atid "[flmt3rove[s]           ...functioning."
                                                                physical and sociai functioning."

            328.
            328. Purdue
                 Purctuenoted the needthe
                            notecl     to compete
                                           neeci with
                                                  to this messaging,
                                                      coinpete       despite
                                                                  with       the lack
                                                                          this        of data
                                                                                  messag€ng,  ciespite

    supporting
    supportina improvement in qualityfn
                   improvement        of life with OxyContin
                                          quality    of (ife treatment:
                                                                 with OxyContin treatinei3t:

               Janssen has has
               Janssen      been stressing , decreased
                                              decreased
                                 been stressint)              sicie especially
                                                         side effects,  effects,  constipation,
                                                                                     espec.iallyas well as constipation,
               patient quality of life, as supported by patient rating
               patient     qual=:ty       of    life,     as  supporteci  compared
                                                                                hy   to  sustained
                                                                                    patient          release
                                                                                                  rating      compared tU
               morphine...We
               morphine ...        not have
                               do We   do notsuch have     support OxyContin
                                                   data tosuc.h    ctata to promotion.         in addition, promotion.
                                                                                 supt3ort OLyContin
                             hasusing
               Janssen has been
               3an.>sen           beeri the "life
                                             usinguninterrupted"
                                                      the "life   message  in promotion of Duragesic
                                                                       uninterru}}ted"        inessage    for in promotion
               non-cancer pain, stressing that
               non-cancer       pain,            Duragesic
                                          stressing          "helps
                                                            that    patients
                                                                   .Duragesicthink less about
                                                                                    "helps     their  pain."
                                                                                                patients        think tess
                       a competitive
               This is is
               This                    advantage based
                           a c.csmpetitive                 on our inability
                                                      advantage         basecl    on any
                                                                             to make   ourquality
                                                                                             €nabilityof life t.o make a
               claims.1,
               claims.124
                       `4

            329. Despite
            329. Desp;te its acknowledgment that "[w]e do
                              its acknowIedgment          not have
                                                       that        suchcio
                                                               "[wle   data to support
                                                                             not  have OxyContin
                                                                                         such data to suppo

    promotion," Purdue
    promot€en,"                   r•anadafor
                       ran a full-page
                    ]'urciue               full-page           journal
                                             OxyContin inadthefor      of the American
                                                                   OxyC-ontin          Medical
                                                                                  in the   :iournal of t.

    Association,
    Association, proclaiming, "There Can Be"7'here
                        proclaitning,                 Relief,"
                                            Life With Can   Beand showing
                                                                Life  Witha man happily fly-
                                                                             Relief,"     anci shouring

    fishing
    fishing alongside his grandson,
                aiongsicie      hisimplying that OxyContin
                                     grandson,     iinplying     help users'
                                                           wouldthat         function. woulci
                                                                       OxyContin       This ad he(p users

    earned
    earnecta warning             the FDA, from
                     letter fromlet.ter
               a urarninp                 which admonished, "It is particularly
                                                the PDA, whieh                  disturbing that
                                                                      admc>nishect,        "ttyour
                                                                                                is particularty

    November
    November ad ad
                would tout 'Life
                   woulct              Relief' yet
                                 With `Life
                              tout                 fail to
                                                With       warn that yet
                                                         iZelief     patients can die
                                                                           faii    to from taking
                                                                                        warn  that patients

    OxyContin."
    OCvCoiltin." 121
                  125


            330.
            330. Purdue sponsored
                 I'urciue              A Palicy`tzaker
                                  MT's A
                             spttnsorecf   AI'h"s :s Gttia'e
                                         Policymaker's Guide totoUrtdep•staracling
                                                                  Understanding Paira
                                                                                   Pain &
                                                                                        &Its
                                                                                           Its

    ll~latzagetnent,
    Management, whichwhichclaimed that "multiple
                            ciaiinect     thatclinical studies" have
                                                 "inuftiple          shown that
                                                                 ctinical       opioids are have
                                                                             studies"       effective
                                                                                                    shown that op



    124 Pain
        PainKiller•,
             Killer,sarpra
                     supra n.
                           rt.99,99,,
                                 at 281.at 2$1.
    125 Chris
    125  ChrisAdams,  FDA C1i-clei.s
                      FDA
                  Adams,    Orders Pu1•rluc= Phai -rtaa I'o
                                     Purdue Pharma      To Ptrll
                                                            PullltsIts
                                                                     C)aj)Carztirz
                                                                       OxyContinAcls,
                                                                                   Ads, WALL
                                                                                        WALL STREET
                                                                                             STREET
    JOURNAL (Jan.
    JOURN,4L      23, 2003),
                (Jan.   23, https://www.wsj.comiarticlesiSB1043259665976915824.
                             2(103}, https:/i'www.wsj.comlarticleslSl3 10432596659769I5824.


                                                    92
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 105 of 355                                 PageID #: 141




    iri improving daily function, psyc.hologicai
    in                                                   and health-related quality
                                                 health, and
                                  psychological health,                     ctuality of
                                                                                     of life
                                                                                        iife for chronic

    pain patients.
         patients.But
                   Butthe
                       thearticle
                           articleciteEi
                                   cited as
                                         as support
                                            supportfor
                                                    forthis
                                                        this€n
                                                             in fact  statedthe
                                                                 fact stated thecontr'aly, noting the
                                                                                 contrary,notFng   the al3sence
                                                                                                       absence
                                                                                                ~

    of long-tei-m
        long-term studies and
                          and coiictuditig,
                               concluding, "[flor
                                            Ifjorfunctiona4    outcomes,the
                                                   functional outcoines,  theother    analgesics were
                                                                               otheraclal~fes=cs

    significantly more
    significantly more effective
                       effectivethan
                                 thanwere opioids."
                                     wereopioic3s.,'

            331.    A series ofinedical
                             of medicaljourl3al
                                        journal advert=sements      OxyContin in
                                                 advertisements for QxyContin  in 2012 presented"Paic3
                                                                                  2012presented  "Pain

    Vignettes"—case studies
                    studies featuring
                             featuringt~atierits with pain conditions persisting
                                       patients with                             over several
                                                                      persisting c~ver severalmonths—
                                                                                              ironths—

    that impiied
          implied fiiiictional
                  functional irnproveinent. h'or example,
                               improvement. For               advertisernetit described
                                                 example, one advertisement   describectaa"writer
                                                                                          "writer with

    osteoarthritis of
                   of the
                      the haiids"
                          hands"and
                                  andimptiecl
                                      implied that OxyContin would
                                              that C?xyContiii woulclhelp
                                                                      helphim work more
                                                                           himwork inore effectively.
                                                                                         effectiveiy.

            332.    Simiiarly, since at
                    Similarly,       at least
                                         least May
                                               May of
                                                   of201 t, Endo
                                                      2011, Endohas
                                                                 hasd€stributed  and made
                                                                     distributed anci rnade available
                                                                                            availabie on

        website, www.oparia.
    its websit.e,            casra, aapan3ph{et
                  WWW.opana.com,                l.~romotingOpana
                                      pamphlet promoting   Qpana ER
                                                                 ER with photographs   depicting
                                                                          photographs detrictit3g

    patients with physicalty
                  physically demanding jobs tike
                                            like those of a canstriiction                misleadingly
                                                            construction worker or chef, tnisleadingly

    iinplying
    implying that the diag
                      dragwouid
                           would provicie
                                  provide lotig-term
                                          long-term pain relief
                                                         relief and
                                                                and functional  improvement.
                                                                    functional iinProveme.nt.

            333.     As noted above,
                              above, 3anssen
                                     Janssen sponsore.d
                                             sponsored and editeG           education guide entitled
                                                           edited a patient e.ducation

    Firacling Relief:
    Finding            Pcain Management
              Relief.= Pain                   fc>r•Older
                             11aruxgetnerrt .fbr    Olcler Adults           wh€ehstates
                                                           11darlts (2009), which statesas
                                                                                        as "a  fact" that "opioids
                                                                                            "a fact"

    may make it easier
                easier for
                       for people
                           people to
                                   tolive
                                      livenorma[ly."
                                           normally."This
                                                      Thisguide
                                                           guidefeatures
                                                                 featuresaatnan playing golf
                                                                            manpiaying~ go(f on the

    cover and lists examples
                    examples of
                             of expected
                                expected functional
                                          functionalimprovemetit
                                                     improvementfrom  opioids, like sleeking
                                                                 fromopio€cls,      sleeping through

    the night, returning to work, recreation, sex,
                                              sex, walking,
                                                   walking, ancl          stairs. It assures patients that,
                                                                 climbing stairs.
                                                            and climbing

    "[ulsed properly,
    "[u]sed properly,opioid
                      opioidmedications
                            medicationscan
                                        canmake
                                            makeititlaossible
                                                      possiblefor
                                                               forpeople
                                                                   peoplewit1i
                                                                          withchronic  pain to
                                                                               chronicpait3  to`returt3
                                                                                                'return

    to k3ortnal.'"' Sitiiilarly, Responsible
       normal." Similarly,       Re.sponslble Opioid Prescribing,(2007),
                                              C)protcll'rescribing (2007), sk7oticoreci
                                                                           sponsored andancidistributed
                                                                                             clistributedby
                                                                                                         by Teva,
                                                                                                            Teva,

    Enclo, and.Purdue,
    Endo, and.         taul;ht that
                urdue, taught  that relief
                                    reliefcifpain
                                           Of painLry opiolds, by itself,
                                                  by opioids,     itsetf, improved patietits'
                                                                                   patients' funetton.
                                                                                              function.7"he
                                                                                                       The

    book remains for sale online.

            334.    In addition, Janssen's Let's
                                           Let ~r Tall;:
                                                  Tull; Prxin
                                                         Pain website featured
                                                                      featured a video interview,
                                                                                       interview, which

    was edited
        edited by
               by Faiissen
                  Janssen personnel,
                           personnel,claiii3ing
                                      claiming that
                                                that o}3ioids were what altowed
                                                      opioids were      allowed a}3atient
                                                                                a patient to "cOntinue
                                                                                             "continue




                                                         93
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUivIENT
                                   DOCUMENT   2      Page 106 of 355                           PageID #: 142




       function," falsely implying that her experience would be representative.
    to funGtioti,,'

           335.
           335.    Endo's               www.Pninktaowleclge.carn, claimed that with opioids, "your
                          N1PC website, www.Painknowlecige.ann,
                   Endo's N1pC

    level
    level of function should
                      should improve;
                             improve; you                              participate in activities of
                                      you may find you are now able to participate

    daily living,
    daily living, such
                  such as
                       as work and hobbies,
                                   hobbies, that
                                            that you
                                                 you were
                                                     were not able to
                                                          not able to enjoy
                                                                      enjoy when your pain
                                                                            when your pain was
                                                                                           was worse_"
                                                                                               worse

    In addition to `'improved fiinetion," the
                   "improved function,"   the website
                                              website touted irnproved quality
                                                      touted improved  quality of
                                                                               of life as a benefit of
                                                                                  life as

    apioitl
    opioid therapy-
            therapy_ The grant request tl}at Endo approved
                                       that Endo  approved for
                                                           for this pro,jectspecifically
                                                               this project               indicatedN1PC's
                                                                             specificatlyindicated NlPC's

                   claiins of functional improvement.
    intent to make claims                iinprovement.

           336.
           336.                                       NIFC, of
                   Endo was the sole sponsor, through NI1'C,                CMEs titled
                                                             of a series of CMEs titled Persistent
                                                                                        pe,sistent

    Pcadnininthe
    Pain      theOlder Patient, whicli
                 QlderPatient,  which claimed that chronic opioid tlierapy                   reduce
                                                                  therapy has been "shown to redtice

    pain and improve depressive symptoms and cognitive functioning." The CME was disseminated
                                             cagnitive functioning."

    via webcast
        webcast,

           337.
           337.    Mallinckrodt's
                   Mallinckrodt'swebsite,
                                  website, in
                                            in aa section on responsible use of opioids, claims that "Nile
                                                  section on                                         "[t]be

    effective pain rnanagement
    effective      management Uffered  by our
                               offered by our medicines       eiiable patients to stay in the workplace,
                                              medicines helps enable                          workplace,

    enjoy interactions with
                       with family and friends, and
                                   and friends, and remain
                                                    remain an
                                                           an active
                                                              active member
                                                                     mernberof
                                                                            ofsociety."124
                                                                               soeiety."'`c'

           33$. The
           338.     Marketing
                  The MarketingDefendants'
                                Defendants'claims    thatlong-tenn
                                             claimsthat   long-termuse      opioidsiinproves
                                                                    useofofopioids  improves patient
                                                                                             patient

    function and quality of life are unsupported by clinical evidence. There are no controlled studies

    of the use
           use of
               of opioids
                  opioids beyond
                          beyond 16
                                 16 weeks,
                                    weeks, and
                                           and there
                                                there isis no
                                                            noevidence
                                                               evidence that  opioids improve patients'
                                                                         thatop.ioids

    pain               long term.
             f-unction long
         and function
    pain and                tenn. Tlie
                                  The FDA, for
                                           for years,
                                               years, has
                                                      has rnade
                                                           made clear
                                                                clear through  warning letters
                                                                       through warning letters to

    manufacturers the lack                                     of opioids
                      iack of evidence for claims that the use of opioids for
                                                                          for clironic pain improves
                                                                              chronic pain  improves




    116  MallinclsrodtPharmaceuticals,
    126 Mallinckrodt    Pharmaceuticals,Responsible
                                             itesponsible Use,
    http://vv-ww.mallinekrodt.com/corporate-responsibilitviresponsible-use, (last visited July
    httt3://www.n2allzr.c.k3'c?clt.cornlci?rt?orate-r~.'st;i3nsibiiitv,''re:jtionsible-u:,e,
    16,  2018).
    16, 24? 1 S).




                                                     94
                                                     94
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2      Page 107 of 355                                     PageID #: 143




    patients' function and quality of life.'
                                      life_"' Based               of theexisting
                                                    upon a review ofthe
                                              Based upon                 existing scientific
                                                                                   scientific evidence,
                                                                                              evidence,

    the CDC Guideline concluded
                      concluded that "thereisis no
                                that "there     no ;ood          thatopiUids
                                                        evidencethat
                                                   goodevidence       opioidsimprove
                                                                              improvepain
                                                                                     painor
                                                                                          orfunctioai
                                                                                            function
                                                                                                    ~
    witli long-term
    with             use."121
          long-ten-n use."128

            339.
            339.     Consistent with the CDC's
                                         CDC's findings,
                                               findings, substantial
                                                         substantial evidence exists demonstrating that

    opioid dru ;s are ineffective
    opioid drugs                          treatment of
                      ineffective for the treatrnent                                      health. For
                                                     of chronic pain and worsen patients' health.

                    study-o£ studies found that opioids as a class did not
    example, a 2006 study-of-studies                                                   improvement
                                                                       not demonstrate iinprovement

    in functional outcomes
                  outcotnes over dther
                                 other non-addicting
                                       non-addictingtreatments.
                                                     treatments.The
                                                                Thefew  longer-term studies
                                                                    fewIonl;er-tertn studiesof opioid
                                                                                            ofopioFd

    use hati                    results," and "several studies have showed that Opioids
             "consistently poor results,"
        had "consistently                                                       Qpioids for chronic pain

        actually worsen
    may actually worsen pain
                        pain and
                             arid functioning
                                   fuunctioning
                                              . ...."'"
                                                  ." 129along with general
                                                         alongwith general health, mental health,
                                                                           health, mental health, and

    social function. Over time, even high doses of        opioids often fail to control pain, and patients
                                                of potent opioids

    exposed to
            to such
               such doses
                    dosesare
                          areni2able
                              unable to  functionnon,*ially.
                                      tofu;iction normally.

            340.
            340.     Qn the
                     On the contrary,
                            contrary, the
                                       the avaiiable
                                            available evidence
                                                      evidence indicates  opioids rnay
                                                                indicates opioids may worsen patients'

    health and pain. Increased duration of opioid use is strongly associated with increased prevalence




    12'      FDA has
    127 The FDA    has warned
                        warned other
                                 other drug
                                       dru; makers
                                              makers that
                                                        that rlaims      improved function and quality of life
                                                              claimsofofiM;proved
    were niisleading.
          misleading. See Warning
                            Warning Letter
                                       Letter from
                                                from Thomas
                                                      ThomasAbrains,
                                                                 Abrams,[3ir.,
                                                                           Dir., FDA
                                                                                   FDA Div_
                                                                                         Div_ of Mktg., Adver., &
    Comrnc'ns, to
    Commc'ns,    to Doug Boothe, CEO, Actavis          Elizabeth LLC (Feb. 18, 2010), (rejecting claims that
                                            Actavis Eiizabeth
    Actavis'
    Actavis' opioid,
              opioid, Kadian,
                       Kadian, had
                                had an
                                    an "overall
                                        "overall positive
                                                    positive itnpact
                                                              impact on
                                                                      on aa patient's  work, physical and mental
                                                                            patient'sworlc,
    functioning, daily activities,                       life."); Warning Letter from Thomas Abrams, Dir.,
                        aetivities, or enjoyment of iife.");
    FDA Div. of Mktg., Adver., & Ccsmmc'ns,
                                       Commc'ns, to    to Brian
                                                          Brian A.A. Markison,
                                                                     Markison, Chairman,
                                                                                   Chairman, President and Chief
                                                                                                             Chief
    Executive Officer, King Pharmaceuticals, Inc. (March 24, 2008), (finding the claim that "patients    "patients
    who are treated with [Avinza (morphine
                                     (morphine sulfate
                                                    sulfate ER)]
                                                            ER)] experience
                                                                   experience an an improveanent
                                                                                     improvement in their overall
    function, social
               sociai function,
                      function, and
                                 and ability
                                      ability to
                                               to perform
                                                   performdaily
                                                             dailyactivities
                                                                    activities....
                                                                                . has
                                                                                    has not
                                                                                        not been
                                                                                            been delnonstrated
                                                                                                 demonstrated by
    substantial  evidence or
    substantial evidence    or snbstantial
                                substantial clinical
                                                clinical experience.").
                                                          experience."). The The FDA's warning
                                                                                            warning Ietters
                                                                                                     letters were
                                                                                                             were
    availabie
    available to Defendants on the FDA website.
    izYCDC
    125 CDC Guideline,
            Guidelane, supra
                       sirprcx   n. 27 at 20.
                                 n.

    129  ThomasFrieden
    129 Thomas  Frieden&&Debra
                          Debra Hour)',  Reducijx; the
                                  Houty, Reducing  the Ri.sks of Relief
                                                       Risks of  Relief -—The
                                                                           TheCDC
                                                                               CDCOpioitl-7'i•esct•ibi►zg
                                                                                    Opioid-Prescribing
    Guirleline, at 1503,
    Guideline, at    1503, 374
                            374 New       Eng. J.J.Med.
                                    New Eng.           Med.I501-1504
                                                               1501-1504 (Apr.(Apr, 21,
                                                                                     21, 20I6),
                                                                                          2016), doi:
                                                                                                    doi:
    10.1056/NOMp15159
    I0.I056/11]EJMp1515917,7, http:/Iwww.neint.oi-gIdoi/fu11/I4.1056lItilE3MpI515917.
                              http://www .nehmorg/doi/full/10.1056/NEJMp1515917.




                                                          95
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCLtMENT  2      Page 108 of 355                                PageID #: 144




    of inental
       mental health
               health disorders
                       disorders (depression,
                                  (depression, anxiet;.r,
                                                anxiety, post-traumatic  stress disorder, and substance
                                                          post-traumatic stress               substance
                                                                                         I
    abuse), increased psychological distress, and greater health care utilization. The CDC Guideline

    concluded that "{w]hile
                   "[w]lule benefits for       relief, function
                                     for pain relief,  function and
                                                                and quality  of life
                                                                     quality of  life with
                                                                                      with lonr;-term
                                                                                            long-term opioid
                                                                                               I
    use for chronic pain
                    pain are  uncertain, risks
                         are uncertain,   risks associated   with long-term
                                                 associated with   long-term Opioid
                                                                               opioid use are clearer
                                                                                                 clearer and

                 130 Aceording
    significant."13'
    significant."    According to
                                to the
                                    theCT)C,
                                       CDC, "for the vast majority of patients, the known;
                                                                                    known, serious, and

    too-often-fatal risks far outweigh
    too-often-fatal risks     outweigh the unproven
                                           unproven and
                                                    and transient
                                                         transient benefits  [of opioids
                                                                   benefits [of   opioids fctr
                                                                                           for clironic
                                                                                               chronic

    pain]."1
    ~?aln]."13l   1

              341. AsAs
                      one pain
                        one    specialist
                            pain specialistobserved,
                                            observed,"opioids
                                                      "opioidsinay
                                                                mayworlc  acceptably well for aa while,
                                                                    work acceptably              while,

    but over the
             the long
                  long terna,
                        term, function
                              function generally dec.lines, as does
                                                 declines, as       general health, inental
                                                               does general         mental health, and

    social functioning_ t}ver time,
           functioning_ Over   time, even
                                     even high doses of potent opioids often fail to
                                          high doses                              to control
                                                                                      control pain,
                                                                                              pain, aizd
                                                                                                     and

    these patients are unable to fanction normally."!3' In
                                 function normally.,'   In fact,
                                                            fact, research
                                                                   research sucb
                                                                            such as a 2408
                                                                                      2008 study in the

            Spirze has shotivn
    journal Spine              that pain
                       shown that   pain sufferers
                                         sufferers prescribed opioids long-tertn
                                                                      long-term suffered
                                                                                 suffered adcliction
                                                                                          addiction that

    made them more likely
                   likely to
                          to be
                             be disabletl
                                 disabled ancl          work.133 Another stutiy
                                          and unable to work.'~3         study deznonstrated
                                                                                demonstrated that

    injured workers
            worlcers who  received aa prescription
                     who received     prescription opioid
                                                   opioid for
                                                          for more
                                                              inore than  seven days during the first six
                                                                    thaii seven

    weeks after the injury were 2.2 times
                                    times more likely
                                               likely to
                                                       to reinain
                                                          remain on
                                                                  on work
                                                                     work disability
                                                                          disability aa year
                                                                                        year Iater
                                                                                              later tlran
                                                                                                     than

    Nvorkerswith
    workers  withsimilar
                  similarinjuries
                          injurieswho
                                  whoreceived
                                      receivedno
                                              noopioids
                                                 opioids at
                                                         at all.'34
                                                            all.'3`' Yet,
                                                                     Yet, Marketing
                                                                          Marketing Defendants
                                                                                    Defendants have



    131  CDCGuideline,
    130 CDC Guideline, supra
                       safPY(rn.  27 at 2, 18.
                               n. 27       1$.
    131
    131 ReditCing the
        Reducing  the Risks
                      Risks oJ'Relief—
                            of Relief— 77ie     Opioid-Prescribing Guidelirze,
                                            CDC OPioid-Pr•escribing
                                       The CDC                                  supra n, 128.
                                                                    Guideline, supra
    13' Andrea Rubinstein,
    132 Andrea   Rubinstein, Are We We hlakirzg
                                        Making Pain Partfents  II'orse?, Sonoma Med. (Fall
                                                     Patients Worse?,
    2009), available
    2009),  availableatathtti)://www.zlbccns.orTf/e«-u5; about-us/Solionma-coUlitv-mettical-
                          http://www.nbeins.org/en-usfabout-usisonoma-county-medical-
    associ atic;n/rnajazine/sonorma-medicine-are-we-rnal;ing--I)a.iri-pati ent.5 -
    association/mwi,azine/sonorna-medicine-are-w-e-making-pain-patientS-
    worse.aspx?l1a`7eit1=l44      &tabid=747.
    worse.aspx?pageid=144&tabid=747.
    133    JeffreyDersh
     133 Jeffrey   Dersh et
                          et al.,
                             ai.. Prescription
                                  PrescrFRtiojaopioid
                                                 opioid dependence
                                                        deRendence is associated     withRoorer
                                                                         associatedwitlz   pooreroutcorraes
                                                                                                   outcomes
    in disabling
         disablirtg spinal
                    spirzal disordeiw,
                            disorders, 33(20) Spine 2219-27 (Sept. 15, 2008).200$).
      ~4 pranklin,
    1134  Franklin, GM, et al., Early
                                   Earlv p,pioid prescription and
                                          opioidprescrri,ptio;rz arrdsubsequent
                                                                       subsequentdisability
                                                                                  disabilitrJamong
                                                                                              arnorigworkers
                                                                                                     warkers with
    back injuries: the
                   the Distcbility
                       Disability Ri,rk
                                   Risk Identification Study
                                                        Study Cohof•t,
                                                              Cohort, 33 Spine 199,
                                                                               199, 201-202.
                                                                                    201-202 (Jan. 15,
    2008) doi: 10.1097/BRS.flb413e318I50455c,
               10.1097/13RS.0b013e318160455e, https://www.ncbi.nint.nih.gov/pubmed/18137107_
                                                    https://www.ncbi.nlm.nih.gov/pubmed/18197107_


                                                         96
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT2 2       Page 109 of 355                                 PageID #: 145




    not acknowledged, retracted, or corrected their false statements.

                     $. F21sehomd
                     8.                   A3ternative Forms of Pain Aelief
                         Falsehood #8: Alternative                   Relief P®se   Greater Risks
                                                                             Pose Greater  Msks 'Than
                                                                                                 Than
                         OD ioids
                         Opioid                                                            i
                                                                                           I
              342.   ln
                     In materials
                        materials they
                                   they produced,
                                         produced, spog}sored, or controlled, the Marketin~
                                                    sponsored, or                 Marketing Defendants

    ornit#ed lsnownrisks
    omitted known   risksof
                          vfchronic
                             chronicopioid
                                     opioidtherapy
                                            therapy and
                                                    and emphasized
                                                        emphasized or exaggerated risks of competing
                                                                   or exaggerated

    products so that prescribers and
    products                                              npioids over other therapies such as over-
                                 and patients would favor opioids

    the-counter acetaniinophen
                acetaminophen or over-the-counter
                                 over-the-counter or
                                                  or prescription
                                                      prescription non-steroidal
                                                                    non-steroidal anti-inflamnaatory
                                                                                   anti-inflammatory

          ("NSAIDs").
    drugs ("NSAlDs").

              343.   Eor
                     For example,
                         example, in
                                  in addltron
                                     additionto
                                              tofa}ling
                                                 failingto
                                                         todisclose
                                                            disclosethe
                                                                     therzslcs
                                                                         risks of addiction, overdose,
                                                                               ofaddlctloFl, overclose, and

    death
    death in
           in proFnotional
               promotional materiais,
                           materials, the 1Vlarketing Defendantsroutinely
                                           Marketing Defendants  routinelyignored  the risks
                                                                           ignoredthe  risks of

                    "known serious risk associated with chronic opioid analgesic therapy in which the
    hyperalgesia, aa"lcnawn

    patient becotnes
            becomes inore
                     more sensitive to certain painful siimuli
                                                       stimuli over time,,'13$ hormonal
                                                                    titne,"135 hormonal dysfunctioFt,13ti
                                                                                        dysfunction,'

    decline in
             in itnrnune
                 immunefianction;  mental clouding,
                         function; ment.al clouding, confi~sion, and dizziness,
                                                     confusion, and  dizziness, increased
                                                                                increased falls
                                                                                          falls and

    fractu.resin
    fractures  inthe
                  theelderly,'
                     elderly,"' NAS
                                NAS (when
                                    (when an
                                          an infant
                                              infant exposed
                                                     exposed to
                                                             to opioids
                                                                opioids prenatally
                                                                        prenatally suffers
                                                                                   suffers withdrawal

    after birth), and potentially fatal interactions with alcohol or with benzodiazepines, which are used

    to treat
       treat anxiety
             anxiety and
                     and inay
                          may be
                              be co-prescribed
                                 co-prescribed with
                                               with opioids,
                                                    opioids, particularly
                                                             particularly to veterans
                                                                             veterans sufferinb
                                                                                      suffering from
                                                                                                from




    13s Letter from
    135 Letter  from Janet
                     Janet Woodcock,
                           Woodcock, M.D_,
                                        Nl.D_,Dir.,
                                                Dir.,Ctr.
                                                     Ctr. For
                                                          Por Drug
                                                              Drag Eval. &
                                                                         ,& Res.,
                                                                            Res., to
                                                                                  to Andrew Kolodny,
    1VI.D., Pres, Physicians
    M.D., Pres,              for Responsible
                  PhysacLatts,f'or                     Pf-escribing, Re Docicet
                                               Opzoid Prescribing,
                                   Responsible Opioid                           No. FDA
                                                                        Docket No.   FDA-2012-P-0818
                                                                                        -2012-P-0818
    (Sept. 10, 2013).
    136 H.W. Daniell,
    136 H.W. Daniell, f-Iypogonadism
                      Hypogonadism in men consurning
                                              consuming sustained-action oral opioids, 3(5)
                                                                                       3(5) 7,
                                                                                            J.
         377-54 (2001), https:l/www.ncbi.nlin.nih.,-ov/pubinedll4b22741.
    Pain 377-84          https://www.ncbi.nlm.nih.g,ov/pubmed/14622741.
    137See
    137 See Bernhard M. Kuscltel           The risk °p
                           Kuschel et al., The            all tnjirry
                                                    af ; full injury inin relatio~I
                                                                           relation totocovrlyrroflly prescribed
                                                                                         commonly prescribed
    rl
    ~ediccxtiofls
    medications   anzoiag older people
                  among older   people—a
                                       — aS~~edisll
                                           Swedish case-coaltrol     study, 25 Eur, J. Pub. H.
                                                    case-controlstud}F,                         H, 527-32 (July
    31, 2414),
        2014), doi:
                doi: 10.10931eurpublckul20,
                     10.1093/eurpubicku120,https:IlWWw.nebi.nlm.nih.gov/pubmed1250$5470.
                                              https://www.ncbi.nlm.nih.gov/pubmed/25085470.




                                                         97
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUIviENT 2      Page 110 of 355                             PageID #: 146




    pain. ~ 3s
    pain.138

             344.
             344.           APF's Tretrtnaent
                        Tbe APP's
                        The                   Optiotas_
                                  Treatment Options:    }9 Guide
                                                     A Guide     for People
                                                             for People Living watli
                                                                            Livinn   Pain,slsonsored
                                                                               with Pain, sponsored by

               Cephalon, warned
    Purdue and Cephalon, warned that
                                 that risks
                                      risks of
                                            of NSAIDs
                                               NSAiDs increase    "taken for more than a period of
                                                      increase if "taken

    months," with no corresponding warning about opioids. The publication falsely attributed 10,000

    to 20,000
       20,000 deaths
              deaths annually
                     annuallyto
                              toNSAID
                                NSAIDoverdose,  whenthe
                                      overdose,wlien thefigure      actuallycloser
                                                         figureisisactually  closertoto3,200.
                                                                                        3,200.139
                                                                                              139

                 345.
                 345.                     Findr:ngRelief-
                                sponsored Finding
                        Janssensponsored
                        Janssen                   Relief.Pain
                                                          PaitaManagement
                                                                ManageiPaent
                                                                          for for Older
                                                                              Older     Adults
                                                                                    Adults        that
                                                                                           (2009)that
                                                                                           (2009)

                            as "disadvantages"
    listed dose limitations as "disadvantages" of                                      discussion of
                                               af other pain medicines but omitted any discussion

                                           FiPiding Relief
    risks from increased doses of opioids. Finding         described the advantages and disadvantages
                                                    RelieJ'described

    of NSAiT3s onone
       NSAIDs on  onepage,
                      page,and
                            andthe
                                the"myths/facts"  of opioids on tbe
                                    "myths/facts" of                             The disadvantages
                                                                the facing page. Tiie

    of NSAIDs are described as involving
                                involving "stoinach
                                          "stomach upset
                                                    upset or  bleeding,""kidney
                                                          or bleeding,"  "kidneyor
                                                                                 orliver  damage if
                                                                                    liverdaYnage

    taken
    taken at higb
             high doses or for
                           for aa long
                                   long tirne,"
                                         time,""adverse   reactions in
                                                "adverse reactions  in people with astlima,"
                                                                       people with asthma," and "can

    increase the risk of beart
                         heart attacic antl stroke."
                               attack and             The only adverse effects of opioids listed are "upset
                                             stroke." The

    stomach or
    stomach or sleepiness,"
               sleepiness,"whicb
                            whichthe
                                  thebroclrure claims will
                                      brochureclainr€s will go
                                                            go away, and constipation.
                                                               away, and

                 346.
                 346.   Endo's NII'C
                               NIPC website,                       , contained
                                              www.Painktaowledne.org
                                     website, www.Painknowledge.org, contained aa#lyer
                                                                                  flyer called "Pain;
                                                                                               "Pain:

    Qpioid Therapy." This publication listed opioids' adverse
    Opioid                                            adverse effects
                                                              effects but with significant omissions,
                                                                          with significant

    including byperalgesia,
    including               immune and borrnone
              hyperalgesia, immune     hormone dysfunction,   cognitive irnpairment,
                                                dysfunction, cognitive   impairment, tolerance,
                                                                                      tolerance,

                               death.
    dependence, addiction, and deatli.




    138 Karen H-
    131       IL                  AssocuationofofMental
                   Seal et al., Association         MentalHealth
                                                             Health  DisorderrWith
                                                                   Disorders    13'itli Prescraptiota
                                                                                    Prescription      Opioids
                                                                                                 Opioids  and and
    High- Risk Opioids in
    High-                  iiz US
                                liS Ifeterans  of'Ircrq
                                     Veterans of        ar:dAfghanistan„
                                                  Iraq and   Af `~Jiataistan,
                                                                          307(9) J. Am. Med.    Ass'n 940-47,
                       doi:I0.1001/jama.2012.234,
    (March 7, 2012) doi:10.1001/jaina.2012.234,
     https://iamanct,
    http             ,vork.com/
         s://jamane twork.           ounialstjama/fullartic
                            corn/j.ioumal,-,/~              I e/1105046.
                                              ~ama/fullarticle/I 105046,
     139  RobertE.
     139 Robert  F.Tarone
                    Tarone etet al.,  Notiselective Nonaspirin
                                 ai., Nonselective   Noraaspir-inNonsteroidal
                                                                   Nonsteroadcil  Arati-Inf7amnirttory
                                                                               Anti-Inflammatory   DrugsDrugs
                                                                                                          andanci
    t'rastrointestinalBleeding:
     Gastrointestinal   Bleeding:Relative
                                        Relativeandand  AbsolEtte
                                                      Absolute        Estirnatesfrom
                                                                 Risk Estimates   fr•oniRecent
                                                                                         Recejzt Epiderniologic
                                                                                               Epidemiologic
    Studies,
    Studies,         11            Am.          J.       of         Tl,erapeutics
                                                                    Therapeutics          17-25        (2004),
    hhttps://www..ncbl.nlm.nih.gov/pubmed/
      Ups://www.ncbi,nlin.nih.gov/pubmed/14704592.  14704592.




                                                       98
                                                       98
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 111 of 355                                     PageID #: 147




                                                                                                     I
                347.    In April 2007, fJndo          an ai-
                                       Endo sponsored aii   ticIe aimed
                                                          article airned at prescribert, published in Puin
                                                                            prescribers, publisheci   Pain

                Xeii-,, titled
    J11eclicine News,
    Medicine            titled "Case Cha](enges
                                     Challenges in Pain Management: npioicl
                                                   Pain Manat;ement:        Therapy for
                                                                     Opioid Therapy     Chronic
                                                                                    for Chronic

    Paii3."141 '1
    Pain."14°  Thehe article
                     art;c(e asserted:
                             assertetl:

                348.    Ofrioicfs represent
                        Opioids   represel3t aa highly effective
                                                        effectivebut   controversial aticl
                                                                  buteoYrtrovers3al        often Inisunclerstoocl
                                                                                      and ofteti  misunderstood

    class of analgesic medicatioiis
                       medications for controlling
                                       controlling hoth chronic ancl
                                                   both chronic            pain. 'The
                                                                 and acute pain.      phenomenon of
                                                                                  The phenoinenoil

    to{erance to opioids
    tolerance    opioicls ——the
                             thegradual
                                 gradualwaning
                                        uraningof
                                               of relief      given close
                                                  re€iefatataagiven dose —   anclfears
                                                                          — and             ahuse,diversion,
                                                                                  fearsofofabuse, diversion,

    at3ci          ofthese
          inisrzseof
    and misuse        these medications      patients have
                            ineclications by patlelltfi haveleCi many clinicians
                                                             led IT?aLty                  be wary
                                                                         clit2lclallstotobe          ofprescribing
                                                                                             Ni'at'yof  prescrtblll g

    these clnzgs, atici,`ortotorestrict
          drugs, and/or         restrictdosages
                                         closagestotq levels   that may
                                                       (evels that  lnay 8e  insufficient to provide
                                                                         be iiisctfflcietrt           meaningful
                                                                                             provide tneatiingftzi

    relief.'41
    rel3ef.141

                349.    To help
                           help allay
                                 allaythese
                                       theseconcerr3s,
                                             concerns, Endo  emphasized the
                                                        Endoe.rrlphasizet€ the risks of 14SAI:Ds
                                                                               risks of  NSAiDs as  an
                                                                                                 as aii

    aiternative to
    alternative toopioitls.
                   opioids.'I'he
                            Thearticie
                                 articleincltzeietl      study that
                                         included a case stutly       focused on
                                                                that focusecl on the      .ter of
                                                                                  the clan4
                                                                                      danger   of extencleci
                                                                                                  extended use

    of.NSAIlls,
    of NSAIDs,iircluclitzg
                including that
                           that the
                                the su.bjectwas
                                    subject washospitalizeGi with aa tiiassive
                                                hospitalized ivith    massiveu,pper  gastrointestinal bleed
                                                                               upper ~astrosntestst3at bleett

    believed to have
                have re.sulted
                      resulted frotn
                               from his
                                     hisprotractecl
                                         protracted NSAID
                                                    NSAIDtrse.     contrast,the
                                                          use.InIncontrast,   theart€cIe
                                                                                  articleclicl not provide
                                                                                          did rsot provide

    the sacne
        same deta€1
              detail conc.ernint;
                     concerning the
                                  theser€oirs
                                      seriousside
                                              sideefFects  associated
                                                   effectsassociatecl ~~~ith opioids.
                                                                        with ol~ioicls.

                350.    Auciitioiiat(y, Purdue,
                        Additionally,   Purclue, acting
                                                 actiDg with Et?tio, sponsored Overvieiv
                                                             Endo, sponsoreci  Overview.nfof Management
                                                                                           1Ylirncr~getrrent

    Optiota.s, CM:I; issued
    Options, a CME   isstreci by
                              by the A1VIA
                                     AMA initj2003,
                                               2003, 2007,
                                                     2007, 2010,
                                                           2010, anci 2013."fhe
                                                                  and 2013. The2013  version remains
                                                                                2013ver's€oYr retnaitis

    avai(able
    available for CIVIE credit. The
                  CME credit.   The CME
                                    CME taught that
                                               that NSA]I]s
                                                    NSAIDsancl  other drugs,
                                                            and other  drugs,but
                                                                              butnot.  opioids, are
                                                                                  not.opioacls,

    unsafe at high doses.

                35I . AsAs
                351.    a resu(t of of
                           a result thethe
                                        Ivlarketing
                                           Marketingllefetzclalits'
                                                       Defendants'  cieeeptive
                                                                      deceptive  promotionof
                                                                               ,protiiotsot3 ofop€oicls
                                                                                                opioids over safer
                                                                                                             safer

    anci trlore effective
    and more    effectivecIi-ugs,
                          drugs, opioic3                  increasedeven
                                         prescript'lons iticreasetl
                                  opioid prescriptions               even
                                                                        as as the percentage
                                                                           thel~erce.i~ta~e   of patients visitit~~;
                                                                                            e>f~~atiel~ts visiting




                            C"ase Challenges
       Charles E. Argoff, Case
     1413                         CltalleragresinirrPain
                                                     f'airiManagement.-
                                                           1Irrnrx~;errzent: ()pioitlTherapy
                                                                          Opioid             fbt• Chronic
                                                                                      7herapyPr   Clzrnrric Pain,
                                                                                                            Ptrin,
    Pailr Med.
    Pain  MecI.News,   http://www.painmedicinenews.com/downloadl I3toB
               News, http:Ilwww.parnmedreiner3ews.com/do«rntoacl/                      Opana_WNI.pdf (link
                                                                              BtoB_Opana_WM.pdf         (Iink no
    longer available).
           avaiIabie).                                                               —
    141 iCi..
    141 id




                                                           ~I'
                                                           99
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 112 of 355                                           PageID #: 148



                                                                                                          I
                      remained constant.
    a doctor for pain remaineci constant. A
                                          A study        million doctor visits hetweel-
                                            study of 7.8 iniilion                            and 2010
                                                                               betweeni 2000 anci 3010

    founci that opioid
    found that         prescriptions increased
                opioid presc.riptions           from i11.3%
                                      increased from         to 119.6%
                                                       t.3% tc)             visits, as
                                                                  9.h° n of visits,     NSAID and
                                                                                     asNSA117 and

    acetaininophen prescriiations
    acetaminophen                 fel! from
                   prescriptions fell  from 38%       29%,driven
                                            38°rototo29%, drivenprimarily   bythe
                                                                 prin3arilyby  the decline  in NSAID
                                                                                   dectine in  NSAIll

                 142
    prescribing.142
    prescrib;ng.

                          FalsehctEzd#9:
                       9. Falsehood   #i9.OxyContin
                                           OxyContinProvides
                                                     Pruvides Twelve   Hours of
                                                              'i'weive ]H.uurs ofPain
                                                                                 Pain Relief
                                                                                      Reiief

             352.      Purdue also dangerousfy
                                   dangerously misled
                                               misled cioctors and patients
                                                       doctors and          about OxyContin's
                                                                   patientsa1?out QxyC;antin's duration
                                                                                               duiation

    and onset of
              of action,
                 action, making
                         making the
                                the knowingiy false claiin
                                    knowingly false claim that  OxyContin woiiid
                                                           that OxyContin would provide  12 hours of
                                                                                 provide 1.2

    pain relief
         relief for
                for tiiost
                    most patients:
                           patients: As
                                     As laid  out be(ow,
                                         laid out below, I'urciue made this
                                                          Purdue niacie      elaitn for two reasons. First, it
                                                                        this claim

    provided the
             the basis
                 basis for
                        forbc}tti .Purciue'spatent
                            both Purdue's    pateiit and  its market niche, a€(owing
                                                     and its                allowing it to both protect anct
                                                                                           both protect and

    differentiate itself frotn
    differentiate              competitors. ~ecc)nd,
                         from comp;:titols.          it allowed
                                            Second, 3t  allolved Purdue    imply or
                                                                 Purdue to alnpt}- or state
                                                                                      state outright that

    C7x3, Contin had
    OxyContin    had aa ntore
                         more even,
                               even,stahle  releasemechanistn
                                     stablereiease  mechanismtliat  avoidedpeaks
                                                               thatavoided  peaksaT3d valleys and
                                                                                  and valleys

    therefore
    therefore the
               theilzsh
                   rush that   fostered acidiction
                         that f.ostered            and attracted
                                        addiction anci attracteci abusers.
                                                                  abusers.

             353.      I'urdue promotes
                       Purdue  promotesOxyContin      anextencieci-retease
                                        OxyContinasasan  extended-releaseopioici,          oxycodone cioes
                                                                           opioid, but the oxycodone does

    not enter
    not enter the bodyo un aa{inear
                  body on     linear rate.
                                     rate. OxvContin works by releasino;
                                           OxyContin works                greater proportion
                                                              releasing aagreater proportion of

    oxycocione into
    oxycodone  'sntothe
                     thebody
                         bodyupon
                              upon administration,
                                   administtation, and the re(ease
                                                   and the release gradually
                                                                   graduallytapers,  asilEustrateri
                                                                             tapers,as  illustrated in the

               el3art,which
    folloNving chart,
    following         whiehwas
                            tivasapparently
                                  ap})arentlyadapted     froniPurdue's
                                              aciaptecifrom    Purdue's own
                                                                        own sales materials.
                                                                            sales tnate.rials.




    " M.
    142  M.Daubresse
             Daubresse et  et ai.,
                               al., Ambulatory     Diagnosisaricl
                                    Am.latrlatory .L?iagno.ris    andZr-ecrtsr7.erat       Nonmalignant Pcriia
                                                                         Treatment ofofNcnryicrli~nucrat     Pain irz
                                                                                                                    in the
                                                                                                                        the
    Uriit.ecl States, 2000-2010, 51(10)
     United States,                     51(10) Med. Care,  Care, 870-878
                                                                  870-878 (2013).
                                                                               (2013). "i~or
                                                                                          "For back
                                                                                                 back pain
                                                                                                        painalone,
                                                                                                               alone,t13e
                                                                                                                        the
    percentage of
    }zercetitage      patients preseribed
                   tifpatients  prescribedopioids
                                              opioidsincreaseci
                                                        increasedfrotnfrom19%19%toto293%
                                                                                       29%bettiveen
                                                                                              between 1999
                                                                                                         1999 atici
                                                                                                                and 2010,
    even as the useuse of  NSA1Dsor
                       ofNSAIDs       oracetaminophen
                                          acetaminophendeeiineci          from39.9%
                                                              declinedfrotii    39.9°Atoto24.5°io
                                                                                            24.5% of of these
                                                                                                         these visits;
                                                                                                               visits;anci
                                                                                                                       and
    referrals                                      steady." See also, J. Maf
    refei7als to physical therapy remained steady.°'                           IVIafi et
                                                                                      et al., uTot'4eriing
                                                                                              Worsening 7r•ends
                                                                                                            Trends ira
                                                                                                                     in the
                                                                                                                        the
    Management rzracl
    lLlarzrcgerrrent and Treatment      of Back
                           7recrtiraent c?f *13nekPain,
                                                   Pain, .t173(17)
                                                            73(17) J.J. of
                                                                        qf the Aiii
                                                                               Am IVlett.
                                                                                     Med. Ass'n
                                                                                             Ass'n Internal
                                                                                                    Iiiternal Med. 1573,
                                                                                                                     .I573,
    1573 (2013).


                                                              100
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 113 of 355                                                                                                 PageID #: 149




                                                  .              __ .      ._ .
                 Oxy                    81~ .n i;n Pi      g ~ ; - r.. Linear
                                                   ~"~ , Figure,        n , r. ~,. . y-axis
                                                                                       a x




                 40




                      €s x a 0 i 4
                                 4 a 6
                                   a 0 r
                                       1 ae                                                        0        Se      11      12
                                                              .ttatars:
                                                              .Hams:Frum-
                                                                        Fromf]cxs:srrg
                                                                             Dooiing
                                                                                                                                                        .~^----....
               I —70rt'+q     "'A*";~'
                   __._..h_....__._._....'~►
                                          ....«Ano        - !>4C€mgt    arsk ...Cows°
                                                                                    —0eAi#~     ore      ~~t~F3rzaq 0 mg         -~'1t9:~         cg7~
                                                                                                                                        10 erp.5121•1
                                               ....._._..._...............r.-.-...~.._..._~....._.~_._..._.._...._._._....._._,.._._..._..__...._...—........._..~     S~s
                                                                                                                                                                   _ S~ed~
                                                                                  Ftgure



             354.. The
             354.   Thereduced
                        reducedreiease
                                releaseof
                                        ofthe
                                           thedrug  overtime
                                               drugover  timemeans
                                                             meansthat
                                                                   that the OxyContin no
                                                                         theOxyContin no longer
                                                                                          longer

                 sarne level
    provides the same                                        many patients,
                       level of pain relief; as a result, in many patients, OxyContin does
                                                                                      does not last fflr
                                                                                           not last for

                         wlfich Purdue promotes it—a fact that Purdue has known at all times relevant
    the twelve hours for which

    to tlzis actitrn.
       this action.

             355.
             355.                  tablets provide
                         OxyContin tablets provide an initial absorption
                                                              absorption of
                                                                         of approximately 40% of the active

    rnedicine. This has a hvo-fold
    medicine.             two-fold effect.
                                    effect.First,
                                            First,the
                                                   theinitial
                                                       initialrush
                                                               rushofofnearly
                                                                        nearly13a1f
                                                                               half of the powerbal
                                                                                           powerful opioid

    triggers a gowerful
               powerful psychoto~ical
                         psychologicalre5ponse.  OxyContintl~us
                                       response.OxyContin   thus behaves
                                                                  behavesmore   likeananiYr~niediate
                                                                          morelike        immediate

                          Purdue itself once claimed
                    wbich Purdue
    release opioid, which                    claimed was more addicting in its original 1995 FDA-

    approved drug
             drag label_ Second, the
                  label_ Second, the initial
                                     iiiitiai burst
                                              burst of
                                                    of oxycodone
                                                       oxycodone means
                                                                 means that there is less of the drug at

    the end of
            of the
                the dosing
                     dosing period,
                             period, which  resultsinintbe
                                     which resulis      thednag  notlasting
                                                            drugnot   lastingfor
                                                                              fora afu.11
                                                                                      full twelve hours and

                            symptoins in patients, a phenomenon
    precipitates withdrawal symptoms                 phenoinenon kknown
                                                                  -nown as "end
                                                                           "end of
                                                                                of dose"
                                                                                   dose" failu.re.
                                                                                         failure. (The

    FDA found in 2008 that aa"substantial
                              "substantial number"
                                           number"of
                                                   ofclironic
                                                     chronic pain patients
                                                                  patients will experience
                                                                                experience end-of-

    dose failure with OxyContin.)

             356.
             356.        End-of-dose
                         End-of-dose failure renders  OxyContin even
                                             renders {QxyCocitin evenmore
                                                                     more dangerous
                                                                          dangerous because
                                                                                    because patients


                                                                                       101
                                                                                       101
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 114 of 355                             PageID #: 150




    begin to experience
             experience witlidrawal
                        withdrawal syniptorns,
                                    symptoms, folloNved
                                               followed by    euphoric rush
                                                        by aa euphoric rnishwith  their next dose—a
                                                                            with their

    cycle that
    cycle that fuels
               fuels aa craving
                         craving for
                                  for OxyContin.
                                       OxyContin. For
                                                  For this
                                                       this reason,   Dr. Theodore
                                                             reason, I)r.           Cicero, aa
                                                                           Theodore Cicero,

    neurophannacologist at the Washington
    neurophannacologist at                           School of Medicine
                               Washington University School                               called
                                                               Medicine in St. Louis, has called

    OxyContin's 12-hour
    OxyContin's 12-hour dosing :`the
                               "the perfect             addiction."' 41 Many patients will exacerbate
                                             recipe for addiction."143
                                     perfect recipe

    this cycle by taking
                  taking their next
                               next dose
                                    dose ahead
                                         ahead of
                                               of schedule
                                                  schedule or  resorting to
                                                           or resorting   to aa rescue
                                                                                 rescue dose
                                                                                        dose of  another
                                                                                              ofanvt.her
                                                                                            i
    opioid, ificreasing                        opioids they
                           overall quantity of opioids
            increasing the overal]                     they are  taking.
                                                            are talcing.                    ~

            357.
            357.    It was Purdue's
                           Purdue's decision
                                    decision to
                                             to submit
                                                submit OxyContin
                                                       OxyContin for approval with 12-hour
                                                                 for approval      12-hour dosing.

              OxyGontin label indicates that "[t]here
    While the OxyContin                                areno
                                             °`[t]hereare    well-controlled clinical
                                                          nowell-controlled           studies evaluating
                                                                             clinical studies evaluating

    the safety and efficacy with dosing inore frequently than every 12
                                        more frequetitly               hours," that is because Purdue
                                                                    12 liotirs,,'

        conductedcio
    has conducted    such studies.
                  no si,*ch studies.

            358.
            358.   l'urdtte nevertheless has falsely
                   Purdue                            promoted OxyContin
                                             faisely promoted OxyContin as if it were effective for a
                                                                        as if

    full twelve hours,
                hours. lts advertising in
                       Its advertising in 2000
                                          2000 iiielttded            OxyContin provides
                                                included claims that OxyContin provides "Consistent

    Plastna I,evels Over 12 Hours." That claim was accompanied by a chart, mirroring the chart
    Plasma Levels                                                                        cbart on

        previous page. However, this version of the chart deceptively minimized the rate of end-of-
    the previuus

    dose failure by depicting
         failure by depicting 10
                              10 mg
                                 mg in
                                     in aa way
                                           way that
                                               that itit appeared  to be
                                                         appeared to  be half
                                                                         half of
                                                                              of 100
                                                                                 100 mg
                                                                                     mg in   the table's
                                                                                         in the  table's y-

                                               sarne information
    axis. That chart, shown below, depicts the same  information as     chart above, but does so in a
                                                                 as the chart

                                              inore consistent:
    way that makes the absorption rate appear more




    " 3 Harriet
    143 Harriet Ryan et al., `YQu
                             'You U`ant
                                  Want a ccDescription
                                            Descr•iption. of Hell?'f3_a;1TContita's
                                                          oj'Hell?'  OxyContitz's 12-Hour•
                                                                                    12-ffour• Problem,   LOs
                                                                                              Probletri, Los
    ANGEt.Es    T[MEs(May
    ANGELES TIMES     (May5,S,2016),
                               2016),http://www.latimes.com/projects/oxycontin-part1/.
                                      http:/lwww.latifnes.com/pro,jects/oxycontin-partl/.


                                                      102
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 115 of 355                                                          PageID #: 151




             For moderato
             RW  m           acvtft pain whm
                          to sovvro      whoma to
                                               e4m.gmumass,                 k
                                                  continuous, around4fio-dezk
             onawtc
             onolaesicisisMV&d
                          needed scr                       of inn
                                     an eZikendetti period aline
                                 for 4:in


             Consistent
             C                ftno Levels
                          fibula
               ns'lostent Plasa    Levels Over 12-
                                                2 fourf.
                                                    otm,
             Plasm 0131100teraions
             $tosa" .              I~a~~
                                   (octal.) o ~ dole
                                                ~ c~     a~~sdosage
                                                     of various ~~ s►~r~~
                                                                    ofteettths
                                                                                      • OxyC~ 80 oad
                    I~s3 ~                                                              160   r o "~e~Bi~1O
                                                                                        tSSbfsglrolgtatt    FpR
                                                   ~.,,                                 i1~
                                                                                        UMt~3~E'~    t4i o 9'tf~E~J-
                                                                                              ONLY 1110901D-
                  ~
                  ~                                    ~`` ~-                    ~      'i
                                                                                        TOLERNITT PAMENTO
                                                                                                      PATtrit110,
                                                                                         rtquilm atiOtogo
                                                                                        PtP~~~r91~  ~3Fi~s~sS~aeally
                                                                                                                 ~Rgt
                                                                                        aryl:Woos enolvtleet
                                                                                        &Imre of10 oto god
                                                                                        3:0 rte, rosfettivety.
                                                                                        These Litstot stretvills
                                                                                         mar came tato) rftrirs•
                                                                                        tor 4apt0-01100,411en
                                                                                         ndrilfitstotot fts ;mamba
                                      irg .                  irs -or Ore                mt pm/Twee ox$4410
                                             IeNt40:21,
                                          -VA:c:n4 q I-
                                                      -s            ~                    to oplottlo
                                                                                        c~rWoma
                      6                   ~
                        0        2    3               Ai     7      1   0 10
                                               iows        Oat:fo
                             taMititandwtt3illamtWiiniamilPrXa *We co oi.eratiew66,

             Sway stear..~,~*~~~3-~
             ~~t+~a     oct*troi   re4g~ ~~
                                          3312ff:tog
                                             ~r:~                                           •

                  ~:-~-:~+. •,,.,Q.                    . .a.xf-;_                                             _ ,. . ;
                                                                                                                         f:

           359.       Purdue's 12-hour
                               12-hour messaging was key
                                                     key to
                                                          to its
                                                              itscocnpetitive advantage over
                                                                  competitive advantage      short-
                                                                                        over slfort-

    acting opioids that required patients to wake in the middle of the night to take their pills. Purdue

    advertisernents
    advertisements also efnphasized
                        emphasized "Q12h"
                                    "Q12h"dosing.
                                           dosing.These  includeananadvertiserrment
                                                   Theseinclude                     in the February
                                                                     advertisement in

    2005 Journal
    2405           ofPc~in
         Joiirnczl of               Clinical Jo:irnal
                      Pain and 2006 Clinical          of Pain featuring an OxyContin logo with two
                                             JournalQf'f'crin

    pill cups, rein€orcing  the twice-a-day
               reinforcing the  twice-a-day message.
                                            message. A Purdue memo to the OxyContin iatineh
                                                                      the {)xyContin launch team

    statecl that "OxyContin's
    stated that  "OxyContin's positioning
                              positioning statement    'all of the
                                          statement is `aII    the analgesic:
                                                                   analgesic efficacy of irntnediate-
                                                                              effcacy of  immediate-

    release oxycodone, with conv+enient 12h dosing,'"
                            convenient qq12h           and further
                                             dosing,"' and fnrther that
                                                                   that "[t}he                q 12h
                                                                        "jt]he convenience of q12h

    dosing was emphasized as the most
                                 inost important
                                       importaiit benefit."144
                                                  benefit."'44

           360.       Pii*rdueexecutives
                      Purdue   executivestherefore
                                          thereforemaintained thzmessaging
                                                   maintainedthe messaging of twelve-hour dosing even
                                                                           of twelve-hour

    when many reports surfaced that OYyContin
                                    OxyContin did not last twelve hours. Instead of acknowledging

               niore frequent dosing, Purdue instructed its representatives to push higher-strength pills,
    a need for more                                                                                 piils,

    even though higher dosing carries its own risks, hs
                                                     as noted                           means that
                                                        noted above. Higher dosing also rneans



    I" Purdue
    '44  Purdue1Vleeting
                  Meeting Metno,      OxyContin lccatnoh,
                             Memo, OxvConttn                  ANGELES TIMES
                                                  launch, Los ANOELEs  TtMEs(May
                                                                             (May 5,
                                                                                  5, 2016),
                                                                                      2016),
    http:l/docunients.latinies.cornloxyc~ntin-launch-1995/.
    http://documentslatimes.com/oxycontin-launch-1995/.


                                                                           103
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 116 of 355                             PageID #: 152




             will experience
    patients will experience higher
                             hi;her highs and lower lows, increasing their craving
                                                          increasing their cravin; for their next pill.
                                                                                   for their

    Nationwide, based on
                      on an
                          ananalysis
                             analysisby
                                      bythe
                                         theLas
                                             LOS ANGELES TtmEs,
                                                ANGELEs                   52% of
                                                                     than 52d/o
                                                         TIMES, more than       of patients
                                                                                   patients taking

    OxyContin longer than three months are on
    OxyContin longer                       on doses           than60
                                                     greater than
                                              doses greater        60milligrams
                                                                     milligramsper
                                                                                perclay—which
                                                                                    day—which

    converts to the 90 MED
                       MED (morphine equivalent dose)
                           (morphine ecluivalent close) that
                                                         that the
                                                              the CDC Guideline urges prescribers to
                                                                  CDC Guideline

    "avoid"    "carefully justify."'
    "avoid" or =`carefially justify.""

            361.
            361.    The information that ()xyContin
                                         OxyContin dicl not provide pain relief for a full twelve hours
                                                    did not

    was lcnown to Purdue,
        known to  1'urciue,and
                            andPurdue's competitors, but was not dlsclosed
                               Purdue's competitors,             disclosed to prescribers. Purdue's
                                                                           to prescrEbers. Purdue's

    knowledge of some
                 solne pain specialists'  tendency to prescribe OxyContin three times per day instead
                            specialists' tenclency

                                     Adverse Event reports for OxyContin.
    of two is apparent from MEDWATCH Aciverse

            362.    Even
                    Even Purcltie's competitor, Endo,
                         Purdue's competitor,   Endo, was
                                                      was aware        problem; Endo atternpted
                                                          aware of the problern;     attempted to

                          drug as
    position its Opana ER druc, as offering
                                   offering "durable"      relief, which
                                                      pain relief,
                                            "durable" pain         which Endo understood to sul;gest
                                                                         Endo u.nderstood   suggest a

                                    ativisory board meetings featured pain specialists citing lack of
    contrast to OxyContin. Opana ER advisory                                                       of

    12-hour dosinl; as a disadvanta~e
    12-hour dosing                                  Endo even
                         disadvantage of OxyContin. Endo          advertisements for
                                                              ran actvertisements
                                                         even ran                 for Opana
                                                                                      Dpana ER

                 "real" 12-hour dosing.
    referring to "real"         dosinb.

            363.
            363.    For exatnple,
                        example, in a 1996 sales          memo frorn
                                           sales strategy niemo from ha Purdue reaional manager, the
                                                                               regional manal;er,

    inanager
    manager emphasized thd3t                 should"convinciel
                             representativesshould
                       that representatives                     the physician that there is
                                                    "convinaje] the                      is no
                                                                                            no neecl"
                                                                                               need"

    for prescribing                                     the recommended
        prescrihing OxyContin in shorter intervals than tlle              12-hour interval, and instead
                                                             recotnmended 12-l;our

    the solution is
                 is prescribing
                    prescribing l~igher            C}nesales
                                        doses."146 One
                                 higher doses.""        salesmanager
                                                             manager instructed
                                                                     instn~cted her      that anything
                                                                                her team tl~at anything

    shorter than
    shorter than 12-hour
                 12-hourdosing
                         dosing"needs          nippedinintlie
                                "needstotobebenipped        thebud.  NOW!!"'
                                                                bud,NDV4'! I"~~'

            364.
            364.    Purclue's failure
                    Purdue's   failure to
                                       to disclose     prevalence of end-of-dose
                                          disclose the prevalence                 failure meant
                                                                      end-of-dose failure       that
                                                                                          meant that



         CDCGuideline,
    145 CDC
    141     Guideiine, supra   n. 27 at 16_
                       stipr•a n.       16.

    `4fi Southern Region Memo to Mr. B. Gergely, Sales
    146                                                          mer on
                                                           manager
                                                     Sales mc7na4    oti 12-hour
                                                                         12-hotfr dosifag,
                                                                                  dosing, LOS  ANGELES
                                                                                           LOs ANGEt.Es
    TtMEs   {May5,S,2016),
    TIMES (May       2016},htto://docurnentslatimes.corn/sales-manager-on12-hour-dosing-1996/
                            http:ffdocuments.latinies.com/sales-rnanager-on 12-liour-ilosing-1996/
     141'You
     147 'You 13'ant
              Want at~Description
                       De.scripttoraofofHell?
                                         Hell?'' OxyContin's
                                                 QYyCo►ztin's 12-Hour  Probletn, supra
                                                              12-Hout- Problem,  supra n. 142.


                                                      104
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT2
                                      Filed 10/09/19
                                    DOCUMENT  2      Page 117 of 355                                PageID #: 153




    prescribers were misinformed
    prescribers      misinformed about
                                 about the
                                        theacivantage.s
                                            advantages of OxyContiia     manner that
                                                          OxyContin in a manner        preserved
                                                                                 that taresei-vecl

     Purdue's
     Purdue's conipetitive
               competitiveacivantage
                           advantage antl
                                     and profit.s,        expense of
                                          profits, at the expense    patients, who were
                                                                  of pat=ents,     ureru placed at greater
                                                                                         placed at

     r€sk of overdose,
     risk of overcfose,addiction,   andother
                        actdietion,and        adverse effects.
                                        otheradverse  effects.

                     10. Falsehood       Newv Formulations
                         Falseiiood #10: Ne►  Formuiations af
                                                            ofCertafn
                                                              Certain(ltafvids SuccessfullyL3eter
                                                                       OpioidsSuecessfully  Deter
                         Abrrse
                         Abuse

             365.    Rather than
                     Rather than take
                                 takethe
                                      thewiciespreaci
                                         widespread abuse
                                                      abuseof
                                                           ofatict             toopioids
                                                                   aciciictionto
                                                              and addiction       opioids as
                                                                                          as reason  to cease
                                                                                             reasoti to

     their untruthfii(
           untruthful tnarketin~
                       marketing efforts,  Marketing Defendants
                                 efforts, .iYlarketin~ llefenctants Purdue  anci Endo
                                                                    Purtiue and  Encioseized
                                                                                       seizedthem
                                                                                              them as an

     o~porturlity to
     opportunity  to compete.
                     compete.TThese
                               hese compan=es
                                     companies devcioped
                                               developedancf
                                                         and oversotd "abuse-deterrent formulations"
                                                             oversold"abusewctetelTent forniulat€ons„

    ('`11.11F")opioids
    ("ADF")     opioidsasasaasolution
                              solutionto
                                       to opioid
                                          opaoidabuse
                                                 abuse and
                                                       ancias    reason that
                                                            asaareason  tha.t doctors  coutdcontinue
                                                                              dczctorscould  continue to
                                                                                                       to safely
                                                                                                          safely

    prescribe
    prescribe their
               theiro}~ioicis,
                     opioids, as tivelI
                                  well as an  advantage of
                                           anactvatatage ofthese  expensive
                                                            theseexpensive brancfect     .~5over
                                                                             brandedctrca4
                                                                                      drugs over other

     opioic~s.These
     opioids.  These Defendants'
                     .Defenciants' false
                                    false and
                                          anci misleading marketing of
                                               misieadin~ marketin~~    the benefits
                                                                     ofthe           oftheir
                                                                            benefts of  their1'~DF opioids
                                                                                              ADF o~ioicis

    preserved
    preserved and
              and eYpandect
                  expanded their sales and faf4e1y  reassured prescribers
                                           falsely reassured               thereby prolonging
                                                              prescribers thereb_y tirofongina the opioid

     epidemic. C?ther
     epidemic.        Marketing Defenciants,
               Other Marketing               inclucling Actavis and Mallinckrocit,
                                Defendants, including               Mallinckrodt, also  promoted their
                                                                                   also prorr,ot.ed

     brancteciopioids
     branded   opioicisasasformulated
                            formulatedtotobe
                                           beless  attdietive or
                                              lessaddictive   or less  subject to abuse than other
                                                                  less subject               other opioicis.
                                                                                                   opioids.

             366.    The CUC
                         CDC Gu€cteline confirms that
                             Guideline confirms   that Injo
                                                       "[n]o studies"  support the
                                                             stucties"support   the notion
                                                                                    notion that "abuse-

               technologies [are]
     deterrent technciiogies              mitigation strategy
                             [are] a risk n3itigat€oIi strategyfor
                                                                fordeterring  orpreventing
                                                                   deterrin(ior preventi«g abuse,"
                                                                                           abuse," noting

     that the techno[ogies
              technologies "do
                           "do not
                               not prevent
                                   prevent op€oid
                                           opioid abuse through orai intake, the
                                                                oral int.ake, the most common   route of
                                                                                       cotrn3on route of

     opioici abuse,
     opioid  abuse, and  can still
                    anci can  stiil be abused
                                       abusect by
                                               by non-oral  routes." Tom
                                                  i3on-oralroutes."  'I'otn Frieden,
                                                                            Friecien,the
                                                                                      theformer  Director of the
                                                                                          former Director

     CUC, reported
     CDC, reported that
                    thathis
                         hisstaff
                             staffcoulci notfinci
                                   couldnot   find"any
                                                   "anyevidet?ce
                                                         evidenceshowing
                                                                   showing
                                                                         thethe          opioids[r`1IYF
                                                                                updatedopioicis
                                                                              upttateci           [ADF

    opioids] actua€Iy  reduce rates
             actually reduce  rates of addiction,
                                       add'sction, overdoses,
                                                   overcioses, or
                                                               or death."
                                                                  death."

                                 a. Purdrre's
                                     Purdue'sDeeeptive
                                               DeceptiveMarketing
                                                        Marketingof
                                                                  of Reformulated
                                                                     Reformulated t)xyContan
                                                                                   OiyContin
                                     and H,ysirigia
                                     and Hysingla ERER

             367.    Reformulated
                     RefUrmulated ADF OxyContin was approved by
                                  1DF QxyContin              by the FDA in April 20i
                                                                                 2010.
                                                                                     0. It was not

    uritil 2013 that the Fi7t1,
    until                FDA, in response to
                                          to aa citizen
                                                citizen petition
                                                        petitionfileci
                                                                 filed by
                                                                       by Pnrdue,
                                                                          Purdue, penziitteci
                                                                                  permitted reference to

     the abuse-deterrent
         abuse-deterrentprotzerties
                         propertiesininitsitslabel. When
                                               label.    H_ysiiigla
                                                      When Hysingla .E.R.
                                                                      ER(extencteci-release
                                                                          (extended-releasehycfroeoctone)
                                                                                            hydrocodone)


                                                         105
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 118 of 355                               PageID #: 154




    Iaunched in 2014, the product
    launched              product inc(uded
                                  included similar
                                           similar abuse-cieterrent
                                                   abuse-deterrent properties and timitataons.
                                                                                   limitations. But in

    the be~,~nniI3g, theFDA
        beginning, the   FDAmade
                             macleclear
                                   ciearthe
                                         thelimited
                                             limstedclaims
                                                     claims that
                                                             that could be
                                                                        be inade.      ADF, noting that
                                                                            made about ADIr',      tlrat

    no evideuce
       evidence supported c[aims tliat ADF
                          claims that       prevented tampering, oral abuse, or overall
                                       AllF preventecl                          overalt rates of abuse.

            368.     _Purciue introtiuceclreformulated
                     Purdue introduced     reforn3ulateclADP'
                                                          All)a'OxyContin
                                                                 OxyContinshortly  before generic
                                                                           shortly before ~eneric. versions

    of OxyContin were
                 were to
                      to become
                         become available.
                                available. f3y
                                            Byso
                                               socio=nt;, I'urdue anticipated
                                                  doing, Purdue   anticipateti and countered a threat

    to its
       its market
           market share
                   shareand
                         andtYse
                             the I3rice
                                 price itit could
                                            could chart;e
                                                  charge for  OxyContin.I'urdue
                                                          for CxyContin. Purduenonethele.ss
                                                                                nonethelesst.outecl
                                                                                            touted its

    introciuction of
    introduction  of ADF
                     ADf' opioicls as evitlence
                          opioids as  evidence of
                                                of its
                                                    its gooc1                       and commitment
                                                         good corporate citizenship ancl commitnrent to

    ariclress tlre opioid
    address the    oploicl crisis.
                           crisis.

             369.     Irternal documer.•ts
                      Internal  documents reveai
                                           reveal that
                                                   thatthe
                                                        thePurdue
                                                            PurdueDefenclants knew, and
                                                                   DefendantsknevAr, and in
                                                                                         in fact d£scussed,
                                                                                                 discussed,

    the fact that the
                  the "c.rush-proof'
                      "crush-proof" AUF
                                     ADP reformufation
                                          reformulation woulcl    prevent the
                                                        would not prevent  the vast
                                                                               vastmajority
                                                                                    majorityof
                                                                                             ofopioicl
                                                                                                opioid

    abuse, wliich
           which comes
                  comes from
                         from swallowing
                               swallowingpills,
                                          pills,anci
                                                 andt13.3t they introducetl
                                                     that they                 product solely
                                                                introduced the prociuct solety for

    purposes of
    purposes ofextenciing
                extendingtl3eir
                          their patent.
                                patent. InIn2008,
                                             2008,.11efenclant
                                                    Defendant John  Stewart,then
                                                               John Stewart, thenC.EO
                                                                                  CEOwrote
                                                                                      wrotetoto.Ricliarci
                                                                                                Richard

    Sackler that reforinulating
                 reformulating C7xyC.ontin "wiilnot
                                OxyContin "will  notstop  patientsfrom
                                                     stoppatients  fromthe
                                                                        thesimple
                                                                            simple act
                                                                                   act of taking too

    many pills."

             370.     Desp;te its se(f-proclaimeci
                      Despite     self-proclaimed gooci
                                                   good intention, Purciue
                                                                   Purdue merely eontinuecl
                                                                                 continued its general(y
                                                                                               generally

    cteceptive tactics
    deceptive   tacties with
                        with respect
                             respect to
                                      to ADF.
                                         ADF.Ptirciue
                                              Purdue sales
                                                      salesrepresentatives
                                                            representatives reguiarly
                                                                             regularlyoverstatecl
                                                                                       overstated anci
                                                                                                   and

    m€sstateilthe
    misstated  the evidence
                   evic#enc.e
                            forfor and
                                 and   impactofthe
                                     impact         abiise-deterrentfeatures
                                              oftheabuse-deterrent   featuresof these opioicls.
                                                                             ofthese            Spec'sfically,
                                                                                      opioids. Specifically,

    I'urdue
    Purdue sales representatives:

                 a, claimed
                 a. elaitnecl that
                              that.l?urciue's
                                   Purdue's AT)F  opic>€cls
                                              ADF opioids   preventtampering
                                                          prevent    tamper€ngand
                                                                               andthat
                                                                                   thatits
                                                                                        its ADFs
                                                                                            ADf's coulcl
                                                                                                  could not

                      be crusheci or snorted;
                         crushed or

                 b. claimed
                    clairneci that
                               tbat Purdue's
                                    I'urclue's AUF
                                               ADF opioacis reciuc.eopioid
                                                   opioids reduce    opioidabuse
                                                                            abuseand
                                                                                  and diversion;
                                                                                      diversion;

                    assertecl or
                 c. asserted  or suggested
                                  suggested that
                                            that its ADF
                                                     AllF opioids
                                                          opioidsare
                                                                  arenon-atldsctive
                                                                      non-addictiveor
                                                                                    orless
                                                                                       lessadclsctive
                                                                                            addictive

                 d.   asserted or
                 ci. assertecl or suggestecl that.i'urciue's
                                  suggested that  Purdue's AllF
                                                             ADFopioicls
                                                                 opioids are
                                                                         aresafer
                                                                             saferthan
                                                                                   thanothex
                                                                                        other oploids,
                                                                                              opioids, eou{ti
                                                                                                       could




                                                       106
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 119 of 355                               PageID #: 155




                    not be abusecl or tampered
                           abused or  tampere.dwith,
                                               with, and
                                                     and were                    diversion; and
                                                         were not sought out for divension;

                e. failed
                    failedtotodiselose
                               disclosethat
                                        thatI'urdue's
                                              Purdue'sAT7i opioids do
                                                       ADFopioicls do not
                                                                      not impact  oral abuse or misuse.
                                                                           impact oral

            37.1. Ifpressed,
            371.             Purdue
                    If pressed,     acknowleciged
                                Purdue            thatthat
                                       acknowledged     perhai.zs
                                                           perhapssotne
                                                                    some  "extreme"
                                                                        "extreme" }zatiei3ts might still
                                                                                    patientsn3i~,lit

    abuse the cfrug
    abuse      drug hut
                    but claiinect
                         claimed the AT7h'          proteet the
                                           features protect
                                     ADF features               majority of
                                                            the majority of patients.  These
                                                                             patients. These

    misrel)resentations
    misrepresentations ancl omissioiis are misleadint;
                        and omissions                  and contrary
                                           misleading and                 Purdue's AI7F
                                                            contrarytotot'urr%ue's      labels, Purdue's
                                                                                   ADF ?abels,  Purclue's

    own infomaation,      publicly available
                     antl publicly
        information, and           available data.

            372, t'urdue
            372.         knew
                    Purdue    or shoulc€
                           knew          have
                                 or should    lmown
                                           have     thatthat
                                                lmown     refc>rmulated   OxyContin is
                                                             reformulatedC}xyContEn  is not inore
                                                                                            more

                               original OxyContin
    tarnper-resistant than the origit3al
    tamper-resistant                                      still regularly
                                         OxyContin and is stiti            tampered with.
                                                                regularly tampereci

            373.    In 2009, the
                             the Ff7A
                                 FDA notect
                                      noted in
                                            in perrnitting
                                               permitting ADF tabelint, that "the
                                                               labeling that "the tamper-resistant
                                                                                   tamper-resistant

    propert.ies will have
    properties will  have no
                          no effect on abuse by
                                             by the
                                                the oral
                                                    oral route   (the inost
                                                          route {the   most common  mode of
                                                                             common mocie of abuse}."
                                                                                             abuse)." In
                                                                                                      in

    the 2012 meciical oftice review
             medical office   review of
                                     of Purdue's  apptication to include
                                        Purctue's application    include an abuse-deterrence claim
                                                                         an abuse-deterrence claiin in its

    labet
    label for
          for OxyContin,
              OxyContin,the
                         the.f'.11A
                              FDA taotect  that the ovetiN
                                    noted that             heln?ing majority
                                                    overwhelming               ofdeaths
                                                                    nn,~jorityof  cteathslinked
                                                                                          linkecttotoOxyContin
                                                                                                      OxyContin

    were as5ociated
         associated with oral consumption,
                              consumption, and
                                           and that
                                                thatoniy
                                                     only2%
                                                          2%ofofcieaths
                                                                 deathsurere associated with recent
                                                                        were associate.d

    injection and
    1I3)ectiorl     only 0.2% with
                and or3ly           snortrng the drug.
                              urathsnorting

            374.    The FDA's
                        FllA's Director
                               Directorofthe
                                        of theDivision  of Epidemiology
                                               DiviSionofEpidemiology stateci      September20.15
                                                                        statedininSe}}tember 2015 that

    no ctata that she had seen suggesteci
       data that               suggested the
                                          the refortnuiation     OxyContin"aetuatly
                                               reformulationofofO:cyContin "actuallymacte     reduction in
                                                                                     madea areciuctic>n

    abu4e," hetween
    abuse," between continued
                    continued ora]
                               oral abuse,
                                     abuse,shlfts
                                            shiftstotoln,lectron      otherdrugs
                                                        injectionofofother          (includingheroll3},
                                                                             drugs{incluci=ng  heroin), and

    defeat of
           of the
              the Af7F
                  ADF mechanism.
                       mechanism. Even
                                  Even Purciue's
                                       Purdue'sotivn funcledresearch
                                                 own funded  research shows   that half of OxyContin
                                                                      shotvs that

    at?users continued
    abusers  c.ontinuecttotoabuse
                             abusethe
                                   thedrug
                                       cirugorally
                                             oratlyafter
                                                    afterthe  refortnutation rather than shift to other
                                                          thereformulation                        other ciru~s.
                                                                                                        drugs.

            375.    A 2013
                      20.13 artiete
                            article presenteci
                                    presented by.i'urdue
                                               by Purdueein}itoyees,
                                                         employees,baseti
                                                                     basedon
                                                                           onreview
                                                                              reviewofofciata
                                                                                         datafron3
                                                                                              from pe:ison
                                                                                                   poison

    control ceiiters,
            centers, conctuded
                      concluded that
                                 thatA.DF
                                     ADF OxyCc3ntin can reduce
                                          OxyContin can retiuce abuse,
                                                                ahuse, but ignored
                                                                           ignoreci important
                                                                                    important negative
                                                                                              net;ative

    fndjl3gs.
    findings. The article
                  article revealeci
                           revealed that abuse
                                         abuse merely
                                               merelyshifted
                                                      shiftedtotoother
                                                                  otherd11igs
                                                                        drugs and
                                                                              and that,
                                                                                   that, when
                                                                                         whenthe
                                                                                              theac.tiial
                                                                                                  actual

    ineicience of
    incidence  of harmful
                  harinfiil exposures
                            exposures was
                                      was calculated,
                                          calculated, there were
                                                            were more
                                                                 more harmftzl erposures to
                                                                      harmful exposures   to opioicis
                                                                                             opioids after




                                                        107
                                                        107
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIv1ENT
                                   DOCUMENT   2      Page 120 of 355                               PageID #: 156


                                                                                               i


    the reformuiation
        reformulation of
                      ofOxyContin.
                         OxyContin.Tn
                                    In short,  thearticie
                                       short, the          deceptively emFhasized
                                                   articlecleceptive.ly emphasized the   advantages and
                                                                                    the acivantage.s

    ignore.d the disadvantages
    ignored the  disadv3ntages of
                               of A.DF OxyContin.
                                  ADF OYyContin.

            376.    Websites
                    Websites anci rnessage boards usect
                             and message          used by  drug abusers,
                                                        by drug           such as www.bluelight.org
                                                                abusers;, such    wwwfilcreligr 11t. org and

    www.reddit.corrr,  repoi-t a variety
    www.rectdit.eorrr, report    variety of
                                         ofways
                                            waysto
                                                 totatnper
                                                    tamperwith  OxyContinand
                                                           withOxyContin      Hysingla
                                                                          andHysingla  ER,tt3cluCifng
                                                                                      ER.,  including

    througl~ grinding, microwaving
    through D'3nd3lig,                     freezinl;, or drinking soda or
                                      then freezing,
                       i-nicrowavint; then                             cir fruit
                                                                            fniit juice  in which a tablet is
                                                                                   juice in

    clissoived. Purdue
    dissolved.  t'urdue has hetn
                            beena-ware
                                 aware of
                                       of these methodsof
                                          these methods ofalzuse
                                                           abuse for more than aa clecade.
                                                                  forn3ore        decade.

            377.    One-third of
                              of the
                                  the patients
                                      patients ininaa2015
                                                      2015stuci_y defeated the
                                                           study defeated  the ADF
                                                                               AllF inechanistn and «rere
                                                                                     mechanism anci were

    able tc}          inhaling~ or injecting
             continue inhalin;,
          to continue               injecting the
                                               thectnig.
                                                   drug."I"o
                                                         To the extetit
                                                                extent that
                                                                        that the  abuse of
                                                                              theabLise ofPLardue's
                                                                                           Purdue's ADF

    opioids was reduced,
                reduced, there
                          there was
                                wasno
                                    noineaningful
                                       meaningfulredLtction
                                                  reduction in opioid  abuse overafi,
                                                               opioid abiasc             many iasers
                                                                             overall, as many  users

    sitn~.~lyshifted
    simply     shiftedtotoother
                           otheropioids  sitchas
                                 opfoidssuch  as heroin.
                                                 heroin.

            378.    tn 2015,
                    In 2015, eiaitning
                              claimingaat3eed
                                          need totofurther
                                                    furtherassess
                                                            assessitsitsciata,  Purdueabn3Ftly
                                                                          data,Purciue          withdrew a
                                                                                       abruptlywithciretiv

    sLtFpletnentalnew
    supplemental  new drug
                      cintgapplication
                            ap piicationrelated       reforn3lrlatedOxyContin
                                         relatecitotoreformulated    OxyContinone   daybefore
                                                                               oiieday  before FDA
                                                                                               FDA staff
                                                                                                   staff

    was to
        to rele.ase
            release its assessinent
                        assessment of
                                    of the
                                        the appt€cation.
                                             application. The staff review  preceded. an FDA advisory
                                                                     review precedecl        advisory

    con3mitte.emeeting
    committee   tneetingrelated
                         related to
                                  to new studies
                                         stuciies by Purdue "evaluating
                                                  by PurdLie "evaluatint; the
                                                                           the misuse and/or al3itse
                                                                               misuse andlor abuse of

    reforinutated
    reformulated OxyContin"
                  OxyContin" and
                              andwhether
                                  whetherthose    studies "have denionstrated
                                           thosestLtc3ies                     thatthe
                                                                demonstrated that  therefortnLzlated
                                                                                        reformulated

    f,rodLtct lras aa meaningful
    product has                     impact on
                      mealltngfLll itnp`c1Ct f3nabuse."'48    In consideration
                                                 a}]ltse."148In                       reasonable opportunity for
                                                                 COnsideration of aa reasonabte

    fiti-ther investigation and
    further                 and disccwery, Piaintiffs allege
                                discovery, Plaintiffs allel;e that
                                                              that Purdue   never presented
                                                                   I'urdtae never            the data
                                                                                  presented the  data to the

    FDA because
        because the
                 thedata
                    datawould
                         wouldnot
                               nothave
                                   havesupported
                                        supportedclaims that
                                                   claims      OxyContin's ADF
                                                             O~~}-Cont.in's
                                                          that              ADFprot.~erties
                                                                               properties reduced
                                                                                            reduced

    abLtseor
    abuse or misuse.
             tnisuse.

            379.    Despite its
                    Despite  its otivn
                                 own evidence of
                                              ofabl3se,
                                                 abuse, and the iack
                                                                 lackof
                                                                     ofevic9ence
                                                                        evidence regarciitig the benefit
                                                                                 regarding the

    of Purdue's
       Purdue'sADF
                ADFopioicis
                    opioids€n
                            in reducintr
                               reducing abiase,
                                         abuse, Dr. J. David Haddox,
                                                    I. Davicl Haddox, the
                                                                      the Vice
                                                                          VicePresicfent
                                                                               President of
                                                                                         ofHe.alth
                                                                                            Health



    141 IvFeetingNotice,
    148 Meeting   Notice,Joint
                          JointMeeting
                               IVleetint;ofthe
                                          oftheDrug
                                               Drug Safety
                                                    ~afety and
                                                           and Risk
                                                               RiskM.ana~,en~ent   Acivisory Committee
                                                                    Management Advisory      Comtnitt.ee
    and
    ancfthe
         the Anesthetic
             Anesthetic and Analwresic
                             Analgesic   Drug
                                          Drug Products
                                               Prodttcts Advisory
                                                         Advisory Committee;
                                                                  Cotninittee; Notice
                                                                               Notice of
                                                                                       of Meeting,
                                                                                         Meeting,  May
                                                                                                  1v1ay
    25, 2015, 80
              40 FR 30686.


                                                           108
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 121 of 355                               PageID #: 157




    Pviicy
    Policy for i'urdue,
                Purdue,falsely
                        falselyclain?ed
                                claimed in
                                         in2016
                                            2016that
                                                 thatttte
                                                       theevidence
                                                           evidencedoes  nots13ow
                                                                    doesnot   show tl3at
                                                                                    that Purdue's ADF
                                                                                         Purdue'sA.DF

    Opic.~ids
    opioids areare beingabused
                 being   abusedininlarge
                                     lar~;e t3utnl3ers.
                                          numbers.      Purdue's
                                                    Purdue's     recent
                                                              recent    advertisementsininnational
                                                                     advertisements        nationalnewspapers
                                                                                                    newspapen

    aiso eontinues
    also continues to
                    to etaitn
                       claimits
                              its AllF
                                  ADFo}3loids
                                       opioids as
                                               as evicience
                                                  evidence of its efforts to reduee opioid abuse,
                                                                             reduce ofsioid ablrse, continuing
                                                                                                    contintiing

    to n3isteact prescribers, patients,
       mislead prescribers,   patients, payors,
                                        payors,and  thepubiic
                                                andthe  publicabrnat
                                                               aboutthe  efficacyof
                                                                     theefFicacy  ofits
                                                                                     itsactic>ns.
                                                                                         actions.

                                b. Ertdo's
                                    Endo'sDeceptive
                                           DeceptiveIYYarketin
                                                     Marketing; of ReformtriateciOpana
                                                                of Reformulated  Qpana ER

            380.    Opana ER was particularly
                                 particularly likely
                                               likely to
                                                       tobe
                                                         betampered withand
                                                            tamperedwith andabused.  That is because
                                                                             abused."],hat

    Opana ER has
             has lower
                  lower "biaavailability'°
                        "bi °availability"than
                                           thanother  opioids, meaning
                                                otherc3p=oids, meaning that
                                                                       that the active pharmaceutical
                                                                            the active phanitaeeuticai

    iny,redient(the
    ingredient  (the"API"
                     "API" or
                           or opioid)
                              opiaid) does
                                      daes not absorb          bloodstream as rapidly as other opioids
                                               absnrb into the bloodstreatn                    apioids

         taken orally.
    when taken orally.Acidit'sonaliy, when swallowed
                       Additionally, when            whole,the
                                           swallowed whole, theeXtended-release  mechanismremaal3s
                                                                extended-releasefliechanisln remains

    intact, so
            so tha.t
               that onf_y  IO%of
                     only 10%  ofOpana
                                 Opana ER's
                                       E.R's API      released into
                                             API.isisreleased            patiei3t's bloodstream relative
                                                                into the patient's              relative t.o
                                                                                                          to

    rniectic)n;when
    injection;  whenitit is taken
                             taken intr•ar:asally, that rate
                                    intranasally, that       increases ta
                                                        rate increases to 43°fo.
                                                                           43%. The
                                                                                 'The larger     between
                                                                                      larger gap between

    bioavailabitity when
    bioavailability when consumed orally versLts snorting or
                                         versus snorting  or injection, the greater
                                                             injection, the greater the
                                                                                    the incentive for

    users to manipulate
             inanipulate the
                         the drug's
                             dnig's tneans   administration.
                                    means of adtninistration.

            381.    In I?ecember 201 I, Endo obtained approval
                       December 2011,                 approval for
                                                               for aa new  formulation of
                                                                       newfclrmulation of Oiaana
                                                                                          Opana ER

    that adcied
    that added a hard cnating
                      coating that
                              that the
                                    thecompany
                                        companyclain~ed
                                                claimed n~ade   crush-resistant.
                                                        made it crush-resistant_

            382.    Even prior to
                               to its
                                  its approvai,
                                      approval,the
                                                theFDA
                                                    FDAativ€sed
                                                        advisedEndo
                                                                Endothat
                                                                     thatititcolrld not market
                                                                              couldnc>t tnarket the new

    Opana .ER as abuse-deterrent.
          ER as  abuse-deterrent.

            383.    Nonetheless, ininAu~ust
                    Nonetheless,      Augustczfof
                                                2E~12,
                                                  2012,~nc~c~ submitted aacitizei3
                                                        Endo submitted     citizen}~etitic~i~ askingthe
                                                                                   petition asking   the FDA
                                                                                                         FDA

    for peirnission
        permission to
                    to change
                       change its
                               its Eabel to indicate
                                   label to indica.tethat
                                                      thatOpana ER was
                                                          Opana ER was abuse-resistant,
                                                                       abuse-resi4tant, both
                                                                                        both in that it was

    tess able to be crushed and stiorted
    less                        snorted atid
                                         and that
                                             that itit was  resistant to
                                                       was resistant   toinjeetion
                                                                          injection by
                                                                                     bysyringe.
                                                                                        syringe.Berrotvitng
                                                                                                Borrowing a

    page frc>tn Purdue's playbook,
         from Purdue's   piaybook. Endo
                                   Endu announced itit w©uid
                                                       would withdraw
                                                             withdraw original
                                                                      original Opana
                                                                               Opana ER
                                                                                      ERfroYn
                                                                                         from the

    market and sought
               sought aa de.termination
                         determination that its decision
                                                decision was
                                                         was tnade
                                                             made for
                                                                   for safety
                                                                       safetyreasons
                                                                              reasons(rts
                                                                                      (its(a.ck
                                                                                           lack of abuse-

    deterrence),
    detertence), which would preverit geiteric copies of original Opana ER.
                             prevent generic

            384.    Endo then
                    Ende then sued
                              sued the
                                    the FDA,
                                         FDA,seeking
                                              seekingtatofctrce
                                                           forceexpeciitect
                                                                 expedited cclnsideration pf its citizen
                                                                            consideration of


                                                       109
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 122 of 355                                      PageID #: 158




    petstion. The court filin~s
    petition. The       filings confirmed
                                confirmed Endo's
                                          Endo'stnie
                                                 truernotives:         declarationstibi
                                                      motives:inina adeclaration    submitted
                                                                                        I, itteci with
                                                                                                  with its

    ialvsuit,
    lawsuit, Endo's c.hief
                    chief o},~eratiiig officerindicated
                           operating officer    indicatedthat     generic version
                                                           thata ageneric            Opana ER
                                                                          version of Opana ER woulci
                                                                                              would

    cieerease the
    decrease   the company's
                   cocnpany's revenue
                              revenue by
                                      byt3p    $ 135 million
                                         up to $135  mittion per
                                                             per year. Encio also
                                                                 year. Endo  a(so claimed
                                                                                  claiinecithat
                                                                                            thatififthe
                                                                                                    the FDA
                                                                                                        Fll A

    ciicinot
    did   not block
              bloc.kgeneric
                     generic competition,
                              competition, $125
                                           $125 million,
                                                inillioii, the ainount Endo spent on
                                                               amount Ericio      on c[evetoping
                                                                                      developing the

    refonnulateci div8 to "promote
    reformulated drug     `°promotethe
                                    the public
                                        puhlic welfare",
                                               weffare", would
                                                         wouk€be
                                                               belost.'
                                                                  lost."' The
                                                                          The FDA  responded that:
                                                                              FDA responcled

    "Endo's tiLie
    "Endo's       interest in
             true interest in expedited     consideration stems
                              expedited FDA consideration        from business concerns rather than
                                                          stetns frotn

                             health." I' 0
                      public heaith."iS
    protection of the pubtic

              385.   Despite Encio's
                             Endo's pur,porteti
                                     purported concern
                                                concern urith
                                                        with pu.blic
                                                              public safety,
                                                                     safety, not
                                                                              notonly
                                                                                  onlyciic€ Elido continue
                                                                                       did Endo   contfnue

    to tiistribute
       distribute origic3at, aclmittedlyunsafe
                   original, admittedly  ur.safeOpana
                                                Opana ER
                                                      ER for nii3emonths
                                                         for nine monthsafter
                                                                         after the
                                                                                the reformulated
                                                                                    reformu[ated version

    became available,
           available, itit declined
                           declined to
                                    to recali
                                       recall ori,inal
                                              originalOpana
                                                       OpanaER
                                                             ERdespite
                                                                despiteitsitsdang,ers.
                                                                              dangers.In
                                                                                       Infac.t,
                                                                                          fact, Endo
                                                                                                Endo c(aitned
                                                                                                     claimed

    in Sei.~tetnber 2012totobe
       September 2012        be"proud"
                                "proud" that "almost
                                             "alrnost a[i
                                                      all reinaining inventory" of
                                                           remaininginventoi:3," of the
                                                                                    the originat
                                                                                        original C)pana
                                                                                                 Opana ER

    hact"been
    had  "been utilized."'51
               utiiizedi"; 51

              386.   In its
                     In its citizen
                             citizen petition,
                                      petition, Encio
                                                 Endo asserted
                                                      asserted that
                                                                that reclesigned
                                                                      redesigned Opana
                                                                                 Opana ER
                                                                                       ER had
                                                                                          had "safety
                                                                                              "safety

    advantages." Encto
    advantages."       evc.r relied
                 Endo even    relied on
                                     on its
                                         its rejected  assertion that Opana was less crushable to argue
                                              rejected assertion                                  ar~ue that

    it cieveio.peci Opana
       developed    npana Eit
                          ER for
                              for patient
                                  patientsafety
                                          safetyreason,
                                                 reasonsanti
                                                         andthat
                                                              thatthe
                                                                    thenew
                                                                        newforcnLiiation
                                                                             formulation w4utci
                                                                                         would help, for

    example,
    exatnple, "where
              "where ehilciren
                     children unintentionally
                               tznintentionally chew
                                                chew the
                                                     the tablets prior to an accicientat
                                                                             accidental ingestion."
                                                                                         M8estion."'S'`
                                                                                                    52

             387.    Howe,~ver,inina a2013
                     However,          2(} I3 decisionrejecting
                                            decision   rejectin~the
                                                                 thepetition,
                                                                     petition, the
                                                                                the FDA found that "study
                                                                                        found t13at "study data




    " Plaintift's
    149 Plaintiff'sOppositfon
                     OppositiontotoDefet3dants'
                                    Defendants'and   andIntervei3or's
                                                           Intervenor'sMotions
                                                                        MotionstotoDiscnisy
                                                                                    DismissandandPIaiiztiff'S
                                                                                                  Plaintiff's
    Rep(y
    Reply in.  Support of
           in Support    of.Motion
                           Motion for t'reliminary
                                       PreliminaryInjunction
                                                       Injunction{"Eiicio
                                                                   ("Endo Br."}, Erido Pharmaceuticals
                                                                          Br."), Endo  f'harmaceutical,s Inc
                                                                                                         bic.
            h'(?od  ar2d DF'I.fgAdministr•atiori, et al., N*o. I:12-cv-0I936,
    v. U.S. Food and Drug Administration, et al., No. 1:12-cv-01936, Doc_     Doe. 23 at 20 (D.D.C. Dec.3.4,
                                                                                      at 20 (D.D.C. Dec.1.4,
    2012).
    I MDefendants'
    15° Defei3dants'Response
                     Responseto
                              to the
                                  thc.Court's
                                       C;ourt'sNovember
                                                November30,
                                                         30, 2012
                                                             2012 Order,
                                                                  Order,          Endr} Pharmaceuticals
                                                                                  Endo      Phca•irtacexcticals Inc.
                                                                                                                 Inc. v.
         Foodand
    U.S. Foad andUrr.rg
                  Drug,Administration,
                        Adtrrinistr•atr.'rjpi,etetat.,
                                                   al., No.  I :12-cv-01936,
                                                        No. I:12-cv-01  93G, Doc.
                                                                             lloc. 99 at
                                                                                      at ti6 (D.D_C.
                                                                                             (D.D.C. I7ec.     20 I2).
                                                                                                      Dec. 3, 2012).
    151
    151Id.;
        Id.; Endo News Release, Sept. (i,6, 2012 (Ex. L L to
                                                           to Rurka
                                                              Rurka i:?ecl.)
                                                                     Decl.) Endo Phar»raceuticals
                                                                                 Pharmaceuticals Inc. v.
    US.
    U.S.Forsd
         Foodand
               andDrz,~grldmi•raistratirl;z,
                   Drug Administration, et rrl.,
                                              al., No. I:12-cv-0I936,
                                                       1:12-cv-01936, Doc.
                                                                        Doc. 18-4
                                                                             18-4 (D.D.C. Dec. 9,
                                                                                               9, 2012).
                                                                                                  20I2),
     52
    1s2   LI' FDA Docket
          CP,     Docket 2012-8-0895,    2.
                         20I2-8-0895, at 2


                                                            No7
                                                            110
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                    DOCUIvIENT 2     Page 123 of 355                            PageID #: 159




    show
    show that
         that the
               the refonnulated
                    reformulated versioi}'s extended-release features
                                  version's extended-release features can
                                                                      can be  compromised when
                                                                          be coinproinised when

    subjected to _..cutting,
                     cutting, grinding,
                              grinding, or chewing."
                                           chewing_"The
                                                     The FDA also determined
                                                         FDA also             tliat "reformulated
                                                                  deterinined that  "reforrnulated Opana

                               prepared for injections
        could also be "readily prepared
    ER" could                               injections and more easily
                                                       and more easily injected(.]"             FDA
                                                                       injected[J" In fact, the PDA

    wamed that preliminary
    warned     preliminary data—includinl; in Endo's
                           data—including in         own studies—suggested
                                              Endo's own                     that a higher
                                                          studies—suggested that     higher

    percentage of reforinulated
                  reformulated Opai}a ER abuse
                                Opana ER                        than was the case with ttie
                                         abuse is via injection tlzan                  the original

     formutation.
     formulation.

            388.
            388. InIn2009,
                      2009,only
                            only3°0
                                 3%ofofOpana
                                        OpanaER
                                              ERabuse  wasbybyintravenous
                                                 abusewas                   means. Since
                                                                intravenous means. Since the
                                                                                         the

     reformulation,            of Opana
                     injectionof
     reformulation, injection     Opana ER
                                        ER has increased
                                               increased by more  than 500°/fl.
                                                            more than   500%. Endo's       data,
                                                                                Endo's own data,

     presented in 2014, found that between October 2012 and March
                                                            Marcli 2014,
                                                                   2014, 64%
                                                                         64% of abusers of
                                                                                        of Opana
                                                                                           (lpana

                             cornpared with 36°ia
     ER did so by injection, compared                 theold
                                                  forthe
                                            36% for                               transition into
                                                              formulation.'53 The tratisition
                                                         old formulation.153                  into in,jection
                                                                                                    injection

     of Opana ER made
                 inade the drug
                           drug even
                                even less safe than
                                     less safe than the
                                                    the original
                                                        original forinulation. Injection carries risks of
                                                                 formulation. Injec.tion

    I=IIV,hepatitis
    HIV,   hepatitisC,C,and,
                         and,in
                              in reformulated
                                 reforinulated Opana
                                               Opana ER's
                                                     ER's specific case, the
                                                                          the blood-clotting disorder
                                                                              blood-clotting disorder

     thrombotic thrombocytopenic purpura (TTP), which can cause kidney failure.

            359.
            389. Publiciy,
                   Publicly,Endo
                             Endosouaht
                                  soughttotominimize
                                             minimizethe
                                                      theproblem.  On aa2013
                                                          problem. On    2013 call
                                                                               call with  investors,
                                                                                    with investors,

     when asked about an
                      an outbreak
                         outbreak af
                                  ofT`I"P in Ohio
                                     TTP in  Ohio from
                                                  from injecting                sought to limit
                                                       injecting Opana ER, Endo sougirt   liniit its

     iniport by assigning it to "a
     import                                                    the country."
                                "a very, very distinct area of the country."

            390.
            390. Despite
                  DespiteitsitslcnowIedge
                                 knowledge that
                                            that Opana
                                                 Opana ER waswidely
                                                        ERwas widely abused
                                                                      abused and   injected, Efido
                                                                              and injected,  Endo

    marketed
    marketed the drug
                 drug as
                      as tainper-resistant
                          tamper-resistant and abuse-deterrent.    consideration of aa reasonable
                                               abuse-deterrent. In consideration        reasonable

    opportunity for further investigation and discovery, Plaintiffs allege that based on the company's
                                                                                             coiripany's

    detailing eisewhere, Endo
    detailing elsewhere, Endo sales
                              sales representatives informed doctors
                                    representatives informed doctors that  Opana ER
                                                                     tliat Opana        abuse-
                                                                                 ER was abuse-




    `3 Theresa
    153 Theresa Cassidy et al., The Cltangzng
                                       ChangingAbu:se  Ecology: Implications
                                                Abuse Ecolog)j,_  Impdications fbr
                                                                               fvr• Evaluating the Abuse
    Pttttern ofExtended-Release
    Pattern    E..r.tended-IieleaseChymorphone
                                    Qryrnoyphone and
                                                  and Abuse-Deterrent
                                                      Abuse-Detef•rent Opioid
                                                                       OpioidForrraulations,
                                                                                Formulations, Inflexxion
    (Sept.    7,     2014),     https:/lwww.inflexxion.conVeliarigin2-abuse
                                https://www                                   ecology-extended-release-
                                                exxi on_co miehan ging-abnse-ecol  ogy-extended- release-
    oxyniorphone/.
    oxyrnorphone/.


                                                       111
                                                       ill
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2       Page 124 of 355                              PageID #: 160




    deterreiit, couicl not
    deterrent, could   not be
                           be tarnperecl with, and
                              tampered with,   and was
                                                   was safe. In
                                                             In aciciition, sales representatives
                                                                addition, sales   representatives did not
                                                                                                  did n«t

    disclose
    disclose evidence that Opana
                           Opana was
                                 was easier
                                      easiertotoabuse
                                                 abuseintravenously   and,if if
                                                        intravenouslyand,       pressed13y
                                                                              pressecl     prescribers,
                                                                                        by prescrsbers,

    ctaimeci
    claimed that
             that while
                  whileoutlier
                        outlierpatie.nts
                                patientsr.nigl3t
                                          might finci   way to
                                                 find a way to abuse thecirug,
                                                               abusethe  drug,iiiost would be
                                                                                mostwcxzici be protectec{.
                                                                                               protected.

            391.    A review
                      review of
                             of national
                                 national sui•veys
                                           surveys of prescribers  regarding their
                                                      prescribers regarding   their "take-aways"   from
                                                                                     "take-aways" fron3

    pharn3aceuticaldetailing
    pharmaceutical cletailingconfirms
                              confrins that  prescribers remember
                                        that prescribers            being told
                                                         retnenrber being      Opana ER was tamper-
                                                                          told Opana

    resistant. Endo
    resistant. Endo also
                    alsotracked
                         trackedlnessages
                                 messagestha.t
                                          thatcloctors
                                               doctors took
                                                        took from  itsin-person
                                                              fromits            marketing. Atnono~
                                                                       in-personmark.e.tinc,. Among, the

    aclvantages of Opana
    advantages     Opana ER,
                         ER,accordsng
                             accordingtotoparticipatinw~
                                           participating doctors, wasits
                                                         doctors, was its"Iczw
                                                                          "low alZtise potential." For
                                                                                abuse potent€al."

    exair,ple,
    example, aa 3tane 14, 2012
                June 14,  2012 Encio press reiease
                               Endo press          announced, "the
                                           release annotineecl,        cotnptetion of
                                                                '"the completion   of the
                                                                                      the company's

    transition of
    transition ofits
                  its Opana  ERfr~anchise
                      Opana.ER               tl-ie new fonnLilation
                                franchise to the                    desil;neclto
                                                       formulation designed    to be ciush resistant."
                                                                                  be crush resistant."

            392.    The press release further stated
                                              stated that: "We firnily
                                                               firmly believe that the new formulation
                                                                                       new forntulation

    of Opana
       Opana ER,
              ER,couplecl
                  coupledtvith
                          withour
                               ouriong=term    commitmenttC1
                                    long-termcolnlnitlnellt to awareness  and eclucation
                                                                awarenessanci  education arounct
                                                                                          around

    appropriate tase
    appropriate         opioiclswill
                 use of opioids will benefit  patients, physicians
                                     tienefit patients,            and payers."
                                                        physieians ancl payers." The press release
                                                                                 The press release tlescribeci
                                                                                                   described

    the old
        olcl formulation
             foirnulation of
                          of Opana
                             Opana as
                                   as subject
                                      suhject to abuse anci inisuse but failed to clisclose
                                                       and misuse                           the absence
                                                                                  disclose the  absence of

    evicienc.e.that
    evidence     thatreformulated
                      reformuIatedOpana
                                   Opanawas
                                         urasany
                                              anybetter.
                                                  better.In  September 2012,
                                                          InSeptember                Endo press
                                                                       2012, another Enclo press release

    stressed that
    stressed  that reform«latecl
                    reformulated Opana
                                 Opana.ER
                                       ER einployecl
                                          employed "INTAC
                                                     "INTAC 'I'eehnoloizy" and eontinuect
                                                             Technology" anti  continued to cieseribe
                                                                                            describe

    the cirug                  be crush-resistant."
                "ciesigneci to Ue
        drug as "designed         ci-ush-resistant."

            393.     Siinilarly, journal advertiseinents
                     Similarly,          advertisements that  appeared in April 2013 stated Opana ER
                                                         that appearecl                              was
                                                                                                  ERzvas

    "desi;;ned to
    "designed      . ciLish
                to be
                   N  crushresistant."
                            resistant."AAJanuaiy
                                          January2013
                                                  2013articfe
                                                       articleininI'ain
                                                                    Painlble.dicine
                                                                          Medicine News,
                                                                                    News,hased   inpai-t
                                                                                          based in  part on

    an Enclo
       Endo press release, ciescribed Opana ER as "crush-resistant."
                           described Opana        "crush-resistant."'I'his
                                                                     This article
                                                                           articletvas posted on
                                                                                   wasp,osteci on the

    Pain
    Pcaiii Medicine
           Meclieirae News
                      Nebt'Swebsite,
                            wel}Site,which
                                     which was accessibletC}
                                           was accessll]Ie to patients
                                                              I7atients and
                                                                        an(Iprescribers.
                                                                            prescril3ers.

            394.    In 2015, the
                             the Incliana Uepartment o,f
                                 Indiana Department  of Public Heafth determined that
                                                               Health deterniined that an
                                                                                       an HI.V
                                                                                          HIV. outbreak
                                                                                               otrtbreak




                                                       1 12
                                                       112
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   I00Z*ilu1WRMVA
                                   DOCUMENT     2      Page 125 of 355                              PageID #: 161



                                                                                                i
    in Southeastern Indiana ivas
                            was linked to iiijection
                                          injection of  Oparza,'" the
                                                     of Opana,'        first docu.mented
                                                                   thefirst  documented HIV outbreak in

    tlie              associated with injection of a prescription painkiller. After the outbreak, the FDA
    the United States associated

    required "that EndQ                               ER] froYn
                   Endo Pharmaceuticals remove [Opana ER]  from the
                                                                 the market."
                                                                     market." The agency sought

    removaI "based
    removal "based on
                   fln its
                       its concern      the benefits of the drug may no longer outweigh
                           concern that the                                    ouuveigh its risks."I55
                                                                                            risks.,''s5

            395.
            395.    ln
                    In N9arch       because Opana
                              2017, because
                       March 2017,          Opana ER could be "readily
                                                  ER could    "readily prepared for injecti4n"
                                                                                    injection" and

    was linked
        linked to
               to outbreaks of HIV
                  outbreaks of I-1W and
                                    and TTP,
                                        TTP,an
                                             anFDA  advisorycommittee
                                                FDAadvisory            recommendedthat
                                                             committeerecommended  thatOpanua
                                                                                        Opana

    be withdrawn frorn              The FDA
                          irrarket. The
                 from the market.       FDA adopted
                                            adopted this recommendation  on June
                                                         recornmendation on June 8,
                                                                                 8, 2017.'
                                                                                    2017.'s' Endo
                                                                                             Endo

    anrroanced on July
    announced on  July 6, 2017
                          2017 t.hat
                                that itit would
                                          would agree
                                                 agree totostop
                                                            stopmarketing
                                                                 marketingarrd sellingC3pana
                                                                           andselling  Opana ER. Is'
                                                                                             ER.157

    However, by this
                tl;is point, the damage had been
                                            been done. Even then,
                                                 done. Everr theu, Endo continued to insist, falsely,

    that it "has taken significant steps over the years to combat misuse and abuse
                                                                             abuse "

                                 c. Other
                                     OtherMariceting
                                           MarketingTDefendants'
                                                      Defendants' Misrepresentations Regarding
                                     Alause Deterrence
                                     Abuse Deterrence

            396.
            396.    Iv4allinckrodtpromoted
                    Mallinckrodt   promotedboth
                                            botir Exalgo
                                                  Exal;o (extended-release
                                                          (extended-release lrydromorphone)
                                                                             hydromorphone) and
                                                                                            and

    Xartemis XR (oxycodoue and acetaminophen)
                (oxycodone and acetaminophen) as specifically
                                                 specifically formulated
                                                              formulated to reduce ahuse.
                                                                                   abuse. For

    example, Ivlallinckroclt's promotionalmaterials
             Mallinckrodt's promotional   materials stated
                                                     stated that
                                                             that "the
                                                                  "the physical properties of EXALGO

                diflicult to extract the active ingredient
    may make it difficult                       ingredient using
                                                           using common
                                                                 common forrns
                                                                        forms of physical and chemical




    154   PressRelease,
    154 Press   Release,State
                          StateofofInd.
                                    Ind.Health
                                         Health Dep't,
                                                Dep't, HIV Clutbreak
                                                              Outbreak inin Southeastern
                                                                            Southeastern Alabama, (Feb. 25,
    2015),
    htto://www.in.gov/activecalendaria entListasox?from date=1/1/2015&todate=12/31/201.5&divl
    httl):li'wwur.in.gov/activc:calenclar/EventList.ast3x?fro,ncla.te=1(1/2f? 15 &toitaie=l.2 /31 !201. S&.displ
    av=Month&type=publie&event          idn=210259&view=EventDetails&information ic1=2.11489.
    av=Moti0r&t` I?e=puhlie&eventicin=210259&vie«r=Eve.iitTJetails&i.iiforiization           id=211489.
    ~ 45 Jen
    155   Jen Christensen,
              Christensen, FDA
                           FDA wants    Opioid Painkiller
                                wants C?piaifd Paitikiller Pulled
                                                           Fatlletl off
                                                                    qff Market, CNN
                                                                                CNN (June
                                                                                    (June 8, 2017),
                                                                                             2017),
    https://www.c mtcom12017/06/08/health/fda-opioici-c~~atia-er-bor'ittdex.litnll;
    littps:/itivww.cirtl.com:'2{l.l7l()61f18/lreaitlilfda-o ioid-opana-er-bnlind ex.1=1;
                                                                                   FDA Requests
    Rernoval                szapra n.
    Removal of Opana ER, supra     n. 70.
    156
    156Id.Id

    157  EndoProvides
    157 Endo  Provides Update
                       t..]pdateon
                                 onOpana
                                   Qpana ER,
                                         ER, supra
                                             slepr'a n.
                                                     n. 71.




                                                        113
                                                        113
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   DOCUMENT       2
                                   fIZ8Z9I11UMI►MIN    Page 126 of 355                          PageID #: 162




    tampering, includin~;
    tampering,                                  dissolving."' One
                                   crushing and dissolving_'°'$s
                          chewing, crushin~;
                including chewing,                               One inernber
                                                                      member of the FDA's Controlled

    Stibstance Staff,
    Substance  Staff, however,
                      however, noted
                               noted in
                                     in 2010
                                         2010 that
                                               thathydromorphone   has"a"alligh
                                                    hydromorphone has        highabcEse   potential
                                                                                   abuse potentia(

    comparabie                                                        Exalgo will have high levels of
    comparable to oxycodone" and further stated that "we predict that Ekalgo

     abuse and diversion."
               diversion.,,

            397.
            397.    With respect
                         respect to Xartemis
                                    Xartemis XR,
                                             XR, Mallinckrodt's
                                                 Mallinckrodt's promotional           stated that
                                                                promotional materials stated

    "XARTEMIS XR has technology that requires
    "XARTEM1S XR                                               additional effort
                                              abusers to exert additional
                                     requires abusers                     effort to extract the

                       froni the large quantity of inactive and deterrent
     active ingredient from                                               ingredients."159 In anticipation
                                                                deterrent ingredients."'

    of Xartemis XR's
                XR's approvat,
                     approval, Mallinckrodt
                               Mallinckrodt added 150-200
                                                  150-200 sales representatives to promote it, and

    CEt} Mark
    CEO  Mark Trudeau
              Trudeausaid
                      saidthe
                           thedni~;
                               drugcs~~Fid ~;enerate
                                    could generate   "hiindredsofofmillions
                                                   "hundreds        millionsin revenue." i61'
                                                                             inrevenue.'

            398.
            398.    While Marketin~
                          Marketing Defendants
                                    Defendantsprorr~ote
                                               promote patented                the solution ttr
                                                        patented technology as tiie             opioid
                                                                                            to opioid

                                                                        common form of abuse—oral
     abuse and addiction, none of their "technology" addresses the most cominon

     ingestion—and their statements
     ingestion—and their statements regarding
                                    regarding abuse-deterrent formulations give
                                              abuse-deterrent formulations           misleading
                                                                           l;ive the misleading

     impression that these refonnialdted opioids can be prescribed safely.
                           reformulated opioids

            393. In In
            399.    sum,  each
                       sum, eachofofthe
                                      thenine  categoriesof
                                          ninecategories ofmisrepresentations
                                                            misrepresentations discussed aboveregarding
                                                                               discussed above reWding

                                                             supported by or was
                opioids to treat chronic pain was either not supported
     the use of opioids                                                      was contrary to the scientific
                                                                                          to'the

     evidenee.                              misrepresentations and omissions as set in this Complaint
               in addition, the Defendants' misrepresentations
     evidence. In

                                        Marketing Defendants'
     are misleading and contrary to the Ivlarketing             products' labels_
                                                    Defendants' products'  labels.




    1s1
    158 Malliirckrodt   Press Release,
         Mallinckrodt Press              Medtronic, FDA Approves
                               Release, Nledtronic,          ApprovesAlallinehrocit's
                                                                         Mallinckrodt'sFXAALGO®R
                                                                                         EXALGOO
    (hydrontntphone HCl) E.xtenderl-Release
    (hydrornotphone                            Tablets32
                            Extended-Release Tablets   32 mg
                                                          mg (CII)
                                                             (Cll),f'or Opioid-Toletant Patients ivith
                                                                   for Opioid-Tolerant           with
    Aladerate-to-Severe
    Moderate-to-Severe       Claronic
                             Chronic       Pain      (Aug.
                                                     (Au¢.     27,       2€I12),
                                                                         2012),     available       at
    http:i/newsrooni.rnedtronic.coni/phoenix.zhtml?c=251324&p= ii•ol-newsArticle&ID=2004159.
    http://newsroommedtronic.cominhoenix.zhtml?c=2513244=irol-newsArticle&ID=2004159.
     l59Mallinckrodt,
     159 Mallinckrodt,    Responsible Use
                         Responsible   UseofofOpioid
                                               OpioidPain
                                                      PainAlediccrtiofas
                                                           Medications (1VIar.
                                                                          (Mar. 7,
                                                                                 7, 2014).
                                                                                    2014),
     160
     1t
         11 Samantha Liss, hfallinckrodt
        i Samantlta        MallinckrodtbankS
                                         banks on
                                                on neY9  painkillersfor
                                                   new painkillers   for sales,
                                                                         sales, ST. LOUIS
                                                                                    Lotis Bt;silvESs
                                                                                           BUSINESS;1©UtNAL
                                                                                                     JOURNAL
     (Dec_
     (Dec_ 30, 30,2013),
                   2013),http://argentcapital.cornimallinckrodt-banks-on-new-painkillers-for-sales/.
                         http://argentcapita4.coin/mallinckrodt-banks-on-new-painkillers-for-sates/.


                                                      114
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   2      Page 127 of 355                          PageID #: 163




       B_ The 1dIlarketing
       B.                  DefendantsDirectly
              Marketing Defendants   DirectlyTargeted
                                              Tar~eted Hospitals
                                                        ospitals

           400.    FroFn thebeginning,
                   From the  beginning,hospitals
                                        hospitalswere
                                                 weredirectly  tar;eted by the Marketing Defendants.
                                                      directlytargeted

    lnternai
    Internal docrianents      the 1995 "OxyContin Launch"
                         from the
             documents from                               orchestrated by Defendants Purdtie
                                                  Launch" crrchestrated              Purdue and

                                                                "audience,,' (2) identified "hospitals"
                                                    among their "audience,"
    Abbott (1) identified "hospital pharmacists" as anrong

    among their "institutional targets,"
                               targets," (3)
                                         (3) identified
                                              identified an objective of
                                                         an ob,}ective    "jf]onnulary acceptance in 75°/n
                                                                       of"Rlormulary                 75%

    of hospitals for first
                     first twelve
                            twelve nmonths,"     (4) identified
                                             and(4)
                                   months," and       identified an
                                                                 an objective of developing
                                                                    objective of clevelopingaa"successful
                                                                                              "successful

    distribution program" to "hospitals."
                             "hospitats."

           401.    In 1996, Purdue nlade
                                   made a deal
                                          deal with
                                               with T?efendant        under which
                                                               Abbott under
                                                    Defendant Abbott        which Abbott's
                                                                                  Abbott's sales

          would proniote
    force would          Ptirdue's lehd
                promote Purdue's                OxyContin, in hospitals.
                                   lead opioid, OxyContin,                        co-promotion of
                                                              hospitals. Abbott's co-promotion

    OxyContin was, in the words of
                                af Abbott's
                                   Abbott's counsel,
                                            counsel, by
                                                     by tertns of its contract, dedicated to "hospitals,
                                                        terms of                             "hospitals,

                                        surgeons." Promoting the use of OxyContin for "postoperative
    surgical centers and hospital-based surgeons."                                    "postoperative

    pain" and "support[ing]
              "support[ing] the
                            the Abbott
                                Abbott agireenaent" wereparamount
                                       agreement" were  paramountobjectives
                                                                  objectives identified   in Purdue's
                                                                              identifted in  Purdue's

    internal documents. "Abbott and Purdue consciously targeted hospitals. [Purdue}
                                                                           jPurduej representatives

    will worl:                                                all Pharmacy
         work with their Abbott counterparts to make calls on all Pharmacy and Therapeutic (P&T)
                                                                           and Therapeutic

    cornmunities." "[S]ales
    communities."  `<[S]alesforce
                             forcewill
                                  willprovide
                                       providethe
                                               the appropriate clitiical data
                                                   appropriate clinical  data necessary
                                                                              necessary to continue to

    add OxyContin
        ®xyContin TabLets  tohospital
                  Tablets to           formularies."'61
                             hospital formularies."16'

           402.    Initial plans called
                                 called for
                                        for marketinl;
                                            marketingtoto"[a]ll
                                                          lain1,2.00  cancer centers,"
                                                                1,200 cancer centers,""[a]11
                                                                                       "[a]ll 1,200 major

    teaching institutions," and "[a]11 2,500 community
                                "tap 2,500   comxnunityhospitals
                                                        hospitalswith >= 100
                                                                 with>=  100 beds." The hospital
                                                                                        hospital

    rnarketing plan further entailed the following actions:
    marketing

               a. The
                   ThePurdue
                        PurdueFrederick
                                Fredericksales
                                           salesforce
                                                 forceshould
                                                       shouldcall
                                                                callon
                                                                     onall
                                                                        allhospital
                                                                            hospital1'&T
                                                                                     P&Tconzniittees
                                                                                           committees to
                   gain hospital formulary acceptance    during the first three inonths
                                             acceptance during                   months ofof launcli.
                                                                                             launch. This
                                                               pharniacies in an effort to gain formulary
                   effort would entail contacting directors of pharmacies
                   acceptance of
                              of 4JxyContin.
                                 OxyContin.



    "'' 2002
    161 2002 Purdue           Plan, https:l/khn.or
             Purdue Budget Pian,                   inews/purdue-and-the-oxycontin-files/ (last visited
                                    https://khn.orginews/purdue-and-the-oxycontin-files/
    Aug. 20,
          20, 201 S) (emphasis
              2018)  (einpliasis added).


                                                     115
                                                     115
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 128 of 355                                  PageID #: 164




                h. Educate
                b. Educate M.L)'s/RN's/Rl'I-I's
                            MD's/RN's/RPH'sregardin~ regardingtl~e
                                                                 the advantage4
                                                                     advantagesc~fof OxyContin
                                                                                      OxyContin over other
                                                                                                        ottier Step
                   2 opioids
                      opioids for
                               for cancer
                                    cancer patients.
                                             patients."I`he  promotional effort should
                                                        The promotional                     focus on
                                                                                   shoutci focus  ort the
                                                                                                       the ease
                                                                                                            ease of
                   use and the reduced
                                   reduced atlininistration
                                              administration tinte.
                                                               time. If  available, ctinical
                                                                      If avaitable,           outcomes 4tudies,
                                                                                     clinical outcomes     studies,
                   sliowing improved
                   showing   improved quatity
                                           qualityof
                                                  oflife
                                                      lifeancf       effectivetiess, should
                                                          and cost effectiveness,                        convince
                                                                                     should be used to eotrvinee
                   the  house staff
                   t}le hC3use        to use
                               s'taff tE)     OxyContinasas
                                          use OxyCOntin       their
                                                           theTr     opioid(3f
                                                                  Zp2f11fz  ofc}3(3ice.
                                                                               choice.

                 c. EciLicattonal tecturesshould
                    Educational lectures   shoutd be
                                                  be held
                                                      he[d through
                                                           through the  Speakers' Bureau pro~,ram
                                                                    the S}?eakers'        program during
                                                                                                   durtng
                    gra13d rounds,tumor
                    grand rounds,   tumorboards,
                                           boards, etc.   The Purdue
                                                    etc..The          Frederic.kSpeakers'
                                                              I'urdue Frederick  Speakers' Bureau sboutd
                                                                                                   should
                    educate the house staff about
                                             about the
                                                    the benefits
                                                         benefitsof
                                                                  ofOxyContin,   whilepresenting
                                                                     OxyContin,white              clinical
                                                                                       presentingcEinicai
                    study data.

                 d. Educational    sytnposia should
                    Educational symposia       shoulct be      conducted through
                                                          be conciucted       throuy,hthe     use of
                                                                                         the use        satellite
                                                                                                    ofsatei(€te
                    teleconferencing to various cancer
                    teleconferencing               cancer centers
                                                           centers and and major  teachingiiistitiations
                                                                            majorteachiiig   institutions across
                    the country,
                         country, offering
                                   offeringCi1.4E
                                              CME ereciits
                                                     credits to      MD's/RN's/RPH's and
                                                                to.Ivtll's/R1V's/IZI'.H's   and focus
                                                                                                  f.ocus on  the
                                                                                                         on tlre
                    itnpiementation  of t13e  AHCI'R
                    implementation of the AHCPR         Clinical
                                                      Clinical     i'ractice
                                                                  Practice   Guideline
                                                                             Guideline for
                                                                                       for the
                                                                                           the Management
                                                                                                Manauetnent    of
                    Cancer Pain and
                                 and the
                                      the resu3ts    clinical trials
                                          results of c.linicai          with OxyContin.
                                                                trials with  OxyCor.tin.

                 e. Target the top 100 MS CONTIN/Duragesic
                 e.                         CON1 IN/lluragesic hospitals              them a speciai
                                                                 hospitals and offer theni      special pain
                    Inanagetrtent
                    management dayctay where
                                       where otar
                                             our  OxyContin
                                                  OxyContin ciitrical
                                                            clinical  inveatigators
                                                                      investigators will
                                                                                    wil[  train
                                                                                         tra;n   the staff on
                                                                                                tl3e
                    the use of OxyContin.

            403.     Defenciatit Abbott,
                     Defendant   AUbott, in
                                          in a 1997  document, indicated
                                               1997 c€ocument, inciieatecithat  prescriptions written
                                                                           that prescriptions writteti by

    "Abbott M:D's"
            MD's" conipriseCi
                   comprised 25% ot
                                 of atl
                                     allOxyContin
                                         OxyContinprescri}Stions.
                                                   prescriptions. In  addition, Purclue's
                                                                  In adciltaon, Purdue's budget

    records reveal
            reveal deta=,is of the payments
                    details of     paymentstotoAYsbott
                                                Abbott for
                                                       for its
                                                            itsOxyContin   work, «rhicYt
                                                                OxyContintivork,  which were
                                                                                         were termed

    "comtnissions." From
    "commissions."  From 1996
                         1996 through
                              through 2002,
                                      2002, Abbott was paid
                                            Abbott was  paid $374
                                                              $374m:ilion       commissions,
                                                                   millionininc.ommissiotis,

    aeeordin~ to
    according  totl3ose documents. Total
                  thosec~oeun~ents. 'I'otat sales of the
                                            sales of the cii-u~y ciurit~gthat
                                                         drug during      thattime
                                                                               time were
                                                                                    were nearl_y    billion. From
                                                                                                 $5 L~i(lion.
                                                                                         nearly $5            ~'rom

    2003 to 2006, OxyCont€n  saIes were
                  OxyContin sales  were nearly
                                        nearly $6
                                               $6 billion.
                                                  billion. From               inclusive, Abbott's
                                                           From 1996 to 2005, tnctussve,

    "commissions"   exceeded$SOfI
    "cOmmissians•" exceedecl $500tnillac.3n.
                                  million.

            404.     'rhe
                     The importance
                          importance of
                                     of targeting
                                         targeting hospital
                                                   hospital emergeiicy          illustrated by a stiidy
                                                            emergency rooms was iliustrated      study

    that cienaonstrated thatpatients
         demonstrated that   }zatientswho
                                       whoreceive
                                           receivean
                                                   anopiate
                                                      opiateprescription
                                                             prescriptiotiwithin
                                                                          witttin77 days
                                                                                    days of surgery are

    44°romore
    44%  tnore likely
               tikely to stiEl be using
                         still be usin~,the
                                         tl~emedication
                                              mec~icationone
                                                          oneyear
                                                              yearafter
                                                                   aftersurgery
                                                                         surgerythan
                                                                                 thatr patients
                                                                                       patients who cio
                                                                                                    do not

    receive anopioid
    receive an opioidprescription.'
                      prescription."62



    Ic'`' Cheryl
    162   Cheryl Genord
                 Cienordetetal.,
                             al., Opioid
                                  Opioid
                                      exit plan: A1 pharmacist's      role in marurglr2g
                                                    plzrrrlrritefst's i•(lIe    managing crez.ite
                                                                                            acute postoperative
                                                                                                   pclstc}perative
    pain,
    perira, Journal
            Journal of tlre
                        the Ainerican
                            American Pltarinacists
                                        Pharmacists Association
                                                       Associatioti(Jan.   (Jatt.2017),
                                                                                  20 l7), at
                                                                                           at 593,
                                                                                              593, available
                                                                                                    available at
    13ttps://www-japha.org/articfe/5l 544-3191 { 47}3Q01 6-X/fulltext(hereinafter
    https://www.japha.org/article/S1544-3191(17)30016-X/fulltext              (hereinafter"Opioid
                                                                                           "Op€oidExit
                                                                                                    Exit Plan").
                                                                                                          Plan").


                                                         116
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 129 of 355                               PageID #: 165




           I`he Marketing
        C. The   MarketingDefendants
                               Defendants  i3isseminateci
                                             Disseminated  7€`heir
                                                             Theiri'Vlfsleaciin2 Messages About
                                                                   Misleading Messages          Opioids
                                                                                          About Opioicis
           'i'hroraf-ll; 1!'iEtltiple
           Through Multiple           Direct
                                   Direct and     lndirectChannels
                                             andIndirect  Channeis

            405.      The
                      The .iVlarketing Defenclantsspread
                           Marketimz Defendants    spreacitheir  false and
                                                           theirfalse  aiid cleceptive statements by
                                                                            deceptive statements  by

    marketing
    marketing their
              their 13rancleci opioicisdirectly
                    branded opioids      direct#y
                                                totodoctors  andpatients
                                                     doctorsand           throughout the
                                                                 patiertsthroughout  the United  States. The
                                                                                         Dnitecl States. J'he

    i1-larke.ting Defendantsalso
    Marketing Defendants                   seeminglyun.biased
                             also deployed seemingly unbiasedanct independent th{rd
                                                              andincietsenctent       pai-ties that they
                                                                                third parties

    controllecl to spread
    controlled to  sfsreacitheir
                            theirfalse
                                  falseand
                                        ancideceptive
                                             cieceptivestatements  aboutthe
                                                        statementsabout  the risks
                                                                              risks and
                                                                                    and benefits of opioicis
                                                                                        benetits of opioids for
                                    I
     the treatment
         treatment of chronic pain throughout
                                   throughout the country, including those
                                                  country, including those :1labama communities served
                                                                           Alabama comn3unities

    by I?lairtiffs.
       Plaintiffs.

            406.      Across the
                             the pharniac.eutical
                                  pharmaceutical inclustry,
                                                  industry, "core
                                                            "core message" developmentisisfiiiidecl
                                                                  message"cievelopment              and
                                                                                            funded anc{

    overseen on a iiationat
    overseen on             basis bv
                   national basis  by the
                                        theclru~.: inanufacturers'
                                             drug   manufacturers'ec~rlx~rate  headquarters. 'I'his
                                                                    corporate heactcluarters. This

    coniprehensive approach ensures
    comprehensive approach  ensures that the Marketing Defendants' messages
                                             Marketing Defenctants'          are accuratety
                                                                    messages are  accurately ancl
                                                                                              and

    consistently cle!iverecl across marketing
                 delivered across   marketing channels —
                                                       — including  detailing visits, speaker events,
                                                          including detailing                 events, anci
                                                                                                      and

    advertising —  andinin each
                — and      each sales territory. T'he
                                sales territot-y. The Nlarketint; Defenciants consider
                                                      Marketing Defendants    consider this
                                                                                       this high   level of
                                                                                            'hitih level

    coorclination
    coordination anci unifc>rmitycrucial
                  and uniformity          to successfully
                                  crucial to suc.cessfulty niarketin~;     drugs.
                                                           marketing their clru~s.

            407.      '1`he Marketing Defendants
                      The Marketing   .Defenciantsensure
                                                   ensure marketing
                                                          marketing consistency  nationwide through
                                                                    consistency nation«ricle

     nationai
     national and regional sales representative
                                 representative training;
                                                 training;national   training of
                                                           national traininty of local rnedical liaisons (the
                                                                                       medical Iiaisoiis

    company einployees
    company employeeswho
                       whoresponcl
                           respond to
                                    tophysician
                                      physicianinquiries);
                                                inquiries);centializeci speakertrairring;
                                                            centralizedspeaker   training;sinEllle
                                                                                           single sets
                                                                                                   sets

    of visual
       visual aicls,
               aids, slzeaker
                      speaker s(icie decks, anci
                               slide ciecks, and sales  training= materials;
                                                 sales trainin~,  materials; and
                                                                             and natsonaliy  coordinated
                                                                                  nationallycoerclii3ated

    advertising.
    advertising. '17he .Marketing.Defendants'
                  The Marketing   ..Defenclants' salesrepresentatives
                                              sales                    aridphysician
                                                       representativesand   physician speakers
                                                                                      speakers were

    rei;uired
    required to
              to st.ick
                 stick to
                        to prescrihecl
                           prescribed talkin ~, points,
                                       talking  points, sales
                                                        saies messages,
                                                              messages,anct
                                                                        andslicie
                                                                            slidecte.cks, ancisupervisors
                                                                                  decks, and   supervisoi:s rode
                                                                                                            rode

    along with them periodically
                    periodically to both
                                    both check
                                         check on
                                               on their
                                                  their performance
                                                        performance and
                                                                    and c.ompliance,
                                                                        compliance,

            408.      'I"he .MarketingDefendants
                      The Marketing   .Defenctantsutilized   variouschannels
                                                   uti,izecivarious  channelstotocarry
                                                                                  cariy out their marketin(r
                                                                                                  marketing

    scheme
    schetne oftargeting
            of targetingthe
                         thecneclicat
                             medical community
                                      coirtnunity aiid
                                                  and patients
                                                       patients with
                                                                with cieceptive
                                                                     deceptive information about opioitis:
                                                                                                 opioids:

    (l) ciirect,
    (I)  direct, targeted
                 targeted communications
                           communications with
                                          withprescribers
                                               prescribersh_y saies representatives or
                                                           by sales                 or "cletailers,'°
                                                                                        "detailers;" (2)



                                                        1 17
                                                        117
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 130 of 355                              PageID #: 166




    "t;ront Grou}?s"
    "Front           with the appear•ance
            Groups" with                     independence from
                                          of independence
                              appearance of                        Marketing Uefendants`;
                                                          from the Marketing Defendants; (3)
                                                                                          (3) so-

    ca(Ied "KOLs",
    called "KQLs", that is,
                        is, doctors
                            doctors who
                                    who urcre
                                        were paid
                                              paid by
                                                   bythe   Marketing Defendants
                                                      the IVlarketing lle.fendants to
                                                                                    to promote
                                                                                       proinote their pro-

    opioid message; (4)
                    (4) disseminatin~r theirmisleading
                        disseminating their misteading messages
                                                       inessages through  reputabte organizations; (5)
                                                                  through reputable

    CME progratns
        programs eontrolled
                  controlledandlor
                             and/orfiincieci
                                     funded by
                                             by the
                                                 the.Marketing
                                                     Marketing llefenciants;
                                                               Defendants;(6)(6)t7randeci advertising;
                                                                                 branded aciverti,ing;

        unbranded advei-tisirig;
    (7) unbranded advertising; (8)
                                 (8) publications;  and (9) speakers hureaus
                                     tzublications; and              bureaus and
                                                                             and prograrns_
                                                                                 programs.

                    1. 'I`he Marlcetang Defendants
                       The Marketine     Defendants #.?sed    "Detailers'° To
                                                       Used "Detailers"    "roDirectly
                                                                              Directly Disseminate
                                                                                       Dissertiinate
                       '.iE'heir NlisrenresentationstotoPrescribers
                       Their Misrepresentations          Prescribers

            409. The
            409.  TheMarketing   Defendants'saies
                      Marketingllefenctants'  salesrepresentatives
                                                     representativesexecuted   carefully craftect
                                                                     executed carefully   crafted

    marketing tactics,
    marketing tactics, developed
                       developedatat the
                                     the highest
                                         h€gitst rungs of
                                                       of their
                                                           their corporate   ladders, to reach
                                                                  corporate ladders,      reach targeted
                                                                                                 targeted

    doctors anct
            and hospitals
                 hospitals tivith
                            with ceaitralty
                                  centrally orchestrated messages.
                                                         messages. 'The  Marketing Defendants'
                                                                    The _Marketing .Defendants' sales

    representatives also
                    also ciistributect
                          distributed third-party tnarketinY= inateriaitototheir
                                                   marketing material       their target  audience that
                                                                                   target auciience      was
                                                                                                    that uras

    deceptive.               ,., Uefendants'
                The1Vlarketin;
    decept€ve. The  Marketing    Defendants' direct
                                              directcontact
                                                     contact witlr
                                                             with pre.scrihers was, by
                                                                   prescribers was,               most
                                                                                    by far, their most

    ii-nportant means of
    important         of ciisseminating                          increasing opioid prescriptions, and,
                                        the false narrative and increasint;
                         disseminating the

    accorctingly, their
    accordingly,  their sales.
                        saies.

            410.   Each
            4I0. Each   Marketingllefenclant
                      .Marketing   Defendantprotnoteci
                                             promoted opioids       .;h sales
                                                               through
                                                       opioids throuy   sa?es representatives
                                                                              representatives (aiso
                                                                                              (also

    called "detailers")
    caile.ct "detailers") and,
                          and, in                     reasonable opportunity for ftirther
                                in consideration of a reasonat3le                further investigation
                                                                                          inv*igation ancl
                                                                                                       and

    discover_y,Plaintiffs
    discovery,  Plaintiffsallege
                           allege that
                                   that small
                                        sn-iall group  speaker programs
                                                group speak.er programs were
                                                                        were desfgned
                                                                             designed to
                                                                                       to reach
                                                                                           reachc~ut
                                                                                                 out to

    indivictuat prescribers.
    individual  prescribers. By
                             I3yestablishing  c(oserelationships
                                 estabiishingclose  reiationshipswith
                                                                 with doctors,
                                                                      doctors, the Marketing Defendants
                                                                               the.Marketing Defendants

    were abte
    were able to
              to dissen3inate their misrepresentations
                 disseminate their  inisrepresentations in
                                                        in targeted, one-on-one settings
                                                           targeted, one-on-one settings that altowed
                                                                                              allowed

    them to promote
    them    promote their opioids
                          opioids and to
                                      to aliay
                                         allay individuaI
                                                individual prescribers'
                                                           prescribers' concei-ns
                                                                        concerns about prescribing
                                                                                       prescribing

    opioids
    opioicis for
             i'Urchronic
                  chronic pain.
                          pain.

            411.
            411. TnIn
                    accorctance
                      accordancewith
                                 withcomrnon
                                      commoninciLrstry prartice, the Marketing
                                              industry practice,     Marketirig Defendants
                                                                                I?efendants purchased

    and closely
        closely ai3aiyzett
                 analyzed preseription
                           prescriptionsale4
                                        salesciata
                                              datafrom
                                                   fromI.IVtS
                                                         IMS Heatth
                                                              Health (now
                                                                      (nowIQVT.F1),
                                                                           IQVIA), aa healthcare
                                                                                      heatthcare ctata
                                                                                                 data

    collection, nianageirent,
    coltection, management,andandanatyt€cs
                                  analyticscorporation.
                                            corporation.I"his
                                                         Thisdata
                                                              dataallotived
                                                                   allowed then3
                                                                            them to precisely
                                                                                    precisely trac.k
                                                                                               track the



                                                      118
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 131 of 355                                                         PageID #: 167




    rates of initial
             initial and
                     and renewal
                         renewal prescrihin;
                                 prescribingby
                                             byindividual  doctors,which
                                                individualdoctors,  whichalloweci
                                                                          allowed thern  to tarAet
                                                                                   them to   target and

    tailor
    tailor t.heir appeals. Sales
           their appeals.  Sales representatives visited hundreds
                                 representatives visited hundreds of thousands of
                                                                  of thousatids of doctors
                                                                                   doctors aiid
                                                                                           and

    disserninated    misinfonriation and materials described above.
    disseminated the misinformation

            412.
            412.   1Vlarketing Defendantsdevoted
                   Marketing Defendants            andcontinue
                                          clevotedand  continueto  devote massive
                                                                todevote          resources to direct
                                                                          massive resources

    sales contacts with doctors. In
                                 In 2014 alone, Marketing
                                    2014 alone,                       spent $166
                                                Nlarketin; Defendants spent $166 million on detailing
                                                                                 million on detailin-
                                                                                                    0

    branded opioids to
                    to doctors.
                       doctors. This
                                ThisainUunt
                                     amount isistwice
                                                 twiceasasmuch      Marketing Defendants
                                                           muchasas1Vlarketing            spent oci
                                                                               Defendants spent on

    detaiiing
    detailing in 2000.
                 2000. The atnount
                           amount includes  $108 million
                                   includes $108 million speiit               million by Janssen, $13
                                                         spent by Purdue, $34 inillion

    million by Teva, and $10 million by Endo.

            413.   Cephalon's quarterly
                              quarterly spenclin;             fibeclfrom
                                                          climbed
                                        spending steadily clii-      from below
                                                                          below $1
                                                                                $1 million
                                                                                   inillion in 2000 to

    more than $3 rnillion        (and more than $13 million for the year), with aa peak,
                 million in 2014 (antl                                                   coinciding
                                                                                   peak, coincidiiig

                                                 million in 2007, as shown below:
    with the launch of Fentora, of more than $27 miilion


                          Promotional Spending on Non-Injectable ()plaids,by Defendant Cepharon. tquarterty).



                                                                                                                             5




                                                           1:   .4                                              •-•;11.i.•
                                       ;Oa    • Zted      : 2066     .2M7   Zaf   .2042        2,11                  .2m4


            414.   For
                   For its
                       its opioid,
                            opioid, Actiq, Cephalon also
                                    Actiq, Gephalon also engaged
                                                          engaged in
                                                                   in direct  marketing in direct
                                                                       direct marketinD    direct

    contraveiition of the
    contravention of  the FDA's strict
                                strict instructions
                                        instructions that
                                                      that Actii}
                                                           Actiq be prescribed
                                                                    prescribed only to terminal cancer

    patients and by oncologists and pain
                                    paiii management
                                          manageinent doctors
                                                      doctars experienced
                                                              experienred in treating cancer pain.
        ~

                                                                   119
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT2
                                      Filed 10/09/19
                                    DOCUMENT  2      Page 132 of 355                                                                                           PageID #: 168




                        quarterly spending went from the $2 inillion
           41 S. Endo's yuarterly
           415.                                                           millio range
                                                            million to $4 rriillion ran;e in 2000-

    2004 to
         to snore thafi $10
            more than   $10 million
                            rnillion following
                                     followin; the
                                                thelaunch
                                                    launchof
                                                           ofOpana
                                                             OpanaEIR
                                                                   ER in
                                                                      in mid-2006 (and more
                                                                         mid-2006(ancl rnore than $38

    inillion
    million for
             for the year
                     year in 2007)
                             2007) and
                                   and more
                                       morethari $8 rnillion
                                            than $S          coincitling with
                                                    million coinciding   with the
                                                                              the launc:h af a reformulated
                                                                                  launch of    reformulated

    version in 2012 (and nearly $34 million
                                    niillion for the year), as shown below:
                                                                     below;

                                                Afterbtrtati9rialSp      ingbri.f(sarOnitcb3bit.Oitifoids by DeNnabtbill, KbPartrly)

                10.'?•0,,?


                                                                                                                                                               I




                             13:3 3-4                  411       a    2.3%Illa•S-4               44.314            3-2.3 4'32-3:4 L.2.3 4.3, 3-3 4.3;3-3 'af
                                                  4433:.              4964                                           7,3,94   atria    Ltiz

                                        Aft:,     t




            416. Janssen's  tluarterly
                   J' anssen's         spending,
                               quarterly spendingdramatiehlly
                                                  dramaticallyrose
                                                               rosefrom
                                                                    fromless
                                                                         lessthan $5 million
                                                                              than$5 million in 2000 to

    rnore than
    more  than $30 million in 2011, coinciding with the launch of Nucynta ER (with yearly spendin~
                                                                                          spending

    at $142
       $142 million   for2011),
            millioii for        as shown below:
                         2011), as




                                                                                         120
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   D©CUMENT
                                   DOCUMENT  2       Page 133 of 355                                                                        PageID #: 169




                                        .13r9mat3on150rtdihg•pn' No0ifecpbie             by. Eit,OilaritAnsen.Muatter10
             .6•:'?•!,              •




                         1,2 2.4 5 2:3.14 2.34:1..2               .71 I   Va                                       1.2.3,14, 2.
                          72:i641          : ;MR: : zomT   ieca   1raz         1 . 2.*   206it   .        :2631-          : 2at
                                                                                                                            „„,   „ .....




           417. Abbott,
           417.  Abbott,which
                         whichxTas tasked
                              was tasked   with
                                         with   marketing
                                              marketing    Purtltie's
                                                        Purdue's      products
                                                                 products             9 heavily
                                                                                to hospitals
                                                                          to hospitals, heavily

    incentivized  itsstaff
    incentivized its  stafftotopush
                                push  OxyContin,
                                    OxyContin,    offerin-
                                               offering    $20,000
                                                        $20,000 cashcash
                                                                     prizesprizes and luxury
                                                                            and luxury        vacations
                                                                                       vacations to top to top

    performers_  Abbott'salmost
    performers. Abbott's  almost  religious
                                religious   zeal
                                          zeal     to sell
                                               to sell     the druD
                                                       the drug       is eviden#
                                                                is evident        in the
                                                                           in the wide   wide
                                                                                       use     use of terminology
                                                                                           of terminology

    froni theMiddle
    from the MiddleAges
                    AgesCrusades:
                         Crusades:  Sales
                                  Sales repsreps
                                             werewere
                                                  calledcalled
                                                         "royal"royal urnsaders"
                                                                crusaders"        ai2d "knights"
                                                                           and "knights"          in internal
                                                                                         in internal

    documents,  a.nd
    documents, and   they
                   they   were
                        were    supervised
                             supervised      by"Royal
                                        by the  tlre "Royal
                                                       CourtCourt of OxyContin"
                                                             of OxyContin"      — executives
                                                                           — executives referred referred
                                                                                                  to      to

    in memos  asthe
       memos as  the"Wizard
                     "WizardofofOxyContin,"
                                 OxyContin,"  <`Siipreme
                                            "Supreme      Sovereign
                                                      Sovereign      of Management,"
                                                                of Pain Pain Managernent,"
                                                                                     and the and the

    "EtnpressofofAnalgesia."
    "Empress      Analgesia."The
                              The  head
                                 head     ofpain
                                      of pain carecare
                                                   sales,sales,
                                                          Jerry Jerry Eichhoni,
                                                                Eichhorn, was thewas the
                                                                                 "King        ,, and
                                                                                       of"King,of
                                                                                          Pain," and
                                                                                                   Pain,

    sianedmemos
    signed nieitiossimply
                     sitnply
                           asas "King
                                   ,,"
                             "King."




                                                                                   I2I
                                                                                   121
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   16I0018M1112M
                                   DOCUMENT    2       Page 134 of 355                           PageID #: 170




                                   spring
                                   ~%pring          atettiont
                                           . - c$ MU%tiont-
                                              from the
                                                   lbe
                                 Rogal Court-
                                 Rogal              OggGoni 1) ire
                                       Court. of OggContin     In
                                       tir Rin8dorn
                                       -ibe,  I~Ingdom of
                                                        of
                                  abott
                                  Obbott Pain
                                          Pain Marla     anzn
                                                  Managimont!
                                                                                  •

            4.15, At
            418.   AtPurctue,
                      Purdue, aagressive
                               aggressive and
                                           and frequciit
                                                frequent visits
                                                          visits to
                                                                  topresc.ribcrs     always its tnost
                                                                                 was always
                                                                     prescribers was             most

    itrtportart
    importantniarketi Dg technique.
                marketing technique. 'Ihe
                                      TheSackier
                                          Sack' erDefet3ciants
                                                   Defendantsset   targetsfor
                                                               settarget.s foreac.h representative to
                                                                               each repre.se.ntative to v€sit
                                                                                                        visit

    over 7 prescribe.rs
           prescribers per
                        per day,
                            day,and
                                 and closely
                                     closety monitored actual data.
                                             monitored actual        Somedoctors
                                                              data. Sonie doctorswere
                                                                                  werevis;ted
                                                                                       visitedniulti}ale
                                                                                               multiple

    titne5    week. 'I'he
    times per week.  The pressure
                          pressure on
                                   on sales
                                      sales representati
                                             representatives,
                                                         ves, and on prescriber>, was relentless, and was
                                                                     prescribers, was

    dictated by
    dictated by the
                 theSackler
                    Sackler.Defenciants.
                            Defendants.

            419. Each ofof
                   Each these  in--person
                           these in-personsales
                                           salesvisits
                                                 visitscost
                                                        costPurdue
                                                             Purdueinoney
                                                                    money —
                                                                          — oti
                                                                            on average
                                                                                average more
                                                                                        more than

    $200 pervisit.
         per visit.But
                    ButPurdue
                        Purduemade
                               madethat
                                    thatnioney
                                         moneyback   many tinies
                                               backrnan_y times over, because it convinced doctors

    to prescribe its addictive drugs. When
                                      WhenPurciue
                                           Purdue icientified
                                                   identified a doctor as a profitable target, inciuding
                                                                                               including

    several targets
            targets in
                     in AEabatna, Purdue visiteci
                        Alabama, Purdue  visited the doctor
                                                     doctor frequently:
                                                            frequently: often
                                                                        often weekty,
                                                                              weekly,sotrtetitnes
                                                                                      sometimes a€tnost
                                                                                                  almost

    evety
    every day. Purdue
                Purduesalespeople
                       salespeopleask.ed
                                   asked doctors
                                         doctors to list
                                                    list spec:tic patients they
                                                         specific paticiits they u-ere
                                                                                 were scheduled to see

    and pressed
        pressed the
                 thedoctors
                     doctorstotocoinn3it.
                                  committoto~.~itt
                                              put the patient.5 on Purdue
                                                      patients on  Purdue opioids.
                                                                          o}~~ioids.By
                                                                                     Bythe
                                                                                         thetime
                                                                                              timeaapatient
                                                                                                    patient

    walked
    ivalkeciinto
             intoaa clinic,
                    clinic,the
                            the doctor,
                                doctor, in f'urdue's
                                           Purdue's word4,
                                                     words, had
                                                            had already "gauaranteed" that he
                                                                already "guaranteed"       he woulcl
                                                                                              would

    prescrabe Purdue's
    prescribe Purdue'sdru,=s.
                       drugs.

            420.
            42(). Pttrdue
                    Purduejudged
                            judgeditsitssales
                                          salesrepresentative.s
                                                 representativesby
                                                                 byhouF
                                                                    how inany
                                                                        many opioids they got doctors to



                                                      122
                                                      122
Case 1:19-cv-00756-WS-C Document 1-1DOCUIVIENT
                                       Filed 10/09/19
                                    DOCUMENT   2      Page 135 of 355                             PageID #: 171




    tzrescribe..Sales
    prescribe.   Salesrepresentatives
                       representativeswho
                                      who generated
                                          generatecithe  niost prescriptions
                                                     the most                    bonuses and
                                                               prescriptions won bontises     prizes.
                                                                                          and prize.s.

    '1'hese incentivis included
    These incentives    included aa"Toppers
                                   "Toppers Ciub
                                            Club sales
                                                 sales contest" for sales
                                                       contest" for       representatives to w:n
                                                                    sales represelitatives   win bonuses,

    based on how
             how tnueh
                  much aa representative
                           representativeiiicreasec€ OxyContin use
                                           increased OxyContin use in
                                                                    in her
                                                                        herterritory  and how
                                                                            territoryaiicl howtnuch
                                                                                               muchtl3e
                                                                                                    the

    representative Fncreased tlie broader
                   increased the  broac{erprescribing
                                           preseribingof opioids — the same
                                                      of opioids       sat.ne "availability of prociuct"
                                                                              "availability of product"

    and "prescribin4, practices" factors
        "prescribing practices"            thatworsen
                                  fac.torsthat worsenthe
                                                      the risk    diversion and
                                                          risk of divei-sion and abuse.
                                                                                  abuse. Ptirdtae also
                                                                                          Purdue aiso

    rnaintained a"President's
    maintained  a "President'sClub
                               ClubLe.aders
                                    Leaders33oard'°
                                            Board"for
                                                    forHysingIa
                                                       HysinglaER,  indicatingtivhich
                                                                ER,indicating         territory13rand
                                                                                whichterritory  brand

    inanage.rs hactbeen
    managers had   been most  stzccessful in meeting
                        tnost successful              tnarketitig objectives.
                                             tneetin4~marketing   objectives.

            421.    Furcttte continuecftotoincentivize
                    Purdue continued        incei:tivizeits
                                                         itsrepresentatives
                                                             representatives to
                                                                              to sell         eveti after some
                                                                                 seit opioids even        sotne

    conipetitors had ended that practice.
    competitors                 practice. Representatives
                                          Representatives who failed to
                                                          who failed  to get
                                                                         get enouah patients on opioids
                                                                             enoughpatiet3ts

    were placed on probation,
                   probation, put
                              put on
                                   onperfoiYrance
                                      performance improvecnent       and they
                                                  improvement plans, and they woulct
                                                                              would be threatened

    with toss
         loss of their jobs if they did not
                                        not generate
                                            generate tnore
                                                      more opioid
                                                           opioid sales.  Those unable
                                                                  sales. "fhose  unableto  generate more
                                                                                        toget3erate tnore

    sates w
    sales   ere fired.
          were  f rect. In
                         In 2015
                            2015alotie,
                                 alone,.i'urctue
                                        Purdue rep(aceci  14%oofofits
                                                 replaced .14°         sales representatives
                                                                   itssales   represe.ntativesand
                                                                                               and20%
                                                                                                  20% of
                                                                                                      of its

    Pistrict Ivlanagers
    District Managers for failing    create enough opioid sales.
                          faising to create               saies.

            422.    Sales ret3resentatives focused on
                          representatives focused  on prolific
                                                       prolific(and  potentially tzrofific)
                                                                (andpotentiall_y  prolific) prescribers,

    ciescrik?ecf
    described             at atPurdue
                 internaliy
              internally        Purciue
                                      asas         ",upercore,"
                                           "core,""super
                                         "core,"          core," and  "highpotential"
                                                                 anc4"high  potential"prescribers
                                                                                      prescribers at
                                                                                                  at times,
                                                                                                     titnes,

    evetr though
    even  thouoh the Marketing
                     .NlarketingDefendants
                                Defenciantswere
                                            wereall weltaware
                                                 allwell aware of
                                                               of the
                                                                  the heightened         improper
                                                                      heightened risk of iniproper

    prescriptions ai3d
                  and diversion through these
                                        these prescriber:s. DefendantRichard
                                              prescribers. Defendaiit         Sackleroc3ce
                                                                      RichardSackler  once chastised

    his senior marketing
               inarketing officer
                          off cer for
                                  for. I?urdtte's managers permitting
                                       Purdue's tnanage.rs              sales representatives to target "non-
                                                            periritting sales

    hi4~h potential prescribers,"
    high potential  prescribers," askstig
                                  asking "[t3]o~a~
                                          "[h]ow can
                                                   canour  n~ana~ers have
                                                       our managers       allowed tl~€s
                                                                     have atiowect this to
                                                                                         to happen?"

            Sackfer personaliy
    Richard Sackler personally insssteci that sales
                               insisted that        represei3tativespush
                                              sales representatives pttsh the
                                                                           the doctors
                                                                               doctors who
                                                                                       who prescribed the

    niost dru~s.
    most  drugs.

            423.   "I"o
                   To make
                        makesure
                             sure doctors
                                  doctors prescribed
                                           prescribed more
                                                       more opio€ds,
                                                             opioids, Purdue
                                                                      Purdue tracked
                                                                              tracked doctors'
                                                                                       doctors'

    preacriptions,         treir oftices,
    prescriptions, visited their  offices,bought
                                           boughttl3etn
                                                   themineals,
                                                        meals,and
                                                               andasked
                                                                   askedtl3ern
                                                                         them to put specific
                                                                                     specif c patients on




                                                       123
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 136 of 355                                 PageID #: 172




    I'urdue
    Purdue druos.
            drugs.Pttrdue
                   Purdueselected
                          selectedd«ct.ors
                                    doctorsfc>r
                                             for target
                                                  targetIist.s based c.in
                                                         lists based      itsestimates
                                                                     on its   estimates of wl3icbdoctors
                                                                                        of which  doctors could
                                                                                                          couiri

    l~e inflitenced tc~
    be influenced       increase opioid
                    to increase  c~pic}id prescriptiansthe
                                        prescriptions    themost_   I'tirduemanagers
                                                             n~ost_Purdue             taldrepresentatives
                                                                            mana~;erstold  re~resentatives to

    visit tnost
           most(ifteti
                 oftenthe
                       thedoctc>rs
                           doctors who were mast
                                            most iike(y
                                                  likely te      ~e their prescribing
                                                          toc.han;,
                                                             change       preseribing to
                                                                                       to 'benefit
                                                                                           benefit Ptzrdue.
                                                                                                   Purdue_

    Ptitrdtae Salesrepresentatives
    Purdue Sales                     visited Purdue's
                    represer_tativesvisited  Ptardue's targets,  including top
                                                       targets, incltzciing tc>ptargets
                                                                                 targets in  Alaban-ta, an
                                                                                          in Alabama,   an average
                                                                                                           average

    ofmore
    of morethan
            than204
                 200tinies
                     timesper  year eaelr.
                           per_year each. 'l`tlose visits cost
                                           Those visits   cost Purdue       than $40,000 for each
                                                               t'urdue more than             each doctor.

    I'ttrdue
    Purdue did
             did not
                  notspet3d
                       spend$40,000
                             $40,000per
                                     perdoctor
                                         doctorsososales    representativescottld
                                                     salesrepresentatives   couldWa.tch doctors write
                                                                                  watch dt)ctors

    prescriptions that they
                       they tivere
                            were alreaciy
                                   already gcing
                                           going to write anyway. Instead,
                                                    write atryway. Instead,Ptzrdue
                                                                            Purdue paici   lobby these
                                                                                   paid to [obby

    doctors because Pttrcitte
                    Purdue knew
                              knew its
                                    its representatives
                                         representativeswc>uld cctnvincethem
                                                        would convince   themto
                                                                              to put
                                                                                 pnt more
                                                                                     inare patients on

    apioids,
    opioids, at higher
                higher doses,
                       doses, for   longer periods.
                               for Ionger   periods.'1"hose  extraprescriptior_s
                                                       Thoseextra  prescriptions paid back Purdue's
                                                                                 paid hack Purdue's

    investtnent many
    investment  tnany times
                      tinies over.
                             aver.

            424.    Con3pared to
                    Compared  td Atabatna
                                 Alabama doctars
                                          doctorsand
                                                  andnurses
                                                      nurseswhn
                                                             who  prescribed
                                                                prescribed   Purdueopioids
                                                                           Pt,rdLte         without
                                                                                    opioidswithc>rFt

    IE>bbyir•.gr  frorrt
    lobbyin•.g from      sates
                     sales     reps,
                            reps, Purdue's
                                     t'urdue'stop
                                               tciptargets
                                                     targetswrote         moredangerous
                                                             w•rotefarfarmore  ctangerc,us prescriptions.Purdue's
                                                                                         prescriptions.  Purdue's

    top targets
         targetsprescribed  Purdue ap€oids
                 prescribedPiardue  opioids t«
                                             to rnore
                                                 more of their patients, at higher doses,
                                                      oftl3eir                     doses, anct    longer
                                                                                          and for langer

    peri«ds
    periods «ftime.
            of time.Cotnpared
                     ComparedtotoAJabatna
                                  Alabamadoctors
                                          doctorsand
                                                  andnurses
                                                      nurseswha prescribedi'urdue
                                                            whoprescribed   Purduecpioids
                                                                                   opioidsw3thC}ttt
                                                                                           without

    seeing reps, .Purdue's top targets were at least tetr tiNiesmore
                                                     ten times  mnre likely
                                                                      likely to
                                                                             to prescr;be
                                                                                prescribe:PurdLie
                                                                                          Purdue c3pioids
                                                                                                  opioids to

    patients who
    fiatients w13aoverdosed
                   averdosed and
                             and died.

            425.     As c>fthe
                        of the fourth qttarter
                                      quarter c3f       Purc€ueemployed
                                                  2013, Purdue
                                               of 2013,                  632sales
                                                                empioyed632         representatives and,
                                                                             sales representatives

    dttrinw~that
    during    thatquarter
                   quarterthey
                           they visited
                                visited }.~resc.ribers 176.227times
                                        prescribers 176,227     times——
                                                                      ananannualized
                                                                           annualizedrate
                                                                                      rateof  over 700,000
                                                                                           of over

    visits. These
             Thesestatistics,
                   statistics,inciuding
                               includingstatistics
                                         statisticss}3ecific
                                                    specific to Aiabatna,
                                                                Alabama, were
                                                                          were regt3larly
                                                                                regularly reperte.d te the
                                                                                          reported to

            llefendants and
    Sackler Defendants   and t'urdue
                              PurdueOfficer
                                     Officerllefendants.
                                             Defendants..i'urciue
                                                           Purdueexectatives
                                                                  executivesreiated
                                                                             relatedto
                                                                                     tosafes
                                                                                        salesn3anagers
                                                                                             managers

    that sales
         sales representatives
                representativesininAIabatna
                                    Alabamawere
                                            werecommitted
                                                  committedta to
                                                              increasint; c}piUid
                                                                 increasing opioidpresc.ri~)tions
                                                                                   prescriptions an
                                                                                                  in tlte
                                                                                                     the

            I'urdue's buciget
    region. Purdue's          fc7rSales
                      budget for   Salesand
                                         andPromotion
                                             I'romotionfor
                                                        far2013
                                                           2013was
                                                                was $312,563,000.
                                                                    $3I2,563,000. In
                                                                                   In 2013,
                                                                                       2013,Purclue
                                                                                             Purdue

    spent over $9
               $9 million
                  million en
                          onmeals
                             mealsalc>ne  for its
                                   alone for  its prescribers.
                                                  prescribers.




                                                         124
                                                         124
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2       Page 137 of 355                                   PageID #: 173




            426.     The sales
                         sales 'Visits
                                visits of its
                                           itsstafF
                                               staffwere
                                                    weresosoilnt.~ortant
                                                              important to
                                                                         tot13e Sackler Defeticiants
                                                                            the Sackler Defendants that

    I7efenciantRichard
    Defendant   RichardSackler
                        Sacklerhimself
                                hitnselfwent
                                        wentinto   the field
                                             into the  field in      to promote
                                                             in 2013 to promote opioicis
                                                                                opioids to doctors
                                                                                           doctors

    atongside a sales
    alongside   sa(es representative. Purdue's  senior marketing
                                      Purciue's senior marketing officer    Chief Compliance Officer
                                                                 offcer and Chief

    were well
         iuell aware that
                      that this
                            this «ras
                                 was "a   potential compliance
                                      "a kxytential campliance risk." To  make sure
                                                                      'ro make sure the
                                                                                     the Sack(er  family's
                                                                                         Sackler falr+ily's

    involvemelytininmarketing
    involvement     marketingstayed
                              stayedsecret,
                                     secret,staff  instructed:"Richard
                                             staff instructed: "Richard needs
                                                                        neetls to
                                                                                to be mum and
                                                                                   be murrl and be

    anonymolts." WheD
    anonymous."  When he
                      he returned,
                          returned, Richard
                                    Richard Sackler  argued to
                                            Sackler argtlec} to the Vice President
                                                                the V'ice            of Sales
                                                                          Presidelit of Saies that a

    legaliy requirecl
    legally  required warnit3g
                      warning al>out Purclue's apsoicis
                               about Purdue's  opioids wasn't
                                                        wasn'tneetieci.
                                                               needed. f-ie
                                                                        He assertect  thatthe
                                                                            asserted that  thewarnitl{T
                                                                                               warning

    "implies  a dangerofofuntowarci
    "itnpties adanger      untowardreacticros
                                    reactions and
                                              and hazartis
                                                  hazards that
                                                           that siinpiy aren'ttl3ere."
                                                                 simplyareti't  there." .Richard
                                                                                         Richard Sackter
                                                                                                 Sackler

    insisted        should be
              there shE)lIld
    Inslsted thel'e          tle"less
                                 "less threatening"
                                       t}lreatenin~,~ways
                                                     ways toto describe
                                                             C~escl'i~7e   Purdue [3pIOIC~S.
                                                                         ~~L3rC~LIe opioids.

            427.     I'urctue intensifed its
                     Purdue intensified  its tnarketing
                                              marketing et~orts    subsequent years,
                                                                in subseqilent
                                                        efforts in             years, in an e.ffort
                                                                                      in an  effort to
                                                                                                    to

    couiiteract decreasing
    counteract  ctecreasingsales
                            sales (sales
                                   (sales of OxyCoiitin       in 2010atid
                                             OxyContin peaked iD      andciecrease.ci
                                                                           decreased soInewhat
                                                                                      somewhat in
                                                                                               in

    slzbsequentyears).
    subsequent  years}.For
                        For2018,
                            2018,the
                                  theSacklers
                                     Sacklersapproved     target for
                                              aiTroved aa target     sales representatives
                                                                 for sates  representatives to visit
                                                                                               visit

    prescribers
    prescribers 1,050,000
                1,050,000 tilnes
                           times—  which would incl-ucie
                                 — which                 thotisancisofofvisits
                                               include thousands         visitsto
                                                                                toAlabama
                                                                                  Alabama prescribers
                                                                                          prescribers —

    aln3ost double
    almost  cioutztethe
                     t.henumber
                          numberofofsales
                                     salesvisits
                                           visits they
                                                   they had      red during tbe
                                                        had ortier
                                                            ordered         the peak of QxyContin
                                                                                        OxyContin sales in

    2010.
    2010.

            428.     'I"he PurdtzeSales
                     The Purdue   Sa(es Representative
                                        .Itepresentative .Defenciat3ts were aware
                                                          Defendants were   aware of
                                                                                  oftr3e
                                                                                     the tial3gers associateci
                                                                                         dangers associated

    witl-I OxyContin
    with   QxyContin in 11labama, inclutling but not
                        Alabama, including       not Iimit.ed                         and diversion
                                                                    addiction, abuse, anci
                                                     limited to the acidiction,            diversion that

         occurring,, and
    was occurrino.    andllefendalit
                           DefendantRadc.iiffe
                                     Radcliffe haci
                                                had actua!
                                                    actual "-ov,,ledi,),e
                                                           knowledge that that the
                                                                                the safety, efficacy,
                                                                                             efficacy,

    actctictivetiess,abuse
    addictiveness,    at7ttse anddiversion
                            and   diversionpotential
                                            potentia[of
                                                      of OxyContin     negligently anci
                                                         OcyContin was negligently  and recklessly
                                                                                         recklessly

    Inarketed,
    marketed, acivei-tiseci, promotect, aDti
               advertised, promoted,         solct.
                                        and sold.

            429.     'Ibe
                     The I'tlydtie Sales Representative
                          Purdue Sales   Representative Defendants
                                                        Uefendantsknew
                                                                   knewthat
                                                                        thatOxyContin
                                                                            OxyContir was
                                                                                      was highly
                                                                                          hig ly

    susceptible
    suse.eptible to
                 to addsctioi3, misuse, abuse
                    addiction, misuse,  abuse anci/or diversiaii; OxyContin
                                              and/or diversion;   OxyContin aciciiction, misuse, abuse
                                                                            addiction, misuse,

    and/or
    af3dIClrdiversion
             dEtiersiOtibore
                         bore a dIrect
                                directrelati(1llship
                                       relationshipt0to
                                                      thethe amountand
                                                          aI12oLInt  and  volume
                                                                       v(IlLiIlle ClfofE1pIC}i(zs
                                                                                        opioids being
                                                                                                  betrtg prescribed
                                                                                                         prescrl}?ed




                                                          125
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 138 of 355                              PageID #: 174




                           that CxyCont.in
    uritl-iin Alabama; and that
    within                                 was bein~
                                OxyContin was  being misused,
                                                     misused,abused
                                                              abusedand
                                                                     anddiverted  across
                                                                         divertedacr       the country.
                                                                                     I ss t13e
                                                                                            I

            430.    The Purdue
                        Purdue Sales
                               Sales Representative
                                      Representative L7e.fendants kiiew or
                                                      Defendants knew   or should have known
                                                                           shouid t3ave known that

    OxyContiti
    OxyContin was
               wasunreasonably
                   unreasonablydangerous anct
                                 dangerous andhighly addictive
                                                 highly        and and
                                                        addictive  hiy713fy   susceptibIle
                                                                            susce}~ti
                                                                       highly               to atn~se
                                                                                      Ite tc~  abuse and
                                                                                            I

    diversif>n, yet knowingly
    diversion, yet                 negligently provided
                    knowingty and neg(=.4rentiy providedfalse  and/or misleading
                                                         fafseand/or             information to
                                                                      misteading information

    prescribers withiir
    prescribers within ELlabama, c:oneerningthe
                        Alabama, concerning       risk of addiction,
                                             the risk                abuseand
                                                          addiction, abuse anddiversion  of OxyContin
                                                                               diversionc.~f CxyContin

    and of its relative safety.

            431.    'T'he Purdue Sa[es
                    The Purdue   Sales Representative  Defendants also
                                       Representative 1::7efendants      represented to
                                                                    aiso representeci    prescribers
                                                                                      to prescribers

    tl3roti-hout A[abaina that
    throughout Alabama     that OxyContin was safe
                                OxyContin was safe for its intended purpose.
                                                   for its

            432.    Upon
                    Upon information and belief,
                         information and belief, the
                                                  the Purdue
                                                       Purdue Sales
                                                               SalesRepresentative   Defendants
                                                                     Representative Defendants

    ,puiposefully
    purposefully or
                  or ne~;li~;ent{y caused the t5oodin~
                      negligently caused       flooding of communities across
                                                        ofcommiii~ities acrossAlabatr~a, with13ighly
                                                                               Alabama, witli highly

    dan~;erous and addictive
    dangerous and  addictive opioids
                             opioids knowing
                                     knowiti(Tthat
                                                thatthese
                                                     thesedrugs
                                                           drugs were
                                                                 were being misused, abused
                                                                      being misused,        and
                                                                                     abused and

    diverted.
    diverteti.

            433.    The I'urdue
                        Purdue Sales
                                Sales Representative Defendants knew
                                      Representative L)efendants       or should
                                                                 kr:ew or should have known that
                                                                                 have known

    ot.~icTid add'€ction, abuse
    opioid addiction,     abuse and/or
                                and/or diversion and their
                                                     their related
                                                           related conseciuences would injure
                                                                    consequences would  injure and
                                                                                                and dama~;e
                                                                                                     damage

    coinmunities across the country,
    communities                       including in Alabama.
                            country, includino,    Alabama. As
                                                            As discussed
                                                               discussedhereiii, applicable Alabama
                                                                         herein,a}3plicable t'liabatna

    (aws, anC{the
    laws, and   tYte industty
                  industry    standardsapplicable
                           standards     appiicahletotothe
                                                         themanufacture,  advertising, labeling,
                                                             manufacture,advertising,  (abeiin~, distribution
                                                                                                 distributian

    at3d sale
    and   saie of
               of opioid drugs
                         drugs exist
                               exist tc.} control addiction,
                                      to control  addiction, abuse
                                                             abuse and/or dive.rsion           with these
                                                                          diversion associated w€th

    dangerous drus;s. lVloreover,the
              drugs. Moreover,    thePurdue
                                      PurdueSales
                                             SalesRepresentative
                                                  Representative Defendants tuere aware
                                                                 Defendants were  aivare their
                                                                                         their actions

    and the effects their actions
                          actions were
                                  were havin~~
                                       having inincommunities
                                                   coinmunitiesacross  thecountry,
                                                                acrossthe country, including
                                                                                    including in Alabama.
                                                                                                 Aiabatna.

     1..he escalating amounts of
    ,The                      ofhighl_y            drugs being
                                         add;ctive drugs
                                 highly addictive        being prescribed and ciistributed,
                                                                              distributed, and the sheer

    volume of
           of these
              these prescriptioti
                    prescription opioids,
                                  opioids, fiirther
                                           further a[erted
                                                    alerted the
                                                            the Purdue
                                                                Purdue Sales
                                                                       Sales Representative
                                                                             Representative De.fendants
                                                                                            Defendants

    that addiction was fuelirg
                       fuelingincreased
                               increasedaddiction,
                                         addiction,abuse
                                                    abuseand
                                                          anddiversion,
                                                              diversion,and
                                                                         andtliat.
                                                                              thatie.gitimate
                                                                                   legitimate medical
                                                                                              medical

    purposes were
             were tiot
                   not beFng served.
                       being served.




                                                      126
                                                      126
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DQCUMENT  2      Page 139 of 355                            PageID #: 175




             434. The Purdue
                    The      Sales
                        Purdue     Representative
                               Sales RepresentativeDefendants  hadaaffinancial
                                                    Defendantshad              incentive to
                                                                      nancial incentive  to knowingty
                                                                                            knowingly

    provide false
            false infornmation   prescribers within Alabama
                               toprescribers
                  information to                                 their pny
                                                    Alabafna and their     and continued
                                                                       pay acirl continued employment
                                                                                           employrnent

    dependinl; on the volume
    depending         voluine of sales and prescriptions written within their District
                                                                              District and surrounding

    areas.
    areas. Upon
           Upon inforniatlon
                 information and
                             and iaelief,
                                  belief, the
                                           the Purdue
                                                PurdueSales  Representative Defendants
                                                       SalesRepresentatFve  Defendants received
                                                                                        received

    extremely lucrative boaiuses,            other items
                                  trips, ant[other
                        bonuses, trips,and          items of
                                                          of value
                                                             value as    result of their success in pushing
                                                                   as aa result

              into tlse
    QxyContin into
    OxyContin           cornmunities of Alabama.
                   the communities      Alabatna.

             435, The
             435.  ThePurdue
                       PurdueSales  RepresentativeDefendants
                              SalesRepresentative             were trained
                                                   Defendants were  trained to
                                                                             to evade  physicians'
                                                                                 evade physicians'

                                                                     addietion, misuse, abuse, and/or
                        {?xyContin's addictiveness and likelihood of addiction,
    questions regarding OxyContin's

                                      conceal facts
                                  and conceal
    diversion and to misrepresent and         facts relating  to OxyContin
                                                    relating to  axyContin safety.

             436.   The
                    The Purdue
                        Purdue Sales
                               Sales Representative Defendants knew
                                     Representative Defendants knew their marketing and
                                                                    their rnarketing     the
                                                                                     and the

    information
    information tl7ey and their
                they and   t.heirsales
                                  saiesteam
                                        teamprovided wasaasubstantial
                                             providedwas               factor in physicians,
                                                           substantial factor    physicians, patients, and

    others prescribing, purchasing or using opioids iu
                                                    in Alabama.

                    2. The
                        TheMarketang   DefendantsDeceptiveiy
                            MarketingDefendarits Deceptively Directed Front Groups
                                                             Directed Froant Grauns to
                                                                                    ta
                        Prornote
                        Promote 0]2ioid
                                 Opioid Use

             437.   Patient advocacy groups and professional associations
                                            and professional              also becan3e
                                                             associations also became vehicles
                                                                                       vehicles to

    reach
    reach prescribers,
          prescribers, patients,
                       patients, and  policymakers. Marketing
                                 and policymakers.            Defendants exerted
                                                    Marketing Defendants         influence and
                                                                         exerted influence and

    effective control
              control over
                      over the
                            theFnessagin;;
                               messaging hyby these
                                              these groups by providing rnajor
                                                    groups~iy           major funding
                                                                               funding directly to the~n,
                                                                                       directlyto   them,

    as weli
       well as through
               through KoLs
                       KOLs who
                            who served
                                 served on
                                        on their   boards. These
                                            their boards.  These "Pront Groups" put
                                                                 "Front Groups"     out patient
                                                                                put out patient

    education materials, treatment guidelines and C~~Es      supported the use of opioids for chronic
                                                        that supported
                                                  CMEs that

                                                                    risks.'13 Defendants
                                                  understated their risks.'
          overstated the benefits of opioids, and understated
    pain, overstated                                                          Defendants funded these

    Front Groups in order to ensure
                             ensure supportive mess.tges           seemingly neutral and credible
                                               messages from these seeininl;iy



    "3
    163   U.S.
          U.S. Senate
                SenateHoaneland
                       Homeland Security
                                 Security&&Governinental AffairsCon3mittee,
                                            GovernmentalAffairs  Committee,Rankinl;
                                                                            Ranking1Vlenibera'
                                                                                    Members'
             Fareling an
    Office, Fueling
    {)ffice,          an Epideinic,
                         Epidemic, Report
                                    Report Tivo: Exposing the Finayrcial
                                            Two: Eacposing    Financial Ties
                                                                         Ties Between
                                                                              Between Opioid
                                                                                      Opioid
    Manuf'cacttit-et's and
    Manufacturers              ThirdPanty
                        andThil'd       Party
                                            Advocac:y         Groups
                                                 Advocacy Grotcps        {Feb.
                                                                         (Feb. 12,12, 2018),
                                                                                           2018),
    https:r'/www.hsd}.orgl?ahstract&dia=808171
    https://www.hsdl.org/?abstract&did=808171 ("Fueling  anFpidemic,
                                               ("Fueling an Epidemic,Par•t
                                                                      PartTivo"),
                                                                           Two"), at p. 3.


                                                     127
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 140 of 355                               PageID #: 176




    third parties, and their funding      in fact, ensure such
                             fundin~ did, in                   supportive messages—often at the expense
                                                          such supportive

    ofthe
    of theFront.
           Front Groups
                 Groups own constituencies.
                        own constituenc€es.

                438.       "Fatieiit acivocacy
                           "Patient            organizations and
                                     advocacy organizations       professional societies
                                                             anci professional societies like the  Front Groups
                                                                                              tlie Frorit

    `play a significant
            significant ro[e
                         role in
                               inshapiiag health polic3r
                                  shaping health  policy debates,       .; nat;onal
                                                         debates, settinc
                                                                  setting  national guideiines
                                                                                    guidelines for   patient
                                                                                                for patietzt

    treatment, raising
    treatment, raisina disease
                       disease awareness, and educating
                               awareness, and                public.'"114 "Even small organizations—
                                                         the public.'"164
                                              educating the                           organizations—

    ivith `the.ir
    with          large numbers
          'their large  nuinbers and
                                 and credibiiity
                                     credibility with policymakers and the public'-4iave 'extensive
                                                                       the public.'—have

    infiueiice in
    influence  in specific
                  specific disease areas.' Larger
                                           Larger organizat;ons
                                                   organizations with
                                                                 with extensive   funding atld
                                                                       extensive fuiiding and outreach
                                                                                               outreach

    capabi!ities 'likely
    capabilities  'likely have a substantial
                                 substantial effect
                                             effect on policies reEevant
                                                    on policies  relevant to
                                                                           to their iridustiy sponsors.'"165
                                                                              their industry  sponsors."''c's

    Il3cleed, the U.S.
    Indeed, the        Senate's report,
                  U.S. Senat.e.'s repart, Fueling  an Epidemic:
                                          Fireling an  Epidemic:E_xpo:ring the Financial
                                                                 Exposing tlae Firurncial Ties
                                                                                          7ies Between

                                                                      16r                          2017 fieiiate
                                                                                                         Senate
    C3pioirl Manufircturers
    Opioid                     rcrulThird
             Alanufrc°tut•et•s and  Thir•clParty  Advocacy
                                            Pcry-tv           Gr•oupr, 66>> which arose oiit
                                                    ftdvocacy Groups,'                  out of
                                                                                             of aa 2017

    investi0:ati0n and, drawing
    investigation and,  dravvingon
                                 on disclosures
                                    disclosures from   Purdue.,Janssen,
                                                frotii Purdue,  Janssen, Insys,
                                                                          Itisys, and  other opioid
                                                                                  aiid other opioid

    manlafacturers,"provides
    manufacturers,  "provides the
                              the first
                                  frst comprehetisive  snapshotof
                                        comprehensive snapshot  ofthe
                                                                   thef€nalicia[ connections between
                                                                       financial coiinections

    opioid manufacturei:s and advocacy
           manufacturers and  advocacy groups
                                       groups and professional           operating ininthe
                                                  professional societies operatin(T     the area
                                                                                            area of

    Office opaoicls
    Office          policy,"' 667' found
            opioids polic_y,"'     found that
                                          that the
                                               the M.arketing             made millions
                                                              Defenclants made
                                                   Marketing Defendants        millions of
                                                                                        of dollars' worth of
                                                                                           dollars' urorth

                               Front Groups.'
    coiitributiolrs to various .proiit
    contributions                               68
                                       Groups.1 c's

                 439.      'I'he
                           The Marketin~;  Defendants also
                                 Marketing Defendants            substantial Izaymeiits
                                                      aiso "made subatantial payments toto individual
                                                                                           individual group

    executives, stafr
                staff irembers,
                      members, board
                                boardmembers,
                                     members,and  advisoryboard
                                              and advisory      members"affiliated
                                                           boardmemhers" affiliatedwith theprcrr,t
                                                                                   withthe  Front




    '1'r' 4 id.
            ld. at p. 2.
     165Id.
     165     Id
               .
    161 Ic7. at P.
    166 id.        I.
                p. 1.
    1(i7 itt
    1"7 id..
    168
    168 1'cl.
        /a      at p- 3.
                   p.1.




                                                            128
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DOCUMEiVT 2      Page 141 of 355                                     PageID #: 177




    Groups subjec.t
           subject to the Senate Committee'sstud_y.'
                          Senate C;oinmittee's       t'9
                                               study.'

              440.         1'1s theSenate's
                           As the            f'iceling an Epidemic
                                    Senate's Fueling                 Rel~ort found,
                                                          Epiderrtic Report   found, the
                                                                                     the Front Groups
                                                                                               Grou~s "amplIfied
                                                                                                      "amplif eci or

    issued messages that
                     that reinforce
                           reinforceinclustry
                                     industry efforts
                                              efforts totoprotnote   opioidprescription
                                                           promoteopioid                 and use,
                                                                            prescriptionan'ct use,inc(uciing
                                                                                                   including
                                                                                            ~
                                                                                            i
    guidelines
    guidelines anci policies minitntztng
               and policies    minimizing the
                                            the risk       addiction anCi
                                                 risk ofofadciiction  and protnottt3g
                                                                           promoting opioids         chronic
                                                                                        opiotds for chronic

    pain.,."" 3`hey
    pain."'    Theyalso
                    also"lobbied
                         "lobbiedtotochange
                                      changelaurs
                                             lawsdirected
                                                  directed at
                                                            atcurbing   opioid use,
                                                               curbing opioid   use, strongly
                                                                                      strongly criticized
                                                                                                criticized

    (andmark CDC guidelines
    landmark CDC gttidelines on
                             on opioid
                                opioid prescribing, and challenged
                                       prescribing, and chailenged legal efforts to hold physicians

    anci industry
    and   industry executives
                   executives responsible   for over
                               responsib[e for  over prescription and misbranding.."'"
                                                     prescription and tnisbraticiing.""'

              441.         'I'he
                           The Marketing Defendants
                                         Defendants took    active role
                                                    took an active role in  .:uiditit;, reviewing,
                                                                        in 4[zuiding,   reviewing, and
                                                                                                   and approving
                                                                                                       approving

         ofthe
    many of the false
                false and
                      and misleading
                          misleading statements
                                     statements issued        Front Grouvs,
                                                issued by the f'ront Groups, ensuring
                                                                             ensuring that Defendants

    were consisteiitly
    were consistently in controf
                         control of
                                 of their
                                     their content.
                                            content.By
                                                     Byfundint;, directing, editint;,
                                                        funding,ciirecting,           approving, and
                                                                             editing, approving, and

    distributing these mater€afs,
    distributing                  Defenctants exercised
                       materials, Defendants  exercised control over anci
                                                        control over and actoptect their false
                                                                          adopted their        and
                                                                                         false and

    cteeeptive messages
    deceptive  tnessacyesand
                          antiacted
                               actectininconcert
                                          eoncertwith
                                                  withthe  FrontGroups
                                                       theFront Groups and
                                                                       atid through    theFront
                                                                             throtty,hthe        groups, with
                                                                                           Frotitgroups,

         ivorkint; with
    each working   with the
                         the other
                             other to
                                    to deceptively protnote the
                                       deceptively promote  the use
                                                                use of
                                                                    of opioids
                                                                       opioids for the treatment
                                                                               for the treattrent of chronic

    patn.
    pain.

                                       a. Arnerican
                                           American1'ain Foundation
                                                    Pain Foundation

              442.         The most prominent                                          APP held itself out
                                    protiiinent of the Front Groups was the APF. While APF

    as an inctepenclent         actvocacyorganization,
                        patient advocacy
          independent patient                                         received 90% of its fitndin
                                          organization, in reality it reeeiveci           funding Ig in 2() IO
                                                                                                        20.10

    f'rom the drug
    from the        and medical-device
              (irugand  medical-device industry,                             Purdue, Endo, Janssen and
                                       industt).-, including from Defendants Purdtte,

    Cephalon. APF received tnore
                           more than
                                 than $IO
                                      $10 miti'son in funding from opioid manufacturers from 2007
                                          million in

    until it closeci its doors
             closed its  doors in May  2012. By
                                  .May 2012. f;y 2011,
                                                 2011, APF was entireiy           on incotning
                                                               entirely dependent oi-i incoming yrants
                                                                                                grants




    't'9
    161Id.
        Id. at p.
               p. .t.10.
                      0.
    ""  Id. at I12-15.
    " 0 1d.      2- 15.
        ld. at 12.
    "'ld.atl2.
    171




                                                             129
                                                             129
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DQCUMENT  2      Page 142 of 355                                 PageID #: 178




    from Defentiants
         Defendants I'urdue,
                     Purdue,Cephalon,
                             Cephalon,Enelo,
                                       Endo,and  otherstotoavczid
                                             andothei:s           using it.s
                                                            avoid usino,     line of
                                                                         its line of credit. Endo was

    APF's larbest
    API's  largestdonor
                   donorand
                         andprovided more
                              provided    than
                                       more    13a1f
                                             than halfofofitsits$ $10
                                                                  I0 millaon
                                                                      millioninin fundingfrcfrom
                                                                                funcling          2007 to
                                                                                              Im 2E307  to 2012.
                                                                                                           2012.

            443.    For exaLnple, At'F published
                        example, APF   pubtished aaguicie
                                                    guide spotisored
                                                          sponsored by  Cephalon aitd
                                                                     by Ceplia(on and Purdue
                                                                                      Purdue titled

    7'reatirtent Optlons: A
    Treatment Options:    A Guide
                             Guidef,nr
                                    11Orf?eople
                                         Peoplel:ivin~r
                                                 Livingivitli Pain and distribL€ted
                                                        withPacr2                   17,200 cctpies
                                                                       distributed 17,200   copies of
                                                                                                    oft13is
                                                                                                       this

    gL€€dein€none
    guide      olieyear
                    year alone,
                         aIone, accord€13g  to €ts
                                 according to      2007 annual
                                               its 2007          report. Th€s
                                                         annualrepC}rt.   This gu€de
                                                                                guide conta€ns
                                                                                       containsml€lt€ple
                                                                                                multiple

    misrepresentations   regarding
    misreFlre:>entations regardil]   opioidLisL'
                                   opiC}Id  use wt1lch
                                                 which are discussed supra.
                                                       ared1sCl€ssed Std13F'Gl.


            444.    APF alscr
                    APP also cteveloped
                              developed the NIAC,
                                            NIPC, which
                                                  which ran
                                                         rana facially    unaffiliated
                                                                       utiaffiliated
                                                              a facially               website,
                                                                                     w•eL}site,

                                N1:I'Cpromoted
    wwiv.painknowlecltic?.r.u;. NIPC
    www.painknowledge.org.             fsroinoteditself           educationinitiative
                                                   it5e[fasasananeducation  initiativeled
                                                                                       ied by     expert
                                                                                           by its expert

    Ieadersh€pteam,
    leadership teain, including
                       includin~,purported
                                  purporte.dexperts      thepain
                                             expertsininthe  pain management
                                                                  management field.
                                                                             feld. NIPC   published
                                                                                    NIPC Itublistted

    unaccredited prescriber
                 prescribereducation
                            education}3rcz~rams             programs are
                                                (accredited prc~arams
                                      programs (accredited            are reviewed
                                                                          revieu-ed by a tl~ird
                                                                                          third party

    atid must meet
    and       meet certain
                   certain requireinents
                            requirementsofofindependenee
                                             independencefiom
                                                           frompharniaceutical
                                                                 pharmaceutical  companies),incluciiLzg
                                                                               cc€mpanies),   including

    a series
      series of
              of"din€ier dialogues." But
                 "dinnerdialcygL€es." Butitit was
                                              was Endo
                                                  Ei3do that substat-itia(ty controlled NII',C,
                                                        that substantially                       funding
                                                                                        NIPC, by futiding

    NIPC projects,
         projects, developing,
                   developing,specifyin~,
                               specifying,and
                                           andrevie.uring
                                               reviewing its
                                                          itscoirtent,
                                                             content, and  distributing NIPC
                                                                       and distributiDg NIPC materia7s.
                                                                                             materials.

    Endo's control
           control of
                   of NIPC
                      N1PC was
                           wassi€ch
                               such that
                                     that Et3do
                                           Endo listeci
                                                 listed it as
                                                           as one
                                                               one ofofitsits"professional  education
                                                                              "professionaleducat.ion

    initiative[s]" in
    initiative[s]"  inapian
                      a planEndo
                             Endosubmitted
                                  submittedtoto
                                              thethe
                                                   .FDA.
                                                     FDA.Yet,
                                                          Yet,EDcio's involvementininhiI:PC
                                                               Endo'siDvoivement      NIPC was
                                                                                            uras nowhere
                                                                                                 tiowhere

    ciise[osed on
    disclosed  otr the
                    the website
                        website pages
                                pages ciescribing
                                      describing NIPC
                                                  NIPC ar
                                                       oro€i www.painknowledge.org.
                                                          on ic=€viv.prrir€k.laowlecl~}e. org. EL~do estimated it
                                                                                               Endo estimated

    woutc3reach
    would         60,000prescribers
           re.ach60,000              throuy.:h 1tiI:PC.
                         prescribers through   NIPC.

            445.    APF
                    APP was
                        wasaftei3
                            often c.alled
                                   called u}}on
                                          upon to provide
                                                  provide "patient
                                                           "patientrepresentatives"
                                                                    representatives"fc>r   the3Vlarketing
                                                                                      fortl3e  Marketing

                   promotional activities,
    tJefe€idaiits' promotic>nal
    Defendants'                 activsties, including
                                             sncluciingfor Purdue's "Partraers
                                                        forPurdue's "Partners Agairist
                                                                               AgainstPcriri" a€id Janssen's
                                                                                       Pain" and   3a€isseti's

    `°Let
    "Let's'r Talk
             7'allcPain."
                   1'ain." Although
                           Aithougti APF  presentert itself as a patient
                                     API? presented              pat;ent advocacy
                                                                         advocacy orgatiizatiot3,
                                                                                  organization, it functioned

    largely as
    far~;ely asan
                an advocate
                   advocate for the
                                the interests
                                     interestsof
                                               ofthe
                                                  theIVlarketin~
                                                      Marketing llefenc~ants,
                                                                 Defendants, nc~t  patieiits. As
                                                                              not patients.   As Purdue
                                                                                                 Purdue told

    APF in
    APP in 20t11,
           2001, the basis
                     basis of
                           ofaagrant
                                grantt.o
                                      to the
                                          the orgatiizatic>n
                                               organization was 1'urdue's
                                                                Purdue's cies€re    strateg3cally align
                                                                          desire to strategically ali~n its

    inveatinet7ts 3n
    investments      nEynproft organizations
                  in nonprofit or~ryat~rzationsthat
                                                that shared
                                                     shared its
                                                             itsbusak~ess
                                                                 business €nterestS.
                                                                          interests.




                                                          130
                                                          130
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                   DflCUMENT
                                   DOCUMENT   2       Page 143 of 355                           PageID #: 179




           446.    In practice, AI-'F operated in close
                                APP operated      ciose collaboration
                                                        coltaboration with Defendants, submittino,
                                                                      with Defendants,             uant
                                                                                       submitting ggrant

    proposals seekfng
              seeking to fund
                         fund activities
                              activities and
                                          and publications
                                               publicationssiaggeste.d                   assisting in
                                                                       by Defendants and assistiiig
                                                            suggested by

    rnarketsng projects for.
    marketing           for.Defentiants.
                             efendants.

           447.    'I'liis atigninent of interests was
                   This alignment                  was expressed
                                                       expressed most forcefully in
                                                                 mostfc3rcefulfy  in the
                                                                                     the fact that Purdue

    hired APF
          APP to iarovicle consultin(iservices
                 provide consulting    services on  its marketing
                                                on its  niarketing initiatives.
                                                                   initiatives. Purdue and APIv
                                                                                Purdue and APP entered
                                                                                                entered into

                  Consultin~ Services"
       "Master Consulting
    aa"1VS.ast.er            Services"Al;reen~ent
                                       Agreement on
                                                  on Se}~tember 14, 2011.
                                                     September 14,  2011. That                Purdue
                                                                          That agreement gave 1'urdue

    substantia[ r€ghts
    substantial rights to control At'1~"s workrelated
                                  APP's work   related to    specific promotional
                                                       to aa specific promotionai project.  Moreover, based
                                                                                  project. .Nloreover,

    on the assignn3ent of particular
           assignment of  particular Purdue
                                     .Furdue"contacts"
                                             "contacts" for
                                                         for each project and
                                                             each project and APF's
                                                                              AFF's periodic reporting

    on tlieir
       their pro~ress,
              progress, the
                         the a~reer~ei~t enabled ~'urdue
                              agreement enabled  Purdue to be. regular€yaware
                                                           be regularly  aware of  the misrepresentations
                                                                               of the  tnisrepresentations

    A}'F was disse.minating
    APP                     re~;ardingthe
             disseminating regarding   theuse
                                           use of
                                               of opioids          chronic pain in connec.tion
                                                  opioids to treat clironic                    with that
                                                                                   connection with

    prc~ject.The
    project.  Theagreement
                  agreetnentgave
                            gave Purdue—but
                                 Purdue—but not APF—the
                                                APP—the right
                                                         right to  endtE3e
                                                                toetid the project
                                                                            project(and,  thus,APP's
                                                                                    (and,thus, APf"s

    functing) for any reason.
    funding) for

           44$. APF's
           448.  APF'sf3oard
                        Boardofof
                               Directors was
                                  Directors  lar~;ely
                                            was largelycoml~rised ofdoctors
                                                        comprised of doctors wbo
                                                                             whowere.
                                                                                 were on
                                                                                      on the.
                                                                                          the

    Marketing
    Marketing Defendants'
              Defendants'l.~ayrolis,
                          payrolls, either as consultants
                                              consultants or
                                                          or as
                                                             as speakers
                                                                speakersfor
                                                                         forniedscal events. T'he
                                                                            medical event.i. The close

    retatiocaship betweenAPP
    relationship between APF and
                             and the
                                  the .iVlarketing
                                        Marketing Defeiidants demonstrates APP's
                                                   Defendants demonstrates       lack of
                                                                           APF"s €ack

    independence in
    independence  in its
                     its finances, management,and
                         finances, management, andcrission,
                                                   mission,ancf
                                                            and AI'F's
                                                                APF'switlingness       allow Marketing
                                                                       willingnesstotoa(Iow.IVlarketing

    Defendant.s to control
    Defendants to           its activities
                   control its  activities and messages supports
                                           and messages             inference that each Defendant that
                                                        supports an inference

    worked with itit was
                     was able to exercise editorial control
                                                    control over
                                                            overits
                                                                 itspubiications—even
                                                                    publications—evenwhert
                                                                                      whenI:7efendants'
                                                                                           Defendants'

    tnessages
    messages contradicted APF's
                          APF's internal  conclusions.
                                 internal conc€usions.

           449. InInMay
           449.      May2012,
                          2012,the
                                 theU.S.
                                     U.S.Senate
                                          SenateFinance
                                                  FinanceConiinittee
                                                          Committee began
                                                                     began looking  into APF
                                                                            looking into APP to

    determine the
              tt:e iin.ks,
                   links, financial
                           financial and
                                     and otherwise,
                                         otherwise, between
                                                    betwe.enthe
                                                             theorganization
                                                                organization and
                                                                             and the
                                                                                 the manufacturers
                                                                                     manufacturers of

    opioid painkillers. Within days of
                                    of bein~
                                       being targeted
                                             targeted by
                                                      by the
                                                          the Senate
                                                              Senate investigation,
                                                                      investigation, A~'>''s
                                                                                     APP's board voted

    to dissolve the organfzation
                    organization "due to
                                       to irregarable
                                           irreparableeconornic
                                                       economic circurnstances."
                                                                 circumstances."A.1'F then "cease[d]
                                                                                 APP then  "cease[d] to




                                                      1131
                                                        IJI
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19 Page 144 of 355
                                   [Z6Z4LBl~uRO►1lwa                                           PageID #: 180




    exist, effective immediately."                  from Marketing Defendants, to whom APF could
                     iinmediately." Without support frorn

    no lonAer behelpful,
       longer be helpful, APF
                          APF was tro longer
                              was no   longer financially viable.

                               b. Arnerican
                                   AmericanAcadeany
                                            Academy of
                                                    of Pagn
                                                       Pain Medlcfne and the American
                                                            Medicine and     Arnerican Pain
                                   Society

             450.   The American
                    The American Academy
                                 Academy of Pain Medicine ("AAPM,°)
                                            Pain Medicine           and the
                                                          ("AAPM") and      American Pain
                                                                        the'American Pain

    Society ("APS") are professional rnedical
                                     medical societies, each of which received
                                                                      received substantial funding

    from Defendants from 2009
                         2.009to  2013.In
                               to2013.  in1997,
                                           1997,AAPM
                                                AAPMissued               statement that endorsed
                                                             "consensus" statefnent
                                                     issuedaa"consensus"

    opioids to treat chronic pain and claiined         risk that
                                      claimed that the risk  that patients
                                                                  patients would become addicted to
                                                                                 become addicted

    opioids was low. 172
                      "'` The
                          The Chair        committee that issued the staternent,
                              Chair of the coinmittee                statement, Dr. J. David 1laddox,
                                                                                             Haddox,

    was at the time a paid
                      paid speaker for
                                   for Purdue.
                                       Purdue. The
                                               The sole consultant to
                                                   sole consultant  to the  committee was Dr. Russell
                                                                        the cornrnittee

                                                          consensus statement, which aiso
    Portenoy, who was also a spokesperson for Purdue. The consensns                  also formed

    the foundation of the 1998 Guidelines, was published on the
                                               published on the AAPM's
                                                                AAPM's website.

             451.   AAPM's
                    AAPM's corporate council incliides
                           corporate councii           Purdue, Assertio,
                                             includes Purdue,  Assertio, Teva
                                                                         Teva and  other
                                                                              and other

    gharmaceutical companies. AAPM
    pharmaceutical companies. AAPM's
                                   's past presidents include Haddox (1998), Dr. Scott Fishman

    ("Fishman") (2005),
    ("Fishman") (2005), Dr. Perry G. Fine
                                     Fine ("Fine")
                                           ("Fine") (2011)
                                                     (2011) and
                                                             andDr.
                                                                Dr.Lynn
                                                                    LynnR.
                                                                         R.Webster  ("Webster")
                                                                            Webster(`°Webster"}

    (2013), all of
                of whose
                   whose connections
                         connections to
                                      to the
                                          the opioid
                                               opioid.tnanufacturers    well-documented as
                                                      manufacturers are well-dociimented as set forth

    below_

             452.   Fishnran,
                    Fishman, who also served as a KOL
                                                  K(3L for Marketing Defendants,
                                                       for Marketing Defendants, stated that he would

    place the
          the organization
              organization"at
                           "at the
                                the forefront"
                                     forefront" of
                                                of teaching
                                                    teachingthat
                                                             that"the
                                                                  "therisks
                                                                       risksof  addictionare
                                                                             ofaddiction          small and
                                                                                          are ... srnall




     72 The
    172  TheUse
              Useof 'Dpioidsfor
                 of Opioids      the Tr•eattfient
                             for the Treatment of              Pain, APS & AAPM (1997),
                                                      Chronic Pain,
                                                  of 'Claronic                       (19977), available
                                                                                              availahle at
    httl2://xvww.stgeorgeutah.com/wl2-
    http://www.stgeorgeutah.comiwp-
    content/up1oads/20l6fO5/0PIQ
    content/uploads/2016/05/0P10IDES.       DOLORCRON ICapdfhttp://www.stgeorgentah.
                                     IDES.DOLORCRON           ICO.Vdfhttj2://www.stgeorgeutah.coin/wp-
                                                                                                co rn/wp-
    contentJunloads/2016/05/OPIOIDES DOLORCRONICapdf (last
    contentlut}loads12016l05/OPIOIDES.DOLORCRONICO.Pdf                (last visited
                                                                            visited Aug. 1, 2018).




                                                      132
                                                      132
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUib1ENT
                                   DOCUMENT   2      Page 145 of 355                           PageID #: 181




    can be
        be rnanaged."' 73
           managed7" I73

                453.   AAPM has
                       AAPM has received over $2.2
                                received over $2.2 million
                                                   million in
                                                            in funding
                                                                funding sirice
                                                                         since 2009
                                                                               2009 from
                                                                                     from opioid
                                                                                           opioid

    manufacturers. AAPM maintained
                        maintained a corporate relations
                                               relations council, whose members paid $25,000 per

    year (on top of other funding) to
                    other funding) to participate.     benefits included
                                      participate. The benefits           allowing inembers
                                                                 included allowin8 members to present

    educational pro~rams
                programs at off-site
                            off-site dinner symposiain
                                     dinner symposia inconnection
                                                       connectionwith AAPM'srnarquee
                                                                  withAAPM's         event—
                                                                             marqueeevent — its

            meeting held in Palm Springs,
    antival meeting
    annual                       5prings, California, or other
                                                         otlier resort locations.

                454.   ilrlore                           $725,584.95 from
                                             Purdue paid $725,584.95
                               specifically, Purdue
                       More specifically,                                 2012-2017
                                                                     from 20 12-2017 to A APM.' 74 Janssen
                                                                                        AAPM'

                                   AAPM.' 75 Insys paid $57,750
                      2012-2017 to AAPM.'
    paid $83,975 from 2012-2017                         $57,750 frorn
                                                                from 2012-20        AAPM.176
                                                                             i 7 to AAPM.'
                                                                      2012-2017            76 Endo

    funded AAPM CMEs. Teva is on AAPM's corporate relations council.

                455.   As to
                          to APS,
                             APS, Purdue
                                  Purdue paid  $542,259.52 frarn
                                         paid $542,259.52   from 2012-2017. t77 Janssen
                                                                 2012-2017.177  Janssen paid $88,500
                                                                                        paid $88,500

         2012-2017.371 Insys paid $22,965 froni
    from 2012-2017.'78                          2012-2017.179
                                          from 2012-2017)79

                456.   AAPM describes its annual
                       AAPM describes     annual meeting                             offering CME
                                                 meeting as an "exclusive venue" for offering

    pro8rams to doctors. Membership
    programs             Membership in the corporate
                                           corporate relations council also allows
                                                                            allows drug company
                                                                                   drug company

    executives
    executives and marketin8
                   marketing staff
                             staff totomeet
                                        meetwith  AAPM executEve
                                             withAAPiVI executive coInmittee
                                                                  committee rnembers in small
                                                                             members iti small

    settings. Defendants Endo,
    settings. Defendants Endo, Purdue,
                               Purdue, and Cephalon were members of tlie council and
                                                                    the councii  and presented
                                                                                     presented

    deceptive progranis
              programs to doctors
                          doctors who
                                  who attended
                                       attended this
                                                 thisannual
                                                      annualevent.
                                                             event.The
                                                                    Theconferences
                                                                        conferencessponsored
                                                                                    sponsored13y
                                                                                              by

    AAPM heavily emphasized CME sessions on opioids
    AAPM                                    opioids —  37 out
                                                    — 37      of roughly 40 at one conference
                                                          out of


    173
    173 €nterview
        Interview by Paula Moyer
                           Moyer with
                                  withSGott
                                        Scott M.
                                              M. Fishman,
                                                 Fishman,M:D.,
                                                            M.D.,Professor
                                                                   ProfessorofofAnesthesiolo~,ry
                                                                                 Anesthesiology and
    Pain Medicine, Chief of the Division of                 Univ. of Cal.,
                                         of Pain Medicine, t.lniv.   Cal,, Davis (2005), available  at
                                                                                         available a.t
    htt,p:/lwww.snedscape.oraiviewarticle/5 00829http://tivww.znedscape.gralviewartic1e/500829.
    http://wwwanedscape.orgiviewarticle/500829http://www.medscape.ora/viewarticle/500829.
    174 jd
    174 Id..

    175Fueling
    175 Fueiiargan
                 anEpidemic PartTivo,
                   Epidemic Part Two,si-rPrq
                                      supra n.
                                             n.162,
                                                162.
    t 76 1d
    176   id
            .
    177 1d
    '77 Id.,
    1731d!
    178 ia!

    179mid
    179
           .




                                                       133
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 146 of 355                               PageID #: 182




    alone.

             457.   AAI'M's staff
                    AAPM's  staff understood
                                  understood that
                                             that they and
                                                       and their
                                                           their industry funders
                                                                          fenders were en,aged
                                                                                       engaged in
                                                                                                in a.
                                                                                                   a

    conitnon task.
    common   task. llefendants
                   Defendantswere
                               wereable
                                    abletotoinfluertce
                                              influenceAAPIVI
                                                        AAPM throurh
                                                              throughboth  theirsigtiifi'cat2t
                                                                      boththeir  significant and
                                                                                               and regular

    funding and the leadership
                    leadership of
                               of pro-opioid
                                  pro-opioid KOLs within the organization.
                                             KOLstivithin

             458.   In 1996,
                       1996, AAPM.    APS jointly
                             AAPM and APS jointlyissL:ed   consensus statentcnt,
                                                  issued a consensus             "Thelise
                                                                     statement,"The   UseofofO~.~ioids
                                                                                              Opioids

    for the Treatment of
                      of Chronic Pain,"
                                 Pain," which
                                        which endorsed
                                              endorsed opioids
                                                       opioidsto  treat c.hronic
                                                               totreat                   claiined that
                                                                        chronic pain and claimed

    the risk of aa patieiits'
                    patients' addiction
                               addiction to
                                         to opioids
                                            opioids was
                                                    was low.
                                                         low. llr. David Haddox,
                                                               Dr.Uavid   Haddox, who  co-authored the
                                                                                  who co-authored  the

    AAI'MIAPS statement, was
    AAPM/APS statement,  was a flaid
                               paid speaker for
                                            for I'urdue
                                                 Purdue atatthe   time. t.7r.
                                                             theti€iie.  Dr. Portenoy
                                                                              Portenoy was the
                                                                                           the so(e
                                                                                               sole

    consultant. The consensus statement remained on AAPM's website until
                                                                   ui:til 2011.

             459.   AA}'1VIand
                    AAPM    andAPS
                               APS issued
                                   €ssl3ed their
                                            the€r own guidelines €n
                                                  own ~u€delines in 2f~f}9 (c`2009Guidelines").
                                                                    2009 ("2009   Gu€delines"). AAPM,
                                                                                                AA~'11r1,

    u-`iththe
    with   the assistance,
               asststance, prompting,
                           promptit?g, involvement,
                                       €t?volvemet3t,      futidingofofDefendants,
                                                      andfunding
                                                    and                 llefendants, issued      treatment
                                                                                      issued the treattnent

    guidelines  discussed herein,
    clUidelines dESCussed              continued to
                                   andcl7€Ttinued
                          here€tl, and            tLi recommend
                                                      recoITllTiendthe
                                                                    the use  ofopioids
                                                                        Ltseof          to treat
                                                                               opiot(:s tE)       chronic pain.
                                                                                            treat chro€7ic pa€n.

    Fourteen of
             of the
                 the21
                     21panel
                        paneln3embers
                              memberswho
                                      whocira,fted
                                           drafted the.      Guidelines,inciltding
                                                    the 2009 Guidelines, includingIC.OL
                                                                                   KOL Dr.   Fine,
                                                                                        llr. F€ne,

    received
    received stitpport
             support froin
                       from Defendants
                            Defendantslanssen,
                                       Janssen,Cephalor_,
                                                Cephalon,Endo,
                                                          Endo,and
                                                                andI'urdue.
                                                                     Purdue. Of theseincliviciL€als,
                                                                            Oft1}ese   individuals, six
                                                                                                     six

    received support fro€n Purdue, eight
                     from Purdue,  ei-ht frotn Teva, nine
                                         from 'l,eva, nine fi•om .#anssen,and
                                                           from Janssen,   and nine
                                                                               tiine from
                                                                                     frotn Endo.

             460.   Dr. Gi(bert
                        Gilbert Fanciullo, now retired
                                               retired as
                                                       as aprofessor      DartmouthCo((ege.'s
                                                          a professoratatDartnxouth College's Geisei
                                                                                              Geisel

    Schoot nf
    School of M.edicine,
              Medicine, who served on
                                   on the
                                       theAAP1VllAPS Guidelines panel,
                                          AAPM/APS Guidelines                    described then3
                                                                panel, has since described  them

    as "skewed"
       "skewed" b_y drug companies
                by drug  companies and
                                   and "biased
                                       "biased in many
                                                  many iinportant respects,"includin~;
                                                        important respects;' including the hi~h
                                                                                           high

    presutnptive
    presumptive tnaxinium
                 maximum dose, lack ofsuggested
                                    of suggestednrandatory urinetoxicoiogry
                                                 mandatoryurine                      and claims
                                                                 toxicology testing, aiid claitns of

    a low risk of addiction.

             46I
             461.. The 2009
                     The    Guidelines
                         2009          have
                              Guidelines    been
                                         have    a t.zarticularly
                                              been a particularly effective
                                                                  effective channel
                                                                            channel of
                                                                                    of deception. They

    have influenced
         influenced not
                    not only
                        onlytreating
                             treatingphysicians,
                                     physicians,bLtt
                                                 but also
                                                     also the
                                                          the sctentif3c
                                                              scientific lrterature
                                                                         literature on op€otds;
                                                                                       opioids; they were

    reprinted in
    reprinteci in the
                   the Journal
                       3ournal of
                               of Pain,
                                  Pain, have
                                        have been
                                             been cited hundrecis of times
                                                        hundreds of   times in
                                                                            in academic
                                                                               acadetric Iiterature,
                                                                                         literature, were




                                                        134
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2      Page 147 of 355                             PageID #: 183




    d3sseminatect during
    disseminated  rlurrn; the
                           the relc~vant
                                relevant time. period, and
                                         time period,   and~~•ere
                                                            were ancl
                                                                  and are  availablec~niine.
                                                                      are available           Treatment
                                                                                     online. I'reatmc~nt

    giiidelines are
    guidelines  are especially
                    especiaily influential with primary
                                                primary care
                                                        care physicians
                                                             physicians and  family cioctors
                                                                        and famify   doctors to whom

    .Marketing llefendants promoted
    Marketing Defendants   promoteciopioids
                                     opioi€isand   whoselack
                                              anctwhose  lack of  specialized training
                                                              (if specializeci training in  pain
                                                                                         in pain

    managemetrt    opioicis makes
    management and opioids  makes them
                                  thein more reliant on, anci
                                                         and less
                                                              iess able  to evaluate,
                                                                   abte to            these guidelines.
                                                                            eva[uate, these

             402. For
             462.  Forthat
                        thatreason,
                              reason,the
                                       theCllC
                                           CDC has recagnized
                                                 has recognizedthat
                                                                 thattreatmeiit  guidelines can
                                                                       treatmentguidelines   can "change
                                                                                                 "change

    prescribing practice.s."'
    prescribing               IN
                 practices."18"

             463.   'I'he
                    The 2€)09  Guidelires are
                          2009 Guidelines are rel'€ed
                                               relied upon by
                                                           by ctoctors,
                                                              doctors, especiatly   general practitioners
                                                                        especially (yeiierai

        family doctors who have no specifc
    and fatnily                             traininginintreating
                                   specifictraining      treatingchronic
                                                                  chronic}aain.
                                                                          pain.

             464.       Marketing llefenciants
                    The Marketing Defendants widely
                                               widelycitect
                                                      cited and promoted
                                                                promoted the
                                                                         the 2009 Guidelines urithout
                                                                             2009 Guiclelines without

    disc{osing the lack c>f
    disclosing              evidenceto
                        of evidence  tosupport   theirconclusions,
                                        siappUrttheir                theirinvolvement
                                                       coiiclusions,their  involvement in the cievelopment
                                                                                              development

    of the Guidelines,
           Guidelines, or their fnaneial
                                financialbacking
                                          backingof
                                                  ofthe
                                                     theauthors
                                                         authorsof  theseGuidelines.
                                                                 ofthese  Guidelines.For  example, a
                                                                                      ForexampLe,

    speaker presentatic>ti
    speaker                prepared by
             presentation preparec{ by Encic>
                                       Endo inin2009 titleri The Role
                                                2009 titled      Kole of Opana ER
                                                                      rJf'Opiana EIzin   thc Management
                                                                                     in the  Management

    of             5cver•e Chronic
       Moderate to Severe
    af bloclerate          Clxror7ic Pain  relies an
                                     Pairi relies onthe  AAPIVIIAPS 2009
                                                     the11At'IVI.!11PS 2009Guidelines white omitting
                                                                           Guicielineswhile omitting

    their disclaimer
          disclaimerrel;ardin~
                     regardingthe
                               thelack
                                    lackc~f
                                          ofevidenee
                                             evidencefc~r
                                                      for recommenciing
                                                          recommending the  usec~f
                                                                        theuse  of opioids
                                                                                   opioidsfor
                                                                                           forchrc~nic
                                                                                               chronic

    patia.
    pain.

                                   ~~~1•
                                   C. FSMB

             465.   "I`he
                    The Federation
                          Federation of
                                     of State .Meciica( Boards ("FSMB")
                                               Medical Boards  (".FSMB") is
                                                                         is aa tracie   organization
                                                                                 trade organizatioii

                      various state
    represeiiting the varioiis
    representing                         scal boards
                               state mect'
                                     medical  boarcis in
                                                       in the  UnitectStates.
                                                           the United  States.The
                                                                              Thestate
                                                                                  state boards
                                                                                        boards that
                                                                                               that comprise

    the FSMI3           have the
        FSMB membership have  the power
                                  powerto
                                        tolicense
                                           licensedoctors,  investigatecomplaint5,
                                                   doctors,investigate  complaints,and
                                                                                    andcfisscipline
                                                                                         discipline

    physicians.

             466.   'I`he FSNIU finances
                    The FSMB     f.inancesopioid-
                                           opioid-and
                                                   and pain-specific
                                                       pain-specifie programs
                                                                     programs through
                                                                              through grants
                                                                                      grants frotn
                                                                                             from

    Defendants.




    i8{)s"CDC Guideline, supra
          CI7CGuideline, stcpt•a n.
                                 n. 27.
                                    27.



                                                      135
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 148 of 355
                                   DOCUMENT2                                                   PageID #: 184




           467.      Since 1998, the FSMB has been                  treatment guidelines
                                                         developing treatment
                                                   been developing                         for the
                                                                               guidelines for  the use
                                                                                                   use of
                                                                                         ~
    opioids for
    opioids for the
                 the treatment
                      treatmentofofpain.  The1998
                                    pain.The  1998version,
                                                   version,Mociel  Guidelines
                                                            ModelGuidelines forfor
                                                                                thethe Use of
                                                                                    i.7'~Se of Controlled

    Substances for the
                   the "I"reatment
                       Treatment ofof Pain ("1998 Guidelines") was
                                      Pain ("1998              was produced
                                                                   produced "in  collaboration
                                                                             "inca'I laboration with

    pharinaceutical companies."
    pharmaceutical  companies." The      Guidelines—that the phannaceutical
                                The 1998 Guidelines—that     pharmaceutical cornpanies
                                                                            companies helged
                                                                                       helped

    author—taught not that opioicJs        beappropriate
                                    coulcibe
                           opioids could                   inonly
                                              appropriate in only limited  cases after other treatments
                                                                  lirnited cases             treatinents

    hatl failetl, but
    had failed,   but that opioids were "essentlal"      treatment of
                                        "essential" for treatment     chronic pain,
                                                                   of chronic        including as
                                                                              pain, inclucling as a first

    prescription option.
    Prescription

           468.    A 2004 iteration
                          iteration of the
                                       the 1998                               Responsible Opioid
                                           1998 Guidelines and the 2007 book, Responsible

    PrescrfFiing, also made
    Prescribing,       made the
                            the sarne
                                same claims
                                      claims as
                                              asthe
                                                 the1998  Guidelines.These
                                                     1998Guidelines.        guidelines were
                                                                      TheseguirJelines were posteci
                                                                                             posted

    online and were available
                    available to
                              to and
                                  and intencied     reach physicians
                                       intended to reach  physicians nationwide, including in Perry
                                                                     nationwide, including

    County.
    Coranty.

           469.    FSN1B's
                   FSMB 's 2007                                Prescr -ibirig was backed largely by
                           2007 publication Responsible Opioid Prescribing

    drug
    drug manufacturers,
         manufacturers,inclucJing Purclue. Endo
                        including Purdue,       anclCephalon.
                                           Endo and  Cephaloti.Purdue paid $100,000
                                                                Purduepaid $100,000 for
                                                                                    for the
                                                                                        tbe printing
                                                                                            printing

    and distribution of
                     of FSMB's Guidelines.1' s'
                        FSMB'sGuiclelines.   al

           470.    The publication also received support from the American Pain Foundation (APF)

    anrl the
    and  the American Academy of
             American Academy of Pain Medicine (AAPM),
                                 Pain Medicine (AAPM), The publication was
                                                       The publication was written
                                                                           written by Dr,

    Fishman, and
    Fishman, and Dr. Fine served on the Board
                                        Board of
                                              of ArJvisors. In all, 163,131 copies of Responsible
                                                 Advisors. In

                              distributed by
            Prescribing, were distributeci
    Opioid Prescribing
    Optoicl                                by state         boards.182- The FSivIB
                                              state medical boartis.14'     FSMB website describes the




        John Fauber,
    `s `.John
    181       Fauber,   Follow the Money:   Pain, Policy,
                                   Itloney: Pain, Policy, uncl Prof t, MILw
                                                          and Profit,       ALTKEE JOURNAL
                                                                       MILWAUKEE   JOLJR~3AL
    SENTINEL/MEDPAGE TODAY (Feb.
    SENTINBL/MEDPACEToI?AY  (Feb.19,
                                  19,2012),
                                      2012),
    https://www.medpaMetoday.coni/neurologv/Painmanagement/31256https_//www.niedpa
    https://www.medpagetoday.com/neurologv/painrnanag-ement/31256https://www.medpagetoday.c
                                                                                 ~ etoday.c
    ornlneurolog,vlgaii~manager~rent/31256.
    ornineurologyinainmanagement/31256.
    's' Email
    182  Email from
                 from Dr.
                       Dr.Scott
                           ScottFishrnan
                                  Fishman totoCharles
                                               CharlesQrnstein,
                                                       Ornstein, ProPublica
                                                                  ProPublica          (Dec.
                                                                                       (Dec. 15,
                                                                                             15, 2011),
                                                                                                  2011),
    h ttps Wassets. do
    https://assets. dociinientcloud.org/documents/27903 3/tisliinan-responses^to-
                       cumentcloud_ org/d ocuments/279033/fi shinan-responses-to-




                                                      136
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCliMENT 2       Page 149 of 355                           PageID #: 185


                                                                                       ~

    book
    book as "the
            "the leadin;
                  leadingcontiiiuing
                          continuing inedical  education (CME)
                                      medical education          activity for
                                                          (CME) activity   for pres
                                                                                prescribers    opioid
                                                                                    Iribers of opioid

                                                                   relieve pain
    medications." This publication asserted that opioid therapy to relieve pain and
                                                                                and iimprove
                                                                                      I~ prove function
                                                                                           I
                                                                                   non-cancer origins;
    is a legitimate medical practice for acute and chronic pain of both cancer and noti-cancer

    that pain is under-treated,
                 under-treated, and
                                and that
                                    that patients
                                         patients should
                                                  shouldnot
                                                         notbe
                                                            bedenied
                                                               deniedopioid medications except in light
                                                                     opioidmedicatiot~s

       clear evidence that such medications are harmful
    of clear                                                the patient_'s3
                                                        to the
                                                hannful to      patien03

           471.     The Marketing Defendants relied
                                             relied on the 1998 Guidelines to convey the alarming

    message that "under-treatment of
                                  of pain"       result in
                                     pain" would result    official discipline, but no discipline would
                                                        in offlcial

    result
    result if opioids
              opioids were
                      were prescribed
                           prescribed as part
                                         part of
                                              ofan
                                                 anongoing  patientrelationship
                                                    ongoingpatient  relationship and   prescription
                                                                                  and prescription

                   documented. FSMB
    decisions were documented. FSMB turned
                                    turned doctors'         discipline on its head:
                                           doctors' fear of discipiine        head: doctors, who

                                                   if their
    used to believe that they would be disciplined if       patients became addicted to opioids, were
                                                      their patients

    taught instead that thev wouid be punished if they failed to prescribe opioids to their patients with
                        they would

    chronic pain,

           472.                                                           from FSMB or any royalties
                    Dr. Fishman said that he did not receive any payments froin

    from the publisher because he wanted to avoid the perception of a potential conflict of interest in

    his authorship of
                   of the book
                          book or
                               or for
                                   for t.he on~;oingefforts
                                        the ongoing         of FSMB.
                                                     effortsof FSMB. This
                                                                     This is because prior to 2011, he
                                                                          is because

    had
    had been scrutinized
             scrutinized for his
                             his involvement
                                  involvement with
                                              with the
                                                    thefront
                                                        frontgroups/manufacturers      accepting
                                                              groups/manufacturers and accepting

    payments. 184
    payments.isa

           473.     The 1Vlanufacturing Defendantsmade
                        Manufacturing Defendants        additionalcontributions
                                                   madeadditional  contributionstoto the
                                                                                      the FSMB
                                                                                          FSMB to



    propublica.pdfhtms://assets.documentcloud.org/documents/279033/fishman-responses-to-
    propublica. pdfhttps://assets.documentcloud.org/docuinents/279033/fishman-responses-to-
    propublica.pdf.
    propublica.pdf
    "r3 Scott M.
    183          Fishman, Responsible
              M. Fishman, Respoltsible °plaid
                                       Opioid Prescribing:
                                              PreSCi'ibiitg:AAPhysician's
                                                               Physiciun's Guide 8-9 (Waterford
                                                                                     (Waterford Life
                                                                                                Life
    Sciences 2007).
    '44 Email
    184  Email from
                  from Dr,
                         Dr. Scott
                              Scott Fishman
                                     Fishman toto Charles
                                                   Charles Ornstein,
                                                            Ornstein, ProPublica
                                                                        ProPublica (Dec.
                                                                                     (Dec, 15,
                                                                                            15, 2011),
                                                                                                  2011),
    https://assets. dociunentcloud.oi•t;/documents/27903 3/fisliinan-responses-to-propublica.pdf.
    https://assets.documentcloud.org/documents/279033/fishman-resnonses-to-pronublica.pdf.




                                                     137
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 150 of 355                              PageID #: 186
                                                                                          ~

                                                                                          I


                                              example, Purdue paid FSMB $822,400.06I over 8 years.185
    further their misleading advertising. For exainple,                                     years.135

    CephaIon paid
    Cephalon paid FSMB
                  FSMB $180,000 over a 3-year period, 2007-2008 and 2011,     ndo paid FSMB
                                                                    2011,186 Endo

    $371,620 over
             over a 5-year period.'87
                    5-year period, 11' Mallinckrodt
                                       Mallinckrodt paid                  2011, 1 hs ~
                                                    paid FSMB $100,000 in 2011,188

                                d. The
                                    TheAlfiance
                                        Alliance for Patient Access
                                                 for Patient Access

             474.   Founded in 2006,
                    Founded in 2006, the Alliance
                                         Alliance for Patient
                                                      Patient Access ("APA") is
                                                              Access ("APA")  is aa self-described
                                                                                     self-described

                                                               styles itself
    patient advocacy and health professional organization that styles itself as
                                                                             as "a  national netvvork
                                                                                "a national   network of

    physicians dedicated to
    physicians dedicated to ensuring                   approved therapies
                            ensuring patient access to approved  therapies and appropriate clinical
                                                                           and appropriate clinical

    care."1s9
          144 It is run
                    run by
                        by Woodberry
                           Woodberry Associates
                                     Associates LLC,            firm that was
                                                LLC, a lobbying finn      was also established in
                                                                              also established

    2006.19D As of
    2006.190    ofJune
                   June 2017,
                        2017, the
                              the APA  listed 30
                                  APA listed  30 "Associate Members and Financial Supporters," The
                                                 "Associate Meinbers

    list includes J&J, Endo, Mallinckrodt, Purdue, and Cephalon.

             475.   APA's board
                          board members have also
                                members have  also directly
                                                    directly received   substantial funding
                                                              received substantial   funding from
                                                                                              from




    'RS Letter from Hwnayun
    1135             Humayun J. Chaudhry, President and CEO.                      Max Baucus and
                                                          CEO, FSMB, to the Hon. Max
    Hon.         Charles        Grassley,        U.S.      Senate     (June        8,     2012),
    https://www.documentcloud.ortildocuments/3109089-FSMB-Response-Letter-to-US-
    https ://ww-~v. docunientcloud. ora/docurnents/3109089-FSMB-Response-Letter-to-U S-
                            %v.documentcloud.ora/documents/3109089-FSM B-Response-Letter-to=
    Senate.htmlhttps://www.documentcloud.org/documents/3109089-FSMB-Response-Letter-to-
    Senate.htmlhtti2s:llwtv-
    G`S-Senate.htnil.
    US-Senate.htm1.
    1861d.
    186 Id

    1871d.
    187
       Id.
       Id
    '" 1d.
    144 The
    189 The Alliance
             Alliance for   Patient Access,
                       for Patient   Access, About   ARA, http://allianceforpatientaccess.org/about-
                                              Aboift AfPA,     http://all►ancefoipatientaccess.org/about-
    afpaffimembershiphttp://allianceforpatientaccess.orglabout-afpa/limembership (last visited Aug.
    afpa/#membershiphttp://allianceforpatientaccess.ora/about-afpa/#membership
    1, 2018). References herein to
                                 to APA
                                    APA include
                                         include t<vo             groups: the Global
                                                      affiliated groups:
                                                  two affiliated               Global Alliance for Patient
    Access and the Institute for Patient Access.
    190
    140 Mary Chris Jaklevic, Non-profit
                              NonprofitAlliance,for•
                                         Alliance for Patient Access aisesuses journalists
                                                                               joa3 •nalistsand
                                                                                            and politicians
                                                                                                politiciarrs
    to    push Big
    to push       BigPharnia's
                         Phanna's a;enda,        Health News
                                     agenda, Health         News Review
                                                                      Review (pct.
                                                                                 (Oct. 2,2,2€}17),
                                                                                               2017),
    https://www.healthnewsreview.org/2017/10/non-protit-aliiance-patient-access-uses-1
    https://www.healthnewsreview.orid2017/10/non-pro                                      oumalists-
                                                        fit-alliancepatient-access-uses-journa  lists-
    politicians-push-big-pharmas-a,genda/ ("Jaklevic,
    politicians-push-big-pharmas-agenda/  ("Jaklevic, Non-profit
                                                      Non profatAlliance   for Patient
                                                                  Alliancefor  PatieritAccess"),
                                                                                       Access"),




                                                      138
                                   DOCUMENT
Case 1:19-cv-00756-WS-C Document 1-1              2
                                       Filed 10/09/19
                                   f1~Zd1l1u1a►U1f41  Page 151 of 355                         PageID #: 187




                   companies.191' For
    pharmaceutical cornpanies.19
    phannaceutical                For instance,
                                       instance, board
                                                 board vice
                                                        vice president  Dr. Srinivas
                                                              president Dr.  Srinivas Nalamachu
                                                                                       Nalamachu

    ("Nalamachu"}, who
    ("Nalamachu"), who practices in Kansas, received more
                                                     more than
                                                          than $$04,000  from 20
                                                               $800,000 from  2013
                                                                                 13 through 2015

    from pharmaceutical  cornpanies—nearly all of it from manufacturers of opioids or drugs that treat
         pharinaceutical companies—nearly

    opioids° side effects,
    opioids'      etTects,including  fromdefendants
                           includingfrom  defendantsEndo,
                                                    Endo, Purdue and Cephalon and nonparty Insys,

    Nalamachu's
    Nalamachu's clinic
                clinic was
                       was raided by
                                  by FBI a;ents
                                         agentsininconnection
                                                    connectionwith aninvestigatiUn
                                                              withan  investigation of Insys
                                                                                       lnsys and its

                           to physicians
               lcickbacks to
    payment of kickbacks      physicians who
                                         wbo prescribed Subsys.'s2 Other board members include Dr..
                                             prescribed Subsys.192                             Dr.

    Robert A. Yapundich from
                        from North
                             North Carolina,
                                   Carolina,Nvho  received $215,000
                                             who received                2413 through
                                                           $215,000 from 2013 tltrough 2015 from

     pharmaceutical companies,
     pharmaceutical companies, including
                               including payments by defendants Cephalon and Mallinckrodt; Dr.
                                         payments by

    Jack D. Schim from California, who received more than $240,000 between 2013 and 2015 from

    phannaceutical
    pharmaceutical companies, including defendants Endo, Mallinckrodt and Cephalon; Dr. Howard

    Hof#berg from
    Hoffberg  froin Maryland,
                    Maryland, who
                              who received $153,000 between 2013 and 2015 from
                                  received $153,000                       from pharmaceutical
                                                                               pharmaceutical

    cornpanies, including defendants Endo, Purdue, .Mallinckrodt
    companies,                                                   and Cephalon, and nonparty Insys;
                                                   Mallinckrodt and

    and Dr. Robin K. Dore
                     Dore from
                          from California,
                               California, who
                                           who received  $700,000 betweeti
                                                received $700,000                       from
                                                                  between 2013 and 2015 from

    pharmaceutical companies.

            476.
            476. Among
                  Among its   activities, APA
                          itsactivities,  APA issued
                                               issued a"white
                                                      a "white paper"   titled "Prescl"iptaoJ7
                                                                paper" titled  "Prescription Pain
                                                                                               Pain

    1Fledication: Pa eservingPatient
    Medication: Preserving                         Curbing Abuse."'`
                              Patient Access While Ciirhing          33 Among other things, the white
                                                            Abuse." 93

    paper criticizes prescription
                     prescription monitoring programs, purporting
                                  monitoring programs, purporting to  express concern
                                                                   to express concern that
                                                                                      that they are

    burdensome, not user friendly, and of questionable efficacy:



     19''
     14All information concerning pharnlaceutical                       doctors in this paragraph is
                                     pharmaceutical company payments to doetors
    from        ProPublica's       Dollars        for   Does
                                                        pocs     database,        available
                                                                                  available      at
    https://projects.propublica.orgr'docdollars/.
    https://projects.propublica.orgidocdollars/.
    192
    '92 Andy Marso,
       Andy Marso, FBI seizes
                          seizes records
                                 records qf (h erlarid Park
                                         of Overland   Parkpain
                                                            paindoctor
                                                                doctortied      Insys, KANSAS CITY
                                                                       tiedtotolnsys,         CIT1' STAR
    (July 19, 2017), http://www.kansascitx.com/news/business/health-care/artic1e162569383.1itml.
                      http://www.kansascity.com/news/business/health-care/artic le162569383.html,
    193 Institute
    113  Institutefor
                   forPatient
                      Patient Access,
                              Access, Prescription
                                      Prescriytiorz Pain Medication:
                                                            Medication:Preserving
                                                                         PreservingPatient
                                                                                    PatientAccess
                                                                                            AccessYl'hile
                                                                                                   While
    Curbing
    Curbing Abuse,Abuse, (Oct.      2013),
                            (Qct. 2013), ltttp://http://lvh2
                                                   1 vh21 u3c,iptv3xjderl
                                                             I u3ciptv3xjderdco9mx5s.wpengine.netdna-
                                                                            I dco9mx5s.wpengine.netdna-
    cdn.cam/wp-contentluplctads12013/01/PT
    cdn.com/wp-content/uploads/2013/0                White-Paper Finala.pdf.
                                            I/PT...White-Paper


                                                     139
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUYIENT
                                   DOCUMENT   2      Page 152 of 355                                       PageID #: 188




               I'rescription
               Prescription monit.oring
                              monitoring progra.ins
                                           programs that
                                                       that are.
                                                             are cliffic.liIt
                                                                  difficult to use    andcL3mbersome
                                                                                 use and    cumbersome can  can pIac.e
                                                                                                                 place
               stibstantial burdens
               substantial   burclenson oir physicians
                                            physiciansand anci their
                                                                their staff,   ultimately leacling
                                                                       staff, ultimately    leading many
                                                                                                       tnany to   stop
                                                                                                              to stop
               }zrescribin pain
               prescribing pain  medications
                                 medications    aitogether.l"his
                                                altogether. This forc.es
                                                                  forces   patients
                                                                           patients to
                                                                                    to seek
                                                                                        seek pain
                                                                                             pain relaefinec~ications
                                                                                                   relief medications
                            u,hich tiiay
               elsewhere, which
               elsewhere,          may bebe tirl~ch less convenient antl
                                             much less                 and familiar    and nray
                                                                            familiar ancl  may eveit
                                                                                                 even bebe ciangerous
                                                                                                           dangerous
               or illegal.

                             ***



               In sonre
                   some states, physicians
                                 physicians who
                                              whofai3fail to
                                                           toconsult
                                                              consultprescril.ztion
                                                                       prescription monitoring rlatabases
                                                                                                     databases before
               prescribing pain meciications
                                  medications forfor their
                                                      their patients are subject
                                                                           subject to
                                                                                    to fines;
                                                                                        fines; those
                                                                                                those who     repeatedly
                                                                                                      whorepeatecfly
               fail
               fail to consult the
                               the databases
                                   databasesface
                                               faceioss
                                                      lossofoftheir
                                                               theirprofessional
                                                                     professionallicenslire.
                                                                                    licensure.Slac.h   penalties se.em
                                                                                                 Such penalties    seem
               excessive   ancl may
               excessive and    may inadvertently
                                     inadvertently target
                                                       target older
                                                                olcierphysicians
                                                                       physiciansin in rural
                                                                                        rural areas
                                                                                               areas who  may
                                                                                                     who may      not be
               facile with computers
                            computersanci
                                        and may
                                             may nc.~t     havethe
                                                    not have     the requisite
                                                                     requisite office staff. More.over,
                                                                                               Moreover, threatening
               and fning
                     finingPbysicians
                            physicians ininan
                                            anattempt
                                                attempttotoincluce
                                                               inducecoirzpliance
                                                                       compliance withwith prescription
                                                                                             prescription monitoring
                                                                                                            monitoring
               programs represents aa system
                                       system basecl         panishinent as
                                                 based on punishment           opposed totoincentives.
                                                                           as •}pposeci       ineentives.....

                We c.annot
                   cannot merely assume that
                                        that these
                                              theseprogiams
                                                    programstivill
                                                              willrecluce
                                                                   reduce prescriptioi;
                                                                           prescription pain
                                                                                         painine.clication
                                                                                              medication
                use and
                lzse      abuse.194
                     anci abuse.' 94


                477. '1'he
                        Thetuhite
                             whitepaper
                                   paperalso
                                         alsopllrports
                                              purportstotoexpress
                                                           express concem
                                                                    concern about
                                                                             about policies
                                                                                   policies that
                                                                                            that have
                                                                                                 have been
                                                                                                      been

            in response to the prevalence
    enacted in                 prevalence of
                                          of pill
                                             piil mills:
                                                  milis:

               111thoul;h
               Although wellwell intentioned,
                                  intentioned, many of   ofthe
                                                            thepc.~Iicie.s
                                                                 policies designed
                                                                           desitinedto to address
                                                                                          acidressthis
                                                                                                   this problem
                                                                                                         problem have
               macte
               made itit difficult
                         ciiffelilt for
                                    for legitimate pain manageinent
                                                          management eenters
                                                                         centers to
                                                                                  tooperate.
                                                                                     operate..ijor  instance, in some
                                                                                               For instane.e,    sonie
               states,
               states, [pa€n
                        [pain rnanagement
                                management centers] centers] must
                                                              must bebe owneci
                                                                         owned by  by physicians
                                                                                        physicians or or professional
                                                                                                          professional
               cor}.~orations,must
               corporations,      mlisthave
                                         havea aBoard    certified medical
                                                  l3oardcertified  medica# director,
                                                                            d3rector,maymay need
                                                                                              need to
                                                                                                   tcl pay
                                                                                                       pay for annl:al
                                                                                                               annual
               it3speetions,  and
               inspections, and     are subject  to increasect recorci
                                        subject increased record       keeping ancf
                                                                               and reporting requirements. ....
                                                                                      reporting reciliirement.;. .. [I]t
               is not even
                      even certain
                             certain that
                                      thatthe
                                           there.gu!at€ons
                                                regulations are helping
                                                                  helpingprevei3t
                                                                          prevent abuse.s.'  45
                                                                                    abuses.' y5

    In aciciition,
       addition, inin an echo
                         echo of
                               ofearlier
                                  earlier3t?Ciustry efforts to
                                          industry efforts   to push back
                                                                     back against
                                                                           against urhat
                                                                                    what they
                                                                                          they terinecl
                                                                                                termed

    "°opiophobia,"the
    "opiophobia,"  the white
                       white paper
                             paper laments
                                   latnents the stisina
                                                stigma assoeiateci      prescribing ancl
                                                        associated with prescribing and taking pain
                                                                                               pain

    niedication:
    medication:


               Both pain patients and physicians can
                                                   can face
                                                        face re.gative
                                                              negative perceptions
                                                                        perceptions and
                                                                                      and outrisr
                                                                                          outrightit stigma.
                                                                                                     stigma. When
               patients with chronic
               patients      chronic pain
                                      pain can't
                                             can'tget
                                                    gettheir
                                                         theirprescriptions
                                                                prescriptionsforfor
                                                                                  pain ineciicatioir
                                                                                    pain  medicationf.€tlec{    at a
                                                                                                         filled at
               pharmacy,  they tnay
               pharmacy, they   may feei
                                     feel like
                                           like they
                                                 they are
                                                       arecioins;
                                                           doing something urrongwrong — —ororeven
                                                                                               evericriminal.
                                                                                                       criminal.. ...
                                                                                                                   ..
               Physicians
               Physicians can face similar  stigma
                                            stigma  from  peers. 1'hysicians
                                                                  Physicians in non-pain specialty
                                                                                            specialty areas often


    194    ld. at 4-5 (footnote oniittecl).
           id.                  omitted).
    14 j
    195    Id. at 5-6.




                                                             140
                                                             140
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 153 of 355                             PageID #: 189




              IoolCdown
              look  downonon those        specialize ininpain
                              those who specialize        painananagesnent
                                                               management —  — a sit«ation
                                                                                  situation I fueled
                                                                                               fueied by
                                                                                                      by the
              nunlerous
              numerous regulations
                        regulations and
                                    andfines
                                        finesthat  surround prescriptionpain
                                              thatsurround,prescription        medications.196
                                                                         painmedications.     196

    in conciusion, the white paper states
    In conclusion,                 states that Ipirescription
                                               "[p]rescription pain medications,
                                                                    niedications, and specifically
                                                                                      speciftcally opioids,

    can provide substantial relief
                            relief for
                                   for people
                                       people Nvho are recovering
                                              who are             from surgery, afflicted by chronic
                                                       recovering from                       chronic

    painful diseases, or
    painful diseases, or experiencing
                         experiencing pain
                                      pain associated with other conditions that does not adequately

    respond to
    respond to over-the-counter drugs."' 97
               over-the-counter drugs."' 97


              478. The
                    TheAPA
                        APAalso issues
                             also issues"Patient
                                         "PatientAccess
                                                  AccessChampion"
                                                         Champion"financial
                                                                   financial awards
                                                                              awards to
                                                                                      to members
                                                                                         members of

    Congress, including 50 such awards
                                awards in
                                       in 2015_ The awards were funded by a $7.8 inillioti
                                          2015_ The                              million donation

    frorn unnamed donors.
    from unnamed  donors. While
                          While the
                                 the awards
                                     awards are
                                            are ostensibly
                                                ostensibly given
                                                           given for
                                                                 for protecting
                                                                     pratecting patients' access to

    Medicare and are thus
                     thus touted
                          touted by
                                 by their
                                     theirrecipients
                                           recipientsas
                                                      asdeinonstratin~;   commitment to
                                                         demonstrating aa commitnient
                                                                         Z.I
                                                                                      toprotectin~;
                                                                                        protecting the

    rights of senior citizens and
                              and the middle class, they were generally given to n;etnbers
                                                                                 members of Congress

    ,vho supported
    who  supportetlthe
                    theAPA's
                       APA's agenda.
                             agenda.'198

              473. The
              479.  TheAPA
                        APAalso Iobbies
                             also lobbiesCon~ress
                                          Congressdirectly_
                                                    directly_ In
                                                               In2015,
                                                                  2015,the
                                                                        theAI~A
                                                                           APA signed
                                                                                signed onto a letter
                                                                                              letter

    supporting legisiation
               legislation proposed to lilnit
                                       limit the ability of
                                                         of the DEA to police pill mills
                                                                                   miils by enforcing the

    "suspicious         provision of
    "suspicious orders" provision of the CSA.199
                                         CSA.'99 The
                                                 The AAPM
                                                     AAPM is
                                                           is also
                                                              also aa signatory
                                                                       signatory to this
                                                                                    this letter.
                                                                                          letter. An

    internal f3C}3 rnemostated
             DOJ memo    statedthat
                                thatthe
                                     the proposed
                                         proposed bill 'could
                                                       "`coulc3actually
                                                                actuallyresult
                                                                         result in
                                                                                 in increased
                                                                                    increased diversion,

    abuse, and pulalic health and
               public health  and safety
                                  safety consequences'"m
                                         consecluences' ,20o and, according to DEA chief administrative



    196 Id.
    "fi Tdl at G.
               6.
    197
        jd at
    197 1d. at 7.
               7.
    144 J
    198   Jakievic, IVon pt ofitAlliance
           akievie, Non-prolit  Alliancefor-
                                         far-Patient
                                              PatientAccess,
                                                     Access, supra
                                                             supra n. 189.
    19
    199  Letter from
      '9 Letter  from Alliance
                      Alliance for
                                for Patient
                                     Patient Access,
                                             Access, et et al.,
                                                            al.,totoCongressmen
                                                                     Congressmen Tom
                                                                                  Tom Marino,
                                                                                      Marino, Marsha
                                                                                              Marsha
    Blackburn,   PeterWelcli,
    8Iackburn, Peter  Welch,and
                              and:ludy
                                   JudyChu
                                        Chu(Jan.
                                             (Jan.26,
                                                   26,202015).
                                                         I S)_
    200
    2°0 Bill Whitaker,
              Whitaker, Ex-DEA
                        Ex-DE,4 Agent:
                                 Agent: Opiaid   CrisisFzreled
                                        Opioid Crisis   Fueled by
                                                               byDt7tg
                                                                  DrugIiidisstty
                                                                       Industry afzd
                                                                                 and Congre.ss,
                                                                                      Congress, CBS
    NEWS
    NEws (last
            (Iast updated C}ct. 17, 2017) https:llwww.cbsnews.com/news/ex-dea-a
                          Oct. 17,                                                 ~ent-opioid-crisis-
                                          httos://www.cbsnews.corninews/ex-dea-agent-opioid-crisis-
    fiieled-by-drug-industiy-and-conTress/.
    fueled-by-drug-industry-and-congress/.




                                                       141
Case 1:19-cv-00756-WS-C Document 1-1   Filed
                                   fs/IYtq~
                                   DOCUMENT     10/09/19
                                                  2
                                            I/1►Ylia     Page 154 of 355                         PageID #: 190




     law jtidge Jahn J. iVlulrooney,
         judge John                  tlielaw
                        Mulrooney, the    lawwould
                                             would make
                                                   rnakeitit"all
                                                             "all but
                                                                  but logically
                                                                      logically impossible"
                                                                                itnpossible" to prosecute

     manufacturers and distributors, like Defendants here, in the courts.201
                                                                  courts."' The
                                                                             Thelaw
                                                                                 lawpassed
                                                                                     passedboth
                                                                                            bath1-louses
                                                                                                 1-louses

        Gongress and was signed into law in 2016.
     of Congress

                                e. The
                                    TheU.S.
                                        U.S.Pann
                                             Pain Fotandation
                                                  Foundation

            480.
            480.    The U.S.
                        U.S. Pain
                             Pain Foundation
                                  Foundation (:`USPF")
                                             ("USPF") was another Front Group with
                                                                              with systematic
                                                                                   systematic

     cannections
     connections and interpersonal relationships
                                   relationships with the Marketing Defendants. The USPF was one of
                                                                                                 of

     the largest recipients of contributions
                               contributions frorn
                                             from the Marketing
                                                      Marketinb Defendants, collecting
                                                                            collectinl; nearly $3 million

     in paytnents        2012 and 2015 alone.21'
        payments between 2012          alone.' The
                                                 The USPF
                                                     USPF was
                                                          was aiso
                                                              also aa critical
                                                                       critical coinponent
                                                                                component of the

    1Vlarketing Defendants'lobbying
    Marketing Defendants'   lobbyingefforts
                                     effortsto
                                             to reduce
                                                reduce the
                                                        tbe limits
                                                            lirnits on
                                                                    on over-prescription,
                                                                       over-prescription, The U,S. Pain

     Foundation advertised
     Foundation advertised its ties to
                                     to t.be
                                         the Marketing
                                             Marketing Defendants,
                                                       Defendants, listing
                                                                   listing opioid
                                                                           opioid inanufacturers
                                                                                   manufacturers like

     Pfi.zer, Teva, Assertio,
     Pfizer, Teva,  Assertio, Endo,
                              Endo, Purdue,
                                    Purdue, McNeil
                                            McNeil (Le.
                                                   (i.e. Janssen),
                                                         Janssen), and Mallinckrodt
                                                                       Mallinckrodt as "Platinurn,"
                                                                                       "Platinum,"

    "Gold," and "Basic" corporate
    "Gold,"                       meinbers,'°3 Industry Front Groups like the Arnerican
                        carporate members,'                                             Acaderny of
                                                                              American Academy

     Pain Manat;ernent, the American
          Management, the   Ainerican Academy
                                      Academy of
                                              of Pain Medicine,
                                                      Medicine, the American Pain Society, and

     PhRMA are also members of varying levels in tlre
                                                 the USPF.

            481.
            481.    More specifically, PurdtFe paid $359,300
                                       Purdue paid  $359,300 from 2012-20172°4
                                                                  2012-20172G4 and
                                                                               and Janssen
                                                                                    Janssen paid
                                                                                            paid




    '°'
    201John
        John J.j,MulroQney,
                 Mulrooney, li
                             II &
                                & Katherine
                                   Katherine E.E. Legel,   Gidrrent Navigation
                                                  Legel, Current     N~cvigaticinPoints
                                                                                  PUintsin inDrug
                                                                                              Di
                                                                                               -ug Diversion
                                                                                                   Diveision
    Law: Hidcien
    Law:             Rocks in
           Hidden Rocks     iyr Shallow,
                                  ShAllow,MurAy,
                                             Alatrky,Drug-Infested
                                                       Drafg-It!l~sted   Yl'aters,
                                                                       Waters,   101
                                                                                 101 MarcltFette
                                                                                      Marquette L.  L. Rev.
                                                                                                        Rev_
    (forthcoming Feb. 2018), https://www.documentcloud.
                                https://Nvww.docunientcloud.orgidocuments/41
                                                                 org/documen ts/4108121
                                                                                   QS 121-Marquette-Law-
                                                                                             -Marquette-Latv-
    1Ze-deu-Mulroonev-Le    - el,
    Review-Mulrooney-Legel,html.
                           ~ail.
    'a` Fueling
    202 Fueling an Epidemic
                    EpidernicPart
                               Par•tTwo,
                                      Tivo, siipt-a
                                          supra     n.
                                                 n. 162 atp.p.4.4.
                                                    162 at

    20-1 Id. at 12; U.S. Pain Foundation, Tr-anspar-eticy,
    203 Id_                                                https://uspainfoundation.oryltransparenc,~(- (last
                                          Transparency, https://uspainfoundation.org/transparency/_
    visited on
    visited   on Au~x.
                 Aug. 1,1, 2018).
                           2018).
    204id.
    204   Id
           .




                                                       142
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOGUMENT  2       Page 155 of 355                          PageID #: 191




    $41,500
    $41,500 from
            from2012-2U 17z°$, and
                 2012-2017205, and insys
                                   Insyspaid
                                         paid$2,S{10,000
                                              $2,500,000 from 2012-2017
                                                              2012-2017 to
                                                                         to tlie  USPF.206
                                                                             the [.JSPF.z~

                                    f,
                                    f. American
                                        AmericanGeriatrlcs Society
                                                GeriatricsSaclety

                  482.   The AGS was another Front Group with systernatic
                                                              systematic connections and interpersonal

    relationships with the Marketing Defendants. The AGS was a large recipient of
    relationsbips                                                                 contributions from
                                                                               ofcon.tributions fron;

    the Marketing Defendants, includinb Endo,
                  Defendants, including                               contracted with Purdue,
                                        Endc, Purdue and Janssen. AGS contracted      Purdue,

    Endo, and Janssen to disseminate  auidelines regarding the use of opioids for chronic pain in 2002
                         dissetninate guidelines

    (The Managernent
         Management cf                    C31der• Pefsons,
                       Persistent Pain in Older
                     ofPe3sisterit                Persons, hereinafter
                                                           hereinafter "2002 AGS
                                                                             AGS Gtiidelines")
                                                                                 Guidelines") and

         (Pharmacological Management
    2009 {Phafnzac©logicttl                            Pain ita
                                        of Persistent Pa.itt
                            Marragement of'Persisterat                Persons,'
                                                             in Older Peisoris Z(" hereinafter "2009
                                                                                   hereinafter"21309

    AGS Guidelines"). According to
        Guidelines"). According                          received at least $344,000 in funding
                                to news reports, AGS has received

    from opioid manufacturers       2009.208AGS's
                manufacturers since 2009.2" AGS'scornplicity
                                                  complicity in
                                                              in the
                                                                  the common  purpose with the
                                                                       common purpose

    Marketinc, Defendantsisisevidenced
    Marketing Defendants      evidencedby   the fact
                                        by the  fact that              discussions in August 2009
                                                     that AGS internal discussions

    reveal that it did
                   did not
                       not want
                           want to
                                 to receive
                                     receiveup
                                            upfront
                                               frontfunding
                                                     fundingfrotn
                                                             fromdru(y
                                                                  drug companies, which would
                                                                       companies, which       suggest
                                                                                        wouldsu.ggest

    drug coFnpany influence, but
         company influence,  but would
                                 would instead accept commercial
                                       instead accept                        disseminate pro-opioid
                                                      comniercial support to disserrunate

    publications.
    publications_

                  483.   More spe+cifically,        paid $11,785
                                             Purduepaid
                              specifically, Purdue       $11,785 from   2012-2017209 and provided $40,000
                                                                 frorr; 2012-2017209

    in "corporate roundtable
                  roundtable dues"
                             dues" to
                                    to AGS's
                                       AGS'sHealth
                                             HealthininAging  Foundation,a a501{c}(3)~organization
                                                        AgingFoundation,     501(c)(3): organization




   '05205Id.Id.
     206
     206 id.
            Id.
      Ferrell B et al., Pharmacological
    207                                    Management of
                        Pharmacologfcal Managemefat                      in Oldey-
                                                         Persistent Pain in
                                                      of'Petsistent                PefsQ»s, 57 1.
                                                                            Older Persons,     J. Am.
                                                                                                  Ain.
    Geriatrics Soc'y
               Soc'y1331
                     1331 (2009),  httos://www.nebinlm.nih.gov/pubmed/19573219 (last visited
                           (2009), https://www.ncbi.nlm.nilt.gov/ptibnied/19573219       visited oai
                                                                                                  on
    August 1, 2018) ("2009
                     ("2009 AGS Guidelines").
    214 JohnFauber
    2" John  Fauber &
                    & Ellen
                      Ellen Gabler,
                            Gabler, Narcotic
                                     Narc©tic Painkiller
                                              Pctlnkillef• Use
                                                           Use Booming
                                                               BovnaitagAmong   Elderly, Mn.wAuxE.E
                                                                         Arnoti;Elderly, MILWAUKEEJ_J_
    SENTttvEt. {May30,
    SENTINEL (May    30,2012),  https_//www.inedpa~e.today.com/geriatricslpainmanagement/32967.
                         2012},https://www.inedpagetoday.corn/geriatrics/painmanagement(32967.
        FueliPtg an
    24Q Fueling
    209          an      EprdemiC Part
                         Epidemic       Two, supra
                                  P(art Two,        n. 162_
                                             supf'a n. 162.




                                                         143
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   DOCUMENT      2►a
                                   fZf7~lU~1~#►~If     Page 156 of 355                         PageID #: 192




    affiliated with the
                    the t;roup
                        group between  2012 and
                               between 2012 and201 S.Z'°
                                                2015.210

           4$4.
           484. The
                 The2009
                     2009AGS
                          AGSGuideiines
                              Guidelinesrecotninended  that "[a]ll
                                          recommended that   "[a]ll patients
                                                                     patients with
                                                                              with tnoderate
                                                                                    moderate to

    severe pain
    severe pain .      , should
                         should be considered
                                    considered for
                                               for opioid   therapy." The
                                                    opioid therapy."  The panel
                                                                           panel inade
                                                                                   nade"stronQ
                                                                                        "strong

    recornmendations" in this regard despite "low
    recommendations"                               clualityof
                                             °`Iow quality of evidence"     concludedt.liat
                                                              evidence" and concluded that t.he
                                                                                            the risk
                                                                                                risk of

                            for patients,
                 manageable for
    addiction is manageable     patients, even
                                          even with
                                               with aa prior
                                                       prior history
                                                             history of
                                                                     of drug
                                                                        dru; abuse. 2 ' ' These Giiidelines
                                                                             abuse.211          Guidelines

    fiu`therrecommended
    further  recoanmendedthat
                          that"the
                               "therisks
                                    risks[of
                                          [of addiction]
                                              addiction] are
                                                         are exceedingly  low in older patients with no
                                                             exceedinl;ly low

    current
    current or
            or past history of substance
                               sulastance abuse."
                                          abuse." These recomtnendations are not supported by any study
                                                  These recommendations

    or other reliable scientific evidence. Nevertheless, t.hey
                                 evidence. Nevertheless,  they have been cited over 500 times in Gool;le
                                                                                                 Google

                                          scholarly publications that would be have been relied on by
    Scholar (which allows users to search scliolarly

                                 siiice their 2009 publication and as recently as this year.
    researchers and prescribers) since

           455.
           485. One
                 Onepanel inernber,
                      panel member, T?r.
                                      Dr.Joel
                                          JoelSaper,
                                               Saper,Clinical
                                                      ClinicalProfessor      Neurologyatat1Vfichigan
                                                               ProfessorofofNeurology      Michigan

    State University and founder of
                                 of the Michigan Fieadache
                                                 Headache & Neurological Institute, resigned from

    the panel because of his concerns that the Guidelines were influenced by contributions that drug

    cornpanies,
    companies, including Purdue, Endo, Janssen, and Teva, inade
                                                          made to the sponsoring organizations and

    committee niembers.
    corninittee members.

           486. Dr.Dr.
                    Bruce  Farrell
                       Bruce       was
                             Farrell   ananAGS
                                     was    AGStask
                                                 taskforce  chairmanfor
                                                      forcechairnian forthe
                                                                         the2009 Guidelines, but was
                                                                            2009 Guidelines,

    also a paid speaker for Endo,
                            Endo, and
                                  and he
                                      he helped
                                         helped conduct
                                                conductaaCN1E    treating osteoarthritis pain, .vhieh
                                                         CME for treating                      which

    was funded by Purdue.2'`
                  Purdue.212

           4$7. Representatives
           487.  Representatives ofofthe
                                       the1Vlarketing
                                            Marketing T?efendants, oftenatat informal
                                                      Defendants, often      inforinal meetings
                                                                                       meetin;s at




    21°Letter
    "° Letterfrom
              fromNancy
                  NancyE.E. Lundeb,jerg,
                             Lundebjerg, Chief Executive Office, Atnerican Geriatrics Society,
                                                                 American Geriatrics  Society, to Sen.
    Claire N1cCaskill
    Claire McCaskill (Oct.
                      (Oct. 11, 2017).
                                2017).
      ' ~2009
    2211  2009 AGS
               AGS Guidelines,
                   Gtaidelines, supra
                                suprca n.
                                       n. 206 at 1342-
                                                 1342.
    a;' John
    212  JohnFauber
             Fauber&. Elien Gabler, Narcotic
                    & Ellen         Nar"catdcPainkiller
                                             PaU2killer Use
                                                        U.ceBooming
                                                             BoontiftgAnaon;
                                                                      Among Elder'Iy,
                                                                             Elderly, MiLwALrKEE J.
                                                                                      MILWAUKEE J.
    SENTtNEt. (May30,
    SENTINEL (May  30,2012),
                       2012),https://www.medpagetoday.coin/geriatrics/paintnanagement/32967.
                              https://www.niedpa e~y.coin/izeriatries/paintnanagementl32967.


                                                     144
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2      Page 157 of 355                                    PageID #: 193




    conferences, sugge.sted activitie.s, lobbying
                 suggested activities,   Iobhying efforts
                                                  efforts and
                                                          arcl publications for AGS to pursue. AGS
                                                               puhlicat€ons for                i1GS then

    sub€nitted grant
    submitted  t;rant proposals
                      proposals seeking
                                seekiiig to furid
                                            find these
                                                  these act€vities                   knowing that
                                                        activities and publications, knowiI3g that drug
                                                                                                   dtug

    conipanie; would
    companies  would support
                     supportprojects
                             projectsconceiveci
                                      conceivedas
                                                asaaresu(t
                                                     resultof
                                                            ofthese
                                                               theseco€nir€unications.
                                                                     communications.

            448. IVleznbers
            488.   Members of
                            ofAGS
                               AGS13oard
                                   Board of
                                         of llirectors
                                             Directorswere
                                                       werecioctors
                                                            doctors who
                                                                    who were
                                                                        were on
                                                                              onthe
                                                                                 theMarket=ng
                                                                                    Marketing

    Defendants' },~ayrol[s,
    Defendants'             either as
                 payrolls, either  as consultants
                                      consultants or
                                                  oras
                                                     asspeakers
                                                        speakersfor
                                                                 for€nedical
                                                                     medicalevents.
                                                                             events.AsAs
                                                                                       c[escrat)ecE helow,
                                                                                         described below,

    rnany of the
    many     the.KC/Ls
                 KOLs also
                       also served
                             served in                      within the AGS.
                                    in leadership positions withiD

                                  g. Art3 eriean Chronic Pain
                                      American                Association
                                                         Pain Assoceation

            489.     'I'he
                     The Manufacturer Defenc;ants atso made
                                      Defendants also  made su.bstantial
                                                            substantial pay€nents to the Atnericati
                                                                         payments to     American

    Chronie I'ain
    Chronic Pain Assoeiation
                  Association("ACPA").
                              ("ACPA").Founcteci
                                        Founded in
                                                 in .1980,
                                                     1980, the
                                                            the AC.I'A offers support
                                                                ACPA offers   supportanci
                                                                                      and eciueation
                                                                                          education

    for people
        peopIe suffering
               suffering tivith chronic pain.
                         with chronic   pain.

            490.     Contributions to
                     Contributions  to the
                                        the ACl'A
                                            ACPAfrom
                                                  fromthe
                                                        theNlanti;fac.t.urin
                                                            ManufacturingDefecitlants
                                                                             Defendants include
                                                                                        include $31~',470
                                                                                                $312,470

    frc.~ni I'urdueand
    from Purdue     at~ci $50,(100
                       $50,000     frotnJanssen
                                 from     Janssenfrom
                                                  fron32012-2017.'13             20.13 and
                                                                        Betweeni 2013
                                                        2ttI2-2017.'-'3 f3etweet       ati ci 2016,
                                                                                              2C3.16, 10
                                                                                                      If7 members
                                                                                                          inen~l~ex>

    of ACPA's
       ACPA'sAcivisory
              Advisory f3oarcl
                        Board receiveci more than $.[40,00(3
                               received more                      opioici manufacturers,
                                                             from opioid
                                                  $140,000 from           matiufacturers, including
                                                                                          ineluciin,

    Endo.
    Endo.

                     3. The Mar•keting Defendants Deceptivety
                            Marketing Defendants  Deceptively Paid
                                                              Paid 1{OLs
                                                                   KOLs to Promote
                                                                           Promote 012ioid
                                                                                   (Mold
                        Use
                        Use

            491.     "I'o faisely promote the;r
                     To falsely           their opioids,
                                                opioids, the
                                                          theMark.et.ing Defendant5 paid atid
                                                             Marketing Defendants        and cultivateci
                                                                                              cultivated a

    select circle
    select circle of doctors
                     doctors who were chosen
                                      chosen and
                                             and sponsored by the
                                                               the Marketint;
                                                                   Marketing Detendants
                                                                              Defendants for their

    su}3portive messages.
    supportive  tnessay.;es. As set forth heiow,
                                          below, pro-opioicl cloctors have
                                                 pro-opioid doctors   have been
                                                                           beenatat the
                                                                                     the hub
                                                                                         hub of
                                                                                             ofthe.ivlarketing
                                                                                                the Marketing

    Defenclants'
    Defendants' well-func3eci, pervassve tnarlceting
                 well-funded, pervasive  marketing sche€ne
                                                     scheme si€rce    inception ancl
                                                            since its inception  and tivere usectto
                                                                                     were used    to create
                                                                                                     create

    the grave misperception
              misperceptionthat
                            thatscience
                                 scienceancl
                                         andlegiti€nate
                                             legitimatemec€ical professiorals favorect
                                                        medical professionals  favored thc
                                                                                       the wider
                                                                                           widerai3d
                                                                                                 and

    broader use
            use of
                ofop=oids.
                   opioids. These doctors
                                  doctors inclt€de
                                           include Dr. Russell Porteno_y, Dr. Lynn
                                                               Portenoy, Dr.  Lynn Webster,
                                                                                   Wel?ster,Dr.
                                                                                            Dr. Perry
                                                                                                l'en-y




    21' Fueling
    213 Ftrelingala
                 anEJ?irlenzic°, 1'art Two,
                    Epidemic., Part    I'ii-o, supra
                                               supra D.
                                                     n.   162.


                                                           145
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIvIENT
                                   DOCUMENT   2      Page 158 of 355                             PageID #: 194




    1~ine, anclDr.
    Fine, and   llr.Scott
                    Scott Fishman.
                          Pishnian.

            492.    Although the.se.
                    Although         KOLs were
                              these KOLs  were fiancleci
                                               funded by    theMarketing
                                                         bythe           T7efendants,the
                                                               Marketing Defendants,  the KOLs
                                                                                          KQLs were

    used extensive[y
         extensively to
                      to present
                         presentthe
                                 theappearance
                                     appearancethat
                                                thatunbiaseci andretialate
                                                     unbiasedanci reliable tneclical research supportit3g
                                                                            medical research  supporting

    tl3ebroad
    the  broaciuse
                useof
                    ofopioid
                       opioicltherapy
                               therapy for
                                        for chronic
                                            chronie pain haci beert conducted
                                                         had been   conciucteciand
                                                                                anciwas  being reported
                                                                                     wasbeing  reporteti on
                                                                                                         on by

    independent  medical professionals.
    independertt rrte.dical professionals.

            493.    As the i49.arketing Defeneiants'false
                           Marketing Defendants'     falsemarketing  schetrtepicked
                                                          tnarketingscheme    picketl up
                                                                                      up steam,  these pro-
                                                                                          steam, these

    opioici KOLs wrote, consuttecl
    opioid              consulted on, etlitecl,
                                      edited, anci
                                                and (ent their names to
                                                    lent thear           books anci
                                                                     to bctoks and at-ticles, and gave
                                                                                    articles, aticf gave

    speeches anci
    speeches and CNIEs
                  CMEs suplzortive
                       supportive of
                                   of opioici theral3y for
                                      opioid therapy    for chronic pa€n.They
                                                            chrot3icpain. Theyserved   oncommittees
                                                                               serveclon  committees that

    cleveloped treatment
    developed   treatnient guidelines
                           guitlelinesthat
                                       thatstrongly  encouraged the
                                            strongly encouraged      use of opioids to treat chronic pain
                                                                 the use

    at3clthey
    and   theywere
               wereplaced
                    piaced on
                           on boards
                              boartis of pro-opio:d          groups and
                                         pro-opioid advocacy groul3s     professional societies that
                                                                     and professional

    clevelopeci, selected,
    developed,              and presented
                 selecteci, anci            CMEs.
                                 presenteci CM.Es.

            494.     `I"hror3ghuse
                     Through    useofoftheir
                                        the€rKOLs
                                              .KOLsand    strategicplacement
                                                    ancistrategic   placetnentof  these KOLs
                                                                               ofthese  KULs throughout

    every critical
          critical clistribution
                    distribution channel
                                  channel of
                                           ofinformation  withinthethe
                                              informationwithin        medical
                                                                     meclical   community,the.
                                                                              cc}mmttnity, theM.arket.ing
                                                                                               Marketing

    Uefenclants were
    Defendants  were able to
                          to exert
                             exertcontrol
                                   controlofofeach
                                               eachofofthese    modalities through
                                                         thesetnoclal€t.ies through which doctors receive
                                                                                    whichcloct.ors

          information.
    their inf.ortnation.

            497. In return
            495.           forfor
                    In return  their pro-opioici
                                  their          aclvocacy,
                                        pro-opioid          the.11-larketing
                                                    advocacy,  the Marketingllefenciants' KOLsrece€vec€
                                                                             Defendants'KOLs    received

    money, prestige,
    i-noney, prestige, recogtift€on,
                       recognition, research
                                     research funding,  anclavenues
                                              ftindin~, and  avenuestotopublish. For example,
                                                                         publish.l~or          llr. Webster
                                                                                      example, Dr.

    has receiveci
         received funding
                   fundingfrorr~
                            from Et3do,
                                  Endo, Purdue,
                                         Purdue,anci
                                                 andCe}~halc.~n. llr. ~ine
                                                     Cephalon. Dr.    Fine has  receivedfitnci3rtg
                                                                            hasreceived    fundingi:rorrs
                                                                                                    from

    Janssen, Ceplia[on,
    Janssen, Cephalon,Enclo,  and Purciue.
                        Endo,atici Purdue.

            496. 'I"he
                    The.Marketing
                        MarketingT7efenciants carefullyvetted
                                  Defendants carefully         their KOLs
                                                       vetted their  KOLs to
                                                                           to ensure
                                                                              ensure that
                                                                                     that they were

    lik.ely to
    likely  to remain
               re►nain on,message
                       on-message anct supportive of the Marketing
                                  and supportive         Marketitig Defendants'
                                                                    Defendants' agencla.
                                                                                 agenda. The
                                                                                         The Ivlarketing
                                                                                             Marketing

    I)efenclants also kept close tab4
    Defendants                        or the content
                                 tabs on     content of
                                                     of the
                                                        the materials
                                                            materialsptahlisheci bythese
                                                                      published by these KGLs.
                                                                                         KOLs. Qf
                                                                                               Ofcourse.,
                                                                                                  course,

    the Marketing
        Marketitzg Defendants
                   .Uefenclantsalso
                                aisokept
                                    keptthese
                                         these KOLs well-funded, enabling
                                               KOLs wett-fitiacieci, enab[ingthem
                                                                              thetnto
                                                                                    topush
                                                                                      push the
                                                                                            theMarketing
                                                                                               Marketing




                                                       146
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   I?OCUivIENT
                                   DOCUMENT    2     Page 159 of 355                         PageID #: 195




                          message out to the medical community.
    Defendants' deceptive rnessage

           497. Dnce
                 Oncethethe
                          Marketing   Defendantsidentified
                                    Defenclants
                            Marketing             identifiedand
                                                             andfunded
                                                                 fundedKt}Ls andthose
                                                                        KOLsand  thoseK(3Ls
                                                                                      KOLs began

    to publish
       publish "scientific" papers supporting
                                   supporting the Marketing Defendants' false
                                                  Marketing Defendants'        position that opioids
                                                                         falsepositicin
                                                                                         I
    were safe and effective for treatment
                                treattnent of chronic       the Marketing Defendants poured significant
                                              ehronie pain, tlie                            signifieant

               resources into aa marketing
          and resoitrc.es
    funds and                    marketing machine
                                           machine that
                                                   that widely
                                                        widely cited and promoted
                                                               cited and promoted their KOLs and
                                                                                  their KQLs

    studies or articies
               articles by their KOLs to drive prescriptions of opioids for chronic pain. The Marketing
                                               prescriptions of                               Marketinl;

    Defendtints                            marketed tliese
                cited to, distributed, and rnarketed
    Defendants cited                                 these studies and articles by their KOLs as if they
                                                                                   their IfC)Ls

    were uidependent
         independent medical literature
                             literature so  that itit would
                                        so that       would be
                                                            bewell-received
                                                               well-receivedby the medical community.
                                                                            byt.he         comniunity.

    By contrast, the
                 the Marketing
                     Marketing Defenclants
                               Defendants did not
                                              not support,
                                                   support,as;lcnowledge, or disseminate
                                                            acknowledge, or  dissetninate the truly

    independent publications of doctors          of the use of chronic opioid therapy.
                                docturs critical of

           498,
           498. inIntheir
                      theirproniotion
                             promotionofofthe
                                            theuse      opioidstototreat
                                                useofofopioids             chronicpain,
                                                                     treatchronie  pain,the
                                                                                         theMdrketing
                                                                                             Marketing

    Defendants' KOLs
    Defendants' KQLs lrnew that their statements
                     knew that        statements were       and misleading,
                                                 were false and                 they recklessly
                                                                misleading, or they   recklessly

    disregarded
    disregarded the truth in doing
                             doing so,
                                   so, bnt
                                        butthey
                                            theycontinued
                                                 continuedtU
                                                           to publish  their rnisstateinents
                                                              publish tlieir  misstatements to benef
                                                                                               benefitt

    tliemselves
    themselves and
                and the
                    the Marketing Defendants.
                        MarketingDefendaaats.

                               a. Dr.
                                   Dr.Raassell
                                       Russell P®rtenoy
                                               Portenoy

           499.    in
                   In 1985,
                      1986, Dr_ Rnssell Portenoy, who later becarne
                            Dr. Russell                             Chairman of
                                                            became Chairrrtan of the Department of
                                                                                 the Department of

                      Palliative Care at Beth Israel Medical Center in New York while at the same
    Pain Medicine and Palliative

    time servin~
         serving as aa top
                       top spokesperson
                           spokespersonfor
                                        fordrug
                                            drugccrmpanies, published an.
                                                 companies, published an article reportin~;
                                                                                 reporting that
                                                                                            that"[flew
                                                                                                 "[fjew

    substantial gains in
                      in employment
                         employment or
                                    or social
                                       social fiinction
                                               functioncould
                                                        couldbe  attributed to
                                                              beatt.ributecl to the institution
                                                                                    institntion of opioid

    therapy.”214
    therapy.'214

           500.
           500. Writin;
                 Writingin in
                            1994, Dr.Dr.
                              1994,   Portenoy
                                         Portenoydescribed
                                                   describedthe    prevailingattitudes
                                                              theprevaiting   attitudes re~arding
                                                                                         regarding the




    214  RussellPortenoy
    214 Russell  Portenoy &
                          & Kathy
                            Kathy Foley, Chronic
                                         Ch.t'aniC Use
                                                   Use of
                                                        of Opioid Analgesicsinin1Von-MciligFIant
                                                           ©ploid Anatgesics     Non-Malignant Pain:
                                                                                                 Pain:
    Report of 38 cases, 25(2) Pain 171 (1986), https:l/ww-~v.ncbi.nlin.nih.gov/ptibmed/2873550.
    Reportof3$ccases,                          https://www.ncbi.nlin.nih.gov/pubrned/2873550.


                                                    147
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2      Page 160 of 355                                         PageID #: 196




    dangers of
            of loag-term
               long-termuse  of opioicls:
                         useczf opioids:

            501.     7'he
                     The traditic?rtal approach
                          traditionalcrpprilach     to chronic
                                                ta chi•nlzlc     non-malignant
                                                             rzf3zl-trdalr~,-,        paindr3es
                                                                               iafzt.perira doesnot  accept
                                                                                                 notacce,pt     thelc;ng-
                                                                                                            tr'ae    long-

    term administration
    terrrr.                     .' opioid
            arlrrrinistration ofof           drugs. 'I"13is
                                   oJ?ioicl clrrzg.r.       t±ers}~ective
                                                      This perspective    hasbeen
                                                                        has   bee€~justified    by, the
                                                                                     justifieclby        perceived
                                                                                                    tl3e perceivett

    likeiihoocl of
    likelihood  of tolerance,
                   tolerance, wl3ieh        attenuate any
                                     woulciattenuate
                              which would                            effects over ti€ne,
                                                          beneficial etTects
                                                      any beneficial               time, anl ci the
                                                                                         and    the }lotentia(
                                                                                                    potential

    fc>r sicieeffects,
    for side   effects,worsening
                       worsening ciisability, and addiction.
                                 disability, anci              According(?toto conventional
                                                  addICt€ofl. ACCE?rd313                       thinking,, the initial
                                                                               ConventlC}Ilal tl1€13.king


    response to
    response to at3 opioid drug may
                an opioid       may appear
                                     appear favorable.,      partial analgesia and
                                                        with partial
                                             favorable, with                                 mood
                                                                                   salutary nioocl
                                                                               and salutai-v

    clianges, but actverse
    changes, but           eff.ects inevitably
                  adverse effects    inevitably occur
                                                occur thereafter.
                                                      thereafter. ItIt is assun3eci that the
                                                                          assumed that       motivation to
                                                                                         the motivatioti

    itnprove fuzietioti
    improve             will cease as trental
             function will            mentalclouciing  occursanci
                                              clouding occurs and the belief takesholcl
                                                                  the belieftakes  holdthat
                                                                                        thatthe  drugf can,
                                                                                             thecltlzc.

    by itseif, return the
       itself, return the patient
                          patient to aa normal life. Serious
                                        normal life. Seriz?ars znanagerrrent           czz•e anticipated,
                                                                             problems are
                                                                managementpr•obleFzz.s       antieipatec4

    iraelz.rcz'irzg
    including difficulty     in in
                    diffiersltv    diseontinzfingaa problematic
                                 discontinuing                     therapy
                                                    prahlerrzatie therapy   andthethe
                                                                          crncl        development qf
                                                                                    cic.~velcll?ment ofdrz,tg
                                                                                                        drugseekirzg'
                                                                                                              seeking

    liehavior
    behaviorindercecl
              induced 13y     desiretotorrYaitztain
                          the desire
                      by the                        analgesicefJecLs,
                                          maintain analgesie   effects,a}aaicl withdrawal, and
                                                                        avoid witlulrcrityal,      perpetuate
                                                                                              ancl perpetuate

    f"efnf ()rcing psychic eJfecti°.
    reinfOrcing                      Tlier•eisis an
                           effects. There                      assumption tlzat
                                                    implicit asstrrr7ptivn
                                                 an isrrplicit             that little separates
                                                                                littlesepar ates the.se  outcomes
                                                                                                   these autcomes

    from the
    ,fi•orn the highly aherr•arit behaviors
                h~ghly aberrant   hehavicrs asscJciatecl     aciclictirin. ?15 (emplaasis
                                             associated with addiction.215                        According to
                                                                                          added). Accordit3g
                                                                               (emphasis added).

    Dr,
    Dr. t'ortenoy,
        Portenoy, the
                   the foregoing  problems c.ould
                        foregoingproble.ms could constitute  "conipelling reasons
                                                  constitute "compelling                    long-term
                                                                          reasons to reject long-term

    opioicl administration
    opioid   acicniiiistrationasasa atherapeutic  strategyin€nall
                                      therapeuticstrategy      ailbut
                                                                   butthe   tnost desperate
                                                                       tlle most  desperate cases    chronic
                                                                                            cases of chronic

    i€onmal ibnant pain."216
    nonmalignant   pain."' 16

            502.     Despite having
                             having taken
                                     taken this
                                            thisposition       long-termo},~ioid
                                                 positionononlong-term                       Dr. Portel3oy
                                                                                  treatment, Dr.
                                                                          opioid treatinent,      Portenoy

    encted up
    ended  up becoming
              becominl; a spokesperson
                          spokesperson for
                                        forPurdue
                                            Purdueand
                                                   andother  Marketing'Defendants,
                                                       otherMarketin~                promoting the
                                                                      Defer~ciants, prc~moting

    use of
        of }3rescription op€oicisand
            prescription opioids  at3ciminimizing
                                        minirnizing-their   risks.AA respected
                                                      theirrisks.    respectecl leader         field of
                                                                                (eader in the f€elci of pain

    treat€nent,    Portenoy was
    treatment, Dr. Portenoy was highly
                                highlyinfluential.
                                       influential..11r.         Koloclny, cofounder
                                                         Ancirew Kolodny,
                                                    Dr. Andrew             cofouncierof Physicians for
                                                                                      of.Pliysician,

    Responsible Opioid Prescribing,
                       Prescribing, de.scribed
                                     described liitn
                                                him `°lecturit3g around the
                                                     "lecturing around   the country  as aa religious-like
                                                                             coizntryas     re;igious-like



     215 Rtzssell
     21i          Portenoy, Opioid
          Russell Portenoy, 013ic3ici Therapy  for
                                                c?r•Chronic
                                      Ther•apy 1`    Chrr?nic Nonmalignant    Pain:Carrr•ent
                                                              NcJnzrralignant Pain: CurrentStatzcr,
                                                                                             Status,1 I Progress
     it3Pain
     in   Pain Res.
               Kes. & Mgnit., 247-287 (H,L. Fielcis
                    & Mgmt.,                           and J.C. Liebeskind
                                                Fields and       Liebeskiud eds., 1994)
                                                                                    19910 (emphasis    added).
                                                                                           (emphasis adcied).
    ?21(,
      16 Ici.
          hi


                                                            148
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUIVIENT 2      Page 161 of 355                                 PageID #: 197




                meLo-aphonefor
    figure. The megaphone   forPortenoy
                               Portenoy isisPurdue,
                                            Purdue, which                               hear him speak.
                                                    which flies in people to resorts to Iiear

    It was a compelling
             cornpelling message:
                         message: 'Does
                                  'Docs liave
                                        have been lettin; patientssuffer;
                                                  lettingpatients  suffer;nobody
                                                                           nobodyreally, geis addicted;
                                                                                  really gets

    it's been studied."'2
    it's been           2 17
                       "''-"


            503.
            503.                             seminars who
                                      of CME seminars
                     As one organizer of              who worketi
                                                          worked with Portenoy and Purdue pointed

    out, "had Portenoy not had Purdue's
                               Purdue'srnoney behind him,
                                        moneybehind  him,he
                                                          hewould
                                                            would have published some papers,
                                                                  havepublishecl

    made some speeches, and his influence
                                influence would have been minor. With
                                                     been minor.      Purdue'smillions
                                                                 With Purdue's millionsbehinci
                                                                                        behind

                                       with their marketing plans,
    him, his message, which dovetailed with                 plans, was hugely magnified."2
                                                                   was hugely               '8
                                                                              irlagnified."''s

            504.
            504.     Dr. Portenoy was also a critical
                                             critical componeilt
                                                      component of      Marketing Defenclants'
                                                                 of the Marketing Defendants' control

    over their Front Groups.
                     Groups. SPecif cally, Dr. Portenoy
                             Specifically,     Portenoy sat
                                                        sat as    Director on
                                                            as aa Director on tlle board of the APE
                                                                               the boarcl       APF. He

    was also the President of tlle
                              the APS.

            505.
            505.                               the Marketing
                     I-n recent years, some of the
                     In                                       Defendants' KOLs
                                                   Marketirlg Defendants'           coneeded that many
                                                                          KGLs have conceded

       their past claims
    of their      claims in
                         in support
                            support of
                                    ofoPioid
                                       opioid use
                                              use lacked
                                                  lacked evidence
                                                         evidenceor supportin
                                                                  orsupport intlle
                                                                               the scientific
                                                                                   scientificliterature.' 19
                                                                                              literature.219

    Dr. Portenoy has now
                     now aclinitted
                          admitted that he minimized the
                                        he miniinizetl the risks
                                                            risks of
                                                                  ofopioicis,220
                                                                     opioids,22° and
                                                                                 and that
                                                                                      that he
                                                                                           he "gave

    innulnerable lectures in
    innumerable lectures  in the
                             the late
                                 late 1980s
                                      1980s and
                                            and '90s about addiction
                                                `90s about addiction that
                                                                      that weren't true."22 ' He
                                                                           weren't true."221  He niused,
                                                                                                 mused,




    ?"
    217Dreatntand,
       Dreamland,sxs ,pra n. 2 at 314.
                   supra          314.
       Id. at 136.
    2181d.    136.
    219 See, e.g.,
    211See,  e-g-,       Fauber, Painkiller
                  John Fauber,
                 ,Tohn                        boomfueled
                                 Paiizkiller hooiri  fueled hybytreta vor-king, Journal Sentinel
                                                                  networking,           Sentinel(Feb.
                                                                                                  (Feb. 18, 2012),
    http://archive.isonline.comAvatchdogiwatchdogreportsipainkiller-boom-fueled-bv-networking-
    htto_//~1rChive.i solit€ne.Co€illtivatchrlo2,'Nvatchdo,s;repc3rtstpal€lkiller-boonl-fuetecl-by-networkiu.~,,-
    dL?3p2rn-139609053.htmi/(reporting
    dp3p2m-139609053.1-nini/                    that aa key Endo KOL aeknowlecl;ecl
                                  (reporting that                          acknowledged that opioid lnarketing
                                                                                                        marketing
    went too far).
    224  CelineGounder,
    220 Celine Gounder, TVho
                         Who IsIsResponsible
                                 Res,ponsiblefor
                                              far thQ           Epidemic?, TxE
                                                      Puin-Pill EpidePntc?,
                                                  the Pain-Pill                 NEW YORtcER
                                                                            THE NEw             (Nov. 8,
                                                                                      YORKER (Nov.
    2013),      https://www.newy   orker. corn/business/currency/who  -is7responsib le-for-the-pain-p
                https.//www.newyorker.com/business/currency/xvho-is-resPonsible-for-the-Pain-pill-    ill-
    epidemic.
    ep idemic.
    221  ThomasCatan
    221 Thomas  Catan and
                      and Evan
                          Evatl Perez,
                                 Perez, A
                                        A Pain-Drug Champion Has
                                          Paan-Drug Clianrpion Has Seconcl Thoughts, TxE
                                                                   Second T'houglits, THE WALt.
                                                                                          WALL.
    STREET JOURNAL (Dec.
    STREETJOURNAL     (Dee. 17, 2012),
    https:llwww.wsi.cornlarticles15B 100014241278873244783045781733426570446€14.
    btos://www.wsi.corniarticles/SB10001424127887324478304578173342657044604.




                                                         149
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 162 of 355                            PageID #: 198




    "Did II teach
             teach aboiit
                   about pain  management, specifically
                          pain manageanent,              about opioid
                                            specifically about opioid therapy,
                                                                      therapy, in             reflects
                                                                                in a way that reflects

    rnisinfortnation?Well,
    misinformation?        aaainstthe
                     Well,against  tl~estandards
                                         standards  2012,
                                                 ofof     1 guess
                                                      2012, I~uessI did      .,5222
                                                                    I did. ...."'2`'

                 506.
                 506.   In aa 2011
                              2011intervieNv released by Physiciar3s
                                   interview releaseci               for Responsible
                                                         Physicians for  Responsible Opioid
                                                                                     Opioid Prescribing,

    Portenoy stated that his ear[ier work-purposefully
                             earlier work purposefuliyrelied
                                                       reliedon  evidencethat
                                                              on evidence tbat was
                                                                               was not
                                                                                   not "real"
                                                                                       "real" and left

    real evidence behind:

                 507.
                 507.   I gave so many
                                  many lectures
                                        lectures to
                                                  toprimary
                                                     primarycare
                                                             careatidiences
                                                                  audiencesininwkich  thePorter
                                                                                whichthe  PorteraEid  Jick
                                                                                                 and Jic[c

    article was just one piece of data that I would then cite, and I would cite six, seven, maybe ten

    different avenues
              avenues of
                      of thought
                         thought or
                                 or avenues
                                    avenues of evidence, none
                                            of evicience, none of'ja-hich represented real
                                                               of which represented   i•eat evidence,
                                                                                            evidence, and

    yet what
        what II was
                was trying,    clowas
                     trying to do was to  create a narrative so that tlze
                                       to create                     the primary care audience would look
                                                                                      audience woulcl

    at this  information in [totdi]
       this infon~nation    [total] ancl feel more
                                    and feel  rnore comfortable
                                                    comfortabie about opioids in
                                                                about opioids in aa way  they hadn't
                                                                                    way they  kadn't before.
                                                                                                     befare.

    tn
    In essence
       essence tliis
                thiswas
                     wasedtscation      destigmatize joploidsJr
                         education totodestlgn2atize  jopioids], and because the pr-inirtry
                                                                 and hecause     primary goal
                                                                                            goal was
                                                                                                 was to

    destigmatize, ive
                   we often
                      often left
                             leftevidefzce
                                 evidence behincl. 223
                                           behind.223

                 508.
                 508.   Several years earlier,
                        Several years earlier, when interviewed by journalist
                                                    interviewed by journalist Barry Meier for bis
                                                                              Barry Meier     his 2003
                                                                                                  2003

               liiller, Dr. Portenoy was
          PairaKiller,
    book, Pain                                direct; "It
                                     was more direct: "It was
                                                          was pseudoscience.   guess I'm
                                                              pseudoscience. IIguess     going to have
                                                                                     I'm ~~ing

    always totolive
    always           with tYrat
                livewitlY that one.    2'
                                one."'3224

                                    b. Dr.
                                       Dr.Lynn  Webster
                                           Lynn Webster

                 509.
                 509.   Another K.QL, Dr, Lynn
                                KOL, Dr.  Lynn Webster, was the co-founder anci Chief Medical Director
                                                                           and Chief

    of the Lifetree
           Lifetree Clinic.al           Pain Clinic
                    Clinical Research & Pain. Clinic in Salt
                                                        Sa1tLake City,Utah.
                                                             LakeCity, Utah. Dr.
                                                                             Dr. Webster was President
                                                                                 Webster was




    222 Id.
    2'-`   Id.
    2`3 Harrison Jacobs, This one-paragraph
    223 Harrison              one paragraph lettet•   may have
                                               letter may have launched
                                                               launched the opioid epidemic,
                                                                                     epulemic,
    I3uS~,~vEsS  1NstDEx
    BUSINESS INSIDER  (May (May
                             26,26,     htto://www.businessinsider.com/porter-and-
                                    201b),
                                 2016),                                                lick-letter-
                                           http:l/www.bzisinessinsider.coLn/porter-and-iick-letter-
    launched-the-opioid-epidemic-201   6-5; Anclrew
    launched-the-opioid-epidemic-2016-5;    Andrew Kolodny, Opioiclr     for Clzi•onic
                                                                Opioidsfor             Paitt: Addiction
                                                                             Chronic Pain:    Acldiction is
                          (Oct. 30,
                YouTube (Oct_
    NOT Rare, YouTube           30, 2011),
    https://www.youtube.com/,,vatch?v=DgyuBWN9D4w&featurc=youtu.be.
    httos://www.youtube.comiwatch?v=DgyuBWN9D4w&feature=youtu.be.
    224  Pafn
    27-4 Pain            sitpra n. 99,
                 Killer, supra     99, dt
                                       at277.
                                          277.


                                                         150
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                       Filed 10/09/19
                                    DOCUiV1ENT 2      Page 163 of 355                                  PageID #: 199




    in 2013 anct
            and is a cuirent
                     currentboarci
                             board meinber
                                   member of
                                           ofAAPM,    FrontGroup
                                              AAPM,aaFront. Groupthat
                                                                  thatarctelrtiy supports chronic
                                                                       ardentlysu}?ports

    opioid therapy.
    opioid therapy. He
                    He is a Senior Editor    Pain Medicine,
                                   Editor of Pain               same joiirnal
                                                  Medicine, the satne              published Endo's
                                                                      journal that pubiished

    speciai advertising supplements
    specialacivertisincy                         OizanaER.
                                       touting Opana
                         stippEetnents totitino,            . Webster was
                                                       ER.Dr.
                                                           Dr.Webster was the
                                                                           the author
                                                                               authorofoftiumerous CMEs
                                                                                          numerousCIVI.Es

    sgonsoreciby
    sponsored  by Cephalon,
                  Cepha!on, Endo,
                            Enc€o,and
                                   anciPurdue.
                                        Purciue.AtAtthe   satne time,
                                                      thesame    time, Dr. Webster was reeeiving
                                                                       Dr. Webster      receiving

    signifcant fiinding
    significant flindingfrotn
                         fromL?efendants
                              Defendants (includins;          rnillion from Cephalon).
                                         (including nearly $2 million

             510.     Dr. Webster created
                                  created and
                                          and promoted
                                              promoted the Op€oid
                                                           Opioid Risk
                                                                  Risk Tool,
                                                                       Tool, aa fve   question, one-
                                                                                five ciuestion,

     minute screen€ti(y tooirelying
            screening tool   relying on
                                     ot3patient  se.lf-reportsthat
                                         patientself-reports       purportectlyallows
                                                               thatpurportedly  aliows doctors  to manage
                                                                                       cioctorsto  tnanage the

     risk that their
               their patiet?ts witi beeotne
                     patients will  become acklicteci to or
                                            addicted to     abuse opioids.
                                                         or abuse           lhe claimed
                                                                  opioic#s.The            abi(ity to pre-sort
                                                                                elaitnett ability

    patie.nts likely
    patients  iik.elyto
                      tobecome
                        becoine addicted
                                addicted is an important too3
                                                         tool in giving tloctors confidence to
                                                                        doctors confidence      prescribe
                                                                                             to pre.scribe

     c}pioicislong-term,
     opioids   iong-term,and
                          and for
                               forthis
                                  this reason, referencestotoscreening
                                       reason,references                appear
                                                              screeningappear       various
                                                                              ininvari       industry-supported
                                                                                       cx~s industry-siip}~orted

     cruicielines.Versions
     guidelines.   VersionsofofDr.   Webster's Opioid
                                llr. Webster's OpioiciRisk Tool ("OR'r)
                                                      Risk Tool            appear on, or are
                                                                 ("Ct7'I") appear        are Iinketi
                                                                                             linked to,

    websites rtin
              run by
                   byEticto,
                      Endo,3anssen,
                             Janssen,atui
                                      andPurciue.
                                          Purdue.InIn20.11,
                                                       2011,I:7r. Webster presented,
                                                              Dr.1~~'ebster               via webinar,
                                                                            presettte.ct,via  webitiar, a

     program                               II.IartcrgirigPatient's
                                   titled, Managing
                           Purdue titled,
              sponsored by Purclue
     progrxtn sponsore.d                                               Opic3iclUse:
                                                          1'cctient 'sOpioid    L'se:Balancing   t.he Need
                                                                                      Balarzcing the  Neccl and  the
                                                                                                            irnd tlae

     Risk.1)r.
     Risk. Dr. Webster
               Websterrecotnmer3clect
                       recommended useuseof
                                          ofrisk
                                             riskscreening  toois, urine
                                                  screeningtools,  urine testing,  and patient agreements
                                                                          testing, and         agreernents

     to prevent
        prevent "overuse
                "overuse of
                          ofprescriptions"
                             prescriptions"ancf
                                            and"overdose
                                                "overdosecteaths."
                                                          deaths."This   webinar was
                                                                   Thistivebinar     availableto
                                                                                 wasavailabie  toancz
                                                                                                  and

    ivas intended
    was  intended to
                   toreac.h
                      reach cioctors
                            doctors at hospitals such as .Plaintiffs.
                                       hospitalssuol3    Plaintiffs.

             511.     Dr. Webster was hiinself
                                      himself tied to
                                                    to numerous  overdose cieaths.
                                                        numerous overdose                     Lifetree
                                                                           deaths. He and the Lifetree

     C1inic were
     Clinic were investigateci
                 investigated by
                               by the
                                   theDEA
                                      DEAfor
                                          foroverprescrii>ing
                                              overprescribingopioicis
                                                              opioidsafter
                                                                      aftertv,-•enty patients dieci
                                                                             twenty patieiits died frotii
                                                                                                    from

     overcioses. In
     overdoses.  In keepino~ with the
                    keeping with  the Marketing
                                      Marketing Defenciatits' promotional messages,
                                                Defendants' }aroinotionai tnessages, Dr. Webster
                                                                                         Webster

     ap}3arentlybelieved
     apparently  betievecithe
                           thesolution
                               solutionto
                                        topatients'
                                          patients' tolerance
                                                    toterance or addictive behaviors
                                                              or actciictive behaviors was rnore opioids:
                                                                                       was more  opioitis: he

     prescribed staggering quantities
     prescribed            cjuantitiesof
                                      ofpilis.
                                         pills.

             512.     At an
                         an AAPNI annual tneeting
                            AAPM anntial  meeting held
                                                   held FebrL€ary
                                                         February 22 through 25, 2006,
                                                                  22 throirgli   2006, Cephaion
                                                                                       Cephalon

     sponsored aa presentat;on
                  presentationby
                               byWebster
                                 Websteranci
                                         and others
                                             otherstitleci, "Open-label study
                                                    titled, "Qpen-Iabe4 stuciy of
                                                                               of fentanyl
                                                                                  fentanyl effervescent




                                                           151
                                                           151
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 164 of 355                                PageID #: 200




    buccal tablets
            tablets ininpatients
                         patientswith
                                  withchronic pain
                                        chronic    anct
                                                pain and  breakthrough pain: Iirterini
                                                        bre.akthrouwYh                 safety results."
                                                                             interim safet_y   resuits." The

    }zresentation's
    presentation's agenda
                    agenda description
                           description states: "MostpatientS
                                       states:"Nlast patientswith chroniclaasn
                                                             withchronic       experience epasocies
                                                                          pain experience  episodes of

    hreakthrouah pain, yet no
    breakthrough           no currentiy           pharmacologic agent is ideat
                                        available pharinac.ologic
                              currently available                              for its
                                                                         ideal for its treattneirt."
                                                                                       treatment." The

    presentatioi3 purports
    presentation  purports to cover a study
                                      stuciyanalyzing
                                             ana[yzii;gthe  safety of
                                                        thesafety  of aa new fortn of fentanyl
                                                                         new form     fentaiiyi buccal
                                                                                                huccal tablets
                                                                                                       tabiets

    in the c.hronic pain setting antl
           chronic pain          and promises to
                                              to show
                                                 show the   "[i}nterim results
                                                       the "[flnterim   resultsofofthis  study suggest
                                                                                    this4tud_y sua~est that

    [fentanyl buccal]
              buccal] is
                       is safe
                          safe and
                               and urell-toierated
                                   well-toleratedininpatieuts
                                                      patientsurith chronic pain
                                                               withr.hroiiic pain and  [breakthrough pain]."
                                                                                  and [hreak.throug,h painj."

    This CME
         CME effectively
              effectivelyainounted
                          amountedtotooff-tabei prornotion
                                        off-label promotion   of Cephalon's
                                                           of Ce}zha(on's cypioicls, eventl3c>u~h
                                                                            opioids,evet:  though they

    were approved only for cancer pain.

            513.    Ce.phalon sponsored
                    Cephalon  sponsorecl a CME written by
                                           CN1Ewritten t}yDr. Webster, Optimizing
                                                          Ur. Webster,                 Opic3idTreatment
                                                                       01.7iifiIiLir2gOpioid   Treatment

    .for                 Pain, offered hy
         Breakthrough I'airx,
     for Brecckthrot.(gh               by Merlscape,
                                          Medscape, LLC
                                                     f,LC tiotn September 23,
                                                          fromSeptetnber   28,2007  throughDeceir~ber
                                                                               2007throu~h December

    15, 2005.
        2008. 'I'he
               The CME
                    CMEtaught
                        taughtthat  non-opioid analgesics
                               thatYiot3-opioid analgesics anct combination opioids
                                                           and combitration         containing non-
                                                                            opioidscc>ntaining

    o}~ioicissuch
    opioids   suchas
                   asaspirin
                     aspiriit and
                              anct acetaminophen
                                   acetamii~c~}~hen
                                                  areare lesseffective
                                                       less                 treatsng breakthrough
                                                              effectiveatattreating  breakthrc>u~;hpain
                                                                                                    painbecause
                                                                                                         because

                               non-opioid component.
    of dose limitations on the non-opioid

                                 c. Dr.
                                     Dr.laert-y
                                         Perry Fine

            514.    llr. ]?erry
                    Dr.   Perry F=nc's
                                Fine's ties to
                                            to the
                                               the Marketincy vefentfants have
                                                   Marketing Defendants        beenwell
                                                                          havebeet: welldocuu3ented.
                                                                                         documented.H.e
                                                                                                     He

    has authQred
        authored articles atxf
                          and testified
                               testifieci in court eases
                                                   cases anci
                                                         and before state atrcl fecieral committees,
                                                                          and federal    eointnittees, and
                                                                                                       aud he,

    too, has   .;uect against
         has ary
             argued   against legfstation restricting high-ciose
                              legislationrestrict€iic,           opioiciprescription
                                                       high-dose opioid prescription for uon-cancer patients.
                                                                                         non-cancer patients_

    He has served
           served on
                  on I'urdue's
                      Purdue'sadvisot•y
                               advisory board,
                                        board, provided
                                               provided medical
                                                        medical legal
                                                                 legal consultii3g              and
                                                                        consulting for Janssen, and

    partic.ipated in
    participated  in CIV1E
                     CN1.Eactivities
                           activitiesfor
                                      forEndo,
                                         Endo, along
                                               along with
                                                     with serving
                                                          :servinl; in    these capacities
                                                                     iit these  capacit3es for
                                                                                           for several
                                                                                               several other

    dr«g
    drug cotnpan=es. .Heco-chaired
         companies. He   co-ehairecfthe
                                     theAPS-AAPM
                                        At'S-AAPM Opioici             Panel,served
                                                          Guicie(iiiePanel,
                                                  Opioid Guideline           servett as
                                                                                     astreasurer
                                                                                        treasurer of the

    AAP.iVI
    AAP.M from
            frotn2007
                  2007toto20.10
                           2010and
                                atidas
                                     aspresident
                                       presictetitof
                                                   ofthat
                                                      that group frtxn 2011toto2013,
                                                           group from           2013,atici
                                                                                      and was also on the




                                                        152
                                                        152
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2       Page 165 of 355                                    PageID #: 201




    board trf direetors of APF.225
          of directors     APF.22'

             515.
             515.    Multiple videos feature
                     Multiple videos feature Dr. Fine deliverin;
                                                      delivering educational
                                                                  educational talks
                                                                               talks about   prescription
                                                                                      about prescriptioti

                                                       pills a tnonth
    opioids, He even testified at trial that the 1,500 piils   month prescribed to celebrity Anna Nicole
                                                                                                I
    Srnith before her death
    Smith             tleath for pain did
                             for pain did not make her an addict.

             516.
             516.    Dr_ Fine has
                     Dr_ Fine has also
                                  also acknowledged
                                       acknowledl;ed having
                                                     having failed   to disclose
                                                             failed to  disclose numerous contlicts of
                                                                                 numerous conflicts

    interest. For
    interest. For example, Dr. Fine fa.iled
                  example, Dr.              to fully
                                    failed to        disclose payments
                                               fully disclose payments received
                                                                       received as required by
                                                                                as required by his
                                                                                                    i
                                                                                                    I
    ernployer, the University
    employer,      University of
                              ofUtah—telling
                                 Utah—tellingthe  universitythat
                                              theuniversity  thathehehad
                                                                      hadreceitiTed under $5,000
                                                                          received under  $5,000 in 2010

                   Johnson for providing "educational"
    from Johnson & Johnson                                       but Johnson
                                         "educational" services, but Johnson &
                                                                             & Johnson's website

    states that the conrpany
                    company paid hirn
                                 him $32,017 that year
                                                  year for consulting, promotional talks, meals atid
                                                       for coiisulting,                         and

            226
    trave1.226
    travel.

             517.
             517.    flr. Fine
                     Dr.  Fine and
                               and Dr.
                                   Dr. Portenoy
                                       Portenoyco-wrote  A Clinicctl
                                                co-wroter4           Guide to Opioid
                                                           Clinical Guide            Analgesia in which
                                                                              OplviclAnalgesia

    they dowuplayed
         downplayed the risks of
                              of opioicl treatment such as respiratory depression and addiction:
                                 opioid treatment

             At clinically appropriate
                           appropriate doses         respiratoryrate
                                       doses ..... .respiratory  ratetypically
                                                                      typicallydoes
                                                                               does not decline. Tolerance to
                                                                                    not decline.
             the respiratory  effects usually
                 respiratory effects           develops quickly,
                                      usually develops       quickly, and
                                                                        and doses
                                                                            doses can be   steadily increased
                                                                                       be steadily   increased
             without risk_
             without risk_

             Qverall,
             Overall, the literature provicles evidence that
                                     provides evidence  that the           of drug abuse and addiction are
                                                             the outcomes of
                  ainong patients who receive opioids for a short period (i.e., for acute pain) and among
             rare among
             those with no history ofof abuse
                                        abuse who  receive long-term
                                               who receive  long-tenn therapy
                                                                      therapy for
                                                                               for medical
                                                                                   medical indications.``'
                                                                                            indications.``'

             518.
             518.    In November                 and others published
                        Novetnber 2010, Dr. Fine atid                            presenting the results
                                                            publisbed an article presentin~



    221  Scott M.
    225 Scott   M_Fishman,
                     Fishman, MD, Incomplete
                                      Incornplete Financial
                                                    Financial Disclosures
                                                                 Disclflsures in tr    Letter on
                                                                                     a Lettez•  on Reducing ORioid
                                                                                                            Opioid
    Abuse and
    Abuse        and Diuersion,
                           Diversion,       306
                                            306 (13)  (13) JAMA JAMA 1445       1445 (Sept.(Sept. 20,20, 20I1),
                                                                                                            2011),
    https:(1jatiialietE~lork.coan/jouraals/J~airia/article-abstract/ l 1I f344fi=1:'redirect=true.
    https://jarnanetwork.corriljournalsijama/artiele-abstract/1           04464?redirect=true.
    226
    22"  Tracy Weber
        Tracy   Weber & & Charles
                          Gharles Ornstein,
                                  Qrnstein, Ttivo Leuder-sinifiPain
                                             Two Leaders        Pain Treatment
                                                                     TreatinePztHave
                                                                                 IfaveLong
                                                                                       Long Ties
                                                                                            Ties to
                                                                                                 tUDrug
                                                                                                    Drtt;
    Industry,
    I3adustry,  ProPublica (Dec.  23, 2011), https:!/www.propublica.orglarticle/two-leaders-iai-pain-
                           (Dec. 23, 2011), https://www.propublica.or article/two-leaders-in-pain-
    treatment-liave-lon„-ties-to-drut;-industry.
    treatment-have-long-ties-to-dm-industry,
    227 p
         erry G.
    21' Perry  G, Fine,
                  Fine, MD and Russell K. Portenoy, MD, A ACl1nical    Guide to Opioid
                                                              ClinicalGlrade    OpioadAnalgesia
                                                                                        Analgesia 20 and
    34, McGraw-Hill
    34, McGraw-HillCompanies
                    Companies(2004), littp:,'Iwww.tl3bla.cly.coinr'links/RSD1()121(,id:Handbocik.l)df..
                               (2004),   http://www.thblack.comilinks/RSD/Opioidliandbook.ndf




                                                         153
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 166 of 355                                   PageID #: 202




    of another
       anotherCe~.~halon-s~.~ansored studytitled
               Cephalon-sponsored study     titled"Long-Term    Safety anrl
                                                   "Loiig-7'eim Safety  and ToleraYsility
                                                                             Tolerability of
                                                                                          of Feiitai3yl
                                                                                              Fentanyl

    Buccal Tablet
           Tabletfor
                  forthe
                      the1`reiittr
                          Treatmentent ofofT31'eakthrolagh
                                            Breakthrough Pain
                                                           Pain in
                                                                rn Opioid-Tolerant
                                                                   Opaa~d-•I`olerantPatients
                                                                                     Patientswith
                                                                                             with Chronic
                                                                                                  Chronic

    Pain: An IS-~,~Ionth
             18-Month Study  ,,,2281 In
                         Study.""    In that
                                         that artic[e,
                                               article, .I7r.
                                                         Dr. Fine  explained that
                                                              Fine explaineci that the
                                                                                   the 1$-month
                                                                                       18-month "open-label"
                                                                                                `bpeii-tabet„

    study "assessed
    study "assessedthe
                    thesafety
                        safetyanc9
                               andto£erabi[ity
                                   tolerabilityofoff')=3'I' [F'entora] for
                                                    FBI [Fentora]       far the [(ang-terinl
                                                                                [long-term}treatcnent
                                                                                             treatmentofof}3'I'.I'
                                                                                                           BIT

    in a large cohort .... of
                           . ofapiold-toterant
                                opioid-tolerantpatients  receiving around-the-clock
                                                patientsreceiv=_ng  arouiid-the-cloek. ... opioids
                                                                                           opioids for non-

    cancer pain."2299 !he
    canr•erpain.""    Theart.icle
                          article acknowled~;ed
                                  acknowledged that: (a) "[tJhere
                                                         `Where has been
                                                                    been aa steady
                                                                            steady inc.rease
                                                                                    increase in the use

    of ctpioids
       opioids for
                fc>rthe
                     themanagement
                        management of
                                   of chronic non-cancer pain
                                      ehrcnic ncxi-eancer            the past
                                                          pain over the   pasttwo
                                                                               twocteeacies";
                                                                                   decades"; {b}
                                                                                              (b) the

    "tividespread acceptance"
    "widespread   acceptance" had
                              had led
                                   ledtU
                                       to the
                                           thepubiishiny
                                               publishingcif practice~;uicietines
                                                          ofpractice  guidelines `"ta
                                                                                  "to provide
                                                                                      provicie evidence-

    and cc.~nsensus-based recoinmendatioiisfor
        consensus-based recommendations      forthe
                                                 theoptimal
                                                     czptimaluse
                                                              useofofopioids       the management
                                                                      ap€oidsinin the  management of

    chranic pain"; and (c) those gufdelines
    chronic                      guidelines ]ackecl "dataassessing
                                            lacked "data             the long-term
                                                          assessing the   long-term benefits
                                                                                    benefits and
                                                                                             and harms
                                                                                                 hanns of

    opioici therapy
    opioid  therapy for
                     forchrcnic
                         chronic}?ait~."`'3{'
                                 pain."-'30

                519.   'The articie concluded:
                       The article  canciuded: "[T]he
                                               "[11he safety
                                                      safety and
                                                             and tolerability
                                                                 tolerabiiity profile
                                                                              praf le of FB'I'
                                                                                         FBI in this study

    zvas generally typical
    was generally   typical of
                            of aapotent
                                  potent apioid.
                                          opioid.T'he
                                                  The [adverse
                                                       [adverse eventsl
                                                                events} observeci were, in mast
                                                                         observed were,    most cases,
                                                                                                cases,

    predictable,
    predictabie, manageabIe,
                 manageable, and tolerable."
                                 tolerable." They
                                             Theyals«
                                                  alsoccnclude
                                                       concludethat
                                                                 thattt3e
                                                                       theniin3ber
                                                                           numberofofaruse.-relatect
                                                                                      abuse-related

    events
    events was
           was "small.'
               "smalt."=s 3

                520.   Multiple videosfeature
                       Muitiple videos featureDr.
                                               Dr.  Fine
                                                  Fine    delivering
                                                       detiverin~~   educationaltalks
                                                                   ec~ucational    talks abouttl~e
                                                                                      at~c~ut   thecitLigs.
                                                                                                    drugs. In

    one ~~t~eo
        video from
               frc~n;2011
                      20I ttitled  "Optimizing Opioid
                            titled "O}~tim~zin~        Therapy,"
                                                C7piczid          he he
                                                         7'1~erapy,"    setsforth
                                                                     sets     farthaa"C;uadelir?e
                                                                                     "Guideline for
                                                                                                  forChronic
                                                                                                     Chronic

           Therapy" discussing
    Opioid '1"herapy" ciiscussing"opioid
                                  "opioidrotation"
                                          rotatson"(switching
                                                    (switchingfrom
                                                               fronione
                                                                     one opioid
                                                                         opioidto
                                                                                to another)
                                                                                   another) not
                                                                                            not only
                                                                                                aniy for



    '`
    728  Perry G.
      s Petry    G. 1✓ine
                     Fine et al., Long-Term
                                  Lorig-TeryrrSqfety
                                               Sq#etyand
                                                       ancl Tolerability
                                                             Tole►•alaility of  FentanylBacceal
                                                                             qf'Feritanyl Buccal Talilet
                                                                                                   Tabletfibr
                                                                                                            fin-t,ae
                                                                                                                 the
    Treatment qf'Breaktht•r~:,rgh
    Treatnaent    or Breakthrough 1Pain       Opioid-Tolerant Patients
                                      1ain in Opii~icl-7'nlc~rcant            with Chronic:
                                                                   1'atients }vith ChronicPain: tt•raAn
                                                                                            Pain:     1 8-1'Vlonth
                                                                                                        18-MOnth
    Study,
    Str:rcty, 40(5) J. Pain & Sytnptom
                              Symptom Management 747-60 (Nov.     (Nov. 20I    0).
                                                                          2010).
    229 id .
    2 241C1.
    230 m
    230 ~Cr

    23 J m
    23 1 1c1.




                                                          154
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19 Page 167 of 355
                                   fZsZsli1uyIoeIm                                                 PageID #: 203




    cancer patients, but also for non-cancer patients, and suggests it may take four or five switches
                                                                                             switches

    over a person's "lifetie"
                           rri totomanage
           person's "lifetime"            pain.232 He states the "goal
                                   manage pain.234                            iinprove effectiveness which
                                                                 `'goal is to improve

    is different from efficacy and safety." Rather, for chronic pain patients, effectiveness "is a balance

                                           over thc.~
    of therapeutic good and adverse events over the course   ofyears."233
                                                      coursea/'yeal:9."'               program assumes
                                                                         33 The entire prograni assames

    that opioids are appropriate
                     appropriate treatment
                                 treatment over
                                           over aa"protracted           tiine" and even over aa patient's
                                                  "protracted period of time"

    entire "lifetime."
           "lifetime." He even stiggests
                               suggests that opioids can be used to treat sleep apnea. He further states
                                                                          sleepapnea.

                                                            managed by
    that the associated risks of addiction and abuse can be managed by doctors     evaluated with
                                                                       doctors and evaluated

     tooPs," but
    4L
    "tools," but leaves
                  leaves that
                          that for
                               for"a
                                   "a whole
                                      whole other lecture."234
                                            other lecture."234

                                     d. Dr.
                                         Dr.Scott Fishman
                                            Scott Fisbman

                   52I.
                   521. Dr_
                         Dr_Scott
                             ScottFishtnan
                                   Fishman isisa aphysician
                                                   physicianwhose
                                                             whose ties
                                                                    ties to  theopioid
                                                                          tothe  opioid dru~   industry are
                                                                                         drug industry

    multitudinous.        served as an APF board member and
                   He has served
    multitudinous. He                                          president of the AAPM and has
                                                        and as president

                 yeariy in numerous CME activities for which he received "market
    participated yearly                                                  "market rate honoraria." As

    discussed
    discussed below, he has
              below, he has authored publications,including
                            authored publications, includingthe  seminalgyuides
                                                             theseminat  guides on
                                                                                on opioid
                                                                                   opinid prescribing,
                                                                                          prescribing,

    which
    which were fiinded
               funded by the
                          the Marketing
                              Marketing Defendants.    has also
                                        Defendants. He has  also worked      oppoSe legislation
                                                                 worked tatoo,ppose  legislation

    reciuiring doctors and
    requiring doctors      others to consult pain specialists
                       and others                             before prescribing
                                                  speciatists befQre prescribing high doses of opioids to

                                         acknowiedged his failure to disclose all
                                hiniself acknowledged
    non-cancer patients. He has himself                                       ali potential conflicts of

    interest in a letter in the Journal
                                Jouf iinl of 'the Anaerican Medical
                                             the American           fls:sociation titled "Incomplete
                                                            Medical Association          "Incoinplete Financial

                               Reducing Opioid Abuse and Diversion."z
    Disclosures in a Letter on I2educina                             3'
                                                         Diversion."235

                         Dr_ Fishman aiithored
                   522. Dr_
                   522.              authored a pliysician°s
                                                physician's guide
                                                             guide on
                                                                   on the
                                                                      the use
                                                                          use of
                                                                              of opioids
                                                                                 opioids to treat chrUnic
                                                                                         to treat chronic pain



    232
    212)   PerryA.
         Petry   A. Fine,       Scafeand
                    Fine, M.D., Safe  and Effective
                                          Effective Opioid
                                                    Opiofd Rotation, YouTube.com (Nov_
                                                                                  (Nov_ $,
                                                                                        8, 2012),
    https:!/www.youtube.comlwatch'?v= G31I9yq~Xi.
    https://www.youtube.corn/watch?v=     G31.19yqgX1.
    233 Id.
    233  id
           .
    2,
    234
      3-"t   jd.
             Id.
    231  ScottM.
    235 Scott M.Fishman,
                 Fishman, 7ncorriplete           Disclosures in
                                       Financfal 17isclosures
                          Incomplete Financial                in cr
                                                                 a Letter
                                                                    Letter on Reducing
                                                                              Reducing (3pioid
                                                                                        Opioid Abuse
                                                                                               Abusearrd
                                                                                                     and
    1?iversion,
    Diversion, 306(13) JAMA    1445 (201
                       JAMA 1445          1); Weber, Tivo
                                     (2011);          Two Leader.s
                                                           LeadersininPar.'ra, supra n. 225.
                                                                        Pain, supra


                                                           155
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 168 of 355                                      PageID #: 204




    titled "Responsible
           "Responsible (7pioid
                         Opioidt'rescrib=ng,"
                                 Prescribing,"inin2007
                                                   2007which
                                                        whicht3romot.ed thenotion
                                                               promotedthe  notionthat
                                                                                    thaticing-teirn opioid
                                                                                          long-termo}.~ioid

    treatment was aa viable
                     viable and
                            and safe optionfor
                                safeoption  fortreatfng  chronic tsain.
                                                treatingchron=c  pain.

            523.     In
                     In 20.1.2,
                         2012, Dr. :Pishman
                                    Fishman upciatect tiie guicte
                                            updated the    guide aiici
                                                                  and cont'snueci et
                                                                       continued     I phasizing the
                                                                                  emphasizing

    "catastrophic" "uDcter-treatment"
    "catastrophic" "under-treatment" of
                                      of paiti
                                         pain and the "crisis" suchuncter-treatment
                                                      "crisis"such                  created:
                                                                    under-treatment createci:

            Givei3the
            Given    the magnitude
                         magnitude of the problems
                                             problems relateci
                                                        related to opioid  analgesics, it cal3
                                                                   opioid analge.sics,    can he     tempting to
                                                                                                  be ternpting
            resort to ctraconian  solutions: ctin€cians may   simpty stop
                       draconian solutions: clinicians may simply stop     prescribing
                                                                          prescribing   opioids,
                                                                                       opioicis,    or
                                                                                                   c}r legislation
                                                                                                       legistation
            intencted
            intended to to improve
                            improve pharmacovigilance
                                    pharmacovigilance may  may inadvertently
                                                                inadvertently curtail  patieiit access
                                                                               curtait patient    access to care.
            As
            As wewe work
                      work totorectLtce   sversion and
                                         diversion
                                 reduce ci'          and misuse
                                                          misuse ofof prescription   opioids, it's
                                                                       prescription o}aioids,     at's critical
                                                                                                       critieal to
                                                                                            236
            retr;em}aerthat   the probiem
            remember that the problem       of unre.lieveci
                                               unrelieved   pain
                                                           pain remains
                                                                 remains as
                                                                          asurgent
                                                                             urgentas
                                                                                    as ever.
                                                                                        ever.''c'

    'I'he updatect guide
    The updated    guide still
                         still assures      "[o]pioict therapy
                               assures that "rolpioid                               improve function
                                                                               and improve
                                                       therapy to relieve pain anct         function is

    let;itimate medical
    legitimate  medical izractic.e     acute and
                                   for acute
                         practice for        anci chronic
                                                  chronic pain of      cancer and
                                                               of both canc.er                origins."237
                                                                                   non-cancer origins."'
                                                                               anctnon-cancer

            524.     In another guide by I7r.
                     in                  Dr. Pistiman,    continues to downplay
                                              Fishman, he continlies   doivnplay the
                                                                                 the risk of addiction:

    "I beiieve
    "1 believe clinicians
                clinicians must
                           mustUe
                                be vety
                                   verycarefu(
                                        careful with
                                                withthe  label`actCfict.'
                                                     thetabel  'addict.' I tiraw  distinction between
                                                                           draw a ciistinetion hetween a

    `ehemieal caper'
    `chemical coper' anct   adctiet',23K `i'he
                     and an addict."238  The guicie  also continues
                                               guide also eontinues to present symptoms of
                                                                       present symtstoms ofaciciiction
                                                                                            addiction as

    symt.~tomsof
    symptoms   of"pseudoaddiction."
                  "pseudoacldiction."

                     4. 't'lie Marketing: Deferidants
                        TheMat-ketinc—,               AIso Spread
                                          Defendants Also  Spread Their
                                                                  Their Misieadfnll
                                                                        Misleading Messa2es
                                                                                    Messages to
                        ;12eputable  Umanazatiuns
                        Reputable Organizations

            525.     The 1Vlanufacturing Defendants also
                         Manufacturing Defendants   also tnai3iputated reputable organizations
                                                          manipulated reputa{3fe organizat.ions like
                                                                                                fike the

    Joint Commission
    Joint Commissionon
                     on Ac.creditation
                        Accreditation of
                                       ofHealthcare Organizations (the "Joint
                                         HealthcareC7rganizations             Commission") in order
                                                                       "Jolnt Commtssiol3")

    to fiarther
    to          actvai3cetheir
       further advance    theirunlawful
                                unlawfut marketing    opioicis. The
                                         marketing of opioids.  TIreJoint Commission certifies
                                                                     3ointCommission           over 2.1,000
                                                                                     certif es over 21,000

    rtealth care organizat;ons
    health       organizationsanc€
                               and is
                                    is the
                                        thetiat'son's
                                            nation'solclest
                                                      oldest and
                                                              andIargest
                                                                  largeststancfarcts-settitig andaecrec€ititig
                                                                          standards-settingantt   accrediting




    21'  SCott M.
    236 Scott  M. Fishman, Responsible       OpioidPP'L'SC'YlbZ)25,
                            RP.q.]o7lSihlt' O,j7iold Prescribing:       I1.fiC1E'fi'r
                                                                       Guide
                                                                  7: A ~'             Michigan
                                                                                  J`C3Y Mic.'higai1Clinicians,
                                                                                                   Cl7iZ7C7aF1S,10-11
                                                                                                                 10-1 1
    ('GVaterforciLife
    (Waterford    LifeSciences
                       Sciences2012).
                                2012).
    237 11
    237 1Li
            ,

    231 Scott .M.
    238 Scott .M. Fishman,
                  Fishnaan, Listening
                            LtSten1115totoPain:
                                          Pairi:AA Physician's
                                                   Physieian :s Guide    to If72p1"nL't)14,r
                                                                GtdfCle tC} Improving Pain   Pai71Management
                                                                                                  MmahL'tT1L'l1t
    Thrcrugh  Bcttet- Commtcraicatiorz
    Through Better    Communication 45 (Qxford
                                         (Oxford liniversity
                                                  University I'ress
                                                              Press 2012).




                                                           156
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 169 of 355                               PageID #: 205




                    care.239
            health care.239
    body in healtli

                526.
                526.                               book through
                       In 2000, Purdue sponsored a book  through the Joint Commission
                                                                 the Joint Commission which
                                                                                      which claimed
                                                                                            claimed

    "there is no evidence that addiction is                issue when persons
                                         is aa significant issue      persons are given opioids for pain

    control,"`''D ItItalso
    control."24°       alsocalied
                            calleddoctors'
                                   doctors'concerns
                                            concerns about
                                                      about addictian   side effects
                                                             addiction side            "inaccurate and
                                                                              effects "inaccurate  and

    exaggerated."' Dr.
    exaggerated."'  Dr.17avid                     Commission's executive vice president for health
                        David W. Baker, the Joint Comxr;ission's

         tluality evaluation, has acknowledged
    care quality                  acknowledbed that "Mlle        Comrnission was one of the dozens of
                                                    "[t]he Joint Commission

    individual authors and organizations        developed educational
                                          that c3eveloped
                           organizations that             educational materials
                                                                      rnaterials for pain nianagement
                                                                                          management

                                   information."242
    that propagated this erroneous information."242

                527.
                527.   in
                       In 2001, cltie
                                due toto the
                                         tlie influence
                                              ii3fluenceof
                                                         ofthe Marketing Defendants,
                                                            theMarketing Defentlants, the
                                                                                       the Joint Commission,

    along with the National Pharmaceutical Council (founded in 1953 and supported by the
                            Phannaceutical Coiincil                                  the nation°s
                                                                                         nation's

    niajor researchTbased
    major                 biophannaceutical companies')
           research-based biopharmaceutical                "introduced standards
                                            coinpanies213) "introduced standards for [hospitals}
                                                                                     jhospitalsj to

    improve their care for patients with pain." The new standards for hospitals put patient pain front
    iinprove

    and
    and center                     sign."This
        center as the "fifth vital sign"  Thisrnonograph, entitled Pain:
                                               monograph, entitled Par.'n: Can-rent
                                                                           Current Undetstaiiding
                                                                                    Understanding af
                                                                                                  of

    Assessment,
    ASSessPnetit.,Management       Treatinetats rec.lulred
                               and Treatments
                   Manageynentand                          assessrrientof
                                                required assessment     ofpain
                                                                          pain in  all patients.
                                                                                fn all patlents.

                528.
                528.   The Joint Commission's
                                 Coniinission's first
                                                 first pain management standards placed responsibility for
                                                       pain manaDement

     pain control                oraanizations (hospitals) and emphasized the need for hospitals to do
          control on health care organizations

    systematic assessments and
    systematic assessments and use quantitative measures
                               use tluantitative measures of pain which
                                                          of pain           consistent witli
                                                                  which was consistent with the




    2~1  JointCommission,
    239 Joint Commission, FAQ  Page, availrrhle
                           FAQ Page, available at
                                                                                  (1#2274 (last
    https://www.jointcommission.org/about/jointcommissionfans.aspx2CategoryId=10#2274
    https://www.iointcofnmission.org/about(iointcomniissionfags.aspx?Categoryld=l
    visited Aug. 1, 2018).
    240
        Sonia Moghe, Opioid
                     OpioidhiStQry
                             history:• From  'wonder drug'
                                       FrQm 'w©ndei-  di-zigg ' to abuse e.Pidemic,
                                                                ta abisse               (Oct. 13,
                                                                          epidemic, CNN (C}ct. 13, 2016),
                                                                                                   2016),
                              6/05/12/health/opioi d-addicti on-history/.
    https:/lwww.cnn.com/2fl I16l05/12/healtlVopioici-addiction-history/.
    https://www.cnn.com/20
    24' Id.
    241  Id
    242
    '4z id
          id.
    243
    243 Currently
         Currentlyfunded
                   fiindedby
                           byJohnson
                              Johnson&&Johnson,
                                        Johnson, Purdue
                                                 Purdue and
                                                        and Teva,
                                                            Teva, among
                                                                  among others.


                                                        157
                                                        157
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                   DflC[3MENT
                                   DOCUMENT    2      Page 170 of 355                             PageID #: 206




    position of the Front Group APS.

               523. AsAs
               529.    a result ofof
                          a result thethe
                                        Ivlarketing Defendants'efforts
                                          MarketingDefendants'              manipulatethe
                                                                effortstotoinanipulate thestandard
                                                                                          standard of
                                                                                                   of care,

    inany
    many hospitals,
          hospitals, including
                      includingPlaintiffs, riskedloss
                               Plaintiffs,risked  lossof
                                                       oftheir  JointCoinrnission
                                                          their3oint              accreditation
                                                                     Commissionaccredit   i tion if they did

    not incorporate the
                    the "fifth
                        "fifthvital
                               vitalsign"
                                     sign"standard
                                           standardancl putpain
                                                    andput  painatatthe   forefrontofoftheirl
                                                                     theforefront        their)treatrtment.
                                                                                                 treatment. For

    exaanple, the emergency
    example, the  emer;ency departrnent
                            department at
                                        at Qconomowoc Memorial Hospital in Wiscvtisin
                                           OconomowocMern©rial             Wisconsin achieved

    10 consecutive years of patient
       consecutive years    patient satisfaction             percentile, a feat no
                                    satisfaction in the 99th percentile,           other emergency
                                                                                no other  emergency

    hospital in
    hospital        United States has been
             in the United            been able to accomplish.'
                                                to accomplish. 244 However,
                                                                   However, cluring
                                                                            during its routine Joint

    Conimission survey, TIZe
    Commission survey,       3oint Commission
                        The Joint                 foundthat
                                   Coi3iFnissionfound   thatthe  hospital was
                                                             the 1iospital was not  adequately
                                                                               not adequately

                  fnllow up questions
    docutnenting -follow
    documenting             cluestiorisafter  prescribingpain
                                        afterprescribing       medicationstotopatients.'
                                                          painmedications      patients." As    result, tlie
                                                                                          As aa resiilt, the

                                                        compliance up
                                            bring their cornpliance iip to 90%.
                                                                           90%."246 They coulct
                                                                                         could not, and
    hospital was given
                 given only one
                            one quarter
                                quarter to
                                         to briaig

    as a result
         result their Joint            accreditationwas
                            Commissionaccreditation
                      Joint Commission               wasatatrisk
                                                              riskfor
                                                                   forthe   entirehospital,'
                                                                        theentire             Loss of
                                                                                   hospital'' Loss

    accreditation
    accreditationby
                  by The
                     The loint
                          JointComanission
                               Commissioncan   resultinint.he
                                           canresult               of a huge ainount
                                                          the loss of        amount of  hospital resources
                                                                                     of laospital

    to becoane reacc•redited,despite
       become reaccredited,   despitehaving   patient satisfaction
                                      havingaapatient  satisfaction rating
                                                                    rating of                    noels
                                                                           of 99% for the same period.'-4s
                                                                                               period.241

               530.
               530. Since
                      Since2001,
                             2001,The
                                   TheJoint   Commissionstanclards
                                            Commission
                                        Joint             standards relatinl;  to pain
                                                                     relating to   painassessrnent
                                                                                        assessment and
                                                                                                   and

    niaciagetneaithave
    management     havcbeen
                        beenrevised
                             revisedtotolessen  emphasis on
                                         lessen emphasis on pain.
                                                            pain. However,
                                                                  However, the
                                                                           the damage
                                                                               dainage caused
                                                                                       caused by the

    MarEceting Defendants°marketing
    Marketing Defendants'  tnarketingcampaigns
                                      cw3ipaipscould
                                                couldnot be undone.
                                                      notbe undone. Dr.
                                                                    Dr. Baker
                                                                        Baker explains
                                                                              explains that
                                                                                       that "the
                                                                                            "the

                                                             actin3 opioids were less addictive had been
    concept that iatrogenic addiction was rare and that long acting

     greatly reinforced and widely repeated, and stadies
    ,greatly                                     studies refuting  theseclaians
                                                          refutingthese                           until
                                                                        claims were not published iintil



    244 Testirnony of
    244 Testimony  ofTim
                      TimWestlalce,
                         Westlake,1VID, FFSIVIB,FACEP,
                                    MD, FFSMB,   FACEP,U.S. Senate Comm.
                                                       U.S.Senate         On Homeland
                                                                   Connn. C?n Honieland Sec.
    and      Gov't      Affairs      (April      15,      20 I6),
                                                          2016),     at     6,     cavaikable
                                                                                   available  at
    https://www.hsgac.senate.gov/imohnedia/do&testi m ony-westlake-2016-04-15-REVISED.pdf
    https:/lwww.hsgac.senate.govliint7/iriedia/docltestimony-westlake-2.016-04-15-REVISED.pdf
    245 id
        m
          .
    246 1d
        id..
    247 Id.
        Id
    248 id
    24$ m..


                                                       158
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2       Page 171 of 355                               PageID #: 207




    several years (ater."
                  later."

                    5. "I'he Marketing Uefendants
                       The Marketing              Disseminated Their Misrepresentations
                                       DefendantsDisseminatecl7C`tieir Misrepresentatic2ns
                       Thrmnh CME
                       Through   CMEPro Promms
                                           • rams

            531.
            531     Now that the
                             the Marketint;
                                 Marketing L7efenctants
                                            Defendants had
                                                        hadboth
                                                            hothaagroup
                                                                  group of physician promoters and
                                                                        of physic.ian
                                                                                              ~
    had
    had built aa false
                  false bocty
                         body of
                              of"Iiterature,"
                                 "literature," Uefenclants needed to
                                               Defendants needed  to make
                                                                     make sure   theirfa[se
                                                                           sure their  falsemark.eting
                                                                                             marketing

    message
    rnessage was
             waswic3ely distributed.
                 widelyc€istrFbuted.

            532.    One way the
                             theIvlarketing
                                 Marketing llefenctatats
                                            Defendants aggressivety
                                                         aggressively ciistrihutec# their false
                                                                       distributes their  false message

    was through countless CME programs.
                              prog(grams.

            533.    Doctors are.
                    Doctors      re.qiiired to attend a certain
                            are required                certain numher and, often, type
                                                                number anci,       type of CME programs
                                                                                        of C:ME

         year as
    each year as aa condit3t7n of their licensut'e.
                    condition of                    These programs are
                                        licensure. These}?r(TgraI7ls aregenerally  del3vered in
                                                                         generally delivered  in person, often
                                                                                                 person, ofteil

    in
    in connectioii
        connection with  professional or~anizatic~ns'
                   with professionai                   conferences, onlii~e,
                                       organizations' conferences,  online, t~r  through written
                                                                             or throu~h  written

    publications. lloctors
    publications. Doctors rely
                           rely on
                                on C1AEs    only to
                                   CMEs not oniy  to satisfv  licensingre~uireinents,
                                                      satisfylicensing  requirements, ln~t also to ~et
                                                                                       but afso    get

    iiiformation on
    information  on new
                    newclevelopmeiits
                        developments in
                                      in medacine
                                         medicine or
                                                   ortotocteepen
                                                          deepenthe.ar knowledge in specific
                                                                 their knowledo'e   spec.ific areas
                                                                                              areas of

    practiee.
    practice. Because
              BecauseCM.Es
                      CMEs t.ypicalty
                            typically are
                                      are taught
                                          taughtby
                                                 byKOI,s
                                                   KOLswho
                                                         whoare
                                                             arehiclyhly respected in their fielcis,
                                                                 highly respecteci          fields, and

        thought tc>
    are thouaht  to reflect
                    reflect these             medical expertise,
                                  physicians'meciic.al
                            these physicians'          expertise, they
                                                                  they can
                                                                       can be
                                                                           be especia(Iy
                                                                               especially inf.tuential
                                                                                           influential with

    doctors.
    doctors.

            534.    "Che countlessdoctors
                    The countless  doctorsand
                                           and other
                                               other healttr
                                                     health care
                                                             care professionals     participate in
                                                                  professionals who participate

    accrediteci
    accredited CMEs cotistitute
                    constitute an
                                anenc>rmously important audience
                                   enormously impc>rtant auciiencefor  opioici reeducation.
                                                                   for opioid  reectucation. As
                                                                                             As one

    target, .IJefenctants aimed to
            Defendants aimed     to reach
                                    reach general practitioners, whose broaci
                                                  practitioners, urhose broad area
                                                                              area of
                                                                                   ofpractiee
                                                                                      practiceanct  lack of
                                                                                               and Iac.k

    expertise anct specaalized training
              and specialized  training in
                                        in pain management
                                                management made
                                                           made them  particularlydepencte.nt
                                                                 themparticularly  dependent upon
                                                                                              upon

                                       susceptible to the Marketine
                           especially susceptible
    CMEs and, as a result, espe.ciallv                    Marketing T)efendants'
                                                                    Defendants' decept.ions.
                                                                                 deceptions.

            535.    '1"he .MarketingDefendants
                    The Marketing    .11efendantssponsored
                                                   sponsorectCMEs
                                                              CMEsthat
                                                                    thatwere
                                                                         were delivered
                                                                              cieliveredthousands
                                                                                         thousands of

    times,
    tiu3es, promoting          opioid therapy
            prornoting chronic opioici therapy anti
                                                andsuppc>rting
                                                    supporting and  disseminating the
                                                               and ciisseininating thetiece}7tive
                                                                                        deceptive, anti
                                                                                                   and

           messaoes desc.ribed
    biased messages            in this
                    described in   this Complaint.
                                        Compiaint. These
                                                   `I'beseCMEs,
                                                          CMEs, while
                                                                while often
                                                                      often generically
                                                                            aenerically titled to refate
                                                                                                  relate



                                                       159
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 172 of 355                             PageID #: 208




    to the treatrnent
           treatment of chronic
                        chronic pain,
                                pain, focused
                                       focused on
                                                onopioicis
                                                   opioids t.o
                                                            to the exclusion
                                                                   exclusion of alternative treatrnents,
                                                                             of alternative  treatments,

    inflated the benefits
                 benefitsofofopioids,
                              opioids,ancl
                                        andfrecluentiyo
                                             frequently utnitted
                                                        omitted or
                                                                 orcicnvnplayecl
                                                                    downplayed their risks
                                                                                      risks ancl  adverse
                                                                                             and aclverse

    effects.                                                                                 ~

               536.   Cephalon sponsorecl
                      Cephalon sponsored numerous
                                          numerous CME
                                                   CME prograiiis,
                                                       programs,whieh
                                                                   which tvere
                                                                          wereinacle widely available
                                                                               made wiclely avaiiable

    through organizations
            organizations like
                           like Metiscalae,
                                Medscape, LLC
                                            LLC ("Met#scape")
                                                 ("Medscape") and which disseniinateci
                                                              and whieh  disseminated false
                                                                                       false ancl
                                                                                              and

                              physicians across the country.
    misleading information to physicaans            countty,

               537.   Another Ce}?haion-sponsorec4
                               Cephalon-sponsored CNI.E
                                                   CME presentaticsn  titled Breakthrough
                                                        presentation titleci               Path:
                                                                             Brecrkthrough Paifi:

     Treatment Rationale
     Trecctirlcnt                           uFas available
                                   Opioids was
                              withC1pioid.s
                  Rationcrle ;vith               availab(e on .Medscape  startingSeptember
                                                              .Mec#seapestarting  Septeirtber16,
                                                                                              16, 2003
                                                                                                  2003 and

    was given by
              by aa self-professeti
                    self-professed pain
                                    pain management
                                         management doctor
                                                    doctortvho
                                                           who "previously operated hack,
                                                               "previouslyoperate.tl back, comptex
                                                                                           complex

    pain syndromes,
         syndromes, the
                    the neuropathies,
                        neuropathies,anct
                                      and interstitial
                                          interstitial cystitis."
                                                       cystitis."He
                                                                  Hedescrihes  thepain
                                                                     describesthe  painproc.ess
                                                                                        process as    non-
                                                                                                as aa nOn-

    time-ctepencient continuum
    time-dependent   continuum that
                               that reclu€res
                                     requires a batanced
                                                balanced aiia!gesia approachusing
                                                         analgesiaapproach         "targeted pharmaco
                                                                             using"targetec113harnnaeo

    therapeutics to affect multiple                               pathway."249 'l'he
                                                   pain-signaling pathway."L49
                           niultipte points in the pain-signating              The ctoctor  iists fentanyl
                                                                                     doctor lists fentanyi

    as one of
           of the most
                  most effective
                       effective opioids
                                 opioidsavailable
                                         availablefor
                                                   fortreating
                                                       treatingbreakthrougli pain, describing its use as
                                                                breakthrough13ain,

    an expec.t.ecl
       expected andand normal
                     normal   partofofthe
                            part        thepain
                                            painmanagement
                                                 managementprocess.25° Nbwhere in
                                                             process. Nowhere   in the
                                                                                    the CNIE     cancer
                                                                                        CIVIE is cancer

    or cancer-relateci pain even mentioneci,
       cancer-related pain                            FllA restrictions
                                             ciespiteFDA
                                 mentioned, despite        restrictions that
                                                                        that fentanyl
                                                                             fentanyi use be  limited to
                                                                                          be limitect

    cancer-related pain.

               538.   Teva
                      Teva paiCl
                           paid to have
                                   haveaaC1VIE      sponsored, Opi.nid-Based
                                          CME itit stx}nsorecl,              Management' of
                                                                Opioid-Based 1{~lanagerrlent qf Persistent
                                                                                                Persirtent

    and                  Pain, publisheci
         Breakthrough Fcrin,
    and 1'3reakthror.tgh       published in a supplement
                                              supplementofof1'ain
                                                             PainN4.ed3cine         2009. The CME
                                                                            News in 2(}09.
                                                                  Medicine News

    instrlactect cloctursthat
    instructed doctors    that"clinically,
                               "clinicatiy,broad
                                           broaciclassification
                                                  classificationof pain syndromes
                                                                ofpa€n  synclrotnesas
                                                                                    aseither
                                                                                      either cancer-
                                                                                             cancer- or non-

                                    uti[ity" anci
                        lithited utility"
    cancer-reiatecl has tiri-iitecl
    cancer-related                                recommentleci Actiq
                                             and recommended    Acticl and
                                                                       anciFemora
                                                                            Fentora for
                                                                                    for patients with
                                                                                                 with c.hronic
                                                                                                      chronic

    pain.The
    pain. The CME
              CME is
                   is still
                      still available
                            available onlir,e.
                                      online.



    249   Daniel S. Bennett.,
    249 Daniel      Bennett, Breakthrough
                               Brecaktht•at(gh Pain:     Treatment Rcrtionrxle
                                                PLein: Ti•eattrrent   Rationale Yt'ith
                                                                                 With Upr'clids, Medsca}.~e,
                                                                                       Opioids, Medscape,
    http:l/www.tnecl.scal)e.org/viewarticle/=1•61fi12
    http://www.medscape.orgivi                         {last visited
                                   ewarti cle/46 I 612 (last visitecl Aug.
                                                                      Aug. 1, 2018}.
                                                                           I, 2018).
    25Ct 1d.
    250




                                                       160
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 173 of 355                                  PageID #: 209




            539.     Responsible            Prescribing was
                                   Opioid I'r-esct'Ibistg
                     ResJx3rtsihle 01;-ioid               Was sponsored
                                                              spol-isoreti by Purdue,
                                                                              Purdue, Erdo
                                                                                       EndoI aiid
                                                                                             and Tev
                                                                                                  Teva.
                                                                                                     a. The

    FSMB website
    FSM.B         describeu itat as
          website described      as the "lead'sng continuing
                                    the "leading             medical etzucatior
                                                  continuing med;cal education (CMB)
                                                                                (CME) activ;ty
                                                                                      activity for

    preseribers of
    prescribers of opioid  medications." Endo
                   opioid rnedfcaticnrs.,' Endo sates
                                                sales representatives
                                                       representativesciistrzbr3ted copies'of
                                                                       distributed copies     Res:ponsible.
                                                                                          'of Responsible

            f'r-escril3i~i;; with a spec€at
    Opioid Prescribing
    Opiricl                                 introductory Ietter
                                    special introductory letter froLn Dr. Fishman.
                                                                from Dr.  Fishman.

            540.     ln
                     In aIl,
                         all, inore
                               more than
                                     than 163,000
                                           163,000 copies
                                                   copies of              Opioiil Prescribing were
                                                             Rczrponsihle Opioid
                                                          of Responsible                      urere

                nationally.
    distributed nationa4ly.

            54.1. 'I'13e
            541.     The t~nerican Medical Association
                          American.1bledicat Associatioii ("AMA")
                                                          (°`AMA") recognized
                                                                    recvgnized the  impropriety that
                                                                                the impropriety

    prartnaceiatical coinpany-funded
    pharmaceutical    company-fundedC.INfEs
                                     CMEs create,
                                            create, stating
                                                     statingthat
                                                             thatstr}?port fromtiru(y
                                                                   supportfrom   drug cotiipat3ies
                                                                                       companies tvitt3
                                                                                                   with a

    financial interest ir~ the content Yteing
                        in the                promoted"creates
                                       being promoted  "create5 conditions
                                                                cordit€ons in
                                                                            in which
                                                                               whictr external
                                                                                      external interests

    could influence the availability
    couid inthaence     availability and/or
                                     and/or content"
                                            content"of
                                                     ofthe
                                                        thefsrograms
                                                            programsand
                                                                     and urged
                                                                          urgedttiat
                                                                                that"[w]ihen
                                                                                     "[w]hen possabte,
                                                                                             possible,

    CME[s] shoulci
           should be provicted
                     provided withoat
                               without suc13
                                        such support or the
                                             support or  theparticipation
                                                             participationofofinciividlzals
                                                                                individualswho
                                                                                            who13ave
                                                                                                have

    f€tiancial interests
    financial   it3terestsin
                           ittthe
                               theeducation
                                   eciucationsubject
                                              subjectmatter."25I
                                                     matter.'°`"

            542.     Ph_ysiciansattended
                     Physicians  attended or
                                          or reviewed Cli-IEs
                                                      CMEs sponscx-ed
                                                              sponsOred by
                                                                        by the
                                                                            the1Vlarketing
                                                                                Marketing Defendatits
                                                                                           Defendants

    during     relevant tinie
    dnring the re!evant time period
                              period at3d
                                     and were
                                          ivere misled
                                                tnisled by them.
                                                           thetn.

            543.     By spot3soriti~
                         sponsoringC1VIE
                                     CME programs   put or3
                                             yrams }~nt on by ~'rc~tit
                                                               Front C';rot~ps
                                                                       Groups like  APF, AAP1V1,
                                                                               [ike A.PF, AAPM, atict
                                                                                                 and

    others, the
    others,  the1Vlarketincy Defendantsexpected
                Marketing Defendants    expected and understood
                                                     uncferstood that
                                                                 that instrLictors wotiId deliver
                                                                      instructors would   cIe[iver messages
                                                                                                   messages

    favorable to thein,
                 them, as
                        as these
                            these organizations
                                  organizations were
                                                wereciependent
                                                     dependent on  the Marketii3g
                                                               on the  Marketing Defendants for other

    t3rqjects. The
    projects.  Thesponsoring
                   sponsoring organizations
                              or~anizations honored
                                            honored this
                                                     this principle
                                                          principle by hiring
                                                                       liiring pro-opioid
                                                                               pro-opioid KOLs
                                                                                          KQLs to give

          that supported
    talks that supportedchronic
                         chronicapioict
                                 opioidthera~y.  Marketing Defendant-driven
                                        therapy.11r1arkerng Defeiic3ant-drivencontent
                                                                               contentin
                                                                                       in these
                                                                                           these CMEs

    had
    raci a ctirect
           direct and iinmeciiate
                       immediate effect
                                  effect on
                                          onprescribers'
                                             prescribers'views onon
                                                           views  c>pioids.
                                                                    opioids.Proclucers
                                                                              Producersofof
                                                                                          C.1VIEs
                                                                                            C.MEs anct
                                                                                                  and the

    Marketing Defendants
              I7efendants both
                          both measure
                               measure the
                                       the effects of
                                                   of CMEs
                                                      CMEs oti
                                                           on prescribers'
                                                               prescribers' vietivs
                                                                             views on opioids and




    '251
    253Opinion
        apinion 9.0115,
                9.0I 15, Financial
                         F"incrncicxlRelationships
                                     l'ielatioFirl2ips with
                                                       rvitl1 lndr.rstty
                                                              Industry inirzCAIE„Am.
                                                                             CRrE,,1m. Med.Ass'n
                                                                                       Med. Ass' n(IV`ov.
                                                                                                    (Nov. 2QI 1).
                                                                                                          2011).




                                                         161
                                                                                                  i
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DQCUMENT
                                   DOCUMENT  2       Page 174 of 355                                       PageID #: 210




           absorptionofofspec3ftc
    their absolpti[}I]
    their                 specificn3eSsag(:s, confirmingthe
                                    messages,CoI2frlTting thest.r'd.tegic marketingpUr~.~ose
                                                                strategicmarketit3g purpose n1
                                                                                             in sliRportino,
                                                                                                supporting
                                                                                                      I

    them.                                                                                             iI

                                        Defendants li`sed
                            Vlarketin2,Defendants
                     6. The Marketing               Used G°t3raladecl" Advertisint; to
                                                          "Branded" Advertising     to Promote
                                                                                       !Promote
                        The>;rProducts
                        Their  I'roductsto
                                         taDoctors
                                           Doetorsand
                                                   and Consumers
                                                        Consumers
                                                                                             I
            5~. TheThe
            544.      Mark.etin~  llefe~3dants
                           Marketing  Defendants en~agec~    in widespread advertisin~
                                                          in ~~ric~espread
                                                    engaged                 advertisingcampaigns
                                                                                         campaignstoiitic~~
                                                                                                      touting
                                                                                             I
    the benefits
    the benefitsofoftheir
                     theirbrancled
                           .brandedctrugs.
                                     drugs.`I'he
                                             The.Marketinyr
                                                  Marketing Defenciants  published print
                                                             Defendants taub(isheci       advertisements in
                                                                                    print aci.vertiseinents

    a broad array
            array of
                  ofineciicaE journats, ranging
                     medical journals,  rangin~ from those aimec~
                                                           aimed atatspecialists,  suchas
                                                                      speeia€ists,such  asthe
                                                                                           theJournal
                                                                                               lournai of

    Pain and Clinical Jotilnal
                      Journal of
                               of Pain, to,joiirnals with wider
                                        to journals with  wider lnedicai audiences, such as the Journal
                                                                 medical audienc.es,            Joiirnal of

    the American
        American Me.dicai                 Marketing Defendants
                 Medical Association. The Marke.ting                   ively spent
                                                                collectively
                                                     Uefendants collect-     spent more
                                                                                   morethan
                                                                                        than $14

    mitlion
    million on
            on tnedieai
                medical journal
                         journal attvertis€ng
                                  advertising of
                                              of opioicis
                                                 opioids in 2(}11,        triplewhat
                                                                   near3ytriple
                                                            2011, nearly        whatthey
                                                                                     they spent
                                                                                           spent in 2001.

    The 2011
        2011 total
             total €ncitzties `a4.3million
                   includes $8.3   miltionby
                                           hy Purdue,
                                              i'urdue, $4.9
                                                       $4.9 mi(lion
                                                            million by Janssen,anci
                                                                    byJanssen,  and $$1.1
                                                                                      1.1 million by Encto.
                                                                                          mitlion by Endo.

             545. The Mark.eting
                    The MarketingDefendants
                                  Defendantsalso
                                              alsotargeted
                                                    targetedconsumers
                                                             consumersinintheir   advertising. They knew
                                                                            theiracivertisii3g.

    that physicaans are more
         physicians are more likely
                             iikely to prescribe             pat€entspecifically
                                       prescrihe a drug if a patient                      it.-''' They
                                                                     specifcat(y requests it.252   They also
                                                                                                        also

    knew that
    knew that this
               this wiliingness
                    willingnesstotoacciniesee
                                    acquiescett> sueh patient
                                              to such patient requests
                                                               requests holcis
                                                                        holds tnie  evenfor
                                                                               true even foropioicis
                                                                                             opioids anct
                                                                                                     and for

    conditions for
                for which
                    which they
                           theyare
                                aretnot  approved.253 Eaicio's
                                     notapprovec€.253  Endo's research,
                                                               research, for  example,founc{
                                                                          forexatnple, found that such

    communicatlf?ns resulted
    communications   resuIted in
                               in greater
                                  sireaterpatient
                                          patient "brand
                                                  "hrand loyalty," urath Ionger durations
                                                                   with longer  duratsons of
                                                                                          of Opana ER

    therapy and feurer                   The Marketin~
                       discontinuations. 7-tle
                fewer discontintiations.       Marketingllefendants
                                                         Defendantstht3s
                                                                     thusincreasingfy toc~k
                                                                           increasingly tooktheir
                                                                                              theiropio=c~
                                                                                                    opioid

    sales cazn}3ai
    sales          0gns ci€recttytc}
           campaigns                 consumers,including
                        directly to consumers,  €ncluctingthrough
                                                            throughpatient-focused
                                                                    patient-foetasect"education
                                                                                      "educatiodanct support"
                                                                                                and support"

     materials iri
    'materials  in the
                   the form
                        form of
                             offsamphlets,
                                pamphlets, vicieos,
                                            videos, or otherpubiications
                                                    or other publicationsthat
                                                                          thatpatients
                                                                               patientscoutti
                                                                                        could'viev+r
                                                                                               'view in their

    physician's
    physician'soff€ce.
                office.




      25'
      252 InIn one stucfy,
                   study, for for example, nearly 20% of   of sciat.ica
                                                              sciatica patients requesting oYycodone     received a
                                                                                              oxycodone received
      prescription for
      prescriptiG}n    forit,it,compared
                                 coinparec(with
                                            urith1%
                                                  .i%of
                                                      ofthose
                                                         those making no specific
                                                                            specific request.
                                                                                      request..T.B. .McKinlay et aL,
                                                                                               J.B. McKinlay     al.,
      Effects c1/'T'at.ient
      Effects                 1ileclication Keqamsts
                of Patient Medication                 an 1'17ysiciari
                                            Requests on               Preserihing Belzavr`or,
                                                          Physician Prescribing    Behavior, 52(2) Med. Care 294
      (2€314).
      (2014).
    '-253  Id
       5' Icl.


                                                          162
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 175 of 355                                  PageID #: 211




                    7. The Marketing
                            MarketingDefendants
                                        DefendantsE;`sed "Unbrandeci" Advertising
                                                    Used "Unbranded"  Advertisingto
                                                                                  toPrczrnote
                                                                                     Promote
                       t?i?ioid Use for Chronic
                       Opioid           ChronicPain
                                                PainVVithtrrit
                                                     Without FI}A
                                                               FDA Review

            546.    'I'he.Marketit?g
                    The Marketing .Defendants
                                     Defendantsaiso
                                               alsoaggressivety
                                                    aggressively}?rotnotecl opioids through
                                                                 promotedo}?ioids           "unbranded
                                                                                    through "unbraticiect

    aclvertising" to
    advertising"   to generally
                      generally tout the
                                      the lze.nefits
                                           benefits of opioicls w;thoirt specifically
                                                       opioids without   sl?ecifcalIy naming a particu!ar
                                                                                               particular

    1?rarid-name o}?ioicldrug.
    brand-name opioid     drug. Instead,
                                Tnstead, unbranded
                                         unhrai?rleciadvertising
                                                      aclverti5in~,     iisu,-tityframed
                                                                  is ;susually     framed as  "disease
                                                                                          as "ctisease

    aurareness"—et?couragincyconsumers
    awareness"—encouraging    consumers to
                                        to "talk
                                           "ta(k to
                                                  to your   doctor"a}?out
                                                      yourtioctor"   abouta acertaii?
                                                                              certain1?ealth  condition
                                                                                      health cot?ciitian

    without
    without1?romotit?g
            promoting a specific
                        sl?ec€ftc product
                                  1?roductand,
                                          at?ci,therefore,
                                                 therefore, without  providing balanced
                                                            without lzroviciiDg           cfisclosuresabout
                                                                                Lzalanceddisclosures  about

    the. }?roduct'slimits
    the product's   limitsand
                           and risks.
                                risks. In
                                       In contrast, apharmaceuticai  company's"br•anded"
                                                    a pharmaceuticalc.ompany's           advertisement
                                                                               "branded"actvertisemei?t

    that identifes
    that identifies aa specifc
                        specificmedicatian
                                 medicationand
                                            anditsits
                                                    inclicatioi?
                                                      indication (i.e.,   theconrtition
                                                                  (i.e., the  condition which
                                                                                        which the  drug is
                                                                                               thectrup, is

    approvecl to treat)
    approved     treat) must
                        mustaiso
                             alsoinetucte
                                   include}?ossibie
                                           possible s=de
                                                     side effects
                                                          effects aticl contraindications—what the
                                                                   and cot?trainclieatioi?s—what the FDA

    CJuiciat?ce
    Guidance onotipharmaceutical
                   pharmaeeutical advertising
                                  acfvert;sit?grefers
                                                refers to
                                                        to as "fair baiattce."
                                                           as "fair balance?'I3ranciecl advertising isis also
                                                                               Branded aclvertisit?g

    sul3ject to FDA
    subject     FT)A review
                     revieur for cc.?nsistency Withthe
                                 consistency with   thedrug's
                                                       cirug's FDA-approved    label. Throuah
                                                               FllA-apfsroveci (anel. Throughunl?rancled
                                                                                              unbranded

    n?aterials, the
    materials,  the Marketing
                    Marketinglle.fei?dants
                               Defendantsexparidecl
                                           expandedthe
                                                    theover•.311 acceptance of
                                                        overall acceptance  of and ctemai?d
                                                                                   demand for
                                                                                            for chronic

    o}?ioicftherapy
    opioid   theral?ywithout
                      withoutthe
                              the restrictions imposed by
                                  restrictions irrtlzoseci by regulations on brattcfed
                                                              regu[ations on           advertising.
                                                                              branded aelvertisit?g.

            547.    Many of the Marketing
                                Marketing llefeticlartts utilized unbranded
                                           Defendants utilizecl   unbrancled websites
                                                                             websites to
                                                                                       to promote
                                                                                          promote opioid

    use withc?irt promotingaa specific
        without promoting      specifc branded
                                       branded rlrug,
                                                drug, siich
                                                      such as
                                                            as i'urdue's  pain-management website,
                                                                 Purdue's}?ain-management website,

    zc~~z~.intlac~frre.erJf~crir~.r.o~rr. 7"he
    wi,vw.inthcfaceolPain.com.                 wel3s:te contained
                                          The website   cc?ntaii3edtestimonials    fromseveral
                                                                     test=monialsfrom   severai dozen
                                                                                                dozei?"advocates,"
                                                                                                       "advocates,"

    it?e(uciing heaith care
    including health   eare providers,
                            }?roviciers,urging
                                         urgit?~~ tnorepain
                                                more    pa€n  treatmet?t.The
                                                            treatment.    Thewebsite
                                                                              websitepresented   theadvocates
                                                                                      presentecithe  advoeates

    as neutraf
       neutral at?ci ut?biased,l?ut
               and unbiased,           investi~ryationby
                                    an investigation
                               but an                  bythe
                                                          the New
                                                              New York
                                                                  York Attorney  Getieral later reveatecl
                                                                       Attort3ey General        revealed that
                                                                                                          that

    Purdue paicl the advocates
           paid the  advocates hundreds
                               hui?dreds of
                                         of thousands
                                             thousands of
                                                       of dollars.

                    8. "rhe  Marketin2 Uefendants
                       The Marketing   Defendants Frinded,
                                                  Funded. Eciited
                                                           Edited and nistribtjted
                                                                      Distributed1'ublieat'rons
                                                                                   Publications
                       '['hat SupPorted 'Thefr
                       That Supported   Their Misrepresentations

            548. "I"he
            548.    The11•4arketil?g Defenclants created
                        Marketing Defendants     created a bocly
                                                           body of
                                                                 of fa3se,
                                                                     false, misleading,
                                                                            misleading,ancl
                                                                                        andut?stipport.ed
                                                                                            unsupported

    medical and
            and pc?13u!ar  literature about
                 popular literature   about opioids
                                            opioicls that (a)
                                                          (a) understated
                                                               understatedthe
                                                                           therisks
                                                                                risksa13c1
                                                                                       and «verst.ated
                                                                                           overstated the

    benefits oflong-tertn
    benefits of long-termuse;
                          use;(b)
                                (b)
                                  ap}?eare_ci to be the resuLt
                                    appeared to                of independent,
                                                        result of it?depenclent, objective
                                                                                 objective research;
                                                                                           research;ancl
                                                                                                     and {e}
                                                                                                         (c)


                                                         163
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                   DflCUMENT
                                   DOCUMENT    2      Page 176 of 355                              PageID #: 212

                                                                                              il
                                                                                              I

    uras calct€latect
    was  calculated totoshape
                         sl3apethe
                                tl€eperceptions
                                     perceptionsof prescrtbei-s, pat.ients,
                                                of prescribers,                              literature seivecl
                                                                            and payors. This literature
                                                                 patients, and                          served

    marketing
    marketing goals, rather
                     rather than
                             than scientif€c
                                   scientific stanciards, ancl was
                                              standards, and   was intended
                                                                   intendecl to  persuade doctors and
                                                                              to persuade         and

    consti3mersthat
    consumers   thatthe
                     tlrebenefits
                          benet:tsof
                                   oflong-term  opioid use outweiglieci
                                      long-term opioid     outweighed the
                                                                        the risks.

            549. ToTo
                    aeeomptssh their
                      accomplish     goal,
                                 their     tbethe
                                       goal,   Market;ng    Defendants—sometimeS through
                                                         .11efenciants—sometimes
                                                  Marketing                       through thircl-
                                                                                           third-

    party consultants
    party consultantsancYor
                      and/or I'ront
                             Front Groups—commissioneci,
                                    Groups—commissioned,eciited,
                                                         edited,anci arranged for the
                                                                 and arrangecl    the p]
                                                                                      placement
                                                                                         aeemeiit of
                                                                                                  of

    favorable articles
              articles in  academic journals.
                        in acaclemsc journals.

            SS(l.
            550. "I'he
                   TheMarketinia
                       Marketing Uefenclants'
                                 Defendants' p(ans
                                              plans for  these €naterials
                                                    for these   materials ciicl not originate
                                                                          did not   originate in
                                                                                              in the

    ctepartments with the
    departments        the or~;anizations
                           organizations that
                                          thatwere
                                              wereres}~onsible
                                                   responsible for  research,clevetopn~e€rt,
                                                               for research,  development, or   any other
                                                                                             or any

    area that
         that would
              would have
                    havespe.cialized
                         specialized knowlecige
                                     knowledge about the
                                                     the drugs
                                                         drugs and
                                                               and the€r  effects on
                                                                    their effe.cts on patients; rather,

    they originat.ed
    they originated in
                     in the.Marketing
                        the Marketingllefel3clat3ts' marketing departments.
                                       Defendants' market€€3g  departments.

            551.
            55.I.   '1"1€e.Niarketin=Defenctants
                    The Marketing Defendants mademadesure
                                                      surethat   favorable articles
                                                           that favorable           wereclisseminatecl
                                                                           articles were               and
                                                                                         disseminated anci

    eiteci widely
    cited  wicie.iyininthe
                        themedical
                            meclicalliterature,   evenwhen
                                      Iiterature,even  whetithe Marketing Defendants
                                                             the.Nlarketing llefenctants knew
                                                                                         knew that
                                                                                               that the
                                                                                                    the articles
                                                                                                        artieles

    ciistortedthe
    distorted  thesignificance
                   sipif cance orormeaning
                                   meaningofofthe
                                               theuncierlying study, as with the
                                                   underlying stucly,        the Porter
                                                                                 i'orter & Jick ietter.
                                                                                                letter. The

    Marke.ting llefendants also
    Marketing Defendants   also frequently
                                 frequentlyreliecl    unpublished data
                                            relied on uii}aublished     orposters,
                                                                    dataor posters, neither of which are

    sub,ject to peer review,
    subject          review, btit
                             but were
                                  werepresentecl
                                       presented as
                                                 asvalici scientific evicience.
                                                    valid sc.ientific evidence.

            552.    'I'he
                    The .iVlarketing .Defeneiantspublished
                          Marketing Defendants                   comtnissionetldeceptive
                                                  pub(isbeciororcommissioned   cleceptivereview
                                                                                          review articles,

    ietters to the
    letters    the editor,
                    editor, c.orr€nietitaries, case-sturlyreports,
                             commentaries, case-study               and newsletters
                                                           reports, and newstetters aimed  at discrediting or
                                                                                    aimeci at

    sulapressing negative inforn3ation
    suppressing           information that
                                       that c.ontraciicted                 raised concerns
                                                           their claims or raisecl
                                            contradicted their                               aboiit chronie
                                                                                   concei-ns about  chronic

    o}3ioicltherapy.
    opioid   therapy-

            553.    For erampte,
                    For example, in
                                  in 2007
                                      2007 Cepliaion sponsored the
                                            Cephalon sponsoreci     publication of
                                                                the pub[ication of an article titlecl
                                                                                   an at-ticle titled

    "Impact of
            of Breakthroi€gh Yainon
               Breakthrough Pain  onQuality
                                    Qualityof
                                            of Life
                                               Life in
                                                    in I'atients
                                                       Patients with Chronic,
                                                                     Chronic, Non-cancer
                                                                              Non-:cancer Pain:




                                                        1164
                                                          (4
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMEIrIT
                                   DOCUMENT   2      Page 177 of 355                               PageID #: 213



                                                                                             i

    Patieiit Perceptions and
    Patient Perceptions  and Effect
                             Effect of
                                    of Treatment  with Dral
                                        Treatment with  OralTransnaucosal
                                                             Transmucosal Fentanyl
                                                                          Fentanyl Citrate,"214
                                                                                   Citrate,"254

    published in the nationally circulated Journal of Pain Medicine, to support its effort to expand the

    use of
        of its
            its branded
                 branded fentanyl
                          fentanyl proclucts.
                                    products. The article's  authors (inclutiing
                                                  article's authors   (including Dr. Webster, discussed
                                                                                 Dr. Webster, discussed

    above) stated tliat
                  that the
                        the "C3TFC [fentanyl] has
                            "OTFC [fentanyl]      been shown
                                              has been slrown to relieve BTP [breakthrough
                                                              to relieve                   pain] more
                                                                             [breakthrough paiir]

    rapidly than conventional oral, normal-release, or 'short
                                                       'short actiria'
                                                              acting' opioids" and that "[t]he purpose
                                                                       opioids"ancl

                                                                                       [quality of life]
    of [the] study was to provide a qualitative evaluation of the effect of BTP on the [yuality

    of non-cancer                     number-one-diagnosed cause
       non-cancer pain patients." The number-one-diagnosetl       of chronic
                                                            cause of         pain in the patients
                                                                     chronic pain        patients

    studied was
            was bacl£
                back pain (44%), followecl by musculoskeletal
                                 followed by  niusculoskeletal pain (12°io) and head
                                                                    (12%) and   head pain
                                                                                     pain (7%). The

                               recommends fentanyl for non-cancer BTP patients:
    article cites Portenoy and recommentls

            554.
            554.    In summary, BTP a.ppears to be a clinically irnportant
                                    appears to                                         patients with
                                                                important condition in patietits

    chronic non-cancer pain and
                            anti is associated with an ativerse iinpact on QoL. This qualitative
                                                       adverse impact                qnalitative study

    on the
       the negative
           negative irnpact
                    impact of BTP at2d     potential benefits
                                       the potential
                                  and the            benefits of BTP-specific therapy suggests several
                                                              o€BTP-specific

    domaii3s that may
    domains that  rrfaybe  lielpfulinindeveloping
                        behelpful       developingBTP-specific, QoL assessment
                                                  BTP-specific, QoL             tools.215
                                                                    assesstnent tools.255

                    9. The
                        TheMarketing   Defendants IEJsed
                            MarketingDefendiants           Speakers' Bureaus
                                                  Used Speakers'     Bureaus and
                                                                             and Progr•ams
                                                                                 Programs to
                        Spread Their DeceptiveIViessages.
                               Their Deceptive Messa , es.

            555.
            555.    In addition
                    In addition to
                                to malcing
                                   making sales calls,
                                                calls, the
                                                        the Marketing Defendants' detailers
                                                            Marketing Defendants' detailers also
                                                                                            also

                                     payinent, on their
    identified doctors to serve, for payment,     their speahers'
                                                        speakers' bureaus
                                                                   bureausand      attend programs with
                                                                           andtotoattenc3

                                        Marketing Defendants.
    speakers with meals paid for by the IVlarketing Defenclants.These
                                                                 Thesespeaker
                                                                       speaker programs
                                                                               progranis and
                                                                                         and associated
                                                                                             associated

    speaker trainings served three purposes: they provided 1) an incentive to doctors to prescribe, or

    increase       prescriptions of,
    increase their prescriptions        particular drug; 2) an opportunity for doctors to be selected to
                                 of, aa particular




    214
    254  Donald R. Taylor
         Donald     Taylor et al., Impact of
                                           of Brectkthrough
                                              Breakthrough Pttzn
                                                              Pain uri
                                                                     on Qztrtlity of Life
                                                                         Quality of  I.ife i3l Pcxtients 137ith
                                                                                           in Patients    With
    C7ironic, Non-cafaceNPain:
    Chronic, Non-cancer    Pain: Patient Perceptionsctncl
                                 Patient Perceptions  andEflect       Treatment G#
                                                            Effect of Ti-eatfnent    atlaOral
                                                                                  With   Oral TruJlsrraucosc7l
                                                                                               Transmucosal
    Fentanyl
    Fentanyl Citrate
                Citrate (UTFC,     ACTIQ), 8(3) Pain
                         (OTFC, ACTIQ),             Pain 1VIed.     2.$1-88 {Mar.
                                                            Med. 281-88              2007}, availtsble
                                                                             (Mar. 2007),       available catat
    https://academic.ouop.com/painmed i cine/arti c le/8 /3/28 1/1829f194.
    https://academic.otiop.com/painniedicine/article/8/3/281     /1829094.
    255 id.
    2551d
          .



                                                       165
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 178 of 355
                                                                 I                                     PageID #: 214




    attenci forum
    attend  forum at
                  at which
                     tivhichthe
                             thedruly,
                                 dnagcompanies
                                       comparies could further inarket
                                                               market to   the speaker
                                                                       to the  speaker hi
                                                                                        himself
                                                                                          I self or  herself;
                                                                                                  orherself-,

    anci 3)
    and  3}an
            an opportunity
               opportunity for the tloctors
                                   doctors to
                                            to market
                                               markettototheir  peers.The
                                                          theirpeers.      Marketing Defendants
                                                                       The1VTarketing             graded
                                                                                      llefendants aracied

    their speakers, anci       opportunities tivere
                    and future opportunities        basecion
                                             were based       speakiiig performance,
                                                           onspeaking                post-program sales,
                                                                        performance, post-program sa(es,
                                                                                     ~
    ancl product
    and  procluctusage.
                 usage. Purdue,
                        1'urciue,Janssen,
                                  Janssen, Endo,
                                           Endo, Cephalon,
                                                 Cephalon, and
                                                           and Matlitrckrocit
                                                               Mallinckrodt each inacie thousands of
                                                                                 made thousancis  of

    payments to
             to physicians
                 physiciansiiationwide,
                             nationwide,for
                                          foractivities inc.luding
                                               activities includingl.~articipating
                                                                      participatingon  speakers'l~ilreaus,
                                                                                    onspe.akei:s' bureaus,

    providin~
    providing consulting setvices, and other services.
                         services, anci      senrices.

        D. The
           TheMarlketira2
               Marketing Defend:tnts'
                           Defendants'Gt>ai
                                       GoalWas Wasfot•
                                                   for11=Tare PatientstotoTake
                                                       More Patients            Mvre Opioids
                                                                           Take More ®pivicis at
                                                                                              at
           Higirer Doses
           Higher        for Longer
                   Doses for Longer Pei-iffcis  Time
                                    Periods ofofl'ime

                          increasingr the P'afient
                     l.. Irtcreasirt~,    Patient>i'oDtalation
                                                   Population

                                  a. 'l:'i;e
                                       The1Vl<ari:etin; UefendantsFocused
                                             Marketing Defendants         on Vulnerable
                                                                   Focusedon VuinerabIe Populations
                                                                                        l'opuia,tions

            556.     The .Marketiizg
                     The             .Defenclantsspecifically
                         Marketing Defendants     specif ca[lytargeted   their marketing
                                                               targeted their  tnarketing at two particularly
                                                                                          at ttivo particuiar(y

    vulnerable populations—the
    vulnerable populations—theelrlerly
                               elderlyancl
                                       and veterans
                                           veterans—  who tend
                                                    — who tenclto
                                                                tosuffer   froin chronic
                                                                   suffer from   chrouic pain.

            557.     Inteizial Purdue clocucnents
                     Internal                     demoustrate that
                                      documents demonstrate   that the
                                                                    theT'urdue  Individual Defendants
                                                                        Purdue Inciivictual

    focused on elclerly patients because the.y
               elderly patients                    freciuentpain
                                               are frequent
                                         they are            painsufferers,  and, of
                                                                  sufferers, and, of equal importance, are

    iikely
    likely to he
              be eovereci   Meclicare. Purclue
                 covered by Medicare.  Purdue itrternai
                                               internal docutnents reflected that
                                                        documentsreflectecl                 .~et~,d"Patients
                                                                             thatififitittar~
                                                                                          tameted   "1'atietits

    over the
         the age
             age of
                 of65
                    65.. , tnore
                            moreMeciicare
                                 Medicare:Part .D coverage
                                          Part .D eoverage is achieved."
                                                              achievecl."

            558.     i;lclerly pati.ents frequently
                     Elderly patients     frecluertly suffer
                                                      suffer from osteoarthritis,but
                                                             from osteoarthritis, butopioic#s
                                                                                      opioids are.not approved
                                                                                              are.not approveci

    to treat
       treat the
             the eoi3ditic,n. Purdue conducted
                 condition. Purdue   c.onducteciaasingle
                                                   singlestudy   onosteoarthritis
                                                          stuclyon  osteoarthritisfor  its Butrans
                                                                                   forits  Butrans opioid, and

    it faileci.
       failed. Purc#ue  acirnittetiinininternal
                Purdue admitted         it3teriialdocuments
                                                   cfoeumentsthat  itsopioids
                                                              thatits  opioicls"are
                                                                                "are not
                                                                                     not indicated   for aa specific
                                                                                         inciicatecifor     spec.ifc

    tiisease" ancl
    disease"       "it is very
              and "it     very itnportant
                                importantthat
                                          thatyou
                                               youiiever
                                                    neversug~est
                                                          suggesttoto
                                                                    your   HCP
                                                                         HCP
                                                                      your     [health
                                                                             [health    care
                                                                                     eare    professional]
                                                                                          profes:;ic~t~.a()

    that OYvContin  is incticatetl
         OxyContin is              for the
                       indicated for   the treatnient
                                           treatment of
                                                      of aa specife    disease state
                                                             specificdise•ase   statesuch      Rheumatoid
                                                                                      suchasasTtheumatoici

    flrthrstis or Csteoarthritis."
    Arthritis or  Osteoarthritis." Nevertheless,  to meet
                                   Nevertheless, to  meet its
                                                          its business
                                                               business goals,
                                                                        goals, Purdue
                                                                               Purdue trained  its
                                                                                       trained its

    represeL3tativestotomislead
    representatives     in€sleacidoctors
                                  doctorsby
                                          bypromoting
                                            promoting opioids    for osteoarthritis
                                                      opi(iicis for                 without cliselositig
                                                                     osteoarthritis without  disclosing

    Furclue's
    Purdue's faiteci trial. i'urciue
              failed trial.  Purdue even
                                     eventneasurecl
                                          measuredhow
                                                    howoften
                                                        oftenitittargeteci
                                                                   targetedosteoarthrit€s
                                                                            osteoarthritispatici#ts.
                                                                                           patients.r'1.Purclue
                                                                                                     A Purdue




                                                          166
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 179 of 355                                     PageID #: 215




    marketii3
            .~=tpresentation
    marketing    3resentatic~nconcluded
                               cc~ne(uded tl~at
                                        that its its saiesreps
                                                  sales    re
                                                            F~4 were "identifying
                                                                were "identaf in = aappropriate
                                                                             Y~     i z~rcz      patients"
                                                                                       k } ~riate~"atients"

    bec.allseosteoarthritis
    because  osteaartliritiswas
                            urasspecifically
                                 specitiealiy mentioned
                                              mentianed during 35% of sales         Purdue also directed
                                                                      sales visits. Purciue

    sa[es reizs
    sales         Lrsemarketing
          reps to use tnarketing materials
                                 ti3ateriats that
                                              that highlight
                                                   higl7liglltpatients   with osteoarthritis,
                                                               tiatients with oste.oarthritis, even
                                                                                               everi though t'arcitae
                                                                                                            Purdue

    cirrigswere
    drugs  urere never inciicateci fQr that
                        indicated for   that disease
                                             ciisease and
                                                      anci Purdue's
                                                           Ptirciue's .Butrans
                                                                       Butrans traai
                                                                                trial haci failed. At one
                                                                                      had faiied.~    one }zaint,
                                                                                                           point,

    the i'urdtre
        Purdue Ir,dividual
                 Individual Defendants
                            Defendantswantetl
                                       wantedto
                                              toknviv if salesreps
                                                 knowifsales   repscot€lci
                                                                    could sell more
                                                                               more by  remaining silent
                                                                                    by rlemaining silent

    al7aut the
    about   the failed trial: "What
                              "W13atcan
                                     canbe
                                         besaid
                                            saidin
                                                 iDresponse
                                                    responsetotoaaprescriber who asks
                                                                   prescriberwha asks directiy
                                                                                      directlyor  indirectly,
                                                                                               orinciire.ctly,

    `cali this product
    `can       productbebei3rescribeci
                            prescribed for
                                        formy
                                            mypatretit   withOA?'
                                                patienturltl3 OA?'In In responding
                                                                     reS}3f)ncilll ggyare
                                                                                       are we reciu€rect ta
                                                                                               required to

    specif calty Inenticyn
    specifically              failed trials
                  mention the faiieci         in OA'?'°
                                      trials in  OA?"

            559.      The Market€ng
                          Marketing Defendalits
                                    Defendantstargeteci
                                                targetedtl~ese  vulnerable patients
                                                          thesevL~!nc.ralale patientseven  thau~ hthe
                                                                                      eventhough   the risks
                                                                                                        risks

    of ion
    of     C,-terin opic~ici
       long-term                       signif eantiy eater
                                  weresignificantly
                             t~sewere
                     opioid use                       ~r fc~rfor
                                                      greater tl~eln.
                                                                 them.i;~c~r
                                                                         For example,
                                                                             example,a a2E11C~ CDC Guideline
                                                                                         2016 CDC  Guicietine

    obseii=esthat
    observes                evidence confirms
              that existing evicience           that elcierly
                                      eonfirins that elderly patieDts  takin , opioic{s
                                                              patients taking  opioids suffer  from elevated
                                                                                        suffer ~from elevateci

    falI
    fall and
         and fracture
              fracturerisks,
                        risks,recil.aceci
                                reduced renat
                                          renal fiinetici3
                                                 function anci medication clearance,
                                                           and meciicaticsn clearalice, and
                                                                                        anci aa smaller   window
                                                                                                strialler winciow

                            dosages.`sv Etderly
                 and unsafe dosages.256
    between safe and                    Elderlypatients
                                                patientstaking
                                                         takingopioids
                                                                opioidshave alsc.~
                                                                         have alsobeen
                                                                                   beenfc~unci to have
                                                                                        found to

    aagreater
       greaterrisk
                riskfon
                      forcospita9izatians
                          hospitalizations and
                                           and iticreased vulnerability to adverse
                                                increased vulnerability    adverse drt:g
                                                                                   drug effects
                                                                                         effects and
                                                                                                 and

    interacti4ns, suc.h
    interactions, such as respiratory
                          respiratoryciepressioti.
                                      depression. The
                                                   The2016
                                                       2016C.DC Guidelineconcttzcies
                                                            CDCGuicietilie concludes ttaat
                                                                                     that there
                                                                                           there must
                                                                                                 Inust

    be "adciitional
       "additional caution anc€ increased monitoring"
                           and increased  inaliitoritig" to
                                                          to minimize           of opioici
                                                             minimize the risks of  opioid use
                                                                                           use in
                                                                                                in etcieriy
                                                                                                    elderly

    patients ys7
    patients.257

                                  b. I'he
                                      The M.arketing
                                              Marketing Defendants
                                                            Defendants Focused
                                                                             Focused an      HavingE~pioicis
                                                                                         onHavin~      Opioids
                                      Pereeiveci as
                                      Perceived    as aa "First
                                                         "First Line"
                                                                Line"of  of Meciication
                                                                             Medication €ar    "®pioid-Naive"
                                                                                           for "Opioid-Nalve"
                                      Patients,
                                      Patients, Rather
                                                 Rather"Than
                                                          Than asas aa i_;ast
                                                                        Last Resort    for Cancer
                                                                              Res€irt for  Canc.erPatients
                                                                                                  Patients and
                                                                                                           anti
                                      tl;e
                                      the "I:
                                           Terminally
                                              erminaIty III
                                                         HI

            560.      From the
                           the very
                               very l}eginla=ng, Purdueand
                                     beginning, Purdue  anctAbbott
                                                             Abbottintended
                                                                    intendedtotoposition
                                                                                 pasitian OxyContin as

    usefui for
    useful for more
               morethan
                    thanjust
                          justcancer }.~ain.
                                cancer pain. lnternai
                                               InternalciccLrmelits
                                                         documentsfrom
                                                                    fromthe
                                                                         the1995
                                                                             1995"C)YyCo13t;ri Laulich"
                                                                                  "OxyContin Launch"



    asrx
    256 CDC
         CDCGuideline,
            Guideline, supra
                       sr:cl3ra n. 27.

    257 M. at
    257id.      27.


                                                          167
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 180 of 355                                            PageID #: 216




    indicate they also
                  also intended
                       intended itit for
                                      foraa"secondaiy
                                           "secondary market ...
                                                             ... for
                                                                  for non-malignant
                                                                      non-malignant pain {(musculoskeletal,

    irjuty anci
    injury  and trauma)"
                trauma)" ancl
                         and that it must
                                     must be
                                          be "reiiiforcecl
                                             "reinforced that we cio
                                                                 do not want to niche',QxyContin
                                                                                nichelOxyContin just

    for cancer
        carcer pain."

             561.        1996, Purdue
                      In .1996, Purciue envisioned
                                        eiivisioneci OxyContin being}~rescrzbed
                                                     OxyContin beiny prescribed for   long laundry
                                                                                for a lot~g taunciiy list
                                                                                                     [ist of
                                                                                                          of

    conditions,  at3cfliterally
    cor,ditions, and    Iiterallygenerated
                                  generateda a"wish
                                             "wish list"
                                                    list" of clinical studies
                                                          ofcliiaical studies to
                                                                              tq support its prescription in a

    variety of contexts, including:
                         inctuding: (1
                                     (1))postopc.rative
                                          postoperative pain, with
                                                              with specific objectives of
                                                                   specific objectives of sripporting
                                                                                          supporting the
                                                                                                           I
    "Abbott agreeinent"
    "Abbott agreement"totoinarket
                           markettotohospitals,
                                      hospitals,renioving
                                                 removing"the
                                                          "theprohibition
                                                               prohibitionofofgiving
                                                                               givingtlre!}nociuct  during
                                                                                       the Iproduct ciuring

    tlie 12-24
    the  12-24 hour
               hour imnreciiate
                     immediate postop
                                postopt?erioct,"
                                       period," anci reinoving "the
                                                 and removing  "the ctualification
                                                                    qualification iim€ting
                                                                                   limiting tbe
                                                                                            the inctication
                                                                                                 indication

    to paitr
    to pain for
             for niore
                  more than
                        thana -afe.uf
                                  fewdays,"
                                      days,"(2)
                                              (2)"nonrnalignant
                                                   "nonmalignant pain'°
                                                                  pain" (incluciin~ low back
                                                                         (including low back pain,
                                                                                             pain,

    osteoarthrit.is); and (3)
    osteoarthritis);          HIV/AIDS treatment.
                          (3) HIV/E1IDS treatnient.

             562.     Purclue, particularly
                      Purdue,  particularly after
                                            after its overatl
                                                      overall OxyContin
                                                              OxyContin sales
                                                                        sales be4=atr to slow
                                                                               began to  slow after 2010,

    instructed its
    instructect its sales
                    sales representatives to focus
                                             focus on  expanding the
                                                   on expanciing the patient
                                                                     patient base,
                                                                             base, by
                                                                                    bypromoting
                                                                                       promotingits
                                                                                                  itsclru4,s
                                                                                                      drugs

    specifically for patients
    specificaliy for patients who
                              who hacl
                                  had not previously taken opioids,
                                          previously taken opioids, who
                                                                    who itit described
                                                                             described as
                                                                                        as"opioid-naYve"
                                                                                           "opioid-naive"

    or sinitaly "naive" patients:
       simply "naïve"

                     • "Yoctr•  oppa-tc,cnityhere
                       "Your opportunity          is with
                                             here i.s       thettaive
                                                      ivith the naïvecorTzrr7unity,
                                                                      community, let's     use the
                                                                                    let :s arse the naFue
                                                                                                    naïve trial  to
                                                                                                          trial to
                     Frzak.eyour
                     make   vor.rr case."
                                   ca.ce. "

                     • `°}'or.c creatc.~d
                       "You created     ananepiphany
                                             epiphany withivith the
                                                                 thecic?ctor
                                                                     doctor toda3°
                                                                               today (prjtentiallt-)
                                                                                       (potentially)l3_v  rei-ierving the
                                                                                                      by reviewing      the
                              naïve patientprofile.
                     opiate riaivc::patient
                     opiate                   profile.YF-hat
                                                          WhatrTzade
                                                                  made him      rriare pat
                                                                          hitr7more         towrite,#"or
                                                                                       pat to  writeforthis    patient,
                                                                                                          thispertient,
                     being; an
                     bein    anairrialxlc:
                                 amiable doctor,
                                           tioctor, isisthe,Jact
                                                         the,factthat
                                                                    thathehe  would
                                                                           wotticl     nothirve
                                                                                    iDot   havetototnllc
                                                                                                     talkpatients
                                                                                                         patientsocrtoutof'of
                     their short
                     thcit-        acting [opioids]."
                            short cacting  fopioids]. "

                     •-`°This
                        "Thistvas
                              wasananex:atrtple
                                        exampleqf'what
                                                   of what a goC3d
                                                             a goodCxtll
                                                                      call look.s
                                                                            looks lilie
                                                                                  like ...
                                                                                        ...fDr.J
                                                                                            [Dr.]zua.s
                                                                                                   wasprarticarlarly
                                                                                                       particularly
                     interested   in the
                      interested irt     I'i1L'Icase
                                     the"!       easestudy
                                                      .sttcdyofqfMarjorie,
                                                                 Mai.jor'ie,which
                                                                             which generated
                                                                                    generated aarol?tc.st
                                                                                                   robust disccts;sion
                                                                                                          discussion
                      qf'opioid
                         opioid na'ive   patients ...
                                naïve patients        "
                                                   ..."

             563.
             563. i'urtiue
                      Purdue
                           alsoalso
                                 promotecl
                                    promoted
                                           €tsits
                                               ciriigs
                                                  drugsforfor
                                                            "opioici-natve"
                                                              "opioid-naive"patients
                                                                              patients
                                                                                     usin~
                                                                                       using
                                                                                           thethe
                                                                                                ciece}~tive
                                                                                                  deceptivetern~
                                                                                                            term

    "first 1iiie
           line opioid."
                 opioict.""First
                           "First line"
                                   line" isis aa medical
                                                 ineclicalterm
                                                           terin for
                                                                  for the
                                                                       the preferred
                                                                           preferre.dfirst
                                                                                       firststep
                                                                                             stepinintreating
                                                                                                      treatingaapatient.
                                                                                                                patient.

                not an
    Opioids are not an appropriate
                        appropriate first
                                     firstlii3e
                                           line therapy.
                                                therapy. Nevertheless,
                                                         Nevertheless, Purciue's
                                                                       Purdue's internal
                                                                                 internal docutnent.s
                                                                                          documents and

    testimony  from saies
    testicnony froin salesrepresentatives
                           representativesshows
                                           showstl3at
                                                  thatPurciue
                                                       Purduerepeateclly
                                                              repeatedlyprotnoteci
                                                                         promotedC7YyContin  as "first
                                                                                   OxyContin as "first


                                                              168
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 181 of 355                                 PageID #: 217




    line" —"the
          — "thefii:st
                 first thing they woulct take to treat pain."
                                  would take

            564.    Aparticularly
                    A particularly insiclious           Purdue's focus
                                              aspect of I'urdue's
                                    insidious aspect              focus on  "naive" p
                                                                         on"naYve"   .4tients, anci
                                                                                    patients,  and on

    keepinLj patrelits on
    keeping patients   ot3opioids
                           o}?loicislonger,
                                      longer,was
                                              tivasitsitssavings  carciprogram.
                                                          savingscard   })rograln. The
                                                                                   rhe cards  provided a ciiseount
                                                                                        cardst?roviciect discount

    otz aa patient's
    on     patietit's first five
                             five prescriptions.
                                   prescriptions.In 20I2, .Purdt,e's
                                                    In 2012,         internal
                                                              Purdue's            10-year
                                                                              10-year
                                                                         internal     planplan highlighted its
                                                                                           hi(y131ig13teci

    discover_ythat
    discovery  that opioid
                    opioid savings c.arcls k.eptpatients
                                    cards kept  patients on opi(zids longer: "more
                                                            opioids 1011ger:         patients remain
                                                                              "inorepatients          on
                                                                                              reirain On

    OxyContin after
    OxyContin after 90
                    90 days. The
                              Thesavings
                                  savingscard
                                          cardprogram
                                               programtivas incredibly lucrative
                                                        was €ncredihly                  return on
                                                                       lucrative -- the rettirn

    investinent
    investment for
                for Purcitze uras4.28,
                    Purdue was         so that every $$1,000,000
                                 4.28, so              I,000,000 :Ptzrciue gaveaway
                                                                 Purdue gave    awayininsavings  came back
                                                                                         savings came

    to Purclue
       Purdue as $4,240,000
                  $4,280,000 inin.revenue
                                    revenuebecaLzse
                                            because patients  stayedot3
                                                    patients stayed  on ciangerous opioids Iotiger.
                                                                         dangerous opioiris longer.

    I)iscolints could
    Discounts   could have cut Purdue's revenue if patients took opioids for a short time. But Purciue's
                      have cut                                                                 Purdue's

    internal 110-year
               il-yearplan
                       pian highlighted
                            hightighted its
                                        its discovery that opioici
                                                           opioid savings                         opioids
                                                                   savings cards kept patients on opioirls

    toriger: "more
    longer:  "rnore patients
                    patietits remain   on OxyContin
                              reinaiii on OxyContitt after
                                                     after 90
                                                           90 days."

            565.    'Purcitie saies representatives
                    Purdue sales    represetitatives did
                                                     ciid not
                                                          not disclose to cloetors
                                                                          doctors that opioici naïve patients
                                                                                       opioid nal've

    fac.ed greater risks
    faced greater  risks of
                         of overdose
                            overdose and cieatlt.
                                         death. Purdue
                                                  Purdue focizsed        sophisticated prescribers,
                                                         focused on less sophisticated prescribers,suc.h
                                                                                                    such

    as its "core"
           "core" tiroIific
                   prolific prescribers, at3d certain nurses
                                         and certain         and PAs who niight
                                                      nurses and         might be  more vulnerable
                                                                                be m(are vutrerable to

    persuasiou by
    persuasion by its
                  its sates representatives.
                      salesre}7resentatives.

                       Increasin Dosages
                    2. Increasing Dosagesand
                                          andIncreasing
                                              IncreasingThent
                                                         ThemQuickly
                                                              Quicklyto
                                                                      to Keep
                                                                         Keep Patierlts
                                                                              Patients on
                       lL~~~
                       Longer

            566.    In orcter
                    in order to
                              to promote
                                  promotetong-terin
                                           long-termsates,
                                                      sales,thethe MarketingDefenc3ants
                                                                 Marketin(,T Defendants promoteci
                                                                                        promoted the

    prescription
    prescription of higl3er            opioids. There
                            dosages of opio€cis.
                    higher dosages               'T'herewere  severaldimensions
                                                         wereseveral  diInensaonstotothis.   First, the
                                                                                       this. First,

    Mark.etin~;Defendants
    Marketing  llefenclants charged
                            chargeci rnore
                                     more for
                                           for ttre
                                                the higl~er
                                                    higher c~c~sages. Moreimportantly,
                                                            dosages. More  int}iortantly, patients who took
                                                                                          patients wl~o

    hio,her ciosages
    higher           wouid stay
            dosages would        on opioids
                           st:ayon  opioids longer.
                                            longer.

            567.    At Purciue,
                       Purdue, staff, froin
                                       from sates
                                             salesrepresentatives
                                                   representativestotosetiior
                                                                        senior  managementincluciir3g
                                                                              inanta.getnefit including the

    Board anci sen€or officers,
          and senior  oftieers, regularty
                                regularly anci
                                          and canciidty ciiseusseciinternally
                                               candidly discussed   internatfy the
                                                                                tl3eimperative
                                                                                     iinperative of
                                                                                                 of increasing
                                                                                                     increasing

    prescribed dosages. Aecording[y,
    prescribed dosages.  Accordingly, Purdue's
                                       Purdue'ssecond
                                                second inost
                                                        mostiihportant
                                                             important sales
                                                                       sales tactic
                                                                              tactic (after
                                                                                      (after frequent
                                                                                             frequent



                                                         169
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT2 2      Page 182 of 355                               PageID #: 218




    sates represei:tative
    sales representative visits, the
                                  the n3ost
                                       most important  strategy employed
                                             important strate4_y           byPurdue)
                                                                 einp{oyedby Purdue) was    cause
                                                                                     was to cause

                 tofsre.sc
    prescribers to
    prescribers           .ribe hit;her
                    prescribe   higher doses. This
                                               Thiswas
                                                    wasnranifeste.d      Purdue's Individualize
                                                         manifestedininPurdLae's   Individualize thethe Dose
                                                                                                      Z)o,r~.~
                                                                                             i
    carnpaign, and was cotninLinicated
    campaign,              communicated toto prescribers
                                             prescribers sn saies representatives'
                                                         in sales                          including by the
                                                                  representat€ves' visits, incttzding

    Sales Representative                                              iir Alabama.
                          llefendants and other sales representatives in
          Retlresentative Defendants                                                Sates representatives
                                                                          Alabatna. Sales lepresentatives

    were reientlessly
         relentlessly pressured to
                                to increase
                                    increase the
                                              the average
                                                   average doses  prescribed by
                                                            dosespresc.ribect        prescribers in their
                                                                              by the prescribers

    territories.
    territories. An
                 An aspect
                     aspect of
                            ofthis
                               thisstrategy  was to
                                    strategy was  toencourage   faster upward
                                                     encourage faster  upward titrcztirsrt, that isis moving
                                                                              titration, fihat

    ctuickly from
    quickly   fromsmaller
                   sinaElertotolarger
                                laryerdoses.
                                       doses. The
                                              The lowest    dosageofofPurdue's
                                                   lotivestdosage                Butrans product, for example,
                                                                       t'urdne's Butrans              exarnple,

    was described to prescribers as an "introductory" dose that
                                       "introductory" dose that wouid presumptively be
                                                                would presumptiveiy be increased for

    most if not all patients.

            568.    f'urdue
                    Purdue secretly determined that
                                               that pushing
                                                    pushing patients
                                                            patients to  higher doses
                                                                      to higher doseswould   keepthenn
                                                                                      would keep  them

    on opioicis tonger. Purcitae
       opioids longer.   Purdue devetoped
                                 developed tact€cs specificatty to
                                           tactics specifically         patients hooked
                                                                to keep patients hooked on  opioids
                                                                                        on opio€ds

    (or_ger,            called by the
             which itit c.alled
    longer, which                      euphemism: `1'PTtl3r'pvinn
                                  the euphelnFsm: "Improving the  theLength
                                                                     .Lenhti3of Therapy" — sometiines
                                                                             of ThLjrapy"  sometimes

    abbreviated as "LOT"
                   "LOT" or
                         or "LoT."
                            "LoT."Ptirdue   taught its
                                    Purduetauy~ht       employees that there is""a
                                                    its etnp,oye.es                ttirect relationship"
                                                                             is""adirect

    betiveen getting patients on hiizher
    between                              dqses and
                                 higher doses  and keeping
                                                   k.eepingthem  on Purdue's
                                                            themon  Furdue's opioids  longer.
                                                                             opaoids lon4,er.

            569.    'I'he
                    The :IvFarketing llefet3dants'focus
                          Marketing Defendants'    focuson  increasirrg dosages,
                                                         on increasing  dosaf;es, and increasing the
                                                                                  and increasing

    duration of
             of opiold
                opioidLisage,
                       usage, had cievastating
                                  devastating consequences   for }.~atients.
                                               consequences f.or             Patients exposed
                                                                 patients. Patients   exposed to hiy
                                                                                                 higher
                                                                                                   .;her

    dosaAes,  and for
    dosages, and   for longer
                        longer periods
                               periods of
                                       of time,
                                          time. are many tin3es more likely
                                                         times more  likely to become addicted,
                                                                            to become addicted, and
                                                                                                and to

    overdose.

        E. The IViarketing Defendants' Scherfae
               Marketing Defendants'            Succeeded,Creating
                                       Scheme Succeeded,  Cr eatingaaPublic
                                                                     PubIieHealth
                                                                            fleaith Epidemic
                                                                                    Epidemic

                    1. The Nlarketing
                           Marketing Defendants
                                      Defendants Draniatically
                                                 DramaticallyExpanded
                                                               Expanded0124oid Prescribing
                                                                        Opioid Prescribing
                       and Use

            570.    The Mark.eting
                    The            befendants nec.essarily
                        Mark.eting Defendants              expected aa return
                                              necessarily expected     return on
                                                                               on the
                                                                                    theenorn?.ous
                                                                                         enormous

    €nvestrnent they made
    investment they  inacleinin their
                                 the€rdeceptive
                                       deceptive marketing
                                                 cr.arketingscheme,
                                                             scheme,and
                                                                     and they
                                                                          they worked
                                                                               worked to tneasure
                                                                                         measure atrd
                                                                                                  and

    expand their
           their success.
                 success. 'I'heir
                           Their own
                                  own doctznients                            were infItzencing
                                                  stioiv that they knew they were
                                      documents show                              influencing prescribers
                                                                                               prescribers




                                                       170
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 183 of 355                          PageID #: 219




    ai3tl increasinaprescriptions.
    and increasing  prescriptions.Studies
                                   Stucliesalso
                                            alsoshow
                                                 showthat
                                                      thatinin doing
                                                               tloing so,
                                                                      so, they        an epidemic
                                                                          they fueled a'n epidemic of

    addiction and
    acldiction and abuse.

           571.
           571.    Cephalon also recognized the return
                                                return of its efforts
                                                       ofits  efforts to
                                                                       to inarket Actiq and Fentora off-
                                                                          market Acticl

    label for chronic pain. In 2000,
                               2000, Actiq generated
                                           generated $15
                                                     $15 million  in sales.
                                                         million in  sales. By
                                                                            By 2002,
                                                                               2002, Acticl
                                                                                     Actiq sales had
                                                                                                 had

    increased
    increased by
              by 92fl/o,       Cephalonattributed
                         whichCephalon
                 92%, which             attrihuted to
                                                    to"a  dedicated sales
                                                       "a dedicated sales force for ACTIQ" and "ongoing
                                                                                    ACTIQ" ancl "ongoing

    changes to [its]
               [its] marketing approach including hiring adclitional
                                        including hiring             sales representatives and targeting
                                                         additional sales                      targetinl;

    our marketing efforts to pain specialists."258
                                  specialists."i$4 Actiq     r e Cephalon's
                                                   Actiq hecarn
                                                         became  Cephalon'ssecond
                                                                            second best-sellin~
                                                                                   best-selling dru~.
                                                                                                drug.

    By the
       the encl
           end of 2006,
                  2006, Actiq's
                        Actiq's sales
                                 sales had
                                        had exceeded
                                             exceeded $500
                                                      $500 million.219 Only
                                                           million.259 Only 1°/Q
                                                                            1% ofof the 187,076
                                                                                        187,076

    prescriptions  for Actiq
    prescriptions for  Actiq filled
                             filleclatat retail
                                          retail pharmacies  durin; the
                                                 pharrnaciesduring   the first
                                                                         first six months of 2006
                                                                               six months    2006 were
                                                                                                  were

    prescribed
    prescribed by oncologists. tOnemeasure
                  oncologists. One measuresuggested
                                           su;gested that
                                                     that "more
                                                          "More than
                                                                than 80 percent of patients who
                                                                     80 percent

    use[d] the drug don't      cancer.',260
                          have cancer."~50
                    don't have

           572.
           572.    Each of the Ntarketin;;            tracked the
                                           Defendants traciced
                               Marketing Defendants            the impact
                                                                    inipact of
                                                                            of their
                                                                                their marketing
                                                                                      marketina efforts to

    measure
    measure their
            their impact
                  impact in chan;ing
                            changing doctors'
                                      doctors'perceptiuns
                                               perceptions and
                                                            andprescribing
                                                                prescribing of  theirclrugs_
                                                                             oftheir  drugs_ They
                                                                                             They

    purchasecl
    purchased prescribing and s-urvey data that
                              survey data   that allowed them to
                                                 allowed therri to closely
                                                                   closely monitor these trends, and they
                                                                                         trends, and,

    did actively
        actively monitor
                 monitor t.11ein. Forinstance,
                          thein. For  instance,they
                                                theymonitored doctors' prescribing
                                                    monitoreddoctors'              before and
                                                                       prescribing before and after

    detaiiing
    detailing visits and before and afler
                                    after speaker prograins.
                                                  programs. I)efenclants          and, in many cases,
                                                             Defendants continued and,         eases, -

    expaticied aiidrefined
    expanded and    refinetltheir
                             theiraggressive
                                   aggressiveand  deceptive marketing
                                              and deceptive rnarketingfor  one reason:
                                                                       for one reason: it worked.
                                                                                          worked. As

    described in this Complaint, both
                                 both in specific instances (e.g., the low abuse potential of various




    `,~
    258  Cephalon,     Inc. Annual
          Cephalon, Inc.     Annual Report
                                         Report(Form
                                                   (Form10-K)
                                                            IQ-K)atat 2828 (Mar.
                                                                             (Mar. 31,31, 2003),
                                                                                             2003),
    https://www.see. gov/Archives/ecigar/clata/873364/00010474690301
    https://www.sec.go                                               1 1 37/a210597 lz 10-k.htm.
                       v/Archives/edgar/data/873364/000104746903011137/a2105971z10-k.htm
    2-59  JohnCarreyrou,
    259 John  Carreyrou, Narcotic
                         Rjccrcotic'Lollipop'
                                    `Lollipop'Becomes
                                               BeconiesBig
                                                        Big Seller
                                                            Seller Despite
                                                                   Uespite FDA
                                                                           FD,4 Curbs, DIE
                                                                                       TNE WALt.
                                                                                           WALL
    STREET JOURNAL (Nov.
    STR.EET,IOURNAL   (Nov. 3, 2006), https:l/www.wsi.comlarticles/SB1162524fi3810112292.
                                      haps://www.wsj.com/articles/SB116252463810112292.
    260 id.
        ICj




                                                    171
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUiVIENT 2      Page 184 of 355                                     PageID #: 220
                                                                                                     i




    I?efendants' opioids),
    Defendants'  opioids), and
                           and tnore  generally, Defendants'
                                more generally,   Defendants' marketing
                                                               marketing changerl  prescribers'
                                                                          changed prescribers'

    willin~ness
    willingness to prescribe opioids, fed
                                      led them to
                                               to prescribe more of
                                                  prescribe more oftheir
                                                                    theiropioids,
                                                                         opioids,ai3d
                                                                                  and persuaded them

    not to stop prescribing
                prescribing opioids
                            opioidsor  toswitcl7
                                    orto  switch to
                                                 to "safer"
                                                    "safer"opioids,
                                                            opioids,succh as ADF.
                                                                     such as AI)F.

            573.
            573.          success would have
                     This success       have cQme as no
                                             come as no surprise.
                                                        surprise. Drug company marketing materially
                                                                  Drug company

    iinpacts doctors' prescribing
    impacts                       behavior.261 The effects of sales
                      prescribing beltavior.afi'              sales calls on              behavior is well
                                                                          on prescribers' behavior

    documented  in tl}e
    documented in       literature. One
                   the literature.  Dne study
                                        study examined      practices, including
                                                       four practices,
                                              examined four            including visits    sales
                                                                                 visits by sales

    representatives, medical journal aclvertisements, direct-to-consumer advertising, and pricing, and
                                     advertisements, direct-to-consumer

    found that sales representatives have the strongest effect on drug utilization. An additional study

    foutid that
    found                                                                         in both
                doctor meetings with sales representatives are related to changes in
           that doctor                                                               both prescribitil;
                                                                                          prescribing

    practices and requests by physicians to add the drugs
                                                    drugs to
                                                          to hospitals'
                                                             hospitals' formularies.

             574.
             574,    ltriarketingDefendants
                     Marketing   Defendants spent
                                            spent millions                market
                                                                              -et their drugs to prescribers
                                                  inillions of dollars to rnark

    and patients
    and patients and rrieticulously trackedtheir
                     meticulously tracked   their return
                                                  return on
                                                         on that investment. In
                                                            that investment.        recent survey
                                                                             In one recent survey

    published by the AMA, even though nine in ten
    pub]ished                                     general practitioners
                                              ten general practitioners reported
                                                                        reported prescription drug

    abuse to be a moderate to large problem in their coinmunities,
                                                     communities, $8%
                                                                   88% of the respondents said they




                                                            Responsiveness vfofPh.vseciczn
    21)1' See, e.g., P. Manchanda & P. Chintagunta, Responsiveness
    zh                                                                                         Prescriptian I3elaavior
                                                                                 Physician Prescription       Behavior
          Salesfor-ce Effvrt:
    to Salesforce
    tQ                 Effort: An
                               An Individaal
                                   IndividualLevel
                                                Level,4taalysis,   1 S(2-3)
                                                        Analysis, 15   (2-3) Mktg. Letters 129 (2004) (detailing
                                                                                  Restrictfons ononPlzcrrrrrcrcezitical
    has a positive impact on prescriptions written); Ian Larkin et al., Restrictions                 Pharmaceutical
    DetailingReduced
    Detailing     ReducedOJfOffLrtbel
                                 labelPrescribing
                                        PrescribingofAntidepressrrnts
                                                       ofAntidepressimts  atad
                                                                            andAfitipsycliatic.v
                                                                                 Antipsychoticsirr in Childref2,
                                                                                                      Children, 33(6)
    Health              IAffairs
                           Affairs                 1014               (2014),                 available              at
    https://www.healthaffairs.t►re/doi/full/10.1377/hlthaff2013.0939?url
    https://www.healthaffairs.ore/doi/full/10.1377/bIthaff           20I 3.0939?url ver=2i39.88-
                                                                                       ver-----Z39.88-
    2003&rfr 1d=ori%3Arid°143Acrossreforg&rfr
    2003&th                                                    dat-=-cr~ub°ro3Dpubmed&(finding
                   id=ori%3Arid%3Acrossref.org&rfr dat=cr_pub%3Dpubrned&                          (finding acadeinic
                                                                                                             academic
                 —
    medical centers that restricted
                               restricted direct
                                           direct promotion
                                                   promotion by   pharmaceutical sales representatives resulted
                                                               bypl}armaceutical
    in a 34% decline in on-label use of       of promoted
                                                  promoted drugs); see also A. Van Zee, Tlie     The 1'rarnotiQn
                                                                                                      Promotion artd
                                                                                                                  and
    Marketing
    Marketifag of     Ox-yContin:Couarrier-cial
                   of 'OiyCantin:    Commercial Triumph,
                                                     Tt•aumph,Public
                                                                PtrblicHealth
                                                                        Healtli Tragedy,
                                                                                Tragedjj, 99(2) Am J. Pub. Health
    221 (2009) available          https://www.ncbi.nlrrt.nilt._ov/12mc/articles/PIVIC2622774/(correlating
                    avcrilable at littps://www.ncbi.nlm.nih.gov/pindarticles/PMC2622774/               (correlating an
    increase of
    increase     of OxyContin
                    axyContin prescriptions
                                  prescriptions from 670,000 annually in 1997    1997 to 6.2
                                                                                           6.2 million   'in 2002 to a
                                                                                                million 'in
    doubling
    doubling of   of Purdue's sales force and treblin;
                                                     trebling of
                                                              ofannual
                                                                 annual sales
                                                                          sales calls)
                                                                                 calls) (hereinafter
                                                                                         (hereinafter "Conrmercial
                                                                                                        "Commercial
    Triutnph'°).
    Triumph").




                                                           172
                                                           172
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   2      Page 185 of 355                          PageID #: 221




    were confident
         confident in       prescribing skills,
                   in their prescribing skills, and nearly half were
                                                                were coinfortable
                                                                     comfortable using opioids for

                       pain.`6' These
    chronic non-cancer pain.262 These results
                                      results are
                                              are directly
                                                  directly due to the Nfarketing Defendants' fraudulent
                                                                      Marketing Defendants'

              campail;n focused on several misrepresentations.
    marketing campaign

             575.
             575.    Thus,
                     Thus, both
                           both independent
                                 independent studies
                                             studies and Defendants'
                                                         Defendants' own
                                                                     own tracking
                                                                          tracking conf rm that
                                                                                   confirm  that

    Defendants' marketinl; scheme dramatically
                marketing scherne drarnatically increased their sales.

                      2. 'lChe  li'Iarkethng
                           The Marketing                Deception
                                             Defenrlants'
                                           Defendants'            in Expanding
                                                          Deseption  in Ex a~g Their Market
                           Created antl
                           Created   and Fneled
                                         Fueled the Opioid Epidemic

             576.     Independent          demonstrates a close link between opioid prescriptions and
                                  research demonstrates
                      Independent research

    opioid abuse. For example, :r
                               a 2007 study found
                                            found "a
                                                  "a very
                                                      verystrUng
                                                           strong correlation
                                                                  correlation between
                                                                              between therapeutic
                                                                                      therapeutic

                                                                fiiled, and their abuse."263 ltIt has been
    exposure to opioid analgesics, as measured by prescriptions filled,

    estimated that 60%
                   60% of
                       ofthe  opioids that are abused come, directly or indirectly, through
                          the opioids                                               through physicians'

    prescriptians.
    prescriptions.

             577.
             577.     There
                      There is a"parallel
                               a "parallelrelationship
                                           relationship between
                                                         between the   availability of
                                                                  the availability  ofprescription
                                                                                       prescription opioid
                                                                                                    opioid

    analgesics through legitimate
                       legitimate pharmacy
                                  phannacy channels and the diversion and abuse of these drugs and

    associated adverse
    associated adverse outcomes."
                       outcornes."The
                                  The opioid
                                      opioid epidemic
                                             epidetnic is "directly related
                                                       is "directly related to
                                                                            to the   increasingly
                                                                                the increasinl;ly

    wiclespread misuse
    widespread  misuse of                      medications.'
                       of powerful opioid pain anedications."264

             578.
             578.     In a 2016 report,
                                report, the
                                        the CDC
                                            CDC explainecl
                                                explained that "[o]pioid pain reliever prescribinb
                                                                                       prescribing has




    262 CS Hwang
    262 CS  Hxvang et      Prescr-apttonDrug
                   et al., Prescription  DrugAbuse:
                                              Afiuse:A ANational
                                                         3atiorial
                                                          R        SurveyofofPrimal))
                                                                   Survey     PriinatyCare
                                                                                       CarePhysicians,
                                                                                            I'hysiciatzs,
    175 JANJA
    175     JAMA lntern.
                      Intern. Med.
                                Med. 302302    (2014),
                                          (2014),          doi: 10.1001/jamainternmed.2014.6520,
                                                  doi: 10.10011jamainternmed.2014.6520,
    htms://www.riebi.nlm.nih.gov/nubmed/25485657.
    https://www.nebi.iilm.nih.gov/pubmed/25485657.
    26?   TheodoreJ.J. Cicero
    263 Theodore       Cicero et       RelratiotishipBetween
                               et al., Relationship    Bettiueen ?'12erapeutic
                                                               Therapeutic   Use Us8
                                                                                  and and  Abuse
                                                                                       Abuse      of' Opicrid
                                                                                             of Opioid
    Ataalgesiesinin Rural,
    Analgesics         R2,syal,   Siibut
                                      -ba}a,and
                                Suburban,     and Urban
                                                     tIr•banLocations
                                                               Loeationsin in thethe  tlnited States,
                                                                                    United States, 16 16
    Phannacoepidemiologyand
    Phannacoepidemiology          and Dru;~
                                        Drug Safety,
                                               Safety, 827-40
                                                          827-40 (2007),
                                                                    (2007),dt~i:  10. 1002/pds.
                                                                               doi:              1452,
                                                                                      10.1002/pds.1452,
    http s://www.
         s://www.cdhs.udel.
                  cdhs.udel.edu/content-
                             edu/content-sub-
                                         sub-
    sitelDocumentsfPublications/I2elationship%20$etween%20Therapeutic°fo20LTse°/420and~
    site/Documents/Publications/Relationship%20Between%20Therapeuti                            n20Abu
                                                                             c%20Use%20and$1020Ahu
    se~ n20o1~"/o200pioid%20Acialaesics.pdf.
    se%20of%200nioid%20Analgesicspdf.
    264
    264 See Califf
        See Califf etetal.,
                        al., supra  n. 33.
                             supj•a n. 33.


                                                      173
Case 1:19-cv-00756-WS-C Document 1-1
                                   W• Filed 10/09/19
                                      1TiUMNlf
                                   DOCUMENT   2►.1   Page 186 of 355                                PageID #: 222




    yuaclnapled since
    quadrupled  since 1999
                      1999 antl
                           and has  increased in
                                hasincre.aseci in parallei
                                                  parallelwitli
                                                           with[opioicl]
                                                                [opioid]overclose.s.'°
                                                                         overdoses." Pat.ients
                                                                                       Patients rece.iving
                                                                                                receiving

    opioid }3rescriptions forchronic
           prescriptions for  chronic pain
                                      pain account
                                           account for the rnajority
                                                           majority of
                                                                     of overciose.s. i'or these
                                                                        overdoses. For    these reasons, the

    CI7C
    CDC concluded
         conclucleclthat
                     thatefforts
                          eff.ortstotorein
                                       reinininthe
                                                the prescribing
                                                    prescribing of opioi_tis
                                                                   opioids for
                                                                             forchronic
                                                                                 chronicpain
                                                                                         pain are
                                                                                              are critical
                                                                                                  critica( "to
                                                                                                           "to

    reverse  theepicieniie
    reverse the  epidemic of
                           ofopioicl
                              opioid cinag
                                     drug overdose  deaths anei
                                           overdose cieatlis and prevent opioid-related morbidity."
                                                                 prevent opioicl-relateci morbiclity."

           Eaeh of the Marketing Defendants Made Ma►teriall
        F. Each                                  Mate:-ialiy Deceptive
                                                             Deeeptive Statements
                                                                       Statements and
           Concealed Material
           Concealed  Material Facts
                               Faets

            579.       alleged herein,
                    As allek;eci 13ere€n,the
                                          theMarketing
                                             Marketsng7Defendants
                                                        llefenclants made
                                                                     tnacte and/or  disseminated
                                                                            ancl/or ciisseir►         deceptive
                                                                                              inatetl tieeeptive

    statements regardint;material
    statements regarding          facts and
                         materialfacts   and further
                                             further concealed
                                                     concealeclmaterial
                                                                materialfacts
                                                                         factsinin the  course of
                                                                                    the course

    manufacturing,
    n3anufac.turin~, marketing,
                     tnarketin~, ancl
                                 and sellin~  prescriptiono}~ioicis.
                                      selling prescription           The 1Vl:arketin~
                                                           opioids. 7,he              Defendants' actions
                                                                         Marketing Defendants'

    were intentional
         intentional ancl/or unlativful.Such
                     and/or unlawful.    Suchstatements
                                              statementsinclude,
                                                         inclucte,but
                                                                   butare
                                                                       arenot
                                                                           not limited
                                                                                limitedto,
                                                                                        to, those
                                                                                            those set out

    below
    belotivand
            anclalleged
                 aliegeclthroughout
                          throughoutthis
                                     thisComplaint.
                                         Coinplaint.

            580.    As
                    As aa part
                          part oftheir
                               of theircteceptive
                                        deceptiveirsark.etin~
                                                  marketing schetre,
                                                              scheme,t13e
                                                                      the Marketing
                                                                          Nlarketin~ Defendants
                                                                                     UefendaI-its identified
                                                                                                  Identlfed

        targeted susceptible
    and targetecl susc.eptibleprescribers
                               prescribers and
                                            and vulnerable
                                                vuli3erablepatient
                                                            patieiitpopulations
                                                                     populationsininthe
                                                                                     the United
                                                                                         isnited States. For

    example,   the Marketing
    exatnple, the  MarketingDefenclants
                             Defendantsfoeuseci
                                        focused their
                                                 theirOteceptive
                                                       deceptive nrarketing on pr€rnary
                                                                 marketing on  primary care cioctors,
                                                                                            doctors,

    who were
    who were inore
              morelikely
                   likelyto
                          totreat
                             treatchronic
                                   chronicpain
                                           paint7atients
                                                patientsancl
                                                         and preseribe
                                                             prescribethem
                                                                       themc3ni(
                                                                            drugs
                                                                                .,7sbut
                                                                                     butwere
                                                                                        were less
                                                                                              less likely

    to be eclucated
          educated about treatint;
                         treating pain and the
                                           the risks
                                                risks and
                                                       and beneFts
                                                            benefitsofofopioicis
                                                                         opioidsancl
                                                                                 and therefore
                                                                                     therefore more
                                                                                               more like.ly
                                                                                                     likely

    to accept. the Marketing
       accept the  Marketin(rDefendants'
                             llefendants' misrepre.sentations.
                                          misrepresentations.

                    1. Purdue
                    1. Purdue

            581.    Defendant Purdue
                    Defenciant :Purciuemade
                                       tnade and/or
                                             ancilor disseminated
                                                     clissetninatecldeceptive
                                                                    deceptive statements,  and coneealeci
                                                                              statemerrts, anci concealed

    material        in sueh
    inaterial facts in such aa way
                               wayto
                                   totnake
                                      maketreir
                                           theirstateinents
                                                 statementscieceptive,
                                                             deceptive,ineliacling,
                                                                        including, but
                                                                                    but not
                                                                                        not litniteci
                                                                                             limited to, the

          ,•in~:
    following:
    follov,

                   a. Creating, sponsoring,
                   a.            sponsoring, ancl assisting in
                                              and assisting in the clistribtttion ofpatient educa.tion
                                                                   distribution ofpatient   education
                      materials
                      nraterials distributed to consumers
                                                consumers tbat
                                                            thatcontainecl
                                                                 contained cieceptive    statements;
                                                                              deceptive statements;

                   b.
                   b. Creating  and clissetainating
                      Creating ancl  disseminating aclvertisements
                                                     advertisements that contained
                                                                            contained cleceptrve
                                                                                       deceptive
                      statements concerning
                      statenrents concenning the
                                              the ability    opioids to
                                                  ability of opioids to inrprove
                                                                         improve fiznction
                                                                                  function long-




                                                       174
                                                       174
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 187 of 355                          PageID #: 223




                  term anci concerning the evidence
                       and concerning       evideiice supporting
                                                      supporting the efficacy
                                                                 the eff          opioidsIc.~ng-
                                                                               of o}aioids
                                                                         ca.cy of          long-
                  term for the
                           the treatnient
                               treatment of:          non-eancer pain;
                                          of chronic non-cancer
                                                                                         I
               c. llisseminatin~~
                   Disseminating misfeac€in~~       statements
                                    misleading statements        corieealing
                                                              concealing            truerisk
                                                                            thethetrue   risk of
                   adciiction and
                   addiction   anci promoting
                                    protnot€ng the
                                                the deeeptive
                                                    deceptive coneept         pseudoaddiction
                                                                concept ofofpseudoacictiction
                    t:hrough Purdue's
                    through                  unbranded publications
                             t'urdue's own unlzranded    publications and
                                                                        anci on   Internet sites
                                                                              on internet
                   Purcfue operated
                   Purdue   operated that
                                     that were marketecito
                                          were marketed  to and
                                                            and accessible
                                                                 accessible by  consumers;
                                                                                consutners;

               ct. llistributing
               d.   Distributingbrochures
                                  brochurestotodoctors,
                                                doctors,patients,
                                                         patients,and  law enforcement officials
                                                                   andiatir
                    that inctuded
                          included cieceptive              concernittg the
                                              statemetTtsconcerning
                                    deceptive statements                the indicators    possible
                                                                            indieators of possiti(e
                    opioic[  abuse;
                    opioid abuse;

                  Sponsoring, ciirectty
               e. Sponsoring,             distributing, and
                                directly distributing,   anciassisting
                                                              assisting in      distribution of
                                                                         in the ciistribution
                  pubt:cations that
                  publications  that protnoted
                                      promotedthethecie.ceptive
                                                      deceptiveconc.ept
                                                                concept of    pseudoaddiction,
                                                                           ofpseudoaitd"tction,
                  even f.or high-risk patients;
                       for high-risk  patiertts;

               f. Endorsing,   directly distributir,g,
                  Endorsing, directly                     anclassisting
                                          distributing, and    assistinginin the distribution of
                                                                             the distribution
                  publications that
                  publications that presentett
                                     presented an   unbalanced treatment
                                                 an utiba(anced                   long-term and
                                                                treatnient of the fong-term
                  ciose.-depet3cientrisks
                  dose-dependent            ofopioids
                                      risksof          versus NSAIDs;
                                               oploids versus NSAI.Ds;

               g- Proviciin~; signifcant financial
                   Providing significant             support to
                                          financial support      pro-opioid KOL
                                                              topro-opioic4                 who
                                                                             itOL doctors urho
                   tnade
                   made dec.eptive  statements concerning
                         deceptive statements  conc.erning the
                                                             the use
                                                                 use of opioids to treat
                                                                     ofopioicis          chronic
                   non-cancer pain;

               h. YroviCling          fiiiancial support
                              neededfinancial
                  Providing needed               support to pro-opio€ct  pain organizations
                                                              pro-opioid pain  ort;anlZations that
                  tnacie cieceptive statements,
                  made deceptive    statements, incluciing
                                                   including in in patient eciucation  materials,
                                                                            education materials,
                  cunceiiiing the use of
                  concerning           of opfoids
                                          opioids to
                                                   to treat
                                                       treat chronic non-cancer pain;
                                                             chronic non-c.ancer

                  A.ss€stin~in
               i. Assisting
               i.             itt the c~istribution      guidelines that
                                       distribution of ~;u€cietines                     deceptive
                                                                        that contained cieceptive
                                                       opioids to
                              concemint-, the use of opioids
                  statemeiits concerning
                  statements                                        treat chronic
                                                                to treat  chronic non-cancer pain
                                                                                  non-cancerpaii-i
                  and misrepresented
                       misrepresentedthetherisk4
                                             risksof
                                                   ofopioici addiction;
                                                      opioid acftiiction;

                  Enclorsint-yand
               j. Endorsing    andassisting
                                   assisting in the distribution      CMEs containing
                                                    ciistrilzut€onofofCl4tEs   containing deceptive
                                                                                          deceptive
                  statetnents concetiiing the use
                  statements concerning the use    (if
                                                    of op€oicis
                                                        opioids to
                                                                to  treat
                                                                   treat  chronic
                                                                          c.hronic non-cancer
                                                                                   non-cancer pain;
                                                                                              pain;

               k. llevetoping
                  Developing aiict
                               and ciis5eminating       scientific stuciies
                                     disseminating scientifie        studies that   misleadingly
                                                                              that misteaciing[y
                  conctucieciopioids
                  concluded   opioicisare
                                       aresafe
                                           safeand
                                                and-effective
                                                      effectivefor    the long-term
                                                                 forthe   iong-term treatment
                                                                                     treatment of
                  c:tironicnon-cancer
                  chronic  non-cancer pain
                                       pain and
                                             anci that
                                                   that opioids   in:prove quality
                                                        opioicis improve    quafity of life, urhile
                                                                                             while
                  concealing contrary
                             contrary ciata;
                                       data;

               1. Assi4tirg
                  Assisting in
                             in the  dissemination of literature written
                                 the d=ssemination               urritten by pro-opioid KOLs
                  that containeci            statements concerning the use of opioids to treat
                                   decept;ve statements
                       contained deceptive                                               treat
                           non-eancer pain;
                  chronic non-cancer

               in. Creatiiig,
                   Creating, enciors€ng, ancl supporting
                              endorsing, and   supporting the ciistr€bution      patient anci
                                                                             of patient
                                                               distribution of            and
                   prescriber
                   prescriber education
                              education materials
                                        materialsthat
                                                  thatmisrepresented
                                                      misrepresentedthe
                                                                      theciata
                                                                          data regarciin~
                                                                               regarding the



                                                   175
                                                   175
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUI44ENT
                                   DOCUMENT   2      Page 188 of 355                                       PageID #: 224



                                                                                                       I
                          safet_yand
                          safety       effcacy of opioids
                                  anclefficacy      ot.zioidsfor
                                                              forthe
                                                                  the long-tens     treatment of chron'ic
                                                                       tong-tei-tii t.re.atment    chronic non-
                                         including known
                                  pain,inc(ucfitic,
                          eancer pain,
                          cancer                      known rates
                                                              ratesofofabi3se
                                                                         abuseatici      addiction and
                                                                                 and actLiietion   and the  lack
                                                                                                       tlre laek
                          of vaficiatioii
                          of              for long-term
                             validation for               efficacy;
                                               lon,-term efficac.y;

                      tar~etin4 veterans
                   n. Targeting  veteransL~yby sponsc~rin~
                                                sponsoring and anci disseminating patient eciucation
                                                                    disseminating patietit education
                      mark.eting materials
                      marketing   materials that
                                             tt3atcontained
                                                   contained deceptive    statements concerning the
                                                               deceptive statements
                      use of opioicis    treat chronic
                                      to treat
                             opioids to                 non-cancer pain;
                                               chratiic rtoti-cancer

                   o. 'rargetin{; the elderly by asststina
                      Targeting the               assisting in
                                                             in the  distribution of
                                                                 thecfistribution      guidelines that
                                                                                   of guictelines
                      contaitiecideceptive
                      contained    cleceptivestatements
                                              statetnentsconcerning
                                                           eoncerufngthe the use
                                                                              use of
                                                                                  of opioicis  to treat
                                                                                      opioids to
                      chronic non-cancer
                               non-cancerpain
                                           painanci  misrepresented the risks
                                                 and niisrepresentect             of opioid
                                                                            risks of opioid addict.ion
                                                                                            addiction
                      in this population;

                      Exclusively disse.m3nating
                   p. Exclusively
                   P-                               misle.ading statements
                                    disseminating misleading    statements in education materials
                                                                           in edLtcation
                      to hos}?ital c{octorsand
                         hospital doctors   at,dstaff
                                                 staff while purporteclly educating
                                                       while purportedly  eciucatitigthem
                                                                                      them on
                                                                                           on new
                      patn stanctards;
                      pain standards;

                      Makitzg deceptive
                   q. Making               statements concerning
                               deceiative statements    concert3ina the
                                                                     the use of   opioids to
                                                                               ofop€o€cis   to treat
                      chronic non-cancer pain toto prescribers  through in-person
                                                   prescribers through              detailing;anci
                                                                         in-person detaiiin~;  and

                                     froI7t law enforcemet3t
                      W'tthhQlcirng from
                   r. Withholding                 enforcement the           of prescribers
                                                                 the names of                 Purdue
                                                                                 prescribers Purciue
                      believecitoto be
                      belieVed        be facilitating
                                            facilitating the    diversion of
                                                          the diver:sion   of its    opioid, whiie
                                                                                its opioici,   while
                      sitnultaneousty marketing
                      simultaneously    marketing opioicls     to these
                                                      opioids to         doctors by
                                                                  these coctors       disseminating
                                                                                  byciisseminating
                      patient and
                      patient and prescriber
                                  prescribereciucation
                                               educationn3aterials
                                                          materialsand   advertisements
                                                                     andadvertisements  anct   CMEs
                                                                                          andCM.t=,s
                      they kiiew                 these same
                                          reach the.se
                           knew would reach             same 13rescribers.
                                                             prescribers.

            582. More
                  Mores~,~ec3ficaily,
                         specifically, I't3rdue
                                        Purdue niacie
                                                made anc9ior                         statements, anci
                                                             disseminatetl deceptive statements,
                                                      and/or disseminated                         and

    protraeted
    promoted a cuIture
               culture that nrislead
                            mislead rloctors
                                     doctorS and
                                             and patiei3ts
                                                  patients into
                                                           into believitag opioids were
                                                                believing opiciicis were safe for chronic
                                                                                         safe for ehronic

          €nclUdtt3g, but
    eare, including,
    care,             but not
                          not timiteci
                               limited tct,     following:
                                        to, the foliowi.ng:

                     a.         In I998,
                                in 1998, Purdue
                                          Purduedistributed
                                                   distributed15,000       copies of
                                                                 15,000cot.~ies    of an  QxyContin video to
                                                                                      an OxyContin
                                            tiifithoutsubmitting
                                physic.ians without
                                physicians              suhmitting ititto
                                                                        tothe
                                                                           theFDA
                                                                               FDAforfor review, an
                                                                                         review,  an oversight
                                                                                                     oversight
                                Iater acknowledged
                                later acknowledged by Purdue.Purdue. In In 2001,   Purdue submitted
                                                                            2001, 1'urciue  submitted to the
                                FDA a second version of the video, which the FllA        FDA dict
                                                                                               did not review
                                unttl
                                until Ctctober
                                      October 2002—after
                                                2002—after 'the the Generai
                                                                    GeneralAccotztit3tig      Office inquired
                                                                                Accounting C)ffice    tnqutred
                                about its content. After
                                                    After its
                                                           its revie«r,             concluded that
                                                                             t:llA conctuded
                                                               review, the FDA                  thatthe
                                                                                                     the vicieo
                                                                                                         video
                                tnininrizecl
                                minimized the the risks from
                                                          from OxyContit3
                                                                 OxyContin auti  and macie    unsubstantiated
                                                                                       made unsuhstantiatetl
                                ciainis re~;ardit~g
                                claims  regarding its    henefts to patients.265
                                                     itsbenefits      patients'~i5

                     b.         Accorcfing
                                According to  to trainin~
                                                  training trtateriais,
                                                             materials, Purciue
                                                                          Purdue it~structe~i
                                                                                   instructed sales
                                                                                                sales
                                representatives
                                representatives    to
                                                  to  assure
                                                       assure doctors—repeateuly
                                                                doctors—repeatedly    and
                                                                                       and   without
                                                                                           withcx.tt
                                evidence—that "fewer
                                evidence—that    "fewer than
                                                         than one
                                                               otie per cent" of patients
                                                                        cent" of  patients w•hb
                                                                                           who took


    265 Keefe, Empire
    265 Keefe, Errapire qfofPaira,
                             Pain,sacpwcr
                                    supran.n. 102.


                                                             176
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DOOUMENT  2      Page 189 of 355                                                PageID #: 225




                                 OzyC.ontin    became addicted.
                                 OxyContin became       addicted. (In
                                                                    (In 1999,
                                                                        1999, aa Ptjrdue-funded   study of
                                                                                 Purdue-funded study
                                 patients whc)
                                 patients            Ot-yCantin for
                                                usedOxyContin
                                          who used                 forheadaches
                                                                      headachesfoun(i
                                                                                  foundthat
                                                                                        thatt13e addictsan
                                                                                             the addiction
                                      was thirteen
                                 rate was  thirteen per
                                                    per cent.
                                                        cent.)'{'6
                                                             )266



                       C.
                       e.        Andrew Kolodny,
                                 Andrew    Kolodny, the ca-ciirector
                                                           co-director of the the Opioid
                                                                                   Opioid .I'elicy
                                                                                            Policy Research
                                                                                                       Research
                                 Co1_fahorative,atatBrandeis
                                 Collaborative,      Brandeis University,
                                                                l;niversit_y, has
                                                                              has worked
                                                                                  tivorked with
                                                                                            with hundreds
                                                                                                    huncireds of
                                 patients adciicted
                                          addicted toto opioids.
                                                        ap3oids.He  He has
                                                                        has stated
                                                                            stated that,
                                                                                    that, though many fatal
                                 overdase4   have resulted
                                 overdoses have     resuited from
                                                              from apioids
                                                                      opioids other than OxyContin,
                                                                                             OxyContin, the
                                 erisis was
                                 crisis was initiafl_y     precipitated
                                              initially precipitated      bybya ashift
                                                                                   shiftinin the
                                                                                              the culture
                                                                                                     culture of
                                 preseribiny~—ashift
                                 prescribing—a     shiftcarefully
                                                         carefu3lyengineered
                                                                     engineeredby byPurdue.
                                                                                     Purdue."If "Ifyou
                                                                                                     you tocik
                                                                                                          look at
                                 the prescribino;  trendsfor
                                     prescribing trends    fnr all
                                                               aIl the
                                                                    the different
                                                                        different opioids,
                                                                                   opiaids, it's
                                                                                              at's in
                                                                                                    in 1996
                                                                                                       I996 that
                                 prescribing really takes off,"
                                                            off," Kvlodny
                                                                   Kolodny said. "It's
                                                                                    "It's not
                                                                                           notaaeoinc.idence.
                                                                                                  coincidence.
                                 I'hat was the
                                 That       the year
                                                 year Purdue
                                                       Purdue taunched
                                                                 launched a inuttifaceted
                                                                               multifaceted cairpaign
                                                                                               campaign that
                                 inisinformed
                                 misinformed thethe medical
                                                     medical community
                                                              cairmunity about
                                                                             about the
                                                                                    the risks."'
                                                                                        risks."'`''

                       d.       "Purdue had
                                "Purdue     had aa speakers'
                                                      speakers' bureau,
                                                                    bureau, and
                                                                              and ititpaid
                                                                                         paidseveral
                                                                                                severalthousancf
                                                                                                            thousand
                                clll3lcla ns to
                                clinicians    to atte.nd
                                                  attend med'€cal
                                                           medical conferences
                                                                     conferencesand  andcieliver
                                                                                            deliverpreseiitatic.~ns
                                                                                                      presentations
                                about the merits oftheof thedrug.
                                                             drug.lloctors
                                                                    Doctorswerewerectffered
                                                                                      offereda(1-expenses-paid
                                                                                                 all-expenses-paid
                                trips to pain-manageinent
                                          pain-management seininars
                                                                  seminars inin places
                                                                                 places like
                                                                                          like f3oca
                                                                                                Boca Raton. Such
                                spending was
                                spending     was worth            investment: doetors
                                                    worth the investn-ient:       doctors whowho attendeci
                                                                                                    attended these
                                                                                                                 these
                                seminars in
                                seminars    in 1996
                                                1996 tivrote   OxyContin prescriptions
                                                       wrote OxyContin       prescriptians cnore       than twice
                                                                                               more than      hvice as
                                often as those
                                often       those whowhodidn't.
                                                            didn't.TheThec.ompany
                                                                            companyadvertised
                                                                                          advertised'€n  in medicai
                                                                                                              medical
                                _jonrnats,   spansored Web sites abotzt
                                journals, sponsored                            c.hronicpain,
                                                                       about chronic       pain, and
                                                                                                  and distributed
                                                                                                        distributed a
                                dizzying variety
                                dizzying     varie.ty ofof OxyContin
                                                            OxyContin swag: swag: ffishing       hats, plush
                                                                                     fishing hats,       plush tays,
                                                                                                                 toys,
                                iuggage
                                luggage tags.
                                           tags. Pt3rdue
                                                   Purdue also
                                                             alsoproduced
                                                                   producedf.~ronaotional
                                                                                promotional vidensvideos fe.aturing
                                                                                                            featuring
                                satisfied f}atietits—?ike
                                satisfied  patients—like aaconstruction
                                                                 ccznstnictianworker
                                                                                  workerwho whotalked
                                                                                                  talkedabout
                                                                                                           abaut how
                                OxyContin hacf
                                OxyContin       had eased hishis chronic
                                                                 chronichackbackpain,
                                                                                  pain,allotiving
                                                                                          allowing him him totore.t.um
                                                                                                                return
                                to work.
                                    work.'T`he
                                            The videc~:;,     4vh{chalso
                                                   videos, which        alsoincluded
                                                                             inc(tidedtestimonials
                                                                                          testiiiionials from pa€npain
                                spec.iatists, were
                                specialists,   ivere sent to tens
                                                               tens af
                                                                     ofthoLasands
                                                                        thousands of  af doctors.
                                                                                         doctors. 'T'he    marketing
                                                                                                     The marketing
                                of OxyCantin
                                    OxyContin relied relied ononananem~.zirica(
                                                                       empirical cireularity:
                                                                                    circularity: the conlpany
                                                                                                            company
                                eonvineed doctors
                                convinced     doctors of ofthe
                                                            thedriag's
                                                                 drug'ssafety
                                                                          safetywith
                                                                                  withiiterature
                                                                                         literaturethat
                                                                                                      thathacf'
                                                                                                            had,beetn
                                                                                                                 been
                                produced
                                produced by bydoctors
                                                 doctorscvho
                                                           whowere
                                                                 werepaid,
                                                                        paid,ororf:unded,
                                                                                  funded,by  bythe
                                                                                                 thecompan._y."'
                                                                                                      company."268  -68
                                                                                                               i
                       C.
                       e.        Purciue encouraged
                                 Purdue    encauragecfsalessaies representatives
                                                                  representativestoto increase
                                                                                       increase sales
                                                                                                  sales of
                                                                                                         of
                                 OxyContin through a lucrative
                                 OxyContin                lucrative branus  system, which
                                                                     bonus system,   which resulted
                                                                                             resulted in
                                                                                                      in a
                                 iar~e
                                 large number
                                        number c~f
                                                 of vis€ts
                                                     visits tc~
                                                             to ~Shys€cians   with high
                                                                physicians with    hi~,h rates
                                                                                          rates ef
                                                                                                ofapic~id
                                                                                                    opioid
                                 prescriptions. In
                                .prescriptions. In 200.1,
                                                   2001, t'urdcae
                                                            Purdue paici  $40 million
                                                                     paid $40  mit(ian in bottLises
                                                                                           bonuses toto its
                                 sales                 21
                                 saies representatives.'
                                       representatives.




    266 Id.
    ?6r> Id.

    267 1Cj
        .14.
        Id.
    268 1c1.
    268

    269 Commercial
    269                 Triumph, supra
        Cosirtner•cial 7'r•ir,rrfaph, sarpr•a   n.260.
                                                n. 260.


                                                               177
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2      Page 190 of 355                                   PageID #: 226




                       f
                       f.       Ptardue claimed
                                Purdue   claimecl that
                                                   that the
                                                         the r;sk
                                                             risk of
                                                                   ofacldiction
                                                                      addiction fronZ    OxyContin was
                                                                                  from OxyContin
                                extretnety        and trainect
                                extremely small ancl                        representativestc}
                                                                     sales represetitatives
                                                        trained its sales                    to cariy
                                                                                                early the.
                                                                                                       the
                                message that the risk of  addiction was
                                                       of adcliction      "less than one percent,"
                                                                      was "less           percent," while
                                knowing that there was no empirical support for that statement.

                       g.
                       9.       By 2003,
                                     2003, the
                                             thell€1ig
                                                  DrugEnforcement
                                                        Enforcement Acl.ministration           found that
                                                                                          had founct
                                                                         Administration had
                                Purclue's    "aggressive methccis"
                                Purdue's "aggressive       methods" had  had "very    much exacerbatecl
                                                                              "very rnueh     exacerbated
                                OxyContin's widespreacl
                                OxyContin's                            Rogelio Guevara,
                                                widespread abuse." Rot;e.lio    Guevara,aasenior
                                                                                            seniorofficial
                                                                                                   offcial
                                at the U.E.A.,
                                        D.E.A.,coneludet#
                                                 concluded that
                                                             that I'urciue had "deliberately
                                                                   Purdue hacl                minimized"
                                                                               "cieliberately minimizecl"
                                the risks              withthe
                                           associatedwith
                                     risksassoeiateci       thecli-ug.'-7D
                                                                drug.27'

             583.      "Frotn I996
                       "From  1996toto2001,
                                       2001,Purciue
                                             Purdueconciucteci
                                                    conducted inore  than 40
                                                               more thati. 40 nationat
                                                                              national pain-inanageLnent
                                                                                        pain-management

    ancl speaker training cc}nterences
    and speaker                        at resorts
                          conferences at  resorts in Floricla,             California. More
                                                     Florida, Arizona, and California. Morethan  5000
                                                                                            than50EI0

    physicians,
    physicians, pharmacists,
                pharmacists, and
                             and nurses
                                  nursesattr:nciecl these all-expenses-paid
                                         attended these                      symposia, where
                                                          aIl-expenses-paiclsymposia,  where they were

    recruiteci and
    recruited  ancltrained
                    trainecifor
                             forPurdue's
                                 Purciue'snational
                                          national speaker
                                                   speaker hureau.
                                                           bureau. It is well documented
                                                                      is we(1 ciocumentecithat   this type
                                                                                           that this   type of

    pharinaceutical company
    pharmaceutical  cocnpany symposium
                              sytnpos€uIninfluences   physicians'prescribing
                                          itifluencesphysicians'  prescrihingeven
                                                                              even though
                                                                                   though the

    physicians
    physicians ujho
               whoattenCl
                    attend such syLnpos3a laelrevethat
                                symposia believe   that such enticements do
                                                        such enticelnellits lto not        their prescribing
                                                                                nt)t alter the?.r prescribing

    pattei~s: -7I
    pattems."271

             584.      As notecl
                          noted al?ove,  Purdue utilizec€
                                 above, .t'urclue utilized Front  Groups toto help
                                                           f'ront C`3roups         disseminate ancl
                                                                              help ciissetninate     defend its
                                                                                                 and clefencl

    false messages..l3etween
          messages_ Between Januaty
                             January20.12
                                    2012 ancl.March 2017, Purdue
                                          and March 2017, Purcluemade
                                                                 inatlethe  foliowing contributions:
                                                                        thefollowing  contributions:

     Acacieniy
     Academy ofof Integrative
                  IntegrativePain
                              Pain.IVtatragetnent
                                    Management                $ 1,09.1,024.3Ei
                                                              $1,091,024.86

     American Acacfeiny
     Ainerican Academy of Pain .Management
                        ofPain Management                     $-725,584.95
                                                              $725,584.95

         Canct'r Action
     ACS Cancer  tiction Network                              $168,500.00272
                                                              $ 164,5OEl.(}0'-1'




    ''270ICeefe, Esnpire of
          Keefe, Empire  q/'F'nin, supra n.n. 102.
                            Pain, supra
        Commercial
    271 cC7i71Ft1L''rC ial 7riutlrp;a,
                            Triumph,stcpr -cr n.
                                       supra       260.
    272
    -'-' Payments
         Payments from
                     from Purdue
                          Purdue to
                                  to the
                                      theAmerican
                                          American Cancer
                                                       CancerSocie,ty
                                                                Society Cancer
                                                                         Cancer Action
                                                                                 Action Network
                                                                                            Network inctude
                                                                                                      include
    paytnents to
    payments   to the
                  the American
                       AmericanCancer
                                CancerSociety
                                        Societythat
                                                 thatcoizicl
                                                      could pOtent£ally       appiieci to
                                                             potentially have applied   to the
                                                                                            the Cancer
                                                                                                Cancer Action
    Nehvork.
    Network. 1'rociuetion
               Production from
                           froin Purdue
                                 .Purdue Pharma to to the
                                                       the Senate
                                                           SenateI-fomeland
                                                                  Homeland Seeurit}r
                                                                              Security anci
                                                                                          and Governmental
                                                                                                Governmenta(
    llffairs
    Affairs Comtnittee
             Committee (Nov. 13, 2017).




                                                           178
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 191 of 355                                  PageID #: 227




     American Chronic
     Arnerican Chroiiic Pain
                        Pain Association                    $312,470.00

     Americai3 Geriatrics Society
     American Geriatrics                                    $1 I,785.00'-`~
                                                            $11,785.002"

     American Pain Foundation
                   f'oundation                              $25,000                              '

     American Pain Society
     Arnerican                                              $542,259.52

     Americail
     American Society of Pain Ectucators
                      of l'aiii Educators                   $30,(300
                                                            $30,000

     Americ.an Society of
     American Society     Pain Management
                       of Pain                              $242,535.00

     Nursing

     The C:enter    Practical Bioethics
         Center for T'ractic.al f3ioethics                  $145,095.00
                                                            $ 145,095.00

     U.S. Pain Foundation                                   $359,300.00

     Washington Legal Founclation
     'ashington       Foundation                            $500,000.00

     TOTAL
     "I'01"AL                                               $4,153,554.33


            5$5. The
            585.     I'urciue
                   The  Purduelndividual
                                IndividualDefenciants
                                           Defendantsreinforeed  Purdue'ssales
                                                      reinforced Purdue's salesvisits  with dozens of
                                                                                visits urith

    other ciecept€ve tacticsaimed
          deceptive tactics  a3medatat Alabama.  The Purdue Individual
                                       Alabama. "I"he       Individual t}efendants wrote deceptive
                                                                        Defendants wrot.e

    pamphIets
    pamphlets atict maiieci them
              and mailed     theni to doctors
                                      doetors in
                                              in Alahatna. ThePurciue
                                                 Alabama."I'lie         Individual Defendants
                                                                Purdue Indivicival             used a[I
                                                                                   Defendants useci all

    these cteceptive tactics to coifect
          deceptive tactics             money ininAlabama,
                                collect lnone_y    Atabaina, by gettingmore
                                                             by getting     Alabamapatietits
                                                                        moreAlabatna          on opioicis,
                                                                                     patientsoii. opioids,

    at hiaher
       highercioses,
              doses,for
                     forlon~er
                         longerperiods   oftirr~e.
                                periodsc~f  time.

            586.     T'urdue streamed videos
                     Purdue streamed  vicieos to
                                               to Afahaina
                                                  Alabama doctors
                                                           doctors on   itsOxyContii3
                                                                   on its               Physicians
                                                                            OxyContii3 Physicians

    "I'etevision
    Television Netwc>rk.
                 Network. Purciue        the most prolific
                                  kired the
                          Purdue hired            prolifc opioid  prescribers in
                                                           opioid}7rescribers in Alabama
                                                                                 Alahama as spokesmen

    to taromote
        promote its
                 its ciru,rs   other cioctors.
                      drugs to other doctors.

            587.     I'urdue
                     Purdue pron3oted its opioids
                             promoted its opioids to Alabama
                                                     Alabamapatients
                                                             patientstivith marketing that
                                                                      with marketing  thatwas   designed
                                                                                           Was ciesigneci



    273 The
    271  '1"heAGS
                AGSreported
                      reportedthat Purdue also
                               that.t'urctue  alsoprovided
                                                  provicieci$40,000   in "corporate
                                                             $40,000 in              roundtabledLteS"
                                                                         "col'porate roundtable  dues" to its AGS
    Heaith in
    Health   in Al;€n;;
                Aging Founciation,
                        Foundation, aa 501(c)(3)     organizationaffiliatec~
                                          501(c)(3)or~anization   affiliatedt~ritl~
                                                                              with the
                                                                                     thegroup,
                                                                                         group, between
                                                                                                betu-een 2012 aiid
                                                                                                               and
    2015.
    2015. Letter
            Letter frozn
                    from Nancy E. E. Lunciel?jerg,
                                      Lunclebjerg, Chief
                                                      Chief Executive   Oftic.e, American
                                                            Executive Office,    Americati Geriatrics
                                                                                            Geriatrics Society, to
    Sen. Claire A9cCaskiil      (Oct. 11,
                  McCaskill (Oct.      i I, 2017).


                                                         179
                                                         179
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 192 of 355                                 PageID #: 228

                                                                                                 I
                                                                                                 i
                                                                                                 I
                                                                                                 i

    to obscure the risk
                   risk of
                        of addic.tion
                           addiction and even the fact
                                                  fact that
                                                        that 3'urdue was behind
                                                             Purdue wa.s          thecampign.
                                                                         be.ltindthe  camp lign. Purdue

    created a website,

                   2. Endo
                   2. Endo

           588. £7efendant
                  DefendantEndo
                            Endotiiade
                                  madeand/or
                                        and/ord.isseininated
                                                disseminateddeceptive   statements,aiici
                                                             deceptivestatetnents,       concealed
                                                                                    mid coneealeci

    inaterial
    material facts in such a way
                             way to
                                 to tnake
                                     make tl3eir
                                           their statements                                 limited to, the
                                                 statetr,ents deceptive, including, but not Iimited

    fotlowino:
    following:

                   a.      Creating, sponsoring, and
                           Creating,               and ass;sting
                                                        assistingininthe    distribution of
                                                                       thedistriYsution  of pat3ent
                                                                                             patient
                                     tnaterials that contained deceptive statements;
                           education materials

                    b.     Creatint; and
                           Creating  and disseminating   advertisetnents that contained deceptive
                                         disserninating advertisements
                           statetnents concerning
                           statements                    ability of piaids
                                       coneernin4 the abitity       c~
                                                                    opioids      improvefiinctit>n
                                                                           totoitnprove    function
                           tong-tern3and
                           long-term   and concerning
                                           concernin,sthethe evidence
                                                             evidence supporting    the efficacy of
                                                                       suppoiting the
                                   Iong-terni for
                           opioids long-term          treatment of chronic
                                              for the treatment      chronrc non-cancer   pain;
                                                                             non-cancerpain;

                   c.
                   C.                       disseminating paid
                           Greatli3g and dlsselTlinat3ng
                           Creating                          paid advertiSen?ent    supplements in
                                                                    advertisementsllpplen3c.'.Iits
                           a.cadenricjournals
                           academic   ;oumals promoting
                                                  promoting chronic            therapy as
                                                              chronic opioid t.herapy   as safe and
                           etTectivefor
                           effective for long
                                          long term
                                                term use for high
                                                     use for       risk patients;
                                                             liigh risk

                    d.     Creating and
                           Creating   and ciisseminating     advertisements that
                                           disseminating advertisetrtents       that falsely and
                                                                                     falsely and
                           inaccurately conveyed the
                           inaccurately            the imi3ress€on         Endo's opioids
                                                                     trat Encio's
                                                        impression that                    would
                                                                                  opioids urou(d
                                                  orai, intranasal, or intravenous abuse;
                           provide a reduction in oral,

                    C.
                    e.     Disseminating
                           Disseminating misleading      statements concealing
                                            misleading staten3ents               t.he true
                                                                     concealing the    true risk
                                                                                            risk of
                           add'sction and
                           addiction  and promoting   the misleading concept of
                                          proniatint; the                       pseudoaddiction
                                                                              ofpseudoacidiction
                           through  t~ndo's own
                           through Endo's    own unbranded     publications and
                                                  unbranded pubticatians            Internet sites
                                                                            and on internet
                           Endo sponsored
                                  sponsored or operated;

                    f.     Endorsing, ctirectly distributing, anci
                                       directly distributing,       assisting in
                                                               and assisting      the distribution
                                                                               €nthe  distribution of
                           publications that
                           publications that }zresented
                                             presented an    unbalanced treatment
                                                          anunbalanced   treattnent of the long-term
                                                                                            tong-term
                           and dose-dependent    risksofofofs€oids
                               dose-dependentrisks         opioids versus  NSAIDs;
                                                                   versus NSAI.Ds;

                    g-
                    9.     Providint; significant
                           Providing              financial sitpport
                                      sigriifcant financial              pro-opioid KOLs,
                                                            support to pro-opioid   KOLs, who
                           tnade
                           made  dec.eptive
                                 deceptive   statements
                                            statements   concerning
                                                        concerning    the
                                                                     the  use
                                                                          use of
                                                                              of opioids
                                                                                 opioids to
                                                                                         to treat
                           chronic non-cancer pain;

                    h.     'Provicting            financiat support
                                       needed financial
                           Providing needed                  support to pro-opioid   pain organizations
                                                                         pro-opio€dpain    organizations
                           —including
                           —   includingover
                                          over$5$5million
                                                    miliic}ntotothe   organizationresponsible
                                                                  theorganization  responsil3lefor many
                                                                                                forniany
                           of the
                               the tnost
                                    most earegious
                                           egregiousmisrepresentations
                                                         misrepresentations—            made deceptive
                                                                                — that trtade deceptive
                           staternents, ;ncluding
                           statements,   including in in patient   education materiais,
                                                         patient educatgon   materials, concenning
                                                                                         concerning the
                                   opioicis to
                            use of opioids   to treat
                                                 treat chronic
                                                       chronic non-cancer pain;
                                                                             pain;



                                                       tS0
                                                       180
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT2
                                   DOCUMENT  2       Page 193 of 355                                 PageID #: 229




                   i.      Targeting thethe eideriy
                                             elderlyby
                                                     byassistfng
                                                         assistingininthe
                                                                        theciistrilaution      guidelines
                                                                             distributionofofguicieline.s
                           that containect
                           that contained cieeeptive    statements concerning
                                             deceptive stateLnents    concerning the tise
                                                                                        use of opioids to
                                                                                            of opioicis
                           treat clironic
                                 chronic non-cancer
                                           non-cancer pain
                                                        pain and  misrepresented the
                                                             and niisrepresented      therisks
                                                                                          risksof  Opioid
                                                                                                ofot3ioid
                           aticiiction in
                           addiction       this population;
                                       in this  population;

                   j.
                   j-      Endorsina anct
                           Endorsing   and assisting
                                            assisting ininthe   distribution of
                                                           thedistribut=.on  ofCIVIEs      containing
                                                                                 C1V1Es containing
                           deceptive stateznents
                           deceptive statements concerniii~~
                                                  concerning the the use of opioicis to treat chronic
                                                                    use of opioids  to  treat
                           noil-cancer pain;
                           non-cancer  paIn;

                   k.      13eveloping
                           Developing andand Clfsseinsnating    scient:fic studies
                                              disseminating scientific     studies that  deceptively
                                                                                    thatCieceptive[y
                           concluded opioicls
                                       opioids are safe ancl  eflect?ve for
                                                        and effective    forthe  long-term treatment
                                                                            the lonry-term  treatinent
                           of chronic
                           of chronic non-cancer
                                       non-cancerpain
                                                   painai3cl        opioicis improve
                                                               that opioids
                                                         and that             ilnprove quality
                                                                                       quality of life,
                           tivhi[e concealing
                           while              contrary ciata;
                                   conceaiing contratT  data;

                   1.      Direct{y distributing
                           Directly  ciistributing and
                                                   anciassisting
                                                         assisting in the rtissein-       of Eiterature
                                                                                  ination of
                                                                           dissemination     literature
                           ivritten
                           written by
                                    by pro-
                                        pro- opioict
                                              opioid KOLs
                                                      KOLs thatthat containeti  deceptive  statements
                                                                     contained deceptive staten3ents
                           concerning the
                           concerning    the use ofof opioids
                                                       opioids tototreat
                                                                     treatchronic   non-cancer pain,
                                                                           chronicnon-carncer     pain,
                           incluctin~~ tl~econcept
                           including the            of pseudoaddiction;
                                            conceptof   ~seucioadciiction;

                   M.
                   m.      C.reating, endorsing, and
                           Creating,               and supporting
                                                        supportingthe    distribution of
                                                                     theclistribut'son   ofpatient  and
                                                                                            patientancz
                           prescriber ec€ucation
                           prescriber                 inaterials that
                                         education materials             misrepresented the
                                                                   that inisrepresenteci           data
                                                                                              the data
                           regarclin~ the
                           regarding   the safe•ty
                                            safety anc~
                                                    and efficacy        opioids for
                                                          efficacyofofo~aii_~icls   for the  long-term
                                                                                        the lon~;-teiz-n
                           treatinent
                           treatment of chronie
                                           chronic non-cance.r
                                                    non-cancer pain,     including known
                                                                  pain, it3ctucling   known rates
                                                                                               rates of
                           abiise and
                           abuse    and ai:tlfction
                                         addiction anG          lack «f
                                                           the lack
                                                     and the          ofvaliciation
                                                                          validation forfor lonb-terin
                                                                                             long-term
                           efficacy; and
                           e•fticacy; and

                   n.      Makin;; cleceptive
                           Making             statements concerning
                                    deceptive statements   concerning the   use of
                                                                       the use     opioids to treat
                                                                                ofopaoicis
                           chronic
                           chronic non-cancer
                                   non-cancerpain       prescribersthrougli
                                               paintotoprescribers  throughin-person     detailing.
                                                                              in-persontletai4in-iz.

                   3. Janssen

           589. Uefenctant
                  Defendantianssen Inade
                             Janssen madeand/or
                                           and/ordisseminated
                                                   disseminatedcieceptive  statements,and
                                                                 deceptivestatements,  andconcealect
                                                                                           concealed

    inaterial
    material faets
              facts in
                     in such
                        such aa way
                                waytotomake
                                       maketheir
                                            theirstateir;ents deceptive,incluciing,
                                                  statementscieceptive,  including,but
                                                                                    butnot  limited to, the
                                                                                        notliin€tect

    following:

                   a.      Creatang,   sponsoring, and
                           Creating, sponsoring,    and assisting
                                                         assisting in the   distribution of patieilt
                                                                       the clistribution    patient
                           ecitreation
                           education   materials
                                       materials that containeci
                                                      contained  deceptive
                                                                 cteceptive statements;
                                                                            statements;

                   b.      Uirectly dissem3inating
                           Directly                   cteceptivestatements
                                      disseminating deceptive     staternetitsthrough
                                                                                through internet
                                                                                          internet sites
                           over which
                                 which 3anssen
                                          Janssen exercised
                                                   exercised final
                                                              final etlitoriat control anci
                                                                     editorial control   and approval
                                                                                               approval
                           stating tl3at
                           stating       opioids are safe
                                    that opioids          and effective for the long-term
                                                     safe and                                  treatment
                                                                                  loiig-tei-n3treatment
                           of chronic non-cancer
                                        non-cancer pain
                                                     pain and
                                                          and that  opioids improve quaiity
                                                               thatopFoids              quality ofof [ife,
                                                                                                     life,
                           tivhile concealing
                           while   concealing contrary data;




                                                        181
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT  2
                                      Filed 10/09/19 Page 194 of 355                              PageID #: 230




                C.
                c.    Uisseminatii3gdeceptive
                      Disseminating      deceptivestatements
                                                     statements concealing
                                                                 conce.alingthe trtetrue
                                                                                      true risk
                                                                                           risk of
                      addiction anci
                      addiction   and prc.iinoting
                                       promoting the
                                                   thecteceptive
                                                       deceptiveconcept
                                                                  conceptcrfofpse€€ctoaddictic,n
                                                                               pseudoaddiction
                      through interne.t   sites over jvh:ch
                                internet sites        which Janssen ekercised
                                                                     exercised iinat
                                                                                   finaleditor-ial
                                                                                         editorial
                      cotitrot and
                      control  arid approval;
                                    apprvval;

                d.    Pramating epttxids
                      Promoting   opioids for
                                           for the treatrnent
                                                    treatment ofof conditions
                                                                     conditions for
                                                                                 forwhic.h Jansseii
                                                                                    which Janssen
                      knew,   due to
                      kiiew, cfue  to the
                                      the scientific
                                          scieiitific studies itit condt€cteti,
                                                                    conducted, that opiaids
                                                                                     opioids wexe
                                                                                              were
                      rot efficaciUt€s
                      not               andconcealing
                          efficacious and   ccncealing this
                                                         this information;
                                                              information;

                e.    Spansorin~.
                      Sponsoring,ciirectly ciistributiti~;,
                                    directly  distributing, ~.itci
                                                               andass€sti€ig
                                                                    assistingitrinthethe
                                                                                       c~€ssemat~atic>n
                                                                                         dissemination
                      ofpatient eclucat€ot3
                      ofpatient               put€lacat€ansover
                                  education publications        overurhich   Jansser;exercised
                                                                    which Janssen        exercisedfinal
                                                                                                   fnal
                      editorial  control and
                      ectitorial cc>ntrol atict approval,
                                                 approval, whie.h
                                                               which preset3te:i
                                                                       presentedatian€€tib.itaiicect
                                                                                            unbalanced
                      treatnretit
                      treatment of the
                                     the long-tern3
                                          long-term at=d and ciese
                                                               dose dependeiit
                                                                     dependent risks  risks of
                                                                                             ofapiQicis
                                                                                                opioids
                      vers€:s
                      versus NSA1:L)s;
                              NSAIDs;

                f.    I'roviding
                      Providingsiy~t3ifc.ai~t
                                  significantfinancial su~~c~rt
                                               financial        t.c> to
                                                          support    }~rc>-c~pidac~
                                                                        pro-opioid KOLs,
                                                                                    KOLs,t~nc~~
                                                                                            who
                      niade deceptive
                      made               statements concerning
                              deceptive statements     concerning the use af of opioi-ds
                                                                                 opioids to treat
                      chronic nari-cancer
                                non-cancer paiti;
                                            pain;

                g9.   Providing necessar_y
                      Provictiiig    necessary financial
                                                  t~tianciat st€ppart
                                                              support to    toprtt-4psv€Ci
                                                                                 pro-opioid fsaiti
                                                                                               pain
                      organ€zations
                      organizations that
                                       thattnacte
                                            madecieceptilve
                                                   deceptive statetireiits,
                                                              statements,iticluciin~
                                                                              includingicrin~~atieilt
                                                                                             patient
                      education
                      edueatfon rrateriais,
                                   materials, concernin4
                                              concerning the
                                                          the use
                                                                useofofcpiclids
                                                                        opioidstatot.reat
                                                                                     treatchroraic
                                                                                            chronic
                      1ion--cal3eer
                      non-cancer }?a€n;
                                    pain;

                h.    Targeting
                      Targeti€,g thethe elderly
                                          elderly by assisting inin the
                                                                     the distributioti
                                                                          distribution of
                                                                                        ofguide.tiiies
                                                                                           guidelines
                      that  containeddeceptive
                      that coiitairied   deceptivestatenients c.oncernin4T
                                                     statements   concerning thethe
                                                                                 useuse
                                                                                     of p}~ic~ic~s
                                                                                         of opioidstc~
                                                                                                    to
                      treat chrot:€c    non-cancer pain and
                             chronic non-cancer           ancimisrepresented
                                                                misrepreserted thethe risks
                                                                                       risks of
                                                                                             ofopioict
                                                                                                opioid
                      addiction    in this
                      acidictton in.   this}sa}3utat€oti;
                                            population;

                i.    Targeting the
                      Tar(leting   the e;derly
                                        elderly by
                                                 bysponsering,
                                                      sponsoring,directly
                                                                     directlydistribL€tirg,
                                                                               distributing, ai3d
                                                                                              and
                      ass€st€t3ginin the disseinitiatic€ti
                      assisting           dissemination of patient
                                                               patientectucat€on
                                                                        education taubI3cations
                                                                                     publications
                      targeting this
                                 this population
                                      population that
                                                   thatcontaiiied
                                                        containeddeceptive
                                                                    deceptivestatements
                                                                               statementsabE?ut
                                                                                           about
                                 ofaddiction
                      the risks cf  addiction and
                                               andtlae
                                                    the aciverse
                                                         adverse effects of
                                                                          of oploids,
                                                                              opioids,ar7d
                                                                                       and made
                      false statements
                            statetr.ents that opioicis are safe
                                              opioids are   safe and
                                                                 and effective
                                                                     effective for the long-term
                                                                                       Iang-tertn
                      treatment
                      treatrr€entof
                                  af chronic
                                     chrotric nor-canc.er
                                               non-cancer pairi
                                                             pain and imprc?ve    quality of
                                                                       improve quality    of life,
                      while coiiceaii€3g
                      whiie                contraty data;
                             concealing contrary    ttata;

                ~-    Endorsing and
                      Enctors3na   andassisting
                                        ass:stinl; in      distribution of
                                                    in the distrihutioi3 of CMEs containing
                                                                                      containing
                      deceptive statements
                      cieceptive statenients coticeriiing
                                             concerning tl-€e   use of opin€cis
                                                           the use              to treat chrot€ic
                                                                       opioids to        chronic
                      non-cancer
                      ncn-cancer pain;

                k.    Directly ctistributing
                      Directly  distributingatitt
                                              and ass€stin~,
                                                   assistingf in
                                                              iti the ctissetiiiiiatian
                                                                      dissemination of  of itterature
                                                                                           literature
                      written  by pro-opio=d
                      written by    pro-opioid KOLs that that containeu
                                                               containedetee.eptive
                                                                            deceptive staternents
                                                                                         statements
                      concerning
                      cvircernina the useuse of
                                              ofopioicts
                                                  opioidstototreat
                                                               treatchrc€riic
                                                                      chronic ttoti-cancer
                                                                                 non-cancer ;pain,
                                                                                               ;pain,
                      including   theconcept
                      inclutting the  conceptofpse€.€dttactctictioii;
                                               of pseudoaddiction;                             ;




                                                   181
                                                   182
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 195 of 355                                   PageID #: 231




                     I.
                     1.      Creating,  endorsing,
                             Creatin~, enciorsing,   andsu}~pc~i-tin~~
                                                   ancE                the distribution,
                                                          supporting the   c~istribution,ofofpatient
                                                                                              patieiit and
                                                                                                       anrl
                             prescriber eCiucation
                             prescriber   education materials
                                                        materiats that     misrepresented the
                                                                    that misrepretenteci        the ciata
                                                                                                      data
                             ret;ardins;
                             regarding thethesafety    and efficacy
                                               safetyand                 opioids for
                                                            effcacy of opioids      for the
                                                                                         thelong-tein3
                                                                                               long-term
                             treatmetit
                             treatment of chroriic
                                            chronic non-caticer           including known
                                                                    pain, incfuciing
                                                      non-cancer pain,                 known ratesrates of
                             abuse anci
                             abuse   and aciciiction
                                          addiction andanci the lac.k
                                                                 lack of    validation for
                                                                       ofvatic#ation     for (otag-term
                                                                                               long-term
                             efficacy;

                     M.
                     m.      Targeting
                             Targeting veterans
                                         veterans lay   sponsoring and
                                                    by sponsoring             disseminating patient
                                                                       and ciisseminating      patient
                             et€ucation n3arketing materials that
                             education marketing              that containeti
                                                                    containedcteceptive   statements
                                                                                deceptivesta.terr3ents
                             concerning the tise            to treat
                                             use of opioids to treat chronic
                                                                      chronic non-cancer   pain; anci
                                                                               non-cancer pain;   and

                     n.      iVlakingdeceptive
                             Making   cieceptivestatements   concerning the
                                                 statenientsconcerning   the use of opioids
                                                                                    opioids to;
                                                                                             to', treat
                             chronie non-cancer
                             chronic              pain to prescribers through in-person detailing.
                                     non-caticer pain                                    detaiiing.

                     4. Assertio
                     4. Asserti©

            590. Defenctant
                   DefendantAssertio
                             Assertiohas, s€rice
                                       has, sinceatat[east
                                                       leastOctober
                                                             October?Otl, €rtacie
                                                                      2011,  madeancilor  disseminated
                                                                                   and/ordi4seminatec(

    unti-ite, false and
    untrue,         and cleceptive  statements,anci
                         deceptive statements,      concealed material
                                                andc013c.ea9eci materialfacts
                                                                         fac•tsininsuch
                                                                                    sttchaaway
                                                                                           zvayto
                                                                                                to make
                                                                                                   niake their

    4tateinents cleceptive
    statements             u-ith respect
                deceptive with   respect to         and (with
                                         to Lazanda anci         the acquisition
                                                         (wit.h the               from .Tanssen
                                                                     acruisition from   Janssen in
                                                                                                in January

    201 5) of
    2015)  of Nucynta
              Ntrcynta and Ntzcynta     including,bltt
                                    Ek, inclutiing,
                           Nucynta ER,              butnot
                                                        notEiini'ted
                                                            limited to:

                a. I'romoting
                   Promotingthe
                              theL3sa,Te ofLazanda
                                  usage of  .Lazanctawith
                                                      tivithpatients
                                                             patientsnot
                                                                      notsuffering    from cancer;
                                                                          stafferiiigfrom  cancer;

                   Endorsing, supporting,
                b. Endorsing,  supportir3g,andandpressuring    its sales
                                                   pressuringits         representative to
                                                                   saies represeritative              pain
                                                                                            to target pain
                   management physicians,
                   management   physicians, part=:cu[ar:v       who historically
                                                          those who
                                            particularly those       histarically wrote
                                                                                  ivrote large
                                                                                         Iarge numbers
                                                                                                nttmhers of
                   Lazanda-like di-ugs;
                                drags;

                c. Discouragement of   of sales
                                          sales re.presentatives
                                                 representatives from
                                                                   from targeting
                                                                         targetingphysicians
                                                                                   physicianstreating    c.anc.er
                                                                                                treating.cancer
                   t.~atientsinincontradiction
                   patients       contradictiontotothe   FDA approved
                                                    theFDA     approvectwarning
                                                                           warning indicating
                                                                                    indicatinb that
                                                                                               that Lazanda is
                   otiiy inciicatec(
                   only               "forthe
                         indicated "for     the management
                                                Inanagement of  of breakthrough   i?a€ninincancer
                                                                   breakthrough pain        cancer patients
                                                                                                    patients 18
                                                                                                              IS
                   years of
                          of age
                              age and
                                   and olcter
                                        older who are    already receiving
                                                     are alreatiy  receivingand
                                                                              and who
                                                                                  whoarearetoIerant
                                                                                            tolerantt.otoopioici
                                                                                                          opioid
                   therapy
                   therapy frtr        underlying persistent
                            for their ttncteriying              cancer pain;"
                                                    persistetit c.ancer pain;"

                d. 'rraiiiing
                   Training ofof sales representatives
                                       representatives on how
                                                          how to
                                                               to cteai
                                                                  deal with pushback from physicians;

                e. Pro€Tiotion.
                   Promotion ofofNucynta
                                  Nucyntaand     NizcyntaER
                                            anciNucynta   ERfor
                                                              forall
                                                                  a1imanner
                                                                      mannerofofpain
                                                                                 painmanagement
                                                                                     management while
                                                                                                while
                   downplaying
                   ciownptaying the ttrug's addictive nature;
                                    drug's actciietive                                            1

                f. Proinotitig
                   Promoting its cirugs as aa safer
                                 drugs as     safer alternative than other
                                                                     other opioicis;
                                                                           opioids;

                g-
                g.   Telling investors
                     Tellint,  investors that  Assertio isis safe.
                                          that tlssertio      safe.Augirst
                                                                    August IVloretti,
                                                                              Moretti„Assertio's     Senior Vice
                                                                                         ,lssertio's Senfor   Vice
                     Presicie€it
                     President andandChief
                                        Chief Financial
                                              Financiai Officer,
                                                          Clffcer, stateci
                                                                    stated that "[a]lthcxz~h    not in the
                                                                                  "[a]lthough not       the lal~el,
                                                                                                             label,
                     there's
                     there's aavety
                                verylotiv
                                      lowaht~s~:
                                          abuse profile
                                                  i~rof leand
                                                           anr~side
                                                                sideeffect
                                                                     effectrate."
                                                                            rate."          ~




                                                         183
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  2       Page 196 of 355                               PageID #: 232




                    5. Cephalon

            591. Defendant
            591.  DefendantCej:ihalon
                            Cephalon made
                                      madeand!or                  untrue,fxise
                                                    disseminateduntive,
                                            and/ordisseminated              false  and
                                                                                an,d   deceptive
                                                                                     dece},~tive

    statements, and
    statements, and concealed
                    concealed material
                              materiat facts
                                        fac.tsininsuch    way to
                                                   such aa«ray to tnake
                                                                   make their  statements deceptive,
                                                                         theirstatements   deceptive,

    anctuding,
    including, but not
                   not lilnrteci    the f.o[[owing:
                        limited to, the following:

                    a.      Creatinwt,sponsoring,
                            Creating,   sponsorint;,and andassisting       the distribution
                                                            assistinginin the                  patient
                                                                               distribution of patient
                            educatiotr materials
                            education              that contained deceptive statements;
                                       irtateriais that

                    b-
                    b.      Sponsoring
                            Spot~,s,oringand    assistinc, in
                                            and assisting   in the
                                                                thedistrtbution
                                                                    distribution of
                                                                                  ofpttbt€cation;  that
                                                                                     publications that
                            promoted the deceptive concept of pseudoaddiction, even for high-
                            risk patients;
                                 patietits;

                    c.
                    C.      Providing si~nific.ant
                            Providing   significantfinancial
                                                    financialsu1~t.~c~rt    pro-opioid KOL doct.ors
                                                               support totopro-opioid       doctors
                            who n3ade    deceptive statements
                                  made deceptive     statetnents concerning   the use
                                                                 concerning the   use of opioids
                                                                                         opioids to
                            treat cl3ronic
                            teat           ncin-cancer pain
                                  chronic non-cancer             breakthrough chronic
                                                        pain and t?reaktlrrough         non-cancer-
                                                                                cbronic non-cancer
                            pain;

                    d.      lleveloptng and
                            Developing   andiiissenitnattng
                                              disseminatingscientif€c       studiesthat
                                                                scientificstudies    that deceptively
                                                                                        de.c.eptivel_y
                            conctudecl opioids
                            concluded   opioids are
                                                are safe                         (ong-tertn treatment
                                                    safe and effective for the long-term     treattnent
                            of chronic non-cancer
                                        non-cancer pain
                                                     pain in
                                                           in con,juncticin  with Cephalon's
                                                               conjunction with                 potent
                                                                                   Cephalon's poteiit
                            rapid-onset opioids;
                            rapid-onset

                    C.
                    e.      Providing needed
                            Providing  neededffinancial  supporttotopro-opioid
                                                nancial support                    pain organizations
                                                                     pro-opioid~.~ain   organizations
                            that tnade
                            that  made deceptive
                                         deceptive statetnents,   including in patient
                                                    statements, includitag                  education
                                                                                   patient education
                            materials, concerning       use of
                                                   thett.se
                                       concerningthe        of o}.~ioids
                                                               opioids tototreat
                                                                             treatchronic
                                                                                   chronic non-cancer
                                                                                           non-cancer
                            pain;

                    f.      Endorsing and
                            Endorsing    and assisting
                                              assisting in
                                                         in the
                                                             the distribution   ofCMEs
                                                                  distribution of  CMEsc.ontaining
                                                                                           containing
                            tiec.eptivestatements
                            deceptive   statetnetits concerning
                                                     concernina the
                                                                  the use of opioids
                                                                             opioids t.o
                                                                                     to  treat chronic
                                                                                               chranic
                            non-cancer
                            non -cancer };ain;
                                        pain;

                    t;.     Endorain~ and
                            Endorsing   and assistin~
                                             assistinginintl~e                     CMEs containing
                                                                  distribution of ClV1~s
                                                             thedistrit~tatic~n
                            cteceptive statements
                            deceptive  staternents concerning
                                                   concerning the theuse       Cephalon's
                                                                       useofofCeghalon's   rapid-Onset
                                                                                         ra}aici-brnset
                            opioids;

                    h.      Directing its tnarketing
                                          marketing ofof Cephafon's
                                                         Cephalon'srapiti-onset   opioidstotoaativide
                                                                     rapid-onsetopioids         wide
                            range of
                            range   of doctors,
                                        doctors, includin;
                                                  includinggeneral
                                                              generalpractitioners,    neurologists,
                                                                       practitioners, neurologists,
                            sports trtec9icine specialists, and workers'
                                    medicine specialists,                 compensationprogi:an3s,
                                                                workers' cornpensation   programs,
                            serving chronic
                            serving  chronicpain
                                             pain}7atietrts,;
                                                   patients;

                    i.      Making cieceptive
                            Making                statetrtentsconcerning
                                     deceptive statements      concerningthe
                                                                          the use
                                                                               use of Cephaton's
                                                                                       Cephalon's
                            opioids to treat
                                        treat chronic
                                              chronic non-cancer  painto
                                                       non-cancerpain  topre.scrihers
                                                                          prescribers throiagh
                                                                                       through in-
                            person
                            person detailing and speakers' bureau
                                                              bureau events,
                                                                     events, wl3en  such uses are
                                                                             when such
                            unapproveci and
                            unapproved    anci unsafe;
                                               unsafe; and




                                                       184
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  2      Page 197 of 355                              PageID #: 233




                   j.      Making deceptive statements concerning the use of opioids to treat
                           chronic non-cancer pain to   prescribers through
                                                     to prescribers  through in-person   detailing
                                                                              in-person cletailing
                               speakers' bureau
                           and slzeakers' bureati events.

                   (i.
                   6. Actavis

           592.
           532.    Defendant Actavis made
                                     made and!or
                                          and/or disseminateci
                                                 disseminated deceptive                   concealed
                                                               (ieceptive statements, and conceated

    material facts in such aa way
                              wayto
                                  toinske
                                     maketheir
                                          theirstatetraents deceptive,includ€ng,
                                                statements deceptive,             but not
                                                                       including, but not timitecl
                                                                                           limited to, the

    following:
    follolving:

                   a.      Making decelative  statements concerning
                                   deceptive statements  conceming the    use of opioids to treat
                                                                      the use
                           chronic non-cancer pain to prescribers
                                                      prescribers through
                                                                  throughin-person    detailing;
                                                                            in-personcletailinW

                   b.      C;reating and
                           Creating  and disseminating
                                          disseminating advertisement.s                   deceptive
                                                        advertisements that contained decelstive
                           stateinents that
                           statements   that opioids
                                             opioids are
                                                     are safe
                                                         safe attd  effective for
                                                               and effective    for the
                                                                                     the long-term
                                                                                          long-term
                           treatment of chronic
                           treatment      chronic non-cancer
                                                   non-cancer pain
                                                                painand
                                                                     andthat
                                                                           thato}aioicis    improve
                                                                                 opioids improve
                           quality of life;

                   c.      Creatina and
                           Creating   and dissecninating
                                           disseminating advert.isements     that concealed
                                                            advertisements that   concealed the risk
                           of acidictioi3
                           of addiction init3the
                                              thelong-term
                                                  lon~r-tertntreatment
                                                              treatment of
                                                                        of chronic,
                                                                           chrotaic, non-cancer
                                                                                     non-cancer l~ain,
                                                                                                 pain;
                           and
                           an cl                     M

                   d.      Developing anci
                           Developing   and disseminating    scientific studies
                                            dissetniiiating scientific                 deceptively
                                                                         studies that deceptivety
                           concluded opioids
                                      opioids are
                                              are safe
                                                  safe and
                                                       and effective  forthe
                                                           effective for  the long-term  treatment
                                                                               long-termtreattner3t
                           of chronic
                              chronic non-cancer
                                      non-cancerpain
                                                   painand
                                                        andthat
                                                            thatopioicls   improve quality
                                                                 opioidsimprcnFe     quatity of Iife
                                                                                                life
                           while concealina contrary data.
                                 concealing contratv

            593.
            533.   A Kaciian prescriber guide
                     Kadian prescriber  guide deceptively represents that :Kadian is more
                                                                          Kadian is  more difficult to

          and less addictive
    abuse and      addictive than
                             than other
                                  other opioids.
                                        opioids. Kadian's
                                                 Kadian'sprescriber  guide is
                                                          prescriberguicie is full
                                                                               full of
                                                                                     ofdisc.lairneis
                                                                                        disclaimers that

    Actavis has not done any studies on the topic and that the guide is "only intended to assist you in

    forming your own
                 own conclusion."
                     conclusion."However,
                                  However,the
                                           theguide
                                               guideinc(ude4
                                                     includesthe
                                                              thefollowing
                                                                  followingstatements:
                                                                            statements:I)1)`°uniclue
                                                                                            "unique

    pharmaceutical formulation of.KE1llIAN                         from extraction
                               of KADIAN may offer some protection fro€n extraction of
                                                                                    of morphine

    sulfate for intravenous
                intiavenous use by iflicit
                                   illicit users,"
                                           users," and
                                                   and 2)
                                                       2) "KtlDI:AN
                                                          "KALMAN may be less likely to be abused by

    heaith
    health care prov€ders
                providers and Sil€cit  users"because
                              illicit users" becauseof
                                                     of "Slow
                                                        "Slow onset of
                                                                    of action,"
                                                                       action," "1'.ower
                                                                                "Lower peak plasma

    morphit-ie
    morphine levets
               levels than
                       than equsvalent
                             equivalent cfoses
                                         doses of other
                                                  other f.ortiiulations
                                                         formulations of morphine," ".Long duration of
                                                                                    "Long duration

    action," and "Minintal
                 "Minimal fluctuations
                           fluctuationsin
                                        inpeak
                                           peaktototrough
                                                    trough}7lastna
                                                           plasma teve(s
                                                                   levels of €norphine at steady
                                                                             morphine at  steady state."
                                                                                                 state."




                                                      185
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DQCUMENT  2      Page 198 of 355                                     PageID #: 234




                                                                                                    I
    The guicie
        guide ~s  c.opyrighted by
               is copyrighted  l~yActavis
                                  Actavis in
                                           in 2007,
                                              20417,before
                                                     before Actavis
                                                            Actavis officially
                                                                    c?ffcialty purcraseci
                                                                               purchased Kadian
                                                                                          Kadian froLn
                                                                                                  from

    Alpharma.

                     7. 1Vlaliinekrodt
                        Mallinekrodt

            594. Defendant iVlall'€nckroclt
                   Defendant  Mallirickrodt inacte
                                             made anc€/or
                                                   and/or dissetninateci
                                                           disseminated .. deceptive  statements, anci
                                                                           tteceptive stateinents, and

    concealect tnateriai facts
    concealed material   facts in sizch
                                  such a way
                                         way to
                                              to inake
                                                  maketl3e€r  statements deceptive, incttzding,
                                                        their stateinents            including, but
                                                                                                bttt not

    iiniited
    limited to, the following:

                a. Creating and promoting
                                  promoting public.at.ions
                                            publications that mi5represented and trivialized the risk4
                                                              misrepresented and                 risks
                   of acldiction;
                   of addiction;

                 b. Creating
                    Creating and promoting
                                     promoting publications
                                               publications that
                                                             that ovet~stated the benefits ctf
                                                                   overstated the          of opioids for
                                                                                                      for
                    c.hrtataicpain;
                    chronic    pain; and
                                     and

                   Making deceptive
                c. Making deceptivestatetnents
                                    statementsabotat
                                               aboutpseuciciaticlictioti.
                                                     pseudoaddiction.
                                                                                   .
    VL
    VI.     DEFENDANTS       THROUGHOUT THE
            DEFENDANTS THROUGHOUT             THE SUPPLY
                                                   SUPPLY CHAIN
                                                              CHAINDEI.,IBERATELY
                                                                      DELIBERATELY.
            DISREGARDED THEIR
            DISRE~'sALRDED  T.HEIRDUTI1H:S
                                   DUTIES TO TOMAINTAIN
                                                MAIN'1'AI~`EFFECTIVE
                                                            EFFECTIVE CONTROLS
                                                                      CONTROLS AND
            "11'O IDENTIFY,REPORT,
            TO IDENTIFY,    ;lZEPOR €`,
                                     ANDAND TAIKE
                                          TAKE    STEPS
                                                STEPS  TOTO  HALTSUSPICIOUS
                                                           HALT   SUSPJCIOU~ORDERS
                                                                            ORDERS

            595. 'l"he
                    The1Vl.arketing Defe.ndantscreated
                        Marketing Defendants    createdaa vastly
                                                          vastiy and dangerous9y larger market
                                                                     dangerously larger market for

    opioicis. Atl
    opioids.  All of'the.11efenctants eompoLtrciedthis
                  of the Defendants compounded     this harm
                                                        hartn by
                                                              by facilitating
                                                                 fae=(itatingthe
                                                                              thesupply
                                                                                  supply of
                                                                                         of far
                                                                                             farmore
                                                                                                more opioids
                                                                                                     opioids

    that eotiict
         could have been
                    been justtfied
                         justified to
                                    tosertire
                                       serve that
                                              that inarket.
                                                    market.'1'he
                                                             Thefailure
                                                                  failureofof
                                                                            thethe
                                                                                 Defenetants
                                                                                   Defendantsto to
                                                                                                 tiia€tita=.n
                                                                                                    maintain

    effective
    effec.tive controls, and to invest€gate,
               contro!s, ancl   investigate, report,
                                              report,az3d tak.esteps
                                                      and take  stet.zstot.ohalt
                                                                             haltorders
                                                                                  ordersthat
                                                                                         ttiatthey
                                                                                               tlieyknew
                                                                                                     knew or
                                                                                                          or should
                                                                                                             should

     have knoivn
    -have known were
                 were suspicioias
                      suspicious breachecl botr their
                                  breathed both their statutory
                                                      statutoryantt
                                                                andc.oinmon
                                                                    common law
                                                                            law ciuties.
                                                                                dutieS.

            596. ,Marketing
                   Marketingllefenclants'
                              Defendants'scheme
                                           schemewas
                                                  was   resoundinglysuccessful.
                                                     resouticiing(y   successful.Chrf>nlc
                                                                                  Chronic opioici
                                                                                           opioid

    therapy—the prescrib€ng
    therapy—the prescribing of
                            of o}3ioicis
                               opioids long-term
                                         tong-termtototreat
                                                       treatchronic
                                                             chronic pain—has
                                                                     pain-13as bec.otne
                                                                               become aa commonplace,
                                                                                         cornmonplace,

    and often
        often first-4ine,
               first-line, t.reatment.. Marketing I7efenclants'
                           treatment. Marketing   Defendants' ciecept.ive marketing c.ausecl
                                                                deceptive marketing          prescrihing not
                                                                                    caused prescribing

    only of
         of their
             theiropioids,
                   opioids,Ysut
                            but also of
                                     of opic>itls
                                        opioids asasaa class,
                                                       class, to skyroc.ket.
                                                                 skyrocket. Accvrding
                                                                             According to
                                                                                        tothe.
                                                                                           the CDC
                                                                                               CDC op=oid
                                                                                                    opioid

    prescriptions, as
    prescript3ons,    measured by ntttntser
                   as tneasurect   number ofof prescrititictns
                                                prescriptions anci
                                                               and trorphine
                                                                    morphinetn=il€grant
                                                                              milligram equivalent
                                                                                        equivalent

    ("MME")  perper
    ("M1Vf1v;")  person, tripled
                    person,       from
                            tripleci     1999
                                     froin 1999toto2015.
                                                    2015.InIn2015,
                                                              2015,on
                                                                   on an
                                                                      an average
                                                                         average clay,
                                                                                 day, more than
                                                                                           than 650,0(}0
                                                                                                650,000

    opioid prescriptions were
    op:oid prescriptions were dispensed
                              dispensedin
                                        inthe
                                           theU.S.
                                              U.S.Write
                                                   Whilepreviotisly
                                                         previouslya astnali
                                                                        smallminority
                                                                              minorityc.~f
                                                                                        of opioid sales,



                                                         186
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 199 of 355                               PageID #: 235




    today
    today between
          between 80°io ancl 90%
                  80% and    90t/oof
                                   of opioids
                                      opioicls (measured
                                                (measurectby
                                                           byweight)
                                                             weight) used
                                                                     usectare
                                                                           are for
                                                                               for chronic
                                                                                   chronic pain.
                                                                                           pain.

    11pprOximately 20%ofnfthe
    Approximately 20%      thepopulation
                               paputationbetween
                                          betufeenthe
                                                    treages
                                                        ageaof
                                                             of30
                                                                30 and
                                                                   and 44,
                                                                       44, and
                                                                           and nearly
                                                                               nearly 30% of the

    pc>pLilationover
    population   over45,
                      45,have
                          haveused
                               used opioids.
                                    opioids.

            597. In In
                     a 2016 repc3rt,
                       a 2016 report,the
                                      theCDC
                                          CDCexplained
                                              explainedthat
                                                         that"[olpioict
                                                              "[o]pioidpain
                                                                        painrel€ever
                                                                             reliever prescribing
                                                                                      prescribing has

    c2uadr«pled since.1999
    quadrupled since   1999and
                            andhas
                                hasincreased
                                    i-ncre.asedininparallel
                                                    parallelwith
                                                             with[opioid}
                                                                  [opi-oid]overdoses."274
                                                                            overtiose.s.'°"Patients
                                                                                           Patients receiving
                                                                                                    receiving

    opiczic€ prescription5for
    opioid prescriptions   forchronic
                               chrctniepain
                                        painaccount
                                             accOuntfor
                                                     forthe
                                                         the.majority
                                                              niajc}rityofafoverdoses.
                                                                             overtioses.For
                                                                                         Forthese
                                                                                             these reasons,
                                                                                                    reasons, the

    CDC conelutieti
        concluded that efforts to
                               to rein
                                   rein in
                                         in the
                                             theprescrit>in~, of
                                                 prescribing.„ ofopiaicis
                                                                  opioids for
                                                                           for chron=c
                                                                                chronic pa€n are critical
                                                                                        pain are critieal "to

    reverse
    reverse the
            theepsciemic
                epidemic of
                         ofopioiti
                            opioiddrug
                                   drugoverdose
                                        overdosedeatr3s
                                                  deathsanci
                                                         andprevent
                                                             preventopao€ct-reiatett
                                                                     opioid-relatedcnorbiciit.y."~'s
                                                                                     morbidity."275

           AlI Defendants Have,
        A. All              Have, and
                                  and Breaehed,
                                      Breached,Duties
                                                 DutiestotoGcaard
                                                            GuardAgainst,
                                                                  Against,and
                                                                           andRe]2ort,
                                                                               Report,Unlarvfiai
                                                                                       Unlawful
           Diversi€7n ancitotoReport
           Diversion and      Report and Prevent
                                         PreventSuspicaoaas
                                                 Suspicious Order
                                                             Orders4

            598.
            594. Muttiple
                  Multiplesources €mpose
                            sources      cittt€es
                                    impose  dutieson.11efenciants
                                                   on Defendantswith
                                                                  withrespect
                                                                       respecttotothe
                                                                                   thesupply
                                                                                       supplyofofop€oicis,
                                                                                                  opioids,

    €ncltadint; the common
    including the   cominon law
                             lawdut_y
                                 duty to
                                      to exc:rc.ise
                                         exercise reasc>nable  care.
                                                    reasonable care.

            599. Each llefe.ndant
                   Each  Defendantivas
                                    wasalso reqii;red
                                         also requiredtcz
                                                        toregist.er
                                                           register with the
                                                                         the Alal3ama t3oarctof
                                                                             Alabama Board   ofPharmacy
                                                                                                t'harniacy

    and certify cotnptiance
    anci         compliance with
                             withAtabama
                                  Alabamaanct
                                           andfecteral
                                                federaltaw, 'I'he
                                                         law,     "A?abama
                                                                The        l.:tnifc>rm
                                                                    "Alabama   UniformCantrciiteci
                                                                                       Controlled

    Substances
    Substances Act,,'
               Act," Ala.
                      Ala. Coc€e
                            Code 1975
                                 1975 §§
                                      §§ 20-2-.1 E?tseq.
                                          20-2-1 et       provictes, i-inter
                                                     seq. provides,     iater cilia,
                                                                              alia, that
                                                                                     that anyone
                                                                                          anyone who
                                                                                                 who

    "manufactures,
    "rnanufactures, distributes,
                    rlistributes, or
                                  or dispe.naes" any c.nntro[led
                                     dispenses" any              substance in
                                                     controlled substance  iil Alabama
                                                                               Alabama cnust
                                                                                       must obtain
                                                                                             obtain

    annually
    anntaally a registratic}n.
                registration. issued
                               issiaedby
                                       bythe
                                          thecertifying
                                             certifying boards.
                                                        boards. §§ 20-2-5 1(a). Suc.h
                                                                   20-2-51(a).        regist.rants must
                                                                                Such registrants   must abide

    by the
       the tertns
            termsof
                  oftheir
                     theirissueci
                            issuedregi4tratiQrr
                                   registration anci
                                                and act "in cotif.ormity
                                                             conformity with the
                                                                              the csther
                                                                                   other pravisions
                                                                                         provisions e?f
                                                                                                     of this

    article". §§ 20-2-5.1
                  20-2-51(b).
                          (b). Ala. Code 1975 §§
                               Ala. Cocte     §§ 243-2-56 requires registrants
                                                  20-2-56 requires reg:strants to
                                                                               to cnaintain
                                                                                   maintain recorcis
                                                                                             records in

    conformity
    conforniity with requirements of
                                  of fede.ral
                                      federal lativ and "with
                                              law and   "with any addit.ional rules issued
                                                                  additional rules  issued by the Stati;
                                                                                                  State

    Board
    f3oard of IVletiicai
              Medical Examiners,
                         Exam€nirs,the
                                    the State
                                        State Board of
                                                    of Hea1t1i, or the
                                                       Health, or   the State Boatcf   t'hartnac.y." Afa.
                                                                              Board of •Pharmacy."

    Code
    Cocte .1975
          1975 §§ 20-2-2I(}
                  20-2-210 thri.€
                            thru 220
                                  220created
                                      createcithe
                                               the"Controlled
                                                   "ControIlectSubstances
                                                                SubstaneesPrescription
                                                                          i'rescription Database"
                                                                                        llataba4e" anct
                                                                                                   and



         2000-2014 tncrease.s
    "27420€}0-2(1I4 Increases in
                               in Drug
                                  llrug and Opioicl Overdose Deaths,
                                            Opioid. Overdose lleaths, supra
                                                                      sarpra n. 48.
    275 Id.
    275  zri
            .



                                                       187
                                                       187
Case 1:19-cv-00756-WS-C Document 1-1®OCUMENT
                                    DOCUMENT  2
                                      Filed 10/09/19 Page 200 of 355                                   PageID #: 236




     impczses mandatory
     imposes  mand.Ytoryreporting
                         reportin(i requirements
                                    reclnirements c~n re~lstrants.
                                                  on registrants.

             600.    The Defendants also had legal duties
                     The Defendarts                duties under
                                                          underf1lal~ama
                                                                Alabama cc~mmon
                                                                         common law,
                                                                                 !aw, statutes
                                                                                      statutes and

     regulations totomaintain
     re(ytzlations   tna€ntaFnadequate
                                adequaterecords,   anciprevent
                                          records,and   preventdiversion,
                                                                diversion,and
                                                                           andto
                                                                               to monitor,         and
                                                                                  monitor, report, atld

    prevent sizspicious
    prevent suspicious artiers
                        orders ofprescription
                               of prescriptionopioicis.
                                               opioids.'I`his
                                                         Thisincludes
                                                              includesthe
                                                                       thecommon
                                                                           commonlazv
                                                                                   lawof
                                                                                       offrauci,
                                                                                          fraud, statt3tes
                                                                                                 statutes

    designed to
    designe.d to generally
                 general{yprohibit
                           prohibit unfair
                                    unfair and deceptive acts
                                           and deceptive acts in
                                                               in cammerce,
                                                                   commerce, as
                                                                              aswe.11 as statutes
                                                                                 well as statutes

    specifcaliy ~rc>hib~tin~
    specifically             dece~t=ve practice
                 prohibiting deceptive ~ractice relatin~
                                                relating tc~
                                                          to dru~s.
                                                             drugs. Ala.
                                                                    Ala.Aclniin.
                                                                         Admin.Code
                                                                                 Coder.680-X--2w.23
                                                                                       r.680-X-2-.23

     recluires
     requires d€stributor:>  (a term
               distributors (a  tern-i defned
                                       definedcliaite
                                                quite broaciiy)
                                                       broadly)"to
                                                                "toestabl€sh
                                                                    establishanci
                                                                              andmaintain
                                                                                  maintaininventc>ries
                                                                                            inventoriesacicl
                                                                                                        and

     records of
     records ofa!1
                all transactions
                    transactionsre(Tarctirig
                                 regarding the receipt
                                               receipt and
                                                       andctistribution
                                                           distributionororother
                                                                            otherdispusitic3n
                                                                                  dispositionofofdtLzR4,"
                                                                                                  drugs," §

    2(e),
    2(e), totof6rward
               forwardtotothe
                           theBoarct
                               Board czf
                                     of Pharmacy
                                         Pharmacy lejopies  of records and
                                                  "[clopies ofrec.ords and repcxls
                                                                           reports required by the [DEA}
                                                                                                   [DEA]

    concerril3g inerc,ases in
    concerning increases    in purchases
                               pnrchases or
                                         ar hit;h
                                            high ar
                                                  or unnsual
                                                     unusual volutnes
                                                             volumespurchasecl
                                                                      purchased by
                                                                                by tshat-niacies,"
                                                                                    pharmacies," § 2(e)5,

    and to
        to coinpi_y with "a~.~plicable
           comply with                 fecieral,state
                         "applicable federal,    >tatzand
                                                       ancimunicipal
                                                            inunicipallaws
                                                                       Iaws and
                                                                            atid replations,"
                                                                                 reynalations."§§2(k)3.
                                                                                                 2(k)3. Ala.
                                                                                                        AIa.

    Acimin. Cocie r.r. 680-X-3-.05
    Admin. Code        680-X-3-.05 requires
                                   requires"[a]i3y
                                            "[a]nyYnanufacturer,
                                                   manufacturer, whoic.sa?er c>rdistributor
                                                                 wholesaler or   distributor of
                                                                                             of controlled
                                                                                                eontrolieci

    substances doing btiisiness
    substanees doint),          in the State
                       business in     Stateof
                                             ofAlaharna"
                                                Alabama"tc}
                                                          to "suhmit
                                                              "submitt.o
                                                                       tothe
                                                                          the1+1labama State Board
                                                                              Alabama State  t3oard of

    Phartnac_y Iegiblecopies
    Pharmacy legible   copaesof
                              ofrecords
                                records and reparts
                                            reportsrecluired
                                                    required by
                                                             by the. Dtug EnfQrcement
                                                                the Drug  Enforcement Adrn€nistration
                                                                                      Administration

    coY3cerning increasesininpurchases
    concerning increases      purchasesor
                                       or high
                                          higli or
                                                or unusual
                                                   unnsuaf volumes
                                                           vrtltinies purchased
                                                                      purchased by pharmacies
                                                                                   pharmacies wlth=n
                                                                                              within 30

    days."

             601.                to repailing
                     In addition to reportinga![
                                              allsizspicious
                                                  suspiciousorders,
                                                             orders,the
                                                                     theDistribL€tor Defendants inr:st
                                                                         Distributor Defendants must also

    stop shipmenton
    stop shipment onany
                     anyorcler
                         orderurhiclr
                               whichlsistlagw,ed
                                         flagged as
                                                 assuspicious
                                                    suspiciousand
                                                               andon(y
                                                                   onlysh=_p  orders tivhtch
                                                                         ship orders         were flaggecl
                                                                                     which were   flagged

    as potentia?fy stzspicicus if;
       potentially suspicious  if, after caiiductinc,
                                         conducting clt€e
                                                      due diligence,
                                                           ctitigenee,the
                                                                       therecipient
                                                                           recipient can
                                                                                     can determine
                                                                                         deteriniiie that
                                                                                                     ttiat the

    order
    orcier is
            is not
               nvt likely
                   likeiy to be
                             be divertecl
                                diverted intQ  illegal channels,
                                          into illegal channets.,.see
                                                                 See Southwood
                                                                      S'ntrtlawoIlc1Phw-m.,      The., 72 _Fed.
                                                                                     f',zarslr., 1nc.,    Fed. Reg.
                                                                                                                .Reg.

    36,487,
    36,457, 36,501
            36,50I (llrug
                   (Drug Erift
                          Enf't Ad min. .tiily
                                 Admin.  July 37
                                               3, 2€1€17);
                                                   2007); Masters    Pharmaceutical, Inc.
                                                           Masters 1?TurrF3zaC~.?1.cticcrl. Irac. v. Urr.kq
                                                                                                      Drug

    Enfnr•cement
    Era fnrc(-1rt7e,atAdministration,
                       Achnini.rtration, 861 F. 3d 206 (D.C. 2017).
                                                             2017). Regardtess,
                                                                    Regardless, all flagged orders must be

    rejNrted.
    reported.




                                                          188
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT2 2       Page 201 of 355                                      PageID #: 237




              602.
              602.   Tbese prescription drugs
                     These prescription drugs are
                                              are regulated
                                                  regulated for   the purpose
                                                             for the          of providing
                                                                      purpose of providin Iaa"closed"
                                                                                             "closed"
                                                                                                      ~
    systesn
    system intended to reduce
                       reduce the
                              the widespread
                                  widespread diversion
                                             diversionof  thesedrugs
                                                       ofthese  drugsout
                                                                      outofoflegititnate  channels into
                                                                               legitimatec!I7annels

    the iLlicit market, while
        illicit market, while at
                              at the same       providing the
                                     satne time providing the legitiniate
                                                               legitimate drug
                                                                          drug industry  with a unified
                                                                                industry wlith

    approaclr to
    approach  to narcotic and dangerous      control.276
                                        drua contro1.276
                              dangerous drug

              603.
              603.   "Different entities
                     "Different entities supervise the discrete
                                         supervise the                in the chain that separate a consumer
                                                       discrete links in                           consuiner

    from a controlled
    from    controlled substance.
                       substance. Statutes     regulations define
                                           and regulations
                                  Statutes and             define each participant's role
                                                                  each participant's role and
                                                                                          and

    responsibilities."277
    responsibilities.~ 277

              604.   The foreseeable harin resulting
                         foreseeable harm  resulting from
                                                     from aa breach
                                                             breach of these duties is tlie diversion of
                                                                                       the diversion

    prescription opioids
    prescription opioids for
                         for nonmedical              subsequent plague of opioid
                                        purposes and subseyuent
                             nonmedical purposes                                 addiction, witli
                                                                          opioid addiction, with

    costs and damages necessarily inflicted on and incurred by Plaintiffs and others.

              605.   The foreseeable hann resulting
                         foreseeable harm resulting from
                                                    from tlre
                                                          the diversion
                                                              diversion of prescription opioids for
                                                                           prescription opioids

    nonmedical                                             niortality, along with the costs iinposed
    nonmedical purposes is abuse, addiction, morbidity and mortality,                       imposed

    upon Plaintiffs and others associated with the treatnient
                               associated with     treatment of these
                                                                these conditions     related health
                                                                      conditions and related health

    consequences caused
    consequences caused by
                        by opioid
                           opioidabuse_
                                  abuse.

              606.   Findin;
                     Finding itit impossible
                                   impossible to
                                               to Iegaily
                                                   legally aihieve
                                                            achievetheir  ever-increasing sales
                                                                    theirever-increasing   sales ambitions,
                                                                                                  ambitions,




    276 See
        See   1970 U.S.C.C.A.N.4566,
              1970 U.S.C.C.A.N. 4566,  4571-72.
                                     4571-72.
    `" Brief
    277 Brieffor
               forHealthcare
                  Healthcare Distribution
                                 Distribution Mgmt.  Association and National Ass'n of
                                              Mgmt. Association                                of Chain Drug Stores
                                                      McxstersPharm.„
    as Amici Curiae in Support of Neither Party, Masters          Pharrn., Inc.
                                                                              Irac.v.v.U.S. Drug Enf't Admin.
                                                                                       U.S.1?f-ugEizf't   Admin. (No.
    15-1335) (D.C. Cir. Apr. 4, 2016), 2016 WL 1321983, at *22          *22 (hereinafter     "Brieffor
                                                                              (hereinafter "Brief    forHDM
                                                                                                          HDMA.A and
    NACDS"). The Healthcare Distribution                    Ass'n(HDMA
                                      Distribution Mgmt. Ass'n        (HDMAororFIMA)—.now
                                                                                       HMA)—now known  known asas tlze
                                                                                                                   the
    Healthcare Distribution
    Healthcare    DistributionAlliance
                                   Alliance(HDA)
                                              (HDA)—isis a anational,
                                                              national,not     for-profit trade
                                                                          not-for-profit             association that
                                                                                              trade association   that
    represents the nation's     primary, full-service healthcare distributors whose membership includes,
                    nation's pricnary,
    among others: AmerisourceBergen
                     AmerisourceSergen Drug    Drua Corporation
                                                    Corporation and  and Cardinal                           generally
                                                                          Cardinal Health, Inc. See geizerally
                     tatps://www.heaithearedistribution.org/a.bout
            Abaut, 13tt
    HDA, About,          -)s:I/wwNv.Iies.Iticarecizs3.rlbution.L)rglabc>rit (last(Iast   visited
                                                                                     visited     Aug.1,1, 2018),
                                                                                               Aug.               The
                                                                                                          2018)_ Tlre
    National Association of Chain Drug Stores (NACDS) is a national,   nationaI, not-for-profit trade association
    that represents   traditional drug
         represents traditional     dnia stores and supennarkets
                                                     supermarkets and mass     mass merchants       with pharinacies
                                                                                       merchants w-ith    pharmacies
    wllose
    whose membership           incluties,
             membership includes,          arnon;
                                          among   others:   Walgreen      Cotnpany,
                                                  others: Walgreen Company, CVS            CVS    Healtli,
                                                                                                  Health,   Rite
                                                                                                            Rite Aid
                                                                                                                  Aid
    Corporation           and          Walntart.
                                       Walmart.         See          generally             NACDS,            Rlission,
                                                                                                             Alission,
    htt s:/Il,7ww.nac(.is.t)z-=~!`~%2flaboitt/mission.!
    https://www.nacds.ortV%20aboutirnissionl            (Iast
                                                    (last     visitedAug.
                                                           visited     Aug.1,l,2018).
                                                                                2018).


                                                           189
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUYIENT
                                   DOCUMENT  2       Page 202 of 355                             PageID #: 238




    Defendans
    Defendants ei3gaged                                                           and fraudulently
                        i« the common purpose of increasing the supply of opioids aud
                engaged in

    iccreasing
    increasing the yuotas
                   quotas that governed
                               governed the manufacture and distribution of their prescription opioids.
                                        the mani2facture
                                                                                      ;
                    Who[esa€edistributors
            607. Wholesale      distributorssuch
                                             such as      Distributor Defendants
                                                  as the .Distributor Defendants had
                                                                                   had ciose
                                                                                        close financial
                                                                                               financial
                                                                                     ~
    retationships
    relationships tivith hoth Marketing
                  with both   Ntarketina Defendants
                                         I3efendants and
                                                     and customers,
                                                         customers,for whomthey
                                                                    forwhom theyprovide
                                                                                 provideaaLiroad range
                                                                                           broad ran~e

             added services that render thetn
       value-added
    of vahie,                           them uniqueiy
                                              uniquely positioned
                                                       positioned to
                                                                   to obtain   information and controt
                                                                       obtain informa'tion     control

    aoainst diversion.
    against                  services often otherwise
                       These servic.es
            diversion. These                otherwise ivould                   manufacturers to their
                                                      would not be provided by inanufacturers

    dispensing eustotners and
    dispensing customers  atid would
                               would be diffieult
                                        difficult and  costly for the
                                                  and c.ostly     the dispenser
                                                                       dispenser to  reproduce. For
                                                                                  toreproctuce. For

    exainple, `[wlhoiesalers have
    example, "[w}holesalers  have sophisticated
                                  sophisticated ordering
                                                orderingsystems
                                                         systems that  allow custotners
                                                                  that ailow customers to
                                                                                        to

    electronically order
                   order and
                         and confirm
                             confrm their
                                     their purchases,
                                           purchases, as
                                                      as weli
                                                         well as
                                                              as to confirm the
                                                                 to confirni the availability
                                                                                 availability and prices

    of wholesalers' stock." Fed.        Comm 'n v. Cardinal
                                  TradeC.orrrtrr
                            Fed. T'rade            Carclr.'rzalHealth.,
                                                                Healtlx, hie.,
                                                                         Irzc., 12  Supp.2d
                                                                                € 2Stipp. 2d34,
                                                                                             34,41  (D.D.C.
                                                                                                 4 I(D.D.C.

           'I'hrough their generic source progratns,
    1998). Through                        programs, uFholesaters are also
                                                     wholesalers are aiso able "to combine
                                                                          abte "to cotnbine the purchase

    voluines
    volumes of custorners
               customers and negotiate the
                                       the cost
                                           cost of
                                                of goods
                                                   goods with
                                                         with manuf.acturers." Wholesalers typicatly
                                                              manufacturers." Whoiesaters  typically

    also ofter
         offer marketin~
               marketingpro~~,rams, patient services,
                         programs, patient   servz ces,and
                                                        andother
                                                            othersoftware
                                                                  software to assist their
                                                                           to ass3st therr dispensing

    customer4.
    customers.

            608.    Disttibutor I7efendants
                    Distributor Defendants had financiaal  iticeirtivesfrom
                                                financial incentives    fronithe
                                                                              theMarketing
                                                                                 Marketirg Defendants
                                                                                           llefecidants to

    ciistribute higher
    distribute  higher volumes
                       voluznes and
                                and thus
                                    thus to
                                         to refraitr froin reporting
                                            refrain from             or declining
                                                           reporting or decliningto
                                                                                  toffill suspicious orders.
                                                                                      It suspicicnus

    W
    Wholesale
      hc11esaledrug
                drlla distributors  acquire 1?harnZacellticals,
                      distrihutors aCqLlire pharmaceuticals, 1nclLtdin-   opioids, froni
                                                                including opi(}idS,      manufacturers at an
                                                                                    from nranufacturei:s

    established wholesale acquisition
    established wholesale acquisition cost.
                                      cost. Discounts
                                            Discounts and
                                                      and rebates
                                                          rebates from
                                                                  fronr this
                                                                        this cost
                                                                             cost may be offered
                                                                                         offered by

    inanufacturers based on market share atid
    manufacturers based                  and volutne.
                                              volume. As a result, higher volutnes
                                                                          volumes may decrease
                                                                                      decrease the

    cost per pitf
             pill to distribittors.
                     distributors. llecreased
                                    Decreased cost
                                               costper
                                                    perpill
                                                        pillininturn,
                                                                 turn,alloNvs wholesaie distributors to offer
                                                                       allows wholesale

    more
    n3ore competitive
          compet;tive prices,
                      prices, or alternatively, pocket
                                                pocket the
                                                        the difference
                                                            difference as
                                                                        asadditional
                                                                           additionalprofit.
                                                                                      profit.I~:ither
                                                                                              Either way,

    the increased
        increascd sales volumes
                        voluines result in increased profits.

            609.    'I"he .MarketingDefendants
                    The Marketing    llefendants engaged
                                                 enyaged in
                                                          in the practice
                                                                 practice of
                                                                          ofl.zaying
                                                                              paying rebates
                                                                                     rebates and/or
                                                                                             and/or




                                                      190
                                                      190
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              2      Page 203 of 355                                         PageID #: 239




    chargebacks to
                to the
                    theI~istributor
                        DistributorI~efendants
                                    Defendantsfor
                                               forsales
                                                   salesofof
                                                           }~rescription
                                                             prescriptionopioids
                                                                          opioidsa.sasa away      help them
                                                                                          waytotoheI}.~

    boost
    boost sales and better
                    better target
                            targettheir
                                   theirmarketing
                                         marketingefforts.
                                                   efforts.'1`he
                                                             The 1Vashin~ton i?ost has
                                                                  Washington Post      described the
                                                                                   has described

    practice as industry-uride,
                industry-wide, and
                                and the
                                    the Healthcare
                                        Healthcare .11istribution          ("HUA") inclUdes
                                                                  A[liance("1-IDA")
                                                   Distribution Alliance            incEtidesaa"Contracts
                                                                                              "Contracts

    and Char-ebacks
        Chargebacks
            ~       Workin~T
                    Working  Group," suggesting
                           ~ Group,"               standardpractice.
                                     sug~;estin~aastandard  ~ractice. Further, in a recent settlement
                                                                      ~urther, in          sett[ement

    with the
         the DEA,
             DEA,Mallinckrodt
                  Mallinckrodtacknow-7edgetf
                               acknowledged that "[a]s
                                                 lals part
                                                       part of
                                                             oftheir  businessmode]
                                                                theirbusiness  model3VIallinckrodt
                                                                                     Mallinckrodt

    cof#ec.ts  transactioninformation,
    collects transaction   information,referred       as chargeback
                                         referredtotoas  chargeback data,
                                                                    data, from
                                                                          from their direct customers
                                                                               their direct customers

    (distributors)." The
                     The transaction
                          transactioninforination
                                      informationcc}ntains      retatin~ to the direct customer sales of
                                                  contains data relating

    controlied                                               .; pharmacies
                                         registrants", meanin4
               substances to "downstream registrants",
    controlled substances                              meaning  pharmacies or other
                                                                              other dispensaries,
                                                                                    dispensaries,

    such as hospitals.
            hospitals. 1Vlarket€ng llefendantsbuy
                       Marketing Defendants    buydata
                                                   datafrom
                                                        frompharmacies  as well.
                                                             pharmaciesas  wel(. This
                                                                                 This exchange
                                                                                      exchange of

    information, upon information
                      information and
                                  and be(ief,
                                      belief, would
                                              would have
                                                    have opened
                                                         opened channels providingfor
                                                                channelsproviding  forthe
                                                                                       the e.xchange
                                                                                            exchange

    of information
    of informationrevealin~~            orders as
                             suspicious orders
                   revealing suspicious        astive[t.
                                                  well.

            610.     A dran3atic exampte of
                       dramatic example  of the
                                             theuse
                                                useofprescription   information
                                                    ofprescriptioninformation   providedbyby
                                                                              providec{      IMS Heaitl3
                                                                                           T.NIS Health

    wa.s described in
    was described  in Congressional
                      Congressiona! te.stimony:
                                    testimony:

                Mr. Greenwood:
                    Greenwood:WWell,
                                ell, tivh_y
                                      why dodo you
                                               yoii want
                                                    want that [MS Health]
                                                         that [IIVfS HeaEth]information  then?
                                                                             information thei3?

               Ivlr. Friedman:
               Mr.   Friedman: Well,
                               Well, we
                                     we use      information to understand what is happening in
                                        use that information
               terms of the development
                            developmeiit of use of our product  in any area.
                                                       product in

               1Vfr.  Greenwood.And
               Mr. Greenwood.           Andsosothe
                                                 theuseuseof   it--andIIassume
                                                            ofit--and     assuinethat
                                                                                   that part
                                                                                        part of
                                                                                              of it--a
                                                                                                 it--a large part
               of it you w  ant is
                          want   is to  see how successful
                                     to see       suc.cessful your marketin~;
                                                                        marketing techniques
                                                                                    techniclues are   so that you
                                                                                                  are so      you
               can expenci
               can              moneyin
                     expend money          in aapart'scular      region or
                                                  particular region        or among
                                                                              among a particutar       grOup of
                                                                                          particular group
               physicians-- you look  look to see
                                                see ifif your
                                                         yourmarketing      practices are
                                                               marketing pr•actices     are increased
                                                                                            increased in in sales.
               Atici,
               And, ifif not,
                         not, you
                              you go go back toto the drawing
                                                        drawing board
                                                                   board with
                                                                           with your
                                                                                yourinarketers
                                                                                      marketersanciand say,
                                                                                                        say,hotiv
                                                                                                             how
               come we spent "X"  "X" numher
                                          number of of dottars,    according to these physicians, and sales
                                                         dollars, accorciing
               haven't res}zonded.
                         responded. You  You do
                                              c10that
                                                   thatkind
                                                          kindof    thing. Right?
                                                                of thing.  Right?

                    Friedman: Sure.278
                Mr. Friedman: Sure.'78

            611.     °I'he contractuai relationships
                     The contractual    relationshipsamong
                                                      among the
                                                             the Defendants
                                                                 llefendants also include
                                                                                  include vault security




    2719
    278 ageontin:
         D.rycontrrt:Its
                       ftcUse
                          U~eand
                              rrndAbuse,
                                   flhicse, supra
                                            sicpr•an.
                                                   r.   106.


                                                            191
                                                            m
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUNIENT
                                   DOCUMENT   3      Page 204 of 355                           PageID #: 240




    programs. Defendants are recluired to maintain
                             required to                                      and storage facilities for
                                          maintain certain security protocols and

    the manufacture and distribution of their opiates. The Defendants negotiated agreements whereby

                                                                           DefendantS in exchanbe
    the Marketing Defendants installed security vaults for the Distributor Defendants    exchange for

    agreements to maintain mininium      performance thresholds. These agreements were used by
                           minimum sales perforinance

    the Defendants
        Defendants as
                   as a tool to violate their reporting     diversion diities
                                              reporting and diversion duties in order to reach the required

          requirements.
    sales reyuirements.

                   1.
                   I. Defentiants' Use ofafTrade
                       Defendants'>1.Tse    Tradeand
                                                  andOther
                                                     OtherOrganizations
                                                           Organizatians

           612.    In addition, Defendants worked together to achieve their common purpose through

                                                        Forwn ("PCF") and the HDA.
    trade or other organizations, such as the Pain Care Forum

                               a. Pain
                                   Pain Care
                                        Care Forum
                                             Forum

            613.
            613.            beeri described
                    PCF has been            as aa coalition of drug makers, trade groups, and dozens of
                                  described as

    non-profit organizations supported by industry funding, including the Front Groups described in

    this Complaint. The PCF
         Complaint. The PCF recently became a national news story when itit was
                            recently became                                 was discovered
                                                                                discovered that

    lobbyists for meml:iers
                  members ofofthe
                               the PCF
                                   PCF quietly shaped federal
                                       quietly shaped federal and
                                                              and state
                                                                  state policies regardino the
                                                                        policies regarding the use
                                                                                               use of

    prescription opioids for more than a decade.

            614.
            614.   The
                   The Center
                       Center for
                              for Public
                                  Public Integrity   and The
                                          Integrity and   The Associated
                                                               Associated Press  obtained "internal
                                                                          Press obtained  "internal

              shed[ding] new light on how drug makers and their allies
    documents shedjdin(r]                                       aliies shaped the national response

    to the ongoing wave of
           ongoin; wave of prescription opioid abuse."279 Specifically,
                                        opioid abuse.~27g Specifically, PCF members spent over $740
                                                                        PCF members

    million lobbying in the
                        the nation's capital and in rll
                                                    all 50
                                                        50 statehouses    an array
                                                           statehouses on an       of issues,
                                                                             array of issues, ineluding
                                                                                              including




    279 Matthew Perrone,
    279 Matthew  Perrone, Pro-Painkiller•    echocjiarnber•
                            Pro-Pairakillef- echo chamber• shaped
                                                            shapedpolicy
                                                                     policyatnaid
                                                                             amidclrtag
                                                                                  drug epidenaic,
                                                                                         epidemic, The
    Center      for      Public       Integrity      (5ept.
                                                     (Sept.      19,      2017,       12.:0
                                                                                      12:01 l    a.m.),
    https://~vww.publicintegrity.or1;/2016/09/19/20201
    https://www.                                          /pro-painkiller-echo-chamber-shaped-
                 pub licintegrity.org/2016/09/19/20201/pro-painkiller-echo-chamber-shaped-
                                  (einphasis added).
    policy-amid-drug-epidemic. (emphasis




                                                     192
                                                     192
Case 1:19-cv-00756-WS-C Document 1-1
                                   F0   Filed 10/09/19
                                   DOCUMENT
                                      4 0II)U_INUrC3
                                                   3   Page 205 of 355                      PageID #: 241




                   measures.280
    opioid-related measures.28°

               615.
               615.   The Defendants
                          Defendants who          profit from
                                     who stood to profit from expanded prescription opioid
                                                              expanded prescription opioid use are

    members of
    members of and/or participants in
               and/or participants             211 In In
                                           PCF.281
                                    in the PCF.        2012, membership
                                                         2012, membershipand
                                                                          andparticipatina
                                                                              participating

    or,ganizationsincluded
    organizations  includedEndo, Purdue, Actavis
                           Endo,Purdue,          and Cephalon.
                                         Actavis and           Each of the Marketing Defendants
                                                     Cephalon. Each

                                             Marketing Defendants were not alone. The Distributor
           toaether through the PCF. But the Marketin~
    worked together

                                                                                   gh, at a minimum,
                                                                              through,
                        participated, and continue to participate, in the PCF throu'
    Defendants actively participated,

                                  HDA.21' The
    their trade organization, the HDA.282 TheDistributor
                                              Distributor Defendants
                                                          Defendants participated
                                                                     participated directly in the PCF

    as well.

                                 b. Healtlicare DistributionAlliairce
                                     HealthcareDistributi®n Alliance

               616.
               616.   Additionally, the HDA
                      Additionally, the HDA led to the fonnation
                                                       formation of  interpersonal relationships and an
                                                                 of interpersonal

    organization among
    organization among the Defendants.
                           Defendants. Although
                                       Althou;h the
                                                the entire
                                                    entire HDA  membership directory is private,
                                                           HDA rnembership

                    confirms that
    the HDA website conffirnrs thateach
                                    eachof
                                        ofthe Distributor Defendants
                                           theDistributor Defendants and
                                                                     and the Marketing Defendants,
                                                                         the Marketing

    including Actavis,
    includina Actavis, Endo, Purdue, Mallinckrodt
                       Endo, Purdue, Mallinckrodt and Cephalon, were
                                                  and Cephalon, were members
                                                                     members of
                                                                             of the     -~3
                                                                                    HDA.283
                                                                                the HDA.'

    Additionally, the
    Additionally,  the HDA
                       HDA and
                           and each
                               each of
                                    of the
                                        the Distributor
                                             Distributor Defendants,
                                                         Defendants, eagerly sought the active
                                                                     eagerly sought     active

                   participation of the Marketing Defendants by advocating
    membership and participation                                            forthe
                                                                advocatinc,for  themany
                                                                                   many benefits
                                                                                        benefts


    <Sfl 1d.
    280 Id.
    281 PAIN
          P.9IN CARE CARE FORUM
                            FORUM 2012  2012Meetitins      Schedule, (last
                                               MeetingsScizediale,          updated Dec.
                                                                     (last updated             2011),
                                                                                       Dec. 201I),
    https://assets.documentcloud_org/doeuments/3108982/PAIN-CARE-FORUM-Meeti
    https:l/ass ets. documentcloud _org/clocuments/31089 82/PATN-CARE-FO RUNI-Meeti ngs-
    Schedule-amp.pdf.
    282
    212Id.                                         (fonnerly the HDMA) currently includes the Chief
        Id. The Executive Committee of the HDA (formerly
    Executive Officer, Pharmaceutical Segment for Cardinal Health, Inc. and the Group President,
    Phannaceutical
    Pharmaceutical Distribution and Strategic Global Source for AmerisourceBeraen
                                                                AmerisourceBergen Corporation.
    Executive
    Execittive Cornrnittee, Healthcare Distribution
                Committee, Healthcare      DistributionAlliance
                                                         Alliance(last
                                                                   (lastvisited
                                                                         visited Aug.
                                                                                 Aug. 1,
                                                                                      1, 2018),
                                                                                          2018),
    https://www.healthcaredistribution.org/about/executive-committee%20.
    https://www.healthcaredistribution. org/about/executive-committee%20.
    's'
    283Marat factu3-er Membership,
        Manufacturer   tbseriibejslzip, Healthcare Distribution Alliance,
                                                                Aiiiance,
    https://www.healthcaredistribution.org/about/membership/nianufacturer              Aub. 1,
    https://www.healthcaredistribution.org/about/membership/manufacturer (last visited Aug.
    2018).




                                                     193
                                                     193
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 206 of 355                            PageID #: 242




    of inembers, incluclin~"strengthening
       members, including   "strengthening .. . . alliances."'h1

               617. Beyond
                     Beyondstrengthening
                             strengtheninga3liances,
                                            alliances,the
                                                       thebenefits      HDAmerribership
                                                           benefitsofofHDA  membershipincludecl  the
                                                                                        included the

    ability to, atnong
    ability     among other
                       other th€nrys, "network one on one
                              things, "network        one tivith
                                                           with inanufacturer executives at H.DA's
                                                                 manufacturer executives    RDA's

     members-oniy Business ancl
     members-only Business and Leaciership
                                Leadership Conference," "networking with
                                           Conference," "networking with .H.DA wholesale
                                                                          HDA wholesale

    clistributormembers,"
    distributor members,""opportunities
                          "opportunitiestotohost
                                             host and sponsor HDA
                                                  and sponsor     Board of Directors
                                                              HDA Board              events,"
                                                                           Directors events,"

    "participate or
                 on HDA
                    HDA committees,
                        committees, task  forces and working groups with peers
                                     task forces                         peert and trading partners,"

              connections."'15 '1
        "make connections."'
    and "make                  TheheHDA
                                    HDA and
                                        ancithe
                                             theSupply
                                                 SupptyChain Defendants used
                                                       Chain Defendants used membership in the
                                                                             membership in

     HDA as an
     HDA    an opportunity
                opportunity totoereate
                                 createinterpersonal
                                         interpersonalancl
                                                       andongofng  organizational relationships
                                                           ongoingorganizational   relationships anci
                                                                                                  and

    "a9liances" between
    "alliances" between'the
                        the Marketinl;
                            Marketing ancl
                                       and Supply Chain Defenciants.
                                                        Defendants.

               filg. The
               618.      a}3plication
                       The applicationfor
                                       forinanufacturer
                                            manufacturermembei:ship
                                                         membership in
                                                                     in the
                                                                         the HDA
                                                                             HDA further   indicates the
                                                                                  further inclicates

     Ievei of connection ainong
     level               among the
                                the .Defenciants      thelevel
                                                 anctthe
                                     Defendants and       levetof
                                                               of insight
                                                                   insight that
                                                                            that they
                                                                                 they had
                                                                                      hacl into
                                                                                            into each
                                                                                                 eaeh other's
                                                                                                      other's

                   M For
     businesses.-''`'' For exatnp(e,
                           example, the
                                     the maiiufacturer
                                         manufacturer membership
                                                       membership application
                                                                  application must
                                                                              must be
                                                                                   be signeci byaa"senior
                                                                                      signed by   "senior

     coirpany executive,"
     company  executive,"and
                          andititrequests
                                  requeststhat
                                           thatthe
                                                themar?ufacturer applicantidentify
                                                   manufacturer applicant  identifyaak.ey
                                                                                     key contact and any

     aclditional contacts
     additional  contacts from
                          frocnwithin
                               within its
                                      its company.
                                          company.

               6.19. 'I'he
               619.    TheHDA
                           HDAapptication
                               application also
                                            alsorecluests
                                                  requests that
                                                            that the  manufacturer iclentify
                                                                  themanufacturer   identify its current
                                                                                                 current

     cfistribution information,
     distribution   itiformation,including
                                  inctutting the
                                              tlte facility natne
                                                            name ancl
                                                                  and contact
                                                                       contact infortnation.
                                                                                information..\-lanufacturer
                                                                                              Manufacturer

     members were
     members urere also
                   also asked to identify
                                 identify their
                                          their "most  recent year
                                                "most recent   yearencl
                                                                    end net  sales"throuah
                                                                        net sales"  throughwlioiesa{e
                                                                                           wholesale

     clsatributors,including
     distributors,  inciudingthe
                              theDistributor
                                 llistributorUefendants AmerisourceBergen,Ancta,
                                             DefendantsAmerisourceL'ergen, Anda, Cardinal,
                                                                                 Cardinal, and
                                                                                           and H.enry
                                                                                               Henry

    Schein
    Scheiri and
            and their subsidiaries.
                      subsidiaries.

               620. 'I'he
                       Thecloseci
                            closedmeetings
                                   meetingsofofthe
                                                theH.DA's
                                                    HDA'scouncils,
                                                          councils,committees,
                                                                    committees, task
                                                                                 task forces
                                                                                       forces and
                                                                                              and working




    284   m.

    2" Id.
    286 m.




                                                       194
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 207 of 355                                 PageID #: 243




    ~,roupsprovided
    groups  providedthe
                     the Marketing
                         Marketing and
                                   and Distributor
                                       Distributor Defendants
                                                   Defendants with  the opportunity
                                                              urith the oliportunity to work closely

              confidentially, to
    tooether, c.ontidentially,
    together,                                 itit-ther the common
                                  develop and further
                               to deveSop                   common purt)ose
                                                                   purpose ancl
                                                                            and interests of theenterl,~rise.
                                                                                interests ofthe  enterprise.

               621..
               621     The .HDA
                       The .HDA also
                                also offers
                                     offers a niultitude
                                              multitude of conferences,
                                                           conferences, inctuding        business and
                                                                        including annual business

    (eadership
    leadership conferences.
               conferences. The
                            TheHllA
                                HDAanc3
                                    and the
                                         the.Distributor Defendantsacivertise
                                             Distributor Defendants            these conferences to
                                                                    advertise thes'le

    the 1vlarketzng Defendantsas
        Marketing Defendants   as an
                                  an opportunity to "bring
                                                    "bringtogether
                                                           togetherhibh-levef  executives, thought
                                                                    high-leveleYecut€ves,

    Ieaders and
    leaders and influential
                influentiai managers
                            manageis .... .totohotd
                                                holdstrategic
                                                     strategicbusiness  discussionson
                                                               businessdiscussions  ont die mostt3ressing
                                                                                        le most  pressing

             issues. ' 7 The
    industry issues."=~
    industry              Theconferences
                               conferencesalso gave
                                            also    thethe
                                                 gave   Marketing    andDistrib
                                                                  a€~d
                                                           Marketing     Distributor   Defendants
                                                                                i tor I7efetidants
                                                                                               ~

    "unmatched opportunities to
                             to network
                                network ivith
                                        with [their]
                                              [their] peers
                                                      peers and  trading partners
                                                             andtradiny= partners at
                                                                                  at all
                                                                                     all levels of the

                              industry."=11 The
               distribi€tion industry."'
    hea3thcare distribution
    healthcare                               TheHDA
                                                HDAand
                                                    andits
                                                        itsc.onferences were signif€cant
                                                            conferences were  significant opportunities

    for the Marketing
            Marketing and Distrilnrtor Defendantsto
                          Distributor Defendants  to interact  at aa high-level
                                                      interactat                   leadership. The
                                                                     high-level of 4eadership. The

    iVlarketingDefendants
    Marketing  Defendants embraced
                          ecnbracedthis
                                   thisop~ortL~nity byattending
                                        opportunity by            andsponsoring
                                                       attendin~;and              these events"
                                                                      sponsorin~ these  events.28y

               622.    After becoming
                             becoming mecnbers
                                      members of
                                               ofthe  HDA,Defendants
                                                  the HllA, Defendantstivere eligibletotoI~articil~ate
                                                                        wereeligibte      participate on

    councils, comrr€ittees, taskforces
              committees, task   forces and working groups,
                                        and working groups, including:
                                                            iucluding:

                       a.     I€?ciustryRelations
                              Industry   RelationsCouncil:
                                                  Council: "This    council, composed
                                                           "'T'h€scouncil,   co€nposeclof
                                                                                        of distributor
                                                                                           distributor
                              and manufacturer members, provides leadership on pharmaceutical
                              distribi€t€onand
                              distribution      suppty chain
                                            andsupply  chain issues."
                                                              issues."

                       b.     Business 'I'echnology
                              Business   Technology Committee:
                                                        Committee: "This      committee provides
                                                                      "This committee       provides
                              auidance
                              guidance tci  H.DAand
                                        to HDA    and its
                                                        its members  through the
                                                            members through         development of
                                                                               the development
                              collaborative e-comtnerce
                              collaborative  e-commerce business
                                                            business solutions.          committee's
                                                                                 The committee's
                                                                      solutions. 7`he
                              €najor areas of focus
                              major areas      focus tivithin
                                                      within pharmaceutical    distribution inciude
                                                              pharmaceutical distribution    include
                              inforination systems,
                              information  systems, operational
                                                    operatioi3alintegration
                                                                  integrationand    the impact
                                                                               and the  impact of e-



    =~~  Btcsine.ssand
    287 Business    ctndLeadership   Conference—1i-if'orrrzation
                         Leadershili C.oriferenee   — lnfbrmation for
                                                                    for k1anqfcretan•ers, .Healtheare
                                                                        Manufacturers, .Healthcare
    Distribution Alliance,
    Distribution                haps://www.healthcaredistribution
                    Alliance, https://tiv<v,                            .org/events/2015-business-
                                             %N,.healthcaredistribut.ion.org/eventsl2015-business-
    and- leadership-conference/blc-for-zi3anufacturers
          leadership-conference/We-for-manufacturers (last      (lastvisited
                                                                      visitedAug.
                                                                              Aug.1,.l, 2018,
                                                                                        2014, and
                                                                                              and no
    iono,er
    longer  available).
    '288
      K8 Id.
         Id
    'x"
    289 ?015
        2015Distrihution
               DistributionIlvfrrnageineFtt
                             Management Cot CotPrence
                                                ference and
                                                        trnd Expo,
                                                             Exlxj, Healthcare Distribiition
                                                                                Distribution Alliance,
    https://www.healthcaredistribution.or(,
    https                                    ,/events/2(}
          ://www.healthcaredistribution.org/ev            15-cfistribution-management-conference.
                                                 ents/2015- dis tributi on-manageme ni-conferenc e.
    (last visited Aug.
    (lastvisitecl Aug. 1,
                        I, 2018).
                           20I8).



                                                         195
                                                         195
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIvIENT 3      Page 208 of 355                              PageID #: 244




                             comrnerce."              in this
                             commerce." Participation in this committee inchides
                                                                        includes distributor atid
                                                                                             and
                                           members.
                             nianufacturer gnembers.
                             manufacturer

                     c.
                     C.      Logistics Operation   Cotntnittee: "This committee initiates projects
                                        Qperation Committee:
                                               members enhance the productivity, efficiency and
                             designed to help tnembers
                             custosner
                             customer satisfaction within tlze               supp(y chain.
                                                                 liealthcare supply
                                                           the healthcare            chain. Its major
                                                                                            lts rnajor
                             areas of focus
                             areas     focus include
                                              include process
                                                       process atttomation,
                                                                 automation, inforniation    systems,
                                                                               information systeti-ts,
                             operational   integration, resource
                             operational integration,                   management and
                                                          resource rnanagement                 quality
                                                                                       and quality
                             improvement." Participation in
                             improvement"                   in this
                                                                this committee
                                                                     committeeit3cludes   distributor
                                                                                 includes distribtttor
                             and manufacturer   members.
                                 niaiiufacturer rnernbers.

                     d.      Manufacturer Government
                             Manufacturer     Government Affairs
                                                            Affairs Advisory      Committee: "This
                                                                      Advisory Committee:
                             cocnnrittee   providesaa forum
                             committee provides        forum for briefing
                                                                     briefing HDA's
                                                                               HDA's manufacturer
                                                                                        manufacturer
                             meenbers
                             members on on federai
                                            federal arFd  state legislative
                                                     and state  lel;islative and
                                                                             and regulatory activity
                             affecting the pharmaceutical
                                           phannaceutical distribution channel. Topics discussed
                             include such
                             include  such issues
                                             issues as
                                                    as prescription    drug traceability,
                                                        prescription dnig    traceability, distributor
                                                                                           distributor
                             licensin& FDA and DEA regulation of distribution, importation and
                             licensing,
                             MedicaidfMeclicarereimbursement"
                             Medicaid/Medicare         reimburscment."      Participation
                                                                              Participationinin this
                                                                                                  this
                             cotnrnittee includes manufacturer members.
                             committee                            inembers.

                      e.     Contracts and Chargebacks Working Group: "This working  workina group
                                      lrow the
                             explores how  tlte contract
                                                contract administration
                                                         administration process can be streamlined
                                                                                         streamlined
                             throiigh process improvements
                             through process    improvements or or technical
                                                                   technical efficiencies.
                                                                               efficiencies. ItIt also
                             creates and exchanges intlustry
                                                     industry knowledge  of interest to contract and
                                                              knowledge of
                             chargeback professionals."
                             chargeback                     Participationinin this
                                          professionals." Participation       this group     includes
                                                                                    group includes
                             manufacturer and distributor metnbers.
                                                            members.

            623.
            623.      The Distributor
                          Distributor Defec,*dants     1VlarketingDefendants
                                                   and Marketing
                                      Defendants and               Defendantsalso
                                                                              alsaparticipated,
                                                                                  participated, through

                Webinars and other meetings designed to exchatrge
    the HDA, in Webinars                                exchange detailed  infonnation regarding
                                                                  detailed information re;arding

    their prescription
          prescription opioid sales, including
                                      including purchase orders,acknowledgenaents,
                                                purchase orders, acknowledgements, slrip
                                                                                   ship notices, and

    invoices."0 For example,
    invoices.29°                      27, 2011,
                    example, on April 27, 2011, the
                                                 the FIDA
                                                      HDA offered    Webinar to
                                                          offered aa Webinar  to "accurately
                                                                                 "accurately and
                                                                                             and

    effectively exchange
    effectively exchange business
                         business trat3sactions between distributors
                                  transactions between  distributors and manufacturers..." The
                                                                     and manufacturers...'°

    Marketina Deferidants
    Marketing                      informatiort to gather
              Defendants used this information     gather high-level
                                                          high-level data regarding
                                                                          regarding overall distribution
                                                                                            distribution

    and to direct the Distributor Defendants
                                  Defendants on
                                             on how
                                                how to
                                                     to niost
                                                        most effectively
                                                              effectively sell
                                                                          sell ,prescription
                                                                                prescription opioids.

            624.
            624.     Taken together, the interaction and lertgth
                                                         length of the relationships between and among


    290
    Z90   Webinars,   Healthcare
                      HealthcareDistribution
          GG"ebiriar,r,               Dtstr;btttionAlliance,
                                                       Alliance,    (lastvisited
                                                                 (last    visited Sept.
                                                                                  Sept. 14,
                                                                                        14, 2017),
                                                                                             2017),
    https://www.healthcaretlistribution. orsJresources/webinar-levera giniz-edi.
    https://www.healthcaredistribution.org/resources/webinar-leveraging-edi.


                                                       196
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                        Filed 10/09/19
                                    I6I014191MMM3      Page 209 of 355                          PageID #: 245




    the 1Vlarketing andDistributor
        Marketing and  DistributorDefendants
                                   Defendants reflect
                                               reflect aa deep (evef
                                                                level of interaction and
                                                                      ofinteraction   andcooper•ation
                                                                                          cooperation

                groiips in aa tightly knit industry. The Marketing and
    between two groups                                             and Distributor  Defendants urere
                                                                       llistributor Defendants were not

    two separate groups operating
        separate groups operating in isofation
                                     isolation or two groups
                                                      groups forced
                                                             forced to work toge.ther
                                                                    to work  together in a ctosed
                                                                                           closed

    systein. Defendants
    system.  .Defendant5operated
                         operatedtogether
                                  togetheras     united entity, working together on
                                           as aa united                              multiple fronts,
                                                                                 on triultipIe fronts, to

    enga~~eininthe
    engage      theunlawful
                   unlawfij*lsale  ofprescription
                              saleof  presc.riptionopioids.
                                                   opioids.

            625.    The HDA
                        HDA and
                             and the
                                  theI'ain
                                       PainCare
                                            Care1~onim
                                                  Forum are
                                                         arebut
                                                             buttsva   examplesofof
                                                                  twoexarnples    thethe overlapping
                                                                                       c.~vertappin~

                      conceited joint efforts
    relationships and concei-ted      efforts to
                                               to accorn.ptish conunon goals
                                                  accomplish common              demonstrates that the
                                                                       goats and deinonstrates

     teaders of each of the Defendants were in communication
     leaders                                   conmiunication and cooperation.

            626.    Pubiications
                    Publications and guidelines
                                     guidelines issued by
                                                       by the     confirm that
                                                          the HDA confirir3     the Defendants utilized
                                                                            thatthe

    their meinbership in the
          membership in  the HDA           greenients. Specifc.ally,
                                    form aagreements.
                             HDA to form               Specifically, in
                                                                      inthe  fallofof2E}O4,
                                                                         thefall      2008, the HDA

    publislied
    published the lncictstry Compliance Gcciclelirzes:
                  Industry Cofnplianee   Guidelines: Reporting    SuspiciousUrder:s
                                                       Reporting- Suspicir}us Orderscrtad
                                                                                     and Preverztirzg-
                                                                                          Preventing

    Diversion of
    .Diversiora                Substances (the "Industry
                   Controlled Sicf.1stuncei
                of Controllerl                 "Industry Compliance
                                                         Compliance Guidelines")
                                                                    Guidelines")regarciin~
                                                                                         .: diversion.
                                                                                 regarding

     As the HDA
            HllA exp}ained in an
                 explained in    arnicus brief, the Industry Compliance
                              an amicus                      Coinpliance Guidelines were the result of

    "[a] committee
          committee of
                    of HDM<4
                       HDMA meinbers contribut[ing] to
                             members contribut[ing]  to the development of this
                                                        the developinent    this publication"
                                                                                 publication"

    beginning in iate
                 late 2007.

            627_ 'I'his
            627.    Thisstatement
                          statementbybythe
                                         theHDA
                                             HDAand
                                                 andthe
                                                      theIndustry
                                                           IndustryCom}zfiance
                                                                    Compliance Guidetines
                                                                               Guidelines support the

    allegation that
    allegation tl:at Defendants
                     Defendants utilized     HDA to
                                utilized the HDA  to form   agreements about
                                                      form a~yreements about their
                                                                              their approach
                                                                                    approach to their

     duties under the law.
                       law. As
                            As John
                                John M.
                                     M.Gray,
                                        Gray,PresidentlCEO
                                              President/CEOofofthe  HDAstated
                                                                theHDA   statedtotothethe1~;nergy
                                                                                           Energy and
                                                                                                  and

    Conunerce Subconiinittee
    Commerce  Subcommittee onon Health
                                Health in
                                        in Aprit
                                           April 2014,      is "difficult
                                                 2014, itit ss            to find
                                                               "difficult to find the right batance
                                                                                            balance between

    proactive
    proactive anti-diversion
              anti-diversion effoi-ts
                              efforts white
                                      while not
                                            not inadvertently
                                                 inadvertentlyIitniting
                                                               limitingaccess
                                                                        accesstotoappropriatet_y
                                                                                   appropriately prescribed

    and dispensed
        dispensed medicatic.}ns." H.ere,ititisisapparent
                  medications." Here,            apparentthat
                                                          thatall
                                                               aIlof
                                                                   ofthe
                                                                      theDefendants
                                                                         Defendants found
                                                                                     found the
                                                                                            the same
                                                                                                same balance

    —
    —ananoverwhelming
          overwhelmingpattern
                       patternand
                               andpractice
                                   practiceof
                                           of failing
                                               faiiing to
                                                        to identify,
                                                            identify, report or halt suspicious
                                                                                     siispicious orders, and

    faiture
    failure to prevent diversion.




                                                      197
                                                      197
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUiVfENT
                                   DOCUMENT   3      Page 210 of 355                              PageID #: 246




            628.    The Defendants'
                        Defendants' scheine
                                    scheme had
                                            hadaadecision-making  structuredriven
                                                  decision-makingstructure  drivenby  theIVlarketin~
                                                                                   bythe  Marketing

    llefendants and
    Defendants   and corroborated
                      corroboratedby
                                   bythe
                                      thellistributor
                                           Distributorllefendants.
                                                        Defendants.The ]1-Iark.eting
                                                                     The             Defendantstivorked
                                                                         Marketing llefendants  worked

    toc,s ethertotocontrol
    together        controIthe
                            the government's
                                governrnent's responses
                                              responses to
                                                         to the
                                                             theinanufacture andclistributioti
                                                                 manufactureaiid               ofprescril}tion
                                                                                 distribution of prescription

                                     quotas through a systematic
    opioids by increasing production ciuotas                                 tnaintain effective controls
                                                      systetnatic refusal to maintain

    against c9iversion     identifysuspicious
                       andidentify
            diversion and           suspicious orders  and report
                                               ortlers and report them  to the
                                                                  thetn to the DEA.

            629.    The Defendants
                        Uefendants worked
                                   worked together
                                          togetherto
                                                   to control the flow of information and
                                                                       ofinformation  and to influence

    governn3ents to
    governments                           suppoi-ted the use
                         Iegislation that supported
                    pass legislation
                 to pass                                 use of
                                                             ofopioids
                                                                opioidsand  limited the authority
                                                                        andI±miteci     authorit.y of
                                                                                                   of law

    enforcement to rein
    enforcement    rein in
                         in illicit
                             illicitororinappro}3riate                  distribution. The
                                          inappropriate prescribing and distribution.      Marketing and
                                                                                      The .Marketing and

    I7istributor Defendants
    Distributor  Defendants did
                            did this
                                this through   their participation
                                     throtigh their  participation in the PCF
                                                                   in the PCE and
                                                                              and HDA.
                                                                                  HllA.

            630.    The Defendants aiso worked
                        Defendants also worked together to ensure
                                                           ensure that   the Aggregate
                                                                   that the              Production
                                                                              Aggregate I'roduction

    Quotas,
    Quotas, Individual Quotas, and :Procurement Quotas allowed
                                   Procurement Quotas          by the llEA
                                                       allowed by     DEA retnained  artificially
                                                                           remained artif'icially

    hi~~h.In
    high.  Inso
              sodoing,
                doing,they
                       they ensured
                            ensured that
                                     that suspicious orciers were
                                          suspicious orders  were not
                                                                  not reported to the
                                                                      reported to     UEA, and, further,
                                                                                  the DEA,

    in so doinl;,
          doing, they ensured
                      ensured that the
                                    the DEA
                                        DEA had
                                            had no
                                                 nobasis
                                                    basisfor  eitherrefusing
                                                          foreither               increase production
                                                                     refusingtotoinc.rease production

                         production quotas due to diversion.
    quotas or decreasing production

            631.
            631     The Defendants also had
                                        had reciprocal
                                            reciprocal obligations
                                                       obligations to
                                                                    to report  suspiciousorders
                                                                        report suspicious ordersof:
                                                                                                 of other

    parties if they
    parties    they became
                    became aware of
                                 of theni.
                                     them. llefendants
                                           Defendants were
                                                       were thus   collectively responsible
                                                             thus coliectiveiy                   each
                                                                                 responsible for each

    other's compliance
    other's  compliancewith
                       withrei3orting
                            reporting obI€gations.
                                      obligations.

            632.    I7efendants thus
                    Defendants  thus knew
                                     knewthat
                                          thattheir
                                               theirow•n c•onductcould
                                                     own conduct         bereported
                                                                  coiiIdbe  reportedby other distributors
                                                                                    byother  distributors

    or manufacturers and that their failure to
                                            to report  suspicious orders
                                                report suspicious orders they
                                                                         they filleci
                                                                               filled could be brought to

    the llEA's
        DEA'sattention.
               attention. As
                          As aaresuit,
                                result,I)efendants
                                        Defendants had
                                                    had an  incentive to
                                                         anincentive   to cotntnunicate
                                                                           communicate with
                                                                                        with each other
                                                                                             each other

    alzout the
    about   the reporting
                reporting of
                          of suspicious
                             suspicious orders to ensure consistency
                                                         consistency in
                                                                     in their
                                                                        their dealings
                                                                              dealings with
                                                                                       with I:IEA.
                                                                                             DEA.

            633.    The desired consistency
                                consistency was
                                            was achieved.
                                                achieved.As
                                                          Asdescribed
                                                            describedbelotK,
                                                                      below, none of the I7efendants
                                                                                         Defendants

    re}zortedsuspicious
    reported  susEiciousorders
                         ordersand
                                andthe
                                    theflow
                                        tlotvof
                                              ofopioids
                                                opioids continued
                                                        continued unimpeded.
                                                                  unitnpeded.




                                                       198
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DQCUMENT  3       Page 211 of 355                                 PageID #: 247




                       Defendants 'Vyere
                    Z. Defendants
                    2.                    Awai•e of
                                   Were Aware     of and
                                                     and Have
                                                         Have Acknowledged
                                                               AcknowledgedT`heir      Obligations to
                                                                                TheirEDbli^ations
                       Prevent
                       PreventDiversion
                                Diversionand
                                          andtoto
                                                Report andand
                                                  Report   'I"ake Steps
                                                               Take     tca to
                                                                     Steps  .]Halt  Suspicious
                                                                               HaltSustafcioEas
                       Clyd ers
                       Orders

            634.    'I'he              reportinw rules
                    The reason for the reporting rules is
                                                       is to
                                                          to create   "closed" system
                                                             create aa"close.d" system intended
                                                                                       rntended to contro!
                                                                                                   control

    the supply
        supply and
               and reduce
                   reducethe diversion of
                          theetiversion ofthese
                                          these cii-Ligs outof
                                                 drugs out   oflegitimate
                                                                Iegitiiiiatechannels
                                                                             chatuielsinto
                                                                                       intothe   ittieit market,
                                                                                            the illicit

    while at the saine
                 same time
                       time providing
                            providingthe
                                      theIegititnate drugint{ustt-y
                                          legitimatetlr«g           with a unified
                                                          industry with    unifed approach     narcotic
                                                                                   approach to narcotic

    and dangerous
        dangerous drug
                  drug control.
                        control.Both
                                 Bothhec.ause
                                      becausedistribut.ors
                                              distributors handle  suchlarg,e
                                                           handle such  large volutnes
                                                                              volumes of
                                                                                       ofc.ontrotfed
                                                                                          controlled

    substances, and because they are uniquely
                                     uniquely positioned,
                                              positioned.,based
                                                           basedon  theirknowledge
                                                                 ontheir  knowledgeoftheir
                                                                                    oftheir customers
                                                                                            =4tomer5

    and
    and orciers, as the
        orders, as  the frst
                        first(itie
                               line ofofciefense
                                         defense in
                                                  inthe
                                                     thernovement        legalpharmaceutical
                                                          movement ofoflegal   pharmaceutical controtted
                                                                                               controlled

    substances frotr.
               from [egitimate   channels into the il(icst
                      legitimate channels          illicit tnarket,              obligation to
                                                           market, distributors' obligation  to inairrtain
                                                                                                 maintain

    effe.ctive cot}troistotoprevent
    effective controls       preventdiversion
                                     diversionof
                                              of controlled  substancesisis critical.
                                                 controllecisubstances                Should a distributor
                                                                            criticaf. Shoulci

    de«ate from
    deviate from these
                  thesechecks
                        checksand
                               andbalances,
                                   balances,the
                                             theclosed  systemofofdsstribut=oti,
                                                 closedsystem       distribution, desiizned
                                                                                   designed to prevent
                                                                                               prevent

    ciiversion, collapses.''
    diversion,  collapses.21'

            635.    #7efendantswere
                    Defendants were well
                                    wel( aware they
                                               they liaci   €mportant role to play
                                                     had an important         play in this
                                                                                       this systezn,
                                                                                            system, anci
                                                                                                     and

    also knew
         knew or
              or should
                 should have
                        have known
                              known that
                                     thattheir
                                          theirfaiture
                                                failuretotocomply  withtheir
                                                            complywith   theirobligations
                                                                               obligationswoLa(d
                                                                                           would have

    ser3olis consequences.
    serious  conseqliel]Ces.

                       Defendatats Kept
                    3. Defendants  Kept Careful
                                        Carefu1Track
                                                 Track of
                                                       of Prescribing
                                                          Prescribing Data
                                                                      Data and Knew About
                                                                                    Abaut
                       Suspiciotis Orders and
                       Suspicious Orders  and Prescribers
                                              Prescribers

            636.    '1Khe datathat
                    The data   thatreveals
                                    reveals and/or
                                            and/or confirtr3s the identity
                                                   confirms the   identity of each
                                                                               each tivrongful opioid
                                                                                     wrongful opioid

    distributc}r
    distributor isishidden
                     hiddenfrom
                            frou3public
                                  publi,cview
                                          viewininthe
                                                   theDEA's
                                                      DEA's Confidential Automation of
                                                            Confdetitiat Autotnation of .Iteports
                                                                                         Reports and

    Consolictatect ©rdersSystem
    Consolidated Orders  System (ARCOS)
                                (ARCOS) ciatabase.
                                        database. The ciata
                                                      data necessary to
                                                                      to identify
                                                                          identifyNvith
                                                                                   with specificity

    the transact:ons
    the              that were
        transactions that were suspicious
                               suspicious is in
                                              in possession
                                                  possession of
                                                             of the
                                                                 the Supply
                                                                      SupplyChain
                                                                             Chainf7efendants
                                                                                   Defendants and
                                                                                              and

    Marketing llefendants
    Marketing Defendantsbtit
                          buthas
                              hasnot
                                  notbeen
                                      beendisciosed
                                           disclosedtotothe
                                                          the~.zublic.
                                                              public.




    29'
    '°1See Rattttazzisi
           Rannazzisi.T7ect.
                        Decl. 'II!i 10, fiIed
                                        filed3t1
                                              in Cardinal   Health,
                                                 CGzI"fllrac7l       inc..
                                                               Heciltll, Iric.v. v.Holder,
                                                                                    Holcler,No. 1 :12-cv-00185-RBW
                                                                                            No. 1:12-cv-00.145-RBW
    (D.D.C. Feb. 10, 2012),
                       20I2), ECF No. 14-2.


                                                         199
                                                         199
Case 1:19-cv-00756-WS-C Document 1-1    Filed 1
                                   I—DOCUMENT
                                     iZ9I6i100110/09/19
                                                   3
                                               2r~Ec?   Page 212 of 355                                  PageID #: 248




             637.    Publiciy
                     Publicly avaiiable
                              available information
                                         information confrms
                                                      confirmsthat.
                                                                thatthe
                                                                      theSut3ply
                                                                           SupplyL:13ain
                                                                                  Chain I)efenctants
                                                                                         Defendants and

     Marketing llefendants
     Marketing Defendantsfunneled
                           funneledfarfarmore
                                          moreopioids
                                               opioidsinto AIabama
                                                        into       andand
                                                             Alabama    communit.ies
                                                                          communities   across
                                                                                     a.cross   the
                                                                                             the C United
                                                                                                   Tnited

     States than
     States  than coulct
                   could have
                         havebeen
                              beenexpec.teci
                                   expectedtotosen-e
                                                serveiegitimate   medicaluse
                                                                tnec[ical
                                                       legitimate          use and
                                                                             anci   ignoredEttl3er
                                                                                  ignorect   other reci
                                                                                                    red f1ags
                                                                                                         flags

        suspicious orciers.
     of suspicious orders. "1"his in£ormation,along
                            This information,  alongwith
                                                    withthe
                                                         the information   ktiournonly
                                                             iiifor€nation known   only to
                                                                                         to Distributor
                                                                                            llistribtator and

     Marketing T]efenctants,
     Marketing               wou{d have alerted them
               Defendants, would                 themtotopotentialiy  suspiciousorcfers
                                                          potentiallysuspicious   ordersofofop=_oids.
                                                                                             opioids.

             638.    "T'his
                     This information
                            information includes
                                         inciuciesthe  following facts:
                                                   thefollowing

                     a.      distributors anct inanufacturers have access
                                          and manufacturers            access to  detailed transaction-
                                                                               tocfetaileci
                             Ievel data
                             level  data on the
                                             the saie
                                                  sale and
                                                        and distribution
                                                             distribution of
                                                                           ofopioicis,   which can be
                                                                               opioids, wbieli
                             broken down
                             broken  downby byzitz
                                               zipcocie,
                                                    code, prescriber,
                                                          prescriber,anci  pharmacyanct
                                                                       andpharmac_y    and includes
                                                                                            inc(uctes the
                                                                                                      ttle
                             volutne of
                             volume   of opioids,
                                         opioids, ciose,          distribution of other controlled and
                                                   dose, and the ctistribution
                             non-controfiect substances;
                             non-controlled   substances;

                     b.      manufacturers inak.e
                                             make use of that ctata           their mark.eting
                                                              data to target their  mark.eting and,
                             for that
                                  that purt3ose,
                                        purpose, regulariy
                                                 regularly monitor       activity of
                                                           monitor the activity     ofctoctors
                                                                                       doctors ancl
                                                                                                and
                             pharmacies;
                             pharnaacies;

                     C.
                     c.      manufacturers anci
                             manufacturers    and dtstributors
                                                   distributorsregularly
                                                                  regularlyvis€t
                                                                             visitp13arlIiac€es
                                                                                    pharmacies ancf
                                                                                                and
                             doctors to pronrote                their products and services, which
                                        promote and provide their
                             allows tbem
                                    them to
                                          to observe
                                             observe red flags  ofctiversion;
                                                          flags of  diversion;

                     d.
                     i;.     Distributor
                             llistributor Defendants
                                          Defendants together
                                                         together account
                                                                    account for   approximately 90% of
                                                                              for approximat.ely
                             all revenues
                                 revenues from
                                           from prescription    drug distribution
                                                 prescription cirug                         United States,
                                                                       distributioi: in the t;'nited
                             anci each plays
                             and        pIays such
                                              such aa targe
                                                       largepart
                                                             partinintl3e
                                                                      the ctistribution
                                                                           distribution of opioids that
                                                                                        ofo}zioids   tllat its
                             own volume provides
                                           provides aready
                                                       a readyvehicie
                                                               vehiclefczrfor measuring the overall
                                                                                               overaii flow
                             of opioicts                       geographic area;
                                 opioids into a pharmacy or geographic         area; anci
                                                                                     and

                     C.
                     e.      Marketing llefendants
                             Marketing    Defendants purchased
                                                         purchased rhargebac;k              return for
                                                                                  data (in retun3
                                                                     chargeback data
                             ciiseounts to
                             discounts   to Distributor
                                            llistributor Defenciants)
                                                          Defendants) that altoweci
                                                                           allowed them
                                                                                     thein to tnonitor
                                                                                              monitor
                             the combinect
                                 combined flour
                                              flow of
                                                    of op:oids
                                                       opioidsinto
                                                               intoaapharmacy
                                                                      pharmacy.or
                                                                               orgeot;r•aphic.  area.
                                                                                   geographic area.

             639, 1`he
             639,   Theconclusion
                        conclusion that
                                    thatllefenctants
                                         Defendants were
                                                     were on notice
                                                             notice of
                                                                    of the
                                                                        the problems
                                                                             problems of
                                                                                      of abuse
                                                                                         abuse and
                                                                                               and

     cliversion follows
     diversion   foliows inescapably
                         inescapabty from
                                      frorrathe
                                             thefact
                                                 fact that
                                                      that they flootieci communities with
                                                                 flooded communities  with opioids
                                                                                           opioids in
                                                                                                   in

     quantities that
                that they
                      theyknew
                           knewororshou€ct
                                    should have
                                           have h.
                                                 -nourn exceeded
                                                known   exceedeci any
                                                                  any (egitiinate
                                                                      legitimate inarket
                                                                                  market for.opio€cts-even
                                                                                          for .opioids-even

    tNe
    the wider
        wider market
              market for
                     for chronic pain.

             640. 11tAt
                      affallrelevant
                              relevanttimes,
                                        times,tbe
                                                theDefenclants
                                                    Defendantswere.
                                                               were in possession of
                                                                                  of nationat,
                                                                                     national, regional, state,

     and
     anct local
          Ioeal prescriber-and
                }:rescriber-andpatient-level
                                patient-levef data
                                              ciatathat
                                                    thatallowed
                                                         attowed them
                                                                  tl3emtototrack
                                                                            traek prescribing
                                                                                  prescribing patterns
                                                                                              patterns over


                                                          200
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 213 of 355
                                   DOCUMENT3                                                     PageID #: 249




    time. They obtained
    time.      obtained this infortnation
                             information from       companies, including
                                          from data companies,                   limited to:
                                                                         but not Iirnited
                                                               including but              to: lMS
                                                                                              IMS

                                                     Servicess Sorarce
            QuintileslMS, IQVIA, Pharmaceutical Data Services,
    Health, QuintilesIMS,                                              Healthcare Analytics,
                                                               Source Healthcare  Analytics, NDS
                                                                                            I
    Health lnformation
    Health Information Services, Verispan, Quintiles,
                       Services, Verispan, Quintiles, SDi
                                                      SDI Health, ArcLight, Scriptiine,
                                                          Health, ArcLight, Scriptline, Wolters
                                                                                        Wolters
                                                                                            I

    Kiuwer, and/or PRA Health Science, and all of
    Kluwer,                                    of their
                                                   their predecessors
                                                         predecessors or  successors ,in
                                                                      or successors  lin interest (the

    "°Data Vendors").
    "Data  Vendors").

            641.
            641.    Thae DistrihutorDefendants
                    The Distributor            developed"know
                                    Defendantsdeveloped  "know your
                                                               your customer" questionnaires and

    files. This information, cotnpiled pursuant
                information, compiled  pursuant to
                                                to comments  from the
                                                   cominents from tlie DEA    2406 and 2007, was
                                                                       DEA in 2006

    intended to help the Defendants identify suspicious orders or customers who were likely to divert

                 opioids.292 The
    prescription opioids.'   The"know
                                 "knowyour
                                      yourcustomer"
                                           customer"qtiestionnaires
                                                    questionnaires informed
                                                                    informed the Defendants of the

    nutnber of pills that the pharmacies
    number                    pharmacies sold, how tnany
                                         sold, how many non-controlled
                                                         non-controlledsubstances wereso1cl
                                                                        substanceswere sold compared
                                                                                            compared

                                                                     from other distributors,
                                                             opioids froin
       controlied substances, whether the pharmacy purchased opioids
    to controlled                                                               tiistributors, and the

    types of inedical
    types     medical providers
                      providers in
                                in the
                                    the area,
                                         area, including
                                                including pain
                                                           pain clinics,
                                                                 clinics,general   practitioners, hospice
                                                                          general practitioners,  hospice

    facilities, cancer
                cancer treatrnent
                       treatment facilities,
                                  facilities, and
                                              and others. These questionnaires
                                                  others.T13ese tluestioniiaires put the recipients on notice
                                                                                 put the

    of suspicious orders.

            642.
            642.               purchased nationwide, regional, state, and local prescriber- and patient-
                    Defendants porchased

    level data from the Data Vendors that allowed
                                          alloxvedthem
                                                   them to
                                                         to track  prescribing trends,
                                                             track prescribing  trends, identify
                                                                                        identify suspicious
                                                                                                 suspicious

    orders, identify patients who were doctor
                                       doctor shopping,  identify pill
                                              shopping, identify  pill rnills,
                                                                        mills, etc. The Data
                                                                               etc. The DataVer3dors'
                                                                                             Vendors'

    information purchased by
                          by the
                             the Defendants
                                 Defendants alloxved them to
                                            allowed them  to view,
                                                             view, analyze, cornpute, and track their
                                                                   analyze, compute,




    '92 U.S.
    292 *U . S Dep't
               Dep'tof
                     ofJiistice
                        JusticeDrug
                                DrugEnforcement   Administration, Suggested auestioias
                                      Enforcement Administration,                           Distributor
                                                                                Questions a Distributar
    shotdd
    should           ask         priar
                                 prior       to
                                             ta        shipping         coritr-vlled
                                                                        controlled          sitbstances,
                                                                                            substances,
    https://wNvtiv.deadiversion.usdoi.gov/mtgs/pbami
                                                h~mi lnciustiy/14tEl,~12ha£rm/levfnl,qLies.pdf;
    https://www.deadiversion.usdoj gov/mtgs/phann_industry/14thsharm/1                          Richard
                                                                               evinLques.pd f; Richard
                  Kathleen H.
    Widup, Jr., Kathleen
    Widup,                      Dooley, Esq, Pharmaceutical
                             It Dooley,                       Product Diversion:
                                             Phnrmaceirtical Prod-act  17ivetsion: Beyond the
                                                                                            the PDNL4,
                                                                                                P11114,
    Purdue
    Purdue Pharrna
                Pharma andand  NicGuireWoods
                                    McGuireWoodsLLC,LLC,https://www.mcru.irewootls.com/news-
                                                               htms://www.mcguirewoods.com/news-
    resources/public.ationsllifesciences/Xroduct diversion beyond
    resources/publications/lifesciences/nroduct diversion   beyond pdnYa,pdf.
                                                                     pdma.pdf.




                                                      201
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 214 of 355                               PageID #: 250




                                                                itifannation.293
                 sales, and to compare and analyze market share infonnation.293
    competitors' sales,

            643.
            643.                    example, provided
                    IMS Health, for exainple,          Defendants with reports
                                              provided Defendants              detailing prescriber
                                                                       reports detailing prescriber

                     number of prescriptions written between competing products.
    behavior and the nutnber                                                    294
                                                                       products,'

            644.
            644.    Similarly, Wolters Kluwer, an entity that eventually owned data mining companies
                                                                                           conipanies

    that were created
              created by
                      by Cardinal
                         Cardinal (ArcLight),
                                   (ArcLight), provided
                                                provided tlre Defendants with
                                                          the DefeFidants with charts analyzing the

    weekly prescritring pattems of inultiple
           prescribing patterns              physicians, organized by territory, regarding
                                   multiple pliysicians,                         regarding cotnpeting
                                                                                           competing

    drugs and
    drugs and analyzed
              analyzed tlie
                        the nYarket share of
                            market share  of those drugs.295
                                                   drugs.'95

            645.
            645.    This information
                    This             allowed the
                         information allowed     Defendants to
                                             the Defeadants to track
                                                               track and identify   instances of
                                                                          identify instances

    overprescribing.InIn fact,
    overprescribing.      fact, one
                                one of
                                    tif the
                                        the Data
                                            Data Vendors' experts testiFed
                                                 Vendors' experts testified that the
                                                                                 the Data
                                                                                     Data Vetidors'
                                                                                          Vendors'

    inforrnation could be
    information could  be used     track, identify,
                          tised to track,  identify, report
                                                     report and
                                                            and halt
                                                                 halt suspicioris
                                                                       suspicious orders
                                                                                  orders of
                                                                                         of controlled
                                                                                             controlled

    substances."
    substances.296Defendants
                   Defendantswere,
                              were,therefore,
                                    therefore,collectively
                                               collectivelyaware
                                                            aware of
                                                                  ofthe
                                                                     the suspiciaus orders that
                                                                         suspicious orders that flowed
                                                                                                flowed

    frorn
    from their facilities.

            646.
            646.    Defendants refiised   identify, investigate,
                               refused to identify, investigate, and report suspicious orders to the DEA
                                                                     report stispiciotis

    when they became aware of the same despite their acttial knowledge of drug diversion rings. As
                                                     actual knowledbe




    29'
    293 A Verispan
          Verispan representative testified that the Supply
                   representative testified          Supply Chain
                                                            Chain Defendants
                                                                  Defendants ose
                                                                             use the
                                                                                 the prescrihitig
                                                                                     prescribing
    inforinatifln
    information t+e'`drive  rnarket share."
                  to "drive market  share." Sorrell
                                            Sort•ell v.
                                                     u. IMS
                                                        IMSHealtli 1irc.,2011
                                                            Health Inc.,  2011 WL
                                                                               WI, 661712,
                                                                                   661712, *9-10 (Feb.
    22.
    22,2.0 11 ).
        2011).
                                       Data Mtnittg
                          Jerry Kagan, Data
    294 Paul Kallukaran & 3erry
    291                                     Mining at  IMS HEALTH:
                                                    at IMS HEALTH:How
                                                                   Howwe
                                                                      weTurned
                                                                         Turneda  Mountain
                                                                               ci hiountadfz
    of'
    of          Datcx
                Data             intQ
                                 into         a       Febv
                                                      Few             Irforination-ric:h
                                                                      Information-rich        Molelaill..s,
    http://citeseerx. ist.
    http://citeseei-x.     psu.edu/vi ewdoc/do wnload?do i= I 0. 1.1.198.349&rep=repl&
                       ist.psu.edii/viewd4c/download?doi=10.1.1.1                        type=pdf,
                                                                      98.349&reR=rep 1 &type=pdf,
    Figure 22 at p.
                 p. 33(last
                       (last visited
                             visited Aug. 1, 2018).
    245 Sflrrell v. IhISHecxltll
    295 Sorrell                  IiIc.,2011 WL 705207, at *467-471
                    IMS Health Inc.,                      *467..471 (Feb. 22, 2011).
    29fi In Sor-J"ell,
    296 111 Sorrell, expert Eugene "Mick"
                                   "Ivlick" Kolassa
                                            Kolassa testified, on behalf of the Data Vender, that "a
                                                                                                  "a firrn
                                                                                                     firm
    that sells
         sells narcotic
                narcotic analgesics
                           analgesics was
                                       was able
                                             abletotouse
                                                      useprescri6er-identifiable
                                                           prescriber-identifiable information
                                                                                    information to
                                                                                                 toideaitify
                                                                                                      identify
    physicians that aeemed
                      seemed to be    prescribingan
                                   be prescribing  aninordinately
                                                       inordinatelyhigh
                                                                    highnurnber
                                                                         numberofofprescriptions
                                                                                      prescriptionsfor
                                                                                                     for#Y►eir
                                                                                                         their
    product." Id;
               Icl;see
                    ree also
                        also Joint
                             Joint Appendix in Sorrell v.         Health, 2011
                                                           v. IMS Health, 2011 WLWL687134, at *204 (Feb.
    22, 2011).




                                                       202
Case 1:19-cv-00756-WS-C Document 1-1    Filed
                                   DOCUMENT
                                   I0Z0Z018J~  10/09/19
                                                  3
                                           u1CHIM~ti    Page 215 of 355                            PageID #: 251



                                                                                           I
                                                                                           ~
    described
    described in deta.ii helow, Defendants
                 detail below,  Defendants refused    identify suspicious
                                           refused to identify suspicious orders and diverted drugs
                                                                          orders and;

     despite tlze DEAissuing
             the DEA  issuingfinal
                              final decisions against the
                                    decisions against     Distributor Defendants in 178 registrant
                                                      the Distributor                   ret;istrant actions
                                                                                               I
     between 2008 and 201 2"'7 and 117 recoFnmended
                      2012297                       decisions in registrant actions frorn
                                       recommended decisions                        from The Office

     of Administrative Law dudges.
                           Judges. These numbers inciude    actioiis involving orders to show cause
                                                 include 76 actions

                    involvina immediate
     and 41 actions involving iminediate suspension
                                         suspension orders, all for failure to report suspicious orders.29s
                                                    orders, alI                                  orders.29

                647. - Sales
                647.    Sales representatives
                               representatives were also aware that
                                                    also aware  that the   prescription opioids
                                                                      the prescription  opioids they
                                                                                                they were
                                                                                                     were

     prornoting     being diverted,
     promoting were being                                                sales representative wrote on
                          diverted, often with lethal consequences. As a sales

     a pubiic
       public forurri:
              forum:

                648.
                648.   Actions have
                       Actions have conseyuences
                                    consequences--so
                                                   sosoine
                                                     somepatient   getsRx'd
                                                           patientgets Rx'dthe
                                                                            the80nmg OxyContinwheEi
                                                                                80mg pxvContin when

     they prol3ably could have
          probably could  have done
                               done okay
                                    okay on
                                         on the 2011v                   got "sold"
                                                20ing (but their doctor got "sold"on
                                                                                   onthe
                                                                                      the80ireg)
                                                                                          80mg) aiid
                                                                                                 and

                sonldaughter(child'steen
     their teen son/daughter/child's teen friend
                                           friendfinds
                                                  findsthe  pill bottle
                                                        the pill bottle and
                                                                        and takes  out aa few
                                                                             takes out                next
                                                                                          few 80's... next

     they're at
     they're at aa pill
                   pill party
                        party• with
                               with other
                                    otherteens
                                          teensand
                                               andsome
                                                   somekid
                                                        kidpicks
                                                            picksout  greenpill
                                                                 outaa3reen pillfrom
                                                                                 fromthe
                                                                                      thebowL.,
                                                                                          bowl._ they
                                                                                                  theyDo
                                                                                                      go

                  don't wake up (because they don't
     to sleep and don't                             understand respiratory
                                              don't understand respiratory depression).
                                                                           depression). Stiipid
                                                                                        Stupid decision

     for a teen to make ... yes...but
                   make...yes...       dothey
                                   butdo  they really deserve to die?
                                               really deserve

                649.
                649.   Moreover, Defendants' sales
                       Moreover, Defendants' sales incentives
                                                    incentives rewarded
                                                               rewarded sales  representatives who
                                                                        sales representatives  who

     happened to have pill mills  within their territories, enticing those representatives to look the other
                           rnills within

     way even when their in-person
                         in-person visits
                                   visits to
                                          to such clinics should
                                             such clinics should have
                                                                 haveraised numerousred
                                                                      raisedntirnerous red flags.
                                                                                            flags.Tn
                                                                                                  In one

     example, a pain clinic in South Carolina
                                     Carolina was
                                              was diverting         quantities of
                                                  diverting massive cluantities of OxyContin.
                                                                                   flxyContin. People

     traveled to the clinic
                     clinic froin
                            from toNvns  asfar
                                  towns as  faras
                                                as100
                                                  100miles
                                                      miles away      getprescriptions,
                                                            aNvaytotoget  prescriptions,the
                                                                                         theDEA's
                                                                                            DEA's diversion
                                                                                                  diversion

     unit raided the clinic, and prosecutors eventuatly
                                             eventually tited criminal charges against the doctors. But
                                                        filed crinrinai



     'g' U.S.
     297 U.S. I7ep't
               Dep't ofof Justice,
                           Justice, Evaluation
                                    Evaluation aiid inspections Div., Office of
                                                and lnspections              of the Inspector Gen., The
     Dntg Enforcement
     Drug                     Adtninistration's Adjudication of
            Enforcement Administration's                      of Registrant
                                                                 RegistrantActions,
                                                                            Actions,66(2014),
                                                                                       (2014),
                            ~
                            ~ov/reports/20141e 1403.pdf(hereinafter
     https://oig.justice. gov/reports/2014/e1403.pdf
     https:f/oitz;,justice.                               (hereinafter"The
                                                                       "TheDEA's
                                                                            DEA's Adjudication
                                                                                    Adjiidication of
                                                                                                  of
     Re;istrant
     Registrant Actions").
     29R id
     2"   1d.


                                                       203
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT3 3       Page 216 of 355                               PageID #: 252




                                                                                         I
    Purdue's sales
    Purdue's sales representative
                   representative for tlzat territory,Eric
                                      that territory,      Wilson,continued
                                                      EricWilson,                proinoteOxyContin
                                                                   continuedtotopromote   i tyContin sales

    at the clinic.
           clinit;. He
                    He reportedly
                       reportedly told
                                  told another local physician
                                       another local physician that
                                                               that this clinic
                                                                         clinic accounted for 40% of the
                                                                                accounted'for

    OxyContinsales
    OxyContin sales in
                     in lris
                        his territory.  At that
                             territory. At       time, `uilson
                                           that time,   Wilson was
                                                                wasPurdue's
                                                                    Purdue'stop-ranked    sales
                                                                              top-ranked sales

                                                   about this
    representative.299 In response to news stories about this clinic,
                                                              clinic, Purdue issued aa state
                                                                      Purdue issued          Trent, declaring
                                                                                       state Inent, declaring
                                                                                              ~
    that "if aa doctor
                 doctor isisintent
                             intenton
                                    onprescribing
                                       prescribingour  medicationinappropriately,
                                                   ourmedication   inappropriately, such  activity would
                                                                                     such'activity would

    continue regardless
             regardless of
                        of wliether
                           whether we
                                    we contactecl              not."3°°
                                       contacted the doctor or not.~3''°

            650, ln In
            650.    another exaniple,
                       another        a Purdue
                               example,        sales
                                        a Purdue salesinanager   informedher
                                                        managerinfornaed  hersupervisors
                                                                              supervisorsin  2009 about
                                                                                          in 2009

    a suspected
      suspectetl pill mill         Anl;eles, reporting over email that when she visited the clinic with lier
                      niill in Los Angeles,                                                             her

    sales representative, `:it
                          "it was packed with aa line
                                                  line out
                                                       outthe  door,Nvith
                                                           thedoor,                  looked like gang
                                                                     with people who loolced

              and that
    members," and that she
                       she felt "very certain
                           felt"very  certainthat  thisan
                                              thatthis  anorganized  dru ring[.]"1oi
                                                           organizeddrug             She wrote,
                                                                                 3D1 Sl1e wrote, "This
                                                                                                 "This

    is clearly diversion. Slrouldn't
                          Shouldn't the DEA be s:ontacted about this?"
                                               contacted about   this?" But
                                                                        8ut her supervisor at Purdue

    responded                      "considering all angles,"
              that while they were "considering
    responded that                                  anl;les," it was "really up to [the wholesaler] to

               report."3°-2 This pill
           the report."3°2
    rriake the
    make                         pill mill
                                      mill was
                                           was not
                                               not only
                                                   onlydistril.iuting                         million pills
                                                        distributing opioids locally - over a rnilliori

    were transported
         transported to tlre
                        the City of Everett, Washington, a city of
                                                                of around 100,000 people.
                                                                   around 100,000 people. Couriers

             I-5 through California
    drove up 1-5         California and
                                    and OreBon                  Angeles to Seattle. The Everett based
                                        Oregon or flew from Los Angeles

    dealer who received the pills
                            pills from
                                   from southern
                                        southern California
                                                 California wore    diamond necklace
                                                            wore aaciianaond          in the shape of
                                                                             necklace in

    the West
        West C.oast states with
             Coast states  with a traii
                                  trail of
                                        of green  gemstones—the color
                                           green geinstones—the color of                OxyContin-
                                                                          80-milligraM OxyGontin-
                                                                       of80-milliararri

                                Washington state. Purdue waited until after the clinic
    connectitig Los Angeles and Washinl;ton
    connecting                                                                         was shut down
                                                                                elinic w'as

               inform the authorities.
    in 2010 to inforni



    "299Pafn
           Pain killer, supru n.
                Killer, supra n. 99,
                                 99, at 298-300.
           Id.
     "3000 Id.
    301   HarrietRyan
    3°1 'Harriet Ryan et al., More
                              Afore fhan
                                    than 11 niillion  OxyContinlaills
                                            millionOxyContin    pillseladed
                                                                      endedi~p
                                                                            up in the
                                                                                  the hunds
                                                                                      handsofof'eriniinal:s
                                                                                                erinithals
    and adclicts,
            addicts. il'hcrt
                      What tlze
                              the drug
                                   drug rrraker
                                           maker knew,
                                                     knew, LDs
                                                           LOS ATvvGt
                                                                  ANGELESt..Es  TtMEs
                                                                             TIMES      (3uly10,
                                                                                      (July   10, 2016),
    http:l/www.latimes.comlprojectslla-ine-oxycontin-part2/.
    http://www.latimes.com/proiects/la-me-oxycontin-part2/.
    302
    3021d.
         id
            .



                                                       204
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   3      Page 217 of 355                                      PageID #: 253




           651.
           651.       At Purdue, the Board
                                     Board and
                                           and senior
                                                seniormana~etnent
                                                      managementwere  wellawaree
                                                                  wereweil aware of the importance

                                                                    internally, at times, as "core,"
    of prolific prescribers, which they and their staff referred to internaIly,              "core," "super

    core," "high
           :°high value"
                  value" and
                         and"high
                             "high potential"
                                   potential" prescribers. In fac:t,
                                              prescribers. In fact, itit was
                                                                         was an
                                                                             an explicit, and significant,
                                                                                explicit, and si;niticant,

    sales strategy to pay
                      pay particnlar              actual and
                          particular attention to actual      potential prolific
                                                         and potential  prolific prescribers,
                                                                                 prescribers, which the

    Board and senior
              senior officers
                     officers understood
                              understood to
                                          toaccou.nt
                                             account for approximately10°;0
                                                     for approximately      of overall revenues.
                                                                       10% of

            652.
            652.                   tracked prescribers from whom
                       Purdue also tracked                                                possibility of
                                                            whoni there was a substantial possibility

    opioids having
    opioids        been diverted,
            having been diverted, or,      minimum, grossly
                                  or, at a minimum,         over-prescribed. ItIt described
                                                    grossly over-prescribetl.     described these
                                                                                             these

    prescribers as, collectively,
                    collectively, "Region                             map, ~iven
                                  "Region Zero," and even generated a niap, given to members of the

    Board, correlating tltese
                       these prescribers rvith       controi cails
                                         with poison control calls and pharmacy thefts.


              'Me are examining
              We are  examingngthe
                                tbespatial
                                    spatialrelationship  between different
                                            relationshipbetween  different aspects
                                                                           aspects of
                                                                                   of the
                                                                                      the
                                                             abuse environment
                                                                   environment                                       Iii.i.1,65TRAf
              PQison Control
              Poison Contt•cIoxycodone  exposurE call
                              oxycocfoneexposure caEidensity,
                                                      aet3s;ty,Region      prescribers, and
                                                                      Zero pi-escs•ibers,
                                                                Re&n ZerQ                      phat•macyr theft
                                                                                          anct pharmacy    theft




              I




                                                                                                                   giaii .e



             SOURCE; AAPCC. PPLP. Reatrol
             S01hZCE;             RxPat,•vl
                                                                                                                              0

                                              Mczppresented
                                              Map  pre.sentecl to
                                                               to tlie
                                                                  the 1't.ttdue
                                                                       Purdue Board
                                                                                Borxrd in
                                                                                        in 2011
                                                                                           2011

           653.
           653        Once
                      Once prescribers were categorized
                           prescribers were             as part of
                                            categorized as      of "Region
                                                                    "Region Zero,'°
                                                                             Zero," Purdue
                                                                                    Purdue would
                                                                                           would


                                                                205
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 218 of 355                                        PageID #: 254




    eventually stop
    eventually  stoppramotin(
                     promotingto them,  Ysutbut
                                  to them,       it would
                                             it wouid nr.~tnot stop
                                                            stc~p   selling
                                                                  seilin~; tc~tothem,
                                                                                 them,anct
                                                                                        andit it would not
                                                                                              u~cxuIci sar~t report
                                                                                                             repc~rt

    the.m
    them to
          ttzauthorities.
              authorities.

            654.      This woutci
                           would have been
                                      been costiy.
                                            costly.Iiicieed,
                                                    Indeed, an   internalPurciue
                                                             an i«teriiat Purdue study  showed that
                                                                                  studyshotiveci that the

    financial penaities
              penalties itnposeci
                         imposed on  drug companies
                                  on drizg cotnpairaes for
                                                        for illegal                 "relatively small"
                                                             illegat marketing were "relattiveiy smal(" when

    "coinpared to the
    "compared         perpetrating companies'
                  the p~.~rpetratirs, conrpanies'profits." When the
                                                  profts." When  the CDC  issued aar,ational
                                                                     CDC isstied                   ,
                                                                                    national warnins,
                                                                                             warning

    against the
    against the highest
                 highestand
                         andmost
                             mostdangerous
                                  dangerous doses  ofopioids,
                                             dosesof  opioids,Furdue   studied prescription
                                                               Purdue studied               data to
                                                                               prescription data

    calculate
    caiculate how     iuch profit itit woulci
                   much
              hoiv n-                  would tose
                                              lose ifif cioctors followed the CDC's
                                                        doctors fotloweri           advice, arci
                                                                              CDC'sacivice, and itit electeci not
                                                                                                      elected irot

    to.

             655.     Defendants' oblagation
                                  obligation to
                                             to report
                                                 report :;uspieicxis
                                                         suspicious tzrescrib€ng  ran head
                                                                     prescribing ran  heaclon
                                                                                           on into their
                                                                                              into their

    rnarketing strategy. Defenclants
    marketing                        ciid identify
                         Defendants did   identify doctors ivho were their
                                                           who were   theirmost  prolific prescril3ers.
                                                                            mostprolific.  prescribers.

    However, this was done
                      done not
                           not to
                                to report
                                    report thetn,
                                            them,but
                                                  butto  markettotothem.
                                                      totnarket     them.ItItwoulci  make little
                                                                              would nrake  littlesen.se to
                                                                                                  sense to

    foeus on
    focus onmarketing
             marketingtotocioctors
                            doctorswho
                                    whomay
                                        maybe be
                                              etz~a~eci
                                                 engagedininiin~ro~~er  prescribingoniy
                                                               improperpreseribit~g onlytc>   reportthern
                                                                                          to report  themtc~
                                                                                                          to

    laiv enforcement.
    law

             656.     Defendants purchased
                                 purchaseddata
                                           datafrom
                                                 fromIiV1S
                                                       :MSHealth
                                                           Health(nour  IQV1A)LTr
                                                                  (now1.QVIf1)    other proprietary
                                                                               or other

    sc>urcesto
    sources  to identify
                 ic€et3tifydoctors
                            cioctorstotc} target
                                       target forfor rn.arketing
                                                  marketing      aticf
                                                               and     to ironitortheir
                                                                    to monitor      theirown  aiicicompetitors'
                                                                                          ownand    cotiipetitors' sales.
                                                                                                                    sales.

    Marketing visits
              visits were
                     werefocuseci
                          focusedt}tr
                                  on increasing,
                                      increasing,stistailling,    converting the
                                                  sustaining,ororconverttT3g the })rescriptFons
                                                                                  prescriptions of
                                                                                                of the

                          particularly through at;gress;ve,
     biggest prescribers, pai-tfcularly                         frequency detailing
                                               aggressive, high frectuency detailing visits.

             657.                                            prescriber5 demonstrates that manufacturers
                      This focus on marketing to the highest prescribers                   inanufacturers

    tiverekeenly
    were  keentyaware
                 aware of
                       of the
                          the doctors
                              cioctorswho
                                      who were
                                          were writing
                                               writing large
                                                       large quantities              But instead
                                                             quaiitities of opioids. I3ut instead of

    investi~,atin~
    investigating or
                   or re}?ortin~;
                       reporting those doctors,
                                       doctors,.Defet~clants
                                                Defendants were   singularly fc~cused
                                                             weresinH~uiarty focused on
                                                                                      c7nmaintaining,
                                                                                         iraintainfng,

    capturing, or increasing their sales.

             658.     ti'G'benever examplesof
                      Whenever examples     ofopioid
                                               opioid diversion
                                                      diversion and abuse have drawn
                                                                    abuse Liave        media attention,
                                                                                draivn n3edia

    Purciue and
    Purdue  atul other Marketitia
                       MarketingDefenc€ants
                                  Defendants have ec>nsistently b[ameci"bad
                                                  consistently blamed   "bad actors."
                                                                             actors." For
                                                                                      For exacrp3e,
                                                                                           example, it?
                                                                                                     in




                                                            206
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 219 of 355                                PageID #: 255




    2001, during
    2001, during aa Coi3guessionai hearing,
                     Congressional  hearing,t'urclue's
                                               Purdue's   attorneyHc~warcl
                                                       attc~rney    Howard liciell
                                                                             Udellanswered
                                                                                    answered  pointed
                                                                                           t~c~inteci

    quest.ions alx?ut how
    questions about   hoti}'itrtwas
                                 wasthat
                                     that Purdue
                                          Purdue cUuld utiiaze 1MS
                                                 could utilize IMS Hea(th data to
                                                                   Health dat.a t.o assess
                                                                                    assess their
                                                                                           t.heir marketing

    efforts but
            but nc>t
                not notice      particutarl_yegregious
                     iiotice aa particularly  egregiouspill
                                                       pitl mill
                                                            rnill in .t'ennsy[vania
                                                                     Pennsylvania iun
                                                                                    run by    doctor nameci
                                                                                        by aacioctor  named

    Richarct Paolino.
    Richard           Udell a4set-teci
             Paotino. UdeII            thatPurdue
                            asserted that          was "fooled"
                                           Purttue was          by the
                                                       "footed" by the ciactor: "'I,he pieture
                                                                       doctor: "The    picture that
                                                                                               that isis i7ainted
                                                                                                          painted

    n3 the
    in      newsfsaper[of
        the newspaper  [ofDr.
                          llr. Paolino}
                               Paolino] is
                                        i4 of
                                           vf a horrible,
                                                horrible, bad actor, somame
                                                          bad actor, someone who
                                                                             who preyeci
                                                                                  preyed upon
                                                                                         upon this
                                                                                              this

    community,
    community, whcs
               who caused untold
                          untold siiffering.
                                  suffering.,And
                                             And he
                                                 hefooled
                                                    fooledususall.       fooled law
                                                               all.HeHefcie.}leci taw enforcement.
                                                                                      enforcernent. He

    footed
    fooled the
           the.DEA.
               .DEA. .He
                     He fooled
                         foolec€local   tativenforcement.
                                 Iocal law    enforceinent. He
                                                            He fooled  us."303
                                                               fooIect us."'

             659.      But given the
                                 the closeiiess
                                     closeness with  which they
                                                with which  they monitored prescribing patterns
                                                                 monitored prescribing patterns throu~.;h
                                                                                                 through

    IMS Health
    IMS Healthcfata,
               data, the
                     the f7efenciants
                          Defendants either  knewarorchose
                                      eitherknew      chosenotnot
                                                               tc3toknour of the
                                                                     knowofthe obvioLas  drug diversions.
                                                                                 obviouscirnag ciiversions.

    In fact, a local
               local pharinac.ist had noticed
                     pharmacist had   nczticedthe
                                               thevolume
                                                   volumeof
                                                          ofprescriptions coming from
                                                            prescriptions coming from Paolino's
                                                                                      Paolino's clinic

    and alerted
        alerted author=ties..i'urdue
                authorities. Purduehad
                                     hadthe
                                         thepreseribing
                                             prescribingdata   fromthe
                                                         datafroln   theclinie
                                                                          clinicand
                                                                                  and alertedno
                                                                                    atei•teci    one.Tndeeci,
                                                                                              noone.  Indeed,

    a Purciue executive referred
      Purdue executive  refei-recitotoPurdue's    trackingsystem
                                       Purciue'stracking   systetnand
                                                                   anddatabase
                                                                       databaseasas aa"go1d
                                                                                      "gold mitie" and
                                                                                            mine" and

    acknowledged that
                 that Purclue                      suspicious votumes
                      Purdue could identify highly suspicious volumes of prescriptions.
                                                                      oft3rescriptions.

             660.     A4
                      As discussed belew,
                                   below,Euc}o ki3ewthat
                                          Endo knew  thatOpana
                                                         Opana ER
                                                               ER was neino widely abusect.
                                                                  was being        abused. Yet, the

    New
    New 'Yark
        York Attorriey
              Attorney Gei3eral
                       General revealed,
                                reveaied, baseci on information
                                          based cxr  inforrnation obtained
                                                                  obtainecl in an
                                                                               ati investigation  into Encfo,
                                                                                   investigation into  Endo,

    that Encio
         Endo sales
               sales representatives
                     representatives were
                                     were not
                                          not aware
                                              aware that they had a duty to report suspicious activity
                                                    that they

    aiiclwere
    and  were not
              not trained
                   trained on
                           on the
                               the company's  po(icies or duties to report suspicious activity, and Endo
                                   coinpany's policies

    paad
    paid bonuses       saiesrepresentatives
         boi3l3sestotosales                  for detaiting
                             representatives for detailingprescril~ers
                                                           prescriberswhc~
                                                                       who were
                                                                           were subsequently- arrested for
                                                                                suhset;uently arrestec~ fer

    iltegai
    illegal prescribing.
            prescribiiig.

             661.      Sales representatives
                             representatives making in-person
                                                    in-person visits
                                                              visits to
                                                                      to such
                                                                          such ciinics
                                                                                clinicstivere
                                                                                         were t€kewise
                                                                                               likewise not

    foolec(. But
    fooled.  f3iFtasaspill
                       pifimills
                            mi1lswere
                                  werelucrative
                                       (ucrativefor
                                                 forthe
                                                     themanufacturers
                                                        manufacturers and
                                                                      and individual
                                                                          indivicival sales
                                                                                      sa(es representatives
                                                                                            representative4

    alike, Marketing Defendants and
                                and their
                                     their employee.s
                                            employees turiied
                                                      turned a co1lective
                                                               collective blind
                                                                          blind eye, allowing certain
                                                                                              certain



    303
    30' Pain
        J'txiraKiller,   supra n.
               Kfllei', si.rpr•rx n. 99, at 179.


                                                        207
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 220 of 355                             PageID #: 256



                                                                                            I
    clinics to
             to dispense
                 dispensestaggcran~
                          staggeringequantities
                                     quantities ofpotent opioids
                                                 of potent         and
                                                                 ancl
                                                           opioids       feigning
                                                                      fei~nins,   surprise when th~:
                                                                                sui~.~rise.!when the most

                ezatnp;es eventually
    egre~,~iousexamples
    egregious             eventually made the nightly news.
                                              ni~htly neivs.

                   4. Defendants
                      Defendants lF'aited to Report
                                  Failed to  Retaart Suspicious
                                                     Stispicitaus Orders  orOtherwise
                                                                  C3rdersor Otherwise Act to
                      Prevent Diversion                                             I

           662.     As discussect above, 13efendants
                       discussed above,              faiied to report
                                         Defendants failed              suspicious cirders,
                                                                report suspicious           prevent
                                                                                    orders, prevent

    c'iversioti, or otherwise
    diversion,      otherwise coiitrot
                              control the
                                       thesupply
                                           supplyofofopioids   flowingInto
                                                      opioidsflotiving  intocotIrrnun=.t3es aLross America.
                                                                             communities across    Ar:erica.

    Uespite the
    Despite the notice
                notice described
                       describedabove,
                                 above,.Defendants
                                        Defendantscontinued      pumpina4sive
                                                   continuedtotopump  massivectuantities
                                                                              quantitiesof  opioids
                                                                                         ofopioic{s

    into conimunities
         communities in disregard
                        disregard of
                                  of their
                                     their le~al
                                            legal ciuties                               diversion, and
                                                  duties to control the supply, prevent diversion,

               take steps to halt suspicious orders.
    report and takc

            663.    Governtnentat agencies anct
                    Governmental                 regulators have
                                            and recl-tz(ators      contirtned (and
                                                              have confirmed  (anci in  some cases
                                                                                     in soine cases

    .Defenctatrts haveadmitted)
    Defendants have    a(itnitteci)that
                                     thatDefendants
                                          llefendants did
                                                      Gictnot
                                                           notmeet  their obligations
                                                              tneettheir  obfigations and
                                                                                      and have uncovered

    especiaily blatant wrongdoing.
    especially bIatant `vron{doing.

            664.    Por example, in 2017, the Department
                    For                                   ofJustice fined Mallinckrodt $35 million
                                              Departinent of3ustace                        iniiiion for

    faiiure
    failure to report
                report sLzspicious           controlled substances,
                                   orders of contro{led
                        suspicious orders                           including opioids,
                                                        suhstances, tnclLuiint, opioids, and
                                                                                         anti for
                                                                                              for violating

    reeordkeeping                The government
    recordkeeping requirements. 'I'he                 =e.dthat
                                      government aiie~,
                                                  alleged  that "Mallinckrodt     failedto
                                                                ".iVlallinekrocttfailed  to design ancf
                                                                                                    and

    iinple.ment
    implement anan effective
                   effect.ivesystem
                              systemto
                                     to detect
                                        detect and report `suspicious orders'fc.7r
                                                          'suspicious orders' for controlled
                                                                                   controiled substances
                                                                                              substances -

    orders that are
                are. unusual in their frequency, size., or other
                                                 size, or  other patterns    . . [and]1Vlatlinckrodt
                                                                 patterns ....[and]    Mallinckrodt suppliett
                                                                                                     supplied

    ciistributors, and
    distributors,  anct the
                        tlre distributors
                             ciistributorsthen
                                           then supplied
                                                supplieci various
                                                          variotzs U.S.  pharmacies and pain
                                                                   ts.S, phai-tnaeies         clinics, an
                                                                                        pain etin=cs,  an

    increasingiy excessive
    increasingly excessive quantity
                           quant;ty of oxycocione piiIs without tiotifying
                                       oxycodone pills                     IllEA of these suspicious
                                                                notifying DEA

    orders."

            fifiS. (an
            665.     On]:?ecemt}er
                         December 23,
                                   23, 2016,
                                       2016, Cardsnal
                                             Cardinal agreect
                                                      agreed to pay the
                                                                    the L;nited
                                                                        United States $44 millaon
                                                                                          million to

    resotve
    resolve allegatioiLg that itit violated
            allegations that       violated reporting
                                            reporting requirecnents
                                                       requirements in   Maryland, Floricia,
                                                                     in .Maryland, Florida, anct
                                                                                             and New
                                                                                                 h`ew York
                                                                                                      York by

    fa;tin;r to report sLispicious
    failing                        orders of controlled
                       suspicious orders     eontroileci substances, incluciing oxycottone, to the
                                                                     including oxycodone,      the .DEA. In

    the settleinent
        settlement at;reeinent,
                    agreement, Cardinal
                                Cardinaladmitted,
                                         admitted,accepted,
                                                   accepted,and
                                                             andacknotiviedged
                                                                 acknowledgedthat
                                                                               thatitit13ad vioiated the
                                                                                        had violated



                                                       C208
                                                        ►110~
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 221 of 355                                   PageID #: 257




        betweeii January
    CSA between  January 1,
                         l, 2009     May 14,
                            2009 and May             failing to:
                                         14, 2012 by failin~

                    a.      `°timely ic#entify
                            "timely                        orciers of coirtrolleci
                                               suspicioizs orders
                                      identify suspicious                          substances aiicf
                                                                       controlled substanees   and
                            inform the
                            inform    the DEA
                                           DEA ofof those
                                                     those orders,
                                                            orders, as   required by
                                                                     as recluired   by 21
                                                                                        21 C.F.R.
                                                                                            C.F.R.
                            §1.301.74(b)";
                            § 1.303 .74(b)";

                    b.       "maintain effective
                             "maintain      effective corttrols
                                                        controls agaitrst
                                                                   against ctiversicsti
                                                                              diversion of     particular
                                                                                          of partictzlar
                             coirtrollecl substances
                             controlled    substances into other than    legitimateme.dical,
                                                                   than legitimate            scientific,
                                                                                    medical, sc=.entifc,
                             anct industrial
                             and   industrial channels,
                                                channels, asas requireci
                                                                 required l3y
                                                                            by 2121C.F.TZ.    §1301.74,
                                                                                     C.F.R. §130I..74,
                             including the
                                         the failure
                                              failuretotomake
                                                          makerecorcls
                                                                 recordsaiici
                                                                           and reports  required by
                                                                                reportsrecluirecl by the.
                                                                                                      the.
                             CSA or DEA's
                             CSA        DEA's reyulations                     penalty may
                                                 regulations for which aa penalty      may be   imposed
                                                                                            be imposed
                             utrcler 21
                             under   21 L:E.S.C.  4842(a)(5)"; anci
                                        U.S.C. §842(a)(5)";    and

                    C.
                    c.       "exccute., fill,
                             "execute,   till, cancel,
                                               cancel, correct,
                                                        correct, file
                                                                 fiie with the DEA,DEA, at;tl    otherwise
                                                                                           and othenvise
                             handie
                             handle DEA     Torm
                                            'Form  222'
                                                    222'orcler
                                                         order forms
                                                                forms atid
                                                                       and  thetr
                                                                             their  electronic
                                                                                   electrontc   equivalent
                                                                                               ecluivaletit
                             for Scherxutv
                                 Schedule II 11controlled  substances, as
                                                controliedsubstances,   as required
                                                                           recluiredby    21 U.S.C.
                                                                                       by21  U.S.C. §828
                                                                                                      §828
                             and 21 C.F.R.
                                    C.F.R. Part    1305."
                                              Part 1305.'°

             fifi&. InIn20I2,
             666.        2012,the
                                theState ofof
                                     State West Virgin€a
                                              West Virginiasitecl AmerisourceBergenancl
                                                             suedAmerisoitrceBergen and Card€nal,
                                                                                        Cardinal, as well

    as several stnalter
               smaller wholesalers, for nuinerous
                                        numerous causes
                                                  causes of
                                                         of action,
                                                            action, inchztling violations of the CSA,
                                                                     including violations

    eonsumer creti;t
    consumer credit ancl protection anci
                     and protection  and atitstrust
                                         antitrust taws,
                                                    laws, and
                                                          and the  creationofofaapL;blic
                                                               thecreatioir       public nuisatice. Unsealed
                                                                                         nuisance.Utrsealecl

    court recrirds
          records frorn
                   from that case
                             case demor?strate
                                  demonstrate that Amerisourcef3ergen,      with Cardina9,
                                                   AmerisourceBergen, along with Cardinal, shipped

    423 mil(ion
        million ~.~ain 17ills
                pain pills    toWestVirginia
                           to West   Virginiabetween
                                              lzetween2007
                                                       2007and   2012.AmerisourceBergen
                                                            antl2012.  AtnerisoitrceBergen itself
                                                                                            itself shipped
                                                                                                   shipped

    80.3 million
    80.3 millionhyclrococlone
                 hydrocodone l.~ills ancl 38.4
                              pills and   38.4 million
                                               inillion oxycociotre
                                                        oxycodone pil1s   during that
                                                                    pills dtzrirtg      time periocl.
                                                                                   that titne          These
                                                                                              period. 'I`hese

    quat?tities demonstrate
    quantities  ciemc>nstratethat
                              thatthe
                                   theDefendants     failecltotocontrol
                                       .Defetadantsfailed        controlthe  supptychain
                                                                         thesupply  chain or           and take
                                                                                          or to report anci

    steps to
          to halt
             halt sitspicious
                   suspicious orciers.
                              orders. In 2016, Amerisouree$ergeii agreed to sett.le
                                               AmerisourceBergen agreecl            the West Virginia
                                                                            settle the

    }awsuit
    lawsuit for $$16
                  I Etmillion
                       milliontotothe
                                   thestate;
                                       state; Cardinal se.ttleclfor
                                              Cardinal settled   for$20
                                                                    S20 million.
                                                                        miilion.

             667.   Henry Schein,
                          Scheirt, too, is a repeat
                                             repeat offetrcler.         the company's
                                                                Siiice the
                                                    offender. Since                    inception, €t
                                                                            compaiiy's it-tception, it has beet3
                                                                                                           been

    subjecteci to repeateci
    subjected               clisciplinary actions
                  repeated disciplinary   actiotrs across
                                                   across the
                                                          theUtritecl
                                                              United States
                                                                      States for
                                                                              for its  saleancllor
                                                                                   itssafe  and/orciistribtrtioir
                                                                                                   distribution

    of danw,erous drrtgsto
       dangerous drugs   topersons
                            persons or
                                    or facil:ties
                                       facilities not
                                                  not Iicensed
                                                       licensed or
                                                                or othetiN'tse aUthorized to
                                                                    otherwise authorized   to possess such

    drugs.

             668.   In 2014,
                       2014, Het3ry
                             Henry Schein Animal
                                          Animal Health
                                                 Healthwas
                                                        wasittvestsgateci
                                                            investigated by
                                                                          bythe
                                                                             theState
                                                                                StateofofOhio
                                                                                         Ohio13oarci
                                                                                              Board




                                                         209
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 222 of 355                                 PageID #: 258




    of I'hannacy
       Pharmacy due
                 due to
                      to its
                          its saie(distribution
                               sale/distribution of
                                                 of wliolesale                   an ent.it
                                                    wholesale dangerous drugs to an        not
                                                                                           not13o1d
                                                                                               holding
                                                                                    entityLiated    i13~~aa


    vaiid Obio
    valid Ohio iicense.                settlement witl
                           reached aa setttement
               license. It reached                      tl3e Ohio
                                                  withi the  ~hio Board     Pharmacy related
                                                                         ofFharmac_y
                                                                  Board of           I          this
                                                                                             to this

    ?t3vesttgat3on ifn2015.
    investigation in   2015.                                                                    I

                                                                                                I
                                                                                                I
              669.   Records from
                     Records from aa disciptinary
                                      disciplinary proceedin(r against aaWisconsin-licensed
                                                   proceeding aga€nst                       medical
                                                                         Wisconsin-licensed medical

    practitioner reveal that
    practitioner reveal that froin
                             from May
                                   May 2005  through Septeinber
                                       2005 throut;h September 2006, Henry Schein cnntinued
                                                                     Henry Schein continued to

    deliver
    deliver cziaioids
            opioids totothe
                         the provider,
                             provider, despite
                                       dest3it.e
                                               thethefact   thathis
                                                       factthat  his license
                                                                     license had been suspended
                                                                             had been            for
                                                                                       suspended for

    inappropriate prescribing of opioids,
    inappropiiate

              670.   'I'hus,               adtnitted to disregarding their duties. 'I'bey
                     Thus, Defendants have admitted                                       haveadmittect
                                                                                    They have  admitted

    that they
    that they Funiped
              pumped n3assive
                      massive citiantities
                              quantities of opioids into communities around
                                                    into cornmunitie.s around the
                                                                               the cczuntty desFite their
                                                                                   country despite

    obligations to cc}ntroi thesupply,
                   control the  suFply,prevent
                                        Freventdiversions,   and report
                                                diversions, and   report and
                                                                         and take  steps to halt suspicrous
                                                                             take steps          suspicious

    orders.

                        Defenciants Delayed
                     5. Defendants  Detayed aaResponse
                                              Responseto
                                                       tothe
                                                          the+t9pioid Crisis by
                                                             Opioid Crisis   by Pretendhu
                                                                                Pretenciing to
                                                                                            ta
                        Cnoper ate with
                        Cooperate  with Law  Enforcement
                                        Law Enforeement

              67.1. Wlren
              671.   When ainanufacturer      distributor does
                           a manufacturerorordistributor   does not  report arorstop
                                                                 notreport            suspicious orders,
                                                                                 stopsusFicious  orders,

    prescrit7tioiis for controlled
    prescriptions for   controlEedsubstances
                                   substancesmay
                                             n3aybe
                                                  bewritten  aiiddispensed
                                                    urrittenand   dispensed to individuals urho
                                                                            to individuats who abuse

    t13ernororwho
    them       wlrosell
                    setlthem
                         tl3emtotoothers
                                   otherstotoabuse.
                                              abuse. This,
                                                     Th€s,ininturn,   fuels and
                                                               turn, fuels  and expands       illegal market
                                                                                exiiands the it]egal  market atzd
                                                                                                             and

    resiiits in opioid-related
    results in                                                  tbose involved
                                                  reporting by those
                oFioid-related overdoses. Without report.in4,by       ir,votved in     supFly chain, laiv
                                                                                in the supply        law

    enforcement n;ay
                may be delayed in
                               in taking
                                  taking actior3   or may
                                         action -- or tnay not
                                                           not know    take action at all.
                                                               know to take           ail.

              672.   Affterbeing
                     After  being caught
                                  caught failing
                                          failing to
                                                  to cotnply
                                                     comply with
                                                             with particuiar obligations at particuiar
                                                                  particular obligations     particular

    facilities,
    facilities,llistributor
                DistributorDefeiidants
                            Defendants rnade
                                         madebroad prc>mises
                                               broad promisestc}toclaange
                                                                   changetlae.ir          insisted tl3at
                                                                           their ways and insisted  that they

    sought totobe
    sought      be~,c~od
                   good corporate
                         corpc~ratecitizens.
                                    citizens.

              673.   More generaiiy,
                     More generally, the
                                      the Uistributczr
                                           Distributor Uefendants
                                                       Defendants public(_y portrayed themselves
                                                                  publicly portrayed  theniselves as

    committed
    cotnnritted to
                to tivorkina
                   working with
                             with Iaw
                                  law etrforcetirent, opiUid manufacturers,
                                      enforcement, opioid    manufacturers,and
                                                                            and others
                                                                                others to prevent
                                                                                          prevent

    diversion of these dangerous
    diver4ion          dangerous driag4.
                                 drugs. For
                                         For example,           Cardinal claims
                                             exampie, Defendant Cardinal  claimstbat:  "We challenge
                                                                                 that:°'4Ue cha;ienge



                                                        210
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3       Page 223 of 355                                    PageID #: 259




    ourselves to
              to best
                 best utiiize
                      utilize our
                              our assets,
                                  assets,esl:)eitise and influence
                                          expertise ancl intlttence to €nake     communities stronger and
                                                                             our communities
                                                                       make our

    our world
        world niore
               more sustainable,
                     sustainable, while
                                  while goverrting
                                         governing our  activities as
                                                    ouractivitie.s              corporate citizen
                                                                       a goodc.orlaoia.te
                                                                   as agood                         in
                                                                                           citizen €n

    conlpliatice with all regulatory
    compliance with       regulatoiy requirements
                                     requiretnents and                     doing 'the
                                                   atid with a belief that cioing      right thing'
                                                                                  `the right thing' serves
                                                                                                    setl es

    evetyone." Defenciatlt
    everyone." Defendant Carciiilal
                           Cardinal likewise claims
                                             claimsto
                                                    to"leacl
                                                       "lead.[€ts]
                                                              [its] inclttstry   anti-diversion strategies
                                                                     industry in anti-cliversion strategiea

    to help
       help prevent
            prevent opioids
                    opioidsfro€II      divertedfor
                            from being diverted fortr,=suse or abuse."
                                                    misuse or          Along, the satne
                                                               abuse."Alono             lines, it claitlls
                                                                                  same liiies,    claims

    to "traintaitl
       "maintain aasophisticated,
                    sophisticated, state-of-the-art
                                    state-of-the-artproyranl     identify, block
                                                     programtotoictentifv, block and
                                                                                  and report      regulators
                                                                                       reporttotore~;ulators

    those orclers
    those         ofprescrilltiotl-controlle.cl
          orders of                             tnedicatiotls that
                    prescription-controlled medications            do not
                                                              that cio not meet [its] strict
                                                                           meet [its]                    Defendant
                                                                                      strict criteria." llef.eticlant

    Carctinal also
    Cardinal  also protnotes
                   promotes funcling
                             funding it provides
                                        provides for  "Generation.Rx,"
                                                  for"Getleratson      whichftancts
                                                                  Rx,"wllieh              related to
                                                                             funds grants relateci

    prescription drtag
                 drug misuse. A Cardinal
                                Cardinal eiecutive   recently c.Iairned
                                          executiverecentl_y                Cardinal uses "advanced
                                                               claimed that C:ardinai

    ailalytics" to monitor
    analytics"     monitor its
                           its sitpply
                               supply chain;
                                       chain; Cardinal
                                              Cardinal assured
                                                       assuredthe  publicititwaS
                                                               thepitblic        being "as effective and
                                                                             was Ueing

    efftcietlt
    efficient as
               as possible
                  possible itI
                            in cotlstantly
                                constantlytnonitor€ng,
                                           monitoring,icletltifyitlg,
                                                       identifying, atici eliminating any
                                                                      and elitninating      outside criminal
                                                                                       any outs€cie crinlinai

    activity."
    activity."

            674.                              Defendant AmerisourceBergen
                                 satne lines, Defenciailt
                       Along the same                                       has taken
                                                          AmerisourceLergen has        the puhlic
                                                                                taken the         position
                                                                                           public posit.io€I

    that €t.
         it ts             diligently to
                "work[ing]cttiagent.ly
             is "work[tng]             to cornbat
                                           combatdivers€on
                                                  diversion 'and
                                                             'and [ts]  workingcEosely
                                                                   [is]workrng  closely witt€
                                                                                        with regulatory

    acyet2cleSand
    at-encies at](~other  partners IIl
                    nther ~'larttlerS    pharmaceutical and
                                      in ~)hartTtacel3t€cal anCl healthcare  deliveryto to
                                                                 healthCare t~elivery    he1~?   findSOiUt1(1t~S
                                                                                           helpfin(~  solutions that
                                                                                                                 that

    will           appropriate access
          support a~}~)ro~3r3ate
    will 511pport                access while            misuse ofofcontrolled
                                               limiting tI3€SLISe
                                        while 13ITlittn~                          sLtl?statices."AAcompany
                                                                     CC)tltrolledsubstances."       colnpally

    spokesiuoman also
    spokeswoman  alsoproviclecl assurance that: "At
                      provided assurance        "At Anlerisourc:eBergetl,     committed to the safe
                                                    AmerisourceBergen, we are coinniittecl

    anci effcient defivery
    and efficient delivery of
                           of controlled substances
                                         substances to  meet tlle
                                                    to tneet      medical needs
                                                              the meclical tleeds of patients."
                                                                                  ofpatietlts.,'

            675.       Moreover,
                       Moreover, itr
                                  in f.urtheratice
                                     furtherance ofof their
                                                      their effort
                                                            effortto  affirmativelycoticeal
                                                                   toaffrtnativel_y concealthe:r  conductatici
                                                                                            theircoiicittct and

    avoid ctetectiotl,
          detection, the Supply
                         Supply Chai€I
                                Chain llefenclants,        their tracfe
                                       Defendants, through their        associations, HllMA
                                                                  trade a5sociations, HDMA aticl
                                                                                            and

    NACllS,
    NACDS, filed
            filed atI
                  an amicits
                      amicus brief in Masters
                             brief in           Pharmaceuticals, which
                                      Alasters Pdtat•rrtacezctical,s, which tnade the foilowinl;
                                                                            made the   following

    statetnents:'i)4
    statements:304



    YKBrief
    3°4 i;;rieffor
                for HDIVIA
                    HU11It1and
                            andNACDS, Supra n. 276, 2016 WL 1321983, at *3-4, *25.
                               NACDS, supra


                                                          211
                                                          211
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 224 of 355                            PageID #: 260




                   a
                   a.      "HDN1A and
                           "HDMA      and 1'+IACDS
                                          NACDS membersmembersnot    only have
                                                                 notonly         statutory and
                                                                            have statutory and
                           regulatory responsibilities to guard against diversion of controlled
                           prescription drugs
                           prescription  drnrgsbut
                                                 bitt undertake
                                                      undertake such
                                                                 such efforts   as responsible
                                                                        efforts as  responsible
                           tnembers of society."
                           members

                   b.      "Distributors take seriously their duty to     report suspicious
                                                                       to report suspicious orders,
                           utiliitng
                           utilizing both
                                     both coanputer      algorithms and
                                              computer algorithms         human review
                                                                     and human               detect
                                                                                  review to detect
                           suspicious orders
                           suspicious    orders based
                                                   based on
                                                          on the  generalized infonnation
                                                              the generalized  information that
                                                                                            that is
                           ava.ilable to
                           available   to them
                                           them in  the ordering
                                                 in the ordering process."
                                                                 process."

           676.
           676.    Through                       made on their behalf by their trade associations, and
                   Througlt the above statements inade

    other similar stateinents assuring their continued
                  statements assuring                  compliance with
                                             continued compiiance with their legai obligations, the
                                                                             legal obligations,

    Supply Chain Defendants not only              that they understood their obligations under the
                                oniy acknowledged tltat

    law, but they further asserted that
                                   that their
                                        their conduct
                                              conduct was incoinpliance
                                                      wasin             withthose
                                                            compliancewith         obligations_
                                                                             thoseobligations_

           677.
           677.    Defendatit              sitnilarlyclaims
                              Mallinckrodtsimilarly
                   Defendant Mallinckrodt                        be"committed
                                                      claimstotobe  "committed. ...
                                                                                . . to  fighting opioid
                                                                                    to fighting

               abuse,,' and further
    misuse and abuse,"      further asserts
                                    asserts that:
                                            that: "In
                                                  "In key            initiatives go beyond what is required
                                                      key areas, our initiatives

    by law.
       law. We
            We address
               address diversion
                       diversion and
                                 and abuse
                                      abuse through     multidimensional approach
                                             through aamultidirnensional                includes
                                                                         approach that includes

    educational efforts, monitoring
                         tnonitoring for
                                     for suspicious orders of
                                         suspicious orders    controlled substances . ."
                                                           ofcontroll.ed

           678.
           678.    {}ther            Defendants also misrepresented
                          Marketiatg Defendants
                   Other Marketing                   rnisrepresented theh• cornpliance with their legal
                                                                     their compliance

    duties and their cooperati.on with law enforcement.
                     cooperation with      enforceinent. Purdue serves as    hallmark example of such
                                                                       as aa hallmarA

    wrongful conduct.
    wrongful conduct. Purdue
                      Purdue deceptively
                             deceptivelyand
                                         andunfairly
                                            unfairlyfailed
                                                     failedto
                                                            to report    authorities illicit
                                                               report to authorities illicit or

                                                      has publicly and repeatedly touted its "constructive
    suspicious prescribing of its opioids, even as it ltas                                   "constructive

    role in the fight against opioid abiase,"                                             its `istrong
                                                           commitment to ADF opioids and its
                                     abuse," including its comrnitment                        "strong

    record of coordination with law enforcement. 315
                                    enforcetnent.311

            679.
            679.   At the heart of Purdue's
                                   Purdue's public outreach is
                                            public outreach is the
                                                               the claiin
                                                                   claim that       works hand-in-glove
                                                                          that itit works hand-in-glove



    305
    305 Purdue, Setting Tj:e
                         The Recarcl
                             Record Stralglat       OxyContin'sFD-l1-ARproued
                                       Straight On DxyContin's                    Label (May 5, 2016),
                                                                  FDA-Approved Label
    http://www.purduepharma.com/news-media/Tet-the-facts/setting-the-record-straight-on-
    http:/Avww.purdu epharrn a.corn/news-rnedia/p.,et-th e-facts/setting-the-record-straight-on-
    oxycontins-fda-approved-labell;              Settitag The
                                        Purdue, Setting
    oxycontins-fda-appro ved-label/; Purdue,                                ght On
                                                          7'he Record Strai.s
                                                                      Straight  On Oacr
                                                                                   Our Anti-Dfversion
                                                                                         Anti-Diversion
    Programs   (Juiy
    Pt,ogranzs (July 11, 2016), http://www.purduepharma.com/news-inedia/get-the-facts/settin
                         2016), http                                                             g-the-
                                     ://www.purduepharrna.corninews-medialget-the-facts/setting-the-
    record-straight-on-our-anti-diversion-proa,ranis/.
    record-straight-on-our-an ti-diversi on-programs/.


                                                     212
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCi.IibIENT
                                   DOCUMENT     3    Page 225 of 355                             PageID #: 261


                                                                                             ~
                                                                                             i
    with 1'aw enforceinent and
         law enforcement   and government
                               gavernment agencies
                                          agencies to
                                                   to combat
                                                      combatopioid
                                                             opioidabinse
                                                                    abuse and diversion. Purdue
                                                                          and diversi,on. Piirdue has

    consistently trumpeted this
                           this partnersliip
                                partnership since
                                             since at
                                                   at least  2008,ac}d
                                                       least 2008, and the
                                                                       the message  of close cooperation
                                                                           rnessage of

    is in virtually all of Purdue's
                           Purdue's recent pronouncements in
                                    recent pronouncements in response to the opioid epidernic.
                                                                                    epidemic.

                680. ToutinL;
                       Toutingthe
                               thebenefits
                                   benefitsofofADF
                                                ADFopioids,
                                                    opioids,Purdue's  websiteasserts:
                                                             Purdue'swebsite  asserts:"[4'V]e
                                                                                       "[%V]e are acutely

    aware of the public health risks       powerful medications
                               risks these powerfa1 rnedications create
                                                                 create .---• That's why we work with
                                                                              That'sxvhy

    health experts, law enforcement, and government agencies on efforts to reduce the risks of opioid

    abuse andmisuse
    abuseand  misuse     . ."3" Purdue's
                    . . ...."'°6          statementon
                                 Purdue'sstatenient on"®pioids
                                                       "OpioidsCorporate Responsibility" likewise
                                                                CorporateResponsibility"  likewise

    states that "[f]or                        conu-nitted substantial resources to combat
                       many years, Purdue has committed
                "(flor naany                                                       conibat opioid abuse

       partnering with
    by partnering with .... .coinrnanities,
                              communities,law   enforcement, and
                                            lawenforcernent,     government'
                                                             and governinent. ,3s"' And,  responding to
                                                                                    And, responding

    criticisin
    criticism of Purdtie's
                 Purdue's faiture
                           failure to   report suspicious
                                    to report   suspicious prescribin ic; to government
                                                            prescribing      government regulatory
                                                                                        regulatory and

    enforcement authorities, the website similarly proclaims that l'urdue "ha[s] a long record of close
                                                             that Purdue

    coordination
    coordination with the DEA
                          DEA and other
                                  other law   enforcement stakeholders
                                         law enforcement  stakeholders to
                                                                       to detect and reduce
                                                                          detect and  reduce dru.g
                                                                                              drug

    diversion."Mx
    diversion."3"

                681,
                681. These public
                       These      pronouncetnents
                             public pronouncementscreate
                                                   createthe
                                                           thefalse  impressionthat
                                                               falseimpression  thatPurdue
                                                                                    Purdue is proactively
                                                                                           is proactively

                 law enforcen2ent
    working with law              and government
                     enforcement and             authorities nationwide to root out drug diversion,
                                      ~overnment authorities

    including the
              the illicit
                  illicit prescribing
                          prescribingthat
                                      thatcann  lead to diversion,
                                           can lead     diversion. It
                                                                   :Itaims
                                                                       aims to
                                                                             to distance
                                                                                distance Purdue  from its past
                                                                                         l'urdue fron2

    c;otiduet
    conduct inin deceptively
                 deceptively marketing opioids
                                       opioids and
                                               and inake
                                                    makeiis  currentenarketing
                                                         itscurrent  marketingseem  more trustworthy
                                                                               seemi*rrore trustworthy

    and truthful.




    3116 Purdue, C7pioids
    3011                  Yd'ithAbuse-Deterrent
                 Opioids With                    Properties,
                                 Ahuse-DeterrefatProper-ties,
    httla:f/www.purduepharma.com/healthcare-professionals/responsible-use-of-
    http://www.purduepharma.com/healthcare-professionals/responsible-use-of-
    opioids/opioids-with-abuse-deteiTent-properties! (last visited
    opioids/opioids-with-abuse-deterrent-properties/ (last visited Aug. 1, 2018).
    307
          1d.
          jCd

    3oSSetting
    3°8 SettifTgThe
                 TheRecord
                     Recoi dStraight
                             StraightOn
                                      DriOur
                                          OtsrAnti-Diversion
                                               Anti-DiversionPrograms,
                                                             Prograins,supra
                                                                        supra n. 304. Contrary to its
    public statements, Purdue
    public statements, Purdue seems
                                seerristo
                                        to have
                                           have worked
                                                worked behind
                                                        behind the
                                                                the scenes
                                                                    scenes to
                                                                           to push back against law
    enforcement.


                                                      213
                                                      213
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 226 of 355                                   PageID #: 262




               682. Public
                      Publicstatenients
                              statementsbybythethe
                                                 f7efendants
                                                   Defendantsai3ci
                                                               and their   associates created
                                                                    their associates   created the
                                                                                                the false
                                                                                                     false anci
                                                                                                            and

    misfeading impression
    misleading impression tcz
                           to regulators,
                              regulators, prescribers,
                                          prescribers,ancl
                                                       andthe
                                                           thepublic
                                                               publictha.t
                                                                       thatthe.  Defendantsrigorc>usly
                                                                             theDefenclants  rigorously

    carrieti out their
    carried      their (egal
                        legal ciuties,
                               duties, iircluding
                                        including their
                                                  their cluty
                                                        duty to
                                                              to rept>rt            orders and
                                                                         ;uspicious orciers
                                                                  report suspicious                      due
                                                                                            an~ exercise tiue

    clsligenee to
    diligence   to prevent diversiotr ofthese
                           diversion of  theseciarrgerous
                                               dangerousclru~~s,  aticifurther
                                                          drugs, and    furthercreated
                                                                                create(ithe
                                                                                         the false
                                                                                              false impression

    that these
          these Defeiidants also workeci
                Defendants also  worked voluntarily
                                         voluntarilyto  prevent diversion
                                                     to prevent diversion as
                                                                          as a matter
                                                                               matter of
                                                                                      of coiporate
                                                                                          corporate

    responsibilit}T to the
    responsibility to   the communities         business practices
                            comrr;unities their bus"sness practices would
                                                                    wou3d necessarily impact.
                                                                          necessarity imlaact.

        B. The IVlarketing  Defendants' Unlawful
               Marketing Defendants'     linlawfui Failure
                                                   Faiture to
                                                           to Prevent. Diverslon and
                                                              Prevent Diversion  and Monitor,
                                                                                     Monitar,
           I2eport,
           Report, and
                    and Prevent
                        Prevent.rsusglclous
                                Suspicious Os•ders
                                             Orders

               643, "T'he
               683,   Thesame
                          same 3egal
                                legal duties
                                      duties to
                                             to prevent
                                                 prevent diversion,
                                                          diversion, and  tomonitor,
                                                                     and to monitor, report,
                                                                                      report, ancl prevent
                                                                                               and prevent

    suspicious orciers
    suspicious  ordersof
                       ofprescriptio«
                          prescriptionopiaicls
                                       opioidsthat were
                                                that    it~cuinbent
                                                     were  incumbentupc~tr
                                                                      uponthe  Supply Chain
                                                                           theSu}~p1y Chain Defendants
                                                                                            Defenclaiits

    zvere also legally
    were also  legally recluirecl
                        required of  the Marketing
                                  of the 1LlarketingDefendants    uncterAlabama
                                                    llefenciai3tsunder   Alabamalaw.
                                                                                 laiv.Like
                                                                                       Likethe
                                                                                            theDistributor
                                                                                               llistributor

    T?efenciants, the
    Defendants,         Marketina Uefe»clants
                   the. Marketing Defendants were requirec~ to register
                                                  required to                 the Alal~ama
                                                               register with the           Board of
                                                                                  Alabama Yoarci

    Pharmacy and
    1'hai-rrmacy aiictthe
                        theDEA
                            L7EAtotomanufacture
                                     cnai3utactureand
                                                   anddistribute  Schedufe IT
                                                       di4tributeSchedule  TIcontrolled
                                                                              contro[lett substances, like
                                                                                          substances, Iike

    prescription
    prescription opioicls.
                 opioids. AA reeluiremeDt
                              requirement of such registratioi3
                                                  registration is to comply with [aws
                                                                  to com}sly     laws recluiritig
                                                                                      requiring them to

    inaintaiti
    maintain effective contro;s against the
                       controls against  the cliversion
                                              diversion of
                                                        of controtlecl           or izrecursor
                                                           controlled substances or  precursor chemicals

    to unauthorized persons or entities.
                               entities. Defendants  failedtotomaintain
                                          Defendantsfailed      maintaineffe.ctive
                                                                         effective controls
                                                                                    controls as
                                                                                              asrequireci,
                                                                                                 required,

    and to
        to c.omply
           comply -%vith  theother
                   with the         ree}uirementsimposed
                              otherrequirements   imposedby
                                                          byAlabama
                                                            Alabarna law.

               684.   Like the
                      Like the Stapply
                               Supply ChatLi Defendants, the Marketirig
                                       Chain llefenciailts,  Marketing Defenciants
                                                                        Defendants breacheci
                                                                                   breached these

    tiuties.
    duties.

               685.    The Mark.etin~
                           Marketing llefer~daiits
                                      Defendants had access
                                                      accesstc3
                                                              to and
                                                                  andpossession
                                                                      possessionaf of
                                                                                   thethe
                                                                                       ii~.forir~atiot~
                                                                                           information

    necessary to inoiiitor,
    necessaiy to  monitor, report,
                            report,and
                                    and13revert
                                         preventslaspicious
                                                  suspicious c}rders
                                                              orders and
                                                                      and totoprever_t
                                                                               prevent dive.rsion.
                                                                                        diversion. The.
                                                                                                   The

    Ibfarketin~, Defendants
    Marketing    .11efenciai~tsengaged
                                ei~~ageciin€r~
                                            thethe l~ractice
                                                 practice  ofc~f payii~~
                                                              paying     `"chargebacks"totoopioid
                                                                      "chargebacks"         opioicidistributors.
                                                                                                    ciistributors. A

    charl;eback is
    chargeback  is aapaymetit
                      payment u3acfe by aa manufacturer
                               made by     manufacturer to a ciistributor after the distributor
                                                             distributor after      distributor sells the

    manufacturer's
    n3aniifacturer's product
                     protluct at a price below a spec3fied               clistributorsells
                                                 specified rate. After a distributor  sells aa manufacturer's
                                                                                               rnanufacturer's



                                                         214
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 227 of 355                               PageID #: 263




    procluct       pharmaey, for example,
             to aa pharmacy,
    product to                                 distributor requests
                                 exatnple, the distributor.            charg      from the
                                                                           aeback from
                                                            reyuests a chargeback       the manufacthirer
                                                                                            manufacturer

    and, in exchange for the payment,
                             payirtec}t,the  distributoridentifies
                                         thedistributor  identifiesto
                                                                    tothe
                                                                       themanufacturer
                                                                          tnanufacturer the
                                                                                        the product,
                                                                                            product, volume

    and tlze pharnracy to
        the pharmacy    to which
                           which it sold
                                    sold the
                                         t.heproduct.
                                             product Thus,
                                                      Thus, the
                                                            the Marketing
                                                                MarketingDefendants  knew—
                                                                          Defendantsknew — just as the

    Distributor Defendants knew —      volume,frequency,
                                   thevolume,
                                — the          fretiuency,and
                                                           and pattern
                                                               pattern of
                                                                       of opioid
                                                                          opioid orders being placed

        filled. The Marketing Defendants built
    and fiiled.                          buiit receipt of this information into the payment structure

    for the opioids provided to the opioid distributors.

            686. The Department
                   The Departmentofof
                                    Justice
                                      Justicehas
                                              hasrecently
                                                   recentlyconfirnied thesuspicious
                                                            confirmedthe  suspiciousorder
                                                                                    order obligations
                                                                                          obligations

    clearly iniposed
            imposed by law
                       law upon
                           upon opioid
                                opioid manufacturers, finingIVlallinckrodt
                                       manufacturers,fining  Mallinckrodt $35
                                                                           $35 million
                                                                               million for failure to

    report suspicious
    report            orders of controlled
           suspicious orders     controlled suhstances, including opioids,
                                            substances, including opioids, and
                                                                           and for   violating
                                                                                for violating

    recordkeeping recluirements.3o9
                  requirements.3°9

            687, in In
            687.     thethepress
                             pressreiease   accompanying, the settlement, the
                                    releaseaccoanpanying                  the Departcnent
                                                                              Department of Justice stated:

    :`[Mallinckrodt] didnot
    "[Mallinckrodt] did not meet
                            rneet its
                                   its obligations  to detect
                                       ohligations to  detect and
                                                              and notify DEA of suspicious
                                                                  notify DEA               orders of
                                                                                suspicious orders

    controiled substances
    controlled substances such
                          such as
                               as oxycodone,
                                  oxycodone,the
                                             theabuse  of which is
                                                 abuseofxvhiclr is part
                                                                   part ofthe  current opioid epidemic.
                                                                        of thecurrec}t        epidernic.

    These suspicious
          suspicious order
                     order monitoring
                           monitoring requirements exist to prevent excessive sales of controlled
                                      requirements exist                               controlled

                like oxycodone."
    substances, like oxycodone."...."Mallinckrodt's
                                  . . "Mallinekrodt'sactions
                                                      actionsand  omissionsformed
                                                              andoniissions formed aa link
                                                                                       link in
                                                                                             in the chain

    of supply
       supply that
               thatresutted
                    resultedininrnillions
                                 millionsofofcrxycodone
                                              oxycodonepi31s
                                                        pills beino, sotd on the street.
                                                              being sold         street. ...... Manufacturers
                                                                                                Manufacturers

    and clistributors haveaa crucial
        distributors have    cruciai responsibility
                                     responsibility to ensure that controlled substances do not get into
                                                    to ensure

    the wrong
        wrong hands_     ."310
              hands. . . ."31°

            688. Among
            688.  Amongthe
                         theallegations
                              allegationsresolved
                                          resolved by
                                                    bythe    settlement, the
                                                        thesettlement,    thegovernment
                                                                              government alleged
                                                                                          alleged

    "Mallincicrodt failed
    "Mallinckrodt  failed to
                          to design
                             design and implement an effective system to tletect
                                                                         detect and report `suapicious
                                                                                           'suspicious


    30'
    309
         See Press Release, U.S.
             Press Release,  U.S. Dep't of  of Justice,
                                                Justice, Maliinckrodt
                                                         Mallinckrodt Agrees
                                                                       Agrees to
                                                                               to Pay
                                                                                  Pay Record
                                                                                        Record $35$35 Nliliion
                                                                                                        Million
    Settlenient for
    Settlement    for Failure
                      Failure to Report
                                    Report Suspicious
                                                Suspicious C}rders
                                                             Orders ofof Phan- naceutical Drugs
                                                                          Pharmaceutical      Drugs andand for
                                                                                                             for
    Recordkeeping
    Recordkeeping Violations
                     Violations(3uly
                                  (July11,11,
                                           2017),  httL)s:/lwww.jnstic.e.3ov.!c)3~i1
                                              2017),                                 r/sn:ill'znckroclt-~igrees-
                                                      haps:/Avwwjustice.goviopalprimailinekrodt-agrees-
      av-record-35-i-nillion-settlenient-fs.ilure-re3ort-sus iciolas-orders.
    pav-record-35-million-settlement-failure-report-suspicious-orders.
    310
    3
         Id.
      10 1d.




                                                        215
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 228 of 355                                  PageID #: 264




    orders' for
    orders'  forcontrolled
                controlledsubstances — orders that are uirusual
                           substances—                 unusual in their frequency,
                                                                        frecluency, size,
                                                                                    size, of ather patterns
                                                                                          or other

    ..... [and]  Mallinckrodt
           . [and] Mallinckrodtsupplied  distributors,and
                                supplieddistributors,  andthe
                                                           thedistributors
                                                               distributors then
                                                                             then suppiied
                                                                                   supplied various
                                                                                            various U.S.
                                                                                                    U.S.

    pharrnacies and pain clinics,
    pharmacies and       clinics, an
                                  an increasingly   excessive cJuantity
                                      increasingly excessive   quantity of
                                                                        of oxycodone       without
                                                                           oxycodone pills without

    notifying DEA of these
                     these suspicious orders.i31 ~
                           suspicious orders."311

              689.       Memoranduin ofAgreement
                     The Memorandum  of Agreemententered
                                                  enteredinto  by1vTallinckrodt
                                                          intoby  Mallinckrodt ("2017
                                                                                ("2017 Mallinckrodt
                                                                                       Mallinckrodt

    Mt3A")
    MOA") avers "[a]s
                "[a]s aaregistrant
                         registrantunder
                                    underthe   CSA,Mallit3cicrodt
                                           theCSA,                had aa responsibility
                                                    Mallinckrodt 13ad                      maintain
                                                                         responsibility to rnaintain

    effective controls against diversion, including a requirement that it review and monitor these sales
              cantrols al;ainst

    and report suspicious
    and report                      DEA."3I2 Ivlallinckrodt
               suspicious orders to DEA.,'"2   Mallinckrodt further
                                                             further stated that
                                                                            that itit "recognizes
                                                                                       "recognizes tlle
                                                                                                    the

    importance
    importance of the prevention
                      prevention of diversion
                                    diversion af
                                              ofthe
                                                 thecontrolled
                                                     controlled substances   they rrianufacture"
                                                                 substances they   manufacture" and

    al;reed
    agreed that it would "design and
                                 and operate     system that
                                     operate aa system   thatmeets
                                                             meetsthe  requirements of
                                                                   therecluirements    21 C.F.R..
                                                                                    of 21 C.F.R. §

    1301.74(b)
    1301.74(b) . ...[such
                  . [such that it would]
                            that          utilize
                                  it would]        allall
                                             utilize   available
                                                          availabletransaction   information to
                                                                     transactioninformation   to identify
                                                                                                  identify

                                                                 speciEcally agreed "to
    suspicious orders of any Mallinckrodt product." Mallinckrodt specifically       "to notify DEA

    of any
        any diversion
             diversion andlor
                        and/or suspicious
                                suspicious circumstances
                                            circumstances involvin;
                                                           involving any  Mallinckrodt controlled
                                                                      anyMallinckrodt   controlled

    substances that Mallincicrodt discovers."
                    Mallinckrodt discovers."

              690.
              690.   The 2017 Mallinckrodt MOA further
                              Mallinckrodt MOA further details
                                                       details the DEA's allegations
                                                               the DEA's allegations re;arding
                                                                                     regarding

    Maliinckrodt's
    Mallinckrodt'sfailures
                   failurestotoft,ilf 11 its
                                fulfill   its legal
                                               legal duties
                                                     duties as an opioicl manufacturer:
                                                                  opioid manufacturer:

                     a.      With
                             With respect
                                    respect to its
                                                its distribution
                                                     distribution ofof axycodone
                                                                        oxycodone and and hydrocodone
                                                                                            hydrocodone
                             products, Mallinckrodt's
                             products,   Mallinckrodt's alleged
                                                              alleged failure
                                                                         failure to
                                                                                  to distribute      these
                                                                                       distribute tl2ese
                             controlled substances
                                        substances in in aa matiner
                                                            manner autlrorized
                                                                    authorized byby its
                                                                                     its registratioir
                                                                                         registration and
                             Mallinckrodt's alleged
                             Mallinckrodt's   alleged failure
                                                         failure to operate
                                                                     operate anan effective
                                                                                   effective suspicious
                                                                                               suspicious
                             order monitoring
                                   inonitoring system and to report suspicious orders to the DEA
                             Nvhendiscovered
                             when    discoveredasasrequired
                                                      requiredby by and
                                                                     and in
                                                                          in violatioFt
                                                                             violation of of 21
                                                                                             21 C.F.R.
                                                                                                 C.F.R. §
                             1301.74(b). The above includes, but is not limited
                                                                             limited to Mallincl{rodt's
                                                                                          Mallinckrodt's
                             alleged failure to conduct adequate due diligence of     of its ciistomers;
                                                                                             customers;

    311
    3" Id.
       ICZ'

    312   AdministrativeMemorandum
    312 Administrative      1Vlemorandum  ofofAgreement
                                               Agreementbetween
                                                             betweenthetheU.S.
                                                                           U.S.Dep't
                                                                               Dep't of
                                                                                      of JuStice, the Drug
                                                                                         Justice, the
    Enf't Aclmin.,    ai3d Mallinckrodt,
             Admin., and    Mallincicrodt,plc.
                                           plc.and
                                                andits
                                                     its subsidiary
                                                         subsidiary Mallinckrodt,
                                                                     Mallinckrodt, LLC
                                                                                    I,LC (July
                                                                                          (July 10, 2017),
    l~tt.s:i/~uw.i~~stice.<}uv/~~sa+:-cdn~i/~rv~s-.~ele~~ser`tile/9~~i02~/dO~fz~lr~ad
    https://www.iustice.gov/usao-edmiipr s-releaseltile/986026/download ("2017        {"2017 Mallinckrodt
                                                                                              1Vlallinckrodt
    MOA"}.
    MOA").


                                                        216
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   3      Page 229 of 355                                    PageID #: 265




                     b.       Detect anti
                              Detect andreport
                                          reporttotothe
                                                     the.11EA
                                                          DEAorciers     unusualsize
                                                              ordersofofuliusua4 sizeand   frequency;
                                                                                      andf.reciuenc_y;

                     C.
                     c.      Uetect atrd
                             Detect  and report
                                          report to
                                                  totiie
                                                     theDi1A
                                                          DEAorcters     deviating substantiat€y
                                                                 orderscieviatinc,    substantially f.rotn
                                                                                                     from
                             nortrtai patterns 3nclucitng,
                             normal             including, but notnot tin:iteci
                                                                       limited to,
                                                                                to,tl3ose
                                                                                     those ictentifieci
                                                                                            identified in
                             letters from the
                             letters frr}nt     IDEA I7eprtty
                                            the Di✓A    Deputy Assistant     Administrator, Office
                                                                 Assistant Aciministrator,      Oftice of
                             Diversioti Controi,
                             Diversion   ContrOl, to registratrts   dated September
                                                        registrants ciateci  Septeurber 27,27, 2006
                                                                                               2006 and
                             lle.cember 27, 2007:
                             December

                              i.      orciers that
                                      orders  that resuiteci     disproportionate amount
                                                   resulted in a ciisprc,portictnate atnouitt of a
                                      substance Nvhicb
                                      substance    which isis most   ofteti abused
                                                              most often    abusecigoing
                                                                                      going toto a
                                      particular geographic
                                                  geographic regi.on           there ivas
                                                               region where there    was knowtr
                                                                                          known
                                      c3iversion,
                                      diversion,

                              ii.      c,irctersthat
                                       orders    thatpurchased      disproportionate amount
                                                      purchasecf aa ciisfsroportionate ratrtount of
                                                                                                 of
                                      .substance «,rhich
                                      .substance    which isis most         abused compareci
                                                               most often abltsed   compared to
                                       otherproducts,
                                       other products, and

                              iii.    orcters  from doivnstre.am
                                      orders from                                  distributors
                                                                   customers to ciistributors
                                                      downstream customers
                                      who were
                                      who     were purcbasing
                                                      purchasing fronr    multiple c;ifferent
                                                                   from trtultiple    different
                                      ciistributors, of
                                      distributors,  of which Mallinckrodt was
                                                        which M.alfitrckrocit was aware;
                                                                                  aware;

                     d.      Gse "c.hargeback"
                             Use   "chargeback" iirf.ortrtatioti   from its
                                                    information from      its, distributors
                                                                               distributors to
                             evaluate
                             evaluate     suspicious
                                           suspicious   orders.
                                                         orders.    Chargebacks
                                                                  Char~ebacks          include
                                                                                     inciude.
                                              purchasang information
                             down4tream purchasing
                             downstream                     irfc.iiTnationtiedtied to   certain
                                                                                    to certain
                             ci.iscounts,providing
                             discounts,                IVlaiiinckrocttwith
                                            providitigMallinckrodt      withdata
                                                                              dataon    buying
                                                                                    on buying
                             patterns for
                             patterns  forMa41_inckroctt products; ancl
                                           Mallinckrodt products;   and

                     e.       "i'ake sufficient action
                              Take sufficient     action to prevent recurrence of    diversion by
                                                                                  of cliversion
                              clournstream customers
                              downstream     customers after      receiving concrete
                                                          aftc.r receiving  concrete information
                              of ciiversion
                              of  diversion of
                                             of .Matisnckrodt
                                                 .Mallinckrodt prociuct
                                                                  product by
                                                                           by tl3ose  downstream
                                                                               those ciownstreanr
                              custoMer5.3' 3
                              customers.313

            691. Maltit2 ekrodt agreeti
                  Mallinckrodt   agreedtYtat
                                        that its
                                              its"system
                                                  "systemtototnonitor
                                                              monitorand   detectsus}iicious
                                                                      andcletect  suspiciousorders  did
                                                                                             ordersctici

    trot trteet the
    not meet    the standards
                    stanciarcisoutlined
                                outtineciin€nletters
                                               lettersfrom
                                                       frotirthe
                                                              the.DEA  I?eputyAdministrator,
                                                                  .DEADeputy   Acitnitristrator,Office
                                                                                                 nff ce of.  iversion
                                                                                                        of.i3iversion

    Control, to
             to registrants
                registrants dateci            27, 2006
                                   Septeniber 27,
                            dated September       2006 anci
                                                        and L)ecember
                                                            December 27,  2007.-" 11rS.allinckrodt
                                                                      27, 2007."                   further
                                                                                  Mallinckrodt further

            t13atitit"recognizes
    aareec~that
    agreed            "reco~,tiizesthe
                                    tl~eimportance
                                         im}~ortance
                                                   ofofthe
                                                         the.prevention
                                                              preventionof
                                                                         of diversion
                                                                            ciiversion of      controlled
                                                                                       of the eontrolleci

    substances trey
    substances theymanufaeture"
                    manufacture"anci
                                 andwoulci "desigir anci
                                     would "design       operate aa system
                                                    and operate      system that
                                                                            that meets
                                                                                 tneets the
                                                                                        the requirements
                                                                                            requiretnents




    s~ Id. at 2-3.
    313




                                                          217
Case 1:19-cv-00756-WS-C Document 1-1    Filed
                                   DOCUMENT
                                   IsIiZtil1   10/09/19
                                                  3
                                           ►~1t1ljm     Page 230 of 355                                 PageID #: 266




    of 21 C.F.R. l1301.74(b)
                   3Ct I.74(b). ....[such
                                   . [suchthat
                                           thatititwould]  utilizeaIi
                                                    would]utilize  allavaiiabie  transactionlinformation
                                                                       availabletransaction  ;information to
                                                                                               I
    identify suspicious order5
                        orders of any
                                  any Mal4inekrodt
                                      Mallinckrodt product. Further, Mallinckrodt agrees
                                                            Further, Mallir3ckrodt agrees to notify

    llEA
    DEA of
         ofatiy
            anycliversiot3
                diversion andJor
                           and/or suspicious
                                   suspiciouscircuinstances  involving any
                                              circumstancesiLzvolviiicy atiy Ma!Iinckrodt controlled
                                                                             Mallinckrodt cotitrol(ed

    substances that
    substances       .Mallinckrodtdisccrvers.1,314
                thatMalliirckrc>dt discovers."314                                                  I;

              692.     lVlallinckrodt ackiiourlectgedthat
                       Mallinckrodt acknowledged       that"[Ells
                                                             "[alspart
                                                                   isartof  their business
                                                                         oftheir  business model
                                                                                           model Mallinckrodt

    collects
    collects transaction information,
                          information, referred            chargebackdata,
                                        referred totoasaschargeback    data,  fromtheir
                                                                           fi•om    their direct
                                                                                        dsr~l     customers
                                                                                              ct ctistocners

    {distributors}. 'I'hetransaction
    (distributors). The               informatioii contains
                          transaction information  contains data
                                                            data relating        direct customer
                                                                 relating to the ctirect customer sales
                                                                                                  sales of

    controlEed  substancestoto'downstream'
    controlled substances                      registrants."Mallinckrodt
                               'dosviistream' registrants." Matlinckrodtagreed   that, from
                                                                         agreed that,   from this
                                                                                              this data,
                                                                                                   data, it

    would "report to
    would          to the
                       the IJEA
                            DEAwhen  IVIallinckrodt conclude's
                                when1Vlallinckrodt  concludes that
                                                               that the chargeback data
                                                                    the chargeback         other
                                                                                   data or otl:er

     informatiot~ir,dic.ates
     information   indicatesthat
                             thataadowaistream
                                    downstreamregistrairt posesa arisk
                                               registrantposes               diversion."315
                                                                    riskofofdsversion."3 15

               693.    The same
                           same duties
                                dutiesitnposeti
                                       imposedbybyIaw
                                                   lawon  .Mallinckrodtwere
                                                       on.MaI[iirckrodt wereimposed  upona(1.1Vlarketing
                                                                             imposedupon   all Marketing

    llefer?dants.
    Defendants.

               694.    The same business practices utilized
                                business practic.es utilized ttiy Mailinckrodtre~ardin~
                                                             by Mallinckrodt   regarding"char€;e backs" and
                                                                                         "chargel~acks"

    receipt and revieur
    receipt and         of data frotn
                review of       from opioid
                                      opioid distributois           orden, of
                                                          regarding orders
                                             distributors regarding        of opioids
                                                                               opioids were
                                                                                       were utilizett
                                                                                             utilized

     iiidustry-w€cIeamong
     industry-wide   acriongopioid
                             ok7roid manufacturersand
                                   manufacturers      distributors,
                                                   ancf distributors,including    theother
                                                                       inctutiingthe  other Marketing
                                                                                            Marketing and

                  Defendants.
    llistributor .L?efendants.
    Distributor

               695.             rji?er atia,
                       Through, inter                                  Marketing Defendants could monitor
                                       alia, the charge back data, the Marketina

    suspicious orders of opioids.
    'suspicious

               696.    'I'he .Marketing Defendants
                       The Marketing    .11efendantsfailed
                                                     failedtotomonitor,
                                                                tnotiitor,report,
                                                                           report,and halt suspicious
                                                                                   andhalt  suspicious orders
                                                                                                       orders of

    opioic#s as
    opioids  as required by
                         by tativ.
                             law.

               697.    The Marketing Defendants'
                                     Defendants' failures
                                                 failures to  monitor, report,
                                                           to monitor,  report, and
                                                                                and halt
                                                                                     halt susiaicious
                                                                                           suspicious orders




    3141d.
    314 /d. at 33-4.
                 -4.
    3+5
    315   Id. at 5.
          1cI.


                                                         218
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                         Filed 10/09/19
                                                      3
                                    riloZsli1uv[:1,21r0j Page 231 of 355                           PageID #: 267




     of opioids were intentional and unlawful.
                                     uniawfui.

              694. The
              693.     Mark.etint;
                     The MarketingDefendants
                                   Defendantshave   misrepresentedtheir
                                               havemisrepresented   their compliance with the laws
                                                                        com~.~iianceivrith    laws

     regutating coiitroltecl
     regulating              substances.
                controlled su}astances.                                                        ;
                                                                                               ~
              699.   The wrongfuf
                         wrongful actions
                                  actions and
                                           and oinissions
                                                omissionsofofthe
                                                              the.Marketing Defendants that
                                                                  MarketingI7efenciat~ts that caused the

     diversion of
               of olaioids    wl3ichwere
                  opioids and which         substantia3contributing
                                    were aa substantial               factorto
                                                        contrilautingfactor     and/orproximate
                                                                             toand/or proximate cause of

     the opioid crisis are alleged in greater detail                 allegations of Defendants' unlaurful
                                                        Plaintiffs' al3egations
                                              detait in I'taintiffs'                            unlawful acts

     beiow.
     below.

              700.   'I'he Marketiti~;
                     The               Uefendants' actions
                           Marketing Defendants'    actionsand   omissionsininfailit~g
                                                            andotnissic>ns              to effectively
                                                                                failingtc~              prevent
                                                                                           effectivety I~revent

     diversion and failing to monitor,
                              monitor, report,
                                        report, at3d                   orders have
                                                and prevent suspicious orders      enabled the unlawful
                                                                              have enable.d

                                         United States.
     diversion of opioids throughout the Unitett

         G. '1'lie
         C.        Distrfbutoc Uefenclants'
            The Distributor    Defendants'L;nlawftiI
                                            UnlawfulDistributiotY
                                                     Distribution of
                                                                  of E3pioids
                                                                     ()plaids

              701.   'I"he .11istributorDefendants
                     The Distributor    Uefenciatits owe
                                                     owe a ciuty under, interA
                                                           duty uncier, inter alia,   Aiabatna common
                                                                               alicz, Alabama  cotrtnon Iaw
                                                                                                        law

     and
     and statutory Iaw,
                   law, and
                        and federal
                             federal 9aw,
                                      law, to  monitor, detect,
                                            to monitor,           investigate, refuse
                                                         detect, i13vestigate,  reftise to
                                                                                         to fill,
                                                                                            fiii, and report
                                                                                                      report

     suspicious orders
     suspicious orders ofpresc.ription
                       of prescriptiono}.~ioids aswell
                                       opioids as we1(asasthose
                                                           thoseorders whichthe
                                                                 orderswhich     I?istributor Defendants
                                                                             the Distributor  Defendants

     kt3ew orshould
     knew or  shoutd have
                     have known
                          known were
                                were likely
                                     1iktly to be diverted.
                                            to he

              702.   '1"he foreseeabteharm
                     The foreseeable   hartn from
                                              frc}tnaabreach
                                                       hreachof  these duties
                                                              ofthese  duties was the inedical, social, aticl
                                                                                      medical, social,   and

     financiai cc3n,equences
     financial               ri}?pl=ngthrough
               consequences rippling    throughsociety,
                                                society,arising  from the
                                                         arisingfrom   the abuse             opioids for
                                                                           abuse of diverted opioicis

                pulposes.
     nonmedical purposes.

              703.   Each I)istrihutor
                          Distributor 17e.fendant
                                       Defendant repeatedly  atidpurposefully
                                                  repeatedly and purposefufly breached
                                                                              breached its duties under

     A(abatna
     Alabama lativ. Such breaches
              law. Such  breaches are aa d€rect
                                          direct aticl             causes of the
                                                       pro:citnate causes
                                                 and proximate                the wiclespread
                                                                                  widespread cliversioti
                                                                                              diversion of

     Iarescription opioids for
     prescription opioids  for nonmedical
                               nontneclieai purposes,
                                            purposes, with     resultant medical
                                                      with the resu(tant          and financial
                                                                         inedical anci fitianciat damages.
                                                                                                  dainages.

              704.   For over aa decade,
                                 decade,aIl
                                         all the
                                              the 1?efendants
                                                   Defendants aggressively
                                                              aggressivelysought
                                                                           soughttotobolster
                                                                                      bolstertheir
                                                                                              theirrevenLtc.,
                                                                                                     revenue,

     increase profit,
     increase profit, and grour
                          grow their share
                                     share of
                                           ofthe
                                              theprescription
                                                  prescriptionpait3ki(ler
                                                               painkiller rnarket
                                                                          market by
                                                                                  by unlawfully
                                                                                     unlawfully and
                                                                                                and

     surreptitiously  increasing the
     surreptitiously increasing   thevotume
                                     volumeof
                                            ofopioids
                                              opioidsthey
                                                      theysold.
                                                           sold.I-Iowever,
                                                                 However, .Defendants         pertnitted
                                                                           Defendants are not permitted


                                                        W
                                                        219
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 232 of 355                              PageID #: 268




       enaage in alimitless
    to engage    a limitlessexpansion
                             expansionofofthe.ir
                                           their sales
                                                 salesthrough  theuniawfui
                                                       throughthe           salesofofregula.ted
                                                                   unlawfulsales                painkillers.
                                                                                      regulated painkiilei:s.

    IZather, as described
    Rather, as  described below,
                          betow, T7efenciants aresubject
                                 Defendants are           to various
                                                  subjectto           dut.iestotoreport
                                                             vat:iousduties              the quantity
                                                                                  reportthe  quantity of

    Schedide IIII controlleci
    Schedule      controlled substances
                              substancesin
                                         inorcier
                                            order to
                                                  to inonitor
                                                      monitorsuch  substancesanci
                                                              suchsubstances      preventoversu}3piy
                                                                              andprevent             and
                                                                                          oversupply alrd

    dsver>ion into
    diversion  into the
                     the illicit
                         iliicit market.
                                 rnarket.

            745. I'he
            705.      uniawful
                    The        diversion
                        unlawful diversionofof
                                             prescription   opioidsisisa adirect
                                               prescriptionopioids         directand
                                                                                  andproxinzate cause of
                                                                                      proximate catise

    the opioid epictemic, prescription opioici
               epidemic, prescription                 addiction, morbidity
                                               abuse, acidic.tion,
                                       opioid abuse,               morbiriityand  niortatity, with
                                                                              and mortality   with social
                                                                                                   social and

    financial c.osts borne by,
              costs borne  by, among          individuals, famiiies
                               atnong others, individuals,          and hospitals.
                                                           families anci

            706.      'rhe
                      The Distribtrtor
                           Distributor llefendants
                                       Defendantsintentionaliy
                                                   intentionallycotitinuect
                                                                 continuedtheir   conduct,as
                                                                            theirconciuct,    alleged herein,
                                                                                           asa(Iegecf

    with knowledge
         knowledge that such conduct
                             conduct uras
                                     was creatint;            epidemic and causing
                                          creating the opioid epidernic                damages
                                                                           causing the datnages

    alleged herein.

            707.      "Suspicious orciers"
                      "Suspicious orders" inetucie orciers of
                                           include orders     an unusual
                                                           of an uniisual size,
                                                                          size, orders
                                                                                orciers of unusual frequency
                                                                                        of unusual frequenev

    or orciers deviating=substantially
       orders cieviatin;, substantially from
                                        froln a nortnat
                                                normal patterli.
                                                        pattern.T'hese  criteriaare
                                                                 These criterla       disjunctive and
                                                                                 aretiisj1unctive anci are
                                                                                                       are not

    all inciusive.
        inclusive. For
                   For exarnple,
                       example, if
                                 if an order
                                       order cleviates siibstantially i:roin
                                             deviates substantially           noinial pattern,
                                                                      from aa normal  pattei7i,the
                                                                                                thesize
                                                                                                    sizeof the
                                                                                                         ofthe

    «rder
    order does not matter,, and
               not matt.er  and the
                                 the order
                                     order should
                                            should be
                                                   be reported
                                                       reported as   suspicious. Likewise,
                                                                 as suspicious.                wholesale
                                                                                 Likewise, aa tvholesaie

    ciistributor need
    distributor  neeclnot
                       not wait
                           wa€tfor
                                foraanormal
                                      tiortnalpattern
                                               patternto
                                                       to develop  overtime
                                                          ctevetopover  tiine before determining whether
                                                                              before determining whether a

    particular orcter is suspicious.
               order is  suspicious. 'The size of an orcier
                                     The size        order alone,                           deviates from
                                                            alone, regardless of whether it cieviates froin a

    nortnal
    normal patte173,
            pattern, isisenough
                          enoughtototrigger
                                     triggerthe tivhoIesaledistributor's
                                             thewholesale                 responsibility to
                                                            distributor'sresponsibility  to report the order as
                                                                                            report the

    sust?icious. The
    suspicious.  `I`hedetermination
                       determinationof
                                     ofwhether
                                       whetheran  orderisissuspicious
                                               anorder      snspicious depends not only
                                                                       depends not oniy on
                                                                                        on the ordering

    patterns of the
    patterns of the particutar customer but
                    particular customer but also
                                            aiso on     patterns of the
                                                 on the patterns          entirety of
                                                                     the entirety  of the
                                                                                       the wholesaie
                                                                                           wholesale

    distributor's custolrler
                  customer base and
                                and the
                                     the patterns  throughout the
                                          patternsthrouy~hout  the relevant
                                                                   relevant segment
                                                                            segment of     wholesale
                                                                                    of the wholesate

    distributor industry.

            708.      In acldition to reporting
                         addition to  reporting all                    distributors must
                                                alI suspicious orders, ciistributors must also stop
                                                                                               stop shipment
                                                                                                    shiptnent

    on any
       any ortier
           orderwh€ch
                  which is
                        is flaggeci
                            flagged as
                                    as suspicious
                                       suspiciousand
                                                  andoi31y
                                                      only sh}p
                                                           ship orciers which were
                                                                orders which  wereflagged      potentially
                                                                                   flaggedasas}3otent€al[y




                                                       220
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 233 of 355                                        PageID #: 269




    sirspicious if, after
    suspicious      after cvncluctin~
                          conducting due ciilit;ence,   distributor cait
                                         diligence, the distributor can cletern-iine that
                                                                         determine   that th'e
                                                                                           the (ircter
                                                                                               order isis not

    likely to
           to be                illegal channels. See
                  diverted into rilegal
              be clivel'ted                                         Pharr., Inc., 72 lFed.
                                                       SouthwoodF12a1"rrz.,
                                                  See S(lt.cth}vnnd                    ed.IReg. 36,487,
                                                                                           Reg. 36,487,

    36,501 (Drug
             (Drug Enf't   Admin.July
                     EnftAcimin.   July3,3,2()E)7); Masters Pharmaceutical,
                                            2007); 11czste;.s f'licarn7aceutical, Inc.
                                                                                  Inc. ►_. .Drrrg:EufOrcement
                                                                                       v. Drug     EiaJi)rccrnent
                                                                                                I
    Arliniriistration, No. 13-1.13>S
    Administration,                  (D.C. Cir. 3une
                           13-11355 (D.C.        June 30, 2017).
                                                          2017). Regarclless,
                                                                    Regardless, all flagged    orders must be
                                                                                     flagged o'rclers

    reportecl.
    reported. lci.
               Id.

             709. These.
                    These}~rescriptic~n ciruys are
                           prescription drugs  are regulated
                                                   re~,ulatecifor  the purpose
                                                               forthe  pnipose of provic~ing  "closed"
                                                                                  providing aa"closed°'

    systetn intencieci
    system   intended to
                       to retiuc.e
                           reduce the
                                   thewiciespreaci
                                      widespreadci=_version      these drugs
                                                              ofthese
                                                   diversion of        cirucysout  of legitimate
                                                                               outof              channels it3to
                                                                                       leaitimate ehat3trels into

    the itEfcst  tnarket, while
         illicit market,  while at the  sametitiie
                                   the saine               .: the tegitiLnate
                                                   providing
                                             timeproviciitr4                  drug industry
                                                                   legitimate clrug                  unified
                                                                                    inciustiy with a utilfiecl

    approac.h to narcotic
    approach     narcoticancl
                          and dan~erous  drugcc~ntrol.
                               dangerousc~rug control.

             710, Because
             710.         distributors
                    Because distributorsare
                                          arethe flrst
                                               the     n3ajor
                                                    first        lineofofclefense
                                                          majorline                    themovemen.t
                                                                           defenseininthe           of legal
                                                                                           movement of  legal

    pharmaceuticai
    pharmaceutical coiitrollecf substances from
                   controlled substances   frorn le~ it:n~atechannels
                                                 legitimate   chant~eEs intothe
                                                                      into        illicit market,
                                                                              theillicit  cnarket,itit is

    incuinbent
    incumbent on
               on thein
                  them to
                        to maintain
                           maintaineffective
                                    effectivecc>titrois
                                              controls to preveiit
                                                          prevent ciiversioii    coDtroltedsubstances.
                                                                              of controlled
                                                                   diversion of             substances.

             711. AsAs
                     thethe
                          1)EA
                            DEAaclvised
                                 advisedthe
                                          theDistrihutor
                                              DistributorDefenclants
                                                          Defendants in
                                                                      in aaletter
                                                                            letterclated September 27,
                                                                                   dated September

    2006, wholesale dist:ributors are"one
                    distributors are  "one of
                                           ofthe
                                              the key components of     distribution chain.
                                                                 of the ciiatribution           the closed
                                                                                      chain.Iflfthe

    systenl isistotofut~ction
    system           function~ro}~erly
                              properly ... distributors must
                                       ...ctistribtatc~rs n3ust be
                                                                be vigilant in
                                                                             in clr ciclin~~whether
                                                                                 deciding    whetheraaprospective
                                                                                                      prospective

    custonrer cati be trusteci
    customer can       trusted to
                               to cleliver  controlled substances
                                   deliver controlleci substances only
                                                                  only for lawful   purposes. '1'his
                                                                            lawful purposes.   This

    responsibility
    responsibilityisiscritical,
                      critical,as
                                as......the
                                          theii!egal
                                               illegalclistribution   of cOntrolled
                                                        distributionofcrsntrolled   substances
                                                                                  substat3ces 13as    substantialai3cl
                                                                                                hasaa4iibstantial and

    detriinental
    detrimental effec.t on the
                 effect on  the health
                                health and  generalwelfare
                                       ancigeneral welfare of the American
                                                           of the          pe.opie."" 6r'
                                                                  American people."31




    "'
    31'See
        SeeLetter
              Letterfrom
                      fromJoseph
                             JosephT.T.IZannazzisi,
                                          Rannazzisi, lleputy
                                                         Deputy Assistant
                                                                   Assistant Actm'r,
                                                                               Adm'r, Ottice    ofDiver4ion
                                                                                        Office of   Diversion Control,
    Dnag Enft
    Drug    Erif t Admin.,
                    Acimin.,U.S. L.S. Dep't
                                       llep't of
                                               of 3ustiee,
                                                   Justice, to
                                                             to Carclinal    Health   (Sept.  27,
                                                                  Cardinal Heaith (Sept. 27, 2006)           (hereinafter
                                                                                                    2006) (hereinafter
    "l2annazzisi Letter")
    "Rannazzisi     Let:ter")('This
                                ("!"hisletter
                                         letterisisbeing
                                                   bein~sent
                                                          sent to    every commercial
                                                                 to every   comtnercial entity
                                                                                           entity in the United States
    registereci   ~lith the
    registered with      the Drug
                             Dn.zgEnft
                                     Enf'tAdmin.
                                           Aclmin.(DEA)
                                                      (llEA) to   ctistribute controlled
                                                              to distribute   controlled substances.    'I'lie purpose
                                                                                           substances. The     purpose of
    this ietter
          letter €s
                 is to reiterate
                         reiterate the
                                    the resl}onsibiiities
                                         responsibilities of controlteci                  distributors in
                                                                              substanee cfistributors
                                                                controlled substance                         view of the
                                                                                                          in view
    prescript.ion drug
    prescription     clnigabuse
                            abuse problem                  currentlyfaces.'"),,filecl
                                    problem our nation currertly                          in Cardinal
                                                                         faces."),.filed irt Ctrrclirial Health,
                                                                                                         Healt7z,Inc.
                                                                                                                   Inc. v.




                                                            221
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 234 of 355                                          PageID #: 270




               712.    The DistriYsutor Defendantshave
                           Distributor Defendants  raveadmitted
                                                        adinitted that
                                                                   that they                 for reportin(i
                                                                        they are responsible for reporting

    suspicious orcters.3"
               orders.317
                                                                                                         I
               713.        .UEA's September 27,
                       The .DEA's           27, 2(}061etter atso warned the
                                                2006 letter also        the .Distributor ll,efendants that
                                                                            Distributor Defendants

    it wouid
       would use
             use its
                  itsauthority
                      authoritytotorevoke
                                     revokeanc{
                                             andsuspeticl registrations when
                                                 suspend registrations  when appropriate.   The letter
                                                                              appropriate. 'I"he letter

    expressl_y  statesthat
    expressly states    thataadistributor,
                               distributor,ininaddition  to reporting
                                                additionto  reporting suspicious   orders,has
                                                                       suspicioiisorders, has aa"statirtoiy
                                                                                                "statutory

    respc~nsibitity to exercise due
    responsibility to           due tI€Ii~enc.e to avoid
                                     diligence to           lling suspicious
                                                   avoic~fiiitlin~ st~s}~iciousorders  thatmight
                                                                                ordersthat might be
                                                                                                 be diverted

    into other than tegiticnate
                     legitimate tnedicai,
                                medical, sc.ientific., and industrial
                                          scientific, and   inciustrialchannels."33s"rThe
                                                                        channels.°"        letter also
                                                                                       he tetter, aiso instructs

    that "c3istribLitors rni,stbe
         "distributors must     bevigilant
                                   viryiiantinindeciding
                                                 deciclintF whethera aprospective
                                                          whether                   custolnercan
                                                                       pros}lectivecustomer   canbe
                                                                                                 be trusted
                                                                                                     trusted to

    deliver controliecl substances oiily
            controlled substances                   purposes."3 " T'he
                                            lawful purposes."319
                                   only for fawfial                The DEA
                                                                       DEA warns that "even
                                                                           warns that "even j'ust
                                                                                             just one

    distributor that uses its
                          its DEA
                              DEA ret;istration
                                  registration to
                                                to facilitate diversion can
                                                   facilitate d€vei;sion     cause enormous
                                                                         can cause enorntous harm."
                                                                                             harm."

               714.    '17he DEAsent
                       The DEA   sentaasecond
                                        second,letter
                                                tetterto
                                                       to each of the Distributor
                                                          each of     Distributor .Defendants    December
                                                                                   Defendants on .Decetnber

        2007.320 'I'his
    27, ?€}Q7.''D       =etterreminds
                  This letter  rernincisthe
                                          theDistributor
                                              llistributor.Defendants
                                                         Defendants ofoftheir,tatutory     regulatory duties
                                                                       their statutory and regulatoiy

    to "maintain effec.tive controls against
                 effective controls  against diversion"
                                             diversion" and                       system to disclose to
                                                        and "design and operate a systenr

    the registrant
        registrant susj:jicious
                   suspicious orders of            stibstrInces."321 The
                                     of controlled suhst€dnces:'-;=1 The Iett.er further explains:
                                                                         letter further

                       'I'he
                       The regu(ation
                             regulation alsoaiso requires
                                                 requires that     thereg€strant
                                                             that the  registrant €nform        local
                                                                                    inform the Iocal
                       DEA Division Offic.e
                                          Office ofof suspicious
                                                       suspicious orders   when discovered by the
                                                                    orders when
                       registrant. l~'iiing
                       registrant.   Filing aa monthly
                                               rnonthly report     of completed
                                                          r,eport of  cornpletecl transactions
                                                                                   transactions (e.g.,
                       "excessive purchase
                       "excessive     purchase report"
                                                  report" or "high unity purchases") does not
                       n3eet the
                       meet   trie regulatory
                                    regiflatory requirement               suspicious orders.
                                                recttiirenient to report sust.~icious   «rdeis.


    Hc?lcler-, IV`o.
    Holder,          1:I2-ev-0E}] 85-RbVU
               No. 1:12-cv-00185-RBW       (D.D.C.
                                         (D.D.C.    Feb.
                                                 Feb.  10,10, 20I2),
                                                           2012), ECFECf'No.
                                                                          No.14-51  (D.D.C. Feb.
                                                                              I4-5I(D.D.C.  Feb. 10,
                                                                                                 14, 2012)
                                                                                                     2012)
    (hereinafter  "Letter froni
    (hereinatter "Letter   from 3oseph
                                Joseph T.
                                       T. Rantiazzisi toCardinal
                                          Rannazzisi to Cardinal.Hcalth'").
                                                                   Health").
               E3rieffor
      317 See Brief   forH.DMA
                          H.DMAand and NACDS,
                                       IvACDS, supra     n. 276,
                                                 si.cpra n.      20I6 WL 1321983,
                                                            276, 2016        1321983,atat*4*4 ("[R]egulations
                                                                                               ("[Rje~ulations ...
      in place for inore
      in             more than
                            than 40
                                  40years
                                      yearsrecluire
                                             require distrtbutors
                                                      distributors to
                                                                    to report   suspicious orclers
                                                                        report suspicious    orders of
                                                                                                    of controlled
                                                                                                       controlled
      substances to
      substances   to DEA
                      DEAbased
                            basedon oninforination
                                       informationreaclsly
                                                     readilyavailal>Ie
                                                             available totothenr
                                                                            them(e,g.,
                                                                                  (e.g.,aapl3armacy's
                                                                                           pharmacy'sl,~lacement
                                                                                                       placement
      of untisualfy
    -of    unusually fre.cluent
                     frequent ororlarge
                                   large orders).").
                                         orders).").
     3318"x Rannazzisi Letter, supra
                               sr.pru note 315, at 2.
     3' `1id.
    319    Id. at 1,
                  1.
    3320
      zfl M.
          Icl. at 2.
    321
    321 See
         SeeLetter
             Letterfrom
                    fron3Joseph
                          JosephT.
                                 T.Rannazzisi
                                    Rannazzisito
                                               to Cardinal
                                                  Cardinal Health, supra  n. 315.
                                                                   sacpra n.


                                                           222
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUItIENT
                                   DOCUMENT   3      Page 235 of 355                                          PageID #: 271




                           'I'he
                           The regu[ation    specificaliy states
                                 regulation specifically     states that suspicious  orders sinclude
                                                                         suspicious orciers   ' nclucie ,,
                                   ofunusual
                           orders of  unusualsize,
                                              size,orriers
                                                     orders deviating   substantiallyfrom
                                                             deviatingsubstantiaily   fromaanorrrsal
                                                                                              normal
                           pattern, and
                           pattern,  at3ciorders
                                           orciersofofan
                                                       an unusual
                                                            unusuat frequency.   'I'hese criteria
                                                                     frequency. These    criteria are
                           ciisjunctive and
                           disjunctive  anciare
                                             are not  alt inclusive.
                                                 not all  inc[usive.

                           Lastly, registrants that routinely
                                                       routinely report    suspicious orciers,
                                                                   report susilicioiis   orders, yet filt
                                                                                                       fill
                           these orclers
                           these             without first
                                  orders without            determining that
                                                      first detei-minii3g    that orcier
                                                                                   order is not
                                                                                              notbe?   ng
                                                                                                    being
                           divertert
                           diverted intointo other
                                              other than
                                                      than legitiinate
                                                             legitimate tneclical,
                                                                           medical, scientifc,
                                                                                        scientific, ai3d
                                                                                                      and
                           iticlustriai  channets, may
                           industrial channels,     niay be fai(ing
                                                             failing to
                                                                      to tnaintain   effectiveccsntroIs
                                                                          maintain effective    controls
                           agg,ainst diversion.
                           against   ctiversion.Failure
                                                   Failureto   maintain effective
                                                            to maintain                          against
                                                                           effective controls against
                           dive.rsion
                           diversion isis inconsistent
                                           inconsistent with the
                                                              the public
                                                                  pubtic interest
                                                                          interest a;
                                                                                    asthat
                                                                                       thatterm
                                                                                            termisisusect
                                                                                                     used
                           in
                           in 21 USC
                                  USG 823 823 anct
                                               and 424
                                                    824 aiict  n3ay resuit in the revocation the
                                                         and may     result  in  the revocation    of
                                                             ofRegistration.
                                                Certificate of
                           registrant's DEA Cei-tificate        Registration.'  3'2

                 715.     Finally,
                          Finally, the
                                   the I7EA
                                        DEA letter
                                            letter references
                                                    references the  Revocation of
                                                               the Revocatioii     Registration issued
                                                                               of Regist.ration issued in

    Southwood                      bic., 72
               Pharmaceuticals, Inc.,
    Snatthwood P1tarmacer.ttical5,       72 Fecl.
                                            Fed. .Reg.
                                                  Reg. 361487-0.I (July
                                                       36,487-01  (3uly 3,
                                                                        3, 2007), which discusses the

    obligation to
    obligation  to report
                   reportsuspicious
                          suspiciousort3ers
                                     orders and
                                            and "some criteriatc>
                                                "someeriteria  to use when
                                                                      when determining  whether an order
                                                                           cfetermining whether

       suspicious.
    is suspicious."'
                        .,323
                 716.     'l"he llistributor llefenciants
                          The Distributor    Defendants acimit
                                                          admit that they "have iiot only statutory
                                                                                not onty  statutory and
                                                                                                    and regulatoLv
                                                                                                         regulatory

    responsibilities totocietect
    responsibilities      detectanci
                                 andprevent
                                     preventciiversion
                                             diversionofofcontrotleci
                                                           controlledprescri}~tion
                                                                      prescriptiondr~a~s  but undertake
                                                                                   drugs t~ut unctertake such

    efforts as
    efforts as respcsnsibte
                responsible members     society.'13244
                            membersofofsociet.y.i32

                 717.     T'he I:)istributor Defendants
                          The Distributor    llefenciants knew
                                                          knew the_y were reciuireci
                                                                they were required toto monitor, detect,
                                                                                                 detect, anc3
                                                                                                          and halt

    suspicious orders.
               orders. l.nciustry
                        Industry coniialiance guide=ines established
                                  compliance guidelines   establisheti by
                                                                       by the Heaithcare
                                                                              Healthcare L)istribution
                                                                                         Distribution

    YTanagetnentAssociation
    Management  Association (now
                             (now known as
                                        as the
                                            the.HDA,
                                                HDA, aafront
                                                        frontgroup
                                                              groupofofthe .11efenciattts,
                                                                         the Defendants, ciiscussed
                                                                                           discussed

    he(ow}, the
    below),  the trade
                  tracieassociation
                         association of
                                     of pharmaceutical
                                        pharmaceut;cal ctistributors, exptain that cfistributors
                                                       distributors, explain       distributors are
                                                                                                 are "[a]t
                                                                                                     "[a]t the

    center of
           ofaasophistic.ate.ci
                sophisticated suppty
                                supply chain"
                                        chain" avri
                                                and therefore
                                                     therefore "are
                                                                "arelu3iquely
                                                                     uniquely situatett
                                                                              situated to
                                                                                        to tzerform
                                                                                            perform due
                                                                                                    due



    322    Id.
    3 23   m

    324 See
    321  SeeAmicus
             AmicusCuriae
                      CuriaeBrief
                              BriefofofHealthcare
                                         Healthc.areDistribution
                                                       UistributionM.gmt.
                                                                      Mgmt.Ass'n
                                                                              Ass'n in
                                                                                    ir, Support
                                                                                         Support of App. Cardinal
    Health, I.nc.,
    Health, Inc., Cardinal
                   Cnr•dincrlHealth.
                              Hecrlt6i,lne.
                                        lne.v.v. US.
                                                 U.S. Dep't
                                                      Dep't ofJelstie~.~,
                                                             of Justice, No. 12- 5061   (.11.C;.
                                                                          No. 12- 5061 (D.C. Cir.Cir. May
                                                                                                      Ivlay 9,
                                                                                                            9, 2012),
                                                                                                               20.I2)7
    2012WLWL1637016,
               1637016,atat* *10
                             10 (hereinafter
                                 (hereinafter"Brief
                                                  "Briefof
                                                         ofHI)M:n
                                                             HDMA irinSupport.
                                                                          Support of Cardinal").


                                                                223
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 236 of 355                                         PageID #: 272




    diii=;encein
    diligence  in order
                  order to
                        to help support the
                                        the security
                                            security of
                                                      ofthe  controlled substances
                                                         thecontrolle.d substances tLey   deliver to their
                                                                                    they rtleiiver

    custoiners." 1The
    customers."    he guidelines
                      guidelines set
                                 set fortli
                                      forth recommendeci
                                             recommended steps
                                                         steps in  the"c€ue
                                                                inthe       cliligence" proCess,
                                                                       "due diligence"  process, and note

    in particular:
       particular: If
                   if an
                      an order
                         order tneets
                                meetsororeYceecis
                                          exceeds aa ciirtributor's
                                                     distributor'sthresholcl,
                                                                    threshold, as
                                                                               asc{efinecf     the distributor's
                                                                                  defined ininthe  ttistributor's

    monitorinY~system,
    monitorini4  systetn,ororisisotherwise
                                  otlrenvise characterized
                                             characterize-dby
                                                            hythe
                                                               the distributor  asan
                                                                   ciistributoras  an order
                                                                                      orcier of
                                                                                             of interest,
                                                                                                interest, the

    ctistrihutorshould
    distributor  shoiildnot
                         notship
                             ship to
                                   to the
                                       the customer,                         order, any
                                           custonier, in fulfillment of that order, any i3nits
                                                                                         units of the specific

    drug cocle procluctas
         code product   as to
                            towhich
                              which the order
                                        orcler met or exceeded
                                               met or exceederi aa threshold
                                                                   thresl3oldor
                                                                             or as to which
                                                                                as to which the order uras
                                                                                                      was

    c>tl3erwisecharacterized
    otherwise   characterizetias  an order
                               asan  orcierof  interest.325
                                            of interest.'

             718. 'i'he fecteral
                      The        Trade
                           Federal     CominisSion
                                    Trade          (":l~"T'C")
                                          Commission   ("FTC")13as  recognized the unictue
                                                               has recognFzect              role of
                                                                                    unique rc>le

    distributors.
    distributors. Since
                  Since their
                        their inception,
                              inception,Distributor  Defendants have cont.inued
                                         DistributorL)efe.ndants                to integrate
                                                                     continued to   inteyrate vertically
                                                                                              verticaily by

                                                               of pharmaceutical products and health
    acqiiirina businesses that are related to the distribution ofpharniace.iitical
    acquiring                                                                                 heaith care

    suppiie>. In adtiition
    supplies.    addition to
                           totl3e
                               the actual
                                    actualciistribi3tion of pharmaceuticals,
                                           distribution c}f                     wholesalers, _llistributor
                                                            pharmaceuticals, as wholesalers,  Distributor

    llefenclatits
    Defendants also offer their phartnaey,
                                pharmacy, or
                                           or dispensing,  customersaabroaci
                                               dispensing,eustonrers   broad range
                                                                              rangeof
                                                                                    ofacicied
                                                                                       added services.
                                                                                              serviees.

    For exainple,
        example, Uistributor
                  Distributor I)efendants
                               Defendantsoffer
                                          offertheir
                                                 theirpharmac;es   sophisticated orciering
                                                       pharmaciessophistic.atect  ordering systems
                                                                                           systems anci
                                                                                                   and

    ac.cess to an
    access to  an inventory
                  inventory mana(yement
                            management system and
                                              and distribution
                                                  distributionfac€lity
                                                               facilitythat  allows
                                                                        thata3  tmwscustomers
                                                                                     customers to
                                                                                               to reduce
                                                                                                  reduce

    inventoly carrying
    inventory carrying costs.
                       costs. Distributor
                              Distributor Defendants           able to
                                          llefendants are also able  to use
                                                                         uset.he
                                                                              the combinetf purchase
                                                                                   combined purchase

    volulrie
    volume ofof tlleir
                their cliston7ers to negotiate
                       customers to  negotiate the
                                                the cost
                                                    costof
                                                         ofgoods
                                                           goodswitll
                                                                 withIi]anLlfacturers
                                                                      manufacturers and          servicestl3at
                                                                                      atld offer services that

    inelucle software assistance
    include software                 other database
                      assistance and other          management sutzport.
                                           database managerneirt              Fed. Trade Comm'n
                                                                 support. See Fed.       Cowm'n v.

    Crxrdinal Hc~alth,
    Cardinal           Iric., 12
              Health, Inc.,   12 F. Supp.
                                    Supp. 2ci
                                          2d 34, 41
                                                 41 {U.f7.C.
                                                     (D.D.C. 1998) (grantin~; the FTC's
                                                                   (granting the  FTC's niotion
                                                                                        motion for

    preliininary injuiiction
    preliminary   injunctionanci holding that
                             and hold€nc, that the
                                                the potentiat
                                                     potentialbeiiefts       customersclici
                                                               benefitstotoeustome.rs  did not
                                                                                            not out.weigh
                                                                                                outweigh tlre
                                                                                                          the

    potential anti-c.ompetitive
    potential                   effect of
              anti-competitive effect  of aaproposeci  mergerbet.ween
                                             proposedtiierger between Carciinat,
                                                                       Cardinal, Inc.
                                                                                  Inc.ancf
                                                                                       and.I3ergen
                                                                                            Bergen

    Bt~answi(i Corp.).As
    Brunswig Corp.).  As aa result
                            reslilt of
                                    of their
                                        theiraccluisitrC?n of.aadiverse
                                              acquisition of.    ciiverseassortment
                                                                          assortmentof
                                                                                     of related
                                                                                        reiated businesses



    12'
    325 Healthcare
        HealthcareDistribut€on
                       DistributionMRItnt.
                                      Mgmt. Ass'n
                                                Ass'n(I-l.11NIA) Iraclirstr}- Compliance
                                                       (H.DMA) Industry       Corripliance Gticiczlijr.c.~s:
                                                                                              Guidelines: KelxTt'tin~,r
                                                                                                              Reporting
    Suspicious
    Sxrsfaiciracc.rOrders
                    Clydersand
                            anclPreventing
                                f'reventifig.l9ib~ersio~~
                                               Diversionr~f'Cor~trollecl
                                                           of ControlledScs
                                                                          Substances,
                                                                              hstanc.~e,s,filed
                                                                                           frlecl iri
                                                                                                  in Ccn-rlif-aal
                                                                                                      Cardinal Health,
                                                                                                                  Healtla,
    Irae. v.
    Inc.  ~-.Holder,
             Ht~liler, No. 12-5061 (D.C.
                                      (D.C.Cir.
                                              Cir.Mar.      2012), Doc.
                                                   Mar.7,7,2E112), Doe. No.
                                                                          No. 1362415 (App'x          B).
                                                                                            (App'x 13).


                                                            224
                                                            224
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                    DOGUMENT  3      Page 237 of 355                                 PageID #: 273




                                            well as the
                pharmaceutical industry, as -well
    ulithin the pharinaceut.ical
    within                                           the assortinent
                                                          assortmentofofaciclitional services the.y
                                                                         additional servi'ces  they offer,

    Distributor
    Distributor Defendants
                Defendants have
                           have aa unique
                                    uniqueinsight
                                           insightinto
                                                   intothe   ordering patterns
                                                         theorcferin4; patterns ancl activities of their
                                                                                 and activitie.s

    ciispensing customers.
    dispensing  customers.

             7.19. `I'he
             719.    TheDEA
                         DEAalso
                              alsorepeatecily
                                    repeatedlyreinincieci
                                                reminded the
                                                          the Defenctants of the€r
                                                              Defendants of        obligations to repoi-t
                                                                             their ob[igations    report

    and decline to
                to fiIl
                    fill suspicicxis
                         suspicious orders.
                                     orders.Responcl'sng
                                            Responding to   tlre proliferation
                                                         to the                   pharmacies operating
                                                                 pro!iferation of pharmac.ies           on
                                                                                              opeiating oil

    the internet
         internet that arranl;ed
                        arranged ilticit
                                 illicit sales
                                         sales of
                                                ofenorinoizs volumes of
                                                   enormous votuines     opioids to
                                                                     of opioids   toctn;g  dealers and
                                                                                     drug clealers and

     customers, the DEA
                    DEA began
                        began aa major
                                 major pusli
                                       push to   remind distributors
                                             to recnincf ctistributorsof
                                                                       oftheir oblsgations to prevent these
                                                                         their obligations

     kincfs of abuses ancl
     kinds of              edtacate them
                      and educate   tl3etnon
                                          on how    meet these
                                             how to meet        obligations.Since
                                                          theseobligations.        2007,the
                                                                             Since20€37, thellE
                                                                                             D.EA  has
                                                                                                A 13as

    laoste.rl
    hosted atatleast
                leastfive
                      tiveconferences
                           conferences that provicied registrants
                                       that provided  repistrarts with updatedinforcnation
                                                                  withupdatecf             aboutd3ve.rsion
                                                                               informationabout  diversion

     trenus anci
     trends      regulatory changes. Each of
            and regulatory                of the
                                              the Distributor
                                                  Distributorllefenclants attended atat least
                                                              Defendantsattei3ciect            one of these
                                                                                         least one

     conferences. 'T'he
     conferences.  The DEA has
                           has also
                               alsobriefe.ci wlrolesalers regarcling
                                    briefed wholesalers   regarding legal,   regulatory, and
                                                                     legal, regulatt>ry,     due ciiligence
                                                                                         and clue diligence

     respoi3s€bit€tiessince
     responsibilities   since2006.
                              2006.During
                                    Utiringthese  briefings, the
                                            thesebriefings,  the DEA
                                                                 .DEApointed  out the
                                                                     pointe(iout   tlre red   flags wholesale
                                                                                         red flags  wholesale

     distr;butors should look
     distributors         look for
                                forto  identify potential
                                    toicie.ntify potential diversion.
                                                           diversion.

             720.    Eaeh of
                     Each of the
                               theDistributor   Defendants sold
                                    DistributorDefendants         prescription opioicls,
                                                            soldprescription              including
                                                                                opioids, including

     lrycirococlone ancl/oroxycodone,
     hydrocodone and/or     oXycoCione,
                                      to toretailers
                                            retailersfrom   whicl3 the Distributor
                                                      froni which                   Defendants kneuF
                                                                       Distributor Defenctants  knew

     preseription opioic3s
     prescription          urere likely
                  opioids were                 diverted.
                                  likely to be cliverted.

             721.    Eac.hDistributor
                     Each Distributor Defendant
                                      Defendant mves
                                                owes a ciuty             detect ancl
                                                             to monitor, rietect
                                                       duty to                       refuse suspicious
                                                                                 and refuse

     orders of
            offsrescri},~tion               retaortsuspicious
                              opioicls,totoreport
               prescription opioids,                su5piciousorders
                                                               ordersof
                                                                      of prescription opioids and
                                                                         prescription opioic3s andto
                                                                                                   to prevent

         cliversionof
     the diversion ofpreseription
                      prescription opioitfs
                                   opioids iltto         inarkets.
                                            into illicit markets.

             722.    'I'he lativsatatissue
                     The laws         issue here
                                            here concerning
                                                 concerning the saie
                                                                sale ancf ciistribution of controlled
                                                                     and distribution      controllecf substances
                                                                                                        substances

        a€so the
    are also  tlrepublic
                   publicsafety
                          safetystatutes
                                 statutesand
                                          andregulations
                                              regulationsof
                                                          ofstates  inwhich
                                                             statesin which Plaintiffs'
                                                                            Plaintiffs' hospitals
                                                                                        h«spitals operate.
                                                                                                  opeiate.

             723.                    Defendants' violations
                     The Distributor Defendants'  violations of
                                                              ofpublic
                                                                 publicsafe.ty
                                                                        safety statutes
                                                                                statutesconst3tute
                                                                                         constitute prima
                                                                                                    pt•inza

           evicfence of
    facie evidence
    ,f7cie           of negligence
                        t3egligence under
                                    unclerstate
                                           state law.
                                                 Iaw.




                                                            225
                                                            225
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   3      Page 238 of 355                               PageID #: 274




            724. TheThe
                     unlawftzl conduct
                        unlawful       by by
                                 conduct  tl?ethe
                                               DIstributor llefenclants
                                                  Distributor Defendants   is purposefulanci
                                                                        is purt.~oseful       intentional.
                                                                                          andinteiit.ional_

    The I:7istributor Uefendants refuse to ahide
        Distributor Defendants             abide lsy     duties imposed
                                                  by the cluties imposeci by
                                                                          by state           are recluired
                                                                             state law which are required

    to iegaltv
       legally acquire
               acquireanci
                       and li3aintain
                            maintain a license
                                       license tcy clistril;uteprescription
                                                to distribute   prescription opiates.

            725. '1 he
                    TheDistrihutor
                        DistributorUefenclants
                                    Defendantsacteci
                                               actedwith
                                                     withactual  maliceininbreaching
                                                          actualtnatice     breachingthe€r
                                                                                      their cluties,
                                                                                             duties, i.e.,

    they have acted
              acted wath
                    with a conscious
                           conscious clisregard
                                      disregard for the
                                                     the rig3ts
                                                          rights and  safetyofofother
                                                                  andsafety             persons, and
                                                                                 otherl.~ersons, and said

    actions have aagreat probability of
                   greatprobability     causing substantial harm.
                                     ofcausirlg

                    1.
                    I. lnadeguate
                        InadequateCompliance  Staffingand'li"t-aining
                                   ComplianceStaffing  and Training

            726. First, thethe
                    First,  llistributor
                               Distributor Defendants
                                         Defenciants    routinely
                                                     routinely    failed
                                                               faifeci to to staff
                                                                           staft    their
                                                                                 tlleir   compliance functions
                                                                                        co1rl}Zliance fiinetions

    with clual'€fieci personne(and
         qualified personnel    anclfailed
                                     fai(ecltotoprovide
                                                }zroviclethose   corrlptianceemployees
                                                           thosecompliance    einpioyeesand
                                                                                         an(i their
                                                                                               their sales

    relzresentatives w;th appropria.te
    representatives with               traaninn. Even
                          appropriate training.  Even front-line compliance  functions,sizch
                                                                 compliance functions,  such a.s
                                                                                             as approving
                                                                                                 aliproving

    threshold inc.reases,
    threshold  increases, detec.t.ing, hlocking, ancl
                          detecting, blocking,   and rek)ortin;,
                                                      reporting suspicious
                                                                 suspicioias orders,  and terminatii3g
                                                                             orders, anci terminating ancl/or
                                                                                                       and/or

    suspencling customers,
    suspending  eustomers, were often assigned to operations,
                                often assignecl                     and administrative
                                                              salesancl
                                                  operatians, sales     aclininistrative employees
                                                                                         employees who

    haci    experience with regulatory cotrlpliance
         no experience
    had no                             compliance ofof any kin(i.
                                                           kind.

                    2. Inadeguate
                        InadequateScrtitiny
                                   Scrutiny of Customers
                                            of C►astomers

            727. hTc.~ne
                   None of
                         Of the
                             theDistributor
                                 DistributorLae.fenciant.5
                                             Defendants hadhactaa consistent practice ofofeonctuct.iny
                                                                  cons;stert practice      conducting

    appropr€ate due
    appropriate ciue diligence
                     cliligenceof
                                of either
                                   e€therprospective    newcustomers
                                          l.~rospectivenew  custolnersorortheir
                                                                           theirexisting
                                                                                 existing customers.
                                                                                          custoiners. New

    customers
    cListC3lIlerswere
                  wereroutinely
                       rflL(ttllelyon-boarded  despite
                                    Ul]-bClarded         theacknowledged
                                                 despitethe                presence flf
                                                             acknoiVledged presel3Ce of UnresCllve(1
                                                                                        unresolved red
                                                                                                     redflags,
                                                                                                         flags,

    and none
        none of
             ofthe
                theDistribtrtor
                    DistributorDefendants
                                Defendantsensured
                                           ensuredthat    additionalinvest.igations
                                                    thatadciitionai   investigationsivere
                                                                                     wereconcluctecl
                                                                                          conducted

    «rhen
    when existing
          existingci€stolrlets
                  customers 1rlade   sitslaiciousorders,
                               made suspicious    orders, even
                                                          even when
                                                               when com}zliance staffflagge.d
                                                                    compliance staff          those orciers
                                                                                     flagged those  orders

    as suspicious,
       sus})IcloLts,blocked
                     bloekecithem,
                              them,and
                                    ancireported
                                         reporteclthem
                                                   themto
                                                        to the
                                                            the State.
                                                                State.

            728. Incleect,
                   Indeed,the
                            theDistributor
                                DistributorT]efenciants
                                            Defendants roLltinely
                                                        routinely alfoweci their custotirers
                                                                  allowed their  customers to inake
                                                                                              make

    multiple suspicious orders urithin
                               within the same month, tveek,
                                                      week, or
                                                             or even
                                                                even year,
                                                                     year, withou,t
                                                                           without conduct;ng
                                                                                    conducting any

    addational due di(igence
    additional     diligence oftho4e
                             of thosecustonners.
                                      customers. l.n      salespeolale would
                                                 In fact, salespeople  would warn
                                                                             wai-n customers wherl
                                                                                             when they

    were approaching
         approaching their
                      theirlnonthly
                            monthlythresholci
                                    thresholdlilnits
                                               limitsfc>r
                                                       for c>rdering certain categories of
                                                            ordering certain            of controllecl
                                                                                            controlled


                                                       226
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 239 of 355                                PageID #: 275



                                                                                                I
                        them in
    substances, putting them      position to assist tbeir
                             in aaposition                 customeis €n
                                                     their customers    evczclino compliance
                                                                     in evading              reviews that
                                                                                  compliance revie.ws

    wouid have otherwise
    would      otherwise occui7•ed by manipulating
                         occurred by  man€pulatingthe
                                                   thetiming
                                                       timing and voiume of their orders.
                                                              and volume

            729.    .Even where custoniers
                    Even whe.re customers liaci
                                           had to be blocked fronr
                                                             from orciering opioids in
                                                                   ordering opictids in excess
                                                                                        excess of their

    month(y threshotd atlowance
    monthly threshold allowance trtultiple
                                multiple titnes
                                           times within  that uronth,
                                                 within that  month, the
                                                                      the .Distributor Defendants wouId
                                                                           Distributor llefenciants would

    allow those custotr€ers
                customers toto resume
                               resume ordering
                                      ortlering opioicts the next ntoiith,
                                                opioids the       month, at the
                                                                            the san3e volume levels
                                                                                same volunse leveis as

    b€:fore, wit.houtrequiring
    before, without   requiring any foi!oi-vup
                                any follow   upinvestigation.
                                                investigation.

            730.    Anct none
                    And  none of
                              of the
                                  thellistributor
                                       Distributorllefenciants
                                                     Defendantseond€.€cteci          unexpected ctue
                                                                 conducted periodic, unexpected  due

    diligence audits of
                     oftheir
                        theircustoniers,
                             customers,even
                                         evenatnong
                                              amongthe
                                                    the easify   identifiableand
                                                         easily icientifable       relatively small
                                                                              and re4atively  stnail groups

       pharniacies that consistently
    of pharmacies       consistently ordered
                                     ordered the
                                              thehiglrest
                                                  highestvolumes
                                                          volumesof opioids. Instead,
                                                                  ofUpioids.          these pharmacies
                                                                             Instead, t.hese pharmacies

    could
    could go
          go for
              for yeat;s
                   years without
                          withoutttie
                                   theDistributor  Defendantsi€pdating
                                       DistributorDefendants   updating tl3e€r knowledge of those
                                                                         their knourledge    those

    customers' prescriber
               prescriber base,
                          base, custotner
                                 customertraftic
                                          trafficpatterns,
                                                  patterns,anc€
                                                            and otrer
                                                                otherreievant  storec•ondtttons.
                                                                      relevantstore   conditions. b:ven
                                                                                                   Even

    wlietr those
    when    those pharmacies
                  phartnacies were
                              were scrutinized, the customer was often warnect
                                                             was often warned in advance.

                    3. Faiiure
                        Failuretoto
                                  I)etect,
                                    Detect,Block   and
                                                 and
                                             Block     Report
                                                     Report    Suspicious
                                                            Susl2icinns    Orders
                                                                        ()rders

            731.    The Dastribt€tor
                    The              De.fendantsfailed
                        Distributor Defendants   faifedtoto report "si€spiciousorders,"
                                                            report "suspicious          which tlre
                                                                                orders" which  the

    DistriY€utorDefendants
    Distributor  Defeiidantsknew
                             knewwere  likelytotobe
                                  werelikely      bediverted,
                                                    diverted, to
                                                               to the
                                                                   the relevant govei-nmental authorities.
                                                                       retevant governmental

            732.    'I`he llistributor Defenciants
                    The Distributor     Defendantsunlativfistly
                                                   unlawfully filfed
                                                                filledsuspicious
                                                                       suspiciousorders
                                                                                  ordersof of  €.€suat size,
                                                                                           ui3unusual  size,

    orders
    orders c3eviatiiig substantial?y from
           deviating substantially   frotn a nctrnral pattern, anc(/or
                                             normal pattern,                   of unusual
                                                                       orciers of
                                                               and/or orders              frequency, and/or
                                                                                  unusua( frectuetrcy, 3nd/or in
                                                                                                              itt

    areas frorrt which the
          from which   the Distributor Defendants knew opioids werelikely
                           Distributor Defendants              were likely to be diverted.

            733.    The Distributor Defendants
                    The             Defendants breache.d        duty to monitor,
                                                         tlreir duty
                                               breached their           monitor, detect,
                                                                                 detect, investigate,
                                                                                          investigate,

    refuse and report
    refuse and report suspicious
                      suspicious ortiers
                                 orders of prescription
                                           prescription opiates, anct'or in
                                                        opiates, and/or   in areas
                                                                             areas fr-
                                                                                     otn whicYt
                                                                                   from  which tl3e
                                                                                                the

    Distributor Defendants
                Defendants kiieur
                           knew opioids
                                  opioids urere
                                          were likely
                                                likely to
                                                        to be
                                                           be ciiverted.
                                                              diverted.

            734.    The Distribi€tor
                    The              Defendants breached tl3e€r
                        Distributor Defendants                  duty to maintain
                                                          their duty    maintain effe.ctive
                                                                                  effective controis
                                                                                            controls

    aga'snst diversion
    against  diversion of prescription
                          prescription opiates
                                       opiates into
                                                into other
                                                      othertlran
                                                             than 1egititnate
                                                                   legitimate medicai,
                                                                              medical, scientific,
                                                                                       scientific, and
                                                                                                   and

    industriai channels.
    industrial


                                                        227
Case 1:19-cv-00756-WS-C Document 1-1DOCUiVIENT
                                       Filed 10/09/19
                                    DOCUMENT   3      Page 240 of 355                              PageID #: 276




            735.    The Distributor
                        Distributor I.)efendants
                                     Defendants breached
                                                 breachedtheir  duty to "ciesign
                                                          theirdt=ty                           system to
                                                                        "design and operate aa systeirs

    discio5e to
    disclose to the re4,istr•ant suspiciousorders
                    registrant suspicious          ofcontrolled
                                            ordersof  controliedsubstances"  and failed
                                                                 substances"and  failed to
                                                                                        to inform the

    authorities, incltzdiirg
    authorities,  including the
                             the .t)EA,
                                 .DEA, of
                                        ofsuspic€ous
                                           suspicious orders when discovered
                                                      orderst.Nhen discovereci in viotation,
                                                                                  violation of their duties
                                                                                               their ciuties

    under state Iaw.
                law.                                                                           ~
                                                                                               I
            736.    1"he DistribtatorDefendants
                    The Distributor   Defendantsbreached
                                                 breachedtheir
                                                          theirduty  toexercise
                                                                dutvto  eaercise due
                                                                                 due diligence to avoid
                                                                                     diliaerce to
                                                                                               I
    ffilling
       lling suspic€ous orctersthat
             suspicious orders  that might
                                     might be diverted
                                              diverted into
                                                        into c.hannels other than
                                                              channels other  than legitin3ate  medical,
                                                                                    legitimate Inedical,

    scielrtific, anc~
    scientific,       inc~uitriatchannels.'
                 and industrial   channeis.''-r'While
                                                 ~'hi[e the  Distributor Defendants'
                                                         the Distribi~tor             policies nolnitial[y
                                                                          Defendants' poiicies  nominally

    a(lowed for
    allowed for coinp[iance
                compliancestaffto
                            staff toiciel.tif}•
                                      identifyany
                                                anyorcier
                                                    orderas  suspicious, as a matter
                                                          assuspicioL3s,      inatter of practice, onsy
                                                                                      of izractice, only orclers
                                                                                                         orders

    that exceeded
         exceeded aa customer's
                      customer'smonthly
                                 monthlythreshold
                                         threshold l=mit
                                                    limit fc>r   particular category
                                                           for a particular category of
                                                                                     of contro[led
                                                                                         controlled

    substanees would
    substances woiild actually
                      actually trigger a conipliance
                                         compliance review.  As aa result,
                                                     review. A5     result, ur3told
                                                                             untold nni-nbers  opioid
                                                                                    numbers of opioid

    orciers that
    orders   that should
                  shoutcihave
                          havebeen
                              been reviewed
                                    reviewed due
                                             ciuetototheir
                                                      theirunusual
                                                           unusualsize  or frequency,
                                                                   size or fretiueney, or
                                                                                       or their departure

    frc>mthe
    from  thecustomers'
              custotners' normal
                          norinat orc€ering patterns, were
                                  ordering patterns,  were never      checked to
                                                           never even checkeci to determine   whether they
                                                                                  cieternrine whether they

    ivere
    were suspicious. i3ecause
                     Because the
                              the Distribiator
                                  Distributor Defendants routinely
                                                         routinely allowe.d       customers to obtain
                                                                    allowed their custon3ers

    inforniation about
    information  aboilt the monthly threshold
                                    threshold limits  governing their
                                               limits povernincy theirorders
                                                                      orders of apioid products, orders
                                                                             of opioid

    customers Inade
              made urithin
                    within the limits
                               limits after
                                      after being
                                            being enabied
                                                   enabledtoto"galne" themwere
                                                               "game"thetn wereimproi.erly
                                                                                improperlyexc€ncieci
                                                                                            excluded

    froln coinpliance
    from  compliance revaew,
                      review, when they all shoutci
                                            should have been checkecl to see
                                                             checked to  see whether the custonrers
                                                                                         customers

    were deliberatelystrltctl3ring
    were deliberately structuringthL'Ir  orders totoevade
                                   their C)rders     evade scrutiny.
                                                           scrlitiny.

            737.    Even as to
                    Even    to orders
                               orders that
                                       that exceeded
                                             exceeded custoiners'
                                                      customers' monthly
                                                                  monthly thresholds,
                                                                           thresholds, the
                                                                                       the Distributor
                                                                                           Distributor

    Defenc€ants, overvarying
    Defendants, over varyllagtime
                              tllne periods,           failed to aecurately
                                    periods, routinely faifeci   accurately icient€fy
                                                                             identify those orciers
                                                                                            orders as

    suspicic7us.Instead,
    suspicious.  It?stead,they
                            theyreleased
                                 refeasedthose
                                          thoseorders
                                                orciersfor  cietiveiybased
                                                        fordelivery   basedon
                                                                            onperfunctory
                                                                               perftinetoryand
                                                                                            andunverified
                                                                                                unverifed

    information provided
                provided by
                          byt.he
                             the customer,
                                 customer,ororfor
                                               forno
                                                   nodocurne.nted
                                                      documentedreason
                                                                  reasonatata1f.1V1oreover,
                                                                             all. Moreover, even when

    the Distribiitor
        Distributor Defeiidants
                     Defendants did
                                 did ictentif_v orc#ersasassuspicious
                                      identify orders       suspiciousand
                                                                       anddid
                                                                           didblock
                                                                               block them
                                                                                      thern from
                                                                                             froni delivery
                                                                                                   delivery to



    121
    326 See Cardinal
            Carcliricrl Health,
                        HealtTt, Inc. v. Hc3ltlet,
                                 Ine. v. Holder, 846 F. Supp. 2d 203, 206 (D.D.C. 2012).


                                                       22$
                                                       228
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 241 of 355                                   PageID #: 277




    customers, thcy
    customers, they routinely faile.d                                       the State,
                                      to report those suspicious orders to the
                              failed to                                         State, son3etimes
                                                                                        sometimes going

    inonths
    months or years
              years without
                    without reporting
                             reporting any
                                        anyatataIl.
                                                all.When
                                                    Whenthey
                                                         theyclid make suspicious
                                                              didmak.e suspicious-order           the
                                                                                  -order reports, thc

    reports
    reports urere
            wereroutinely
                  routinelyinconiptete,
                            incomplete, fc>r
                                          forexalnpie,
                                              example,byby
                                                         fai(ing to to
                                                           failing     identify atl
                                                                    icientiffiT all of
                                                                                    ofthe
                                                                                       thereievalit suspicious
                                                                                           relevantsLasp=cious

    c>rdersfor
    orders  foraacustomer,
                  customer, even
                            even when they
                                      they were
                                           weremacfe
                                                made tivithiD     same month,
                                                              thesame
                                                     within the        inolzth,week,
                                                                               week, or even (tay.
                                                                                             day.

            738.     The sheer
                         sheervolume
                               volume ofprescription
                                      ofprescriptionopioicts
                                                     opioidsdistributed   to pharmaciesinvaric}iis
                                                             distributed tolsharmacies  in various areas,

    and/or to pharmac.ies from which
              pharmacies from  which the             Defendants knew
                                     the Distributor Uefenciants knew the
                                                                       the opioids
                                                                           opioids were
                                                                                   were likely to be

    cliverteci,was
    diverted,  was excessive
                   exeessive for
                             for the
                                  the lnetticat
                                       medicalneecl
                                                need of
                                                      ofthe
                                                         theeolnn3unity
                                                             communityanc#
                                                                        and faciatfy suspicious. Some
                                                                            facially sLzspieious. Solne red

    flags are
    flags are so
              so obvioLzs that no
                 obvious that  no one
                                  ol:e who
                                       who engages
                                           enga~:es in
                                                     in the legitirrlate distribution
                                                        the legitimate   distribLition of
                                                                                       of controlled
                                                                                          controtleclsubstances
                                                                                                      substances

    can reasonalziy clairii ignorance
        reasonably claith   ignoralice of
                                       of them.'
                                          them.32'

                     4. Distributor
                         DistributorDefendants
                                     DefendantsFailed
                                                FailedtotoSuspend
                                                           SuspendSrispieio►as Custoniers
                                                                  Suspicious Customers

            739.     Thc
                     The Distrlbutor
                         Distributor Defeiidants fa€lecttoto act
                                     Defendants failed       act to
                                                                 to suspend customers from orderinl;
                                                                            customers from ordering

    cOntrolted substances,
    controlled substances, let alone terininate
                                     terminate their
                                                theiraccoulrts,
                                                      accounts,even
                                                                evenafter
                                                                     afterconipliance
                                                                           compliancestaff  hadb(oekec3
                                                                                      staffhaci blocked

    anci reported
    and  reportecl dozens,
                   ciozer.s,ororeven
                                 evenhundreds,
                                      hundrects,of
                                                 ofsuspicious
                                                    suspicious orders  from those
                                                               orclersfrom   those customers.
                                                                                   cLismniers.In
                                                                                               ln the
                                                                                                   the relatively
                                                                                                       retatively

    rare instanc.es
          instances where
                    where aa cllstomer had been
                              customer had        terminated or suspended, the
                                            been t.ei-lninated                 Distributor Defendants
                                                                           the L)istributor llefendants

    ailowed them to
    allowed       to reinstate
                      reinstate their
                                 their accounts,
                                        accounts, or
                                                   oropen
                                                      openaccounts
                                                           accountsuncier  new business
                                                                    under new   businessnalnes,
                                                                                         names,tivithout
                                                                                                without

    inveatio,ating and
    investigating  aticiresolving
                         resoivingthe
                                   the issues
                                        issLresthat
                                                thathad
                                                     hadled
                                                         Iedtotothe  ilistiattermination
                                                                 theinitial   terinination or
                                                                                           or suspension.
                                                                                               suspension.

                     t+. DistribtitorDefendants
                     5.  Distributor DefendantsFalled
                                                FailedtcttoAdegnatelv
                                                            AdequatelyNlaintain Accessible. ata
                                                                       MaintainAccessfble.11ata
                                                and Pressri#sers
                         Concerrlin¢ Customers and
                         Concerning                  Prescribers

            740.     None of
                          of the
                              theDistrlbLitor
                                  Distributor Defenciants
                                              Defendants systelnaticaify
                                                          systematicallystored,
                                                                         stored,organizecl,
                                                                                 organized,and
                                                                                            andII3aCie
                                                                                                 made

    accessib€e for
    -accessible for reference information
                              information about
                                           abouttheir
                                                 theircustolr.ers
                                                       customersorortheir   owners,
                                                                      theirowners,   pharmacists,
                                                                                   pharmacists,   andtE7p
                                                                                                anCl   top

    prescribers,
    prescribers, in
                  in orc#er tc allow for
                      order to                   rful future compliance
                                     for lneanin~,
                                          meaningful         coinpliance efforts.




    327Masters
    327 M~qslers Phirr•macer.cLiccrls,
                 Pharmaceuticals,       lnc.,
                                        Inc., Sfl
                                              80 Fed.
                                                  Fed. R.eg. 55,4I8-111,55,482
                                                       Reg. 55,418-01,   55,482(Sept.
                                                                                (Sept. 15,
                                                                                        15, 2015)
                                                                                            2015)(citing
                                                                                                  (citing
    1=lnlicicry
    Holiday CVS,Cl'S,L.L.C.,
                      L.L.C, cljTi.'cz CVSlf'harinctcy, .Nos. 219
                             d/b/a CPS/Pharmacy,              2.19 and
                                                                   anci5195,
                                                                       5.195,77
                                                                              77Fed.
                                                                                f'ed..I2eg. 62,3.16. 62,322
                                                                                      Reg. 62,316,   62,322
    (2(112}}.
    (2012)).


                                                         Z'9
                                                         229
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 242 of 355                              PageID #: 278




           741 .'I"he
           741.    TheDistributor
                       DistributorDefendants
                                   Defendantsdicl notrequire
                                              didnot          compliancestaff
                                                      requirecornpliance                  customers'
                                                                                   obtaincustomer:,"
                                                                         stafftotoobtain

           742.    prescriber inforniation,
                              information, and some
                                               some actuaily
                                                     actually changed
                                                               changed therr  policies to
                                                                        theirpo(ic3es       forbid such
                                                                                        to forbici

                                   tlaemselves to
                         blinding themselves
               willfully blindinc,
    inquiries, willfully                       to one
                                                  oneof
                                                      oftl3e
                                                         the inost
                                                              mostitnpc?rtant
                                                                   important indieatoi-, ofcisversion.
                                                                              indicatorsof             While
                                                                                            diversion.W13ile

    eoinptiance staff
    compliance, staff andior
                      and/or third-party                 retainedby
                                          investigatorsretainect
                              third-partyinvestigators            bythe
                                                                     theDistributc>r DefeUdants woufd
                                                                         Distributor Defet'idants would

    soinetinies flag
    sometimes   flag fsrescribers as siaspicious
                     prescribers as                    course of
                                     suspicious in the course of ccznducting    diligl ence of a pharmacy,
                                                                 conducting due diligence
                                                                                              ~
    that inforrraation wa>not
         information was   notstored
                               storedororshared
                                          shared in
                                                  in any useable format.
                                                     any useable foi7nat.As            when the sanie
                                                                         As aa result, wiien    same

               prescriUerappeared
    suspicious prescriber appeared among  another pharmacy's
                                   arnong another              top prescribers,
                                                  pharinac.y'stop  prescribers, the coinpliance staff
                                                                                the compliance

    handting that
    handling that subsequent
                   subsequentdue
                              duediligence                 would have
                                             investigationwc~uld
                                  diligenceinvesti~aticsn              no way
                                                                 have nc~ w-ayof  knowing about
                                                                               tifknowing about this

    risk that had
              had atreaciy been identified, uniess
                  already been                     they had
                                            unless they had per5onally handled the earlier investigation,
                                                            personally handle.d

    ai3cihappened
    and   happenedtotoremember
                       reinernberthe
                                   theprescriber's  name. Similarly,
                                       preseriber'sname.              they made
                                                          Sitnilarly, they                   collect and
                                                                           made no effort to co'tect

    coini7are information
    compare                      phai-tnacies that tnade
                           about pharmacies
               information about                         high-volume orders of opioids, had been flagged
                                                   made high-vo€utne

    for inakitag suspicious orders,
        making suspicious   orcters,,or
                                     ,orhad  beeti suspended
                                         had been             or terminated
                                                   suspendecior   terininated for
                                                                              for suspicious     illegal
                                                                                  suspicious or iftegal

    practic.es. As
    practices.   Asa aresult,
                        result,compliance
                                 compliancestaff
                                             staffhad       wayofof
                                                   hadtronoway      knowingthat
                                                                  knczwing  thata ap1iai7nacy     were
                                                                                    pharmacy they were

    investi~ating sharecl
    investigating  shared ordering
                           orderingpatterns
                                    patternsc~r
                                              ortop
                                                 topprescrihers
                                                     prescribers  with
                                                                with   another
                                                                     anot.t;er risk_y,    suspicious, anci!or
                                                                                  risky,si~sk~icious, and/or

    previousiy disciplined customer.
    previously ciisciplined

                    6. The Distributor
                           Distribufor Defenciants
                                       Defendants Failed
                                                   Failed to
                                                           to Report
                                                              ReportVicr9ations  to Government
                                                                     Violations to  Government
                       AEithoi-ities
                       Authorities

            743.    'I'he
                    The Distributor Defendants         to promptly
                                               failed to
                                    Defendants faile.d    promptty repoi    compliance violations
                                                                   report-t coin}?(ianee violations to
                                                                                                    to the

    State of!llabatna
          of Alabamaanct
                      and otl3er
                          other governments.                          actua(ly detected failures
                                 governinents. Indeed, even when they actually          faiiures in their

    c.ompliance systeins, they
    compliance systems,    tlreymade  no effort
                                inade no           repoi-t those kliown
                                         effort to report        known incidents.
                                                                        incidents. Nlore broadly, clue
                                                                                   More broadly,  due to

    the combination of systematic faiiures riddling
                       systematic failures riddiin their  compliance systems described above, none Of
                                                    theirconip3iance                               of

    the Distributor
        .Distributor Defendants
                     .Defendants had
                                 rati the cotnpetence
                                          competence to  effectively detect
                                                      toeffect€vely  detect their  ownviolatic>ns.
                                                                             theirown  violations.

            744.    For exainpie,
                        example, if
                                  if any
                                     any ofthe  relevantI7istributor
                                         of theretevant              Defendants13ad
                                                         DistributorI7efendants had conducted periodic

    audits of
           of their
              their otivn rec.ordsof
                    own records   of customers'
                                     ctzstomers' orders, tl3osecustomers'
                                                 orders, those  customers' patterns  of ordering
                                                                           pattern.s of ordering in
                                                                                                 in excess



                                                      230
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 243 of 355                                  PageID #: 279




    czftheir
    of  tbeirmonthly
             montl3iythreshold
                      tl3resboldallowance
                                 allowancefor
                                           for opioid  t3roducts,the
                                               qpioiclproducts,   thenumber of times
                                                                      numberof times those orders were
                                                                                     tbose orclers

    released witbout
             without justificatic}n,
                      justification, and tbe
                                         the number
                                             numberofoftime5  thoseczrclers
                                                        timestltose             blocked ;as
                                                                    orders were blocked      suspicious
                                                                                         ;as suspicioias

    tivithout bein~
    without   being rel3ortecl
                     reported to
                               to ~c~vert?ment
                                   government a4=eneies ancl,'or triggering
                                               agencies and/or               additional i'investigations,
                                                                 tri~gerinl; aciciitionat  iwestigatic~n4,

    suspensions, or
    suspensions, or tertr;inations,
                    terminations, they
                                    they woulci have each been
                                         would have             obliged to report
                                                          been obligeci             hundreds, if not
                                                                            report huncirecls,

    thousancls, of violations
    thousands, of  vio(ations at
                              at a time.

            745.     ln
                     In short., the Distributor Defenclants
                        short, the                          deliberately lied
                                                Defendants deliberately           Alabania and ottter
                                                                          lied to Alabama      other states,

    botb expressly
    both expressly anci
                   and by oinission,
                          omission,year
                                     yearininancl yearout,
                                              and year out,about
                                                            abouttl3e   effectiveness of
                                                                   the eff.ectiveness    theirr compliance
                                                                                      oftl3ei   eompliance
                                                                                            i
    systenis ancl
    systems  and the
                  the incicleYree ofviolations,
                       incidence of vio(ations, so that tt;ey
                                                        they cou(ci
                                                              could fraucltilently
                                                                    fraudulently inaintain
                                                                                   maintain tllel       licenses to
                                                                                             theI irir licenses

    continue dczing business in tLlabama
             doing business                 elsewhere.
                                Alabama and elsewl3ere.

            746.     Tbe llistributor
                     The Distributor Defendants'   repeated shipments
                                      Defendants' repea.tecl              suspicious orciers,
                                                             shipments of suspicious orders, over
                                                                                              over an

    extencleclperioci
    extended period ofoftime,
                         time,ininviolation
                                   violationofpublic
                                            ofpublic safety
                                                     safety statutes,
                                                            statutes, ancl        reporting the
                                                                      and without reporting     suspicious
                                                                                            the susp€eious

    orclers to
    orders   to the
                the retevant             demonstrates wanton,
                    relevant authorities clemonstrates wanton, willful,
                                                               wiltful, or reck[ess  conduct or critninal
                                                                            reckless concluct   criminal

    indifference to civ€1 obl€gations affecting
                    civil obligations atfectEngthe
                                                therights  of others
                                                    rights of others and justiFies          of punitive
                                                                         justifies an award Of

    d amages.
      amages.

                     7. lEsas:h
                         Each ofofthe
                                   theDistributor
                                      Distribertor Defendants Pn;,yagedininWrongful
                                                   Defendants Engaged      Wrongfiri Conduct
                                                                                     Conduct

                                  a. Cardinal
                                  a. Ca rdinal

                                             i.    Card'enai's
                                                   Cardinal's FIawed
                                                               Flawed 'tiVritten          Enahled Opioid
                                                                                 Policies Enabled
                                                                      Written policies
                                                   Divet•sion
                                                   Diversion

            747.     Cardinal's written
                                written poticies
                                         policies for
                                                   forcoinpliance
                                                       compliancewere  andare
                                                                  wereanci arecotitainecl     Standard
                                                                               contained ininStanciarci

    Operatin~~Procedures
    Operating  Procedures ("SOPs")
                          ("SOt's") tl3at   applytoto3ts
                                      that apply      itsVarious  operating, and sales
                                                          variousE)perattnc-     salescleparttrtents.
                                                                                       departments. 'T'hese
                                                                                                      These

    SOPs were first implemented     2008 and have since undergone
                    impleniented in 2408                           several revisions.
                                                        unitergone several

            748.     T 13esepolicies
                     These   17oiicies were
                                     were   funclatnentaltyflawed
                                          fundamentally      fla`vedininthat
                                                                          thatthey
                                                                                theywere
                                                                                     werenot
                                                                                          notcoordinated
                                                                                              coordinated within
                                                                                                          within

    tbe
    the context
        context of
                of aacons€stent,
                      consistent, unifieci
                                   unified unibrella
                                           umbrella po[icy
                                                     policy to
                                                             to prevent
                                                                 prevent tlre  diversion of
                                                                          the ctiversion of controtletl
                                                                                             controlled

    substances, resulting
                resulting in
                           in employe.es
                              employees govertrecl
                                         governed by
                                                   by one
                                                      one of
                                                          of the
                                                              the SOPs                of thecybligations
                                                                  SOI's being unaware ofthe  obligations




                                                         231
                                                         2~1
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 244 of 355                                PageID #: 280




    imposed by
            by other
               other SCl's
                     SOPsota
                           onother
                             otherempioyec.s,
                                   employees, even
                                              even when effectiveanti-diversion
                                                   wheneffective                 measuresreeit3ireci
                                                                  anti-diversionmeasttres  required

    that understancitn;; aI3cicoordination.
         understanding and     coordinatron.Furthermore,    these documents
                                             Ftirthermore, these  ciocuments are
                                                                             are not readily available
                                                                                 not read€ly availabfe even

    to the
       the emptoyees
           employeeschargeci
                     chargedwitb  implementing them.
                             withimk3tetnentin~T them.

           749. It3In
           749.     ackiition,
                      addition,Carctinal's
                                Cardinal's SOi's
                                            SOPs aiiti
                                                    andpoiieies contaitiec€
                                                         policies            numerousgaf+s
                                                                  containedtrumerous  gaps that  would have
                                                                                            that woulci

    prevented them frotn
    prevented      from effectively
                         effectively prever?ting diversion, even
                                      preventing d3verston,         enforced. For
                                                            even if enforceci.      example, these
                                                                               i or examp!e,

    polfcies:
    policies:

                   Ailowett cotnpEiance
                a. Allowed  compliance staff to to approve
                                                    approveotr  boardingnew
                                                            onboarcfitig                  with no
                                                                                accounts with
                                                                           newac.coLtt3ts      tio formal
                   tnechanism to
                   mechanism   to eiisltre
                                  ensure review   and approval
                                           review anci                supervisor;
                                                       approvat by aa stzpervisor;

                   Aifoweci onboarding
                b. Allowed     onboarding of
                                           of new accounts
                                                   accounts even     wherecustomers
                                                             even where                 failed to
                                                                            customersfaaieci        provide
                                                                                                to tzrovide
                   recitzestectinformation
                   requested    information about
                                            abcsutother
                                                   other suppliers,  dispensing ciata,
                                                         supplier,, cfispensit3g             top prescriber
                                                                                       and top
                                                                                 data, at3ci     prescriber
                                  and
                   itifortnation; atrd
                   information;

                   Aliowed compt€ance
                c. Allowed                staff tc}
                             compliance staff       re[easeaacustomer's
                                                to release                first order
                                                              custotner's first orcier in
                                                                                        ittexcess
                                                                                            excessof its monthly
                                                                                                   ofjts motithly
                   thresholcl, regardless
                   threshold,   regardless of
                                           of whether the cust.omer    macieother
                                                             customer made      other orders    in excess
                                                                                        orders in  excess of the
                         drug threshoici
                   same cii-ug
                   same                      the same
                               threshold at the  sarrte time.
                                                        time.

                                           ii.   Carciinai's Faiirire
                                                 Cardinal's  Failureto   Effectively Prevent
                                                                      tolEffeetirlely Prevent Diversion in
                                                 Practice

            750.    At a!t
                       all re(evatit
                            relevant times,
                                      times,Carciii3ai
                                             Cardinal faileci
                                                       failed to
                                                               to employ
                                                                   employciLaatifeci compliance staff
                                                                           qualified cotrtpliat?ce staff to

    imptement these
    implement these policies,
                    policies, faileci to acieqttately
                              failed to               train those
                                         adequately train         compliance staff
                                                            those compliance stafF or
                                                                                   or its   sales
                                                                                       its sa4es

    represi ntatives concettain~
    representatives  concerning Cardinal's
                                 Cardinal's anti-diversion
                                            anti-diversionciuties, and failed to eenforce
                                                           duties,anci             nforce even the defective
                                                                                          even the defective

    policies it had in place.
                       ptace.

            751. Carditiat
                  Cardinalfaileci
                            failedtotoitistall
                                         installqtraiifieci personnelitiinkey
                                                  qualifiedpersonnel           compliancepositicnns.
                                                                           keyeompliance  positions. For
                                                                                                     For

    exampie, Cardina!'s
    example, Cardinal's front-line
                        front-line "New Ac.count
                                        Account Speciaiists"  and "Analysts,"
                                                 Specialists" at3d             responsible for
                                                                   "Analysts," responsible

    onboardina t~ew
    onboarding  new ct~stoiners
                    customers and m3ot~.itoring
                                  monitoring existing    et~stomers,respectively,
                                                existingcustomers,   respectively, were
                                                                                   were routinely

    recruiteci from
    recruited   from the
                     the ratiks
                          ranks of
                                of the
                                    thecompaiiy's existingpoof
                                        company'sexisting            administrative assistat3t,.
                                                           poolofofac.imsnistrat;ve assistants. These
                                                                                                 These

    employees, urho
    employees, who hac{ no experietrce
                    had no experience in
                                       in regu[atory   compliance, were
                                           regulatory CompEtance,       generally st;perviseci
                                                                   were geiieratty supervised by

    pharmacists or other professionals with no prior experience ita
    phai-macists                                                    supervisin(iinvestigative
                                                                in supervising   investigative functions.
                                                                                                functiors.

            752. ii-9oreover,
                    Moreover,Cardinal
                              Cardinalfaiied
                                       failedtotoprovicie
                                                  providemeaningfuf   trainingto
                                                          meaningful training  to either
                                                                                  either these
                                                                                         these uirctitalif
                                                                                               unqualified eci



                                                        232
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 245 of 355                                  PageID #: 281




    complianc.e personnel
    compliance  laersonnel or       represei-itative.s. Tnstead,
                              sales representatives.
                           or sales                              Cardinal expected
                                                        Instead, Cardinal expectedthe  compliance staff
                                                                                   thecon3t.zf!iance staff to

                   ;ob" through inforinal
    "learn on the .job"         informal in-person."teain meetings." Due
                                          in-person 'team me.etings."     to the
                                                                      vue to the Iack of pr,oper training
                                                                                 lack ofpr;opertrainicig

    at3ciclear
    and   clearguidelines,
               guicle(i13es, eotnfiliancestaff
                           compliance      staffdid
                                                 ciicinot   fuliyunderstand
                                                       notfully              critical
                                                                  ui3clerstantl          Cnnponentsof
                                                                                criticalcomponents oftheir
                                                                                                      their jobs

    ancl often
    and  often developed
               cievelopecltheir own procedures
                           theirown             anclbenchmarks
                                    proceciures and  benchinarks for reviewinc  customers.:
                                                                     reviewing, custolners.;
                                                                                                  ~

            753.    UnSUrpriSingly,these
                    Unsurprisingly, thesi;unqualified
                                           unqualifiedand
                                                       anduntrained   staffroutinely failed to follow
                                                          uiitraine.dstaffroutinely            foliow even

    the• most
    the  tnost basic
               basic proc•edureS requiredunder
                     procedures required  underthe  company's various
                                                the company's various SOPs.              Cardinal
                                                                      SOYs. In addition, Cardlnai

    al(owed custoiners
    allowed customers to
                       to reinstate their accounts through
                          reinstate the€r          through the new account
                                                           the ciew         onboarding
                                                                    accourt onboarciin   process ciespite
                                                                                       g process despite

    having., coinpliance
    havinc   compliance reci
                         red flags

            754.    Even to staff
                            staff charged
                                  charged with
                                          with invest€gations
                                                investigations and
                                                               and anti-diversic}n, the message
                                                                   anti-diversion, the  mes5age was
                                                                                                was clear:

    uFitlioutsales,
    without   saie.s,there
                      thereisis no
                                no Cardinal.
                                   Cardinal. lndeed,
                                              indeed, inai3y
                                                       many of
                                                             ofCarclinal's  policies anci
                                                                Cardinal's policies   and practice.s have
                                                                                           practices have

    prioritizeci sales over
    prioritized sales  over regulatory obligations.
                            regutatoiy ob(igation:;.

            755.    In 201
                       2012L and  -0 i3, Carclinal
                             ancl 1
                                  2013,  Cardinal took  significant steps
                                                   took siy;nificant                         increased sales
                                                                     steps to renew focus on increaseci

    at the
        the cost
             costofofa arobust
                          robustand responsible
                                  and responsible
                                                coinpliance
                                                  compliance   structure,
                                                            stiiicture,   thereby
                                                                        thereby   keepingasas
                                                                                keepin~,       customers
                                                                                            c.ustocr~ers

    pharmac:es that
    pharmacies that it krrew
                       knew or shotiId
                               should have
                                       have known
                                            known were
                                                  were hiQh
                                                        high risk  for diversion
                                                             risk for   diversion of  opioids. ~'or
                                                                                   ofopio€ds.  For

    exainple, Carc(inal:
    example,  Cardinal:

                a. Coiitinuously
                   Continuouslyreclucecl
                                  reduced the
                                            the ciue  cii!igence it?formation
                                                due diligence                  collected from
                                                                 information co(iec.tect  frotn prospective and
                                                                                                prospective ailci
                   existing ciistomers,
                   existing customers,  diluting
                                        diluting  the
                                                   thecustomer
                                                        customer   questionnaire,
                                                                 qu,estioc3t3asre, removing
                                                                                    removiny  the requirements
                                                                                                  recluirements
                                     of the phartnacies,
                   to collect photos of      pharmacies, and      ceasing, to ask about
                                                             and ceasing'         about top
                                                                                         top prescriber5;
                                                                                             prescribers;

                b. Ex~,~andeti  the.geograllhicscope
                   Expanded the.geographic      scope of
                                                       of investigators
                                                          investigators with    essentialre,ic.~na)
                                                                          withessentiaf     regional knowlecl~;e
                                                                                                      knowledge
                   of, for example,
                           example,t.o}z  prescriL3ersand
                                     top prescribers    anci     locations
                                                             tlieir
                                                           their    locationsrelative      thepharmacies
                                                                              relativetotothe  pharinacies where
                                                                                                           where
                   their prescriptions
                         l.~rescriptionswere
                                         werebeing
                                               beingfilled,
                                                     fiiled,thus
                                                             thusreducing      theinvestigators'
                                                                    reciucingthe    investigators'efficacy;
                                                                                                   effcacy;

                c. I2.estricteci
                   Restricted thetheinformation
                                     infortnationreviewed
                                                  revieurettfromfronisite   vis-atsbybyfirst
                                                                       sitevisits             removing the
                                                                                        frst removing
                   investigator commen't
                                comment section and for
                                                      for aa tiine  eliminating written
                                                              timeelimit3ating    written reports
                                                                                            reports entire.ly;
                                                                                                     entirely;
                   ancid

                    I7einoted, moved
                cl. Demoted,
                d.              tnovecito
                                        tonon-compliance
                                           non-conipiiance functions, or let go several
                                                           functions, or        several staff
                                                                                        staff members
                                                                                              tnetnbers who
                    articutatecian
                    articulated   an interest
                                      interest in
                                                in exl3anciing       company's compliance
                                                               the company's
                                                    expanding the                   compliance functions,
                                                                                                  functions,
                    aggressively
                    aggressively scrutiniz€ng
                                   scrutinizing pjiarmacy
                                                 pharmacy customers,
                                                            customers, at3d'or
                                                                         and/or terniinating
                                                                                  terminating prolzlematic
                                                                                                problematic
                    customers.
                    ctiston3ers.




                                                        2;3
                                                        233
Case 1:19-cv-00756-WS-C Document 1-1DOCUIVIENT
                                       Filed 10/09/19
                                    DOCUMENT   3      Page 246 of 355                           PageID #: 282




            756.    As to
                       to existing customers, Cardinal
                          existingc.ustomers,           routinely faiied
                                              Cardinal routine.ly failed to
                                                                         to follow
                                                                            follow the  SOP's procedures
                                                                                    the StOI''s

    for detecting, monitoring, and reporting suspicious orders. Cardlnal's
                                   reporting suspicaous         Cardinal's compliaiice Staff routinely
                                                                           compliance 5taff

    reieased orcters
    released         in excess
             orders in  excess of
                               vf a customer's
                                    custolner's threshold withoutconducting
                                                thresholc4without condueting the  foitow-up investigation
                                                                              the follow-up
                                                                                           I
    anci providing
    and  providsngthe
                   the detailed  writteiijustification
                       detafleciwritten                 ca(ted for
                                          justiflcation called for by the SOPs.
                                                                   by the

            757.    Eveii where
                    Even  urhere Cardinal
                                 Cardinal did
                                          ctid block  customers' orders
                                               bloc.kcustomers'         and report
                                                                 orders and  report them as,
                                                                                         as, it routinely

    took n«                         ninate those
                                 terminate
                             or tei7-
         no steps to suspend or            those customers
                                                  customerspei3ding
                                                            pending further
                                                                    further investigation,  and instead
                                                                             investigation,anc}

    aiiowett theln
    allowed  them to
                   to cc>nt€nue receivingtheir
                      continue receiving  their threshold
                                                 threshotciamount  ofopioids
                                                            amoutitof         rnonthafter
                                                                      opioicismonth       inonth thereafter,
                                                                                     aftermonth   thereafter,

     regarciless of
     regardless  t}fwhether
                    whetherthe
                            the customer
                                customer eontinueci
                                         continued to make additional suspicious
                                                      make aiiciitiona[            orders.
                                                                        suspicious orcters.

            758.    l3etween 2012
                    Between  2012 and 2017,
                                      2017, for
                                             fore.xamiale, Cardinal reported
                                                 example, Cardinal  report.ed twelve  or more opioid
                                                                               twelve or

    re?ated suspicious
    related srlspiciousorders
                        orders for
                                for at
                                    at least
                                       feast one          equivalent of
                                             one year-the eciuivalent    one per
                                                                      of one     month-for hundreds
                                                                             per month-for hundreds of

     pharmacies liationtivicie. 'T"hosepharmacies
                 nationwide. Those      pharmacieshad
                                                   had several known red
                                                       several klac>wir redflags  m their
                                                                             tlagsm  their shipment   orders
                                                                                           shipinelit orcters

    and prescription ctata. More than
                     data. More  than half of these pharmacies: (a)                   percentile in the
                                                                    exceeded the 90th percenti[e
                                                                (a) exceeGed

    State in terms of
                   of czpioid volulneshipped;
                      opioid volume   shipped;(b)
                                               (b) exceeded  the 90th
                                                   exceeded the  90th percentile in the
                                                                      percentile in     State in terms of
                                                                                    the State

     oxycodone volume sh=ppecl; and (c)
                      shipped; and   (c) exceeded
                                         exceedect the  90th percentile
                                                    the 90th            in the State
                                                             percentlie ln     State Ir3 terms of median
                                                                                      in terms    inedian

    strength of. opioicis prescribed
             of opioids   }3rescribeciper
                                       perday.
                                           day.Nonetheless,
                                                Nonetheless,even
                                                             even after           twelve or
                                                                  after reporting ttive(ve or more
                                                                                              more opioid

     re(ate(i suspicious
     related  suspieious orders
                         orders for one
                                    one of
                                         ofthese
                                            thesepharinacies,
                                                  pharmacies,Carciinal continuedtotoship
                                                              Cardinalcolitinued     shipopic>icis,
                                                                                          opioids, on

    averape.,
    average, fir    more than
              fi)r tnc3re than thr-ee         Witliin this
                                      years. Within
                                three year.y.         th€s group
                                                           groi3pof
                                                                 of suspect                 Cardinal dict
                                                                    suspect pharmacies that Cardinal did

     nothing to cc}ntrol, these included
                control, these  inclilded particularly           cases ln
                                          particutariy egregious cases  in whlch Cardinal retaorted
                                                                           whichCard}lia( reported more
                                                                                                    lnore

     than 50 opioid-re(ateci suspicious orders
             opioid-related suspicious  orders per year-theecltzivaient
                                               per year-the equivalent of  one sacspicious
                                                                        of cne suspicious order
                                                                                           orcler per-week
                                                                                                  per- ►veelc

    to the authorities for three
                           three ar moreccnsect.rtive}aears.
                                 ormni-e consecutive years.

            759.    In still other
                             other instances,
                                    instances, neither
                                               neither Cardinal
                                                       Cardinal nor
                                                                 norother  distributors reported
                                                                     otherdistributcirs reported lrumerous
                                                                                                  numerous

    suspicious orders, bt:t
    suspicious         but almost
                            almost certainly
                                    certainly shc?llld have, given that
                                               should have,                 handful of prescribers were
                                                                   that aa 13andful

     responsible for
     responsible  forwritin-
                     writinganan
                               uliusuaily hi~h
                                  unusually    i~ercet~tage
                                             high percentage«f of
                                                               thethe pharmacy's
                                                                   pharinacy's    opioid~~rescript€ons.
                                                                               c~~aioid  prescriptions.~3y
                                                                                                        By




                                                       234
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 247 of 355                                PageID #: 283




    itself, having
    itself, havingaahiah
                     highconcei~trat€on
                          concentrationofofo,pioicl
                                            opioid prescript;ons
                                                    prescriptionstivrittei~ byaasmail
                                                                   written by    smallnumher
                                                                                       numberofof providers
                                                                                                }.~rovidei:s

    is a known
         known recl  flag for opioicl
                red f7a;      opioid diversion.
                                      diversion. Sitbsecluently,
                                                 Subsequently, these
                                                                 these t~hat~nacies haciamong
                                                                        pharmacies had   atnong the
                                                                                                the highest
                                                                                                    htghest

    perce.ntage
    percentage of
                of preseriptions
                   prescriptionswritten
                                 writtenbybyproviciers
                                              providersNvho
                                                        who«•ere
                                                            wereinctietecl
                                                                 indicted or  convictedon
                                                                           oreonvictecl onopioi.ci-relatecl
                                                                                           opioid-related

    prescrib€ng
    prescribing ancl clistribution charges.
                and distribution   charges.

            760. Exatnples
                   Examplesof of
                              egrel;ious
                                 egregiouscases
                                            casesidentified          complaintreceiitly
                                                   identifiedinina acomplaint  recentlyfileti
                                                                                        filed by
                                                                                              by an
                                                                                                 an attorney

    general inclucled:
            included:

                a. A pYtartnacy
                      pharmacy ininthe
                                     the99th
                                         950 percentile
                                              percentile inin the
                                                                the state,
                                                                     state,totowhich
                                                                                whichCarciinal    reported an
                                                                                        Cardinal reportect  an
                   average
                   average of
                           of 85
                              85 suspic3cnts orders per year
                                 suspicious orders        _yearforforfive  years,the
                                                                      fiveyears,  the equivalent
                                                                                      equivalent of
                                                                                                 of more
                                                                                                    inere than
                   onee a week, yet as of 2018,asasofof2018,
                   once                                 2018,this
                                                               thispharniacy
                                                                     pharmacycontinueci
                                                                                continuedto   receiveopioicls
                                                                                           toreceive  opioids
                        Cardinal.
                   from CarEitnal.

                b. Apharniacy
                   A pharmacy inin the
                                    the 95th
                                         95th percentile
                                               percentile in
                                                           in the
                                                               the state,
                                                                     state,to
                                                                            towhich
                                                                               whichCarcfinat,
                                                                                     Cardinal, frotn
                                                                                               from 2012 to
                   20I8, shtppe.d
                   2018,                 than 20,000 gratns
                         shipped more than            grams of opioids, the equivalent of  of about thirteen
                   30m~~oxycodone
                   30mg    oxycotlonepills
                                       pi(lsfor
                                             forevery
                                                 everyperson
                                                       persot: inin the
                                                                     the county.
                                                                         county.

                      phartnacy in
                c. A .pharmacy  in the 90th percentile
                                             percentile where tnore
                                                                 more than 20%
                                                                             20% of of its
                                                                                        itscustcuners
                                                                                            customers have
                                                                                                        have
                   receivecl op=oidprescriptions
                   received opioid  preseriptionsbybythree
                                                      threeor
                                                            or more  doctors  in
                                                               tnore doctors in aa six-year   period,        to
                                                                                                      at-tc€to
                                                                                                      and
                   which C.ardinal conttnuecl to
                          Cardinal continued   to ship
                                                  sh3p opioids
                                                        optotds after
                                                                 after other clsstr;butors
                                                                             distributors hadhad issued 223
                   SORs.

                d. A phartnac_y
                     pharmacy ininthe the99th
                                          99thpercentile
                                               percentifewhere
                                                          where approximately
                                                                  approximately 60°io
                                                                                 60% of   prescriptions were
                                                                                        ofprescripticn;;
                   written by
                   written  by preseribers
                               prescriberswhowhow•ere
                                                  were later
                                                       later intiictecl
                                                              indicted or convictecl, antt to which
                                                                          convicted, and            Cardinal
                                                                                              which Carclinal
                   has failec€
                       failed totoissue
                                   issueaasingle
                                           single SOR
                                                  SOR as of Decetnber
                                                             December 2017_
                                                                         2017.

            761.    l~inaily, even ifCarclinal
                    Finally, even  if Cardinall~ad
                                               hadconducted
                                                   conductedctue
                                                              dueclitigei3ce
                                                                  diligencetotoinvesti~ate
                                                                                investigateitsitsh's~=~-voltfine
                                                                                                   high-volume

    opioicis customers,
    opioids  custoiners, Carclinal's faiture to itnplement
                         Cardinal's failure     implement any
                                                           anysystetn
                                                              systemtotostore
                                                                        storeanci
                                                                              and share
                                                                                  share iiifortnatioti
                                                                                         information abotzt
                                                                                                       about

    their susptcioLis
    their             custotners and/or
           suspicious customers          suspicious prescribers
                                 anci/or suspicious prescribers would have cotnprotniseci
                                                                woutd have  compromised the
                                                                                          the

    efPectiveness of any suc.h
    effectiveness              investil;ation.
                         such investigation.

            762. DLae
                  Duet.o
                       tothese
                          theseflaws,
                                flaws,Carclinal
                                       Cardinalroutinely
                                                routinelycont}nued
                                                          continued to
                                                                     toslappiy
                                                                        supply pharmac3es
                                                                               pharmacies that filled

    prescriptions for prescribers
                      prescribers that
                                   that hacl
                                        had been ffagged
                                                 flagged in
                                                         in its
                                                             its owti
                                                                 own (infrequent)
                                                                      (infrequent)ltrvestigatiot?s
                                                                                   investigations of other

    phartnacies a,asIikel_y
    pharmacies              soLtrcesof
                     likely sources of diversion.
                                       diversion.

                                         iii.    CardinatWas
                                                 Cardinal WasPut
                                                              Putonon1Votiee        Wrongftil Conduct
                                                                      Notice of its Wrongful  Condrict

            763.
            763. InIn
                    adclition
                      additiontotonttn3erous
                                    numerousinstances,
                                             instances, tncturl3na
                                                         including exatnples
                                                                   examples cited
                                                                             cited above,
                                                                                   above, in which
                                                                                             which



                                                       235
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 248 of 355                                       PageID #: 284




    Carclinal's own employees
    Cardinal's own             ackrioxvledgedfailures
                    einployees acknowledged   failuresinin its  conipliance systems,
                                                            its compliance           the company
                                                                            systems, tlre company was

                                inultiple occasions by government agencies that it was not
    explicitly put on notice on multiple                                               not fulfilling
                                                                                           fultilling its

    duties.

              764.
              764. To
                    Todate,
                       date,Cardinal
                             Cardinalhas
                                      haspaicl
                                          paid aatotal
                                                  totalofof$98  million ininfines
                                                            $98inillion      finesand   other amounts
                                                                                   and other   amounts

    involving multiple
    involving inultipie DEA
                        DEA and
                            and various                relating, to
                                              actions relating
                                various state actions             to its
                                                                      itsiniproper
                                                                          improper managetnent
                                                                                   management and
                                                                                               and

    distribution of
                 of opioids
                    opioids to
                            to pharmacies across tlie
                               pharmacies across  the Llnited
                                                      United States.

              765, InIn2008,
              765.      2008,Cardinal
                              Cardinalpaid
                                       paida$34 million
                                            a $34 millionpenalty
                                                           penaltytotosettle
                                                                        settlealle ;ations about
                                                                               allegations  about opioid
                                                                                                  opioid

    diversion taking
    diversion taking,place      seven warehouses
                      placeatat seven            around the
                                      warehouses around     United States
                                                        the United States (the "2008
                                                                               "2008 Cardinal
                                                                                     Cardinal

               Agreement").328 These
    Settlement ABreement").328       allegations incltdded
                               These allegations  included failing to report to tlie    thousands of
                                                                                the DEA tliousands

    suspicious orders of hydrocodone.
    suspicious orders                 that Cardinal
                         hydrocodone that  Cardinal then distributed to
                                                    then distributed    pharmacies that
                                                                     to phartnacies that filled
                                                                                          filled

    illegitimate prescriptions originating frorn ro ;ue Internet pharmacy
                                           from rogue                      websites.121
                                                                 phartnacy websites.329

              766. In In
                       cannection
                         connectionwith
                                    withthe
                                          the2008
                                              2008Cardinal
                                                   CardinalSettletnent Agreement, the
                                                            SettlementAgreernent,  the DEA
                                                                                       DEA stated
                                                                                           stated that

    "[cljespite [its]
    "Mespite    [its] repeated                      Cardinal oii
                               atternpts to educate Cardinal
                      repeated attempts                      on diversion
                                                                 diversion awareness
                                                                           awareness and prevention,
                                                                                     and prevention,

    Cardinal engaged
    Cardinal engaged in
                     in a pattern
                          pattern of
                                  of failing
                                      failing to
                                               toreport  blatantly suspicious
                                                  reportblatantly              orders for
                                                                    suspicious orders  for controlled
                                                                                            controlled

                      by its
    substances filled by  its distribution
                              distribution faciiities
                                            facilitiesloGated   throughout the
                                                       located throughout   the [7nitecl States."310 The DEA
                                                                                 United States."'"




    328 Settlertient
        Settlement and                                        Meniorandurn of Agreement (Sept. 30,
                     and Release Agreement and Administrative Memorandum
    2008),                a             cached              version            is             available                at
    https://webcache.googleusercontent.com/search?q=cache:07Te0HbVfplihrips://wwi.
    https://tivebcaclae.                                                                                   .dea.g,ovild
                         ,L,~oo,s;leusercoiiteiit.cflm/5earcl-i?q=cachL:07`T'e01-lbVft).l.l:https://ti~,N~<w .ilea.gov,'d
       lslUl3s/1i~/2012/ca.rciinal agreement.pdf+8zed=2&hi=en&ct--
    iv isionsThq/2012/eardinai                                                           - Press
                                                                            -cink &v,1,---us;
                                     a,2i-eemer:t.12df+&cci=2&lil=en&ct=clnic&:.gl=us;        Press Release,
                                                                                                        Release, U.S.
                                                                                                                    U.S.
    Att'y Offce,
    Att'y   Office,Dist,
                     Dist,ofofColo.,   Cardinal Health
                               Colo.,Cardinal      Health lnc.,
                                                           Inc.,A-rees
                                                                 Agreesto
                                                                        toPay
                                                                           Pay$34   Million to
                                                                                $34Million     to Settle  Claims that
                                                                                                  Settle Claims
    it Failed toto Report
                   ReportSuspicious
                              Suspicious Sales
                                            SalesofofWideiy-Abused
                                                       Widely-AbusedControlled
                                                                         ControlledSubstances
                                                                                      Substances{Dct. (Oct.2,2,2{108),
                                                                                                                 2008),
    https://www.justice.gov/archive/usao/co/news/2008/0ctober08/10 22 08.htrn1.
    httr.)s:/lwww.iu4tiie.s~ovt'archive/usao/co/iietivs/20ti8/October08/10            08.herni.
    _3z9
    329 Id.

    310        Att'y Office,
         U.S.Att'y
    33° U.S.         flffice, Dist. of Colo., Cardinal Health Inc. Agrees
                                                                    Agrees to
                                                                            toPuy
                                                                               Pay$34    Million to Settle
                                                                                    $341llilliora
    Clciitns
    Claims that It Failecl     Repot•tSuspicious
                    Failed to Report   Suspieious Sales
                                                  Sales afficlelv
                                                        of Widely.4busetl
                                                                  AbusedControlletl
                                                                          ControlledStibstaszces  (Qc;t. 2,
                                                                                      Substances (Oct.
    2008), https:llwww.justice.gov/archive/usao/coinews/2008/0ctober08/10
            https:llwivw.just.ice.,govlai•chive/usao.!co/iiews/2[)08/October08/10 22 08.htm1.
                                                                                     08.htini .




                                                            236
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 249 of 355                                      PageID #: 285




    concttideci that"Cardinal's
    concluded that               conductallowed
                     "Cardinal'sconduct           the'diversion'
                                         allowerlthe  'diversion' of millions of
                                                                  of inillioirs of dosage units of
                                                                                   dosage uilits

     hydrocotlone
     hydrocodone from legitimate to non•legitamate channels.,331
                                    non-legitimate channels." 33 I                                    j
                                                                                                  ~
                 767.   As part ofthe
                                of the2008
                                       2008Carctinal             Agreement,Card.inal
                                                     SettlementAgreenrent,
                                            CardinalSetttetnetit           Cardinal ac.'reecl to "maintain
                                                                                     agreed      "tnaintain

    a cornpliance
      compliance prc>gram designec€toto detect
                  program designed      cleteet and
                                                atrd prevent diversion of coiitroltecl
                                                     prevent ciiversion                substances as
                                                                           controlled stabstances
                                                                                                  ~
    required by the
    required by the CSA and applicable
                    CSA and            UEA regulations."332
                            applicable DEA                  However, in 2012, the DEA
                                            regulations";3' Hoivever,             llEA issued an

    "imn3ediate suspensic.}n
    "immediate               ortier,"suspending
                suspension order,"    suspencling Cardinal's  registrationwith
                                                  Cardinal's registration       respecttoto
                                                                           withrespect      Cardinal's
                                                                                          Carclsnal's   dnig
                                                                                                      clr~~~

     clistributiotafacility
     distribution   facitity in Lakelaiicl,          '1'hatorder
                                            Florida, That
                                Lakeland, plc>rida.        orclerstated   that "Despite
                                                                  statecithat  `°Despite the        Cardinal
                                                                                          the [2008 Carciinal

    Settteinen t AgreeineYitl,
    Settlement   Agreement], the specif cguivanee
                                 specific guidance  providedtoto
                                                  proviciecl     Cardinalh}~
                                                               Carclina(     DEA,ancl
                                                                           byDEA, andclespite thepLablic
                                                                                      despitethe  public

     informat=on readily
     information readiEyavailable
                         available regarding                  epicleinicininFlorida,
                                                  oxycodone epidemic
                                   regarciing the ctiYyeodone                Floricia,Cardinal has failed
                                                                                       Cardinalhas failed to

     maintain effective controls against diversion of controtled
                                 against cliversion                         into other
                                                      controlled substances into        than 4egitimate
                                                                                 other thaii  legitimate

     nreCiicat,scientific,
     medical,   sciet3tific,and   indt:strialchannels,
                             atidindustrial                   violation of
                                              chaiitreis,ininviolation  of [the       "` For
                                                                                 CSA]."333
                                                                           [tlie CSAJ.-    Forexainple,
                                                                                               example, from
                                                                                                         from

    "2€108-2009.Cardinal's
    "2008-2009,  Carciinal'ssales
                             sa[estotoits
                                       itstop
                                           top four
                                                four retail
                                                     retail pharmacies          State of
                                                            pharinacies [in the State    :Florida] inereased
                                                                                      of .Florida] increased

     approxirnately 803%.
     approximately  803%. prom
                          From20(}9
                               2009 t.o 2€110,Cardinal's
                                     to 2010,  Cardiiial'ssales
                                                           sales to
                                                                 to its top faLir retai}pharmacies
                                                                            four retail  pharmacies[in the
                                                                                                    [intlre

             Florida] increased
    State of FIorida]           162%."634
                      increased 167%."334

                 768.   In 20.12,
                           2012, Cardinal   reaeheclanother
                                  Carclinaireached   anothersettlement «riththe
                                                             settlementwith  theDEA
                                                                                 llEA relating to its failure
                                                                                      relating to     faiture to

    "conduct tneanitigftzl
    "conduct  meaningful ctue
                           due cliligerice
                               diligence toto ensure
                                              ensure that
                                                      thatthe  controlledsu.l>stances
                                                           thecontrolteci             were not diverted
                                                                          substances tivere    divertecl into
                                                                                                         iiito

     otl3er than
     other   than legitimate
                  legit.itnatechannels"
                               channels" resulting
                                         resulting in systemic opioid  diversion in
                                                               opioid ciivei:sion €n its  Plorida distribution
                                                                                      its Florida




    331 id .
    z-; ' 1c1.

    33' Cccrilirial
    332  CardinalHealth,
                    Health,11ac.
                            Inc.   L}. Ei•ic Holder,
                                   v. Eric   Holder, J•.,
                                                     Jr.,Att
                                                          Attz~
                                                              :3) G'en., D.D.C. Case No. 12-1
                                                                  Gen., ll.17.C.              8S, ECF No. 3-4, at
                                                                                         12-185,
      2 (Feb.
    112 {F eb. 3,
               3, 2012).
                  2012}.
    333 Id.
    131      atci 3.
         Id, att3.
    334
    334Id.     ¶ 4.
        Id. at 1;




                                                          237
                                                          2 +7
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 250 of 355                                PageID #: 286




    center (tlie                           Agreement"),33s Cardinal's
                               Settlement Agreement"),335
           (the "2012 Cardinal Settlernent                 Cardinal's Florida
                                                                      Florida center received a two-

    year license
          license staspensiotr for supplying
                  suspension for   supplying more
                                             mvre thati 12 mill.ion
                                                  than 12  million dosagge units
                                                                    dosage units to only
                                                                                    only four
                                                                                         four area
                                                                                              area

    pharmacies, nearly
    pharmacies, nearly fifty
                        fifty times
                               titnes as
                                      as much
                                         niuch oxycodone asitit shipped
                                               oxycadQneas      shippedto
                                                                        to the rest of Florida and an
                                                                           the rest

    increase of
             of 2.41%             years.336 The DEA
                      in only two years,336
                241% in                         DEA found  that Cardinal'.s
                                                    found that  Cardinal's own investigator
                                                                               investigator warned

    Cardinal al;ainst
             against selling
                      selling opioids
                              opioids to
                                       tothese
                                          thesepharrnacies, but that
                                                pharmacies,laut  thatCardinal
                                                                     Cardinaldid  nothing, to notify tlle
                                                                              didnorhinA,            the

    DEA
    DEA or cut off
               off the
                    the supply
                         supply of  drugs totothe
                                of drugs       thesuspect  pharmacies.337 lnstead,
                                                   suspectPharmacies.337            Cardinal's opioid
                                                                           Instead, Cardinal's opioid

    shipments to the pharmacies
                     phartnacies inereased.33s
                                 increased,338

              769.
              769.   ln
                     In the 2012 Carclinal Settletnent Agreement,
                                 Cardinal Settlement                        agreed that it had (i) failed to
                                                       Al;reement, Cardinal al;reed

    nmaintaineffective
    maintain  effectivecontrols
                        controlsagainst  flie diversion
                                 against the  diversion of
                                                        trf cotitrolled substances, including failinl;
                                                            controlled sr►bstances,           failing to

    conduet
    conduct rneanin ;ful due dili
            meaningful                   to ensure that controlled substances were not diverted; (ii) failed
                                  ;erice to
                             diligence

    to detect and report suspicious
                         suspicious orders
                                    orders of
                                           of controlled
                                              controlled substances
                                                         substancesas  required by the CSA, on or before
                                                                    asrecluired

        14, 2012;
    May 14,
    May     2012; and (iii) failed
                             failed to
                                     to adhere
                                         adhere to
                                                 tothe
                                                    theprovision4
                                                        provisions of
                                                                   ofthe
                                                                      the200$  Cardinal Settlement
                                                                          2008Cardinal   Settlement

    Agreement,339
    Agreelnent,339

              770.
              770.   In December 2016, Cardinal again
                                                a;ain settled charges that it had violated the CSA by
                                                      settled cliarges

            ta prevent diversion of oxycodone for illegal purposes, tliis
    failing to                                                                                   (the "201
                                                                          tin-ie for $44 million (the
                                                                    this time                         "2016b




    335
    335     Administrative
             Administrative         1vlemorandum
                                   Memorandum             of ofAgreement
                                                                     Agreement(May       (May 14,14, 2012),
                                                                                                         2012),
    https://www.dea.,
    https:f/www.dea.,ziov/ciivisiors(hci/203.2/cz,
                        ovidivisionsfhci/20. 1.2/cardinalaareern     ent. pdf (last visited Aug. 1, 2018); Press
                                                  ,rdina.l~a,(;reer3ent.j?-df
    Release, Drug
    Release,    Dnig Enf't Admin.,
                              Admin., DEA
                                        DEA Suspends
                                                Suspends for    for Tw
                                                                     TwoYears
                                                                           Years 1'harmaceuticai
                                                                                    Pharmaceutical Wholesale
                                                                                                      Wholesale
    Distributor's Ability
    Distributor's   Ability to Sell
                               Sell Controlled
                                    Controlled Substanees
                                                  Substances froinfrom Lakeiand,
                                                                        Lakeland, Florida
                                                                                     Florida f'acility
                                                                                             Facility (May 15,
    2012),  https://www.dea.izov/pubsipressreliprO
    2012),httpsJ/ww~v.clea.ac>v/oti.b.Ll               5 1 5 1 2.1itml
                                         ~?ressrel?1ir051512.ht.m1.
    336 k
    336 Id.
    337m
    337 id.
    333  Id
    338 Id.
    339
    339 Id
       Id..




                                                       238
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUiV1ENT 3      Page 251 of 355                            PageID #: 287




                         Agreement").141 Th.e
             Settlement Agreement").34°
    Cdrdinal Settlernent
    Cardinal                                                    DEA a1legations
                                         The settlement covered DEA  allegations that
                                                                                  that iCardinai
                                                                                        Cardinal had

    failed to
           to report
              report suspicious
                     suspicious orders
                                ordersacross
                                       acrossWashington,
                                             Washington,Ilrqaryland,
                                                         Maryland, New             FlOrida.34I The
                                                                     New York, and Fitrrida.34! The

    sairte plorida distribution
    same Florida   distribution center
                                center at              the 2012 settlement was again implicated in this
                                       at the heart of tbe

    case." The
    case.342 Thesettlement
                 settlementalso
                            alsocovered
                                 coveredaaCardinal  subsidiary,Kinray,
                                           Cardinalsubsidiary, Kinray, LLC,
                                                                       LLC, which
                                                                            which failed
                                                                                  failed to
                                                                                         to report
                                                                                            report a

    single suspicious order despite shipping oxycodone and hydrocodone to more than 20 New York-

    area pharmacy
         pharmacy locations
                  locations that
                            that placed
                                 placed unusirally
                                        unusually high
                                                   high orders
                                                        orders of controlled substances
                                                               of cogitrolled substances at
                                                                                         at an unusually
                                                                                               unusually

             rate."3
    frequentrate.343
    frequent

                                          iv.    Cardlnal Actively
                                                 Cardinal Actively Marketed
                                                                   Marketed Prescriptior< Oplolds
                                                                            Prescription Opioids

                771.   Cardinal worked t•o increasesales
                                       to increase  salesof
                                                         ofopioids
                                                            apioidsthrough
                                                                    thraugh aa range
                                                                               range of in-house marketing
                                                                                     of in-house

                                                         consumers, irnplemented
    platforins directed at prescribers, pharmacists, and consumers,
    platforms                                                       implemented iiationally.
                                                                                 nationally.

                772.   Cardinal not only offers
                       Cardinal                  marketing services
                                         offers rnarketing services to its
                                                                        its dru;
                                                                            drugmanufacttarer clients, it
                                                                                 manufacturer clierits,

    incentiiizes
    incentivizes and
                 and encoural;es
                     encourages manufacturers
                                 manufacturers to
                                               to use  these xnarketing
                                                  use these  marketing channels  as a way of building
                                                                        channels as          buildina

    their business and increasing sales of prescription opioids.

                773.
                773.   Cardinal utilized a variety of marketing programs to promote sales of prescription
                                                   of rnarketing

    opioids, ii}s;luding
    opioids,             direct consumer
              including direct  consinner marketing, directrraail
                                          marketing,direct   mailmarketina,  email ~narketing,
                                                                  marketing,err~ail marketing, ir~arketing
                                                                                                marketing

    in customer newsletters, telemarketing,
                             telemarketing, advertisetnent
                                            advertisement on  ordering platforan,
                                                           on ordering platform, pharmacy rebates, and

    auto-shipinents.
    auto-shipments.

                774.   Purdue and other manufacturers
                                        manufacturers worked
                                                      worked hand-in-glove
                                                             hand-in-glove witli
                                                                           with Cart~inal
                                                                                 Cardinal to promote

    their products through the distributors
                               distribtators to
                                              to pharmacies
                                                 phannacies and pharmacists.


    3411 U.S Att'y Office,
             Att'y Office, Dist.
                           Dist.of
                                 ofN#d., Carditiul Health
                                   Md., Cardinal   HealthAgiees
                                                          Agreesta•$44
                                                                 to'$44Milllafz
                                                                        MillionSettlefnerat fat- Alleged
                                                                                Settlementfor    Allegecl
    Violations of Contrnllecl
    Vialations                   Substances Act
                    Controlled Substunces      Act (Dec.
                                                     (Dec. 23,     2016) hups://www.iustice.Rovlusao-
                                                              23, 2016)
    mdinecardinal-health-agrees-44-million-settlement-alleQed-violations-controlled-substances-aet.
    mdlor/cardinal-health-a.E~rees-44-mitlion-settiernernt-alieged-violations-coj}trc) lleci-substances-ait.
    341 Id.
        Id.
    342   Id.
          iCI
    343
    343 id
        Id..


                                                      239
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 252 of 355                                       PageID #: 288




            775.    Cartlinal profite.d
                    Cardinal  profited in two
                                          two wa_ys       its marketing
                                                    from its
                                              ways from                 activities: (1)
                                                              marketing activitie.s: (1) it was paid by
                                                                                            was paid bytl3e
                                                                                                        the
                                                                                               ~
    drLigmanufacturers
    drug manufacturers to
                        to promote
                           promote their
                                   their prescript;on
                                         prescriptionopioids,
                                                      opioids,andlor
                                                               and/or(2)
                                                                      (2)it'was
                                                                           it wasl.~aaci from increases in
                                                                                   paid from
                                                                                               I
    pharmacy drL€g sa(esthat
             drug sates  thatresulted
                              resuttecifrom
                                        frointhese
                                              thesemarketing  efforts. The
                                                   inarketingefforts.  The targeting
                                                                           targeting of pharmacists by
                                                                                     of!pharmacists
                                                                                                   I
    Carctinal in
    Cardinal   in its
                   itsmarketing
                      tnarketing activities
                                 activities was
                                            was particularly
                                                particularlv problematic          of Carclinal's
                                                             probletnatic because of Cardinal's existing
                                                                                                 existinc, and
                                                                                                           ancl
                                                                                                       I
    often long-terLn biisine.ssrelationships
          long-term business    relationships with                   zvbom Cardinal
                                                   pharmacies—with whom
                                              with phai-niac=es—with                 shared aa iegal
                                                                           Cartiinal Ishareci  legal

    responsibility totoprevent
    responsibility      preventc€iversion.
                                diversion.O}}ioid distributors, like
                                           Opioid distributors,  like Cardinaf, wereininaauni
                                                                      Cardinal,ivere       uniijue
                                                                                               ilue and
                                                                                                    and tt~rsted
                                                                                                         trusted

    position in the
                the contro(iecl ,u.bstanees supply
                    controlled substances   suppty chain froin
                                                         from whicl3
                                                               which they coulcl have spoken
                                                                          could have  spoken truthfully
                                                                                             truthfulty

    to their
       their pharmacy
             pharmacy customerl
                       customersabout
                                 aboutthe
                                        theserioLis
                                             serious risks  posed by
                                                      risksposecl  byop€oicis
                                                                      opioids (inclucl€ng
                                                                              (including the
                                                                                          the risk
                                                                                              risk of

    diversion). They could
                     could have
                           haveremained
                                remainedsilent
                                         silentalx>ut
                                                about tl3e benefits and risks
                                                       the beiiefits    risks of
                                                                              ofopioicis,
                                                                                 opioids, anci
                                                                                          and simply

    ffilled
       11eciorders
             ordersand
                    andshipped
                        shipped drugs.
                                clrul;s.instead,
                                         lnstead,Cardinal
                                                 Carrlinalabused
                                                           abuseclitsitsunique  position for
                                                                         uniqueposition   for profit, by
                                                                                              profit, by

    contributing to
    contributing to the
                    the chonts
                        chorusof
                               ofclecept'son surrotanding opioids.
                                  deception surrounding

            776.    'i'o
                    To engage in the promotion of controlled substances
                                               of contro=lecl substancesatatall,
                                                                             ail,under the circumstances
                                                                                  underthe circurnstances

    cietailed in
    detailed   in this
                  this Comp3aint, was a dereiiction
                       Complaint, was   dereliction of Cardinal'sduties
                                                    ofCardinal's  dutiestotol.~revent
                                                                              prevent olaioid
                                                                                      opioid diversion.
                                                                                              diversion.

    7"lirough
    Through these
              these marketing
                    marketing aetivities,
                              activities, Cardinal  contributed to anct
                                          Cardinal contrihtatect   and reinforced tlie
                                                                                   the deceptive
                                                                                        deceptive ar,ci
                                                                                                   and

    misieading
    misleading inarketing
                marketing tnessages
                           messagesthat
                                    thatheatthcare
                                         healthcareproviclers
                                                     providersreceivecl   about op€oic3s
                                                                receivedaboLat   opioids through
                                                                                         througli other

    channe(s. .IVtoreover,
    channels.              mucl3of
              Moreover, much     ofthe
                                    the Cardinal's  marketing content
                                        Carciinal's marketin~,~ eontentwas
                                                                       u~asdeceptive,
                                                                            cieceptive,because
                                                                                        because itit either

    aff€rmatively inisrepresented the benefits
    affirmatively misrepresented               anci risks
                                      henefits and   risks of
                                                           of prescription opioids, or itit omitted
                                                              prescription opioids,         omitted important

    information about
    infortnation about the
                       the risks
                           risks ofprescription
                                 of prescriptionopioids.
                                                 opioids.Carcfinal
                                                          Cardinalkmew
                                                                   knewor
                                                                       or shouId
                                                                          should have
                                                                                 have known
                                                                                      known that
                                                                                             thattl3ese
                                                                                                  these

    n?arketing messayres—particularty
    marketing  messages—particularlytl3ose
                                      those that
                                            that misre}>resenteci
                                                 misrepresented ororomitted
                                                                    on3itteclmaterial
                                                                              inaterialinformation
                                                                                        inforination about
                                                                                                     about

    the potential
        potential f.or
                   for ciiversion
                       diversion or
                                  or risks
                                      risks ofofacicliction
                                                  addiction associateci
                                                             associated with
                                                                        with prescription
                                                                              prescription opioiils—ivere
                                                                                            opioids—were

    deceptive.

            777.    Through marketing
                    Throug}~           activities,Cardinal
                             marketing activitie.s, Cardinalhuilt
                                                             builtu}~c~n,
                                                                   upon, reinforced,
                                                                          reinfc~rced,and
                                                                                       and profited
                                                                                           l~rofitedfrom
                                                                                                     from the
                                                                                                          the

    drug
    cirug manufacturers'
          manufactLirers' campaign    deceive healtheare
                          eampaign to cleceive healthcare proviciers
                                                          providers about
                                                                     about the
                                                                            therisks
                                                                                 risksanci
                                                                                       and1.~enefits
                                                                                           benefits of




                                                       240
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 253 of 355                               PageID #: 289




    prescriptic}n opioid
    prescription  opioicl use—a
                          Lise—acampaign
                                cam}.~aignthat
                                            tha.t encouragedand
                                               encouraged         nnrntatizedover-prescribing
                                                             ancinormalized   over-presc.ribingand
                                                                                               and over-

                  prescription apioicis.
               «fprescriptinn
    dispensing of              opioids.

            774.
            778. Cardina[ Lnade
                   Cardinal madefaise stateinents
                                  false statementsti3at
                                                     thatit it13ad
                                                               had nn
                                                                   no rctle
                                                                       role in inf(uencing
                                                                               influencing the prescribsng
                                                                                               prescribing or

    dis}?ensin~~ofofi~rescri~~tion
    dispensing                     a}~iaidsand
                   prescri*ion opioids      anddid
                                                dsdnot  promate~and market
                                                    natpromote,and  rnarket any pharmaceuticals-including
                                                                            any~1~arntaceLztic.a(s-inciudin9

    czpioids-ciirectlyto
    opioids-directly   toconsumers.
                          consulners.

                                 b. , AnierisourceBergen
                                 b.'  ArtierisonrceLergen

                                           i.    Arner isotareeBergen'sFlawed
                                                 AmerisourceBergen's      Flawed Written  Policies
                                                                                 Written Palicies
                                                 Enabled Opioid
                                                         Opioid Diversion
                                                                Diversion

            779.      ALnerisourceBergen
                      AmerisourceBergen isisthe
                                             the nation's
                                                 nation's third Iargest  drug distributor
                                                                 largest diLag distributor in
                                                                                           in the
                                                                                              the country.

    AinerisaurceBergen's
    AmerisourceBergen'swritten
                         writtenpolicies
                                 policiesfc}r  compliancewere
                                           for colnpliance wereand
                                                                andare  contained urstliin
                                                                    arecOntained  within its Diversion

    Contrn( Prograin
    Control Program and
                     andits
                         itsCrder
                             OrderivTonitorin~ Program ("COMI'").
                                    Monitoring ~'rograin ("COMP")."~'he programs are adlrtinistered
                                                                   The pra~,ralns    administered

    by Amerisc>urceBergen's CorporateSecurity
       AmerisourceBergen's Corporate Security and Regulatory Affairs ("'CSiZA").
                                              and Regulatory                     Froin 2007 tu
                                                                     ("CSRA"). From         to

    2015, the
    2015, the progrant's
              program'sspec.if€cs
                         specificswere
                                   werescattered
                                        scatteredthrau~l~
                                                   througha aseries c~f
                                                               series ofpczticy and fsrc~cedure
                                                                         policy and  procedure documents,
                                                                                                doculnents,

    an(i urhic.h
    and          tivere not
         which were     not uniform for AmerisourceBergen
                            unifonm fc.~r AnterisczurceBer~enand
                                                              andits
                                                                  its subsidiary, Belle° Health,
                                                                      subsidiary, Bellcc~ H.ealtlt,which
                                                                                                   which it

    ac(iuLred in 2007.
    acquired in  2007.

            780.      Amerisource.Bergen con3l)liancepolicies
                      AmerisourceBergen compliance             are flawed
                                                      pe[icies are f?aw•edfrom
                                                                           frolnthe
                                                                                 thepoint
                                                                                     paint of
                                                                                           nf initial
                                                                                              initiat new
                                                                                                      neiv

    customer On
    CIISt{}L1ler on   boarding.
                      boarding. Since
                                Since 2007,
                                       2007, Amerisourc          has generally
                                                        eBer~;en has
                                              AmerisourceBergen                required aa c.ustomer
                                                                     generally required     customer

    questii?nnaLre,aasite
    questionnaire,    site visit,
                           vlsLt, license
                                   1Lcenseverification,
                                           verificatlon,and
                                                         andonline
                                                            nnline investigation  aspat-t
                                                                   investigation as  part cxf
                                                                                          of its
                                                                                              its new
                                                                                                  ttew customer
                                                                                                       customer

    due daiigence
        diligence t?rocess.
                  process. AA central
                              centrat col2tpanent
                                      component of   AmerisourceBergen's new
                                                  nf ArnerLsource.Bergen's new customer
                                                                               customer procedure
                                                                                        procednre is

    its
    its Itetait
        Retail Phartnacy
                Pharmacy Questionnaire
                         Questionnaire ("590 Forn3"). 'I'he form
                                             Form"). The    fortn asks for inforination
                                                                            information about
                                                                                        about other
                                                                                              other

    ciistributors, disciplinary
    distributors,  ciisciplinaLyhistory,
                                  history,customer
                                           custoner payment
                                                    payment ntethods,
                                                            methods, percentages
                                                                      percentages ofofcontrczlled
                                                                                        controlled

    substances, izsage
    substances,  usage niLrnbers   speciffic high-risk
                       numbers for specific  lti(lh-risk drugs,
                                                         drugs, and to}.~ preseribersofofopioids,
                                                                    top prescribers       opioids,among
                                                                                                   among other
                                                                                                         other

    questians. 'I'hotigh
    questions.  Though the forin
                            form requests
                                  requestsinformatic>n
                                            information atxxit
                                                        about preseribin~~  physicians,itit is
                                                               prescribing phySicians,       is tiot
                                                                                                 not

    AmerisourceBergen's  policy toto perform
    AmeriscturceBergen's }aoIicy     perfnrm news
                                             news searches
                                                  searehes on
                                                           on thc>se prescribers as part of
                                                               those prescribers         oftlLe
                                                                                            the new




                                                       241
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   3      Page 254 of 355                                  PageID #: 290




    customer procedtare.,
    customer              anctcontrolled
             procedure, and    cont.rof tedsubstances
                                             substancescould
                                                        c.ouldaccount
                                                               accountfor
                                                                       forup
                                                                           upto-of
                                                                              to-ofprescriptions
                                                                                    prescriptions dispensed
                                                                                                  dispensed

    before triggering additional investigation.

            781. Ainerisource.Bergen
                   Amerisource.Bergencioes
                                      doesnot
                                           notrec€uire
                                               require new custotners
                                                           customers to provicie
                                                                        provide usage reports
                                                                                      reports or

    c€ispensinw~data
    dispensing   c€ata
                     asaspart
                          partof
                               of the
                                   the on
                                       on boarcfin~
                                          boarding.~process.
                                                    process. By
                                                             By relying
                                                                relying on
                                                                        on these eustotners to self-report
                                                                           these customers     setf-report

    zvithoirt any documented
    without any   c€ocunientet€verification,
                                verification,AmerisourceBergen
                                              AmerisourceBergen does
                                                                does not
                                                                     iiot ftilfi91 itsobligation
                                                                          fulfill its  obligation of
                                                                                                  of truly

    knouring    customers' business
    knowing its ctiFstomers' business practices.
                                      practices.

            742.
            782. Both
                  Bothprior
                        priorto to
                                 anc€
                                   andafter
                                        afterprogiaiir
                                               programrevision,   AmerisourceBergen's poticies
                                                        revision,AinerisourceBergen's policies have
                                                                                               have

    atloivec€for
    allowed   f.orfrequent
                   frequent threshold
                             threshoici manipulation
                                        manipuiation to
                                                      toavoicl
                                                         avoid orciers
                                                               orders bein~
                                                                       being helc€
                                                                             held for revielv,
                                                                                      review, rejectec€ frotn
                                                                                               rejected from

    shipment, or reported
                 reported as susp=cious. Staff reviewing
                             suspicious. Staff reviewing the
                                                         the form
                                                             forni have
                                                                   have high benchmarks
                                                                             benchmarks for these

                   considering theni
    numbers before considering them recl
                                     red flags.
                                         ftags.

            783.     Atnerisource.Bergen's policies
                     AmerisourceBerizen's  po€iciesare
                                                    are not
                                                        not sufficient
                                                            suffcient to
                                                                       to coinpIy  with the requireinents
                                                                           comply tivith    requirements

    of Ata.
       Ala. Ac€inin.
             Admin. Cocte
                     Code r.680.K-2-.23
                           r.680-X-2-.23 anci
                                         and silnitar
                                              similar ree€uirements of other
                                                       requirements of        states. Uncier
                                                                       other states.   Under

    AmerisourceBeraen's defcsent
    AmerisourceBergen's deficientpolicies,
                                 policies,ititdoes
                                               doesiiot hold for
                                                    nothold   forreview
                                                                  review orders
                                                                         ordersthat
                                                                                thatonlv
                                                                                     onlynieet
                                                                                         meet oi3e
                                                                                               one of

    these c€ualifcations.
          qualifications. By
                           ByIiinit=_ng  the orders
                               limiting the  orders even helct for revie.u-,
                                                         held for            AnierisourceBergen's policy
                                                                   review, AmerisourceBergen's    po;icv

    cioea not
    does  not fulfill
              fu€fII its obli~~atson
                         obligation totoidentify
                                         scientifyeven
                                                   evenorders
                                                        orctersofofinterest,
                                                                    interest,much
                                                                             niueh less
                                                                                   tess suspicious
                                                                                        stispicious orciers.
                                                                                                    orders.

            784.    Eramples of
                    Examples ofegregious
                                egregious cases
                                           casesicientitiect
                                                  identified recently
                                                              recently in
                                                                        in aaeoin}3laint
                                                                              complaint fileci by a state
                                                                                         filed by

    attorney ~eneral
    attorney general u3cluded:
                     included:

                      phai7nacy at
                a. A pharmacy     a.tor
                                      orabove
                                         aboveboth
                                                both the
                                                       the 99th
                                                           99th percentile
                                                                 percentiie in tertns
                                                                               terms of
                                                                                      of both
                                                                                         both iiumber
                                                                                                number ofof opioici
                                                                                                            opioid
                   orc€ers anct tota€ opioic€ tiveiwFht,   at urhich, between 1014   anc€  20€6,
                   orders and total opioid weight, at which, between 2014 and 2016, more than 10% more  than  €0%
                   of its prescriptions were written
                                               written hyby prescribers
                                                             prescribers who
                                                                          who were
                                                                               were later
                                                                                     later indicteci
                                                                                            indicted or convicted
                   of opioid-re€ateci
                        opioid-related prescribing
                                          prescribing anci anddiSt'r3but=on
                                                                  distribution char~es,
                                                                                 charges, coricern~t3g
                                                                                              concerning «rhich
                                                                                                             which
                   Amerisourc.eBergen reportecf
                   AmerisourceBergen       reported nearly
                                                      nearly240200SORs
                                                                    SORsinin20.€ 3- €4, and
                                                                             2013-14,   ancltotowhich
                                                                                                which as
                                                                                                       as of
                                                                                                          of 2018,
                                                                                                             2018,
                   ArnerisourceBergenwas
                   AmerisourceBergen       wasstili
                                                stillserving
                                                      servingasasthis
                                                                   thispharnracy's
                                                                        pharmacy'spriinary
                                                                                    primaryopioic€
                                                                                               opioid clistributor;
                                                                                                      distributor;

                   Aphannacy
                b. A  pharmacywhere,
                                  where,between
                                         between20€3
                                                  2013anci
                                                       and 2017, 77% of its prescriptions, on average,
                   were tivritten
                   were written by prescribers
                                    prescribei;s who were Iater
                                                 who were  laterit3dicted
                                                                 indicted or
                                                                           or convicted,
                                                                              convicted,iiicfuc?in4; 90% in
                                                                                          including 90%
                   2014,  andtotowhich
                   2014, and      whichAmerisc>urce
                                         Amerisourceappears
                                                      appearsto to
                                                                 have
                                                                   haveonly stoppec€
                                                                          only        shi~~7inY~
                                                                                stopped  shipping in 20.€7;
                                                                                                      2017;
                   and
                   and

                c. A pharmacy that
                   Apharcnacy  thatexceedect
                                    exceeded the
                                              the95th
                                                  95th}zercentile
                                                       percentile for
                                                                  for the
                                                                       the perceiitage
                                                                            percentageofofoxycoc€one
                                                                                           oxycodone


                                                        242
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT3
                                      Filed 10/09/19
                                    DOCUMENT  3      Page 255 of 355                                 PageID #: 291




                    vaiume sh;}3ped
                    volume               five yeai:s
                            shipped for five  years strraight  (2012toto2016),
                                                     straight (2012      2016),where
                                                                                 wherean
                                                                                       onaverage
                                                                                           average58°%
                                                                                                     58% of its
                    op€oiciprescriptions
                    opioid  prescriptions were  paid in€ncash
                                          were }iaici     cash(99th   percent€te),where
                                                                (99thpercentile),  wherefor  threeconsecutive
                                                                                         forthree   eonsecutive
                    years
                    years (2013 to to 2015)
                                       2015) approximately
                                              approximately haif half of
                                                                       ofaII
                                                                          allapioici
                                                                              opioid sc.rapts
                                                                                      scripts were     filled by
                                                                                               were fiited    by
                    prescribers tivho  were later convicted,
                                who were          convicteci, and
                                                                and which,   as of 2018, was still aa custcxner
                                                                     which, as                        customer
                    of AtnerisourceBery~en.
                    of AmerisourceBergen.

                                            ii.   AmerisourceBergen's
                                                  Amei•isottrceBergert'sFailure
                                                                         Failure to Effectively Prevent
                                                                                 to Effectiveiy
                                                  Diversitzn
                                                  Diversion in B'ractice
                                                               Practice
                                                                                      .1
            745. AtAt
            '785.  atlall
                       re(evant titrtes,
                          relevant times,AtnerisourceBer~Ten
                                           AmerisourceBergen fai[eci    einploy sufficient
                                                                     to employ
                                                             failed to          sufFcient numbers
                                                                                           numberi of

    quatif ed c•on€p3iance
    qualified              stafftotoimplement
              compliance staff       atr;pfementthese
                                                 ttiesepolicies,
                                                        poticies, failed
                                                                  faitecttotoensure   those compliance
                                                                              ensure those  complilancestaffwere
                                                                                                        staif vere

    ineeting AmerisourceBergen's anti-ciiversion
    meeting AnierisourceBergen's anti-diversion duties,  ancifailed
                                                 duties, and  failedto
                                                                     to enforce
                                                                        enforce eveil    defective
                                                                                evei the defective

    poIicies
    policies it hact in place.
                had in  place..Among
                               Amant, other Geficiencies,AmerisourceBergen
                                      other deficiencies, AmerisoiirceBergen failed
                                                                             faifed to
                                                                                    to sufficiently
                                                                                       sufficiently staff
                                                                                                    staff

    its cotnliiiance
        compliance ciepartinents.
                     departments.

            786.    Sinc.e the
                    Since   the integration
                                integrat'sonof
                                            of Belico into AmerisourceBergen
                                               Belico i.nto Amerisourcei3ergenand
                                                                               ancithe
                                                                                    the revamp
                                                                                         revainp of
                                                                                                 of its

    lliversion Controi
    Diversion   ControlFrogr•arrm
                        Program inin 2015,
                                     2015, the cam}.~any
                                               company has   increasecianti-diversion
                                                         hasincreased   anti-diversictinstaffing, but hris
                                                                                         staffng, but has not
                                                                                                           r,ot

    si,~nif€cantly increased
    significantly   inc.reasec€the
                                 thenumber
                                     number of
                                            c~ffully          ground level
                                                fully trained grcninc~ Ievel employees.
                                                                             empIc~yees.Since
                                                                                         S€ncethat
                                                                                               that time,
                                                                                                    t€~e,

    AinerisourceBergen has
    AmerisourceBergen  has maintained
                           ina€ntatnecionly
                                        on(yfive
                                             fivetoto seven  front-line employees
                                                       seven front-line employees on its Diversion
                                                                                  on €ts lliversion

    Cantrnl 'I'eatr;,
    Control                       for reviewing
                      responsibte f.or
             Team, responsible         reviewing new customers   and monitoring
                                                     custotrters and monitor€ng its
                                                                                 its existing
                                                                                     existing customers.
                                                                                              custtxners.

            787.    3Vlany    Anierisourcei3ergen's compliance
                    Many ofofAmerisourceBergen's    compliance violations begin
                                                                          begin with
                                                                                with its
                                                                                      itsne•w
                                                                                         new customer

    policy.
    policy. Tlte
            The process
                 processrelies
                         relies13eavily
                                heavily on the
                                           the customer
                                               customer590  Form, given
                                                        590i~'orn3, given that
                                                                          th:tt AmerisourceBergen
                                                                                AmerisaurceBer"gen only

             dispensing information
    requests cI€spensin4~ infornrationfrom
                                        fromnew
                                             newcustomers
                                                 custornerswhen
                                                            whenitit already
                                                                     atreaciyknows  of potential
                                                                              knows of potentia( issues.

    For e.xampie,
        example, ciispensing
                  dispensing ciata
                             data was rectuestect
                                       requested recently  in eonsidering
                                                  reeently in              customersYi3oving
                                                               consideringeustorners moving froin
                                                                                             from

    distributor Morris & I)ickson Company-includingcustoiners
                         Dickson Company-inciuding  customersthat
                                                              thatprornptett
                                                                   promptedaaI.lEA
                                                                              DEA €nvestigatioti
                                                                                   investigation

    because of
            of their
               theirhigh-voturne
                     high-volumeopioici
                                 opioid t.zurchasing.
                                         purchasing.

            788.    Despite the 590
                    Despite the 590Forrn
                                    Formbeing
                                         beingso
                                               socritical
                                                  criticaltotounderstancling
                                                               understandingits
                                                                             itscustomers
                                                                                 customersanci
                                                                                           andensurin(T
                                                                                               ensuring

    it can fulfill
           fu1fiIfits
                   itsregulatory
                       regulatory obligations, and ciespite
                                  obligations, and despite nun2erous
                                                            numerous other Anrerisc>urceBergen proeedures
                                                                           AmerisourceBergen procedures

    relying on
    relying on revie'W-Ing
                reviewing or
                           orupdating
                              updating this form,
                                            form,AmerisourceBer~en
                                                  AmerisourceBergenhas
                                                                    hashac~
                                                                         hadsi~?nificar:t
                                                                             significant issues
                                                                                          issues reSated
                                                                                                  related



                                                        243
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3'     Page 256 of 355                              PageID #: 292




    to failii3g
        failing to
                 toperform
                    performeven thisthis
                             even     base.Iine sc.reening.
                                         baseline           Be11co
                                                    screening.        Generics
                                                                   Ger-er€cs
                                                               Belle°          customers,for
                                                                             customc.~rs,      example,
                                                                                          forexam}.~Ie,

    ret;Illarly completed
    regularly   conip(eted the     Form inde.pende.ntiy,
                           the 590 Foi-tn                 submitte.ditittotoBella),
                                          independently, submitted          Bellco, and  were on boarded
                                                                                    arld were

    thereafter tivithout receiving aa site
               without receiving      site visit.                                           ,

            749. I7isjunctiol3
            789.   Disjunctionbetweeli
                               betweenAlnerisourceBergen
                                       AmerisourceBergen and
                                                          andf3eilco
                                                              BeIlco has
                                                                     has [ed
                                                                          led to many compliance
                                                                              to niany compliance

    faalures. Until
    failures. lint€1system
                     system integration
                            integration in czr around November
                                           or around                  staff had
                                                      Novenlber 2015, staff had iio
                                                                                 nosysterrlatic way of
                                                                                    systematicwayo  uf

    identifying dua?
                dual customers.
                     customers. The
                                The lac.k         lntegi'atedsystem
                                             at3 integrated
                                     lack of an               systelrlalso
                                                                       also meant  that thresholds
                                                                            meant that   thresholds were not

    coordinated bettiveen
    coordinated           AmerisourceBergenand
                between AmerisourceBergen   andBelico      atiypoint.
                                               Be(Icoatat any  point. As
                                                                      As a result,
                                                                           result, a duai customer
                                                                                     dual custonrer

    couid have high threshotds
    could           thresholds set with both, could
                                              could be exceeding both thresholds,
                                                    be exceedirtg     threshoids, or could even be

    having its threshold
               threshold periodically
                         periodically irlcreased
                                       increased with
                                                 with both, without detection.
                                                      both, without detection.In
                                                                               Inor
                                                                                  orarrnind April 20
                                                                                     around April 2013,
                                                                                                     13,

    Alr;erisourcei3ergen
    AmerisourceBergen    implement.ed
                       implemented    apo(icyfor
                                   a policy   for dual
                                                  duat customers   that prevented
                                                        customers that   prevented bot:h
                                                                                    both

    Ameriscyurce.i3ergeti
    AmerisourceBergen  andandBelleo
                              Beticofrom
                                      frolnsupplying  controlledsubstances
                                            supplyingcontrolled  substancesto
                                                                            ta the
                                                                                the same
                                                                                    satne customer,
                                                                                          cllstomer, but

    imptementation was
    implementation was spott_y, and, in
                       spotty, and,   in practice,
                                         practice.,only
                                                    only aa small  }aercentageofoforders
                                                             smai( percentage      ordersflagged
                                                                                          fagged for review

    are cancelied,                           suspicious.
        cancelled, and even fewer are deemed stispicious.

            790.     Amerlsollrce3:3erpen
                     AmerisourceBergen    hasa ahigh
                                        has      hightolerance
                                                      tolerancefor  complaanceissues
                                                                for compliance issues before
                                                                                      before it wiil
                                                                                                will

    terlliinate aa customer.
    terminate      customer. It stiil
                                still lacks
                                       lacks an
                                              an internal
                                                  internal l~zle or pollcy
                                                            rule or              requires ittvestigation
                                                                    policy that requires  investigation of
                                                                                                         of a

    customer
    customer based on
                   on aa speclfc
                          specificnumber
                                   numberofofsusplctous    order
                                               suspiciousorder    reports. Even
                                                               I'e}}orts.  Even when
                                                                                 whencustotrlers
                                                                                      customers cvere
                                                                                                 were

    restricted, blocked, or
                         or terminated,
                             terminated, Amerisourcef3ergeti's
                                         AmerisourceBergen 's systerrl failed to
                                                               system fat[ed   to ensure   theiraccoilnt.s
                                                                                   ensure their  accounts

    were de-activated.

            791.     The olie
                         one area
                              area 3n whieh Amerisource.Berge1l
                                   in which                         con4istently stood
                                                                has consistently
                                            AmerisourceBergen has                stooct out
                                                                                        out as
                                                                                            as compared
                                                                                               cotnpared

    to its major
           major colnpetitors
                 competitorsisisits
                                 itsuntivilt€ngness
                                     unwillingness to
                                                    to identify  suspicious orders,
                                                        identifysltspicicst2s orders, even
                                                                                      even among
                                                                                           amolig customers
                                                                                                  custolrters

         regularly exceeded
    that reglllarly exceeded their
                              their thresholds
                                     thresholdsalid
                                                andpreserlted
                                                    presentedniultipIe
                                                              multiplered
                                                                       redfla~,s
                                                                           flagsof
                                                                                 ofdiversion.
                                                                                   diversion.L~uring
                                                                                              During this

    tirne,
    time, numerous Alnerisourcef3ergen opioid ciastomers
                   AmerisourceBergen opioid              e.xhibitedseveral
                                              customers exhibited   several common
                                                                            cominon indicators
                                                                                    indicators of

    sus}ziciousactivity
    suspicious activity for lnultifs(e ye.ars. These
                            multiple years.    'T'heseflags
                                                       flags included:
                                                              included:




                                                        244
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19 Page 257 of 355
                                   IZlTSIItT1M061                                                   PageID #: 293




                 a. Scoring                percentile in the county for opioid order volurne;
                    Scorina above the 90th percentiie                                volume;

                 b. Scoring above the 90th percentile in the coiinty
                                                             county for total opioid orders;

                    Scorina above
                 c. Scoring  abovethe
                                   the90th  percentile
                                       90thpercentile inin
                                                         thethe
                                                              c.c~unty
                                                                countyfor
                                                                       foroxycodc~ne
                                                                           oxycodone order
                                                                                     ordervc~lume;
                                                                                           volume;

                 d. Scoring above the 90th percentile in the county for total oxycodone
                                                                              oxycodonei orders;
                                                                                         orders;

                    Scoring above
                 e. Scoring   above the
                                      the 90th
                                           90th percentile
                                                 percentile in the state for
                                                                         for the
                                                                               the percentage
                                                                                   percentage of   of oxycodone
                                                                                                      oxycodone
                    volume shipped out of all controlled substances shipped;                     ~
                                                                                                I
                 f Filling
                    Filling prescriptions
                            prescriptionsby byprescribers
                                               prescribersNvho
                                                           whowere
                                                                werelater
                                                                      laterir3dicted
                                                                             indictedororconvi ~I tedon
                                                                                          convicted    on opioid-
                                                                                                          opioid-
                    related prescribing and
                                          and distribution  charges;
                                               distributionci~arges;

                    Scoring above
                 g- Scoring above the
                                  the 90th
                                      90th percentile
                                           percentilein
                                                      interms
                                                         termsof percentage of patient doctor
                                                              ofpercentaMe             dcictor shoppers;
                                                                                               shoppers;

                 h. Scoring above the 94th
                                      90th percentile
                                           percentile in
                                                       in tenns
                                                           termsof
                                                                 ofpercentage
                                                                    percentageof
                                                                               ofc<ish payinents; and
                                                                                  cash payments;

                    Scorinb above
                 i. Scoring above the
                                  the 90th
                                      90th percentile
                                           percentileinintertns
                                                          termsofofthe
                                                                    therrredian
                                                                        medianMIVIE prescribed per day.
                                                                                MME prescribed

                                           iii. AmerisoureeBergen  Was Put
                                                 AmerisourceBergen Was Put on
                                                                           on Notfce
                                                                               Notice atf
                                                                                       of gts
                                                                                           its
                                                 Wrongftal
                                                 Wrongful CQnduct
                                                           Conduct

             792.
             792.     AmerisourceBergen's deficienciesand
                      AmerisourceBergen'sdeficiencies       failuresdid
                                                       atidfailures  did not
                                                                         not go undetected.
                                                                                 undetected. Tbe
                                                                                             The

    company was explicitly put on
                               an notice
                                  notice on multiple
                                            multiple occasions
                                                     occasions by government agencies that it was

    not fiilfilling
        fulfilling its
                    its duties..
                        duties.

             793.
             793.     AmerisourceBergen has paid
                      AmerisourceBergen has paid $16 million in settlernents
                                                                settlements and had certain licenses
                                                                                            licenses

    revoked as a resu}t of allegations
                 result of allegations related to the
                                                  the diversion of prescription opioids.

             794.
             794.     In 2007, AmerisourceBergen                                                from a
                               AmerisourceBergen lost its license to send controlled substances froin

    distribution center airtid
                        amid allegations that it was not controlling shipments of prescription
                                                                                  prescriptipn opioids to

    Internet
    Internet pharfnacies.'
             pbarmacies." Over
                           Over the
                                 thecourse
                                     courseofofone
                                                oneyear,
                                                    year,AmerisourceBergen
                                                          ArnerisourceBergen had
                                                                             had distributed
                                                                                 distributed 3.8
                                                                                             3.8




          PressRelease,
    "344Press    Release,Drug
                          Drug Enf't
                                  Enf't Admin.,
                                          Admin., DEA      Suspends Or•land©
                                                    DEA Suspends         Orlando Branch
                                                                                 Bf•anchof
                                                                                        of Drug  Companyft•otn
                                                                                           Dj-ug Cainpnn;t' from
     Distributing             Controlled
                              Cotatt•allecl            Substances
                                                       SIfbstalaCEs            (Apr.        24,           2.007),
                                                                                                          2007),
     l~tt ~:~:Ilww~v.dea.~ovlcilvisionslrnsaJ2(3(37,~t~?iz()~2~-'.E?7 ~.ht~nl.
     lattps://www.dea.govkiivisionsimia/20071mia042407p.htmi.




                                                        245
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 258 of 355                                    PageID #: 294




    nmilliondosage
    million  dosageunits
                    units of
                          af hydrocodoiie to "rogue
                             hydrocodone to           pharmacies."' The
                                              "rogue pharmacies.""s  TheDEA
                                                                         DEAsiispended
                                                                              suspended

    AmerisourceBergen'sregistration
    AmerisourceBergen's registrationafter
                                     after determining
                                           determining that       continued rel;istration
                                                       that "the contintzed  registration of t.his
                                                                                              this

    company con.stitutes
    company              a.nimminent
            constitutes an             danger to public
                             iniminent danger    public;health
                                                        healthand  safety."346
                                                               and safety."346

              795.
              795. Again
                    Againinin
                            2012, AmerisourceBergen
                              2012,                   wasimplicated
                                    AmerisourceBergenwas  implicatedfor
                                                                     forfailing
                                                                         failingtoto'protect  against
                                                                                     'protect against

                                                                               channels.347
    diversion of particular controlled substances into non-medically necessary channels.'

                     S. The
                     8.  TheDistributor
                             DistributorDefendants     SoughttotoAvmld
                                         DefendantsS®ught        Avoid and Have Misrepresented
                                                                                Nlisrepreseuted
                         Their
                         Their Complaance
                               Compliance  ivlth'I'heir
                                           with  Their  Legafl
                                                         Legal Dnties
                                                               Duties

              796,
              796. The Distributor
                     The           Defendants
                         Distributor Defendantshave   repeatedlymisrepresented
                                                haverepeatedly   misrepresentedtbeir  compliance with
                                                                                theircornpliance

    their lega1 duties under Alabama state law
          legal duties                      law and  have wrongfiilly
                                                and ha.ve wrongfully and rePeatedly
                                                                         repeatedly disavowed those

    duties in an
              an effork
                  effort to mislead
                            mislead regulators
                                    regulators and the
                                                    the public  regarding the
                                                        public regarding  the Distributor Defendants'
                                                                              Distributor Defendants'

    compliance with their legal duties.

              797.
              797. Distributor
                    DistributorDefendants
                                Defendants have
                                            have refused
                                                  refused to   recognize any
                                                           to recognize   any duty
                                                                               duty beyond   reporting
                                                                                     beyond reporting

                          AicxstetsPharm.,
    suspicious orders. In Masters  Pliaryn., Inc.
                                              Iize. v.v.Drug DO Admin., 861 F.3d 206 (D.C. Cir. 2017),
                                                        Dr•ugElnf't.4drnan.,

    the Healthcare Distribution
                   Distribution lUlanageinent Association, n/kla
                                 Management Association,   n/lclaHDA,    trade association
                                                                 HDA,aa trade  association run by the

    Distributor Defendants,
    Distributor 17efendants,and
                             andthe
                                 the National
                                     National Association
                                              Associationof
                                                          of Chain
                                                             Chain Drug
                                                                   Drug Stores
                                                                        Stores ("NACDS"),
                                                                               ("NACDS"), an

    association
    association of the
                   the National
                       National RetaiE
                                Retail Pharmaeies
                                       Pharmacies (acid similar persons),
                                                  (and similar  persons), submitted        briefs
                                                                          submitted amicus briefs

    regarding the
              the iebal
                   legal duty
                         dutyof
                              ofwholesate distributors.17enyin~
                                wholesaledistributors.  Denying—— inaccurately
                                                                  inaccurately --
                                                                               -- the
                                                                                  the Ie~al  duties that
                                                                                       legal dt~ties

    the wholesale drug industry
                       industry has
                                has been
                                    been tral;ically
                                         tragically rec;alcitrant in performing,
                                                     recalcitrant in             they argued as follows:
                                                                     performing, they

                     a.      The Associations
                             The                  complainedthat
                                   Associations complained       that the
                                                                      the "DEA
                                                                           "DEA has has required
                                                                                          required
                             distributors not only to report suspicious orders, but to iravestil;ate
                                                                                       investigate


    345 Id.
        1Ca
    346
       1d
    3461Ct.

      ' Jeff
    347
    34         Overley, AmerisourceBergen
         Jeff fJverley, Arneri.sout•ceBergen SubpQe,aaed
                                             Subpoenaed hy    by DEA
                                                                  DEAQver•
                                                                         OverL)r•u,g     17iversion, I.aw360.com
                                                                                  Drug Diversion,    Law360.com
    (Aug.
    (Aug. 9,  9, 2012),
                  2012), available
                          availahle atat litLlfs_//s,rws;r.las,r3€it).coni,'articl_es13684981'amerisczurcel?er,~eta-
                                          haps://wwv,claw360.comlartieles1368498/amerisoureeberon-
    s=abgoenaed-bv-dea-over-drug-diversirjn.
    subpoenaed-by-dea-over-drup.diversion.




                                                         246
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 259 of 355                                         PageID #: 295




                             orders   (e.g.,bybyinterrogating
                             orders (e.g.,        interrogating pharmacies
                                                              pharmacies  and and  physic.ians)
                                                                              physicians)        and take
                                                                                           and take
                             action  tohcrlt
                             action to       suspiciousorders
                                       halt suspicious    orders  bef.ore
                                                               before theythey  are f tled.""'
                                                                           are filled."'

                        b.   '1'he  Associations
                             The Associations        arguecl
                                                   argued   that,that,
                                                                    "DEA `°DEA
                                                                            nownaw appears  appears
                                                                                                 to haveto changed
                                                                                                           have changed
                                 pesition to
                             its position   to require
                                                recluirethat
                                                           thatdistributors
                                                                   ciistributorsnot notonlyonly         sL3s.picious
                                                                                               report suspicious
                                                                                               t'epnl't
                             arders
                             orders but   investigate and
                                       butinvesttgcrte        halt suspicious
                                                        and lialt                    orders.
                                                                     suspicious orders.        SuchSuch   a change
                                                                                                       a change    in in
                             agencyposition
                             agency    laesition   must
                                                 must  be be   accoinlianied
                                                           accompanied       by anbyacknowledgment
                                                                                         an acknewledgn.ent   of the of the
                             chan(leand
                             change     anda a  reasoned
                                              reasoned        explanatian
                                                         explanation           forInit.other
                                                                          for it.         I:n other
                                                                                               words,words,      an agency
                                                                                                         an agency
                             tnust display
                             must   displayawareness
                                               awareness      that
                                                           that       it zs
                                                                  it is     changing
                                                                         changing    positionposition
                                                                                                    and and    , that
                                                                                                         showshoi-N
                                                                                                                 that
                             there
                             there   are
                                     are   goocl
                                          good      reasons
                                                  reasons    for  for
                                                                   the  the
                                                                          newnew     poticy.
                                                                                policy.       This 7'his
                                                                                                     is   is  especiatEy
                                                                                                         especially
                             impartanthere,
                             important       here,because
                                                     because           imposing
                                                                  imposing              int.rusive
                                                                                  intrusive              obligation
                                                                                                   obligation     on on
                             clistributorsthreatens
                             distributors    threatens    tv disrupt
                                                      to disrupt         patient
                                                                     patient accessaccess        ta needed
                                                                                         to needed             prescription
                                                                                                      prescription
                             meciic.ations."'
                             medications."349   )

                        c.   The Associatic>ns
                             The                    a[teged
                                   Associations alleged       (inaccurately)
                                                          (inaccurately)   that that  nothing
                                                                                 nothing       "requires
                                                                                          "requires
                             distributerstotoinvestigate
                             distributors      investigatethethe   tegitimac.y
                                                               legitimacy         of orders,
                                                                            of orders,   or toorhalt
                                                                                                  t.a halt
                             shipmentof
                             shipment   ofany
                                           an_y  vrders
                                              orders    deerned
                                                     deemed                      310
                                                              to betosuspicious."35°
                                                                      be suspiciOus."

                        d.   The Associations
                             The                       eomplained
                                    Associations complained         that that
                                                                           the the   -ported  "practical
                                                                                       pui "practical
                                                                                 purported
                             infeasibitity
                             infeasibility ofof requiring
                                                 recluiringdistributors
                                                               distributors  to to  investigate
                                                                                 investigate   and and
                                                                                                    halt hait
                             sus,pieiclus
                             suspicious        orclers
                                           orders  (as (as
                                                         wellweli
                                                                as as    repert
                                                                     report       them)
                                                                              them)       underscc>res
                                                                                       underscores   the    the
                             iirtportanceof
                             importance    ofensuring
                                               ensuringthat
                                                         that DEA
                                                            DEA    hashas  complied
                                                                        complied   withwith
                                                                                        the the
                                                                                            APAAPA    befczre
                                                                                                 before
                             attempting   to impose
                             attecnpting to   imposesuch
                                                     suchduties."35
                                                           cluties."35I1

                        e.   The Associations
                             The  Associationsalleged alies;ed  (inaccurately)
                                                            (inaccurately)        that "DEA's
                                                                             that "DEA's          regulations
                                                                                            regulations  [}   []
                             sensibEyimpose
                             sensibly   impese [} a[]duty
                                                       a duty
                                                           on on   distributors
                                                               distributors      simply
                                                                             simply             suspicic>Lfs
                                                                                          to suspicious
                                                                                    to rreport
                                                                                         epr~rt
                             arders   butleft
                             orders but    (eftit ittotcz DEA
                                                        DEA   and and
                                                                    its its a;ents
                                                                         agents     ta investi~ate
                                                                                to investigate          and halt
                                                                                                  and halt
                             suspicious
                             suspic€ousorders."352
                                         orders."'S'

                        f.   Also inaccurately,    theAssociations
                                   inaccurately, the     .Associatic}ns  (),,ued
                                                                       argued     that,"[i}mposing
                                                                             ar, that,    "[flmposinga aduty
                                                                                                          duty
                             on  distributors   —
                             on distributors — which which      lack
                                                              lack    the
                                                                    the      patient
                                                                         patient        ii3formation
                                                                                    information     and  and
                                                                                                         the  the
                             necessarymedical
                             necessary     medical        -tise ——totoinvestigate
                                                      expei
                                                  expertise            investi~ateand  and    halt
                                                                                            halt   c~rders
                                                                                                 orders maymay
                             force distributors
                             force  distributarstototake
                                                      take    a shot-in-the-dark
                                                           a shot-in-the-dark          approach
                                                                                  approach          to coiaiplyina
                                                                                               to complying
                             with
                             with .DEA's
                                  .DEA's cfecnancls.  ,'3;;
                                           demandS."353



    14' i:3rieffor
    348 Brief   ferHDMA
                   1-1DMA and
                        and   NACllS,sapra
                            NACDS,              276, 20t'6WL
                                    si.tpi•a n. 276,2016  WC,1321983,
                                                              132 t 983.  at *4-5.
                                                                      at *4-5.
       Id. at *8
    31 Icl.   *4 (citations
                 (citatians and
                            andquotation
                                cluotatic>n n;arks
                                         marks     oinitted).
                                               omitted).
    351)
    3511
         jd. at *14.
         ld.    * 14.
    351 Id.
    351  Id.at
             at*22.
                *22.
    352 id.
    312      at *24-25
        Icl. at'`24-25
    353
        Id. at
    353 Id, at26.
               26.      ,




                                                           247
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT   3      Page 260 of 355
                                                                  ~                               PageID #: 296



                                                                                         ~
                                                                                         I
                798.                                    groups is emblematic
                       The positions taken by the trade grotsps   cmbiematic of
                                                                             af the position taken by the

    i7istribut.or Defendantsininaa futile
    Distributor Defendants          futile attempt
                                           attempt to
                                                    to deny
                                                       deny their legal oblit;ations
                                                            their legal                        diversion of
                                                                        obligations to prevent diversion

    the dangerous drugs.3'4
        dangerouS drugs.'

                799.   `I'he Court
                       The   Court of
                                   vf Atipeats
                                      Appeals for
                                               for the
                                                    the .T7istrict    Coltunbia Circuit
                                                                   of Columbia
                                                         District of                    recently isstied
                                                                                Circuit recentiy issued its

    opinion affirming that a wholesale
                             whotesale dru~
                                       drug distributor does.                             repot-ting. Iir
                                                        does, in fact, have duties beyond reporting.  In

              Pharmaceuticals, the Court upheld
    Masters I'laarrraac°earticals,
    Masters                              upheld the
                                                 the revocation
                                                      revocationof Masters1•'harmaceutical's
                                                                 ofMasters Pharmaceutical's license

    and deterinitied
        determined that
                     that DEA
                          DEA regutations
                               regulations rectt3ire that in
                                            require that     addition to
                                                          in additioii to reporting   suspicious orders,
                                                                           reporting susp€cious  orders,

    distributors inust
                 must "dec[ine
                       "decline tci      the order, or conduct soLne
                                    ship the
                                to ship                        some 'due
                                                                     `duediligence'  and—if it is able to
                                                                          diligence' and—if

    detem3ine that
    determine  that the
                    the order is not likely to be diverted 3nto  iliegal channels—ship
                                                           into illegal                the order." Masters
                                                                         channels—ship the

    Pharmaceuticat was in
    Pharmaceutical was  in violation
                           violation of legal requirements because
                                        legal requireirents because it failed
                                                                        failed to
                                                                                to conduct
                                                                                    conduct necessary
                                                                                             necessary

    investi;aationsand
    investigations  and filled
                         fiiled suspicious
                                suspicious orders.
                                           orders. A               investigation intast
                                                   A distributor's investigation must dispel
                                                                                        tiispeI all
                                                                                                atl the red

    flags
    flags giving
          givingrise
                 risetotosuspicious
                          suspiciouscirc.umstance
                                      circumstancepricar
                                                    priortc~
                                                           toship~in~    suspiciousorder.
                                                              shippingaast~spicious order.'l"he
                                                                                            TheCircL;tY
                                                                                                Circuit Court
                                                                                                        Court

    also rejecte.d
    also rejected the ar;;ument
                      argument made
                                madeby
                                     bythe  HDIV1A and NACL7S
                                        theHT)IVIA     NACDS (quoted  above), that,
                                                              (quoted aboiie), that, aliep"ediy,
                                                                                     allegedly, the

    IaEA had created or imposed
    DEA                 hnposed new duties.

                $00.
                800.   Because of the Distributor llefendants'
                                                  Defendants'refiisals      abide by their tegai
                                                               refusalstotoab€de           legal obligations,

    the llEA
        DEAhas
             hasret3eatedly
                 repeatedlytaken
                            takenadministrative
                                  administrativeaction
                                                 actiontotoattetnpt
                                                             attemptto to forcecornpliance,
                                                                        fc>rce  compliance.f'or
                                                                                             Forexain}31e,
                                                                                                 example,

    in May
       Ma.y 2014,
            2014, the
                   the United
                       litiatedStates
                               States Department
                                      Department of
                                                 ofJustice,  Officeof
                                                    Justice, OfFce  ofthe. Inspector General,
                                                                       the Inspector General, EvalUation
                                                                                              Evaluation

    and Inspect.ions D3visFons,reported
        Inspections Divisions,   reportedthat
                                          thatthe
                                               theDEA  issued final
                                                   DEAissued   final decisions
                                                                     decisions in
                                                                                in 178
                                                                                   178 registrant
                                                                                       registrant actions

    betvsreen 2004 and
    between 200$       2(}I2,"5 As
                   at3d2012,355 As noted
                                   noted above,
                                         above, the
                                                the pffce
                                                    OfficeofofAdininistrative
                                                               AdministrativeLa~v
                                                                              Law 3udges
                                                                                  Judges issued a




    154 See;:3rief
           Brief of
    354 Sec.~      of HDMA
                      H.UM.Ain€nSupport
                                    Supportof
                                            of Cardinal,
                                               Cardina(, supra    t;. 323, 2012
                                                         scrl?rcr n.       20.12 W.L  16370.16, at
                                                                                  WI, 1637016,  at *3
                                                                                                   *3 (arguing
    the Wholesale
    t13e wholesaie.distributor
                      distribtrtorindustry
                                   €ndustry"does
                                             "doesnot
                                                    notknow
                                                        know thethe rules ofof the
                                                                                theroad
                                                                                    roadbecause"
                                                                                         because"t:hey
                                                                                                   theyc.laFrr
                                                                                                         claim
    (inaccurate3y) that
    (inaccurately)  that the
                          the"DEA
                              "llEA has not adequately
                                             adeqtiately explained their").
                                                                       thetn").
    315
    355   3"he DEA's Adjudication
          The DEA's  Adjudicat.ion of
                                   of Registrant
                                      Registrant Actions,
                                                 Actions, supra
                                                          supr•a n.
                                                                 n. 296.




                                                        248
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 261 of 355                                      PageID #: 297




    recommeiicied ciecision in a total of
    recommended decision               of I117
                                            I 7 registrant
                                                registrant actions before the DEA issued
                                                           actionsbefc3re                its final
                                                                                  issued it,5 final decision,
                                                                                                    decision,

    including 76
    including 76 actions
                 actions invotving
                         involving orders
                                   orders to
                                          to shour  cause and
                                              show cause   and 41   actionsinvo(ving
                                                                41aetions              immediate
                                                                             involvingimnieciiate

                 orders.356 'I'hese
    suskzensioti c>rders.1sr'
    suspension                These actions
                                    actions inciucie the following:
                                            include the  foitowing:

                    a.           April 24, 2007, the .11EA
                            On Aprii                               issued an Order
                                                           .DEA issued                   ShowCcuiscj
                                                                              Order totoSlioiv   Cause criid
                                                                                                          and
                                                             Order against the
                                             Suspension Or~der
                            ImmediateSr.r,syxet~.rir~rz
                            hrtnrerli.'ate                                            AmerisourceBergen
                                                                                the,L1n~erisaurc~Bert;en
                            Orlando, Ficxicia                       center ("Orlando
                                                    ctistributioncenter
                                           Florida distribution                                        tlegint;
                                                                            ("Orlanda Facility") 1~'alleging
                            failure toto iiiaintain
                                          maintain effective
                                                     effectivecatitro[s
                                                                controls against
                                                                         againstctiversion
                                                                                   diversion ofof co'titrolied
                                                                                                  controlled
                            sulastances. On :#une
                            substances.                              AmerisourceBergen entered
                                                        22, 2007, Ainei:is«urc.el3ergen
                                                  June 22,                                    entered into
                                                                                                        intu a
                            settEeinent     that resulteci
                            settlement that resulted in thein ttYe  suspension
                                                                 suspension     of
                                                                               of  its
                                                                                  its  DEA
                                                                                      DEA   registration;
                                                                                             registration;

                    b.      On PJovemlzer
                                November 28,   28,2007,
                                                   2007, the  DEA issued
                                                          the DEA                OrdertotoSduni%
                                                                     issued an Or-der             Cause
                                                                                           Show Cat.r.se
                            and   ImmediateSrls°I]erasiori
                            arad Irrrrrzediate                Order
                                                SuspensionOrder-       agaitist
                                                                       against  the Cardinal
                                                                                    Carttinal   Auburn,
                                                                                               Aubuni,
                            Wasl3rngton Distribution
                            Washington      D3striblitionCenter
                                                           Center("Auburn
                                                                   ("Auburn Facility")        failure t.o
                                                                               Eacility") for failure  to
                            niaintain effective
                            maintain    effectivecontrols
                                                  controlsagainst
                                                            againstdivers=.on
                                                                     diversionof   hydrocodone;
                                                                                ofh_yctrocodone;

                    G.
                    c.      On December S,                IDEA issued an Oi-c-
                                            5, 2007, the DEA              Order
                                                                              leF- tf3 Show Cause
                                                                                   to Sl2r)Yl% Ccricse and
                                                                                                       cxrad
                            Immediate
                            1r1tt12L'        Suspension Order
                                      dinte StdspensiQra        agaitist tl3e
                                                         OI-der against       Carciitia4 Lakeland,
                                                                          the Cardinal   Lakelanci,
                                                                                                  Eloricia
                                                                                                  Florida
                            Dtstrabution Center
                            Distribution   Center (".Lakeland                f.or failure
                                                                  Faciiity") for
                                                   ("Lakeland Facility")           failure to tnaintain
                                                                                                maintain
                            effective
                            effective controls
                                      controlsa~ainst   diversionc~f
                                                againstciiversion  of }~ydrocadone;
                                                                      hydrocodone;

                    d.      On December 7, 2007, the    the DE
                                                            DEA A issued
                                                                    issued an Order to Show Cause
                                                                              Order to               and
                                                                                             Caacse urzd
                            Immediate     Suspension Or
                            Irtarrrediate Stt,rpE:nsion     -der- against
                                                          Order    against ttie
                                                                            the Cardinai
                                                                                 Cardinal Suredesboro,
                                                                                           Swedesboro,
                            New Jersey
                                   Jersey .Distributson            ("Swedesboro Eac€lity")
                                           Distribution Center ("Stvectesboro      Facility") for failrire
                                                                                                  failure
                            to inaintain
                                maintain effect;ve
                                           effective controis
                                                      controls at;ainst
                                                                against cliversion     hydrocodone;
                                                                         diversion of hy(irocodone;

                    e.      On Janriary
                                  January 30, 200$,
                                              2008, the
                                                      the DEA   issued an Order
                                                          DEA issuect       OrdertotoSdipw
                                                                                      Show Ccruse
                                                                                            Cause and
                                                                                                    arid
                            ImmediateSr.r.sr3erzsion
                            lrrrtnediate                       against the.
                                                        Order against
                                          Suspension Order              the Cardsnal
                                                                            Cardinal St.afford,
                                                                                       Stafford, "Texas
                                                                                                  Texas
                            Dtstribution Center
                            Distribution    Center ("Stafforci
                                                     ("Stafford Faciiity")
                                                                 Facility") fc>r failure to
                                                                             for fxFture      maintain
                                                                                           to tnaintain
                            effective controls
                                        controls against
                                                 againstdiversaon
                                                          diversionof   hydrocodone;
                                                                    ofhydrocodc}ne;

                    f.      On September
                                 September 30,30,2008,
                                                    2008,CarctinaE
                                                            Cardinal etiterecl
                                                                        entered irito    Settlement and
                                                                                 into a Settleonertt   and
                            Release   Agreementartd
                            Release Agreetrterat   and  Administrative
                                                      Admir2istr•ative     Memorandum Q/'A
                                                                         McTmoruraclirrrr   of Agreement
                                                                                                 greewerit
                            with the
                                   the .UEA
                                        .DEA relatect
                                               related to
                                                        to its
                                                             itsAuburii
                                                                 Auburn.Facility,
                                                                           Facility,Laketanct
                                                                                      LakelandFac.stity,
                                                                                                  Facility,
                            Stivectesboro Facility
                            Swedesboro       Fae€lity and
                                                       anti Staffcirci              The document
                                                                         .EaciEity.The
                                                              Stafford Facility.          ctocuinetit also
                            reference.d allegations
                            referenced    a!Iebationsby by the
                                                            the DEA    thtit Cardinal
                                                                 DEA that    Cardinal failed
                                                                                       failed to
                                                                                              to maintain
                            eff.ective controls
                            effective   contro[s against
                                                  against the ciiversion
                                                                 diversion of coiitrotlect  substatices at
                                                                               controlled substances
                            its ciistribution
                                  distribution facilities
                                                  facilities 4ocated
                                                                located ininMcDcznou;~h,
                                                                                McDonough, CeorgiaGeorgia
                            ("McDonczughFacility"),
                            ("McDonough       Facility"),Valencia,      Califomia("Valencia
                                                           Va)encia,California     ("Valehcia Facility")
                                                                                                 Facility")
                            and Denver,
                                 Denver, Cotoracto
                                           Colorado ("Denver Fac.ility");
                                                                   Facility");




    356   m



                                                         249
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DQCUMENT  3      Page 262 of 355                                  PageID #: 298



                          ~

                    g.
                    g.                               tbe DEA issued an Qrder
                              On February 2, 2012, the                    Order to to Si
                                                                                      Show Causer7use and
                                                                                                      ancl
                              Ifnmediate Suspension
                              Immediate                Qrder against the
                                          SuspeizsivnOrder           the Cardinal
                                                                         Cardinal Lakeland,
                                                                                     Lakeland, FIoricla
                                                                                                   Florida
                              Distribution
                              Distribution Center ("I.akelancl
                                                   ("Lakeland Facility'  .') for
                                                                 Facility")   for failure
                                                                                   failure to
                                                                                            to iriaintain
                                                                                                maintain
                              effective controls against diversion of oxycodone; and             i

                    h.
                    b.        C1n  December23,
                              On December      23,2016,
                                                   2016,Cardinal
                                                          Cardinalagreed
                                                                   agreed to
                                                                           topay
                                                                             pay aa~44
                                                                                   $44 milli  In fine to
                                                                                         million
                              the DEA tato resolve
                                            resolve the
                                                     the civii
                                                         civil penalty
                                                               penalty portion
                                                                       portion of
                                                                                of the
                                                                                    the administrative
                                                                                        administrative
                                            againat its Lakeland, Florida Distribution Center.
                              action taken against

            801.
            801,    Rather than
                    Rather than abide by
                                      by their
                                          their non-delegable
                                                 non-delegable ciuties under public
                                                               duties under  public safety
                                                                                    safety laws,
                                                                                           laws, the

    Distributor Defendants, individually
    Distributor Defendants, indivicluallyand
                                          anclcollectively
                                               collectivelythrough
                                                            throughtrade
                                                                    trade groups
                                                                          grUups in
                                                                                  in the industry,
                                                                                          industry,

    pressured the U.S. I3epartment of.lustice
                       Department of  Justice to
                                              to "halt"
                                                 "half' prosecutiona
                                                        prosecutions and
                                                                     and lobbiecl
                                                                          lobbied Congress to strip the
                                                                                                 i
    DEA of its ability to
                       to irrunediately                    registrations. The
                           immediately suspend distributor regiatrations. '1 heresult
                                                                                resultwas  "sharp drop
                                                                                      wasaa"sharp

    in enforcernent actions" and
       enforcement actions"  and the passage of the "Ensuring
                                                    "Ensuring Patient
                                                              Patient Access
                                                                      Access and
                                                                             and Effective
                                                                                 Effective Drug
                                                                                           Drug

    Enforcement
    Enforcement Act"
                Act" wbich,
                     which, ironically,
                            ironically, raiseci the burden
                                        raised the  burden for
                                                           for the
                                                                the DEA
                                                                    DEA to
                                                                         to revoke
                                                                             revokeaadistributor's
                                                                                     distributor's license

    frorn          harrn" to "immediate
    from "imminent harm"     "itnanecliateharm"
                                           harin"and
                                                  andprovided
                                                     providedthe   industry the
                                                              the industry   the right
                                                                                 right to
                                                                                       to "cure"
                                                                                          "cure" any

    violations of law before a suspension
                               suspension order
                                          order can
                                                can be
                                                    be issuecl.15'
                                                        issued.357

            802.
            802.     In addition
                        adclition to
                                   to taking
                                      taking actions
                                             actions to lirnit rel;ulatory prosecutions and suspensions, the
                                                        limit regulatory

    Distributor .Defendants undertook to
                Defendants undertook  to fraudulently
                                         frautlulently convince the public that
                                                                #he public                complying
                                                                           that they were cornplying

    with their
         their legal
                legal obligations,
                      obligations, including
                                    including those
                                               those ianposed
                                                      imposed by licensing
                                                                  licensing regulations.
                                                                            regulations. Through such



    357 See Lenny                                    Investigation_ The I)EA
                                           Highani, Investigation:
                      Bernstein & Scott Higham,                            DEA Sloi-ved  Enforeemerit While tlie
                                                                                Slowed Enforcement             the
     Qpioid
     Opioid Epidentie
                 Epidemic ("  .rrew Dut
                              Grew      Out of      Control, WAsxrNGToN
                                               ofCoiltrol,        WASHINGTON POST    P05T(Oct
                                                                                            (Dct. 22,
                                                                                                    22, 2016),
                                                                                                           2016),
     https:/lwww. washinrstonpost. coi-nlinvesti<=ationsitiie-dea-slaw eci-enforceinent-while-the-ovio id-
     htms://www.washingtoripost.comlinvestigationsithe-dea-slowed-enforeement-while-the-opio
     epidemie-grew-out-of-control/2016/10/22/aea2H8e-701-11e6-8d13-
     epiclen-iic-_qrew-out-of-control/201. 6/ 1 U/22/aea2b#8e-7f71-11 e6-8d 13-
     0004ef9fd9 4torv.btrn1?utrn
     d7e704ef9fd9                       term=.2f'157833e3c4; Lenny
                      storv.httrOutmterm=.21757833e3c4;               Lenny Bernstein
                                                                               Bernstein &&ScQtt
                                                                                               Scott Higham,
                                                                                                        Higham,
     Investigations: U.S.
    Investigations:    U.S. Senator
                            SenatorCalls
                                      Callsfor
                                            forIfrvestigation    ofDEAEnforcernent
                                                 InvestigationofDEA                    Slowdown Amid
                                                                          EnforcementSlowdoi-vn   Alrrid°plaid
                                                                                                           Opioid
               WASHINGTON POST
     Crisis, WASHIlNGTON        POST .(Mar.  6, 2017),
                                       (Mar. 6,         htms://-www .wasiiingtonpost.com/investigationslus-
                                                 2017), lltttzs:/,'www.washingtonliost.cotn/investi~?ationsius-
     senator-call4-tor-investi<.:atioii-of
     senator-calls-for-invest  ilation-of-dea-enforeement-s       lo wdo w n/2017103/06/5846ee60-028b-11e7-
                                           dea-enforcemeiit-slowdotivtii2017l03!O6/5846eeE70--028b-1         le7-
    $ble9-a05d3e2Ifief
       l 0-05ci3c21 f 7cf storv.13tm1?utrn
                            story.htnOutm tei•in=.7007bf2b
                                                term—.7007bf2b9455;3455; Eric
                                                                          Eric Eyre, DEA
                                                                                     DEA Agent:
                                                                                          Agetat: "We
                                                                                                   "WeHad Had NoNo
     Leadership " in
    Leadership"      in YYY
                        WV AmidAmid    FloodofofPain
                                    Flood         PainPills,
                                                       Pills,CHARLESTON
                                                              CI-IAItLEST'oN  GAZETTE-MAIL
                                                                               GAZETTE-MAIL   (Feb.
                                                                                                (Feb. 18,
                                                                                                      18, 2017),
                                                                                                           2017),
     https: ./e~vww.wv€;azetteinail.com/news/healtb/dea-agent-we-had-no-leadership-in-wv-amid-
     httbs://www.wvgazettemail.eo         nllneivslhealth/ctea-agent-we-had-ilo-leadersliip-iii-wv-amicl-
     flooci/article 928e9bccl-e28e-58b1-8e3f-fOS288f539fcl.htrnl.
     flood/article   928e9bed-e28e-58b I -8e3f-f08288f539fd.html.




                                                         250
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19 Page 263 of 355
                                   DOCUMENT3                                                          PageID #: 299




    statements. the Distributor Defeiidants
    statements,                 Defendants attempted to assure the public
                                                                   public they
                                                                          they were  working to curb
                                                                               were 'working
                                                                                     I
                                                                                     i
    the opioid epidemic.

            803.     For example,
                         example, a Cardinal executive claimed that
                                             executive claimed that it uses
                                                                       uses "advanced analytics" to

                             and represented that it was
    monitor its supply chain and                     was being "as
                                                               "as effective
                                                                   effective and e.fficient as possible in
                                                                             and efficient

    constantlY monitorin
    constantly          1~ , identifying,
               monitoring,    FdentE
                                   ~~:    and eliminating
                                       n at~d eliminatin  an  outside criminal
                                                           Youtside
                                                        i;any         criminalactivitY."35'3
                                                                               activi         Giti' en the
                                                                                    tY~ "35'~ Given    the

    sales volumes and the company's
                          company's history
                                    history of violations,this
                                            ofviolations,  thisexecutive
                                                                executive was
                                                                          waseitlier,
                                                                              either not telling the

    truth, or, if                     system, itit ignored the results.
               if Cardinal had such a systen},

            804.
            804.     By rnisleading the public about the
                        misleading the                the effectiveness
                                                           effectiveness of
                                                                         of their
                                                                             their controlled
                                                                                    controlled substance
                                                                                               substance

    monitorin~ programs, the Distributor Defendants
    monitoring                           Defendants successffiilly concealed the
                                                     successfully concealed  tlie facts
                                                                                  facts sufficient
                                                                                        sufficient to

    arouse suspicion of
                     of the
                        the claims
                            claims tlrat    Plaintiffs now assert.
                                   that the 1'laintiffs

            805.
            805.     Ivleanwhile, theopioid
                     Meanwhile, the  opioidepidemic  raaes unabated in the United States.
                                            epidemic rages                        Statss.

            806.     The epideEnic stillrages
                         epidemic still  rages because
                                               because the
                                                        tbe fines and
                                                                  and suspensions
                                                                      suspensions imposed
                                                                                  irnposed by the DEA do

    not change
        change the
               the coriduct
                   conduct of the intiustry.
                                  industry. The distributors,  including the Distributor Defendants,
                                                distributors, includinA                  Defeirdants, pay

    fines as a cost of doing business
                             business in an industry that
                                         an industry that generates
                                                          generates billions
                                                                    billionsQf  doilars in annual revenue.
                                                                             of dollars

         hold multiple
    They Ytold rnultipleDEA
                        DEAregistration
                            registrationnumbers
                                         numbersand
                                                 antlwhen one facility
                                                     when one facility is suspended, they simpiy
                                                                                          simply

    sbip from another facility,
    ship

            807.     The Nvrongful actionsand
                         wrongful actions  and omissions
                                               omissions of
                                                         of the
                                                            tiie Distributor Defendants which have
                                                                 Distributor Defendants

    causedd thediversion
    caused the  diversionof  opioids and
                          of opioids and which               substantial contributing
                                         wliich have been aa substac}tial contributing factor
                                                                                       factor to
                                                                                              to and/or

    proximate cause of
    proximate cause of the
                       the opioid crisis are alleged
                           opioid crisis     alleged in greater
                                                        greater detail in Plaintiffs'
                                                                          Plaintiffs' allegations
                                                                                      allegations of

    Defendants' unlawful acts below.



    358 Lenny
    351   Lenny Bernstein
                  Bernstein et al•,
                                al., How DtDrugs  Intendedfof•
                                              ugs lntended    for Patierals
                                                                   Patients Endecl
                                                                            Ended Up r►z
                                                                                       in the Haisds
                                                                                               Hands Qfof • Mega!
                                                                                                            Illegal
    Users: "No "NoC1yae
                      One Elias
                              Was Doing
                                     Doin; Thear•
                                             Their Job,
                                                     Job,"" "I"HE
                                                               THE WASHINGTON
                                                                     WASNINGTON POST          (Oct. 22,
                                                                                     POST (Oct.      22, 2016),
                                                                                                            2016),
    h s://www.washiniztonpost.comlinvesti
    l~ttl)s://www.wasliino,tonl)ost.com,'i   nvesti gations/how-druizs-intended-for-patients-ended-up-in-
                                                    gations/llow-dru~Z5-intencled-for-pa.t.ients-endedd-ut)-in-
    the-hands-of- illegal-users-ao-one-was-doing-their-iob/2016/10/22/10e79396-30a7-11e6-8ff7-
    tl.ie-hat=cl,-of-illegal-user::-no-oEte-was-doiitg-ttieir jc)bl2(316110.122/1(1e7939{-30a7-.1 le6-8ff7-
    7b€ic1998b7af)      storv.htEnl`?utin
    7b6e1998b7a0story.htm                 terni=.a5fQ5172'2a7a.
                                   i?utmierm=.a5f051722a7a.


                                                         251
Case 1:19-cv-00756-WS-C Document 1-1D©CUMENT
                                      Filed 10/09/19
                                    DOCUMENT  3      Page 264 of 355                                 PageID #: 300




             808.  The Distributor Defendants have abandoned their duties duties iniposed
                                                                                  imposed ur,der
                                                                                             nder state law,
                                                                                           I
    taken
    taken acfvanta~~e of a lack
           advantage of     lack ofofadeclnate
                                      adequateIa~v
                                                lawenforcen3ent,
                                                    enforcement,and abused
                                                                  and      the the
                                                                      abused   13I~v~le~;e
                                                                                   privilegec.~f
                                                                                              of distr3bUting
                                                                                                 distributing

    controlfed
    controlled substances.

        D. The National Retail Pharmacies Were on Notice of and Contributed to Ille2a1
        la
             Diversion
             Diversion oft>f            Opiolds
                             Prescri ti:~pfaids
                          Prescription

             809.     rlational retail pharinacy
                      National         pharmacy chains earned
                                                       earned enormotis
                                                              enormous profits by flooding the country

    with prescription opioids'5L "1'hey
         prescription opioids.359       were keenly
                                  They were  keenly aware of
                                                          of the
                                                              the oversupply      prescription
                                                                   oversupplyofofpres          opioids
                                                                                      Iript€on op€oids
                                                                                                ~
    through
    through the exte.nsive         information they
                extensive data and information  theydevelopecl
                                                    developed and
                                                               and inaintained
                                                                    maintainedas
                                                                               asboth
                                                                                  bothclistributors
                                                                                       distributorsal3d
                                                                                                    and

    dispensaries. Yet, instead,
    dispensaries. Yet, instead,of
                                oftaking
                                   taking any meaningful action
                                          any meaningful action to
                                                                 to stem
                                                                    sten; the tlow
                                                                              flow olf
                                                                                    of opioids
                                                                                       opioids into
                                                                                               into

    cominunities,
    communities, they
                  they continueci   pat-ticipate in the
                       continued to participate     the oversupply
                                                        oversupply and
                                                                    andprofit
                                                                        profitfrcyin
                                                                               from it.

             810.     Each of the
                              the Nationat
                                  National .Retail
                                            Retail .Pharrnacies cloessubstantial
                                                    Pharmacies does   substantial business
                                                                                  business throughout
                                                                                            throughout the

    Un3ted States. This business inclucles
    United States.               includes the clistr3bution
                                              distribution and
                                                            and dispensing of prescription
                                                                dispens€nyof  prescription opioids.
                                                                                           opioids.

             811.     Data shows
                      Data  shows that
                                    thatthethe
                                             1V`ational
                                               'National Retail
                                                          Retail1'13arniacies
                                                                  Pharmacies dsstribiited
                                                                              distributed and
                                                                                           and clispensecl
                                                                                                 dispensed

    substantial cluantities
                quantities of prescription
                              prescription opioicis,
                                           opioids, inetuding
                                                     including fentanyl, hydrocodone,ancl
                                                               fentanyl, hydrocodone, and oxyeoclone
                                                                                          oxycodone in

    Atabama. In
    Alabama.  Inacidition,
                 addition,they
                           theyclistribtzted
                                distributedanc{  clisfrensedsubstantial
                                             and dispensed   substantial cluantities
                                                                         quantities of
                                                                                     of preserilztion
                                                                                        prescription opio€cis
                                                                                                      opioids

    in other
       other states,
             states, and
                     and these
                          these dnigs
                                 drugswere
                                       wereGivertecl
                                            diverted from
                                                      from these
                                                            these other
                                                                   otherstates
                                                                         statestotoA1abama.,7^he
                                                                                    Alabarna. ,The National

    Retaft 1'harmacies
    Retail Pharmacies faiie.d  to take
                       failed to  tak.emeaningful
                                       meanin~ful action         this divers=:on
                                                  action to stop this diversion despite
                                                                                 despite their
                                                                                          their knowledge

    -of
     of it, aiici
            and contributed
                  eontribute.clsubstantially
                                substantially to
                                               to the  cliversion problem.
                                                   the diversion  probletn.

             4.12. "1'he
             812.   The National
                         National Reta€l
                                   Retail I'hartr.acies
                                           Pharmacies devetopecf       inaintainetl extensive
                                                                  anci maintained
                                                        developed and               extensive data
                                                                                              data on

    opioids  theyciistribtzted
    opioids they  distributed ancl
                               and dispensed.
                                   clispensed. Through
                                               Through this
                                                        thisdata,
                                                             data,~fatic~nal
                                                                   National Retail
                                                                             Retail 1'harirac.ies
                                                                                    Pharmacies hadhadc~irect
                                                                                                      direct

              ofpatterns
    knowledge of patternsand
                         and instances
                              instancesof
                                        ofin3proper
                                           improper distribution,
                                                    distribution, prescrabing,
                                                                  prescribing, and use ofprescript€tin
                                                                                       of prescription

    opioids in communities
               communities throughotit
                            throughout the
                                        the country,
                                             country,atict
                                                      and in
                                                           in Alabatna
                                                              Alabama in
                                                                       in particular.
                                                                          particular.'1'hey
                                                                                      They usecl
                                                                                            used the data



    359 Plaintiffs'
    359  P[aititiffs'allegations
                      allegations of
                                  of wrongdoing
                                     ivrongcloing are
                                                  are pointing
                                                      pc>intingtotothe
                                                                    theNational
                                                                        National Retail
                                                                                  Retai( Pharmacies
                                                                                          Fhartnacies not
                                                                                                      tiot the
    pharmacy industry
                 inclustry who
                            who in
                                 in general
                                    genei.3;serve
                                             serveaavital
                                                     vitalhealthcare
                                                          healthcare function
                                                                      function in
                                                                                in the
                                                                                    the U.S.
                                                                                        L.S.


                                                           252
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 265 of 355                             PageID #: 301




    to evaluate their
                their ourn
                      own saies
                           sales a.ctivities    workforce. On
                                 activities and workforce.     informationand
                                                           On inforn:ation     belief,the
                                                                           andbelief,     National Retail
                                                                                       theNatic>nai

    I'har€nacies afso provided
    Pharmacies also   tarczvidedDefendants
                                 i)efendantswith   dataregarding,
                                             ivithdata              inter alia,
                                                        regartiing,inter         individual doctors
                                                                           alia, individual doctors in

    exchange for relaates
                  rebates or ottier
                             other forins
                                    forms of
                                           ofconsideration.
                                              consideration."I1ie
                                                             The Nationa(            t'harmacies' data
                                                                            Retail Pharmacies'
                                                                  National .IZe.tait              data is a

    valuable reso€zrce thatthey
             resource that  they could
                                 coutd have
                                       have used
                                            used to           cliversion but
                                                 to help stop diversion  but failed
                                                                             faiied to do so.

                     I. 'I'he
                        The Iiational
                              NationallE2etafl P4rar maciesHave
                                       Retail Pharmacies    Havea aDuhr to Prevent
                                                                  Duty to          Diversion
                                                                           PiMent Diversiola

              813.   Each }.~articipant
                          participant ininthe
                                           thesupply
                                               supgly chain
                                                      chain of opioid distrihution, includingthe
                                                                      distribution,including      National
                                                                                              theI~atic~nal

    Retaif Pharmacies, is responsible for preverlting
    Retail                                                                             into the
                                          preventing diversion of prescription opioids into     illegal
                                                                                            the i(lel;al

                                                        ting susp€c€ous
                                                  reporting
                                   monitoring and repol-
    market by, among other things, Inonitoring                          activity.
                                                             suspicious act,~,aty.                   ~

              814.   The National
                         National Retail
                                  RetailPharirlacies,
                                         Pharmacies,like
                                                      likemanrzfactharers
                                                           manufacturers ancl        distributors, are
                                                                          and other dis"tributors,

    registrants urlder the.Alahama
                under the  Alabama liniform
                                   Uniform Cc}ntro3led  SubstancesAct
                                            Controlled Substances     ("AliCSA"). AL. Code §20-2-
                                                                  Act("AUCSA").

       et seq. (1975). Because phar€nacies
    11 et                                             are registrants
                                           themselves are
                               pharmacies themselves      regi4trants under  the AUCSA,
                                                                      under the  AUCSA, the
                                                                                        the duty to
                                         1

    prevent
    prevent diversron
            diversionlies
                      lieswith
                          withthe
                               thepharinacy
                                   pharmacyentity, notnot
                                             entity,      the€13dfv€dual
                                                       tl3e              pharmac€st alone.
                                                              individual pharmacist alone.

              815.   The ll1,A,
                     The  .DEA, among
                                 among others,
                                        others,has
                                                hasprovided
                                                     providedextensive
                                                               extensive~~uidance        pharmacies
                                                                          guidance totopliartnac.ies

    concerning their
    concerning theirduties
                     dutiestU
                            to the
                                thepuYsiac. Theguidance
                                   public. The           advises pharmacies
                                                guidance advises            how to
                                                                 pharmacies how     identifysuspicicnus
                                                                                 toidentify  suspicious

    orders and other evidenc.e of diversion.
                     evidence of

              816.   SuspicioLrspharmacy
                     Suspicious  pharlrlacyorders
                                            ordersinclude orciersunusually
                                                   includeorders  unusuallylarge  size, orders
                                                                            Iargesize,  orders that
                                                                                               that are

    disproportionately large
    disproportionately large in
                             in comparisoti
                                comparison to
                                            to the  population of
                                                the populatioti      community servect
                                                                ofaa cotnmunity               pharmacy,
                                                                                served by the pharrnacy,

                                normal pattern and/or orders of .unusual freqtzency
                        froni a normal
    orders that deviate from                                                           duration, among
                                                                         frequency and durat£on, among

    others.

              417. Additionat
              8.17.           types
                     Additional     afsuspicic3us
                                types              orders
                                       of suspicious        include:
                                                          include:
                                                     orders        (.I)(1)
                                                                         prescriptic>ns written by a doctor
                                                                           prescriptionsu•ritteil

    who writes
    who writessign€ticantly
               significantlylnore
                             moreprescri}?tions
                                  prescriptions(c>r
                                                (or in targer
                                                       larger quantities
                                                              quantitiesc>r higher doses)
                                                                         or higher doses)f.csr
                                                                                          for controlled
                                                                                               eontrolted

    substanc;es compared
    substances  compared to
                         to other practitioners in the
                                                   the area;
                                                       area;(2)
                                                             (2)grescript€on4
                                                                 prescriptions tivhich should last
                                                                               which should   last for
                                                                                                   for a

    month in legitimate use, but are
                                 are being
                                     being refitletl
                                           refilled on
                                                     on aa shorter
                                                           shorter basis;
                                                                   basis; (3)
                                                                          (3) presc.riptions
                                                                              prescriptions for antagonistic

    drugs, such as depressants
                   depressants and
                               and stinrulants,
                                   stimulants, at
                                                at the
                                                    the same
                                                        same tiine;
                                                              time; (4)
                                                                     (4)prescriptions
                                                                        prescriptionsthat
                                                                                      thatioolc      good"
                                                                                                "too good'°
                                                                                           look "too


                                                      253
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 266 of 355                                    PageID #: 302




    or tivl3ere
       where thetheprescriber's
                    prescriber's handwriting
                                 handwriting is
                                             is too
                                                 too legible;
                                                      legible;(5)
                                                               (5)presc.riptions
                                                                   prescriptionswitli
                                                                                 withquantitie.s
                                                                                      quantities or dosestlra.t
                                                                                                 ordoses  that

    differ fi•orn
           from usual rr;edical
                      medical usage;
                                usage;(b}
                                       (6)presc.riptions
                                          prescriptionsth,a.t
                                                         that do r3ot         with standard
                                                                      cornply with
                                                                 not comply        stanclarr3abbreviations
                                                                                              abbreviations

    aird/or conta€ti
    and/or           tio abbreviations;
            contain no   abhreviatioiis; (7)
                                         (7) photocopied prescri.ptioiis; or (8)
                                                         prescriptions;      (8) prescriptions
                                                                                  prescriptionscoirtaii3ing
                                                                                                containing

    clifferent handwriting.
    different  handwrititig. Most
                             Most of the tiine,
                                         time, these
                                                theseattribtates
                                                      attributes are
                                                                 are not
                                                                      notdiffcult
                                                                          difficulttotocietect,
                                                                                         detec and
                                                                                                andshould
                                                                                                    should1}e
                                                                                                           be

    easily recognizable
           rec.ognizable by pharmacies.                                                           I

            818.     Suspicious pharmacy
                                pharmacy ordei:s        flags for
                                         orders are red fla€;s for if
                                                                    if not
                                                                       not direct
                                                                           direct evidence If diversion.
                                                                                  evidence of

            819.     Ot1ier si~t3sof
                     Other signs   ofdiversion
                                      cliversioiican
                                                  can be
                                                      be observed
                                                         observed throt~gli
                                                                  through data ~;atliered, coirsolidated, atid
                                                                               gathered, consolidated,    and

    aYiatyzeciby
    analyzed   bythe
                  theNational
                     Natsona[Retail
                              .RetaitPharmacies
                                      Flzarinaciesthemselves.
                                                   theinselves. That    clataallows
                                                                '3"lratdata    allowsthem
                                                                                      theintotoobserve
                                                                                                observe patterns
                                                                                                        patteriis

    or instances of
                 of dispensintry thatare
                    dispensing that   arepotentially
                                          potentiallysuspicious,
                                                      suspiciotis,of
                                                                   of oversupply
                                                                      oversupplyin
                                                                                 ir particular
                                                                                    particu;ar stores
                                                                                               stores or

    geographic area4,
               areas, or of prescribers
                            prescribers or
                                        or facilities
                                           facilities tlrat
                                                      that seem
                                                            seem to
                                                                 to engage
                                                                    engage iir improper presc.ribing.
                                                                            in improper prescribing.

            820.     Accorclitigto
                     According   to industry
                                    industry standards,
                                             statrdards, if aa pharmacy
                                                                pharmacy fiiicls evidence of
                                                                          finds evidence   ofprescri,ption
                                                                                              prescription

    divers€oii, the local
    diversion, the  locat Board
                          Boarci of. harmacy and .DEA
                                 ofPharinac-y    .DEA must
                                                      must be contacted.
                                                              coiitacted.

            821.     De.spite their
                     Despite   their legal
                                      legal obligations
                                            ohligatioiis as registrants under
                                                                        under state
                                                                               state law,
                                                                                      law,the.
                                                                                           the Nat€onal
                                                                                               National Retaii
                                                                                                        Retail

    i'hai7nacies
    Pharmacies allowed
                 allowedtividespreacl
                          widespread diversion
                                      diversiont.o
                                                 tooccur—anci
                                                    occur—andthe_y
                                                              they did so
                                                                       so knowii3gly.
                                                                           knowingly.Tlre_y kiiew they
                                                                                      They knew   they

    n3ade money
    made  motiey h_y fillingprescriptions;
                 by filling  prescriptiors; iiot
                                             notby
                                                 bynot
                                                    notf~llinc,
                                                        filling descriptiot3s.
                                                                descriptions.'I'lrey
                                                                               Theykrrew
                                                                                     knewtlrey
                                                                                          theycnade
                                                                                               mader.noiaev
                                                                                                    money

    by
    by makirig
       makingFt   easy for
               it easy for doetors
                           doctorstotorefer
                                       referpatients
                                             patientswith druyT
                                                       with  drugprescriptiori:;
                                                                  prescriptions  toto
                                                                                    t13em
                                                                                      themtcy
                                                                                            to fi11, not by
                                                                                               fill, not bv making
                                                                                                            cnakitig

    it difficult for doctors to refcr
                                refer p atientstothern
                                      patients to themto
                                                       tofi11
                                                          fill descriptions.
                                                               descriptions.

            822.     Performance
                     Performance metrics
                                 inetries and
                                          arsd prescription
                                               prescription quotas
                                                            quotas adopt.ed
                                                                   adopted by
                                                                            by the
                                                                               the National
                                                                                   National Retail
                                                                                            Retail

    Pharinacies for
    Pharmacies  for their
                     their retail
                            retailstores
                                   storescotztributec{
                                          contributed to their fai[ure.
                                                               failure. For
                                                                        For itrstatrce,
                                                                             instance, under
                                                                                        under CVS's
                                                                                              CVS's.Mletrics
                                                                                                    Metrics

    System, for example,
                example, phartnacists
                         pharmacists are directed
                                         directed to
                                                   tomeet
                                                     meethi(yh
                                                          high goals
                                                               goals that
                                                                     that tnake
                                                                           make ititdifficu"it,
                                                                                     difficult, if iiot
                                                                                                   not

    impossible,      comply with
    itnpossible, to cotnply with appl;c.able
                                  applicable laws
                                              laws and
                                                    andre.~ulatioi3s.
                                                         regulations. There
                                                                      There isis no
                                                                                  nomeast~ren3ent
                                                                                     measurement for

    pliai-mac_yaccuracy
    pharmacy    acc.uracyororcustomer
                              customersafety.
                                       safety.Moreover,
                                              Moreover, the
                                                         the bonuses
                                                             t;onuses for
                                                                      for pharmacists
                                                                          ,pharmacists are
                                                                                       are calculated,
                                                                                           calculated, in

    pai-t, oir
    part,  on hcttv
               how many
                    inatiy larescr€ptiotrs
                           prescriptions that
                                           tlratpharmacist
                                                 laharmacistfiflls
                                                                tlswithin
                                                                   wfthitraa year.
                                                                             year. The
                                                                                   'T"heresult
                                                                                         resultisis both
                                                                                                    both deeply




                                                         254
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 267 of 355                               PageID #: 303




    trotabling
    troubling and entirely
                  entirely predic.table:
                            predictable:o},~ioids flowed out of
                                         opioids flowed         NationalRetaii
                                                             ofNationat  RetailI'harrima.cie.s anct into
                                                                                  Phaanacies and

    cotnmunities throughout
    communities  throughout the
                            the countty.
                                country.The
                                         Thepoficie5
                                             policies remained
                                                       remained in
                                                                 in piace evenas
                                                                    placeeven  asthe
                                                                                  theepidetnic.
                                                                                      epidemic ra~erl.
                                                                                                raged.

            833. In consicteration
            823.                   of of
                    In consideration  a reasonable oppartunity
                                         a reasonable          forfor
                                                      opportunity  fi€rther
                                                                      furtherinvestig;atiot';
                                                                               investigationanci
                                                                                              and discovery,

    Ptair:tiffs
    Plaintiffs allege that this
                            this probletr
                                 problemwas   compoundedby
                                          waseompoundeci bythe
                                                             theNatic€na!
                                                                 National Retail
                                                                          Retail Phartn i ei es' failure
                                                                                  Pharmacies'            tc~
                                                                                                 failure to

    acieqL€ate;ytrain
    adequately    traintheir  phai-trtacists anci
                        their pharmacists    and pharmacy
                                                  pharmacytechnicians
                                                           techniciansc>n
                                                                        onhc~w to }~roperly
                                                                           how to properly and
                                                                                            i nd adequately
                                                                                                 adeqi€ately

    handle prescriptions
           prescriptions for
                         for opioid
                             opioid painkiflers,
                                    painkillers,inclt€dingwhat constitutesaaproper
                                                 including whatconstitutes         inquiry into whether
                                                                            properinq€airy      whether

    aapresc.riptioti
       prescription isis le(yititrtate,
                          legitimate, whether
                                        whether aprescriptic.na
                                                a prescription is Iikely for a condition
                                                                  likely f.or  conctition for
                                                                                          f.orwhich
                                                                                              whichthe
                                                                                                    the FDA
                                                                                                        FDA has

    approveci treatmetits with opioids, anci
    approved treatments                                    and/or actions
                                             what measures anci;'or
                                        and what                    actionsto
                                                                            to take  when a prescription
                                                                                take when

    is identifecl
       identifiedasasphony,
                      phony,false,
                              false,forgecl,
                                      forged,oror
                                                otheiwise i11e~;al,
                                                  otherwise  illegal,ororwhen   suspicious ctrc€€mstances
                                                                          whensl€sp3c€olis  circumstances are

    present, inclt€ding tivhenprescriptions
             including when    prescriptionsare
                                             areprocured   and pills
                                                 procured and  pitls supplied
                                                                     si€ppliedfor   the purpose
                                                                               for the             illegal
                                                                                        puipose of illegal

    ctiver>ion and
    diversion  and cirt€g traffic.king.
                   drug trafficking.

            824.      In consicteration
                         considerationofofaareasonabte
                                             reasonableotzportunit_y
                                                         opportunityfor
                                                                     forfurther
                                                                         furtherinvesti~;ation
                                                                                  investigationanci  discovery,
                                                                                                 andc~isec~very,

    Plaintiffs allege that
                      that the National
                               National Retail
                                        Retail t'harmacies
                                                Pharmaciesalso
                                                           alsofaiied
                                                                failedtotoadequately
                                                                           adequatelyi€se data avaitab#e
                                                                                      userlata available to

    thern to identify
    them     identify doctars whowere
                      doctorswho werewritin~;
                                      writing s€€spicious n€€mbersofprescriptions
                                              suspicious numbers   ofprescriptionsand/or prescriptions
                                                                                   and/orpresc.riptions

    of srtspieiot€s
    of              ainounts of opioicts,
       suspicious amounts       opioids, or     adequately use
                                          6r to acieqt€ate(y usedata
                                                                ciataavailable
                                                                      avaiiableto
                                                                                to them
                                                                                    thetn to tto statistical
                                                                                             do statistica[

    anatysis to
    analysis to prevent
                prevent the
                         the ftlling
                              fillingof
                                     ofprescript'sons that were
                                        prescriptions that were iliegaliy  diverted or athenvise
                                                                 illegallyciivertec►   otherwise contributect
                                                                                                 contributed

    to
    t.o the
         the opioid
             opioid crisis.

            825.         consider•ation of
                      In consideration  ofaa reasonable
                                             reasonableop,portunity
                                                        opportunity for
                                                                    for ft€rther investigation and cliscovery,
                                                                        further investigation      discovery,

    Ptaintiffs
    Plaintiffs alle(re
               allege that the Nationai
                               National Retail  Pharmaciesfailect
                                        Retail Phartracies failedtc?
                                                                  to analyze: (a)
                                                                              (a) the
                                                                                   thenutnber
                                                                                       numberofofopioact
                                                                                                  opioid

    prescriptions fitleci
    prescriptions filled by incfivicivat pharmacies relative
                             individual pharmacies  re[ative to the
                                                                 thepop€zlation
                                                                     population of
                                                                                ofthe
                                                                                   thephartnac_y's
                                                                                       pharmacy's

    community; (b)
    comtnt€nity; (b)the
                     the increase
                          increasein
                                   in opioid
                                      opioicisales
                                              salesrelative
                                                    relativetoto past
                                                                 past years;
                                                                      years; (c)
                                                                             (e) the ntiinber
                                                                                     number afof opioid
                                                                                                 opioid

    prescriptions
    presc.riptions filled relative to
                   ffled refative   tovther
                                       otherdrt€gs;
                                             drugs; and
                                                    and (d)
                                                         (d)the
                                                             theincrease
                                                                 increaseininannual
                                                                              annualo},~ioirt
                                                                                     opioid sales
                                                                                              saies relative
                                                                                                    reiative to

    the increase
        increase in
                  in annt€al sales of
                     annual sales  of other drugs.




                                                        255
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 268 of 355                                PageID #: 304




            SLG. InIn
            826.    consideration ofaofreasonable
                      consideration               ot3port€3nity
                                        a reasonable opportunityfor
                                                                 forft€rther  investigationanci
                                                                      furtherinvestigation      discovery,
                                                                                            and cliscovery,

    Ptaintiffs
    Plaintiffs allege that.                      Pharmacies also failed
                                         Retail 1''hai-inacies
                       that the National Retail                  failed to
                                                                         to conduct   adequate internal
                                                                             conduct acletluate internal or

    external
    external at€ciits
             audits ofoftheir
                        theiropioici
                              opioidsaies      identifypatterns
                                     salestotoicfentify patternsrenarciin4~ prescriptions that
                                                                 regarding preseri~~tions      shoulcl not
                                                                                          that should  not have

    been fiiled
         filled ancl
                and to
                     to create
                        createpoiicies
                               policiesaceorciingly,
                                        accordingly,ororififthey
                                                              theycanciLcctecl such audits,
                                                                    conducted s€zch           theyfailed
                                                                                     auciits,they  failed to
                                                                                                          to take

    any meaningful action
    any me.anii3gft€1        asaa result.
                      actionas     result.

            827.       consicleration of
                    In consideration  ofareasonable   opportunity for
                                         a reasonableolaportunity      further investigationanci
                                                                   for furtherinvestigation       discovery,
                                                                                             and cli::coveiy,

    Ptaintiffs
    Plaintiffs allege
               allege that
                      that the
                            theNational
                               National.Retail Pharmaciesatso
                                        Retail Pharinacies alsofailecl
                                                                failed to
                                                                        to effectivety respond to
                                                                           effectivelyresponct to ccincerns
                                                                                                  concerns

    raisecl by their
    raised by   their own eniplovees
                          employees regarclin
                                     regardinginaclequate
                                                inadequatepoiicies
                                                           policiesanct
                                                                    andproced€zres regarding the filling
                                                                        procedures regarcling    f t!ing

    of opioid
    of opioid prescril.~tions.
              prescriptions.

            828.    The National
                        National Retail
                                 Retail Pharrr;cacies          should have heen,
                                                      were, or shoulcl
                                         Pharmacies were,                  been, fi€lty aware that
                                                                                  fully ativare that the

    eluantity of
    quantity  of opioicis
                 opioids being  distributed and
                          beingcfistribt€tecl      dispensed by
                                              atid clispensed     themwas
                                                              by them      untenable,anci
                                                                       was€€ntenabte,          many areas
                                                                                      andininir€an_y

    patently
    patently absurd; yet,they
             absurd; yet, theyciici
                               did not take meaningful action to investigate
                                       take meaniny,ful          investigate or
                                                                             orto  ensurethat
                                                                                toensure  thatt13ev
                                                                                               they were

    complying
    cornplyin~; with       duties ancl
                with their ciuties     oblioations €€ncier
                                   and obligations         the.law
                                                   under the    lawwith regarcl to
                                                                   with regard     controlled substances.
                                                                                to contr«11ed sul~stances.

                       MuItiple Enfor
                    2. Multiple       eement Ac.tions
                                Enforcement  ActionsAgair€st   the National
                                                       Against tl€e           Retail PI€ar
                                                                    National I2etail Pharmacies
                                                                                           rnaeies
                       Confirm their
                       Confirm  theirCompliance    Failures
                                      ComplianceFail€€re5

            829, The
            829,  TheNational
                      NationalRetail
                               RetailPharinacies
                                      Pharmacies have   long been on
                                                  have long       onnotice
                                                                     noticeofoffiheir
                                                                                 theirfailure
                                                                                       failuretotoak~icle
                                                                                                   abide

       the law
    by the  law and
                 andregtalations
                     regulations l;overnint-, the distrit}i€tion
                                  governing the    distribution and  ciispensinp of
                                                                 and dispensing  of prescription
                                                                                    prescription opioids.

    Incteeci,several
    Indeed,   severa( of
                      c>fthe
                           theNational
                               NationalRetail
                                        Retaii Pharmacies  have been
                                               Phartnaeies have beenrepeateclly
                                                                     repeatedly}zenalizecf for their
                                                                                penalized for   tlieir illegal
                                                                                                       iilegal

    prescriptioti
    prescriptionopioici
                  opioidpractices.
                         practices.InIncons€cierat€on
                                        considerationof
                                                      ofaareasonable  opportunity for
                                                           reasonableop}x€rt€€n€ty for further
                                                                                        further investigation
                                                                                                invest€gation

    and discovery, Plaintiffs
                   Plaintiffs allege
                              allege that
                                      that based
                                           basedupon
                                                 uponthe
                                                      thewidespreacl  nature of
                                                          widespread nat€€re of these
                                                                                these violations, these

    eiiforcement actions
    enforcement  actionsare
                         arethe
                             theprod€€ct
                                 product of,
                                         of, anci
                                             and confirm,
                                                  confirm,natio12a1 policies and
                                                          national policies  and practices
                                                                                 practice4 of the National
                                                                                                  Nat.ional

    Retail
    Retait Pharmacies.
           Pharinacies.

                                 a.
                                 a. CVS
                                    CVS

            830. CVS
                  CVS   is one
                     is one    of the
                             oftl3e   largest
                                    largest   companies
                                            coinpanies ininthe
                                                             theworlci,
                                                                 world,urith
                                                                        with annual
                                                                             annual revenue
                                                                                     revenue of
                                                                                             of tnore
                                                                                                more than




                                                        256
                                                        256
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIVIENT
                                   DOCUMENT   3      Page 269 of 355                              PageID #: 305




    $150 billion.
         biilion. Accortlikg
                  According to news reports, it rnanages
                                                manages medications for nearlv
                                                                        nearly 90 million ctistomers
                                                                                          customers

    at 9,700 retail locations. CVS could
                                   could be a force for good in connection with the opioid crisis, but
                                                                                     ~
    like other Defendants, CVS sought profits
                                        protits over
                                                nver people.

            831, CVS
            831.  CVSis aisrepeat offender;
                            a repeat        thethe
                                     offender;   coinpany
                                                   companylzas
                                                            haspaitl
                                                                paidfines
                                                                      finestotalin~
                                                                             totalingover~ $40 million as
                                                                                      over $40

    t.heresult
    the  result of
                ofaa series
                     series of
                            ofinvestigations  bythe
                               investigations by theDEA
                                                    DEAand
                                                        andtlYe DOJ. It
                                                            the DOJ. lt nonetheless
                                                                        nonetheless tre Ited these fines
                                                                                    treated

    as the cost
           cost of
                of doing
                   doing business
                         business and
                                  and has
                                       has allowed
                                            allowedits
                                                    itspharcnacies
                                                        pharmacies tb
                                                                    to continue dispensing
                                                                       continue dispenl ing opioids in

               significantly higher
    quantities significantly higher than
                                    than any plausible rnedical need would
                                                       medical need        require, and to continue
                                                                     would require,        continue

    violating its recordkeeping and dispensing obligations under the law.

            832.
            832.    As recently as
                                as Nlarch
                                   March 2419,
                                          2019, CVS
                                                CVS entered
                                                     enteredinto  a $535,000 settlement
                                                             intoa$535,L100  settlement with
                                                                                        with the
                                                                                              theU.S_
                                                                                                 U.S.

    Attorney's Qffice
               Office for
                      for the
                          the District
                              District of
                                       of Rhode
                                          Rhode lsland
                                                 island rel;arding
                                                         regarding ailegations
                                                                   allegations that its
                                                                                     its pharrnacies
                                                                                         pharmacies in

    Rhode
    Rliode Island           fecierailaw
                  violated federal
           fsland -violated          lary"including  by... in 39 instances between September 9, 2015 and
                                          "includingby...

    ;iune 18, 2017,
    June 18,  2017, filling
                    filling aa prescription
                               prescription for
                                             for aa Schedule
                                                    Schedule IIlI drug
                                                                  drug under
                                                                       under circumstances
                                                                             circumstances ....
                                                                                             „ that the CVS

    pharrnacist filling the
    pharmacist filling  the prescription
                            prescription knew
                                         knew or
                                              or had reason to knaw
                                                               know that
                                                                    that the
                                                                         the prescription
                                                                             prescription in qtiestion
                                                                                             question

    was invalid or unauthorized..."
                   unauthorized...'°

            833.
            833.    This fine
                         tine was preceded by
                                           by numerous
                                              numerousothers
                                                       otherstl7roul;hout
                                                              throughout the county.

            834.
            834.    In :luly 2017, CVS
                        July 2017, CVS entered
                                       enteredinto
                                               into aa$5
                                                      $5 nrillion settlement with the
                                                         million settlement       the U.S.
                                                                                      U.S. Attorney's

    Office for the Eastern District of California regarding allegations that its pharmacies failed to keep

    and maintain acctirate
                 accurate records ofSchedule
                                  of Schedule11,1I1,
                                              H, III, 1V, and V
                                                      IV, and V controlled substances.351
                                                                controlled substances.36°

            835.
            835.    In February 2016, CVS paid $8 iriillion
                                                  million to settle allegations made by the DEA and




    36° Press
    360  PressRelease,
               Release,U.S.
                         U.S.Attorney's
                                Attorney'sOffice
                                            ®ffee E. Dist. of
                                                           af Cal., CVS
                                                                    CVSPlicrrrncrcv
                                                                        Pharmacy Inc.Iric.Pays
                                                                                          Pays $5.A1
                                                                                               .a'5MtotoSettle
                                                                                                        Settle
    Alleged   Violations of
    Alleged 1`ioltatians of'tlze
                             the Controlled    SubstaficeAct,
                                 C`orrtl•alledSubstance  Act, U.S. Dep't of
                                                                         of Just.
                                                                            Just. (July 111,
                                                                                          l, 2017),
    https://www. justice. ,-,,ov/usao-edca/pr/cvs-pharFnacyW inc-pays-5 cn-settle-alleged-
    htms://www.iustice.goviusao-edcainr/cvs-pharrnacy-inc-pays-Sm-settle-alleged-
    violationscontrolled-substance-act.




                                                       257
                                                       257
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 270 of 355                                        PageID #: 306




        T70J that from 2008-20I2,
    the DO]            2008-2012,CVS
                                  CVSstores
                                       storesancl                 Maryland
                                                  pharmacistsininMaryiand
                                              andphai7naeists             vic}lated  their duties
                                                                            violatedtY~eir duties under

    the CSA
        CSA antE f ifing prescriptions
            and filling  prescritztions with  nolegitimate
                                        wifihno             medicalpuipose.361
                                                 Ieyitimat.emedical putpose.'`'a

             536. I.nInOctober
             836.               2016,CVS
                        October 2016, CVSpa€ci
                                          paid $600,000
                                               $600,000 tv
                                                        to settle allegations by the DOJ
                                                                              by the      that stores in
                                                                                     ll03 that

    Cotlnecticut fai[eci
    Connecticut  failed to  maiiltain proper
                         to maintain  praper records in accordance with
                                                     in accorciance with the CSA.362
                                                                             CSA.3`''

             437. ln September
             837.              20I6,
                     in September    CVS
                                  2016,  entereci
                                        CVS       intointo
                                             entered   a~~.'795,0(lE} sett;etnent with the Massachusetts
                                                           a $795,000 settlement           Nlassachusetts

    Attorney General wherein CVS
                             CVS agreed
                                 agreed to   require pharmacy
                                         to rec{uire pharinacystaff
                                                               staff to access the
                                                                      toaccess  the state's
                                                                                     state's prescription

    mcsnitcsrit2gprogram
    monitoring    programwebsite
                          websiteand
                                  ancireview
                                       reviewaa}za.t€ent's prescription history
                                               patient's prescription   histoty before dispensing certait2
                                                                                beforeciispensl'ng certain

    opioid     drugs.363
    Q~lttlt(~ C~rU~5.~Ci3

             838. In In
                      June 2016,
                        June     CVS
                             2016,   agreed
                                   CVS agreedtatopay
                                                  paythe
                                                       theDOJ
                                                           DOJ$3.5  milliontotoresoive
                                                               $3.5milliun              allegations that
                                                                                resolveal[egatiotls that

    50 cfits
       of itsstores
              storesviolated
                     violatedthethe
                                  CSA by by
                                    CSA  1illing    forged prescriptions
                                                 fc~r~~ec~
                                            filling         prescriptions fc~r controiled substances—
                                                                          for controlled              mostly
                                                                                          substances— mc~stly

    acidictive painkillers—more
    addictive  painkiiters—tnore than
                                 than 500
                                      500 tiines between 2011
                                           timesbetweei2 2011 atici 2014.164
                                                              and 2014.364

             839. hIInAugust
             ,939.            2015,CVS
                       August 2015, CVSentereci
                                        entered€nto
                                                into a$450,t}40 settlement with the U.S. Attorney's
                                                     a $450,000 settletnent

    Office forthe
           for theDistrict
                  Districtafl'ihode
                           of RhodeI.sland
                                     IslandtotoresoIve
                                                resolvealfegations
                                                        allegationsthat  severalctfits
                                                                    thatseveral  of itsRhc}de  Island stores
                                                                                        Rhode Islancl



    361  PressRelease,
    361 Press             U.S.Attorney's
               .Release,'U.S.  Attorney's Office.  ist. ©f
                                          Oftice.Dist.  ofMd.,    United States Reaches $8
                                                            Md., UnitedStates                    Million
                                                                                             $S 1Willi  .nnSettlement
                                                                                                            S'ettlerrient
    Agreement    iiyithCVS
    F1green7ent with        fbr C%nlcnvf
                       C[rS./br           Distribution of
                                 UnlawfulclDlstrihutZc3n   (lfControlled    Sathstances, U.S. Dep't ofJust. (Feb.
                                                               Contr•olleclSubstances,   li`.S. I:]ep't OfJust..   (Feb.
    12,      2016),
             20.16),     httl)s://wurw  usti ce.gov/usao-m dip r/uni ted-states- reaches-8-milli onsettlement-
                         h ttps://www.jjustic.e.gov/usao-mci/})r/uniteci-states-reaches-8-initlionsettleYnent-
    agreement-cvs-unl
    agreem  ent-cvs-unlawful-clistributiczn-contral
                         awful-distribution-controlleci.
                                                      led.
     312  PressRelease,
     362 Press  Retease, 'U.S.
                           C7.S.Attorney's   Office .11ist.
                                 Attarney's Office          of Conn.,
                                                     Dist. of                Pharmacy Pays
                                                                       CVS' I'liarrizac;y
                                                               Canti., Ct/S-              Pays $600.000
                                                                                                $600,000totoSettle.~
                                                                                                              Settle
     Controlled     Substances Act
     Controllecl Sacla,rtance.c                ~gatio►zr, U.S.
                                            Allegations,
                                      40 .All~.              U.S. I3ep't
                                                                     Dep't c>f of Jitst.     (Oct. 20,
                                                                                     Just. (Oct.             2016),
                                                                                                      20, 2016),
                                                                                             led-substances-
     https://zv.ww jtt.stice.t;ov/usao-ct/prlcvs-pharmacy--pays-60000E}-sett3e-crantrolleci-substances-
     https://wwwjustice.gov/usao-ct/pr/cvs-pharmacy-pays-600000-settle-control
     actatlegatians.
     actallegations.
    .363
     363 Dialynn  Dwyer, CVS
          Dialynn -TJwyer,    CY'S iuill
                                    will pay
                                          pay$79.5,000,
                                              $795,000..str•enggthen   policiesar•oacrzcl
                                                           strengthen,t3olicies   around dispensing     opioids in
                                                                                            di.spensing (lpi(3iCls
    agt•eerrrent
    agreement            tvith
                         with          strrte,
                                       state,         Bostan
                                                      Boston.com
                                                             .cUlIl        (Sept.
                                                                           (Sept..       1,
                                                                                          t,        2016),
    https:/Yivww:hoston.cam/news/lacalnews/20t
    https://www.boston                                                              streng then-po ici es-
                                                    b/(}9/Oi/cvs-will-pay-79500()-stren4,t12en-pol'acies-
                          .com/news/1ocaln ews/2016/09/0I/cvs-will-pay-795000-
    arcturtd-dis}?ensirtg-op€oicis-inagreement-with-state.
    aro un d- dispensing-op ioi ds-inagreem e nt-with-state.
    364   PressRelease,
     364 Press  Reiease,'U.S.
                          U.S. Attorney's
                               Attnrney's Office
                                             Office T3ist.
                                                     Dist. of Mass., CfjS
                                                                       CVStotoPay
                                                                                Pay$3.5
                                                                                      $3.51Vlillion
                                                                                            Milliont(3
                                                                                                     toI2esrslve
                                                                                                        Resolve
    Allegations that
    .411e~,Tations thatPharmacists
                        Phcrrtncrci.stsFilled  Fake
                                        Filled Fak.  Prescriptions,
                                                  -e 1'rescripti            .Dep't of
                                                                 ,nns, U.S. .I:?ep't of Just.
                                                                                        3ust. (June
                                                                                              (June 30, 2016),
                                                                                                         2016),
     https://www.justice.govlusao-ma/pricvs-pay-35-million-resolve-allegations-pharmacists-
     https://www justice.gav/usao-nlalpr/evs-pay-35-rnillian-rescxive-allegatiansw~.zharmacist5-
     f lledfake-prescriptians,
     filledfake-prescriptions,




                                                            258
                                                            258
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 271 of 355                                     PageID #: 307




    vioiate.d the CSA by
    violated the      by fiitin,
                          filling€€iva?id
                                  invalid prescri})tions anci maintaining
                                          prescriptions and               cleficientrecords.
                                                              maintasning deficient  records. The linitect
                                                                                                  United

    States alleged that CVS retaii pharmacies.s in Rhode
                            retail phartnacies     Rhode I:sland
                                                         island fitled
                                                                 filled aa nu€nber
                                                                           number of  forged pre.sc.ript€ons
                                                                                   offorgee, prescriptions

    with invaiscl
    with  invalid I7EA
                  DEA nulnUers,
                       numbers, anc(
                                and ffilled
                                       Iled m.uitiple prescriptions written
                                            multiple prescriptiotns         by psyel3iatric
                                                                    written by              nurse
                                                                                psychiatric nurse

    practitiotiers
    practitioners for
                   for hydroeodotie,
                       hydrocodone,ciespite
                                     despite t13e faet that ttiese
                                              the fact             practitionerswere
                                                            these practitioners      notlega(1y
                                                                                werenot   legallyper€nitteci
                                                                                                  permitted

    to prescribe
        prescribe that
                   thatdrLig.
                         drug.Add~tionall_y,      government allegect
                               Additionally, the government   alleged that  CVS}~ad
                                                                       thatCVS        recordkeeping
                                                                                 hadrecordkee}~ing

    deficiencies
    deficienCies.'r~5

             840.    In
                     hi May
                        May 2015,
                             2015, CVS
                                   CVS agreect
                                        agreed to
                                               to pa_y
                                                  pay aa$22   million penaity
                                                         $22 €nillion         following aa.DEA
                                                                      penalty foitowing    .DEA

    investigation that
                  that founct
                        found trat
                               thate€nployees
                                    employeesatattwo  pharmaciesinin
                                                  twopharinaeies     Sanford,
                                                                   Satiford,   Florida,
                                                                             Ftoricta,   hadciis})ensect
                                                                                       haci   dispensed

    prescription opioids, "hased
    prescription opioids, "based on
                                 on prescriptions
                                     prescriptions that
                                                    thathad
                                                         hadnott beenissLied
                                                             notbeen   issued for  legitimate niedical
                                                                               forIegitinia.te medical

    pur}cises
    purposes by a heatth
                  health care
                          careprovicier
                               provideracting
                                        actingininttie
                                                    thetisual
                                                         usualcourse of of
                                                                course     professionalt.,ractice.
                                                                        professio€3at               CVS also
                                                                                          practice.CVVS aIso

    acknoivlecigecithat
    acknowledged    thatits
                         its retail
                             retaii pharmacies
                                    pharinacies haci
                                                had aa responsiUility to dispense
                                                       responsibility to di;pense t3n1y  those prescriptions
                                                                                   only those  prescriptions

    tt3at were
    that  were issued
               issuectbased
                      basecton
                             on legitimate  medical tieeci."''
                                 legitimate medica[ need.""6   66

             841.    In Septetnber
                        September 2014, CVS
                                        CVS agree.d       $1.9 million
                                            agreed to pay $1.9 million in
                                                                        incivil  penaltiestotoresc}lve
                                                                           civilpenatties      resolve

    ailegations itit filled
    allegations       filled prescriptions
                              prescriptionsurritt.en
                                            written hy
                                                     by aa doc.torwhose controlled-substance registration
                                                           doctor whosecontrol_fed-siibstance re;istr'ation had

    e.xpired.3- 67
    expired."'




    365 1'ress
    '`'s       ltetease, U.S.
         Press Release,    U.S. Attorney's
                                 Attorney's(7ffce
                                               OfficeDtst.
                                                        Dist.ofof
                                                                R.1:.,  Drug Diversion C3aims
                                                                  R.I.,DrLig             Claims Against CVS
    Health Cotp.
             Corp.  Resotved
                     Resolved    With
                                  With $450,000
                                       $450,000     Civil
                                                     Civil Settlement,
                                                            Settlement,  U.S.
                                                                          U.S.Dep't
                                                                               Dep't ofJust.
                                                                                    of Jiist.   (Aug. I(},
                                                                                              ( ALia. 10, 2015),
    https://wt,,-%v.j L3sti ce.g(TVIusaO-ri/t)rldrlig-di ver5 to€1-cla€n3S-agai€€st-cvs-heatth-cort)-resolvect-
    https://www.justice.gov/usao-ri/pr/drug-diversion-claims-against-cvs-health-corp-resolved-
    450000-civil-settlethent.
    4500€34)-civ   il-settleirient.
    161, I'ressRelease,
    366 Press   Release,U.S.
                          U.S.Attorney's
                               Attorney'sOffice
                                            Offce M. Dist.
                                                     D€st. of
                                                            of Fla., liniteti States
                                                               Fta.,United    States Reaches $22 Million
    Settlement Agree€nent
    Settlement   Agreementwitti
                              withCVS
                                   CVSFor ForUtrtawfLil
                                               UnlawfulDistrablition
                                                        DistributionofofControllect    Substances,L's.S.
                                                                           ControlledSLibstances,  U.S.
    Dep't of.TList.
    Dep't           (May 13,
           of Just. (May   13,2015),  https://www.justice.goviusao-mdfl/pr/uni ted-states-reaches-22-
                               2015),httj)s:Ilu.rwW.just€ce.goviLisao-€1idfUprlunited-states-reaehesr   22-
    M~l!  ion-settlen~ent-a~;reement-cvs-unlawfiil-c~istri}~ution.
    million-settlement-agreement-evs-unlawful-distribution.
    367  .I'atrickDanner,
    367 Patrick    I?anner,.H-E-B,
                            .HwE-.8, CVSFined
                                   CVS    :Fined OverPrescriptions,
                                               Over   :Prescriptions,San
                                                                      SanAntonio
                                                                          AntoriioExpress-News
                                                                                   ~xpress-New4 (Sept.
                                                                                                (Sept. 5,
                                                                                                       S,
    2014), httpJhvww.expressneNvs.conv`business/Ioc.aE/art€ciel.H-E-BC'VSfined-over-prescri}}tions-
    2014),   littp://www.expressnews.comlbusiness/locallarticle/H-.E-BCVSfined-over-prescriptions-
    5736554.prp.
    5736554.php.




                                                          259
                                                          259
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUvIENT
                                   DOCUMENT  3      Page 272 of 355                                           PageID #: 308




             842. TnInAugust
                       August2013,
                              2013,CVS
                                    CVSwas
                                        wasfnecl
                                             fined$350,000
                                                   $350,000bybythe
                                                                 theOklahoma  PharmacyBoarcl
                                                                     Oklahoma1'harmacy Board for

    €tnproperly seliingprescription
    improperly selling                                 1Lastfive
                                     narcoticsininatat least
                        prescriptionnarcotics                     locations in
                                                             tive locations  in the Oklahoma City
                                                                                the Oklahotna City

    metropolitan  area.368
    m.etropotitan area."'

             443. Dating
             843.  Datingback
                          backtoto2006,
                                    2006,CVS
                                          CVSretail
                                               retailpharinacies      Oklahomaancl
                                                       pharmaciesininOktahotra     elsewhere
                                                                               andelsewhere

    inte€3ttonallyviolated
    intentionally  viotatedthe
                            the CSA by fllal3g  prescriptions signed
                                        filling prescrspt€ons           prescribers w€th
                                                              s€gned by prescrtbers with tnval€d
                                                                                         invalid DEA

    regfstr'cltiolZ numb
    registration          ers. 369
                    nl€nlbers.369

                                     b. Waigi-eens
                                        Walgreens

             544.
             844.     Wa[greens is
                      Walgreens is the
                                    the secot3ct-#arge4t
                                         second-largest pharmacy
                                                         phartnacy store  chaanin
                                                                   stcire chain in the
                                                                                   the United   States behinci
                                                                                       liniteci States behind

    CVS, «rith
    CVS, with annual
               annualrevet3ue
                      revenue of
                              of more
                                 morethan
                                      than$.i .l S billion.
                                           $118             Accorclit3gtotoitsitswebsite,•Walgreens
                                                   bill=on.According              website, Waigreens operates
                                                                                                     operates

    more than 8,100 retail
                    retail Ioeations
                           locations and f€Iled 990 million
                                         filled 990         preseriptions on a 30-day adjusted basis in
                                                    million prescriptions

    f sca! 2017.
    fiscal

             545.
             845.     Walgreens atso
                                also has
                                     has been
                                         beenpenalizeci
                                              penalized for
                                                         for seriotis
                                                              seriousanci
                                                                      and flagrant violations of
                                                                          flagrant viotaticyns    the CSA.
                                                                                               of the

    Incle.ecl,Walgreens
    Indeed,    Walgreensagreed
                         agreecltotothe
                                     thelargest
                                         Iargestsettlement       DEA history—$80
                                                 settlernentinin DEA             million—to rzsolve
                                                                     history—$80 tniition—to resolve

    allegations that
    allegations that itit comn3itted
                          committed an unprecedenteci ntimher of recordkeeping
                                       unprecedented number                         dispensing violations
                                                                 recordkeepinl; and clispensin~

    of the CSA,  including negfigerttly
           CSA, includino, negligently al7owing
                                        allowing control!e.d substances suc.h
                                                 controlled substances          oxycodone and
                                                                        such as oxycoclotie and other

    prescription painkiiters
    prescription                       diverted for abuse
                  painkillerst(ttobebeciivet-teci          and iliegal
                                                    abuse ancl          black-marketsales
                                                                illegalb(ack-€narket sales.'
                                                                                          170




    368 Andrew
    3E,s          K13tttle, Oklahoma
         Aiidretv Knittle,  f7kltzlzosraapharmacy
                                          plurr•ntcrei;board    starvsbusy,
                                                        borrrdstays    husy, hands
                                                                             hcrfldSout n'Icrssivelines
                                                                                    c3utmassive     fZnesatat times,
                                                                                                               tinu'S,
    NewsOK (May 3, 20I5}, http://newsok.com/article/5415840.
                   2015), http://iiewsok.com/article/'5415840.
    31 Press Release, U.S.
                        U.S. Attorney's
                              Attorney'sOff   ce W.
                                          Office  W.llist.
                                                       Dist.ofofOkla.,
                                                                 Okla.,CVS      Pay$ $11
                                                                        CVStotoPay       MillionTo
                                                                                     I 1Miil€on  ToSet.tle
                                                                                                     Settle
    Civi( Penalty
    Civil          Claims Involv
          Petialty Claitns  Involving  Violations of
                                   ing VioEatiotis   ofControlled
                                                        ControileciSubstances
                                                                     Substat3cesAct,   U.S.Dep't
                                                                                 Act,U.S.  Dep't of Just.
                                                                                                 ctfJust.
    (Apr. 3, 20I3),  https://www.justice.goviusao-wdok/pricvs-pay-11-million-settle-civil-
             2013),https:ilwww    justice.(lov/usao-wcloktprlcvs-pay- I t -million-settle-civil-
    penaltyc
    p enaltyc3aiins-inv olving-violations-c
             la ims-invof                    on trolle d.
                           ving-vio(ations-cotitrollecl.
    "370Press
          PressRelease,
                 Reiease,U.S.
                           U.S.Attorney's     Office S.
                                Attorney's OfTice     S. Dist.
                                                         Dist. of Fla., Walgreens
                                                                        ff'al-        Agrees
                                                                             ,~ ~.~eri,s -4hre~.~s Pay
                                                                                                to to PayciaRecord
                                                                                                             Recorci
    Settlement    pf'S8(I
     Settlenzetat pf S80 1fLllfori
                          Million pr    CivilPL'l:alties
                                   fflr Clvll Penaltiestlizclej•
                                                          Undertlae
                                                                 theCorxtrolled     Substances
                                                                     ControlledSul3stnYace-r Act,  Act,  U.S.
                                                                                                         .U.S. Dela'tt of
                                                                                                               Dep
     3ust.
     Just. (.lut?e      20.13),hups://www.justice.goviusao-sdfUpriwalgreens-agrees-pay-
                   1.1,20.13),
           (June 11,            https:l,'www justice.govlusao-scifl/k)r/walgreens-agrees-pay-
     recordsettlement-80-million-civil-penalties-under-control
     recordsettl                                                        led.
                 ement^80-mt f 1€oti-ci vtl-pen a!t€es^unC1 er-controt (ecl.




                                                              260
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                    DOCUMENT    3
                                   IZiZ~IiA5i4►M6i    Page 273 of 355                                PageID #: 309




               546. AsAs
               846.    part of of
                         part  thethe
                                    settlen3ent,
                                      settlement,Walgreens
                                                  Walgreensaclmittecl that itit failed
                                                             admittedthat       failed to
                                                                                       to uphold its obligations

    as a DEA
         T)EA registrant  regarclingthe
              registrant regarding       above-described conduct
                                     theabove-described          37'
                                                         concltact"'

               847.    'I"he sett3etnetitresolved
                       The settlement               investigations into
                                          resoiveciinvestigations   into and
                                                                         anci allegations        violations in
                                                                              atiegations of CSA violaticnrs

    F[c.}ricia,
    Florida, NewNetiv 1'ork,
                   York,     M.ichi-an,and
                          Michigan,     aiict Coloraclothat
                                           Colorado      thatresulted        thediversion
                                                               resuiteciininthe  diversionof
                                                                                          of milliOns
                                                                                             tnillions of opioids
                                                                                                       of opioicis

         illicit channels.
    into itlicit

               848.    Waigreens'
                       Walgreens' Ftoric€a
                                   Florida oI?erations
                                           operations at
                                                       at issize
                                                           issue in
                                                                  inthis
                                                                     thissettleinent  highlight its
                                                                          settlementhi~~rliy~l~t its egregious
                                                                                                     e~regious

    concluct regarding
    conduct  regarciingdiversion
                       cliversioriof
                                   ofpreseription opioids. Walgreens'
                                     prescription opio€ds.              Floriclapharmacies
                                                           Vifaigreens' Florida  pharmacies each
                                                                                            each allegedly
                                                                                                 alteged(y

    ordereci more
    ordered         than one
             n3ore than       million ciosage
                         orie rnittioti           its of oxycocfoiie
                                        dosage uii-
                                               units     oxycodone inin 2011—more
                                                                        20.I1—niore than
                                                                                     than ten
                                                                                          teti times the

            amount.37'
    average amount.372

               849.
               449.    lryhey increasecltheir
                       They increased          orders over
                                         theirorders       tii-ne, in some cases as much as 600% in the space
                                                      over time,

    of ~ust
       just ti~ro
             two years, including,    for eYainpte,
                        inclU(~lllg, fCTr example, stipp[yalig
                                                    supplying aatc~wt~
                                                                 town of
                                                                       of 3,f100
                                                                           3,000 ~irath          orders of
                                                                                        285,4t)© orCiers
                                                                                  with 285,800

    oYyccxioneininaaone-month
    oxycodone        one-motithperiod.
                                periocl.Yet
                                         YetWal;greens'
                                            Wat;,reens' corporate ofticers
                                                                  officers not only tumeci
                                                                           notoii(y  turned aa btinci
                                                                                               blind eye

    t}ut prov-ided pharmacists with
    but provided               with ince.ntives
                                     incentives throug}r
                                                through aa bonus              compensated them
                                                           bonus program that compensated  themt:ase.d
                                                                                                based

    on the nuniher
           number ofpresc.riptions
                   of prescriptions filie.d
                                     filled at the
                                               the pbai•rrtacv.
                                                   pharmacy. In In fact,  ccrporate attorneys at Walgreens
                                                                    fact, corporate

    suggestec#,ininreviewing
    suggested,      reviewingthe
                              thelegitimacy
                                  legitimacyof prescriptions coming
                                            ofprescriptions  coming from
                                                                    froin pain clinics,
                                                                               clitiics, that "if these are
                                                                                         that "if

    legititnate
    legitimate inclacators
                indicators of inapIzropriate
                              inappropriate prescrilations
                                             prescriptions perhaps
                                                           perhapswe
                                                                   weshoulcf considernot
                                                                      shouldeonsicler notciocuinentiil(F
                                                                                          documenting

    our own
    our own      potential
                 potential noneotnpliance," underscoring Walgreens'
                            noncompliance," iinderscczring Walgreens' attitude
                                                                       attitude that
                                                                                 that profit outweighed
                                                                                      proft outwei~hed

    con3piiance with
    compliance  with the
                     the law
                         1awor
                             orthe
                                the health
                                    hea!thof  communities.3 '3
                                           of communities.373

               450.
               850.    llefenclatit Walgreens'
                       Defendant    Wal~reens' settlenieY3t      the DEA
                                                            withthe
                                               settlement with           stemmed from
                                                                     DEA steinn~eci           .DEA's
                                                                                    from the .DEA's

    investigation
    investigation into •Walgreens'
                       Walgreens' ciistribution
                                   distribution cetiter
                                                center in
                                                        in Jupiter,
                                                            Jupiter, I~'tnrida, which was
                                                                      Florida, which  was respotisihle
                                                                                          responsible for



    371 i(].
    371


    372
    372 Order
         OrdertotoShow
                   ShowCause
                         Cause and
                               anclImmediate
                                    l:mmediateSuspension
                                               Suspension of
                                                          of Registration,
                                                             Registration, ln
                                                                           In the
                                                                               the1Llatter•
                                                                                   Matter• of   Walgr•eens
                                                                                            qf'I17c1lgr•c7ens
    Co. (Drug
    Co.  (llrug Enf't
                 Enr t Admin.
                       Admin. Sept. 13, 2012).
         Id.
    3?' Icl.
    373




                                                         261
                                                         261
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 274 of 355                                  PageID #: 310




    significant o
    significant  .pioict diversion
                opioid   cliversion in
                                     in Florida.
                                        FIoricla. According       the Order
                                                  Ac.corclingtotothe  Orcierto
                                                                             to Show        Defendant
                                                                                Show Cause, Defendant

    Walgreens'
    Walgreens' corporate
               corporate heatitlL€arters pushedtotoincrease
                         headquarters pushed        incre.asethe   nuinberofof oxycodone
                                                              tl3enumber       oxycodone sales
                                                                                         sales to

    Watgreens' f'loricla
    Walgreens'  Florida phartnacies,
                         pharmacies,and
                                     andprovic{eci bonuses for pharnracy
                                         provided bonuses      pharmacy etnpiuyees based on number
                                                                         employees basecf
                                                                                                ,i
    of prescriptions
       prescriptions filteci
                     filled at the
                                the pharmacy
                                    pharmacy ininan
                                                  aneffort
                                                     efforttotoincrease    oxycodone sales.lIn
                                                                 increasec€xycocfone sales. In 3u1y  20.10,
                                                                                                July 2010,

    Defendant Walgreens ranke.ci
    Defendant Walgreens          alIof
                        ranked all  of its
                                       its Fioricta stores tiy
                                           Florida stores      number of
                                                           by numher  of oxycorlone prescriptions
                                                                          oxycodone prescriptions

    clispenseciin
    dispensed   in June
                   Jt€neof
                        of that
                            that year
                                 _yearand
                                       and found
                                            foti3ndthat  thehighest-ranking
                                                    thatthe                  store in
                                                             highest-ranking store      oxycodone sales
                                                                                    in ox_vcodone       sold
                                                                                                  saies solcl

    aitnost I8
    almost  18oxycocione
               oxycodone prescriptions
                         prescriptionsper
                                       perclay.
                                           day.All
                                                Allofofthese  prescriptionswere
                                                        theseprescriptioiis weref tleci       the3L€piter
                                                                                  filledbybythe   Jupiter

    Center.''€
    CCD ter.374

                85I. TheThe
                851.     sixsix
                             retail I.~harmacies
                                 retail          in in
                                        pharmacies   Fic}rida
                                                       Floridathat    receivedtlje
                                                                thatreceiveci   thesi€spicious  drug shipments
                                                                                    suspicious clrug

    from the Jupiter
             Jupiter DistriYst€tion Ceriter,ininturn,
                     Distribution Center,        turn,filled  customer prescriptions
                                                       fllecicustomer  prescriptions that they
                                                                                          they knew
                                                                                               knew orshoi€lcl
                                                                                                    or should

    rave known
    have known urere
               were not
                     not f.or
                          for legitimate
                              legitimate meciical use.37'
                                         medical use.'

                852.   Walgreens
                       Walgreenshas
                                 hasalso
                                     alsosettlecl
                                          settledwith
                                                  witha anutnber
                                                          number ofof
                                                                   state attc>rneys
                                                                      state         cTenerai,
                                                                            attorneys          including West
                                                                                      general,€nclt€clsng West

    Virginia ($575,000)
             ($575,000)ancl Massachusetts ($
                        and Massachi€se.tts   200,000).376
                                            (S200,000). 376

                853.   'The M.assachl€setts Attorney
                       The Massachusetts    Attorney General's
                                                     General'sMedsc.aid
                                                               MedicaidFraL€d Division fo€incl
                                                                        Fraud Division  found that,  from
                                                                                               that, frorii

    20.10through
    2010  through most
                  inost of
                        of 2015,
                           20I5, inultiple
                                 multipleVtfalgreens stores across the state
                                           Walgreens stores                  failed to monitor the opioiti
                                                                       state faiieci               opioid

    t€se of some.
    use of  sotne.Medicaid
                  Ivlec{icaicl patientswho
                            patients    tvhowere
                                             were considered
                                                  considerec€high-risk.
                                                              high-risk.

                854.   In 1'anuary 2(}17,an
                          January 2017,   aiiinvestigation
                                              inve5tigation by
                                                            bythe  Massachusetts Attorney
                                                               the 3Vlassachuse.tts                   found that
                                                                                    Atteriiey General founci

    some Walgreens pharmacies fai(eu
                               failed to
                                       to monitor
                                          monitor patients'  drug use
                                                   patients'ctruo, use patteins and didn't
                                                                       patterns and didn't use
                                                                                           ute sound
                                                                                               sound

    professiona[
    professional jL€dgment whe.iidispensing
                 judgment when    clispeiisingopioids
                                               opioitisand   other controlled
                                                        anciother  controllecl substances—despite
                                                                               substanees—clespite the



    374 1d
          Id.
    375 id.
    375 jLl.

    376
    371Walgreens
          Tl'tclgr-eenstotopay $200,000
                            prry $200,000settlement
                                          settlement.Pr  lapses ►i'Ith
                                                     for lapse.s       opioids, APhA (Jan.
                                                                 with OptorcLs,      (Jan. 25,
                                                                                           25, 2O.t'l),
                                                                                               2017),
    littl?s:llwww.pliarmac.ist.   com/articlelwal_ue.ens-pay-2 Q0flOfl-se.ttlement-1 apses-opioicls.
    https://www.pharmacist.com/articleiwalgreens-pay-200000-settlement-lapses-opioids.




                                                         262
                                                         22 62
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 275 of 355                                       PageID #: 311




    context of
            ofsoarirs~
               soaringoverciose
                       overdosedeaths
                                deathsininMassac.ht~setts.
                                           Massachusetts.Wa3~reeirs   agreed to pay
                                                           Walgreens aL,reecl          $200,(}00 and
                                                                                pay li $200,000

    follow certair
           certainprocedtares
                   proceduresfor  dispensingopioic~s
                              fordispensin~  opioids.377
                                                     377

                                   c. Rife
                                       Rite Aid
                                            Aid

              855.   With
                     With appros€tnatety
                          approximately 4,600
                                         4,600stores
                                              storesinin31
                                                         31states
                                                            statesanct
                                                                   andthe
                                                                       theDistrict
                                                                          DistrictofofCoIurnbia, RiteAici
                                                                                       Columbia,.Rite Aid

    is the Iarizest
            largest cirut;stc>re chainon
                    drugstore chain    onthe
                                          theEast
                                             East Coast
                                                  Coast anci    third iargest
                                                        and the thirci largest in
                                                                                in the
                                                                                    theUnite.'ci States, with
                                                                                       United States,

    aniival revenue of
    annual          of Lnore than $21
                       more than  $21 billion.
                                      biilion.

              856.    In 2009,
                      in 2009, as
                               asaaresult
                                    resultofofaamuIti  jurisdictionalinvestigat€on
                                                 multi,}urisdictional investigationb_y
                                                                                    by the
                                                                                        the llQJ,
                                                                                             Dal,Rite.
                                                                                                  RiteAici
                                                                                                       Aid ancl
                                                                                                           and

    nine of
         of its
             its subsiciiaries
                 subsidiaries in eiw~ht  stateswere
                                 eight states   werefined
                                                      fneci$5
                                                            $5million
                                                              mit(€oninincivil
                                                                          civitpenalties
                                                                                penaltiesfor  its violations
                                                                                          forits  vioiations of

    the CSA 378
        CSA37s

              877. 'The
              857.      investil;atiOD
                      The investigationrevealed
                                         revealedt.hat
                                                   thatfrom
                                                        from2004  onwards,., Rite Aid
                                                             2004onv,.•ards       Aicipharmacies
                                                                                      pharmacies across the

    cotintry
    country had
             had aaI.~atteir
                    pattern of
                             of nc,n-compliance
                                non-compliance with
                                                withthe  requirements of
                                                     there.cltii_rements of the
                                                                             the CSA at3d
                                                                                     and regulations that.
                                                                                                      that

    Ieacl to
    lead   to the c#iversion of prescription opioicls
                  diversion of               opioids in
                                                      in ancl
                                                          and arounc€
                                                               around the comtmutzities
                                                                          communities ofof the
                                                                                           the Rite Aici
                                                                                                    Aid

    pharmaeies investigateci.
    pharmacies  investigated. Rite
                              Rite Aid
                                   Aid also
                                        alsofai(ecI
                                             failed to notify
                                                       notify the
                                                               the L7EA of losses
                                                                   DEA of  Iosses of controlled
                                                                                     controIleci substances
                                                                                                 substanees

    in vio}ation of 21
       violation of 21 U.S.C.
                       U.S.C. §§ 842(a)(5)
                                 842(a)(5) and
                                           and 21
                                               21 C.F.R I30I .76(b).37v
                                                  C.F.R 1301.76(b).379

              858. Numerous
                    Numerousstate and
                              state   federal
                                    and       dru~
                                        federal    diversiUn
                                                drug diversionprosecutions
                                                                prosecutionshave
                                                                             haveocciirrecl
                                                                                  occurredinintivhich
                                                                                                which

    prescription opioici pitls were
                 opioid pills  were procured
                                    procureci from
                                               froni National
                                                     Natiana[ Retail
                                                              Retail Phartiiacies.
                                                                     Pharmacies. 'I'he attegatiotis in this
                                                                                   The allegations

    Cotnplaint tio
    Complaint  do not attenipt
                      attempt to
                               to identify
                                   identify alI
                                            all these
                                                 theseprosecutions,
                                                       prosecutions,anc3     information above is riierely
                                                                     and the infortnation         merely

           af exampfe.
    by way of example.

              854. "I'he
              859.    TheIitany
                           litanyofofstate
                                       stateancf
                                              andfecleral
                                                   federal actions
                                                            actions against
                                                                     against the
                                                                              theNational
                                                                                  NationalRetai{
                                                                                           Retail Pharmacies
                                                                                                   Pharmacies



    377 IC1
    377 Id.
    371   PressRelease,
    378 Press    Release, Dep't
                          I:?ep't of Just..
                                     3ust., Rite
                                            Rr.'teAid
                                                  rlitl Corporation
                                                        CorRoratic3n and
                                                                      anca' Subsidiaries
                                                                            St,ihsicliarics AgF'ce
                                                                                            Agree tlz
                                                                                                    to PLL}-
                                                                                                       Pay $5$5Million
                                                                                                                Million
        Civil Penalties
    in Civil  PenaltiestotoRe.salve
                             ResolveVicslations
                                       ViolationsininEight   StLrtL.s
                                                         Eight States of
                                                                      of the
                                                                         the CUntrvllecl
                                                                               controlled Substcrnees
                                                                                             Substances 1.Ict,
                                                                                                         Act, li`.S.
                                                                                                               U.S.
    Dep't    of Just.(Jan.
    Dep't ofJust.     (Jan.12,
                            12,2009),
                                2009), https:ilwww,justice.gt>v/Opalpr/rite-aid-corp
                                        https://www.justice.govlopepr/rite-aid-corpor          ortition-
                                                                                                 ati on-
    ands ubsidiaries-agree-pay-5-miiliot3-civil-peralties-reso(ve-vio€ation4.
    andsubsidiaries-agree-pay-5-million-civil-penalti           es-resolve-violations.
    379. Id.
    3'9 rCl



                                                           263
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT3 3      Page 276 of 355                                PageID #: 312




    deinonstrate that thev
    demonstrate       they routinely,
                           routinely, and
                                      and as
                                           asaamatter
                                                matterofofstandard
                                                            standardoper•ation procedure, violated their
                                                                     operationprocedure.,'

          obligations under the CSA and other
    legal obligations                   other Iaws
                                              laws and
                                                   and regulatiotis                distribution and
                                                       regulations that govern the distribtition

    dispensing of,prescription
               of prescription opioicls.
                               opioids.                                                        ~

            860. 'i'hroughout
            860.    Throughout the
                                 thecontitry
                                      countryaticl
                                               andininAlaba€na
                                                       Alabama ininparticular,
                                                                     particular,the
                                                                                  theNiNational  Retail
                                                                                        tional .I2etail
                                                                                          I
    I'harcnacies zvere or
    Pharmacies were    or should
                           should have been avrare
                                            aware of numerous red flaos
                                                     numerous red flags of
                                                                        ofpotenti_ai
                                                                           potential suspicious
                                                                                      suspicious activity

    and dsversion.
    and diversion.

            86.1. C)n
            861.   Oninfor€nation
                       informationancl
                                   and beiief,
                                       belief, fioin
                                               fromthe
                                                     thecatbirci
                                                        catbird seat of their retail
                                                                              retait pharmacy
                                                                                     pharinacy operations,

    the National Retaii
                 Retail .t'harmacies
                        Pharmacies knew
                                     knewor
                                         or reasonably  should have known about
                                             reasonablyshoutLt            about the
                                                                                the disprolxyrtionate
                                                                                    disproportionate

    flo«• of
    flow  of opioids
             opioids into Alabama
                          f'1labamaand
                                    anclthe
                                          theoperation      "pillmills"
                                              operationofof"pill  mills"that
                                                                         thatgenerated
                                                                              ,enerated opioid
                                                                                        opioid prescriptions

    that, by their
              their quantity
                    quantity or nature,
                                nature, were
                                        were red
                                              red flags
                                                   flags for
                                                          for ififnot
                                                                   notdirect
                                                                       directevidence
                                                                              evidenceofofif3icit
                                                                                            illicit siipply
                                                                                                    supply and
                                                                                                            and

    divers€on. Additional iY:fortnation
    diversion.             information was
                                        w•asprovided
                                             proviciedby
                                                       bynews
                                                          newsreports,
                                                               reports,and
                                                                       and state anti federal
                                                                           state and  fecieral regulatory
                                                                                               regulatory

    actio€is, including
    actions,   itielLadingprosecutions    pill mills
                           prosecutionsofofpilt tniiis in the area.

            $62. QnOn
            862.    informatfon
                      informationand
                                  andbelief,
                                      belief,the
                                               theNational
                                                   NationalRetaif
                                                            RetailI'harmac.ies
                                                                    Pharmacies knew
                                                                               knew or
                                                                                    or reasonably
                                                                                        reasonably

    should have
    should have knourn about the
                known about  the devastating
                                 devastating consequences of the
                                             consequences of the oversupply and diversion
                                                                 oversupply and diversion of

    prescription opioids, including spiking
    ,prescription                   spiking opioFd
                                            opioid overdose rates in the comini€nity.
                                                                         community.

            863.     ()n
                     On information
                         information and
                                     and tzeiief,
                                          belief, because
                                                   because of
                                                            of(a€nor~,
                                                               (among* others
                                                                       others sources
                                                                              sources of
                                                                                      of inforrnation)
                                                                                          information)

    regulatory and
               and other actions taken against
                                       at;ainst the National
                                                    National Retail
                                                             Retail Phamracies                   taken
                                                                    Pharmacies directly, actions taken

    against others
            others pertaanin~
                   pertaining to larescription
                                 prescription opioids obtairied
                                                      obtained froin
                                                                from their
                                                                     their retai7
                                                                            retail stores, complaints
                                                                                           complaints ancl
                                                                                                      and

    informationfrotn
    information fromernptoyees
                     employeesancl
                               andother
                                   otherageiits,
                                         agents,anc3
                                                 andthe
                                                     the€nassive
                                                         massive votume
                                                                 volumeofofo,pioic{ prescription clrug
                                                                            opioid prescription  drug

    sale clata that they develtipecl
         data that                   ancimonitored,
                         developed and   monitored, the
                                                     the National
                                                         .Natiotra!Retail
                                                                    RetailPharmacies
                                                                           Phartnacieswere
                                                                                      werewell
                                                                                           well aware
                                                                                                aware that

    their  distribution and dispensing
    tlieir distril3ution    dispe€ising activities
                                        activities fell far short
                                                            short of
                                                                  oflel;al
                                                                     legal reqi{iren3ents.
                                                                            requirements.

            864.                  Retail Phar€nacies'
                     The National Retail Pharmacies' actions
                                                      actions and
                                                               and omi4s=:ons  in failing
                                                                    omissions in  failing to effectively
                                                                                             effectively

    prevent diversio€i
    firevent diversion and
                       ancl failing
                             faiEitigtotomonitor,
                                         n3onitor,report,
                                                   report,and
                                                           aticlprevent
                                                                 preventsuspicious
                                                                         susprcious orders
                                                                                    orders have contributecl
                                                                                                contributed




                                                         264
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 277 of 355                                     PageID #: 313




    sigiiiticantly
    significantly to the opioid crisis by enabiing, and failing to prevent, the diversion of opioids.
                                          enabling, atrd

    VII.
    VII,    DEFENDANTS' UNLAWFUL Cf?NDUCT
                                    CONDUCT AND
                                             AND I3REACHES OF+LEGAL
                                                 BREACHES O~' LE6AL DUTIES
            OAUSED THE
            CAUSED 'I'HE HARM
                         HARAI AND
                               ANDSUBSTANTIAL
                                   St7BSTANTIALDAMAGE  ALI:EGED HEREIN
                                               DAMAGEALLEGED    HEi2EiN

            865.
            865.     As the Marketina
                            Marketing Deferidants'
                                      Defendants' etTorts
                                                   efforts to expand the market for opioids increased
                                                                                            increased

    so have the rates
                rates of
                      of prescription
                          prescription an.d                         and the
                                                         products — and
                                       and sale of their products        the rates
                                                                              rates uf
                                                                                    ofopioid-related
                                                                                       opioid-related

    substance abuse,
    substance abuse, hospitalization,   and death
                     hospitalizatio;i, and  death among the people
                                                  among the people of the
                                                                      the United States, includin~
                                                                          United States,  including

    Aiabama.
    Alabama. The Distributor Defendmrts                   unlawfully ship these massive quantities
                             Defendants have continued to urflawfully

    of opioids.

            866.
            866.     There is a"parallel
                              a "parallelrelatiotiship  between the
                                          relationship between   the availability
                                                                      availability of prescription opioid
                                                                                   ofprescription  opioid

                                   phamiacy channels and the diversion and abuse of these drugs and
               throul;h legitimate pharmacy
    analgesics through

    associated adverse outcomes."38°
               adverse outcornes.,'380

            867.
            867.     Opioid anal ;esics are
                            analgesics  are widely
                                            widely diverted
                                                   diverted and iinproperiy used, and the widespread use
                                                                improperly usetl,

                                            epidemic of opioid overdose deaths and addictions.3sI
    of the drugs has resulted in a national epideniic                              addictions.381

            868.
            868.     The epideniic                            increasingly widespread misuse of powerful
                         epidemic is "directly related to the increasingly
                             3x'
                medications."382
    opioid pain medications.~

            863.
            869. The
                  Theincreased
                       increasedabuse       prescriptionpainkillers
                                 abuseofofprescription   painkillers along
                                                                      along with  growing sales has
                                                                            with growing

                                                   deaths.313
    contributed to a large number of overdoses and deaths.383

            870.
            870. Fbr
                  Forexaniple,
                       example,one
                                onedoctor
                                    doctorininOhio,
                                               Ohio,was
                                                     wasconvicted       illegallydistributing
                                                         convictedofofillegaiiy   distributing some
                                                                                               some




    381)  SeeRichard
    380 See   RichardC.C.Dart
                           Dart etet al,
                                     al, Trends
                                         Trends in in (?ptoid
                                                       OpioidAnalgesic,4buse
                                                               Analgesic Abuse  and
                                                                              and   Mortalityinint13e
                                                                                  1blot-talit~;     the United States,
                                                                                                        UnitedState.s,
    372
    372 N.   N.Eiig.Eng.J. 1VTed.
                                J.       Med.241-248 241-248(2015), (20 1D01:
                                                                         5),   I0.1056INEJMsa1406143,
                                                                              DOT:       1 O. 1 056/NESMsal 406143,
    htt0://www.ne
    littp://www.    jn-i.or
                  neirn.    /cioi,/i{i11/ 1 f!.1
                         org/doilfull/           E)_i6*/N.EJ1Visa
                                            0. 1056/N             14061 43.
                                                              sa 1406143_
    3s!
    38!
        See Volkow
             V olkow & McLellan, supra    supi•ca n. 89.
    3112    Galiff et al., supra
    382 See Califf         sttpt-a n. 33.

    383 See Prescription 1'aiiilciller
    313                                flverdoses at
                         Painkiller Overdoses     at Epidemic
                                                     Epidemic Levels,
                                                              I.evels, supra n. 28.




                                                          265
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 278 of 355                              PageID #: 314




    30,000 tablets of
                   ofoxycodone,
                      oxycodone,OxyContin,
                                OxyContin,and
                                           andC3pana.
                                               Opana. ln  connection with sentenCing,
                                                      In conneCtion       sentencing, the U.S.

    Attorney explained
             explained that
                       that its
                            its efiforcerrient
                                enforcement efforts    reflected that "[o]ur
                                               efforts reflected      "[o]ur region is awash in opioids that

                 heartbreak and
    have brought lteartbrealc     s-uffering to countless fan}ilies."
                              and suffering                                       delivered opioids
                                                          families." Henry Schein delivered

    directly to the office of this doctor,
                                   doctor, whotn    Northern District of Ohio court has described as
                                           whom the Northern

    <`selling30,000
    "selling  30,000doses ofpoison
                     dosesof poisoninto      comrnunity."3" lninaaseparate
                                          thecommunity."3"
                                    into the                       separatecivil  suit,the
                                                                            civilsuit,  thesatne
                                                                                            samepresc,riber
                                                                                                 prescriber

    reached
    reached a consent
               consent judgrnent
                        judgment alleging
                                  alleging t.hat   hetivas
                                             that he   waspurchasing
                                                           purchasing hydrocodone/APAP   tablets
                                                                       hydrocodone/APAP tablets

    (hydrocodoiie and acetaminophen),
    (hydrocodone and  acetanzinoplren),from   HenrySchein
                                        froinHenry  Scheinon
                                                           on as
                                                              as many
                                                                 many as fourteen separate dates

    within    one-year laeriod,
    within a one-year   period, and,
                                and, subsetluentiy
                                      subsequently dispensed 11,500 hydrocodone
                                                   dispensed 11,500 hydrocodone tablets without
                                                                                tablets without

    maintaining purchase and dispensing records as required by the CSA.

            871.
            871.    As sbown
                       shown above,
                             above, the
                                     the opioid   epidemic has
                                          opioid epidemic   has escalated
                                                                 escalated witli
                                                                           with devastating
                                                                                 devastating effects:
                                                                                              effects:

    substantial opiate-related substance abuse, hospitalization, and death that ~oes
                                                                                goes hand in hand with

    Defendants' increased distribution of opioids.

            872.    Because of
                            oftlte
                               the well-established relationship between
                                   well-established relatioFiship between the
                                                                           theuse
                                                                               useof prescription opioids
                                                                                  ofprescription

    and the use
    and     use of
                 ofnon-prescription
                    non-prescription opioids,       heroin, the massive
                                     opioids, like lieroin,     massive distribution
                                                                        distribution of opioids by

    Defendants has caused the opioid epidetnic           heroin addiction, abuse, and death.
                                     epidemic to include fieroin

            873.
            873.    Defendants repeatedly and purposefuliy
                                              purposefully breached
                                                           breached their  duties under Alabama law,
                                                                     their dutie-s

    and stich
        such breaches are clirect and proximate
                          direct and  proximate causes of, and/or substantial factors leadiug
                                                causes of,                            leading to, the

    widespread
    widespread diversion
               diversion of
                         ofpres+eription
                            prescription opioids for       nedical purposes
                                                  for non?.-
                                                       nonmedical  purposes and the
                                                                                 the foreseeable,
                                                                                      foreseeable,

    inevitabie financial burdens
    inevitable           burdens imposed
                                 imposed on
                                         on and  incurred by hospitals and other health care providers.
                                            and incurrecl

            874.    Hospitals are integral to the solution to the opioid epidemic, because they
                                                                                           tbey can "aid



    384 Eric Heisig,
    384       EIeisig, Former
                       Foryrier Akron
                                Akt-oraArea
                                        <4r•eaDoctor
                                               Doct©r  5efiteticed
                                                     Sentenced       6363Months
                                                                 to to    hionthsinirrPrison
                                                                                       Prisorffor
                                                                                               forDoling
                                                                                                   polittg Out
    Painkillers,
    Painkitters,      Cleveland.coni (Mar.
                      Cleveland.com       (Mar. lb,16,
                                                     2(115),   https://tvww.cleveland.com/courtt-
                                                            2015),       https://www.cleveland.coni/court-
     justice/inclex.ssf/2015/03/former apron-area
     justice/index.ssf/2015/03/former    ak-ronMareadoctor
                                                     doctor sente.html.




                                                      266
                                                      Q~~
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 279 of 355                              PageID #: 315




    in
    in the
        the proper   treatment of
             proper treatt-nent of postoperative
                                    postoperative pain while also
                                                  pain while also helping
                                                                   helping to
                                                                            tocombat
                                                                               combat laa nationwide
                                                                                           nationwide

                    Indeed, Ihjospital
    epidemic."385 Indeecl,
    epiderrric."385          "[h]ospital pharmacists. „are in
                                         pharmacists...are in an
                                                              an ideal
                                                                 ideal position to help address the opioid

    epidemic and make
    epidemic and make sure
                      sure these agents are usecl appropriately."386 But
                                            used appropriately."sb    ButDefendairts'
                                                                          Defendants' wrongf-ul
                                                                                      wrongful

    conduct has ,jeopardized the ability
                jeopardized the  ability of                               purchasers to properly
                                            Plaintiffs and other hospital purchasers
                                         of Flaintiffs                                  properly lirnit
                                                                                                 limit

    their pitrchasing
          purchasing and dispensing of          particularly at
                                    of opioids, particularly at the
                                                                the key  junctures of
                                                                    key junctures  ofpati'ent
                                                                                      patient adrnission
                                                                                              admission

    a.nd discharge. Indeed,
    and discharge.           by creating
                     lndeed, by creating and                    epidemic, Defendants have impaired the
                                         and fueling the opioid epidernic,

    hospitals' ability
               ability to
                       to perform
                          perform their
                                  their intel;ral
                                        integral responsibilities to patients.

            875.
            875.       During admission,           professionals routinely consult with the patient to assess
                              adinission, hospital professionals

    which medications the patient is taking at home. But, due to Defendants' conduct, hospitals can
                                                                 Defendants' condtict,

    no longer tnast                               prescriptions. Hospital pharmacists
              trust patients to self-report their prescriptions.                      may also check
                                                                          pharmacists rnay

    available databases to
    available databases  to ensure      patients are not
                            ensure that patients     not stockpiiing  prescription opioids,
                                                          stockpiling prescription          but such
                                                                                   opioids, but

                                                                          pharnracies' inability to rely
                                                  of opioids.387 Hospital pharmacies'
    databases often do not record the actual flow of

    on their patients'
             patients' self-reporting,
                       self-reporting, and having to
                                       and having  to take  additional steps
                                                       take additional steps to   independently verify their
                                                                              to indeperidentiv

    patients'
    patients' purcliases
              purchases from
                         from other
                              othersources,
                                    sources,irrFposes additional burdens on hospitals.
                                             imposes additional

            876.
            876.       Then, before discharge, hospital professionals "obtain
                                                                      "obtain a list of
                                                                                     of planned outpatient

    prescriptions
    prescriptions and  perfornraa counseling
                   and perform    counseling session
                                             session on
                                                     on how
                                                        how to
                                                            to safely
                                                                safely and
                                                                        and effectively   control
                                                                             effectively control
                        38x The
                  pain."388
    postoperative pain."     Thehospitals'  effortstotoprovide
                                 hospitals'efforts      providesneaningful counseling is subverted by
                                                                meaningful counselina

    Defendants'
    Defendants' sales practices described in the
                      practices described    the Complaint, pursuant to which
                                                 Complaint, pursuant    which Defendants
                                                                              Defendants have

    disseminated   misinformation throughout
    dissen-iinated misinformation  throughout all
                                               ali levels
                                                   levels of the inarketplace
                                                                  marketplace and
                                                                              and fostered
                                                                                   fostered increased
                                                                                             increased



    385` {)pioid
    3s   Opioid    Exit Plan, supra
                              si.ipra n. 161.
                                         161_
    386
    386    _ Sweeney, Hospital Pharmacists
        Joey                   Pharnrncists Can   HelpReduce
                                            Ca.nHelp    Reduce Opioid
                                                               Upioid Prescriptions,
                                                                      Prescfzptions, PHARIviACl°
                                                                                     PHARMACY
            (July 2016) (ernphasis
    T4DAY (Juiy
    TODAY               (emphasis added), available
                                          availczble at
                                                     ut
    https.//NvNvw.pharmacytoday.or.v,/article/S 1042-0991(16)30505-9/fulltext.
    https://www.nhamiacytoday.org/article/S1042-0991(1    6)305 05-9/fulltext.
    387
    311' 1d.
         Id. at $ 32.
    31"
    3880pioid
       ®pioicl Exit
               Exit Plan, supra n. 161.


                                                        267
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT3
                                      Filed 10/09/19
                                    DOCUMENT  3      Page 280 of 355                                  PageID #: 316




    dernand for their products.
    demand

            877.
            877.      Hospitals must admit
                      Hospitals      admit opioid users who
                                           opioid users who present in need of intensive care or wllo
                                                            present in                           who

            symptorns of mental
    display symptoms              ilhress. Defendants knew that federal and state law rel
                         ineiital illness.                                            require
                                                                                          uire hospitals

    to admit and treat
                  treat opioid-addicted
                        opioid-addicted patients. Similarly, if a pregnarit
                                        patients. Sianilarly,     pregnant opioid addict presents for
                                                                                  addict preaents

    treatrnent, the Hospital
    treatment, the  Hospital anust                  both the
                                   provide care for botlr
                             must provide                     opioid-addicted mother
                                                          the opioid-adclicted mother and
                                                                                      and the opioid

    ad€iicted babv_Defendants
    addicted baby_  DefendanEsrelied
                                reliecl
                                     ononPlaintiffs      provideaasafety
                                          Plaintiffstotoprovide    safetynet
                                                                          netto
                                                                              toprevent overdose deaths
                                                                                prevent overdose

    and
    and treat
        treat ltealth
               health cortsequences arising from
                      consequences arising  from opioid addictions and depended
                                                 opioid addictions     depended on  hospitals
                                                                                on hospitals

    tliemselves
    themselves to rnitil;ate
                   mitigate tl~e
                             the lzea}th cai~secluencesofof their
                                  health consequences        their illegal activities.389 InIn2011,
                                                                   ille~al activities.3H9      2011, it
                                                                                                     it is
                                                                                                        is

    :`estimated tliat [there were] greater
    "estimated that                             420[,000 emergency
                                   greater than 42(3[,000 emergency room]
                                                                    rooiaij visits
                                                                            visits related
                                                                                    related to  the misuse
                                                                                            to the  misuse of
                                                                                                           of

    abuse of narcotic pain relievers" in the United States.39° HospiEals
                                         the Unitetl            Hospitals bear an
                                                                               an enormous burden iiz
                                                                                  enormous burden  in

    providing care, as insurance covers only a portion of the cost.

            878.
            878.      The increased financial burdens
                          increased financial         on hospitals
                                              burdens on hospitals include, but are
                                                                   include, but are not limited to the
                                                                                    not limited

    following:
    follosving:

                      a.
                      a.     Unreimbursed costs for providing
                                                        providing lrealthcare
                                                                   healthcare and medical care, additional
                             dial;nostic therapeutic,
                             diagnostic    therapeutic, and
                                                        and other treatnrents
                                                                   treatments for patients
                                                                                  patients suffering from
                                                                                           suffering from
                             opioid-related addiction
                             opioid-related     addictionoror disease,
                                                               disease, including
                                                                         including physical
                                                                                   physical and    mental
                                                                                              and rnental
                             disabilities, overdoses
                             disabilities,  overdoses and deaths;
                                                      and deat.hs;

                      b.
                      b.     Costs associated
                                    associated with
                                                 with patienE                with respect to pain management,
                                                               counseling with
                                                       patient counseling
                             necessitated
                             necessitated by    by over    prescription to
                                                    over prescription      to the
                                                                               the general        population and
                                                                                     general population         and
                                                                                              prospective patients
                                                             misleading information to prospective
                             dissemination of false and misleadiiil;
                             ancl others;
                             and  others; as as hospitals and other providers
                                                                      providers qiiestiori
                                                                                 question cheirtheir patients'
                                                                                                     patients' self-
                             reporting, itit necessitates
                                             necessitatesfurther
                                                          furthers~teps  to be
                                                                  steps to  be taken
                                                                               talsen in
                                                                                       in all
                                                                                          all phases   of treatment
                                                                                               phases of
                                 counselin~;
                             and counseling;

                      c,     LTnreiinbursedcosts
                             Unreimbursed         ofopioids
                                            costsof  opioids purchased by hospitals
                                                             purchased by hospitals theinselves,
                                                                                    themselves, which



    3s91d. at
    3891d. aEII119,
                19.
    3g0  Cindy Williams,
    39° Cindy   Williams, Vice
                           Vice President
                                President and
                                           and Chief
                                               Chief Pharmacy
                                                     Pharmacy Officer,
                                                                Officer, Riverside
                                                                           Riverside H.ealth
                                                                                      Health System,
                                                                                              System,
    Estahlishnien.t
    Establishment      of      an      Ol)iodd
                                       Opioid     Steivarrlrhrp
                                                  Stewardship       1='f-ograin,
                                                                    Program,         availahle
                                                                                     available      at
                                            60223/williams-opioid_l_perpag.e.pdf
    hEEp:IIwWW.vshp.orgIuploac1s76J3i6I0I6360223Iwi111an1S-olaioitl
    http://www.vshp.org/uploads/6/3/6/0/63                          1 per pagye.pdf       (hereinafter
    described as the "Va.
                     "Va_ Hospital
                          Hospital Pharmacists Paper").
                                               Faper").


                                                         268
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 281 of 355                                    PageID #: 317




                              were direct
                                   direct targets
                                           targetsofofthe
                                                       thellefendants'
                                                            Defendants'  marketing
                                                                       marketin~   campaigns;
                                                                                 cam~aai~~ars;

                      d.      finreitnbursed
                              Unreimbursed costs
                                             costs of
                                                   of prescr:ption
                                                      prescription drugs used to treat addiction
                                                                   drugs u5ed

                      C.
                      e.      Costs of training
                              Costs     training additionaf
                                                 additional personne3  in the
                                                            personnel in  the proper treatinent of drug
                                                                              proper treatment     drug
                              overdoses;
                              overdt7seS;

                      f.      Costs associated
                              Costs  associated urith
                                                   with obtaining
                                                          Obtaining and
                                                                     and training    staff in
                                                                           training stafP   in the
                                                                                                theapplicatic}n
                                                                                                     application of
                              naloxone—an
                              na(oXone—an opioido}aioidantagonist   itsedtotoblock
                                                         antagonfstused       blockthe
                                                                                    thedeadly
                                                                                        deadly effects
                                                                                                  effects of
                                                                                                          of opioids
                                                                                                             opioids
                              in the
                              =_n thecontext
                                     context ofofoverclose;
                                                  overdose;

                      g-
                      g.      fldditional unre€mbursed
                             .Additional                     costs for
                                            unreimbursed costs       for providing
                                                                          providing niental-liealth
                                                                                       mental-health services,
                                                                                                        services,
                              treatment, counselina,
                                         counseling, rehabilitation
                                                      rehabilitationservice5,
                                                                       services, and  social services
                                                                                  and soc.ial services to victims
                              of the
                                 the opioid
                                     opioid e}?idemic
                                             epidemic and
                                                       ancf their
                                                             their families;
                                                                   families; atid
                                                                             and

                      h.      Unreimbursed
                              Unreitnbursed Costs for providing treattnent
                                                                    treatment of  infants born
                                                                              of infatits born with
                                                                                               with opioici-
                                                                                                     opioid-
                              related medical conditions
                              relatedtr3edic.al conditions or
                                                           or bon3
                                                              born dependent
                                                                   dependent on
                                                                             on op3otds
                                                                                 opioids due to drltg ltse by
                                                                                                drug use
                              niother ciuring
                              mother          pregnanc.y.
                                       during pregnancy.

               879.   The unlawful diversion                                         proximate cause of,
                                   diversion of prescription opioids is a direct and proxiinate

    andlor
    and/or substantial factar
                        factor leadin~
                                leadingto,
                                        to,the
                                             theo~~ioid
                                                 opioid epidemic,
                                                         epidemic,k~rescri~tion opioid abuse,
                                                                   prescription opioid a~use, addietion,
                                                                                              addiction,

    morbidity, antt mortality in the
               and rnoi-tatity   the Unated
                                     United States.
                                            States."I"his diversion and
                                                    This diversion  and the
                                                                         the epidemic
                                                                             epidemicare
                                                                                      arectirect
                                                                                          directcaLases of
                                                                                                 causes of

    foreseeable
    foreseeable. hartn
                 harm to
                       to .Plaintiffs.
                          Plaintiffs.

               880.   L)efendants' unlawful
                      Defendants'  untawffialconduct
                                               conductresulted
                                                        re::ttltedinindirect
                                                                       directand
                                                                              and foreseeable, past and
                                                                                  foreseeable, past and

    continuing, economic dainages
                         damages for
                                  for which Pia€ntiffs
                                            Plaintiffs seek relief.

   V1.11.
   VIII.       CONSP11tACY AL.ILEGAT1®NS
               CONSPIRACY  ALLEGATIONS

               881.
               WI.    'I'he
                      The T:7efendatits conspiredtotoengage
                            Defendants conspired      engat;e in
                                                               in the  wrongfuEconduct
                                                                   the wrongful conduct complained
                                                                                        coinpiained of hereiti
                                                                                                       herein

    and inte.nded
        intended to
                  tobenefit
                    beneft both
                            both independentiy
                                  independentlyand
                                               and jointly
                                                    jointlyfrom
                                                            fromtheir
                                                                 theirwrongful
                                                                      wrongfulc•onduct.
                                                                               conduct.

               Canspiraey AnionLy
            A. Conspiracy         thePurdue
                          Among_ the  Purdue Defendants
                                             Defendants

               $82. The
               882.     Purdue
                      The      Defendants
                          Purdue          av-reed
                                 Defendants       amonw~
                                             agreed among themselve:> to caitse
                                                           themselves to cause 1'urdue
                                                                                Purdue and retated
                                                                                            related

    business entities tci (.I) promote
                      tO (I)   promote the
                                        the use
                                            use of
                                                of opioids
                                                   op€oidsfor
                                                           for the
                                                                the management
                                                                    tnanagetnetit of pain
                                                                                     pain in
                                                                                          in order
                                                                                             orderto
                                                                                                   tomisteact
                                                                                                     mislead

    physicians, patients,
    }3hysicians, patients,health
                           healthcare
                                  careproviders
                                       providerssuch
                                                 such as
                                                      as hospitals,
                                                         hospitals, and
                                                                    and heatth
                                                                        health care
                                                                               care payors
                                                                                    payors throttgh
                                                                                            through

    misrepresentations and
    inisrepresentat.ions and omissions
                             c~missionsregarding
                                        ret;arditigthe
                                                    theappropriate
                                                        appropraateuses,
                                                                    uses,risks,
                                                                          risk.s,and
                                                                                  andsafety
                                                                                      safety of
                                                                                             of opioids
                                                                                                opiotds in

    order
    orcter to
            to increase
               increase sales, revenue,
                               revenue, and
                                        and profit
                                            profitfron3
                                                   from t.heir
                                                        their opioid }iroducts,
                                                                     products, and (2) increase
                                                                                       increase the
                                                                                                the su~plY
                                                                                                    supply


                                                         269
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   fil9Z9lilulOiMSj
                                   DOCUMENT       3    Page 282 of 355                             PageID #: 318




    of o~.~ioids andfraudulently
       opioids and    fiaudulentlyincrease
                                    increasethe
                                              thequotas  thatgoverned
                                                  quotasthat           the manufacture
                                                              governedthe  manufact«re and
                                                                                       and supply
                                                                                           supply of

    prescription
    l2rescription opioids
                  oploids

            883.    In cornmitting
                       committingthese
                                   thesewrongfiil
                                         wrongfulacts,
                                                  acts,thethe
                                                            t'urdLae
                                                               Purdue.11efendants havepurs'uecl,
                                                                       Defendantshave  pursued,or_joitieci
                                                                                                 or joined

    in the gtirsuit
           pursuit of,
                    of, aa comrnon course of conduct,
                           commoncoLrrse     conduct, anci     acted in concert
                                                      and have acteci   concei-t with and conspired urith
                                                                                      and 6,onspired with

                   furtherance of
    one another in fiii-therance    their common
                                 of their common plan
                                                 plan or
                                                      or designs..
                                                         desip. I:n    addition to
                                                                   In addition   to the  wrongful conduct
                                                                                     the wrongfiil

    herein alleged as giving
                      giving rise
                             rise to
                                   to t.~riinary lialaitity,the
                                       primary liability,    thePurdue  llefendants further
                                                                 PurdueDefendants   further aided
                                                                                            aided and abetted

    anci/or
    and/or assisted
            assisted each other in breaching their
                                in breaching        respective duties.
                                              theirres}3ective dtities.

            884.    'i'he
                    The Purdi{e  .Uefendantsentered
                          Purdue Defendants  entered into   conspiracy, cocninon
                                                     into a conspiracy, common enterprise,   and/or
                                                                                 enterprise, and/or

    common course
           course of
                  of conduc.t.
                     conduct. Uuring
                               Duringall
                                      allt.iines relevanthereto,
                                          times relevant hereto,the
                                                                 thePLjrclue Defendants, collectively
                                                                     Purdue Defendants,  collectively

    and individually,
        individually, initiated
                      initiated a course
                                  course of conduct that
                                         ofcoi3diact that was
                                                          was designed    and dici
                                                              designed to and did misrepresent
                                                                                   misrepresent the

    properties
    properties of
               ofol7ioids,
                  opioids, and facilitate
                               facilitatethe.
                                          the ci€stribution of opioids. 'rhe
                                              distribution of             ThePurclue Defendants ciid
                                                                              Purdue.11efendants did so in

    order to cnaricnize
             maximize the profits Picrdue wouici receive
                                  Purdue would    receive from
                                                          f.rotnopioid
                                                                 opioicisales.   In furtherance
                                                                         saies. In   furtherance of this plan,
                                                                                                         plaii,

                              conduct, the 1'urdue
    conspiracy, and course of condtict,                                       individually, took the
                                           Purdue Defendants collectively and indivadaally,

    actions set forth herein.

            585. Each
            885.  Eachofof
                        thethe
                            Furdue 1;7efendants
                               Purdue Defendantsaicied
                                                  aidedand
                                                        andabettecl
                                                             abettedatici  rendered.substantial
                                                                      andrendered   .substantial

                                                           co-conspirators complained
                             committed by their respective co-cot3spirators
    assistance in the wrongs cotninitteti                                   comptainetlof
                                                                                        ofherein.
                                                                                          herein. In

                           substantia(ly assist the commission oftbe
    taking such actions to substantially                       ofthe wrongdoing complained of herein,
                                                                     wrongdoingc.omplained

         Purdue Defendant
    each Ptrrdue                      knowledge of the primary
                 Uefendant acted with knowieclge       pritnary lvron~doin~, substantially assisted
                                                                wrongdoing, sul~stantially assisted in

    the accotnpIishment
        accomplishment of
                        of that
                           that tivrongdoing, ancl was
                                wrongdoing, and    tivasaware
                                                         awareof
                                                               ofhis
                                                                  hisor
                                                                     or her overalI contribution
                                                                        her overall contrihution to antl
                                                                                                    and

    fi.it-therance of the wrongdoing.
    furtherance           wrotigdoing.

           Consl2lraey Among
        B. Conspiracy  Arnang the Marketing
                                  Marlceting; Defendants
                                              I)efendants

            886. The
                   The Marketing T7efenciants
                     iVlarketino, Defendants agreed
                                              agreedamong
                                                    amoffi,'themselves
                                                             themselvestotoset
                                                                            set up,
                                                                                up, develop,
                                                                                    develop, and funti
                                                                                                 fund

    an unbranded proi-notion ai3timarketing
                 promotion and    mark.etingnetwork
                                             networktotopromote
                                                         promotethe
                                                                 theuse
                                                                     useof
                                                                         ofopioids
                                                                            opioids for
                                                                                     forthe
                                                                                         the management
                                                                                             rnanagetnent

    of pain in order to mislead physicians, patients,
                                            patients, health
                                                      health care
                                                             care- proviciers
                                                                   providers such as hospitals, and health


                                                       270
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 283 of 355                             PageID #: 319




    care payors tl3reugh
                through misrepresentations and omissions regardina  the appropriate
                                                         regarding the               rises, r=sks,
                                                                        appropriate tises,   risks, and

    4afety of
    safety of opioids
              opioids in
                       in order
                          order to
                                 to increase
                                    increase sales, revenue, and profit from
                                             sales, revenue,                 thcir opioid products.
                                                                        fr«m their

           887.     '1"his interconnectedand
                    This interconnected   and interrelated net.work relied
                                              interrelated network         on the Marketing .Defendants'
                                                                    retied on                   Defendants'
                                                                                              I
    cotlective use of
    collective     of unbranded
                      unbrancied marketing
                                  inarketing materials,
                                             materia(s, such as KOLs,
                                                        such as :KQLs,scientific  literature, CMEs, patient
                                                                        scientif c(iterature,

    education materials,
    education materials, and
                         and Front Groups
                                   Groups developed
                                          developed and
                                                    and funded   collectively by
                                                         funded collectively   by the  Marketing
                                                                                   theMark.eting

    L7efendantsand
    Defendants  andintended
                    intendedto
                             to mislead               medical providers,
                                mistead consumers and medical providers, such   ashospitals,
                                                                          such as  hospitals,c>f
                                                                                              of the

    appropriate uses, risks, and safety of opioids.

            888.    The
                    'l,he Marketing
                          Marketing 17efendants'
                                     Defendants' collective
                                                 collective niarketing scheme totoincrease
                                                            marketing scheme                 opioid
                                                                                    increasec>pioid

    prescriptaons,  sales, revenues
    prescriptions, sales,  revenues anci         centered around
                                         profits centered
                                    and profits           around the development, dissemination, ar,d
                                                                     development, dissemination, and

                   of nine false .propositions: (1) that addict.ion
    reinforcen3ent of
    reinforcement                                                                          taking opioicis
                                                         addiction is rare among patients taking  opioids

    for pain;
        pain; (2)
               (2) that
                    thataddiction
                         addictionrisk
                                    riskcan
                                          cank.~e
                                               be effectively managed; (:.~)
                                                  effectively managed;       that symptoms
                                                                        (3) that              addiction
                                                                                  symptoms of addictian

    exhibited by
    exhibited by opioid
                  opioid patients
                          patients are
                                    areactually
                                        actuallysyYnptorns
                                                  symptoms of  aninvented
                                                           of an             condition dubbect
                                                                   inventedconditioli   dubbed

    "pseudczaddiction";(4)
    "pseudoaddiction";  (4)that
                            that withdrawal is easily manayed;
                                 withdrawal is        managed; (S)
                                                               (5) that increased dosing, presents no
                                                                        increased dosint'

    sipifcant risks;
    sipificant  risks;(6)
                       (6)that
                            that!ong-term
                                  long-termuse
                                            useofofopioids  improves ftinction;
                                                    opioidsimprczve4            (7) that
                                                                     function; (7)  that the risks of
                                                                                         the riaks

    a(ternative
    alternative f.orms of pain
                forms of  }3aintreatment
                                 treatinentare
                                            aregreater   than the
                                                greater than  the adverse
                                                                  adverse effects of opioids; (8)
                                                                                  of opic7ids; (4) that
                                                                                                   that use of

    time-released dosing
    time-released dosing }?revents addictian;and
                         prevents addiction;      (9) that abuse-deterrent
                                              and (9)                      formulations provide
                                                           abuse-deterrent formu(ations provide a

    soiutidn to opioid abuse.
    solution

            489. The
            889.  TheIvlarket€n
                       Marketing't, Defendants
                                    DefendanLsknew
                                               knewthat
                                                    thatnone
                                                        noneof
                                                             ofthese
                                                                these propositions
                                                                      propositions are
                                                                                   are true.
                                                                                       tnie.

            590. Each
            890.      .Marketing
                   Each MarketingDefendant
                                  Defendantworke.d
                                            workedindividua(Iy
                                                    individuallyand  collectivelytotodevelokz
                                                                 andcollectively      develop anci
                                                                                               and

    active[y protnulgate these
    actively promulgate  these nine
                               nine false propositions
                                          propositions in order
                                                          order to
                                                                 to Inaslead physicians, patients, and
                                                                     mislead physicians,

    heatth care providers such as hospitats
    health                        hospitals and
                                            and healthcare
                                                healthcare payors
                                                           payors regarding
                                                                  regardingt.he             uses, risks,
                                                                            the appropriate uses,

               af op;oids.
    and safety of opioids.

            891. 'What
                   Whatis is
                          particutarty reniarkabte
                             particularly          abotzt
                                          remarkable aboutthethe
                                                               .IVlarketin~,
                                                                  MarketingF Defendants'
                                                                             Defendants' effc>rt Is the
                                                                                         effort is




                                                      271
                                                      271
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT
                                   D©CUMENT  3      Page 284 of 355                                PageID #: 320




    seamless metl3oci
    seamless method ininwhich
                        wi,ich the Marketing
                                   Marke.ting Defendants  joinecfforces
                                              Defenciants joined  forces to
                                                                          to achieve
                                                                             acl3ievetheir  coIlective goal:
                                                                                      their collective

    to persuac:e consumers and
       persuade consumers      medical proviciei:s,
                           andme.ctical providers, such        13ospitals,ofofthe
                                                    siaclrasashospitals,        thesafety
                                                                                    safetyof
                                                                                           ofdpioids,
                                                                                             opioids, and to

    hicte
    hide their actua(
               actual risks
                       risksanci
                             andciangers.
                                 dangers.In
                                          Inc!o€ng
                                             doing so,
                                                   so, the..Nlarketing Defendants effectively
                                                        the Marketing;;.lefenctants effectivei_ybuilt
                                                                                                buiit aa new
                                                                                                         nmf

    —and
    — anciextremely
           extremety lucrative
                      ttzcrative ——opioid
                                    opioiCi marketp#aeefor
                                          marketplace    fortheir  sefeetgroup
                                                             theirselect group of inc{ustcy
                                                                                  industry players.
                                                                                            ptayers.

            892. 'The
                   TheMarketing
                       MarketingDefenc€ants'
                                  Defendants'trnbranclecl
                                               unbranded promot€on  and mark.eting
                                                          promotion and marketing n;etwork
                                                                                   network was
                                                                                           was a

    wildly successful
           successful marketing
                      marketingtool
                                tooltha.t
                                     that achieved
                                          achievedmarket.inry goais that would
                                                   marketing goals              have been
                                                                         woutri h;ive been impossible
                                                                                           impossihle

    to lrave     rnet by a single
       have been met                                       network'sciistinct
                                            handful of the network's
                           singte or even a handfiiI                 distinct corliorate members.
                                                                              corporate rnenibers.

            593. ForFor
            893.     examp€e, thethe
                        example,   netivork
                                     networktneinbers
                                              members pooleci
                                                        pooledtheir
                                                                theirvast  marketing
                                                                      vastmarketing   fundsancl
                                                                                    fitncis and ciedicated
                                                                                                dedicated

    them to e.xpansive anclnormally
            expansive and   normal fycost-prohibitive
                                      cost-prohibitivemarketing  ventures,such
                                                      inarketingventures,  such as
                                                                                as the
                                                                                    the creation
                                                                                        creation of Front
                                                                                                    f'ront

    Ciroups. The4e collaborative
    Groups. These  cotlaborative neturorking tactics ailotveci
                                 networking tactics  allowed each Marketing Defendanttotociivc.rsify
                                                                  Marketingllefenciant    diversify its

    marketing efforts, atI
                       all the white
                               while siiaring
                                     sharing any
                                              any risk
                                                  risk anci          financial anti!or
                                                       and exposure, financiat and/or tegal,
                                                                                       legal, with other

    Marketing
    iVlarketiny=.Dllefenciants
                   e fen dams

            894.     The niost
                         most uiinervint;
                               unnerving tactic
                                          tactic utilized
                                                 utilized by
                                                           bythe
                                                              theMarketing
                                                                 MarketingUe.fenclants'
                                                                           Defendants' nettivork was their
                                                                                        network was

    ranabashedmimicry
    unabashed miniiciyof
                      of the
                         the scientif•:c n3ethoctofofciting
                             scientific method        citing"references"      their materials.
                                                             "references"inintheir  materiais. In
                                                                                               in the

    scientifc community,
    scientific community,cited
                          citedinateriats
                                materialsanci
                                          and references
                                               references are
                                                           arerigorously
                                                               rigorouslyvetteci
                                                                          vetted by
                                                                                  by ohjective  unbiased
                                                                                     objective unbiasect

    and disinte.rested
        disinterested exkzerts in the fetci,
                       experts in     field,and
                                             andananunfoundect
                                                     unfoundedtheory
                                                                theorycTr  propositionwotFEci,
                                                                        orpropositton  would, or
                                                                                               or should,
                                                                                                  shou(d,

    never gain traction.

            895.     Mark.eting I:7efendantsput
                     Marketing Defendants    put their
                                                  their own
                                                        oj,m twist
                                                             turist on the scientffic
                                                                           scientific Inethoci:
                                                                                       method: they
                                                                                                they workeci
                                                                                                     worked

    together to
              tomanufacture
                 manufacturewide
                             widesul3port
                                   supportfc,}r
                                             fortheir
                                                 theirutifoui3cied
                                                        unfoundedtheories
                                                                   theoriesanci
                                                                            and}zropositions
                                                                                propositionsrnvotvin~~
                                                                                             involving

    opioids. llize
              Due to
                   to tlieir
                       their sheer
                             sheer nutnbers
                                   numbers anci
                                            and resources, the Marketing Defendants were able to create

    a false c~.~nsersus thrc?ughtheir
            consensus through     theirmaterials
                                        rnaterialsand
                                                   and references.
                                                        references.

            896.     An iliustrative
                        illustrative exampfe
                                     example ofthe
                                             of theMarketing
                                                    MarketingT)efenciant.:s' uti(ization of
                                                              Defendants' utilization    ofthis
                                                                                            thistactic
                                                                                                 tacticisistl3e
                                                                                                            the

    wicie promul4,ation ofthe
    wide promulgation   of theI'orter
                                Porter&&
                                       Jick Letter,
                                         Jick       wl~ict~
                                              Letter, whichc~ec(areci
                                                            declared the incicience
                                                                         incidence of
                                                                                    of aciciiction "rare"
                                                                                       addiction "rare"




                                                        272
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                   I~ZlXiMURIM
                                   DOCUMENT    3      Page 285 of 355                                   PageID #: 321




    for t,zatients treateciwith
        patients treated   urithopioids.
                                 opioids. The
                                          The authol:s
                                              authors had
                                                       hadanalyzecl   database of
                                                          analyzed aa clatabase ofhospitaiizeci
                                                                                  hospitalizedpat.ients who
                                                                                                patientsurhr}

    were s;iven ot.zioidsininaacontrolled
         given opioids          controtiecisetting
                                            settingto
                                                    to ease
                                                       ease suffering             pain. These
                                                             suffering from acute taa;n.      ;patients were
                                                                                         These;patieiits

    1iot given Ion~~-terin
    not given              oploictprescriptions
               lona--term opioid   prescr€ptionsor
                                                or provided   optoic#stotoadminister
                                                   provicfectopioids                       thems6lves at
                                                                           adlnlnrstertotothemselves  at home,
                                                                                                         holne,

    nor «ras
        was it known
               known hotiv f.requently or
                     how frequently    or infrequently
                                          infrequently and
                                                       anci in
                                                            in what
                                                               what doses the patients tivere
                                                                          the patients  were given their

    narcotics. Rather,
    narcotics. Rather, itit appe.ars
                             appears the patier€ts were treated
                                         patients were  treatecl with opioiclsfor
                                                                 with opioids  forshort
                                                                                   short periods
                                                                                         pe.rioclsofoftime
                                                                                                     time under
                                                                                                           urder

    in-hospital doctor supervision.

            897. Ivonetheless,
                   Nonetheless,.Marketin,
                                 MarketingDefendants
                                           Defendantswicieiy
                                                       widelyanci repeatedly citeci
                                                              andrepeatectly cited this tetter
                                                                                        letter as proof
                                                                                                  proof

    of the
        the iow
             lowacltiictiol3 risk in
                 addiction risk    in eonnee.tion
                                       connection with
                                                  with taking
                                                        taking opioicis
                                                                opioids despite the letter's
                                                                        despite the  letter's olzvious
                                                                                               obvious

    shortcomings. Mark.etinp
                  Marketing Uefendants'
                             Defendants'egregious
                                         egregiousn3isrepresentations
                                                   misrepresentations basecl        letter inelutled
                                                                      based on this letter included

    claims thtit
    claims  that Iess
                 less than
                      than one
                           one percent     opioid users
                               percentofofopao=ci 1€stlsbecame
                                                         became addicted.
                                                                addlcted.

            498. Marketing
            898.  MarketingDefenc9ants'
                            Defendants' coltective
                                         collective misuse
                                                    misuse of
                                                           of the  Porter &
                                                               the Porter & Jick
                                                                             Jick I.etter  helped the
                                                                                   Letter helpeci

    opioict manufacturers
    opioid  manufc-lcturersconvince
                            convirlcepatients
                                      patients and
                                               anct healthcare providers such as
                                                    healthcare proviciers     as hospita[s
                                                                                  hospitalsthat   opioids
                                                                                            thatot3ioic{s

    cvere not
    were  not aa concern. The enornloti€s impactof
                              enormous impact   of Marketing
                                                   Marketfng Defendants' misleading amplific.ation
                                                             Uefendants' mis[eacling amplification of

    this letter
         letter was
                was well
                    well ctocuinented in another
                          documented in          Ietter published
                                         another letter published in
                                                                   in the NEJM on
                                                                      the NEJM    June, 1,
                                                                               on Jui3e,    2017,
                                                                                         t, 2017,

    ctescribin(ythe
    describing   theway
                    way the
                         the one-paragraph
                             one-paragraph 1980
                                           1980letter
                                                letterhacf
                                                       had been irresponsiblyciteci
                                                           beenirresponsibly  citeda1=ci,
                                                                                    and, in
                                                                                          insome
                                                                                             soine cases,

    "grossly in.isrepresented."
    "grossly misrepresented." in                   authors of
                                In particular, the authors of this
                                                              this tetter
                                                                    letter explainect:
                                                                           explained:

            [W)e found
            [Me    found that a fve-sentence
                                    five-sentence letter
                                                     letter published   in the
                                                             published in   the Journal
                                                                                 Journal in   1980 uras
                                                                                          in 1980    was heavi(y
                                                                                                           heavily and
            uner'stical3ycited
            uncritically   cite(iasasevidence
                                       evidence that
                                                 that addiction
                                                       acttiictionwas
                                                                   was rare
                                                                       rare with long-terrn      opioid therapy.
                                                                                   long-term c>pioici     therapy. We
            believe that
                     that this
                          this citat€on   pattern contributect
                                citation pattern                       North American
                                                   contributed to the Nort.h                opioidcr's4es
                                                                                tlmerican opioid     crises by helping
            to shape
               shape a narrative thatthat allayect prescribers' coneerns
                                          allayed prescribers'   concernsaboutthe
                                                                             about therisk
                                                                                        riskofofactciiction
                                                                                                 addiction assoeiateci
                                                                                                            associated
            with Iong-tenn
                  long-term opicaid      therapy...
                               opioid therapy...

    fiy knowingly
    By  knowingly liiisrepreseliting
                   misrepresenting the appropriate
                                       appropriate uses,
                                                   uses, risks,
                                                          risks, atict
                                                                  and safety of
                                                                             of opioiGs,
                                                                                opioids, the Marketing

    llef.endants committed
    Defendants   coniniitted overt acts
                                   ac.tsin
                                         infurtherance
                                            furtherallceof
                                                        oftheir
                                                           their conspiraey.
                                                                 conspiracy.

        C. Conspirac~- Aniong the
           Conspiracy Among   the Marketing
                                  Marketint,► Defendants and
                                                         and the
                                                              the 5uyj!)V Chain Defendants
                                                                  Supply Chain

            899. In In addition,
                    addit.ion,   and
                               and    anan
                                   onon  even broader
                                           even       level,
                                                broader      ailall
                                                        level,   thethe
                                                                      11-4arketing llefendant; anc9
                                                                        Marketing Defendants        5upply
                                                                                                and Supply

          Defendantstook
    Chain Defendants  tookacfvantage
                            advantageofof
                                       thethe
                                           inctustr_y
                                              industrystructure, inciuciiny~
                                                        structure,  includingetiCi-ru13n1ng its internal
                                                                               end-running its


                                                          273
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 286 of 355                                PageID #: 322




               baiance, to
    checks and balance, to their
                            their coilective
                                   collective acivantage.
                                               advantage. The  Marketing Defendants
                                                           TheiVlarketing,                SuPply Chain
                                                                           Defendants and Supply

    Defendants
    Defendants a~;reeci a€nongthemselves
               agreed among    themseives to
                                          tt>increase
                                              increase the
                                                        the supply
                                                            supply of opioids anci
                                                                   of opioicis and fraudulently increase
                                                                                   fraudulently €ncrease

    the quotas
        quotas that
                that governeci
                      governed the
                                the nianufacture
                                     manufactureanci
                                                 and supply      prescriptionopioids.
                                                      supplyofofprescription  opioids."1"he
                                                                                        The Marketing

    Defenciants and
    Defendants  anctSupply
                     Supply Chain
                            Chain Defendants
                                  Defenciants did
                                              diciso
                                                   soto
                                                      toincrease  sates, revenue, and prof€t
                                                         inerease sales,              profit from their

    opioid proctucts.
           products.

            900.    7`he interaction
                    The   interaction and den~,th ofthe
                                          length of  therelationships
                                                         relationships between     among the
                                                                       between and aniong the Marketin(f
                                                                                              Marketing

    Defenciants and
    Defendants  anciSupply
                    SuqiptyChain
                            ChainDefendants
                                 .Defendantsreflects
                                             reflects aa deep
                                                         cfeep level     interaction and cooperatioti
                                                                leve( of interae.tion    cooperation

    bettueen the
    between   the .Marketing
                   Marketing.Defenciants
                             DefendantsanG
                                         and Supp#y
                                              Supply Cha€n  Defendants €n
                                                     Chain .DefenCiants in aa tightly
                                                                              tfght{y knit €ndustry.  The
                                                                                           industry. '3'he

    IVl:arketin and Suppiy
    Marketing       Supply Chain
                           ChainDefenclants
                                 Defendants«Tere
                                            were not
                                                 not two  separateizroups
                                                      twoseparate  groupso}.
                                                                          operating
                                                                             eratin~;inin isolation
                                                                                           isolation or

    two (Troups fc,rcedtotowork
        groups forced       work together
                                  together in
                                            in a csosed
                                                 closed system. The Marketing Defendants and
                                                                    Marketing Defendants and Sut3ply
                                                                                             Supply

    Chain Defentiants
    Chain             operated together
          Defendants operated                united entity,
                               together as a uiiiteci entity, working
                                                              working together on multiple
                                                                      together on tnultipie fronts,
                                                                                            fronts, to

    engage in the
              the unlativfizl sale of
                  unlawful sale    of prescription opioicis.
                                                   opioids.

            901.    The Marketing Defendants and
                                             and Supplv
                                                 Supply Chain Defendants coliaborate.d
                                                        Chain Defendants  collaborated to expand
                                                                                          expand

    the opioid  marketininar,
        opioid tnarket     an interconnecteci
                               interconnectedand
                                              andinterrelated
                                                  interrelatednetwork
                                                               networkinin
                                                                         thethe following
                                                                              fc?l         ways, as
                                                                                   louring wa_ys, as set
                                                                                                     set forth

    more fiilty
         fully helow
                below incluciing,
                      including, for exain}31e, cnembershipininthe
                                     example, membership        theHealthcare
                                                                    Kealtheare Distribution
                                                                               Distributioti Alliance.
                                                                                             Attiance.

            902, 'I'he
            902.       Marketing
                     The         Defetidants
                         Marketing Defendantsanti
                                               andSuppiy
                                                   SupplyChain  Defendantsutilizeci
                                                          ChainDefenciants utilizedthe€r
                                                                                    their membership

    in the HDA
           HDA at3d
               and other forms of
                               of co€Iaboration  to forn7
                                   collaboration to       as;reementsabout
                                                    form agreements   about their
                                                                             the;r approach
                                                                                   approach to
                                                                                            to their

    duties uiider
           under AUC.SA
                  AUCSA and
                        and other
                            other laws
                                   lawstotoreport
                                            reportsuspicic>us
                                                   suspicious orders.
                                                              orders. The
                                                                      TheMark.eting
                                                                          Marketing Defendatits and
                                                                                    Defendants anci

    Supply
    Supp1y Chain
           Chain Defendants overwhelmingly
                                        ryly agreed
                 Defendants c?verwhetmin~    a~,=reeci on
                                                       on the sameak~}~roach
                                                          the same approach ——totc)fail
                                                                                    faittotc~identify,
                                                                                               icientify,report,
                                                                                                          report,

    or halt
       halt suspicious
            suspicious opioid
                        opioid orciers,
                                orders, and
                                         and fail
                                              failtotoprevent
                                                       preventdsversion.
                                                               diversion.The
                                                                          TheIVlarketing
                                                                               MarketingDefenciants
                                                                                         Defendants anci
                                                                                                    and

    Supply Chain Defendants'
                 Defendants' a.;ree€neiit
                              agreement to restriet
                                           restrict reporting provideci an added layer of
                                                              provided an              of insuiation
                                                                                          insulation

    from DEA scrutiny
    from DEA scrutiny for the
                           the entire
                                entire 3ndustt-y
                                        industry as
                                                 as the
                                                     theiVfarketing
                                                         Marketing Defenciant4
                                                                    Defendants anci SuppIy Chain
                                                                               and Supply

    Defendants
    Defenciantswere
               werethus
                    thus collectively
                         coiiectivety responsible
                                      responsiblefor
                                                  for each
                                                      each other's
                                                           other's cainptiance
                                                                   compliance with their
                                                                                   their reportin~
                                                                                          reporting




                                                        274
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   3      Page 287 of 355                             PageID #: 323




    obligations. The
    obligations.       Marketing Defendants
                 The ivlarketint), Defendants and
                                              and Sttl~~ly
                                                   Supply Chain
                                                           Chain Defendants      aware, both
                                                                            were aware,
                                                                 Defendants were        both

    individually
    individually and collectively, of the
                                      the suspicious
                                          suspicious orders
                                                     orders that
                                                             that flowerl directly from
                                                                   flowed directly  from the Marketing
                                                                                          theM.arketing

    Defendat?ts and
    Defendants  and Supply
                    Supp3yChain
                           ChainDefendants' facilities.
                                Defendants' faciIities.

            903. '1'he
                    TheMarketinWT Defenclants and
                        Marketing Defendants  and Supply        Defendants kne:~v
                                                  Supp[y Chain llefenciants       that their own
                                                                            knew that        own

            coulcl be
    conduct could  be reported
                       reported by
                                by other
                                   other Defendants
                                         Defendants and  thattheir
                                                    anclthat  their failure
                                                                     failure to  rzport suspicious
                                                                              to report sits'piciotts orders

    they filled
         fi lled coitld
                 could be brougbt
                          brought to the
                                      the DEA's
                                          DEA'sattention.
                                                attention.As
                                                          Asaaresult,
                                                               result,the MarketingDefenclants
                                                                       theMarketing Defendants and

    Sulzpiy Chain
    Supply  Chaiti Defendants
                   .Defendantshad
                               hadan
                                   anincentive
                                      incentive to  commutiicate with
                                                 to communicate  with each other abotrt    repoi-ting or
                                                                                 about the reporting

    4uspiciotzsorders
    suspicious  orders to
                        to ensure
                           ensure consistency          dealings with
                                  consistency in their cfealings with DEA.

            904, 1'he
            904.      Marketina
                    The         Defenciants
                        Marketing Defendantsand
                                             andSupply
                                                 SupplyChain
                                                        ChainDefendants  alsowork.e.d
                                                              Defendantsalso  worked together
                                                                                      toaether to

    ei3surethat
    ensure  that the
                  the opioid
                      ql.~€oid cluotas
                             quotas    allowed
                                    allowed  byby
                                                thetheDEA
                                                       DEAremained  artifcialty high
                                                           remainedartificially high and
                                                                                     and ensured that

    suspicious orders were not
                           not reported
                               reported to
                                         to the
                                             the Dh;A
                                                 DEA tn  order to
                                                      in order  to ensure
                                                                   ensure that
                                                                           thatthe  .DEA had
                                                                                the.DEA      no basis for
                                                                                         had nct      tor

    refccsing to
    refusing   to increase
                  inc.rease or  cleereaseproduction
                            cardecrease   production quotas dctetotodiversion.
                                                     cluotasdue     diversion.

            905. 1'he
                   Theclesired
                        desiredconsistency
                                consistencyand
                                            andcollective
                                                collectiveend
                                                           endElaal
                                                               goal were achieved. The
                                                                    were achieved.  TheMark.etim;
                                                                                        Marketing.

    Defendants ancl
    Defendants                    De-fendants achieved
                    Sttpply Chain Defendants
               and Supply                     achieved blockbitst.er prof ts throtagh
                                                       blockbuster profits    through higher
                                                                                      highero}.zioid sales
                                                                                             opioid sales

       ctrchestrating the
    by orchestrating   the unimpeded flow of
                           nnimpeded flow of opioids.
                                             opiaids.

    IX.     ADRITIONAL
            ADDITIONALFACTS
                       FACTSI'.ERT.MI`i.ING'I'®
                              PERTAINING TOPUNITIVVE     DAMAGES
                                                PUNITIVE DAMAGES

            9()6. AsAs
            906.     setset
                          forth
                            forthabove, Defentlatrts
                                   above, Defendantsacted  deliberately to
                                                     actedcieliberately  toincrease   sales of,
                                                                            increase sales   of, anci
                                                                                                  and profits

    from, opioid diLags. TheMarketing
                 drugs. The Marketin~Defendants
                                      l'?efendantsknew
                                                   knewthere
                                                        therewas no support
                                                             wasno   support for
                                                                             for their claims that

    addietion tivas
    addiction       rare, that addic.tion
              was rare,        addiction risk ccauid be effectively manageci,
                                              could be              managed, that signs
                                                                                  signs of
                                                                                        ofaddic.tion
                                                                                           addiction were.
                                                                                                     were

    trterely "pseudoaddiction,"
    merely   "pseucioaciciietion,"that
                                   thatwithdrawal
                                       withcirawalisiseasily mana~ed,that
                                                       easilymanaged, thathigher
                                                                          hi~herdoses
                                                                                 doses pose
                                                                                       pose no
                                                                                            nosignificant
                                                                                               signiftcant

    adclitional risks,
    additional  risks, that
                       that Iong-term
                            long-term use of c>pioids itnprovesfunction,
                                             opioids improves   function, or
                                                                          or that
                                                                              that time-release
                                                                                    time-release or abuse-

    deterrent formtztations wott3dprevent
              formulations would   prevent addiction
                                           addiction or
                                                     or abuse. Nonetheless,
                                                               Nonetheiess, they
                                                                            they knowingly
                                                                                 knowingly promotecl
                                                                                           promoted

    these falsehoods in ortlerto
                        order toincrease
                                 increase the
                                           the marke.t
                                               market fortheir
                                                       for theiracldictive
                                                                addictive drugs.

            907. AltAll
                     of of
                        the.the
                              .Defendants,
                                Defendants,tnoreover,
                                             moreover,lcnew
                                                        knewthat
                                                             thattarge
                                                                  largeand
                                                                        andstzspicious
                                                                             suspicious clttantities
                                                                                         quantities of


                                                       275
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 288 of 355                                   PageID #: 324



                                                                                                   I
    o}~ioidswere
    opioids were being
                 bein~ poured
                       pnurecl into              throughout the
                                    communitiestl~rc~ughout
                               into communit.ies                 Uniteci States.
                                                             the United          Despitethis
                                                                         States. Despite      knowledge,
                                                                                         thisknc~wIecige.

    Defendants took
    Defendants took no.
                    no steps
                        steps to         susp'scioLisorders,
                                  repart suspicious
                               to report                     controi the supply
                                                      orders,control             of oproidsJ
                                                                         srapply of           or otherwise
                                                                                    opioidsl, or otherise
                                                                                                     rv4

    prevent cliversion.
            diversion. Incleett,
                        Indeed,asasciescribeci
                                    describedak?ove,  Defendants acte.d
                                               above, Defenciants                    together to tnaititain
                                                                           concert togetl3er
                                                                  acted in ccttieert             maintain

    high levels
          levels of
                 ofquotas
                    quotasfor
                           fortheir
                               theirizrocitcets
                                     products and              that susl3icious
                                                anci to ensure that             orders would
                                                                    suspicious orclers              reported
                                                                                       wouid not be reporteci

       regulators.
    to re~,ntlators.

             908.      Defenci'ants' conduct,
                       Defendants'   conduet.uras so willful
                                              was scz          anddeliberate
                                                      wwillfuland             that itit continued
                                                                   deliberatethat       continue.clininthe
                                                                                                        theface
                                                                                                            face of

    nutnerc>usenforcement
    numerous   enforcetnentactions,
                            actions, fines,
                                     fines, and other warningsf.rotn
                                                other warnings       state ancl
                                                               from state   and loca(  governments ancl
                                                                                 local governinetits and

    regulatory agencies.
               agencies. Defenciants
                          Defendantspaici
                                     paidtheir
                                          theirf fines, madeprotnises
                                                 nes, matte             cIodobetter,
                                                             promisestoto     better,ancl  continued
                                                                                       andco. ntinuecl on

    with their marketinganct
    withtheirmarketing              schemes.. This
                             supplysclietst.es
                         andstipply            Th;s ont;oing
                                                    ongoing coitrse
                                                             course of conduct knowingly,
                                                                    of concluct            deliberately,
                                                                                knowingly, delibet•ately,

    anci repeatedly
    and  repeatectlythreatened
                     threatened and accomp€isheciharm
                                and accomplished  harmand
                                                       and risk  of harm
                                                            risk of hartn to public  health and
                                                                             public healtli  and safet}r,
                                                                                                  safety,

    anci large-scale
    and  large-scale econotnic
                     economic luss
                               loss to
                                     to cotnmunities,
                                        communities,governments,             communities,hospttals
                                                                   families,comintunities,
                                                      governments,families,                hospitalsat3cl
                                                                                                     and

    health eare providers across
           care prctviciers across the country.
                                       cctuntty.

             909.      As afi
                          all c?f the governmental
                              of the  governmental actions against the Marketing Defendants anrl
                                                                       Marketing Defenctants and against

    all tre
        the Defendants
            Defendants show,
                       show, Defendants
                             Defendants knew
                                        knew that  their actiors
                                             that their  actionswere  unlawful,anci
                                                                 wereunlawfitl,         deliberately
                                                                                and yet deliberately

    refuseci to change
    refused to  cl3atige their
                          their practices tsecause compliance
                                practices because  cotnpiianee with the€r legal obligations
                                                                    their teaal obligations, wouicl have
                                                                                             would have

    clecreaseti their
    decreased    their sales
                       sates and
                             and their
                                  their profits.
                                        prof ts.

        A. "Y
           TheheMarketing
                 MarketingDefendants
                             Defendants Persisted
                                        Persistec3in
                                                   in Their
                                                      I"hefrFraudulent   Scheme Despite
                                                            Fratidtilent Scheme         Repeated
                                                                                DespiteReLwatecl
           Adrrictn'rtlons, Warnin2s,and
           Admonitions, Warnings,         Even Prosecutions
                                      and Even  Prosecutions

             910.         determined were
                       So cletertninecf werethe
                                             theMarketing Defendants to
                                                MarketingDefendants  to sell
                                                                         sell more
                                                                              more opioids
                                                                                   opioitis that they simply
                                                                                            that they

    fgnored niult.iple
    ignored            admonitions, warnin~s,
            multiple admonitions,   warnings,and
                                              andprosecutioiis,
                                                  prosecutions,asasctescribed morefi~lty
                                                                    describedtnore  fullybelc~w.
                                                                                          below.

                       1.  PDAWarnin2s
                       1.. FDA  Warnings to to Janssen
                                               Janssen Pailed
                                                       Failed to
                                                               to Detet• Janssen's Misleading
                                                                  Deter Janssen's
                           Prortiotfon
                           Promotion ofof Duragesic
                                          lluragesic

             911.      On
                       Qn 1February
                            ebrtaary15,
                                     15,2000,
                                         2000,the
                                               theFDA
                                                   FDAsent
                                                       sentJanssen
                                                            3anssenaaletter cvncerning the dissemination
                                                                     letter concerning

    of "homemade" promotional
    of "homemacte" 13romotionalpieces
                                piecesthat
                                       that promoted
                                            protnotecithe
                                                       theJanssen
                                                           Janssen drug
                                                                   drug Duragesic in v€olation
                                                                                     violation of the

    f'ecieraE Fooci,Drug,
    Federal Food,    Drug,and
                           andCosmetic
                              C~.~smetie Act.InInaasubsequent
                                       Act.         subsequent letter,
                                                                letter, dated
                                                                        clateclMarch
                                                                                Mareh30,
                                                                                      30, 2000,
                                                                                          2000, the
                                                                                                the FDA


                                                          276
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 289 of 355                            PageID #: 325




    explaiued that
    explained  that the
                     the"homemade"
                        "homemade"promotioriai
                                   promotional pieces were
                                                 pieces    "false
                                                        were         or misleading
                                                                  or mtslead3ng
                                                             "false                becausethey
                                                                                Ysecause    they containn
                                                                                               cOIata?

    tnisrepresentations
    misrepresentations of
                        of safety
                           safety inforniatian,
                                   information,broaciei) Duragesic'siridication,
                                                broaden Dura~esic's              containunst~bstantiated
                                                                     indication,contairi unsubstantiated

    elaitns, and
    claims,  atici lack
                    lack fair
                         fair balance."
                              balance," 'rhe
                                         The Marc.h
                                             March 30,
                                                    30, 2000
                                                        2000 letter  detailed numerous
                                                              lettercietai[eci nutnerous ways    which
                                                                                         ways in whieh

    Janssen's marketing was
    Janssen'smarketit3wx was misleading.
                             misieadiitg.

           912. `l"he
                   Theletter
                        lettercticl
                                did not
                                     notsto}.~                          2004, the
                                               Janssen. On September 2, 2004,
                                         stop Janssen.                             U.S.Depai-tment
                                                                               the U.S. Department of

    Health and Human
               Human Services
                     Services("HH.S")
                              ("HHS") sent
                                       sent 3atissen
                                             Janssen aa warning
                                                        warningletter  concerning Dur•agesic
                                                                lettercancernir3g Duragesic due
                                                                                             due to

    "false cir
           or misleaciing
               misleading claims
                          ciaims about
                                 about the abuse  potential and
                                           abuse ,potet3tial and other       of the
                                                                 ather risks of  theciru,r, at~
                                                                                     drug, andc~ . ...

    ut=sut=stantiated effectivenessclaims
    unsubstantiated effectiveness          far Duragesic,"
                                    claimsfor                itictudit3g,specifically,
                                               .Duragesic," including,    specifca(ly, "suggesting
                                                                                       "suggesting that

    Dura~es€c
    Duragesic has
               hasa alc~wer
                       lower,pc~tential
                             potential for
                                        forahuse   comparedtc)
                                            abusecc~mparec~ toc~ther opioid products."
                                                               other c~pioic~ proc~ucts."The Se.ptemi~er 2,
                                                                                         The September

    2004 letter
    2004 letter detailecl
                detailed a series of
                                  of unsubstantiated,
                                     unsubstantiated, false
                                                       falseor misleading c{aims.
                                                             ormisleactin~ claims.

           9.13. Ot3e
           913.   Oneyear
                      yearlater,
                           later,Janssen
                                  Janssenutas
                                          wasst>4t  at it. On
                                              still at     On July
                                                              July 15,
                                                                   15, 2005,
                                                                       2005, the   FDA issued a pubiic
                                                                              the .f'DA         public

    health advisctry tivarnitigdoctors
           advisory warning     cioctorsof
                                         ofdeaths  resultiiigfrom
                                           cieathsresulting   from the      of Duragresic
                                                                    the use of            and its generic
                                                                               Duragesic anci

    cotn,petitor, manufactured
    competitor,   manufacturectby
                                byMylan N.V. The advisory noted that
                                  MylanN.V.                     that the FDA haci
                                                                     the FDA had been
                                                                                  beet3 "examining
                                                                                        "eaatnining

    the circ.umstances of product tise
        circumstances of          use to
                                       to determine
                                          determine ififthe
                                                         thereported
                                                             reportedaciverse
                                                                      adverse ever3ts     be relatect
                                                                               events may he  relatedtc}
                                                                                                      to

    inappropriate       of tlre
    itialipropriate use of  the pate.h"
                                patch" atiii noted the possibifity
                                        and noteci     possibility "that
                                                                   "thatpatierIts
                                                                         patients atici physicians tnight
                                                                                   and .physicians might be

    unaware of the risks'°
                   risks" of
                           of using
                              using the
                                     the fetrtatiyt
                                          fentanyl trat3sdermai              is aa potent
                                                    transdermal patch, which is    potent opiQici
                                                                                          opioid analgesic

    approve.d only
    approved  anitrfor
                    forchronic
                        chroniepain
                               pain in  opioici-tolerantpatients
                                     in opioid-tolerant  patientsthat
                                                                  thatcould
                                                                       could not
                                                                             notbe  treated by
                                                                                 betreated  by other drugs.
                                                                                                     drups.

                      Governmental Action.
                   2. Governmental   Action.IneiEtrliatg
                                             Including LartYe    Monetat•yFines,
                                                         Large Monetary    Ffnes.Failed
                                                                                  Failed to
                                                                                         to Stop
                                                                                            Stop
                      Ceghalon Froni
                      Cephalon FromFalseIy
                                      FalselylYlarke#ing   tictip For
                                              Marketing Actio     For®ff IabeI €;`ses
                                                                      Off-label Uses

           914. 011
                  OnSeptember
                     September29,
                               29,2008,
                                   2008,Cephatc>n
                                         Cephalon finalized
                                                  finalized and entered into aa corp«rate
                                                            and entered         corporate iiitegrity
                                                                                          integrity

              jvith the Office
    agreement with      pff ce of
                               ofthe
                                  the irtspector
                                       InspectorGer3erai of HHS
                                                 General of HHS and
                                                                and agreed
                                                                    agreed to
                                                                            to pay
                                                                               pay $425
                                                                                   $425 million
                                                                                        tnitlian in
                                                                                                 in civil

    and
    anci criminal
         critrii3ai penalties fctr
                              for its aff-tabel
                                       off-labelmarketir3g
                                                 marketing of
                                                            ofActiq
                                                               Actiqaiici
                                                                      andtwo
                                                                          twocYther
                                                                              other cirugs
                                                                                    drugs (Gabitrii
                                                                                           (Gabitril anci
                                                                                                     and

    I'rovigit). Accardiiig
    Provigil).  According to
                           to aaDO3
                                 DOJ press
                                      pressrelease,
                                            release,Cephaloii
                                                     Cephalon had
                                                               had traineci
                                                                    trained sales
                                                                            sales representatives  ta
                                                                                   representatives to

    disregard
    c#isregarcirestrictions
                restrictic~nsofc~f
                                thethe
                                     FDA-approved
                                       ~DA-approvedlabel,
                                                     iabe[,employed
                                                            empfoyedsales
                                                                     saies representatives and healtYtcare
                                                                           representatives and  healthcare



                                                     277
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUIv1ENT 3      Page 290 of 355                              PageID #: 326




                                               off-label uses
    professionals to speak to physicians about off-label
    professionals                                        uses of  the three
                                                              of the   three cii-uos and
                                                                              drugs  and funded  CMEs to
                                                                                          fundedCN4.Es

             off-lahel uses.
    proinote off-label
    promote

            915. Noturithstancliiig
                   Notwithstanding  [etters,
                                      letters,ananf^DA
                                                    FDAsafety  alert,DOJ
                                                        safetyalert,  DOJancl
                                                                          andstate  investigations, anci
                                                                              stateinvestiga'tions, and the

    massive settlement,
            settiement, Cephalon has
                                 has continuecf its deceptive marketing strategy.
                                     continued its

                    3. FI?A  Warnings I3ed
                       FDA Warnings        Not Prevent
                                       Did Not  PresventCephalon
                                                         Cephalonfrom
                                                                  frnm Continuing  False and
                                                                       Contintiing FaIse
                       ()1'f-Label Marketln2 of
                       Off-Label Marketing   of Fentora
                                                Fentora

            ?.Ifi.
            916. OnOnSeptember
                      September27,
                                27,2007,
                                    2007,the
                                           theFDA
                                               FDAissued
                                                    issueda puhiic health
                                                            a public         advisorytotoacic:ress
                                                                     healthacivisory       address

    €2u171er(}l]s repOrtS
    numerous reports        patients
                      thatthat       who
                               patlents     didnot
                                        whodid  nf?thave   Cat3cerororwere
                                                     }2avecancer            not opioid
                                                                       were not          toleranthad
                                                                                opEt}Fdtolerant   had been

    prescrihed Fentora,
    prescribed Fentora, and
                        and death or
                                  or iife-threatening
                                      life-threatening side
                                                       side effects
                                                             effects had   resulted. The
                                                                      had resi€Itecl. The FDA  warned:
                                                                                          FllA warned:

    ".Fentora should
    "Fentora  should not be usect
                            used to treat any
                                          any type
                                               type of
                                                     ofshort-ter€n pain."Ituleeci,
                                                        short-term pain."             FDA speeifical(y
                                                                          indeed, the h'DA specifically

    cfenieclCephalon's
    denied   Cephalon's application,
                        application, in 2008, to
                                              to broacien
                                                 broaden the inclieation              include treatment
                                                             indication of Fentora to inelucie treatinent

    of non-eancer
       non-cancer brealcthrough
                  breakthrough pain anci     in patients
                                         use in
                                    and use                           already opioid-tolerant.
                                                patients who were not alreacly opioid-toierant.

            917.    Flavtrantfy disregarding
                    Flagrantly  disregarding the
                                             the FT7A's          to broaden
                                                        refiisa3to
                                                 FDA's refusal                  indication for Fentora,
                                                                    broaden the inciication

    Cepha?on notietheiess
    Cephalon nonethelessmarketeci
                          marketedFentora
                                  Fentoraheyonc3
                                          beyond its approved i€iciications.
                                                 its approveci               On IVlarch
                                                               indications. On  March 26,   2009. the
                                                                                        26, 2009,

    FDA warneu
        warned Cephalon
               Cephalon against
                         againstits
                                  itsmisieaclinl
                                      misleadingacivei-tisitig
                                                 advertising ofof f'etitora ("Warning Letter").
                                                                   Fentora ("Warniiig           The
                                                                                      Letter").'T'he

    Wac7una Letter
    Warning Letterde•scr€bed
                   described aa hentora
                                FentoraInteL73et advertisement as
                                        Internet aC9vert€sement    m€slead€ng because
                                                                as misleading         it purported
                                                                              because €t laulportecl to

    broacien"the
    broaden  "the indication
                  inclication for
                               for Fentora
                                   Rentora by  implying that
                                           liy imp4yinp          patient with
                                                        that any patient with canc.er
                                                                               cancer who  requires
                                                                                      who recluires

    treat€nentfor
    treatment  forbreakthrough
                  breakthrough pain
                               paiti isisaacandidate
                                            cantiiciatefor  Fentora .... when this is not the case." It further
                                                        forFentora

    criticizecl Cephalon'S
    criticized  Cephalon''s other
                            other direct Fentora aclvertisetnents
                                                 advertisements hecause   they clid
                                                                  because they did not clisclose
                                                                                       disclose the
                                                                                                 the risks

    a.ssociateclwith
    associated  tiviththe
                       the drug.
                           dru~.

            918.    Des~.~ite thiswarning,
                    Despite this   warning,Cephalon
                                            Cepha3oncontinued
                                                     c.ontinued    usethe
                                                              totouse   thesame
                                                                            samesales
                                                                                 saies tactics
                                                                                        tactics to
                                                                                                to push

    Fentora as itit clitl with Actiq.
                    did with   Acticl. For exatn.ple,
                                           example, onon January
                                                         3anuary 13,
                                                                 13, 2012, Cephafon published
                                                                     2012, Cephalon pubtished an insert in

    1'harLnacy
    Pharmacy Times
               Timestitled
                     titted "An
                            `An Integratecl
                                Integrated Risk Evaluation
                                                Evaluation anci Mitigation Strategy
                                                           and .Mitigation Strategy (REMS)
                                                                                    (REMS) for

    FENTORA (Fentanyi
            (Fentanyl Buccal
                      BuccalTablet)
                             Tablet)ancl
                                     and ACTIt~~ (OralTransmucosal
                                         ACTIQ (Oral   TranstnucosalFentanyl
                                                                    Fentanyl Citrate)."
                                                                             Citrate)." Despite
                                                                                        I)espite



                                                       278
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  3       Page 291 of 355                              PageID #: 327




    the repeated warninas
                 warnings of the
                             the danyers
                                 dangers associated with the
                                         associated witl; the use
                                                              use of
                                                                  of the
                                                                      the dnugs
                                                                           drugs beyond their limited
                                                                                 beyond their  limited

    indication, as detailed above, the first sentence
                                             senteFlceof
                                                       ofthe
                                                          the insert  states;"It
                                                               insertstates;  "lt is
                                                                                   is well
                                                                                      well recognized
                                                                                           reco-nized that the

    judicious use
              use of
                  of opioids can
                             can facilitate
                                 facilitate effective
                                            effective antl     management of
                                                      and safe rnandgement of chronic
                                                                              chronic paiti."
                                                                                      pain."

                    4. AAGuilty
                          Guilty1E'lea and aaLarge
                                 Plea and    LargeFine
                                                   Finedad  notDeter
                                                        didnot DeterPttrdne
                                                                     Purduefr®m  Continuing its
                                                                             fromC®ntintaing
                        Fraudulent
                        Fraudulent Market€ng
                                    Marketing of OxyContin

            919.
            919.    In May 2007, Ptardue and three
                                 Purdue and         of its executives
                                              three of     executives pled
                                                                      pled guilty    federal charges
                                                                           guilty to federal charges of

    inisbranding
    misbranding OxvContin                      acicnowledged was
                              what the company acknowledged
                 OxyContin in wha.t                          was an
                                                                 an attempt
                                                                    atternpt to
                                                                             to mislead doctors

    about tl2e riskof
          the risk ofaddiction.             ordered to pay nearly $635 million
                      addiction. Purdue was ordered                    xnillionininfines  and fees.
                                                                                    tinesand   fees. In

    its plea,
         plea,Purdue
               Purdue admitted
                       admitted that   itspromotion
                                 that its  promotion of  OxyContin was
                                                      ofOxyContin  was misleadin;
                                                                       misleading and
                                                                                   and inaccurate,
                                                                                        inaccurate,

                             of addiction,
    niisrepresented the risk of
    misrepresented                         and was unsupported by science.
                                addiction, and                    science. At the time, this was one of

                                                              misconduct.391 Additionally,
                                        company for marketing misconduet.39'
    the largest settlements with a drug coinpany                                            Michael
                                                                              Additionally,"Micltael

    Friedman, the
              tlxecompany's
                   company's president,
                             president, pled l;uilty to aa ir}isbranding
                                        pled guilty         misbranding charge  and agreed
                                                                         charbe and agreed to pay $19
                                                                                           to pav

    rrmiilionininfines;
    million        fines;Howard
                          HowardR.R.Udell,  Purdue'stop
                                     Udell,Purdue's  tflplawyer,
                                                          lavqer,also
                                                                  alsv pled guilty and
                                                                       pled guilty and agreed
                                                                                       agreed to
                                                                                              to pay $8

    inillion
    million in fines;
               fines; and Paul
                          Paul D.
                               D. Goldenheim, its fornier
                                  Goldenheim, its  former medical
                                                          medical director, pled l;uilty
                                                                                 guilty as well and

    agreed
    agreed to
            to pay
               pay$7.5
                   $7.5million
                       million in fines,

            920.
            920.    Nevertheless,  even after
                    Nevertheless, even  after the
                                              the settlement, Purtlue continued
                                                  settlement, Purdue  continued to
                                                                                 to pay doctors on
                                                                                    pay doctors

    speakers' bureaus    promote the liberai
              bureaus to proinote                           OxyContin for chronic pain and to fund
                                     liberal prescribing of QxyContin

    seeminaly
    seemingly neutral
              neutral or~;anizations to disseminate
                      organizations to               the message
                                        disseaninatethe  tnessa~e that
                                                                   that opioids
                                                                        opioids were non-addictive as

    vt%ell
    well asasother
              vthermisrepresentations.
                    inisrepresentations.At
                                        At least       early 2018,
                                           least until eariy 2018, Purdue
                                                                    Purdue continued   deceptively
                                                                            continued deceptively

    trmarketin~the
    marketing    t.hebenefits
                       benefitsofofopioids
                                    opioidsfor
                                            forchronic
                                                chronicpain  while diminishing
                                                        pain while diininishinl; the
                                                                                 tlae associated
                                                                                      associated dangers
                                                                                                 dangers of

                            rnade its guilty plea in 2007, it assembled
    addiction. After Purdue made                              assemhled an army of lobbyists to fight any

    legislative actions that might encroach on its business. Between 2006 and 2015, Purdue and other



    391' Barry
    39   Barry Meier,
                Meier, In Gitalty
                          Guilty Plea,   Ox}-ConfinMaker
                                  Ple.a, OxyContin  Maker•totoPay           Million, N.Y.
                                                                 Pay $600 Afallion,  N.Y T[MEs  ('Vlay 10,
                                                                                          TIMES (May
    2047), ht.t.12:/lwww.nytinies.coin12007i05,'10/busir,
    2007),                                              .c:ss,'31drutz-welb.ht.znl.
            http://www.nytimes.coin/2007105/10/business111       dru=g-web.html.


                                                      279
Case 1:19-cv-00756-WS-C Document 1-1DOCUIYIENT
                                       Filed 10/09/19
                                    DOCUMENT   3      Page 292 of 355                            PageID #: 328


                                                                                            i
                                                                                            i
                                                                                            I
                                                                                             ~
    fzainkiIler prociucers,along
    painkiller producers,   aIc)ngwith
                                   withtheir
                                        their associated
                                              a.ssociatednonprofits,
                                                         nonprofts, spent
                                                                     spentnearly
                                                                           nearly$900
                                                                                  $900miliion
                                                                                       millioncic}llai:s
                                                                                                dollars on

    tohbyit3gand
    lobbying  ar,dpolitical
                   political contributions
                             contril3utions-- eight
                                              eight times
                                                     times what         lobby spent
                                                           what the gun lobby spent durin~
                                                                                    during that
                                                                                            thatperic~d.
                                                                                                 period.

               92.1. Sinee
               921.   Sinceatatteast 2002,
                                 least     .Furctue
                                       2002, Purduehas
                                                    hastnaintaineci
                                                         maintainedaadatabase
                                                                      databaseof.ofheaith
                                                                                    health;care
                                                                                           icare proviciers
                                                                                                  providers

    suspeeteei of
    suspected  of inapprc7priatety preseribing OxyContin
                  inappropriately prescribing  QxyContin or
                                                         or other
                                                            other opioicfs.
                                                                   opioids. Physicians
                                                                            Physicianscoulci
                                                                                       Could be
                                                                                             be3cided
                                                                                                added

    to this database
            database based
                     based on
                            onc7bserved
                               observed inciicators
                                        indicators of iliie:t
                                                      illicit prescribing
                                                              prescribing suc.h    excessive t3iimbers
                                                                           such as oxcessive  numbers of

    patients, cash
    patients, cashtransactions,
                   transactions,patient
                                 patientoverdoses,
                                         overdoses,ar~ci
                                                     andunusual
                                                         unusualprescribing
                                                                 prescribingofof
                                                                               thethe
                                                                                    hi~~hest-atrenw,th pills
                                                                                      highest-strength ~i(Is

    (80 mg OxyContin
           OxyContin pitts
                     pills c>r "SOs,"as
                            or "80s," as they
                                          tlreywere
                                               tivereknown
                                                      knownon
                                                            onthe
                                                               thestreet,
                                                                   street, were
                                                                           were aa prime  target for
                                                                                   priine target

    ctiversion). Purdue e[a;ms
    diversion).         claims that
                               thathea[th
                                    healthcare
                                           careproviclers
                                                providersaGcied        database no tonger
                                                          added to the ctatabase   longer were
                                                                                          werectetaitect,
                                                                                               detailed,

    and that sales
             sales representatives
                   representativesreceived
                                   receivedno
                                            nocc}mpensation t.ied to
                                               compensation tied   to these
                                                                       these providers'
                                                                             proviciers' prescriptions.
                                                                                         prescriptions.

               922.   Yet, Purctue failecito
                           Purdue failed   tc)cut
                                               cutoff
                                                   offthese
                                                       theseproviders'
                                                             providers'opioid
                                                                       opioid supply
                                                                              supply at the pharmacy
                                                                                     at the plrarmacy level—

    nreaning Purciue
    meaning          eontinueci to
             Purdue continued    to generate
                                    generate sales
                                             saies revenue
                                                   revenue froin
                                                           from their  prescriptions—and faileci
                                                                 their prescriptiotrs—ai3d failed to report

    tlrese providers to state
    these               state tnecticai
                               medical boarcis
                                        boards or Iaw
                                                  law enforeet-nent. Purciue's
                                                      enforcement.    Purdue's former
                                                                                former senior
                                                                                       senior compiiance
                                                                                              compliance

    off cer acknowledged
    officer ackrowledt;ed in
                          in an
                             an €nterview witr the Los
                                interview with     Las ,4ngeler
                                                       Angeles1'ifne.5     ir ffive
                                                                Times that in                investigating
                                                                                 ve years of investigating

    susp3C~f)uspharmacies,
    suspicious  }~harn~ac~es,
                           thetbe cQn~~any
                               company     I2ever
                                        never     sta~pect
                                              stopped  thethe supply
                                                           supply ofc)f
                                                                     itsits opioidstotoa apharmacy,
                                                                         opioids           pliarmacy, even
                                                                                                      even

    where Furdue
          Purdue employees
                 employees personally
                           personallywitnesseti
                                      witnessedtre
                                                thed'sversicin of its drugs.
                                                    diversion of

               923.   'I"he same was
                      The same   wa:; true
                                      true of
                                           of prescribers.
                                              prescribers. For   example,asas
                                                            Forexanrple,       discussed above,
                                                                            ciiscinsseci  above, ctespite
                                                                                                  despite

    Purdue's knotulecige
             knowledge ofof illicit
                             itlicit prescribing
                                     prescribing from
                                                 frorn one
                                                       one Los tlngeies clinic which
                                                           Los Angeles         whicb its district manager

    called ar, "organizet3 drug
           an "organized   drug ring"
                                rtng" in 2009, I'urGue
                                               Purdue did not report
                                                              report its
                                                                      its suspic.ions
                                                                          suspicions unti!
                                                                                      until [ong
                                                                                            long after Iaw
                                                                                                       law

    enforceine.nt shut itit down
    enforcement shut        ciown and
                                  anct not
                                       not until
                                           untit the ring
                                                     ring preseribecl
                                                          prescribed more than .l..t
                                                                                1.1 xnittion
                                                                                     million QxyContin
                                                                                             OxyContin

    tablets.

               924.   Indeed,the
                      Indeed, the1VTew
                                  New York
                                       York Attorney
                                            At.torney General
                                                      General fouiici
                                                               found that
                                                                      that1'urciue
                                                                           Purdueplaceci
                                                                                   placed103
                                                                                          103l~~ew
                                                                                               NewYc}rk
                                                                                                   York

    health care
    lrealth care providers
                 provicierson
                            onits
                               its"No-Call"
                                   "NcrCali" List between
                                                  betweeii January
                                                           ianuary I,
                                                                   1, 2008
                                                                      2008anci
                                                                           and Nlarch 7, 2015, and that
                                                                               March 7,

    Purdue's
    Purciue's sales representatives
                    representatives htid
                                    had ctetaileci apprvxiinately two-thirds
                                         detailed approximately   two-thircisof
                                                                             «f these
                                                                                 these providers, soine
                                                                                                  some




                                                       280
Case 1:19-cv-00756-WS-C Document 1-1    Filed
                                           ►~ilA2410/09/19
                                   fDOCUMENT
                                    ~Z•Z0181      Mj3      Page 293 of 355                      PageID #: 329




     qu3teextensively,
     quite ext.ensively, making
                       making   rnore
                              more thanthan  a totai
                                        a total      7800  sale.scalls
                                                      of I sales
                                                of 1,800           calls
                                                                       toto their
                                                                          their   offlices
                                                                                offices    'over
                                                                                        over     a year
                                                                                             a six. six-year

    ~eri od .
    period.                                                                                 ~

                       Endo Continued
                    5. Endo
                    5.        CtantintiedtotoAggressively
                                              AuressiveiyPromote
                                                          PromoteOpana
                                                                  OpanaAfter
                                                                        AfterBecoming
                                                                              BeeorninE_t Aw7are
                                                                                      Aware
                       of Its
                          Its Widespread
                              WidespreadAbuseAbuse                               I

            925.
            925.    !'he
                    The New York Attorney
                                 Attorney General
                                          Cieneral  found
                                                  found   tlaat
                                                        that    Endo
                                                             Endo    kiiew,
                                                                  knew,     as early
                                                                        as early     as 201
                                                                                 as 2011, thati, that.

     OpanaER
     Opana ERwas
              wasbeing
                  beingabused
                         abuseci in Neur
                              in New     York,
                                     York, but but certain
                                               certain salessates representatives
                                                             representatives              New
                                                                                   whol cfetailec!
                                                                             who detailed          New

    York hea[th c.areproviders
         health care  proviciers  testifieci
                               testified  thatthat
                                                theythey
                                                      did dici
                                                           not not
                                                               knowknow aboLit
                                                                     about     any potic-y
                                                                           any policy      duty
                                                                                      or duty    to report
                                                                                             or to  report
                                                                                         ~
    problematic  conduet.The
    problematic conduct.  The.New
                               New• York
                                  York   Attorne.y
                                       Attorney    Geiier•al
                                                General      further
                                                        further            that IB
                                                                     detemiined
                                                                determined         ndo detailed
                                                                                 Endo
                                                                                  that cietailed

     healthcare
     health careproviders
                 proviclers who
                          who   Nvere
                              were     subsequent.,y
                                   subsequently arrestedarrested       for illegal
                                                                 or convicted
                                                          or convicted          forprescribing of
                                                                                    illegal prescribing of

     opioids aatotal
     opioids    totalofof32fi times,and
                        326 times,   anct these
                                        these    presc:ribers
                                              prescribers      col[ective[y
                                                          collectively wrote wrote prescriptions
                                                                             1,370 I,370         for Opana
                                                                                         prescriptit>ns for Opana

    ER (although
    ER (althoughthe
                 thesubsequent
                     subsequent   critninal
                               criminal     chark:es
                                         charges       at issue
                                                 at issue        ciict
                                                           did not          Opana ER).
                                                                       not involve
                                                                   involve         Opana ER).

            926.
            926.    Even  afterthe
                    Even after  theIndiana
                                    Indiana I)epartment
                                           Department    of I'ubiic
                                                      of Public     fiealth
                                                                Health      determinecl
                                                                         determined         HIV
                                                                                          that
                                                                                    that an    an HIV'

     outbreakininSoutheastern
     outbreak     Southeastein  Indiana
                              Indiana   was
                                      was    linked
                                          linked     to ;njection
                                                 to Injection      of the
                                                               of the     ~.~rescript;or,
                                                                      prescription        painkiller
                                                                                   painkiller        Opana anct
                                                                                              Opana and

     rectuestecf
     requested   rernoval
               removal    frorn
                       from  the the 'inarket,
                                 'market,      in 2015,
                                          in 2015,      "basec[
                                                    "based on its on its coneern
                                                                  concern  that thethat       of the drug
                                                                                        the benefits
                                                                                     benefits         of the cii1ig

     inay tio longer
     may no   longeroutweigh
                     outweighitsitsrisks,"
                                     risks,"Endo
                                             Etido continueci
                                                 continued    to market
                                                           to market          until 2017.
                                                                         the druct
                                                                     the drug       tiritit 2017.

         B. Retseated  Admonishments
            Repeated Admonishments    andand   Fanes
                                           Fines      i)idStop
                                                 Did Not   Not the
                                                                Stop the Distributor
                                                                   Distributor       Defendants
                                                                               Defendants from frort;
            ignoring       Obla€;ations
            Ignoring Their Obligations    to Control
                                       to Control thethe  Suppiy
                                                      Supply  ChainChain  and Prevent
                                                                     and Prevent       Uiversion
                                                                                 Diversion

            927.
            927.    Uefenciantswere
                    Defendants  were  retseatedly
                                    repeatedly    adtnotiishect
                                               admonished       anci fined
                                                           and even   even by
                                                                           fined         authorities
                                                                                 by res;ulatory
                                                                              regulatory         authorities

     but continued
     but cont€ntzedto to disregarci
                      disregard theirtheir ablit;ations
                                       obligations       to control
                                                    to control      the supply
                                                               the supply chain c.hain of dangerotis
                                                                                of dangerous         opioids and
                                                                                             opioids and

    to institllte
       institute Controls     prevel]t diversion.
                  controls to prevent  d3verS1oI3.

            928.
            928.    in   60Mi,aurcJ.r
                    In a 60           intervieiv last
                            Minutes interview    tastfall,
                                                      fall, former
                                                             formerDEA
                                                                    llEA agent
                                                                         agentThe
                                                                               .ioeRannazzisi
                                                                                    Rannazzisi  ciescribeci
                                                                                              described

     T?efendants'industry
     Defendants'   iftctustry as "ont
                           as "out     of control,"
                                   of control,"       ,that
                                                        that "[w]hat
                                                    statin(
                                                stating       "[ur]hat they
                                                                        theywanna
                                                                             wannado,
                                                                                   cio,  is cto
                                                                                      is do whatwhat
                                                                                                 theythey wantia
                                                                                                      wanna

     cio,and
     do,  andnot
              notworry
                  wotYyabout
                         about what
                             what thethc.
                                       law!aw  is_ And
                                           is. And      if they
                                                   if they      don't
                                                            don't     follow
                                                                  follow  the the
                                                                              law law  in drug
                                                                                   in drug     sup}.~fy,
                                                                                           supply, peoplepeople

          That'sjust
     die. That's jtistit.
                       it.People
                           Peopledie."
                                   ciie."The
                                          The  interview
                                             interview   cczntinued:
                                                       continued:




                                                      281
                                                      281
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUIt1ENT
                                   DOCUMENT   3      Page 294 of 355                                  PageID #: 330




                JOI:, R~
                JOE     ~1~
                      RANNAZZISI:  ~, The
                         `I~I _r1ZZISI: ~'13e. three
                                            three    ~
                                                     lar 7est
                                                  largest                are Cardinal
                                                              di,~tril~utors
                                                           distributors                Health,
                                                                              are Cardinai    ,~McKesson,
                                                                                           Heaith I c~esson, and
                Anrerisol.trce.~ergen.They
                AmerisourceBergen.        ~T'hey  control
                                                control     probably
                                                          probably    8585oror90
                                                                               9()percent  nf the
                                                                                   percentof       drugs going
                                                                                              th i drugs  going
                downstream.
                dotivnstreatrt.

                [INfERVIEWER]: You
                [INTERVIEWER]:      YoLiknow
                                          knowthethe iinp13catton      ivhatyou're
                                                      implication ofofwhat   you're saying,
                                                                                     saying, that these big
                                                                                             that these
                coni}aanies
                companies    knew
                            knew  that
                                 that  they
                                      they  were
                                            were  pumping
                                                  pttniIaing drugs
                                                             diugs into American
                                                                        Ainerican  communities
                                                                                   communit.ies   that were
                killing people.

                JOE K ANNAZ-"'ZISI:
                    RANNAZZISI:     Tbat'4
                                 That's    notananimplication,
                                         not       implication,that's     fact. That's
                                                                that's aa fact. Tlrat's exactly what they
                                                                                        exactly~vlrat they did.

                929.    Another DEA veteran sitr;ilarly
                                            similarly stated
                                                        statedtlrat
                                                               that trese  companies failed tci
                                                                     thesecoml.~anies       to make
                                                                                                make even
                                                                                                     even a

    "gooti faith
    "good  faith effort"
                  effort"toto"do
                              "dothe
                                   ther€ght
                                        rightthin~,."
                                               thing.".He
                                                       Heerp(ained
                                                          explainedtl~at
                                                                     that"I"Ican    tellyou
                                                                               cantetl    you  with
                                                                                            uritl;   100
                                                                                                   .100   percent
                                                                                                        }3ercet~t

    accuracy that
    accuracy that tive were in there on niultiple
                   we were              multipleoccasions    trying to
                                                  occasionsttyint.t  toget
                                                                        gettl3em
                                                                            them tn
                                                                                 to clratnge their behavior.
                                                                                    change their

    Aiicl they
    And    they just
                 jilst flat
                       flat out
                            out ignored
                                ignored us."392
                                        us.1134'

                930.    Governnient actions
                        Government  act3onsagainst
                                            against the
                                                    the Distributor Defendants with
                                                        Distributor T)efendants witli respect     their
                                                                                      respect to tlteir

    obligat'sons to
    obligations   to contro(
                     control the sttpply chain and
                                 supply clrain and prevent diversion inelricle:
                                                   preventciiversion  include:

                        a.     On April 2=I,    2007, the
                                           24, 2007,   the DEA issued an     Order to
                                                                         an Order    toShow
                                                                                        ShowC:au4e
                                                                                                Cause and
                               Itntnediate
                               Immediate Stislzension       Order against
                                              Suspension Order       againsttl3e     Amerisource.Bergen
                                                                               theAmerisotzrce.l3ergen
                               Orlanclo, .Florida
                               Orlando,              distribution center ("Orlando Faciiity")
                                           Florida distribution                        Facility") alleging
                               failure to
                                       to tnaintain
                                          maintain effective
                                                     effectivecontrols
                                                                controlsa~ainst   diversionofofcontrc~lled
                                                                         againstciiversion      controlled
                               su.bstances. On Jttne
                               substances.         June 22,
                                                        22, 2007,   AmerisourceBergen entereci
                                                             2007,AmerisourceBergen        entered into a
                               settlelnent that
                               settlement   tbat resulted in tlre
                                                             the suspension ofof its DEA registration;

                        b.     On Novenrber
                                   November 28, 28, 2007,
                                                    2007, the
                                                           theI]EA
                                                               DEAissuecl
                                                                      issuedan   Order to
                                                                             anOrcfer   to S}row
                                                                                           Show Cause
                               anci Itstmediate
                               and  Immediate St=.spensioc3
                                                 Suspension OrderOrderagainst
                                                                        again4t the
                                                                                 the Cardit3ai  Auburn,
                                                                                      Cardinal Aubtirn,
                                Washin~ton llistribrttion
                               'Washington   *DistributionCenter    ("AuburnI~"acility")
                                                            Center("Atibl~rn                  failure to
                                                                               Facility") for faiit~re
                                maintain effective
                                         effective controls  against diversian
                                                    controlsas;ainst  diversioncif  hydrocodone;
                                                                                of liydrococlone;

                        C.
                        c.      On I.7eceniber
                                    December 5, 5, 2007,
                                                   2007, the DEA
                                                             llEA issued
                                                                   issuedan anOrcler to Shotiv
                                                                              Order to  Show Cause and
                                Immediate
                                Immediate Staspension
                                            Suspension Order
                                                         Order a,ainst
                                                                againstthe
                                                                         theCarcisnal  Lakeland,1~torida
                                                                             Cardinal Lakeland,   Florida
                                DiStribittionCenter
                                Distribution           ("Lakeland Facility")
                                               Center ("Lakeland     Facility") for  failure to niaintain
                                                                                 for fa;lure     maintain
                                effectsve controls
                                effective controls against
                                                    againstdiversion
                                                            diversionofof13ycirocodone;
                                                                          hydrocodone;

                        d.     On llecember
                                   December7,7,2007,
                                                 2007,the
                                                        the.11EA        ati Order
                                                            .DEA issued an  Order to Show
                                                                                     Sltow Cause and
                               Itnlnediate
                               Immediate Sl.tspension     Order against
                                            Suspension Order    against the
                                                                         theCarclinal
                                                                              Cardinal Sweciesboro,
                                                                                         Swedesboro,
                               New 3ersey   Distribtttion Center ("Swedesboro
                                     Jersey Distribution         ("Swedesboro Facility")
                                                                                Faciiity") for failure
                               to inaintain
                                  maintain effective controls against diversion of hydrocodone;



    392   Id.


                                                          282
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 295 of 355                                    PageID #: 331




                   e.      On Januaiy
                           On                  2008, the
                               January 30, 20087       the DEr1
                                                           DEA issueci
                                                                 issued an   Order to Show
                                                                          an Ortler             Cause
                                                                                        Show Cause
                           against the
                           against  the Cartiinal
                                        CardinalStafford,
                                                    Stafford,Texas
                                                              Texas.Distributioir  Center("Staffc.}rd
                                                                    DistributionCetiter    ("Stafford
                           Iaaciiity")
                           Facility") for
                                       for failure
                                           failure to
                                                    toniaintaii3           controls against
                                                       maintain effective c.or,trols against diversion
                              hydrocodone;
                           of hydrococlone;

                   f       On Septetnber
                           On  September 30, 2008, 2008, Cardinal
                                                           Cardinal entered
                                                                      entered into       Settlement ancl
                                                                                 into aaSettiement       and
                           Reiease Agreement
                           Release   AgreementanG  and Adminiatrative    Memorandum of
                                                        Administrative.Ivletnorancfum        of Agreement
                                                                                                Agreement
                           with tl3e
                           with    the DE,n
                                        DEA related
                                               related to
                                                        toits
                                                            itsAubiini,   Lakeland, Swedesboro
                                                                Auburn,Lakeland,        Swedesboro and   and
                           Stafford Facilittes.
                                      Facilities.'I'he
                                                   Thedocurnent
                                                        documentaiso
                                                                   alsoreterencecl     allegations by the
                                                                        referenced a3iegations
                           DEA tl3at
                                  that Cardinal faiteti
                                                   failed to
                                                          to maiiitaiD  effective controls
                                                              maintain effective    cotitrals against
                                                                                                a;sain;t the
                           diversiotr of
                           diversion    of controlled
                                             controlled sitbstances
                                                           substances at     itsdistribution
                                                                        at its                     facilities
                                                                                  distributionfacilit.ies
                           tocated  in Mc.Donough,
                           located in McDonough,       GeorgFa
                                                        Georgia  ("McDonough
                                                                 (".IVIcDonough     Facility"),
                                                                                     f'acility"), Valencia,
                                                                                                  Valencia,
                           California (`°Vaiencia
                           California   ("Valencia Facitity")
                                                       Facility") and Denver,       Colorado ("Denver
                                                                        Denver, Coioracio         ("llenver
                           Facf i ty. ;
                           Facility");

                    g-
                    9.     On I:eliruary
                              February 2, 2012, the DEA issueci                    Show Cause and
                                                              issued an Order to Shoiv
                           Immeciiate Suspension
                           immediate     Suspension Order
                                                       Order against     the Carciina!'s
                                                                against the                  Lakeland
                                                                              Cardinal's Lakeland
                           Facility forfailure
                           Facility for failureto
                                                tomaitrtain
                                                   maintain effective
                                                            effective  controls
                                                                      controls  against
                                                                                agaiti,t  diversion
                                                                                         ctiversioti of
                           oxycodone;
                           oaycodone; and

                    h.     On Decetirber
                               December 23,
                                          23, 20      Carditial agreed to pay a 844
                                                 Ifi, Cardinal
                                              2016,                              $44 mi[Iion   fitre to
                                                                                       million fine
                           the DEA
                               DEA totoresolve
                                        resolvethe
                                                 thecivil
                                                      civilpenalty   portionofofthethe
                                                            penaltyportion             administrative
                                                                                     acirr=inistrative
                           action taken
                                  taken against
                                        against its  Lakeland Facility.
                                                 its Lakelanci
      X.    .IOIN'I' EN't'EIZI'RISE AI.ILEGAI'IONS
            JOINT ENTERPRISE        ALLEGATIONS

            931.    Defendants entereci
                    Defendants entered into an agreement
                                               agreement urith respect to
                                                         with respect     opioids and/or
                                                                       to opioicls ancilor distribution
                                                                                           distribution of

    opioids €n         and. laintiffs' communities.
               Alabanaaanci.i'laintiffs'
            in Alabama

            932.    'The a4reement had
                    The agreement  had a cotninon
                                         common purpose:        promotethe
                                                  purpose: totoprotnote  thesale
                                                                             saleanci  diStribution of
                                                                                   andciistribut'son

    opioicis through
    opioids   through the
                      the marketinw~
                          marketing ofofopioids  andlor distribution
                                         opioidsand/or  distribution of
                                                                     of opioids into Alahan3a
                                                                        opioids itito Alabama and

     Plaintiffs°
     Plaintiffs' communities,
                 communities, in
                               invioIatic.zn
                                  violation of the statutory,
                                                   statutory, common   law(of
                                                               commontaw   (offraiirl
                                                                                fraudand   nuisance)al3d
                                                                                      andnLi3sance)  and

    regulations of Alabama.

            933.    The .Defenc#ants hadaacommunity
                        Defendants had     cominunity of
                                                      of pecuniary interest in
                                                         peeuniary interest  in that common purpose,
                                                                                that e.oriirnoii purpose, as

    all of
        of the
           the Defenc#ants profated from
               Defendants profited  from sales
                                         sales of
                                               of ot;scsids
                                                  opioids inin Alabama.
                                                               Alabama.

            934.    The Defendants
                        Defendantslraci   eclual right
                                   had an equal  right to
                                                       to a voice in     direction of
                                                                  in the c€irection of the
                                                                                        the enterprise.
                                                                                            enterprise.




                                                         283
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 296 of 355                               PageID #: 332




    Xd.
    XL      l`C3LL•ING
            TOLLING ANDAN][?FRAUDULENT
                             FRA1CiDULENI'CONCEALMENT
                                           CONCEALi`9.ENI'

            935.    Defendants, individuaiiv
                    Defendants,  individuallyand
                                             and acting
                                                 actingthrough
                                                        through their
                                                                 theiren3ployees
                                                                       employees and agents, knowingly
                                                                                     agents, knowin(i[y

    and intentiona}ly conceaied inaterial
        intentionally concealed material facts
                                          facts and
                                                and knowfedt;e. from Plaintiffs
                                                    knowledge from                                   them
                                                                     Piaintiffs and others to induce ttietn

    tn Isurchase
    to           andadminister
       purchase and  adtninister opioids
                                 apioids as
                                         as set
                                            set forth in detail
                                                forth in detail above.
                                                                abave.

            936.    'Ihe
                    The Defenclant5  invented the
                         Defendants invented        term "pseudoaddiction"
                                               the term                    and promoted
                                                         "pseudoaddictinn"and  promoteditit to
                                                                                            to the

                                                                             community, including
    medical community, including Plaintiffs. Defendants provided the medical commnnity,

    Plaintiffs, witl;      and misleading inforniation
                with false and                                                  strategies to avoid
                                          information about ineffectual medical stratet;ies   avoid or

    control
    control opioid
            opioidat{dictic}n. Manufacturer Defendants
                   addiction. Manufacturer              recommendedtotothethe
                                            Defendantsrecotnir.endetf         medical
                                                                            meclical   communityt13at
                                                                                     ccnrn3unit_y that

    cfasages be
    dosages  be increased, withUut diseEosingthe
                           without disclosing the risks.  Defendants spent
                                                   risks. Defendants       millions of
                                                                     spent mil(ians     dollars over
                                                                                    of c{nttars over a

    period nf
           of years
              yearson
                    ona amisinformatinn
                          misinformationcamI3ai~n
                                          campaignaatnec{   highlightingc~pioids'
                                                   aimed at hi~iighting           alleged be.nefits,
                                                                         opioids'alle~;ed benefits,

    disguisirg the
    disguising  therisks,
                    risks,and  promoting sales.
                           andpromc>ting sales.

            937.    In overstatin,T the benefits
                       overstating the  benefits of
                                                 ofand
                                                    andevidence
                                                        evidencefor
                                                                 forthe    useofof
                                                                      theuse       opioids
                                                                                 npiaicis fc}r  chronic pa€n
                                                                                            forehrc~nic pain

    and understatin4f tl3e€rvery
        understating their   veryserious
                                  seriousrisks,
                                          risks, including
                                                  including the
                                                             tI?erisk  of addition
                                                                  risk of addition and deatt3;   falsely
                                                                                       death; in falsetv

    protnoting altiuse-deterrent
    promoting                                  as reducing
                                 formulations as
                abuse-deterrentfc}i-mutatic}ns     reducing abuse;             claiming that
                                                            abiise; in falsely ciaimint;      OxyContin
                                                                                         that OYyCantin

    provides 12
             12 hoiirs
                hours of
                       ofrelief•,
                          relief; in falsely portraying
                                             portraying their  efforts or
                                                         theiretTorts  or c.ommitment
                                                                          commitment to
                                                                                      to rein  in the
                                                                                         rein in   the suliIaly
                                                                                                       supply

    and cltversion nf opioids; and doing
        diversion of               doing aI(
                                         all of
                                             of this
                                                 this whi(e
                                                      while knowing  fullwett
                                                            knowing full wellthat
                                                                              thattheir  statementstivere
                                                                                   theirstateme.nts were

    misrepresentations  of facts
    misrepresentations of  facts tnateriat,
                                  material, Defendants have engaged
                                            Defendants have  engaged ininintentiotiai,   fraudulent
                                                                           intentional,frauctulent

    misrepresentations and
    misrepresentations and concealment
                           concealment of the material fact, as detailed
                                       nfthe                    detaiied herein.

            938.
            938     Defendants intended
                    Defendants intended that
                                        that Piaintiffs
                                             Plaintiffs would
                                                        would reiy
                                                               rely on   theirmisrepresentations,
                                                                     ontheir   misrepresentations,                ~

    omissiotrs, and concealment,
    omissions,      canceaiment, knetiv that Plaintiffs
                                 knew that                                  misrepresentations, and that
                                             Piaintiffs would rely on their misrelaresentatinns,

    such reliance
         reliance urould
                  would cause
                         causeharm
                               harmtc} Ytatntfffs. The
                                    to Plaintiffs.     inedical community,
                                                   T hemedical  ccfinmunity, including
                                                                              ineluding Plaintiffs,
                                                                                        Plaintiffs, were

    dnped by the Defendant4'
    duped        Defendants' campaign
                             campaign tU               and conceal
                                       to misrepresent ancl conceal the
                                                                     the truth
                                                                          truth about
                                                                                abont the opioid
                                                                                          opi«id drugs

    that they were aggres4ively
                   aggressively pushing in Alabama.

            939.    PIaintiffs reasonab(y
                    Plaintiffs reasonably relied ott
                                                 on Defenclants'
                                                     Defendants' misrepresentat'sons and omissions
                                                                 misrepresentations and  otnissions in


                                                       284
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 297 of 355                                     PageID #: 333




                                                                                                I
    urriting and
    writing  andfillin~
                 fillingprescriptic7ns
                         prescriptionsfc~r L)efenctants' o}~ioicls.
                                       for Defendants'                 use of
                                                                    Theuse
                                                         opioids. The      of Defendants'   opioid medicines
                                                                              llefendants' o~.~,ioid rnedicines

    bec.ame             and continuous
            tvidespread ancl
    became widespread                   as aa reault..
                             continuous as    result.

            940. 'T"he           toi-tious and unlawfut
                       continued tortious
                   Thecontinuecf               unlawful conciuct       Defendants causes
                                                        conduct by the Uefenciants catlses a repeated

    or continuaus
       continuous injury.
                   injury.The
                           Thecian~a~:es havenot
                               damages have   notoccurred  aliatatonce
                                                 occurrectall      once but have continued
                                                                        but have continueti to
                                                                                            to occur and
                                                                                                    I
    have increased
         increased as time     i;resses. The
                            progresses.
                       time prcx         The harm
                                              harmisisnot
                                                       notcompleted
                                                           completednor
                                                                     nor13ave  all the
                                                                         have alI       damages beei
                                                                                    ther~amages beeni
                                                                                                    ~
                       urrongdoing ceases.
             until the wrongdoing
    incurred -until                                           unlawful activity by Defendants have
                                   ceases. The wrongdoing and unlaurful
                                                                                                    I
    not ceaseci.
        ceased. The nuisance createdby
                    nuisance created    Defendants remains
                                     by.Defenciants         unabated.
                                                    remains unabateci.

            941, Plaintiffs'
            941.   Plaintiffs'claims
                                claimsareare
                                          enuitabfy tolieif
                                             equitably         because
                                                            because
                                                        tolled      .11efenciants   knowingly and
                                                                        DefendantsknC>wingly  and

    fratzdulently concealed the facts ancl
    fraudulently                           their wrongful
                                      and their  wroiigfu,lacts,  and the
                                                            acts,and   the material   informati«n pertinent
                                                                           tnateriaf information  pertinent to

    their
    their tiisccrvery, whieh Defendants
          discovery, which   llefendants concealeci
                                         concealed from
                                                    from the
                                                          thePlaintiffs.  Plaintiffs ciict
                                                              Plaintiffs.P[aint3ffs        not know or could
                                                                                      did not

    not have
        have knoufn
             known through
                    through the
                             the exercFse
                                  exercise af
                                           of reasonabie
                                               reasonable ciiti4Tence,     theirclaims,
                                                           diligence, ofoftheir  claims,asasaa result
                                                                                               resutt of

    Defendants' conduct.
    llefentiants' conduct.

            942.    llefendants
                    Defendants continually
                                continuallyand
                                            andsecretly
                                                secretlyengaaed       their
                                                         engagedinintheir   scheme
                                                                          scheme to to
                                                                                    avc~ici  compliance
                                                                                       avoidc.omp?:ance

    urith their
    with  ttieir legal
                 legal obligations. Only
                                    Onlv Defendant.s and their
                                         Defendants and   their agents
                                                                agents knew or cou!d have known
                                                                            or could      known about

    I7efenciatits' uniaurful
    Defendants'    unlawful actions
                             actionsbecarise
                                    becauseDefencEants  niacie deliberate
                                             Defendants made              efforts to conceal
                                                               cietiberateefforts            their coticittct.
                                                                                     eonceai their conduct.

    As a result
         result of
                of the
                    the above,
                        above, I'latnttffs
                                Plaintiffs tivere
                                            were unable tg
                                                        to obtatn
                                                           obtain vttal  information beartng
                                                                  vital information  bearing on
                                                                                             on its   claims
                                                                                                 its clatn3s

    absent any fauit
               fault or lack
                         lack of
                              of ciiligence on their part.
                                 diligence on

            943.    Plaintiffs
                    Plaintiffs seek economie
                                    economic tosses
                                              losses (direct,
                                                      (direct, incideiital,
                                                                incidental, or
                                                                             orc.onsequeiitial
                                                                                consequential pecuniary
                                                                                               pecuniary

    Iosses) resuiting
    losses) resulting from
                       from the
                             thenegli(yence
                                 negligence of
                                            ofUefendants.
                                               Defendants."1'hey do not
                                                           They cto not seek damages which
                                                                        seek clamages wliicli may
                                                                                              inay have

    been suffereci
         suffered by
                   by inciivicivat                   rE'uideath,
                                                wrongful
                                   citizens for wron~,
                      individual citizens                  cieath,physical
                                                                   pl3ysica[personal
                                                                             personalinjury,  serious emotional
                                                                                      injury,serious  etrtotional

                      pYtysicaldamage
    distress, or any .physkal   t3amagetotoproperty
                                            pro,pert_y causedbybythe
                                                     caused        theactions  ofDefendants.
                                                                       actionsof Defendants.

            944.    PJaintitTssuffered
                    Plaintiffs suffered actual
                                        aetual pecuniary
                                               pecuniary damages
                                                         ciamages proximately
                                                                  proximately caused
                                                                              causeti by
                                                                                      hy Defendants

    conceattnent
    concealment of
                 oftnateria[
                    material faet,
                             fact, which
                                   which inc(utie
                                          includebut
                                                  butare
                                                      arenot
                                                         not[itniteci
                                                             limited to, expenciing funcison
                                                                         expending funds   onemergency
                                                                                              etrergency




                                                         285
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 298 of 355                                 PageID #: 334




    services, eniergency
    services, emergencyresponse,
                         response,additionai
                                   additionaltraining,
                                               training,additic3nal security,a13d
                                                         additionalsecurity,  and other services Plaintiffs
                                                                                  nther service.s Plaintiffs

    wouid not have incurred.
    would

            945.    i'laintiffs have
                    Plaintiffs  have itzc€irred expenciituresfor
                                      incurred expenditures       specia(programs
                                                              forspecial prograins over
                                                                                   over and above their
                                                                                        and above

    ordinary hospItal services.,
             hospital services..                                                               ,I

            946.     Defendants' niisc.ond€€ct
                     Defendants'                    ed in this
                                               alleged
                                  misconduct al(e~;       this case
                                                                casedc~es
                                                                     does not  coucernaadiscrete
                                                                          nc~tconcern   discrete event or

    discrete emers;ency of the
             emergency of  the sort
                               sezrtaahospital
                                       hospitalwould
                                               wouldreasonably
                                                     reasonablyexpect
                                                                expectto
                                                                       to occur
                                                                          occur and
                                                                                and is
                                                                                     is not part of the
                                                                                        not part

    norrnat
    normal and expec.ted
               expected costs of
                              of aahospital's
                                    hospital'sexistence.
                                               existence_.I'(aintiffs
                                                           Plaintiffsatiege
                                                                      allegewrongfi€I actstivhich
                                                                             wrongfulacts   which w•ere
                                                                                                  were

    neither discrete nor of the sort   hospitai can reasonably
                                sort a hospital     reasonabiy expect.

    XII.    WA.IVER OF
            WAIVER  OF CERTAIN
                       CLR'1`AINCLAIMS
                                £:LAIMS FOR
                                        FOR RELIEF
                                            REL1EF

            947.    Piaintiffs eapressly
                    Plaintiffs expressly disctairrls
                                         disclaims anci
                                                     and waive any
                                                               any and
                                                                    and ai3
                                                                         all right
                                                                              righttt?   recovery,tivhether
                                                                                     to recovery,  whether

    financial,
    financial, iiijunctive,
               injunctive, or
                            or et;uitabIe.,
                               equitable, re.iating                out ofofthe
                                            relating to or arising c>t€t  the distribution
                                                                               distribution by
                                                                                            by any person of
                                                                                               any person of any

    prociL€Ct,
    product, or or
                 thetheprovision
                        prcivisivnofofany
                                       anyservice,
                                           service, pursuant    McKesson Corporation's
                                                    pursuant to TvteKesson               Pharmaceutical
                                                                           Corporativn's Phar€naceitticat

    Pri€ne VeticiorContract
    Prime Vendor   Contract with
                            waththe
                                 the United
                                     [.;Etzited States
                                             States    llepartmelitofofVeteran
                                                    Department                  Affairs("PPV
                                                                        VeteranAffairs  ("PPV Contract").
                                                                                              Contract").

    i'(aintiffs
    Plaintiffs ft€rther commit that they
                further commit      they wilt
                                         will r€ot,
                                               not, in any
                                                       any forl.€n3, refyon
                                                            forum, rely   onor
                                                                             or raise   the PPV Contract in
                                                                                 raise the

    connection with
    Connect3Un      their illlegat€4}ns
               with the€r               aCd/(?rprosecution
                          allegations and/or    prosecut€Un in
                                                            €nthis
                                                               th35matter.
                                                                   nlatter.

            948.    PIaintiffs agree that sho€.ild
                    Plaintiffs                                   presentevidence
                                                   llef.etidantspresent
                                          should Defendants              evidencesufficient
                                                                                  suff cient for
                                                                                              for the
                                                                                                   the trier
                                                                                                       trier of

    fact to cietermitie that Plaintiffs'
            determine that   Piaintiffs' inj€uries were caused,
                                          injuries were caused, in whole
                                                                   tivholeor
                                                                          or in
                                                                             in part,        distribution of
                                                                                part, by the ciistribution

    protiuct.s or
    products   or provision
                  provision of
                            of sc:i-vic.es throughthe
                               services through    the PPV,
                                                       PPV, Defendants
                                                            llefendar€ts are Eiatit.ied
                                                                             entitled totoaareduction
                                                                                             reduction of
                                                                                                       of their
                                                                                                          their

    Iiabi3ity proportionately
    liability proportiODatelybybythe
                                  theextent
                                      extentto
                                             tUwhich
                                               whic.hthe
                                                      thetrier
                                                          trier of
                                                                of fact
                                                                   "factdetermines
                                                                         deterirlinesthat
                                                                                      thatany
                                                                                           any injury
                                                                                               injury to

    Plaintiffs was causeci
    Plaintiffs was caused by  ~oods c~r
                           by goods     ~~rociuctsdistributed
                                    or products     distributeciand/or
                                                                 and/orservices
                                                                        serv€eesprovided
                                                                                 provideclthrough
                                                                                           through the P.PV.
                                                                                                       PPV.




                                                        286
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT3
                                   DOCUMENT  3      Page 299 of 355                                PageID #: 335




   X1.1.1.
   XIII.               FOR
             CLA.IIIS lE4
             CLAIMS       C}ltRELIEF
                              RELY.LF

                                         A. FI.RSI`
                                            FIRST CLAIM
                                                    CLAIM FO12I.tELI.EF
                                                          FOR RELIEF
                                                                                              ~

                                                    Neglil;ence
                                                    Negligence
                                             (Against  All Defendants)
                                             (Al;ainst All Defendants)

             949. Plaintiffs repeat,
                    Plaintiffs       reallege,
                               repeat,         and
                                       reallege,   €ncorporate
                                                 and incorporateby  referenceaII
                                                                 byrefereiice all other paragraphs of this
                                                                                  other paragraphs

     CompIaint,
     Complaint, as
                as ififfttily
                        fully set
                              setforth
                                  forthlrere.in.
                                        herein.

             950. 'I'his ciaitn
                      This      is brougIit
                            claim           uncler
                                   is brought underthethe Alabama
                                                        AIabatrta   commonIaw
                                                                  c.on3tnon     of negligence.
                                                                            lawc,if tiegligence.

                      1.
                      I. 'i'he
                           TheIViarketirt2
                               MarketingDefendants
                                           Defendantsand  Distributor Defendants
                                                      and.11istrfhtitor           Owed aaDutv
                                                                        DefendantsOwedl  Dutyoff
                                                                                              of
                           Care

             951. Each
             951.  Eachllefetidant
                         Defendanthacf
                                    hada aduty
                                           dutytotoexercise
                                                     exercisereasonalale   careininthe
                                                               reasonable care          manufacturing,
                                                                                    themanufacturiiig,

     marketsnt+r,         attcidistributing
                  selleng,and
     marketing, selling,                     ofhigt~ly
                                distributing of            .~erous opioid
                                                       dangerous
                                                highly dat~4       opiE>iddrugs.
                                                                           drugs.Defendants
                                                                                 l~efendants ktiew or sl~oul(i
                                                                                             knew or   should

     have knc»•n
          known that opioids were tri3reasonably            and were
                                                 dangerous and
                                   unreasonably dangerous       were likely
                                                                     likely to cause addiction. Each
                                                                            to cause

     llefendant
     Defendant owed
                owed its aforesaid
                         aforesaid duties
                                   duties to
                                          to Plaintiffs  because the
                                              Plaintiffs because the injuries   alleged herein
                                                                      injuries alleged         were
                                                                                        herein were

     foreseeable by
                 by the  Defendants.
                     the Defet3dants.

             952.
             952. AAreasonahle
                      reasonablepersoti
                                 personcould
                                        couldforesee
                                              foreSeethe
                                                      theprobability
                                                          probability of  occurrence of
                                                                       ofoccurrence  of in3ury
                                                                                         injury to

    1?Ia=_ntiffs. Reasonal3lyprudent
    Plaintiffs. Reasonably                         di-ug manufactures,
                                       «,ncolesale drug
                              pruder.t wholesale         manufactures, marketers
                                                                       marketersand
                                                                                 and distributors
                                                                                     distributorsof  opioids
                                                                                                  ofopiczids

     would
     would have at3ticipated the scourge
                anticipated the  scourge of opioid addiction, especially
                                            opioid add;ct.ion, especially when being warned and
                                                                          when being        and

     prosectrted
     prosecuted by Iaw
                   law enforcetnent
                       enforcementrepeatecli_y. Defendants are
                                    repeatedly. Defendants     reciuirecftotoexercise
                                                           are required       exerciseaa high
                                                                                         high degree
                                                                                              degree of

     care anci ditigence to prevent
          and diligence     prevent injuiy
                                     injurytototlre
                                                 thepu.blic
                                                     public frotn
                                                             fromttie
                                                                  thediversaot3           dangerous opioicl
                                                                      diversion of highly datigerous opioid

     drugs during
           during manitfacture
                  manufacture and
                               anddistrihuation.
                                   distribUtion.

                      2. Defendants
                          DefendantsBreachecl
                                     Breached"1`lteir Duty of
                                              Their Duty   of Care
                                                              Care

                                  a. I3efendants'
                                      Defendants'Conduct,
                                                   Conduct,ininViolation
                                                                Violationof
                                                                          ofApplicabie
                                                                            Applicable St'afutes,
                                                                                       Statutes,
                                      Constitutes Negligence
                                      Constitutes             YerSe
                                                  Negligence Per  Se

             953. lle.fendants
                     Defendantsviolated
                                 violatedbotlr
                                           bothState
                                                 Statelaw andand
                                                        law    1~'ecieral
                                                                  Federal Cotitrolled
                                                                          Controlled Substances
                                                                                      Substances Act
                                                                                                 Act €n
                                                                                                      in

     failing to report
                report suspicious
                       suspicious orders
                                   orders of
                                           ofopioicl
                                              opioid pain
                                                      pain medications     Alabama.Defendants
                                                           medicationsininAlabama.  Defendantsvic}Iated
                                                                                               violated




                                                       287
    Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                       DOCUMENT   3      Page 300 of 355                               PageID #: 336




        state [aw,
               law,incluciing
                    includingA(a.
                              Ala.Adn~iin.
                                   Admin.Cc~c€e r.t~gE}-X-2-.23ininfailing
                                           Code r.680-X-2-.23               t.o maintain
                                                                    failing to  niaintain eeffective  controls
                                                                                            ffective contrc~ls

        against the diversian
                    diversion of
                               ofopio€c€s  €ntoother
                                  opioids into other than
                                                      than legitimate  medical channels.
                                                           le-,itimate medical           Defendants also
                                                                               channels. Defendants
                                                                                                   I
        violatec€ state law,
        violated state  Iaw, including
                             €nctuciin{Ala. Cocie1975
                                       Ata. Code 1975 § 20-2-56,  anc€Ala.
                                                        2(}-2-56, and  Aia.Code   1975§§20-2-213
                                                                            Cucie1975    20-2-213 in
                                                                                                  rn failing
                                                                                                     f3i(ing

        to operate
           operate aa systetn
                      systemtatostop
                                 stoporc€ers
                                      orders whicli
                                             whichisisflaggec€ or should
                                                       flagged c>r         havebeen
                                                                   shouiclhave  beenflagged
                                                                                     flaggetias
                                                                                              assuspicious.
                                                                                                 suspicious.
                                                                                                   I
                 954.     A inanufacturer    wholesaler/distributor ofof prescription
                             manufacturer or wcolesaler/c€istributor     prescriptiondrugs  niiist obtain
                                                                                      drugs List   obtain a

        !icense
        license fronr
                from Alabama Board
                             Board of
                                   of Yharinacv
                                      Pharmacy and    must forward
                                                .and rnust.         "[c]opies of
                                                            forward "[clopies  ofrecc}rds     reports
                                                                                  records and repoi-ts

        requirec€ by the
        required by   the [DEA]
                          [DEA] concerning
                                concerning increases      purchasesvrorYi€gh
                                            increasesininpurchases              unusual voluines
                                                                        high or unusua[ volumespurchasec€
                                                                                                 purchased

        by pharinacies,"
           pharmacies,"Ata.
                         Ala.Ac€tnin.
                              Admin. Code   r.680-X-2-.23§ §2(e)5,
                                      Code r.680-X-2-,23     2(e)5,aticl
                                                                     andtU
                                                                         tocoIn}?iy tvith "applicable
                                                                            comply with                federal,
                                                                                          "appliealzle fecleral,

        state antl
        state and mui3tcipal laws and
                   municipal laws and regulations,"
                                      regutations," Ala.
                                                    Ala. Adrriin.
                                                         Admin. Cczde   r.680-1-2-.23 §§2(l:)3,
                                                                  Code r.680-X-2-.23            among other
                                                                                        2(k)3,aMOng

        requireinents. A
        requirements.     license shall
                       A iicense  shall be
                                        bedenieci by the
                                           denied by the Boarc€
                                                         Board if  "the granting
                                                                if "the              sucl-i a iicense
                                                                        t;ranting of such     license wou€d
                                                                                                      would not

        be in
           in tlie
               thepu.b(ic
                   public iirterest " Ala.
                           interest." Ala.Ac€niin.
                                           Admin. Cot€e
                                                   Code r.680-X-2-23
                                                        r.680-X-2-.23§§2(€).   Defendants have aa c€uty
                                                                        2(i)..l')efenc€ants        duty to

        canil?iy with the (aw
        comply                and regulations..
                          law anci regutations..                                                             '

                 955.      Each
                           Each Iyefe.ndant's actionswere
                                Defendant's actions  were in
                                                           in violation czfChapter
                                                              violation of  Chapter22of AliCSA, as
                                                                                      ofAUCSA,  as set out

        above, inclucling
        above,  including but
                          but not  limitedtotoA1a.
                              not limited     Ala. Code
                                                   Code1975    20-2-54,whicla
                                                        1975§§20-2-54,        forbids eYcessively
                                                                        whichforbic€s             dispensed
                                                                                      excessively dispenset€

        cOntrol4ecfsubstances;
        controlled  sul;stances;Ala. Cac€e.1975
                                Ala.Code    1975§§ 20-2-55,       allows suspension
                                                   20-2-55, which al(otivs suspens€on of      registration
                                                                                      of any regastration

        "without an
        "without  anorc€er
                     order to
                            toshow
                               showcause"
                                    cause"bybytlre.
                                                 thecertifyin~T board ifif"there
                                                     certifying Uc~art€           is at-i
                                                                           "there as      imminent danger
                                                                                     an irni~€nent clanger to
                                                                                                            to the

        pul}lic heaith or
        public health      safety which
                       or safety  whichwarrants  this action."
                                        warrants this action."

                 956.                     fai4iiretotccomply
                           L7efenclants'failure
                           Defendants'                 c•omplywith   Atabamalaw
                                                               wittrAlabama  law and the CSA
                                                                                 and the.      constitutes
                                                                                          CSA constitutes

        negligence  per, ..rc:.
        ne4;ii~ence pet  se.

                 957.      Alabama law  ancl the
                                   (au, and       CSA require
                                              the CSA require that the
                                                                   the Defendants   ktiowtheir
                                                                       llefenc€ants know  their customers,
                                                                                                custoiners, which

        includes an awarene.ss
                    awareness of the
                                 the custotner
                                     customerhase,   knowledge of
                                               base,knvurlec€ge of the average prescriptions
                                                                               prescriptionsfllec€
                                                                                             filled eacl3
                                                                                                     each

        day, the
             the percentage
                 percentageofofcc}ntrollec€ sulsstances conrpared
                                controlled substances   compared tcz          purehases, aa description
                                                                     c>verallpurchases,
                                                                  to overall                c€escriptian of
                                                                                                         of how

-       the dispenser
            dispenser fulfitls
                      fulfillsits  responsibilitytotoensure
                               itsresponsibility      ensurethat
                                                              thatprescriptiot~s
                                                                   prescriptionstiltec€
                                                                                  tilled are
                                                                                         are fc7r
                                                                                              for legitimate
                                                                                                  tegitimate medical
                                                                                                             medicat




                                                            288
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 301 of 355                                    PageID #: 337




    purposes, and
    purposes,      identification of
              and identific:ation ofphysicians
                                     physiciansanci
                                                andt3ogus centers for ttre
                                                    bogus center:s    the alleged
                                                                           alte;eci treatment
                                                                                    tre.atment of .pain tha.t
                                                                                                        that

    are.the
    are      dispe.nser'smost
         the dispenser's mostfrequent
                              freyuent prescribers.
                                       prescribers.

             954.
             958. Defenetatits
                    Defendants have fa€lect
                                 have failedtotociiligentty
                                                 diligentlyrespoiic3              orders in coiitraventioii
                                                            respond to suspicious orcier,   contravention

    of AlabamaIativ.
    of Aiabaina law.

             959.     Defendants have failecl
                      Defendants       failed to
                                              to provicte
                                                  provide effective
                                                           effective cocitrots
                                                                      controls and
                                                                               and procectures
                                                                                    procedures to
                                                                                                to guarcl
                                                                                                    guard

    a~ainst diversion
    against diversionofofcontrc~llect
                          controlled suhstanc.e.s
                                      substances in cc~ntravention c~fAlabama
                                                    contravention of  Alabama law.
                                                                              law.

             960.     llefencta«ts Iiave
                      Defendants    havewillfirliy
                                         willfullyturnecl
                                                   turnedaabtiiict
                                                            blindeye
                                                                   eyetctwarcis
                                                                       towards tl3e
                                                                                the actual
                                                                                    actual facts
                                                                                            factsby
                                                                                                  byre4Tularly
                                                                                                     regularly

    distri.butiiig large
    distributing   large quantities
                         civantities of cotitroltett substances to retaiters
                                        controlled substattc.es    retailers anct
                                                                             and dispensers
                                                                                  ciispensers who are serving
                                                                                              who are serving a

    cust.oiner basesubstantially
    customer base   substantiaily comprised of
                                            of individuals
                                               individualsurho
                                                           who are
                                                               are abiising
                                                                   abusing anctlor
                                                                            and/or diverting
                                                                                   diverting prescription

    medications, many ofwhotn
                      of whomare
                              areaddic.tect    a!; of
                                  addicted and all oftivbom can reasonably be
                                                      whom can             t,e expected to bec«me
                                                                                           become

    adciicted. Defendants
    addicted.  .Defenciantsnegligently
                            negLi~enttyacted
                                        actectwith
                                               witl3others
                                                     others by
                                                            by dis.pensitrg cc~ntrolleci
                                                               dispensing                substances for
                                                                            controlled substances

    illegitimate medical purposes,
    iltegitimate mectical purposes, operating       pain clinics
                                    operating bogus pain           which cto
                                                          clinics tivhich do littie
                                                                             little more
                                                                                    more than
                                                                                          than provicle
                                                                                                provide

    prescriptions for
    prescriptions  forcontrollect substances, there.by
                       controlled sul3stances, thereby creating
                                                       creatinganc~
                                                                and continuin~
                                                                    continuingac~c~ictiot~s
                                                                               addictions toto prescription
                                                                                               prescriptic~n

    niecticati~.~nsininthis
    medications         thisstate.
                             state.

             961.     Defenctants have, by
                      Defendants        by their
                                           their acts
                                                 acts atict
                                                      and otnissiotrs,
                                                            omissions, proaiinatety
                                                                       proximatelycauseri
                                                                                    causedanct
                                                                                           and substantiaEty
                                                                                               substantially

    contributectto
    contributed  to damages
                    tfamages to
                              to Plaintiffs    violating Atabaina
                                 Ptaintiffs by viotating Alabama !aw,
                                                                  law, by
                                                                       by creating
                                                                           creatingconcitions
                                                                                    conditionswlricla
                                                                                               which

    contrihut.e totovio=atic~ns
    contribute                  «f AlabanZa
                     violations of          lawsbybyothei~,,
                                   Alabamataws       others,anct
                                                             andbybytt~eir
                                                                      theirt3egli~;ent and/or reckless
                                                                            negligentancii"c~r reckless disregard
                                                                                                        disregarct

    of the eustorns,
    of the customs, standards,
                     standards,anci practices «ritl3in
                                andpractice.s within their own indust.ry,
                                                               industry,

             962.     i'taii3tiffs
                      Plaintiffs have suffereci
                                       suffered at3ci
                                                 and wilt
                                                      will coirtii7ue
                                                            continue to
                                                                      to suffer
                                                                          sufferei}ormc>us
                                                                                 enormous ciainages
                                                                                           damages as tl3e
                                                                                                       the

    proximate  result of
    proxiinate result ofthe
                         the failure
                              failureby
                                      by.Defenctants
                                         Defendants to comply with Alabama law.
                                                              with A[abazna Iaw.

             963.     Defendants' acts and
                                       and on3issions
                                           omissions imposed
                                                      iinposed an
                                                               an unreasonabte risk of harm to others
                                                                  unreasonable risk            others

    separately
    separately an~'c~r
                and/or ccztnl~ir~ed
                       combined withufifil~
                                         thethe ne~li~;ent
                                              negligent    ancl.!or
                                                        and/or      eriminal
                                                                 criminal    actsofofthird
                                                                          acts        tl~irci parties.Plaintiffs
                                                                                           parties.    Plaintiff, are

    within  the eiass
    withii: the class of
                      of persons
                         persons the
                                  theAUCSA
                                     AUCSAarrci
                                           and the C5A
                                                   CSA were
                                                       were intencieci to protect.
                                                             intended to  proteet.




                                                          289
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              3      Page 302 of 355                              PageID #: 338




           96=1. Tt;e
           964.   Theharni  that
                      harmthat   hasocc€€i-
                               13as         red is the type
                                     occurred           type of
                                                             of 13arm tlrat.the
                                                                harm that     theAUCSA
                                                                                  AliCSA and' the CSA were
                                                                                         and'the

    intended to
             to g€aard against.
                guard against.

           965. Defenciants'
                  Defendants'v€otations cottst€tL€te
                               violations            negligence per se.
                                          constitute negl€gence

                   3. Defendants
                       DefendantsBreached
                                  BreachedTheir
                                           TheirDuty  of Reasonable Care
                                                 Dutyt}f.Reasonalble Care

           966. ~~lternativefy,
                  Alternatively,totothe extent
                                      the      that.Defendaiits'
                                          extent that Defendants'statutory   violationsdc~
                                                                           violatic~ns
                                                                   statutory            do tiot
                                                                                           not obviate the
                                                                                              I
    need to
         to sl3ou-
            show breaches of
                          of the
                             thed€€ty of care, each
                                 duty of       each Defendant
                                                    Defendanttareac.hed itsaforesaid
                                                              breached its           duties of
                                                                           aforesaidd€}ties ofc.are.
                                                                                               care.

                                  a. Ne;ligent Marketing
                                      NegligentNlarketing

           967.
           967, Defentfants
                  Defendantstnarketed
                              marketedopio€ds
                                        opioidsinina anegtigent   andimprope.r
                                                       negligentatici                 by:
                                                                      improper manner hy:

                   a.      Qverstating
                           Overstating the benefts
                                            benefitsof
                                                     ofchronic
                                                        chronicopioid    therapy,pronrising
                                                                 opioidtherapy,                 improvement
                                                                                   promising€mprovetnent
                           in patients'
                              patients' function
                                         functionand
                                                  andc7uality
                                                      quality of
                                                              of !ife,
                                                                  life, and
                                                                        and failing      disclose the
                                                                             failingtotocii4ciose the lac.k
                                                                                                       lack of
                                     supporting long-term
                           evidence su}3porting
                           evidence               tong-temi use;

                   b.      Triv€alizing or
                           Trivializing  or obscuring
                                             obscurina op€oids'
                                                         opioids' serious
                                                                   serious risks
                                                                            risks and  adverseo€€tcomes,
                                                                                   andadverse  outcomes,
                           inchzdin~T  therisk
                           including the        ofaddiction,
                                           riskof  adcitct€on,overdose  and death;
                                                               overdoseand   death;

                   C.
                   c.      Overstating opioids' superiority
                                                superiority cotnpared
                                                            compared with     other treatments,
                                                                        with crther treatments, such
                                                                                                 such as
                           other non-opioici
                                 non-opioid analgesics, physica€ tlierapy, and other
                                                        physical therapy,      otlrer alternatives;
                                                                                      alternatives;

                   d.      Miscliaracterizin~ ti~e difficulty
                           Mischaracterizing the   difficulty of  withdrawal from
                                                              of witl~dra~~•al fiotn opioids and tl~e
                                                                                     opioids and  the
                           preva(ence of withdrawal
                           prevalence    withdra« ai symptoms;
                                                     syinptoins;

                   C.
                   e.      Marketing opioids
                           Marketing    opioids for
                                                 for indications  andbenefits
                                                      indicationsand  benefts that
                                                                                trat were  outside of the
                                                                                      were outside    the
                           o}3ioids' labels
                           opioids'  Labeisand  not supported
                                            and not supported by  substantial evidence.
                                                               bysL{bstatitia! evitlence.

           968. It It
           968.    was .Defenciants'
                      was Defendants'tnarketing
                                       marketing——and      ttnyany
                                                    andnotnot   Lnec€icai   breakthrough —
                                                                   medicalbreakthrot€gh  — that

    rationaiized prescribing
    rationalized prescribing opioids
                             opioids for
                                     for chrotiic           opened the
                                                  paiii and openect
                                         chronic pain               the floodgates of opioid
                                                                        fioodgatea of opioid use and

    abusc.. The
    abuse.  The result          catastrophic.
                result has been catastrophic..

           969. Defendants
           969.  Defendantsdisseirtinated
                             disseminated manyo
                                           many uf
                                                of their
                                                    theirfalse,     misleading, in3haianced,
                                                           false,rrtasleading,   imbalanced, and
                                                                                             and

    unsttpporteci statements
    unsupported   statetnetits indirectly,
                               inciirect}y,through
                                            throughKOLs
                                                   KOLs and       Groups, and
                                                        and Front Groups, and in
                                                                               in t€tibranded
                                                                                   unbranded tr.arketin~
                                                                                              marketing

    tnaterials. These
    materials.  'lliese KOLs atid
                             and Front
                                  Front Groups
                                        Groups were
                                               were itnportant
                                                     important elerrtents   Defendants' tnarketing
                                                                elements of Defendants'  marketing

    plans, «-hich specificatly c.ontemp4ated
           which specifically                theiruse,
                               contemplated their  use,because   they seemed
                                                        because they  seemed independent
                                                                             independent and therefore

    outside FllA
            FDA oversig t. Thro€€gli
                 oversight. Through uiabranded tnaterials, Defendants, tivith
                                     unbranded materials,                     their own
                                                                       with their       knowledge of
                                                                                    own knowledge



                                                      290
                                                      290
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  3      Page 303 of 355                                  PageID #: 339




    the risks, benefts
               benefitsanci  advantages of
                        and acivantat;es of opioitts, presented
                                            opioids, present.e Ciinformation
                                                                  €Ilformation and instructionscE)nCe173in~
                                                                               andinstrUCtions   concerning

    opioicis generally
    opioids  generafly that
                        that were
                             zverecontrary
                                   contraryto,
                                            to,or
                                                orat  best, inconsistent
                                                   at best,              with information
                                                            inconsistent with infortnation and insti-t€ctions
                                                                                               instructions

    tisteci on
    listed  o€3Defendants'
                .t7efendants'branded
                              branciecimarketing   materials and
                                        €narketingmaterials  ancidrug     tabe;s. Defendants
                                                                  ciriaglabels.   Defenciants cfsd so knowing
                                                                                              did so  ktiowing

    that unbrancied materials typically
         unbranded materials  typ.icallyare  not submitted
                                         are not                  reviewed by
                                                 subtnitted to or reviewe(i hy the F
                                                                                   FDA.
                                                                                     llA.

            970. llefendants aiso
                    Defendants     marketed
                                also        opaoicis
                                     marketed opioidsthrough
                                                      throughthe
                                                              thefollowing  vehicles: (a)
                                                                  followingvehicles:   (a) KOLs, who
                                                                                           KOLs, urho

    coutd be counted upon to write favorable,joun3al
    could                                            articles and
                                   favorable journal artictes and deliver supportive CMEs; (b)
                                                                  deliver sl€pportive      (h) a body

    of biaseet
    of biased and unsu}zporteci scientifc literature;
                  unsupported scientific  literature; (c)
                                                      (c)treattnetit guidelines;(ci)
                                                          treatmentguicteiines;  (d) CMEs; (e)unbrancieci
                                                                                     CMEs;(e)  unbranded

    patient
    patient ectucation
            education m:iterials;
                       materials; and
                                  and (f)
                                      (0 Frotit
                                          FrontGrotip
                                                Grouptzatieiit-actvocacy
                                                      patient-advocacy anci  profess£onai organizations,
                                                                         and professional organizations,

    which elercised
          exercisedtheir
                    theirinfluence
                          influence both
                                    both tiirectly
                                          directly and
                                                   and tbrough Defendant-controlled KOLs
                                                       through I)efendant-controlled      who served
                                                                                     KOLs iuho

    in 1e.aciership          those organizations.
                    roles in thc~se
       leadership roles             o,rganizations.

                                 b. Negtigent
                                     Negligent.Distribration
                                               Distribution

            971.     '1'he Marketing and
                     The Marketing   anciSupply
                                         Suppty Chain
                                                Chain Defendants  distributed opioicis
                                                      llefendants distributeti opioids in an  improper
                                                                                          an icnproper

    rr_anner by:
    manner

                     a.      llistribut€n~ and
                             Distributing   andsellit3,~
                                                 sellingo}~ioicis anways
                                                         opioids in       that facilitated
                                                                     waysthat  faci!itatec~and  encourageci their
                                                                                           anc!encouraged    their
                             flow into the iltegat,   secondary market;
                                             illegal, seconctary

                     b.      llistributin~, and
                             Distributing   anct selling
                                                 seilin~ o~ioicis without maintaining
                                                         opioids without                        controls
                                                                          maintaining effective controfs
                             against diversion;

                     C.      Choosing not
                             Choosing not to
                                           to ar failing totoeffectively
                                              orfa€tin~~      effectivetymonitor   forsuspicious
                                                                         motiitor for  suspic;ous orders;

                     ci.
                     d.      CL?oosin~not
                             Choosing  nottotoororfailing      reportsuspicious
                                                   faitingtotoreport  suspicious orders;
                                                                                 orders;

                     C.
                     e.      Choosing not
                             Choosing notto
                                          toc.}r failingto
                                             or failing  tostop
                                                            stopor
                                                                orsuspend
                                                                   suspend shipments   ofsuspicious
                                                                           shit.~mentsof  suspicious orders;
                                                                                                     orders;
                             and
                             anci

                     f.      llistribt€ting
                             Distributing and selling
                                                selling opioicis
                                                        opioids prescribed by "pill inalis"
                                                                                     mills" when Market.ing
                                                                                                 Marketing
                             and Supply Chain llefendants
                                                 Defendantsknew knewor
                                                                     orshould
                                                                        shouldhave
                                                                               haveknotivn
                                                                                    known the opioitts
                                                                                               opioids were
                             being prescribeci  t?y"pill
                                     prescribed by  "pill mills."
                                                          Inilis."

                    4. "I"heMarketint:
                       The.Marketing andand Supply
                                              SutaplyChain
                                                      Chain Defendants'
                                                              Defendants' Breaches
                                                                          Breaehes of
                                                                                   of Care
                                                                                      Care Were
                       Yntentional,
                       Intentional, WalIfril, '4'Vantonand/or
                                    'Willful, Wanton    andff)r Reckless
                                                                Reekless

            972. 3l-4arketing
            972.    Marketingand
                              andSripply
                                  SupplyChain
                                         Chainflefendar,ts'
                                                Defendants' Ysreaches
                                                             breachesof
                                                                      ofcare
                                                                         carewere
                                                                             wereint.ent.ional, willfiil,
                                                                                  intentional, willful,



                                                        291
                                                        291
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUh•1ENT
                                   DOCUMENT   4      Page 304 of 355                               PageID #: 340




    wanton al3cllor reekless. Marketing
           and/or reckless.   Marketinganci
                                        andSup,ply
                                            Supply Chain
                                                    Chain1:7efenclants purposely overstated
                                                          Defendants purposely   overstated the
                                                                                            the

    benefts of
    benefits ofchronic
                chronicopioicl
                        opioid therapy
                                therapy anci
                                         and opio€ds' superiority compared
                                             opioids' su,periority compared with
                                                                            with other treatments, such

    as other non-opioici atratgesics, l3hysical
             non-opioid analgesics,   physical therapy, anci other alternatives;
                                                        and other  alteriratives; actively
                                                                                  ac.tively and
                                                                                            antt continuously
                                                                                                 continuously

    promoted   theL1se
    promoted the       ofopIolCls
                   use(3f opioidsfC}r
                                  for improvement         pat3ent5' functioti
                                      In2proveI71e11tininpatients'  function ancl cluatity of life but
                                                                              and quality          but faileci
                                                                                                       failed to

    clisclose the
    disclose   the lack
                   lack of
                        of evidenc.e
                            evidence supporting the
                                                 the IoI3g-term         well asasmischaracterizec€
                                                                use, as wel;
                                                      long-term use,              mischaracterized the

    ciiffculty ofwithdrawal
    difficulty of withdrawalfrom
                             fromopioids
                                  opioidsancl
                                          andtbe
                                              thepre.valence
                                                  prevalenceofwithciratival
                                                             of withdrawal symptoms;
                                                                            symptoms; €ntent;onally
                                                                                      intentionally

    trivialized
    trivialized or
                orobscurecl
                   obscured opioicis'
                            opioids'serious
                                      seriousrisks
                                               risksanci adverseoutcomes,
                                                     andar3verse outcomes,incluc{itiy
                                                                           includingthe
                                                                                      therisk
                                                                                          riskof
                                                                                               ofaticlictiot3,
                                                                                                  addiction,

    overtlose, anci
    overdose,       cleath; continuously
               and death;   eotrti«uously marketect
                                          marketed o,pioitls    indications ancl
                                                    opioids for inclieations and benefits that
                                                                                          that were
                                                                                               wereouts€cle
                                                                                                    outside

    ofthe
    of theopioicls'
           opioids'labels
                    labelsand
                           andnOt  supported by
                               not supportecl by siibstantial
                                                 substantial evicience.
                                                              evidence.

            973.    Marketing
                    Marketing and Supply
                                  StipplyCl:aii3 Defendants have
                                         Chain Defendants   have willfu(ly
                                                                 willfully turned
                                                                            turnedaablinci
                                                                                     blind eye
                                                                                           eye towarcls
                                                                                               towards

    the aetual
        actual facts
                factsby
                      byreaularly
                         regularlycl€stributing
                                    distributinglarge
                                                  largeeluantities
                                                         quantitiesc}f
                                                                    ofc.ontrollecl substances to
                                                                       controlled substances   toretailers
                                                                                                  retailersat3cl
                                                                                                            and

    ciispensers who
    dispensers  tivhoare
                      areserving
                          setvitiyF a customerbase
                                  a customer   basesubstantially
                                                    substaiitialtycomprised
                                                                   cotnprised of iiitlividuals
                                                                                 individuals `vho
                                                                                               who are abusin
                                                                                                       abusingg

    andlor ciiverting
    and/or  diverting pre.sc.ription medications, many
                      prescription medications,   mariy of
                                                        of whom
                                                           whom are
                                                                are addicteci and all
                                                                    addicted and         whom can
                                                                                  ali of whom can

    reasonably be e.xpected to become
                  expected to  become addicted.
                                      addicted. Mark.eting
                                                 Marketingand
                                                           andSupply
                                                               SupplyCLain
                                                                     ChainDefendants
                                                                           Defendantsconclucted
                                                                                      conducted

    thetnse[ves with recktess
    themselves       reckless indifferetic.e
                               indifference to the consequences
                                                   consequences oftl3eir
                                                                of theirac.ts      omissions, in that they
                                                                              anci omissions,
                                                                         acts and

    were cotisc€ous oftheir
         conscious of  theircoticiuct
                             conduct atici were aware,
                                      and were  aware, from
                                                       from the€r
                                                             their knowlecfcre
                                                                   knowledge ofofexisting
                                                                                  existing circumstances
                                                                                           circumstances

    ai3ciconditions,
    and   coiiciitinns,that
                         thattheir
                              theirconduct
                                    eonciuctwould
                                             woulclinevitably
                                                     itievitablyororprobably
                                                                     probablyresult
                                                                              resuftinin injury
                                                                                         injuiy to others,
                                                                                                   others,

    specifically hospitals
                 hospitals such
                            suchasas1'laintiffs,
                                      Plaintiffs,which
                                                  whichwou3ci
                                                        wouldl~e
                                                               besi~bjectecl
                                                                  subjected to
                                                                             to ~roviding
                                                                                providing iiiireimhursecl
                                                                                           unreim bursed

    healthcare treatment
    healthcare treattiietit to patietrts
                               patients with opioicl
                                             opioid coiitlitiotis,
                                                     conditions, as well as
                                                                         as other
                                                                             othercosts
                                                                                   costsassociatecl
                                                                                         associated witl3
                                                                                                    with

    diagnosis, treatn-ient
    diagnosis, treatment ofof opioid-relateci
                               opioid-related conditions ai3d cilierationof
                                                         and operation    of its
                                                                             its busiiiess
                                                                                 business in the
                                                                                              the opioicl
                                                                                                   opioid

    epidemic.
    epicien3ic.

                    5. C'ausation
                        Causation   and
                                  and    Danmes
                                      I3amages

            974.  As aaproximate
            97=1. As    proximate result
                                   resultofofMarketing
                                              Marketinganci
                                                        and Supply
                                                             SupplyChain
                                                                    Chainllefet3dai:ts'
                                                                           Defendants' conrl«ct,
                                                                                        Conduct,

    Marketing ancl
    iblarketing and Supply Chain Defendants have
                           Chain Defenclatits have eausecl
                                                   caused Plait3tiffs'
                                                           Plaintiffs' itijury
                                                                        injury relatecl
                                                                                related to the diagtrosis
                                                                                               diagnosis ancl
                                                                                                          and


                                                        292
Case 1:19-cv-00756-WS-C Document 1-1   Filed 10/09/19
                                   IZGI0li)OlMl~ME
                                   DOCUMENT      4    Page 305 of 355                             PageID #: 341




    treatment of opioid-relateci
    treatment     opioid-related cc,=nditions. Plaintiffshave
                                 conditions. Plaintiffs        inctirredmassive
                                                          haveincurred  massive costs     providing
                                                                                costs by tiroviding

    uncoinpensateci
    uncompensated c:are
                    care as a re4ult
                              result of opioid related conditions.
                                     ofol,zioid-relat.ecl conditions.

            975.    "I"he €njursestotoPlaintiffs
                    The injuries       Ptaintiffswould
                                                  wouiclnot  havehappened
                                                         nothave  happeneciininthe  orclinaiycourse
                                                                                theordinary   course of
                                                                                                     of events
                                                                                                        events

    hac3Marketing
    had Marketin gand
                   anciSupply
                        Su}3p(y ChainDefendants
                              Chain               exercisethe
                                      Defenciantsexercise  thedegree
                                                              ciegreeof
                                                                     of care, pruclenee, watchfulness,
                                                                        care, prudence,  watc.hfiilness,

    and vigiiance
        vigilance commensurate
                  commensurate to the
                                   the t1a23gers              thetransaction
                                                 invoivedin€nthe
                                        dangers involved          transactionof
                                                                              ofits  business in
                                                                                 its business in the

    rnanufacture, niarketing,
    manufacture,              saleancl
                  marketing,sale       distribution of
                                   and clistribution of opioicis.
                                                        opioids.

            976.    I'laintiffs
                    Plaintiffs are ent;tled
                                   entitled to recover
                                                recover coinpensatory damages as a result of
                                                         compensatory ciatnages              Marketing
                                                                                          of Nlarketi«g

    anct Supply
    and  Supply Chain
                Chaiia Defendants'
                       Defenclants' negligeiice,
                                    negligence, in  an acnt}unt
                                                 in an               determined at trial.
                                                        amount to be determitiecf

            977.    l'he
                    The1'tirdue
                         Purdue Inrlividr;al
                                 Individual Defenclants directed and
                                             Defendants clirecteci ar;d participated in the
                                                                        participated in  the tort:o«s  conduct
                                                                                              tortiouscc7nriuct

    of P«rdue
       Purdue and
              and are  individually liable.
                  are incliviclually liahle.

            978.    As a result ofMarketing~and
                         resultof.lViarketin~, anclSupply
                                                    SupplyChain Defenclants' intentional,
                                                           ChainDefendants'  inteirtional, willful,
                                                                                           willful, wanton
                                                                                                    wantrni

    anc3/orreckless
    and/or  reekless conduct
                      concluetdescribed    herein,Plaintiffs
                               ciescribettherein,  i'laintiffs are
                                                               are entitled   to treble,
                                                                   entitteci to  trebte, ptuiitive, exemplary
                                                                                         punitive, exeinlilary

    aiict/or otherwise
    and/or   other<viseenhanced
                        enhanceddamages
                                 clamagestotothe
                                              thefull  extent available
                                                  fuliextent  availahie under state law,
                                                                                    law, in an amoui3t
                                                                                         in an amount to
                                                                                                       to be
                                                                                                          he

    determine.d at teial.
    determined     trial.

           SECOiND CLAIM
        B. SECOND  CLAIM1?'a.R
                         FORi2E1:1IEF
                               RELIEF

                                                  Nuisance
                                                  :efuisance
                                           (Against MI
                                                    riil Defendants)

            979.     Flaintiffs         reallege, anci
                     Plaintiffs repeat, reailege, and incorporate  hy reference all other paragraphs
                                                       incorporate by                     paragraphs of this

    Ccxnplaint, as if ficlly
    Complaint,               set forth
                      fully set  forth herein.

            980.         claiin i4
                    This claim                       1llabama common
                                is brought under the Alabama              of nirisance.
                                                              comtnon law of nuisance.

            981.        nuisance createci
                    The nuisance created by Defendants is the
                                                          the over-saturation ofopioids
                                                              over-saturationof  opioidsininthe
                                                                                             thepat.€ent
                                                                                                 patient

    pogutation
    population of
               of :Plaintiffs anciin
                  Plaintiffs and   in the
                                       the geographic
                                           geographic area served                for illegitimate
                                                           servetl by Plaintiffs f.or itlegitimate purposes,

    as tivel[
       well asas the  ativerse social, economic,
                  the adverse          economic,arci
                                                 andhuman
                                                     humanhealth
                                                           healthotrtcomes
                                                                  outcomesassociatecl
                                                                           associatedwith
                                                                                      withtiviciespreaci
                                                                                            widespread

    illegal
    iliegal opioid use.



                                                       293
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   4      Page 306 of 355                                PageID #: 342




            982.    I)efendants, indiviclually
                    Defendants,   individuallyancl
                                               and acting
                                                    actingthrough
                                                           throughtheir
                                                                    theiremt.zloyees
                                                                           employeesanc{  agents,thrc~u~h
                                                                                     and a~ents,  through

    fraudutent
    fraudulent anci cleceptive marketing
               and deceptive   marketing and other frauclulent schen3esas
                                                   fraudulent schemes      deseribed herein,
                                                                        as described herein, created and

    maititaineci the czpioict
    maintained                epidemiein
                     opioid epidemic   inPlaintiffs'
                                         .Plaititiffs' communities,
                                                       cotiimunsties, which is harmfulanci
                                                                            is harmful and clisruptive
                                                                                           disruptive to
                                                                                                       to anci
                                                                                                          and

    sulzstantialty and
    substantially  anci unreasonable
                        unreasonableannoys,
                                     annoys, injuriously
                                             injuriously affects,
                                                         affects, enciangers,     interferes with
                                                                              and ititerferes
                                                                  endangers, and                   the
                                                                                              with the

    safety, health,
            health, morals,
                    morals, comfort,
                            comfort, and
                                     and get*era{ welfareof
                                         general welfare    the public.
                                                         ofthe

            983.    llefei3ciants' nuisance-causirtg activities
                    Defendants' nuisance-causing     activities inclucie se•flingororfacilitating
                                                                include selling       facilitating the
                                                                                                    the sale
                                                                                                        saie of

    t:reseription
    prescription opioids
                  opioidstotothe
                              thepatients
                                  patientsof:l'laintiffs,
                                           of Plaintiffs,asaswell
                                                              wellasas
                                                                     toto
                                                                        unintencieci users,ineluciin(F
                                                                          unintendedusers,   including chilciren,
                                                                                                       children,

    }3eople at risk
    people at  risk of overdose
                       overdose or suicide, and
                                or suicicle, and crirrainals.
                                                 criminals.

            984.    I:)efendants' nuisance-causing act.ivities
                    Defendants'                                                     to implement
                                                               also include failing to
                                                   activities also                     inrplement effective

    controls and procedures
                 procedures in
                             in thelr
                                 theirsupply
                                       supplychains
                                              chainstotoguard   againsttheft,
                                                         guardal;ainst   theft,c~iversic~n and misuse
                                                                                 diversion and tnisuse of

    cctntrolled substances, and
    controlled substances,  anci their
                                 their failure to aciecluately clesignand
                                                  adequately design         operateaasystem
                                                                       ancloperate    systetn to
                                                                                               to detect,
                                                                                                  deteet, halt

    and report
        report suspicious
               suspicious orclers
                          orders of controlleci substances.
                                    controlled substances.

            985.    Defenclants'
                    Defendants' act.ivit.ies unreasonabIy interfere
                                 activities unreasonably  int.erfere with
                                                                     with Plaintiffs' economic ril;hts
                                                                          Plaintiffs'econc}mlc rights anct
                                                                                                       and

    the reasonable
        reasonableuse
                   useofofPlaintiffs'
                           Plaintiffs'propert_y.
                                        property.Plaintiffs'
                                                  Plaintiffs'  resources
                                                             resoarces areare being
                                                                           bein~    unreasonablyconslan3ec€
                                                                                 unreasona131y    consumed

    in effctrts to address
       efforts to  atidress the opioicl epidemie, therel.ry
                                opioid epidemic,            eiitninattng available
                                                  thereby eliminating    avaiiable resources which could be
                                                                                             whtch coulci

    used to benefit
            benefit the
                     the community  within the
                          community within       :eographic area set-vecl
                                            the ~,
                                                 geographic      served byby Plaintiffs
                                                                             :l'laintiffs as well az
                                                                                          as wetl as ctther
                                                                                                      other

    health care areas.

            986.    The Defendants'
                        I]efendants' interference
                                      interferencewith
                                                   withthe.se
                                                        theserinl~ts    ~'laintiffs is
                                                              rights of Plaintiffs      unreasonable because
                                                                                     is unreasonable

    it:

                           haniiect and will
                    a. Has harmed         wi(i cctitinue
                                               continue to
                                                         tohartn
                                                            harmthe
                                                                 thepublic
                                                                     publichealth
                                                                            healthseiw•ices
                                                                                    services of
                                                                                             ofanci
                                                                                                and taubiie
                                                                                                    public
                       peace of Plaintiffs;
                       peace    f'laintiffs;

                       Has harmed anci
                    b. Has                wili eontinue
                                    and will   continue to hartn
                                                           harm the
                                                                 the cominiznities
                                                                      communities and neighborhoods
                                                                                      neighborhoods
                       which Plaintiffs serve;

                    c.
                    c, b Is
                         proscribec#
                            proscribedby
                                       bystatutes
                                          statutesanci
                                                   andrel;ulation,
                                                       regulation,includin~
                                                                   includingthe
                                                                              theCS~1
                                                                                  CSAancl
                                                                                      and the
                                                                                           the AUCS11;
                                                                                               AUCSA;

                    d. Is of a continuing
                               continuiiig nature and it has
                                                         has produced
                                                             produced long-lastit3g
                                                                       long-lasting effects;



                                                        294
Case 1:19-cv-00756-WS-C Document 1-1    Filed 10/09/19
                                   1DOCUMENT
                                     Z*ZMI&MMUM 4      Page 307 of 355                               PageID #: 343




                    e. Was
                        Wasthe
                             theresult
                                  resultofofcotiduct
                                                conductthat
                                                          thatthe    Defendantsknew,
                                                                thellefenclants     knew,or
                                                                                          orl;ad reason to know,
                                                                                             hadrea.son    know,
                        `vot3ldinflict
                        would   itiflie:ta asignificant
                                              significanteffect   uponPlaintiffs;
                                                          effectupon    t'laintiffs; and

                    f Has
                    f. Hasinf%icted
                            inflictedsubstantial
                                      substantialcosts
                                                  costson  Plaintiffs.
                                                        on.P(aintiffs.

            987.    "f'l7e nitisanceundermines
                    The nuisance     undertninefipublic
                                                  public health,
                                                         health, quality
                                                                 rluality of tife, and safety.
                                                                          of life,              It has resulted
                                                                                       saf.ety. It     resu(ted in

    high
    high iates
          rates of
                 ofadcliction,
                    addiction, overdoses,
                                overdoses, dysfunction,
                                            dysfunction, anci  despair within
                                                          and despair           families ancl
                                                                        withinfamil"ses        entire
                                                                                          and entire

    commtaiiities.
    communities. Itlt has c.reateci  public health
                          created aapublic  health crisis.

             984.
             988. llefendants'
                    Defendants'nuisance-causing  activitiesare
                                nuisance-causing activities     not outweighed
                                                            are not outweigeu by  the utility
                                                                               by tlie utility of

    llefendatits'
    Defendants'behavior.
                  behavior.Itt
                            Infact,
                               fact,their               illegal and
                                           behaviorisisillega{
                                     theirbehavior               and has
                                                                     hasno  sociarutility
                                                                         nosoc.:ai         whatsoever.'1"here
                                                                                  ,utilitv whatsoever. There

    is no
       no legititstately
           legitimately recognized
                         recognized societal
                                    societal interest
                                              interest in
                                                        infacilitating  widespreadopioicl
                                                           facilitatingwidespread          addiction ancl
                                                                                   opioid addiction   and

    failing to
    failing  toiclentify,
                identify,halt,
                          halt,and
                                andreport sus}~iciotts
                                     report            opioid transactions.
                                            suspiciousok~ioicl transac•tions.

             989.   Uefendants knew of the public
                    Defendants             public health hazard their
                                                  health hazard their conduct
                                                                      conduct wcntid create. It
                                                                              would create.  lt was

    foreseeabte
    foreseeable to llefendants
                    Defendants tltat
                                that their
                                      theircctncluct
                                            conduct woutd
                                                     would unreasonably interfere with
                                                           unreasonably €nterfere           ordinary
                                                                                  witlt the ordinary

    corrtfort, use, and
    comfort, use,   and enjoyment
                        enjoyment of resiclents
                                     residents in the
                                                  the comtnunities
                                                      communities in  which I'laintiffs
                                                                   in which              operate anci
                                                                             Plaintiffs operate   and

    throug otrt Alabama.
    throughout  Alabalna.

             990.   Defendants' coticluct
                    Defendants'  conduct i;
                                          is unreasotiabte,  intentional,Ltn.lawfiti,
                                              unreasonable, intentional,              reckless, and/or
                                                                          unlawful, reckiess,   and/or

    negligent.
    ne.~liLrent.

             99I .At At
             991.    all all
                         times,  ali all
                             times,  T7efeitr#ants
                                         Defendantspossesseci
                                                    possessed the
                                                              the rioa
                                                                  rightanci
                                                                        andability
                                                                            abilityto  control the
                                                                                    tocontroi   thenuisanc.e
                                                                                                    nuisance

     causing outflow
     causing otrtflow of
                      of opioids
                         opioids from
                                 from pharmacy locations or other
                                      pharmacy locations    other pciints of sa1e.
                                                                   points of  sale. Supply
                                                                                    Supply Chain
                                                                                           Chain

    vefendants hadthe
    Defendants  had thepower
                        powertotoshut
                                  shutoffthe suppfv
                                       off the      ofillicit
                                               supply         ot~ioicls
                                                      of illicit opioidstotoPlaintiffs  andininthe
                                                                             Plaintiffsand      the~;eo{,raphic
                                                                                                    geographic

    areas served bv
                 by .t'Iaintiffs.
                    Plaintiffs.

             992. AsAs
                    a clirect
                       a directand
                                andlzroxin3ate
                                     proximate result
                                                result of
                                                       of tre
                                                          thenuisance,
                                                              nuisance, Plaintiffs  have sustained econon-dc
                                                                        Plaintiffs l;ave           economic

    harm by spending
    harm    spending aa sulastantial
                         substantial amount
                                     amount of money
                                               money tryin~
                                                      trying to
                                                              torei~nedy tlte harms
                                                                 remedy the   harms caused
                                                                                    caused by

    llefendants' nuisance-causin~
    Defendants'   nuisance-causingactivity,
                                   activity,including, bl~t
                                              including,     notlitntted
                                                         butnat   limitedto,to,cc.ists
                                                                                costsofofl~osfital
                                                                                          hospital services
                                                                                                   services atad
                                                                                                            and

    healthcare. In
    healthcare.  In short,
                     short, the
                             the llefendants
                                  Defendantscreated
                                             createdaamess,
                                                       mess,Ieaving
                                                             leavingtotothe
                                                                         thePlaintiffs
                                                                             Plaintiffsancl
                                                                                        and otlier
                                                                                            other hospitals
                                                                                                   hospitals




                                                        295
Case 1:19-cv-00756-WS-C Document 1-1IZiI4lilUV1N►MM
                                         Filed 10/09/19
                                    DOCUMENT      4     Page 308 of 355                                PageID #: 344




     the costs
         costs ofcleanins,
               of cleaningititta}~.
                                up. ~"his     classic nuisance.
                                    This is a classac. nuisance.

             993.     11s
                      As aare5ttlt ofllefendants'
                           result of Defendants'ac.tions,
                                                  actions, Plaintiffs
                                                           Plaintiffs have
                                                                      have sufferecl   speciai injury,
                                                                           suffered aa special iiljury,different
                                                                                                       differert

     fromi that
     fron- that sufferect
                suffered by
                          bythe
                             thepL:b1ic
                                 public at
                                        at large,
                                            large,by
                                                   byinciiviciLtal
                                                      individual L€sers   anciby
                                                                   users and      gnvennYnentalentities,
                                                                               bygovernmental   entities, namely
                                                                                                          nainefy

     that T'Iaintiffs
          Plaintiffs have
                      haveproviclecl
                           providedLtnctainpensateci
                                     uncompensated care for
                                                         forpatietits  sufferingfrnrn
                                                             patientssLtfferin~         opioid-related
                                                                                  fromaksic>ici-related

     conditiors
     conditionsancl
                and =ncurrecl elevated operational
                    incurred elevated  operational costs.
                                                   costs.

             994.     "The public nuisance
                      The public  nuisance — i.e.., the
                                           — i.e.,   the opioicl
                                                         opioid epiclemic   createtl, perpetuated,
                                                                          —created,
                                                                 epidemic —                        and
                                                                                      feipetuated, anti

     mainta€ned
     maintained by
                by Defenttat?ts
                   Defendantscancanbebeabateci
                                        abatedantl
                                               andfurther   recurrenceofofsLtch
                                                          recL3rretice
                                                    further                such1?;arm ancl inconvenience
                                                                                harm and   inconven€ence

     can be abated.

             995.     llefendant4 shoitld
                      Defendants  should be reyitireci
                                            required toto pay
                                                          pay the          Plaintiffs have incurred or
                                                              the expenses 1'laintiffs              ar will

     incur in
     incur in the
              thefLtture    fully abate
                  future to fu11y  abate the nuisance.
                                         the ntaisance.

             996.     "I'he Purclt€eIndividual
                      The Purdue     InciiviclLtal llefenclantsdirected
                                                Defendants                andparticipated
                                                                clirectedand  partieipateclin
                                                                                            in the
                                                                                               the tortious conduct
                                                                                                   tortious eontiLtct

     of PLirC{Lte
     of Purdue andandare  individually liable.
                      are €nclsv?c{Ltally liable.

             997.     The acts forming
                      The      forming the
                                       the basis
                                           basis of
                                                  ofthe
                                                     thenitisance
                                                         nuisanceclaini againstthe
                                                                  claimal;ainst thellefenc#ants were
                                                                                     Defendants were

     wanton,
     wanton, €nalicious
             maliciousand/«r
                        and/orattencieci
                               attended with  circumstancesvf
                                         withcircu€rsstances    aggravation.
                                                             ofagt;ravatic>n.

             995. `T'herefore,
             998.   Therefore,1'laintitTs
                               Plaintiffs tienianci
                                           demand judgment in their   favor against
                                                               their fxvor  againstthe   Defendants for
                                                                                    thellef:enclatits

     inj unctive relief,
     injunctive  relief, abatement
                         abatetnent ofthe
                                    of thepubIic
                                           publicnLti>ance,
                                                  nuisance, ancl    clamages in
                                                            and for damages     an amount to
                                                                             in an        to be
                                                                                             be ctetermineti
                                                                                                determined

     by aajury,
           jury,to~~e.ther
                  together wit.h
                           with ail
                                 allcclst
                                     costc~f
                                          ofthis
                                             thisactic~i~,
                                                   action, inclLaclin~, tirejuclprrtent interest,
                                                            including prejudgment                  post-judgment
                                                                                         interest, fsost-jud~n3ent

     interest, eosts
               costs anel
                     and expenses,
                          expenses, attorney
                                    attorney fees,  and suc.h
                                              fees,anct  such other
                                                              other retief
                                                                     reliefas  thisC;oitrt
                                                                            asthis  Courtdeems
                                                                                           deems}itst
                                                                                                 just anci
                                                                                                       and

     equitable.

         C. '['HIRD
              THIRD C.1<r:AI!4.1
                      CLAIM FOR  F®iZ REli_.1EF
                                      RELIEF

                                                 l<:tnjtjst. Enrichment
                                                 Unjust Enrichment
                                               (Against All
                                               (Against  All Defertdanf5)
                                                              Defendants)

             999.      I'Iaintiffs
                       Plaintiffs repeat, realtege,
                                          reallege, anci incnrporate by
                                                    and incorporate  by reference
                                                                        reference a(1 other paragraphs
                                                                                  all other paragraphs of this

     Complaint,
     Goniplaint, as if fully
                       fnl;y set forth
                                 foi-th herein.



                                                          296
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT   4      Page 309 of 355                              PageID #: 345




            € 0(10. This
            1000.   This claim
                         claini is
                                is brought            Alabama coinnion
                                   brougl:t under the A[abania common law
                                                                       law of unjust eiir€chment.
                                                                           ofunjust  enrichment.

            €00I . I'Iaintiffs
            1001.   Plaintiffs €arovidecl unreimttuised healthcare
                                provided unreimbursed                         to patients
                                                        healthcare treatment to   patientswith   opioid-
                                                                                           withcipioic€-

    re€ateG  conciit'sonsthat
    related conditions     thatDefendants
                                Defendants are
                                           are reskzansib€e for creating. P€aintiffs
                                               responsible for                       thereby conferrec3
                                                                          Plaintiffs thereby  conferred a

    beneft
    benefit on
             onDefendants
                Defendantsbecause
                           becauseDefenc€ants
                                   Defendants shou€ci bearthe
                                              should bear  the expense of treating these patietits'
                                                               expense of                patients'

    opi«ict conditions.
    opioid  cEznditions.This
                         Thisis€sbecause
                                  becauseDefendants
                                         Defendants created  theopi«id
                                                    created the  opioidepidemic
                                                                        epidemicand
                                                                                 andtl3e  patients'
                                                                                      thepatients'   opioid
                                                                                                   ot,~ioic3

    conctitions, as described above.
    conditions, as

            €{)02, .Defenctants
            1002,               appreciateciand
                   Defendants appreciated    anciknew
                                                  kne«rof
                                                        of this
                                                            this benefit
                                                                 k?eneft because they kneiv
                                                                         beeause they knewtheir
                                                                                            theiropioic€
                                                                                                  opioid

    protnotiona€ atici
    promotional  and iiiarketing
                       marketing}~olieies wou€c€cause,
                                 policies would  eause,and
                                                        anciininfact  havecaused,
                                                                 facthave  caused, hospitals
                                                                                   hos}~itaisthroughout  the
                                                                                              throu~hout tlie

    C:snited Statesand
    United States   anc€Alabama
                         :llabamatotoprovide   unreimbui:sedhealthcare
                                      provicleunreimbursed   healtticaretreatment
                                                                         treatment to patie.nts with
                                                                                   to patients  with opioid-
                                                                                                     opi«id-

    re€ated conc€itiUnsthat
    related conditions   thatDefendants  wereresponsible
                              Defendantswere  responsible for
                                                          for creating.
                                                              creating.

            € 3.
            1003. As an
                     an expecteci
                        expected aDcl  intenciec€result
                                  and intended     resu€tofoftheir   con,cious wrongdoing
                                                               theirconscious  wrongctoirigas
                                                                                            asset
                                                                                               set forth
                                                                                                   forth in

    this
    this Coirtplaint,
         Complaint,Defenciants
                      Defendantshave
                                 haveprofteti
                                      profitedanci
                                                andbenefiteci
                                                     benefited   from
                                                              from  thethe opioidepicietnic_
                                                                        ot.~ioic€ epidemic_

            1004.
            € 4.  Plaintiffs purchased
                             purchased and
                                        andcc3ntinue
                                            continue to
                                                      topurchase
                                                         purchaseotaioid productsniarketecl
                                                                  opioidproducts  marketedand
                                                                                            andso€c€
                                                                                                sold

    by Defer,dants.
       Defendants.Defendant5
                    Defendantsctireetly
                               directlymarketeet
                                        marketedtheir
                                                  theiro~.~ioid
                                                        opioid prociucts
                                                                products through  false, cteceptive,
                                                                         through false.,  deceptive, arici
                                                                                                      and

    unfair tnarketing
           marketing of
                      ofopioitl
                         opioidproctuets
                                products purchasec[
                                         purchased by t'taintiffs, theirpharinacy
                                                      Plaintiffs, their  pharmacyrepreset3tatives,
                                                                                  representatives, anci
                                                                                                    and

    its cioctors.
        doctors.

            € 5.
            1005. Defei;dants have received
                  Defendants       received and
                                            and continue
                                                continue to receive thebenefit
                                                            rece€vethe  beneft of
                                                                               ofthe  false, deceptive,
                                                                                  the fafse,

        unfair n3arketing
    and unfa.ir           and sales
                marketing and sales of their
                                        their opioid
                                              opioid products
                                                      products directly
                                                                directly to  Plaintiffs, their
                                                                          toPlaintifFs,  their pharniacy
                                                                                               pharmacy

    representatsves,
    representatives, and their
                         their cioctors.
                               doctors.

            1006. The
                   Thecircumstances
                       circumstancesuncier
                                     underwhic€i
                                           which Defenc€ants accepted oror retained
                                                  Defendants acceptec€     retaitied the benefit,
                                                                                     the benefit,

    desc.ribed above, were
    described above,  were such
                           sueh as tb
                                   to niake
                                      make itit inecttzitable for Defendants
                                                 inequitable for  llefendants to
                                                                              to retain
                                                                                  retain t.he
                                                                                          the beiieft
                                                                                              benefittivithout
                                                                                                      without

    payLraentof
    payment   ofits
                 its value.
                     va!ue.

            1007. As Geseribec€
            I007. As            above, the benefit
                      described above,      benefit was
                                                     wasreceiveci
                                                          received anci
                                                                    andretainec€
                                                                         retained uiicter
                                                                                   under sueh
                                                                                          such




                                                      297
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT
                                   DOCUMENT  =t4     Page 310 of 355                               PageID #: 346




    circumstances that itit woulcl
    circumstances           would be
                                   be inequitat~le
                                       inequitable ar,ct unconscionable to
                                                   and unconscionable    to permit Defendants to
                                                                                               to avoicl
                                                                                                   avoid

    payinent therefor.
    payment  tlrerefor.

            1008. Defenciants
                   Defendants have
                              have therefore
                                    therefore been
                                              been utijustly
                                                   unjustly enriched at the expense of Plaintiffs.

            1009. By
            1009.  Byreason
                      reasonofoft13e
                                  theforegoing,
                                      foregoing,Defendants
                                                 Defendantsmust   disgorge their
                                                            mustdis~Torge   their unjustly
                                                                                   unjustly acqiiirecl
                                                                                             acquired

    profts
    profitsand
            andother
                otherinonetary
                      monetarybenefts
                               benefitsresulting from
                                         resulting fromitsits unlawfulcclnduct
                                                            unlawful    conductand
                                                                                andfsrov€cle
                                                                                     provide restitution to

    the Plaintiffs.

           FOtil<2THCLAIM
        D. FOURTH   GLAIM FOR
                          F®.R RELIEF
                               RFLI.FF

                                                Fratid
                                                Fraud and.Deceit
                                                       and Deceit
                                             (AgainstA11
                                             (Against All Defendants)
                                                          Deferidants)

            10I0. Plaintiffs
            1010.  Plaintiffsrepeat,
                              repeat,reallege,
                                      reallege,anct
                                                and sncorporate     reference all
                                                     incorporate by reference all other
                                                                                  other paragraphs
                                                                                        paragraphs of this
                                                                                                   ofthis

    Conip(aint, as if fully set forth herein.
    Complaint,

            1011. T'his
                   Thisclaim
                        claimisisbrotat;l3t underthe
                                  brought under       Alabama conrmon
                                                  the11[abama common law
                                                                      law of
                                                                          of frauci
                                                                             fraud and
                                                                                    antl deceit.
                                                                                         deceit.

            1012. 11s
            1012.  As aIleged
                      alleged herein,
                              herein, Defenclants
                                      Defendants violated
                                                  violate.dtheir
                                                            tlieirduty
                                                                  duty not
                                                                       not to actively
                                                                              actively cleceive
                                                                                        deceive by

    intentionalfy antl unlawful3y
    intentionally and  unlawfully making knotivingly false stateinents,
                                         knowingly false                and by
                                                           statements, anci by €ntentionaliy
                                                                                intentionally anci
                                                                                               and

    un(awftilly oxnittsng
    unlawfully            ancilor concealing
                omitting and/or   c.onceatin~,information.
                                               infortnation.

            1013. Defendants
            1013. Defendants made
                             made niisrepresentations ancifailed
                                  misrepresentations and   failedtoto disclose
                                                                      disclose material
                                                                               material facts
                                                                                        facts to

    physicians
    physicians and
               and consuiners
                   consumersthroughout
                              throughout111abama
                                         Alabama and the
                                                     the United
                                                         United States,
                                                                States,to
                                                                        toinduce
                                                                           inducethe
                                                                                  the13hysicians
                                                                                      physicians to

    prescribe and aciminister, ancl consumers
                  administer, and   consuiners to
                                               to purchase anci consunte, opioids
                                                           and consume,   opioicis as set forth
                                                                                   as set forth herein.

            1014. Specifically,
                   Specifically,the
                                 the.Marketing
                                     MarketingDefenciants'
                                               Defendants' knowinY
                                                            knowing  deceptions during
                                                                  .t cteceptions ciuring the relevant

    periocl, which
    period,  wbich were
                   were intendecl to induce
                        intended to  inclucereliance,
                                             reliance, include
                                                       incltide but are not lin3ited
                                                                            limited to:

                         Nlarketing Defendants'
                      a. Marketing   Dei`endants' misrepresentations
                                                    misrepreseiitationsoverstating
                                                                          overstatin(ithe
                                                                                       the benefits
                                                                                           benefits of, and
                                                                                                        and
                         evidence
                         evicience for,
                                   for, the use of opioicls
                                                   opioids in
                                                            in chronic
                                                               ehronic pain;

                      b. 1Vlarketina  Defenclants'misrepresentations
                         Marketing Defendants'       niisrepresejitationsthat
                                                                          thatthe
                                                                               therisks
                                                                                    risks of
                                                                                          of long-term
                                                                                             long-term opioid
                         use, espeeially
                              especiallythe
                                         therisk
                                             riskofofaciciietion,
                                                      addiction, were
                                                                  were overblotivn;
                                                                       overblown;

                         Marketin~ Defenclant5'
                      c. Marketing   Defendants'misrepreser_•tat.ic~ns
                                                  misrepresentations thatt}~at. opioiddoses
                                                                             opioid    dosescan
                                                                                             can be
                                                                                                 be safely
                                                                                                    safely anci
                                                                                                           and
                         effectivety increaseci
                         effectively            until pain
                                     increased until  pain relief is achieved;


                                                        298
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  4      Page 311 of 355                         PageID #: 347




                  Marketing Defei3c{ants'
               d. Marketing                 misrepresentatioi3sthat
                              Defendants' misrepresentations       thatsigns      addiction were
                                                                        signs of addic.tioii were
                  "pseutioaddiction" ancl
                  "pseudoaddiction"   and thus refflecteci iindertreated pain,
                                                reflected undertreated          which should
                                                                          pain, urhEcli should be
                  respttided        more opioids;
                  responded to with tnore

               e. Marketing
                  Marketing llefendaiits'
                             Defendants • tnisrepresentations
                                           misrepresentations that screening tools
                                                              that screening         effectively
                                                                              tools effectively
                  prevent addiction;
                          addictiati;

               f. Marketing
                  Marketing llefendan.ts'
                            Defendants'rnisrepresentatic}ns  concerningthe
                                          misrepresentations coneerning     comparative risks
                                                                        thecomparative. risks Of
                                                                                              of
                  NSAI.11s atidopioids;
                  NSAIDs and    apioids;

               g,
               g.   Marketinr .T)efetidants'
                    Marketing   Defendants' misrepresentations   that opiaids
                                             misrepresentations tlrat opioidsdiffer  from NSAll:?s
                                                                              differf.rotn NSAIDs in
                                                                                                   ii3
                    that opioids have nc1
                         opioids have     ceiling dose;
                                      no ceiling  dvse;

               13. IVlarketi naDefendants'
               h. Marketing     Defetidants' misrepresentations   t.hat evidence
                                             mFsrepresetrtatiotis that  e.videi3cesupports  thelong-term
                                                                                   supportsthe  ieng-term
                   use of
                       of opieids
                          opioids fOr
                                   for c.hranic pain;
                                       chronic pain;

                i. M.arketingDefendants'
                i. Marketing   llefeiidants' tnisrepreseiitatiotis
                                             misrepresentations that    chroiiie opioid therapy would
                                                                   that chronic                 wautd
                   iniprove patients'
                   improve  patients' functian
                                      function and  quality ef
                                                and qiiality oflife.;
                                                                life;

               j.   Marketing .I7efendants'
                                  Defendants' faise
                                               false portra_yal    the€r efforts
                                                                of their
                                                     portrayal of                       commitment to
                                                                         efforts and/or eotntnitineDt
                    re€n  in the
                    rein in   the diversion     aliuse of opioids;
                                  diversion and abuse

                  Marketiiig Defer;c9ants'
               k. Marketing                tnisrepresentatiOnsthat
                             Defendants' misrepresentations        withdrawal is easily managed;
                                                               thatwithdraivaI

               i.. PurdLae's
                    Purdue'sand
                             andErdo's
                                 Endo'smisrepreseiitatioiis
                                         misrepresentationsthat    alleged
                                                                alleged
                                                             that        abcase-deterreiit opioids
                                                                           abuse-deterrentopioic3s
                    reduce tampering and abuse;
                                         ahuse;                                              ,

               in. Purdue's
                   Purdue'smisrepreseiitaticiris    OxyContin provides
                            misrepresentations that OxyContiti                  .12 houts
                                                                          full 12
                                                               pravides a fiilt     hoursof
                                                                                          ofpa€ti
                                                                                             pain
                   relief;

               n. Purdue's
                   Purdue'smisrepresentations
                             misrepresentationsthat
                                                 that;t itcQUt?erates   with aI3d
                                                            cooperates tivith     supports efforts
                                                                              and supports effarts to
                   prevent opi oid abuse
                           opioid        and diversion;
                                   abuse and diversian;

               c>. Mallinckrodt's
               0.                  misrepresentations that
                   Mallinckrczdt's misrepresentations         meets «r
                                                      that it i-neets or exceeds
                                                                         exceeds legaf requirements
                                                                                 legal requiretnents
                    far catitrolling
                    for controllinga3ai_nst  diversion of controlted
                                     against diversion               substancesitit13as
                                                          controlled substances              entrusted
                                                                                    has been etrtrusted
                    to
                    to hat3cile.;
                       handle;

                  Teva's misrepresentations
               p. Teva's                        that Actiq
                           misrepresentations that   Actiq andand Fentdra
                                                                     Fentora were
                                                                               were appropriate    for
                                                                                     appropriate for
                  treatment of non-caiicer
                               non-cancer pain at3d  its failure
                                                and its   fatlure to
                                                                   to disclose
                                                                      disclose that Actiq and t;entora
                                                                                              Fentora
                        n«t approved for
                  were not           far such use;

                  Cephafon's unsubstantiated
               q. Cephalon's  unsubstantiated elaims
                                              claims that  Actiq and Fentora were appropriate for
                                                      that Actici
                  treatment of tion-cancdr
                               non-cancer  pain;




                                                  299
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  4      Page 312 of 355                                   PageID #: 348


                                                                                               i


                                                                                               I
                    r. Marketing
                       Marketing Defendants'
                                   Defendants'use
                                               useofof
                                                     fro€?t
                                                       frontgrc?ups
                                                             groupstoton3isrepresent
                                                                        misrepresenttliat
                                                                                      thatthe    deceptive
                                                                                            thedece~.~tive
                       staten?ents from the sources
                       statements           sources described
                                                    describedininthis
                                                                  thisCon?plaint
                                                                       Complaintcarr?
                                                                                  camei frou3
                                                                                          from objective,
                       independe.nt  sources;
                       independent sources;

                       IVlarketit?gDefendants'
                    s. Marketing      llefendants'creation
                                                     creationof       body ofofdecei?tive,
                                                               of a body            deceptive, 'inisieading
                                                                                                  misleading at?d
                                                                                                               and
                       unsu}?ported   tnedicaiand
                       unsupported medical     and popular   Iiterature, advertisements, training
                                                     popular literature,                       training n3aterials,
                                                                                                         materials,
                       at?ci s}?eakerpresentations
                       and speaker      preset?tatictns  aboutopioids
                                                      about     opioicisthat
                                                                           that(1i)
                                                                                 (.ti)understate/
                                                                                       understate~thethe risks
                                                                                                         risks and
                       overstated   the benefts
                       overstated the    benefits of
                                                   oflong-tern3
                                                       long-term use;
                                                                    use;(ii)
                                                                           (ii)appearec~
                                                                                appeared to Yie      the result
                                                                                                 he the   result of
                       inclependent,
                       independent, objective
                                      objectiveresearc.h;
                                                 research;and
                                                           and(iii)
                                                                (iii)~i'as  thusmore
                                                                      wasthuS     more(ikety
                                                                                         likelytato berel3ed
                                                                                                  1?e  reliedui?oi?
                                                                                                              upon
                       by }?hysic.ians,
                          physicians, }?atients,
                                        patients, and  payors; anct,
                                                  and}7aycirs;  and,                              I

                       Suc.h other misre}?resentations
                    t. Such        misrepresentations ai?ci             outtineci above.
                                                            cieceptiot?soutlined
                                                       and deceptions             above.

            € 0I 5. I3y
            1015.    By enga~;in~,
                        engaging inin the acts anci
                                               and ~.~ractices         herein, Marketing
                                                               alfegedherein,
                                                    practices alleged                      Defendants, iI3
                                                                               ivlarketing De.fendants, in the
                                                                                                           the

    relevai?t time period
    relevant time  peric?dand
                           andwith
                               withthe
                                    the intent
                                         intent that
                                                 that others
                                                      others rety
                                                             rely on their   omissions or
                                                                      their omissions   orsupi?ressiort
                                                                                           suppression of

    inforti3ation, oinitted
    information,   omittedtnateriat
                            materialfacts
                                     factsthat   Marketing Defendants
                                            that1V1.arketing T7efet?dantshad    dtrt_ytotodisclose
                                                                          hadaa duty       discloseby
                                                                                                    byvirtue
                                                                                                      virtue of

    these llefendauts'
          Defendants'other
                       otherrepresentations,    includingbut
                              representations,inctuciing  butnot
                                                              notLimiteci
                                                                  limited to:

                    a. t7pioids
                         Opioidsare
                                 arehiyl?ly
                                     highlyaddictive
                                            addictiveand
                                                      andmay
                                                         mayresult      overdosec?r
                                                             resultininoverdose  or deatti
                                                                                    death;

                       h`o credible
                    b. No
                    U.     creciib?escientific
                                     scientific evidence
                                                evidei3cesupports
                                                           sup}?ortsthe
                                                                      theuse      screeningtools
                                                                          useofofscreening  toots as
                                                                                                  as aa strategy
                                                                                                        strategy
                       for reducin~,
                           reducing abuse
                                     abuse or
                                            or diversion;
                                                diversion;

                    c. High dose ovioids
                                    opioids subjec.t
                                             subject the
                                                     the user
                                                         user totog,reater
                                                                   greater risks
                                                                            risksof
                                                                                  ofaddictiori,
                                                                                     addiction,other
                                                                                                otherinjur_y,
                                                                                                      injury,
                       and/or  death;
                       anci!or c9eath;

                    ci. Opioids present
                    d.            present the
                                            therisks
                                                 risksofofhyperalgesia,    hormonald_ysf:unction,
                                                                        hc?rn3onal
                                                            hyperalgesia,               dysfunction, decline
                                                                                                      decline in
                        iu?tnune
                        immune function, mei?tat
                                               mental ctouding,
                                                       clouding, confus€on,
                                                                   confusion, dizziness,     increased fatts
                                                                                dizziness,ii?creased    fallsat?cI
                                                                                                              and
                        fiactures
                        fractures in
                                   inthe
                                      theelcierly,
                                          elderly,N<1S,
                                                    NAS, andand}?c?tent.iatly fataiinteractions
                                                                potentially fatal   interactioc?swith
                                                                                                  withalcohol
                                                                                                       alcohoi or
                        l?ei?zodiazepines;   tl?ese omissions
                        benzodiazepines; these      omis4ions were nnacte    white Defendants
                                                                     made while                  exaggerated the
                                                                                    llefendants exaggerat.e.d
                        risks
                        risks of
                              ofcon3petin
                                 competing     products such as
                                           g }7rc?ducts        asl~~SAI:lls;
                                                                  NSAIDs;

                    e. Claiins
                        Claims re~;arding
                                regarding the
                                           the benefts
                                                benefitsofofchrotiic
                                                                chronicopioid
                                                                           opioidthera~?y
                                                                                   therapy tackeci  scientific
                                                                                            lacked scientific
                        su}}portororwere
                        support     werecontrary
                                         contraty to
                                                   to the
                                                       the scientific
                                                           scieiitific evidence;

                    £ Purdue's
                    f. Purciue's 12-hour
                                 I2-hour OxyContin
                                         OxyContinfails
                                                   failsto
                                                         tolast
                                                            lastaafui[
                                                                   fulltwelve  hoursininii?at?y
                                                                        twelvehours      many patients;

                    g. Ilurdue
                       Purdue ard
                                and Endo's
                                    Endo'sabuse-deterrent
                                             abuse-deterrentfc?rmulations
                                                              formulationsare
                                                                            arenot
                                                                                notdes}4n3ed
                                                                                     designed to address,
                       ar3ci haveno
                       and have    noeffect
                                      effecton,
                                             on,the
                                                 thecommon
                                                     cotnmonroute
                                                              route of
                                                                    of abuse
                                                                       abuse (oral),
                                                                             (oral), can
                                                                                     can be defeated with
                       relative ease, and may increase overall abuse;

                    h. Marketing
                       IVlarketing Defendants'
                                   .T7efei?dants'failure
                                                  failure to
                                                           to report
                                                              repot-t suspicious prescrit?ers
                                                                                 prescribers atid!or
                                                                                              and/or orders;




                                                        300
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  4      Page 313 of 355                                PageID #: 349

                                                                                             ,




                                                                                             I
                         Cephafon's failure
                      i. Cephalon's  failure totodssc.Iose
                                                  disclose tha.t
                                                            that tictiq
                                                                 Actiq and   Fentorawere
                                                                        and Fentora  werenot
                                                                                          notap}3rove.d
                                                                                              approved for
                         nan-cancer pain;
                         non-cancer                                                        I

                      j. Marketing    Defendants' failttre
                         Marketing Defendants'     failure to discicie
                                                              disclose thesr
                                                                        their fnancia(    tiestcy
                                                                               financialties    to and
                                                                                                   and rctle
                                                                                                        role in
                         contiectioti with
                         connection   with K0Ls,
                                           :kOLs, front graups,
                                                        groups, and
                                                                 and deceptive    literature atui
                                                                     deceptive(iteratu.re    and ti3ate.riais,
                                                                                                  materials, as
                               fully described above; and
                         mcre fu!ly
                         more                                                                 j

                      k. Such other
                              other omissions
                                    omissionsand
                                              andconeealmeiits     described above
                                                  concealmentsasasde.scribe.d       in this
                                                                              abave in this C.omplaint.
                                                                                            Complaint.

              1016. In
              1016.  In eac.h
                         each cfofthe     circumstances ciescribed
                                    thecircumsta»c.es    described itztet•
                                                                   inter nlitz  the faregoing
                                                                           alia the  foregoing paragraph,
                                                                                                paragraph,

               Defendants kiiew
    .Marketing Defendants knew that
                                that their
                                     theirfailure
                                           failuretotodisclose renderedtheir
                                                      discloserendered  theirprior
                                                                              priorrepresentatic>ns untrue
                                                                                    representationstintrtae

       misleading.
    or misieadiiig.

              I0I7. InInaddition,
              1017.      addition,aiad
                                    andindependentiy,  Marketing Defendants
                                        independently,Ivi:arketing Defendants had   duty not
                                                                              had a duty, not to
                                                                                              to deceive
                                                                                                 deceive

    Ptaintiffs because Defendants
    Plaintiffs because Defendants had
                                  had in
                                      in their
                                          their passession unique tnaterial
                                                possession uniaue           knowledge that
                                                                   material knowledge that was
                                                                                           was

    unknown, and
             and not
                  notknc,}wabfe, to Plaintiffs,
                      knowable, to  P€aintiffs, their agents, their   communities, i7hysie.ians,
                                                               their c.amtnunities, physicians, and
                                                                                                 and the

    public.

              1018. Marketin~;
                    Marketing Defendants
                               Defendants intended
                                           intendedand
                                                    andhad
                                                         hadreasc~n
                                                              reasontc~   expect under
                                                                      to ex.pect under the
                                                                                        thec~perative
                                                                                            operative

    circ.uinstancesthat
    circumstances   thatPlaintiffs,
                        Plaintiffs, their
                                     their agents,
                                           agents, their
                                                   their communities,   physicians, and persons an
                                                         cotntnunities, physicians,             on whoti-i
                                                                                                   whom

    P[aintiffs atid
    Plaintiffs and their
                    their aaents
                          agents relied
                                 relied would
                                        wouldbe
                                              bedeceiveci
                                                deceived by  Defendants' statements,
                                                          by Defetidat?ts'             concealments,atad
                                                                           statements, conceattnents, and

    conduct as
    conduct as alleped
               allegedherein
                       hereinand
                              andthat.
                                  that}'laintiffs
                                       Plaintiffstivould
                                                  would act  or fail
                                                         act or fail to
                                                                      toact
                                                                         actininrea.5onabie reliance thereon.
                                                                                 reasonable re.fiance thereoii.

              10I9. Mark.eting
              1019.  Marketing Defendants
                               Defendants ir:tended
                                           intended that Plaintiff5,       agents, their
                                                         Plaintiffs, their agents, their communities,
                                                                                          communities,

    i7hysiciatis, and persons
    physicians, and   persans on
                              an whom t'Eaintiffs
                                      Plaintiffs and their agents re(ied            on these Defendants'
                                                                  relied would rely 1ii      .Defendants'

    misrepresentati©ns and omissions;
    misrepresentations     otr.iss€ons; Defendants
                                        Defendatlts intended                     reasonable and
                                                    intetided and knew that this reascnable andri~htf.ul
                                                                                                rightful

    reliance
    reliance would
             would be
                   be induced
                       inducedbybythese lle.feiidants'
                                    these  Defendants' misrepresentations
                                                         misrepresentationsat3d
                                                                             andamissic.~ns;
                                                                                 omissions; and,
                                                                                             and,

    Defendants intended
    Defendants intended and
                        and kneu-
                            knewt13at   suc.hreliance
                                  that such   reliancewould
                                                       wouldcause
                                                             causePlaintiffs
                                                                   Ftaintiffsto
                                                                              ta suffer
                                                                                 suffer loss.
                                                                                        ioss.

              1020.  The Marketing
              I()20. The Marketing .Defendants
                                    Defendants were nctt alone in
                                                    not alone  in this, the Suppiy
                                                                            Supply Chain
                                                                                   Chain Defendants
                                                                                         Defendants

    were aiso
         also knocvingty cieceptive during
              knowingly deceptive   duriiig the
                                            the re{evant period, and
                                                relevant period, aiid their deceptictn was intended
                                                                            deception was  iittended to

    indtace reliance.
    induce  relianc.e.These
                      "I`hesedeceptions
                              deceptionsinclude
                                         ine(udebut
                                                 butare
                                                     arenot
                                                        not limited
                                                            limited to:



                                                        301
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT  4      Page 314 of 355                                  PageID #: 350




                                                                                             I
                      Acknowledgment
                   a. 1lcknotivled~,>mentof of the
                                               the Distrit~utor
                                                    Distributor Defendants
                                                                   Defendantsby   ry and
                                                                                     and throk~h          front
                                                                                          through their front
                      group, the
                              the H.DNIA,    that distributors
                                   H.DMA, that    distrit?titorsare
                                                                 areat  the center of aa sophisticated
                                                                    at the                              supply
                                                                                         sophisticated stapply
                      chaii3 and therefore,
                      chain and   therefore, are  uniquely sitiiated
                                             areuniclue.ly   situated t.o perfoi-in due diligence in order to
                                                                       to perform
                      help sup}~~ort
                            support the thesecurity
                                            securityofof the  controlled substances
                                                         the controiled                 they' deliver
                                                                           substancesthe_y~    deliver to
                                                                                                       to their
                      customers;
                      custon3ers;                                                            I
                                                                                                 I
                   b. Acknawled_  ~_IIlIent
                      Acknowledgment      ofofthe
                                                theDistributor
                                                    .DistributorDefendants         because ofoftheir
                                                                 Defendants that l.zecausel      their unique
                      positlon            "closed" system, they
                      position within the "closed"            they were toto act as the first line of defense
                      in the movement
                             movement of    legal pharmaceutical
                                        of le(lal                   controlledsulastances'
                                                   phai-rnaceutical controlled               frotn legitimate
                                                                                substances from    let;itimate
                      channets into the iliicit
                      channels          illicit market;
                                                tnarket;

                    e. Cardinal Health
                    c.          Health cEainis to "lead
                                       claims to  "(eacl[its]
                                                         [its] industry
                                                                industry in anti-ciiversion strategies
                                                                         in anti-diversion   strategies to
                                                                                                        to help
                       prevent opioids from                        tnisuse or abuse;"
                                       froni being diverted for misuse         ahuse;"

                        Anlerisource.Bergen took
                    ci. AmerisourceBergen
                    d.                           took a same
                                                        sariie position                     within the
                                                               positioti as its counterpart within  the inciustry
                                                                                                         industry
                                         itvvas
                        and stated that it       "work[inaj diligentlyto
                                           was "work[ing]                   combat diversion and [is] working
                                                              diligently tocon3hat                       working
                        c.(oselywith
                        closely   jvith regulatory    agencies and
                                         regulatoryagencies       and other
                                                                       other partners      pharmaceutical and
                                                                                       in pharmaceutical
                                                                              partneis in                    and
                        heafthcare to
                        healthcare   to heip
                                        help find
                                               find sotutions
                                                    solutions that
                                                                 that watl  support appropriate
                                                                      will support                         while
                                                                                     appropriate access whi(e
                        lin3iting misiase
                        limiting  misuse of   controlled st~l~stances;"
                                           of controlleci substances;"

                   e. More
                       Moreholistically,
                             holistically,Distributor
                                            DistributorDefencfants   misrepresented that not
                                                         Defendants inisrepresented            only do its
                                                                                           not on3y
                       memhers (Distributor
                       members      (Distributor Defendants)
                                                      Defendants) have      statutory and
                                                                     have statutory             regulatory
                                                                                         and regulatory
                       res~onsil~iiities to
                       responsibilities  to guard
                                            ~uard a~rainst dsversion controllecl prescri~tio n drugs,
                                                   against diversion of controlled prescription  dru~s, but
                                                                                                        hut
                       undertake stsch   efforts as
                                 such efforts       responsihle members
                                                 as responsible tnembers of society; and

                    f Such other
                        Such     oinissions
                             other omissionsororconceatnients     describedabove
                                                 concealmentsasasdescribed  abovei.n
                                                                                   in this
                                                                                       this Complaint.

            t021. B_y
            1021.  By enraging
                      engagingininthe
                                   theacts
                                       actsand
                                            andpractic.e;
                                                practicesaifeged
                                                          allegedherein,
                                                                  herein,Supply  Chain1]efendat?ts,
                                                                          SupplyChaiil Defendants, in
                                                                                                    in

    the relevant time period
                      period and with the
                                      the intent
                                          intent that
                                                 that ot.hers
                                                      others rely  on their omissions or suppression
                                                              rely on                    suppression of

    inforrnation, omittetl material
    information, omitted   inaterial facts
                                     facts that
                                           that Supply Chain Defendants had a duty to disclose by virtue
                                                Supply Chain

    ofthese
    of      Defendants' other
       theseDefeticiaiit,s'       representations, including
                            other representations, including but not limited
                                                                     litnited to:

                             being nonolegitimate
                       There beinYY
                    a. There                       medica(purpose
                                         tegitimatemedical   laurllosefor
                                                                       forthe  copious amounts
                                                                           thecopious  an:our*ts of
                                                                                                 of opioids
                                                                                                    opioids
                       shipped into and around   Plaintiffs' communities;
                                         around 1`'laintiffs' cominunities;

                    b. That they faited
                                 failed to report to
                                                  to the DEA suspicious
                                                     the .DEA suspicious orders;

                    c. "I"hat theyfailed
                       That they'   faitecltotomaintain
                                               inaintain effective
                                                         etTective controls
                                                                   ecsntro(sagainst
                                                                             against diversion
                                                                                     diversion of part€cutar
                                                                                                  particular
                       eontro!(ecisubstances
                       controlled     substaneesintointo other
                                                          other than
                                                                 than tegititnate
                                                                       legitimate meclical   scientife ancl
                                                                                  medical scientific    and
                       indt:strial channels by sales to certain customers;
                       industrial                                  custoniers;

                                                   against diversion from flegitimate
                    d. That they failed to prevent against                  egitimate to
                                                                                       to non-legitimate
                                                                                          non-leaitimate
                       c.hannels;
                       channels;



                                                        302
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUNIENT
                                   DOCUMENT  4       Page 315 of 355                                 PageID #: 351




                    e. That
                        Thatthey
                              theyfailed toto
                                    failed  conduct
                                              conductmeanin~ful
                                                        meaningful duedue
                                                                        cliii~ence
                                                                           diligence      ensurethat
                                                                                    tc~toensure. thatcc~ntrolled
                                                                                                      controlled
                        substanc.es were nat
                        substances          not cfiverteci into other
                                                diverted into   other than
                                                                       than legitimate    channels;
                                                                             legititnate channefs;
                                                                                               ~

                    f:. That
                    f.   Thatthey
                              theyfailed
                                     failedtc>
                                             to keep
                                                keepanct
                                                      and maintain
                                                          maintain accurate   recordsofofScheclule
                                                                    accurate records      SdheduleIIII—
                                                                                                      —V
                         controttecf
                         controlled   substances;
                                     substances;   and

                    g. Such
                        Suchother
                             otherc>znissions
                                   omissions vr
                                              or concealments
                                                 concealmentsas  alleged above
                                                              asattegeci above in
                                                                                in this   Complaint.
                                                                                    this IComplaint.

            1022. Supply
                   SupplyChain
                          ChainDefenciants
                                Defendantsintenaeci
                                            intendedanci
                                                     andhad
                                                         hadreasc}n
                                                              reason to  expect unciler
                                                                      toexizect  under the  operat'sve
                                                                                        the operative

    circumstances that P                                  om rrntnities, physicians,
                                                  their ccommunities,
                         Iaintiffs, their agents, tlieir
                       Plaintiffs,                                       ph_ysicians,and
                                                                                      ancipersons
                                                                                           persens on
                                                                                                   on whom

    i•'laintiffs relied would
    Plaintiffs relied   wouid be
                              t?e deceived
                                  deceived by
                                           by Defendants'  statements, conceaiments,
                                              llefendants' statements,  concealments, anci conduct as
                                                                                      and conduct

    alieged herein anci
    alleged             that Plaintiffs
                   and that  i'laintiffs waulci
                                         would act or                reasonable reliance
                                                   or fail to act in reasonab[e refiance thereon.

            1023. Supply
                   SupplyChain
                          ChainI:7efenciants
                                 Defendants intencieii
                                             intended that Piaintiffs, their agents,
                                                           Plaintiffs, their agents,the€r  communities,
                                                                                     their cdm€nunittes,

    physicians, and persons on whom Plaintiffs
                                    I'laintiffs and their agents relied wouid      nn these Defendants'
                                                                        would rely on       llefenciants'

    niisrepresentations and
    misrepresentations  and ninissions;
                            omissions;Ilefendants
                                        Defendantsintencleci    knew that
                                                   intended and knew  that this   reasonableanci
                                                                            this reasonable  and rit;htful
                                                                                                 rightful

    reliance
    reliance u••outci
             would be be induced
                          inciucedby
                                   by these
                                      these .Defendants' misrepresentations and
                                            Defendants' tnisrepresentatians     otnissions;
                                                                            and oti          and,
                                                                                    issions; and,

    llefenciants intenctecl
    Defendants              anciknew
                  intended and  knew that
                                      that such
                                           sueh reliance would cause
                                                reliance would  causePlaintiffs
                                                                      Plaintiffstc} suffer Io
                                                                                 to sufFer   l ss.
                                                                                           loss.

            1024. I'laintiffs
                    Plaintiffsrightfully,
                                rightfully,reasrxnabiy,
                                            reasonably, and   justifiably relied
                                                         and justifiabl_y reliecion  Marketing Defendants'
                                                                                  on Marketing llefendants'

    representations and/or
                    and/or c.ancealtrtents,
                           concealments, bqth
                                            both directly
                                                 directly anci indirectly. As the Marketing
                                                           and indirectEy.                  Defendants
                                                                                  Marketing 17efendants

    krew
    knew arorshouici
              shouldhave
                     haveknotivtt
                          known .t'taintiffs
                                  Plaintiffs were
                                             were clireetty
                                                   directly anct proximately injured
                                                            and proxiinate[_y injurectasasaa result  af this
                                                                                              resuft of

    reiiance, Plaintiffs'
    reliance, Plaintiffs' injuries
                           injuries urere
                                    were ciirectiy     proximately causeci
                                                   antiprnximatety
                                          directly and                            reliance.
                                                                   caused by this re(iance.

            1025. As
                   Asa aresult
                          resultofofthese re}7resentations
                                      these representationsancilor  omissions,Plaintif£5
                                                            and/or omissiens,             proceeded under
                                                                               Plaintiffs pro,ceeded

    the misapprehension
        misapprehension that
                         that the
                               theopioid
                                   opioidcrisis
                                          crisiswas
                                                 wassimply
                                                      simplya result of of
                                                              a result     conducthybypc.~rsons
                                                                        c•anciuct      persons other
                                                                                                other than

    I7efendants. As
    Defendants.  As aa consectuenee,
                       consequence, these
                                     theseDefenciatrts
                                          Defendants preventeci
                                                       prevented Plaintiffs from aatitr€elier
                                                                 Plaintiffs frotn   timelier and
                                                                                              anci effective
                                                                                                   effective

    respotise
    response to the
                the opioici
                    opioid epicietnic.
                            epidemic.

            I026. i)efendants'
            1026.   Defendants'false representat€ons
                                 false representationsanci
                                                       andomissions
                                                           omissionswere
                                                                     weremateriai
                                                                          materialanci
                                                                                   andwere
                                                                                       weremacie
                                                                                           made and

    omitted intentionaiiy
            intentionally anci
                          and recklessly.

            1027. Uefendants'
                   Defendants'misconduct
                               misconducta4teged
                                           alleged€ninthis
                                                       thiscase
                                                            case€sisong©€ng  anu persistent.
                                                                     ongoing and persistent.


                                                        303
                                                                                             il

Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT4
                                   DOCUMENT  4       Page 316 of 355                                  PageID #: 352


                                                                                             ,

            1028. Defendants'
                   Defendants'misconcluct
                               misconductalleged
                                          alleged€n
                                                  in this
                                                      this case
                                                            case ctoes     concern a discrete event or
                                                                  does not concei-ii

    ciiscreteemergency
    discrete  emergeiieyof
                         ofthe                 would reasonably
                                    Plaintiffs woulci
                           the sort Plaintiffs        reasonably expect    occtir and
                                                                 expect to occur  and is tiot
                                                                                         not part of the

    norma( and
    normal and eYpecteci costs of a hospital's
               expected costs                    healthcareservices.
                                    lrospitat's liealthcare            Plaintiffs
                                                            services.I'(aintiffs   allege
                                                                                 allege         .:ful acts which
                                                                                           wrongful
                                                                                        tivro'I3L

    are neitlier
        neither discrete nor of
                             of tl3e         hospital can reasonably
                                     sort aa hospital
                                the sort                  reasonabty expect.                      ~

            1029_
            1029_ Plaintiffs
                  Plaintiffshave
                             haveincvrrec4 expenclitures for
                                  incurred expenditures       special programs
                                                          forspecial  programs over
                                                                               over and
                                                                                    and above
                                                                                        above ordinary
                                                                                              ordinary

    hospital healthcare services.

            1030. 'T'hese
                    These Defenciants'
                          Defendants'conciuet
                                       conductwas
                                              wasaccocnpaniecf
                                                  accompanied by  wanton anci
                                                               by wantoti and urillful
                                                                              willful disre~,
                                                                                       disregard
                                                                                            ~arci of
                                                                                                  of

    person who
           who foreseeabty
                foreseeablymiglit
                           mightbe.harmeci
                                  beharmed by their acts anci
                                           bytlre€r      and omissions.
                                                              otnissions.

            1031. I?efendants
                   Defendantsactecl
                              acted with
                                    withactual
                                         actualn=alice because Defendants acted with aa consc€ous
                                                malice because.                          conscious

    disregard for the rights
    disregard far     rights and safety
                                 safety of
                                        of otlier
                                           other pei:sons, and said actions had aa t,aeat
                                                  persons, and                            probability of
                                                                                    great probability

    causing substantial harm.

            1032. The
            1032.  The.l'urclue
                         PurdueInclivic;ua(
                                individualDefenclants
                                            Defendantsciirectecl
                                                       directedanci
                                                                 and partic€patecf        tortious eoncluct
                                                                     participated in the tcx-tious conduct

    of }'urdue and are individually liable.
       Purdue and

            1033. 1'lairitiffs
                   Plaintiffsttave
                               havesuffered
                                    sufferedrac}netary
                                             monetary clamages as aforesaid.
                                                       damages as aforesaid. As
                                                                             As such Plaintiffs seek all
                                                                                sucl3l'laintiffs

    tegal anct
    legal and equitable re(ief
                        relief as
                                asalloivecl
                                   allowed by
                                            byIa.w,  including ititcl°
                                               law, itreluciing inter alicr.
                                                                       alia injunctive          restitution,
                                                                             injunctive relief, restitution,

    ciisgorgeinent ofprofits,
    disgorgement   of profits,con3pensatory
                               compensatoryanCl
                                            and punitive damages, anci
                                                punitiveclamage5, and all clamages
                                                                          damages allowed
                                                                                   allowect by law
                                                                                               faw to

    be paicl by the
       paid by  the Defendants.
                    Defenda»ts. flttoi`ttey
                                Attorney fees    and costs, ancl
                                            fees ancl       and pre-
                                                                 pre- and post
                                                                          fsostjudgment  interest.
                                                                                judgment interest..

        E. FIFI'H
           FIFTH C:LAIM FOR RELIEF
                  CLAIM FOR RELIEF
                                                  Wantonness
                                           (A ;ainst All
                                           (Against  All Defendants)

            1034. Plaintiffs
                   Plaintiffsrepeat,
                              repeat,reallege,
                                      reallegd,ancl
                                                and incorporate
                                                    incorporate by refei-ence
                                                                   reference aIl
                                                                              all other
                                                                                   otherl.~ar•agraphs
                                                                                          paragraphs of
                                                                                                      of tl3is
                                                                                                         this

    Complaint, as if
                  if fui€y set forth
                     fully set forth herein.

            1035. This
                   Thiscause
                        causeofofaction
                                  actionisisbrought
                                             broughturicler
                                                     under Atal,atna
                                                            Alabama common Iaw
                                                                           law relating to wantonness.
                                                                                           wantonness.

            1036. The
                   Theactions
                       actionsand
                               and failure
                                    failure to
                                            to act
                                               act oftre
                                                   of theDefendants
                                                          Defendantsenumerated
                                                                     enumerated in
                                                                                 inthis
                                                                                    this complaint
                                                                                         complaint were



                                                        304
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                   DOCUMENT 4       Page 317 of 355                                 PageID #: 353




    tnade consciously
    made  consciously anct with a rec.kless
                      and with              disregarciof
                                  reckless disregard   of the
                                                           the rights  and safety of ott;er5
                                                                rights and           others and Defendants

    were aware that
               that harni
                    harm would
                          would Iikely
                                 likelyor  probably result from
                                        orprobabl_y        frotn their ac.tions or failure to act.
                                                                       actions or
                                                                                              I
            1037. As
            1037. Asaaciirect
                        directanci
                               and proxitnate
                                    proximate result
                                               resultofofDefencfatits' wantonness, i'taintiffs
                                                          Defendants' wantonness,,             have
                                                                                   Plaintiffs have
                                                                                              i
    suffered anci
    suffered      cotititiue to suffer
             and continue       suffer injury-in-fact  andactLtai
                                        injury-in-factand         damages.
                                                           actual cfatnages.                   I

            1038. The
                   The}'urdue
                       Purduel:ndividuaf
                               Individual Defendants
                                          Defendantsciirected     participated in
                                                     directed and participateci    the tortious conduct
                                                                                in the

    of Yurdue      areindividually
              ant€are
       Purdue and      individually liable.

            1039. As
            1039. As aaproxiniate
                         proximateresult
                                    resultofof
                                             Defenciants'
                                               Defendants'wantonness,  Defendants have
                                                           wantonness,Defenciants  have causeci
                                                                                         caused

    P[aintiffs' injury
    Plaintiffs'  injuryrelateci
                        related to tl:e
                                   the ciiagnosis atidtreatment
                                        diagnosis and  treattnent of
                                                                  ttfopioid-reiateci conditions. . laintiffs have
                                                                     opioid-related conctitions..Ptaintiffs

    ir,c.urredmassive
    incurred  niassive costs
                       costs by
                             by providing
                                providtng uIicompensated
                                          uncompensated care as aa result ofoptotcl-related
                                                                   result of opioid-related concitttons.
                                                                                            conditions.

            1040. As
            1040. Asaaresutt
                       resultof
                              ofthe
                                 thellefendants
                                     Defendantswantonness,  Plaintiffs are
                                                wantonness,Plaintiffs  are entitled
                                                                            entitled to compensatory
                                                                                     to compensatory

    and punitsve
        punitive ciatnasTes,
                 damages, ininan
                               anamount         determined at
                                  atnount to be cietertnineci at trial.

        F. SIXT:H CLr1IM FOR
           SIXTH CLAIM   FO.RRELIEF
                             RELIEF

                                        Civil Conspiracy
                                        Civil
    (Agt€instthe
    (Against  the Marketing
                  Marketing Defendants,
                            Defendants,Distribratcar Defendants and
                                        Distributor Defendants      National Retail 1'har
                                                                and Natiorta.I      Pharmacy
                                                                                          ntacy
                            ,             Defendants)
                                          Defendartts)

            1041. Plaintiffs
                   Plaintiffsrepeat,
                              repeat,reallege,
                                       reallege,anci
                                                 andincorpor•ate
                                                     incorporate by reference all
                                                                 byre.fere.nce ali other paragraphs of this
                                                                                   otl3erparagiaphs

    Cotnp(aint, as
    Complaint,  as ififfu[1_y  setforth
                        fully set  forth herein.
                                         herein.

            1042. Plaintiffs
            1042.  Plaintiffs bring
                               bring this
                                      thisc(aiin
                                           claimuncier
                                                 under Alabatna
                                                       Alabama cotntnon lawprovtding
                                                                common iaw            forthe
                                                                            providingfor   thec3vEt
                                                                                               civil

    laability of persons
    liability of persons who
                         urho conspire
                              conspire to commit
                                          cominit one or inore unlawful acts.
                                                         more unlawfu3

            1043. Ue.fendants
            1043.             engageciininaa common
                  Defendants engaged         cotnnaondesign
                                                      design between
                                                             betweentwo
                                                                     two or
                                                                         or more persons to
                                                                            more persons

    accomplish
    accomplish tiy
                by conc.erted
                    concerted action
                              actionati
                                     anunEawful       ~se, or a lawful
                                        unlawful purpe.
                                                 purpose,       laivfu( purpose hy
                                                                                by uii[awfitf
                                                                                   unlawful tneatis,
                                                                                              means, an

    overt act in
              in furtherance
                 furtherance of
                             ofthe
                                thecorispiracy,
                                    conspiracy,anci
                                                and resu[ting
                                                    resultingin,jury
                                                              injury to
                                                                     to Plaint3ffs.
                                                                        Plaintiffs.

            1044. llefei3ciants
                   Defendants en  C,aged in a c•otnbination
                                engaged                     anc~ananagreement
                                              combination and        agreementtotoact
                                                                                   act in
                                                                                        in concert
                                                                                           concert in their

    tortious anc#lor
    tortious         ofihenuiseunlawful
             and/or otherwise   unlawfulmarketing
                                        marketirtgof
                                                   ofopioids
                                                      opioidsand/or
                                                              andlordistribution
                                                                    distribution of
                                                                                 of opioids
                                                                                    opioids in Plaintiffs'
                                                                                               PIaintiff4'

    communities.
    ct7nln3unit3es.



                                                        305
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 318 of 355                            PageID #: 354
                                                         I




            S(1,45. llefendaiits
            1045.     Defendantsengageci
                                 engaged in
                                          inone
                                             oneor
                                                 ormore
                                                   moreunlawful  activities to
                                                        unlawfulactivit:c.s to fitrther the conspiracy.
                                                                               further the  conspiracy.

    The ohje.cts
        objects of
                 of the
                     the conspirac_y      nuisance, neplige~~ce,
                          conspiracy were nuisanc.e,             fiauc~, misrepresentation,
                                                     negligence, fraud,  trt€sre~~re.sentation,violation
                                                                                                tiiolation of
                                                                                                           of

    Af:iCSA,
    AUCSA, and other untawful
                     unlawful conciuet as described
                              conduct as  describeci above in this Complaint.
                                                     above in                  Defendants knew that
                                                                   Conrplaint..Uefenciants
                                                                                           i
                                                                                           I
    these
    these objects
          objects were
                  were unlawfizE and would
                        unlawful and wouId be
                                           be acconijilishecf
                                               accomplished by unlawful  means such as
                                                               unlawful ineansi     as frauci,
                                                                                        fraud,

    misrepresentations,
    misrepresentations,anci Omissions.
                        and on3;ssiUns.

                   Defendants each
            1046. Taefenda►rts each conspired
                                     conspired Avith various KnLs
                                               with various  KOLs ancl  Front Grc>ups
                                                                   and Front             commit
                                                                               Groups to commit

    uniawful
    unlawful or
             or lawfu(
                lawful aets
                       acts in an unlawfut
                                  unlawful inanner.
                                           manner. llefenciants and the various KC)Ls
                                                    Defendants anci             KOLs and Front Groups
                                                                                      andFroirt Groups

    tivith which
    with   w'h=ch each
                  each of
                       ofthem
                          themu~as
                               wasatiieci,
                                    allied,kno~~=in~ly
                                            knowinglyanci
                                                       andvotuntariiy
                                                           voluntarilya~~reec~
                                                                        agreed tt~ engage €n
                                                                                to et~gage in unfair
                                                                                              unfairanc~
                                                                                                     and

    deceptive prractices
    deceptive practices to
                         to promote
                            promoteand
                                    andc€istril3ute opic?icisfor
                                        distribute opioids    fc}rthe           of chronic
                                                                      treatinentof
                                                                 the treatment     c.hronicpain
                                                                                            pain by
                                                                                                 lry making
                                                                                                     making

    anci disseminating
    and  disseminating false, unsubstantiatec€, and misleading
                              unsubstantiated, and                        and misrepresentations
                                                    misleadsng statements anci tnisrepresentations to

    }?rescribers
    prescribers and consutners.
                    consumers. L7ef.enciants enlisteti various
                                Defendants enlisted    various KOLs and
                                                                    and Frot3t Groups to inake
                                                                         Front Grou}7s   make anci
                                                                                               and

    ciisseminate these
    disseminate   these statements
                        statetnents in furtherance
                                       furtherance of
                                                   oftheir
                                                      theircotnmon  strategy to
                                                            commonstrateg_y  to inere.ase
                                                                                 increase the sa[e
                                                                                              sale anci
                                                                                                    and

    ciistritlution of
    distribution   of o~.~ioids, andDefendants—along
                      opioids, and   Defenclants—alongwith
                                                      with the      and Front Croups
                                                           the KOLs anci      Groupswith
                                                                                     withw•hon3
                                                                                         whom each

    of them consp€red—knew tha.tthe
            conspired—knew that  thestatements
                                     statetnents they made
                                                      niade and ciissetninaterl served this
                                                                disseminated served     this purpose.
                                                                                             puipose.

            I(l-4'l. $yBy
            1047.       en~t a~in~ ininthe
                          engaging       theeonctuct
                                              conductctescribec~
                                                       described ininthis  Complaint,.Defenc~ant
                                                                      thisCon~plaint, Defendant Cephalon

    agreect with Front Groups
    agreed             Groups FS.IVIB
                              FSMB andandAPF
                                         A1'Fthat
                                              thatthey woulcideceptively
                                                   theywould  cieeeptivefypromote
                                                                           promotethe
                                                                                   the risks,
                                                                                        risks, benefits
                                                                                               benef ts

    ancl superiority
    and  sttperiarity of
                      of opioid
                         opioid therapy. As
                                         As part            agreements
                                             partofofitsitsagreetrents  with
                                                                       with f''SM:B  andAPF,
                                                                                FSMBand       Cephalon
                                                                                         APF,Ceplzalcxn

    provided snpport
             support for FSN4B's
                         FSMB's and APF's
                                    ,1PF's deceptive
                                           deceptive statenients promoting, a}?ioids
                                                     statementspromoting)   opioids and FSM.B
                                                                                        FSMB ancl
                                                                                              and

    APF useci     support to
        used that support  to tnore
                              morebroadly
                                    broadlyciissetninate
                                            disseminateciecept€ve
                                                         deceptive rnessaging
                                                                    messagingprornotin~~ opioicis, which
                                                                              promoting opioids,   which

    would benefit
          benefit Cephalon's
                  Cephalon's cirugs.
                              drugs. 1:espcnsihle
                                     Responsible Opinicd Prescrihing (Cephalon atid
                                                  Opioid Prescribing            and FS.i1It3)
                                                                                     FSMB) and

    7"reatirrent Options: .4
    Treatment Options:     A Guirle 1br Per1p1c,~
                             Guide .for           Livin? with
                                        People Living    ivitlz Pain
                                                                Pain (Cqhalon
                                                                     (Cephalon and
                                                                                and APF)
                                                                                    APF) are
                                                                                          are publications
                                                                                              publications

    that contained
         containetl a number
                      nuint}erof
                               ofdeceptive
                                  deceptivestatements
                                            statetnents about
                                                        anout opioids as outlined supra.
                                                                                  siiprcr. i`hey
                                                                                           They are products

    ofthese
    ofthese conspiracies,
            conspiracies,and
                          andthe
                              the collaborat€on
                                  collaboration between Cephalon anci each of
                                                                 and each  ofthese
                                                                              these entities in creating




                                                      306
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 319 of 355                                   PageID #: 355

                                                                                               ~
                                                                                               i

     ai3d disseminating
     and  disseminatin, these
                         these~~i~l~licat:ors
                               publications is   fui-ther evidence czf
                                              is further           of each  c.onspiracy'sexistence.
                                                                       eachconspiracy's   e~stence.

             1048. By  engaging, €t3
                    Byengaginc-      theconduct
                                 in the  condizctdescribed      thisComplaint,
                                                  describedininthis  Complaint,Defendant
                                                                               DefendantEndo
                                                                                         Endoagreed
                                                                                              ageed

     with Frotit
          Front Groups
                 Groups APF,
                        API'', NICP,
                               NICP, AGS
                                     AGSand
                                         andFSiU1.B thatthey
                                             FSMB that        wouid deceptively
                                                         they would deceptiveiy promote
                                                                                proinote the risks,
                                                                                                   I
     benefts, aiici
     benefits, and stiperiority
                    superiority of
                                of opioid
                                   opioid therapy.
                                           therapy. As partof
                                                    Aspart  ofit5
                                                                itsagreetnet3ts          NIPC, AUS
                                                                    agreements with APF, NIPC, AGS artti
                                                                                                   and

     FS1VIl3,       prov€dedsupport
              F;ndoprovided
     FSMB, Endo              supportfor
                                     forAPF,
                                        APF, NICP,
                                             I*iI.CP,AGS  andFSMB's
                                                      AGSand FS14IB'sdeceptive
                                                                      deceptive statements promoting
                                                                                stateMents promotzl3~

     opioids and APF,
                 APF Nt.CP, AGS and
                      MCP, AGS  and FSli-1B usedthat
                                    FSMB used    thatsupport  to more
                                                      support to      broacilydisseminate
                                                                 more broadly disseminate deceptive
                                                                                          deceptive

     messagiY~y~ protnotit~~;
     messaging promoting      o}~ioids,
                           opioids,     whic.h
                                    which      woulEl
                                            would     betieftEndo's
                                                   benefit          ttrti~s. ~'er:risterit
                                                              F;nMs drugs.                 Pain in the
                                                                             Persistent L'ctin     the Olcler
                                                                                                       Older

     Adult
     Adcrlt (Endo,                  Pe.rsistent Pain
                         and NIPC), Persistent
                   API', atid
            (Endo, APF,                         Pain in
                                                     in the
                                                         the Older
                                                             OlderPatient  (Eticlo, APF,
                                                                   Patient (Endo,   A.PF, and
                                                                                          atid NI.PC),
                                                                                               NIPC),

     Painknowledge.com
     IJainknc3rt7le{4ge.com (Endo,
                            (F,nrlo, APF, and MPC),
                                     APF, and NIPC), Exit
                                                     E;:it tjVl.acncls
                                                           Wounds (Endo(F;t3d(iand APF), 1'h.armacolrjgicccrl
                                                                                andAPF), Pharmacological

     ,klanckgen;ent
     Management of  c?f'Persistent
                         Persistent Pain      OlderPers(3ns
                                    Pain ininOlflei"         (Endo aiid
                                                     Persons (Endo      AGS),and
                                                                    andA(,3S), andReV.3onsih.
                                                                                   Responsible   Opioid
                                                                                             le Oj?ir3icl

     Prescribing    (Etido an(t
     Prescrihin t;; (Endo  and FS.Mf3) arepublications,
                                FSMB) are publicatiotis, CMEs,
                                                         CMf;;s,and
                                                                 atictwebsites
                                                                       websstesthat  containedaa number
                                                                                thatcontained    number of

                 staternents about
     ctec.eptivestatements
     deceptive                     opioids as
                             about c>pioicis    outlined supra.
                                             asoutlined          They are
                                                         sccpra. 'I"hey are products  of these conspiracies,
                                                                            proctucts of                      and
                                                                                               coiispiracies, atici

     the c•oliaborat=on betweenEndo
         collaboration between Endo and
                                    anti each of
                                              of these
                                                  these eiitities
                                                         entitiesir, creating ancl
                                                                  increat~ng   and ciisseminatiog
                                                                                   disseminating these

     publication, CMEs, and
                        ard websites
                            websites is
                                      is fiirther
                                          further ev:dence
                                                  evidence of each conspirac.y's
                                                           of each conspiracy's ex;stence.
                                                                                 existence.

             1049. t3yBy
             1049.     enga~;it~g
                         engagingir~inthe
                                       theconrii~ct
                                           conductciescril~ecl
                                                    described it~      Complaint,Defendat~t
                                                               in this Complait~t, Defendant3at~ssei~
                                                                                             Janssen agreed
                                                                                                      a~reeci

     with Frotit
          Front Grt>u}zs AAP.M,AGS
                 Groups AARM,       ardAPF
                                AGSand APF that
                                            that they
                                                 they would decept;vety promote
                                                      woufctdeceptively              risks, ber3efits,
                                                                        protnote the risks, benefits,

     atid superiority
     and  superiorityof  opioid therapy.
                      ofopioic~          As part
                                therapy. As      of its agreements
                                            partc>f                 with AAPM,
                                                        agreements tivith AA.PR-t,AGS,  andAPF,
                                                                                   AGS,and APF, Janssen
                                                                                                Janssen

              support for AAPM,
     provided support     AAPM, AGS,
                                AGS, and APF's
                                         APP'scieceptive
                                               deceptive statements
                                                         statements promotfng
                                                                    promoting opioids
                                                                              opioids and
                                                                                      and Conraci
                                                                                          Conrad

     & Associates
       Associates.LLC,
                  LLC, ,Medicat WriterX,
                        Medical Writer X,AAP.N1,
                                          AAPM, AGS,
                                                 AGS,and APR'used
                                                      andAFF  usedthat
                                                                    thatstip}zort
                                                                          supporttototI3c>re
                                                                                       more broadly
                                                                                             broadly

     disseminate
     disseminate cieceptive
                 deceptive tnessagitig
                            messaging promotin~,F opioicis,which
                                       promoting opioids,  tivhichwould
                                                                  wc>uldbenefit  danssen's drugs.
                                                                         benefitJanssen's

     Finding
     Finding helief:
              Relief~'ain
                       Pain
                          1Llana~et~tent
                             Management  faF'JO,-
                                               Olcler
                                                  Older
                                                      _~#clttlt.s
                                                         Adults (Janssen,
                                                                  (3anssen, AAPIi~:,
                                                                            AAPM, andat3d AGS), aaC11~E
                                                                                                   CME

     promoting the .l'hariiracological
                   PharmacologicalA2anagertzent
                                       Management oJTersistent
                                                  of Persistentl'ain
                                                                 Painirzin()lclet•
                                                                             OlderPer.rons
                                                                                   Persons (3an5seD atid
                                                                                           (Janssen and

     APF), the .Let
               Let's:s Talk
                       Talk Pain
                            l'ain website
                                  website (3ati:;sen
                                           (Janssen and
                                                     and A.PF),
                                                         APF), aDd
                                                                and Exit  Wounds
                                                                          7ocrnds (Janssen
                                                                    Exit Y4                and APF)
                                                                                  (3anssen atic! APF) are




                                                         307
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 320 of 355                          PageID #: 356




     publieations, CM.Es,
     publications, CM.Es, and we.bsite.s tl3atcontained
                              websites that                            deceptivestatements
                                                           nun3berofofdeceptive
                                               containedaanumber                            about opioids
                                                                                 statements about

     as outtined supra. Tbey
        outlined .rarpra. They are t3roducts
                                   products of these conspirracies and the collaborationibetween Janssen.
                                                     conspiracies and                            Janssen
                                                                                         I
     and each of these
                 these eiitities
                       entities in
                                 in creating
                                    creating and
                                             and disseminating
                                                 disseminatingthese   publicationsisisfu'rther
                                                               these publications              evidence of
                                                                                       fuither evicience

     each conspiracy's existence.                                                        I

            1050. t3y
            1050.          sng in the conduct
                      engaging
                   By engag'          conduct clesc.ribed
                                              described inin this
                                                              this Complaint,
                                                                   CompIairt, Purdue agreed with
                                                                              Purdue a4;reed witlr Front

     Groups APP, FDM.B,
     Groups             and AGS that
                 FDMB, and      that they
                                      they would  deceptively t3romote
                                           would cteceptively                     benefits, and
                                                               promote the risks, benefzts,

     superiority of opioict
     superiority            theralty. As
                    opioid therapy.   As part of
                                              of its   agreements with
                                                  its agreeinents with APF,  FS.MB, and AGS, Purdue
                                                                        APF,FS.M.B,          Purdue

     ~rc~vided su~pc~rtfor
     provided support   fe~r A.I'F,
                           ARE,     ~SM:B,
                                 FSMB,         AGS'sdeceptive
                                           andAGS's
                                         and                                frromotiny.; ol)ic~ids
                                                                stateinents promoting
                                                    deeet~t'svestatements                          and APF,
                                                                                         opioids and   APF,

     FSMf3, and
     FSMB,  and AGS
                AGS used
                    used that support to
                                      to more
                                         more broadly
                                              broadly disseminate
                                                      disseminatecieceptive messaging pron3oting
                                                                  deceptive messaging promoting

     opioids, whicb
              which wczulCi benefitPurdue's
                    would benefit                                Aggairr.st Pain
                                             drugs. The Partners Against
                                    Purdue's drugs.                         Pcxiri website  (Purdue ailct
                                                                                   website (1'urciue and

     APP), A Policymaker's
     APF), A                            UnderstandingPaira
                              GuidetatoUrulc:rstarulirag
             Policyrrzaker's Guicle                      Pain &&ItsIts Management (Purdue
                                                                     11Iaraager:zertt             APP),
                                                                                      (Purdue and APF),

                    Options: A G-
     Treatment ()ptirsrzs_
     Tre.atrtr.erat            Guide   forPeople
                                 nicdefhr        Livingwith
                                          Peaple Living withPcairl (Purdue airct
                                                             Pain (Purdue        APF), Exit
                                                                           and APF),         Wounds (Purdue
                                                                                       Er.it Wai,cr3ds

     anti APF),'`J3
     and            Responsible °plaid
          APF),393 Re.,q)c3rlsil.?le Opioict Pracer-illir2g (Purdue anci
                                             Prescribing (Purdue                      CM.E promoting the
                                                                         FSMB), and a CM.E
                                                                    and FSMB),

     Phar•rlaaealqgical Management
     Pharmacological    Mancrgenlc'r2tof
                                       (ljPersistent  Pain irz
                                          Persisierrt Pairr in Olcier• Pershns (Purdue
                                                               Older Per-so'ns (Purdue and AGS) are
                                                                                       and AGS) are

     pubiicatsons, Clb'IEs,
     publications, CMEs, andaiidwebsites
                                websites that containeci
                                              contained a number
                                                          number of deceptive statements
                                                                 of cteceptive statementsabout  opioids
                                                                                          aboutopioic4s

     as outlincd suj~ra. '['hey
        outlined supra.  They are proctucts   these conspiracies,
                                  products of these               and the collaboration between :t'urdue
                                                    conspirac€es, and                           Purdue

     and each of these entities
                       entities in
                                in creating
                                   creatingand
                                            anddisserninating
                                                disseminatingthesc  publications,CIVIE's
                                                              thesepublications,  CIVIE's and websites is
                                                                                          and website.s

                          each conspiracy's
     fiirther evidence of eaclr
     further                    conspirac.y's existence.

            1051. Dach
            1051. Each of
                       of the
                           the participants
                                participants to
                                              to the   conspiracies outliiied
                                                  the conspiracies  outlined above
                                                                              above was aware of the
                                                                                    was aware     the

     inisfeading nature of
     misleading nature  of the
                           the statements
                               statements they plannect    issue and
                                                        to issue
                                               planned to                    role they
                                                                 and of the roie   they played
                                                                                         played €n
                                                                                                 in each
                                                                                                    each

     sc.hemeto
     scheme  to deceptively
                deceptivelypromote
                            promote opioids
                                    opiaids as
                                            as appropriate
                                               appropriate for
                                                           for the treatment of chronic pain. These



     "393Purdue's
          Purdue'scolfaboration
                      collaborationNvith
                                    with APF
                                          APF throiigh
                                               through A.PF's
                                                        APF's "Coiporate
                                                               "Corporate Roundtab(e"
                                                                             Roundtable" and Purdue
                                                                                               Purdue and
                                                                                                       and
      A:I'.t:'sactive
      APF's     active collaboration
                       coilaboration in
                                     in runtiing
                                         running PCF
                                                  PCP constitute
                                                       constitute additiona[
                                                                   additional evidence
                                                                               evidence c>f
                                                                                         of the conspiracy
                                                                                                conspiracy
      between Purdue
                 I'urdue and APF to deceptively promote opioids.


                                                      308
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 321 of 355                              PageID #: 357




     De.fetidants and
     Defendants   and third
                       th€rdparties
                             partiesnevertheless
                                     nevertheless agreed to misrepresent
                                                  agreed to inisret3resent the  risks,benefits,
                                                                            therisks,           and superiority
                                                                                      benefits, and superiority

     of u5ing
        using opioids to
                      to Plaintiff5
                         Plaintiffs iD
                                     in return fcx•          pharmaceut.icalsales,
                                                    increasedpharmaceutical
                                               for increased                         financial contributions,
                                                                             sales, financial  contributions,

     reputatiotzat enhancements,
     reputational  eii.iancetnents, and  other benefits.
                                    anci other benefits.

             I052. Each
             1052.  Each ofoftlre
                               theparticipatits
                                   participants to
                                                 tothe
                                                    thecctnspiracies
                                                        conspiracies ciutlined above was
                                                                     Outlined above  was aware
                                                                                         aware of the
                                                                                                   the

     r~iiisanceresulting
     nuisance   resultint;from
                           fromtheir
                                their conduct
                                      conduct and  agreedtotocontinue
                                              ancEagreed      contfnuethe  practices described
                                                                       thepractices  described above
                                                                                               above that

     resulte.din
     resulted  inthe
                  themaintenance    that nuisance.
                     mairitenanceofofthatnuisance.

             1053. llistributor                 utitizecttheir
                                  Defendants utilized
                     Distributor.L7efer►ciatits           theirmembership        theHDA
                                                               tnetn.bershipininthe HDAand   other forms
                                                                                        atid other forms of

     cottaboratioii to form
     collaboration to  forin agreeinetits
                             agreements about thear aizproachtototheir
                                              their approach            duties under
                                                                  their duties utider the
                                                                                       the CSA    report
                                                                                           CSA to report

     suspicious orders.
     suspicious orders. The lle.fendants oveiivhelmingly agreed
                            Defendants overwhelmingly    agreed on     same approach
                                                                on the same approach —  to fail
                                                                                     — to  fail to

     identify, report
     identify, report or halt
                          halt suspic€ous
                                suspicious opioict
                                           opioid orciers, and fait
                                                   orders, and fail to   prevent diversion.
                                                                     to prevent               Defendants'
                                                                                  diversion. f3efendants'

     agreernetit to restrict reportitig
     agreement               reporting provided
                                        provided ati
                                                 an acided
                                                     added tayer    insulation from
                                                           layer of insulation      DEA scrutiny
                                                                               from U.EA scrutiiiy for the

     etitire
     entire industry as llefeticiants                     responsible f.or
                                             cotlectiveiy respotisib(e
                        Defendants were thus collectively              for each
                                                                           each other's compliance with
                                                                                other's cotnpliance

     theirreportint;
     their reporting obiigations.
                     obligations. llefendarts
                                  Defendantswere   aware,both
                                              wereaware,  bothitidividualiy and cotlectivety
                                                               individuallyand               aware of
                                                                                collectively acvare   the
                                                                                                    ofthe

     suspicious orders
                orders that
                        that floweci          from Defendants'
                              flowed directly froirt f7efendarrts' facilities.

             1054. llefetrdatits
                     Defendants  ktiew•
                                   knewthat
                                        thattheir
                                             theirown
                                                   owncotittuct could be
                                                       conductcoulc€     reported by other llefetidatits
                                                                      be reportect         Defendantsanciand

     that their failure
                failure to
                        to report
                            report suspic€ous
                                    suspicious orciers they filled
                                               orders they  fitieti could  be brought
                                                                    couici be brought to
                                                                                      tcithe
                                                                                          theDEA's  attention.
                                                                                             llEA's attentioti.

     As a result,
          result, Defendartt4
                  Defendants had ai3 inceiitive to
                                 an incentive      cotr3municatewith
                                                to communicate   witheach other about
                                                                      eachother       the reporting or
                                                                                about the

     suspicious orders to
                       to ensure consistency in their dealings tivith
                          ensure consist.ency                  with DEA.
                                                                      llEA.

             1055. 'I"he
                     The Uefenctants
                         Defendants aiso
                                     also workect            ensure that
                                          worked together to etisure that the
                                                                           the opioici.quotas
                                                                               opioid.quotas aitoufed
                                                                                              allowed by

     the llEA
         D.EAremaitieci
              remained artifcial3y
                        artificially hi~,h
                                      high anct
                                           and etisureci that suspicious
                                                ensured that  suspic.ious orders
                                                                          orders were
                                                                                 were not
                                                                                      t3ot reported
                                                                                            reported to.
                                                                                                      to the

     DEA in orde.r
            order to ensure that
                            that the
                                 the llEA
                                      DEAhad
                                          hadno
                                              nohasis
                                                 basisfor
                                                       forrefus:n~
                                                            refusingt.otoincrease
                                                                           increaseorordecrease
                                                                                        decreaseprodtict€c>n
                                                                                                  production

     quotas ctue to diversion.
            due to  diversion.

             1056. "I'he
                    The.11efeiiciants furtherworked
                         Defendants further   uforkecttogether
                                                        togetherinintheir
                                                                     theirunlawful
                                                                           unlawfulfailure
                                                                                    failure to
                                                                                             to act
                                                                                                act to prevent




                                                           309
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 322 of 355                                    PageID #: 358




     diversion ai3d
     diversion and failure
                    failure to
                             to inonitor
                                 monitorfor,
                                         for,re~.zort, and prevent
                                              report, and          suspicious order
                                                           prevent sus~.zicious      of opioids.
                                                                                orderof opioids.

             1057. The
             1057. The des=red
                        desired consisteney,
                                consistency, and coilective
                                                  collective end
                                                              end goaf   wasachieveci.
                                                                   goal was  achieved. Defendants
                                                                                        Defendants

     achieved blockbuster profits throuah
                                  throughhigher
                                          higherc>pioid safes by
                                                 opioid sales    orchestrating the unimpeded
                                                              by orchestrating     uniinpeded flow
                                                                                              flour of

     opioids.

             1(}58. By
             1058.  Byreason
                       reasonof
                              ofDefe.nc€ants' unlawful acts,
                                Defendants' unlawful   acts, Plaintiffis          damaged and
                                                             Plaintiffs have been damage.d and continue
                                                                                               continue

     to be
        be daniaged
           damaged by
                    by paying
                       paying the
                               the costs
                                    costsof
                                          ofDefendants'  externalitiesand
                                             Defendants'externalities  andhave
                                                                           havesuffered  additional
                                                                                sufferedaddit.ional

     damaY=es  f.orthe
     damag=es for    thecosts
                         costsof
                               ofproviding
                                  providing anc~ usir£gopioids
                                            and using   opioids long-term    tc~treat
                                                                 long-tern~ to    treatchronic
                                                                                        chronic pain.
                                                                                                pain.

             1059. .11efendants
             1059.   Defendants acted
                                acted w€th
                                      with a common
                                             coininot3 understanding or design
                                                       understandsng or design to  con:tnit unlawful
                                                                                to commit   uniawful acts,

     as al[eged
        alleged herein, acted purposely, without
                                         without aa reasonahle
                                                     reasonable or
                                                                or lawful   excuse, which
                                                                    lawful excuse,  which,directly  caused
                                                                                          ,directly caused

     the injuries alleged herein.

             1060. .Defenciatits
                    Defendants acted
                                 acted wittz
                                       with rr.aiice,
                                             malice, flurpose!y,  intentionally, unlawfully,
                                                      purposely, ir3tentsonaliy,                 without a
                                                                                 unlawfuily, and w€thout

                   lawful excuse.
     reasonab(e or laivfui
     reasonable

             1061. llefendants
                   Defendants acted
                               acted with
                                     withactual
                                          actual inalice becauseDefendant.s
                                                  malicebecause             acted with a conscious
                                                                 Defendants ticted       conscious

     disregard for the rights and safety of
     disregard for                       of other
                                            other flersons,          actions had
                                                   persons, and said actions had agreat  probability of
                                                                                 a greatprc~bability

     causing substantial
             substantiai harm.

             1062. As
                    Asouttined
                       outlinedabove,
                                above,Defendants
                                      Defendants played
                                                 played an
                                                        an active   role in
                                                            active rote   in determinin
                                                                             determining     thesubstance
                                                                                        4c,'the  substance

     of the inisleading
             misleading n3essages issiaedby
                        messages issued  by KOLs
                                            KOLs and  Front Groups,
                                                 aizd Front         inctuding by providing content
                                                            Oroups, including

     theinselves,                              developed by their co-conspirators, and providing siide
     themselves, editing and approving content deve[oped                                         slide

     decks
     decks f.or speakin~,F
           for speaking    engagetnents.Defendants
                         engagements.    .Uefendantsfurther
                                                     f.crtherensured
                                                              ensuredthat
                                                                      thatthese misstateinents were
                                                                           thesemisstatements       widely
                                                                                               were w idety

     dissetninated, by both
     disseminated, by  both distributing
                            distributing the misstateinetits themselves and
                                             misstatements themselves       providing their
                                                                        and providing their co-
                                                                                            co-

     conspirators with funding and
                               and other
                                   other assistaiice
                                         assistance with
                                                     withdistributioii.
                                                          distribution.'1"he resutt was
                                                                        The result  was and
                                                                                        and unrelenting

     stream of
     streain of misieading
                misleading infortnation about compliance
                            informationaboLit con3plianc.ewith
                                                           withstate
                                                                stateand
                                                                      andfederal
                                                                          federal legislation
                                                                                   legislation as
                                                                                               as related to

     opioid distribution, and the risks, benefts,
                                         benefits,and
                                                   andsuper€ority
                                                       superiority of
                                                                   ofusit3g
                                                                      using opioids to treat chronic pain




                                                          310
Case 1:19-cv-00756-WS-C Document 1-1D©CUMENT4
                                      Filed 10/09/19
                                    DOCUMENT  4      Page 323 of 355                                 PageID #: 359




                              knew were
                  DefendantskneNv
     from sources I7eferdants              usteci by
                                        trusted
                                   were ti-                           e.onsuiners. Defendants
                                                                 and consumers.
                                                  by prescribers ancl                           exercised
                                                                                   llefenciants exerc.ised

     direct editorial control over
                              over rnost
                                   most ofthese
                                         of thesestatetneiit.s. However,even
                                                  statements.However,            Defendantsdid
                                                                         evenififL)efendants    not clirectly
                                                                                             didnot directly
                                                                                                I
     dissen3iiiate
     disseminate oror control
                      control the content
                                  content of
                                          ofthese  misleadingstaternents,
                                             thesetnisteading             they are
                                                              statements,the_y     liable for conspiritig
                                                                               are 3iab(e     conspiring

     with  thethird
     with the  thirdparties  who clid.
                     partieswh~.~ did.

             1063. llefenciants
                    Defendantsconduct
                                conductin
                                        infurtherance
                                           furtherance ofthe
                                                       of theconspiracy described herein
                                                              conspiracydescribed                mere
                                                                                  herein was not inere

     parallel
     parallel conciuct becaiise each
              conduct because        Defenclantacted
                                each Defendant       directly against
                                                acteddirectly against their  eonitnercial interests
                                                                       their commercial   interests in not

     reporting the untaurfiil               practices of
                              ciistribution }zractices
                   unlawful distribution                  their competitors
                                                       oftheir  cotnpetitor.sto   the authorities,
                                                                              to the                     they hacl
                                                                                      authorities, which they had

     a Iegai
       legal cluty
             duty to cio. Each Defendant
                     do. Each  .11efenclatitacted
                                             acteciagainst
                                                    againsttheir  eotninercaat interests
                                                            theircorrimercial   interests in this regard ciue
                                                                                             this regarcl due to an

     actual or tacit agreement
     actual                    between the
                     agreement between the Defendants that they
                                           Defendants that      would not report
                                                           they would                 other to the
                                                                          report each other

     authorities so
                 so they
                    they coulci
                         could all  continue to
                                atl continue to engage  intheir
                                                engage in        unlawful conr€uct.
                                                           theirunlaurful  conduct.

             1064. Defetitlants
                    Defendantshaci    meeting of
                                hadaatneetiny~    the minds
                                               of the mintis on
                                                             on the
                                                                 the object
                                                                     object of or course of action
                                                                            of or           actioti for this

     conspiracy. Defendants
     conspiracy. £?efenciantsknew
                              knewand
                                   anciagreed
                                        agreedupon
                                               uponthe  unfawfulobject
                                                    theunlawful  objeetor
                                                                        orcourse  of action
                                                                           course of action for
                                                                                            for this

     conspirdcy. I7efendants
     conspiracy. Defendants also
                             also knew
                                  knewthat.
                                       that their w7or3gful actionswould
                                                  wrongful actions would inflict  injury upon
                                                                          tnl?tctinjury  upon the
                                                                                              the targets

     ofthe
     of the conspiracy,           Plaintiffs.
                        ircluding Flaintiffs.
            conspiracy, including

             1065. .Defendants'
             1065.  .DefendantS' conspiracy,
                                 conspiracy, ancl Defendants' actions
                                             and llefenciants' actions anci
                                                                        and omissions     furtherance
                                                                            omissions in furtherance

     thereof, eausecl
              caused the ciirect
                         direct and foreseeable  lossesalte;~ed
                                    foreseeable losses  alleged here€n.
                                                                herein.

             1066. vefei3clants'
                    Defendants'misconduct   allegedininthis
                                 misconductalieged      thiscase      ongoingand
                                                             caseisisongoing      persistent.
                                                                              andpersistei3t..

             1067. llefendants'
             1067.  Defendants'miscotaduct
                                misconduct alleged
                                           alleged in
                                                   in this
                                                       this case
                                                            case does
                                                                 does not concern a discrete
                                                                      not concern   discrete event or

     cliscrete emergent
     discrete  etnergentof
                        of the
                            the sort
                                sott a hospitai would reasonably
                                       hospital woulcl reasonably expect to occur and
                                                                  expect to       anci isis not
                                                                                            not part
                                                                                                part of the

     i3ormal anu expected
     normal and  expecteclcosts
                           costs of
                                 of aa hospital's
                                       hospital's healthcare
                                                  healthcareservices.  Plaintiffs allege «rron~ful
                                                             services.Pia=.ntiffs        wrongful acts which

     are neither discrete nor of the sort a hospitaf can reasonably expect.
                                            hospital can

             1068. lr'laintitfs
                     Plaintiffshave  incurredexpe.nditures
                                haveinciirred expenditures for special
                                                               speciaf programs
                                                                       progranis over and above ordinary

     healthcare services.




                                                         311
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 324 of 355                                       PageID #: 360




               1(}69. Because
               1069.  f3ecatist of
                                of llefendants  dissemination of
                                    Defendants d3sseminati(xn  of false  information and
                                                                  false infornation   and inisleadino,
                                                                                            misleading

     information of
                 of opioid
                    opioid risks,
                            risks,benefits,
                                  benefits,anc9 siastainability for
                                            and sustainability  for chronic pain, and fatse
                                                                                      false and misleading
                                                                                            and misleaciing

     stateirents reaarciin
     statements   regardingcom~.~I€ance with Alabama
                             compliance with Alabama law
                                                     law concernlnt"
                                                          concerning the   distribution of
                                                                      the ciistribution  ofoiaioicis,
                                                                                            opioids,

     Defenctants are
     Defendants  are responsible
                     responsib(e for the
                                     the costs.
                                                                                                     ~
               I070. llefendants
               1070.   DefendantsconspireG
                                  conspired to
                                             to create
                                                 create apublic.   nuisance and
                                                         a public nuisance  and to
                                                                                 to commit
                                                                                     commit tortious  conduct
                                                                                             tortious conduct

     and are therefore jointly
                       jointly anci                         damages flowing
                               and severally liable for the datna~;es         froni the
                                                                      flowing from  the conspiracy.

               I07.1. I'taintiffs
               1071.   Plaintiffstherefore
                                  thereforereciuest
                                            requestthis
                                                    thisCourt
                                                         Courttotoenter
                                                                   enterananortier  awardingjuci~;tnent
                                                                              orderawarc{ing judgment inin its

     favcr against
     favor against Defenc3ants,             Defendants to pay the
                                coinpelling Defent€ants
                   Defendants, compelling                     the ciirect
                                                                  direct and
                                                                          and eonseqtcetitiai
                                                                              consequential dainages,
                                                                                              damages,

                                                                          this Court
     and awarding Plaintiffs such other, further, and different relief as this Court rrtay
                                                                                     may deem
                                                                                           deem just and

     proper.

                                               PRUVER FOR
                                               PRAYER FOR RELI]EF
                                                          RELIEF

               WHEI2E.f'ORE, Plaintiffs
               WHEREFORE,    P[aintiffs ask
                                        ask that
                                            tbat the
                                                 tlre Court:

               A.            jucigrnent against
                       Enter judgment   against llefentiants,
                                                Defendants,Jo;ntly
                                                              jointlyanci
                                                                      andseverali_y, anci in
                                                                          severally, and   itrfavor
                                                                                               favorof
                                                                                                    ofPlaintiffs;
                                                                                                       I'laintiffs;

               B.      Awarcl compensatory
                       Award     cointsensatorydamages
                                                  datrtages inin an
                                                                 an amount     sufficient to
                                                                      arnount sirffficient   to fairly
                                                                                                fairly and  completely
                                                                                                        and completeiy
                       eoinpensate :~Eaintiffs
                       compensate     Plaintiffs for
                                                 for ali
                                                     allclacr.ay~es;    punitive danrages;
                                                          damages; punitive      damages; pre pre-judgment
                                                                                                  judgmentanciand}zost-
                                                                                                                   post-
                       jucit,ment   interest as provicieii
                       judgment interest         provided by by la~,,
                                                                 law, anci
                                                                        and that
                                                                             that such interest     be awarded atat the
                                                                                          interest beyau,rarcieci     the
                       triglrest tegat rate; and
                       highest legal         ancisuch
                                                  such equitable
                                                         eciuitabie relief
                                                                     retiefagainst
                                                                           against Defendants
                                                                                     llefenciants as the Court
                                                                                                          Lourt shouict
                                                                                                                 should
                       fnci appropriate,
                       find  appropriate, incluc{ing      disgorgement of
                                             including ciisgorgeirrent          illicit proceecis,
                                                                            of ilticit   proceeds, injunctive
                                                                                                      injunctive rel€ef,
                                                                                                                  relief,
                       abatetnent and other orders;
                       abatement

               C.      Awarct Plaintiffs
                       Award   I'laintiffs their c.ost of suit;
                                                 cost of  suit; including  reasonable attorneys'
                                                                incluciingreasonable             fees as
                                                                                      attorneys' fee.s as provided
                                                                                                          provided
                       by law;

               D.      Award such
                       Award   strch further
                                      further and
                                              and additional
                                                   additional relief as the Court
                                                                            Court may
                                                                                  may cteetn
                                                                                      deem just and
                                                                                                and proper
                       uncter the circumstances.
                       under      circtztnstances.

                                                    JURY
                                                    JURY .I3EMAND
                                                          DEMAND

               PIaint:ffs ciemand
               Plaintiffs demand aa trial
                                     trial by
                                           by jury
                                               jury on all
                                                       ail issues
                                                           i4snes so
                                                                  so triable.




                                                            312
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              4      Page 325 of 355               PageID #: 361




     I7ated: September
     Dated:  September 3, 2019                Respe.ctfiilly Submitteci,
                                              Respectfully Submitted,

                                              Is! Steveri A.
                                              Isl Steven   A. Martino
                                                              Ucrrtino
                                              STEV.EN A. MARTINO
                                              STEVEN           M ARTlNO
                                              .MAR05'l
                                              .114A.R057
                                              Attorney   jrO All PlaintiffS. I
                                              Att(7rilG?yfOrAlll7lClI1ltl~fS'
                                              TAYLOR
                                              T          MARTINO, P.
                                                 nYLcxt.N1ARTzNO,     P.C.
                                               P.O. Box 894
                                               Ivlobile, AL 36601.
                                              Mobile,         3660I.             I
                                                             (251) 433-3131
                                               Telephone: (25.I)
                                              '1"eiephone:          433-313.1I
                                               Facsimile: (25
                                               Facsimile:      I) 4(}5-508(}
                                                            (251)  405-5080
                                               E-.Mail: stevemartino*aylormartino.com
                                               E-Mail:   stevernartitio~ci;tavlc)rtnartino.com

                                              Is! Robert
                                              /S/ RObe'r t C.C. Xing
                                                              K211111
                                              ROBERT C..KINGC. KING
                                              KINEt40
                                              KIN040
                                              Attorney lbr
                                              Attorney    frjr All
                                                                All 1'lairitrf
                                                                    Plaintifff.s
                                              'T'i-iE
                                              THE KING:KiNc;LAW
                                                              LAwFIRM,
                                                                     FIRm,P.C.
                                                                            P.C.
                                              36 West Cfaibome
                                                          Claiborne Street.
                                                                        Street
                                              Monroevi[le, Alabama
                                              Monroeville,       Aiabaina 36460
                                              Telephone: (251)
                                              '1"etepl3one:           575-3434
                                                               (25I)575-3434
                                              Facsimife: (251)
                                              Facsimile:     (25I) 575-30(}3
                                                                     575-3003
                                              Etnait: rckiw-Q~;frantjernet.net
                                              Email:    rckimzelfrontiemet.net

                                              Is! Johnson Russell
                                              Isl John.rr.»z  Rr.cssell Gibson,  HI
                                                                        Gilison, 111
                                              30HNSON
                                              JOHNSONRLJSSEI.LRUSSELLG1.BSON,
                                                                            GIBSON, III
                                                                                     HI
                                              G1B005
                                              GIB0(1S
                                              Attorrie}.'fior
                                              Attorney   for Plainti  f% Tlae.1?CH
                                                              Plaintiff  The .DCH
                                              Health Care
                                                       Care Airthnt-ity
                                                               Authority
                                              T'helps,  Jenkins, Gibson
                                              Phelps, Jenkins,      ribsUn & Fowler, LLP
                                              P.O. l3ox    020548
                                                    Box 020848
                                              TuscaScosa.,AL
                                              Tuscaloosa,      Al. 35402-0848
                                                                   35402-0848




                                        313
                                        313
Case 1:19-cv-00756-WS-C Document 1-1NOMi1T1NNE!
                                      Filed 10/09/19
                                    DOCUMENT  4      Page 326 of 355                              PageID #: 362




    11tic3itional Cc.zunseifor
    Additional Counsel       forAll
                                 A1IPlaintiffs
                                     Plaint.iffsWho WiilSeek
                                                 WhoWill Seek Admission  Pro Hac
                                                              Acimission Pr•o Hac.• Vice:
                                                                                    i1'ie~.~: ,

     John
     Jahn W. ("Don")
                 ("Dan") Barrett
                           $arrett
     Sterling   Starns
     llavici
     David McMuilan,
             McMullan,.Tr.  Jr.
     Rachard     Barrett
     Richard Barrett
     BARRcTTLAW
     BARRETT LAW GROUP,  GRoUP, PA.
                                  P.A.
     P.O. BaY
           Box 927
     404 Cotirt
          Court Sqtiare
                   Square Nortlt
                            North
     Lexingtpn,
     Lexington, MS 39095
     3'elephone:
     Telephone: (662)(662) 834-2488
     Facsimile:
     Fac.ssmile:(662)
                    (662) 834-2628
                           834-2628
     dbarrett,f!~barrettl.iw,f,yroup.
     dbarrett(eabarrettlawgroup.com   com
     sstarns a,barrettlawaroup.com
     sstamsgbarrettlawgroup.com
     dtncmullati    («'tbarrettlawgroup.cam
     dmcmullan(a:;barrettlawgroup.corn
     rrb(Gr;rrbl avufirm.n e.t
     rrb@rrbi awfirm.n     et

      Jonathan
      Jonathan W W.. Cuneo
                      Cuiieo
     M.onsca     Miller
     Monica Miller
     'Mark
     Mark H.  H. Dubester
                 llubester
      llavici L.
     David    L. B (ack
                 Black
     Jennifer E. Kelly
     Evelyti
     Evelyn Li
     C(:;NEO GILBERT
     CUNEO        GILBERT & LADUCA, LLP    LLP
     4725 "4Visconsin
     4725                 Avenue,NW,
             Wisconsin Avenue,   NW, Suite
                                     Suite 200
     Washiiigten,
     Washington, .UC DC 20016
                          20016
     Te.lephane:     102)789-3960
                    (4
     Telephone: (202)789-3960
      ioncacuneolaw.com
      jonc(c%cuneolaw.coin
     monica(cLcuneolaw.ccsm
     monica@cuneolaw.com
     mark.<ii?cuneo(aiv.cotn
     markQcuneolaw.cotri
     dblack(rz',cuneotaw.com
     dblackacuneolaw.com
     jkelly01cuneolaw.cocm
     jkeliv@cuneolaw.com
     evel~ci cuneolalv.c.am
     evelyiacuneolaw.com




                                                        314
       Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 327 of 355                                          PageID #: 363




Cii
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 20424491
Notice of Service of Process                                                                            Date Processed: 09/21/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co
Title of Action:                              The DCH Healthcare Authority vs. Purdue Pharma LP
Document(s) Type:                             Notice of Hearing
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            21-CV-2019-000007.00
Jurisdiction Served:                          Alabama
Date Served on CSC:                           09/19/2019
Answer or Appearance Due:                     10/18/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           David Jackson
                                              251-578-2066
Notes:
              The document matches the original as it was received. All pages served are included in the image.

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 328 of 355                   PageID #: 364
         C


                                      AlaFile E-Notice




                                                                        21-CV-2019-000007.00
                                                                       Judge: JACK B. WEAVER
To: THE
     THEKROGER
         KROGER CO
                 CO (PRO
                    (PRO SE)
     CORP SERVICE CO INC
     641 S LAWRENCE STREET
     MONTGOMERY, AL, 36104-0000




                     NOTICE OF CASE SETTING
                    IN
                    IN THE CIRCUIT
                           CIRCUIT COURT OF
                                         OF CONECUH
                                            CONECUHCOUNTY,
                                                    COUNTY,ALABAMA
                                                            ALABAMA

             THE DCH HEALTHCARE AUTHORITY
                                AUTHORITY ET
                                           ET AL
                                              AL VS
                                                 VS PURDUE PHARMA LP ET
                                                                     ET AL
                                                                        AL
                                 21-CV-2019-000007.00

                             The following matter is SET FOR HEARING

                                    D001 PURDUE PHARIViA
                                    D001 PURDUE PHARMA LP
                                    D002 PURDUE PHARMA INC
                          D003 THE PURDUE
                                   PURDUEFREDERICK
                                          FREDERICKCOMPAiVY
                                                    COMPANY INC
      NOTICE OF SUGGESTION OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS
                                  [Filer: MATTEI
                                          MATTE! BLAIR GRAFFE0]
                                                       GRAFFEO]

    Hearing Date:   10/18/2019
    Hearing Time:   09:00:00 AM
    Location:

    Notice Date:    9/17/2019 10:16:12 AM




                                                                          DAVID JACKSON
                                                                    CIRCUIT COURT CLERK
                                                              CONECUH   COUNTY,ALABAMA
                                                              CONECUH COUNTY,   ALABAMA
                                                              111 COURT STREET ROOM 203
                                                                     EVERGREEN, AL, 36401

                                                                                251-578-2066
    Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 329 of 355                                           PageID #: 365




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20424491
Notice of Service of Process                                                                            Date Processed: 09/21/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co
Title of Action:                              The DCH Healthcare Authority vs. Purdue Pharma LP
Document(s) Type:                             Notice of Hearing
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            21-CV-2019-000007.00
Jurisdiction Served:                          Alabama
Date Served on CSC:                           09/19/2019
Answer or Appearance Due:                     10/18/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           David Jackson
                                              251-578-2066
Notes:
              The document matches the original as it was received. All pages served are included in the image.

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 330 of 355                   PageID #: 366
         C


                                      AlaFile E-Notice




                                                                        21-CV-2019-000007.00
                                                                       Judge: JACK B. WEAVER
To: THE
     THEKROGER
         KROGER CO
                 CO (PRO
                    (PRO SE)
     CORP SERVICE CO INC
     641 S LAWRENCE STREET
     MONTGOMERY, AL, 36104-0000




                     NOTICE OF CASE SETTING
                    IN
                    IN THE CIRCUIT
                           CIRCUIT COURT OF
                                         OF CONECUH
                                            CONECUHCOUNTY,
                                                    COUNTY,ALABAMA
                                                            ALABAMA

             THE DCH HEALTHCARE AUTHORITY
                                AUTHORITY ET
                                           ET AL
                                              AL VS
                                                 VS PURDUE PHARMA LP ET
                                                                     ET AL
                                                                        AL
                                 21-CV-2019-000007.00

                             The following matter is SET FOR HEARING

                                    D001 PURDUE PHARIViA
                                    D001 PURDUE PHARMA LP
                                    D002 PURDUE PHARMA INC
                          D003 THE PURDUE
                                   PURDUEFREDERICK
                                          FREDERICKCOMPAiVY
                                                    COMPANY INC
      NOTICE OF SUGGESTION OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS
                                  [Filer: MATTEI
                                          MATTE! BLAIR GRAFFE0]
                                                       GRAFFEO]

    Hearing Date:   10/18/2019
    Hearing Time:   09:00:00 AM
    Location:

    Notice Date:    9/17/2019 10:16:12 AM




                                                                          DAVID JACKSON
                                                                    CIRCUIT COURT CLERK
                                                              CONECUH   COUNTY,ALABAMA
                                                              CONECUH COUNTY,   ALABAMA
                                                              111 COURT STREET ROOM 203
                                                                     EVERGREEN, AL, 36401

                                                                                251-578-2066
       Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 331 of 355                                          PageID #: 367




Cii
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 20447533
Notice of Service of Process                                                                            Date Processed: 09/26/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Limited Partnership II
                                              Entity ID Number 2172199
Entity Served:                                Kroger Limited Partnership II
Title of Action:                              The DCH Healthcare Authority vs. Purdue Pharma LP
Document(s) Type:                             Notice
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            21-CV-2019-000007.00
Jurisdiction Served:                          Ohio
Date Served on CSC:                           09/24/2019
Answer or Appearance Due:                     10/18/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           David Jackson
                                              251-578-2066

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 332 of 355                           PageID #: 368
      it      c




                                                 AlaFile    E-IVotice
                                                 AlaFile E-Notice

           TiT4):7.



              A
                                                                                21-CV-2019-000007.00
                                                                    `          Judge: JACK B. WEAVER
To: KROGER
     KROGERLIMITED
             LIMITED PARTNERSHIP
                     PARTNERSHIP IIII (PRO SE)
     CORP SERVICE CO INC
     50 W BROAD ST STE 1330
     COLUMBUS, OH, 43215-0000
                    43215-0000




                              NOTICE OF CASE SETTING
                           IN THE CIRCUIT
                                  CIRCUIT COURT
                                          COURT OF
                                                OF CONECUH COUNTY, ALABAMA

                      THE DCH HEALTHCARE AUTHORITY ET AL VS PURDUE PHARMA LP ET AL
                                          21-CV-2019-000007.00

                                     The following matter is SET FOR HEARING

                                            D001 PURDUE
                                            D001 PURDUEPFiARMA
                                                        PHARMALP
                                                               LP
                                            D002 PURDUE
                                            D002  PURDUEPHARDIIA
                                                         PHARMA  INC
                                                                   INC
                                  D003 THE
                                  D003  THEPURDUE
                                            PURDUEFREDERICK COMPr0.NY
                                                    FREDERICK COMPANY IYVC
                                                                         INC
       NOTICE OF SUGGESTION OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS
                                                  MATTEI BLAIR GRAFFEO]
                                          [Filer: MATTE]

     Hearing Date:          10/18/2019
     Hearing Time:          09:00:00 AM
     Location:

     Notice Date:           9/17/2019 10:16:12 AM




                                                                                    DAVID JACKSON
                                                                              CIRCUIT COURT CLERK
                                                                        CONECUH COUNTY, ALABAMA
                                                                        111 COURT STREET ROOM 203
                                                                               EVERGREEN, AL, 36401

                                             "                                          251-578-2066
    Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 333 of 355                                           PageID #: 369




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20447533
Notice of Service of Process                                                                            Date Processed: 09/26/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Limited Partnership II
                                              Entity ID Number 2172199
Entity Served:                                Kroger Limited Partnership II
Title of Action:                              The DCH Healthcare Authority vs. Purdue Pharma LP
Document(s) Type:                             Notice
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            21-CV-2019-000007.00
Jurisdiction Served:                          Ohio
Date Served on CSC:                           09/24/2019
Answer or Appearance Due:                     10/18/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           David Jackson
                                              251-578-2066

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 334 of 355                           PageID #: 370
      it      c




                                                 AlaFile    E-IVotice
                                                 AlaFile E-Notice

           TiT4):7.



              A
                                                                                21-CV-2019-000007.00
                                                                    `          Judge: JACK B. WEAVER
To: KROGER
     KROGERLIMITED
             LIMITED PARTNERSHIP
                     PARTNERSHIP IIII (PRO SE)
     CORP SERVICE CO INC
     50 W BROAD ST STE 1330
     COLUMBUS, OH, 43215-0000
                    43215-0000




                              NOTICE OF CASE SETTING
                           IN THE CIRCUIT
                                  CIRCUIT COURT
                                          COURT OF
                                                OF CONECUH COUNTY, ALABAMA

                      THE DCH HEALTHCARE AUTHORITY ET AL VS PURDUE PHARMA LP ET AL
                                          21-CV-2019-000007.00

                                     The following matter is SET FOR HEARING

                                            D001 PURDUE
                                            D001 PURDUEPFiARMA
                                                        PHARMALP
                                                               LP
                                            D002 PURDUE
                                            D002  PURDUEPHARDIIA
                                                         PHARMA  INC
                                                                   INC
                                  D003  THEPURDUE
                                  D003 THE  PURDUEFREDERICK COMPr0.NY
                                                    FREDERICK COMPANY IYVC
                                                                         INC
       NOTICE OF SUGGESTION OF BANKRUPTCY AND AUTOMATIC STAY OF PROCEEDINGS
                                                  MATTEI BLAIR GRAFFEO]
                                          [Filer: MATTE]

     Hearing Date:          10/18/2019
     Hearing Time:          09:00:00 AM
     Location:

     Notice Date:           9/17/2019 10:16:12 AM




                                                                                    DAVID JACKSON
                                                                              CIRCUIT COURT CLERK
                                                                        CONECUH COUNTY, ALABAMA
                                                                        111 COURT STREET ROOM 203
                                                                               EVERGREEN, AL, 36401

                                             "                                          251-578-2066
       Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 335 of 355                                          PageID #: 371




Cii
csc                                                                                                                       TV / ALL
                                                                                                     Transmittal Number: 20479488
Notice of Service of Process                                                                            Date Processed: 10/02/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co
Title of Action:                              The DCH Health Care Authority vs. Purdue Pharma L.P.
Document(s) Type:                             Stipulation
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            cv-2019-000007
Jurisdiction Served:                          Alabama
Date Served on CSC:                           09/30/2019
Answer or Appearance Due:                     11/27/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           Robert C King
                                              not shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  147     Page 336 of 355                      PageID #: 372
                                                               `ELECTRONICALLYFILED i.
                                                                    9/27/2019 10:24'AM
                                                                    9/27/201910:24'AM
                                                                  21-CV-2019-000007.00
                                                                  21-CV-2019-006007.00
                                                                   CIRCUIT COURT OF
                                                                  ,CIRCUIT
                                                             CONECUH
                                                             CONECUH COUNTY,
                                                                         COUNTY, ALABAMA
                                                                DAVID JACKSON, CLERK
                     THE CIRCUIT
                  IN THE CIRCUITCOURT
                                 COURTOF
                                       OFCONECUH
                                          CONECUHCOUNTY,  ALABAMA
                                                  COUNTY,ALABAIYIA                       -


      THE
      THE DCH
          DCHHEALTH
              HBALTHCARE
                     CAREAUTHORITY,
                          AUTHORITY,et.et.
                                        al.al. )
                                                           )
                             Plaintiffs,                   )
                                                              CV-2019-000007
                                                           ) CV-2019-000007
             V.
             v.                                           )

      PURDUE PHARMA L.P., et al.,                          )
                                                           )
                             Defendants.                   )


                                  STIPULATION FOR TIME EXTENSION

            Defendants
            Defendants AmerisourceBergen
                       AmerisourceBergen Drug              Cardinal Health,
                                              Corporation, Cardinal
                                         Drug Corporation,          Health, Inc., Henry Schein,

     Inc., and
           and H. D.
                  D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co., and Plaintiffs, without waiver
                                                                 Co., and

     of any
        any rights
             rights or
                     ordefenses,
                        defenses,stipulate
                                  stipulatethat
                                             thatDefendants  AmerisourceBergen Drug
                                                  DefendantsAmerisourceBergen  Drug Corporation,
                                                                                     Corporation,

    Cardinal
    Cardinal Health,
             Health, Inc., Henry Schein, Inc., and
                                               and H.D. Smith,
                                                        Smith, LLC
                                                               LLC f/k/a
                                                                   f/k/a H.D. Smith Wholesale Drug
                                                                         H.D. Smith

    Co., must file their respective first responsive pleadings on
                                                               on or
                                                                  or before
                                                                     before November
                                                                            November 21, 2019.

            Respectfully submitted this the 27`h
                                            27th day of September 2019.


                                                /s/Robert
                                                /s/ Robert C.
                                                           C. King (w/
                                                                    (w/expressPermission)
                                                                        express permission)
                                                Robert C. King
                                                Attorneyfor
                                                         for the Plaintiffs

    OF
     ,Y" COUNSEL:
    l'   V~ JU1\TS'EL:

    THE KING
         KING LAW
               LAW FIRM,
                     FIRM, P.C.
                           P.C.
    36 West Claiborne Street
    Monroeville, AL 36460

    Steven A. Martino
    TAYLOR  MARTINO, P.C.
    TAYLORIVIARTINO,  P.C.
    P.O. Box 894
    Mobile, AL 36601

    Johnson Russell Gibson, III
    PHELPS,
    PHELPS, JENKINS,
             JENKINS,GIBSON
                     GIBSON&  & FOWLER
                                FOWLERLLP
                                       LLP
    P.O. Box 020848
    Tuscaloosa, AL 35402


                                                   1
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              147
                                                     Page 337 of 355          PageID #: 373




                                        /s/J.  Patrick Strubel
                                        /s/ J. PatrickStrubel
                                        H. Lanier Brown, II
                                                   Strube!
                                        J. Patrick Strubel
                                       Attorneys forfor Defendants AmerisourceBergen
                                                                   AmerisourceBergen Drug
                                        Corporation and H.D. Smith Wholesale
                                                                      Wholesale Drug
                                                                                Drug Co.
                                       f/k/a H. D. Smith Wholesale Drug
                                       f/k/a                         Drug Co.


     OF COUNSEL:
         COUNSEL:
     WATKINS
     WATKINS &&EAGER
                 EAGERPLLC
                         PLLC
     Saks Building
          1" Ave. North, Suite 300
     1904 1'
     Birmingham, AL 35203




                                              2
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 338 of 355
                                   DOCUMENT 147
                                                                                               PageID #: 374




                                         CERTIFICATE OF SERVICE

             I hereby certify that I have
                                     have electronically filed the
                                          electronically filed                  with the Clerk of the Court
                                                                    foregoing with
                                                               the foregoing
           the CM/ECF
     using the  CM/ECF system which will send notification
                                                  notification of  such filing
                                                                of such          and/or by placing a copy of
                                                                         filing and/or
                                                                        on this
                                                                prepaid on
     same in the U.S. Mail, properly addressed, and postage prepaid                   27th day
                                                                                  the 27th
                                                                             this the       day of September
                                                                                                of September
     2019:


      Blair M. Graffeo                                   Joe Coggins
      FRAZER GREENE
      F1tAZER                                            1207 S Wind Drive
      104 St. Francis Street, Ste. 800                   Helena, AL 35080
      Mobile, AL 36602

     Richard Sackler                                     Lyndsie Fowler
     5310 North Ocean Drive, Apt. 801                    302 Reddoch Road
     Rivera Beach, FL 33404                              Florence, AL 35633

     Beverly Sackler                                     Mitchell "Chip" Fisher
                                                         Mitchell "Chip"
     60 Field Point Circle                               132 Confederate Drive
     Greenwich, CT 06830                                 Spanish Fort, AL 36527

     David Sackler                                      Rebecca Sterling
     250 East 53`d
              53rd Street, Apt. 301                     1308 Shadow Ridge
                                                                      Ridge Drive
                                                                            Drive SE
     New York, NY 10022                                 Huntsville, AL 35803

     Lefcourt Ilene Sackler                             Vanessa Witherspoon
     146 Central
         Central Park West, Apt. 12D                    4621 Harvest Way
     New York, NY 10023                                 Montgomery, AL 36106

     Jonathan Sackler                                   Chris Hargroves
     75 Field Point Circle                              1793 Covington Ridge
     Greenwich, CT 06830                                Opelika, AL 36803

     Kathe Sackler                                      Brandon Hassenfuss
     76 Clapboard Hill Road                             207 Broadway Street
     Westport, CT 06880                                 Birmingham, AL 35209

     Mortimer Sackler                                   Joe Read
     16 East 62°d
             62nd Street                                128 Falkirk Drive 53
     New York, NY 10065                                 Dothan, AL 36305

    Theresa Sackler                                    Amneal Pharmaceuticals, LLC
         I
    980 5th
        5 h Avenue                                     CT Corporation System
    New York, NY 11075                                 2 N Jackson Street, Suite 605
                                                       Montgomery, AL 36104




                                                           3
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 339 of 355
                                   DOCUMENT 147
                                                                              PageID #: 375
                                     DOCUNIENT 147




      John Stewart                          Amneal Pharmaceuticals, Inc.
      555 SE 6th Avenue Apt. 11A            Corporation Service Co.
      Delray Beach, FL 33483                251 Little Falls Drive
                                            Wilmington, DE 19808

      Mark Timney                           Teva Pharmaceutical Industries Ltd.
      195 Shore Road                        6 Office Park Circle #100
      Old Greenwich, CT 06870               Birmingham, AL 35223

      Craig Lindeau                         Teva Pharmaceutical USA Inc.
      1 Stamford Forum                      6 Office Park Circle #100
      Stamford, CT 06901                    Birmingham, AL 35223

      Russell Gasdia                       Johnson & Johnson
      40 Five Gate Lane                    CT Corporation System
      Norh Falmouth, MA 02556              2 N Jackson Street, Suite 605
                                           Montgomery, AL 36104

     Abbott Laboratories, Inc.             Janssen Pharmaceuticals, Inc.
     CT Corporation System                 CT Corporation System
     2 N Jackson Street, Suite 605         2 N Jackson Street, Suite 605
     Montgomery, AL 36104                  Montgomery, AL 36104

     Endo Health Solutions, Inc.           Ortho-McNeil-Janssen Pharmaceutical nka
     1209 Orange Street                    Janssen Pharmaceutical
     Wilmington, DE
     Wilmington, DE 19808                  CT Corporation System
                                           2 N Jackson Street, Suite 605
                                           Montgomery, AL 36104

     PAR Pharmaceuticals, Inc.             Noramco, Inc.
     CT Corporation System                 1209 Orange Street
     2 N Jackson Street, Suite 605         Wilmington, DE 19808
     Montgomery, AL 36104

     Mallinckrodt, LLC                     Abbott Laboratories
     CT Corporation System                 CT Corporation System
     120 Central Avenue                    2 N Jackson Street, Suite 605
     Clayton, MO 63105                     Montgomery, AL 36104

     SPECGX LLC                           Assertio Therapeutics, Inc.
     CT Corporation System                641 South Lawrence Street
     2 N Jackson Street, Suite 605        Montgomery, AL 36104
     Montgomery, AL 36104

    Allergan Finance LLC                  Endo Pharmaceuticals, Inc.
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19 Page 340 of 355
                                   DOCUMENT 147
                                                                            PageID #: 376




      c/o Deborah Griffin
      do                                   CT Corp System
      425 Privet Road                      600 N 2"d Street Suite 401
                                                 2nd Street
      Horsham, PA 19044
      Horsham,                             Harrisburg, PA 17101

      Allergan Sales Inc.                  PAR Pharmaceuticals Companies, Inc.
      CT Corporation System                CT Corporation System
      2 N Jackson Street, Suite 605        2 N Jackson Street, Suite 605
      Montgomery, AL 36104                 Montgomery, AL 36104

      Actavis LLC                         Mallinckrodt, PLC
      400 Interspace
          Interspace Parkway              CT Corporation System
      Parsippany, NJ 07054                120 Central Avenue
                                          Clayton, MO 63105
     Anda Inc.                            Allergan PLC
     c/o Corp Creations Network
     do                                   c/o Deborah Griffin
                                          do
     11380 Prosperity Farms Road          425 Privet Road
     Palm Beach
           Beach Gar, FL 33410            Horsham, PA 19044
     Rite Aid of Maryland
                  Maryland Inc.           Allergan USA Inc.
     The Corporation Trust Co.            CT Corporation System
     2405 York Road Suite 201             2 N Jackson Street, Suite 605
     Lutherville, MD 21093                Montgomery, AL 36104

     Kroger Limited Partnership I1
                                 II       Watson Laboratories Inc.
     Corporate Service Co. Inc.           Corp Creations Network
     50 W Broad
           Broad Street Suite 1330        8275 S Eastern Avenue #200
     Columbus, OH 43215                   Las Vegas, NV 89123
     CVS Pharmacy Inc.                    Actavis Pharma Inc
     CT Corporation System                6 Office Park Circle #100
     2 N Jackson
         Jackson Street, Suite 605        Birmingham, AL 35223
     Montgomery, AL 36104

     Wal-Mart, Inc.                       Rite Aid of Alabama Inc.
     CT Corporation System                CT Corporation System
     2 N Jackson Street, Suite 605        2 N Jackson Street,
                                                       Street, Suite..605
                                                               Suite 605
     Montgomery, AL 36104                 Montgomery, AL 36104

     Walgreen Co Inc.                    The Kroger Co.
     Corp Service Co. Inc.               Corporate Service Co. Inc.
     641 South Lawrence Street           641 S Lawrence Street
     Montgomery, AL 36104                Montgomery, AL 36104

     CVS Indiana LLC                     CVS Health Corporation
     CT Corporation System               CT Corporation System
     2 N Jackson
         Jackson Street, Suite 605       2 N Jackson Street, Suite 605
     Montgomery, AL 36104                Montgomery, AL 36104
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 341 of 355      PageID #: 377
                                      DOCUMENT 147




      Wal-Mart Stores East LP                Walgreen Eastern Co.
      CT Corporation System                  Corp Service Co. Inc.
      2 N Jackson Street, Suite 605          641 South Lawrence Street
      Montgomery, AL 36104                   Montgomery, AL 36104



                                        /s/J.  Patrick Strubel
                                        /s/ J. PatrickStrubel
                                        Of Counsel
       Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 342 of 355                                          PageID #: 378




Cii
csc                                                                                                                      null / ALL
                                                                                                     Transmittal Number: 20484265
Notice of Service of Process                                                                            Date Processed: 10/03/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Limited Partnership II
                                              Entity ID Number 2172199
Entity Served:                                Kroger Limited Partnership II
Title of Action:                              The DCH Health Care Authority vs. Purdue Pharma L.P.
Document(s) Type:                             Stipulation
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            V-2019-000007
Jurisdiction Served:                          Ohio
Date Served on CSC:                           10/02/2019
Answer or Appearance Due:                     Other/NA
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           J. Patrick Strube!
                                                         Strubel
                                              Not Shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19 Page 343 of 355
                                   DOCUMENT 147
                                                                                            PageID #: 379
                                                                   ELECTRONICALLY FILED
                                                             1~~ 1     9/27/2019 10:24
                                                                                 10:24 AM.
                                                                                       AM
                                                                     21-CV-2019-000007.00
                                                                      CIRCUIT COURT
                                                                     .CIRCUIT~  COURT OF            .
                                                                            COUNTY, ALABAMA
                                                                CONECUH COiJNTY,
                                                                                       CLERK ` .. .
                                                                           JACKSON, CLERK
                                                                   DAVID JAGKSON,
                                                          _, ..                             _
                  IN THE CIRCUIT
                         CIRCUIT COURT
                                 COURT OF
                                       OF CONECUH COUNTY, ALABAMA
                                          CONECUH COUNTY,


      THE DCH
      THE DCHHEALTH
              HEALTHCARE
                     CAREAUTHORITY,
                          AUTHORITY,et.et.
                                        al.al.              )
                                                            )
                            Plaintiffs,                     )
                                                            ) CV-2019-000007
                                                               CV-2019-000007
             V.
             v.                                             )
      PURDUE PHARMA L.P., et al.,                           )
                                                            )
                            Defendants.                     )


                                STIPULATION FOR TIME EXTENSION

            Defendants AmerisourceBergen
            Defendants AmerisourceBergen Drug
                                         Drug Corporation,
                                              Corporation, Cardinal
                                                           Cardinal Health,
                                                                    Health, Inc., Henry Schein,
                                                                                        Schein,

    Inc., and
          and H.
              H. D.
                 D. Smith,
                    Smitli; LLC
                            LLC f/k/a
                                f/k/a H.
                                      H. D.
                                         D. Smith
                                            Smith Wholesale
                                                  Wholesale Drug
                                                            Drug Co.,
                                                                 Co., and
                                                                      and Plaintiffs, without waiver

    of,, ariy.
    of   any. rights.
               rights :or, defenses, stipulate
                       or defenses,  stipulate that
                                               that Defendants
                                                    Defendants AmerisourceBergen
                                                               AmerisourceBergen Drug
                                                                                 Drug Corporation,
                                                                                      Corporation,

    Cai•dinal'Health,
    Cardinal  Health;.Inc.,                              Smith, LLC
                      Inc., Henry Schein, Inc., and H.D. Smith, LLC f/k/a
                                                                    f/k/a H.D.
                                                                          H.D. Smith Wholesale Drug
                                                                                               Drug

              file their
    Co., must file their respective first responsive
                                          responsive pleadings
                                                     pleadings on
                                                               on or
                                                                  or before
                                                                     before November
                                                                            November 21, 2019.

           Respectfully submitted this the 27Ih
                                           27th day of September 2019.



                                                  /s/Robert
                                                  /s/ RobertC.
                                                             C. King
                                                                 King (w/
                                                                      (w/ exPress  permission)
                                                                           express permission)
                                                  Robert C. King
                                                  Attorney
                                                  Attorneyfor
                                                            for the
                                                                the Plaintiffs
                                                                    Plaintiffs

    OF COUNSEL:
    THE KING
        KING LAW
             LAW FIRM,
                   FIRM, P.C.
                         P.C.
    36 West
       West Claiborne Street
    Monroeville, AL 36460

    Steven A. Martino
    TAYLOR MARTINO,
    TAYLOR   MARTINO,P.C.
                     P.C.
    P.O. Box 894
    Mobile, AL
            AL 36601

    Johrison Russell. Gibson,
    John-son Russell. Gibson, III
    PHELPS,
    PHELPS, JENKINS,
             JENKINS,GIBSON
                       GIBSON&  & FOWLER
                                  FOWLERLLP
                                         LLP ••
    P.O. Box 020848
    Tuscaloosa, AL 35402



                                                    1
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19 Page 344 of 355
                                   DOCUMENT 147
                                                                             PageID #: 380




                                       /s/J.
                                       /s/ J. Patrick
                                              Patrick Strubel
                                       H. Lanier Brown, II
                                       J. Patrick Strubel
                                      Attorneys for               AmerisourceBergen Drug
                                                   for Defendants AmerisourceBergen
                                       Corporation andand H. D. Smith
                                                          H.D.  Smith Wholesale Drug
                                                                                Drug Co.
                                      f/k/a H. D. Smith YYholesale
                                      f/k/a               Wholesale Drug Co.


    OF COUNSEL:
    OF COUNSEL:
    WATKINS &&EAGER
    VVATI:INS    EAGLRPLPLLC
                           LC
    Saks Building
    1904 1st
         lst Ave. North, Suite 300
    Birmingham, AL 35203




                                             2
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  147     Page 345 of 355                            PageID #: 381




                                        CERTIFICATE OF SERVICE

            I hereby certify that I have
                                    have electronically
                                         electronically filed the foregoing   with the
                                                                   foregoing with   the Clerk
                                                                                         Clerk of
                                                                                                ofthe Court
                                                                                                   theCoui-t
    using the CM/ECF
               CM/ECF system which will send notification
                                                  notification of
                                                               of such  filing and/or by placing a copy of
                                                                  such filing
                                                               prepaid on this the 27tthh day of
    same in the U.S. Mail, properly addressed, and postage prepaid                            of September
    2019:


     Blair M. Graffeo                                   Joe Coggins
     FRAZER GREENE                                      1207 S Wind Drive
     104 St. Francis Street, Ste. 800                   Helena, AL 35080
     Mobile, AL 36602

     Richard Sackler                                    Lyndsie Fowler
     5310 North Ocean Drive, Apt. 801                   302 Reddoch Road
     Rivera Beach, FL 33404                             Florence, AL 35633

     Beverly Sackler                                    Mitchell "Chip" Fisher
     60 Field Point Circle                              132 Confederate Drive
     Greenwich, CT 06830                                Spanish Fort, AL 36527

     David Sackler                                      Rebecca Sterling
              53rd Street, Apt.
     250 East 53`d              301
                           Apt 301                      1308 Shadow Ridge Drive SE
     New York, NY 10022                                 Huntsville, AL 35803

     Lefcourt Ilene Sackler                             Vanessa Witherspoon
     146 Central
         Central Park West, Apt. 12D                    4621 Harvest Way
     New York, NY 10023                                 Montgomery, AL 36106

     Jonathan Sackler                                   Chris Hargroves
     75 Field Point Circle                              1793 Covington Ridge
     Greenwich, CT 06830                                Opelika, AL 36803

     Kathe Sackler                                     Brandon Hassenfuss
     76 Clapboard Hill Road                            207 Broadway Street
     Westport, CT 06880                                Birmingham, AL 35209

    Mortimer Sackler                                   Joe Read
    16 East 62"d
            62nd Street                                128 Falkirk Drive 53
    New York, NY 10065                                 Dothan, AL 36305

    Theresa Sackler                                    Amneal Pharmaceuticals, LLC
        5th Avenue
    980 5t"                                            CT Corporation System
    New York, NY 11075                                 2 N Jackson Street, Suite 605
                                                       Montgomery, AL 36104




                                                           3
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 346 of 355
                                  DOCUMENT 147
                                                                            PageID #: 382




     John Stewart                         Amneal Pharmaceuticals,
                                                   Pliarmaceuticals, Inc.
     555 SE 6th Avenue Apt. 11A           Corporation Service Co.
     Delray Beach, FL 33483               251 Little Falls Drive
                                          Wilmington, DE 19808

     Mark Timney                          Teva Pharmaceutical Industries Ltd.
     195 Shore Road                       6 Office Park Circle #100
     Old Greenwich, CT 06870              Birmingham, AL 35223

     Craig Lindeau                        Teva Pharmaceutical USA Inc.
     1 Stamford Forum                     6 Office Park Circle #100
     Stamford, CT 06901                   Birmingham, AL 35223

     Russell Gasdia                      Johnson & Johnson
     40 Five Gate Lane                   CT Corporation System
     Norh Falmouth, MA 02556             2 N Jackson Street, Suite 605
                                         Montgomery, AL 36104

     Abbott Laboratories, Inc.           Janssen Pharmaceuticals, Inc.
     CT Corporation System               CT Corporation System
     2 N Jackson Street, Suite 605       2 N Jackson Street, Suite 605
     Montgomery, AL 36104                Montgomery, AL 36104

     Endo Health Solutions, Inc.         Ortho-McNeil-Janssen Pharmaceutical nka
     1209 Orange Street                  Janssen Pharmaceutical
     Wilmington, DE 19808                CT Corporation System
                                         2 N Jackson Street, Suite 605
                                         Montgomery, AL 36104

     PAR Pharmaceuticals, Inc.           Noramco, Inc.
     CT Corporation System               1209 Orange Street
     2 N Jackson Street, Suite 605       Wihiiingtori, DE
                                         Wilmington,   DE 19808
     Montgomery, AL 36104

     Mallinckrodt, LLC                   Abbott Laboratories
     CT Corporation System               CT Corporation System
     120 Central Avenue                  2 N Jackson Street, Suite 605
     Clayton, MO 63105                   Montgomery, AL 36104

    SPECGX LLC                           Assertio Therapeutics, Inc.
    CT Corporation System                641 South Lawrence Street
    2 N Jackson Street, Suite 605        Montgomery, AL 36104
    Montgomery, AL 36104

    Allergan Finance LLC                 Endo Pharmaceuticals, Inc.
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  147     Page 347 of 355       PageID #: 383




     c/o Deborah Griffin
     do                                   CT Corp System
     425 Privet Road                            2''d Street Suite 401
                                          600 N 2"d
     Horsham, PA 19044                    Harrisburg, PA 17101

     Allergan Sales Inc.                  PAR Pharmaceuticals Companies, Inc.
     CT Corporation System                CT Corporation System
     2 N Jackson Street, Suite 605        2 N Jackson Street, Suite 605
     Montgomery, AL 36104                 Montgomery, AL 36104

     Actavis LLC                         Mallinckrodt,
                                         Mall inckrodt, PLC
         Interspace Parkway
     400 Imerspace                       CT Corporation System
     Parsippany, NJ 07054                120 Central Avenue
                                         Clayton, MO 63105
     Anda Inc.                           Allergan PLC
     c/o Corp Creations Network          c/o Deborah Griffin
                                         do
     11380 Prosperity Farins
                      Farms Road         425 Privet Road
     Palm Beach Gar, FL 33410            Horsham, PA 19044
     Rite Aid of Maryland Inc.           Allergan USA Inc.
     The Corporation Trust Co.           CT Corporation System
     2405 York Road Suite 201            2 N Jackson Street, Suite 605
     Lutherville, MD 21093               Montgomery, AL 36104

     Kroger Limited Partnership II       Watson Laboratories Inc.
     Corporate Service Co. Inc.          Corp Creations Network
     50 W Broad Street Suite 1330        8275 S Eastern Avenue #200
     Columbus, OH 43215                  Las Vegas, NV 89123
     CVS Pharmacy Inc.                           Pharma.Inc
                                         Actavis Pharma  Inc
     CT Corporation System               6 Office Park Circle #100
     2 N Jackson Street, Suite 605       Birmingham, AL 35223
     Montgomery, AL 36104

     Wal-Mart, Inc.                      Rite Aid of Alabama Inc.
     CT Corporation System               CT Corporation Systein
                                                         System
     2 N Jackson Street, Suite 605       2 N Jackson Street, Suite 605
     Montgomery,
     Montgomery, AL 36104                Montgomery, AL 36104

    Walgreen Co Inc.                     The Kroger Co.
    Corp Service Co. Inc.                Corporate Service Co. Inc.
    641 South Lawrence Street            641 S Lawrence Street
    Montgomery, AL 36104                 Montgomery, AL 36104

    CVS Indiana LLC                      CVS Health Corporation
    CT Corporation System                CT Corporation System
    2 N Jackson Street, Suite 605        2 N Jackson Street, Suite 605
    Montgomery, AL 36104                 Montgomery, AL 36104
,

Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19
                                  DOCUMENT  147
                                  DOCUMENT 147
                                                    Page 348 of 355                PageID #: 384




     Wal-Mart Stores
     Wal-Mart         East LP
                  Stores     East LP                Walgreen
                                                    Walgreen  Eastern Co. Co.
                                                                 Eastern
     CT Corporation
         Corporation SystemSystem                   Corp
                                                    CorpService
                                                          ServiceCo. Inc.
                                                                       Co. Inc.
     2 NNJackson
     2           Street,
           Jackson       Suite 605 Suite 605
                      Street,                       641 South
                                                    641  SouthLawrence  Street Street
                                                                  Lawrence
     Montgomery, AL AL
     Montgomery,       36104
                           36104                    Montgomery, ALAL
                                                    Montgomery,       36104
                                                                          361.04



                                               /s/ J. Patrick
                                               /s/J.  Patrick Strubel
                                               Of
                                               Of Counsel
                                                     Counsel
       Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 349 of 355                                          PageID #: 385




Cii
csc                                                                                                                       TV / ALL
                                                                                                     Transmittal Number: 20479488
Notice of Service of Process                                                                            Date Processed: 10/02/2019

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       The Kroger Co.
                                              Entity ID Number 2171751
Entity Served:                                The Kroger Co
Title of Action:                              The DCH Health Care Authority vs. Purdue Pharma L.P.
Document(s) Type:                             Stipulation
Nature of Action:                             Violation of State/Federal Act
Court/Agency:                                 Conecuh County Circuit Court, AL
Case/Reference No:                            cv-2019-000007
Jurisdiction Served:                          Alabama
Date Served on CSC:                           09/30/2019
Answer or Appearance Due:                     11/27/2019
Originally Served On:                         CSC
How Served:                                   Regular Mail
Sender Information:                           Robert C King
                                              not shown

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 I| sop@cscglobal.com
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19
                                   DOCUMENT  147     Page 350 of 355                      PageID #: 386
                                                               `ELECTRONICALLYFILED i.
                                                                    9/27/2019 10:24'AM
                                                                    9/27/201910:24'AM
                                                                  21-CV-2019-000007.00
                                                                  21-CV-2019-006007.00
                                                                   CIRCUIT COURT OF
                                                                  ,CIRCUIT
                                                             CONECUH
                                                             CONECUH COUNTY,
                                                                         COUNTY, ALABAMA
                                                                DAVID JACKSON, CLERK
                     THE CIRCUIT
                  IN THE CIRCUITCOURT
                                 COURTOF
                                       OFCONECUH
                                          CONECUHCOUNTY,  ALABAMA
                                                  COUNTY,ALABAIYIA                       -


      THE
      THE DCH
          DCHHEALTH
              HBALTHCARE
                     CAREAUTHORITY,
                          AUTHORITY,et.et.
                                        al.al. )
                                                           )
                             Plaintiffs,                   )
                                                              CV-2019-000007
                                                           ) CV-2019-000007
             V.
             v.                                           )

      PURDUE PHARMA L.P., et al.,                          )
                                                           )
                             Defendants.                   )


                                  STIPULATION FOR TIME EXTENSION

            Defendants
            Defendants AmerisourceBergen
                       AmerisourceBergen Drug              Cardinal Health,
                                              Corporation, Cardinal
                                         Drug Corporation,          Health, Inc., Henry Schein,

     Inc., and
           and H. D.
                  D. Smith, LLC f/k/a H. D. Smith Wholesale Drug Co., and Plaintiffs, without waiver
                                                                 Co., and

     of any
        any rights
             rights or
                     ordefenses,
                        defenses,stipulate
                                  stipulatethat
                                             thatDefendants  AmerisourceBergen Drug
                                                  DefendantsAmerisourceBergen  Drug Corporation,
                                                                                     Corporation,

    Cardinal
    Cardinal Health,
             Health, Inc., Henry Schein, Inc., and
                                               and H.D. Smith,
                                                        Smith, LLC
                                                               LLC f/k/a
                                                                   f/k/a H.D. Smith Wholesale Drug
                                                                         H.D. Smith

    Co., must file their respective first responsive pleadings on
                                                               on or
                                                                  or before
                                                                     before November
                                                                            November 21, 2019.

            Respectfully submitted this the 27`h
                                            27th day of September 2019.


                                                /s/Robert
                                                /s/ Robert C.
                                                           C. King (w/
                                                                    (w/expressPermission)
                                                                        express permission)
                                                Robert C. King
                                                Attorneyfor
                                                         for the Plaintiffs

    OF
     ,Y" COUNSEL:
    l'   V~ JU1\TS'EL:

    THE KING
         KING LAW
               LAW FIRM,
                     FIRM, P.C.
                           P.C.
    36 West Claiborne Street
    Monroeville, AL 36460

    Steven A. Martino
    TAYLOR  MARTINO, P.C.
    TAYLORIVIARTINO,  P.C.
    P.O. Box 894
    Mobile, AL 36601

    Johnson Russell Gibson, III
    PHELPS,
    PHELPS, JENKINS,
             JENKINS,GIBSON
                     GIBSON&  & FOWLER
                                FOWLERLLP
                                       LLP
    P.O. Box 020848
    Tuscaloosa, AL 35402


                                                   1
Case 1:19-cv-00756-WS-C Document 1-1DOCUMENT
                                      Filed 10/09/19
                                              147
                                                     Page 351 of 355          PageID #: 387




                                        /s/J.  Patrick Strubel
                                        /s/ J. PatrickStrubel
                                        H. Lanier Brown, II
                                                   Strube!
                                        J. Patrick Strubel
                                       Attorneys forfor Defendants AmerisourceBergen
                                                                   AmerisourceBergen Drug
                                        Corporation and H.D. Smith Wholesale
                                                                      Wholesale Drug
                                                                                Drug Co.
                                       f/k/a H. D. Smith Wholesale Drug
                                       f/k/a                         Drug Co.


     OF COUNSEL:
         COUNSEL:
     WATKINS
     WATKINS &&EAGER
                 EAGERPLLC
                         PLLC
     Saks Building
          1" Ave. North, Suite 300
     1904 1'
     Birmingham, AL 35203




                                              2
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 352 of 355
                                   DOCUMENT 147
                                                                                               PageID #: 388




                                         CERTIFICATE OF SERVICE

             I hereby certify that I have
                                     have electronically filed the
                                          electronically filed                  with the Clerk of the Court
                                                                    foregoing with
                                                               the foregoing
           the CM/ECF
     using the  CM/ECF system which will send notification
                                                  notification of  such filing
                                                                of such          and/or by placing a copy of
                                                                         filing and/or
                                                                        on this
                                                                prepaid on
     same in the U.S. Mail, properly addressed, and postage prepaid                   27th day
                                                                                  the 27th
                                                                             this the       day of September
                                                                                                of September
     2019:


      Blair M. Graffeo                                   Joe Coggins
      FRAZER GREENE
      F1tAZER                                            1207 S Wind Drive
      104 St. Francis Street, Ste. 800                   Helena, AL 35080
      Mobile, AL 36602

     Richard Sackler                                     Lyndsie Fowler
     5310 North Ocean Drive, Apt. 801                    302 Reddoch Road
     Rivera Beach, FL 33404                              Florence, AL 35633

     Beverly Sackler                                     Mitchell "Chip" Fisher
                                                         Mitchell "Chip"
     60 Field Point Circle                               132 Confederate Drive
     Greenwich, CT 06830                                 Spanish Fort, AL 36527

     David Sackler                                      Rebecca Sterling
     250 East 53`d
              53rd Street, Apt. 301                     1308 Shadow Ridge
                                                                      Ridge Drive
                                                                            Drive SE
     New York, NY 10022                                 Huntsville, AL 35803

     Lefcourt Ilene Sackler                             Vanessa Witherspoon
     146 Central
         Central Park West, Apt. 12D                    4621 Harvest Way
     New York, NY 10023                                 Montgomery, AL 36106

     Jonathan Sackler                                   Chris Hargroves
     75 Field Point Circle                              1793 Covington Ridge
     Greenwich, CT 06830                                Opelika, AL 36803

     Kathe Sackler                                      Brandon Hassenfuss
     76 Clapboard Hill Road                             207 Broadway Street
     Westport, CT 06880                                 Birmingham, AL 35209

     Mortimer Sackler                                   Joe Read
     16 East 62°d
             62nd Street                                128 Falkirk Drive 53
     New York, NY 10065                                 Dothan, AL 36305

    Theresa Sackler                                    Amneal Pharmaceuticals, LLC
         I
    980 5th
        5 h Avenue                                     CT Corporation System
    New York, NY 11075                                 2 N Jackson Street, Suite 605
                                                       Montgomery, AL 36104




                                                           3
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 353 of 355
                                   DOCUMENT 147
                                                                              PageID #: 389
                                     DOCUNIENT 147




      John Stewart                          Amneal Pharmaceuticals, Inc.
      555 SE 6th Avenue Apt. 11A            Corporation Service Co.
      Delray Beach, FL 33483                251 Little Falls Drive
                                            Wilmington, DE 19808

      Mark Timney                           Teva Pharmaceutical Industries Ltd.
      195 Shore Road                        6 Office Park Circle #100
      Old Greenwich, CT 06870               Birmingham, AL 35223

      Craig Lindeau                         Teva Pharmaceutical USA Inc.
      1 Stamford Forum                      6 Office Park Circle #100
      Stamford, CT 06901                    Birmingham, AL 35223

      Russell Gasdia                       Johnson & Johnson
      40 Five Gate Lane                    CT Corporation System
      Norh Falmouth, MA 02556              2 N Jackson Street, Suite 605
                                           Montgomery, AL 36104

     Abbott Laboratories, Inc.             Janssen Pharmaceuticals, Inc.
     CT Corporation System                 CT Corporation System
     2 N Jackson Street, Suite 605         2 N Jackson Street, Suite 605
     Montgomery, AL 36104                  Montgomery, AL 36104

     Endo Health Solutions, Inc.           Ortho-McNeil-Janssen Pharmaceutical nka
     1209 Orange Street                    Janssen Pharmaceutical
     Wilmington, DE
     Wilmington, DE 19808                  CT Corporation System
                                           2 N Jackson Street, Suite 605
                                           Montgomery, AL 36104

     PAR Pharmaceuticals, Inc.             Noramco, Inc.
     CT Corporation System                 1209 Orange Street
     2 N Jackson Street, Suite 605         Wilmington, DE 19808
     Montgomery, AL 36104

     Mallinckrodt, LLC                     Abbott Laboratories
     CT Corporation System                 CT Corporation System
     120 Central Avenue                    2 N Jackson Street, Suite 605
     Clayton, MO 63105                     Montgomery, AL 36104

     SPECGX LLC                           Assertio Therapeutics, Inc.
     CT Corporation System                641 South Lawrence Street
     2 N Jackson Street, Suite 605        Montgomery, AL 36104
     Montgomery, AL 36104

    Allergan Finance LLC                  Endo Pharmaceuticals, Inc.
Case 1:19-cv-00756-WS-C Document 1-1  Filed 10/09/19 Page 354 of 355
                                   DOCUMENT 147
                                                                            PageID #: 390




      c/o Deborah Griffin
      do                                   CT Corp System
      425 Privet Road                      600 N 2"d Street Suite 401
                                                 2nd Street
      Horsham, PA 19044
      Horsham,                             Harrisburg, PA 17101

      Allergan Sales Inc.                  PAR Pharmaceuticals Companies, Inc.
      CT Corporation System                CT Corporation System
      2 N Jackson Street, Suite 605        2 N Jackson Street, Suite 605
      Montgomery, AL 36104                 Montgomery, AL 36104

      Actavis LLC                         Mallinckrodt, PLC
      400 Interspace
          Interspace Parkway              CT Corporation System
      Parsippany, NJ 07054                120 Central Avenue
                                          Clayton, MO 63105
     Anda Inc.                            Allergan PLC
     c/o Corp Creations Network
     do                                   c/o Deborah Griffin
                                          do
     11380 Prosperity Farms Road          425 Privet Road
     Palm Beach
           Beach Gar, FL 33410            Horsham, PA 19044
     Rite Aid of Maryland
                  Maryland Inc.           Allergan USA Inc.
     The Corporation Trust Co.            CT Corporation System
     2405 York Road Suite 201             2 N Jackson Street, Suite 605
     Lutherville, MD 21093                Montgomery, AL 36104

     Kroger Limited Partnership I1
                                 II       Watson Laboratories Inc.
     Corporate Service Co. Inc.           Corp Creations Network
     50 W Broad
           Broad Street Suite 1330        8275 S Eastern Avenue #200
     Columbus, OH 43215                   Las Vegas, NV 89123
     CVS Pharmacy Inc.                    Actavis Pharma Inc
     CT Corporation System                6 Office Park Circle #100
     2 N Jackson
         Jackson Street, Suite 605        Birmingham, AL 35223
     Montgomery, AL 36104

     Wal-Mart, Inc.                       Rite Aid of Alabama Inc.
     CT Corporation System                CT Corporation System
     2 N Jackson Street, Suite 605        2 N Jackson Street,
                                                       Street, Suite..605
                                                               Suite 605
     Montgomery, AL 36104                 Montgomery, AL 36104

     Walgreen Co Inc.                    The Kroger Co.
     Corp Service Co. Inc.               Corporate Service Co. Inc.
     641 South Lawrence Street           641 S Lawrence Street
     Montgomery, AL 36104                Montgomery, AL 36104

     CVS Indiana LLC                     CVS Health Corporation
     CT Corporation System               CT Corporation System
     2 N Jackson
         Jackson Street, Suite 605       2 N Jackson Street, Suite 605
     Montgomery, AL 36104                Montgomery, AL 36104
Case 1:19-cv-00756-WS-C Document 1-1 Filed 10/09/19 Page 355 of 355      PageID #: 391
                                      DOCUMENT 147




      Wal-Mart Stores East LP                Walgreen Eastern Co.
      CT Corporation System                  Corp Service Co. Inc.
      2 N Jackson Street, Suite 605          641 South Lawrence Street
      Montgomery, AL 36104                   Montgomery, AL 36104



                                        /s/J.  Patrick Strubel
                                        /s/ J. PatrickStrubel
                                        Of Counsel
